Name: Commission Decision (EU) 2019/701 of 5 April 2019 establishing a glossary of common ingredient names for use in the labelling of cosmetic products (Text with EEA relevance)
 Type: Decision
 Subject Matter: marketing;  chemistry;  European Union law;  consumption;  economic analysis
 Date Published: 2019-05-08

 8.5.2019 EN Official Journal of the European Union L 121/1 COMMISSION DECISION (EU) 2019/701 of 5 April 2019 establishing a glossary of common ingredient names for use in the labelling of cosmetic products (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1223/2009 of the European Parliament and of the Council of 30 November 2009 on cosmetic products (1), and in particular the first paragraph of Article 33 thereof, Whereas: (1) Article 19(1)(g) of Regulation (EC) No 1223/2009 requires the labelling information on cosmetic products to include a list of ingredients. The ingredients are to be expressed using the common ingredient name set out in a glossary to be compiled and updated by the Commission pursuant to Article 33 of that Regulation. The glossary is required to take account of internationally recognised nomenclatures including the International Nomenclature of Cosmetic Ingredients (INCI). (2) Regulation (EC) No 1223/2009 repealed and replaced Council Directive 76/768/EEC (2). The inventory of ingredients used in cosmetic products and the common ingredients nomenclature referred to in Articles 5a and 7(2) of that Directive were established by Commission Decision 96/335/EC (3) and updated in 2006 by Commission Decision 2006/257/EC (4). The inventory and nomenclature has since become outdated as a result of the high number of new ingredients introduced onto the market every year. Moreover, the requirements set out in Article 5a of Directive 76/768/EEC for the content of the inventory go beyond the requirements set out in Article 33 of Regulation (EC) No 1223/2009 for the content of a glossary of common ingredient names. Therefore, the list of ingredients contained in Decision 96/335/EC should be replaced and adapted to cover new ingredients introduced onto the market and to confine its content to the requirements of Article 33 of Regulation (EC) No 1223/2009. (3) Article 19(1) of Regulation (EC) No 1223/2009 provides that, for colorants other than colorants intended to colour the hair, the CI (Colour Index) nomenclature is to be used, where applicable, for the purposes of labelling cosmetic products. The CI number should therefore be listed as the common ingredient name for colorants other than colorants intended to colour the hair. (4) Some ingredients used in perfume and aromatic compositions do not have an INCI name. So-called perfuming names have been used in the Union for the labelling of cosmetic products containing these ingredients. Therefore, for these ingredients, the glossary should list the perfuming names that have previously been used for them in the Union. (5) The second paragraph of Article 33 of Regulation (EC) No 1223/2009 provides that the common ingredient names listed in the glossary are to be applied, for the purpose of labelling cosmetic products placed on the market, at the latest 12 months after publication of the glossary in the Official Journal of the European Union. (6) In the interests of clarity and legal certainty, Decision 96/335/EC should be repealed, HAS ADOPTED THIS DECISION: Article 1 The glossary of common ingredient names required by Article 33 of Regulation (EC) No 1223/2009 is set out in the Annex to this Decision. Article 2 Decision 96/335/EC is repealed with effect from 8 May 2020. Article 3 This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Done at Brussels, 5 April 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 342, 22.12.2009, p. 59. (2) Council Directive 76/768/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to cosmetic products (OJ L 262, 27.9.1976, p. 169). (3) Commission Decision 96/335/EC of 8 May 1996 establishing an inventory and a common nomenclature of ingredients employed in cosmetic products (OJ L 132, 1.6.1996, p. 1). (4) Commission Decision 2006/257/EC of 9 February 2006 amending Decision 96/335/EC establishing an inventory and a common nomenclature of ingredients employed in cosmetic products (OJ L 97, 5.4.2006, p. 1). ANNEX GLOSSARY OF COMMON INGREDIENT NAMES Introduction The common ingredient names are listed in alphabetical order and are numbered for ease of reference. Entry Common Ingredient Name 1 (ADONIS AMURENSIS/AKEBIA QUINATA/ALBIZIA JULIBRISSIN/ALTHAEA ROSEA/ANGELICA ACUTILOBA/ANGELICA ANOMALA/AQUILEGIA BUERGERIANA/ARTEMISIA PRINCEPS/ASTER CILIOSUS/ASTER SCABER/BRASSICA CAMPESTRIS/BROUSSONETIA KAZINOKI/CALLISTEPHUS CHINENSIS/CAMELLIA JAPONICA/CAMELLIA SINENSIS/CAMPSIS GRANDIFLORA/CARAGANA SINICA/CARTHAMUSTINCTORIUS/CASSIA OBTUSIFOLIA/CELOSIA CRISTATA/CERCIS CHINENSIS/CHAENOMELES SINENSIS/CHRYSANTHEMUM INDICUM/CHRYSANTHEMUM ZAWADSKII/CLEMATIS TERNIFLORA/COMMELINA COMMUNIS/CORNUS KOUSA/CORNUS OFFICINALIS/CORYDALIS INCISA/CORYDALIS TURTSCHANINOVII/CUCURBITA MOSCHATE/DENDROBIUM NOBILE/DIANTHUS CHINENSIS/ELSHOLTZIA SPLENDENS/EUPATORIUM LINDLEYANUM/FORSYTHIA KOREANA/FRITILLARIA USSURIENSIS/GARDENIA JASMINOIDES/GINKGO BILOBA/HELIANTHUS ANNUUS/HELIANTHUS TUBEROSUS/HEMEROCALLIS FULVA/HIBISCUS MUTABILIS/HIBISCUS SYRIACUS/HOSTA PLANTAGINAE/HYDRANGEA MACROPHYLLA/IMPATIENS BALSAMINA/IPOMOEA HEDERACEA/IRIS PALLASII/IRIS PSEUDACORUS/KERRIA JAPONICA/LAGERSTROEMIA INDICA/LEONURUS SIBIRICUS/LESPEDEZA BICOLOR/LILIUM LANCIFOLIUM/LINDERA OBTUSILOBA/LIRIOPES MUSCARI/LONICERA JAPONICA/LYCORIS RADIATA/MAGNOLIA KOBUS/MAGNOLIA LILIFLORA/MALUS SIEBOLDII/NARCISSUS TAZETTA/NELUMBO NUCIFERA/OENOTHERA BIENNIS/PAEONIA LACTIFLORA/PAEONIA SUFFRUTICOSA/PAPAVER RHOEAS/PATRINIA SCABIOSIFOLIA/PAULOWNIA COREANA/PERSICARIA THUNBERGII/PETASITES JAPONICUS/PLATYCODON GRANDIFLORUS/POLYGONUM ODORATUM/PONICIRUS TRIFOLIATA/PRUNUS ARMENIACA/PRUNUS MUME/PRUNUS PERSICA/PRUNUS SERRULATA/PRUNUS TOMENTOSA/PUERARIA LOBATA/PUNICA GRANATUM/RHODODENDRON MUCRONULATUM/ROBINIA PSEUDACACIA/ROSA MULTIFLORA/ROSA RUGOSA/SASA BOREALIS/SOPHORA JAPONICA/SPIRAEA PRUNIFOLIA/STYRAX JAPONICA/SYRINGA VULGARIS/TARAXACUM PLATYCARPUM/TULIPA EDULIS/VIOLA MANDSCHURICA/WEIGELA SUBSESSILIS/WISTERIA SINENSIS/ZANTHOXYLUM SCHINIFOLIUM/ZEA MAYS/ZINGIBER MIOGA/ZINNIA ELEGANS) FLOWER EXTRACT 2 (ALPINIA ZERUMBET/ARTEMISIA PRINCEPS/AVERRHOA CARAMBOLA/CAMELLIA SINENSIS/ERIOBOTRYA JAPONICA/GINKGO BILOBA/MELISSA OFFICINALIS/MENTHA PIPERITA/OLEA EUROPAEA/ORIGANUM MAJORANA/PERILLA FRUTESCENS/PRUNUS PERSICA/SALVIA OFFICINALIS) LEAF EXTRACT 3 (ANGELICA ACUTILOBA/PAEONIA LACTIFLORA) ROOT/CNIDIUM OFFICINALE RHIZOME EXTRACT 4 (ANGELICA ACUTILOBA/PAEONIA LACTIFLORA/REHMANNIA GLUTINOSA) ROOT/CNIDIUM OFFICINALE RHIZOME EXTRACT 5 (ANGELICA ACUTILOBA/PAEONIA LACTIFLORA/REHMANNIA GLUTINOSA) ROOT/CNIDIUM OFFICINALE/ZINGIBER OFFICINALE) RHIZOME EXTRACT 6 (ANGELICA ACUTILOBA/PAEONIA LACTIFLORA/REHMANNIA GLUTINOSA/SCUTELLARIA BAICALENSIS) ROOT/(CNIDIUM OFFICINALE/COPTIS CHINENSIS) RHIZOME/GARDENIA JASMINOIDES FRUIT/PHELLODENDRON CHINENSE BARK EXTRACT 7 (ANGELICA GIGAS/CNIDIUM OFFICINALE/PAEONIA LACTIFLORA) ROOT EXTRACT 8 (ANGELICA GIGAS/GLYCYRRHIZA URALENSIS/REHMANNIA GLUTINOSA ROOT)/ANGELICA GIGAS STEM/CARTHAMUS TINCTORIUS FLOWER/(CARTHAMUS TINCTORIUS/PRUNUS PERSICA SEED)PORIA COCOS WATER 9 (ANGELICA KEISKEI/CHRYSANTHEMUM ZAWADSKII) LEAF/STEM/CINNAMOMUM CASSIA BARK/TRICHOSANTES KIRILOWII FRUIT/ULMUS DAVIDIANA BARK/ROOT/(PAEONIA JAPONICA/BUPLEURUM FALCATUM/POLYGALA TENUIFOLIA ROOT)/VISCUS ALBUM STEM EXTRACT 10 (ARCTIUM LAPPA/RAPHANUS SATIVUS/MALVA VERTICILLATA) SEED OIL 11 (ARNICA MONTANA/ARTEMISIA CAPILLARIS/CALENDULA OFFICINALIS/COLTSFOOT/CYANUS SEGETUM/HONEYSUCKLE/HOPS/LAVENDER/MALLOW/MATRICARIA CHAMOMILLA/ROSA CENTIFOLIA/SAMBUCUS NIGRA) FLOWER EXTRACT 12 (ARNICA MONTANA/ARTEMISIA CAPILLARIS/CALENDULA OFFICINALIS/CYANUS SEGETUM /MATRICARIA CHAMOMILLA/HUMULUS LUPULUS/LAVANDULA ANGUSTIFOLIA/LONICERA JAPONICA/MALVA SYLVESTRIS/ROSA CENTIFOLIA/SAMBUCUS NIGRA/TILIA CORDATA/TUSSILAGO FARFARA) FLOWER EXTRACT 13 (ARNICA MONTANA/CALENDULA OFFICINALIS/MATRICARIA CHAMOMILLA) FLOWER EXTRACT 14 (ARTEMISIA PRINCEPS/DENDROPANAX MORBIFERA/ECLIPTA PROSTRATA/ERIOBOTRYA JAPONICA/OROSTACHYS JAPONICA/PORTULACA OLERACEA/SASA BOREALIS/ZIZANIA LATIFOLIA LEAF/STEM) EXTRACT 15 (ARTEMISIA SIEVERSIANA/DIMOCARPUS LONGANA) FLOWER/LEAF/STEM EXTRACT 16 (ASPERGILLUS/SACCHAROMYCES)/RICE FERMENT/BARLEY GRAIN MEAL/NELUMBO NUCIFERA FLOWER EXTRACT FERMENT EXTRACT FILTRATE 17 (BIDENS TRIPARTITA FLOWER/LEAF/STEM)/PERILLA FRUTESCENS LEAF/PRUNELLA VULGARIS EXTRACT 18 (BROCCOLI/ERUCA SATIVA/LEPIDIUM SATIVUM/NASTURTIUM OFFICINALE/RADISH) SPROUT EXTRACT 19 (CALENDULA OFFICINALIS/SAFFLOWER FLOWER)/(ACHILLEA MILLEFOLIUM FLOWER/LEAF/STEM)/(VACCINIUM MYRTILLUS/VITEX AGNUS-CASTUS FRUIT)/RHUS CHINENSIS GALL/WALNUT HUSK/(CAMELLIA SINENSIS/NETTLE LEAF)/(JUNIPERUS COMMUNIS LEAF/STEM)/HORSE CHESTNUT NUT/DICHROA FEBRIFUGA ROOT/GRAPE SEED/ACACIA CATECHU WOOD/GOLDENROD/HYPERICUM PERFORATUM EXTRACT 20 (CAMELLIA JAPONICA/PRUNUS MUME/SAFFLOWER FLOWER)/(ARONIA ARBUTIFOLIA/BLUEBERRY/CRANBERRY/EUTERPE OLERACEA FRUIT)/CAMELLIA SINENSIS LEAF/GARCINIA MANGOSTANA PEEL/COFFEE SEED/PROPOLIS/WINE EXTRACT 21 (CAMELLIA SINENSIS LEAF/COIX LACRYMA-JOBI MA-YUEN SEED/MORUS ALBA BARK/PANAX GINSENG ROOT/SALVIA OFFICINALIS) EXTRACT 22 (CARTHAMUS TINCTORIUS/CHAMOMILLA RECUTITA/SYZYGIUM AROMATICUM) FLOWER/LITHOSPERMUM ERYTHRORHIZON/SOPHORA FLAVESCENS/SCUTELLARIA BAICALENSIS) ROOT EXTRACT 23 (CINNAMOMUM CASSIA/MAGNOLIA OFFICINALIS) BARK/ALPINIA OFFICINARUM/ANGELICA GIGAS) ROOT EXTRACT 24 (CNIDIUM OFFICINALE/COPTIS CHINENSIS/GLYCYRRHIZA URALENSIS) ROOT EXTRACT 25 (CODONOPSIS TANGSHEN/DIOSCOREA JAPONICA) ROOT/ATRACTYLODES JAPONICA RHIZOME/PORIA COCOS/(DOLICHOS LABLAB/COIX LACRYMA-JOBI MA-YUEN/EURYALE FEROX/NELUMBO NUCIFERA) SEED EXTRACT 26 (CORNUS OFFICINALIS/LYCIUM CHINENSE/MORUS BOMBYCIS/RICE/SCHISANDRA CHINENSIS/ZIZIPHUS JUJUBA) FRUIT/(CAMELLIA SINENSIS/DIOSPYROS KAKI/GINKGO BILOBA/PERILLA FRUTESCENS) LEAF/CITRUS UNSHIU PEEL/(CODONOPSIS LANCEOLATA/CYNANCHUM WILFORDII/PANAX GINSENG/PLATYCODON GRANDIFLORUM/PLEUROPTERUS MULTIFLORUS/POLYGONATUM ODORATUM) ROOT/GLYCINE MAX SEED/(ELEUTHEROCOCCUS SENTICOSUS/LICORICE) STEM/(ARTEMISIA ANNUA/HOUTTUYNIA CORDATA) STEM/LEAF/CIRSIUM JAPONICUM/DANDELION/LAMINARIA DIGITATA/TARAXACUM PLATYCARPUM WATER 27 (CORNUS OFFICINALIS/LYCIUM CHINENSE/MORUS BOMBYCIS/RICE/SCHISANDRA CHINENSIS/ZIZYPHUS JUJUBA) FRUIT/(CAMELLIA SINENSIS/DIOSPYROS KAKI/GINKGO BILOBA/PERILLA FRUTESCENS) LEAF/CITRUS UNSHIU PEEL/(CODONOPSIS LANCEOLATA/CYNANCHUM WILFORDII/PANAX GINSENG/PLATYCODON GRANDIFLORUM/PLEUROPTERUS MULTIFLORUS/POLYGONATUM ODORATUM) ROOT/GLYCINE MAX SEED/(ELEUTHEROCOCCUS SENTICOSUS/LICORICE) STEM/(ARTEMISIA ANNUA/HOUTTUYNIA CORDATA) STEM/LEAF/CIRSIUM JAPONICUM/DANDELION/LAMINARIA DIGITATA/TARAXACUM PLATYCARPUM WATER 28 (CYMBOPOGON CITRATUS LEAF/STEM)/(VETIVERIA ZIZANOIDES LEAF/ROOT) WATER 29 (DELPHINIUM CONSOLIDA/LONICERA CAPRIFOLIUM/CALENDULA OFFICINALIS/CENTAUREA CYANUS) FLOWER EXTRACT 30 (ECLIPTA PROSTRATA/HOUTTUYNIA CORDATA) LEAF EXTRACT 31 (EUTERPE OLERACEA/EUTERPE PRECATORIA) FRUIT EXTRACT 32 (EUTERPE OLERACEA/EUTERPE PRECATORIA/THEOBROMA GRANDIFLORUM) FRUIT EXTRACT 33 (GELIDIUM ELEGANS/LINGULATUM/REX/SESQUIPEDALE)/(GRACILARIA CHILENSIS/VERMICULOPHYLLA)/PTEROCLADIELLA TENUIS OLIGOSACCHARIDES 34 (GRIFOLA FRONDOSA/INONOTUS OBLIQUUS/SCHIZOPHYLLUM COMMUNE/TRICHOLOMA MATSUTAKE) MYCELIUM/LETHARIELLA CLADONIOIDES FERMENT EXTRACT FILTRATE 35 (LAVANDULA ANGUSTIFOLIA/MELISSA OFFICINALIS/HYPERICUM PERFORATUM) FLOWER/(CAMELLIA SINENSIS LEAF/(GLYCYRRHIZA GLABRA/ACANTHOPANAX SENTICOSUS) ROOT/SARRACENIA COBRA NEST LEAF/FLOWER/STALK EXTRACT 36 (LAVANDULA ANGUSTIFOLIA/MELISSA OFFICINALIS/HYPERICUM PERFORATUM) FLOWER/-CAMELLIA SINENSIS LEAF/-GLYCYRRHIZA GLABRA/ACANTHOPANAX SENTICOSUS) ROOT/SARRACENIA COBRA NEST LEAF/FLOWER/STALK EXTRACT 37 (LEPIDIUM MEYENII/SARCODON ASPRATUS) ROOT WATER 38 (LINDERA STRYCHNIFOLIA/PAEONIA ALBIFLORA) ROOT/COMMIPHORA MYRRHA RESIN/SWERTIA JAPONICA/UNCARIA GAMBIR EXTRACT 39 (LIQUIDAMBAR FORMOSANA/TRIBULUS TERRESTRIS) FRUIT/PAEONIA LACTIFLORA ROOT EXTRACT 40 (LIQUIDAMBAR STYRACIFLUA/TRIBULUS TERRESTRIS) FRUIT/PAEONIA LACTIFLORA ROOT EXTRACT 41 (MAGNOLIA OFFICINALIS/PHELLODENDRON AMURENSE) BARK/CAMELLIA JAPONICA LEAF/ZINGIBER OFFICINALE ROOT/CITRUS PARADISI SEED WATER 42 (OLIVE FLOWER/LEAF)/(DITTRICHIA VISCOSA/MALLOW/PARIETARIA OFFICINALIS/SAGE FLOWER/LEAF/STEM)/(ECBALLIUM ELATERIUM FRUIT/LEAF)/(AGAVE AMERICANA/CYNARA CARDUNCULUS/MASTIC LEAF)/(ACANTHUS MOLLIS/RHAGADOLIUS STELLATUS/VERBASCUM SINUATUM/VERBENA OFFICINALIS LEAF/FLOWER)/(MORINGA OLEIFERA LEAF/SHOOT)/(ARTEMISIA ARBORESCENS/THYMUS CAPITATUS LEAF/STEM)/(LYCIUM BARBARUM SHOOT/FRUIT/LEAF/STEM) EXTRACT 43 (PAEONIA LACTIFLORA BARK/SAP)/PHELLODENDRON AMURENSE BARK/MENTHA ARVENSIS LEAF/SCUTELLARIA BAICALENSIS ROOT EXTRACT 44 (POLYGONUM MULTIFLORUM/GASTRODIA ELATA) STEM/ANGELICA KEISKEI LEAF/STEM/PTEROCARPUS SANTALINUS BARK/ZIZIPHUS JUJUBA SEED/THUJA ORIENTALIS FRUIT/ULMUS DAVIDIANA BARK/ROOT/-LIRIOPE PLATYPHYLLA/ADENOPHORA TRIPHYLLA) ROOT WATER 45 (RH-POLYPEPTIDE-111 RH-POLYPEPTIDE-94 RH-POLYPEPTIDE-95) DIMER 46 (TRIFOLIUM PRATENSE /VIGNA RADIATA) SPROUT EXTRACT 47 .AUREOBASIDIUM PULLULANS/MAGNOLIA SIEBOLDII BRANCH EXTRACT FERMENT FILTRATE 48 [NANO] 49 1-(3,4-DIMETHOXYPHENYL)-4,4-DIMETHYL-1,3-PENTANEDIONE 50 1,10-DECANEDIOL 51 1,1-DECANEDIOL 52 1,1-DIMETHYL-2-PHENYLETHYL ISOBUTYRATE 53 1,1-DIMETHYL-3-PHENYLPROPYL ISOBUTYRATE 54 1,2,3,4,4A,5,6,7-OCTAHYDRO-2,5,5-TRIMETHYL-2-NAPHTHOL 55 1,2,3,4,4A,7,8,8A-OCTAHYDRO-2,4A,5,8A-TETRAMETHYL-NAPHTHYL FORMATE 56 1,2,4-TRIHYDROXYBENZENE 57 1,2,6-HEXANETRIOL 58 1,2-BUTANEDIOL 59 1,2-DIHYDROLINALOOL 60 1,2-HEXANEDIOL 61 1,2-HEXANEDIYL DICAPRATE 62 1,3-BIS-(2,4-DIAMINOPHENOXY) PROPANE HCL 63 1,3-BIS-(2,4-DIAMINOPHENOXY) PROPANE HCL 64 1,3-BIS-(2,4-DIAMINOPHENOXY)PROPANE 65 1,3-BIS-(2,4-DIAMINOPHENOXY)PROPANE HCL 66 1,3-DIMETHYL-3-PHENYLBUTYL ACETATE 67 1,3-DIMETHYL-BICYCLOHEPTANE-2-CARBONITRILE 68 1,4-BUTANEDIOL 69 1,4-BUTANEDIOL BISDECANOATE 70 1,4-BUTANEDIOL DIMETHACRYLATE 71 1,4-BUTANEDIOL/SUCCINIC ACID/ADIPIC ACID/HDI COPOLYMER 72 1,4-BUTANEDIOL/SUCCINIC ACID/ADIPIC ACID/HDI COPOLYMER 73 1,4-CYCLOHEXANEDIOL BIS-ETHYLHEXANOATE 74 1,5,9-TRIMETHYL-OXABICYCLOTRIDECADIENE 75 1,5-DIMETHYL-1-VINYLHEX-4-ENYL HEXANOATE 76 1,5-NAPHTHALENEDIOL 77 1,5-PENTANEDIOL 78 1,6-HDI/POLYVINYL ALCOHOL/ETHYLENEDIAMINE CROSSPOLYMER 79 1,6-HEXANEDIAMINE 80 10-HYDROXY-1,8-P-MENTHADIENE 81 10-HYDROXYDECANOIC ACID 82 10-HYDROXYDECENOIC ACID 83 10-HYDROXYSTEARIC ACID 84 10-UNDECENYL ACETATE 85 1-ACETONAPHTHONE 86 1-ACETOXY-2-METHYLNAPHTHALENE 87 1-ETHYL-3-METHOXY-TRICYCLOHEPTANE 88 1-ETHYLCYCLOHEXANE-1,4-DIMETHANOL 89 1-FURFURYL-1H-PYRROLE 90 1-HEXEN-3-OL 91 1-HEXYL 4,5-DIAMINO PYRAZOLE SULFATE 92 1-HYDROXYETHYL 4,5-DIAMINO PYRAZOLE SULFATE 93 1-ISOPROPYL-4-METHYLBICYCLOOCTENE-2-CARBALDEHYDE 94 1-METHYL-4-METHYLETHENYL-CYCLOHEXENE SULFURIZED 95 1-METHYL-4-METHYLVINYL-CYCLOHEXANOL 96 1-METHYL-4-METHYLVINYL-CYCLOHEXENE 97 1-METHYL-4-METHYLVINYL-CYCLOHEXYL ACETATE 98 1-METHYLDECYL ACETATE 99 1-METHYLHYDANTOIN-2-IMIDE 100 1-NAPHTHALENEACETIC ACID 101 1-NAPHTHOL 102 1-NITROPROPANE 103 1-NONEN-3-OL 104 1-PENTEN-3-OL 105 1-PHENYLPROPYL ACETATE 106 1-TRIMETHYL-2-CYCLOHEXENYL-1-PENTEN-3-ONE 107 1-TRIMETHYL-3-CYCLOHEXENYLETHANONE 108 2-(1-ETHYLPROPYL)PYRIDINE 109 2-(2-AMINOETHOXY)ETHANOL 110 2,2-DIMETHYL-3-PHENYLPROPIONALDEHYDE 111 2,2'-METHYLENEBIS 4-AMINOPHENOL 112 2,2'-METHYLENEBIS-4-AMINOPHENOL 113 2,2'-METHYLENEBIS-4-AMINOPHENOL HCL 114 2,2'-THIOBIS(4-CHLOROPHENOL) 115 2,3,4,4A,5,6,7,8-OCTAHYDRO-2,5,5-TRIMETHYL-2-NAPHTHOL 116 2,3,6-TRIMETHYLCYCLOHEXYLMETHYL ACETATE 117 2,3,6-TRIMETHYLPHENOL 118 2,3-BUTANEDIOL 119 2,3-DIAMINODIHYDROPYRAZOLO PYRAZOLONE DIMETHOSULFONATE 120 2,3-DIETHYLPYRAZINE 121 2,3-DIHYDRO-2,2,6-TRIMETHYLBENZALDEHYDE 122 2,3-DIMETHYL-2-NONENENITRILE 123 2,3-DIMETHYL-4-(2,6,6-TRIMETHYL-1-CYCLOHEXENYL)-2-BUTENAL 124 2,3-XYLENOL 125 2,4,6-TRIMETHYL-3-CYCLOHEXENECARBALDEHYDE 126 2,4,6-TRIMETHYL-3-CYCLOHEXENYL-4-PENTEN-3-ONE 127 2,4,6-TRIMETHYL-4-PHENYL-1,3-DIOXANE 128 2,4,6-TRIMETHYLCYCLOHEXYLMETHYL ACETATE 129 2,4-DIAMINOPHENOXYETHANOL HCL 130 2,4-DIAMINOPHENOXYETHANOL SULFATE 131 2,4-DIETHYLPHENYL METHYL KETONE 132 2,4-DIMETHYL CYCLOHEXENECARBONITRILE 133 2,4-DIMETHYL-2-(5,6,7,8-TETRAHYDRO-3,5,5,6,8,8-HEXAMETHYL-2-NAPHTHALENYL)-1,3-DIOXOLANE 134 2,4-DIMETHYL-3-CYCLOHEXENE CARBOXALDEHYDE 135 2,4-DIMETHYL-3-CYCLOHEXENE-1-METHANOL 136 2,4-DIMETHYL-3-CYCLOHEXENE-1-METHYLACETATE 137 2,4-DIMETHYL-4,4A,5,9B-TETRAHYDROINDENO-1,3-DIOXIN 138 2,4-DIMETHYL-4-PHENYLTETRAHYDROFURAN 139 2,4-DIMETHYLBENZYLACETATE 140 2,4-DIMETHYLCYCLOHEXYLMETHYL ACETATE 141 2,4-DIMETHYLHEPTA-2,2-DIENAL 142 2,4-DIMETHYLPYRIDINE 143 2,4-HEXADIENAL 144 2,4-HEXADIENOL 145 2,4-HEXADIENYL ACETATE 146 2,4-XYLENOL 147 2,5,5-TRIMETHYL-2-PHENYL-1,3-DIOXANE 148 2,5,6-TRIAMINO-4-PYRIMIDINOL SULFATE 149 2,5,6-TRIMETHYL-2-CYCLOHEXENONE 150 2,5-DIHYDRO-4-METHYLTHIAZOL-5-ETHANOL 151 2,5-DIHYDROXYBENZOIC ACID 152 2,5-DIHYDROXYBENZOYL DIPEPTIDE-27 153 2,5-DIHYDROXYBENZOYL DIPEPTIDE-48 154 2,5-DIMETHYL-2-VINYLHEX-4-ENAL 155 2,5-DIMETHYLPYRAZINE 156 2,5-XYLENOL 157 2,6,6-TRIMETHYL-1-CYCLOHEXENE-1-ACETALDEHYDE 158 2,6,6-TRIMETHYL-2-CYCLOHEXENE-1-ACETALDEHYDE 159 2,6,6-TRIMETHYL-2-CYCLOHEXENE-1-CARBALDEHYDE 160 2,6,6-TRIMETHYLCYCLOHEXENE-1-CARBALDEHYDE 161 2,6-DIAMINO-3-((PYRIDIN-3-YL)AZO)PYRIDINE 162 2,6-DIAMINOPYRIDINE 163 2,6-DIAMINOPYRIDINE SULFATE 164 2,6-DICARBOXYPYRIDINE 165 2,6-DIHYDROXY-3,4-DIMETHYLPYRIDINE 166 2,6-DIHYDROXYETHYLAMINOTOLUENE 167 2,6-DIMETHOXY-3,5-PYRIDINEDIAMINE HCL 168 2,6-DIMETHYL-4-HEPTANOL 169 2,6-DIMETHYL-4-HEPTANONE 170 2,6-DIMETHYL-7-OCTEN-2-OL 171 2,6-DIMETHYLHEPTA-1,5-DIENE 172 2,6-DIMETHYLHEPTANOL 173 2,6-DIMETHYL-P-PHENYLENEDIAMINE 174 2,6-DIMETHYL-P-PHENYLENEDIAMINE HCL 175 2,6-DIMETHYLPYRAZINE 176 2,6-XYLENOL 177 2,7-DIMETHYL-10-ISOPROPYL-1-OXASPIRO-3,6-DECADIENE 178 2,7-DIMETHYL-5-OCTEN-4-ONE 179 2,7-DIMETHYL-6-OCTEN-4-ONE 180 2,7-NAPHTHALENEDIOL 181 2-ACETONAPHTHONE 182 2-ACETYLHYDROQUINONE 183 2-AMINO-3-HYDROXYPYRIDINE 184 2-AMINO-4,5-DIMETHYLTHIAZOLE HBR 185 2-AMINO-4-HYDROXYETHYLAMINOANISOLE 186 2-AMINO-4-HYDROXYETHYLAMINOANISOLE SULFATE 187 2-AMINO-5-ETHYLPHENOL HCL 188 2-AMINO-6-CHLORO-4-NITROPHENOL 189 2-AMINOBUTANOL 190 2-BENZYLHEPTANOL 191 2-BROMO-2-NITROPROPANE-1,3-DIOL 192 2-CARENYL METHYL KETONE 193 2-CHLORO-6-ETHYLAMINO-4-NITROPHENOL 194 2-CHLORO-P-PHENYLENEDIAMINE 195 2-CHLORO-P-PHENYLENEDIAMINE SULFATE 196 2-CYCLOHEXENYL CYCLOHEXANONE 197 2-CYCLOHEXYLETHYL ACETATE 198 2-DECENAL 199 2-DECENOL 200 2-DIMETHYLBICYCLOHEPT-2-YLIDENE ETHANOL 201 2-DIMETHYLCYCLOHEXENYL-5-METHYL-5-METHYLPROPYL-1,3-DIOXANE 202 2-DODECENAL 203 2-DODECENOL 204 2-ETHOXY-2,6,6-TRIMETHYL-9-METHYLENEBICYCLO[3.3.1]NONANE 205 2-ETHYL-1,3,3-TRIMETHYLBICYCLO[2.2.1]HEPTAN-2-OL 206 2-ETHYL-2-(3-METHYLBUT-2-ENYL)HEX-3-ENOL 207 2-ETHYL-3,(5 OR 6)-DIMETHYLPYRAZINE 208 2-ETHYL-3,5-DIMETHYLPYRAZINE 209 2-ETHYL-3-METHYLPYRAZINE 210 2-ETHYL-4-HYDROXY-5-METHYLFURAN-3(2H)-ONE 211 2-ETHYL-5-METHOXY-BICYCLOHEPTANE 212 2-ETHYLBUTANOL 213 2-ETHYLBUTYL CYCLOPENT-1-ENEACETATE 214 2-ETHYLBUTYL CYCLOPENT-2-ENEACETATE 215 2-ETHYLBUTYRIC ACID 216 2-ETHYLHEXYLAL 217 2-ETHYLIDENEDECANAL 218 2-ETHYLPENTYL-1,3-DIOXOLANE 219 2-FURANCARBALDEHYDE/HEPTANAL HYDROGENATED 220 2-FURFURYLENEOCTANAL 221 2-FURYL METHYL KETONE 222 2-FURYLMETHANETHIOL 223 2-HEPTANOL 224 2-HEPTYLCYCLOPENTANONE 225 2-HEPTYLFURAN 226 2-HEPTYLIDENECYCLOPENTANONE 227 2-HEXANOL 228 2-HEXENOL 229 2-HEXYL-1,3-DIOXANOL 230 2-HEXYL-1,3-DIOXOLANE 231 2-HEXYL-1,3-DIOXOLANE-4-METHANOL 232 2-HEXYLIDENECYCLOHEXAN-1-ONE 233 2-HEXYLIDENECYCLOPENTANONE 234 2-HYDROXYETHYL ACRYLATE 235 2-HYDROXYETHYL PICRAMIC ACID 236 2-HYDROXYETHYLAMINO-5-NITROANISOLE 237 2-HYDROXYPROPYL ACRYLATE 238 2-HYDROXYPROPYLCARBAMATO AMODIMETHICONE 239 2-ISOBUTYLQUINOLINE 240 2-ISOPENTENAL 241 2-ISOPENTENYL PHENETHYL ETHER 242 2-ISOPENTENYL SALICYLATE 243 2-ISOPROPYL-4-METHYLANISOLE 244 2-ISOPROPYL-5-METHYLANISOLE 245 2-M-CRESYLETHANOL 246 2-MELOZOL ACETATE 247 2-MELOZOL FORMATE 248 2-METHOXY-3-METHYLPYRAZINE 249 2-METHOXY-4-METHOXYMETHYL-PHENOL 250 2-METHOXYMETHYL-P-PHENYLENEDIAMINE 251 2-METHOXYMETHYL-P-PHENYLENEDIAMINE SULFATE 252 2-METHOXY-P-CRESOL 253 2-METHOXYPHENOL/2,2-DIMETHYL-3-METHYLENEBICYCLO-HEPTANE HYDROGENATED 254 2-METHOXY-P-PHENYLENEDIAMINE SULFATE 255 2-METHYL 5-CYCLOHEXYLPENTANOL 256 2-METHYL 5-PHENYLPENTANOL 257 2-METHYL-1,5-DIOXASPIROUNDECANE 258 2-METHYL-1-NAPHTHOL 259 2-METHYL-2-BUTENOL 260 2-METHYL-2-OCTANOL 261 2-METHYL-3-(1,7,7-TRIMETHYLBICYCLOHEPT-2-YLOXY)-PROPANOL 262 2-METHYL-3-BUTEN-2-OL 263 2-METHYL-3-OXOPROPOXY-PYRAN-4-ONE 264 2-METHYL-3-P-CRESYL-PROPIONALDEHYDE 265 2-METHYL-4-(2,2,3-TRIMETHYL-3-CYCLOPENTENYL)-2-BUTEN-1-OL 266 2-METHYL-4-(2,6,6-TRIMETHYL-1-CYCLOHEXENYL)-2-BUTENAL 267 2-METHYL-4-(2,6,6-TRIMETHYL-2-CYCLOHEXENYL)-2-BUTENAL 268 2-METHYL-4-(2,6,6-TRIMETHYL-2-CYCLOHEXENYL)-3-BUTENAL 269 2-METHYL-4-HYDROXYPYRROLIDINE 270 2-METHYL-5-HYDROXYETHYLAMINOPHENOL 271 2-METHYL-5-METHYLVINYL-CYCLOHEXANOL 272 2-METHYLBENZOXAZOLE 273 2-METHYLBUTANE-2-THIOL 274 2-METHYLBUTANOL 275 2-METHYLBUTYL BUTYRATE 276 2-METHYLBUTYL ISOVALERATE 277 2-METHYLBUTYRALDEHYDE 278 2-METHYLBUTYRIC ACID 279 2-METHYLDODECANAL 280 2-METHYLFURAN-3-THIOL 281 2-METHYLNAPHTHALENE 282 2-METHYLPENT-2-ENOIC ACID 283 2-METHYLPENT-2-ENYL ACETATE 284 2-METHYLPENT-3-ENOIC ACID 285 2-METHYLPENTYL 2-METHYLVALERATE 286 2-METHYLPROPANAL 287 2-METHYLPROPANOL 288 2-METHYLPROPYL-1-VINYLCYCLOHEXYL ACETATE 289 2-METHYLRESORCINOL 290 2-METHYLUNDECANOL 291 2-NITRO-5-GLYCERYL METHYLANILINE 292 2-NONYLCROTONALDEHYDE 293 2-NONYN-1-AL DIMETHYLACETAL 294 2-O-CRESYLETHANOL 295 2-OCTANOL 296 2-OCTENAL 297 2-O-ETHYL ASCORBIC ACID 298 2-OLEAMIDO-1,3,4-OCTADECATRIYL PROLINATE 299 2-OLEAMIDO-1,3-OCTADECANEDIOL 300 2-P-CRESYLETHANOL 301 2-P-CRESYLOXYETHYL ACETATE 302 2-PENTANOL 303 2-PHENYLPROPYLPYRIDINE 304 2-PHENYLPROPYLTETRAHYDROFURAN 305 2-PROPANOL/BORON TRIFLUORIDE/ETHYLIDENEBICYCLOHEPTENE 306 2-PROPYL-5-CYCLOHEXYLPENTANOL 307 2-SEC-BUTYLCYCLOHEXANONE 308 2-T-BUTYLCYCLOHEXYL ACETATE 309 2-T-BUTYLCYCLOHEXYLOXYBUTANOL 310 2-TERT-BUTYL-4-METHYLCYCLOHEXANOL 311 2-TERT-BUTYL-4-METHYL-CYCLOHEXANOL ACETATE 312 2-TERT-BUTYL-5-METHYLANISOLE 313 2-TERT-BUTYLCYCLOHEXANOL 314 2-TERT-BUTYLCYCLOHEXANONE 315 2-TERT-BUTYLCYCLOHEXYL ETHYL CARBONATE 316 2-TERT-BUTYLCYCLOHEXYL PROPIONATE 317 2-TERT-BUTYLHYDROQUINONE METHYL ETHER 318 2-TERT-BUTYL-P-CRESOL 319 2-TRANS, 6-CIS-NONADIENOL 320 2-TRANS, 6-TRANS-NONADIENAL DIETHYL ACETAL 321 2-TRANS, 6-TRANS-NONADIENYL ACETATE 322 2-UNDECENAL 323 2-UNDECENENITRILE 324 2-UNDECENOL 325 3-(2-FURYL)ACRYLALDEHYDE 326 3-(O-ETHYLPHENYL)-2,2-DIMETHYLPROPIONALDEHYDE 327 3-(P-CUMENYL)-2-METHYLPROPIONALDEHYDE 328 3,3,5-TRIMETHYLCYCLOHEXYL SUCCINATE DIMETHYLAMIDE 329 3,3-DIMETHYL-1,5-DIOXASPIRO-UNDECANE 330 3,4-DIHYDRO-5-METHYLNAPHTHALENONE 331 3,4-DIHYDRO-6-METHYLNAPHTHALENONE 332 3,4-DIHYDRO-7-METHYLNAPHTHALENONE 333 3,4-DIHYDRO-8-METHYLNAPHTHALENONE 334 3,4-DIHYDROXYBENZOIC ACID 335 3,4-DIHYDROXYBENZOYL DIPEPTIDE-49 AMIDE 336 3,4-DIMETHYLCYCLOPENTANE-1,2-DIONE 337 3,4-METHYLENEDIOXYBENZYL METHYLSULFONE 338 3,5,6-TRIMETHYL-3-CYCLOHEXENE-1-CARBALDEHYDE 339 3,5,6-TRIMETHYL-3-CYCLOHEXENYL-4-PENTEN-3-ONE 340 3,5-DIETHYLDIMETHYLCYCLOHEXENONE 341 3,5-DIMETHOXYTOLUENE 342 3,5-DIMETHYL CYCLOHEXENECARBONITRILE 343 3,5-DIMETHYL-3-CYCLOHEXENE-1-CARBALDEHYDE 344 3,5-DIMETHYL-3-CYCLOHEXENE-1-METHYL ACETATE 345 3,5-DIMETHYLCYCLOHEXENE-1-METHANOL 346 3,5-DIMETHYLCYCLOHEXYLMETHYL ACETATE 347 3,6-DIMETHYL-3-CYCLOHEXENE-1-CARBALDEHYDE 348 3,6-DIMETHYL-3-OCTANOL 349 3,6-DIMETHYL-3-OCTYL ACETATE 350 3,6-DIMETHYL-3-VINYLHEPT-5-EN-2-OL 351 3,6-NONADIENOL 352 3,7-DIMETHYL-3,6-OCTADIENAL 353 3,7-DIMETHYL-4,6-OCTADIEN-3-OL 354 3,7-DIMETHYL-OCTANENITRILE 355 3-0-ETHYL ASCORBIC ACID 356 3A,4,5,6,7,7A-HEXAHYDRO-4,7-METHANO-1H-INDEN-5(OR 6)-YL ACETATE 357 3-AMINO-2,4-DICHLOROPHENOL 358 3-AMINO-2,4-DICHLOROPHENOL HCL 359 3-AMINO-2,6-DIMETHYLPHENOL 360 3-AMINOPROPANE SULFONIC ACID 361 3-ASCORBYL CARBONYL DIPEPTIDE-17 362 3-BENZYLIDENE CAMPHOR 363 3-BUTENYL PHENYL KETONE 364 3-BUTYL-4-METHYLPHENYL METHYL KETONE 365 3-BUTYLGLYCERYL ASCORBATE 366 3-CARENE 367 3-DECENOL 368 3-DODECENAL 369 3-DODECYLDIHYDROFURANONE 370 3-ETHOXY-1,1,5-TRIMETHYLCYCLOHEXANE 371 3-ETHYL-2,4-DIOXASPIRO(5.5)UNDEC-8-ENE 372 3-ETHYL-2,5-DIMETHYLPYRAZINE 373 3-ETHYL-2-HYDROXY-4-METHYLCYCLOPENT-2-EN-1-ONE 374 3-ETHYL-2-METHYLNON-2-ENOIC ACID 375 3-ETHYL-3,7-DIMETHYLOCT-6-ENAL 376 3-ETHYLAMINO-P-CRESOL SULFATE 377 3-ETHYLCYCLOPENTANE-1,2-DIONE 378 3-ETHYLHEXAHYDRO-3H-BENZOFURAN-2-ONE 379 3-ETHYLHEXYLGLYCERYL ASCORBATE 380 3-ETHYLPHENOL 381 3-ETHYLPYRIDINE 382 3-GLYCERYL ASCORBATE 383 3-HEPTANOL 384 3-HEPTENYL ISOBUTYRATE 385 3-HEXENAL 386 3-HEXENOL 387 3-HEXENYL 2-METHYLBUTYRATE 388 3-HEXENYL ACETATE 389 3-HYDROXYBENZOIC ACID 390 3-HYDROXYBUTYRATE/3-HYDROXYHEXANOATE COPOLYMER 391 3-HYDROXYBUTYRATE/4-HYDROXYBUTYRATE COPOLYMER 392 3-ISOPENTENOL 393 3-ISOPENTENYL 2-ISOPENTENOATE 394 3-ISOPENTENYL ACETATE 395 3-ISOPENTENYL ISOVALERATE 396 3-LAURYL/TRIDECYLGLYCERYL ASCORBATE 397 3-LAURYLGLYCERYL ASCORBATE 398 3-METHOXYBUTANOL 399 3-METHYL-1-PHENYL-2-HEXENE 1,5-EPOXIDE 400 3-METHYL-1-PHENYL-3-HEXENE 1,5-EPOXIDE 401 3-METHYL-3-OCTANOL 402 3-METHYL-3-OCTYL ACETATE 403 3-METHYL-4-(2,4,6-TRIMETHYL-3-CYCLOHEXENYL)-3-BUTEN-2-ONE 404 3-METHYL-4-(3,5,6-TRIMETHYL-3-CYCLOHEXENYL)-3-BUTEN-2-ONE 405 3-METHYL-5-(2,2,3-TRIMETHYL-3-CYCLOPENTENYL)METHYL)CYCLOHEXANOL 406 3-METHYL-5-(2,2,3-TRIMETHYL-3-CYCLOPENTENYL)PENT-3-EN-2-ONE 407 3-METHYL-5-(2,2,3-TRIMETHYL-3-CYCLOPENTENYL)PENT-4-EN-2-OL 408 3-METHYL-5-PHENYL-2-PENTENENITRILE 409 3-METHYL-5-PHENYLPENTANENITRILE 410 3-METHYL-5-PROPYL-2-CYCLOHEXENONE 411 3-METHYLAMINO-4-NITROPHENOXYETHANOL 412 3-METHYLCYCLOPENTADECANOL 413 3-METHYLDODECANONITRILE 414 3-METHYL-GAMMA-OCTALACTONE 415 3-METHYLNON-2-ENENITRILE 416 3-METHYLPENT-3-EN-2-ONE 417 3-METHYLPENTAN-1-OL 418 3-METHYLPENTYL ANGELATE 419 3-NITRO-P-HYDROXYETHYLAMINOPHENOL 420 3-O-CETYL ASCORBIC ACID 421 3-OCTANOL 422 3-OCTYL ACETATE 423 3-O-ETHYL ASCORBIC ACID 424 3-P-CUMENYL PROPIONALDEHYDE 425 3-PHENYLBUTYRALDEHYDE 426 3-TERT-BUTYL-2-METHOXYPYRAZINE 427 3-TERT-BUTYLCYCLOHEXYL ACETATE 428 4,4'-ISOPROPYLIDENEDIPHENOL/EPICHLOROHYDRIN COPOLYMER 429 4,4'-ISOPROPYLIDENEDIPHENYL/EPICHLOROHYDRIN COPOLYMER DIACRYLATE 430 4,6-DIMETHYL-PYRAN-2-ONE 431 4,7-DIMETHYL-4-VINYLOCT-6-EN-3-OL 432 4,7-DIMETHYL-6-OCTEN-3-ONE 433 4,8-DIMETHYL-4,9-DECADIENAL 434 4-AMINO-2-HYDROXYTOLUENE 435 4-AMINO-2-HYDROXYTOLUENE SULFATE 436 4-AMINO-2-NITRODIPHENYLAMINE-2'-CARBOXYLIC ACID 437 4-AMINO-3-HYDROXYBUTYRIC ACID 438 4-AMINO-3-NITROPHENOL 439 4-AMINO-M-CRESOL 440 4-BUTYL-5-METHYLTHIAZOLE 441 4-BUTYLRESORCINOL 442 4-CHLORORESORCINOL 443 4-DIHYDROMETHYL-2H-PYRAN-2-YL GUAIACOL 444 4-DIMETHYLMETHYLENECYCLOHEXYL-BUTAN-2-ONE 445 4-ETHOXYBENZALDEHYDE 446 4-ETHYL-6-(2,6,6-TRIMETHYL-2-CYCLOHEXENYL)-2-HEXENE-1,4-DIOL CYCLIZED 447 4-ETHYLACETOPHENONE 448 4-ETHYL-ALPHA,ALPHA-DIMETHYL-BENZENEPROPANENITRILE 449 4-ETHYLBENZALDEHYDE 450 4-ETHYL-GAMMA-OCTALACTONE 451 4-ETHYLGUAIACOL 452 4-ETHYLOCTA-2,4-DIENOIC ACID 453 4-ETHYLOCTANOIC ACID 454 4-ETHYLPHENOL 455 4-FLUORO-6-METHYL-M-PHENYLENEDIAMINE SULFATE 456 4-FORMYL-1-METHYLQUINOLINIUM-P-TOLUENESULFONATE 457 4-FORMYL-2-METHOXYPHENYL ISOBUTYRATE 458 4-FURANYLETHYL RESORCINOL 459 4-HYDROXYBENZOIC ACID 460 4-HYDROXYPROPYLAMINO-3-NITROPHENOL 461 4-ISOBUTYLRESORCINOL 462 4'-METHOXYCHALCONE 463 4-METHYL-1-OXASPIRO-4-UNDECANOL 464 4-METHYL-1-OXASPIROUNDECENE 465 4-METHYL-1-PHENYL-2-PENTANOL 466 4-METHYL-2-PHENYL-2-PENTENAL 467 4-METHYL-2-PHENYLETHYL-1,3-DIOXOLANE 468 4-METHYL-3-DECEN-5-OL 469 4-METHYL-4-PHENYL-2-PENTANONE 470 4-METHYL-7-GERANYLOXYCOUMARIN 471 4-METHYLBENZALDEHYDE 472 4-METHYLBENZYL 4,5-DIAMINO PYRAZOLE SULFATE 473 4-METHYLBENZYLIDENE CAMPHOR 474 4-METHYLEN-2,6-EPOXYDECANE 475 4-METHYLPENT-3-EN-2-ONE 476 4-METHYLPENTAN-2-OL 477 4-METHYLPENTANE-2,3-DIONE 478 4-METHYLQUINOLINE 479 4-METHYLVINYLCYCLOHEXENE-1-METHYL ACETATE 480 4-NITRO-O-PHENYLENEDIAMINE 481 4-NITRO-O-PHENYLENEDIAMINE DIHYDROCHLORIDE 482 4-NITRO-O-PHENYLENEDIAMINE HCL 483 4-NITRO-O-PHENYLENEDIAMINE SULFATE 484 4-NITROPHENYL AMINOETHYLUREA 485 4-PHENYLPROPYLPYRIDINE 486 4-PROPOXY-2-HYDROXYBENZOPHENONE 487 4-T-BUTYL BENZALDEHYDE 488 4-T-BUTYLBENZOIC ACID 489 4-T-BUTYLCYCLOHEXANOL 490 4-TERPINEOL 491 4-TERT-BUTYLCYCLOHEXANE CARBALDEHYDE 492 4-TERT-BUTYLCYCLOHEXANONE 493 4-TERT-BUTYLCYCLOHEXYL ACETATE 494 4-TERT-BUTYLDIHYDROCINNAMALDEHYDE 495 4-TERT-BUTYLTOLUENE 496 4-THUJANOL 497 5,5,6-TRIMETHYLBICYCLOHEPT-2-YLCYCLOHEXANOL 498 5,9-DIMETHYL-8-DECEN-3-OL 499 5-AMINO-4-CHLORO-O-CRESOL 500 5-AMINO-4-CHLORO-O-CRESOL HCL 501 5-AMINO-6-CHLORO-O-CRESOL 502 5-BROMO-5-NITRO-1,3-DIOXANE 503 5-CYCLOHEXADECENONE 504 5-DIETHOXYMETHYL-HEXAHYDRO-METHANO-1H-INDENE 505 5-ETHYL-3-HYDROXY-4-METHYLFURAN-2-ONE 506 5-ETHYL-4-HYDROXY-2-METHYLFURAN-3(2H)-ONE 507 5-ETHYLIDENEBICYCLOHEPT-2-YL PROPIONATE 508 5-HEXEN-2-ONE 509 5-ISOPROPYL-2-METHYLANISOLE 510 5-MELOZOL 511 5-MELOZOL ACETATE 512 5-METHOXY-M-CRESOL 513 5-METHYL-1-(2,2,3-TRIMETHYLCYCLOPENTENYL)-6-OXABICYCLOOCTANE 514 5-METHYL-2-HEPTEN-4-ONE 515 5-METHYL-2-PHENYL-2-HEXENAL 516 5-METHYL-5-PHENYL-3-HEXANONE 517 5-METHYL-ALPHA-IONONE 518 5-METHYL-BETA-IONONE 519 5-METHYLFURANONE 520 5-NONEN-2-ONE 521 5-PHENYLHEX-3-EN-2-ONE 522 5-PHENYLHEX-4-EN-2-ONE 523 6,1-DIMETHYLUNDECA-1,5,9-TRIEN-4-OL 524 6,7-DIHYDROLINALOOL 525 6,8-DIMETHYL-2-NONANOL 526 6-AMINO-2,4-DICHLORO-M-CRESOL HCL 527 6-AMINO-M-CRESOL 528 6-DIETHOXYMETHYL-HEXAHYDRO-METHANO-1H-INDENE 529 6-ETHYL-3-METHYLOCT-5-ENOL 530 6-ETHYLIDENEOCTAHYDRO-5,8-METHANO-2H-1-BENZOPYRAN-2-ONE 531 6-ETHYLIDENEOCTAHYDRO-5,8-METHANO-2H-BENZO-1-PYRAN 532 6-HYDROXYINDOLE 533 6-ISOBUTYLQUINOLINE 534 6-METHOXY-2,6-DIMETHYLHEPTANAL 535 6-METHOXY-2-METHYLAMINO-3-AMINOPYRIDINE HCL 536 6-METHYL COUMARIN 537 6-METHYL-5-HEPTEN-2-OL 538 6-METHYL-5-HEPTEN-2-ONE 539 6-METHYLQUINOLINE 540 6-TERT-BUTYLQUINOLINE 541 7-AMINO DIHYDROBENZOTHIAZINE 542 7-DEHYDROCHOLESTEROL 543 7-DEHYDROCHOLESTERYL PALMITATE 544 7-ETHYLBICYCLOOXAZOLIDINE 545 7-HYDROXY-3,7-DIMETHYL-OCTANAL DISTILLATES 546 7-HYDROXY-3,7-DIMETHYL-OCTANAL/INDOLE 547 7-ISOPROPYL-5-METHYLBICYCLOOCTENE-2-CARBONITRILE 548 7-ISOPROPYL-5-METHYLBICYCLOOCTENYL-DIOXOLANE 549 7-METHOXY-3,7-DIMETHYLOCT-1-ENE 550 7-METHYL-3-METHYLENE-1,6-OCTADIENE ACETYLATED 551 7-METHYL-3-METHYLENE-1,6-OCTADIENE HYDROCARBONS 552 7-METHYL-3-METHYLENE-1,6-OCTADIENE TETRAHYDROCITRONELLOLS 553 7-METHYL-3-METHYLENEOCT-6-ENAL 554 8-CEDRENE EPOXIDE 555 8-CYCLOHEXADECENONE 556 8-ETHYL-1,5-DIMETHYLBICYCLO-8-OCTANOL 557 8-HYDROXYDAIDZEIN 558 8-ISOPROPYL-6-METHYLBICYCLOOCTENE-2-CARBALDEHYDE 559 8-ISOPROPYL-6-METHYLBICYCLOOCTENYL-DIOXOLANE 560 8-METHOXY-2,6-DIMETHYLOCT-2-ENE 561 8-METHOXYETHOXY-2,6-DIMETHYLOCT-2-ENE 562 8-TERT-BUTYLQUINOLINE 563 8-UNDECENAL 564 9-DECENAL 565 9-DECENYL ACETATE 566 9-DECENYL PROPIONATE 567 9-UNDECENAL 568 ABALONE EXTRACT 569 ABALONE SHELL POWDER 570 ABELIOPHYLLUM DISTICHUM EXTRACT 571 ABELMOSCHUS ESCULENTUS FRUIT EXTRACT 572 ABELMOSCHUS MANIHOT ROOT EXTRACT 573 ABIES ALBA CONE EXTRACT 574 ABIES ALBA CONE OIL 575 ABIES ALBA EXTRACT 576 ABIES ALBA LEAF CERA 577 ABIES ALBA LEAF OIL 578 ABIES ALBA LEAF WAX 579 ABIES ALBA NEEDLE EXTRACT 580 ABIES ALBA NEEDLE OIL 581 ABIES ALBA SEED EXTRACT 582 ABIES ALBA SEED OIL 583 ABIES ALBA WOOD EXTRACT 584 ABIES BALSAMEA BALSAM EXTRACT 585 ABIES BALSAMEA BARK OIL 586 ABIES BALSAMEA EXTRACT 587 ABIES BALSAMEA NEEDLE EXTRACT 588 ABIES BALSAMEA NEEDLE OIL 589 ABIES BALSAMEA RESIN 590 ABIES CONCOLOR BRANCH/LEAF/WOOD OIL 591 ABIES HOMOLEPIS LEAF EXTRACT 592 ABIES KOREANA LEAF EXTRACT 593 ABIES KOREANA LEAF POWDER 594 ABIES PECTINATA LEAF EXTRACT 595 ABIES PECTINATA NEEDLE EXTRACT 596 ABIES PECTINATA NEEDLE OIL 597 ABIES PECTINATA OIL 598 ABIES PECTINATA WOOD OIL 599 ABIES SACHALINENSIS BRANCH/LEAF WATER 600 ABIES SACHALINENSIS LEAF EXTRACT 601 ABIES SACHALINENSIS LEAF OIL 602 ABIES SIBIRICA NEEDLE EXTRACT 603 ABIES SIBIRICA NEEDLE OIL 604 ABIES SIBIRICA OIL 605 ABIES SPECTABILIS BRANCH/LEAF OIL 606 ABIES VEITCHII LEAF EXTRACT 607 ABIETIC ACID 608 ABIETYL ALCOHOL 609 ABRONIA VILLOSA LEAF EXTRACT 610 ABRUS FRUTICULOSUS LEAF EXTRACT 611 ABRUS FRUTICULOSUS ROOT EXTRACT 612 ABRUS PRECATORIUS MERISTEM CELL CULTURE EXTRACT 613 ABRUS PRECATORIUS ROOT EXTRACT 614 ACACIA ARABICA BARK POWDER 615 ACACIA ARABICA STEM BARK EXTRACT 616 ACACIA ARABICA STEM BARK POWDER 617 ACACIA CATECHU BARK POWDER 618 ACACIA CATECHU CATECHINS 619 ACACIA CATECHU GUM 620 ACACIA CATECHU LEAF/WOOD POWDER 621 ACACIA CATECHU SEED EXTRACT 622 ACACIA CATECHU SEED POWDER 623 ACACIA CATECHU WOOD EXTRACT 624 ACACIA CONCINNA FRUIT EXTRACT 625 ACACIA CONCINNA FRUIT POWDER 626 ACACIA DEALBATA FLOWER CERA 627 ACACIA DEALBATA FLOWER EXTRACT 628 ACACIA DEALBATA FLOWER WAX 629 ACACIA DEALBATA FLOWER/STEM EXTRACT 630 ACACIA DEALBATA LEAF EXTRACT 631 ACACIA DEALBATA SEED EXTRACT 632 ACACIA DECURRENS EXTRACT 633 ACACIA DECURRENS FLOWER CERA 634 ACACIA DECURRENS FLOWER EXTRACT 635 ACACIA DECURRENS FLOWER WAX 636 ACACIA DECURRENS LEAF EXTRACT 637 ACACIA DECURRENS/JOJOBA/SUNFLOWER SEED CERA/POLYGLYCERYL-3 ESTERS 638 ACACIA DECURRENS/JOJOBA/SUNFLOWER SEED WAX POLYGLYCERYL-3 ESTERS 639 ACACIA FARNESIANA EXTRACT 640 ACACIA FARNESIANA FLOWER CERA 641 ACACIA FARNESIANA FLOWER EXTRACT 642 ACACIA FARNESIANA FLOWER OIL 643 ACACIA FARNESIANA FLOWER WAX 644 ACACIA FARNESIANA FLOWER/STEM EXTRACT 645 ACACIA FARNESIANA GUM 646 ACACIA FARNESIANA STEM BARK EXTRACT 647 ACACIA MEARNSII BARK EXTRACT 648 ACACIA SALIGNA LEAF EXTRACT 649 ACACIA SENEGAL FLOWER/STEM EXTRACT 650 ACACIA SENEGAL GUM 651 ACACIA SENEGAL GUM EXTRACT 652 ACACIA SEYAL GUM 653 ACACIA SEYAL GUM EXTRACT 654 ACACIA SEYAL GUM OCTENYLSUCCINATE 655 ACACIA VICTORIAE FRUIT EXTRACT 656 ACACIA VICTORIAE SEED EXTRACT 657 ACACIA VICTORIAE SEED OIL 658 ACALYPHA REPTANS CALLUS CULTURE EXTRACT 659 A-CAMPHORENE 660 ACANTHOPANAX KOREANUM ADVENTITIOUS ROOT CULTURE EXTRACT 661 ACANTHOPANAX KOREANUM EXTRACT 662 ACANTHOPANAX KOREANUM FRUIT EXTRACT 663 ACANTHOPANAX KOREANUM OIL 664 ACANTHOPANAX KOREANUM ROOT EXTRACT 665 ACANTHOPANAX SENTICOSUS CALLUS CULTURE EXTRACT 666 ACANTHOPANAX SENTICOSUS EXTRACT 667 ACANTHOPANAX SENTICOSUS ROOT 668 ACANTHOPANAX SENTICOSUS ROOT EXTRACT 669 ACANTHOPANAX SENTICOSUS ROOT WATER 670 ACANTHOPANAX SENTICOSUS STEM EXTRACT 671 ACANTHOPANAX SESSILIFLORUS BARK EXTRACT 672 ACANTHOPANAX SESSILIFLORUS BARK/HONEYSUCKLE FLOWER/(ARCTIUM LAPPA/VITEX TRIFOLIA FRUIT)/(ASTRAGALUS MEMBRANACEUS/RADISH ROOT)/CINNAMOMUM CASSIA/HORDEUM VULGARE EXTRACT 673 ACANTHOPANAX SESSILIFLORUS BARK/ROOT/STEM EXTRACT 674 ACANTHOPANAX SESSILIFLORUS CALLUS EXTRACT 675 ACANTHOPANAX SESSILIFLORUS ROOT EXTRACT 676 ACANTHOPANAX SESSILIFLORUS STEM EXTRACT 677 ACANTHOSICYOS HORRIDUS SEED OIL 678 ACANTHUS MOLLIS LEAF EXTRACT 679 ACCA SELLOWIANA FRUIT EXTRACT 680 ACEFYLLINE METHYLSILANOL MANNURONATE 681 ACER CAMPESTRE BUD EXTRACT 682 ACER MONO SAP 683 ACER NIKOENSE BARK EXTRACT 684 ACER NIKOENSE BRANCH/STEM EXTRACT 685 ACER PALMATUM LEAF EXTRACT 686 ACER PSEUDOPLATANUS EXTRACT 687 ACER RUBRUM BARK EXTRACT 688 ACER RUBRUM BARK POWDER 689 ACER RUBRUM EXTRACT 690 ACER SACCHARUM EXTRACT 691 ACER SACCHARUM SAP 692 ACER SACCHARUM SAP EXTRACT 693 ACER TEGMENTOSUM STEM EXTRACT 694 ACETALDEHYDE 695 ACETALDEHYDE DIETHYL ACETAL 696 ACETALDEHYDE DIPHENETHYL ACETAL 697 ACETALDEHYDE DIPROPYL ACETAL 698 ACETALDEHYDE ETHYL CIS-3-HEXENYL ACETAL 699 ACETALDEHYDE ETHYL HEXENYL ACETAL 700 ACETALDEHYDE ETHYL HEXYL ACETAL 701 ACETALDEHYDE ETHYL ISOEUGENYL ACETAL 702 ACETALDEHYDE ETHYL LINALYL ACETAL 703 ACETALDEHYDE PHENETHYL PROPYL ACETAL 704 ACETAMIDE MEA 705 ACETAMIDOAMODIMETHICONE 706 ACETAMIDOCAPROIC ACID 707 ACETAMIDOETHOXYBUTYL TRIMONIUM CHLORIDE 708 ACETAMIDOETHOXYETHANOL 709 ACETAMIDOETHYL PG-TRIMONIUM CHLORIDE 710 ACETAMIDOPHENYL METHOXYPROPIONIC ACID 711 ACETAMIDOPROPYL TRIMONIUM CHLORIDE 712 ACETAMINOPHEN 713 ACETAMINOSALOL 714 ACETANILID 715 ACETIC ACID 716 ACETIC/LINOLEIC/PALMITIC TRIGLYCERIDE 717 ACETOACETOXYETHOXY METHACRYLATE 718 ACETOBACTER/(ACANTHOPANAX SESSILIFLORUS/AILANTHUS ALTISSIMA/ALBIZIA JULIBRISSIN/BETULA ALBA/BETULA PLATYPHYLLA JAPONICA/EUCOMMIA ULMOIDES/MELIA AZADIRACHTA/MORUS ALBA) BARK/(ADENOPHORA STRICTA/ANGELICA ACUTILOBA/ANGELICA KOREANA/ANGELICA TENUISSIMA/ASTRAGALUS MEMBRANACEUS/ATRACTYLOIDES MACROCEPHALA/BUPLEURUM CHINENSIS/BUPLEURUM FALCATUM/CNIDIUM OFFICINALE/CYPERUS ROTUNDUS/DIOSCOREA JAPONICA/GASTRODIA ELATA/LEDEBOURIELLA SESELOIDES/OPHIOPOGON JAPONICUS/PAEONIA ALBIFLORA/PAEONIA LACTIFLORA/PANAX GINSENG/PLATYCODON GRANDIFLORUM/PUERARIA LOBATA/REHMANNIA CHINENSIS/REHMANNIA GLUTINOSA/SAPOSHNIKOVIA DIVARICATA/SCROPHULARIA BUERGERIANA/SCUTELLARIA BAICALENSIS/TRICHOSANTHES KIRILOWII/ULMUS DAVIDIANA/VITIS VINIFERA/ZINGIBER OFFICINALE) ROOT/AKEBIA QUINATA STEM/(ARTEMISIA CAPILLARIS/BIOTA ORIENTALIS/MORUS ALBA/PERILLA FRUTESCENS/THUJA ORIENTALIS) LEAF/(CARTHAMUS TINCTORIUS/CHRYSANTHEMUM INDICUM/GARDENIA FLORIDA/LONICERA JAPONICA) FLOWER/(CASSIA OBTUSIFOLIA/CASSIA TORA/COIX LACRYMA-JOBI MA-YUEN/GLYCINE MAX/GLYCINE SOJA) SEED/(CHAENOMELES SINENSIS/CORNUS OFFICINALIS/FORSYTHIA SUSPENSA/GARDENIA JASMINOIDES/LYCIUM CHINENSE/SCHISANDRA CHINENSIS/ZIZIPHUS JUJUBA) FRUIT/MORUS ALBA TWIG/PTEROCARPUS SANTALINUS WOOD/(ATRACTYLOIDES JAPONICA/CNIDIUM OFFICINALE) RHIZOME/ALISMA ORIENTALE TUBER/GINKGO BILOBA NUT/PORIA COCOS SCLEROTIUM/GANODERMA LUCIDUM/INONTUS OBLIQUUS/TREMELLA FUCIFORMIS/(LEONURUS SIBIRICUS/PUERARIA THUNBERGIANA) FLOWER/LEAF/STEM/BAMBUSA VULGARIS LEAF/STEM/POLYGONATUM MULTIFLORUM RHIZOME/ROOT/RHEUM PALMATUM ROOT/STALK/ACORUS GRAMINEUS ROOT/STEM/ACHYRANTHES JAPONICA/AGASTACHE RUGOSA/ANTHRISCUS SYLVESTRIS/ARALIA CORDATA/CHRYSANTHEMUM SIBIRICUM/CITRUS UNSHIU/CORDYCEPS SINENSIS/DIANTHUS CHINENSIS/DRYOPTERIS CRASSIRHIZOMA/GERANIUM THUNBERGII/HOUTTUYNIA CORDATA/MENTHA ARVENSIS/OROSTACHYS JAPONICA/PHELLINUS LINTEUS/PINUS DENSIFLORA/POLYGONUM AVICULARE/SALICORNIA HERBACEA/SAURURUS CHINENSIS/SCHIZONEPETA TENUIFOLIA/SELAGINELLA TAMARISCINA/SORBUS COMMIXTA/TARAXACUM PLATYCARPUM/TRAMETES VERSICOLOR/VELVET/HONEY/MALT FERMENT FILTRATE 719 ACETOBACTER/(ACANTHOPANAX SESSILIFLORUS/AILANTHUS ALTISSIMA/ALBIZIA JULIBRISSIN/BETULA ALBA/BETULA PLATYPHYLLA JAPONICA/EUCOMMIA ULMOIDES/MELIA AZADIRACHTA/MORUS ALBA) BARK/(ADENOPHORA STRICTA/ANGELICA ACUTILOBA/ANGELICA KOREANA/ANGELICA TENUISSIMA/ASTRAGALUS MEMBRANACEUS/ATRACTYLODES MACROCEPHALA/BUPLEURUM CHINENSIS/BUPLEURUM FALCATUM/CNIDIUM OFFICINALE/CYPERUS ROTUNDUS/DIOSCOREA JAPONICA/GASTRODIA ELATA/LEDEBOURIELLA SESELOIDES/OPHIOPOGON JAPONICUS/PAEONIA ALBIFLORA/PAEONIA LACTIFLORA/PANAX GINSENG/PLATYCODON GRANDIFLORUS/PUERARIA LOBATA/REHMANNIA CHINENSIS/REHMANNIA GLUTINOSA/SAPOSHNIKOVIA DIVARICATA/SCROPHULARIA BUERGERIANA/SCUTELLARIA BAICALENSIS/TRICHOSANTHES KIRILOWII/ULMUS DAVIDIANA/VITIS VINIFERA/ZINGIBER OFFICINALE) ROOT/AKEBIA QUINATA STEM/(ARTEMISIA CAPILLARIS/BIOTA ORIENTALIS/MORUS ALBA/PERILLA FRUTESCENS/THUJA ORIENTALIS) LEAF/(CARTHAMUS TINCTORIUS/CHRYSANTHEMUM INDICUM/GARDENIA FLORIDA/LONICERA JAPONICA) FLOWER/(CASSIA OBTUSIFOLIA/CASSIA TORA/COIX LACRYMA-JOBI MA-YUEN/GLYCINE MAX/GLYCINE SOJA) SEED/(CHAENOMELES SINENSIS/CORNUS OFFICINALIS/FORSYTHIA SUSPENSA/GARDENIA JASMINOIDES/LYCIUM CHINENSE/SCHISANDRA CHINENSIS/ZIZYPHUS JUJUBA) FRUIT/MORUS ALBA TWIG/PTEROCARPUS SANTALINUS WOOD/(ATRACTYLODES JAPONICA/CNIDIUM OFFICINALE) RHIZOME/ALISMA ORIENTALE TUBER/GINKGO BILOBA NUT/PORIA COCOS SCLEROTIUM/GANODERMA LUCIDUM/INONTUS OBLIQUUS/TREMELLA FUCIFORMIS/(LEONURUS SIBIRICUS/PUERARIA THUNBERGIANA) FLOWER/LEAF/STEM/BAMBUSA VULGARIS LEAF/STEM/POLYGONATUM MULTIFLORUM RHIZOME/ROOT/RHEUM PALMATUM ROOT/STALK/ACORUS GRAMINEUS ROOT/STEM/ACHYRANTHES JAPONICA/AGASTACHE RUGOSA/ANTHRISCUS SYLVESTRIS/ARALIA CORDATA/CHRYSANTHEMUM SIBIRICUM/CITRUS UNSHIU/CORDYCEPS SINENSIS/DIANTHUS CHINENSIS/DRYOPTERIS CRASSIRHIZOMA/GERANIUM THUNBERGII/HOUTTUYNIA CORDATA/MENTHA ARVENSIS/OROSTACHYS JAPONICA/PHELLINUS LINTEUS/PINUS DENSIFLORA/POLYGONUM AVICULARE/SALICORNIA HERBACEA/SAURURUS CHINENSIS/SCHIZONEPETA TENUIFOLIA/SELAGINELLA TAMARISCINA/SORBUS COMMIXTA/TARAXACUM PLATYCARPUM/TRAMETES VERSICOLOR/VELVET/HONEY/MALT FERMENT FILTRATE 720 ACETOBACTER/ASPERGILLUS/LACTOBACILLUS/LEUCONOSTOC/PEDIOCOCCUS/SACCHAROMYCES/ZYGOSACCHAROMYCES/CITRUS UNSHIU FRUIT/CITRUS JAPONICA FRUIT/CITRUS JUNOS FRUIT/ APPLE FRUIT/BANANA FRUIT/PAPAYA FRUIT/ PYRUS SEROTINA FRUIT/ DIOSPYROS KAKI FRUIT/WATERMELON FRUIT/PEACH FRUIT/ PRUNUS MUME FRUIT/FIG FRUIT/CHAENOMELES SINENSIS FRUIT/ERIOBOTRYA JAPONICA FRUIT/APRICOT FRUIT/ ZIZIPHUS JUJUBA FRUIT/CUCURBITA MAXIMA FRUIT/CASTANEA CRENATA FRUIT/VITIS COIGNETIAE FRUIT/RASPBERRY FRUIT/MOMORDICA GROSVENORII FRUIT/LYCIUM CHINENSE FRUIT/GLYCINE MAX SEED/PHASEOLUS ANGULARIS SEED/CANAVALIA ENSIFORMIS SEED/RICE SEED/HORDEUM VULGARE SEED/COIX LACRYMA-JOBI MA-YUEN SEED/ECHINOCHLOA CRUS-GALLI SEED/SETARIA ITALICA SEED/MILLET SEED/HEMEROCALLIS FULVA FLOWER/CABBAGE LEAF/STEM/MORUS BOMBYCIS LEAF/PERILLA FRUTESCENS LEAF/IPOMOEA BATATAS ROOT/COLOCASIA ANTIQUORUM TUBER/DIOSCOREA BATATAS RHIZOME/IRIDEA LAMINARIOIDES/LAMINARIA JAPONICA/NEMACYSTUS DECIPIENS/UNDARIA PINNATIFIDA/RADISH ROOT/TURNIP ROOT/CARROT ROOT/ARCTIUM LAPPA ROOT/NELUMBO NUCIFERA RHIZOME/ONION BULB/LILIUM AURATUM BULB/LICORICE ROOT/SAGITTARIA TRIFOLIA ROOT/SESAME SEED/GINKGO BILOBA SEED/JUGLANS SUBCORDIFORMIS FRUIT/PANAX GINSENG SEED/ACTINIDIA POLYGAMA FRUIT/HYDNUM ERINACEUM FRUITING BODY/GRIFOLA FRONDOSA FRUITING BODY/PRUNUS SALICINA FRUIT/AKEBIA QUINATA FRUIT/CRATAEGUS CUNEATA FRUIT/CORNUS OFFICINALIS FRUIT/NEPHELIUM LONGANA FRUIT/HOUTTUYNIA CORDATA/ARTEMISIA PRINCEPS/SASA VEITCHII LEAF/GLECHOMA HEDERACEA/CHAMOMILLA RECUTITA FLOWER/EQUISETUM ARVENSE/CASSIA OBTUSIFOLIA SEED/TARAXACUM OFFICINALE/ISODON JAPONICUS/SAFFLOWER FLOWER/PLANTAGO ASIATICA/SMALLANTHUS SONCHIFOLIUS ROOT/GARLIC BULB/GINGER RHIZOME/BEET RHIZOME/POLYGONUM ODORATUM RHIZOME/TURMERIC RHIZOME/ACANTHOPANAX SIEBOLDIANUS ROOT/PINUS KORAIENSIS SEED/LENTINUS EDODES FRUITING BODY/AURICULARIA AURICULA-JUDAE/VITIS LABRUSCA FRUIT/HELIANTHUS TUBEROSUS TUBER FERMENT EXTRACT 721 ACETOBACTER/ASPERGILLUS/LACTOBACILLUS/LEUCONOSTOC/PEDIOCOCCUS/SACCHAROMYCES/ZYGOSACCHAROMYCES/CITRUS UNSHIU FRUIT/CITRUS JAPONICA FRUIT/CITRUS JUNOS FRUIT/ APPLE FRUIT/BANANA FRUIT/PAPAYA FRUIT/ PYRUS SEROTINA FRUIT/ DIOSPYROS KAKI FRUIT/WATERMELON FRUIT/PEACH FRUIT/ PRUNUS MUME FRUIT/FIG FRUIT/CHAENOMELES SINENSIS FRUIT/ERIOBOTRYA JAPONICA FRUIT/APRICOT FRUIT/ ZIZYPHUS JUJUBA FRUIT/CUCURBITA MAXIMA FRUIT/CASTANEA CRENATA FRUIT/VITIS COIGNETIAE FRUIT/RASPBERRY FRUIT/MOMORDICA GROSVENORII FRUIT/LYCIUM CHINENSE FRUIT/GLYCINE MAX SEED/PHASEOLUS ANGULARIS SEED/CANAVALIA ENSIFORMIS SEED/RICE SEED/HORDEUM VULGARE SEED/COIX LACRYMA-JOBI MA-YUEN SEED/ECHINOCHLOA CRUS-GALLI SEED/SETARIA ITALICA SEED/MILLET SEED/HEMEROCALLIS FULVA FLOWER/CABBAGE LEAF/STEM/MORUS BOMBYCIS LEAF/PERILLA FRUTESCENS LEAF/IPOMOEA BATATAS ROOT/COLOCASIA ANTIQUORUM TUBER/DIOSCOREA BATATAS RHIZOME/IRIDEA LAMINARIOIDES/LAMINARIA JAPONICA/NEMACYSTUS DECIPIENS/UNDARIA PINNATIFIDA/RADISH ROOT/TURNIP ROOT/CARROT ROOT/ARCTIUM LAPPA ROOT/NELUMBO NUCIFERA RHIZOME/ONION BULB/LILIUM AURATUM BULB/LICORICE ROOT/SAGITTARIA TRIFOLIA ROOT/SESAME SEED/GINKGO BILOBA SEED/JUGLANS SUBCORDIFORMIS FRUIT/PANAX GINSENG SEED/ACTINIDIA POLYGAMA FRUIT/HYDNUM ERINACEUM FRUITING BODY/GRIFOLA FRONDOSA FRUITING BODY/PRUNUS SALICINA FRUIT/AKEBIA QUINATA FRUIT/CRATAEGUS CUNEATA FRUIT/CORNUS OFFICINALIS FRUIT/NEPHELIUM LONGANA FRUIT/HOUTTUYNIA CORDATA/ARTEMISIA PRINCEPS/SASA VEITCHII LEAF/GLECHOMA HEDERACEA/CHAMOMILLA RECUTITA FLOWER/EQUISETUM ARVENSE/CASSIA OBTUSIFOLIA SEED/TARAXACUM OFFICINALE/ISODON JAPONICUS/SAFFLOWER FLOWER/PLANTAGO ASIATICA/SMALLANTHUS SONCHIFOLIUS ROOT/GARLIC BULB/GINGER RHIZOME/BEET RHIZOME/POLYGONUM ODORATUM RHIZOME/TURMERIC RHIZOME/ACANTHOPANAX SIEBOLDIANUS ROOT/PINUS KORAIENSIS SEED/LENTINUS EDODES FRUITING BODY/AURICULARIA AURICULA-JUDAE/VITIS LABRUSCA FRUIT/HELIANTHUS TUBEROSUS TUBER FERMENT EXTRACT 722 ACETOBACTER/ASPERGILLUS/LACTOBACILLUS/LEUCONOSTOC/PEDIOCOCCUS/SACCHAROMYCES/ZYGOSACCHAROMYCES/HORDEUM VULGARE SEED/SOYBEAN SEED/RICE SEED/CANAVALIA GLADIATA SEED/PHASEOLUS ANGULARIS SEED/COIX LACHRYMA-JOBI MA-YUEN SEED/ECHINOCHLOA UTILIS SEED/SETARIA ITALICA SEED/MILLET SEED/CITRUS UNSHIU FRUIT/VITIS LABRUSCA FRUIT/APPLE FRUIT/VITIS COIGNETIAE FRUIT/MUSA SAPIENTUM FRUIT/PEACH FRUIT/DIOSPYROS KAKI FRUIT/PAPAYA FRUIT/PYRUS PYRIFOLIA FRUIT/WATERMELON FRUIT/PRUNUS MUME FRUIT/FIG FRUIT/CHAENOMELES SINENSIS FRUIT/CUCURBITA MAXIMA FRUIT/RUBUS IDAEUS FRUIT/FORTUNELLA CRASSIFOLIA FRUIT/CITRUS JUNOS FRUIT/ERIOBOTRYA JAPONICA FRUIT/APRICOT FRUIT/ZIZIPHUS JUJUBA FRUIT/CASTANEA CRENATA FRUIT/LYCIUM CHINENSE FRUIT/ACTINIDIA POLYGAMA FRUIT/PRUNUS SALICINA FRUIT/AKEBIA QUINATA FRUIT/MOMORDICA GROSVENORII FRUIT/CRATAEGUS CUNEATA FRUIT/CORNUS OFFICINALIS FRUIT/EUPHORIA LONGAN FRUIT/PANAX GINSENG FRUIT/IPOMOEA BATATAS ROOT/HELIANTHUS TUBEROSUS TUBER/CARROT ROOT/ONION BULB/BEET ROOT/COLOCASIA ESCULENTA TUBER/DIOSCOREA JAPONICA RHIZOME/RADISH ROOT/TURNIP ROOT/ARCTIUM LAPPA ROOT/NELUMBO NUCIFERA RHIZOME/POLYMNIA SONCHIFOLIA ROOT/LILIUM AURATUM BULB/SAGITTARIA TRIFOLIA EDULIS TUBER/GINGER RHIZOME/GARLIC BULB/GLYCYRRHIZA GLABRA ROOT/POLYGONATUM ODORATUM RHIZOME/TURMERIC RHIZOME/ACANTHOPANAX GRACILISTYLUS ROOT/CABBAGE LEAF/STEM/PERILLA OCYMOIDES LEAF/MORUS BOMBYCIS LEAF/HEMEROCALLIS FULVA KWANSO FLOWER/HOUTTUYNIA CORDATA/ARTEMISIA PRINCEPS/SASA VEITCHII LEAF/GLECHOMA HEDERACEA/MATRICARIA FLOWER/EQUISETUM ARVENSE/ISODON JAPONICUS/SAFFLOWER FLOWER/PLANTAGO ASIATICA/DANDELION/LAMINARIA JAPONICA LEAF/UNDARIA PINNATIFIDA LEAF/RHODOGLOSSUM PULCHERUM LEAF/NEMACYSTUS DECIPIENS/SESAME SEED/JUGLANS SIEBOLDIANA SEED/GINKGO BILOBA SEED/PINUS KORAIENSIS SEED/CASSIA OBTUSIFOLIA SEED/GRIFOLA FRONDOSA FRUITING BODY/HERICIUM ERINACEUM FRUITING BODY/LENTINUS EDODES FRUITING BODY/AURICULARIA AURICULA FRUITING BODY FERMENT EXTRACT 723 ACETOBACTER/ASPERGILLUS/LACTOBACILLUS/LEUCONOSTOC/PEDIOCOCCUS/SACCHAROMYCES/ZYGOSACCHAROMYCES/HORDEUM VULGARE SEED/SOYBEAN SEED/RICE SEED/CANAVALIA GLADIATA SEED/PHASEOLUS ANGULARIS SEED/COIX LACHRYMA-JOBI MA-YUEN SEED/ECHINOCHLOA UTILIS SEED/SETARIA ITALICA SEED/MILLET SEED/CITRUS UNSHIU FRUIT/VITIS LABRUSCA FRUIT/APPLE FRUIT/VITIS COIGNETIAE FRUIT/MUSA SAPIENTUM FRUIT/PEACH FRUIT/DIOSPYROS KAKI FRUIT/PAPAYA FRUIT/PYRUS PYRIFOLIA FRUIT/WATERMELON FRUIT/PRUNUS MUME FRUIT/FIG FRUIT/CHAENOMELES SINENSIS FRUIT/CUCURBITA MAXIMA FRUIT/RUBUS IDAEUS FRUIT/FORTUNELLA CRASSIFOLIA FRUIT/CITRUS JUNOS FRUIT/ERIOBOTRYA JAPONICA FRUIT/APRICOT FRUIT/ZIZYPHUS JUJUBA FRUIT/CASTANEA CRENATA FRUIT/LYCIUM CHINENSE FRUIT/ACTINIDIA POLYGAMA FRUIT/PRUNUS SALICINA FRUIT/AKEBIA QUINATA FRUIT/MOMORDICA GROSVENORII FRUIT/CRATAEGUS CUNEATA FRUIT/CORNUS OFFICINALIS FRUIT/EUPHORIA LONGAN FRUIT/PANAX GINSENG FRUIT/IPOMOEA BATATAS ROOT/HELIANTHUS TUBEROSUS TUBER/CARROT ROOT/ONION BULB/BEET ROOT/COLOCASIA ESCULENTA TUBER/DIOSCOREA JAPONICA RHIZOME/RADISH ROOT/TURNIP ROOT/ARCTIUM LAPPA ROOT/NELUMBO NUCIFERA RHIZOME/POLYMNIA SONCHIFOLIA ROOT/LILIUM AURATUM BULB/SAGITTARIA TRIFOLIA EDULIS TUBER/GINGER RHIZOME/GARLIC BULB/GLYCYRRHIZA GLABRA ROOT/POLYGONATUM ODORATUM RHIZOME/TURMERIC RHIZOME/ACANTHOPANAX GRACILISTYLUS ROOT/CABBAGE LEAF/STEM/PERILLA OCYMOIDES LEAF/MORUS BOMBYCIS LEAF/HEMEROCALLIS FULVA KWANSO FLOWER/HOUTTUYNIA CORDATA/ARTEMISIA PRINCEPS/SASA VEITCHII LEAF/GLECHOMA HEDERACEA/MATRICARIA FLOWER/EQUISETUM ARVENSE/ISODON JAPONICUS/SAFFLOWER FLOWER/PLANTAGO ASIATICA/DANDELION/LAMINARIA JAPONICA LEAF/UNDARIA PINNATIFIDA LEAF/RHODOGLOSSUM PULCHERUM LEAF/NEMACYSTUS DECIPIENS/SESAME SEED/JUGLANS SIEBOLDIANA SEED/GINKGO BILOBA SEED/PINUS KORAIENSIS SEED/CASSIA OBTUSIFOLIA SEED/GRIFOLA FRONDOSA FRUITING BODY/HERICIUM ERINACEUM FRUITING BODY/LENTINUS EDODES FRUITING BODY/AURICULARIA AURICULA FRUITING BODY FERMENT EXTRACT 724 ACETOBACTER/BACILLUS/LACTOBACILLUS/SACCHAROMYCES/RICE/BARLEY/SOYBEAN/CABBAGE/LETTUCE/SPINACH/GRAPE/APPLE/BLUEBERRY/STRAWBERRY/RASPBERRY/CRANBERRY/THYME/ROSEMARY/ALLIUM TUBEROSUM/CITRUS UNSHIU/VACCINIUM MYRTILLUS/ROSA CANINA/CYMBOPOGON SCHOENANTHUS/ERIOCEPHALUS PUNCTULATUS/(PHASEOLUS RADIATUS/PHASEOLUS ANGULARIS) SEED/(PRUNUS SALICINA/PRUNUS MUME/EUTERPE OLERACEA) FRUIT FERMENT FILTRATE 725 ACETOBACTER/BACILLUS/LACTOBACILLUS/SACCHAROMYCES/STREPTOCOCCUS/(APPLE/BLUEBERRY/CITRUS UNSHIU/CORNUS OFFICINALIS/CRANBERRY/EUTERPE OLERACEA/GRAPE/LYCIUM/MUME/PLUM/RASPBERRY/ROSA CANINA/SCHISANDRA/STRAWBERRY) FRUIT/(ALLIUM TUBEROSUM/CYMBOPOGON SCHOENANTHUS/LETTUCE/ROSEMARY/SPINACH/THYME/VACCINIUM MYRTILLUS) LEAF/IMPERATA CYLINDRICA ROOT/(BARLEY/PHASEOLUS ANGULARIS/PHASEOLUS RADIATUS/RICE/SOYBEAN) SEED/BROCCOLI/ERIOCEPHALUS PUNCTULATUS/MISTLETOE/ACRYLATES C10-30 ALKYL ACRYLATES CROSSPOLYMER/ALPHA-GLUCAN/BETAINE/BUTYLENE GLYCOL/EPIGALLOCATECHIN GALLATYL GLUCOSIDE/GLYCERETH-26/GLYCERIN/GLUCOSYL CERAMIDE/GLUCOSYL HESPERIDIN/HYDROLYZED HYALURONIC ACID/MALTODEXTRIN/PANTHENOL/SCLEROTIUM GUM/TROMETHAMINE/XANTHAN GUM FERMENT FILTRATE 726 ACETOBACTER/BACILLUS/LACTOBACILLUS/SACCHAROMYCES/STREPTOCOCCUS/(CORNUS OFFICINALIS/EUTERPE OLERACEA/LYCIUM CHINENSE/PLUM/PRUNUS MUME/SCHISANDRA CHINENSIS) FRUIT/IMPERATA CYLINDRICA ROOT/(VIGNA ACONITIFILIA/PHASEOLUS ANGULARIS) SEED/APPLE/BARLEY/BLUEBERRY/CABBAGE/CITRUS UNSHIU/CRANBERRY/CYMBOPOGON SCHOENANTHUS/ERIOCEPHALUS PUNCTULATUS/GRAPE/LETTUCE/MISTLETOE/RASPBERRY/RICE/ROSA CANINA/ROSEMARY/SOYBEAN/SPINACH/STRAWBERRY/THYME/VACCINIUM MYRTILLUS FERMENT FILTRATE 727 ACETOBACTER/LACTOBACILLUS/(CITRUS JUNOS/PRUNUS MUME/PUNICA GRANATUM) FRUIT/RICE FERMENT FILTRATE 728 ACETOBACTER/LEDEBOURIELLA DIVARICATA ROOT/ANGELICA DAHURICA ROOT/ANGELICA TENUISSIMA ROOT/MAGNOLIA LILIFLORA BUD/ASARUM SIEBOLDI ROOT/PAEONIA SUFFRUTICOSA ROOT/CNIDIUM OFFICINALE ROOT/ANGELICA GIGAS ROOT/AUCKLANDIA LAPPA ROOT/ACHYRANTHES JAPONICA ROOT/EUCOMMIA ULMOIDES BARK/ANGELICA PUBESCENS ROOT/ACONITUM KOREANUM ROOT FERMENT FILTRATE 729 ACETOBACTER/LYCIUM CHINENSE FRUIT/REHMANNIA GLUTINOSA ROOT/CUSCUTA CHINENSIS FRUIT/CISTANCHE DESERTICOLA/ZANTHOXYLUM PIPERITUM FRUIT/CHRYSANTHEMUM MORIFOLIUM FRUIT/PORIA COCOS/CINNAMOMUM CASSIA FERMENT 730 ACETOBACTER/SACCHAROMYCES/APPLE FRUIT EXTRACT/LEMON FRUIT EXTRACT/WINE FERMENT FILTRATE 731 ACETOBACTER/SACCHAROMYCES/RASPBERRY FRUIT EXTRACT/PUNICA GRANATUM FRUIT EXTRACT/WINE FERMENT FILTRATE 732 ACETOBACTER/SACCHAROMYCES/RICE KERNEL FERMENT 733 ACETOIN 734 ACETONE 735 ACETONYLACETONE 736 ACETOPHENONE 737 ACETOPHENONE ETHYLENEGLYCOL CYCLIC ACETAL 738 ACETOPHENONE/OXYMETHYLENE COPOLYMER 739 ACETOXYANDROSTENEDIONE 740 ACETOXYTETRAMETHYLBUTYLPHENYL TETRAMETHYLBUTYLBENZOFURANONE 741 ACETUM 742 ACETYL ARGININE 743 ACETYL ASPARTIC ACID 744 ACETYL BENZOYLOXY PRASTERONE 745 ACETYL BETA-ALANYL TRIPEPTIDE-50 746 ACETYL BETA-BOSWELLIC ACID 747 ACETYL CARBOXYMETHYL COCOYL GLYCINE 748 ACETYL CARNITINE 749 ACETYL CARNITINE HCL 750 ACETYL CARNOSINE 751 ACETYL CITRULL AMIDO ARGININE 752 ACETYL CYCLODEXTRIN 753 ACETYL CYCLOHEXAPEPTIDE-34 754 ACETYL CYSTEINE 755 ACETYL DECAPEPTIDE-3 756 ACETYL DIPEPTIDE-1 CETYL ESTER 757 ACETYL DIPEPTIDE-3 AMINOHEXANOATE 758 ACETYL DIPEPTIDE-31 AMIDE 759 ACETYL DIPEPTIDE-32 AMIDE 760 ACETYL FARNESYLCYSTEINE 761 ACETYL GALACTOSAMINE 762 ACETYL GLUCOSAMINE 763 ACETYL GLUTAMIC ACID 764 ACETYL GLUTAMINE 765 ACETYL GLYCERYL RICINOLEATE 766 ACETYL GLYCYL BETA-ALANINE 767 ACETYL HEPTAPEPTIDE-19 AMIDE 768 ACETYL HEPTAPEPTIDE-4 769 ACETYL HEPTAPEPTIDE-9 770 ACETYL HEXAMETHYL INDAN 771 ACETYL HEXAMETHYL TETRALIN 772 ACETYL HEXAPEPTIDE-1 773 ACETYL HEXAPEPTIDE-19 774 ACETYL HEXAPEPTIDE-20 775 ACETYL HEXAPEPTIDE-22 776 ACETYL HEXAPEPTIDE-24 777 ACETYL HEXAPEPTIDE-24 AMIDE 778 ACETYL HEXAPEPTIDE-30 779 ACETYL HEXAPEPTIDE-31 780 ACETYL HEXAPEPTIDE-37 781 ACETYL HEXAPEPTIDE-38 782 ACETYL HEXAPEPTIDE-39 783 ACETYL HEXAPEPTIDE-49 784 ACETYL HEXAPEPTIDE-51 AMIDE 785 ACETYL HEXAPEPTIDE-68 AMIDE ACETATE 786 ACETYL HEXAPEPTIDE-7 787 ACETYL HEXAPEPTIDE-8 788 ACETYL HEXAPEPTIDE-8 AMIDE 789 ACETYL HEXAPEPTIDE-8 OLIGOPEPTIDE-133 790 ACETYL HISTIDINE 791 ACETYL HYDROXYPROLINE 792 ACETYL LACTOSAMINE 793 ACETYL MANDELIC ACID 794 ACETYL MANNOSYLERYTHRITOL LIPID 795 ACETYL METHIONINE 796 ACETYL METHYL HYDROXYPROLINATYL GLYCYRRHETINATE 797 ACETYL METHYL OLEANOLATE 798 ACETYL MONOFLUOROHEPTAPEPTIDE-1 799 ACETYL OCTAPEPTIDE-17 AMIDE 800 ACETYL OCTAPEPTIDE-2 801 ACETYL OCTAPEPTIDE-29 AMIDE 802 ACETYL OCTAPEPTIDE-3 803 ACETYL OCTAPEPTIDE-3 OLIGOPEPTIDE-133 804 ACETYL OLIGOPEPTIDE-129 AMIDOPROPOXY PEG-2 PROPYLAMINE 805 ACETYL OLIGOPEPTIDE-70 806 ACETYL ORNITHINE 807 ACETYL PENTAPEPTIDE-35 808 ACETYL PENTAPEPTIDE-55 AMIDE 809 ACETYL PROLINE 810 ACETYL RHEUM RHAPONTICUM ROOT EXTRACT 811 ACETYL S-CARROT TETRAPEPTIDE-1 AMIDE 812 ACETYL S-FEA'S VIPER PENTAPEPTIDE-1 AMIDE 813 ACETYL SH-DECAPEPTIDE-2 AMIDE 814 ACETYL SH-DECAPEPTIDE-4 SP AMIDE TRIFLUOROACETATE 815 ACETYL SH-HEPTAPEPTIDE-1 816 ACETYL SH-HEXAPEPTIDE-5 AMIDE ACETATE 817 ACETYL SH-NONAPEPTIDE-5 818 ACETYL SH-OLIGOPEPTIDE-77 AMIDE 819 ACETYL SH-OLIGOPEPTIDE-92 SP 820 ACETYL SH-PENTAPEPTIDE-1 821 ACETYL SH-PENTAPEPTIDE-35 822 ACETYL SH-TETRAPEPTIDE-1 823 ACETYL SH-TETRAPEPTIDE-39 824 ACETYL TETRAPEPTIDE-11 825 ACETYL TETRAPEPTIDE-15 826 ACETYL TETRAPEPTIDE-17 827 ACETYL TETRAPEPTIDE-18 828 ACETYL TETRAPEPTIDE-2 829 ACETYL TETRAPEPTIDE-2 ACETATE 830 ACETYL TETRAPEPTIDE-22 831 ACETYL TETRAPEPTIDE-27 832 ACETYL TETRAPEPTIDE-3 833 ACETYL TETRAPEPTIDE-40 834 ACETYL TETRAPEPTIDE-5 835 ACETYL TETRAPEPTIDE-69 AMIDE ACETATE 836 ACETYL TETRAPEPTIDE-71 837 ACETYL TETRAPEPTIDE-9 838 ACETYL TRIBUTYL CITRATE 839 ACETYL TRIETHYL CITRATE 840 ACETYL TRIETHYLHEXYL CITRATE 841 ACETYL TRIFLUOROMETHYLPHENYL VALYLGLYCINE 842 ACETYL TRIHEXYL CITRATE 843 ACETYL TRIPEPTIDE-1 844 ACETYL TRIPEPTIDE-30 CITRULLINE 845 ACETYL TRIPEPTIDE-45 D-PHENYLALANYL OCTAPEPTIDE-14 NORLEUCYL PENTAPEPTIDE-38 METHYL LEUCYL DECAPEPTIDE-26 NORLEUCYL GLUTAMYL METHYL LEUCYL ISOLEUCINAMIDE 846 ACETYL TRIPEPTIDE-59 AMIDE 847 ACETYL TYROSINAMIDE 848 ACETYL TYROSINE 849 ACETYL ZINGERONE 850 ACETYLARGINYLTRYPTOPHYL DIPHENYLGLYCINE 851 ACETYLATED C10-40 HYDROXYALKYL ACID CHOLESTEROL/LANOSTEROL ESTERS 852 ACETYLATED CASTOR OIL 853 ACETYLATED CETYL HYDROXYPROLINATE 854 ACETYLATED GLYCERYL STEARATE/PALMITATE 855 ACETYLATED GLYCOL STEARATE 856 ACETYLATED HYDROGENATED CASTOR GLYCERIDE 857 ACETYLATED HYDROGENATED CASTOR OIL 858 ACETYLATED HYDROGENATED COTTONSEED GLYCERIDE 859 ACETYLATED HYDROGENATED LANOLIN 860 ACETYLATED HYDROGENATED LARD GLYCERIDE 861 ACETYLATED HYDROGENATED TALLOW GLYCERIDE 862 ACETYLATED HYDROGENATED TALLOW GLYCERIDES 863 ACETYLATED HYDROGENATED VEGETABLE GLYCERIDE 864 ACETYLATED LANOLIN 865 ACETYLATED LANOLIN ALCOHOL 866 ACETYLATED LANOLIN RICINOLEATE 867 ACETYLATED LARD GLYCERIDE 868 ACETYLATED PALM KERNEL GLYCERIDES 869 ACETYLATED SUCROSE DISTEARATE 870 ACETYLBENZOFURAN 871 ACETYLCEDRENE 872 ACETYLCYCLOPENTANONE 873 ACETYLENEDIUREA/FORMALDEHYDE/TOSYLAMIDE CROSSPOLYMER 874 ACETYLGLUTAMINOYL FARNESYLCYSTEINE 875 ACETYLISOPROPYLTETRAMETHYLINDANE 876 ACETYLMETHIONYL METHYLSILANOL ELASTINATE 877 ACETYLNEURAMINIC ACID 878 ACETYLPHYTOSPHINGOSINE 879 ACETYLPHYTOSPHINGOSINE PHOSPHATE 880 ACETYLSALICYLIC ACID 881 ACETYLSALICYLOYL PENTAPEPTIDE-33 882 ACHILLEA ASIATICA FLOWER/LEAF/STEM EXTRACT 883 ACHILLEA MILLEFOLIUM EXTRACT 884 ACHILLEA MILLEFOLIUM FLOWER EXTRACT 885 ACHILLEA MILLEFOLIUM FLOWER WATER 886 ACHILLEA MILLEFOLIUM FLOWER/ALTHAEA OFFICINALIS ROOT/CHAMOMILLA RECUTITA FLOWER/HYPERICUM PERFORATUM FLOWER/SALVIA OFFICINALIS LEAF/TUSSILAGO FARFARA LEAF EXTRACT 887 ACHILLEA MILLEFOLIUM FLOWER/CHAMOMILLA RECUTITA FLOWER/FOENICULUM VULGARE FRUIT/HUMULUS LUPULUS FLOWER/MELISSA OFFICINALIS LEAF/VISCUM ALBUM EXTRACT 888 ACHILLEA MILLEFOLIUM FLOWER/CHAMOMILLA RECUTITA FLOWER/FOENICULUM VULGARE FRUIT/HUMULUS LUPULUS FLOWER/MELISSA OFFICINALIS LEAF/VISCUM ALBUM FRUIT EXTRACT 889 ACHILLEA MILLEFOLIUM FLOWER/LEAF/STEM EXTRACT 890 ACHILLEA MILLEFOLIUM FLOWER/LEAF/STEM JUICE 891 ACHILLEA MILLEFOLIUM OIL 892 ACHRAS SAPOTA FRUIT/SEED EXTRACT 893 ACHRAS SAPOTA SEED OIL 894 ACHYRANTHES BIDENTATA ROOT EXTRACT 895 ACHYRANTHES BIDENTATA ROOT/CHAENOMELES SINENSIS FRUIT/COMMIPHORA MYRRHA RESIN/PORIA COCOS/TARAXACUM PLATYCARPUM LEAF/ROOT EXTRACT 896 ACHYRANTHES FAURIEI ROOT EXTRACT 897 ACHYRANTHES JAPONICA EXTRACT 898 ACHYRANTHES JAPONICA ROOT/RHUS SEMIALATA GALL/TERMINALIA CHEBULA FRUIT/GLYCYRRHIZA URALENSIS ROOT/STEM EXTRACT 899 ACHYROCLINE SATUREIOIDES FLOWER EXTRACT 900 ACHYROCLINE SATUREIOIDES FLOWER OIL 901 ACHYROCLINE SATUREIOIDES FLOWER/LEAF/STEM EXTRACT 902 ACHYROCLINE SATUREIOIDES LEAF EXTRACT 903 ACID BLUE 1 904 ACID BLUE 3 905 ACID BLUE 62 906 ACID BLUE 74 907 ACID BLUE 74 ALUMINUM LAKE 908 ACID BLUE 9 909 ACID BLUE 9 ALUMINUM LAKE 910 ACID BLUE 9 AMMONIUM SALT 911 ACID GREEN 1 912 ACID GREEN 50 913 ACID ORANGE 6 914 ACID ORANGE 7 915 ACID RED 14 916 ACID RED 14 ALUMINUM LAKE 917 ACID RED 18 918 ACID RED 18 ALUMINUM LAKE 919 ACID RED 184 920 ACID RED 195 921 ACID RED 27 922 ACID RED 27 ALUMINUM LAKE 923 ACID RED 33 924 ACID RED 51 925 ACID RED 52 926 ACID RED 92 927 ACID VIOLET 43 928 ACID VIOLET 9 929 ACID YELLOW 1 930 ACID YELLOW 23 931 ACID YELLOW 23 ALUMINUM LAKE 932 ACID YELLOW 3 933 ACID YELLOW 3 ALUMINUM LAKE 934 ACID YELLOW 73 935 ACIDOPHILUS/GRAPE FERMENT 936 ACIDOPHILUS/GRAPE FERMENT FILTRATE 937 ACINETOBACTER FERMENT 938 ACINETOBACTER FERMENT EXTRACT 939 ACINETOBACTER/SOYBEAN SEED EXTRACT FERMENT 940 ACINOS ALPINUS EXTRACT 941 ACMELLA OLERACEA EXTRACT 942 ACONITUM AUSTROKOREENSE FLOWER EXTRACT 943 ACONITUM CILIARE ROOT EXTRACT 944 ACONITUM KOREANUM EXTRACT 945 ACORUS CALAMUS CALLUS CULTURE EXTRACT 946 ACORUS CALAMUS RHIZOME EXTRACT 947 ACORUS CALAMUS RHIZOME WATER 948 ACORUS CALAMUS ROOT 949 ACORUS CALAMUS ROOT EXTRACT 950 ACORUS CALAMUS ROOT EXTRACT HYDROGENATED 951 ACORUS CALAMUS ROOT OIL 952 ACORUS CALAMUS ROOT POWDER 953 ACORUS GRAMINEUS EXTRACT 954 ACORUS GRAMINEUS RHIZOME EXTRACT 955 ACORUS GRAMINEUS ROOT/STEM EXTRACT 956 ACORUS GRAMINEUS ROOT/STEM/ARISAEMA AMURENSE/ASPARAGUS COCHINCHINENSIS ROOT/CYPERUS ROTUNDUS FRUIT/GASTRODIA ELATA ROOT/MORUS ALBA LEAF/SORBUS COMMIXTA/TRICHOSANTHES KIRILOWII ROOT/ULMUS DAVIDIANA ROOT/XANTHIUM STRUMARIUM FRUIT EXTRACT 957 ACORUS GRAMINEUS ROOT/STEM/LUFFA CYLINDRICA FRUIT/CAMELLIA SINENSIS LEAF EXTRACT 958 ACROCOMIA ACULEATA SEED BUTTER 959 ACROLEIN/ACRYLIC ACID COPOLYMER 960 ACRONYCHIA ACIDULA FRUIT EXTRACT 961 ACRONYCHIA ACIDULA FRUIT POWDER 962 ACRONYCHIA PEDUNCULATA BARK EXTRACT 963 ACRONYCHIA PEDUNCULATA EXTRACT 964 ACRYLAMIDE/AMMONIUM ACRYLATE COPOLYMER 965 ACRYLAMIDE/ETHALKONIUM CHLORIDE ACRYLATE COPOLYMER 966 ACRYLAMIDE/ETHYLTRIMONIUM CHLORIDE ACRYLATE/ETHALKONIUM CHLORIDE ACRYLATE COPOLYMER 967 ACRYLAMIDE/SODIUM ACRYLATE COPOLYMER 968 ACRYLAMIDE/SODIUM ACRYLOYLDIMETHYLTAURATE COPOLYMER 969 ACRYLAMIDE/SODIUM ACRYLOYLDIMETHYLTAURATE/ACRYLIC ACID COPOLYMER 970 ACRYLAMIDES COPOLYMER 971 ACRYLAMIDES/DMAPA ACRYLATES/METHOXY PEG METHACRYLATE COPOLYMER 972 ACRYLAMIDOMETHYL CELLULOSE ACETATE BUTYRATE 973 ACRYLAMIDOPROPYLTRIMONIUM CHLORIDE/ACRYLAMIDE COPOLYMER 974 ACRYLAMIDOPROPYLTRIMONIUM CHLORIDE/ACRYLATES COPOLYMER 975 ACRYLATES COPOLYMER 976 ACRYLATES CROSSPOLYMER 977 ACRYLATES CROSSPOLYMER-3 978 ACRYLATES CROSSPOLYMER-4 979 ACRYLATES CROSSPOLYMER-5 980 ACRYLATES/ACETOACETOXYETHYL METHACRYLATE COPOLYMER 981 ACRYLATES/ACRYLAMIDE COPOLYMER 982 ACRYLATES/AMINOACRYLATES/C10-30 ALKYL PEG-20 ITACONATE COPOLYMER 983 ACRYLATES/AMMONIUM METHACRYLATE COPOLYMER 984 ACRYLATES/BEHENETH-25 METHACRYLATE COPOLYMER 985 ACRYLATES/BEHENETH-25 METHACRYLATE/HEMA CROSSPOLYMER 986 ACRYLATES/BEHENETH-25 METHACRYLATE/HEMA CROSSPOLYMER-2 987 ACRYLATES/BEHENETH-25 METHACRYLATE/STEARETH-30 METHACRYLATE COPOLYMER 988 ACRYLATES/BEHENYL ACRYLATE/DIMETHICONE METHACRYLATE COPOLYMER 989 ACRYLATES/BEHENYL METHACRYLATE/DIMETHICONE METHACRYLATE COPOLYMER 990 ACRYLATES/BIS-HYDROXYPROPYL DIMETHICONE CROSSPOLYMER 991 ACRYLATES/C10-30 ALKYL ACRYLATE CROSSPOLYMER 992 ACRYLATES/C10-30 ALKYL METHACRYLATE COPOLYMER 993 ACRYLATES/C1-2 SUCCINATES/HYDROXYACRYLATES COPOLYMER 994 ACRYLATES/C12-13 ALKYL METHACRYLATES/METHOXYETHYL ACRYLATE CROSSPOLYMER 995 ACRYLATES/C12-22 ALKYL METHACRYLATE COPOLYMER 996 ACRYLATES/C26-28 OLEFIN COPOLYMER 997 ACRYLATES/C5-8 ALKYL ACRYLATE COPOLYMER 998 ACRYLATES/CARBAMATE COPOLYMER 999 ACRYLATES/CETEARETH-20 METHACRYLATE CROSSPOLYMER 1000 ACRYLATES/CETEARETH-20 METHACRYLATE CROSSPOLYMER-2 1001 ACRYLATES/CETEARETH-25 METHACRYLATE/METHACRYLAMIDE CROSSPOLYMER 1002 ACRYLATES/CETETH-20 ITACONATE COPOLYMER 1003 ACRYLATES/CETETH-20 METHACRYLATE COPOLYMER 1004 ACRYLATES/DIACETONEACRYLAMIDE COPOLYMER 1005 ACRYLATES/DIETHYLAMINOETHYL METHACRYLATE/ETHYLHEXYL ACRYLATE COPOLYMER 1006 ACRYLATES/DIMETHICONE COPOLYMER 1007 ACRYLATES/DIMETHICONE METHACRYLATE COPOLYMER 1008 ACRYLATES/DIMETHICONE METHACRYLATE/ETHYLHEXYL ACRYLATE COPOLYMER 1009 ACRYLATES/DIMETHICONOL ACRYLATE COPOLYMER 1010 ACRYLATES/DIMETHYLAMINOETHYL METHACRYLATE COPOLYMER 1011 ACRYLATES/DIMETHYLAMINOETHYL METHACRYLATE/HEMA COPOLYMER 1012 ACRYLATES/ETHYLAMINE OXIDE METHACRYLATE COPOLYMER 1013 ACRYLATES/ETHYLHEXYL ACRYLATE COPOLYMER 1014 ACRYLATES/ETHYLHEXYL ACRYLATE CROSSPOLYMER 1015 ACRYLATES/ETHYLHEXYL ACRYLATE/DIMETHICONE METHACRYLATE COPOLYMER 1016 ACRYLATES/ETHYLHEXYL ACRYLATE/GLYCIDYL METHACRYLATE CROSSPOLYMER 1017 ACRYLATES/ETHYLHEXYL ACRYLATE/HEMA COPOLYMER 1018 ACRYLATES/ETHYLHEXYL ACRYLATE/HEMA/STYRENE COPOLYMER 1019 ACRYLATES/ETHYLHEXYL ACRYLATE/STYRENE COPOLYMER 1020 ACRYLATES/HEMA COPOLYMER 1021 ACRYLATES/HYDROXYESTERS ACRYLATES COPOLYMER 1022 ACRYLATES/HYDROXYETHYL ACRYLATE/LAURYL ACRYLATE COPOLYMER 1023 ACRYLATES/HYDROXYETHYL ACRYLATE/METHOXYETHYL ACRYLATE COPOLYMER 1024 ACRYLATES/HYDROXYPROPYL EPOXIDIZED SOYBEAN OIL COPOLYMER 1025 ACRYLATES/ISOBORNYL ACRYLATE COPOLYMER 1026 ACRYLATES/LAURETH-25 METHACRYLATE COPOLYMER 1027 ACRYLATES/LAURYL ACRYLATE/STEARYL ACRYLATE/ETHYLAMINE OXIDE METHACRYLATE COPOLYMER 1028 ACRYLATES/LAURYL METHACRYLATE COPOLYMER 1029 ACRYLATES/LAURYL METHACRYLATE/TRIDECYL METHACRYLATE CROSSPOLYMER 1030 ACRYLATES/METHACRYLAMIDE COPOLYMER 1031 ACRYLATES/METHACRYLOYL PROPYLTRIMETHOXYSILANE CROSSPOLYMER 1032 ACRYLATES/METHACRYLOYLOXYETHYL PHOSPHATE COPOLYMER 1033 ACRYLATES/METHOXY PEG-10 MALEATE/STYRENE COPOLYMER 1034 ACRYLATES/METHOXY PEG-15 METHACRYLATE COPOLYMER 1035 ACRYLATES/METHOXY PEG-23 METHACRYLATE COPOLYMER 1036 ACRYLATES/METHOXY PEG-23 METHACRYLATE/PERFLUOROOCTYL ETHYL ACRYLATE COPOLYMER 1037 ACRYLATES/METHOXY PEG-4 METHACRYLATE COPOLYMER 1038 ACRYLATES/METHOXY PEG-90 METHACRYLATE CROSSPOLYMER 1039 ACRYLATES/OCTYLACRYLAMIDE COPOLYMER 1040 ACRYLATES/OCTYLACRYLAMIDE/DIPHENYL AMODIMETHICONE COPOLYMER 1041 ACRYLATES/PALMETH-25 ACRYLATE COPOLYMER 1042 ACRYLATES/PALMETH-25 ITACONATE COPOLYMER 1043 ACRYLATES/PEG-4 DIMETHACRYLATE CROSSPOLYMER 1044 ACRYLATES/PERFLUOROHEXYLETHYL METHACRYLATE COPOLYMER 1045 ACRYLATES/POLYTRIMETHYLSILOXYMETHACRYLATE COPOLYMER 1046 ACRYLATES/PROPYL TRIMETHICONE METHACRYLATE COPOLYMER 1047 ACRYLATES/RHUS VERNICIFLUA SAP EXTRACT CROSSPOLYMER 1048 ACRYLATES/STEARETH-20 ITACONATE COPOLYMER 1049 ACRYLATES/STEARETH-20 METHACRYLATE COPOLYMER 1050 ACRYLATES/STEARETH-20 METHACRYLATE CROSSPOLYMER 1051 ACRYLATES/STEARETH-30 METHACRYLATE COPOLYMER 1052 ACRYLATES/STEARETH-50 ACRYLATE COPOLYMER 1053 ACRYLATES/STEARYL ACRYLATE/DIMETHICONE METHACRYLATE COPOLYMER 1054 ACRYLATES/STEARYL ACRYLATE/ETHYLAMINE OXIDE METHACRYLATE COPOLYMER 1055 ACRYLATES/STEARYL METHACRYLATE COPOLYMER 1056 ACRYLATES/STEARYL METHACRYLATE/VP COPOLYMER 1057 ACRYLATES/T-BUTYLACRYLAMIDE COPOLYMER 1058 ACRYLATES/TDI/TRIMETHYLOLPROPANE COPOLYMER 1059 ACRYLATES/TRIDECYL ACRYLATE/TRIETHOXYSILYLPROPYL METHACRYLATE/DIMETHICONE METHACRYLATE COPOLYMER 1060 ACRYLATES/TRIFLUOROPROPYLMETHACRYLATE/POLYTRIMETHYL SILOXYMETHACRYLATE COPOLYMER 1061 ACRYLATES/TRIMETHYLSILOXYPROPYL METHACRYLATE CROSSPOLYMER 1062 ACRYLATES/TRIS(TRIMETHYLSILOXY)SILYLPROPYL METHACRYLATE COPOLYMER 1063 ACRYLATES/VA COPOLYMER 1064 ACRYLATES/VA CROSSPOLYMER 1065 ACRYLATES/VA/VINYL NEODECANOATE COPOLYMER 1066 ACRYLATES/VINYL ISODECANOATE CROSSPOLYMER 1067 ACRYLATES/VINYL NEODECANOATE CROSSPOLYMER 1068 ACRYLATES/VP COPOLYMER 1069 ACRYLATES/VP/DIMETHYLAMINOETHYL METHACRYLATE/DIACETONE ACRYLAMIDE/HYDROXYPROPYL ACRYLATE COPOLYMER 1070 ACRYLIC ACID 1071 ACRYLIC ACID/ACRYLAMIDOMETHYL PROPANE SULFONIC ACID COPOLYMER 1072 ACRYLIC ACID/ACRYLONITROGENS COPOLYMER 1073 ACRYLIC ACID/C12-22 ALKYL ACRYLATE COPOLYMER 1074 ACRYLIC ACID/ETHYLTRIMONIUM CHLORIDE METHACRYLATE COPOLYMER 1075 ACRYLIC ACID/HYDROXYETHYLACRYLAMIDE COPOLYMER 1076 ACRYLIC ACID/ISOBORNYL METHACRYLATE/ISOBUTYL METHACRYLATE COPOLYMER 1077 ACRYLIC ACID/ISOBUTYL ACRYLATE/ISOBORNYL ACRYLATE COPOLYMER 1078 ACRYLIC ACID/ISOPROPYLACRYLAMIDE/MIBK ACRYLAMIDE CROSSPOLYMER 1079 ACRYLIC ACID/METHACRYLAMIDOPROPYLTRIMONIUM CHLORIDE COPOLYMER 1080 ACRYLIC ACID/METHYLSTYRENE/STYRENE COPOLYMER 1081 ACRYLIC ACID/PERFLUOROHEXYLETHYL ACRYLATE CROSSPOLYMER 1082 ACRYLIC ACID/PHOSPHORYLCHOLINE GLYCOL ACRYLATE CROSSPOLYMER 1083 ACRYLIC ACID/STEARYL ACRYLATE COPOLYMER 1084 ACRYLIC ACID/STEARYL METHACRYLATE/DIMETHICONE METHACRYLATE COPOLYMER 1085 ACRYLIC ACID/VP CROSSPOLYMER 1086 ACRYLIC RESIN COATED ALUMINUM POWDER 1087 ACRYLONITRILE/BUTADIENE/STYRENE COPOLYMER 1088 ACRYLONITRILE/GLYCOL DIMETHACRYLATE CROSSPOLYMER 1089 ACRYLONITRILE/METHACRYLONITRILE/METHYL METHACRYLATE COPOLYMER 1090 ACRYLONITRILE/METHYL METHACRYLATE CROSSPOLYMER 1091 ACRYLONITRILE/METHYL METHACRYLATE/VINYLIDENE CHLORIDE COPOLYMER 1092 ACRYLOYL DIMETHYL TAURATE/MELAMINE/PEG-6 METHACRYLATE CROSSPOLYMER 1093 ACRYLOYL DIMETHYL TAURATE/MELAMINE/PEG-6 METHACRYLATE/PHLOROGLUCINOL CROSSPOLYMER 1094 ACRYLOYL MORPHOLINE 1095 ACRYLOYLOXY PROPYLTRIMETHOXYSILANE 1096 ACRYLOYLOXYETHYL BUTYLCARBAMATE 1097 ACRYLOYLOXYETHYL PHTHALATE 1098 ACRYLOYLOXYPROPYL POLYSILSESQUIOXANE 1099 ACTAEA HERACLEIFOLIA ROOT EXTRACT 1100 ACTINIDIA ARGUTA FRUIT EXTRACT 1101 ACTINIDIA ARGUTA JUICE 1102 ACTINIDIA ARGUTA STEM EXTRACT 1103 ACTINIDIA CHINENSIS FRUIT 1104 ACTINIDIA CHINENSIS FRUIT EXTRACT 1105 ACTINIDIA CHINENSIS FRUIT JUICE 1106 ACTINIDIA CHINENSIS FRUIT WATER 1107 ACTINIDIA CHINENSIS LEAF EXTRACT 1108 ACTINIDIA CHINENSIS SEED 1109 ACTINIDIA CHINENSIS SEED EXTRACT 1110 ACTINIDIA CHINENSIS SEED OIL 1111 ACTINIDIA DELICIOSA FRUIT 1112 ACTINIDIA DELICIOSA FRUIT EXTRACT 1113 ACTINIDIA POLYGAMA FRUIT EXTRACT 1114 ACTINIDIA POLYGAMA LEAF EXTRACT 1115 ACTINIDIA POLYGAMA LEAF/STEM EXTRACT 1116 ACTINIOPTERIS DICHOTOMA EXTRACT 1117 ACTINOTUS HELIANTHI FLOWER EXTRACT 1118 ACTIVATED CLAY 1119 ACYL COENZYME A DESATURASE 1120 ADAMANTANYL DIHYDROCAFFEAMIDE 1121 ADAMANTANYL DIHYDROXYBENZAMIDE 1122 ADAMANTANYL HYDROXYBENZAMIDE 1123 ADAMANTANYL HYDROXYLTEREPHTHALAMIDE 1124 ADAMANTANYL METHYLHYDROXYLTEREPHTHALAMIDE 1125 ADAMANTANYL TRIHYDROXYBENZAMIDE 1126 ADAMANTANYLAMINO DIHYDROXYPROPIOPHENONE 1127 ADAMANTANYLCARBOXAMIDO HYDROXYLBENZAMIDE 1128 ADAMANTANYLCARBOXAMIDO METHYLHYDROXYLBENZAMIDE 1129 ADAMANTANYLCARBOXAMIDO TRIFLUOROMETHYLBENZONITRILE 1130 ADANSONIA DIGITATA FRUIT EXTRACT 1131 ADANSONIA DIGITATA LEAF EXTRACT 1132 ADANSONIA DIGITATA OIL 1133 ADANSONIA DIGITATA PULP EXTRACT 1134 ADANSONIA DIGITATA SEED EXTRACT 1135 ADANSONIA DIGITATA SEED OIL 1136 ADANSONIA DIGITATA SEED OIL PEG-8 ESTERS 1137 ADANSONIA DIGITATA SEED OIL POLYGLYCERYL-6 ESTERS 1138 ADANSONIA DIGITATA SEED POWDER 1139 ADANSONIA GRANDIDIERI SEED OIL 1140 ADENANTHERA PAVONINA EXTRACT 1141 ADENANTHERA PAVONINA SEED EXTRACT 1142 ADENINE 1143 ADENIUM OBESUM CALLUS CULTURE EXTRACT 1144 ADENIUM OBESUM LEAF CELL EXTRACT 1145 ADENIUM OBESUM LEAF EXTRACT 1146 ADENOPHORA STRICTA ROOT EXTRACT 1147 ADENOPHORA TAQUETII EXTRACT 1148 ADENOSINE 1149 ADENOSINE CYCLIC PHOSPHATE 1150 ADENOSINE PHOSPHATE 1151 ADENOSINE TRIPHOSPHATE 1152 ADEPS BOVIS 1153 ADEPS SUILLUS 1154 ADESMIA BORONIOIDES FLOWER/LEAF/STEM OIL 1155 ADIANTUM CAPILLUS VENERIS LEAF EXTRACT 1156 ADIANTUM PEDATUM 1157 ADIANTUM PEDATUM EXTRACT 1158 ADINA RUBELLA FLOWER/LEAF/STEM EXTRACT 1159 ADIPIC ACID 1160 ADIPIC ACID/1,4-BUTANEDIOL/TEREPHTHALATE COPOLYMER 1161 ADIPIC ACID/CHDM/MA/NEOPENTYL GLYCOL/TRIMELLITIC ANHYDRIDE COPOLYMER 1162 ADIPIC ACID/DIETHYLENETRIAMINE COPOLYMER 1163 ADIPIC ACID/DIGLYCOL CROSSPOLYMER 1164 ADIPIC ACID/DILINOLEIC ACID/HEXYLENE GLYCOL COPOLYMER 1165 ADIPIC ACID/DIMETHYLAMINOHYDROXYPROPYL DIETHYLENETRIAMINE COPOLYMER 1166 ADIPIC ACID/EPOXYPROPYL DIETHYLENETRIAMINE COPOLYMER 1167 ADIPIC ACID/FUMARIC ACID/PHTHALIC ACID/TRICYCLODECANE DIMETHANOL COPOLYMER 1168 ADIPIC ACID/FUMARIC ACID/TRICYCLODECANE DIMETHANOL COPOLYMER 1169 ADIPIC ACID/ISOPHTHALIC ACID/NEOPENTYL GLYCOL/TRIMETHYLOLPROPANE COPOLYMER 1170 ADIPIC ACID/METHYL DEA CROSSPOLYMER 1171 ADIPIC ACID/METHYLPENTANEDIOL/HDI COPOLYMER 1172 ADIPIC ACID/NEOPENTYL GLYCOL COPOLYMER 1173 ADIPIC ACID/NEOPENTYL GLYCOL CROSSPOLYMER 1174 ADIPIC ACID/NEOPENTYL GLYCOL/TRIMELLITIC ANHYDRIDE COPOLYMER 1175 ADIPIC ACID/PPG-10 COPOLYMER 1176 ADONIS AMURENSIS EXTRACT 1177 ADONIS AMURENSIS/AKEBIA QUINATA/ALBIZIA JULIBRISSIN/ALTHAEA ROSEA/ANGELICA ACUTILOBA/ANGELICA ANOMALA/AQUILEGIA BUERGERIANA/ARTEMISIA PRINCEPS/ASTER CILIOSUS/ASTER SCABER/BRASSICA CAMPESTRIS/BROUSSONETIA KAZINOKI/CALLISTEPHUS CHINENSIS/CAMELLIA JAPONICA/CAMELLIA SINENSIS/CAMPSIS GRANDIFLORA/CARAGANA SINICA/CARTHAMUSTINCTORIUS/CASSIA OBTUSIFOLIA/CELOSIA CRISTATA/CERCIS CHINENSIS/CHAENOMELES SINENSIS/CHRYSANTHEMUM INDICUM/CHRYSANTHEMUM ZAWADSKII/CLEMATIS TERNIFLORA/COMMELINA COMMUNIS/CORNUS KOUSA/CORNUS OFFICINALIS/CORYDALIS INCISA/CORYDALIS TURTSCHANINOVII/CUCURBITA MOSCHATE/DENDROBIUM NOBILE/DIANTHUS CHINENSIS/ELSHOLTZIA SPLENDENS/EUPATORIUM LINDLEYANUM/FORSYTHIA KOREANA/FRITILLARIA USSURIENSIS/GARDENIA JASMINOIDES/GINKGO BILOBA/HELIANTHUS ANNUUS/HELIANTHUS TUBEROSUS/HEMEROCALLIS FULVA/HIBISCUS MUTABILIS/HIBISCUS SYRIACUS/HOSTA PLANTAGINAE/HYDRANGEA MACROPHYLLA/IMPATIENS BALSAMINA/IPOMEA HEDERACEA/IRIS PALLASII/IRIS PSEUDACORUS/KERRIA JAPONICA/LAGERSTROEMIA INDICA/LEONURUS SIBIRICUS/LESPEDEZA BICOLOR/LILIUM LANCIFOLIUM/LINDERA OBTUSILOBA/LIRIOPES MUSCARI/LONICERA JAPONICA/LYCORIS RADIATA/MAGNOLIA KOBUS/MAGNOLIA LILIFLORA/MALUS SIEBOLDII/NARCISSUS TAZETTA/NELUMBO NUCIFERA/OENOTHERA BIENNIS/PAEONIA LACTIFLORA/PAEONIA SUFFRUTICOSA/PAPAVER RHOEAS/PATRINIASCABIOSIFOLIA/PAULOWNIA COREANA/PERSICARIA THUNBERGII/PETASITES JAPONICUS/PHYTOLACCA ESCULENTA/PLATYCODON GRANDIFLORUS/POLYGONUM ODORATUM/PONICIRUS TRIFOLIATA/PRUNUS ARMENIACA/PRUNUS MUME/PRUNUS PERSICA/PRUNUS SERRULATA/PRUNUS TOMENTOSA/PUERARIA LOBATA/RHODODENDRON MUCRONULATUM/ROBINIA PSEUDACACIA/ROSA MULTIFLORA/ROSA RUGOSA/SASA BOREALIS/SOPHORA JAPONICA/SPIRAEA PRUNIFOLIA/STYRAX JAPONICA/SYRINGA VULGARIS/TARAXACUM PLATYCARPUM/TULIPA EDULIS/VIOLA MANDSCHURICA/WEIGELA SUBSESSILIS/WISTERIA SINENSIS/ZANTHOXYLUM SCHINIFOLIUM/ZEA MAYS/ZINGIBER MIOGA/ZINNIA ELEGANS FLOWER EXTRACT 1178 ADONIS PALAESTINA FLOWER EXTRACT 1179 AEGLE MARMELOS BARK EXTRACT 1180 AEGLE MARMELOS FRUIT EXTRACT 1181 AEGLE MARMELOS LEAF OIL 1182 AEGLE MARMELOS ROOT EXTRACT 1183 AEGLE MARMELOS ROOT POWDER 1184 AEGOPODIUM PODAGRARIA EXTRACT 1185 AEOLLANTHUS SUAVEOLENS LEAF OIL 1186 AERANGIS FASTUOSA CALLUS POWDER 1187 AEROPYRUM/SOYBEAN FERMENT FILTRATE 1188 AERVA JAVANICA FLOWER/LEAF/STEM EXTRACT 1189 AERVA LANATA EXTRACT 1190 AESCULUS CHINENSIS EXTRACT 1191 AESCULUS HIPPOCASTANUM BARK EXTRACT 1192 AESCULUS HIPPOCASTANUM BARK/DAUCUS CAROTA ROOT/FOENICULUM VULGARE FRUIT EXTRACT 1193 AESCULUS HIPPOCASTANUM BUD EXTRACT 1194 AESCULUS HIPPOCASTANUM EXTRACT 1195 AESCULUS HIPPOCASTANUM FLOWER EXTRACT 1196 AESCULUS HIPPOCASTANUM FLOWER WATER 1197 AESCULUS HIPPOCASTANUM FRUIT POWDER 1198 AESCULUS HIPPOCASTANUM LEAF EXTRACT 1199 AESCULUS HIPPOCASTANUM SEED EXTRACT 1200 AESCULUS HIPPOCASTANUM/PAVIA FLOWER EXTRACT 1201 AESCULUS TURBINATA BARK 1202 AESCULUS TURBINATA SEED EXTRACT 1203 AETOXYLON SYMPETALUM WOOD OIL 1204 AFRAMOMUM ANGUSTIFOLIUM LEAF OIL 1205 AFRAMOMUM ANGUSTIFOLIUM SEED EXTRACT 1206 AFRAMOMUM MELEGUETA SEED EXTRACT 1207 AGAR 1208 AGARDHIELLA SUBULATA EXTRACT 1209 AGARICUS BISPORUS CAP/STEM EXTRACT 1210 AGARICUS BISPORUS EXTRACT 1211 AGARICUS BLAZEI EXTRACT 1212 AGARICUS BLAZEI FRUITING BODY EXTRACT 1213 AGARICUS BLAZEI/SOY FLOUR/SUCROSE FERMENT EXTRACT 1214 AGAROSE 1215 AGARUM CRIBROSUM EXTRACT 1216 AGASTACHE FOENICULUM POWDER 1217 AGASTACHE MEXICANA FLOWER/LEAF/STEM EXTRACT 1218 AGASTACHE RUGOSA CALLUS CULTURE 1219 AGASTACHE RUGOSA EXTRACT 1220 AGAVE AMERICANA LEAF EXTRACT 1221 AGAVE AMERICANA LEAF POWDER 1222 AGAVE AMERICANA STEM EXTRACT 1223 AGAVE ATROVIRENS EXTRACT 1224 AGAVE RIGIDA 1225 AGAVE RIGIDA EXTRACT 1226 AGAVE TEQUILANA LEAF EXTRACT 1227 AGAVE TEQUILANA ROOT JUICE 1228 AGAVE TEQUILANA STEM EXTRACT 1229 AGERATUM CONYZOIDES FLOWER/LEAF/STEM EXTRACT 1230 AGERATUM CONYZOIDES LEAF EXTRACT 1231 AGERATUM HOUSTONIANUM EXTRACT 1232 AGLAIA ODORATA FLOWER OIL 1233 AGONIS FRAGRANS BRANCH/LEAF OIL 1234 AGRIMONIA EUPATORIA EXTRACT 1235 AGRIMONIA EUPATORIA FLOWER EXTRACT 1236 AGRIMONIA EUPATORIA LEAF EXTRACT 1237 AGRIMONIA EUPATORIA ROOT EXTRACT 1238 AGRIMONIA PILOSA EXTRACT 1239 AGROCYBE CYLINDRACEA FERMENT FILTRATE 1240 AGROPYRON CRISTATUM EXTRACT 1241 AGROPYRON REPENS ROOT EXTRACT 1242 AGROSTIS STOLONIFERA EXTRACT 1243 AHNFELTIA CONCINNA EXTRACT 1244 AHNFELTIOPSIS CONCINNA EXTRACT 1245 AILANTHUS ALTISSIMA BARK EXTRACT 1246 AILANTHUS ALTISSIMA BARK/ROOT EXTRACT 1247 AILANTHUS ALTISSIMA FRUIT EXTRACT 1248 AJUGA NIPPONENSIS LEAF/STEM EXTRACT 1249 AJUGA REPTANS CELL CULTURE EXTRACT 1250 AJUGA REPTANS LEAF EXTRACT 1251 AJUGA REPTANS MERISTEM CELL CULTURE 1252 AJUGA TURKESTANICA EXTRACT 1253 AJUGA TURKESTANICA FLOWER EXTRACT 1254 AKEBIA QUINATA EXTRACT 1255 AKEBIA QUINATA FLOWER EXTRACT 1256 AKEBIA QUINATA FRUIT EXTRACT 1257 AKEBIA QUINATA PEEL EXTRACT 1258 AKEBIA QUINATA SEED EXTRACT 1259 AKEBIA QUINATA SEED OIL 1260 AKEBIA QUINATA STEM EXTRACT 1261 AKEBIA TRIFOLIATA STEM EXTRACT 1262 ALANGIUM SALVIIFOLIUM BARK EXTRACT 1263 ALANGIUM SALVIIFOLIUM BARK POWDER 1264 ALANINAMIDO ORNITHINE 1265 ALANINE 1266 ALANINE GLUTAMATE 1267 ALANINE/HISTIDINE/LYSINE POLYPEPTIDE COPPER HCL 1268 ALANYL GLUTAMINE 1269 ALANYL ORNITHINE 1270 ALARIA ESCULENTA EXTRACT 1271 ALARIA ESCULENTA/UNDARIA PINNATIFIDA EXTRACT 1272 ALARIA PRAELONGA EXTRACT 1273 ALBATRELLUS CONFLUENS EXTRACT 1274 ALBATRELLUS OVINUS EXTRACT 1275 ALBIZIA ADIANTHIFOLIA LEAF EXTRACT 1276 ALBIZIA AMARA SEED EXTRACT 1277 ALBIZIA JULIBRISSIN BARK EXTRACT 1278 ALBIZIA JULIBRISSIN BARK/SEED EXTRACT 1279 ALBIZIA JULIBRISSIN BRANCH/LEAF EXTRACT 1280 ALBIZIA JULIBRISSIN FLOWER EXTRACT 1281 ALBIZIA JULIBRISSIN SEED EXTRACT 1282 ALBIZIA LEBBECK LEAF 1283 ALBIZIA LEBBEK STEM/BARK POWDER 1284 ALBUMEN 1285 ALBUMEN EXTRACT 1286 ALCALIGENES POLYSACCHARIDES 1287 ALCANTAREA IMPERIALIS LEAF EXTRACT 1288 ALCHEMILLA ALPINA EXTRACT 1289 ALCHEMILLA VULGARIS EXTRACT 1290 ALCHEMILLA VULGARIS FLOWER/LEAF/STEM EXTRACT 1291 ALCHEMILLA VULGARIS LEAF EXTRACT 1292 ALCHORNEA CORDIFOLIA LEAF EXTRACT 1293 ALCLOXA 1294 ALCOHOL 1295 ALCOHOL DENAT. 1296 ALCOHOL DENAT. SD ALCOHOL 1 1297 ALCOHOL DENAT. SD ALCOHOL 23-A 1298 ALCOHOL DENAT. SD ALCOHOL 23-F 1299 ALCOHOL DENAT. SD ALCOHOL 23-H 1300 ALCOHOL DENAT. SD ALCOHOL 27-B 1301 ALCOHOL DENAT. SD ALCOHOL 30 1302 ALCOHOL DENAT. SD ALCOHOL 31-A 1303 ALCOHOL DENAT. SD ALCOHOL 36 1304 ALCOHOL DENAT. SD ALCOHOL 37 1305 ALCOHOL DENAT. SD ALCOHOL 38-B 1306 ALCOHOL DENAT. SD ALCOHOL 38-C 1307 ALCOHOL DENAT. SD ALCOHOL 38-D 1308 ALCOHOL DENAT. SD ALCOHOL 38-F 1309 ALCOHOL DENAT. SD ALCOHOL 39 1310 ALCOHOL DENAT. SD ALCOHOL 39-A 1311 ALCOHOL DENAT. SD ALCOHOL 39-B 1312 ALCOHOL DENAT. SD ALCOHOL 39-C 1313 ALCOHOL DENAT. SD ALCOHOL 39-D 1314 ALCOHOL DENAT. SD ALCOHOL 3-A 1315 ALCOHOL DENAT. SD ALCOHOL 3-B 1316 ALCOHOL DENAT. SD ALCOHOL 40 1317 ALCOHOL DENAT. SD ALCOHOL 40-A 1318 ALCOHOL DENAT. SD ALCOHOL 40-B 1319 ALCOHOL DENAT. SD ALCOHOL 40-C 1320 ALCOHOL DENAT. SD ALCOHOL 46 1321 ALDIOXA 1322 ALETRIS FARINOSA ROOT EXTRACT 1323 ALEURITES FORDII BRANCH/FRUIT/LEAF EXTRACT 1324 ALEURITES MOLUCCANUS BAKOLY SEED OIL 1325 ALEURITES MOLUCCANUS BARK EXTRACT 1326 ALEURITES MOLUCCANUS ETHYL ESTER 1327 ALEURITES MOLUCCANUS EXTRACT 1328 ALEURITES MOLUCCANUS SEED EXTRACT 1329 ALEURITES MOLUCCANUS SEED OIL 1330 ALEURITES MONTANUS LEAF EXTRACT 1331 ALEURITIC ACID 1332 ALEXANDRITE POWDER 1333 ALGAE 1334 ALGAE EXOPOLYSACCHARIDES 1335 ALGAE EXTRACT 1336 ALGAE OLIGOSACCHARIDES 1337 ALGAEOYL PHYTOSPHINGOSINE 1338 ALGIN 1339 ALGINIC ACID 1340 ALIBERTIA PATINOI FRUIT EXTRACT 1341 ALIBERTIA PATINOI PULP EXTRACT 1342 ALISMA ORIENTALE EXTRACT 1343 ALISMA ORIENTALE TUBER EXTRACT 1344 ALISMA PLANTAGO AQUATICA EXTRACT 1345 ALKALINE PHOSPHATASE 1346 ALKANNA TINCTORIA ROOT EXTRACT 1347 ALLAMANDA CATHARTICA FLOWER EXTRACT 1348 ALLANBLACKIA STUHLMANNII SEED BUTTER 1349 ALLANTOIN 1350 ALLANTOIN ACETYL METHIONINE 1351 ALLANTOIN ASCORBATE 1352 ALLANTOIN BIOTIN 1353 ALLANTOIN CALCIUM PANTOTHENATE 1354 ALLANTOIN GALACTURONIC ACID 1355 ALLANTOIN GLYCYRRHETINIC ACID 1356 ALLANTOIN PABA 1357 ALLANTOIN PANTHENOL 1358 ALLANTOIN POLYGALACTURONIC ACID 1359 ALLETHRINS 1360 ALLIGATOR OIL 1361 ALLIUM CEPA BULB EXTRACT 1362 ALLIUM CEPA ROOT EXTRACT 1363 ALLIUM CEPA SKIN EXTRACT 1364 ALLIUM CHINENSE BULB EXTRACT 1365 ALLIUM FISTULOSUM BULB EXTRACT 1366 ALLIUM FISTULOSUM ROOT EXTRACT 1367 ALLIUM FISTULOSUM STALK/BRASSICA RAPA LEAF/STEM/CAPSICUM ANNUUM FRUIT EXTRACT 1368 ALLIUM GRAYI CALLUS CULTURE EXTRACT 1369 ALLIUM HOOKERI EXTRACT 1370 ALLIUM MONANTHUM EXTRACT 1371 ALLIUM ODORUM EXTRACT 1372 ALLIUM ODORUM SEED EXTRACT 1373 ALLIUM PORRUM EXTRACT 1374 ALLIUM SATIVUM BULB EXTRACT 1375 ALLIUM SATIVUM BULB OIL 1376 ALLIUM SATIVUM BULB POWDER 1377 ALLIUM SATIVUM ROOT EXTRACT 1378 ALLIUM SATIVUM STEM EXTRACT 1379 ALLIUM TUBEROSUM SEED EXTRACT 1380 ALLIUM URSINUM EXTRACT 1381 ALLIUM VICTORIALIS EXTRACT 1382 ALLOFERON-1 1383 ALLOIMPERATORIN 1384 ALLO-OCIMENE 1385 ALLO-OCIMENOL 1386 ALLUVIAL MUD 1387 ALLYL 2-METHYLBUTOXYACETATE 1388 ALLYL 3,5,5-TRIMETHYLHEXANOATE 1389 ALLYL ALPHA-IONONE 1390 ALLYL BUTYRATE 1391 ALLYL CAPROATE 1392 ALLYL CINNAMATE 1393 ALLYL CYCLOHEXYLACETATE 1394 ALLYL CYCLOHEXYLOXYACETATE 1395 ALLYL CYCLOHEXYLPROPIONATE 1396 ALLYL HEPTANOATE 1397 ALLYL HEPTINE CARBONATE 1398 ALLYL ISOVALERATE 1399 ALLYL METHACRYLATE/GLYCOL DIMETHACRYATE CROSSPOLYMER 1400 ALLYL METHACRYLATES CROSSPOLYMER 1401 ALLYL NONANOATE 1402 ALLYL OCTANOATE 1403 ALLYL PHENETHYL ETHER 1404 ALLYL PHENOXYACETATE 1405 ALLYL PHENYLACETATE 1406 ALLYL PROPIONATE 1407 ALLYL STEARATE/VA COPOLYMER 1408 ALLYL T-BUTYLIMIDAZO BENZIMIDAZOLE 1409 ALLYL TRIMETHYLHEXANOATE 1410 ALLYLANISOLE 1411 ALLYLDIMETHOXYPHENETOLE 1412 ALMOND OIL GLYCERETH-8 ESTERS 1413 ALMOND OIL PEG-6 ESTERS 1414 ALMOND OIL PEG-8 ESTERS 1415 ALMOND OIL PROPYLENE GLYCOL ESTERS 1416 ALMOND OIL/POLYGLYCERYL-10 ESTERS 1417 ALMOND/BORAGE/LINSEED/OLIVE ACIDS/GLYCERIDES 1418 ALMONDAMIDE DEA 1419 ALMONDAMIDOPROPALKONIUM CHLORIDE 1420 ALMONDAMIDOPROPYL BETAINE 1421 ALMONDAMIDOPROPYL DIMETHYLAMINE 1422 ALMONDAMIDOPROPYLAMINE OXIDE 1423 ALNUS FIRMIFOLIA FRUIT EXTRACT 1424 ALNUS JAPONICA BARK EXTRACT 1425 ALNUS JAPONICA EXTRACT 1426 ALNUS JAPONICA LEAF/STEM WATER 1427 ALOE ANDONGENSIS LEAF EXTRACT 1428 ALOE ANDONGENSIS LEAF JUICE 1429 ALOE ARBORESCENS FLOWER EXTRACT 1430 ALOE ARBORESCENS LEAF EXTRACT 1431 ALOE ARBORESCENS LEAF JUICE 1432 ALOE ARBORESCENS LEAF POWDER 1433 ALOE ARBORESCENS LEAF PROTOPLASTS 1434 ALOE ARBORESCENS LEAF WATER 1435 ALOE BARBADENSIS CALLUS CULTURE EXTRACT 1436 ALOE BARBADENSIS CALLUS EXTRACT 1437 ALOE BARBADENSIS CALLUS POWDER 1438 ALOE BARBADENSIS EXTRACT 1439 ALOE BARBADENSIS FLOWER EXTRACT 1440 ALOE BARBADENSIS LEAF 1441 ALOE BARBADENSIS LEAF EXTRACT 1442 ALOE BARBADENSIS LEAF JUICE 1443 ALOE BARBADENSIS LEAF JUICE POWDER 1444 ALOE BARBADENSIS LEAF POLYSACCHARIDES 1445 ALOE BARBADENSIS LEAF POWDER 1446 ALOE BARBADENSIS LEAF WATER 1447 ALOE BARBADENSIS LEAF/SUCROSE FERMENT FILTRATE 1448 ALOE BARBADENSIS PHYTOPLACENTA EXTRACT 1449 ALOE BARBADENSIS SPROUT 1450 ALOE FEROX LEAF EXTRACT 1451 ALOE FEROX LEAF JUICE 1452 ALOE FEROX LEAF JUICE EXTRACT 1453 ALOE FEROX LEAF JUICE POWDER 1454 ALOE MACULATA LEAF EXTRACT 1455 ALOE MACULATA LEAF WATER 1456 ALOE PERRYI EXTRACT 1457 ALOE SPECIES RESIN 1458 ALOE TOMENTOSA LEAF EXTRACT 1459 ALOE VERA CALLUS EXTRACT 1460 ALOE VERA LEAF EXTRACT 1461 ALOESIN 1462 ALOYSIA CITRODORA CALLUS EXTRACT 1463 ALPHA, GAMMA,GAMMA-TRIMETHYLCYCLOHEXYLPROPYL ACETATE 1464 ALPHA,3,3-TRIMETHYLCYCLOHEXYLMETHYL ACETATE 1465 ALPHA,3,3-TRIMETHYLCYCLOHEXYLMETHYL FORMATE 1466 ALPHA,ALPHA-DIMETHYL-VINYL-O-MENTHENEMETHANOL 1467 ALPHA-ARBUTIN 1468 ALPHA-CEDRENE 1469 ALPHA-DAMASCONE 1470 ALPHA-ETHOXYPHENETOLE 1471 ALPHA-GASTRODIN 1472 ALPHA-GLUCAN 1473 ALPHA-GLUCAN OLIGOSACCHARIDE 1474 ALPHA-GLUCAN OLIGOSACCHARIDE-1 1475 ALPHA-IONOL 1476 ALPHA-IONONE 1477 ALPHA-IONYL ACETATE 1478 ALPHA-ISOMETHYL IONONE 1479 ALPHA-METHYL-ALPHA-IONONE 1480 ALPHA-METHYL-ALPHA-VINYL-BENZENEPROPANENITRILE 1481 ALPHA-METHYL-BETA-IONONE 1482 ALPHA-METHYLDECANENITRILE 1483 ALPHA-PHELLANDRENE 1484 ALPHA-PINANOL 1485 ALPHA-SANTALOL 1486 ALPHA-SANTALYL BUTYRATE 1487 ALPHA-TERPINENE 1488 ALPINIA CALCARATA RHIZOME EXTRACT 1489 ALPINIA CALCARATA RHIZOME/ROOT EXTRACT 1490 ALPINIA FORMOSANA LEAF OIL 1491 ALPINIA FORMOSANA LEAF/STEM POWDER 1492 ALPINIA FORMOSANA LEAF/STEM WATER 1493 ALPINIA FORMOSANA SEED POWDER 1494 ALPINIA FORMOSANA SEED WATER 1495 ALPINIA GALANGA EXTRACT 1496 ALPINIA GALANGA LEAF EXTRACT 1497 ALPINIA GALANGA RHIZOME EXTRACT 1498 ALPINIA INTERMEDIA LEAF/STEM POWDER 1499 ALPINIA INTERMEDIA LEAF/STEM WATER 1500 ALPINIA INTERMEDIA SEED POWDER 1501 ALPINIA INTERMEDIA SEED WATER 1502 ALPINIA KATSUMADAE FRUIT EXTRACT 1503 ALPINIA KATSUMADAI SEED EXTRACT 1504 ALPINIA MUTICA ROOT EXTRACT 1505 ALPINIA NIGRA ROOT POWDER 1506 ALPINIA OFFICINARUM LEAF EXTRACT 1507 ALPINIA OFFICINARUM ROOT EXTRACT 1508 ALPINIA OFFICINARUM ROOT WATER 1509 ALPINIA OXYPHYLLA SEED EXTRACT 1510 ALPINIA SPECIOSA FLOWER WATER 1511 ALPINIA SPECIOSA FLOWER/LEAF/SEED/STEM EXTRACT 1512 ALPINIA SPECIOSA FLOWER/LEAF/STEM WATER 1513 ALPINIA SPECIOSA LEAF EXTRACT 1514 ALPINIA SPECIOSA LEAF OIL 1515 ALPINIA SPECIOSA LEAF WATER 1516 ALPINIA SPECIOSA LEAF/STEM FERMENT 1517 ALPINIA SPECIOSA ROOT/SEED/STEM EXTRACT 1518 ALPINIA URAIENSIS LEAF EXTRACT 1519 ALPINIA URAIENSIS LEAF OIL 1520 ALPINIA URAIENSIS LEAF POWDER 1521 ALPINIA URAIENSIS LEAF WATER 1522 ALPINIA URAIENSIS STALK/LEAF WATER 1523 ALPINIA ZERUMBET LEAF EXTRACT 1524 ALPINIA ZERUMBET LEAF OIL 1525 ALPINIA ZERUMBET LEAF WATER 1526 ALPINIA ZERUMBET LEAF/STEM WATER 1527 ALPINIA ZERUMBET SEED EXTRACT 1528 ALPINIA ZERUMBET SEED POWDER 1529 ALPINIA ZERUMBET SEED WATER 1530 ALSIDIUM HELMINTHOCORTON EXTRACT 1531 ALSTONIA SCHOLARIS BARK EXTRACT 1532 ALTERNANTHERA SESSILIS EXTRACT 1533 ALTERNANTHERA SESSILIS OIL 1534 ALTEROMONAS FERMENT EXTRACT 1535 ALTEROMONAS FERMENT FILTRATE 1536 ALTHAEA OFFICINALIS CALLUS CULTURE EXTRACT 1537 ALTHAEA OFFICINALIS FLOWER EXTRACT 1538 ALTHAEA OFFICINALIS LEAF EXTRACT 1539 ALTHAEA OFFICINALIS LEAF/ROOT EXTRACT 1540 ALTHAEA OFFICINALIS ROOT 1541 ALTHAEA OFFICINALIS ROOT EXTRACT 1542 ALTHAEA OFFICINALIS ROOT/ANTHEMIS NOBILIS FLOWER/FOENICULUM VULGARE FRUIT/HOUTTUYNIA CORDATA/LAVANDULA ANGUSTIFOLIA FLOWER/OCIMUM BASILICUM FLOWER/ROSMARINUS OFFICINALIS LEAF EXTRACT 1543 ALTHAEA ROSEA CALLUS 1544 ALTHAEA ROSEA CALLUS CULTURE EXTRACT 1545 ALTHAEA ROSEA FLOWER EXTRACT 1546 ALTHAEA ROSEA FLOWER POWDER 1547 ALTHAEA ROSEA FLOWER WATER 1548 ALTHAEA ROSEA ROOT EXTRACT 1549 ALUMINA 1550 ALUMINUM ACETATE 1551 ALUMINUM ACETATE SOLUTION 1552 ALUMINUM BEHENATE 1553 ALUMINUM BENZOATE 1554 ALUMINUM BROMOHYDRATE 1555 ALUMINUM BUTOXIDE 1556 ALUMINUM CALCIUM MAGNESIUM POTASSIUM SODIUM ZINC SILICATES 1557 ALUMINUM CALCIUM SODIUM SILICATE 1558 ALUMINUM CAPRYLATE 1559 ALUMINUM CAPRYLOYL HYDROLYZED COLLAGEN 1560 ALUMINUM CHLORIDE 1561 ALUMINUM CHLOROHYDRATE 1562 ALUMINUM CHLOROHYDREX 1563 ALUMINUM CHLOROHYDREX PEG 1564 ALUMINUM CHLOROHYDREX PG 1565 ALUMINUM CITRATE 1566 ALUMINUM DIACETATE 1567 ALUMINUM DIBENZOATE/STEARATE HYDROXIDE 1568 ALUMINUM DICETYL PHOSPHATE 1569 ALUMINUM DICHLOROHYDRATE 1570 ALUMINUM DICHLOROHYDREX PEG 1571 ALUMINUM DICHLOROHYDREX PG 1572 ALUMINUM DILINOLEATE 1573 ALUMINUM DIMYRISTATE 1574 ALUMINUM DISTEARATE 1575 ALUMINUM FLUORIDE 1576 ALUMINUM GLYCINATE 1577 ALUMINUM HYDROGENATED TALLOW GLUTAMATE 1578 ALUMINUM HYDROXIDE 1579 ALUMINUM HYDROXIDE OXIDE 1580 ALUMINUM HYDROXY BIS-METHYLENE BIS-DI-T-BUTYLPHENYL PHOSPHATE 1581 ALUMINUM IRON CALCIUM MAGNESIUM GERMANIUM SILICATES 1582 ALUMINUM IRON CALCIUM MAGNESIUM ZIRCONIUM SILICATES 1583 ALUMINUM IRON SILICATES 1584 ALUMINUM ISOPROPOXIDE 1585 ALUMINUM ISOSTEARATE 1586 ALUMINUM ISOSTEARATES/LAURATES/PALMITATES 1587 ALUMINUM ISOSTEARATES/LAURATES/STEARATES 1588 ALUMINUM ISOSTEARATES/MYRISTATES 1589 ALUMINUM ISOSTEARATES/PALMITATES 1590 ALUMINUM ISOSTEARATES/STEARATES 1591 ALUMINUM ISOSTEARYL GLYCERYL PHOSPHATE 1592 ALUMINUM LACTATE 1593 ALUMINUM LANOLATE 1594 ALUMINUM MAGNESIUM OXIDE 1595 ALUMINUM METHIONATE 1596 ALUMINUM MYRISTATE 1597 ALUMINUM MYRISTATES/PALMITATES 1598 ALUMINUM PCA 1599 ALUMINUM PHENOLSULFONATE 1600 ALUMINUM SESQUICHLOROHYDRATE 1601 ALUMINUM SESQUICHLOROHYDREX PEG 1602 ALUMINUM SESQUICHLOROHYDREX PG 1603 ALUMINUM SILICATE 1604 ALUMINUM STARCH OCTENYLSUCCINATE 1605 ALUMINUM STEARATE 1606 ALUMINUM STEARATES 1607 ALUMINUM STEAROYL GLUTAMATE 1608 ALUMINUM SUCROSE OCTASULFATE 1609 ALUMINUM SULFATE 1610 ALUMINUM TRIFORMATE 1611 ALUMINUM TRIPHOSPHATE 1612 ALUMINUM TRISTEARATE 1613 ALUMINUM UNDECYLENOYL COLLAGEN AMINO ACIDS 1614 ALUMINUM ZINC CARBONATE HYDROXIDE 1615 ALUMINUM ZINC OXIDE 1616 ALUMINUM ZIRCONIUM OCTACHLOROHYDRATE 1617 ALUMINUM ZIRCONIUM OCTACHLOROHYDREX GLY 1618 ALUMINUM ZIRCONIUM PENTACHLOROHYDRATE 1619 ALUMINUM ZIRCONIUM PENTACHLOROHYDREX GLY 1620 ALUMINUM ZIRCONIUM TETRACHLOROHYDRATE 1621 ALUMINUM ZIRCONIUM TETRACHLOROHYDREX GLY 1622 ALUMINUM ZIRCONIUM TETRACHLOROHYDREX PEG 1623 ALUMINUM ZIRCONIUM TETRACHLOROHYDREX PG 1624 ALUMINUM ZIRCONIUM TRICHLOROHYDRATE 1625 ALUMINUM ZIRCONIUM TRICHLOROHYDREX GLY 1626 ALUMINUM/CALCIUM/MANGANESE OXIDE 1627 ALUMINUM/MAGNESIUM AZELATE HYDROXIDE 1628 ALUMINUM/MAGNESIUM HYDROXIDE STEARATE 1629 ALYSICARPUS VAGINALIS EXTRACT 1630 AMARANTHUS CAUDATUS EXTRACT 1631 AMARANTHUS CAUDATUS SEED EXTRACT 1632 AMARANTHUS CAUDATUS SEED OIL 1633 AMARANTHUS CRUENTUS SEED EXTRACT 1634 AMARANTHUS CRUENTUS SEED OIL 1635 AMARANTHUS HYPOCHONDRIACUS LEAF EXTRACT 1636 AMARANTHUS HYPOCHONDRIACUS SEED EXTRACT 1637 AMARANTHUS HYPOCHONDRIACUS SEED OIL 1638 AMARANTHUS MANGOSTANUS EXTRACT 1639 AMARANTHUS SPINOSUS SEED OIL 1640 AMARYLLIS BELLADONNA FLOWER/LEAF/STEM EXTRACT 1641 AMBER EXTRACT 1642 AMBER POWDER 1643 AMBERGRIS EXTRACT 1644 AMBERGRIS TINCTURE 1645 AMBREIN 1646 AMBRETTOLIDE 1647 AMBROSIA PERUVIANA LEAF EXTRACT 1648 AMBROSIA TRIFIDA LEAF EXTRACT 1649 AMBURANA CEARENSIS SEED OIL 1650 AMELANCHIER ALNIFOLIA FLOWER EXTRACT 1651 AMELANCHIER ALNIFOLIA FRUIT EXTRACT 1652 AMELANCHIER CANADENSIS FRUIT EXTRACT 1653 AMENTOFLAVONE 1654 AMETHYST EXTRACT 1655 AMETHYST POWDER 1656 AMIDINO BETA-ALANINE 1657 AMIDINOCYSTEINE 1658 AMIDINOGLYCINE 1659 AMIDINOPROLINE 1660 AMINO BISPROPYL DIMETHICONE 1661 AMINO ESTERS-1 1662 AMINO ESTERS-2 1663 AMINO ESTERS-3 1664 AMINOBENZOYL TRIPEPTIDE-39 HYDROXAMIC ACID 1665 AMINOBUTYRIC ACID 1666 AMINOBUTYROYL HEXAPEPTIDE-8 AMIDE 1667 AMINOBUTYROYL PENTAPEPTIDE-4 1668 AMINOBUTYROYL TRIPEPTIDE-1 1669 AMINOETHANESULFINIC ACID 1670 AMINOETHYL DISULFIDE KERATIN 1671 AMINOETHYL PROPANEDIOL 1672 AMINOETHYL SULFATE 1673 AMINOETHYLACRYLATE PHOSPHATE/ACRYLATES COPOLYMER 1674 AMINOETHYLAMINOPROPYL DIMETHICONE 1675 AMINOETHYLPHOSPHINIC ACID 1676 AMINOETHYLPROPANEDIOL-ACRYLATES/ACRYLAMIDE COPOLYMER 1677 AMINOETHYLPROPANEDIOL-AMPD-ACRYLATES/DIACETONEACRYLAMIDE COPOLYMER 1678 AMINOLEVULINIC ACID HCL 1679 AMINOLEVULINIC ACID PHOSPHATE 1680 AMINOLEVULINOYL PENTAPEPTIDE-6 1681 AMINOLEVULINOYL SH-PENTAPEPTIDE-19 1682 AMINOLEVULINOYL TRIPEPTIDE-1 1683 AMINOLEVULINOYL TRIPEPTIDE-35 1684 AMINOLEVULINOYL TRIPEPTIDE-63 1685 AMINOLEVULINOYL TRIPEPTIDE-7 1686 AMINOMETHYL PROPANEDIOL 1687 AMINOMETHYL PROPANOL 1688 AMINOPEPTIDASE 1689 AMINOPHYLLINE 1690 AMINOPROPANEDIOL 1691 AMINOPROPYL ASCORBYL PHOSPHATE 1692 AMINOPROPYL CALCIUM POLYSILSESQUIOXANE CHLORIDE 1693 AMINOPROPYL CALCIUM/MAGNESIUM POLYSILSESQUIOXANE CHLORIDE 1694 AMINOPROPYL CERIUM POLYSILSESQUIOXANE CHLORIDE 1695 AMINOPROPYL DIHYDROGEN PHOSPHATE 1696 AMINOPROPYL DIMETHICONE 1697 AMINOPROPYL KOJYL PHOSPHATE 1698 AMINOPROPYL LAURYLGLUTAMINE 1699 AMINOPROPYL MAGNESIUM POLYSILSESQUIOXANE CHLORIDE 1700 AMINOPROPYL MENTHYL PHOSPHATE 1701 AMINOPROPYL METHYLENEDIOXYPHENYL PHOSPHATE 1702 AMINOPROPYL PHENYL TRIMETHICONE 1703 AMINOPROPYL TOCOPHERYL PHOSPHATE 1704 AMINOPROPYL TRIETHOXYSILANE 1705 AMINOPROPYL ZINC POLYSILSESQUIOXANE CHLORIDE 1706 AMINOSUBERIC ACID 1707 AMINOTRIAZINE PENTANE CARBOXAMIDE MIPA 1708 AMINOTRIMETHYLENE PHOSPHONIC ACID 1709 AMMONIA 1710 AMMONIUM ACETATE 1711 AMMONIUM ACRYLATES COPOLYMER 1712 AMMONIUM ACRYLATES/ACRYLONITROGENS COPOLYMER 1713 AMMONIUM ACRYLATES/ETHYLHEXYL ACRYLATE COPOLYMER 1714 AMMONIUM ACRYLATES/METHYLSTYRENE/STYRENE COPOLYMER 1715 AMMONIUM ACRYLATES/VINYL IMIDAZOLE COPOLYMER 1716 AMMONIUM ACRYLOYL DIMETHYLTAURATE/CARBOXYETHYL ACRYLATE CROSSPOLYMER 1717 AMMONIUM ACRYLOYLDIMETHYLTAURATE CROSSPOLYMER 1718 AMMONIUM ACRYLOYLDIMETHYLTAURATE/BEHENETH-25 METHACRYLATE CROSSPOLYMER 1719 AMMONIUM ACRYLOYLDIMETHYLTAURATE/CARBOXYETHYL ACRYLATE CROSSPOLYMER 1720 AMMONIUM ACRYLOYLDIMETHYLTAURATE/LAURETH-7 METHACRYLATE COPOLYMER 1721 AMMONIUM ACRYLOYLDIMETHYLTAURATE/STEARETH-25 METHACRYLATE CROSSPOLYMER 1722 AMMONIUM ACRYLOYLDIMETHYLTAURATE/STEARETH-8 METHACRYLATE COPOLYMER 1723 AMMONIUM ACRYLOYLDIMETHYLTAURATE/VINYL FORMAMIDE COPOLYMER 1724 AMMONIUM ACRYLOYLDIMETHYLTAURATE/VP COPOLYMER 1725 AMMONIUM ALGINATE 1726 AMMONIUM ALUM 1727 AMMONIUM BENZOATE 1728 AMMONIUM BETA-SITOSTERYL SULFATE 1729 AMMONIUM BICARBONATE 1730 AMMONIUM BISULFITE 1731 AMMONIUM C12-15 ALKYL SULFATE 1732 AMMONIUM C12-15 PARETH SULFATE 1733 AMMONIUM C12-16 ALKYL SULFATE 1734 AMMONIUM C6-16 PERFLUOROALKYLETHYL PHOSPHATE 1735 AMMONIUM C9-10 PERFLUOROALKYLSULFONATE 1736 AMMONIUM CAPRYLETH SULFATE 1737 AMMONIUM CARBAMATE 1738 AMMONIUM CARBONATE 1739 AMMONIUM CASEINATE 1740 AMMONIUM CHLORIDE 1741 AMMONIUM COCOMONOGLYCERIDE SULFATE 1742 AMMONIUM COCO-SULFATE 1743 AMMONIUM COCOYL ISETHIONATE 1744 AMMONIUM COCOYL SARCOSINATE 1745 AMMONIUM CUMENESULFONATE 1746 AMMONIUM DIMETHICONE PEG-7 SULFATE 1747 AMMONIUM DINONYL SULFOSUCCINATE 1748 AMMONIUM DODECYLBENZENESULFONATE 1749 AMMONIUM ETHYLENE/MA COPOLYMER 1750 AMMONIUM FERRIC PENTETATE 1751 AMMONIUM FLUORIDE 1752 AMMONIUM FLUOROSILICATE 1753 AMMONIUM GLYCOLATE 1754 AMMONIUM GLYCYRRHIZATE 1755 AMMONIUM HYDROLYZED COLLAGEN 1756 AMMONIUM HYDROXIDE 1757 AMMONIUM IODIDE 1758 AMMONIUM ISOSTEARATE 1759 AMMONIUM LACTATE 1760 AMMONIUM LAURETH SULFATE 1761 AMMONIUM LAURETH-12 SULFATE 1762 AMMONIUM LAURETH-5 SULFATE 1763 AMMONIUM LAURETH-6 CARBOXYLATE 1764 AMMONIUM LAURETH-7 SULFATE 1765 AMMONIUM LAURETH-8 CARBOXYLATE 1766 AMMONIUM LAURETH-9 SULFATE 1767 AMMONIUM LAUROYL SARCOSINATE 1768 AMMONIUM LAURYL SULFATE 1769 AMMONIUM LAURYL SULFOSUCCINATE 1770 AMMONIUM MOLYBDATE 1771 AMMONIUM MONOFLUOROPHOSPHATE 1772 AMMONIUM MYRETH SULFATE 1773 AMMONIUM MYRISTYL SULFATE 1774 AMMONIUM NITRATE 1775 AMMONIUM NONOXYNOL-30 SULFATE 1776 AMMONIUM NONOXYNOL-4 SULFATE 1777 AMMONIUM OLEATE 1778 AMMONIUM OLEOYL/PALMITOYL GLYCEROPHOSPHOETHYLAMIDO GLUTAROYL OLIGOPEPTIDE-114 1779 AMMONIUM PALM KERNEL SULFATE 1780 AMMONIUM PERFLUOROHEXYL ETHYLPHOSPHATES 1781 AMMONIUM PERSULFATE 1782 AMMONIUM PHENOLSULFONATE 1783 AMMONIUM PHOSPHATE 1784 AMMONIUM PHOSPHATIDYL RAPESEEDATE 1785 AMMONIUM POLYACRYLATE 1786 AMMONIUM POLYACRYLOYLDIMETHYL TAURATE 1787 AMMONIUM PROPIONATE 1788 AMMONIUM SHELLACATE 1789 AMMONIUM SILVER ZEOLITE 1790 AMMONIUM SILVER ZINC ALUMINUM SILICATE 1791 AMMONIUM STEARATE 1792 AMMONIUM STYRENE/ACRYLATES COPOLYMER 1793 AMMONIUM STYRENE/ACRYLATES/ETHYLHEXYL ACRYLATE/LAURYL ACRYLATE COPOLYMER 1794 AMMONIUM STYRENE/MA COPOLYMER 1795 AMMONIUM SULFATE 1796 AMMONIUM SULFITE 1797 AMMONIUM TALLATE 1798 AMMONIUM THIOCYANATE 1799 AMMONIUM THIOGLYCOLATE 1800 AMMONIUM THIOLACTATE 1801 AMMONIUM TRIDECETH-6 PHOSPHATE 1802 AMMONIUM VA/ACRYLATES COPOLYMER 1803 AMMONIUM VA/CROTONIC ACID COPOLYMER 1804 AMMONIUM VANADATE 1805 AMMONIUM XYLENESULFONATE 1806 AMMOPHILA ARENARIA ROOT EXTRACT 1807 AMNIOTIC FLUID 1808 AMODIMETHICONE 1809 AMODIMETHICONE GLYCEROCARBAMATE 1810 AMODIMETHICONE HYDROXYSTEARATE 1811 AMODIMETHICONE/MORPHOLINOMETHYL SILSESQUIOXANE COPOLYMER 1812 AMODIMETHICONE/SILSESQUIOXANE COPOLYMER 1813 AMOMUM AROMATICUM FRUIT EXTRACT 1814 AMOMUM BIFLORUM LEAF EXTRACT 1815 AMOMUM SUBULATUM SEED EXTRACT 1816 AMOMUM XANTHIOIDES SEED EXTRACT 1817 AMORPHA FRUTICOSA EXTRACT 1818 AMORPHOPHALLUS CAMPANULATUS RHIZOME/ROOT EXTRACT 1819 AMORPHOPHALLUS KONJAC ROOT EXTRACT 1820 AMORPHOPHALLUS KONJAC ROOT POWDER 1821 AMP-ACRYLATES COPOLYMER 1822 AMP-ACRYLATES POLYACRYLATE CROSSPOLYMER-9 1823 AMP-ACRYLATES/ALLYL METHACRYLATE COPOLYMER 1824 AMP-ACRYLATES/C1-18 ALKYL ACRYLATE/C1-8 ALKYL ACRYLAMIDE COPOLYMER 1825 AMP-ACRYLATES/C1-18 ALKYL ACRYLATE/C1-8 ALKYL ACRYLAMIDE/HYDROXYETHYLACRYLATE COPOLYMER 1826 AMP-ACRYLATES/DIACETONEACRYLAMIDE COPOLYMER 1827 AMP-ACRYLATES/DIMETHYLAMINOETHYLMETHACRYLATE COPOLYMER 1828 AMP-ACRYLATES/ETHYLHEXYL ACRYLATE COPOLYMER 1829 AMP-C8-18 PERFLUOROALKYLETHYL PHOSPHATE 1830 AMPD-ACRYLATES/DIACETONEACRYLAMIDE COPOLYMER 1831 AMPD-ISOSTEAROYL HYDROLYZED COLLAGEN 1832 AMPD-ROSIN HYDROLYZED COLLAGEN 1833 AMPELOPSIS GROSSEDENTATA LEAF EXTRACT 1834 AMPELOPSIS JAPONICA ROOT EXTRACT 1835 AMPELOPSIS JAPONICA ROOT POWDER 1836 AMPELOPSIS JAPONICA ROOT/ERIOBOTRYA JAPONICA LEAF/RHEUM TANGUTICUM RHIZOME/TARAXACUM PLATYCARPUM WATER 1837 AMP-ISOSTEAROYL GELATIN/KERATIN AMINO ACIDS/LYSINE HYDROXYPROPYLTRIMONIUM CHLORIDE 1838 AMP-ISOSTEAROYL HYDROLYZED COLLAGEN 1839 AMP-ISOSTEAROYL HYDROLYZED CORN PROTEIN 1840 AMP-ISOSTEAROYL HYDROLYZED ELASTIN 1841 AMP-ISOSTEAROYL HYDROLYZED KERATIN 1842 AMP-ISOSTEAROYL HYDROLYZED SILK 1843 AMP-ISOSTEAROYL HYDROLYZED SOY PROTEIN 1844 AMP-ISOSTEAROYL HYDROLYZED WHEAT PROTEIN 1845 AMP-ISOSTEAROYL WHEAT/CORN/SOY AMINO ACIDS 1846 AMYL ACETATE 1847 AMYL ALCOHOL 1848 AMYL BENZOATE 1849 AMYL BUTYRATE 1850 AMYL CINNAMAL 1851 AMYL CINNAMATE 1852 AMYL CYCLOPENTANONE PROPANONE 1853 AMYL ETHYL KETONE 1854 AMYL FORMATE 1855 AMYL HEXANOATE 1856 AMYL ISOBUTYRATE 1857 AMYL ISOVALERATE 1858 AMYL OCTANOATE 1859 AMYL PHENYLACETATE 1860 AMYL PROPIONATE 1861 AMYL SALICYLATE 1862 AMYL VALERATE 1863 AMYLASE 1864 AMYLCINNAMAL DIETHYL ACETAL 1865 AMYLCINNAMAL DIMETHYL ACETAL 1866 AMYLCINNAMAL/METHYL ANTHRANILATE SCHIFF BASE 1867 AMYLCINNAMYL ACETATE 1868 AMYLCINNAMYL ALCOHOL 1869 AMYLCYCLOPENTANONE 1870 AMYLCYCLOPENTENONE 1871 AMYLFURAN 1872 AMYLISOEUGENOL 1873 AMYLODEXTRIN 1874 AMYLOGLUCOSIDASE 1875 AMYLOPECTIN 1876 AMYLOSE 1877 AMYLVINYL CARBINOL 1878 AMYLVINYLCARBINYL ACETATE 1879 AMYRIS BALSAMIFERA BARK OIL 1880 AMYRIS BALSAMIFERA OIL ACETYLATED 1881 ANABAENA FLOSAQUAE/APHANIZOMENON FLOSAQUAE/COELOSPHAERIUM KUETZINGIANUM/MICROCYSTIS AERUGINOSA/OSCILLATORIA PRINCEPS EXTRACT 1882 ANACARDIUM OCCIDENTALE EXTRACT 1883 ANACARDIUM OCCIDENTALE PEDUNCLE FIBER 1884 ANACARDIUM OCCIDENTALE SEED OIL 1885 ANACARDOYL SH-PENTAPEPTIDE-39 TRIPEPTIDE-1 1886 ANACARDOYL SH-PENTAPEPTIDE-5 TRIPEPTIDE-1 1887 ANACARDOYL TRIPEPTIDE-1 1888 ANACARDOYL TRIPEPTIDE-35 1889 ANACYCLUS PYRETHRUM ROOT EXTRACT 1890 ANADARA KAGOSHIMENSIS SHELL POWDER 1891 ANADENANTHERA COLUBRINA BARK EXTRACT 1892 ANANAS ERECTIFOLIUS LEAF JUICE 1893 ANANAS SATIVUS FRUIT 1894 ANANAS SATIVUS FRUIT EXTRACT 1895 ANANAS SATIVUS FRUIT JUICE 1896 ANANAS SATIVUS FRUIT WATER 1897 ANANAS SATIVUS STEM POWDER 1898 ANASTATICA HIEROCHUNTICA EXTRACT 1899 ANCHUSA ARVENSIS EXTRACT 1900 AND OTHER INGREDIENTS 1901 ANDESITE EXTRACT 1902 ANDROGRAPHIS PANICULATA EXTRACT 1903 ANDROGRAPHIS PANICULATA LEAF EXTRACT 1904 ANDROGRAPHOLIDE 1905 ANDROSACE HELVETICA EXTRACT 1906 ANDROSACE UMBELLATA EXTRACT 1907 ANDROSTADIENONE 1908 ANEMARRHENA ASPHODELOIDES CALLUS CONDITIONED MEDIA EXTRACT 1909 ANEMARRHENA ASPHODELOIDES CALLUS EXTRACT 1910 ANEMARRHENA ASPHODELOIDES ROOT EXTRACT 1911 ANETHOLE 1912 ANETHOLEA ANISATA LEAF EXTRACT 1913 ANETHUM GRAVEOLENS HERB EXTRACT 1914 ANETHUM GRAVEOLENS HERB OIL 1915 ANETHUM GRAVEOLENS LEAF POWDER 1916 ANETHUM GRAVEOLENS SEED EXTRACT 1917 ANETHUM GRAVEOLENS SEED OIL 1918 ANETHUM SOWA SEED OIL 1919 ANGELICA ACUTILOBA FLOWER EXTRACT 1920 ANGELICA ACUTILOBA LEAF EXTRACT 1921 ANGELICA ACUTILOBA ROOT 1922 ANGELICA ACUTILOBA ROOT EXTRACT 1923 ANGELICA ACUTILOBA ROOT WATER 1924 ANGELICA ACUTILOBA ROOT/CITRUS AURANTIUM AMARA FRUIT/COPTIS JAPONICA ROOT/FORSYTHIA VIRIDISSIMA FRUIT/GARDENIA FLORIDA FRUIT/GLYCYRRHIZA GLABRA ROOT/MENTHA ARVENSIS LEAF /PAEONIA LACTIFLORA ROOT/PLATYCODON GRANDIFLORUS ROOT/REHMANNIA GLUTINOSA ROOT/SCUTELLARIA BAICALENSIS ROOT EXTRACT 1925 ANGELICA ARCHANGELICA EXTRACT 1926 ANGELICA ARCHANGELICA LEAF EXTRACT 1927 ANGELICA ARCHANGELICA LEAF OIL 1928 ANGELICA ARCHANGELICA ROOT EXTRACT 1929 ANGELICA ARCHANGELICA ROOT OIL 1930 ANGELICA ARCHANGELICA ROOT WATER 1931 ANGELICA ARCHANGELICA SEED EXTRACT 1932 ANGELICA ARCHANGELICA SEED OIL 1933 ANGELICA ARCHANGELICA SEED POWDER 1934 ANGELICA CARTILAGINOMARGINATA EXTRACT 1935 ANGELICA DAHURICA EXTRACT 1936 ANGELICA DAHURICA LEAF EXTRACT 1937 ANGELICA DAHURICA ROOT EXTRACT 1938 ANGELICA DAHURICA ROOT POWDER 1939 ANGELICA DAHURICA ROOT/CNIDIUM OFFICIANALE ROOT/CORYDALIS TURTSCHANINOVII ROOT/GLYCYRRHIZA GLABRA ROOT/PAEONIA LACTIFLORA ROOT/PONCIRUS TRIFOLIATA FRUIT/PUERARIA THUNBERGIANA ROOT EXTRACT 1940 ANGELICA DAHURICA SEED POWDER 1941 ANGELICA FURCIJUGA FLOWER/LEAF/STEM EXTRACT 1942 ANGELICA FURCIJUGA LEAF/STEM EXTRACT 1943 ANGELICA GIGAS EXTRACT 1944 ANGELICA GIGAS ROOT EXTRACT 1945 ANGELICA GIGAS ROOT WATER 1946 ANGELICA GIGAS SPROUT EXTRACT 1947 ANGELICA GLAUCA ROOT EXTRACT 1948 ANGELICA JAPONICA EXTRACT 1949 ANGELICA KEISKEI CALLUS EXTRACT 1950 ANGELICA KEISKEI EXTRACT 1951 ANGELICA KEISKEI LEAF/STEM EXTRACT 1952 ANGELICA KEISKEI ROOT EXTRACT 1953 ANGELICA KOREANA ROOT EXTRACT 1954 ANGELICA POLYMORPHA SINENSIS ROOT EXTRACT 1955 ANGELICA PUBESCENS ROOT EXTRACT 1956 ANGELICA SHIKOKIANA LEAF/ROOT EXTRACT 1957 ANGELICA SINENSIS LEAF/ARCTIUM LAPPA ROOT/JASMINUM OFFICINALE FLOWER EXTRACT 1958 ANGELICA TENUISSIMA ROOT EXTRACT 1959 ANGELICA UTILIS LEAF EXTRACT 1960 ANGELONIA ANGUSTIFOLIA FLOWER/LEAF/STEM EXTRACT 1961 ANGOROSIDE C 1962 ANHYDROGALACTOSE 1963 ANHYDROGLUCITOL 1964 ANHYDROXYLITOL 1965 ANHYDROXYLITYL LACTATE 1966 ANIBA FERREA WOOD OIL 1967 ANIBA ROSAEODORA AMAZONICA WOOD EXTRACT 1968 ANIBA ROSAEODORA AMAZONICA WOOD OIL 1969 ANIBA ROSAEODORA ROOT EXTRACT ACETYLATED 1970 ANIBA ROSAEODORA WOOD EXTRACT 1971 ANIBA ROSAEODORA WOOD OIL 1972 ANIBA ROSODORA WOOD EXTRACT 1973 ANIBA ROSODORA WOOD OIL 1974 ANIGOZANTHOS FLAVIDUS EXTRACT 1975 ANIGOZANTHOS FLAVIDUS FLOWER EXTRACT 1976 ANIGOZANTHOS FLAVIDUS FLOWER/LEAF EXTRACT 1977 ANIGOZANTHOS MANGLESII FLOWER EXTRACT 1978 ANISALDEHYDE 1979 ANISE ALCOHOL 1980 ANISOLE 1981 ANISYL ACETATE 1982 ANNONA ATEMOYA FRUIT EXTRACT 1983 ANNONA ATEMOYA FRUIT WATER 1984 ANNONA ATEMOYA PEEL EXTRACT 1985 ANNONA CHERIMOLA FRUIT EXTRACT 1986 ANNONA MURICATA BARK EXTRACT 1987 ANNONA MURICATA FRUIT 1988 ANNONA MURICATA FRUIT EXTRACT 1989 ANNONA MURICATA LEAF EXTRACT 1990 ANNONA MURICATA LEAF/STEM EXTRACT 1991 ANNONA MURICATA SEEDCAKE POWDER 1992 ANNONA RETICULATA JUICE 1993 ANNONA SQUAMOSA FRUIT EXTRACT 1994 ANNONA SQUAMOSA SEED EXTRACT 1995 ANOECTOCHILUS FORMOSANUS CELL CULTURE EXTRACT 1996 ANOECTOCHILUS FORMOSANUS EXTRACT 1997 ANOECTOCHILUS FORMOSANUS SHOOT 1998 ANOGEISSUS LEIOCARPA BARK EXTRACT 1999 ANREDERA CORDIFOLIA LEAF EXTRACT 2000 ANSERINE 2001 ANT EGG OIL EXTRACT 2002 ANTENNARIA DIOICA CALLUS EXTRACT 2003 ANTENNARIA DIOICA EXTRACT 2004 ANTENNARIA MICROPHYLLA FLOWER EXTRACT 2005 ANTHEMIS NOBILIS FLOWER EXTRACT 2006 ANTHEMIS NOBILIS FLOWER OIL 2007 ANTHEMIS NOBILIS FLOWER POWDER 2008 ANTHEMIS NOBILIS FLOWER WATER 2009 ANTHOCYANINS 2010 ANTHOXANTHUM ODORATUM EXTRACT 2011 ANTHOXANTHUM ODORATUM LEAF/STEM EXTRACT 2012 ANTHRACITE EXTRACT 2013 ANTHRISCUS CEREFOLIUM EXTRACT 2014 ANTHRISCUS CEREFOLIUM LEAF OIL 2015 ANTHRISCUS SYLVESTRIS EXTRACT 2016 ANTHURIUM ANDRAEANUM FLOWER EXTRACT 2017 ANTHYLLIS VULNERARIA EXTRACT 2018 ANTHYLLIS VULNERARIA FLOWER EXTRACT 2019 ANTI-COLLAGENASE-1 MOUSE MONOCLONAL ANTIBODY 2020 ANTIDESMA VELUTINOSUM FRUIT EXTRACT 2021 ANTI-IMMUNOGLOBULIN SUPERFAMILY DCC SUBCLASS MEMBER 4 MOUSE MONOCLONAL ANTIBODY 2022 ANTLER VELVET 2023 ANTRODIA CINNAMOMEA EXTRACT 2024 ANTRODIA CINNAMOMEA FERMENT EXTRACT 2025 ANTRODIA CINNAMOMEA FERMENT FILTRATE POWDER 2026 AORTA EXTRACT 2027 APHANIZOMENON FLOS-AQUAE EXTRACT 2028 APHANIZOMENON FLOS-AQUAE POWDER 2029 APHANOTHECE SACRUM EXOPOLYSACCHARIDES 2030 APHANOTHECE SACRUM POLYSACCHARIDES 2031 APHANOTHECE SACRUM POWDER 2032 APHLOIA THEIFORMIS LEAF EXTRACT 2033 APIGENIN 2034 APIOS AMERICANA ROOT EXTRACT 2035 APIUM GRAVEOLENS CALLUS EXTRACT 2036 APIUM GRAVEOLENS EXTRACT 2037 APIUM GRAVEOLENS LEAF EXTRACT 2038 APIUM GRAVEOLENS LEAF OIL 2039 APIUM GRAVEOLENS RAPACCUM LEAF EXTRACT 2040 APIUM GRAVEOLENS RAPACCUM LEAF OIL 2041 APIUM GRAVEOLENS RAPACCUM SEED OIL 2042 APIUM GRAVEOLENS ROOT EXTRACT 2043 APIUM GRAVEOLENS ROOT/SEED EXTRACT 2044 APIUM GRAVEOLENS SEED EXTRACT 2045 APIUM GRAVEOLENS SEED OIL 2046 APIUM GRAVEOLENS STEM EXTRACT 2047 APOCYNUM VENETUM LEAF/STEM EXTRACT 2048 APO-LACTOFERRIN 2049 APRICOT KERNEL AMINO ACIDS 2050 APRICOT KERNEL OIL PEG-40 ESTERS 2051 APRICOT KERNEL OIL PEG-6 ESTERS 2052 APRICOT KERNEL OIL PEG-8 ESTERS 2053 APRICOT KERNEL OIL POLYGLYCERYL-10 ESTERS 2054 APRICOT KERNEL OIL POLYGLYCERYL-3 ESTERS 2055 APRICOT KERNEL OIL POLYGLYCERYL-4 ESTERS 2056 APRICOT KERNEL OIL POLYGLYCERYL-5 ESTERS 2057 APRICOT KERNEL OIL POLYGLYCERYL-6 ESTERS 2058 APRICOT KERNEL OIL PROPYLENE GLYCOL ESTERS 2059 APRICOTAMIDE DEA 2060 APRICOTAMIDOPROPYL BETAINE 2061 APRICOTAMIDOPROPYL ETHYLDIMONIUM ETHOSULFATE 2062 AQUA 2063 AQUAMARINE EXTRACT 2064 AQUAMARINE POWDER 2065 AQUAPHILUS DOLOMIAE EXTRACT 2066 AQUAPHILUS DOLOMIAE FERMENT FILTRATE 2067 AQUILARIA AGALLOCHA OIL 2068 AQUILARIA AGALLOCHA STEM EXTRACT 2069 AQUILARIA AGALLOCHA WOOD EXTRACT 2070 AQUILARIA AGALLOCHA WOOD OIL 2071 AQUILARIA MALACCENSIS STEM EXTRACT 2072 AQUILARIA MALACCENSIS WOOD OIL 2073 AQUILARIA SINENSIS LEAF EXTRACT 2074 AQUILEGIA SIBIRICA FLOWER/LEAF/STEM EXTRACT 2075 ARABIDOPSIS THALIANA EXTRACT 2076 ARABINOSE 2077 ARABINOXYLAN 2078 ARACHIDETH-20 2079 ARACHIDETH-22 2080 ARACHIDETH-27 2081 ARACHIDETH-32 2082 ARACHIDETH-37 2083 ARACHIDETH-42 2084 ARACHIDIC ACID 2085 ARACHIDONIC ACID 2086 ARACHIDYL ALCOHOL 2087 ARACHIDYL BEHENATE 2088 ARACHIDYL ERUCATE 2089 ARACHIDYL GLUCOSIDE 2090 ARACHIDYL GLYCOL 2091 ARACHIDYL GLYCOL ISOSTEARATE 2092 ARACHIDYL PROPIONATE 2093 ARACHIS HYPOGAEA FLOUR 2094 ARACHIS HYPOGAEA FRUIT EXTRACT 2095 ARACHIS HYPOGAEA OIL 2096 ARACHIS HYPOGAEA SEEDCOAT EXTRACT 2097 ARACHIS HYPOGAEA SPROUT EXTRACT 2098 ARALIA CONTINENTALIS CALLUS CULTURE EXTRACT 2099 ARALIA CORDATA EXTRACT 2100 ARALIA ELATA BRANCH/LEAF EXTRACT 2101 ARALIA ELATA CALLUS CONDITIONED MEDIA EXTRACT 2102 ARALIA ELATA CALLUS EXTRACT 2103 ARALIA ELATA LEAF EXTRACT 2104 ARALIA ELATA ROOT EXTRACT 2105 ARALIA NUDICAULIS ROOT EXTRACT 2106 ARALIA RACEMOSA EXTRACT 2107 ARAUCARIA ANGUSTIFOLIA NUT SHELL POWDER 2108 ARAUCARIA ANGUSTIFOLIA SEED EXTRACT 2109 ARAUCARIA ANGUSTIFOLIA SEED POWDER 2110 ARAUCARIA ANGUSTIFOLIA SEEDCOAT EXTRACT 2111 ARAUCARIA BIDWILLII SEED EXTRACT 2112 ARAUCARIA HETEROPHYLLA LEAF EXTRACT 2113 ARBUTIN 2114 ARBUTINYL UNDECYLENATE 2115 ARBUTUS UNEDO FRUIT EXTRACT 2116 ARBUTUS UNEDO LEAF CELL EXTRACT 2117 ARBUTUS UNEDO LEAF EXTRACT 2118 ARBUTUS UNEDO LEAF WATER 2119 ARCTIGENIN 2120 ARCTIIN 2121 ARCTIUM LAPPA FRUIT EXTRACT 2122 ARCTIUM LAPPA LEAF EXTRACT 2123 ARCTIUM LAPPA ROOT EXTRACT 2124 ARCTIUM LAPPA ROOT POWDER 2125 ARCTIUM LAPPA SEED EXTRACT 2126 ARCTIUM LAPPA SEED OIL 2127 ARCTIUM LAPPA SEED WATER 2128 ARCTIUM MAJUS ROOT EXTRACT 2129 ARCTIUM MAJUS ROOT WATER 2130 ARCTIUM MINUS ROOT EXTRACT 2131 ARCTOSTAPHYLOS UVA URSI LEAF EXTRACT 2132 ARCTOSTAPHYLOS UVA URSI LEAF POWDER 2133 ARCTOSTAPHYLOS VISCIDA LEAF EXTRACT 2134 ARDISIA CRENATA EXTRACT 2135 ARDISIA CRENATA LEAF EXTRACT 2136 ARDISIA CRISPA EXTRACT 2137 ARDISIA JAPONICA BRANCH/LEAF EXTRACT 2138 ARECA CATECHU SEED EXTRACT 2139 ARECA CATECHU SEED/EUGENIA CARYOPHYLLUS STEM EXTRACT 2140 ARECA CATECHU SHELL EXTRACT 2141 ARENARIA KANSUENSIS LEAF/ROOT/STEM EXTRACT 2142 ARENARIA SERPYLLIFOLIA LEAF EXTRACT 2143 AR-ETHYLPHENYLBUTYRALDEHYDE 2144 ARGAN OIL AMINOPROPANEDIOL ESTERS 2145 ARGAN OIL GLYCERETH-8 ESTERS 2146 ARGAN OIL ISOSTEARYL ESTERS 2147 ARGAN OIL PEG-8 ESTERS 2148 ARGAN OIL POLYGLYCERYL-6 ESTERS 2149 ARGANIA SPINOSA CALLUS CULTURE EXTRACT 2150 ARGANIA SPINOSA CALLUS EXTRACT 2151 ARGANIA SPINOSA EXTRACT 2152 ARGANIA SPINOSA FRUIT EXTRACT 2153 ARGANIA SPINOSA FRUIT UNSAPONIFIABLES 2154 ARGANIA SPINOSA KERNEL EXTRACT 2155 ARGANIA SPINOSA KERNEL OIL 2156 ARGANIA SPINOSA KERNEL OIL/HYDROGENATED ARGANIA SPINOSA KERNEL OIL ESTERS 2157 ARGANIA SPINOSA LEAF CELL EXTRACT 2158 ARGANIA SPINOSA LEAF EXTRACT 2159 ARGANIA SPINOSA SEEDCAKE EXTRACT 2160 ARGANIA SPINOSA SHELL POWDER 2161 ARGANIA SPINOSA SPROUT CELL EXTRACT 2162 ARGEMONE MEXICANA CALLUS EXTRACT 2163 ARGEMONE MEXICANA SEED OIL 2164 ARGILLA 2165 ARGILLA EXTRACT 2166 ARGININE 2167 ARGININE AMINOPHOSPHONOBUTYRIC ACID 2168 ARGININE ASPARTATE 2169 ARGININE BICARBONATE 2170 ARGININE COCOATE 2171 ARGININE DNA 2172 ARGININE FERULATE 2173 ARGININE GLUTAMATE 2174 ARGININE HCL 2175 ARGININE HEXYLDECYL PHOSPHATE 2176 ARGININE LAURAMINOPROPIONATE 2177 ARGININE LAURETH SULFATE 2178 ARGININE LAUROYL GLUTAMATE 2179 ARGININE LAUROYL GLYCINATE 2180 ARGININE LAUROYL METHYL BETA-ALANINATE 2181 ARGININE PCA 2182 ARGININE PEG-4 COCAMIDE SULFATE 2183 ARGININE PORPHYRA YEZOENSIS EXTRACT 2184 ARGININE/LYSINE POLYPEPTIDE 2185 ARGINYL SH-PENTAPEPTIDE-7 2186 ARGON 2187 ARISAEMA AMURENSE EXTRACT 2188 ARISAEMA CONSANGUINEUM ROOT EXTRACT 2189 AR-ISOPROPYLPHENYLACETALDEHYDE 2190 ARISTOTELIA CHILENSIS FRUIT EXTRACT 2191 ARISTOTELIA CHILENSIS FRUIT JUICE 2192 ARISTOTELIA CHILENSIS LEAF EXTRACT 2193 ARISTOTELIA CHILENSIS SEED OIL 2194 ARMERIA ALPINA LEAF CELL EXTRACT 2195 ARMERIA MARITIMA EXTRACT 2196 ARMERIA MARITIMA FLOWER/LEAF/STEM EXTRACT 2197 ARNEBIA EUCHROMA ROOT EXTRACT 2198 ARNICA CHAMISSONIS FLOWER EXTRACT 2199 ARNICA MONTANA EXTRACT 2200 ARNICA MONTANA FLOWER 2201 ARNICA MONTANA FLOWER EXTRACT 2202 ARNICA MONTANA FLOWER OIL 2203 ARNICA MONTANA FLOWER WATER 2204 ARNICA MONTANA FLOWER/RHIZOME/ROOT POWDER 2205 AROMA 2206 ARONIA ARBUTIFOLIA EXTRACT 2207 ARONIA ARBUTIFOLIA FRUIT EXTRACT 2208 ARONIA MELANOCARPA FRUIT EXTRACT 2209 ARONIA MELANOCARPA FRUIT JUICE 2210 ARONIA MELANOCARPA FRUIT/LEAF EXTRACT 2211 ARRABIDAEA CHICA LEAF POWDER 2212 ARRABIDAEA CHICA LEAF/STEM EXTRACT 2213 ARTEMIA EXTRACT 2214 ARTEMISIA ABROTANUM EXTRACT 2215 ARTEMISIA ABROTANUM LEAF/STEM EXTRACT 2216 ARTEMISIA ABSINTHIUM EXTRACT 2217 ARTEMISIA ABSINTHIUM HERB EXTRACT 2218 ARTEMISIA ABSINTHIUM HERB OIL 2219 ARTEMISIA ABSINTHIUM OIL 2220 ARTEMISIA ABSINTHIUM/CHAMAECYPARIS OBTUSA WOOD EXTRACT 2221 ARTEMISIA AFRA LEAF/STEM OIL 2222 ARTEMISIA ANNUA CALLUS EXTRACT 2223 ARTEMISIA ANNUA EXTRACT 2224 ARTEMISIA ANNUA HERB OIL 2225 ARTEMISIA ANNUA LEAF EXTRACT 2226 ARTEMISIA ANNUA MERISTEM CELL EXTRACT 2227 ARTEMISIA ANNUA OIL 2228 ARTEMISIA ANNUA SEED EXTRACT 2229 ARTEMISIA ANNUA/CITRUS JUNOS FRUIT/PINUS DENSIFLORA LEAF EXTRACT 2230 ARTEMISIA ANOMALA EXTRACT 2231 ARTEMISIA ARBORESCENS HERB OIL 2232 ARTEMISIA ARGYI LEAF EXTRACT 2233 ARTEMISIA ARGYI LEAF WATER 2234 ARTEMISIA ASIATICA EXTRACT 2235 ARTEMISIA CAPILLARIS EXTRACT 2236 ARTEMISIA CAPILLARIS FLOWER EXTRACT 2237 ARTEMISIA CAPILLARIS FLOWER/LEAF/STEM WATER 2238 ARTEMISIA CAPILLARIS LEAF EXTRACT 2239 ARTEMISIA CARUIFOLIA EXTRACT 2240 ARTEMISIA CARUIFOLIA POWDER 2241 ARTEMISIA DRACUNCULUS HERB EXTRACT 2242 ARTEMISIA DRACUNCULUS LEAF/STEM EXTRACT 2243 ARTEMISIA DRACUNCULUS OIL 2244 ARTEMISIA DRACUNCULUS ROOT EXTRACT 2245 ARTEMISIA DRACUNCULUS SEED/ANTHEMIS NOBILIS SEED/HYPERICUM ANDROSAEMUM SEED EXTRACT 2246 ARTEMISIA FUKUDO EXTRACT 2247 ARTEMISIA GLACIALIS EXTRACT 2248 ARTEMISIA GMELINII EXTRACT 2249 ARTEMISIA GMELINII LEAF OIL 2250 ARTEMISIA HERBA-ALBA FLOWER EXTRACT 2251 ARTEMISIA HERBA-ALBA HERB OIL 2252 ARTEMISIA HERBA-ALBA LEAF OIL 2253 ARTEMISIA HERBA-ALBA OIL 2254 ARTEMISIA JAPONICA EXTRACT 2255 ARTEMISIA LAVANDULAEFOLIA EXTRACT 2256 ARTEMISIA MARITIMA EXTRACT 2257 ARTEMISIA MARITIMA HERB OIL 2258 ARTEMISIA MONGOLIA LEAF EXTRACT 2259 ARTEMISIA MONTANA FLOWER OIL 2260 ARTEMISIA MONTANA LEAF EXTRACT 2261 ARTEMISIA MONTANA LEAF POWDER 2262 ARTEMISIA MONTANA LEAF WATER 2263 ARTEMISIA PALLENS FLOWER EXTRACT 2264 ARTEMISIA PALLENS FLOWER OIL 2265 ARTEMISIA PALLENS FLOWER/LEAF/STEM OIL 2266 ARTEMISIA PALLENS HERB EXTRACT 2267 ARTEMISIA PALLENS HERB OIL 2268 ARTEMISIA PRINCEPS CALLUS EXTRACT 2269 ARTEMISIA PRINCEPS EXTRACT 2270 ARTEMISIA PRINCEPS LEAF EXTRACT 2271 ARTEMISIA PRINCEPS LEAF OIL 2272 ARTEMISIA PRINCEPS LEAF POWDER 2273 ARTEMISIA PRINCEPS LEAF WATER 2274 ARTEMISIA PRINCEPS LEAF/EQUISETUM ARVENSE/HOUTTUYNIA CORDATA EXTRACT 2275 ARTEMISIA PRINCEPS LEAF/TRITICUM VULGARE BRAN EXTRACT 2276 ARTEMISIA SCOPARIA EXTRACT 2277 ARTEMISIA TRIDENTATA 2278 ARTEMISIA TRIDENTATA EXTRACT 2279 ARTEMISIA TRIDENTATA LEAF/STEM OIL 2280 ARTEMISIA UMBELLIFORMIS EXTRACT 2281 ARTEMISIA UMBELLIFORMIS FLOWER EXTRACT 2282 ARTEMISIA VULGARIS EXTRACT 2283 ARTEMISIA VULGARIS HERB EXTRACT 2284 ARTEMISIA VULGARIS OIL 2285 ARTEMISINIC ACID 2286 ARTEMISININ 2287 ARTHRAXON HISPIDUS FLOWER/LEAF/STEM EXTRACT 2288 ARTHROBACTER/HYALURONIC ACID FERMENT FILTRATE 2289 ARTHROBACTER/PANAX GINSENG ROOT FERMENT FILTRATE 2290 ARTHROSPIRA EXTRACT 2291 ARTHROSPIRA PLATENSIS CULTURE CONDITIONED MEDIA 2292 ARTHROSPIRA PLATENSIS EXTRACT 2293 ARTOCARPUS ALTILIS FLOWER EXTRACT 2294 ARTOCARPUS ALTILIS WOOD EXTRACT 2295 ARTOCARPUS HETEROPHYLLUS FRUIT EXTRACT 2296 ARTOCARPUS HETEROPHYLLUS SEED EXTRACT 2297 ARTOCARPUS LAKOOCHA WOOD EXTRACT 2298 ARUNCUS AETHUSIFOLIUS EXTRACT 2299 ARUNCUS DIOICUS ROOT EXTRACT 2300 ARUNDO DONAX STEM EXTRACT 2301 ASARUM CANADENSE ROOT OIL 2302 ASARUM HETEROTROPOIDES EXTRACT 2303 ASARUM HETEROTROPOIDES RHIZOME EXTRACT 2304 ASARUM HETEROTROPOIDES ROOT EXTRACT 2305 ASARUM SIEBOLDII RHIZOME/ROOT EXTRACT 2306 ASARUM SIEBOLDII ROOT EXTRACT 2307 ASARUM SIEBOLDII ROOT WATER 2308 ASCIDIAN TUNIC EXTRACT 2309 ASCOPHYLLUM NODOSUM 2310 ASCOPHYLLUM NODOSUM EXTRACT 2311 ASCOPHYLLUM NODOSUM POWDER 2312 ASCOPHYLLUM NODOSUM/FUCUS VESICULOSUS EXTRACT 2313 ASCOPHYLLUM NODOSUM/FUCUS VESICULOSUS/HIZIKIA FUSIFORME/KJELLMANIELLA GYRATA/LESSONIA NIGRESCENS/SACCHARINA ANGUSTATA/SACCHARINA JAPONICA/UNDARIA PINNATIFIDA EXTRACT 2314 ASCOPHYLLUM NODOSUM/FUCUS VESICULOSUS/LAMINARIA CLOUSTONI/LAMINARIA DIGITATA EXTRACT 2315 ASCORBIC ACID 2316 ASCORBIC ACID POLYPEPTIDE 2317 ASCORBIC ACID/ORANGE/CITRUS LIMON/CITRUS AURANTIFOLIA POLYPEPTIDES 2318 ASCORBYL CARBONYL DIPEPTIDE-17 2319 ASCORBYL CARBOXYDECYL TRISILOXANE 2320 ASCORBYL CYCLO PEG-6 2321 ASCORBYL DIPALMITATE 2322 ASCORBYL GLUCOSIDE 2323 ASCORBYL HYALURONATE 2324 ASCORBYL ISOSTEARATE 2325 ASCORBYL LACTOSIDE 2326 ASCORBYL LINOLEATE 2327 ASCORBYL METHOXYCINNAMATE 2328 ASCORBYL METHYLSILANOL PECTINATE 2329 ASCORBYL NICOTINATE 2330 ASCORBYL PALMITATE 2331 ASCORBYL PHOSPHATE SUCCINOYL PENTAPEPTIDE-12 2332 ASCORBYL PROPYL HYALURONATE 2333 ASCORBYL RETINOATE 2334 ASCORBYL STEARATE 2335 ASCORBYL TETRAISOPALMITATE 2336 ASCORBYL TOCOPHERYL ACETATE 2337 ASCORBYL TOCOPHERYL MALEATE 2338 ASIATIC ACID 2339 ASIATICOSIDE 2340 ASIMINA TRILOBA FRUIT EXTRACT 2341 ASIMINA TRILOBA LEAF EXTRACT 2342 ASPALATHUS LINEARIS EXTRACT 2343 ASPALATHUS LINEARIS LEAF 2344 ASPALATHUS LINEARIS LEAF EXTRACT 2345 ASPALATHUS LINEARIS LEAF/STALK EXTRACT 2346 ASPALATHUS LINEARIS WATER 2347 ASPARAGINE 2348 ASPARAGOPSIS ARMATA EXTRACT 2349 ASPARAGUS COCHINCHINENSIS EXTRACT 2350 ASPARAGUS COCHINCHINENSIS ROOT EXTRACT 2351 ASPARAGUS LUCIDUS EXTRACT 2352 ASPARAGUS LUCIDUS ROOT EXTRACT 2353 ASPARAGUS OFFICINALIS EXTRACT 2354 ASPARAGUS OFFICINALIS MERISTEM CELL CULTURE CONDITIONED MEDIA 2355 ASPARAGUS OFFICINALIS MERISTEM CELL EXTRACT 2356 ASPARAGUS OFFICINALIS ROOT EXTRACT 2357 ASPARAGUS OFFICINALIS STEM EXTRACT 2358 ASPARAGUS RACEMOSUS ROOT 2359 ASPARAGUS RACEMOSUS ROOT EXTRACT 2360 ASPARAGUS RACEMOSUS ROOT POWDER 2361 ASPARTAME 2362 ASPARTIC ACID 2363 ASPERGILLUS FERMENT 2364 ASPERGILLUS FERMENT EXTRACT FILTRATE 2365 ASPERGILLUS/(ARTEMISIA CAPILLARIS/CYANUS SEGETUM FLOWER/LEAF/STEM)/(ARTEMISIA MONTANA/MELISSA OFFICINALIS/THYME LEAF/STEM) FERMENT FILTRATE 2366 ASPERGILLUS/ALCOHOL/RICE FERMENT LEES POWDER 2367 ASPERGILLUS/AMARANTHUS HYPOCHONDRIACUS SEED FERMENT FILTRATE 2368 ASPERGILLUS/ANGELICA TENUISSIMA ROOT EXTRACT FERMENT FILTRATE 2369 ASPERGILLUS/ANGELICA TENUISSIMA ROOT FERMENT EXTRACT 2370 ASPERGILLUS/APRICOT KERNEL/ARTEMISIA ANNUA/AQUILARIA AGALLOCHA STEM/ELETTARIA CARDAMOMUM SEED/CORDYCEPS SINENSIS/HERICIUM ERINACEUM/POLYPORUS UMBELLATUS/WHEAT FLOUR/XANTHIUM STRUMARIUM FRUIT FERMENT EXTRACT FILTRATE 2371 ASPERGILLUS/ASPIDOSPERMA QUEBRACHO FERMENT 2372 ASPERGILLUS/ASTRAGALUS SINICUS SEED/RICE FERMENT FILTRATE 2373 ASPERGILLUS/BACILLUS/LACTOBACILLUS/LACTOCOCCUS/SACCHAROMYCES/CARCIA PAPAYA FRUIT/CLADOSIPHON OKAMURANUS/LAMINARIA JAPONICA/RICE BRAN/RICE FERMENT EXTRACT FILTRATE 2374 ASPERGILLUS/BUCKWHEAT FERMENT EXTRACT 2375 ASPERGILLUS/CAMELLIA JAPONICA SEED FERMENT EXTRACT FILTRATE 2376 ASPERGILLUS/CAMELLIA SINENSIS LEAF EXTRACT FERMENT FILTRATE 2377 ASPERGILLUS/CAMELLIA SINENSIS LEAF FERMENT EXTRACT 2378 ASPERGILLUS/CAMELLIA SINENSIS LEAF FERMENT EXTRACT FILTRATE 2379 ASPERGILLUS/CAMELLIA SINENSIS LEAF FERMENT POWDER 2380 ASPERGILLUS/CANDIDA UTILIS/LACTOBACILLUS/MUCOR HIEMALIS/RHODOBACTER/RHODOPSEUDOMONAS/ SACCHAROMYCES/STREPTOCOCCUS LACTIS/STREPTOMYCES ALBUS/STREPTOMYCES GRISEUS/LEMON FRUIT/MOLASSES FERMENT FILTRATE 2381 ASPERGILLUS/CASTANEA CRENATA PELLICLE FERMENT EXTRACT 2382 ASPERGILLUS/CASTANEA CRENATA PELLICLE FERMENT EXTRACT FILTRATE 2383 ASPERGILLUS/CENTELLA ASIATICA LEAF/STEM EXTRACT/SWIFTLET NEST EXTRACT FERMENT FILTRATE 2384 ASPERGILLUS/COFFEE SEED/RICE FERMENT FILTRATE 2385 ASPERGILLUS/COLLAGEN/RICE FERMENT FILTRATE 2386 ASPERGILLUS/DEFATTED RICE BRAN/ALCOHOL/BORNEOL FERMENT FILTRATE 2387 ASPERGILLUS/DEFATTED SOYBEAN SEED FERMENT EXTRACT FILTRATE 2388 ASPERGILLUS/GARLIC BULB/RICE BRAN/RICE VINEGAR FERMENT 2389 ASPERGILLUS/GARLIC/RICE BRAN/VINEGAR FERMENT 2390 ASPERGILLUS/GELATIN/RICE FERMENT FILTRATE 2391 ASPERGILLUS/GLUCOSE/SOYBEAN/STARCH FERMENT FILTRATE 2392 ASPERGILLUS/HIPPOPHAE RHAMNOIDES SEED FERMENT FILTRATE 2393 ASPERGILLUS/HYDROLYZED COLLAGEN FERMENT FILTRATE 2394 ASPERGILLUS/HYDROLYZED PRUNUS MUME SEED FERMENT EXTRACT 2395 ASPERGILLUS/LACTOBACILLUS/APHANIZOMENON FLOS-AQUAE/RICE SEED EXTRACT FERMENT FILTRATE 2396 ASPERGILLUS/LACTOBACILLUS/ASTRAGALUS MEMBRANACEUS ROOT EXTRACT FERMENT FILTRATE 2397 ASPERGILLUS/LACTOBACILLUS/CAMELLIA SINENSIS LEAF FERMENT EXTRACT 2398 ASPERGILLUS/LACTOBACILLUS/CAMELLIA SINENSIS LEAF FERMENT EXTRACT FILTRATE 2399 ASPERGILLUS/LACTOBACILLUS/GINGER ROOT/RICE FERMENT FILTRATE 2400 ASPERGILLUS/LACTOBACILLUS/LEUCONOSTOC/PEDIOCOCCUS/SACCHAROMYCES/ZYGOSACCHAROMYCES/CITRUS UNSHIU FRUIT/CITRUS JAPONICA FRUIT/CITRUS JUNOS FRUIT/APPLE FRUIT/BANANA FRUIT/PAPAYA FRUIT/PYRUS PYRIFOLIA FRUIT/DIOSPYROS KAKI FRUIT/WATERMELON FRUIT/PEACH FRUIT/PRUNUS MUME FRUIT/FIG FRUIT/CHAENOMELES SINENSIS FRUIT/ERIOBOTRYA JAPONICA FRUIT/APRICOT FRUIT/ZIZIPHUS JUJUBA FRUIT/CUCURBITA MAXIMA FRUIT/CASTANEA CRENATA FRUIT/VITIS COIGNETIAE FRUIT/LYCIUM CHINENSE FRUIT/RASPBERRY FRUIT/MOMORDICA GROSVENORII FRUIT/SOYBEAN SEED/PHASEOLUS ANGULARIS SEED/CANAVALIA ENSIFORMIS SEED/RICE SEED/HORDEUM VULGARE SEED/COIX LACRYMA-JOBI MA-YUEN SEED/ ECHINOCHLOA CRUS-GALLI SEED/SETARIA ITALICA SEED/MILLET SEED/HEMEROCALLIS FULVA FLOWER/CABBAGE LEAF/STEM/MORUS BOMBYCIS LEAF/PERILLA FRUTESCENS LEAF/IPOMOEA BATATAS ROOT/COLOCASIA ANTIQUORUM TUBER/DIOSCOREA BATATAS RHIZOME/IRIDEA LAMINARIOIDES/LAMINARIA JAPONICA/NEMACYSTUS DECIPIENS/UNDARIA PINNATIFIDA/RADISH ROOT/TURNIP ROOT/CARROT ROOT/ARCTIUM LAPPA ROOT/NELUMBO NUCIFERA RHIZOME/ONION BULB/LILIUM AURATUM BULB/LICORICE ROOT/SAGITTARIA TRIFOLIA ROOT/SESAME SEED/GINKGO BILOBA SEED/JUGLANS SUBCORDIFORMIS FRUIT/PANAX GINSENG SEED/ACTINIDIA POLYGAMA FRUIT/HYDNUM ERINACEUM FRUITING BODY/GRIFOLA FRONDOSA FRUITING BODY/LENTINUS EDODES FRUITING BODY/ARTEMISIA PRINCEPS/HOUTTUYNIA CORDATA/VITIS LABRUSCA FRUIT/HELIANTHUS TUBEROSUS TUBER FERMENT EXTRACT 2401 ASPERGILLUS/LACTOBACILLUS/LEUCONOSTOC/PEDIOCOCCUS/SACCHAROMYCES/ZYGOSACCHAROMYCES/CITRUS UNSHIU FRUIT/CITRUS JAPONICA FRUIT/CITRUS JUNOS FRUIT/APPLE FRUIT/BANANA FRUIT/PAPAYA FRUIT/PYRUS PYRIFOLIA FRUIT/DIOSPYROS KAKI FRUIT/WATERMELON FRUIT/PEACH FRUIT/PRUNUS MUME FRUIT/FIG FRUIT/CHAENOMELES SINENSIS FRUIT/ERIOBOTRYA JAPONICA FRUIT/APRICOT FRUIT/ZIZYPHUS JUJUBA FRUIT/CUCURBITA MAXIMA FRUIT/CASTANEA CRENATA FRUIT/VITIS COIGNETIAE FRUIT/LYCIUM CHINENSE FRUIT/RASPBERRY FRUIT/MOMORDICA GROSVENORII FRUIT/SOYBEAN SEED/PHASEOLUS ANGULARIS SEED/CANAVALIA ENSIFORMIS SEED/RICE SEED/HORDEUM VULGARE SEED/COIX LACRYMA-JOBI MA-YUEN SEED/ ECHINOCHLOA CRUS-GALLI SEED/SETARIA ITALICA SEED/MILLET SEED/HEMEROCALLIS FULVA FLOWER/CABBAGE LEAF/STEM/MORUS BOMBYCIS LEAF/PERILLA FRUTESCENS LEAF/IPOMOEA BATATAS ROOT/COLOCASIA ANTIQUORUM TUBER/DIOSCOREA BATATAS RHIZOME/IRIDEA LAMINARIOIDES/LAMINARIA JAPONICA/NEMACYSTUS DECIPIENS/UNDARIA PINNATIFIDA/RADISH ROOT/TURNIP ROOT/CARROT ROOT/ARCTIUM LAPPA ROOT/NELUMBO NUCIFERA RHIZOME/ONION BULB/LILIUM AURATUM BULB/LICORICE ROOT/SAGITTARIA TRIFOLIA ROOT/SESAME SEED/GINKGO BILOBA SEED/JUGLANS SUBCORDIFORMIS FRUIT/PANAX GINSENG SEED/ACTINIDIA POLYGAMA FRUIT/HYDNUM ERINACEUM FRUITING BODY/GRIFOLA FRONDOSA FRUITING BODY/LENTINUS EDODES FRUITING BODY/ARTEMISIA PRINCEPS/HOUTTUYNIA CORDATA/VITIS LABRUSCA FRUIT/HELIANTHUS TUBEROSUS TUBER FERMENT EXTRACT 2402 ASPERGILLUS/LACTOBACILLUS/LEUCONOSTOC/PEDIOCOCCUS/SACCHAROMYCES/ZYGOSACCHAROMYCES/HORDEUM VULGARE SEED/SOYBEAN SEED/RICE SEED/PHASEOLUS ANGULARIS SEED/CANAVALIA GLADIATA SEED/COIX LACHRYMA-JOBI MA-YUEN SEED/ECHINOCHLOA UTILIS SEED/SETARIA ITALICA SEED/MILLET SEED/VITIS LABRUSCA FRUIT/APPLE FRUIT/CITRUS UNSHIU FRUIT/VITIS COIGNETIAE FRUIT/MUSA SAPIENTUM FRUIT/PEACH FRUIT/PRUNUS MUME FRUIT/PYRUS PYRIFOLIA FRUIT/FIG FRUIT/WATERMELON FRUIT/CUCURBITA MAXIMA FRUIT/DIOSPYROS KAKI FRUIT/PAPAYA FRUIT/APRICOT FRUIT/FORTUNELLA CRASSIFOLIA FRUIT/CHAENOMELES SINENSIS FRUIT/RUBUS IDAEUS FRUIT/CASTANEA CRENATA FRUIT/ERIOBOTRYA JAPONICA FRUIT/LYCIUM CHINENSE FRUIT/ZIZIPHUS JUJUBA FRUIT/CITRUS JUNOS FRUIT/MOMORDICA GROSVENORII FRUIT/PANAX GINSENG FRUIT/CABBAGE LEAF/STEM/PERILLA OCYMOIDES LEAF/MORUS BOMBYCIS LEAF/HOUTTUYNIA CORDATA/ARTEMISIA PRINCEPS/HEMEROCALLIS FULVA KWANSO FLOWER/IPOMOEA BATATAS ROOT/HELIANTHUS TUBEROSUS TUBER/CARROT ROOT/RADISH ROOT/NELUMBO NUCIFERA RHIZOME/ONION BULB/TURNIP ROOT/ARCTIUM LAPPA ROOT/LILIUM AURATUM BULB/COLOCASIA ESCULENTA TUBER/DIOSCOREA JAPONICA RHIZOME/SAGITTARIA TRIFOLIA EDULIS TUBER/GLYCYRRHIZA GLABRA ROOT/RHODOGLOSSUM PULCHERUM LEAF/LAMINARIA JAPONICA LEAF/UNDARIA PINNATIFIDA LEAF/NEMACYSTUS DECIPIENS/JUGLANS SIEBOLDIANA SEED/GINKGO BILOBA SEED/ACTINIDIA POLYGAMA FRUIT/SESAME SEED/HERICIUM ERINACEUM FRUITING BODY/GRIFOLA FRONDOSA FRUITING BODY/LENTINUS EDODES FRUITING BODY FERMENT EXTRACT 2403 ASPERGILLUS/LACTOBACILLUS/LEUCONOSTOC/PEDIOCOCCUS/SACCHAROMYCES/ZYGOSACCHAROMYCES/HORDEUM VULGARE SEED/SOYBEAN SEED/RICE SEED/PHASEOLUS ANGULARIS SEED/CANAVALIA GLADIATA SEED/COIX LACHRYMA-JOBI MA-YUEN SEED/ECHINOCHLOA UTILIS SEED/SETARIA ITALICA SEED/MILLET SEED/VITIS LABRUSCA FRUIT/APPLE FRUIT/CITRUS UNSHIU FRUIT/VITIS COIGNETIAE FRUIT/MUSA SAPIENTUM FRUIT/PEACH FRUIT/PRUNUS MUME FRUIT/PYRUS PYRIFOLIA FRUIT/FIG FRUIT/WATERMELON FRUIT/CUCURBITA MAXIMA FRUIT/DIOSPYROS KAKI FRUIT/PAPAYA FRUIT/APRICOT FRUIT/FORTUNELLA CRASSIFOLIA FRUIT/CHAENOMELES SINENSIS FRUIT/RUBUS IDAEUS FRUIT/CASTANEA CRENATA FRUIT/ERIOBOTRYA JAPONICA FRUIT/LYCIUM CHINENSE FRUIT/ZIZYPHUS JUJUBA FRUIT/CITRUS JUNOS FRUIT/MOMORDICA GROSVENORII FRUIT/PANAX GINSENG FRUIT/CABBAGE LEAF/STEM/PERILLA OCYMOIDES LEAF/MORUS BOMBYCIS LEAF/HOUTTUYNIA CORDATA/ARTEMISIA PRINCEPS/HEMEROCALLIS FULVA KWANSO FLOWER/IPOMOEA BATATAS ROOT/HELIANTHUS TUBEROSUS TUBER/CARROT ROOT/RADISH ROOT/NELUMBO NUCIFERA RHIZOME/ONION BULB/TURNIP ROOT/ARCTIUM LAPPA ROOT/LILIUM AURATUM BULB/COLOCASIA ESCULENTA TUBER/DIOSCOREA JAPONICA RHIZOME/SAGITTARIA TRIFOLIA EDULIS TUBER/GLYCYRRHIZA GLABRA ROOT/RHODOGLOSSUM PULCHERUM LEAF/LAMINARIA JAPONICA LEAF/UNDARIA PINNATIFIDA LEAF/NEMACYSTUS DECIPIENS/JUGLANS SIEBOLDIANA SEED/GINKGO BILOBA SEED/ACTINIDIA POLYGAMA FRUIT/SESAME SEED/HERICIUM ERINACEUM FRUITING BODY/GRIFOLA FRONDOSA FRUITING BODY/LENTINUS EDODES FRUITING BODY FERMENT EXTRACT 2404 ASPERGILLUS/LACTOBACILLUS/SACCHAROMYCES/(SOYBEAN/OENOTHERA GLAZIOVIANA/RADISH/BROCCOLI/CAULIFLOWER/RICE/HORDEUM VULGARE/COIX LACRYMA-JOBI/ACHILLEA MILLEFOLIUM/SESAME/SAGE/THYME/HYPERICUM PERFORATUM/TRIFOLIUM PRATENSE /MEDICAGO SATIVA/TRIGONELLA FOENUM-GRAECUM) SPROUT FERMENT FILTRATE EXTRACT 2405 ASPERGILLUS/LACTOBACILLUS/SACCHAROMYCES/(SOYBEAN/OENOTHERA GLAZIOVIANA/RADISH/BROCCOLI/CAULIFLOWER/RICE/HORDEUM VULGARE/COIX LACRYMA-JOBI/ACHILLEA MILLEFOLIUM/SESAME/SAGE/THYME/HYPERICUM PERFORATUM/TRIFOLIUM PRATENSE/MEDICAGO SATIVA/TRIGONELLA FOENUM-GRAECUM) SPROUT FERMENT FILTRATE EXTRACT 2406 ASPERGILLUS/LACTOBACILLUS/SACCHAROMYCES/ACTINIDIA ARGUTA FRUIT/AKEBIA QUINATA FRUIT/CORYLUS HETEROPHYLLA FRUIT/DIOSPYROS LOTUS FRUIT/MORUS ALBA FRUIT/PRUNUS DAVIDIANA FRUIT/PYRUS LINDLEJI FRUIT/RUBUS CRATAEGIFOLIUS FRUIT/VITIS AMURENSIS FRUIT FERMENT FILTRATE 2407 ASPERGILLUS/LACTOBACILLUS/SACCHAROMYCES/ACTINIDIA ARGUTA/ALOE BARBADENSIS/ANGELICA UTILIS/ARTEMISIA PRINCEPS/ASTER SCABER/BEET/BRASSICA OLERACEA VIRIDIS/CREPIDIASTRUM SONCHIFOLIUM/DIOSCOREA BATATAS/GANODERMA LUCIDUM/GINGER/HIZIKIA FUSIFORMIS/HOUTTUYNIA CORDATA/LAMINARIA JAPONICA/LENTINULA EDODES/MORUS ALBA LEAF/OENANTHE JAVANICA/PINUS DENSIFLORA/PLANTAGO ASIATICA/PORPHYRA TENERA/PUERARIA LOBATA/SAURURUS CHINENSIS/SEDUM SARMENTOSUM/TARAXACUM MONGOLICUM/UNDARIA PINNATIFIDA/(APPLE/PEAR/PRUNUS MUME/PUMPKIN/TOMATO) FRUIT/(CARROT/CODONOPSIS LANCEOLATA/PLATYCODON GRANDIFLORUM) ROOT/(BAMBUSA VULGARIS/HORDEUM VULGARE) SPROUT FERMENT FILTRATE EXTRACT 2408 ASPERGILLUS/LACTOBACILLUS/SACCHAROMYCES/ACTINIDIA ARGUTA/ALOE BARBADENSIS/ANGELICA UTILIS/ARTEMISIA PRINCEPS/ASTER SCABER/BEET/BRASSICA OLERACEA VIRIDIS/CREPIDIASTRUM SONCHIFOLIUM/DIOSCOREA BATATAS/GANODERMA LUCIDUM/GINGER/HIZIKIA FUSIFORMIS/HOUTTUYNIA CORDATA/LAMINARIA JAPONICA/LENTINULA EDODES/MORUS ALBA LEAF/OENANTHE JAVANICA/PINUS DENSIFLORA/PLANTAGO ASIATICA/PORPHYRA TENERA/PUERARIA LOBATA/SAURURUS CHINENSIS/SEDUM SARMENTOSUM/TARAXACUM MONGOLICUM/UNDARIA PINNATIFIDA/(APPLE/PEAR/PRUNUS MUME/PUMPKIN/TOMATO) FRUIT/(CARROT/CODONOPSIS LANCEOLATA/PLATYCODON GRANDIFLORUS) ROOT/(BAMBUSA VULGARIS/HORDEUM VULGARE) SPROUT FERMENT FILTRATE EXTRACT 2409 ASPERGILLUS/LACTOBACILLUS/SACCHAROMYCES/BARLEY/RICE/SOYBEAN SEED FERMENT FILTRATE 2410 ASPERGILLUS/LACTOBACILLUS/SACCHAROMYCES/ONION/CELERY/CABBAGE/GINGER/GARLIC/POTATO/BRASSICA OLERACEA ACEPHALA/ALOE BARBADENSIS/LAMINARIA JAPONICA/UNDARIA PINNATIFIDA/IPOMOEA BATATAS/OENANTHE JAVANICA/NELUMBO NUCIFERA/ALLIUM TUBEROSUM/ALLIUM FISTULOSUM/DIOSCOREA BATATAS/ACTINIDIA ARGUTA/COLOCASIA ESCULENTA/ARCTIUM LAPPA/LENTINULA EDODES/(CHICORY/RADISH/CARROT) ROOT/(PUMPKIN/GRAPE/EGGPLANT/CHESTNUT/PEACH/TANGERINE/APPLE/JUJUBE/FIG/PRUNUS MUME/PYRUS PYRIFOLIA/PRUNUS SALICINA) FRUIT FERMENT FILTRATE EXTRACT 2411 ASPERGILLUS/LACTOBACILLUS/SACCHAROMYCES/RICE BRAN FERMENT EXTRACT FERMENT FILTRATE 2412 ASPERGILLUS/MILLET SEED/RICE HULL FERMENT FILTRATE 2413 ASPERGILLUS/MOLASSES FERMENT FILTRATE 2414 ASPERGILLUS/PAEONIA SUFFRUTICOSA BARK/HONEYSUCKLE FLOWER/FORSYTHIA FRUIT/(ASTRAGALUS MEMBRANACEUS/GENTIANA SCABRA/LICORICE/REHMANNIA GLUTINOSA/RHEUM PALMATUM/SCROPHULARIA BUERGERIANA) ROOT/(CASTOR/RICE) SEED FERMENT EXTRACT 2415 ASPERGILLUS/PANAX GINSENG ROOT FERMENT EXTRACT FILTRATE 2416 ASPERGILLUS/PICHIA/SORGHUM BICOLOR FERMENT LEES EXTRACT 2417 ASPERGILLUS/POTATO STARCH/WHEAT FLOUR FERMENT FILTRATE 2418 ASPERGILLUS/RICE BRAN FERMENT EXTRACT 2419 ASPERGILLUS/RICE FERMENT 2420 ASPERGILLUS/RICE FERMENT EXTRACT 2421 ASPERGILLUS/RICE FERMENT FILTRATE 2422 ASPERGILLUS/RICE FERMENT LEES EXTRACT FILTRATE 2423 ASPERGILLUS/RICE GERM FERMENT EXTRACT FILTRATE 2424 ASPERGILLUS/RICE/RICE BRAN FERMENT FILTRATE 2425 ASPERGILLUS/RICE/SOYMILK FERMENT FILTRATE 2426 ASPERGILLUS/SACCHAROMYCES RICE FERMENT LEES 2427 ASPERGILLUS/SACCHAROMYCES/APPLE FRUIT/MELON FRUIT/BANANA FRUIT/GRAPE/SUCROSE FERMENT FILTRATE 2428 ASPERGILLUS/SACCHAROMYCES/BARLEY FERMENT EXTRACT FILTRATE 2429 ASPERGILLUS/SACCHAROMYCES/BARLEY LEES FERMENT FILTRATE 2430 ASPERGILLUS/SACCHAROMYCES/BARLEY SEED FERMENT EXTRACT 2431 ASPERGILLUS/SACCHAROMYCES/BARLEY SEED FERMENT FILTRATE EXTRACT 2432 ASPERGILLUS/SACCHAROMYCES/CHICORY ROOT FERMENT LEES EXTRACT 2433 ASPERGILLUS/SACCHAROMYCES/GASTRODIA ELATA ROOT EXTRACT FERMENT FILTRATE 2434 ASPERGILLUS/SACCHAROMYCES/GLYCYRRHIZA URALENSIS ROOT EXTRACT FERMENT FILTRATE 2435 ASPERGILLUS/SACCHAROMYCES/IPOMOEA BATATAS ROOT FERMENT FILTRATE 2436 ASPERGILLUS/SACCHAROMYCES/IPOMOEA BATATAS ROOT FERMENT LEES 2437 ASPERGILLUS/SACCHAROMYCES/IPOMOEA BATATAS ROOT FERMENT LEES EXTRACT 2438 ASPERGILLUS/SACCHAROMYCES/PUMPKIN SEED FERMENT FILTRATE 2439 ASPERGILLUS/SACCHAROMYCES/RICE FERMENT EXTRACT FILTRATE 2440 ASPERGILLUS/SACCHAROMYCES/RICE FERMENT FILTRATE 2441 ASPERGILLUS/SACCHAROMYCES/RICE LEES FERMENT FILTRATE 2442 ASPERGILLUS/SACCHAROMYCES/TETRAGENOCOCCUS/RICE FERMENT FILTRATE 2443 ASPERGILLUS/SACCHARUM OFFICINARUM STEM EXTRACT FERMENT FILTRATE 2444 ASPERGILLUS/SNAIL SECRETION FILTRATE FERMENT FILTRATE 2445 ASPERGILLUS/SORGHUM BICOLOR LEAF/STEM EXTRACT FERMENT FILTRATE 2446 ASPERGILLUS/SOYBEAN GERM FERMENT 2447 ASPERGILLUS/SOYBEAN GERM FERMENT EXTRACT 2448 ASPERGILLUS/SOYBEAN GERM FERMENT FILTRATE 2449 ASPERGILLUS/SOYBEAN SEED EXTRACT FERMENT EXTRACT FILTRATE 2450 ASPERGILLUS/SOYBEAN SEED FERMENT FILTRATE 2451 ASPERGILLUS/SOYBEAN SHOOT FERMENT EXTRACT 2452 ASPERGILLUS/SOYBEAN/WHEAT GERM/CAMELLIA SINENSIS LEAF/JOB'S TEARS SEED/RICE GERM/SESAME SEED FERMENT 2453 ASPERGILLUS/SOYBEAN/WHEAT GERM/CAMELLIA SINENSIS LEAF/JOB'S TEARS SEED/RICE GERM/SESAME SEED FERMENT EXTRACT 2454 ASPERGILLUS/THYME/(NARDOSTACHYS CHINENSIS/ASARUM SIEBOLDI) ROOT/LYSIMACHIA FOENUM-GRAECUM/PORIA COCOS/ATRACTYLODES JAPONICA RHIZOME/ MAGNOLIA LILIFLORA BUD/ VITEX TRIFOLIA FRUIT/BAMBUSA VULGARIS LEAF/STEM FERMENT FILTRATE 2455 ASPERGILLUS/TURNIP ROOT/EUTERPE OLERACEA FRUIT/PHASEOLUS ANGULARIS SEED/ACEROLA FRUIT/ANISE FRUIT/AVOCADO FRUIT/GYNOSTEMMA PENTAPHYLLUM LEAF/PANICUM ITALICUM SEED/CICER ARIETINUM SEED/PEA SEED/OAT SEED/HORDEUM VULGARE SEED/ORANGE FRUIT/EQUISETUM ARVENSE/CASHEW/CURCUMA ZEDOARIA ROOT/ERYTHROXYLUM CATUABA WOOD/PUMPKIN FRUIT/MYRCIARIA DUBIA FRUIT/PAULLINIA CUPANA FRUIT/BACCHARIS GENISTELLOIDES/KIWI FRUIT/MILLET SEED/UNCARIA TOMENTOSA WOOD/PSIDIUM GUAJAVA FRUIT/CLOVE BUD/PHASEOLUS VULGARIS SEED/ORYZA SATIVA SEED/ARCTIUM LAPPA ROOT/SESAME SEED/LAMINARIA JAPONICA LEAF/CINNAMOMUM CASSIA BARK/POTATO ROOT/ECHINODORUS MACROPHYLLUS LEAF/GINGER ROOT/WATERMELON FRUIT/AVERRHOA CARAMBOLA FRUIT/STEVIA REBAUDIANA LEAF/SOYBEAN SEED/SORGHUM BICOLOR SEED/CORN SEED/TOMATO FRUIT/PRUNUS DOMESTICA FRUIT/CARROT ROOT/PORPHYRA YEZOENSIS/PINEAPPLE FRUIT/PASSIFLORA INCARNATA/COIX LACRYMA-JOBI MA-YUEN SEED/BANANA FRUIT/PAPAYA FRUIT/PFAFFIA PANICULATA ROOT/LECYTHIS OLLARIA SEED/CAPSICUM ANNUUM FRUIT/ECHINOCHLOA CRUS-GALLI SEED/MYRCIA AMAZONICA/LEPIDIUM MEYENII ROOT/ ILEX PARAGUARIENSIS LEAF/WHEAT SEED/MANGO FRUIT/MANIHOT ESCULENTA ROOT/TABEBUIA AVELLANEDAE BARK/ORYZA JAPONICA SEED/PHASEOLUS VULGARIS SEED/MELON FRUIT/SMALLANTHUS SONCHIFOLIUS ROOT/PYRUS COMMUNIS FRUIT/RYE SEED/APPLE FRUIT/GRAPEFRUIT LEAF/LEMON FRUIT/CYMBOPOGON CITRATUS LEAF/NELUMBO NUCIFERA RHIZOME/LENTIL SEED/ROSEMARY LEAF/UNDARIA PINNATIFIDA LEAF/ALOE ARBORESCENS LEAF/PANAX GINSENG ROOT/SPARASSIS CRISPA FRUITING BODY/CHLORELLA VULGARIS/PLEUROTUS ERYNGII FRUITING BODY/PLEUROTUS SAJOR-CAJU FRUITING BODY/OLIVE LEAF/CAMELLIA SINENSIS LEAF/LAMINARIA JAPONICA ROOT/FUCUS VESICULOSUS/CLADOSIPHON OKAMURANUS/HOUTTUYNIA CORDATA/CRATAEGUS OXYACANTHA/ANTHEMIS NOBILIS FLOWER/ARTEMISIA PRINCEPS LEAF/SASA VEITCHII LEAF/CHAENOMELES SINENSIS FRUIT/CORDYCEPS SINENSIS/AMPELOPSIS BREVIPEDUNCULATA/ALPINIA SPECIOSA LEAF/TURMERIC ROOT FERMENT EXTRACT 2456 ASPERGILLUS/WALNUT SEED/PEACH SEED/APRICOT SEED/PRUNUS MUME SEED FERMENT FILTRATE 2457 ASPERGILLUS/ZIZANIA LATIFOLIA LEAF/OROSTACHYS JAPONICA/SCUTELLARIA BAICALENSIS EXTRACT FERMENT FILTRATE 2458 ASPERULA ODORATA FLOWER/LEAF EXTRACT 2459 ASTAXANTHIN 2460 ASTER AGERATOIDES EXTRACT 2461 ASTER GLEHNII EXTRACT 2462 ASTER SCABER EXTRACT 2463 ASTER SPATHULIFOLIUS EXTRACT 2464 ASTER SPATHULIFOLIUS LEAF/STEM OIL 2465 ASTER SPATHULIFOLIUS PHYTOPLACENTA EXTRACT 2466 ASTER TATARICUS ROOT/RHIZOME EXTRACT 2467 ASTER TRIPOLIUM EXTRACT 2468 ASTERIONELLOPSIS GLACIALIS EXTRACT 2469 ASTERISCUS GRAVEOLENS FLOWER/FRUIT/LEAF/STEM EXTRACT 2470 ASTILBE CHINENSIS ROOT EXTRACT 2471 ASTRAGALUS GUMMIFER GUM 2472 ASTRAGALUS GUMMIFER ROOT EXTRACT 2473 ASTRAGALUS KORAIENSIS ROOT EXTRACT 2474 ASTRAGALUS MEMBRANACEUS CALLUS EXTRACT 2475 ASTRAGALUS MEMBRANACEUS EXTRACT 2476 ASTRAGALUS MEMBRANACEUS LEAF EXTRACT 2477 ASTRAGALUS MEMBRANACEUS ROOT EXTRACT 2478 ASTRAGALUS MEMBRANACEUS ROOT POWDER 2479 ASTRAGALUS MEMBRANACEUS SEED EXTRACT 2480 ASTRAGALUS MEMBRANACEUS SPROUT EXTRACT 2481 ASTRAGALUS SINICUS EXTRACT 2482 ASTRAGALUS SINICUS SEED EXTRACT 2483 ASTROCARYUM MURUMURU FLOWER EXTRACT 2484 ASTROCARYUM MURUMURU FRUIT EXTRACT 2485 ASTROCARYUM MURUMURU SEED BUTTER 2486 ASTROCARYUM MURUMURU SEED POWDER 2487 ASTROCARYUM TUCUMA SEED BUTTER 2488 ASTROCARYUM TUCUMA SEED OIL 2489 ASTROCARYUM VULGARE FRUIT OIL 2490 ASTROCARYUM VULGARE KERNEL OIL 2491 ASTROCARYUM VULGARE OIL PEG-8 ESTERS 2492 ASTROCARYUM VULGARE OIL POLYGLYCERYL-6 ESTERS 2493 ATELOCOLLAGEN 2494 A-TERPINYL ACETATE 2495 ATHRIXIA PHYLICOIDES LEAF EXTRACT 2496 ATRACTYLIS LYRATA ROOT EXTRACT 2497 ATRACTYLODES CHINENSIS RHIZOME EXTRACT 2498 ATRACTYLODES JAPONICA EXTRACT 2499 ATRACTYLODES JAPONICA RHIZOME EXTRACT 2500 ATRACTYLODES JAPONICA RHIZOME/(ACHYRANTHES BIDENTATA/ANEMARRHENA ASPHODELOIDES/CYNANCHUM WILFORDII/PINELLIA TERNATA/PLATYCODON GRANDIFLORUS/POLYGONUM MULTIFLORUM/SCUTELLARIA BAICALENSIS) ROOT/ACORUS GRAMINEUS ROOT/STEM/PEUCEDANUM JAPONICUM EXTRACT 2501 ATRACTYLODES JAPONICA ROOT EXTRACT 2502 ATRACTYLODES JAPONICA ROOT OIL 2503 ATRACTYLODES LANCEA ROOT EXTRACT 2504 ATRACTYLODES MACROCEPHALA RHIZOME EXTRACT 2505 ATRACTYLODES MACROCEPHALA ROOT EXTRACT 2506 ATRACTYLODES MACROCEPHALA ROOT POWDER 2507 ATRACTYLODES MACROCEPHALA ROOT/STALK POWDER 2508 ATRIPLEX HALIMUS CALLUS EXTRACT 2509 ATRIPLEX NUMMULARIA EXTRACT 2510 ATTALEA MARIPA SEED BUTTER 2511 ATTALEA SPECIOSA MESOCARP EXTRACT 2512 ATTALEA SPECIOSA SEED OIL 2513 ATTAPULGITE 2514 AUCOUMEA KLAINEANA RESIN EXTRACT 2515 AURANTIOCHYTRIUM LIMACINUM OIL 2516 AUREOBASIDIUM PULLULANS FERMENT 2517 AUREOBASIDIUM PULLULANS FERMENT EXTRACT 2518 AUREOBASIDIUM PULLULANS FERMENT FILTRATE 2519 AUREOBASIDIUM PULLULANS/CITRUS UNSHIU FRUIT EXTRACT FERMENT FILTRATE 2520 AUREOBASIDIUM PULLULANS/DENDROPANAX MORBIFERUS (LEAF/STEM) EXTRACT/STEM SAP FERMENT EXTRACT FILTRATE 2521 AUREOBASIDIUM PULLULANS/DIMOCARPUS LONGAN FRUIT EXTRACT FERMENT FILTRATE 2522 AUREOBASIDIUM PULLULANS/MAGNOLIA SIEBOLDII BRANCH EXTRACT FERMENT FILTRATE 2523 AUREOBASIDIUM PULLULANS/OLIVE LEAF EXTRACT FERMENT FILTRATE 2524 AUREOBASIDIUM PULLULANS/OLIVE OIL FERMENT FILTRATE 2525 AUREOBASIDIUM PULLULANS/OLIVE OIL FERMENT FILTRATE EXTRACT 2526 AUREOBASIDIUM PULLULANS/RICE BRAN FERMENT 2527 AUREOBASIDIUM PULLULANS/SCHISANDRA CHINENSIS FRUIT/POLYGONATUM SIBIRICUM RHIZOME/(REHMANNIA CHINENSIS/ASTRAGALUS MEMBRANACEUS/LICORICE/PAEONIA ALBIFLORA/PANAX GINSENG) ROOT EXTRACT FERMENT FILTRATE 2528 AUREOBASIDIUM PULLULANS/SUCROSE FERMENT FILTRATE EXTRACT 2529 AURICULARIA AURICULA-JUDAE EXTRACT 2530 AURICULARIA AURICULA-JUDAE FRUITING BODY EXTRACT 2531 AURICULARIA POLYTRICHA FRUITING BODY EXTRACT 2532 AUXENOCHLORELLA PROTOTHECOIDES LYSATE FILTRATE 2533 AVENA SATIVA BRAN 2534 AVENA SATIVA BRAN EXTRACT 2535 AVENA SATIVA FLOWER/LEAF/STEM JUICE 2536 AVENA SATIVA HULL FIBER 2537 AVENA SATIVA KERNEL EXTRACT 2538 AVENA SATIVA KERNEL FLOUR 2539 AVENA SATIVA KERNEL MEAL 2540 AVENA SATIVA KERNEL OIL 2541 AVENA SATIVA KERNEL PROTEIN 2542 AVENA SATIVA LEAF EXTRACT 2543 AVENA SATIVA LEAF/STALK EXTRACT 2544 AVENA SATIVA LEAF/STEM EXTRACT 2545 AVENA SATIVA MEAL EXTRACT 2546 AVENA SATIVA MERISTEM CELL EXTRACT 2547 AVENA SATIVA PEPTIDE 2548 AVENA SATIVA PROTEIN EXTRACT 2549 AVENA SATIVA SEED EXTRACT 2550 AVENA SATIVA SEED WATER 2551 AVENA SATIVA SPROUT OIL 2552 AVENA SATIVA STARCH 2553 AVENA SATIVA STRAW EXTRACT 2554 AVENA STRIGOSA SEED EXTRACT 2555 AVENANTHRAMIDES 2556 AVERRHOA BILIMBI LEAF EXTRACT 2557 AVERRHOA CARAMBOLA FRUIT EXTRACT 2558 AVERRHOA CARAMBOLA FRUIT JUICE 2559 AVERRHOA CARAMBOLA LEAF EXTRACT 2560 AVOCADAMIDE DEA 2561 AVOCADAMIDE DIPA 2562 AVOCADAMIDOPROPALKONIUM CHLORIDE 2563 AVOCADAMIDOPROPYL BETAINE 2564 AVOCADAMIDOPROPYL DIMETHYLAMINE 2565 AVOCADO OIL GLYCERETH-8 ESTERS 2566 AVOCADO OIL PEG-11 ESTERS 2567 AVOCADO OIL PEG-8 ESTERS 2568 AVOCADO OIL POLYGLYCERYL-6 ESTERS 2569 AVOCADO OIL PROPYLENE GLYCOL ESTERS 2570 AZADIRACHTA INDICA BARK EXTRACT 2571 AZADIRACHTA INDICA BARK/SEED EXTRACT 2572 AZADIRACHTA INDICA LEAF EXTRACT 2573 AZADIRACHTA INDICA LEAF OIL 2574 AZADIRACHTA INDICA SEED EXTRACT 2575 AZADIRACHTA INDICA SEED OIL 2576 AZELAIC ACID 2577 AZELAIC ACID/POLYGLYCERYL-3 COPOLYMER 2578 AZELAMIDE MEA 2579 AZELAMIDOPROPYL DIMETHYL AMINE 2580 AZELAOYL BIS-DIPEPTIDE-10 2581 AZELAOYL DIPEPTIDE-27 2582 AZELAOYL OCTAPEPTIDE-9 2583 AZELAOYL PENTAPEPTIDE-37 2584 AZELAOYL TETRAPEPTIDE-32 2585 AZELAOYL TRIPEPTIDE-1 2586 AZELOYL DIETHYL SALICYLATE 2587 AZOLLA IMBRICATA EXTRACT 2588 AZULENE 2589 AZURITE 2590 AZURITE EXTRACT 2591 BABASSU ACID 2592 BABASSU OIL GLYCERETH-8 ESTERS 2593 BABASSU OIL POLYGLYCERYL-4 ESTERS 2594 BABASSU OIL POLYGLYCERYL-6 ESTERS 2595 BABASSU SEED OIL ETHYL ESTERS 2596 BABASSUAMIDE DEA 2597 BABASSUAMIDE MEA 2598 BABASSUAMIDOPROPALKONIUM CHLORIDE 2599 BABASSUAMIDOPROPYL BETAINE 2600 BABASSUAMIDOPROPYL DIMETHYLAMINE 2601 BABASSUAMIDOPROPYLAMINE OXIDE 2602 BABASSUAMIDOPROPYLTRIMONIUM CHLORIDE 2603 BABASSUAMIDOPROPYLTRIMONIUM METHOSULFATE 2604 BACCHARIS DRACUNCULIFOLIA HERB EXTRACT 2605 BACCHARIS DRACUNCULIFOLIA HERB OIL 2606 BACCHARIS GENISTELLOIDES EXTRACT 2607 BACCHARIS TRIMERA EXTRACT 2608 BACILLUS 2609 BACILLUS FERMENT 2610 BACILLUS FERMENT FILTRATE 2611 BACILLUS FERMENT FILTRATE EXTRACT 2612 BACILLUS/(ACHYRANTHES BIDENTATA/ANGELICA GIGAS/ANGELICA PUBESCENS/ANGELICA TENUISSIMA/ASARUM SIEBOLDI/CNIDIUM OFFICINALE/LEDEBOURIELLA DIVARICATA/PAEONIA SUFFRUTICOSA) ROOT/EUCOMMIA ULMOIDES BARK/MAGNOLIA LILIFLORA BUD FERMENT FILTRATE 2613 BACILLUS/(ASPARAGUS COCHINCHINENSIS/LYCIUM CHINENSE/OPHIOPOGON JAPONICUS/PANAX GINSENG/REHMANNIA GLUTINOSA) ROOT/PORIA COCOS FERMENT FILTRATE 2614 BACILLUS/(PINUS DENSIFLORA/PARVIFLORA/THUNBERGII) LEAF/SOYBEAN FERMENT FILTRATE 2615 BACILLUS/APHANIZOMENON FLOS-AQUAE/SOYBEAN FERMENT FILTRATE 2616 BACILLUS/APRICOT SEED/ARTEMISIA ANNUA EXTRACT/PHASEOLUS ANGULARIS SEED/SOYBEAN SEED/WHEAT BRAN/XANTHIUM STRUMARIUM FRUIT EXTRACT FERMENT EXTRACT 2617 BACILLUS/CALCIUM CARBONATE/CORN STARCH/SOYBEAN OIL/SEED FERMENT FILTRATE 2618 BACILLUS/CAMELLIA JAPONICA SEED FERMENT OIL 2619 BACILLUS/CAMELLIA JAPONICA SEED/SOYBEAN FERMENT EXTRACT 2620 BACILLUS/CINNAMOMUM CASSIA BARK/(MOMORDICA CHARANTIA/OPUNTIA HUMIFUSA FRUIT)/(ALOE VERA/ARTEMISIA VULGARIS/CAMELLIA SINENSIS/NELUMBO NUCIFERA LEAF)/PUERARIA THUNBERGIANA ROOT FERMENT FILTRATE 2621 BACILLUS/CITRUS UNSHIU PEEL EXTRACT FERMENT FILTRATE 2622 BACILLUS/CLADOSIPHON OKAMURANUS/SOYBEAN FERMENT FILTRATE 2623 BACILLUS/CLOVER FLOWER/SOYBEAN FERMENT FILTRATE 2624 BACILLUS/COIX LACRYMA-JOBI MA-YUEN SEED/SOYBEAN FERMENT FILTRATE 2625 BACILLUS/COMAMONAS/LYSINIBACILLUS/NONFAT DRY MILK/HYDROLYZED SEA BREAM SCALES FERMENT FILTRATE 2626 BACILLUS/CORCHORUS OLITORIUS LEAF FERMENT FILTRATE 2627 BACILLUS/CORDYCEPS SINENSIS/GANODERMA LUCIDUM/INONOTUS OBLIQUUS/LENTINUS EDODES/PHELLINUS LINTEUS/SCHIZOPHYLLUM COMMUNE/TRICHOLOMA MATSUTAKE EXTRACT FERMENT FILTRATE 2628 BACILLUS/CORN SEED FERMENT FILTRATE 2629 BACILLUS/CORN STEEP SOLIDS FERMENT FILTRATE 2630 BACILLUS/DENDROPANAX MORBIFERUS SAP EXTRACT FERMENT FILTRATE 2631 BACILLUS/DIMOCARPUS LONGAN FRUIT/SOYBEAN FERMENT FILTRATE 2632 BACILLUS/DIOSPYROS KAKI LEAF/SOYBEAN FERMENT EXTRACT FILTRATE 2633 BACILLUS/EQUISETUM ARVENSE EXTRACT FERMENT 2634 BACILLUS/FIG FRUIT/SOYBEAN FERMENT FILTRATE 2635 BACILLUS/FLAVOBACTERIUM MULTIVORUM/(ECKLONIA CAVA/GELIDIUM AMANSII/SACCHARINA JAPONICA) EXTRACT/SODIUM CARBONATE FERMENT FILTRATE 2636 BACILLUS/FLAVOBACTERIUM PSYCHROPHILUM/BUTYLENE GLYCOL/CODIUM FRAGILE/ENTEROMORPHA COMPRESSA/SARGASSUM FUSIFORME EXTRACT/FERMENT FILTRATE 2637 BACILLUS/FOLIC ACID FERMENT FILTRATE EXTRACT 2638 BACILLUS/FOLIC ACID/SOYBEAN FERMENT EXTRACT 2639 BACILLUS/GLUTAMIC ACID FERMENT FILTRATE 2640 BACILLUS/HIPPOPHAE RHAMNOIDES FRUIT FERMENT EXTRACT 2641 BACILLUS/HOUTTUYNIA CORDATA LEAF EXTRACT/VOLCANIC ASH FERMENT FILTRATE 2642 BACILLUS/HOUTTUYNIA CORDATA LEAF/SOYBEAN FERMENT FILTRATE 2643 BACILLUS/KURODA'S SEA HARE EXTRACT FERMENT FILTRATE 2644 BACILLUS/LACTOBACILLUS/MONASCUS/RICE BRAN EXTRACT/SOYBEAN EXTRACT FERMENT FILTRATE 2645 BACILLUS/LACTOBACILLUS/PONCIRUS TRIFOLIATA FRUIT EXTRACT FERMENT FILTRATE 2646 BACILLUS/LACTOBACILLUS/RHODOPSEUDOMONAS/SACCHAROMYCES/(CHAMAECYPARIS OBTUSA/TARAXACUM PLATYCARPUM) ROOT/SESAME SEED/(ALOE BARBADENSIS/ GINKGO BILOBA) LEAF/LAVANDULA ANGUSTIFOLIA FLOWER/GLYCYRRHIZA URALENSIS EXTRACT FERMENT FILTRATE 2647 BACILLUS/LACTOBACILLUS/SACCHAROMYCES/COLLOIDAL GOLD/HYALURONIC ACID/RICE BRAN FERMENT FILTRATE 2648 BACILLUS/LACTOBACILLUS/SACCHAROMYCES/RICE BRAN FERMENT FILTRATE 2649 BACILLUS/LACTOBACILLUS/STEVIA REBAUDIANA STALK EXTRACT FERMENT FILTRATE 2650 BACILLUS/LACTOBACILLUS/STREPTOCOCCUS THERMOPHILUS/ALPINIA SPECIOSA LEAF EXTRACT FERMENT FILTRATE 2651 BACILLUS/LITHOSPERMUM ERYTHRORHIZON ROOT/SOYBEAN FERMENT FILTRATE 2652 BACILLUS/LYCIUM CHINENSE FRUIT/REHMANNIA GLUTINOSA ROOT/CUSCUTA CHINENSIS FRUIT/CISTANCHE DESERTICOLA/ZANTHOXYLUM PIPERITUM FRUIT/CHRYSANTHEMUM MORIFOLIUM FRUIT/PORIA COCOS/ CINNAMOMUM CASSIA FERMENT 2653 BACILLUS/MESEMBRYANTHEMUM CRYSTALLINUM EXTRACT FERMENT LYSATE 2654 BACILLUS/MONASCUS/ABELMOSCHUS ESCULENTUS SPROUT/RICE BRAN FERMENT FILTRATE 2655 BACILLUS/MONASCUS/ACANTHOPANAX SENTICOSUS ROOT/SOYBEAN FERMENT FILTRATE 2656 BACILLUS/MONASCUS/APHANIZOMENON FLOS-AQUAE/RICE BRAN FERMENT FILTRATE 2657 BACILLUS/MONASCUS/ARALIA CORDATA ROOT/SOYBEAN FERMENT FILTRATE 2658 BACILLUS/MONASCUS/BORAGO OFFICINALIS SEED/SOYBEAN FERMENT FILTRATE 2659 BACILLUS/MONASCUS/CAPSELLA BURSA-PASTORIS LEAF/RICE BRAN FERMENT FILTRATE 2660 BACILLUS/MONASCUS/CAVIAR/RICE BRAN FERMENT FILTRATE 2661 BACILLUS/MONASCUS/ENGELHARDIA ROXBURGHIANA LEAF/SOYBEAN FERMENT FILTRATE 2662 BACILLUS/MONASCUS/EQUISETUM ARVENSE LEAF/SOYBEAN SEED FERMENT FILTRATE 2663 BACILLUS/MONASCUS/FORTUNELLA JAPONICA FRUIT/SOYBEAN FERMENT FILTRATE 2664 BACILLUS/MONASCUS/GERMINATED LEONTOPODIUM ALPINUM ROOT/RICE BRAN FERMENT FILTRATE 2665 BACILLUS/MONASCUS/GRAPE SPROUT/RICE BRAN FERMENT FILTRATE 2666 BACILLUS/MONASCUS/HOUTTUYNIA CORDATA LEAF/RICE BRAN FERMENT FILTRATE 2667 BACILLUS/MONASCUS/KRILL/SOYBEAN FERMENT FILTRATE 2668 BACILLUS/MONASCUS/LAVANDULA ANGUSTIFOLIA SPROUT/RICE BRAN FERMENT FILTRATE 2669 BACILLUS/MONASCUS/MALLOTUS JAPONICUS LEAF/SOYBEAN FERMENT FILTRATE 2670 BACILLUS/MONASCUS/PERILLA OCYMOIDES SPROUT/RICE BRAN FERMENT FILTRATE 2671 BACILLUS/MONASCUS/PISTACIA VERA FRUIT/SOYBEAN FERMENT FILTRATE 2672 BACILLUS/MONASCUS/PLUKENETIA VOLUBILIS SEED/RICE BRAN FERMENT FILTRATE 2673 BACILLUS/MONASCUS/PRUNELLA VULGARIS FLOWER/LEAF/SOYBEAN FERMENT FILTRATE 2674 BACILLUS/MONASCUS/PRUNUS TOMENTOSA FRUIT/SOYBEAN FERMENT FILTRATE 2675 BACILLUS/MONASCUS/PSILOTUM NUDUM LEAF/RICE BRAN FERMENT FILTRATE 2676 BACILLUS/MONASCUS/PSOPHOCARPUS TETRAGONOLOBUS SEED FERMENT FILTRATE 2677 BACILLUS/MONASCUS/PUERARIA MIRIFICA ROOT/RICE BRAN FERMENT FILTRATE 2678 BACILLUS/MONASCUS/PUNICA GRANATUM FRUIT/RICE BRAN FERMENT FILTRATE 2679 BACILLUS/MONASCUS/PUNICA GRANATUM FRUIT/SOYBEAN FERMENT FILTRATE 2680 BACILLUS/MONASCUS/RICE BRAN/ROYAL JELLY FERMENT FILTRATE 2681 BACILLUS/MONASCUS/RICE BRAN/TAGETES ERECTA SPROUT FERMENT FILTRATE 2682 BACILLUS/MONASCUS/SESAME SEED/SOYBEAN FERMENT FILTRATE 2683 BACILLUS/MONASCUS/TYPHA ANGUSTIFOLIA FLOWER/SOYBEAN FERMENT FILTRATE 2684 BACILLUS/MONASCUS/VANDA COERULEA CALLUS/RICE BRAN FERMENT FILTRATE 2685 BACILLUS/MONASCUS/WALNUT SHELL/SOYBEAN FERMENT FILTRATE 2686 BACILLUS/MONASCUS/ZIZYPHUS JUJUBA FRUIT/SOYBEAN FERMENT FILTRATE 2687 BACILLUS/MORCHELLA ESCULENTA/SOYBEAN FERMENT FILTRATE 2688 BACILLUS/MORUS ALBA LEAF/SOYBEAN SEED FERMENT FILTRATE 2689 BACILLUS/NELUMBO NUCIFERA LEAF EXTRACT FERMENT FILTRATE 2690 BACILLUS/PANAX GINSENG ROOT FERMENT FILTRATE 2691 BACILLUS/PENTACLETHRA MACROLOBA SEED OIL FERMENT EXTRACT FILTRATE 2692 BACILLUS/POLYGONUM TINCTORIUM FLOWER FERMENT EXTRACT FILTRATE 2693 BACILLUS/POLYGONUM TINCTORIUM LEAF FERMENT EXTRACT FILTRATE 2694 BACILLUS/PRUNUS MUME FRUIT EXTRACT FERMENT FILTRATE 2695 BACILLUS/RHODODENDRON WEYRICHII FLOWER FERMENT EXTRACT FILTRATE 2696 BACILLUS/RICE BRAN EXTRACT/SOYBEAN EXTRACT FERMENT FILTRATE 2697 BACILLUS/RICE BRAN/HONEY FERMENT 2698 BACILLUS/RICE FERMENT LEES FERMENT FILTRATE 2699 BACILLUS/RICE LEES FERMENT FILTRATE 2700 BACILLUS/ROSE FLOWER/SOYBEAN FERMENT FILTRATE 2701 BACILLUS/ROSEMARY LEAF/SOYBEAN FERMENT EXTRACT FILTRATE 2702 BACILLUS/ROYAL JELLY/GREEN TEA/SOYBEAN FERMENT FILTRATE 2703 BACILLUS/ROYAL JELLY/SOYBEAN FERMENT FILTRATE EXTRACT 2704 BACILLUS/SARGASSUM MUTICUM FERMENT EXTRACT FILTRATE 2705 BACILLUS/SEA CUCUMBER FERMENT EXTRACT FILTRATE 2706 BACILLUS/SEA SALT FERMENT FILTRATE 2707 BACILLUS/SILK/SOYBEAN FERMENT FILTRATE 2708 BACILLUS/SILK/SOYBEAN/TAGETES ERECTA FLOWER FERMENT FILTRATE 2709 BACILLUS/SOYBEAN FERMENT 2710 BACILLUS/SOYBEAN FERMENT EXTRACT 2711 BACILLUS/SPIRODELA POLYRHIZA EXTRACT/VOLCANIC ASH EXTRACT FERMENT FILTRATE 2712 BACILLUS/TAGETES PATULA FLOWER/SOYBEAN FERMENT FILTRATE 2713 BACILLUS/TURMERIC ROOT/SOYBEAN FERMENT FILTRATE 2714 BACILLUS/VIGNA ANGULARIS SEED FERMENT FILTRATE 2715 BACILLUS/ZIZANIA LATIFOLIA FERMENT FILTRATE 2716 BACILLUS/ZIZANIA LATIFOLIA LEAF FERMENT EXTRACT 2717 BACKHOUSIA ANISATA LEAF EXTRACT 2718 BACKHOUSIA CITRIODORA LEAF EXTRACT 2719 BACKHOUSIA CITRIODORA LEAF OIL 2720 BACKHOUSIA CITRIODORA LEAF/TWIG WATER 2721 BACOPA MONNIERI EXTRACT 2722 BACOPA MONNIERI LEAF EXTRACT 2723 BACOPA MONNIERI LEAF POWDER 2724 BACOPA MONNIERI OIL 2725 BACOPA MONNIERI WATER 2726 BACTRIS GASIPAES FRUIT JUICE 2727 BADGER OIL 2728 BAICALEIN 2729 BAICALIN 2730 BAILEYA MULTIRADIATA SEED EXTRACT 2731 BAILLONELLA TOXISPERMA SEED OIL 2732 BAKUCHIOL 2733 BAKUHAN 2734 BALANITES AEGYPTIACA FRUIT EXTRACT 2735 BALANITES AEGYPTIACA KERNEL OIL 2736 BALANITES AEGYPTIACA SEED EXTRACT 2737 BALANITES ROXBURGHII SEED OIL 2738 BALIOSPERMUM MONTANUM ROOT EXTRACT 2739 BALIOSPERMUM MONTANUM ROOT POWDER 2740 BAMBOO VINEGAR 2741 BAMBUSA ARUNDINACEA JUICE 2742 BAMBUSA ARUNDINACEA LEAF EXTRACT 2743 BAMBUSA ARUNDINACEA SAP EXTRACT 2744 BAMBUSA ARUNDINACEA STEM EXTRACT 2745 BAMBUSA ARUNDINACEA STEM POWDER 2746 BAMBUSA TEXTILIS STEM EXTRACT 2747 BAMBUSA TULDOIDES LEAF EXTRACT 2748 BAMBUSA VULGARIS CALLUS CULTURE CONDITIONED MEDIA EXTRACT 2749 BAMBUSA VULGARIS CALLUS CULTURE EXTRACT 2750 BAMBUSA VULGARIS EXTRACT 2751 BAMBUSA VULGARIS FLOWER EXTRACT 2752 BAMBUSA VULGARIS LEAF EXTRACT 2753 BAMBUSA VULGARIS LEAF/STEM EXTRACT 2754 BAMBUSA VULGARIS SAP EXTRACT 2755 BAMBUSA VULGARIS SHOOT EXTRACT 2756 BAMBUSA VULGARIS STEM EXTRACT 2757 BAMBUSA VULGARIS STEM POWDER 2758 BAMBUSA VULGARIS WATER 2759 BANKSIA SERRATA FLOWER EXTRACT 2760 BANKSIA SERRATA SEED OIL 2761 BANKSIA SPINULOSA FLOWER EXTRACT 2762 BAPTISIA TINCTORIA ROOT 2763 BAPTISIA TINCTORIA ROOT EXTRACT 2764 BARIUM SULFATE 2765 BARIUM SULFIDE 2766 BARIUM/CALCIUM/SILICON/TITANIUM OXIDE 2767 BARKLYA SYRINGIFOLIA FLOWER/LEAF EXTRACT 2768 BARKLYA SYRINGIFOLIA SEED OIL 2769 BARLERIA PRIONITIS BARK EXTRACT 2770 BARLERIA PRIONITIS EXTRACT 2771 BARLERIA PRIONITIS POWDER 2772 BARLERIA PRIONITIS ROOT EXTRACT 2773 BARLERIA PRIONITIS STEM EXTRACT 2774 BARLEY HEXAPEPTIDE-40 SH-POLYPEPTIDE-13 2775 BARLEY OLIGOPEPTIDE-160 SH-POLYPEPTIDE-112 2776 BARLEY SH-OLIGOPEPTIDE-1 2777 BARLEY SH-OLIGOPEPTIDE-2 2778 BARLEY SH-POLYPEPTIDE-1 2779 BARLEY SH-POLYPEPTIDE-17 2780 BARLEY SH-POLYPEPTIDE-25 2781 BARLEY SH-POLYPEPTIDE-3 2782 BARLEY SH-POLYPEPTIDE-8 2783 BARLEY SH-POLYPEPTIDE-9 2784 BARLEY SPROUT/SUCROSE FERMENT 2785 BARM EXTRACT 2786 BARNARDIA JAPONICA BULB EXTRACT 2787 BAROSMA BETULINA LEAF EXTRACT 2788 BAROSMA BETULINA LEAF OIL 2789 BAROSMA BETULINA LEAF/TWIG EXTRACT 2790 BAROSMA BETULINA ROOT EXTRACT 2791 BASELLA ALBA EXTRACT 2792 BASIC BLUE 124 2793 BASIC BLUE 26 2794 BASIC BLUE 75 2795 BASIC BLUE 99 2796 BASIC BROWN 16 2797 BASIC BROWN 17 2798 BASIC ORANGE 31 2799 BASIC ORANGE 69 2800 BASIC RED 1 2801 BASIC RED 1:1 2802 BASIC RED 51 2803 BASIC RED 76 2804 BASIC VIOLET 11:1 2805 BASIC VIOLET 14 2806 BASIC VIOLET 16 2807 BASIC VIOLET 2 2808 BASIC YELLOW 40 2809 BASIC YELLOW 57 2810 BASIC YELLOW 87 2811 BASSIA BUTYRACEA SEED BUTTER 2812 BASSIA LATIFOLIA SEED BUTTER 2813 BATYL ALCOHOL 2814 BATYL ISOSTEARATE 2815 BATYL STEARATE 2816 BAUHINIA AUREIFOLIA LEAF EXTRACT 2817 BAUHINIA VARIEGATA FLOWER EXTRACT 2818 BEAN PALMITATE 2819 BEAR OIL 2820 BEE VENOM 2821 BEE VENOM EXTRACT 2822 BEER 2823 BEER EXTRACT 2824 BEESWAX 2825 BEESWAX ACID 2826 BEESWAX POLYGLYCERYL-3 ESTERS 2827 BEETROOT RED 2828 BEHENALKONIUM CHLORIDE 2829 BEHENAMIDE 2830 BEHENAMIDE DEA 2831 BEHENAMIDE MEA 2832 BEHENAMIDOETHYL DIETHYLAMINE 2833 BEHENAMIDOPROPYL BETAINE 2834 BEHENAMIDOPROPYL DIMETHYLAMINE 2835 BEHENAMIDOPROPYL DIMETHYLAMINE BEHENATE 2836 BEHENAMIDOPROPYL DIMETHYLAMINE LACTATE 2837 BEHENAMIDOPROPYL ETHYLDIMONIUM ETHOSULFATE 2838 BEHENAMIDOPROPYL GLYCERYLHYDROXYPROPYLDIMONIUM CHLORIDE 2839 BEHENAMIDOPROPYL PG-DIMONIUM CHLORIDE 2840 BEHENAMIDOPROPYL PG-DIMONIUM CHLORIDE PHOSPHATE 2841 BEHENAMIDOPROPYLTRIMONIUM METHOSULFATE 2842 BEHENAMINE OXIDE 2843 BEHENDIMONIUM ETHYL STEARYL PHOSPHATE 2844 BEHENETH-10 2845 BEHENETH-15 2846 BEHENETH-2 2847 BEHENETH-20 2848 BEHENETH-25 2849 BEHENETH-30 2850 BEHENETH-30 PHOSPHATE 2851 BEHENETH-5 2852 BEHENIC ACID 2853 BEHENOXY DIMETHICONE 2854 BEHENOXY PEG-10 DIMETHICONE 2855 BEHENOYL PG-TRIMONIUM CHLORIDE 2856 BEHENOYL STEARIC ACID 2857 BEHENTRIMONIUM CHLORIDE 2858 BEHENTRIMONIUM DIMETHICONE PEG-8 PHTHALATE 2859 BEHENTRIMONIUM METHOSULFATE 2860 BEHENYL ALCOHOL 2861 BEHENYL BEESWAX 2862 BEHENYL BEHENATE 2863 BEHENYL BENZOATE 2864 BEHENYL BETAINE 2865 BEHENYL DIMETHICONE 2866 BEHENYL DIMETHICONE/BIS-VINYLDIMETHICONE CROSSPOLYMER 2867 BEHENYL ERUCATE 2868 BEHENYL HYDROXYETHYL IMIDAZOLINE 2869 BEHENYL ISOSTEARATE 2870 BEHENYL METHACRYLATE/ETHYLAMINE OXIDE METHACRYLATE COPOLYMER 2871 BEHENYL METHACRYLATE/PERFLUOROOCTYLETHYL METHACRYLATE COPOLYMER 2872 BEHENYL METHACRYLATE/T-BUTYL METHACRYLATE COPOLYMER 2873 BEHENYL OLIVATE 2874 BEHENYL PCA 2875 BEHENYL PG-TRIMONIUM CHLORIDE 2876 BEHENYL/DIMER DILINOLEYL/GLYCERYL/PHYTOSTERYL DIMER DILINOLEATE 2877 BEHENYL/ISOSTEARYL BEESWAX 2878 BEHENYL/OCTYLDODECYL PROPANEDIOL CITRATE CROSSPOLYMER 2879 BEHENYL/STEARYL AMINOPROPANEDIOL ESTERS 2880 BEHENYLCARBAMOYLPROPYL POLYSILSESQUIOXANE 2881 BELAMCANDA CHINENSIS ROOT EXTRACT 2882 BELLIS PERENNIS EXTRACT 2883 BELLIS PERENNIS FLOWER EXTRACT 2884 BELLIS PERENNIS FLOWER/HELICHRYSUM ITALICUM EXTRACT 2885 BELTIA HYACINTHE ROOT EXTRACT 2886 BENINCASA CERIFERA FRUIT EXTRACT 2887 BENINCASA CERIFERA SEED EXTRACT 2888 BENTONITE 2889 BENZALDEHYDE 2890 BENZALDEHYDE DIMETHYLACETAL 2891 BENZALDEHYDE GLYCERYL 1,3-CYCLIC ACETAL 2892 BENZALDEHYDE PROPYLENEGLYCOL ACETAL 2893 BENZALKONIUM BROMIDE 2894 BENZALKONIUM CETYL PHOSPHATE 2895 BENZALKONIUM CHLORIDE 2896 BENZALKONIUM MONTMORILLONITE 2897 BENZALKONIUM SACCHARINATE 2898 BENZALKONIUM SEPIOLITE 2899 BENZALPHTHALIDE 2900 BENZENESULFONYLTROMETHAMIDE 2901 BENZETHONIUM CHLORIDE 2902 BENZHYDROL 2903 BENZILIC ACID 2904 BENZIMIDAZOLE 2905 BENZIMIDAZOLE DIAMOND AMIDOETHYL UREA CARBAMOYL PROPYL POLYMETHYLSILSESQUIOXANE 2906 BENZISOTHIAZOLINONE 2907 BENZOGUANAMINE 2908 BENZOGUANAMINE/FORMALDEHYDE/MELAMINE CROSSPOLYMER 2909 BENZOIC ACID 2910 BENZOIC ACID/PHTHALIC ANHYDRIDE/PENTAERYTHRITOL/NEOPENTYL GLYCOL/PALMITIC ACID COPOLYMER 2911 BENZOIN ETHYL ETHER 2912 BENZONITRILE 2913 BENZOPHENONE 2914 BENZOPHENONE-1 2915 BENZOPHENONE-10 2916 BENZOPHENONE-11 2917 BENZOPHENONE-12 2918 BENZOPHENONE-2 2919 BENZOPHENONE-3 2920 BENZOPHENONE-4 2921 BENZOPHENONE-5 2922 BENZOPHENONE-6 2923 BENZOPHENONE-7 2924 BENZOPHENONE-8 2925 BENZOPHENONE-9 2926 BENZOTHIAZOLE 2927 BENZOTHIOPHENYL DEPHENETHYLLATANOPROST 2928 BENZOTRIAZOLE 2929 BENZOTRIAZOLYL DODECYL P-CRESOL 2930 BENZOTRIAZOLYLHYDROXYPHENETHYL METHACRYLATE 2931 BENZOXIQUINE 2932 BENZOXONIUM CHLORIDE 2933 BENZOYL CHLORIDE 2934 BENZOYL ISOPROPANOL 2935 BENZOYL PEROXIDE 2936 BENZYL ACETATE 2937 BENZYL ACETOACETATE 2938 BENZYL ACETONE 2939 BENZYL ALCOHOL 2940 BENZYL BENZOATE 2941 BENZYL BENZOYLOXYBENZOATE 2942 BENZYL BUTYRATE 2943 BENZYL CINNAMATE 2944 BENZYL DIMETHYLAMINO MORPHOLINOPHENYL BUTANONE 2945 BENZYL FORMATE 2946 BENZYL GLYCOL 2947 BENZYL HYALURONATE 2948 BENZYL HYDROXYBUTYRAMIDE 2949 BENZYL ISOAMYL ETHER 2950 BENZYL ISOBUTYRATE 2951 BENZYL ISOEUGENOL 2952 BENZYL ISOVALERATE 2953 BENZYL LAURATE 2954 BENZYL LAURATE/MYRISTATE/PALMITATE 2955 BENZYL METHYL ETHER 2956 BENZYL NICOTINATE 2957 BENZYL OCTANOATE 2958 BENZYL PCA 2959 BENZYL PHENYLACETATE 2960 BENZYL PROPIONATE 2961 BENZYL SALICYLATE 2962 BENZYL TETRAHYDROPYRAN 2963 BENZYL TIGLATE 2964 BENZYL TRIETHYL AMMONIUM CHLORIDE 2965 BENZYL URSOLATE 2966 BENZYL VALERATE 2967 BENZYLADENINE 2968 BENZYLCARBAMATO CINNAMIDOISOPENTYL DIPEPTIDE-38 AMIDE 2969 BENZYLCARBAMOYL NAPHTHYLMETHYL LAUROYLBENZOATEMETHYL DIOXOMETHYLPYRAZINOPYRIMIDINE 2970 BENZYLHEMIFORMAL 2971 BENZYLIDENE CAMPHOR SULFONIC ACID 2972 BENZYLIDENE DIMETHOXYDIMETHYLINDANONE 2973 BENZYLIDENE SORBITOL 2974 BENZYLIDENECAMPHOR HYDROLYZED COLLAGEN SULFONAMIDE 2975 BENZYLSULFONYL D-SERYL HOMOPHENYLALANINE AMIDINOBENZAMIDE ACETATE 2976 BENZYLSULFONYLSERYLGLYCINE AMIDINOBENZAMIDE ACETATE 2977 BENZYLTRIMONIUM HYDROLYZED COLLAGEN 2978 BERBERIS AQUIFOLIUM EXTRACT 2979 BERBERIS ARISTATA ROOT EXTRACT 2980 BERBERIS ARISTATA ROOT POWDER 2981 BERBERIS ARISTATA STEM POWDER 2982 BERBERIS VULGARIS BARK EXTRACT 2983 BERBERIS VULGARIS FRUIT EXTRACT 2984 BERBERIS VULGARIS RHIZOME/ROOT POWDER 2985 BERBERIS VULGARIS ROOT EXTRACT 2986 BERBERIS VULGARIS ROOT/FRAGARIA CHILOENSIS FRUIT/LYCIUM CHINENSE FRUIT/MORUS NIGRA FRUIT EXTRACT 2987 BERBERIS VULGARIS STEM EXTRACT 2988 BERCHEMIA LINEATA LEAF EXTRACT 2989 BERCHEMIA LINEATA ROOT EXTRACT 2990 BERGAMOT/GRAPEFRUIT/ORANGE/TANGERINE FRUIT FERMENT EXTRACT 2991 BERGENIA CILIATA ROOT EXTRACT 2992 BERGENIA CRASSIFOLIA LEAF EXTRACT 2993 BERGENIA CRASSIFOLIA ROOT EXTRACT 2994 BERGENIA EMEIENSIS ROOT EXTRACT 2995 BERGENIA LIGULATA ROOT EXTRACT 2996 BERGENIN 2997 BERTHOLLETIA EXCELSA FLOWER EXTRACT 2998 BERTHOLLETIA EXCELSA PERICARP EXTRACT 2999 BERTHOLLETIA EXCELSA SEED EXTRACT 3000 BERTHOLLETIA EXCELSA SEED OIL 3001 BERTHOLLETIA EXCELSA SEED OIL PEG-8 ESTERS 3002 BERTHOLLETIA EXCELSA SEED OIL POLYGLYCERYL-6 ESTERS 3003 BERTHOLLETIA EXCELSA SEED POWDER 3004 BETA VULGARIS 3005 BETA VULGARIS EXTRACT 3006 BETA VULGARIS LEAF EXTRACT 3007 BETA VULGARIS LEAF POWDER 3008 BETA VULGARIS ROOT EXTRACT 3009 BETA VULGARIS ROOT JUICE 3010 BETA VULGARIS ROOT POWDER 3011 BETA VULGARIS SPROUT EXTRACT 3012 BETA,4-DIMETHYL-3-CYCLOHEXENE-1-PROPANAL 3013 BETA-ALANINE 3014 BETA-ALANINE DIACETIC ACID 3015 BETA-ALANYL HYDROXYPROLYLDIAMINOBUTYROYL BENZYLAMIDE 3016 BETA-ASPARTYL ARGININE 3017 BETA-ASPARTYL LYSINE 3018 BETA-CAROTENE 3019 BETA-CARYOPHYLLENE 3020 BETA-GLUCAN 3021 BETA-GLUCAN HYDROXYPROPYLTRIMONIUM CHLORIDE 3022 BETA-GLUCAN PALMITATE 3023 BETA-HYDROXYPHENETHYL ACETATE 3024 BETAINE 3025 BETAINE SALICYLATE 3026 BETA-IONOL 3027 BETA-IONONE 3028 BETA-METHYL-CYCLODODECANEETHANOL 3029 BETAPHYCUS GELATINUM EXTRACT 3030 BETA-PINEN-3-OL 3031 BETA-PINEN-3-YL ACETATE 3032 BETA-PINENES 3033 BETA-SANTALENE 3034 BETA-SANTALOL 3035 BETA-SANTALYL BUTYRATE 3036 BETA-SITOSTEROL 3037 BETA-SITOSTERYL (OCTADECENE/MA) COPOLYMER 3038 BETA-SITOSTERYL ACETATE 3039 BETULA ALBA BARK EXTRACT 3040 BETULA ALBA BARK POWDER 3041 BETULA ALBA BARK WATER 3042 BETULA ALBA BARK/LEAF EXTRACT 3043 BETULA ALBA BUD EXTRACT 3044 BETULA ALBA JUICE 3045 BETULA ALBA LEAF 3046 BETULA ALBA LEAF EXTRACT 3047 BETULA ALBA LEAF WATER 3048 BETULA ALBA OIL 3049 BETULA ALBA TWIG EXTRACT 3050 BETULA ALBA TWIG OIL 3051 BETULA ALLEGHANIENSIS BARK EXTRACT 3052 BETULA COSTATA SAP 3053 BETULA ERMANII BARK 3054 BETULA ERMANII SAP 3055 BETULA ERMANII STEM EXTRACT 3056 BETULA LENTA BARK OIL 3057 BETULA LENTA TWIG EXTRACT 3058 BETULA PAPYRIFERA BARK EXTRACT 3059 BETULA PENDULA SAP 3060 BETULA PENDULA TWIG EXTRACT 3061 BETULA PENDULA TWIG OIL 3062 BETULA PENDULA WOOD POWDER 3063 BETULA PLATYPHYLLA JAPONICA BARK 3064 BETULA PLATYPHYLLA JAPONICA BARK EXTRACT 3065 BETULA PLATYPHYLLA JAPONICA JUICE 3066 BETULA PLATYPHYLLA JAPONICA LEAF EXTRACT 3067 BETULA PUBESCENS TWIG EXTRACT 3068 BETULA PUBESCENS TWIG OIL 3069 BETULIN 3070 BETULINIC ACID 3071 BETULINIC PEG-44 AMIDE METHYL ETHER 3072 BETULINYL METHOXY PEG-22 CARBOXYLATE 3073 BHA 3074 BHT 3075 BICYCLOHEPTENYLETHANONE OXIME 3076 BICYCLOPENTYLONE 3077 BICYCLOPENTYLYL BUTENOATE 3078 BIDENS PILOSA EXTRACT 3079 BIDENS TRIPARTITA FLOWER/LEAF/STEM EXTRACT 3080 BIFIDA FERMENT EXTRACT 3081 BIFIDA FERMENT FILTRATE 3082 BIFIDA FERMENT LYSATE 3083 BIFIDA POLYSACCHARIDE 3084 BIFIDA/ANGELICA GIGAS/ANGELICA TENUISSIMA ROOT/ANTLER VELVET/REHMANNIA GLUTINOSA ROOT/ATRACTYLODES JAPONICA RHIZOME/CNIDIUM OFFICINALE ROOT/CORDYCEPS SINENSIS/LEDEBOURIELLA SESELOIDES ROOT/LICORICE ROOT/PAEONIA LACTIFLORA ROOT/PANAX GINSENG ROOT/PHELLINUS LINTEUS/SCUTELLARIA BAICALENSIS ROOT FERMENT EXTRACT 3085 BIFIDA/CORNUS OFFICINALIS FRUIT/ANGELICA ACUTILOBA ROOT/DEER ANTLER/THYMUS VULGARIS LEAF FERMENT FILTRATE 3086 BIFIDA/DEER ANTLER FERMENT FILTRATE 3087 BIFIDA/ENTEROCOCCUS FAECIUM/LACTOBACILLUS/STREPTOCOCCUS THERMOPHILUS/SOYMILK FERMENT CURD 3088 BIFIDA/ENTEROCOCCUS FAECIUM/LACTOBACILLUS/STREPTOCOCCUS THERMOPHILUS/SOYMILK FERMENT EXTRACT 3089 BIFIDA/ENTEROCOCCUS FAECIUM/LACTOBACILLUS/STREPTOCOCCUS THERMOPHILUS/SOYMILK/NONFAT MILK FERMENT CURD 3090 BIFIDA/ENTEROCOCCUS FAECIUM/LACTOBACILLUS/STREPTOCOCCUS THERMOPHILUS/SOYMILK/NONFAT MILK FERMENT EXTRACT 3091 BIFIDA/HYDROLYZED MILK/LACTOSE/SODIUM ASCORBATE/SILICON FERMENT FILTRATE 3092 BIFIDA/NONFAT MILK FERMENT LYSATE FILTRATE 3093 BIFIDA/PAECILOMYCES JAPONICA MYCELIUM/PANAX GINSENG ROOT FERMENT FILTRATE 3094 BIFIDA/PANAX GINSENG ROOT CELL CULTURE EXTRACT FERMENT FILTRATE 3095 BIFIDA/PANAX GINSENG ROOT FERMENT FILTRATE 3096 BIFIDA/SCUTELLARIA BAICALENSIS ROOT EXTRACT FERMENT LYSATE EXTRACT FILTRATE 3097 BIFIDA/SOYBEAN EXTRACT FERMENT 3098 BIFIDOBACTERIUM 3099 BIFIDOBACTERIUM/LACTOBACILLUS ACANTHOPANAX KOREANUM ROOT EXTRACT FERMENT 3100 BIFIDOBACTERIUM/LACTOBACILLUS/LACTOCOCCUS/SUCROSE FERMENT 3101 BIFIDOBACTERIUM/LACTOBACILLUS/SOYBEAN/SUCROSE FERMENT FILTRATE 3102 BIFIDOBACTERIUM/LACTOBACILLUS/STREPTOCOCCUS/PANAX NOTOGINSENG RHIZOME/ROOT EXTRACT FERMENT FILTRATE 3103 BIFONAZOLE 3104 BIFURCARIA BIFURCATA EXTRACT 3105 BIMATOPROST 3106 BIOFLAVONOIDS 3107 BIORESMETHRIN 3108 BIOSACCHARIDE GUM-1 3109 BIOSACCHARIDE GUM-2 3110 BIOSACCHARIDE GUM-3 3111 BIOSACCHARIDE GUM-4 3112 BIOSACCHARIDE GUM-5 3113 BIOTA ORIENTALIS LEAF EXTRACT 3114 BIOTIN 3115 BIOTIN/FOLIC ACID/CYANOCOBALAMIN/NIACINAMIDE/PANTOTHENIC ACID/PYRIDOXINE/RIBOFLAVIN/THIAMINE/YEAST POLYPEPTIDES 3116 BIOTINOYL HEXAPEPTIDE-2 AMIDE 3117 BIOTINOYL HISTIDYL D-TRYPTOPHANYL DIPEPTIDE-29 D-PHENYLALANYL LYSINAMIDE TRIFLUOROACETATE 3118 BIOTINOYL PENTAPEPTIDE-4 3119 BIOTINOYL TETRAPEPTIDE-51 3120 BIOTINOYL TRIPEPTIDE-1 3121 BIOTINOYL TRIPEPTIDE-35 3122 BIOTINYL HISTIDYL D-TRYPTOPHANYL DIPEPTIDE-29 LYSINAMIDE TRIFLUOROACETATE 3123 BIOTITE 3124 BIPHENYL AZEPANYL METHANONE 3125 BIPHENYLHYDROXAMIC ACID 3126 BIS(1-METHYLHEPTYL) MALEATE 3127 BIS-(2-HYDROXYPROPYL ACRYLATE) POLY(1,4-BUTANEDIOL)-14/HDI COPOLYMER 3128 BIS-(BUTYL DIMETHICONE) PEG-3 POLYGLYCERYL-3 ETHER 3129 BIS(BUTYLBENZOATE) DIAMINOTRIAZINE AMINOPROPYLTRISILOXANE 3130 BIS-(C12-14 ALKYL PPG-2) HEXAMETHYLENEDIUREA 3131 BIS(C13-15 ALKOXY) HYDROXYBUTAMIDOAMODIMETHICONE 3132 BIS(C13-15 ALKOXY) PG-AMODIMETHICONE 3133 BIS-(C1-8 ALKYL LAUROYL LYSINE DECYLCARBOXAMIDE) DIMETHICONE 3134 BIS-(C24-30 ALKYL/BUTYL) DIMETHICONE 3135 BIS-(CARBOXY CERAMIDE NP) POLOXAMER 407 3136 BIS-(ETHYL PPG-3 BEHENATE) DIMONIUM METHOSULFATE 3137 BIS(GLYCERYL DIMETHACRYLATE) PYROMELLITATE 3138 BIS-(GLYCERYL/LAURYL) GLYCERYL LAURYL DIMETHICONE 3139 BIS(GLYCIDOXYPHENYL)PROPANE/BISAMINOMETHYLNORBORNANE COPOLYMER 3140 BIS-(HEA POLYCAPROLACTONE) PEG-2/PPG-3/IPDI COPOLYMER 3141 BIS-(HEMA/ETHYLHEXYL) POLY(1,4-BUTANEDIOL)-9/TMDI/IPDI COPOLYMER 3142 BIS(HEXYLDECYL/OCTYLDODECYL) LAUROYL GLUTAMATE 3143 BIS-(ISOSTEAROYL/OLEOYL ISOPROPYL) DIMONIUM METHOSULFATE 3144 BIS-(MALEIMIDOETHOXY) ETHANE 3145 BIS(METHACRYLOYLOXYETHYL) PHOSPHATE 3146 BIS-(METHOXY PEG-100 POLYEPSILON CAPROLACTONE) SEBACATE 3147 BIS-(METHOXY PEG-9 CARBAMOYL) POLY-SMDI 3148 BIS-(METHOXYPHENYLPROPYL/BUTYL) DIMETHICONE 3149 BIS-(METHYL/PG-DIETHYLMONIUM CHLORIDE) DIMETHICONE 3150 BIS-(METHYLCYCLOHEXENYLISOPROPYL/BUTYL) DIMETHICONE 3151 BIS-(MORPHOLINOMETHYL C1-4 DIALKOXYSILOXY) DIMETHICONE 3152 BIS(PENTAERYTHRITYL TRIACRYLATE) PENTAERYTHRITYL DIACRYLATE/IPDI COPOLYMER 3153 BIS-(PHENOXYACRYLOYLOXYPROPANOL) HDI 3154 BIS-(POLYGLYCERYL-3 OXYPHENYLPROPYL) DIMETHICONE 3155 BIS-(POLYGLYCERYL-7 OXYPHENYLPROPYL) DIMETHICONE 3156 BIS(PPG-7 UNDECENETH-21) DIMETHICONE 3157 BIS(T-BUTYL BENZOXAZOLYL) THIOPHENE 3158 BIS-(TETRAMETHYL HYDROXYPIPERIDINYL) SEBACATE 3159 BIS-(TMP DIALLYL ETHER) IPDI 3160 BIS(TRIOCTYLDODECYL CITRYL) DILINOLEATE 3161 BIS(TRIPEPTIDE-1) COPPER ACETATE 3162 BISABOLENE 3163 BISABOLOL 3164 BIS-ACRYLOYL POLOXAMER 407 3165 BIS-ADAMANTANYL PEG-2300 DICARBOXAMIDE 3166 BIS-ADAMANTYL PEG-800 DICARBOXAMIDE 3167 BISAMINO PEG/PPG-41/3 AMINOETHYL PG-PROPYL DIMETHICONE 3168 BIS-AMINOETHOXYETHANE/GUANIDINE HCL COPOLYMER 3169 BIS-AMINOPROPYL DIGLYCOL 3170 BIS-AMINOPROPYL DIGLYCOL DIMALEATE 3171 BIS-AMINOPROPYL DIMETHICONE 3172 BIS-AMINOPROPYL DIMETHICONE/IPDI COPOLYMER 3173 BIS-AMINOPROPYL/ETHOXY AMINOPROPYL DIMETHICONE 3174 BIS-ARACHIDYL PEG-400/SMDI COPOLYMER 3175 BIS-BEHENYL/ISOSTEARYL/PHYTOSTERYL DIMER DILINOLEYL DIMER DILINOLEATE 3176 BIS-BEHENYL/PHYTOSTERYL DIMER DILINOLEATE 3177 BIS-BENZYL BUTYLENE GLYCOL/IPDI COPOLYMER 3178 BIS-BENZYL PROPANEDIOL/IPDI COPOLYMER 3179 BIS-BENZYL UNDECANOATE DIMETHICONE 3180 BIS-BUTYLDIMETHICONE POLYGLYCERYL-3 3181 BIS-BUTYLOXYAMODIMETHICONE/PEG-60 COPOLYMER 3182 BIS-C10-28 ALKYL DIMETHICONE 3183 BIS-C16-18 ALKYL GLYCERYL UNDECYL DIMETHICONE 3184 BIS-C16-20 ISOALKOXY TMHDI/PEG-90 COPOLYMER 3185 BIS-C24-28 HYDROXYALKYL OLIVOYL GLUTAMATE 3186 BIS-CAPRYLOYLOXYPALMITAMIDO ISOPROPANOL 3187 BIS-CAPRYLYLAMINOETHYL GLYCINE 3188 BIS-CARBOXYDECYL DIMETHICONE 3189 BIS-CETEARAMIDOETHYLDIETHONIUM SUCCINOYL HYDROLYZED KERATIN 3190 BIS-CETEARAMIDOETHYLDIETHONIUM SUCCINOYL HYDROLYZED SOY PROTEIN 3191 BIS-CETEARYL AMODIMETHICONE 3192 BIS-CETYL CETYL DIMETHICONE 3193 BIS-CETYL/PEG-8 CETYL PEG-8 DIMETHICONE 3194 BIS-COUMARAMIDO PROPANE 3195 BIS-COUMARAMIDOBUTANE 3196 BIS-DECYLTETRADECANYL IPDI/PEG-795 COPOLYMER 3197 BIS-DEMETHOXYCURCUMIN 3198 BIS-DIAMINOPYRIMIDINE OXIDE ZINC ACETATE 3199 BIS-DICAPROLACTONE ETHOXYACRYLATE DIGLYCOL/IPDI COPOLYMER 3200 BIS-DICAPROLACTONE ETHOXYACRYLATE IPDI 3201 BIS-DIGLYCERYL POLYACYLADIPATE-1 3202 BIS-DIGLYCERYL POLYACYLADIPATE-2 3203 BIS-DIHYDROXYCINNAMIDO PROPANE 3204 BIS-DIISOPROPANOLAMINO-PG-PROPYL DIMETHICONE/BIS-ISOBUTYL PEG-14 COPOLYMER 3205 BIS-DIISOPROPYLPHENYL TETRAPHENOXYPERYLENE TETRACARBOXDIIMIDE 3206 BIS-DIMETHICONE 3207 BIS-DIMONIUM METHOSULFATE 3208 BIS-DIOCTADECYLAMIDE DIMER DILINOLEIC ACID/ETHYLENEDIAMINE COPOLYMER 3209 BIS-DIPHENYLETHYL DISILOXANE 3210 BIS-DODECYLHEXADECYL DIMER DILINOLEATE/PROPANEDIOL COPOLYMER 3211 BIS-ETHOXYDIGLYCOL CYCLOHEXANE 1,4-DICARBOXYLATE 3212 BIS-ETHOXYDIGLYCOL SUCCINATE 3213 BIS-ETHYL ETHYL METHICONE 3214 BIS-ETHYL(ISOSTEARYLIMIDAZOLINE) ISOSTEARAMIDE 3215 BIS-ETHYLHEXYL BIS-OLEYL PYROMELLITAMIDE 3216 BIS-ETHYLHEXYL HYDROXYDIMETHOXY BENZYLMALONATE 3217 BIS-ETHYLHEXYL POLY(1,4-BUTANEDIOL)-13/IPDI COPOLYMER 3218 BIS-ETHYLHEXYL POLY(1,4-BUTANEDIOL)-14/IPDI COPOLYMER 3219 BIS-ETHYLHEXYL POLY(1,4-BUTANEDIOL)-22/DMPA/NEOPENTYL GLYCOL/IPDI COPOLYMER 3220 BIS-ETHYLHEXYL POLY(1,4-BUTANEDIOL)-22/IPDI COPOLYMER 3221 BIS-ETHYLHEXYL POLY(CAPROLACTONE NEOPENTYL GLYCOL)/IPDI COPOLYMER 3222 BIS-ETHYLHEXYL POLY(CAPROLACTONE/PENTAERYTHRITOL)/IPDI COPOLYMER 3223 BIS-ETHYLHEXYL POLY(CAPROLACTONE/PENTAERYTHRITOL)/IPDI COPOLYMER SUCCINATE 3224 BIS-ETHYLHEXYLOXYPHENOL METHOXYPHENYL TRIAZINE 3225 BIS-ETHYLHYDROXYCYCLOHEXYL METHACRYLATE DIMETHICONE 3226 BIS-ETHYLHYDROXYCYCLOHEXYL METHACRYLATE DIMETHICONE/BUTYL ACRYLATE CROSSPOLYMER 3227 BIS-FERULAMIDOBUTANE 3228 BIS-GLUCONAMIDOETHYLAMINOPROPYL DIMETHICONE 3229 BIS-GLYCERYL ASCORBATE 3230 BIS-GLYOXYLOYL CYSTINE 3231 BIS-HEA IPDI/PPG-26 COPOLYMER 3232 BIS-HEA IPDI/PPG-53 COPOLYMER 3233 BIS-HEA POLY(1,4-BUTANEDIOL)-22/IPDI COPOLYMER 3234 BIS-HEA POLY(1,4-BUTANEDIOL)-9/IPDI COPOLYMER 3235 BIS-HEA POLY(1,4-BUTANEDIOL)-9/TDI COPOLYMER 3236 BIS-HEA POLY(CAPROLACTONE DIGLYCOL)/IPDI COPOLYMER 3237 BIS-HEA POLY(GLYCOL/1,4-BUTANEDIOL ADIPATE)/IPDI COPOLYMER 3238 BIS-HEA POLY(HEXAMETHYLENE/METHYLPENTYLENE CARBONATE)/IPDI COPOLYMER 3239 BIS-HEA POLYCAPROLACTONE DIOL/HDI COPOLYMER 3240 BIS-HEA POLYCAPROLACTONE DIOL/IPDI COPOLYMER 3241 BIS-HEA POLYDIETHYLENEGLYCOL ADIPATE/IPDI COPOLYMER 3242 BIS-HEA POLYGLYCOL ADIPATE/IPDI COPOLYMER 3243 BIS-HEA SMDI/PPG-6 COPOLYMER 3244 BIS-HEA/HEMA POLY(1,4-BUTANEDIOL)-41/1,2-BUTANEDIOL/IPDI COPOLYMER 3245 BIS-HEMA IPDI 3246 BIS-HEMA IPDI/PEG-4 COPOLYMER 3247 BIS-HEMA IPDI/PPG-12 COPOLYMER 3248 BIS-HEMA POLOXAMER 251/IPDI COPOLYMER 3249 BIS-HEMA POLY(1,4-BUTANEDIOL ADIPATE)/IPDI COPOLYMER 3250 BIS-HEMA POLY(1,4-BUTANEDIOL)-13/1,4-BUTANEDIOL/IPDI COPOLYMER 3251 BIS-HEMA POLY(1,4-BUTANEDIOL)-14/IPDI COPOLYMER 3252 BIS-HEMA POLY(1,4-BUTANEDIOL)-14/PEG-2/PPG-3/IPDI COPOLYMER 3253 BIS-HEMA POLY(1,4-BUTANEDIOL)-22/DMPA/NEOPENTYL GLYCOL/IPDI COPOLYMER 3254 BIS-HEMA POLY(1,4-BUTANEDIOL)-22/IPDI COPOLYMER 3255 BIS-HEMA POLY(1,4-BUTANEDIOL)-9/IPDI COPOLYMER 3256 BIS-HEMA POLY(BUTYLENE/HEXAMETHYLENE CARBONATE)/IPDI COPOLYMER 3257 BIS-HEMA POLY(CAPROLACTONE NEOPENTYL GLYCOL)/1,4 BUTANEDIOL/ IPDI COPOLYMER 3258 BIS-HEMA POLY(CAPROLACTONE NEOPENTYL GLYCOL)/IPDI COPOLYMER 3259 BIS-HEMA POLY(CAPROLACTONE/PENTAERYTHRITOL)/IPDI COPOLYMER 3260 BIS-HEMA POLY(CAPROLACTONE/PENTAERYTHRITOL)/IPDI COPOLYMER SUCCINATE 3261 BIS-HEMA POLY(HEXAMETHYLENE/ETHYLENE CARBONATE)/IPDI COPOLYMER 3262 BIS-HEMA POLY(METHYLPENTANEDIOL ADIPATE)/IPDI COPOLYMER 3263 BIS-HEMA POLY(PENTYLENE/HEXAMETHYLENE CARBONATE)/IPDI COPOLYMER 3264 BIS-HEMA POLY(PROPYLENE GLYCOL ADIPATE)/IPDI COPOLYMER 3265 BIS-HEMA POLYCAPROLACTONE DIOL/IPDI COPOLYMER 3266 BIS-HEMA POLYCAPROLACTONE/IPDI COPOLYMER 3267 BIS-HEMA POLYNEOPENTYL GLYCOL ADIPATE/IPDI COPOLYMER 3268 BIS-HEMA PPG-26/IPDI COPOLYMER 3269 BIS-HEXACOSYL DIMETHICONE 3270 BIS-HEXYLDIOXODECYL METHYL LYSINATE 3271 BIS-HPMA POLY(1,4-BUTANEDIOL)-9/TMDI COPOLYMER 3272 BIS-HYDROGEN DIMETHICONE 3273 BIS-HYDROGENATED TALLOW AMINE DILINOLEIC ACID/ETHYLENEDIAMINE COPOLYMER 3274 BIS-HYDROXY/METHOXY AMODIMETHICONE 3275 BIS-HYDROXYBENZYL SULFIDE 3276 BIS-HYDROXYETHOXYPROPYL DIMETHICONE 3277 BIS-HYDROXYETHOXYPROPYL DIMETHICONE BEESWAX ESTERS 3278 BIS-HYDROXYETHOXYPROPYL DIMETHICONE ISOSTEARATE 3279 BIS-HYDROXYETHOXYPROPYL DIMETHICONE/IPDI COPOLYMER ETHYLCARBAMATE 3280 BIS-HYDROXYETHOXYPROPYL DIMETHICONE/IPDI/SORBITAN STEARATE COPOLYMER 3281 BIS-HYDROXYETHOXYPROPYL DIMETHICONE/LACTIDE COPOLYMER 3282 BIS-HYDROXYETHOXYPROPYL DIMETHICONE/PEG-2 SOYAMINE/IPDI COPOLYMER 3283 BIS-HYDROXYETHYL ACRYLATE POLY(1,4-BUTANEDIOL)-9/IPDI COPOLYMER 3284 BIS-HYDROXYETHYL ACRYLATE POLY(1,4-BUTANEDIOL)-9/TMHDI COPOLYMER 3285 BIS-HYDROXYETHYL ACRYLATE POLY(NEOPENTYL GLYCOL ADIPATE)/IPDI COPOLYMER 3286 BIS-HYDROXYETHYL ACRYLATE POLYNEOPENTYL GLYCOL ADIPATE/TDI COPOLYMER 3287 BIS-HYDROXYETHYL COCOMONIUM NITRATE 3288 BIS-HYDROXYETHYL DIHYDROXYPROPYL STEARAMMONIUM CHLORIDE 3289 BIS-HYDROXYETHYL RAPESEEDMONIUM CHLORIDE 3290 BIS-HYDROXYETHYL TALLOWMONIUM CHLORIDE 3291 BIS-HYDROXYETHYL TOCOPHERYLSUCCINOYLAMIDO HYDROXYPROPANE 3292 BIS-HYDROXYETHYL TROMETHAMINE 3293 BIS-HYDROXYETHYLACRYLATE POLYHEXAMETHYLENE CARBONATE/IPDI COPOLYMER 3294 BIS-HYDROXYLAURYL DIMETHICONE/IPDI COPOLYMER 3295 BIS-HYDROXYPROPYL DIMETHICONE 3296 BIS-HYDROXYPROPYL DIMETHICONE BEHENATE 3297 BIS-HYDROXYPROPYL DIMETHICONE/SMDI COPOLYMER 3298 BIS-HYDROXYPROPYLMETHACRYLATE POLY(1,4-BUTANEDIOL)-9/IPDI COPOLYMER 3299 BIS-HYDROXYPROPYLTRISILOXYL IPDI/PEG-14 COPOLYMER 3300 BIS-HYDROXYPROPYLTRISILOXYL IPDI/PEG-23 COPOLYMER 3301 BIS-ISOBUTYL PEG/PPG-10/7/DIMETHICONE COPOLYMER 3302 BIS-ISOBUTYL PEG/PPG-20/35/AMODIMETHICONE COPOLYMER 3303 BIS-ISOBUTYL PEG-13/DIMETHICONE COPOLYMER 3304 BIS-ISOBUTYL PEG-14/AMODIMETHICONE COPOLYMER 3305 BIS-ISOBUTYL PEG-15/AMODIMETHICONE COPOLYMER 3306 BIS-ISOBUTYL PEG-24/PPG-7/DIMETHICONE COPOLYMER 3307 BIS-ISOPROPYLACETOMETHYL BENZATHINE 3308 BIS-ISOSTEAROYL CASTOR OIL/DIMER DILINOLEATE COPOLYMER 3309 BIS-ISOSTEARYL 1,4-BUTANEDIOL/HDI/HYDROGENATED DIMER DILINOLEYL ALCOHOL COPOLYMER 3310 BIS-ISOSTEARYL DIMER DILINOLEYL DIMER DILINOLEATE 3311 BIS-LAURYL COCAMINOPROPYLAMINE/HDI/PEG-100 COPOLYMER 3312 BIS-LAURYL LACTATE IPDI/PEG-2 SOYAMINE COPOLYMER 3313 BIS-LAURYLDIMONIUMHYDROXYETHYL BROMIDE (PEG-220/SMDI COPOLYMER) 3314 BISMALEATE 3315 BIS-MERCAPTOPROPYL DIMETHICONE 3316 BIS-METHACRYLOYLOXYETHYLCARBAMOYL POLOXAMER 251 3317 BIS-METHACRYLOYLOXYETHYLCARBAMOYL POLYCAPROLACTONE 3318 BIS-METHOXY PEG-10 DIMETHYL MEA/HDI/BIS-PEG-10 DIMETHICONE COPOLYMER 3319 BIS-METHOXY PEG-10 POLY(TETRAMETHYLXYLENE DIISOCYANATE) 3320 BIS-METHOXY PEG-114 POLYCAPROLACTONE DIOL/IPDI COPOLYMER 3321 BIS-METHOXY PEG-13 PEG-438/PPG-110 SMDI COPOLYMER 3322 BIS-METHOXY PEG-13 PEG-502/PPG-57/SMDI COPOLYMER 3323 BIS-METHOXY PEG-15/PPG-4 DIMETHICONE 3324 BIS-METHOXY PEG-40 POLYEPSILON CAPROLACTONE 3325 BIS-METHOXYETHOXY METHANE 3326 BIS-METHOXYPHENYL HEPTANEDIONE 3327 BIS-METHOXYPROPYLAMIDO ISODOCOSANE 3328 BIS-METHYLISOCYTOSINE HYDROGENATED POLYBUTADIENE/IPDI COPOLYMER 3329 BISMUTH CITRATE 3330 BISMUTH SUBGALLATE 3331 BISMUTH SUBNITRATE 3332 BIS-OCTYLDODECYL DIMER DILINOLEATE/PROPANEDIOL COPOLYMER 3333 BIS-OCTYLDODECYL/STEARYL HYDROGENATED DIMER DILINOLEIC ACID/PROPANEDIOL COPOLYMER 3334 BIS-OLEAMIDO ISOPROPYL ALCOHOL 3335 BIS-PABA PORPHYRA 334 3336 BIS-PALMITOYL TROMETHAMINE 3337 BIS-PALMITOYLOXYCAPRAMIDO ISOPROPANOL 3338 BIS-PCA DIMETHICONE 3339 BIS-PEG/PPG-14/14 DIMETHICONE 3340 BIS-PEG/PPG-15/5 DIMETHICONE 3341 BIS-PEG/PPG-16/16 PEG/PPG-16/16 DIMETHICONE 3342 BIS-PEG/PPG-18/6 DIMETHICONE 3343 BIS-PEG/PPG-20/20 DIMETHICONE 3344 BIS-PEG/PPG-20/5 PEG/PPG-20/5 DIMETHICONE 3345 BIS-PEG/PPG-21/7 DIMETHICONE 3346 BIS-PEG-1 DIMETHICONE 3347 BIS-PEG-1 DIMETHICONE/PPG-26/IPDI COPOLYMER 3348 BIS-PEG-10 DIMETHICONE 3349 BIS-PEG-10 DIMETHICONE/DIMER DILINOLEATE COPOLYMER 3350 BIS-PEG-12 DIMETHICONE 3351 BIS-PEG-12 DIMETHICONE BEESWAX 3352 BIS-PEG-12 DIMETHICONE CANDELILLATE 3353 BIS-PEG-15 DIMETHICONE/IPDI COPOLYMER 3354 BIS-PEG-15 METHYL ETHER DIMETHICONE 3355 BIS-PEG-18 DISILOXANE 3356 BIS-PEG-18 METHYL ETHER DIMETHYL SILANE 3357 BIS-PEG-20 DIMETHICONE 3358 BIS-PEG-4 DIMETHICONE 3359 BIS-PEG-8 DIMETHICONE 3360 BIS-PEG-8 PEG-8 DIMETHICONE 3361 BIS-PENTAERYTHRITOL TRIACRYLATE/SMDI COPOLYMER 3362 BIS-PENTAERYTHRITYL TRIACRYLATE POLY(1,4-BUTANEDIOL)-9/GYCOL/IPDI COPOLYMER 3363 BISPHENYLHEXAMETHICONE 3364 BIS-PHENYLISOPROPYL PHENYLISOPROPYL DIMETHICONE/VINYL DIMETHICONE CROSSPOLYMER 3365 BIS-PHENYLPROPYL DIMETHICONE 3366 BIS-PMMA/POLYBUTYL ACRYLATE COPOLYMER 3367 BISPOLYETHYLENE DIMETHICONE 3368 BIS-PPG-15 DIMETHICONE IPDI COPOLYMER C30-50 ALKYLCARBAMATE 3369 BIS-PPG-15 DIMETHICONE/IPDI COPOLYMER 3370 BISPYRITHIONE 3371 BIS-RETINAMIDO METHYLPENTANE 3372 BIS-RETINOYL GEROTINE BIS-HYDROXYSUCCINIMIDE 3373 BIS-SH-DECAPEPTIDE-9 PORPHYRA 334 3374 BIS-SH-PENTAPEPTIDE-38 PORPHYRA 334 3375 BIS-SH-PENTAPEPTIDE-5 PORPHYRA 334 3376 BIS-SOYOYL/RAPESEEDOYL ETHYL HYDROXYETHYLMONIUM METHOSULFATE 3377 BIS-STEAROXYDIMETHYLSILANE 3378 BIS-STEAROXYETHYL DIMETHICONE 3379 BIS-STEARYL DIMETHICONE 3380 BIS-STEARYL IPDI/PEG-795 COPOLYMER 3381 BIS-STEARYL PEG/PPG-8/6 SMDI/PEG-400 COPOLYMER 3382 BIS-TMP DIMETHICONE 3383 BIS-TRIMETHOXYSILYLETHYL TETRAMETHYLDISILOXYETHYL DIMETHICONE 3384 BIS-TRIMETHYLBENZOYL PHENYLPHOSPHINE OXIDE 3385 BIS-VINYL DIMETHICONE/DIMETHICONE COPOLYMER 3386 BIS-VINYL DIPHENYL DIMETHICONE 3387 BIS-VINYLDIMETHICONE 3388 BIS-VINYLDIMETHICONE CROSSPOLYMER 3389 BIS-VINYLDIMETHICONE/BIS-ISOBUTYL PPG-20 CROSSPOLYMER 3390 BIS-VINYLDIMETHICONE/PEG-10 DIMETHICONE CROSSPOLYMER 3391 BIS-VINYLDIMETHICONE/PPG-20 CROSSPOLYMER 3392 BITTER CHERRY SEED OIL PEG-8 ESTERS 3393 BITTERN 3394 BIXA ORELLANA LEAF EXTRACT 3395 BIXA ORELLANA LEAF POWDER 3396 BIXA ORELLANA PULP EXTRACT 3397 BIXA ORELLANA SEED 3398 BIXA ORELLANA SEED EXTRACT 3399 BIXA ORELLANA SEED OIL 3400 BLACK CURRANT SEED OIL/OLIVE OIL/AMINOPROPANEDIOL ESTERS 3401 BLACK SEA ROD OIL 3402 BLACK STRAP POWDER 3403 BLAKESLEA TRISPORA MYCELIUM EXTRACT 3404 BLECHNUM DISCOLOR LEAF EXTRACT 3405 BLETIA HYACINTHINA BULB EXTRACT 3406 BLETILLA STRIATA CALLUS EXTRACT 3407 BLETILLA STRIATA CALLUS POWDER 3408 BLETILLA STRIATA ROOT EXTRACT 3409 BLETILLA STRIATA ROOT POWDER 3410 BLETILLA STRIATA ROOT WATER 3411 BLETILLA STRIATA ROOT/STALK POWDER 3412 BLUE 1 LAKE 3413 BOBGUNNIA MADAGASCARIENSIS WOOD EXTRACT 3414 BOCOA PROUACENSIS EXTRACT 3415 BOEHMERIA NIPONONIVEA LEAF EXTRACT 3416 BOEHMERIA NIVEA LEAF EXTRACT 3417 BOEHMERIA NIVEA ROOT EXTRACT 3418 BOEHMERIA PANNOSA BRANCH/LEAF EXTRACT 3419 BOEHMERIA SIEBOLDIANA EXTRACT 3420 BOEHMERIA SPICATA EXTRACT 3421 BOERHAVIA DIFFUSA ROOT EXTRACT 3422 BOERHAVIA REPENS EXTRACT 3423 BOERHAVIA REPENS POWDER 3424 BOESENBERGIA PANDURATA RHIZOME EXTRACT 3425 BOESENBERGIA PANDURATA ROOT OIL 3426 BOLBOSTEMMA PANICULATUM STEM EXTRACT 3427 BOLETUS AEREUS/AESTIVALIS/EDULIS/PINICOLA EXTRACT 3428 BOLETUS EDULIS WHOLE PLANT EXTRACT 3429 BOLETUS EDULIS WHOLE PLANT OIL 3430 BOMBAX COSTATUM LEAF CELL EXTRACT 3431 BOMBAX MALABARICUM FLOWER EXTRACT 3432 BOMBYX LIPIDA 3433 BOMBYX MORI EXTRACT 3434 BORAGE SEED OIL AMINOPROPANEDIOL AMIDES 3435 BORAGE SEED OIL PEG-7 DIMETHICONE ESTERS 3436 BORAGE SEED OIL PEG-8 ESTERS 3437 BORAGE SEED OIL POLYGLYCERYL-4 ESTERS 3438 BORAGE SEED OIL POLYGLYCERYL-6 ESTERS 3439 BORAGE SEED OIL/HYDROGENATED BORAGE SEED OIL ESTERS 3440 BORAGO OFFICINALIS ETHYL ESTER 3441 BORAGO OFFICINALIS EXTRACT 3442 BORAGO OFFICINALIS LEAF EXTRACT 3443 BORAGO OFFICINALIS SEED EXTRACT 3444 BORAGO OFFICINALIS SEED OIL 3445 BORAGO OFFICINALIS/LAVANDULA ANGUSTIFOLIA/HYACINTHUS ORIENTALIS/SALVIA SCLAREA/(CENTAUREA CYANUS/CHAMOMILLA RECUTITA) FLOWER/CHAMOMILLA RECUTITA LEAF WATER 3446 BORASSUS FLABELLIFER SAP 3447 BORIC ACID 3448 BORNANEDIONE 3449 BORNELONE 3450 BORNEOL 3451 BORNYL ACETATE 3452 BORNYL ISOVALERATE 3453 BOROJOA PATINOI FRUIT JUICE 3454 BORON NITRIDE 3455 BORONIA MEGASTIGMA FLOWER EXTRACT 3456 BORONIA MEGASTIGMA FLOWER OIL 3457 BORONOPHENYLALANINE HCL 3458 BOSCHNIAKIA ROSSICA EXTRACT 3459 BOSWELLIA CARTERII BARK POWDER 3460 BOSWELLIA CARTERII GUM 3461 BOSWELLIA CARTERII GUM ABSOLUTE 3462 BOSWELLIA CARTERII GUM EXTRACT 3463 BOSWELLIA CARTERII GUM OIL 3464 BOSWELLIA CARTERII GUM WATER 3465 BOSWELLIA CARTERII OIL 3466 BOSWELLIA CARTERII RESIN EXTRACT 3467 BOSWELLIA FREREANA RESIN 3468 BOSWELLIA FREREANA RESIN OIL 3469 BOSWELLIA NEGLECTA RESIN OIL 3470 BOSWELLIA PAPYRIFERA RESIN OIL 3471 BOSWELLIA PAPYRIFERA/SACRA/SERRATA RESIN EXTRACT 3472 BOSWELLIA SACRA GUM/RESIN EXTRACT 3473 BOSWELLIA SACRA RESIN OIL 3474 BOSWELLIA SACRA RESIN WATER 3475 BOSWELLIA SERRATA EXTRACT 3476 BOSWELLIA SERRATA GUM 3477 BOSWELLIA SERRATA GUM EXTRACT 3478 BOSWELLIA SERRATA LEAF CELL EXTRACT 3479 BOSWELLIA SERRATA OIL 3480 BOSWELLIA SERRATA RESIN EXTRACT 3481 BOSWELLIA SERRATA WATER 3482 BOTRYCHIUM SCHAFFNERI EXTRACT 3483 BOTRYCHIUM TERNATUM EXTRACT 3484 BOTRYCHIUM VIRGINIANUM EXTRACT 3485 BOTRYOCLADIA ADHAERENS CALLUS EXTRACT 3486 BOTRYOCLADIA OCCIDENTALIS EXTRACT 3487 BOTRYOCOCCUS BRAUNII EXTRACT 3488 BOTRYTIS CINEREA FERMENT LYSATE FILTRATE 3489 BOTRYTIS CINEREA/GINSENG FRUIT FERMENT FILTRATE 3490 BOTRYTIS FERMENT EXTRACT FILTRATE 3491 BOUGAINVILLEA GLABRA FLOWER EXTRACT 3492 BOUGAINVILLEA GLABRA LEAF CELL EXTRACT 3493 BOUGAINVILLEA SPECTABILIS LEAF CELL EXTRACT 3494 BOURBON EXTRACT 3495 BRACHIARIA MUTICA EXTRACT 3496 BRACHIARIA MUTICA POWDER 3497 BRACHYCHITON ACERIFOLIUS FLOWER EXTRACT 3498 BRACHYCHITON ACERIFOLIUS LEAF EXTRACT 3499 BRAIN EXTRACT 3500 BRAIN LIPIDS 3501 BRASENIA SCHREBERI LEAF EXTRACT 3502 BRASSICA ALBA SEED EXTRACT 3503 BRASSICA ALBA SPROUT EXTRACT 3504 BRASSICA ALCOHOL 3505 BRASSICA CAMPESTRIS EXTRACT 3506 BRASSICA CAMPESTRIS FLOWER EXTRACT 3507 BRASSICA CAMPESTRIS OIL UNSAPONIFIABLES 3508 BRASSICA CAMPESTRIS SEED EXTRACT 3509 BRASSICA CAMPESTRIS SEED OIL 3510 BRASSICA CAMPESTRIS SPROUT EXTRACT 3511 BRASSICA CAMPESTRIS STEROLS 3512 BRASSICA CAMPESTRIS/ALEURITES FORDI OIL COPOLYMER 3513 BRASSICA GLYCERIDES 3514 BRASSICA JUNCEA SEED EXTRACT 3515 BRASSICA JUNCEA SPROUT EXTRACT 3516 BRASSICA NAPUS EXTRACT 3517 BRASSICA NAPUS FLOWER EXTRACT 3518 BRASSICA NAPUS SEED EXTRACT 3519 BRASSICA NAPUS SEED OIL 3520 BRASSICA NAPUS SPROUT EXTRACT 3521 BRASSICA NIGRA SEED EXTRACT 3522 BRASSICA NIGRA SEED POWDER 3523 BRASSICA OLERACEA ACEPHALA JUICE 3524 BRASSICA OLERACEA ACEPHALA LEAF EXTRACT 3525 BRASSICA OLERACEA ACEPHALA POWDER 3526 BRASSICA OLERACEA ACEPHALA SEED OIL 3527 BRASSICA OLERACEA ACEPHALA SPROUT EXTRACT 3528 BRASSICA OLERACEA BOTRYTIS EXTRACT 3529 BRASSICA OLERACEA BOTRYTIS OIL UNSAPONIFIABLES 3530 BRASSICA OLERACEA CAPITATA JUICE 3531 BRASSICA OLERACEA CAPITATA LEAF EXTRACT 3532 BRASSICA OLERACEA CAPITATA LEAF WATER 3533 BRASSICA OLERACEA CAPITATA LEAF/STEM EXTRACT 3534 BRASSICA OLERACEA CAPITATA LEAF/STEM OIL 3535 BRASSICA OLERACEA CAPITATA SPROUT EXTRACT 3536 BRASSICA OLERACEA GEMMIFERA EXTRACT 3537 BRASSICA OLERACEA GONGYLODES EXTRACT 3538 BRASSICA OLERACEA GONGYLODES SPROUT EXTRACT 3539 BRASSICA OLERACEA ITALICA EXTRACT 3540 BRASSICA OLERACEA ITALICA JUICE 3541 BRASSICA OLERACEA ITALICA LEAF/ROOT EXTRACT 3542 BRASSICA OLERACEA ITALICA SEED 3543 BRASSICA OLERACEA ITALICA SEED EXTRACT 3544 BRASSICA OLERACEA ITALICA SEED OIL 3545 BRASSICA OLERACEA ITALICA SPROUT EXTRACT 3546 BRASSICA OLERACEA ITALICA SPROUT POWDER 3547 BRASSICA OLERACEA ITALICA WATER 3548 BRASSICA RAPA CALLUS EXTRACT 3549 BRASSICA RAPA LEAF EXTRACT 3550 BRASSICA RAPA ROOT EXTRACT 3551 BRASSICA RAPA SEED EXTRACT 3552 BRASSICA SPROUT EXTRACT 3553 BRASSICAMIDOPROPYL DIMETHYLAMINE 3554 BRASSICYL AMINOLAURATE ESYLATE 3555 BRASSICYL ISOLEUCINATE ESYLATE 3556 BRASSICYL VALINATE ESYLATE 3557 BRASSOCATTLEYA MARCELLA KOSS LEAF/STEM EXTRACT 3558 BREVOORTIA OIL 3559 BRIAREUM EXCAVATUM EXTRACT 3560 BRILLIANT BLACK 1 3561 BRINE SHRIMP EXTRACT 3562 BROMELAIN 3563 BROMELIA BALANSEA EXTRACT 3564 BROMOCHLOROPHENE 3565 BROMOCINNAMAL 3566 BROMOCRESOL GREEN 3567 BROMOETHYL PCA 3568 BROMOPHENYL PROPENAMINOETHYL ISOQUINOLINESULFONAMIDE HCL 3569 BROMOTHYMOL BLUE 3570 BROMPHENOL BLUE 3571 BRONZITE POWDER 3572 BROUSSONETIA KAZINOKI BARK EXTRACT 3573 BROUSSONETIA KAZINOKI CALLUS CULTURE EXTRACT 3574 BROUSSONETIA KAZINOKI ROOT EXTRACT 3575 BROUSSONETIA KAZINOKI STEM EXTRACT 3576 BROUSSONETIA PAPYRIFERA BARK EXTRACT 3577 BROWN RICE VINEGAR 3578 BRUCEA AMARISSIMA GALL EXTRACT 3579 BRUCINE SULFATE 3580 BRYONOLIC ACID 3581 BUBULUM OIL 3582 BUCHANANIA LANZAN SEED EXTRACT 3583 BUDDLEJA AXILLARIS LEAF EXTRACT 3584 BUDDLEJA DAVIDII EXTRACT 3585 BUDDLEJA DAVIDII LEAF CELL CULTURE EXTRACT 3586 BUDDLEJA DAVIDII LEAF EXTRACT 3587 BUDDLEJA DAVIDII MERISTEM CELL CULTURE 3588 BUDDLEJA GLOBOSA LEAF EXTRACT 3589 BUDDLEJA OFFICINALIS FLOWER EXTRACT 3590 BUDDLEJA OFFICINALIS LEAF EXTRACT 3591 BUETTNERIA ANDAMENSIS BARK EXTRACT 3592 BUFFALO FAT 3593 BUGLOSSOIDES ARVENSIS SEED OIL 3594 BULBINE FRUTESCENS LEAF JUICE 3595 BULNESIA SARMIENTOI EXTRACT 3596 BULNESIA SARMIENTOI EXTRACT ACETYLATED 3597 BULNESIA SARMIENTOI WOOD OIL 3598 BUMETRIZOLE 3599 BUPLEURUM CHINENSE ROOT EXTRACT 3600 BUPLEURUM FALCATUM CALLUS CULTURE EXTRACT 3601 BUPLEURUM FALCATUM FLOWER/LEAF/STEM EXTRACT 3602 BUPLEURUM FALCATUM ROOT EXTRACT 3603 BURSERA BIPINNATA RESIN EXTRACT 3604 BURSERA FAGAROIDES WOOD OIL 3605 BURSERA GRAVEOLENS FRUIT OIL 3606 BURSERA GRAVEOLENS WOOD OIL 3607 BURSERA SIMARUBA BARK EXTRACT 3608 BUTADIENE/ACRYLONITRILE COPOLYMER 3609 BUTADIENE/ISOPRENE COPOLYMER 3610 BUTANE 3611 BUTANEDIOL/ADIPIC ACID COPOLYMER 3612 BUTEA FRONDOSA FLOWER 3613 BUTEA FRONDOSA FLOWER EXTRACT 3614 BUTEA MONOSPERMA BARK EXTRACT 3615 BUTEA SUPERBA EXTRACT 3616 BUTEA SUPERBA ROOT EXTRACT 3617 BUTEA SUPERBA ROOT POWDER 3618 BUTENDIOL/VINYL ALCOHOL COPOLYMER 3619 BUTENE/ISOBUTENE COPOLYMER 3620 BUTENE/PROPYLENE COPOLYMER 3621 BUTENYL AMINOLEVULINATE HCL 3622 BUTENYL ISOAMYLOXYACETATE 3623 BUTENYLIDENE-TRIMETHYLCYCLOHEXENONE 3624 BUTETH-2 ACETATE 3625 BUTETH-3 3626 BUTETH-3 CARBOXYLIC ACID 3627 BUTOXY CHITOSAN 3628 BUTOXY PEG-4 PG-AMODIMETHICONE 3629 BUTOXYDIGLYCOL 3630 BUTOXYETHANOL 3631 BUTOXYETHYL ACETATE 3632 BUTOXYETHYL NICOTINATE 3633 BUTOXYETHYL STEARATE 3634 BUTOXYHYDROXYPROPYL CETYL HYDROXYETHYLCELLULOSE 3635 BUTOXYNOL-19 CARBOXYLIC ACID 3636 BUTOXYNOL-5 CARBOXYLIC ACID 3637 BUTTER 3638 BUTTER DECYL ESTERS 3639 BUTTER EXTRACT 3640 BUTTER GLYCERIDES 3641 BUTTERMILK EXTRACT POWDER 3642 BUTTERMILK POWDER 3643 BUTYL 2-GLYCERYL ASCORBATE 3644 BUTYL 2-METHYLBUTYRATE 3645 BUTYL 3-GLYCERYL ASCORBATE 3646 BUTYL ACETATE 3647 BUTYL ACETYL RICINOLEATE 3648 BUTYL ACRYLATE 3649 BUTYL ACRYLATE/C6-14 PERFLUOROALKYLETHYL ACRYLATE/MERCAPTOPROPYL DIMETHICONE COPOLYMER 3650 BUTYL ACRYLATE/CYCLOHEXYL METHACRYLATE COPOLYMER 3651 BUTYL ACRYLATE/ETHYLHEXYL METHACRYLATE COPOLYMER 3652 BUTYL ACRYLATE/ETHYLTRIMONIUM CHLORIDE METHACRYLATE/STYRENE COPOLYMER 3653 BUTYL ACRYLATE/GLYCOL DIMETHACRYLATE CROSSPOLYMER 3654 BUTYL ACRYLATE/HYDROXYETHYL METHACRYLATE COPOLYMER 3655 BUTYL ACRYLATE/HYDROXYPROPYL DIMETHICONE ACRYLATE COPOLYMER 3656 BUTYL ACRYLATE/ISOPROPYLACRYLAMIDE/PEG-18 DIMETHACRYLATE CROSSPOLYMER 3657 BUTYL ACRYLATE/LAURYL METHACRYLATE/METHACRYLOYLOXYPROPYL DIMETHICONE COPOLYMER 3658 BUTYL ACRYLATE/STYRENE COPOLYMER 3659 BUTYL ANGELATE 3660 BUTYL ANTHRANILATE 3661 BUTYL AVOCADATE 3662 BUTYL BABASSUATE 3663 BUTYL BENZOATE 3664 BUTYL BENZOIC ACID/PHTHALIC ANHYDRIDE/TRIMETHYLOLETHANE COPOLYMER 3665 BUTYL BUTYRATE 3666 BUTYL BUTYROLACTATE 3667 BUTYL CINNAMALDEHYDE 3668 BUTYL CINNAMATE 3669 BUTYL DIETHANOLAMINE 3670 BUTYL DIMETHICONE ACRYLATE/CYCLOHEXYLMETHACRYLATE/ETHYLHEXYL ACRYLATE COPOLYMER 3671 BUTYL ESTER OF ETHYLENE/MA COPOLYMER 3672 BUTYL ESTER OF PVM/MA COPOLYMER 3673 BUTYL ETHYL KETONE 3674 BUTYL ETHYL PROPANEDIOL 3675 BUTYL ETHYLPROPANEDIYL ETHYLHEXANOATE 3676 BUTYL FORMATE 3677 BUTYL GLUCOSIDE 3678 BUTYL GLYCOLATE 3679 BUTYL HEXANOATE 3680 BUTYL HIDROXYBUTYRATE 3681 BUTYL HYDROXYBUTYRATE 3682 BUTYL HYDROXYCYCLOHEXANE CARBOXYLATE 3683 BUTYL ISOBUTYRATE 3684 BUTYL ISOHEXANOATE 3685 BUTYL ISOSTEARATE 3686 BUTYL ISOVALERATE 3687 BUTYL LACTATE 3688 BUTYL LAEVULINATE 3689 BUTYL METHACRYLATE 3690 BUTYL METHACRYLATE/ACRYOYLOXY PG METHACRYLATE COPOLYMER 3691 BUTYL METHACRYLATE/DMAPA ACRYLATES/VINYLACETAMIDE CROSSPOLYMER 3692 BUTYL METHOXYDIBENZOYLMETHANE 3693 BUTYL MYRISTATE 3694 BUTYL OCTANOATE 3695 BUTYL OLEATE 3696 BUTYL PABA 3697 BUTYL PHENETHYL ETHER 3698 BUTYL PHENYLACETATE 3699 BUTYL PHTHALYL BUTYL GLYCOLATE 3700 BUTYL POLYDIMETHYLSILOXY ETHOXYPROPYL PHOSPHATE 3701 BUTYL POLYDIMETHYLSILOXYL ETHYLENE/PROPYLENE/VINYLNORBORNENE COPOLYMER 3702 BUTYL PROPIONATE 3703 BUTYL RESORCINOL BIS-SUCCINOYLPHYTOSPHINGOSINE 3704 BUTYL SALICYLATE 3705 BUTYL STEARATE 3706 BUTYL THIOGLYCOLATE 3707 BUTYL TIGLATE 3708 BUTYL UNDECENOATE 3709 BUTYLAMINOETHYL METHACRYLATE CROSSPOLYMER 3710 BUTYLATED POLYOXYMETHYLENE UREA 3711 BUTYLATED PVP 3712 BUTYLATED XYLENOL 3713 BUTYLCARBAMOETHYL METHACRYLATE 3714 BUTYLDIHYDRODIMETHYLPYRAN 3715 BUTYLDIMETHICONE METHACRYLATE/METHYL METHACRYLATE CROSSPOLYMER 3716 BUTYLDIMETHICONYL PROPOXYETHYLCARBAMOYLPROPYL SILSESQUIOXANE 3717 BUTYLDIMONIUMHYDROXYPROPYL BUTYLGLUCOSIDES CHLORIDE 3718 BUTYLDIMONIUMHYDROXYPROPYL LAURYLGLUCOSIDES CHLORIDE 3719 BUTYLENE CARBONATE 3720 BUTYLENE GLYCOL 3721 BUTYLENE GLYCOL BEHENATE 3722 BUTYLENE GLYCOL COCOATE 3723 BUTYLENE GLYCOL DICAPRYLATE/DICAPRATE 3724 BUTYLENE GLYCOL DIISONONANOATE 3725 BUTYLENE GLYCOL ISOSTEARATE 3726 BUTYLENE GLYCOL ISOSTEARATES 3727 BUTYLENE GLYCOL LAURATE 3728 BUTYLENE GLYCOL MONTANATE 3729 BUTYLENE GLYCOL MYRISTATE 3730 BUTYLENE GLYCOL OLEATE 3731 BUTYLENE GLYCOL PALMITATE 3732 BUTYLENE GLYCOL PROPIONATE 3733 BUTYLENE GLYCOL SESQUIISOSTEARATE 3734 BUTYLENE GLYCOL STEARATE 3735 BUTYLENE/ETHYLENE COPOLYMER 3736 BUTYLENE/ETHYLENE/PROPYLENE COPOLYMER 3737 BUTYLENE/ETHYLENE/STYRENE COPOLYMER 3738 BUTYLETHYLPROPANEDIOL DIMER DILINOLEATE 3739 BUTYLGLUCOSIDE CAPRATE 3740 BUTYLGLUCOSIDES HYDROXYPROPYLTRIMONIUM CHLORIDE 3741 BUTYLGLYCERIN 3742 BUTYLIDENEPHTHALIDE 3743 BUTYLOCTANOIC ACID 3744 BUTYLOCTANOL 3745 BUTYLOCTYL BEESWAX 3746 BUTYLOCTYL BEHENATE 3747 BUTYLOCTYL BENZOATE 3748 BUTYLOCTYL CANDELILLATE 3749 BUTYLOCTYL CETEARATE 3750 BUTYLOCTYL OLEATE 3751 BUTYLOCTYL PALMITATE 3752 BUTYLOCTYL SALICYLATE 3753 BUTYLOXEPANONE 3754 BUTYLPARABEN 3755 BUTYLPHENYL METHYLPROPIONAL 3756 BUTYLPHTHALIDE 3757 BUTYLPHTHALIMIDE 3758 BUTYLQUINOLINE 3759 BUTYRALDEHYDE 3760 BUTYRIC ACID 3761 BUTYRIS LAC POWDER 3762 BUTYROLACTONE 3763 BUTYROLACTONETHIOL 3764 BUTYROPHENONE 3765 BUTYROSPERMUM PARKII BUTTER 3766 BUTYROSPERMUM PARKII BUTTER EXTRACT 3767 BUTYROSPERMUM PARKII BUTTER UNSAPONIFIABLES 3768 BUTYROSPERMUM PARKII LEAF EXTRACT 3769 BUTYROSPERMUM PARKII NUT EXTRACT 3770 BUTYROSPERMUM PARKII NUT SHELL POWDER 3771 BUTYROSPERMUM PARKII OIL 3772 BUTYROSPERMUM PARKII SEEDCAKE EXTRACT 3773 BUTYROYL GLUTATHIONE 3774 BUTYROYL PENTAPEPTIDE-24 3775 BUTYROYL TRIHEXYL CITRATE 3776 BUTYRUM 3777 BUXUS SEMPERVIRENS LEAF EXTRACT 3778 BYTTNERIA ANDAMANENSIS BARK EXTRACT 3779 C10 ALKYL ACETATE 3780 C10-11 AROMATIC HYDROCARBONS 3781 C10-11 ISOPARAFFIN 3782 C10-12 ALKANE/CYCLOALKANE 3783 C10-12 ISOPARAFFIN 3784 C10-13 ALKANE 3785 C10-13 ISOPARAFFIN 3786 C10-14 ALKYL BENZENESULFONIC ACID 3787 C10-16 ALCOHOLS 3788 C10-16 ALKYL GLUCOSIDE 3789 C10-16 PARETH-1 3790 C10-16 PARETH-2 3791 C10-18 TRIGLYCERIDES 3792 C10-18 TRIGLYCERIDES POLYGLYCERYL-3 ESTERS PHOSPHATES 3793 C10-30 CHOLESTEROL/LANOSTEROL ESTERS 3794 C10-40 HYDROXYALKYL ACID 3795 C10-40 HYDROXYALKYL ACID CHOLESTEROL ESTERS 3796 C10-40 ISOALKYL ACID 3797 C10-40 ISOALKYL ACID CHOLESTEROL ESTERS 3798 C10-40 ISOALKYL ACID GLYCERIDE 3799 C10-40 ISOALKYL ACID OCTYLDODECANOL ESTERS 3800 C10-40 ISOALKYL ACID PHYTOSTEROL ESTERS 3801 C10-40 ISOALKYL ACID TRIGLYCERIDE 3802 C10-40 ISOALKYLAMIDOPROPYLETHYLDIMONIUM ETHOSULFATE 3803 C11-12 ISOPARAFFIN 3804 C11-13 ISOPARAFFIN 3805 C11-13 PARETH-10 3806 C11-13 PARETH-6 3807 C11-13 PARETH-9 3808 C11-14 ALKANE/CYCLOALKANE 3809 C11-14 ISOPARAFFIN 3810 C11-15 ALKANE/CYCLOALKANE 3811 C11-15 PARETH-12 3812 C11-15 PARETH-12 STEARATE 3813 C11-15 PARETH-15 3814 C11-15 PARETH-20 3815 C11-15 PARETH-3 3816 C11-15 PARETH-3 OLEATE 3817 C11-15 PARETH-3 STEARATE 3818 C11-15 PARETH-30 3819 C11-15 PARETH-40 3820 C11-15 PARETH-5 3821 C11-15 PARETH-7 3822 C11-15 PARETH-7 CARBOXYLIC ACID 3823 C11-15 PARETH-9 3824 C11-15 SEC-PARETH-12 3825 C11-15-ISOALKANES 3826 C11-21 PARETH-10 3827 C11-21 PARETH-3 3828 C12-13 ALCOHOLS 3829 C12-13 ALKANE/CYCLOALKANE 3830 C12-13 ALKYL ETHYLHEXANOATE 3831 C12-13 ALKYL GLYCERYL HYDROLYZED HYALURONATE 3832 C12-13 ALKYL LACTATE 3833 C12-13 PARETH-1 3834 C12-13 PARETH-10 3835 C12-13 PARETH-10 PHOSPHATE 3836 C12-13 PARETH-12 3837 C12-13 PARETH-12 CARBOXYLIC ACID 3838 C12-13 PARETH-15 3839 C12-13 PARETH-2 3840 C12-13 PARETH-2 PHOSPHATE 3841 C12-13 PARETH-23 3842 C12-13 PARETH-3 3843 C12-13 PARETH-4 3844 C12-13 PARETH-5 3845 C12-13 PARETH-5 CARBOXYLIC ACID 3846 C12-13 PARETH-6 3847 C12-13 PARETH-7 3848 C12-13 PARETH-7 CARBOXYLIC ACID 3849 C12-13 PARETH-8 CARBOXYLIC ACID 3850 C12-13 PARETH-9 3851 C12-14 ALKYL DIAMINOETHYLGLYCINE HCL 3852 C12-14 HYDROXYALKYL HYDROXYDIMERDILINOLEYL ETHER 3853 C12-14 HYDROXYALKYL HYDROXYETHYL BETA-ALANINE 3854 C12-14 HYDROXYALKYL HYDROXYETHYL SARCOSINE 3855 C12-14 HYDROXYALKYL MALTITOL ETHER 3856 C12-14 ISOPARAFFIN 3857 C12-14 PARETH-11 3858 C12-14 PARETH-12 3859 C12-14 PARETH-3 3860 C12-14 PARETH-5 3861 C12-14 PARETH-7 3862 C12-14 PARETH-9 3863 C12-14 SEC-PARETH-12 3864 C12-14 SEC-PARETH-15 3865 C12-14 SEC-PARETH-20 3866 C12-14 SEC-PARETH-3 3867 C12-14 SEC-PARETH-30 3868 C12-14 SEC-PARETH-40 3869 C12-14 SEC-PARETH-5 3870 C12-14 SEC-PARETH-50 3871 C12-14 SEC-PARETH-7 3872 C12-14 SEC-PARETH-8 3873 C12-14 SEC-PARETH-9 3874 C12-15 ALCOHOLS 3875 C12-15 ALKANE/CYCLOALKANE/AROMATIC HYDROCARBONS 3876 C12-15 ALKYL BENZOATE 3877 C12-15 ALKYL ETHYLHEXANOATE 3878 C12-15 ALKYL LACTATE 3879 C12-15 ALKYL SALICYLATE 3880 C12-15 ISOPARAFFIN 3881 C12-15 PARETH-10 3882 C12-15 PARETH-10 PHOSPHATE 3883 C12-15 PARETH-11 3884 C12-15 PARETH-12 3885 C12-15 PARETH-12 CARBOXYLIC ACID 3886 C12-15 PARETH-12 OLEATE 3887 C12-15 PARETH-2 3888 C12-15 PARETH-2 PHOSPHATE 3889 C12-15 PARETH-3 3890 C12-15 PARETH-3 BENZOATE 3891 C12-15 PARETH-3 PHOSPHATE 3892 C12-15 PARETH-4 3893 C12-15 PARETH-5 3894 C12-15 PARETH-6 PHOSPHATE 3895 C12-15 PARETH-7 3896 C12-15 PARETH-7 CARBOXYLIC ACID 3897 C12-15 PARETH-8 CARBOXYLIC ACID 3898 C12-15 PARETH-8 PHOSPHATE 3899 C12-15 PARETH-9 3900 C12-15 PARETH-9 HYDROGENATED TALLOWATE 3901 C12-15 PARETH-9 PHOSPHATE 3902 C12-16 ALCOHOLS 3903 C12-16 ALKOXY HYDROXYPROPYL ETHYL HYDROXYETHYLCELLULOSE 3904 C12-16 ALKYL PEG-2 HYDROXYPROPYL HYDROXYETHYL ETHYLCELLULOSE 3905 C12-16 ALKYL PEG-7 METHACRYLATE/PERFLUOROHEXYLETHYL METHACRYLATE COPOLYMER 3906 C12-16 PARETH-5 3907 C12-16 PARETH-6 PHOSPHATE 3908 C12-16 PARETH-7 3909 C12-16 PARETH-9 3910 C12-17 ALKANE 3911 C12-18 ACID TRIGLYCERIDE 3912 C12-18 ALKYL GLUCOSIDE 3913 C12-18 FATTY ACIDS METHYL ESTERS 3914 C12-20 ACID PEG-8 ESTER 3915 C12-20 ALKYL GLUCOSIDE 3916 C12-20 ISOPARAFFIN 3917 C12-22 ALKYL ACRYLATE/HYDROXYETHYLACRYLATE COPOLYMER 3918 C13-14 ALKANE 3919 C13-14 ISOPARAFFIN 3920 C13-15 ALKANE 3921 C13-15 PARETH-21 3922 C13-16 ISOPARAFFIN 3923 C14 KETONES 3924 C14-15 ALCOHOLS 3925 C14-15 DIALKYL CARBONATE 3926 C14-15 PARETH-11 3927 C14-15 PARETH-12 3928 C14-15 PARETH-13 3929 C14-15 PARETH-4 3930 C14-15 PARETH-7 3931 C14-15 PARETH-8 3932 C14-15 PARETH-8 CARBOXYLIC ACID 3933 C14-16 GLYCOL PALMITATE 3934 C14-16 ISOPARAFFIN 3935 C14-17 ALKANE 3936 C14-18 ACID GLYCOL ESTER 3937 C14-18 ALKYL ETHYLHEXANOATE 3938 C14-18 GLYCOL 3939 C14-19 ALKANE 3940 C14-20 ALKANE 3941 C14-20 ISOALKYLAMIDOPROPYLETHYLDIMONIUM ETHOSULFATE 3942 C14-22 ALCOHOLS 3943 C14-22 ALKANE 3944 C14-28 ALKYL ACID 3945 C14-28 ISOALKYL ACID 3946 C14-30 ALKYL BEESWAX 3947 C1-5 ALKYL GALACTOMANNAN 3948 C15-18 GLYCOL 3949 C15-19 ALKANE 3950 C15-19 ISOPARAFFIN 3951 C15-23 ALKANE 3952 C15-35 ISOPARAFFIN/ISOALKYLCYCLOALKANES 3953 C16-17 ALKYL BENZOATE 3954 C16-17 ISOALCOHOLS 3955 C16-18 HYDROXYALKYL HYDROXYDIMERDILINOLEYL ETHER 3956 C16-22 ACID AMIDE MEA 3957 C16-23 ALKANE 3958 C16-24 ALKYL C16-24 ACIDATE 3959 C16-36 ALKYL STEARATE 3960 C17-26 ISOALKANE 3961 C1-8 ALKYL TETRAHYDROXYCYCLOHEXANOATE 3962 C18-20 GLYCOL ISOSTEARATE 3963 C18-21 ALKANE 3964 C18-22 ALKYL PEG-25 METHACRYLATE/DIETHYLAMINOETHYL METHACRYLATE COPOLYMER 3965 C18-22 HYDROXYALKYL HYDROXYPROPYL GUAR 3966 C18-22 ISOALKYLAMIDOPROPYLETHYLDIMONIUM ETHOSULFATE 3967 C18-24 ISOPARAFFIN 3968 C18-26 OLEFIN 3969 C18-28 ALKYL ACETATE 3970 C18-29 ALKANE 3971 C18-30 ACID GLYCOL ESTER 3972 C18-30 GLYCOL 3973 C18-36 ACID 3974 C18-36 ACID GLYCOL ESTER 3975 C18-36 ACID TRIGLYCERIDE 3976 C18-38 ALKYL BEESWAX 3977 C18-38 ALKYL C24-54 ACID ESTER 3978 C18-38 ALKYL HYDROXYSTEAROYL STEARATE 3979 C18-50 ISOPARAFFIN 3980 C18-70 ISOPARAFFIN 3981 C20-22 ALCOHOLS 3982 C20-22 ALKYL GLUCOSIDE 3983 C20-22 ALKYL PHOSPHATE 3984 C20-22 PARETH-30 3985 C20-24 ALKYL DIMETHICONE 3986 C20-24 ALKYL METHICONE 3987 C20-24 OLEFIN 3988 C20-24 OLEFIN/OLEYL ALCOHOL COPOLYMER 3989 C20-28 ALKYL PERFLUORODECYLETHOXY DIMETHICONE 3990 C20-30 GLYCOL 3991 C20-30 GLYCOL ISOSTEARATE 3992 C20-40 ACID 3993 C20-40 ALCOHOLS 3994 C20-40 ALKYL BEHENATE 3995 C20-40 ALKYL CRYLENE 3996 C20-40 ALKYL STEARATE 3997 C20-40 ISOPARAFFIN 3998 C20-40 PARETH-10 3999 C20-40 PARETH-24 4000 C20-40 PARETH-3 4001 C20-40 PARETH-40 4002 C20-40 PARETH-95 4003 C21-28 ALKANE 4004 C22-24 PARETH-33 4005 C23-43 ACID PENTAERYTHRITOL TETRAESTER 4006 C24-28 ALKYL DIMETHICONE 4007 C24-28 ALKYL METHICONE 4008 C24-28 ALKYLDIMETHYLSILOXY TRIMETHYLSILOXYSILICATE 4009 C24-28 OLEFIN 4010 C24-30 OLEFIN 4011 C26-28 ALKYL DIMETHICONE 4012 C26-28 ALKYL METHICONE 4013 C26-28 ALKYLDIMETHYLSILYL POLYPROPYLSILSESQUIOXANE 4014 C26-54 ALKYL TETRADECYL DIMETHICONE 4015 C26-54 OLEFIN 4016 C28-36 OLEFIN 4017 C28-52 OLEFIN/UNDECYLENIC ACID COPOLYMER 4018 C29-70 ACID 4019 C30-34 ALKANE 4020 C30-38 OLEFIN/ISOPROPYL MALEATE/MA COPOLYMER 4021 C30-45 ALKYL CETEARYL DIMETHICONE CROSSPOLYMER 4022 C30-45 ALKYL DIMETHICONE 4023 C30-45 ALKYL DIMETHICONE/POLYCYCLOHEXENE OXIDE CROSSPOLYMER 4024 C30-45 ALKYL METHICONE 4025 C30-45 ALKYLDIMETHYLSILYL POLYPROPYLSILSESQUIOXANE 4026 C30-45 OLEFIN 4027 C30-50 ACID 4028 C30-50 ALCOHOLS 4029 C30-50 ALKYL BEESWAX 4030 C30-50 ALKYL STEARATE 4031 C30-50 ALKYL/OCTYLDODECYL CITRATE 4032 C30-50 PARETH-10 4033 C30-50 PARETH-3 4034 C30-50 PARETH-40 4035 C30-60 ALKYL DIMETHICONE 4036 C32 ALKYL DIMETHICONE 4037 C32-36 ISOALKYL ACID 4038 C32-36 ISOALKYL STEARATE 4039 C40-60 ACID 4040 C40-60 ALCOHOLS 4041 C40-60 ALKYL STEARATE 4042 C40-60 ALKYL/OCTYLDODECYL CITRATE 4043 C40-60 PARETH-10 4044 C40-60 PARETH-3 4045 C4-14 PERFLUOROALKYLETHOXY DIMETHICONE 4046 C4-18 ALKYL METHACRYLATE/METHACRYLOYLOXYETHYL PHOSPHORYLCHOLINE COPOLYMER 4047 C4-18 PERFLUOROALKYLETHYL THIOHYDROXYPROPYLTRIMONIUM CHLORIDE 4048 C4-24 ALKYL DIMETHICONE/DIVINYLDIMETHICONE CROSSPOLYMER 4049 C4-5 ISOALKYL COCOATE 4050 C4-6 OLEFIN/STYRENE COPOLYMER 4051 C4-8 ALKYL ACRYLATE/HEMA COPOLYMER 4052 C5-6 ALKANE/CYCLOALKANE/TERPENE COPOLYMER 4053 C5-6 OLEFIN/C8-10 NAPHTHA OLEFIN COPOLYMER 4054 C5-6 OLEFIN/STYRENE COPOLYMER 4055 C6-10 PARETH-4 PHOSPHATE 4056 C6-12 ALKYL C14-18 ALKYL AMINOPROPYL ACETAMINOPROPYL DIMETHICONE 4057 C6-12 PERFLUOROALKYLETHANOL 4058 C6-14 PERFLUOROALKYLETHYL ACRYLATE/HEMA COPOLYMER 4059 C6-8 ALKYL C3-6 ALKYL GLUCOSIDE DIMETHICONE 4060 C7-8 ISOPARAFFIN 4061 C8-10 ALKANE/CYCLOALKANE/AROMATIC HYDROCARBONS 4062 C8-10 ALKYL ETHYL PHOSPHATE 4063 C8-12 ACID TRIGLYCERIDE 4064 C8-12 ALKYL GLUCOSIDYL HYDROXYCYCLOHEXYLETHYL PEG-18/PPG-6 DIMETHICONE 4065 C8-18 FLUOROALCOHOL PHOSPHATE 4066 C8-22 ALKYL ACRYLATE/BUTYL DIMETHICONE METHACRYLATE COPOLYMER 4067 C8-22 ALKYL ACRYLATES/METHACRYLIC ACID CROSSPOLYMER 4068 C8-9 ALKANE/CYCLOALKANE 4069 C8-9 ISOPARAFFIN 4070 C9-10 ALKANE/CYCLOALKANE 4071 C9-10 AROMATIC HYDROCARBONS 4072 C9-11 ALCOHOLS 4073 C9-11 ALKANE/CYCLOALKANE 4074 C9-11 ALKYL GLUCOSIDE 4075 C9-11 ISOPARAFFIN 4076 C9-11 PARETH-2 4077 C9-11 PARETH-3 4078 C9-11 PARETH-4 4079 C9-11 PARETH-40 4080 C9-11 PARETH-6 4081 C9-11 PARETH-6 CARBOXYLIC ACID 4082 C9-11 PARETH-8 4083 C9-11 PARETH-8 CARBOXYLIC ACID 4084 C9-12 ALKANE 4085 C9-12 ISOPARAFFIN 4086 C9-12-ISOALKANES 4087 C9-13 FLUOROALCOHOL 4088 C9-13 ISOPARAFFIN 4089 C9-14 ISOPARAFFIN 4090 C9-15 ALKYL PHOSPHATE 4091 C9-15 FLUOROALCOHOL PHOSPHATE 4092 C9-15 PARETH-8 4093 C9-16 ALKANE/CYCLOALKANE 4094 C9-16 ISOPARAFFIN 4095 CADINENE 4096 CAESALPINIA BENTHAMIANA ROOT EXTRACT 4097 CAESALPINIA DECAPETALA LEAF EXTRACT 4098 CAESALPINIA ECHINATA WOOD EXTRACT 4099 CAESALPINIA PULCHERRIMA FLOWER EXTRACT 4100 CAESALPINIA SAPPAN BARK EXTRACT 4101 CAESALPINIA SAPPAN STEM EXTRACT 4102 CAESALPINIA SAPPAN STEM POWDER 4103 CAESALPINIA SPINOSA FRUIT EXTRACT 4104 CAESALPINIA SPINOSA FRUIT POD EXTRACT 4105 CAESALPINIA SPINOSA GUM 4106 CAESALPINIA SPINOSA HYDROXYPROPYLTRIMONIUM CHLORIDE 4107 CAFFEIC ACID 4108 CAFFEIC/COCO/COUMARIC/MANGOSTEEN PERICARP ESTERS 4109 CAFFEINE 4110 CAFFEINE BENZOATE 4111 CAFFEINE CARBOXYLIC ACID 4112 CAFFEINE CARBOXYLOYL SH-DECAPEPTIDE-1 4113 CAFFEINE CARBOXYLOYL TRIPEPTIDE-37 4114 CAFFEINE SALICYLATE 4115 CAFFEOYL DIPEPTIDE-25 AMIDE 4116 CAFFEOYL DIPEPTIDE-30 4117 CAFFEOYL HEPTAPEPTIDE-11 4118 CAFFEOYL HEXAPEPTIDE-43 4119 CAFFEOYL HEXAPEPTIDE-48 4120 CAFFEOYL HEXAPEPTIDE-50 4121 CAFFEOYL HEXAPEPTIDE-56 4122 CAFFEOYL HEXAPEPTIDE-65 4123 CAFFEOYL METHOXYTRYPTAMINE 4124 CAFFEOYL OLIGOPEPTIDE-77 4125 CAFFEOYL PENTAPEPTIDE-20 4126 CAFFEOYL PENTAPEPTIDE-27 4127 CAFFEOYL PENTAPEPTIDE-4 4128 CAFFEOYL SH-DECAPEPTIDE-23 4129 CAFFEOYL SH-DECAPEPTIDE-9 4130 CAFFEOYL SH-HEPTAPEPTIDE-13 4131 CAFFEOYL SH-OCTAPEPTIDE-4 4132 CAFFEOYL SH-PENTAPEPTIDE-1 4133 CAFFEOYL TETRAPEPTIDE-19 CAFFEAMIDE 4134 CAFFEOYL TRIPEPTIDE-1 4135 CAFFEOYL TRIPEPTIDE-34 4136 CAFFEOYL TRIPEPTIDE-35 4137 CAFFEOYL TRIPEPTIDE-7 4138 CAFFEYL GLUCOSIDE 4139 CAJANUS CAJAN LEAF EXTRACT 4140 CAKILE MARITIMA EXTRACT 4141 CALAMINE 4142 CALAMINTHA OFFICINALIS FLOWER/LEAF/STEM EXTRACT 4143 CALANTHE DISCOLOR EXTRACT 4144 CALCITE 4145 CALCITE POWDER 4146 CALCIUM ACETATE 4147 CALCIUM ALGINATE 4148 CALCIUM ALUMINUM BOROSILICATE 4149 CALCIUM ASCORBATE 4150 CALCIUM ASPARTATE 4151 CALCIUM BEHENATE 4152 CALCIUM BENZOATE 4153 CALCIUM BETA-SITOSTERYL SULFATE 4154 CALCIUM CARBONATE 4155 CALCIUM CARBONATE/CALCIUM HYDROXIDE/CALCIUM OXIDE/CLAY/ILLITE/ORTHOCLASE/OYSTER SHELL POWDER/QUARTZ POWDER/VERMICULITE/ZEOLITE EXTRACT 4156 CALCIUM CARBOXYMETHYL CELLULOSE 4157 CALCIUM CARRAGEENAN 4158 CALCIUM CASEINATE 4159 CALCIUM CERIUM OXIDE 4160 CALCIUM CERIUM PHOSPHATE 4161 CALCIUM CHITOSAN 4162 CALCIUM CHLORIDE 4163 CALCIUM CITRATE 4164 CALCIUM CYCLAMATE 4165 CALCIUM DIHYDROGEN PHOSPHATE 4166 CALCIUM DISODIUM EDTA 4167 CALCIUM DNA 4168 CALCIUM DODECYLBENZENESULFONATE 4169 CALCIUM FLUORIDE 4170 CALCIUM FRUCTOBORATE 4171 CALCIUM FRUCTOHEPTONATE 4172 CALCIUM GLUCOHEPTONATE 4173 CALCIUM GLUCONATE 4174 CALCIUM GLYCEROPHOSPHATE 4175 CALCIUM GLYCINATE 4176 CALCIUM HEXAPEPTIDE-11 4177 CALCIUM HYDROLYZED COLLAGEN 4178 CALCIUM HYDROXIDE 4179 CALCIUM HYDROXYAPATITE 4180 CALCIUM HYDROXYMETHIONINE 4181 CALCIUM HYPOCHLORITE 4182 CALCIUM KETOGLUCONATE 4183 CALCIUM LACTATE 4184 CALCIUM LAURATE 4185 CALCIUM LAUROYL TAURATE 4186 CALCIUM LIGNOSULFONATE 4187 CALCIUM MAGNESIUM SILICATE 4188 CALCIUM MONOFLUOROPHOSPHATE 4189 CALCIUM MONTANATE 4190 CALCIUM MYRISTATE 4191 CALCIUM OXIDE 4192 CALCIUM PANTETHEINE SULFONATE 4193 CALCIUM PANTOTHENATE 4194 CALCIUM PARABEN 4195 CALCIUM PCA 4196 CALCIUM PEROXIDE 4197 CALCIUM PHOSPHATE 4198 CALCIUM PHOSPHORYL OLIGOSACCHARIDES 4199 CALCIUM POLYGAMMA-GLUTAMATE 4200 CALCIUM POLYGLUTAMATE 4201 CALCIUM POLYGLUTAMATE CROSSPOLYMER 4202 CALCIUM POLYOXYMETHYLENE PYRROLIDONE 4203 CALCIUM POTASSIUM CARBOMER 4204 CALCIUM POTASSIUM SODIUM PHOSPHATE 4205 CALCIUM PROPIONATE 4206 CALCIUM PYROPHOSPHATE 4207 CALCIUM RNA 4208 CALCIUM SACCHARIN 4209 CALCIUM SALICYLATE 4210 CALCIUM SILICATE 4211 CALCIUM SODIUM BOROSILICATE 4212 CALCIUM SODIUM PHOSPHOSILICATE 4213 CALCIUM SORBATE 4214 CALCIUM STARCH ISODODECENYLSUCCINATE 4215 CALCIUM STARCH OCTENYLSUCCINATE 4216 CALCIUM STEARATE 4217 CALCIUM STEAROYL LACTYLATE 4218 CALCIUM SULFATE 4219 CALCIUM SULFATE HYDRATE 4220 CALCIUM SULFIDE 4221 CALCIUM TARTRATE 4222 CALCIUM THIOGLYCOLATE 4223 CALCIUM THIOGLYCOLATE HYDROXIDE 4224 CALCIUM TITANATE 4225 CALCIUM TITANIUM BOROSILICATE 4226 CALCIUM TRIFLUOROACETATE 4227 CALCIUM UNDECYLENATE 4228 CALCIUM XYLENESULFONATE 4229 CALCIUM/MAGNESIUM/ZINC HYDROXYAPATITE 4230 CALCIUM/SODIUM PVM/MA COPOLYMER 4231 CALCIUM/ZINC PVM/MA COPOLYMER 4232 CALENDULA OFFICINALIS CALLUS EXTRACT 4233 CALENDULA OFFICINALIS EXTRACT 4234 CALENDULA OFFICINALIS FLOWER 4235 CALENDULA OFFICINALIS FLOWER EXTRACT 4236 CALENDULA OFFICINALIS FLOWER OIL 4237 CALENDULA OFFICINALIS FLOWER WATER 4238 CALENDULA OFFICINALIS FLOWER/LEAF/STEM JUICE 4239 CALENDULA OFFICINALIS MERISTEM CELL EXTRACT 4240 CALENDULA OFFICINALIS SEED OIL 4241 CALF BLOOD EXTRACT 4242 CALF SERUM 4243 CALF SKIN EXTRACT 4244 CALLIANDRA PORTORICENSIS SYMBIOSOME EXTRACT 4245 CALLIBLEPHARIS CILIATA EXTRACT 4246 CALLIBLEPHARIS JUBATA EXTRACT 4247 CALLICARPA DICHOTOMA FRUIT EXTRACT 4248 CALLICARPA JAPONICA FRUIT EXTRACT 4249 CALLICARPA MACROPHYLLA FLOWER EXTRACT 4250 CALLISTEPHUS CHINENSIS LEAF EXTRACT 4251 CALLITRIS COLUMELLARIS LEAF EXTRACT 4252 CALLITRIS COLUMELLARIS LEAF/TWIG OIL 4253 CALLITRIS COLUMELLARIS LEAF/WOOD EXTRACT 4254 CALLITRIS COLUMELLARIS SEED OIL 4255 CALLITRIS INTRATROPICA WOOD OIL 4256 CALLITRIS QUADRIVALVIS GUM 4257 CALLUNA VULGARIS EXTRACT 4258 CALLUNA VULGARIS FLOWER EXTRACT 4259 CALLUNA VULGARIS FLOWER WATER 4260 CALOCEDRUS DECURRENS LEAF/STEM EXTRACT 4261 CALOCEDRUS DECURRENS LEAF/STEM OIL 4262 CALOCEDRUS FORMOSANA LEAF EXTRACT 4263 CALOCHORTUS TOLMIEI FLOWER EXTRACT 4264 CALODENDRUM CAPENSE NUT OIL 4265 CALOPHYLLUM INOPHYLLUM LEAF EXTRACT 4266 CALOPHYLLUM INOPHYLLUM SEED OIL 4267 CALOPHYLLUM INOPHYLLUM SHELL POWDER 4268 CALOPHYLLUM TACAMAHACA FRUIT OIL 4269 CALOPHYLLUM TACAMAHACA SEED EXTRACT 4270 CALOPHYLLUM TACAMAHACA SEED OIL 4271 CALOTHRIX CRUSTACEA 4272 CALOTROPIS PROCERA CALLUS EXTRACT 4273 CALYCANTHUS PRAECOX LEAF EXTRACT 4274 CALYCOPHYLLUM SPRUCEANUM BARK EXTRACT 4275 CALYSTEGIA SEPIUM EXTRACT 4276 CALYSTEGIA SOLDANELLA EXTRACT 4277 CAMEL MILK 4278 CAMEL MILK EXTRACT 4279 CAMELINA SATIVA SEED EXTRACT 4280 CAMELINA SATIVA SEED OIL 4281 CAMELINA SATIVA SEED OIL ETHYL ESTERS 4282 CAMELINA SATIVA SEED OIL/PALM OIL AMINOPROPANEDIOL ESTERS 4283 CAMELLIA CHEKIANGOLEOSA SEED OIL 4284 CAMELLIA EURYOIDES LEAF EXTRACT 4285 CAMELLIA JAPONICA ALBIPETALA LEAF EXTRACT 4286 CAMELLIA JAPONICA CALLUS EXTRACT 4287 CAMELLIA JAPONICA EXTRACT 4288 CAMELLIA JAPONICA FLOWER EXTRACT 4289 CAMELLIA JAPONICA FLOWER POWDER 4290 CAMELLIA JAPONICA FLOWER WATER 4291 CAMELLIA JAPONICA FLOWER/LEAF/SEED WATER 4292 CAMELLIA JAPONICA GAMMA-LACTONE 4293 CAMELLIA JAPONICA LEAF CELL EXTRACT 4294 CAMELLIA JAPONICA LEAF EXTRACT 4295 CAMELLIA JAPONICA LEAF WAX 4296 CAMELLIA JAPONICA LEAF/SEED WATER 4297 CAMELLIA JAPONICA MERISTEM CELL EXTRACT 4298 CAMELLIA JAPONICA OVARY POWDER 4299 CAMELLIA JAPONICA PHYTOPLACENTA EXTRACT 4300 CAMELLIA JAPONICA SEED EXTRACT 4301 CAMELLIA JAPONICA SEED OIL 4302 CAMELLIA JAPONICA SEED OIL AMINOPROPANEDIOL AMIDES/ESTERS 4303 CAMELLIA JAPONICA SEED OIL ETHYL ESTERS 4304 CAMELLIA JAPONICA SEED POWDER 4305 CAMELLIA JAPONICA SEED WATER 4306 CAMELLIA JAPONICA SEEDCAKE EXTRACT 4307 CAMELLIA JAPONICA SEEDCOAT POWDER 4308 CAMELLIA JAPONICA STAMEN POWDER 4309 CAMELLIA KISSI SEED OIL 4310 CAMELLIA OLEIFERA LEAF 4311 CAMELLIA OLEIFERA LEAF EXTRACT 4312 CAMELLIA OLEIFERA LEAF POWDER 4313 CAMELLIA OLEIFERA SEED EXTRACT 4314 CAMELLIA OLEIFERA SEED OIL 4315 CAMELLIA OLEIFERA SEED OIL /HYDROGENATED CAMELLIA OLEIFERA SEED OIL ESTERS 4316 CAMELLIA OLEIFERA SEED OIL AMINOPROPANEDIOL AMIDES/ESTERS 4317 CAMELLIA RETICULATA SEED BUTTER 4318 CAMELLIA RETICULATA SEED OIL 4319 CAMELLIA SASANQUA EXTRACT 4320 CAMELLIA SEED OIL 4321 CAMELLIA SEED OIL/HYDROGENATED CAMELLIA SEED OIL ESTERS 4322 CAMELLIA SINENSIS CALLUS CULTURE CONDITIONED MEDIA 4323 CAMELLIA SINENSIS CALLUS CULTURE EXTRACT 4324 CAMELLIA SINENSIS CALLUS CULTURE LYSATE 4325 CAMELLIA SINENSIS CALLUS EXTRACT 4326 CAMELLIA SINENSIS CATECHINS 4327 CAMELLIA SINENSIS EXTRACT 4328 CAMELLIA SINENSIS FLOWER EXTRACT 4329 CAMELLIA SINENSIS FLOWER/LEAF/STEM JUICE 4330 CAMELLIA SINENSIS LEAF 4331 CAMELLIA SINENSIS LEAF CELL EXTRACT 4332 CAMELLIA SINENSIS LEAF EXTRACT 4333 CAMELLIA SINENSIS LEAF OIL 4334 CAMELLIA SINENSIS LEAF POLYSACCHARIDE 4335 CAMELLIA SINENSIS LEAF POWDER 4336 CAMELLIA SINENSIS LEAF WATER 4337 CAMELLIA SINENSIS LEAF WAX 4338 CAMELLIA SINENSIS LEAF/IRON HYDROXIDE POWDER 4339 CAMELLIA SINENSIS LEAF/PANAX GINSENG ROOT EXTRACT 4340 CAMELLIA SINENSIS ROOT EXTRACT 4341 CAMELLIA SINENSIS SEED EXTRACT 4342 CAMELLIA SINENSIS SEED OIL 4343 CAMELLIA SINENSIS SEED OIL AMINOPROPANEDIOL AMIDES/ESTERS 4344 CAMELLIA SINENSIS SEED OIL/PALM OIL AMINOPROPANEDIOL ESTERS 4345 CAMELLIA SINENSIS SEED POWDER 4346 CAMELLIA SINENSIS SEEDCOAT POWDER 4347 CAMELLIA SINENSIS SPROUT EXTRACT 4348 CAMPANULA ROTUNDIFOLIA EXTRACT 4349 CAMPHANEDIOL 4350 CAMPHENE 4351 CAMPHOR 4352 CAMPHOR BENZALKONIUM METHOSULFATE 4353 CAMPHOR SULFONIC ACID 4354 CAMPHYLCYCLOHEXANOL 4355 CAMPOMANESIA LINEATIFOLIA FRUIT EXTRACT 4356 CAMPOMANESIA LINEATIFOLIA SEED EXTRACT 4357 CAMPSIS GRANDIFLORA FLOWER EXTRACT 4358 CANADIAN COLLOIDAL CLAY 4359 CANANGA ODORATA FLOWER CERA 4360 CANANGA ODORATA FLOWER EXTRACT 4361 CANANGA ODORATA FLOWER OIL 4362 CANANGA ODORATA FLOWER POWDER 4363 CANANGA ODORATA FLOWER WATER 4364 CANANGA ODORATA FLOWER WAX 4365 CANANGA ODORATA LEAF CELL EXTRACT 4366 CANANGA ODORATA LEAF OIL 4367 CANANGA ODORATA MACROPHYLLA FLOWER EXTRACT 4368 CANARIUM COMMUNE GUM OIL 4369 CANARIUM INDICUM SEED OIL 4370 CANARIUM LUZONICUM GUM EXTRACT 4371 CANARIUM LUZONICUM GUM NONVOLATILES 4372 CANARIUM LUZONICUM GUM OIL 4373 CANARIUM LUZONICUM LEAF EXTRACT 4374 CANARIUM PIMELA LEAF EXTRACT 4375 CANAVALIA ENSIFORMIS LEAF EXTRACT 4376 CANAVALIA GLADIATA EXTRACT 4377 CANAVALIA GLADIATA FRUIT EXTRACT 4378 CANAVALIA GLADIATA LEAF/VINE EXTRACT 4379 CANAVALIA GLADIATA POD EXTRACT 4380 CANAVALIA GLADIATA SEED EXTRACT 4381 CANDELILLA CERA 4382 CANDELILLA CERA HYDROCARBONS 4383 CANDELILLA WAX ESTERS 4384 CANDELILLA WAX HYDROCARBONS 4385 CANDELILLA/JOJOBA/RICE BRAN POLYGLYCERYL-3 ESTERS 4386 CANDIDA ALBICANS/FRITILLARIA VERTICILLATA BULB FERMENT EXTRACT 4387 CANDIDA BOMBICOLA/(OLIVE FRUIT/SUNFLOWER SEED/APRICOT KERNEL/SWEET ALMOND) OIL FERMENT EXTRACT FILTRATE 4388 CANDIDA BOMBICOLA/CANOLA OIL/RICE BRAN FERMENT FILTRATE EXTRACT 4389 CANDIDA BOMBICOLA/GLUCOSE/(GARDENIA JASMINOIDES/SCHISANDRA CHINENSIS) FRUIT/CAMELLIA SINENSIS LEAF/TURMERIC ROOT/(GRAPE SEED/OLIVE FRUIT/RICE GERM/SUNFLOWER SEED) OIL FERMENT FILTRATE 4390 CANDIDA BOMBICOLA/GLUCOSE/METHYL RAPESEEDATE FERMENT 4391 CANDIDA BOMBICOLA/GLUCOSE/RAPESEED OIL FERMENT EXTRACT 4392 CANDIDA BOMBICOLA/GLUCOSE/RICE GERM OIL FERMENT FILTRATE 4393 CANDIDA BOMBICOLA/MADHUCA LONGIFOLIA SEED OIL FERMENT EXTRACT 4394 CANDIDA BOMBICOLA/RAPESEED SEED OIL FERMENT EXTRACT 4395 CANDIDA BOMBICOLA/SUCROSE/VEGETABLE ACID ESTER FERMENT 4396 CANDIDA TSUKUBAENSIS/ARGANIA SPINOSA KERNEL OIL/OLIVE FRUIT OIL/ (ADANSONIA DIGITATA/CAMELLIA SINENSIS/ORBIGNYA OLEIFERA/CALOPHYLLUM INOPHYLLUM) SEED OIL/ PHASEOLUS RADIATUS SEED EXTRACT FERMENT FILTRATE 4397 CANDIDA TSUKUBAENSIS/OLIVE FRUIT OIL/ (ADANSONIA DIGITATA/ORBIGNYA OLEIFERA/CALOPHYLLUM INOPHYLLUM) SEED OIL/ PHASEOLUS RADIATUS SEED EXTRACT FERMENT EXTRACT 4398 CANDIDA UTILIS CELL WALL 4399 CANDIDA/GARCINIA CAMBOGIA FERMENT 4400 CANNA GENERALIS RHIZOME EXTRACT 4401 CANNA HYBRID ROOT EXTRACT 4402 CANNA INDICA ROOT EXTRACT 4403 CANNABIDIOL 4404 CANNABIS SATIVA CALLUS CULTURE LYSATE EXTRACT 4405 CANNABIS SATIVA FLOWER EXTRACT 4406 CANNABIS SATIVA FLOWER/LEAF/STEM EXTRACT 4407 CANNABIS SATIVA SEED EXTRACT 4408 CANNABIS SATIVA SEED OIL 4409 CANNABIS SATIVA SEED OIL GLYCERETH-8 ESTERS 4410 CANNABIS SATIVA SEED OIL PEG-8 ESTERS 4411 CANNABIS SATIVA SEED/STEM OIL 4412 CANNABIS SATIVA SEEDCAKE 4413 CANNABIS SATIVA SEEDCAKE POWDER 4414 CANNABIS SATIVA STEM POWDER 4415 CANOLA OIL 4416 CANOLA OIL ETHYL ESTERS 4417 CANOLA OIL GLYCERIDE 4418 CANOLA OIL UNSAPONIFIABLES 4419 CANOLA STEROLS 4420 CANOLAMIDOPROPYL BETAINE 4421 CANOLAMIDOPROPYL ETHYLDIMONIUM ETHOSULFATE 4422 CANTHARELLUS CIBARIUS EXTRACT 4423 CAPE ALOE 4424 CAPPARIS MITCHELLII LEAF EXTRACT 4425 CAPPARIS MOONII FRUIT EXTRACT 4426 CAPPARIS SPINOSA BUD EXTRACT 4427 CAPPARIS SPINOSA BUD/MORUS NIGRA LEAF/RHODIOLA ROSEA ROOT 4428 CAPPARIS SPINOSA FLOWER EXTRACT 4429 CAPPARIS SPINOSA FRUIT EXTRACT 4430 CAPRAE BUTYRUM 4431 CAPRAE FAT 4432 CAPRAE LAC 4433 CAPRAE LAC EXTRACT 4434 CAPRAMIDE DEA 4435 CAPRAMIDOETHYL CAPRAMIDOPROPYLDIMONIUM METHOSULFATE 4436 CAPRIC ACID 4437 CAPRIC/LAURIC/MYRISTIC/OLEIC AMIDOPROPYL BETAINE 4438 CAPRIC/LAURIC/MYRISTIC/OLEIC TRIGLYCERIDE 4439 CAPROIC ACID 4440 CAPROOYL PHYTOSPHINGOSINE 4441 CAPROOYL SPHINGOSINE 4442 CAPROOYL TETRAPEPTIDE-3 4443 CAPROOYL TETRAPEPTIDE-3 AMIDE 4444 CAPROYL DIPEPTIDE-21 AMIDE 4445 CAPROYL ETHYL GLUCOSIDE 4446 CAPROYL SPHINGOSINE 4447 CAPROYL TYROSINE 4448 CAPRYL DIMETHICONE 4449 CAPRYL ESCHERICHIA COLI/CORN KERNEL EXTRACT/GLUCOSE FERMENT FILTRATE 4450 CAPRYL HYDROXYETHYL IMIDAZOLINE 4451 CAPRYL SULTAINE 4452 CAPRYL/CAPRAMIDOPROPYL BETAINE 4453 CAPRYL/LAURYL WHEAT BRAN/STRAW GLYCOSIDES 4454 CAPRYLAMIDE MEA 4455 CAPRYLETH-4 4456 CAPRYLETH-4 CARBOXYLIC ACID 4457 CAPRYLETH-5 4458 CAPRYLETH-6 CARBOXYLIC ACID 4459 CAPRYLETH-9 CARBOXYLIC ACID 4460 CAPRYLHYDROXAMIC ACID 4461 CAPRYLIC ACID 4462 CAPRYLIC/CAPRIC GLYCERIDES 4463 CAPRYLIC/CAPRIC GLYCERIDES POLYGLYCERYL-10 ESTERS 4464 CAPRYLIC/CAPRIC TRIGLYCERIDE 4465 CAPRYLIC/CAPRIC TRIGLYCERIDE PEG-4 ESTERS 4466 CAPRYLIC/CAPRIC/CAMELLIA SINENSIS LEAF EXTRACT ESTERS 4467 CAPRYLIC/CAPRIC/COCO GLYCERIDES 4468 CAPRYLIC/CAPRIC/LAURIC TRIGLYCERIDE 4469 CAPRYLIC/CAPRIC/LINOLEIC TRIGLYCERIDE 4470 CAPRYLIC/CAPRIC/MYRISTIC/STEARIC TRIGLYCERIDE 4471 CAPRYLIC/CAPRIC/PALMITIC/STEARIC TRIGLYCERIDE 4472 CAPRYLIC/CAPRIC/STEARIC TRIGLYCERIDE 4473 CAPRYLIC/CAPRIC/SUCCINIC TRIGLYCERIDE 4474 CAPRYLOYL CARNOSINE 4475 CAPRYLOYL COLLAGEN AMINO ACIDS 4476 CAPRYLOYL DIPEPTIDE-17 4477 CAPRYLOYL GLYCERIN/SEBACIC ACID COPOLYMER 4478 CAPRYLOYL GLYCINE 4479 CAPRYLOYL GOLD OF PLEASURE AMINO ACIDS 4480 CAPRYLOYL HEPTAPEPTIDE-12 4481 CAPRYLOYL HEPTAPEPTIDE-33 4482 CAPRYLOYL HYDROLYZED COLLAGEN 4483 CAPRYLOYL HYDROLYZED KERATIN 4484 CAPRYLOYL KERATIN AMINO ACIDS 4485 CAPRYLOYL METHIONINE/SILK AMINO ACIDS METHYL ESTERS 4486 CAPRYLOYL OCTAPEPTIDE-33 D-METHIONINE 4487 CAPRYLOYL PEA AMINO ACIDS 4488 CAPRYLOYL PENTAPEPTIDE-26 4489 CAPRYLOYL QUINOA AMINO ACIDS 4490 CAPRYLOYL SALICYLIC ACID 4491 CAPRYLOYL SARCOSINE 4492 CAPRYLOYL SERINE/SILK AMINO ACID METHYL ESTERS 4493 CAPRYLOYL SH-NONAPEPTIDE-6 4494 CAPRYLOYL SILK AMINO ACIDS 4495 CAPRYLOYL TETRAPEPTIDE-60 NORLEUCYL TYROSYL D-METHIONINE 4496 CAPRYLOYL/CAPROYL METHYL GLUCAMIDE 4497 CAPRYLOYLOXYPALMITOYL CAPRYLOYLOXYPALMITAMIDE MEA 4498 CAPRYLTYROSINAMIDE 4499 CAPRYLYL 2-GLYCERYL ASCORBATE 4500 CAPRYLYL 3-GLYCERYL ASCORBATE 4501 CAPRYLYL ALCOHOL 4502 CAPRYLYL BUTYRATE 4503 CAPRYLYL CAPRYLATE 4504 CAPRYLYL CAPRYLATE/CAPRATE 4505 CAPRYLYL DIMETHICONE ETHOXY GLUCOSIDE 4506 CAPRYLYL EICOSENOATE 4507 CAPRYLYL GALLATE 4508 CAPRYLYL GLUCOSIDE 4509 CAPRYLYL GLYCERYL ETHER 4510 CAPRYLYL GLYCOL 4511 CAPRYLYL GLYCOL LINSEEDATE 4512 CAPRYLYL GLYCOL/GLYCERIN/POLYACRYLIC ACID COPOLYMER 4513 CAPRYLYL HYDROXYBUTYRAMIDE 4514 CAPRYLYL HYDROXYETHYL IMIDAZOLINE 4515 CAPRYLYL LAURATE 4516 CAPRYLYL LAUROYL ARGININAMIDE HCL 4517 CAPRYLYL LAUROYL ARGININAMIDE SULFATE 4518 CAPRYLYL METHICONE 4519 CAPRYLYL PYRROLIDONE 4520 CAPRYLYL TRIMETHICONE 4521 CAPRYLYL/CAPRYL GLUCOSIDE 4522 CAPRYLYL/CAPRYL WHEAT BRAN/STRAW GLYCOSIDES 4523 CAPRYLYL/CAPRYL XYLOSIDES 4524 CAPRYLYLALKONIUM CHLORIDE 4525 CAPRYLYLOXYPHENYLAMINO DIMETHYLTETRAHYDRO BENZOTHIAZINE CARBOXYLIC ACID 4526 CAPSAICIN 4527 CAPSAICINYL GLUCOSIDES 4528 CAPSAICINYL SUCCINOYL HEXAPEPTIDE-24 AMIDE 4529 CAPSAICINYL SUCCINOYL TRIPEPTIDE-1 4530 CAPSAICINYL SUCCINOYL TRIPEPTIDE-35 4531 CAPSAICINYL SUCCINOYL TRIPEPTIDE-7 4532 CAPSANTHIN/CAPSORUBIN 4533 CAPSELLA BURSA-PASTORIS EXTRACT 4534 CAPSELLA BURSA-PASTORIS SPROUT WATER 4535 CAPSICUM ANNUUM CALLUS CULTURE EXTRACT 4536 CAPSICUM ANNUUM EXTRACT 4537 CAPSICUM ANNUUM FRUIT EXTRACT 4538 CAPSICUM ANNUUM FRUIT JUICE 4539 CAPSICUM ANNUUM FRUIT MERISTEM CELL 4540 CAPSICUM ANNUUM FRUIT POWDER 4541 CAPSICUM ANNUUM LEAF EXTRACT 4542 CAPSICUM ANNUUM RESIN 4543 CAPSICUM CHINENSE FRUIT EXTRACT 4544 CAPSICUM FRUTESCENS FRUIT 4545 CAPSICUM FRUTESCENS FRUIT EXTRACT 4546 CAPSICUM FRUTESCENS FRUIT POWDER 4547 CAPSICUM FRUTESCENS RESIN 4548 CAPSOSIPHON FULVESCENS EXTRACT 4549 CARAGANA SINICA FLOWER EXTRACT 4550 CARAGANA SINICA ROOT EXTRACT 4551 CARALLUMA FIMBRIATA STEM EXTRACT 4552 CARAMEL 4553 CARAPA GUAIANENSIS OIL PEG-8 ESTERS 4554 CARAPA GUAIANENSIS OIL POLYGLYCERYL-6 ESTERS 4555 CARAPA GUAIANENSIS SEED OIL 4556 CARAPA GUAIANENSIS SEED POWDER 4557 CARAPA PROCERA SEED OIL 4558 CARBENIA BENEDICTA EXTRACT 4559 CARBOCYSTEINE 4560 CARBOMER 4561 CARBOMER/PAPAIN CROSSPOLYMER 4562 CARBON BLACK 4563 CARBON DIOXIDE 4564 CARBON FIBER 4565 CARBONADO EXTRACT 4566 CARBOXYBUTYL CHITOSAN 4567 CARBOXYDECYL TRISILOXANE 4568 CARBOXYETHYL ACRYLATE 4569 CARBOXYETHYL AMINOBUTYRIC ACID 4570 CARBOXYLESTERASE 4571 CARBOXYMETHYL ALANYL DISULFIDE KERATIN 4572 CARBOXYMETHYL CAPROOYL CHITOSAN 4573 CARBOXYMETHYL CELLULOSE ACETATE BUTYRATE 4574 CARBOXYMETHYL CHITIN 4575 CARBOXYMETHYL CHITOSAN 4576 CARBOXYMETHYL CHITOSAN MYRISTAMIDE 4577 CARBOXYMETHYL CHITOSAN SUCCINAMIDE 4578 CARBOXYMETHYL DEXTRAN 4579 CARBOXYMETHYL DISULFIDE KERATIN 4580 CARBOXYMETHYL HYDROXYETHYLCELLULOSE 4581 CARBOXYMETHYL HYDROXYPROPYL GUAR 4582 CARBOXYMETHYL ISOSTEARAMIDOPROPYL MORPHOLINE 4583 CARBOXYMETHYL LEVAN 4584 CARDIOSPERMUM HALICACABUM FLOWER/LEAF/VINE EXTRACT 4585 CARDIOSPERMUM HALICACABUM SEED EXTRACT 4586 CAREX HUMILLIS ROOT EXTRACT 4587 CAREX KOBOMUGI EXTRACT 4588 CAREX MEYERIANA LEAF/STEM EXTRACT 4589 CARICA PAPAYA FRUIT 4590 CARICA PAPAYA FRUIT EXTRACT 4591 CARICA PAPAYA FRUIT JUICE 4592 CARICA PAPAYA FRUIT WATER 4593 CARICA PAPAYA LEAF EXTRACT 4594 CARICA PAPAYA SEED OIL 4595 CARLINA ACAULIS HAIRY ROOT CULTURE EXTRACT 4596 CARLINA ACAULIS ROOT EXTRACT 4597 CARMINE 4598 CARNAUBA ACID WAX 4599 CARNEGIEA GIGANTEA FLOWER EXTRACT 4600 CARNITINE 4601 CARNITINE FUMARATE 4602 CARNITINE HCL 4603 CARNITINE HYDROXYCITRATE 4604 CARNITINE ISOMERIZED LINOLEATE 4605 CARNITINE PCA 4606 CARNITINE TARTRATE 4607 CARNITINYL PROPIONATE HCL 4608 CARNOSIC ACID 4609 CARNOSINE 4610 CAROTENOIDS 4611 CARPINUS BETULUS BUD EXTRACT 4612 CARPINUS BETULUS FLOWER EXTRACT 4613 CARPINUS CORDATA LEAF EXTRACT 4614 CARPINUS LAXIFLORA STEM EXTRACT 4615 CARPINUS TSCHONOSKII LEAF EXTRACT 4616 CARPINUS TSCHONOSKII STEM EXTRACT 4617 CARPINUS TURCZANINOWII EXTRACT 4618 CARPOBROTUS EDULIS EXTRACT 4619 CARPOBROTUS EDULIS WATER 4620 CARPOPELTIS AFFINIS EXTRACT 4621 CARPOTROCHE BRASILIENSIS SEED ACID 4622 CARPOTROCHE BRASILIENSIS SEED BUTTER 4623 CARPOTROCHE BRASILIENSIS SEED OIL 4624 CARPRONIUM CHLORIDE 4625 CARRAGEENAN 4626 CARTHAMUS TINCTORIUS BUD EXTRACT 4627 CARTHAMUS TINCTORIUS CALLUS EXTRACT 4628 CARTHAMUS TINCTORIUS EXTRACT 4629 CARTHAMUS TINCTORIUS FLOWER 4630 CARTHAMUS TINCTORIUS FLOWER EXTRACT 4631 CARTHAMUS TINCTORIUS FLOWER JUICE 4632 CARTHAMUS TINCTORIUS FLOWER POWDER 4633 CARTHAMUS TINCTORIUS FLOWER WATER 4634 CARTHAMUS TINCTORIUS FLOWER/VITIS VINIFERA FRUIT/(CAMELIA SINENSIS/DIOSPYROS KAKI/ZANTHOXYLUM SCHINIFOLIUM) LEAF/POLYGONUM CUSPIDATUM ROOT/CASTANEA CRENATA SHELL/COFFEA ARABICA SEED WATER 4635 CARTHAMUS TINCTORIUS OLEOSOMES 4636 CARTHAMUS TINCTORIUS SEED EXTRACT 4637 CARTHAMUS TINCTORIUS SEED OIL 4638 CARTHAMUS TINCTORIUS SEEDCAKE EXTRACT 4639 CARTHAMUS TINCTORIUS SPROUT EXTRACT 4640 CARUM CARVI FRUIT EXTRACT 4641 CARUM CARVI FRUIT OIL 4642 CARUM CARVI SEED EXTRACT 4643 CARUM CARVI SEED OIL 4644 CARUM COPTICUM FRUIT EXTRACT 4645 CARUM PETROSELINUM EXTRACT 4646 CARUM PETROSELINUM HERB EXTRACT 4647 CARUM PETROSELINUM SEED OIL 4648 CARVACROL 4649 CARVEOL 4650 CARVONE 4651 CARVONE OXIDE 4652 CARVYL ACETATE 4653 CARYA ILLINOINENSIS SEED EXTRACT 4654 CARYA ILLINOINENSIS SEED OIL 4655 CARYA ILLINOINENSIS SHELL EXTRACT 4656 CARYA ILLINOINENSIS SHELL POWDER 4657 CARYA OVATA BARK EXTRACT 4658 CARYOCAR BRASILIENSE FRUIT OIL 4659 CARYOCAR BRASILIENSE FRUIT/LEAF EXTRACT 4660 CARYOCAR CORIACEUM SEED OIL 4661 CARYOCAR VILLOSUM KERNEL OIL 4662 CARYODENDRON ORINOCENSE NUT OIL 4663 CARYODENDRON ORINOCENSE SEED OIL 4664 CARYOPHYLLENE ACETATE 4665 CARYOPHYLLENE ALCOHOL 4666 CARYOPHYLLENE OXIDE 4667 CARYOPTERIS INCANA CALLUS CULTURE EXTRACT 4668 CARYOPTERIS INCANA FLOWER/LEAF/STEM EXTRACT 4669 CARYOPTERIS INCANA SEED EXTRACT 4670 CASEARIA SYLVESTRIS EXTRACT 4671 CASEARIA SYLVESTRIS LEAF EXTRACT 4672 CASEIN 4673 CASEIN EXTRACT 4674 CASSIA ALATA LEAF EXTRACT 4675 CASSIA ANGUSTIFOLIA LEAF 4676 CASSIA ANGUSTIFOLIA LEAF EXTRACT 4677 CASSIA ANGUSTIFOLIA SEED EXTRACT 4678 CASSIA ANGUSTIFOLIA SEED POLYSACCHARIDE 4679 CASSIA ARTEMISIOIDES LEAF/STEM EXTRACT 4680 CASSIA AURICULATA LEAF EXTRACT 4681 CASSIA AURICULATA LEAF POWDER 4682 CASSIA FISTULA FLOWER EXTRACT 4683 CASSIA FISTULA FRUIT EXTRACT 4684 CASSIA GUM 4685 CASSIA HYDROXYPROPYLTRIMONIUM CHLORIDE 4686 CASSIA ITALICA LEAF EXTRACT 4687 CASSIA ITALICA LEAF POWDER 4688 CASSIA MIMOSOIDES BRANCH/LEAF EXTRACT 4689 CASSIA MIMOSOIDES EXTRACT 4690 CASSIA NOMAME EXTRACT 4691 CASSIA NOMAME LEAF/STEM POWDER 4692 CASSIA OBTUSIFOLIA SEED EXTRACT 4693 CASSIA OBTUSIFOLIA SEED POWDER 4694 CASSIA SENNA LEAF EXTRACT 4695 CASSIA TORA SEED EXTRACT 4696 CASSYTHA FILIFORMIS POWDER 4697 CASTANEA CRENATA BRANCH/LEAF EXTRACT 4698 CASTANEA CRENATA CUPULE EXTRACT 4699 CASTANEA CRENATA FLOWER EXTRACT 4700 CASTANEA CRENATA PELLICLE EXTRACT 4701 CASTANEA CRENATA PELLICLE POWDER 4702 CASTANEA CRENATA SHELL EXTRACT 4703 CASTANEA CRENATA SHELL POWDER 4704 CASTANEA SATIVA BARK EXTRACT 4705 CASTANEA SATIVA BUD EXTRACT 4706 CASTANEA SATIVA FLOWER EXTRACT 4707 CASTANEA SATIVA LEAF EXTRACT 4708 CASTANEA SATIVA PERICARP EXTRACT 4709 CASTANEA SATIVA SEED EXTRACT 4710 CASTANEA SATIVA SHELL EXTRACT 4711 CASTANOPSIS CUSPIDATA BARK EXTRACT 4712 CASTANOPSIS CUSPIDATA STEM EXTRACT 4713 CASTOR ISOSTEARATE BEESWAX SUCCINATE 4714 CASTOR ISOSTEARATE SUCCINATE 4715 CASTOR OIL BENZOATE 4716 CASTOR OIL BIS-HYDROXYPROPYL DIMETHICONE ESTERS 4717 CASTOR OIL HYDROGENATED ETHOXYLATED 4718 CASTOR OIL PHOSPHATE 4719 CASTOR OIL POLYGLYCERYL-6 ESTERS 4720 CASTOR OIL/IPDI COPOLYMER 4721 CASTOR SEED OIL AMINOPROPANEDIOL AMIDES/ESTERS 4722 CASTOR SEED OIL/OLIVE FRUIT OIL/SPHINGANINE AMIDES/ESTERS 4723 CASTOR/OLIVE OIL ESTERS 4724 CASTOREUM OIL 4725 CASTORYL MALEATE 4726 CASUARINA STRICTA BRANCH/LEAF EXTRACT 4727 CASUARINA STRICTA LEAF EXTRACT 4728 CATALPA BIGNONIOIDES LEAF EXTRACT 4729 CATALPA OVATA BARK/LEAF EXTRACT 4730 CATALPA OVATA FRUIT EXTRACT 4731 CATTLEYA EXTRACT 4732 CAULERPA LENTILLIFERA EXTRACT 4733 CAULERPA LENTILLIFERA/ENTEROMORPHA PROLIFERA EXTRACT 4734 CAULERPA OKAMURAE EXTRACT 4735 CAULERPA RACEMOSA EXTRACT 4736 CAULERPA RACEMOSA EXTRACT 4737 CAULERPA TAXIFOLIA EXTRACT 4738 CAULOPHYLLUM THALICTROIDES RHIZOME/ROOT 4739 CAVIAR EXTRACT 4740 CAVIAR OIL 4741 CAVIAR WATER 4742 CAYAPONIA TAYUYA ROOT EXTRACT 4743 CD ALCOHOL 19 4744 CEANOTHUS AMERICANUS EXTRACT 4745 CECROPIA OBTUSA BARK EXTRACT 4746 CEDRELA ODORATA WOOD EXTRACT 4747 CEDRELA ODORATA WOOD OIL 4748 CEDRELA SINENSIS LEAF EXTRACT 4749 CEDRELA SINENSIS SPROUT EXTRACT 4750 CEDRELOPSIS GREVEI BARK EXTRACT 4751 CEDRENE 4752 CEDRENOL 4753 CEDRENONE 4754 CEDRENYL ACETATE 4755 CEDROL 4756 CEDROL METHYL ETHER 4757 CEDRONELLA CANARIENSIS LEAF/STEM EXTRACT 4758 CEDRUS ATLANTICA BARK EXTRACT 4759 CEDRUS ATLANTICA BARK OIL 4760 CEDRUS ATLANTICA BARK WATER 4761 CEDRUS ATLANTICA CALLUS EXTRACT 4762 CEDRUS ATLANTICA LEAF EXTRACT 4763 CEDRUS ATLANTICA WOOD EXTRACT 4764 CEDRUS ATLANTICA WOOD OIL 4765 CEDRUS DEODARA SEED EXTRACT 4766 CEDRUS DEODARA SEED OIL 4767 CEDRUS DEODARA WOOD EXTRACT 4768 CEDRUS DEODARA WOOD OIL 4769 CEDRUS LIBANI BARK EXTRACT 4770 CEDRUS LIBANI BUD EXTRACT 4771 CEDRYL ACETATE 4772 CEDRYL FORMATE 4773 CEIBA PENTANDRA FIBER POWDER 4774 CELASTRUS ORBICULATUS BRANCH/LEAF EXTRACT 4775 CELASTRUS PANICULATUS LEAF/FLOWER/SEED EXTRACT 4776 CELASTRUS PANICULATUS SEED EXTRACT 4777 CELESTOLIDE 4778 CELLOBIOSE OCTANONANOATE 4779 CELLULASE 4780 CELLULOSE 4781 CELLULOSE ACETATE 4782 CELLULOSE ACETATE BUTYRATE 4783 CELLULOSE ACETATE PHTHALATE 4784 CELLULOSE ACETATE PROPIONATE 4785 CELLULOSE ACETATE PROPIONATE CARBOXYLATE 4786 CELLULOSE DIALDEHYDE 4787 CELLULOSE GUM 4788 CELLULOSE SUCCINATE 4789 CELOSIA CRISTATA EXTRACT 4790 CELOSIA CRISTATA FLOWER EXTRACT 4791 CENTAUREA CYANUS FLOWER 4792 CENTAUREA CYANUS FLOWER EXTRACT 4793 CENTAUREA CYANUS FLOWER WATER 4794 CENTAUREA CYANUS SEED 4795 CENTAUREA NIGRA EXTRACT 4796 CENTAURIUM ERYTHRAEA EXTRACT 4797 CENTAURIUM ERYTHRAEA FLOWER EXTRACT 4798 CENTELLA ASIATICA ADVENTITIOUS ROOT EXTRACT 4799 CENTELLA ASIATICA CALLUS CONDITIONED MEDIA 4800 CENTELLA ASIATICA CALLUS CULTURE 4801 CENTELLA ASIATICA CALLUS EXTRACT 4802 CENTELLA ASIATICA EXTRACT 4803 CENTELLA ASIATICA FLOWER/LEAF/STEM EXTRACT 4804 CENTELLA ASIATICA LEAF CELL CULTURE EXTRACT 4805 CENTELLA ASIATICA LEAF CELL EXTRACT 4806 CENTELLA ASIATICA LEAF EXTRACT 4807 CENTELLA ASIATICA LEAF WATER 4808 CENTELLA ASIATICA LEAF/STEM EXTRACT 4809 CENTELLA ASIATICA LEAF/STEM POWDER 4810 CENTELLA ASIATICA MERISTEM CELL CULTURE 4811 CENTELLA ASIATICA MERISTEM CELL CULTURE EXTRACT 4812 CENTELLA ASIATICA ROOT EXTRACT 4813 CENTELLA ASIATICA/CHAMOMILLA RECUTITA FLOWER/(CAMELLIA SINENSIS/ROSMARINUS OFFICINALIS/ZEA MAYS LEAF)/(GLYCYRRHIZA GLABRA/POLYGONUM CUSPIDATUM/SCUTELLARIA BAICALENSIS ROOT) EXTRACT 4814 CENTIPEDA CUNNINGHAMII EXTRACT 4815 CENTIPEDA CUNNINGHAMII LEAF/STEM EXTRACT 4816 CENTOTHECA LAPPACEA EXTRACT 4817 CEPHALINS 4818 CERA ALBA 4819 CERA MICROCRISTALLINA 4820 CERAMIDE 1 4821 CERAMIDE 1 A 4822 CERAMIDE 2 4823 CERAMIDE 3 4824 CERAMIDE 4 4825 CERAMIDE 5 4826 CERAMIDE 6 II 4827 CERAMIDE AG 4828 CERAMIDE AP 4829 CERAMIDE AS 4830 CERAMIDE EOP 4831 CERAMIDE EOS 4832 CERAMIDE NG 4833 CERAMIDE NG DILAURATE 4834 CERAMIDE NP 4835 CERAMIDE NS 4836 CERAMIDE NS DILAURATE 4837 CERAMIDE NS/PEG-8/SUCCINIC ACID COPOLYMER 4838 CERAMIUM KONDOI EXTRACT 4839 CERAMIUM RUBRUM EXTRACT 4840 CERASTIUM ARCTICUM CALLUS CULTURE EXTRACT 4841 CERASUS YOUKOU FLOWER EXTRACT 4842 CERASUS YOUKOU FLOWER POWDER 4843 CERASUS YOUKOU LEAF EXTRACT 4844 CERASUS YOUKOU LEAF POWDER 4845 CERATONEIS CLOSTERIUM EXTRACT 4846 CERATONIA SILIQUA FRUIT EXTRACT 4847 CERATONIA SILIQUA GUM 4848 CERATONIA SILIQUA LEAF EXTRACT 4849 CERATONIA SILIQUA SEED EXTRACT 4850 CERATOSTIGMA WILLMOTTIANUM FLOWER EXTRACT 4851 CERCIDIUM FLORIDUM BARK EXTRACT 4852 CERCIS CHINENSIS FLOWER/LEAF/STEM EXTRACT 4853 CEREBROSIDES 4854 CERESIN 4855 CEREUS GRANDIFLORUS EXTRACT 4856 CEREUS GRANDIFLORUS FLOWER EXTRACT 4857 CEREUS GRANDIFLORUS FLOWER POWDER 4858 CEREUS GRANDIFLORUS SEED POWDER 4859 CEREUS HILDMANNIANUS EXTRACT 4860 CEREUS JAMACARU EXTRACT 4861 CEREUS JAMACARU FRUIT JUICE 4862 CERIA/SILICA 4863 CERIA/SILICA TALC 4864 CERIPORIA LACERATA FERMENT FILTRATE 4865 CERIPORIA LACERATA MYCELIUM 4866 CERIUM OXIDE 4867 CEROTIC ACID 4868 CEROTYL DIMETHICONE 4869 CESTRUM LATIFOLIUM LEAF EXTRACT 4870 CESTRUM NOCTURNUM BRANCH/FLOWER/LEAF WATER 4871 CETALKONIUM CHLORIDE 4872 CETAMIDO LYSINAMIDO POLYASPARTIC ACID 4873 CETEARALKONIUM BROMIDE 4874 CETEARAMIDOETHYL DIETHONIUM HYDROLYZED KERATIN 4875 CETEARAMIDOETHYL DIETHONIUM HYDROLYZED RICE PROTEIN 4876 CETEARAMIDOETHYL DIETHONIUM HYDROLYZED WHEAT PROTEIN 4877 CETEARAMIDOETHYL DIETHONIUM ISOSTEAROYL HYDROLYZED PEA PROTEIN 4878 CETEARAMIDOETHYL DIETHONIUM ISOSTEAROYL HYDROLYZED SILK 4879 CETEARAMIDOETHYLDIETHONIUM SUCCINOYL HYDROLYZED COLLAGEN 4880 CETEARAMIDOETHYLDIETHONIUM SUCCINOYL HYDROLYZED KERATIN 4881 CETEARAMIDOETHYLDIETHONIUM SUCCINOYL HYDROLYZED PEA PROTEIN 4882 CETEARAMIDOETHYLDIETHONIUM SUCCINOYL HYDROLYZED SILK 4883 CETEARAMIDOETHYLDIETHONIUM SUCCINOYL HYDROLYZED SOY PROTEIN 4884 CETEARAMIDOPROPYL LAUROYLETHYLDIMONIUM METHOSULFATE 4885 CETEARDIMONIUM CHLORIDE 4886 CETEARETH-10 4887 CETEARETH-10 PHOSPHATE 4888 CETEARETH-100 4889 CETEARETH-11 4890 CETEARETH-11 PHOSPHATE 4891 CETEARETH-12 4892 CETEARETH-13 4893 CETEARETH-14 4894 CETEARETH-15 4895 CETEARETH-16 4896 CETEARETH-17 4897 CETEARETH-18 4898 CETEARETH-2 4899 CETEARETH-2 PHOSPHATE 4900 CETEARETH-20 4901 CETEARETH-22 4902 CETEARETH-23 4903 CETEARETH-24 4904 CETEARETH-25 4905 CETEARETH-25 CARBOXYLIC ACID 4906 CETEARETH-25 PHOSPHATE 4907 CETEARETH-27 4908 CETEARETH-28 4909 CETEARETH-29 4910 CETEARETH-3 4911 CETEARETH-30 4912 CETEARETH-33 4913 CETEARETH-34 4914 CETEARETH-4 4915 CETEARETH-4 PHOSPHATE 4916 CETEARETH-40 4917 CETEARETH-5 4918 CETEARETH-5 PHOSPHATE 4919 CETEARETH-50 4920 CETEARETH-55 4921 CETEARETH-6 4922 CETEARETH-6 OLIVATE 4923 CETEARETH-60 4924 CETEARETH-60 MYRISTYL GLYCOL 4925 CETEARETH-7 4926 CETEARETH-7 STEARATE 4927 CETEARETH-8 4928 CETEARETH-80 4929 CETEARETH-9 4930 CETEARTRIMONIUM CHLORIDE 4931 CETEARYL ALCOHOL 4932 CETEARYL BEHENATE 4933 CETEARYL CANDELILLATE 4934 CETEARYL DIMETHICONE 4935 CETEARYL DIMETHICONE CROSSPOLYMER 4936 CETEARYL DIMETHICONE/VINYL DIMETHICONE CROSSPOLYMER 4937 CETEARYL ETHYLHEXANOATE 4938 CETEARYL ETHYLHEXYLDIMONIUM METHOSULFATE 4939 CETEARYL GLUCOSIDE 4940 CETEARYL ISONONANOATE 4941 CETEARYL METHICONE 4942 CETEARYL NONANOATE 4943 CETEARYL OLIVATE 4944 CETEARYL PALMATE 4945 CETEARYL PALMITATE 4946 CETEARYL PHOSPHATE 4947 CETEARYL RICE BRANATE 4948 CETEARYL STEARATE 4949 CETEARYL WHEAT BRAN GLYCOSIDES 4950 CETEARYL WHEAT STRAW GLYCOSIDES 4951 CETETH-1 4952 CETETH-10 4953 CETETH-10 PHOSPHATE 4954 CETETH-10 STEARATE 4955 CETETH-12 4956 CETETH-13 4957 CETETH-14 4958 CETETH-15 4959 CETETH-150 4960 CETETH-16 4961 CETETH-17 4962 CETETH-18 4963 CETETH-2 4964 CETETH-20 4965 CETETH-20 PHOSPHATE 4966 CETETH-23 4967 CETETH-24 4968 CETETH-25 4969 CETETH-3 4970 CETETH-3 STEARATE 4971 CETETH-30 4972 CETETH-4 4973 CETETH-4 STEARATE 4974 CETETH-40 4975 CETETH-45 4976 CETETH-5 4977 CETETH-5 STEARATE 4978 CETETH-6 4979 CETETH-7 4980 CETETH-7 STEARATE 4981 CETETH-8 PHOSPHATE 4982 CETETH-9 STEARATE 4983 CETETHYL MORPHOLINIUM ETHOSULFATE 4984 CETETHYLDIMONIUM BROMIDE 4985 CETOLETH-10 4986 CETOLETH-11 4987 CETOLETH-15 4988 CETOLETH-18 4989 CETOLETH-2 4990 CETOLETH-20 4991 CETOLETH-22 4992 CETOLETH-24 4993 CETOLETH-25 4994 CETOLETH-30 4995 CETOLETH-4 4996 CETOLETH-5 4997 CETOLETH-6 4998 CETONAL 4999 CETRARIA ISLANDICA EXTRACT 5000 CETRARIA ISLANDICA THALLUS EXTRACT 5001 CETRARIA ISLANDICA THALLUS/POLYPODIUM VULGARE RHIZOME/SPHAGNUM MAGELLANICUM EXTRACT 5002 CETRIMONIUM BROMIDE 5003 CETRIMONIUM CARBOXYDECYL PEG-8 DIMETHICONE 5004 CETRIMONIUM CHLORIDE 5005 CETRIMONIUM DIMETHICONE PEG-7 PHTHALATE 5006 CETRIMONIUM DIMETHICONE PEG-8 OLIVATE/SUCCINATE 5007 CETRIMONIUM LAURETH-12 SUCCINATE 5008 CETRIMONIUM METHOSULFATE 5009 CETRIMONIUM SACCHARINATE 5010 CETRIMONIUM TOSYLATE 5011 CETYL 2-GLYCERYL ASCORBATE 5012 CETYL 3-GLYCERYL ASCORBATE 5013 CETYL ACETATE 5014 CETYL ACETYL RICINOLEATE 5015 CETYL ALCOHOL 5016 CETYL AMODIMETHICONE 5017 CETYL BABASSUATE 5018 CETYL BEHENATE 5019 CETYL BEHENYL DIMETHICONE 5020 CETYL BETAINATE CHLORIDE 5021 CETYL BETAINE 5022 CETYL C12-15 PARETH-8 CARBOXYLATE 5023 CETYL C12-15-PARETH-9 CARBOXYLATE 5024 CETYL CAPRATE 5025 CETYL CAPRYLATE 5026 CETYL DIGLYCERYL TRIS(TRIMETHYLSILOXY)SILYLETHYL DIMETHICONE 5027 CETYL DIMETHICONE 5028 CETYL DIMETHICONE PEG-7 ACETATE 5029 CETYL DIMETHICONE/BIS-VINYLDIMETHICONE CROSSPOLYMER 5030 CETYL DIMETHYLBUTYL ETHER 5031 CETYL DIMETHYLOCTANOATE 5032 CETYL DODECENYLSUCCINATE 5033 CETYL ESTERS 5034 CETYL ETHYLDIMONIUM ETHOSULFATE 5035 CETYL ETHYLHEXANOATE 5036 CETYL GLYCERYL ETHER 5037 CETYL GLYCERYL ETHER/GLYCERIN COPOLYMER 5038 CETYL GLYCOL 5039 CETYL GLYCOL ISOSTEARATE 5040 CETYL HEXACOSYL DIMETHICONE 5041 CETYL HEXACOSYL DIMETHICONE/BIS-VINYLDIMETHICONE CROSSPOLYMER 5042 CETYL HYDROXYETHYLCELLULOSE 5043 CETYL ISONONANOATE 5044 CETYL KOMBO BUTTERATE 5045 CETYL LACTATE 5046 CETYL LAURATE 5047 CETYL MYRISTATE 5048 CETYL MYRISTOLEATE 5049 CETYL OLEATE 5050 CETYL PALMITATE 5051 CETYL PALMITOLEATE 5052 CETYL PCA 5053 CETYL PEG/PPG-10/1 DIMETHICONE 5054 CETYL PEG/PPG-15/15 BUTYL ETHER DIMETHICONE 5055 CETYL PEG/PPG-7/3 DIMETHICONE 5056 CETYL PEG-8 DIMETHICONE 5057 CETYL PHOSPHATE 5058 CETYL PPG-2 ISODECETH-7 CARBOXYLATE 5059 CETYL PYRROLIDONYLMETHYL DIMONIUM CHLORIDE 5060 CETYL RICINOLEATE 5061 CETYL RICINOLEATE BENZOATE 5062 CETYL STEARATE 5063 CETYL TALLOWATE 5064 CETYL TRANEXAMATE HCL 5065 CETYL TRIETHYLMONIUM DIMETHICONE PEG-8 PHTHALATE 5066 CETYL TRIETHYLMONIUM DIMETHICONE PEG-8 SUCCINATE 5067 CETYL TRIMETHOXYSILANE 5068 CETYL/LAURYL/MYRISTYL HYDROXYSULTAINE 5069 CETYLAMINE HYDROFLUORIDE 5070 CETYLARACHIDOL 5071 CETYLDIMETHYLAMINE HYDROLYZED HEMPSEEDATE 5072 CETYLDIMETHYLSILOXY TRIMETHYLSILOXYSILICATE 5073 CETYLDIMONIUM ETHYL CETYL PHOSPHATE 5074 CETYLHYDROXYPROLINE PALMITAMIDE 5075 CETYLOXY DIMETHICONE 5076 CETYLOXYPROPYL GLYCERYL METHOXYPROPYL MYRISTAMIDE 5077 CETYL-PG HYDROXYETHYL DECANAMIDE 5078 CETYL-PG HYDROXYETHYL PALMITAMIDE 5079 CETYLPYRIDINIUM CHLORIDE 5080 CHAENOMELES JAPONICA SEED EXTRACT 5081 CHAENOMELES JAPONICA SEED OIL 5082 CHAENOMELES SINENSIS CALLUS CULTURE EXTRACT 5083 CHAENOMELES SINENSIS FRUIT EXTRACT 5084 CHAENOMELES SPECIOSA FLOWER EXTRACT 5085 CHAETOCEROS CALCITRANS EXTRACT 5086 CHAETOCEROS CONSTRICTUS/DEBILIS/DECIPIENS/LACINIOSUS/SOCIALIS EXTRACT 5087 CHAETOMORPHA SOLITARIA CALLUS CULTURE EXTRACT 5088 CHALK 5089 CHAMAECRISTA NOMAME EXTRACT 5090 CHAMAECYPARIS FORMOSENSIS WOOD OIL 5091 CHAMAECYPARIS LAWSONIANA WOOD OIL 5092 CHAMAECYPARIS OBTUSA BRANCH/LEAF EXTRACT 5093 CHAMAECYPARIS OBTUSA LEAF EXTRACT 5094 CHAMAECYPARIS OBTUSA LEAF OIL 5095 CHAMAECYPARIS OBTUSA LEAF/ROOT EXTRACT 5096 CHAMAECYPARIS OBTUSA OIL 5097 CHAMAECYPARIS OBTUSA POWDER 5098 CHAMAECYPARIS OBTUSA WATER 5099 CHAMAECYPARIS OBTUSA WOOD OIL 5100 CHAMAZULENE 5101 CHAMOMILLA RECUTITA EXTRACT 5102 CHAMOMILLA RECUTITA FLOWER 5103 CHAMOMILLA RECUTITA FLOWER EXTRACT 5104 CHAMOMILLA RECUTITA FLOWER JUICE 5105 CHAMOMILLA RECUTITA FLOWER OIL 5106 CHAMOMILLA RECUTITA FLOWER POWDER 5107 CHAMOMILLA RECUTITA FLOWER WATER 5108 CHAMOMILLA RECUTITA FLOWER/JASMINUM OFFICINALE FLOWER EXTRACT 5109 CHAMOMILLA RECUTITA FLOWER/LAVANDULA ANGUSTIFOLIA FLOWER/MELISSA OFFICINALIS LEAF/ROSMARINUS OFFICINALIS LEAF/SALVIA OFFICINALIS LEAF EXTRACT 5110 CHAMOMILLA RECUTITA FLOWER/LEAF EXTRACT 5111 CHAMOMILLA RECUTITA FLOWER/LEAF/STEM EXTRACT 5112 CHAMOMILLA RECUTITA FLOWER/LEAF/STEM WATER 5113 CHAMOMILLA RECUTITA LEAF EXTRACT 5114 CHAMOMILLA RECUTITA MERISTEM CELL CULTURE 5115 CHAMOMILLA RECUTITA MERISTEM CELL CULTURE EXTRACT 5116 CHAMOMILLA RECUTITA OIL 5117 CHAMOMILLA RECUTITA/ROSMARINUS OFFICINALIS/SALVIA OFFICINALIS/THYMUS VULGARIS EXTRACT 5118 CHAMOMILLA VULGARIS EXTRACT 5119 CHAMOMILLA VULGARIS FLOWER 5120 CHARCOAL EXTRACT 5121 CHARCOAL POWDER 5122 CHELIDONINE 5123 CHELIDONIUM MAJUS EXTRACT 5124 CHENOPODIUM ALBUM FLOWER EXTRACT 5125 CHENOPODIUM AMBROSIOIDES LEAF EXTRACT 5126 CHENOPODIUM AMBROSIOIDES LEAF/STEM EXTRACT 5127 CHENOPODIUM FORMOSANUM GRAIN EXTRACT 5128 CHENOPODIUM FORMOSANUM SEED EXTRACT 5129 CHENOPODIUM PALLIDICAULE SEED EXTRACT 5130 CHENOPODIUM QUINOA EXTRACT 5131 CHENOPODIUM QUINOA FLOWER/LEAF EXTRACT 5132 CHENOPODIUM QUINOA HUSK EXTRACT 5133 CHENOPODIUM QUINOA HUSK POWDER 5134 CHENOPODIUM QUINOA SEED 5135 CHENOPODIUM QUINOA SEED EXTRACT 5136 CHENOPODIUM QUINOA SEED OIL 5137 CHENOPODIUM QUINOA SEED OIL ETHYL ESTERS 5138 CHENOPODIUM QUINOA SEEDCAKE EXTRACT 5139 CHENOPODIUM QUINOA STARCH 5140 CHICKEN EMBRYONIC FIBROBLAST CONDITIONED MEDIA 5141 CHICKEN NEURAL CELL CONDITIONED MEDIA 5142 CHICKEN PLURIPOTENT PRIMORDIAL GERM CELL CONDITIONED MEDIA 5143 CHIMAPHILA UMBELLATA LEAF EXTRACT 5144 CHIMYL ALCOHOL 5145 CHIMYL ISOSTEARATE 5146 CHIMYL STEARATE 5147 CHINESE HAMSTER OVARY CELL CONDITIONED MEDIA 5148 CHITIN 5149 CHITIN GLYCOLATE 5150 CHITIN SULFATE 5151 CHITOSAN 5152 CHITOSAN ADIPATE 5153 CHITOSAN ARGININAMIDE 5154 CHITOSAN ASCORBATE 5155 CHITOSAN BENZAMIDE 5156 CHITOSAN CAPRYLAMIDE HYDROXYPROPYLTRIMONIUM CHLORIDE 5157 CHITOSAN FORMATE 5158 CHITOSAN GLUTATHIONAMIDE 5159 CHITOSAN GLYCOLATE 5160 CHITOSAN HYDROXYPROPYLTRIMONIUM CHLORIDE 5161 CHITOSAN ISOSTEARAMIDE HYDROXYPROPYLTRIMONIUM CHLORIDE 5162 CHITOSAN LACTATE 5163 CHITOSAN LAURAMIDE HYDROXYPROPYLTRIMONIUM CHLORIDE 5164 CHITOSAN LAURAMIDE SUCCINAMIDE 5165 CHITOSAN LAUROYL GLYCINATE 5166 CHITOSAN PCA 5167 CHITOSAN PCA PALMITAMIDE SUCCINAMIDE 5168 CHITOSAN PROPYLSULFONATE 5169 CHITOSAN RICE BRANAMIDE HYDROXYPROPYLTRIMONIUM CHLORIDE 5170 CHITOSAN SALICYLATE 5171 CHITOSAN STEARAMIDE HYDROXYPROPYLTRIMONIUM CHLORIDE 5172 CHITOSAN SUCCINAMIDE 5173 CHLAMYDOCAPSA EXTRACT 5174 CHLAMYDOMONAS EXTRACT 5175 CHLAMYDOMONAS HEDLEYI EXTRACT 5176 CHLAMYDOMONAS REINHARDTII EXTRACT 5177 CHLORAMINE T 5178 CHLORANTHUS GLABER EXTRACT 5179 CHLORANTHUS JAPONICUS EXTRACT 5180 CHLORANTHUS SERRATUS EXTRACT 5181 CHLORELLA ELLIPSOIDEA EXTRACT 5182 CHLORELLA EMERSONII EXTRACT 5183 CHLORELLA FERMENT 5184 CHLORELLA MINUTISSIMA EXTRACT 5185 CHLORELLA MINUTISSIMA OIL 5186 CHLORELLA MINUTISSIMA/SODIUM GLUTAMATE FERMENT EXTRACT FILTRATE 5187 CHLORELLA PROTOTHECOIDES 5188 CHLORELLA PROTOTHECOIDES OIL 5189 CHLORELLA PYRENOIDOSA EXTRACT 5190 CHLORELLA PYRENOIDOSA POWDER 5191 CHLORELLA PYRENOIDOSA/SOROKINIANA EXTRACT 5192 CHLORELLA SOROKINIANA EXTRACT 5193 CHLORELLA SP. KSF0006 EXTRACT 5194 CHLORELLA SP. KSF0031 EXTRACT 5195 CHLORELLA SP. KSF0041 EXTRACT 5196 CHLORELLA SP. KSF0059 EXTRACT 5197 CHLORELLA VARIABILIS EXTRACT 5198 CHLORELLA VULGARIS CALLUS CULTURE EXTRACT 5199 CHLORELLA VULGARIS EXTRACT 5200 CHLORELLA VULGARIS METHIONYL SH-POLYPEPTIDE-14 HEXAPEPTIDE-40 5201 CHLORELLA VULGARIS POWDER 5202 CHLORELLA VULGARIS/LUPINUS ALBUS PROTEIN FERMENT 5203 CHLORHEXIDINE 5204 CHLORHEXIDINE DIACETATE 5205 CHLORHEXIDINE DIGLUCONATE 5206 CHLORHEXIDINE DIHYDROCHLORIDE 5207 CHLORHEXIDINE DIUNDECYLENATE 5208 CHLORINATED PARAFFIN 5209 CHLORINE DIOXIDE 5210 CHLOROACETAMIDE 5211 CHLOROACETIC ACID 5212 CHLOROBUTANOL 5213 CHLOROETHYL PCA 5214 CHLOROGENIC ACIDS 5215 CHLOROGLOEOPSIS FRITSCHII EXTRACT 5216 CHLOROKOJIC ACID 5217 CHLOROPHENE 5218 CHLOROPHORA TINCTORIA WOOD EXTRACT 5219 CHLOROPHYLLIN-COPPER COMPLEX 5220 CHLOROPHYLLIN-IRON COMPLEX 5221 CHLOROPLATINIC ACID 5222 CHLOROSALICYLIC ACID 5223 CHLOROTHYMOL 5224 CHLOROTRIFLUOROPROPENE 5225 CHLOROXYLENOL 5226 CHLORPHENESIN 5227 CHOEROSPONDIAS AXILLARIS LEAF EXTRACT 5228 CHOLECALCIFEROL PEG-12 ETHER 5229 CHOLESTEROL 5230 CHOLESTEROL/HDI/PULLULAN COPOLYMER 5231 CHOLESTERYL ACETATE 5232 CHOLESTERYL BUTYRATE 5233 CHOLESTERYL C16-18 ALKENYL SUCCINATE 5234 CHOLESTERYL CHLORIDE 5235 CHOLESTERYL DICHLOROBENZOATE 5236 CHOLESTERYL GLUCOSIDE 5237 CHOLESTERYL HEXYL DICARBAMATE PULLULAN 5238 CHOLESTERYL HYDROXYSTEARATE 5239 CHOLESTERYL ISOSTEARATE 5240 CHOLESTERYL ISOSTEARYL CARBONATE 5241 CHOLESTERYL LANOLATE 5242 CHOLESTERYL MACADAMIATE 5243 CHOLESTERYL NONANOATE 5244 CHOLESTERYL OLEATE 5245 CHOLESTERYL OLEYL CARBONATE 5246 CHOLESTERYL STEARATE 5247 CHOLESTERYL SUCCINATE 5248 CHOLESTERYL/BEHENYL/OCTYLDODECYL LAUROYL GLUTAMATE 5249 CHOLESTERYL/OCTYLDODECYL LAUROYL GLUTAMATE 5250 CHOLETH-10 5251 CHOLETH-15 5252 CHOLETH-20 5253 CHOLETH-24 5254 CHOLETH-30 5255 CHOLETH-5 5256 CHONDRACANTHUS TEEDEI POWDER 5257 CHONDRACANTHUS TENELLUS EXTRACT 5258 CHONDRACANTHUS TENELLUS/SACCHARINA ANGUSTATA/ULVA LINZA EXTRACT 5259 CHONDRIA CRASSICAULIS EXTRACT 5260 CHONDRUS CRISPUS 5261 CHONDRUS CRISPUS EXTRACT 5262 CHONDRUS CRISPUS POWDER 5263 CHONDRUS ELATUS EXTRACT 5264 CHONDRUS ELATUS/SACCHARINA ANGUSTATA/MONOSTROMA NITIDUM THALLUS EXTRACT 5265 CHONDRUS OCELLATUS EXTRACT 5266 CHONEMORPHA MACROPHYLLA ROOT EXTRACT 5267 CHROMIUM HYDROXIDE GREEN 5268 CHROMIUM OXIDE GREENS 5269 CHROMOLAENA ODORATA LEAF EXTRACT 5270 CHROMULINA OCHROMONOIDES EXTRACT 5271 CHRYSALIDOCARPUS LUTESCENS LEAF EXTRACT 5272 CHRYSANTHAL 5273 CHRYSANTHELLUM AMERICANUM EXTRACT 5274 CHRYSANTHELLUM INDICUM EXTRACT 5275 CHRYSANTHELLUM INDICUM FLOWER WATER 5276 CHRYSANTHEMUM BALSAMITA LEAF EXTRACT 5277 CHRYSANTHEMUM BOREALE FLOWER EXTRACT 5278 CHRYSANTHEMUM BOREALE FLOWER OIL 5279 CHRYSANTHEMUM BURBANKII FLOWER EXTRACT 5280 CHRYSANTHEMUM COCCINEUM FLOWER EXTRACT 5281 CHRYSANTHEMUM INDICUM CALLUS CULTURE EXTRACT 5282 CHRYSANTHEMUM INDICUM FLOWER EXTRACT 5283 CHRYSANTHEMUM INDICUM FLOWER/LEAF/STEM EXTRACT 5284 CHRYSANTHEMUM INDICUM FLOWER/LEAF/STEM OIL 5285 CHRYSANTHEMUM INDICUM/ERIGERON ANNUUS EXTRACT 5286 CHRYSANTHEMUM MORIFOLIUM FLOWER EXTRACT 5287 CHRYSANTHEMUM MORIFOLIUM FLOWER OIL 5288 CHRYSANTHEMUM MORIFOLIUM FLOWER/CRATAEGUS OXYACANTHA FRUIT/(ARTEMISIA PRINCEPS/MORUS ALBA/PORTULACA OLERACEA) LEAF/PORTULACA OLERACEA STEM/PUERARIA THUNBERGIANA ROOT/(ACTINIDIA ARGUTA/PHRAGMITES COMMUNIS) SPROUT/CIRSIUM JAPONICUM/TARAXACUM OFFICINALE/SUCROSE FERMENT FILTRATE 5289 CHRYSANTHEMUM PARTHENIUM EXTRACT 5290 CHRYSANTHEMUM PARTHENIUM FLOWER EXTRACT 5291 CHRYSANTHEMUM PARTHENIUM FLOWER POWDER 5292 CHRYSANTHEMUM PARTHENIUM FLOWER/LEAF/STEM JUICE 5293 CHRYSANTHEMUM PARTHENIUM FLOWER/LEAF/STEM WATER 5294 CHRYSANTHEMUM SIBIRICUM EXTRACT 5295 CHRYSANTHEMUM SINENSE FLOWER EXTRACT 5296 CHRYSANTHEMUM ZAWADSKII EXTRACT 5297 CHRYSANTHEMUM ZAWADSKII FLOWER EXTRACT 5298 CHRYSANTHEMUM ZAWADSKII SPROUT EXTRACT 5299 CHRYSANTHEMUM ZAWADSKII WATER 5300 CHRYSEOBACTERIUM SP. MK-8 FERMENT FILTRATE 5301 CHRYSIN 5302 CHRYSOCOLLA 5303 CHRYSOPHYLLUM CAINITO FRUIT EXTRACT 5304 CHYMOTRYPSIN 5305 CI 10006 5306 CI 10020 5307 CI 10316 5308 CI 11680 5309 CI 11710 5310 CI 11725 5311 CI 11920 5312 CI 12010 5313 CI 12085 5314 CI 12120 5315 CI 12370 5316 CI 12420 5317 CI 12480 5318 CI 12490 5319 CI 12700 5320 CI 13015 5321 CI 14270 5322 CI 14700 5323 CI 14720 5324 CI 14815 5325 CI 15510 5326 CI 15525 5327 CI 15580 5328 CI 15620 5329 CI 15630 5330 CI 15800 5331 CI 15850 5332 CI 15865 5333 CI 15880 5334 CI 15980 5335 CI 15985 5336 CI 16035 5337 CI 16185 5338 CI 16230 5339 CI 16255 5340 CI 16290 5341 CI 17200 5342 CI 18050 5343 CI 18130 5344 CI 18690 5345 CI 18736 5346 CI 18820 5347 CI 18965 5348 CI 19140 5349 CI 20040 5350 CI 20470 5351 CI 21100 5352 CI 21108 5353 CI 21230 5354 CI 24790 5355 CI 26100 5356 CI 27755 5357 CI 28440 5358 CI 40215 5359 CI 40800 5360 CI 40820 5361 CI 40825 5362 CI 40850 5363 CI 42045 5364 CI 42051 5365 CI 42053 5366 CI 42080 5367 CI 42090 5368 CI 42100 5369 CI 42170 5370 CI 42510 5371 CI 42520 5372 CI 42735 5373 CI 44045 5374 CI 44090 5375 CI 45100 5376 CI 45190 5377 CI 45220 5378 CI 45350 5379 CI 45370 5380 CI 45380 5381 CI 45396 5382 CI 45405 5383 CI 45410 5384 CI 45425 5385 CI 45430 5386 CI 47000 5387 CI 47005 5388 CI 50325 5389 CI 50420 5390 CI 51319 5391 CI 58000 5392 CI 59040 5393 CI 60724 5394 CI 60725 5395 CI 60730 5396 CI 61565 5397 CI 61570 5398 CI 61585 5399 CI 62045 5400 CI 69800 5401 CI 69825 5402 CI 71105 5403 CI 73000 5404 CI 73015 5405 CI 73360 5406 CI 73385 5407 CI 73900 5408 CI 73915 5409 CI 74100 5410 CI 74160 5411 CI 74180 5412 CI 74260 5413 CI 75100 5414 CI 75120 5415 CI 75125 5416 CI 75130 5417 CI 75135 5418 CI 75170 5419 CI 75300 5420 CI 75470 5421 CI 75810 5422 CI 77000 5423 CI 77002 5424 CI 77004 5425 CI 77007 5426 CI 77015 5427 CI 77120 5428 CI 77163 5429 CI 77220 5430 CI 77231 5431 CI 77266 5432 CI 77267 5433 CI 77268:1 5434 CI 77288 5435 CI 77289 5436 CI 77346 5437 CI 77400 5438 CI 77480 5439 CI 77489 5440 CI 77491 5441 CI 77492 5442 CI 77499 5443 CI 77510 5444 CI 77713 5445 CI 77742 5446 CI 77745 5447 CI 77820 5448 CI 77891 5449 CI 77947 5450 CIBOTIUM BAROMETZ OIL 5451 CICER ARIETINUM SEED EXTRACT 5452 CICER ARIETINUM SEED POWDER 5453 CICER ARIETINUM SPROUT EXTRACT 5454 CICHORIUM INTYBUS FLOWER EXTRACT 5455 CICHORIUM INTYBUS LEAF EXTRACT 5456 CICHORIUM INTYBUS ROOT EXTRACT 5457 CICHORIUM INTYBUS ROOT OLIGOSACCHARIDES 5458 CICHORIUM INTYBUS SEED OIL 5459 CICLOPIROX OLAMINE 5460 CIMICIFUGA ACERINA EXTRACT 5461 CIMICIFUGA DAHURICA ROOT EXTRACT 5462 CIMICIFUGA DAHURICA ROOT/FORSYTHIA VIRDISSIMA FRUIT/GLYCYRRHIZA GLABRA ROOT/PAEONIA LACTIFLORA ROOT/PLATYCODON GRANDIFLORUS ROOT/PUERARIA LOBATA ROOT EXTRACT 5463 CIMICIFUGA RACEMOSA ROOT 5464 CIMICIFUGA RACEMOSA ROOT EXTRACT 5465 CIMICIFUGA SIMPLEX LEAF/STEM EXTRACT 5466 CIMICIFUGA SIMPLEX ROOT EXTRACT 5467 CINCHONA CALISAYA BARK EXTRACT 5468 CINCHONA CALISAYA EXTRACT 5469 CINCHONA PUBESCENS BARK EXTRACT 5470 CINCHONA SUCCIRUBRA BARK EXTRACT 5471 CINEOLE 5472 CINNAMAL 5473 CINNAMALDEHYDE DIMETHYL ACETAL 5474 CINNAMALDEHYDE/METHYL ANTHRANILATE SCHIFF BASE 5475 CINNAMIC ACID 5476 CINNAMIDO BENZYLPIPERIDINYL ETHOXYPROPYLBENZAMIDE 5477 CINNAMIDOPROPYLTRIMONIUM CHLORIDE 5478 CINNAMOMUM CAMPHORA ADVENTITIOUS ROOT EXTRACT 5479 CINNAMOMUM CAMPHORA BARK EXTRACT 5480 CINNAMOMUM CAMPHORA BARK OIL 5481 CINNAMOMUM CAMPHORA BRANCH/LEAF EXTRACT 5482 CINNAMOMUM CAMPHORA BRANCH/STEM OIL 5483 CINNAMOMUM CAMPHORA BRANCH/STEM WATER 5484 CINNAMOMUM CAMPHORA FORMOSANA LEAF EXTRACT 5485 CINNAMOMUM CAMPHORA FORMOSANA LEAF OIL RECTIFIED 5486 CINNAMOMUM CAMPHORA FORMOSANA ROOT EXTRACT 5487 CINNAMOMUM CAMPHORA FORMOSANA ROOT OIL 5488 CINNAMOMUM CAMPHORA FORMOSANA WOOD EXTRACT 5489 CINNAMOMUM CAMPHORA FORMOSANA WOOD OIL 5490 CINNAMOMUM CAMPHORA GUM EXTRACT 5491 CINNAMOMUM CAMPHORA LEAF EXTRACT 5492 CINNAMOMUM CAMPHORA LEAF OIL 5493 CINNAMOMUM CAMPHORA LINALOOLIFERA LEAF OIL 5494 CINNAMOMUM CAMPHORA LINALOOLIFERUM LEAF EXTRACT 5495 CINNAMOMUM CAMPHORA LINALOOLIFERUM LEAF OIL 5496 CINNAMOMUM CAMPHORA LINALOOLIFERUM ROOT EXTRACT 5497 CINNAMOMUM CAMPHORA LINALOOLIFERUM ROOT OIL 5498 CINNAMOMUM CAMPHORA LINALOOLIFERUM WOOD EXTRACT 5499 CINNAMOMUM CAMPHORA LINALOOLIFERUM WOOD OIL 5500 CINNAMOMUM CAMPHORA OIL 5501 CINNAMOMUM CAMPHORA PHYTOPLACENTA EXTRACT 5502 CINNAMOMUM CAMPHORA WOOD EXTRACT 5503 CINNAMOMUM CAMPHORA WOOD OIL 5504 CINNAMOMUM CAMPHORA WOOD OIL, DECAMPHORISED 5505 CINNAMOMUM CASSIA BARK 5506 CINNAMOMUM CASSIA BARK EXTRACT 5507 CINNAMOMUM CASSIA BARK OIL 5508 CINNAMOMUM CASSIA BARK WATER 5509 CINNAMOMUM CASSIA BARK/MYRISTICA FRAGRANS SHELL/PIPER NIGRUM SEED/SYZYGIUM AROMATICUM FLOWER OIL 5510 CINNAMOMUM CASSIA BARK/PONCIRUS TRIFOLIATA FRUIT/SAURURUS CHINENSIS LEAF/ROOT/SOPHORA ANGUSTIFOLIA ROOT EXTRACT 5511 CINNAMOMUM CASSIA BARK/SYZGIUM AROMATICUM BUD/ROSMARINUS OFFICINALIS LEAF/THYMUS VULGARIS LEAF OIL 5512 CINNAMOMUM CASSIA BARK/SYZGIUM AROMATICUM BUD/ROSMARINUS OFFICINALIS LEAF/THYMUS VULGARIS LEAF WATER 5513 CINNAMOMUM CASSIA BARK/ZIZIPHUS JUJUBA FRUIT/(GINGER/PAEONIA LACTIFLORA ROOT)/LICORICE EXTRACT 5514 CINNAMOMUM CASSIA EXTRACT 5515 CINNAMOMUM CASSIA LEAF EXTRACT 5516 CINNAMOMUM CASSIA LEAF OIL 5517 CINNAMOMUM CASSIA OIL 5518 CINNAMOMUM CASSIA WOOD EXTRACT 5519 CINNAMOMUM CULILAWAN LEAF EXTRACT 5520 CINNAMOMUM CULILAWAN LEAF OIL 5521 CINNAMOMUM CULILAWAN WOOD EXTRACT 5522 CINNAMOMUM CULILAWAN WOOD OIL 5523 CINNAMOMUM JAPONICUM BARK EXTRACT 5524 CINNAMOMUM JAPONICUM LEAF EXTRACT 5525 CINNAMOMUM JAPONICUM LEAF OIL 5526 CINNAMOMUM LOUREIROI BARK EXTRACT 5527 CINNAMOMUM OSMOPHLOEUM LEAF EXTRACT 5528 CINNAMOMUM TAMALA LEAF EXTRACT 5529 CINNAMOMUM TAMALA LEAF OIL 5530 CINNAMOMUM ZEYLANICUM BARK EXTRACT 5531 CINNAMOMUM ZEYLANICUM BARK OIL 5532 CINNAMOMUM ZEYLANICUM BARK POWDER 5533 CINNAMOMUM ZEYLANICUM LEAF EXTRACT 5534 CINNAMOMUM ZEYLANICUM LEAF OIL 5535 CINNAMONITRILE 5536 CINNAMOSMA FRAGRANS LEAF OIL 5537 CINNAMOYL TRYPTAMINE 5538 CINNAMOYLHYDROXAMIC ACID 5539 CINNAMYL ACETATE 5540 CINNAMYL ALCOHOL 5541 CINNAMYL BENZOATE 5542 CINNAMYL BUTYRATE 5543 CINNAMYL CINNAMATE 5544 CINNAMYL FORMATE 5545 CINNAMYL ISOBUTYRATE 5546 CINNAMYL ISOVALERATE 5547 CINNAMYL PHENYLACETATE 5548 CINNAMYL PROPIONATE 5549 CINNAMYL TIGLATE 5550 CINOXATE 5551 CIPADESSA BACCIFERA FLOWER/LEAF/STEM EXTRACT 5552 CIRCAEA CORDATA EXTRACT 5553 CIRSIUM (THISTLE) FLOWER/LEAF/STEM EXTRACT 5554 CIRSIUM ERIOPHORUM CALLUS EXTRACT 5555 CIRSIUM FLOWER/LEAF/STEM EXTRACT 5556 CIRSIUM RHINOCEROS EXTRACT 5557 CIRSIUM SETIDENS LEAF EXTRACT 5558 CIS,CIS-1,1'-(ETHYLIDENEBIS-OXY)DIHEX-3-ENE 5559 CIS-2-METHYL-4-PROPYL-1,3-OXATHIANE 5560 CIS-2-PENTENOL 5561 CIS-2-PHENYLPROPENYL ACETATE 5562 CIS-2-TERT-BUTYLCYCLOHEXANOL 5563 CIS-3,5,5-TRIMETHYLCYCLOHEXANOL 5564 CIS-3-HEPTENYL ACETATE 5565 CIS-3-HEXENAL 5566 CIS-3-HEXENYL 2-METHYLBUTYRATE 5567 CIS-3-HEXENYL ACETATE 5568 CIS-3-HEXENYL ANTHRANILATE 5569 CIS-3-HEXENYL BENZOATE 5570 CIS-3-HEXENYL BUTYRATE 5571 CIS-3-HEXENYL CINNAMATE 5572 CIS-3-HEXENYL CIS-HEXENOATE 5573 CIS-3-HEXENYL FORMATE 5574 CIS-3-HEXENYL HEXANOATE 5575 CIS-3-HEXENYL ISOBUTYRATE 5576 CIS-3-HEXENYL ISOVALERATE 5577 CIS-3-HEXENYL LACTATE 5578 CIS-3-HEXENYL METHYL CARBONATE 5579 CIS-3-HEXENYL PHENYLACETATE 5580 CIS-3-HEXENYL PROPIONATE 5581 CIS-3-HEXENYL SALICYLATE 5582 CIS-3-HEXENYL TIGLATE 5583 CIS-3-HEXENYL VALERATE 5584 CIS-3-HEXENYLOXYACETALDEHYDE 5585 CIS-3-METHYL-5-PHENYL-2-PENTENENITRILE 5586 CIS-4-DECENAL 5587 CIS-4-HEPTENAL 5588 CIS-6-NON-6-ENAL 5589 CIS-6-NONENYL ACETATE 5590 CIS-8-METHYL-1-OXASPIRODECANONE 5591 CIS-DIHYDROCARVONE 5592 CIS-DIHYDROPSEUDOIONYL ACETATE 5593 CIS-ISOOCIMENOL 5594 CIS-JASMONE 5595 CIS-METHOXY-DIMETHYLOCTADIENE 5596 CIS-METHOXYPROPOXYHEXENE 5597 CIS-NON-2-ENAL 5598 CIS-OCTAHYDRONAPHTHALENONE 5599 CIS-OCTAHYDRO-TRIMETHYL-4A-NAPHTHALENOL 5600 CIS-RETINOIC ACID 5601 CIS-ROSE KETONE-2 5602 CISSAMPELOS PAREIRA BARK EXTRACT 5603 CISSAMPELOS PAREIRA ROOT EXTRACT 5604 CISSAMPELOS PAREIRA ROOT POWDER 5605 CISSUS HYPOGLAUCA FRUIT EXTRACT 5606 CISTANCHE DESERTICOLA STEM EXTRACT 5607 CISTANCHE TUBULOSA EXTRACT 5608 CISTANCHE TUBULOSA ROOT EXTRACT 5609 CISTANCHE TUBULOSA STEM EXTRACT 5610 CIS-TETRAHYDRO-6-PENT-2-ENYL-PYRAN-2-ONE 5611 CIS-TRIDECEN-2-AL 5612 CISTUS CYPRIUS EXTRACT ETHYL ESTERS 5613 CISTUS INCANUS EXTRACT 5614 CISTUS INCANUS FLOWER/LEAF/STEM EXTRACT 5615 CISTUS LADANIFERUS FLOWER CERA 5616 CISTUS LADANIFERUS FLOWER WAX 5617 CISTUS LADANIFERUS LEAF EXTRACT 5618 CISTUS LADANIFERUS LEAF OIL 5619 CISTUS LADANIFERUS LEAF/STEM EXTRACT 5620 CISTUS LADANIFERUS LEAF/STEM WATER 5621 CISTUS LADANIFERUS LEAF/STEM WATER EXTRACT 5622 CISTUS LADANIFERUS OIL 5623 CISTUS LADANIFERUS RESIN 5624 CISTUS LADANIFERUS TWIG EXTRACT 5625 CISTUS LADANIFERUS TWIG OIL 5626 CISTUS MONSPELIENSIS EXTRACT 5627 CISTUS SPECIES RESIN 5628 CISTUS SPECIES RESIN EXTRACT 5629 CISTUS SPECIES RESIN OIL 5630 CITRAL 5631 CITRAL / METHYL ANTHRANILATE SCHIFF BASE 5632 CITRAL DIETHYL ACETAL 5633 CITRAL DIMETHYL ACETAL 5634 CITRAL ETHYLENEGLYCOL CYCLIC ACETAL 5635 CITRAL-ACID ISOMERIZED 5636 CITRATE BUFFER 5637 CITRIC ACID 5638 CITRIC ACID/PROPYLENE GLYCOL/SUCCINIC ACID COPOLYMER LAURATE 5639 CITRINE 5640 CITRINE EXTRACT 5641 CITROBACTER/SOY PROTEIN FERMENT 5642 CITROFORTUNELLA MICROCARPA FRUIT EXTRACT 5643 CITROFORTUNELLA MICROCARPA FRUIT JUICE 5644 CITROL 5645 CITRONELLAL 5646 CITRONELLAL DIMETHYL ACETAL 5647 CITRONELLIC ACID 5648 CITRONELLOL 5649 CITRONELLYL ACETATE 5650 CITRONELLYL BENZOATE 5651 CITRONELLYL BUTYRATE 5652 CITRONELLYL CROTONATE 5653 CITRONELLYL ETHYL ETHER 5654 CITRONELLYL ETHYLOXALATE 5655 CITRONELLYL FORMATE 5656 CITRONELLYL ISOBUTYRATE 5657 CITRONELLYL METHYLCROTONATE 5658 CITRONELLYL NITRILE 5659 CITRONELLYL PHENYLACETATE 5660 CITRONELLYL PROPIONATE 5661 CITRONELLYLOXY ACETALDEHYDE 5662 CITRULLINE 5663 CITRULLUS COLOCYNTHIS FRUIT EXTRACT 5664 CITRULLUS COLOCYNTHIS POWDER 5665 CITRULLUS LANATUS FRUIT EXTRACT 5666 CITRULLUS LANATUS FRUIT JUICE 5667 CITRULLUS LANATUS FRUIT WATER 5668 CITRULLUS LANATUS SEED 5669 CITRULLUS LANATUS SEED EXTRACT 5670 CITRULLUS LANATUS SEED OIL 5671 CITRULLUS LANATUS SEED POWDER 5672 CITRUS AURANTIFOLIA FIBER 5673 CITRUS AURANTIFOLIA FLOWER EXTRACT 5674 CITRUS AURANTIFOLIA FLOWER/GALIUM APARINE EXTRACT 5675 CITRUS AURANTIFOLIA FLOWER/SAMBUCUS NIGRA FLOWER EXTRACT 5676 CITRUS AURANTIFOLIA FRUIT 5677 CITRUS AURANTIFOLIA FRUIT EXTRACT 5678 CITRUS AURANTIFOLIA FRUIT OIL 5679 CITRUS AURANTIFOLIA FRUIT WATER 5680 CITRUS AURANTIFOLIA JUICE 5681 CITRUS AURANTIFOLIA LEAF EXTRACT 5682 CITRUS AURANTIFOLIA LEAF OIL 5683 CITRUS AURANTIFOLIA OIL 5684 CITRUS AURANTIFOLIA PEEL 5685 CITRUS AURANTIFOLIA PEEL EXTRACT 5686 CITRUS AURANTIFOLIA PEEL OIL 5687 CITRUS AURANTIFOLIA PEEL OIL DISTILLED 5688 CITRUS AURANTIFOLIA PEEL OIL EXPRESSED 5689 CITRUS AURANTIFOLIA PEEL POWDER 5690 CITRUS AURANTIFOLIA PEEL WATER 5691 CITRUS AURANTIFOLIA SEED OIL 5692 CITRUS AURANTIFOLIA SEED OIL UNSAPONIFIABLES 5693 CITRUS AURANTIFOLIA/CITRUS LIMON FRUIT WATER 5694 CITRUS AURANTIUM AMARA FLOWER CERA 5695 CITRUS AURANTIUM AMARA FLOWER EXTRACT 5696 CITRUS AURANTIUM AMARA FLOWER OIL 5697 CITRUS AURANTIUM AMARA FLOWER WATER 5698 CITRUS AURANTIUM AMARA FLOWER WAX 5699 CITRUS AURANTIUM AMARA FRUIT EXTRACT 5700 CITRUS AURANTIUM AMARA FRUIT JUICE EXTRACT 5701 CITRUS AURANTIUM AMARA LEAF/TWIG EXTRACT 5702 CITRUS AURANTIUM AMARA LEAF/TWIG OIL 5703 CITRUS AURANTIUM AMARA PEEL 5704 CITRUS AURANTIUM AMARA PEEL EXTRACT 5705 CITRUS AURANTIUM AMARA PEEL OIL 5706 CITRUS AURANTIUM AMARA PEEL POWDER 5707 CITRUS AURANTIUM AMARA PEEL WATER 5708 CITRUS AURANTIUM AMARA WOOD EXTRACT 5709 CITRUS AURANTIUM BERGAMIA FRUIT EXTRACT 5710 CITRUS AURANTIUM BERGAMIA FRUIT OIL 5711 CITRUS AURANTIUM BERGAMIA FRUIT WATER 5712 CITRUS AURANTIUM BERGAMIA LEAF CELL EXTRACT 5713 CITRUS AURANTIUM BERGAMIA LEAF EXTRACT 5714 CITRUS AURANTIUM BERGAMIA LEAF OIL 5715 CITRUS AURANTIUM BERGAMIA PEEL OIL 5716 CITRUS AURANTIUM BERGAMIA PEEL WATER 5717 CITRUS AURANTIUM CURRASSUVIENSIS PEEL OIL 5718 CITRUS AURANTIUM DULCIS CALLUS CULTURE EXTRACT 5719 CITRUS AURANTIUM DULCIS FLOWER 5720 CITRUS AURANTIUM DULCIS FLOWER CERA 5721 CITRUS AURANTIUM DULCIS FLOWER EXTRACT 5722 CITRUS AURANTIUM DULCIS FLOWER OIL 5723 CITRUS AURANTIUM DULCIS FLOWER WATER 5724 CITRUS AURANTIUM DULCIS FLOWER WAX 5725 CITRUS AURANTIUM DULCIS FLOWER/LEAF/STEM POWDER 5726 CITRUS AURANTIUM DULCIS FRUIT EXTRACT 5727 CITRUS AURANTIUM DULCIS FRUIT POWDER 5728 CITRUS AURANTIUM DULCIS FRUIT WATER 5729 CITRUS AURANTIUM DULCIS JUICE 5730 CITRUS AURANTIUM DULCIS LEAF EXTRACT 5731 CITRUS AURANTIUM DULCIS OIL 5732 CITRUS AURANTIUM DULCIS PEEL CERA 5733 CITRUS AURANTIUM DULCIS PEEL EXTRACT 5734 CITRUS AURANTIUM DULCIS PEEL OIL 5735 CITRUS AURANTIUM DULCIS PEEL OIL EXPRESSED 5736 CITRUS AURANTIUM DULCIS PEEL POWDER 5737 CITRUS AURANTIUM DULCIS PEEL WAX 5738 CITRUS AURANTIUM DULCIS SEED EXTRACT 5739 CITRUS AURANTIUM DULCIS SEED OIL 5740 CITRUS AURANTIUM DULCIS SEED OIL UNSAPONIFIABLES 5741 CITRUS AURANTIUM FLOWER EXTRACT 5742 CITRUS AURANTIUM FLOWER OIL 5743 CITRUS AURANTIUM LEAF EXTRACT 5744 CITRUS AURANTIUM LEAF OIL 5745 CITRUS AURANTIUM PEEL EXTRACT 5746 CITRUS AURANTIUM PEEL OIL EXPRESSED 5747 CITRUS AURANTIUM SINENSIS FIBER 5748 CITRUS AURANTIUM SINENSIS PEEL EXTRACT 5749 CITRUS AURANTIUM SINENSIS POWDER 5750 CITRUS AURANTIUM TACHIBANA PEEL EXTRACT 5751 CITRUS AUSTRALASICA FRUIT EXTRACT 5752 CITRUS AUSTRALASICA FRUIT POWDER 5753 CITRUS AUSTRALASICA SEED OIL 5754 CITRUS BERGAMIA LEAF OIL 5755 CITRUS BERGAMIA MELAROSA LEAF OIL 5756 CITRUS BERGAMIA MELAROSA PEEL OIL EXPRESSED 5757 CITRUS BERGAMIA PEEL OIL EXPRESSED 5758 CITRUS CLEMENTINA FRUIT EXTRACT 5759 CITRUS CLEMENTINA JUICE 5760 CITRUS CLEMENTINA LEAF CELL EXTRACT 5761 CITRUS CLEMENTINA PEEL OIL 5762 CITRUS DEPRESSA FLOWER WATER 5763 CITRUS DEPRESSA FRUIT EXTRACT 5764 CITRUS DEPRESSA FRUIT WATER 5765 CITRUS DEPRESSA PEEL EXTRACT 5766 CITRUS DEPRESSA PEEL OIL 5767 CITRUS DEPRESSA PEEL POWDER 5768 CITRUS DEPRESSA PEEL WATER 5769 CITRUS DEPRESSA SEED OIL 5770 CITRUS GLAUCA FRUIT 5771 CITRUS GLAUCA FRUIT EXTRACT 5772 CITRUS GLAUCA FRUIT POWDER 5773 CITRUS GLAUCA SEED OIL 5774 CITRUS GRANDIS 5775 CITRUS GRANDIS EXTRACT 5776 CITRUS GRANDIS FRUIT EXTRACT 5777 CITRUS GRANDIS FRUIT WATER 5778 CITRUS GRANDIS FRUIT/PEEL WATER 5779 CITRUS GRANDIS JUICE 5780 CITRUS GRANDIS LEAF EXTRACT 5781 CITRUS GRANDIS PEEL 5782 CITRUS GRANDIS PEEL EXTRACT 5783 CITRUS GRANDIS PEEL OIL 5784 CITRUS GRANDIS PEEL POWDER 5785 CITRUS GRANDIS PEEL WATER 5786 CITRUS GRANDIS PEEL/SEED EXTRACT 5787 CITRUS GRANDIS SEED EXTRACT 5788 CITRUS GRANDIS SEED OIL 5789 CITRUS GRANDIS SEED OIL UNSAPONIFIABLES 5790 CITRUS GRANDIS/PARADISI FRUIT WATER 5791 CITRUS HASSAKU FRUIT EXTRACT 5792 CITRUS HASSAKU/NATSUDAIDAI FRUIT JUICE 5793 CITRUS HASSAKU/NATSUDAIDAI FRUIT POWDER 5794 CITRUS HASSAKU/NATSUDAIDAI PEEL POWDER 5795 CITRUS HYSTRIX FRUIT/SUCROSE FERMENT FILTRATE 5796 CITRUS HYSTRIX LEAF EXTRACT 5797 CITRUS HYSTRIX LEAF OIL 5798 CITRUS HYSTRIX LEAF WATER 5799 CITRUS HYSTRIX PEEL EXTRACT 5800 CITRUS HYSTRIX PEEL OIL 5801 CITRUS IYO FRUIT EXTRACT 5802 CITRUS IYO FRUIT WATER 5803 CITRUS IYO OIL 5804 CITRUS IYO PEEL EXTRACT 5805 CITRUS IYO PEEL OIL 5806 CITRUS IYO PEEL WATER 5807 CITRUS JABARA JUICE 5808 CITRUS JABARA PEEL EXTRACT 5809 CITRUS JABARA PEEL FERMENT EXTRACT 5810 CITRUS JABARA PEEL OIL 5811 CITRUS JABARA PEEL POWDER 5812 CITRUS JABARA PEEL WATER 5813 CITRUS JABARA PERICARP EXTRACT 5814 CITRUS JAPONICA FRUIT EXTRACT 5815 CITRUS JUNOS CALLUS EXTRACT 5816 CITRUS JUNOS EXTRACT 5817 CITRUS JUNOS FLOWER OIL 5818 CITRUS JUNOS FRUIT EXTRACT 5819 CITRUS JUNOS FRUIT JUICE 5820 CITRUS JUNOS FRUIT OIL 5821 CITRUS JUNOS FRUIT POWDER 5822 CITRUS JUNOS FRUIT WATER 5823 CITRUS JUNOS FRUIT/SUCROSE FERMENT FILTRATE 5824 CITRUS JUNOS PEEL EXTRACT 5825 CITRUS JUNOS PEEL OIL 5826 CITRUS JUNOS PEEL POWDER 5827 CITRUS JUNOS PEEL WATER 5828 CITRUS JUNOS SEED EXTRACT 5829 CITRUS JUNOS SEED OIL 5830 CITRUS KERAJI FRUIT OIL 5831 CITRUS KERAJI FRUIT WATER 5832 CITRUS KI-MIKAN FRUIT WATER 5833 CITRUS KI-MIKAN/RETICULATA FRUIT WATER 5834 CITRUS LIMON /FUCUS SERRATUS EXTRACT 5835 CITRUS LIMON BUD EXTRACT 5836 CITRUS LIMON CALLUS CULTURE EXTRACT 5837 CITRUS LIMON FIBER 5838 CITRUS LIMON FLOWER EXTRACT 5839 CITRUS LIMON FLOWER WATER 5840 CITRUS LIMON FLOWER/LEAF/STEM EXTRACT 5841 CITRUS LIMON FLOWER/LEAF/STEM OIL 5842 CITRUS LIMON FRUIT EXTRACT 5843 CITRUS LIMON FRUIT OIL 5844 CITRUS LIMON FRUIT POWDER 5845 CITRUS LIMON FRUIT WATER 5846 CITRUS LIMON JUICE 5847 CITRUS LIMON JUICE EXTRACT 5848 CITRUS LIMON JUICE POWDER 5849 CITRUS LIMON LEAF CELL EXTRACT 5850 CITRUS LIMON LEAF EXTRACT 5851 CITRUS LIMON LEAF OIL 5852 CITRUS LIMON LEAF/PEEL/STEM OIL 5853 CITRUS LIMON PEEL 5854 CITRUS LIMON PEEL CERA 5855 CITRUS LIMON PEEL EXTRACT 5856 CITRUS LIMON PEEL OIL 5857 CITRUS LIMON PEEL POWDER 5858 CITRUS LIMON PEEL WATER 5859 CITRUS LIMON PEEL WAX 5860 CITRUS LIMON SEED OIL 5861 CITRUS LIMON SOMATIC EMBRYO EXTRACT 5862 CITRUS LIMON/FUCUS SERRATUS EXTRACT 5863 CITRUS MADURENSIS FRUIT EXTRACT 5864 CITRUS MADURENSIS FRUIT JUICE 5865 CITRUS MAXIMA FRUIT EXTRACT 5866 CITRUS MEDICA ACIDA PEEL EXTRACT 5867 CITRUS MEDICA ACIDA PEEL OIL EXPRESSED 5868 CITRUS MEDICA FLOWER EXTRACT 5869 CITRUS MEDICA FRUIT JUICE EXTRACT 5870 CITRUS MEDICA SARCODACTYLIS CALLUS EXTRACT 5871 CITRUS MEDICA SARCODACTYLIS FRUIT EXTRACT 5872 CITRUS MEDICA VULGARIS BARK EXTRACT 5873 CITRUS MEDICA VULGARIS FRUIT EXTRACT 5874 CITRUS MEDICA VULGARIS PEEL OIL 5875 CITRUS NATSUDAIDAI FLOWER OIL 5876 CITRUS NATSUDAIDAI FLOWER WATER 5877 CITRUS NATSUDAIDAI FRUIT OIL 5878 CITRUS NATSUDAIDAI FRUIT WATER 5879 CITRUS NATSUDAIDAI PEEL EXTRACT 5880 CITRUS NATSUDAIDAI PEEL OIL 5881 CITRUS NATSUDAIDAI PEEL WATER 5882 CITRUS NOBILIS 5883 CITRUS NOBILIS FRUIT EXTRACT 5884 CITRUS NOBILIS FRUIT JUICE 5885 CITRUS NOBILIS FRUIT/ROSMARINUS OFFICINALIS EXTRACT 5886 CITRUS NOBILIS LEAF EXTRACT 5887 CITRUS NOBILIS LEAF OIL 5888 CITRUS NOBILIS OIL 5889 CITRUS NOBILIS PEEL EXTRACT 5890 CITRUS NOBILIS PEEL OIL 5891 CITRUS NOBILIS PEEL OIL EXPRESSED 5892 CITRUS NOBILIS PEEL POWDER 5893 CITRUS NOBILIS WATER 5894 CITRUS PARADISI FRUIT EXTRACT 5895 CITRUS PARADISI FRUIT WATER 5896 CITRUS PARADISI JUICE 5897 CITRUS PARADISI M. PEEL OIL EXPRESSED 5898 CITRUS PARADISI PEEL EXTRACT 5899 CITRUS PARADISI PEEL OIL 5900 CITRUS PARADISI SEED EXTRACT 5901 CITRUS PARADISI SEED OIL 5902 CITRUS PARADISI, X C. RETICULATA PEEL EXTRACT 5903 CITRUS PARADISI, X C. RETICULATA PEEL OIL EXPRESSED 5904 CITRUS RETICULATA EXTRACT 5905 CITRUS RETICULATA FRUIT 5906 CITRUS RETICULATA FRUIT EXTRACT 5907 CITRUS RETICULATA FRUIT WATER 5908 CITRUS RETICULATA LEAF OIL 5909 CITRUS RETICULATA LEAF WATER 5910 CITRUS RETICULATA PEEL EXTRACT 5911 CITRUS RETICULATA PEEL OIL 5912 CITRUS RETICULATA PEEL POWDER 5913 CITRUS RETICULATA PEEL WATER 5914 CITRUS RETICULATA, X C. SINENSIS PEEL EXTRACT 5915 CITRUS SHONAN-GOLD FRUIT WATER 5916 CITRUS SHUNKOKAN FRUIT EXTRACT 5917 CITRUS SHUNKOKAN PEEL EXTRACT 5918 CITRUS SINENSIS FLOWER WATER 5919 CITRUS SINENSIS FRUIT EXTRACT 5920 CITRUS SINENSIS FRUIT WATER 5921 CITRUS SINENSIS PEEL EXTRACT 5922 CITRUS SINENSIS PEEL OIL EXPRESSED 5923 CITRUS SINENSIS VALENCIA PEEL EXTRACT 5924 CITRUS SINENSIS VALENCIA PEEL OIL EXPRESSED 5925 CITRUS SPECIES LEAF EXTRACT 5926 CITRUS SPECIES LEAF OIL 5927 CITRUS SPECIES PEEL EXTRACT 5928 CITRUS SPECIES PEEL OIL EXPRESSED 5929 CITRUS SPHAEROCARPA FRUIT JUICE 5930 CITRUS SPHAEROCARPA PEEL OIL 5931 CITRUS SPHAEROCARPA PEEL WATER 5932 CITRUS SUDACHI FRUIT EXTRACT 5933 CITRUS SUDACHI FRUIT JUICE 5934 CITRUS SUDACHI PEEL EXTRACT 5935 CITRUS SUNKI PEEL EXTRACT 5936 CITRUS SUNKI SEED EXTRACT 5937 CITRUS SUNKI SEED OIL 5938 CITRUS TACHIBANA/RETICULATA FRUIT JUICE 5939 CITRUS TACHIBANA/RETICULATA PEEL OIL 5940 CITRUS TACHIBANA/RETICULATA PEEL POWDER 5941 CITRUS TAMURANA FLOWER EXTRACT 5942 CITRUS TAMURANA FRUIT EXTRACT 5943 CITRUS TAMURANA PEEL EXTRACT 5944 CITRUS TANGELO FRUIT JUICE 5945 CITRUS TANGELO FRUIT POWDER 5946 CITRUS TANGELO PEEL POWDER 5947 CITRUS TANGERINA EXTRACT 5948 CITRUS TANGERINA FRUIT 5949 CITRUS TANGERINA FRUIT WATER 5950 CITRUS TANGERINA PEEL 5951 CITRUS TANGERINA PEEL EXTRACT 5952 CITRUS TANGERINA PEEL OIL 5953 CITRUS TANKAN FRUIT EXTRACT 5954 CITRUS TANKAN FRUIT WATER 5955 CITRUS TANKAN PEEL OIL 5956 CITRUS TUMIDA PEEL EXTRACT 5957 CITRUS UNSHIU CALLUS EXTRACT 5958 CITRUS UNSHIU EXTRACT 5959 CITRUS UNSHIU FLOWER EXTRACT 5960 CITRUS UNSHIU FLOWER OIL 5961 CITRUS UNSHIU FLOWER POWDER 5962 CITRUS UNSHIU FLOWER WATER 5963 CITRUS UNSHIU FRUIT EXTRACT 5964 CITRUS UNSHIU FRUIT JUICE 5965 CITRUS UNSHIU FRUIT JUICE FERMENT EXTRACT FILTRATE 5966 CITRUS UNSHIU FRUIT OIL 5967 CITRUS UNSHIU FRUIT POWDER 5968 CITRUS UNSHIU FRUIT WATER 5969 CITRUS UNSHIU FRUIT/SUCROSE FERMENT FILTRATE 5970 CITRUS UNSHIU LEAF EXTRACT 5971 CITRUS UNSHIU PEEL EXTRACT 5972 CITRUS UNSHIU PEEL OIL 5973 CITRUS UNSHIU PEEL POWDER 5974 CITRUS UNSHIU PEEL WATER 5975 CITRUS UNSHIU PEEL/(ANGELICA GIGAS/ASTRAGALUS MEMBRANACEUS/ATRACTYLODES MACROCEPHALA/LICORICE/PAEONIA LACTIFLORA/PANAX GINSENG/REHMANNIA ROOT)/PORIA COCOS EXTRACT 5976 CITRUS UNSHIU PERICARP EXTRACT 5977 CITRUS UNSHIU/AURANTIUM PEEL OIL 5978 CITRUS UNSHIU/CITRUS RETICULATA/CITRUS IYO FRUIT WATER 5979 CITRUS UNSHIU/SINENSIS/RETICULATA FRUIT EXTRACT 5980 CITRUS/UNSHIU/AURANTIUM/RETICULATA PEEL OIL 5981 CITRYL ACETATE 5982 CITRYL CYCLOPENTANONE 5983 CIVETONE 5984 CLADONIA RANGIFERINA EXTRACT 5985 CLADONIA STELLARIS EXTRACT 5986 CLADOSIPHON NOVAE-CALEDONIAE EXTRACT 5987 CLADOSIPHON NOVAE-CALEDONIAE POLYSACCHARIDE 5988 CLADOSIPHON OKAMURANUS EXTRACT 5989 CLAM PEARL SAC SECRETION EXTRACT 5990 CLAUSENA LANSIUM LEAF EXTRACT 5991 CLAY 5992 CLAY EXTRACT 5993 CLAY MINERAL OXIDES 5994 CLAY MINERALS 5995 CLEMATIS ALPINA CALLUS EXTRACT 5996 CLEMATIS ALPINA CALLUS POWDER 5997 CLEMATIS APIIFOLIA EXTRACT 5998 CLEMATIS CHINENSIS ROOT EXTRACT 5999 CLEMATIS MANSHURICA EXTRACT 6000 CLEMATIS TERNIFLORA EXTRACT 6001 CLEMATIS TERNIFLORA FLOWER EXTRACT 6002 CLEMATIS VITALBA FLOWER EXTRACT 6003 CLEMATIS VITALBA FLOWER/LEAF/STEM EXTRACT 6004 CLEMATIS VITALBA LEAF EXTRACT 6005 CLEOME GYNANDRA LEAF EXTRACT 6006 CLEOME SPINOSA FLOWER EXTRACT 6007 CLERODENDRON TRICHOTOMUM BRANCH/LEAF EXTRACT 6008 CLERODENDRON TRICHOTOMUM LEAF EXTRACT 6009 CLERODENDRON TRICHOTOMUM STEM EXTRACT 6010 CLERODENDRUM TRICHOTOMUM BRANCH EXTRACT 6011 CLIMBAZOLE 6012 CLINTONIA BOREALIS ROOT EXTRACT 6013 CLITOCYBE AURANTIACA MYCELIUM EXTRACT 6014 CLITORIA TERNATEA FLOWER EXTRACT 6015 CLITORIA TERNATEA FRUIT EXTRACT 6016 CLOFLUCARBAN 6017 CLOSTRIDIUM AKAGII/CLOSTRIDIUM BUTYRIUM/BACILLUS/HONEY/LYCIUM CHINENSE FRUIT/SOYBEAN/TURMERIC ROOT/ZIZYPHUS FRUCTUS FRUIT FERMENT EXTRACT FILTRATE 6018 CLOTRIMAZOLE 6019 CNICUS JAPONICUS EXTRACT 6020 CNIDIUM MONNIERI FRUIT EXTRACT 6021 CNIDIUM MONNIERI SEED POWDER 6022 CNIDIUM OFFICINALE CALLUS CULTURE EXTRACT 6023 CNIDIUM OFFICINALE RHIZOME EXTRACT 6024 CNIDIUM OFFICINALE ROOT EXTRACT 6025 CNIDIUM OFFICINALE ROOT WATER 6026 COBALT ACETYLMETHIONATE 6027 COBALT ALUMINUM OXIDE 6028 COBALT DNA 6029 COBALT GLUCONATE 6030 COBALT TITANIUM OXIDE 6031 COBAMAMIDE 6032 COBETIA MARINA FERMENT FILTRATE EXTRACT 6033 COBETIA MARINA GLYCOSAMINOGLYCANS 6034 COBROTOXIN 6035 COCAMIDE 6036 COCAMIDE DEA 6037 COCAMIDE DEA SESQUI(COCOYL METHYL BETA-ALANINATE) 6038 COCAMIDE DIPA 6039 COCAMIDE MEA 6040 COCAMIDE METHYL MEA 6041 COCAMIDE MIPA 6042 COCAMIDOETHYL BETAINE 6043 COCAMIDOPROPYL BETAINAMIDE MEA CHLORIDE 6044 COCAMIDOPROPYL BETAINE 6045 COCAMIDOPROPYL DIMETHYLAMINE 6046 COCAMIDOPROPYL DIMETHYLAMINE DIHYDROXYMETHYLPROPIONATE 6047 COCAMIDOPROPYL DIMETHYLAMINE HYDROLYZED COLLAGEN 6048 COCAMIDOPROPYL DIMETHYLAMINE LACTATE 6049 COCAMIDOPROPYL DIMETHYLAMINE PROPIONATE 6050 COCAMIDOPROPYL DIMETHYLAMINOHYDROXYPROPYL HYDROLYZED COLLAGEN 6051 COCAMIDOPROPYL DIMETHYLAMMONIUM C8-16 ISOALKYLSUCCINYL LACTOGLOBULIN SULFONATE 6052 COCAMIDOPROPYL ETHYLDIMONIUM ETHOSULFATE 6053 COCAMIDOPROPYL HYDROXYSULTAINE 6054 COCAMIDOPROPYL LAUROYL PG-DIMONIUM CHLORIDE 6055 COCAMIDOPROPYL LAURYL ETHER 6056 COCAMIDOPROPYL MORPHOLINE 6057 COCAMIDOPROPYL MORPHOLINE LACTATE 6058 COCAMIDOPROPYL PG-DIMONIUM CHLORIDE 6059 COCAMIDOPROPYL PG-DIMONIUM CHLORIDE PHOSPHATE 6060 COCAMIDOPROPYLAMINE OXIDE 6061 COCAMIDOPROPYLDIMONIUM HYDROXYPROPYL HYDROLYZED COLLAGEN 6062 COCAMIDOPROPYLTRIMONIUM CHLORIDE 6063 COCAMIDOPROPYLTRIMONIUM DIMETHICONE PEG-8 SUCCINATE 6064 COCAMINE 6065 COCAMINE OXIDE 6066 COCAMINOBUTYRIC ACID 6067 COCAMINOPROPIONIC ACID 6068 COCCINIA INDICA FRUIT EXTRACT 6069 COCCOLOBA UVIFERA FRUIT EXTRACT 6070 COCCULUS SARMENTOSUS BRANCH/LEAF EXTRACT 6071 COCETH-10 6072 COCETH-20 6073 COCETH-25 6074 COCETH-3 6075 COCETH-4 GLUCOSIDE 6076 COCETH-5 6077 COCETH-6 6078 COCETH-7 6079 COCETH-7 CARBOXYLIC ACID 6080 COCETH-8 6081 COCHINEAL 6082 COCHLEARIA ARMORACIA ROOT EXTRACT 6083 COCHLEARIA GROENLANDICA CALLUS EXTRACT 6084 COCHLEARIA OFFICINALIS FLOWER/LEAF/STALK EXTRACT 6085 COCHLEARIA OFFICINALIS LEAF EXTRACT 6086 COCO/OLEAMIDOPROPYL BETAINE 6087 COCO/SHEA BUTTER GLYCERIDES 6088 COCO/SUNFLOWERAMIDOPROPYL BETAINE 6089 COCOA BUTTER GLYCERYL ESTERS 6090 COCOA BUTTER PEG-8 ESTERS 6091 COCOA BUTTER POLYGLYCERYL-6 ESTERS 6092 COCOALKONIUM CHLORIDE 6093 COCOAMPHODIPROPIONIC ACID 6094 COCOBETAINAMIDO AMPHOPROPIONATE 6095 COCO-BETAINE 6096 COCOBUTYRAMIDO HYDROXYSULTAINE 6097 COCO-CAPRYLATE 6098 COCO-CAPRYLATE/CAPRATE 6099 COCODIMONIUM HYDROXYPROPYL HYDROLYZED CASEIN 6100 COCODIMONIUM HYDROXYPROPYL HYDROLYZED COLLAGEN 6101 COCODIMONIUM HYDROXYPROPYL HYDROLYZED HAIR KERATIN 6102 COCODIMONIUM HYDROXYPROPYL HYDROLYZED KERATIN 6103 COCODIMONIUM HYDROXYPROPYL HYDROLYZED MILK PROTEIN 6104 COCODIMONIUM HYDROXYPROPYL HYDROLYZED RICE PROTEIN 6105 COCODIMONIUM HYDROXYPROPYL HYDROLYZED SILK 6106 COCODIMONIUM HYDROXYPROPYL HYDROLYZED SOY PROTEIN 6107 COCODIMONIUM HYDROXYPROPYL HYDROLYZED WHEAT PROTEIN 6108 COCODIMONIUM HYDROXYPROPYL SILK AMINO ACIDS 6109 COCO-ETHYLDIMONIUM ETHOSULFATE 6110 COCO-GLUCOSIDE 6111 COCOGLUCOSIDES HYDROXYPROPYLTRIMONIUM CHLORIDE 6112 COCOGLYCERIDES 6113 COCO-HYDROXYSULTAINE 6114 COCO-MORPHOLINE OXIDE 6115 COCONUT ACID 6116 COCONUT ALCOHOL 6117 COCONUT ALKANES 6118 COCONUT FLOWER SUGAR 6119 COCONUT OIL AMINOETHOXYETHANOL AMIDES 6120 COCONUT OIL AMINOPROPANEDIOL AMIDES/ESTERS 6121 COCONUT OIL DECYL ESTERS 6122 COCONUT OIL ETHYL ESTERS 6123 COCONUT OIL ETHYL FERULATE ESTERS 6124 COCONUT OIL GLYCERETH-8 ESTERS 6125 COCONUT OIL METHYLPROPANEDIOL ESTERS 6126 COCONUT OIL MIPA AMIDES 6127 COCONUT OIL PEG-10 ESTERS 6128 COCONUT OIL POLYGLYCERYL-6 ESTERS 6129 COCONUT OIL PPG-2-PEG-6 ESTERS 6130 COCONUT/PALM KERNEL ALKANES 6131 COCO-OLEATE ESTOLIDES 6132 COCO-RAPESEEDATE 6133 COCOS NUCIFERA FLOWER EXTRACT 6134 COCOS NUCIFERA FRUIT 6135 COCOS NUCIFERA FRUIT EXTRACT 6136 COCOS NUCIFERA FRUIT JUICE 6137 COCOS NUCIFERA FRUIT POWDER 6138 COCOS NUCIFERA FRUIT/FRUIT JUICE EXTRACT 6139 COCOS NUCIFERA LIQUID ENDOSPERM 6140 COCOS NUCIFERA OIL 6141 COCOS NUCIFERA SEED BUTTER 6142 COCOS NUCIFERA SHELL POWDER 6143 COCOS NUCIFERA WATER 6144 COCO-SULTAINE 6145 COCOTRIMONIUM CHLORIDE 6146 COCOTRIMONIUM METHOSULFATE 6147 COCOYL ADIPIC ACID/TRIMETHYLOLPROPANE COPOLYMER 6148 COCOYL ARGININAMIDE 6149 COCOYL BENZYL HYDROXYETHYL IMIDAZOLINIUM CHLORIDE 6150 COCOYL ETHYL GLUCOSIDE 6151 COCOYL GLUTAMIC ACID 6152 COCOYL HEXAPEPTIDE-16 6153 COCOYL HYDROLYZED COLLAGEN 6154 COCOYL HYDROLYZED ELASTIN 6155 COCOYL HYDROLYZED KERATIN 6156 COCOYL HYDROLYZED OAT PROTEIN 6157 COCOYL HYDROLYZED RICE PROTEIN 6158 COCOYL HYDROLYZED SILK 6159 COCOYL HYDROLYZED SOY PROTEIN 6160 COCOYL HYDROLYZED WHEAT PROTEIN 6161 COCOYL HYDROLYZED WOOL 6162 COCOYL HYDROXYETHYL IMIDAZOLINE 6163 COCOYL HYDROXYETHYLIMIDAZOLINIUM PG-CHLORIDE PHOSPHATE 6164 COCOYL METHYL BETA-ALANINE 6165 COCOYL METHYL GLUCAMIDE 6166 COCOYL PENTAPEPTIDE-12 6167 COCOYL PENTAPEPTIDE-41 6168 COCOYL PENTAPEPTIDE-9 6169 COCOYL POLYGLYCERYL-4 HYDROXYPROPYL DIHYDROXYETHYLAMINE 6170 COCOYL PROLINE 6171 COCOYL SARCOSINAMIDE DEA 6172 COCOYL SARCOSINE 6173 COCOYL TETRAPEPTIDE-4 6174 COCOYL TRIPEPTIDE-36 6175 COCOYLCHOLINE METHOSULFATE 6176 COD LIVER OIL 6177 COD LIVER/MINK/TALLOW TRIGLYCERIDE 6178 CODIUM FRAGILE EXTRACT 6179 CODIUM FRAGILE/ENTEROMORPHA COMPRESSA LEAF EXTRACT 6180 CODIUM TOMENTOSUM EXTRACT 6181 CODIUM TOMENTOSUM POWDER 6182 CODONOPSIS LANCEOLATA CALLUS CULTURE CONDITIONED MEDIA 6183 CODONOPSIS LANCEOLATA CALLUS CULTURE EXTRACT 6184 CODONOPSIS LANCEOLATA EXTRACT 6185 CODONOPSIS LANCEOLATA ROOT EXTRACT 6186 CODONOPSIS PILOSULA EXTRACT 6187 CODONOPSIS PILOSULA ROOT POWDER 6188 CODONOPSIS TANGSHEN ROOT EXTRACT 6189 COELASTRELLA VACUOLATA OIL 6190 COENOCHLORIS SIGNIENSIS EXTRACT 6191 COENZYME A 6192 COFFEA ARABICA FRUIT EXTRACT 6193 COFFEA ARABICA FRUIT POWDER 6194 COFFEA ARABICA HUSK EXTRACT 6195 COFFEA ARABICA LEAF CELL EXTRACT 6196 COFFEA ARABICA LEAF/SEED EXTRACT 6197 COFFEA ARABICA SEED EXTRACT 6198 COFFEA ARABICA SEED OIL 6199 COFFEA ARABICA SEED POWDER 6200 COFFEA ARABICA SEEDCAKE EXTRACT 6201 COFFEA ARABICA/CANEPHORA CHAFF EXTRACT 6202 COFFEA ARABICA/ROBUSTA CHAFF EXTRACT 6203 COFFEA CANEPHORA FLOWER EXTRACT 6204 COFFEA CANEPHORA SEED EXTRACT 6205 COFFEA ROBUSTA FRUIT EXTRACT 6206 COFFEA ROBUSTA SEED EXTRACT 6207 COFFEA ROBUSTA SEED POWDER 6208 COFFEE SEED OIL PEG-8 ESTERS 6209 COFFEE SEED OIL POLYGLYCERYL-6 ESTERS 6210 COGNAC OIL GREEN 6211 COIX LACRYMA-JOBI MA-YUEN BRAN OIL 6212 COIX LACRYMA-JOBI MA-YUEN ROOT EXTRACT 6213 COIX LACRYMA-JOBI MA-YUEN SEED 6214 COIX LACRYMA-JOBI MA-YUEN SEED EXTRACT 6215 COIX LACRYMA-JOBI MA-YUEN SEED OIL 6216 COIX LACRYMA-JOBI MA-YUEN SEED POWDER 6217 COIX LACRYMA-JOBI MA-YUEN SEED WATER 6218 COIX LACRYMA-JOBI MA-YUEN SEED/PUERARIA LOBATA ROOT/GANODERMA LUCIDUM EXTRACT 6219 COIX LACRYMA-JOBI MA-YUEN SHELL EXTRACT 6220 COIX LACRYMA-JOBI SEED OIL 6221 COIX LACRYMA-JOBI SEED WATER 6222 COLA ACUMINATA SEED EXTRACT 6223 COLA NITIDA SEED EXTRACT 6224 COLEUS BARBATUS ROOT EXTRACT 6225 COLEUS FORSKOHLII CALLUS EXTRACT 6226 COLEUS FORSKOHLII FLOWER EXTRACT 6227 COLEUS FORSKOHLII ROOT EXTRACT 6228 COLEUS FORSKOHLII ROOT OIL 6229 COLEUS SCUTELLARIOIDES LEAF/STEM EXTRACT 6230 COLEUS VETTIVEROIDES ROOT EXTRACT 6231 COLLAGEN 6232 COLLAGEN AMINO ACIDS 6233 COLLAGEN EXTRACT 6234 COLLAGEN WATER 6235 COLLINSONIA CANADENSIS EXTRACT 6236 COLLINSONIA CANADENSIS ROOT 6237 COLLODION 6238 COLLOIDAL DIAMOND 6239 COLLOIDAL DIAMOND/GOLD 6240 COLLOIDAL GOLD 6241 COLLOIDAL GOLD/CAMELLIA SINENSIS LEAF EXTRACT 6242 COLLOIDAL GOLD/CAMELLIA SINENSIS LEAF POWDER 6243 COLLOIDAL OATMEAL 6244 COLLOIDAL OATMEAL EXTRACT 6245 COLLOIDAL PALLADIUM 6246 COLLOIDAL PLATINUM 6247 COLLOIDAL SILVER 6248 COLLOIDAL SULFUR 6249 COLOCASIA ANTIQUORUM ROOT EXTRACT 6250 COLOCASIA ESCULENTA LEAF EXTRACT 6251 COLOCASIA ESCULENTA ROOT EXTRACT 6252 COLOPHONIUM 6253 COLOPHOSPERMUM MOPANE LEAF EXTRACT 6254 COLOSTRUM 6255 COLOSTRUM CREAM 6256 COLOSTRUM WHEY 6257 COMANTHOSPHACE STELLIPILA LEAF/STEM EXTRACT 6258 COMB EXTRACT 6259 COMBRETUM FARINOSUM FLOWER NECTAR 6260 COMBRETUM FRUTICOSUM FLOWER NECTAR 6261 COMBRETUM MICRANTHUM LEAF EXTRACT 6262 COMMELINA COMMUNIS FLOWER EXTRACT 6263 COMMELINA COMMUNIS FLOWER/LEAF/STEM EXTRACT 6264 COMMIPHORA ABYSSINICA GUM OIL 6265 COMMIPHORA ABYSSINICA RESIN EXTRACT 6266 COMMIPHORA ABYSSINICA RESIN EXTRACT 6267 COMMIPHORA CONFUSA RESIN OIL 6268 COMMIPHORA ERYTHREA GLABRESCENS GUM EXTRACT 6269 COMMIPHORA ERYTHREA GLABRESCENS GUM OIL 6270 COMMIPHORA GILEADENSIS BRANCH/FRUIT/LEAF EXTRACT 6271 COMMIPHORA GILEADENSIS BUD EXTRACT 6272 COMMIPHORA GILEADENSIS FLOWER EXTRACT 6273 COMMIPHORA GILEADENSIS OIL 6274 COMMIPHORA GILEADENSIS SAP EXTRACT 6275 COMMIPHORA MUKUL RESIN EXTRACT 6276 COMMIPHORA MUKUL RESIN POWDER 6277 COMMIPHORA MYRRHA GUM OIL 6278 COMMIPHORA MYRRHA LEAF CELL EXTRACT 6279 COMMIPHORA MYRRHA OIL 6280 COMMIPHORA MYRRHA RESIN 6281 COMMIPHORA MYRRHA RESIN EXTRACT 6282 COMMIPHORA MYRRHA RESIN WATER 6283 COMMIPHORA PTEROCARPA LEAF CELL EXTRACT 6284 COMMIPHORA SCHIMPERI GUM EXTRACT 6285 COMMIPHORA SCHIMPERI GUM OIL 6286 COMMIPHORA TENUIPETIOLATA GUM EXTRACT 6287 COMMIPHORA WIGHTII RESIN EXTRACT 6288 COMMIPHORA WILDII OIL 6289 CONCHIOLIN POWDER 6290 CONIOGRAMME JAPONICA EXTRACT 6291 CONNARUS RUBER STEM EXTRACT 6292 CONNECTIVE TISSUE EXTRACT 6293 CONOBEA SCOPARIOIDES LEAF OIL 6294 CONVALLARIA MAJALIS BULB/ROOT EXTRACT 6295 CONVALLARIA MAJALIS CALLUS CULTURE EXTRACT 6296 CONVALLARIA MAJALIS EXTRACT 6297 CONVOLVULUS ARVENSIS FLOWER/LEAF/STEM EXTRACT 6298 CONVOLVULUS ARVENSIS LEAF CELL EXTRACT 6299 CONVOLVULUS EUPHRATICUS EXTRACT 6300 COPAIFERA CORIACEA RESIN OIL 6301 COPAIFERA CORIACEA/LANGSDORFFII/OFFICINALIS/RETICULATA RESIN OIL 6302 COPAIFERA LANGSDORFFII RESIN OIL 6303 COPAIFERA OFFICINALIS RESIN 6304 COPAIFERA OFFICINALIS RESIN OIL 6305 COPAIFERA RETICULATA BALSAM EXTRACT 6306 COPAIFERA RETICULATA BALSAM OIL 6307 COPAIFERA RETICULATA BALSAM OIL ACETYLATED 6308 COPAIFERA RETICULATA RESIN OIL 6309 COPAIFERA SPECIES RESIN EXTRACTS 6310 COPAIFERA SPECIES RESIN OILS 6311 COPAL 6312 COPERNICIA CERIFERA CERA 6313 COPERNICIA CERIFERA WAX 6314 COPERNICIA CERIFERA WAX EXTRACT 6315 COPPER ACETYL TYROSINATE METHYLSILANOL 6316 COPPER ACETYLMETHIONATE 6317 COPPER ADENOSINE TRIPHOSPHATE 6318 COPPER AMINOACETYLAMINO IMIDAZOLYL PROPANOATE 6319 COPPER ASCORBYL PHOSPHATE SUCCINOYL TRIPEPTIDE-34 6320 COPPER ASPARTATE 6321 COPPER CARBONATE HYDROXIDE 6322 COPPER CHLOROPHYLL 6323 COPPER CITRATE 6324 COPPER DNA 6325 COPPER GLUCONATE 6326 COPPER GLYCINATE 6327 COPPER HEPTAPEPTIDE-14 PANTOTHENATE 6328 COPPER LYSINATE/PROLINATE 6329 COPPER PALMITOYL HEPTAPEPTIDE-14 6330 COPPER PCA 6331 COPPER PCA METHYLSILANOL 6332 COPPER PICOLINATE 6333 COPPER PYRIDOXAL 5-PHOSPHATE 6334 COPPER SULFATE 6335 COPPER TETRAPEPTIDE-52 DIMER 6336 COPPER TRIPEPTIDE-1 6337 COPPER TRIPEPTIDE-34 6338 COPPER TRIPEPTIDE-34 HCL 6339 COPPER USNATE 6340 COPRINUS COMATUS EXTRACT 6341 COPRINUS COMATUS POWDER 6342 COPROSMA GRANDIFOLIA LEAF/STEM EXTRACT 6343 COPTIS CHINENSIS RHIZOME EXTRACT 6344 COPTIS CHINENSIS RHIZOME/PHELLODENDRON CHINENSE BARK/SCUTELLARIA BAICALENSIS ROOT/GARDENIA JASMINOIDES FRUIT EXTRACT 6345 COPTIS CHINENSIS ROOT EXTRACT 6346 COPTIS CHINENSIS ROOT/STALK POWDER 6347 COPTIS JAPONICA EXTRACT 6348 COPTIS JAPONICA RHIZOME EXTRACT 6349 COPTIS JAPONICA ROOT EXTRACT 6350 CORAL EXTRACT 6351 CORAL POWDER 6352 CORALLINA OFFICINALIS EXTRACT 6353 CORALLINA OFFICINALIS POWDER 6354 CORALLINA OFFICINALIS THALLUS EXTRACT 6355 CORCHORUS CAPSULARIS EXTRACT 6356 CORCHORUS CAPSULARIS POWDER 6357 CORCHORUS OLITORIUS LEAF EXTRACT 6358 CORCHORUS OLITORIUS LEAF/STEM EXTRACT 6359 CORDIA CURASSAVICA LEAF OIL 6360 CORDIA OBLIQUA LEAF EXTRACT 6361 CORDIA SALICIFOLIA EXTRACT 6362 CORDYCEPIN 6363 CORDYCEPS BASSIANA EXTRACT 6364 CORDYCEPS CICADAE MYCELIUM EXTRACT 6365 CORDYCEPS MILITARIS /GERMINATED SOYBEAN FERMENT EXTRACT FILTRATE 6366 CORDYCEPS MILITARIS EXTRACT 6367 CORDYCEPS MILITARIS FERMENT FILTRATE 6368 CORDYCEPS MILITARIS MYCELIUM EXTRACT 6369 CORDYCEPS MILITARIS MYCELIUM/GINSENG ROOT FERMENT EXTRACT FILTRATE 6370 CORDYCEPS MILITARIS/PRUNUS MUME FRUIT/SUCROSE FERMENT FILTRATE 6371 CORDYCEPS SINENSIS EXTRACT 6372 CORDYCEPS SINENSIS POWDER 6373 CORDYCEPS SOBOLIFERA MYCELIUM EXTRACT 6374 CORDYCEPS SPHECOCEPHALA EXTRACT 6375 CORDYLINE TERMINALIS LEAF EXTRACT 6376 COREGONUS CLUPEAFORMIS EXTRACT 6377 COREOPSIS BASALIS EXTRACT 6378 COREOPSIS TINCTORIA FLOWER/LEAF/STEM EXTRACT 6379 CORIANDRUM SATIVUM CALLUS CULTURE CONDITIONED MEDIA 6380 CORIANDRUM SATIVUM CALLUS EXTRACT 6381 CORIANDRUM SATIVUM EXTRACT 6382 CORIANDRUM SATIVUM FRUIT EXTRACT 6383 CORIANDRUM SATIVUM FRUIT OIL 6384 CORIANDRUM SATIVUM FRUIT/LEAF EXTRACT 6385 CORIANDRUM SATIVUM HERB OIL 6386 CORIANDRUM SATIVUM LEAF EXTRACT 6387 CORIANDRUM SATIVUM LEAF/STEM OIL 6388 CORIANDRUM SATIVUM OIL 6389 CORIANDRUM SATIVUM SEED EXTRACT 6390 CORIANDRUM SATIVUM SEED OIL 6391 CORIANDRUM SATIVUM SEED POWDER 6392 CORIANDRUM SATIVUM SEED WATER 6393 CORIANDRUM SATIVUM SPROUT EXTRACT 6394 CORIDOTHYMUS CAPITATUS OIL 6395 CORIOLUS VERSICOLOR EXTRACT 6396 CORISPERMUM SIBIRICUM FLOWER/LEAF/STEM EXTRACT 6397 CORN ACID 6398 CORN GLUTEN AMINO ACIDS 6399 CORN GLYCERIDES 6400 CORN KERNEL/WHEAT KERNEL/SOYBEAN/PEA SEED AMINO ACIDS 6401 CORN OIL GLYCERETH-8 ESTERS 6402 CORN OIL PEG-6 ESTERS 6403 CORN OIL PEG-8 ESTERS 6404 CORN STARCH MODIFIED 6405 CORN STARCH/ACRYLAMIDE/SODIUM ACRYLATE COPOLYMER 6406 CORN STARCH/MALTODEXTRIN CROSSPOLYMER 6407 CORNAMIDE DEA 6408 CORNAMIDE/COCAMIDE DEA 6409 CORNUS CONTROVERSA EXTRACT 6410 CORNUS CONTROVERSA LEAF EXTRACT 6411 CORNUS CONTROVERSA WOOD EXTRACT 6412 CORNUS KOUSA EXTRACT 6413 CORNUS MACROPHYLLA LEAF EXTRACT 6414 CORNUS MAS EXTRACT 6415 CORNUS OFFICINALIS FLOWER EXTRACT 6416 CORNUS OFFICINALIS FRUIT EXTRACT 6417 CORNUS STOLONIFERA LEAF/STEM EXTRACT 6418 CORNUS WALTERI EXTRACT 6419 CORNUS WALTERI LEAF EXTRACT 6420 CORTHELLUS SHIITAKE EXTRACT 6421 CORTUSA MATTHIOLI FLOWER/LEAF/STEM EXTRACT 6422 CORYDALIS AMBIGUA BARK/ROOT EXTRACT 6423 CORYDALIS OCHOTENSIS EXTRACT 6424 CORYDALIS TURTSCHANINOVII ROOT EXTRACT 6425 CORYDALIS YANHUSUO EXTRACT 6426 CORYLOPSIS COREANA EXTRACT 6427 CORYLUS AMERICANA LEAF EXTRACT 6428 CORYLUS AMERICANA SEED EXTRACT 6429 CORYLUS AMERICANA SEED OIL 6430 CORYLUS AVELLANA BUD EXTRACT 6431 CORYLUS AVELLANA ETHYL ESTER 6432 CORYLUS AVELLANA FLOWER EXTRACT 6433 CORYLUS AVELLANA LEAF EXTRACT 6434 CORYLUS AVELLANA LEAF WATER 6435 CORYLUS AVELLANA SEED EXTRACT 6436 CORYLUS AVELLANA SEED OIL 6437 CORYLUS AVELLANA SEED POWDER 6438 CORYLUS AVELLANA SHELL POWDER 6439 CORYLUS ROSTRATA LEAF EXTRACT 6440 CORYLUS ROSTRATA SEED EXTRACT 6441 CORYLUS ROSTRATA TWIG EXTRACT 6442 CORYNANTHE YOHIMBE BARK EXTRACT 6443 CORYNEBACTERIUM FERMENT 6444 COSCINIUM FENESTRATUM STEM OIL 6445 COSMOS BIPINNATUS CALLUS CULTURE EXTRACT 6446 COSMOS BIPINNATUS FLOWER EXTRACT 6447 COSMOS BIPINNATUS PHYTOPLACENTA EXTRACT 6448 COSMOS SULPHUREUS FLOWER/LEAF/STEM EXTRACT 6449 COSTUS SPECIOSUS RHIZOME/ROOT EXTRACT 6450 COTA TINCTORIA FLOWER/LEAF/STEM EXTRACT 6451 COTINUS COGGYGRIA BRANCH/LEAF OIL 6452 COTINUS COGGYGRIA LEAF EXTRACT 6453 COTTON 6454 COTTONSEED ACID 6455 COTTONSEED GLYCERIDE 6456 COTTONSEED OIL GLYCERETH-8 ESTERS 6457 COTTONSEED OIL/PALM OIL AMINOPROPANEDIOL ESTERS 6458 COTTONSEEDAMIDOPROPYL ETHYLDIMONIUM ETHOSULFATE 6459 COUMARAMIDO FERULAMIDOBUTANE 6460 COUMARIN 6461 COUMAROYL DIPEPTIDE-3 6462 COUMAROYL METHOXYTRYPTAMINE 6463 COUMAROYL NONAPEPTIDE-29 6464 COUMAROYL SH-PENTAPEPTIDE-5 6465 COUMAROYL TRIPEPTIDE-1 6466 COUMAROYL TRIPEPTIDE-35 6467 COW BLOOD CLOT EXTRACT 6468 CRAMBE ABYSSINICA SEED OIL 6469 CRAMBE ABYSSINICA SEED OIL PHYTOSTEROL ESTERS 6470 CRAMBE MARITIMA EXTRACT 6471 CRAMBE MARITIMA LEAF EXTRACT 6472 CRASSULA ARGENTEA LEAF EXTRACT 6473 CRATAEGUS CUNEATA FRUIT EXTRACT 6474 CRATAEGUS CUNEATA FRUIT POWDER 6475 CRATAEGUS DAHURICA LEAF EXTRACT 6476 CRATAEGUS MONOGYNA FLOWER EXTRACT 6477 CRATAEGUS MONOGYNA FLOWER WATER 6478 CRATAEGUS MONOGYNA FRUIT 6479 CRATAEGUS MONOGYNA FRUIT EXTRACT 6480 CRATAEGUS MONOGYNA LEAF EXTRACT 6481 CRATAEGUS MONOGYNA MERISTEM CELL CULTURE EXTRACT 6482 CRATAEGUS MONOGYNA POWDER 6483 CRATAEGUS OXYACANTHA EXTRACT 6484 CRATAEGUS OXYACANTHA FLOWER EXTRACT 6485 CRATAEGUS OXYACANTHA FLOWER WATER 6486 CRATAEGUS OXYACANTHA FRUIT EXTRACT 6487 CRATAEGUS OXYACANTHA LEAF 6488 CRATAEGUS OXYACANTHA STEM EXTRACT 6489 CRATAEGUS PINNATIFIDA FRUIT EXTRACT 6490 CREAM 6491 CREATINE 6492 CREPIDIASTRUM DENTICULATUM LEAF/STEM EXTRACT 6493 CREPIDIASTRUM LANCEOLATUM LEAF EXTRACT 6494 CREPIS SIBIRICA FLOWER/LEAF/STEM EXTRACT 6495 CRESYL ACETATE 6496 CRESYLACETALDEHYDE DIMETHYL ACETAL 6497 CRICKET EXTRACT 6498 CRINUM ASIATICUM EXTRACT 6499 CRINUM ASIATICUM ROOT EXTRACT 6500 CRINUM ASIATICUM SEED EXTRACT 6501 CRINUM ZEYLANICUM OIL 6502 CRITHMUM MARITIMUM CALLUS CULTURE EXTRACT 6503 CRITHMUM MARITIMUM CALLUS CULTURE FILTRATE 6504 CRITHMUM MARITIMUM CALLUS CULTURE FILTRATE EXTRACT 6505 CRITHMUM MARITIMUM CALLUS EXTRACT 6506 CRITHMUM MARITIMUM EXTRACT 6507 CRITHMUM MARITIMUM POWDER 6508 CROCETIN 6509 CROCIN 6510 CROCODILE OIL 6511 CROCUS CHRYSANTHUS BULB EXTRACT 6512 CROCUS SATIVUS CALLUS EXTRACT 6513 CROCUS SATIVUS FLOWER EXTRACT 6514 CROCUS SATIVUS LEAF CELL CULTURE EXTRACT 6515 CROCUS SATIVUS MERISTEM CELL EXTRACT 6516 CROCUS SATIVUS STIGMA EXTRACT 6517 CROCUS SATIVUS STYLE EXTRACT 6518 CROSCARMELLOSE 6519 CROSSLINKED BACILLUS/GLUCOSE/SODIUM GLUTAMATE FERMENT 6520 CROTAMITON 6521 CROTON ELUTERIA OIL 6522 CROTON GLABELLUS BARK EXTRACT 6523 CROTON GLABELLUS BARK OIL 6524 CROTON LECHLERI RESIN 6525 CROTON LECHLERI RESIN EXTRACT 6526 CROTON LECHLERI RESIN POWDER 6527 CROTON LECHLERI SAP EXTRACT 6528 CROTON MEGALOCARPUS SEED OIL 6529 CROTON SONDERIANUS LEAF/STEM OIL 6530 CROTONIC ACID 6531 CROTONIC ACID/VINYL C8-12 ISOALKYL ESTERS/VA/BIS-VINYLDIMETHICONE CROSSPOLYMER 6532 CRYOLITE EXTRACT 6533 CRYPTHECODINIUM COHNII EXTRACT 6534 CRYPTOCARYA CRASSINERVIA BARK OIL 6535 CRYPTOCARYA MASSOY BARK EXTRACT 6536 CRYPTOCOCCUS/FILOBASIDIELLA/GRAPE EXTRACT FERMENT LEES 6537 CRYPTOCOCCUS/HUMUS FERMENT FILTRATE 6538 CRYPTOLEPIS BUCHANANI FLOWER/LEAF EXTRACT 6539 CRYPTOMERIA JAPONICA BARK 6540 CRYPTOMERIA JAPONICA BARK EXTRACT 6541 CRYPTOMERIA JAPONICA BARK FERMENT EXTRACT 6542 CRYPTOMERIA JAPONICA BRANCH/LEAF EXTRACT 6543 CRYPTOMERIA JAPONICA BRANCH/LEAF OIL 6544 CRYPTOMERIA JAPONICA BUD EXTRACT 6545 CRYPTOMERIA JAPONICA CALLUS CULTURE EXTRACT 6546 CRYPTOMERIA JAPONICA LEAF EXTRACT 6547 CRYPTOMERIA JAPONICA LEAF OIL 6548 CRYPTOMERIA JAPONICA LEAF WATER 6549 CRYPTOMERIA JAPONICA STEM EXTRACT 6550 CRYPTOMERIA JAPONICA STEM OIL 6551 CRYPTOMERIA JAPONICA STEM POWDER 6552 CRYPTOMERIA JAPONICA STEM WATER 6553 CRYPTOMERIA JAPONICA WOOD OIL 6554 CRYSTALLINS 6555 CUCUMARIA FRONDOSA EXTRACT 6556 CUCUMIS MELO CANTALUPENSIS CALLUS EXTRACT 6557 CUCUMIS MELO CANTALUPENSIS FRUIT EXTRACT 6558 CUCUMIS MELO FRUIT EXTRACT 6559 CUCUMIS MELO FRUIT WATER 6560 CUCUMIS MELO INODORUS FRUIT EXTRACT 6561 CUCUMIS MELO JUICE 6562 CUCUMIS MELO PHYTOPLACENTA EXTRACT 6563 CUCUMIS MELO ROOT EXTRACT 6564 CUCUMIS MELO SEED EXTRACT 6565 CUCUMIS MELO SEED OIL 6566 CUCUMIS SATIVUS CALLUS EXTRACT 6567 CUCUMIS SATIVUS EXTRACT 6568 CUCUMIS SATIVUS FRUIT 6569 CUCUMIS SATIVUS FRUIT EXTRACT 6570 CUCUMIS SATIVUS FRUIT WATER 6571 CUCUMIS SATIVUS JUICE 6572 CUCUMIS SATIVUS OIL 6573 CUCUMIS SATIVUS PHTYOPLACENTA CULTURE EXTRACT 6574 CUCUMIS SATIVUS SEED 6575 CUCUMIS SATIVUS SEED EXTRACT 6576 CUCUMIS SATIVUS SEED OIL 6577 CUCURBITA MAXIMA FRUIT EXTRACT 6578 CUCURBITA MAXIMA FRUIT JUICE 6579 CUCURBITA MAXIMA PHYTOPLACENTA EXTRACT 6580 CUCURBITA MAXIMA SEED EXTRACT 6581 CUCURBITA PEPO 6582 CUCURBITA PEPO COTYLEDON EXTRACT 6583 CUCURBITA PEPO FRUIT EXTRACT 6584 CUCURBITA PEPO GIROMONTIINA FRUIT EXTRACT 6585 CUCURBITA PEPO PHYTOPLACENTA EXTRACT 6586 CUCURBITA PEPO POWDER 6587 CUCURBITA PEPO SEED EXTRACT 6588 CUCURBITA PEPO SEED OIL 6589 CUCURBITACEAE EXTRACT 6590 CUCURBITACIN B 6591 CUCURBITURILS 6592 CUDRANIA TRICUSPIDATA BARK EXTRACT 6593 CUDRANIA TRICUSPIDATA CALLUS CULTURE EXTRACT 6594 CUDRANIA TRICUSPIDATA MERISTEM CELL EXTRACT 6595 CUMINALDEHYDE 6596 CUMINOL 6597 CUMINUM CYMINUM FRUIT EXTRACT 6598 CUMINUM CYMINUM FRUIT OIL 6599 CUMINUM CYMINUM SEED EXTRACT 6600 CUMINUM CYMINUM SEED OIL 6601 CUMINUM CYMINUM SEED POWDER 6602 CUMINYL ACETATE 6603 CUMINYL NITRILE 6604 CUNILA GALIOIDES FLOWER/LEAF OIL 6605 CUPHEA LANCEOLATA/VISCOSISSIMA SEED OIL 6606 CUPHEA VISCOSISSIMA SEED OIL 6607 CUPRESSUS FUNEBRIS WOOD EXTRACT 6608 CUPRESSUS FUNEBRIS WOOD EXTRACT ACETYLATED 6609 CUPRESSUS FUNEBRIS WOOD OIL 6610 CUPRESSUS LUSITANICA BRANCH/LEAF OIL 6611 CUPRESSUS LUSITANICA CALLUS EXTRACT 6612 CUPRESSUS NOOTKATENSIS WOOD OIL 6613 CUPRESSUS SEMPERVIRENS BARK EXTRACT 6614 CUPRESSUS SEMPERVIRENS CONE EXTRACT 6615 CUPRESSUS SEMPERVIRENS FRUIT EXTRACT 6616 CUPRESSUS SEMPERVIRENS LEAF EXTRACT 6617 CUPRESSUS SEMPERVIRENS LEAF OIL 6618 CUPRESSUS SEMPERVIRENS LEAF WATER 6619 CUPRESSUS SEMPERVIRENS LEAF/NUT/STEM OIL 6620 CUPRESSUS SEMPERVIRENS LEAF/STEM EXTRACT 6621 CUPRESSUS SEMPERVIRENS OIL 6622 CUPRESSUS SEMPERVIRENS SEED EXTRACT 6623 CUPRIC ACETATE 6624 CUPRIC CHLORIDE 6625 CUPROUS IODIDE 6626 CUPROUS OXIDE 6627 CUPUASSUAMIDOPROPYL BETAINE 6628 CURCULIGO ORCHIOIDES ROOT EXTRACT 6629 CURCUMA AMADA RHIZOME EXTRACT 6630 CURCUMA ANGUSTIFOLIA RHIZOME OIL 6631 CURCUMA AROMATICA LEAF EXTRACT 6632 CURCUMA AROMATICA ROOT OIL 6633 CURCUMA AROMATICA ROOT WATER 6634 CURCUMA HEYNEANA ROOT POWDER 6635 CURCUMA LONGA CALLUS CONDITIONED MEDIA 6636 CURCUMA LONGA CALLUS CULTURE CONDITIONED MEDIA 6637 CURCUMA LONGA CALLUS CULTURE EXTRACT 6638 CURCUMA LONGA CALLUS EXTRACT 6639 CURCUMA LONGA CALLUS LYSATE 6640 CURCUMA LONGA LEAF EXTRACT 6641 CURCUMA LONGA LEAF POWDER 6642 CURCUMA LONGA RHIZOME EXTRACT 6643 CURCUMA LONGA RHIZOME OIL 6644 CURCUMA LONGA ROOT 6645 CURCUMA LONGA ROOT EXTRACT 6646 CURCUMA LONGA ROOT OIL 6647 CURCUMA LONGA ROOT POWDER 6648 CURCUMA LONGA ROOT WATER 6649 CURCUMA PIERREANA ROOT EXTRACT 6650 CURCUMA WENYUJIN RHIZOME OIL 6651 CURCUMA WENYUJIN/CURCUMA KWANGSIENSIS RHIZOME EXTRACT 6652 CURCUMA XANTHORRHIZA ROOT EXTRACT 6653 CURCUMA XANTHORRHIZA ROOT POWDER 6654 CURCUMA ZEDOARIA LEAF EXTRACT 6655 CURCUMA ZEDOARIA RHIZOME EXTRACT 6656 CURCUMA ZEDOARIA ROOT EXTRACT 6657 CURCUMA ZEDOARIA ROOT OIL 6658 CURCUMA ZEDOARIA ROOT POWDER 6659 CURCUMA ZEDOARIA ROOT WATER 6660 CURCUMIN 6661 CURCUMINYL GLUTAROYL HEXAPEPTIDE-24 AMIDE 6662 CURCUMINYL GLUTAROYL TRIPEPTIDE-7 6663 CURRY RED 6664 CUSCUTA AUSTRALIS SEED EXTRACT 6665 CUSCUTA JAPONICA SEED EXTRACT 6666 CUSPARIA FEBRIFUGA BARK EXTRACT 6667 CUTANEOUS LYSATE 6668 CUTTLEFISH BONE POWDER 6669 CYAMOPSIS TETRAGONOLOBA GUM 6670 CYAMOPSIS TETRAGONOLOBA SYMBIOSOME EXTRACT 6671 CYANIDIUM CALDARIUM EXTRACT 6672 CYANOBACTERIUM APONINUM FERMENT 6673 CYANOCOBALAMIN 6674 CYANOCOBALAMIN/YEAST POLYPEPTIDE 6675 CYANOMETHYLPHENYL MENTHANE CARBOXAMIDE 6676 CYANOTIS ARACHNOIDEA ROOT EXTRACT 6677 CYATHEA CUMINGII LEAF EXTRACT 6678 CYATHEA MEDULLARIS LEAF EXTRACT 6679 CYATHUS STERCOREUS MYCELIUM EXTRACT 6680 CYATHUSAL A 6681 CYATHUSAL B 6682 CYATHUSAL C 6683 CYATHUSCAVIN C 6684 CYCAS REVOLUTA LEAF POWDER 6685 CYCLAMEN ALDEHYDE 6686 CYCLAMEN ALDEHYDE / METHYL ANTHRANILATE SCHIFF BASE 6687 CYCLAMEN ALDEHYDE DIETHYL ACETAL 6688 CYCLAMEN ALDEHYDE ETHYLENEGLYCOL CYCLIC ACETAL 6689 CYCLANTHERA PEDATA FRUIT EXTRACT 6690 CYCLIC LYSOPHOSPHATIDIC ACID 6691 CYCLIZED EUCALYPTUS CITRIODORA LEAF/TWIG OIL 6692 CYCLO PEG-6 6693 CYCLOARTENYL FERULATE 6694 CYCLOCARBOXYPROPYLOLEIC ACID 6695 CYCLOCARYA PALIURUS LEAF EXTRACT 6696 CYCLODEXTRIN 6697 CYCLODEXTRIN CROSSPOLYMER 6698 CYCLODEXTRIN HYDROXYPROPYLTRIMONIUM CHLORIDE 6699 CYCLODEXTRIN LAURATE 6700 CYCLODODECANAL DIMETHYL ACETAL 6701 CYCLODODECYL ACETATE 6702 CYCLODODECYL FORMATE 6703 CYCLOETHOXYMETHICONE 6704 CYCLOHEPTASILOXANE 6705 CYCLOHEXADECANOL 6706 CYCLOHEXANE 6707 CYCLOHEXANECARBOXYLIC ACID 6708 CYCLOHEXANEDIAMINE TETRAACETIC ACID 6709 CYCLOHEXANEDIOL BIS-ETHYLHEXANOATE 6710 CYCLOHEXANEDIOL BIS-METHYLCROTONATE 6711 CYCLOHEXANEDIOL DICAPRYLATE 6712 CYCLOHEXANOL 6713 CYCLOHEXANONE 6714 CYCLOHEXANONE DIETHYL ACETAL 6715 CYCLOHEXASILOXANE 6716 CYCLOHEXENYLMETHYL BUTANOL 6717 CYCLOHEXYL ACETATE 6718 CYCLOHEXYL BUTYRATE 6719 CYCLOHEXYL CROTONATE 6720 CYCLOHEXYL CYCLOPENTENEACETATE 6721 CYCLOHEXYL HYDROXYBUTYRAMIDE 6722 CYCLOHEXYL ISOVALERATE 6723 CYCLOHEXYL METHACRYLATE 6724 CYCLOHEXYL METHACRYLATE/ETHYLHEXYL METHACRYLATE COPOLYMER 6725 CYCLOHEXYL PHENETHYL ETHER 6726 CYCLOHEXYL PHENYLACETATE 6727 CYCLOHEXYL PHENYLCARBAMATE 6728 CYCLOHEXYL TOLUATE 6729 CYCLOHEXYL-4-METHYLPENTAN-2-ONE 6730 CYCLOHEXYLAMINE 6731 CYCLOHEXYLCYCLOHEXANONE 6732 CYCLOHEXYLETHANOL 6733 CYCLOHEXYLETHYL ACETATE 6734 CYCLOHEXYLETHYL BUTYRATE 6735 CYCLOHEXYLETHYL CROTONATE 6736 CYCLOHEXYLGLYCERIN 6737 CYCLOHEXYLIDENECYCLOHEXANONE 6738 CYCLOHEXYLIDENEDIPHENYLMETHANE 6739 CYCLOHEXYLPROPANOL 6740 CYCLOHYDROXYPROLYL SERINE 6741 CYCLOMETHICONE 6742 CYCLOOCTENYL METHYL CARBONATE 6743 CYCLOOCTYL METHYL CARBONATE 6744 CYCLOPENTADECANONE 6745 CYCLOPENTADECENONE 6746 CYCLOPENTANE CARBOXYLIC ACID 6747 CYCLOPENTANONE 6748 CYCLOPENTANONE TERT-BUTYLETHYLENE GLYCOL CYCLIC ACETAL 6749 CYCLOPENTASILOXANE 6750 CYCLOPENTYLAMINO CARBOXYMETHYLTHIAZOLYLINDOLE 6751 CYCLOPHENYLMETHICONE 6752 CYCLOPIA GENISTOIDES FLOWER/LEAF/STEM EXTRACT 6753 CYCLOPIA GENISTOIDES LEAF EXTRACT 6754 CYCLOPIA INTERMEDIA LEAF EXTRACT 6755 CYCLOPIA SUBTERNATA FLOWER/LEAF/STEM EXTRACT 6756 CYCLOPROPYLBIMATOPROST 6757 CYCLOPROPYLMETHYLBIMATOPROST 6758 CYCLOTETRADECANONE 6759 CYCLOTETRAGLUCOSE 6760 CYCLOTETRAPEPTIDE-24 AMINOCYCLOHEXANE CARBOXYLATE 6761 CYCLOTETRASILOXANE 6762 CYCLOTRISILOXANE 6763 CYCLOVINYLMETHICONE 6764 CYCLOVIROBUXINE 6765 CYCNOCHES COOPERI EXTRACT 6766 CYCNOCHES COOPERI FLOWER/LEAF EXTRACT 6767 CYDONIA OBLONGA FRUIT WATER 6768 CYDONIA OBLONGA LEAF EXTRACT 6769 CYLINDROTHECA FUSIFORMIS EXTRACT 6770 CYMBIDIUM ERYTHRAEUM FLOWER EXTRACT 6771 CYMBIDIUM GOERINGII EXTRACT 6772 CYMBIDIUM GRANDIFLORUM FLOWER EXTRACT 6773 CYMBIDIUM GRANDIFLORUM ROOT EXTRACT 6774 CYMBIDIUM GREAT FLOWER BULB EXTRACT 6775 CYMBIDIUM GREAT FLOWER EXTRACT 6776 CYMBIDIUM GREAT FLOWER FLOWER/STEM EXTRACT 6777 CYMBIDIUM GREAT FLOWER FLOWER/STEM WATER 6778 CYMBIDIUM GREAT FLOWER LEAF EXTRACT 6779 CYMBIDIUM GREAT FLOWER LEAF POWDER 6780 CYMBIDIUM GREAT FLOWER STEM EXTRACT 6781 CYMBIDIUM KANRAN EXTRACT 6782 CYMBIDIUM LANCIFOLIUM EXTRACT 6783 CYMBIDIUM LUCKY FLOWER STEM EXTRACT 6784 CYMBIDIUM SINENSE EXTRACT 6785 CYMBOPOGON AMBIGUUS LEAF EXTRACT 6786 CYMBOPOGON BOMBYCINUS LEAF EXTRACT 6787 CYMBOPOGON CITRATUS EXTRACT 6788 CYMBOPOGON CITRATUS FLOWER WATER 6789 CYMBOPOGON CITRATUS LEAF 6790 CYMBOPOGON CITRATUS LEAF EXTRACT OXIDIZED 6791 CYMBOPOGON CITRATUS LEAF OIL 6792 CYMBOPOGON CITRATUS LEAF POWDER 6793 CYMBOPOGON CITRATUS LEAF WATER 6794 CYMBOPOGON CITRATUS LEAF/STEM OIL 6795 CYMBOPOGON FLEXUOSUS HERB EXTRACT 6796 CYMBOPOGON FLEXUOSUS HERB OIL 6797 CYMBOPOGON FLEXUOSUS LEAF OIL 6798 CYMBOPOGON FLEXUOSUS LEAF POWDER 6799 CYMBOPOGON FLEXUOSUS LEAF/STEM OIL 6800 CYMBOPOGON FLEXUOSUS OIL 6801 CYMBOPOGON MARTINI HERB EXTRACT 6802 CYMBOPOGON MARTINI HERB EXTRACT FORMATE 6803 CYMBOPOGON MARTINI HERB OIL 6804 CYMBOPOGON MARTINI MOTIA HERB EXTRACT 6805 CYMBOPOGON MARTINI MOTIA HERB OIL 6806 CYMBOPOGON MARTINI OIL 6807 CYMBOPOGON MARTINI SOFIA HERB EXTRACT 6808 CYMBOPOGON MARTINI SOFIA HERB OIL 6809 CYMBOPOGON NARDUS HERB EXTRACT 6810 CYMBOPOGON NARDUS HERB EXTRACT/ ACETONE 6811 CYMBOPOGON NARDUS HERB OIL 6812 CYMBOPOGON NARDUS OIL 6813 CYMBOPOGON SCHOENANTHUS EXTRACT 6814 CYMBOPOGON SCHOENANTHUS LEAF 6815 CYMBOPOGON SCHOENANTHUS LEAF EXTRACT 6816 CYMBOPOGON SCHOENANTHUS LEAF POWDER 6817 CYMBOPOGON SCHOENANTHUS LEAF WATER 6818 CYMBOPOGON SCHOENANTHUS LEAF/STEM EXTRACT 6819 CYMBOPOGON SCHOENANTHUS OIL 6820 CYMBOPOGON SCHOENANTHUS WATER 6821 CYMBOPOGON WINTERIANUS HERB EXTRACT 6822 CYMBOPOGON WINTERIANUS HERB EXTRACT MODIFIED 6823 CYMBOPOGON WINTERIANUS HERB OIL 6824 CYMBOPOGON WINTERIANUS LEAF OIL 6825 CYNANCHUM ATRATUM EXTRACT 6826 CYNANCHUM PANICULATUM EXTRACT 6827 CYNANCHUM WILFORDII ROOT EXTRACT 6828 CYNARA CARDUNCULUS SEED OIL 6829 CYNARA SCOLYMUS BUD EXTRACT 6830 CYNARA SCOLYMUS EXTRACT 6831 CYNARA SCOLYMUS LEAF EXTRACT 6832 CYNARA SCOLYMUS LEAF/ROOT POWDER 6833 CYNODON DACTYLON EXTRACT 6834 CYNODON DACTYLON POWDER 6835 CYNOMORIUM COCCINEUM EXTRACT 6836 CYPERUS ARTICULATUS ROOT 6837 CYPERUS ARTICULATUS ROOT OIL 6838 CYPERUS ESCULENTUS ROOT OIL 6839 CYPERUS ESCULENTUS TUBER EXTRACT 6840 CYPERUS PAPYRUS LEAF CELL CULTURE EXTRACT 6841 CYPERUS PAPYRUS LEAF CELL EXTRACT 6842 CYPERUS PAPYRUS STEM EXTRACT 6843 CYPERUS ROTUNDUS FRUIT EXTRACT 6844 CYPERUS ROTUNDUS ROOT EXTRACT 6845 CYPERUS ROTUNDUS ROOT POWDER 6846 CYPERUS SCARIOSUS RHIZOME EXTRACT 6847 CYPERUS SCARIOSUS ROOT EXTRACT 6848 CYPERUS SCARIOSUS ROOT OIL 6849 CYPHOMANDRA BETACEA FRUIT EXTRACT 6850 CYPRIPEDIUM PUBESCENS EXTRACT 6851 CYRTOMIUM FALCATUM EXTRACT 6852 CYRTOPODIUM CARDIOCHILUM PSEUDOBULB EXTRACT 6853 CYSTEAMINE 6854 CYSTEAMINE HCL 6855 CYSTEIC ACID 6856 CYSTEINE 6857 CYSTEINE DNA 6858 CYSTEINE HCL 6859 CYSTEINE/OLIGOMERIC PROANTHOCYANIDIN 6860 CYSTEINYL TRIPEPTIDE-35 6861 CYSTINE 6862 CYSTINE BIS-PG-PROPYL SILANETRIOL 6863 CYSTOSEIRA AMENTACEA/CAESPITOSA/BRANCHYCARPA EXTRACT 6864 CYSTOSEIRA BACCATA EXTRACT 6865 CYSTOSEIRA BALEARICA EXTRACT 6866 CYSTOSEIRA CAESPITOSA EXTRACT 6867 CYSTOSEIRA COMPRESSA EXTRACT 6868 CYSTOSEIRA COMPRESSA POWDER 6869 CYSTOSEIRA TAMARISCIFOLIA EXTRACT 6870 CYTIDINE 6871 CYTISUS SCOPARIUS BRANCH/FLOWER/LEAF EXTRACT 6872 CYTISUS SCOPARIUS FLOWER CERA 6873 CYTISUS SCOPARIUS FLOWER EXTRACT 6874 CYTISUS SCOPARIUS FLOWER WAX 6875 CYTOCHROME C 6876 CYTOSINE 6877 DACRYDIUM FRANKLINI WOOD EXTRACT 6878 DACRYDIUM FRANKLINI WOOD OIL 6879 DACTYLIOSOLEN FRAGILISSIMUS EXTRACT 6880 DACTYLORHIZA FUCHSII EXTRACT 6881 DAEDALEA DICKINSII MYCELIUM EXTRACT FILTRATE 6882 DAEDALEA DICKINSII MYCELIUM FERMENT FILTRATE 6883 DAEDALEA DICKINSII/SODIUM HYAURONATE FERMENT FILTRATE 6884 DAEMONOROPS DRACO EXTRACT 6885 DAHLIA VARIABILIS FLOWER EXTRACT 6886 DAIDZEIN 6887 DALBERGIA LATIFOLIA WOOD EXTRACT 6888 DALBERGIA ODORIFERA ROOT EXTRACT 6889 DALEA SPINOSA SEED OIL 6890 D-ALLO-OCIMENOL 6891 DAMNACANTHUS MAJOR ADVENTITIOUS ROOT EXTRACT 6892 DAMNACANTHUS MAJOR BRANCH/LEAF EXTRACT 6893 DAMNACANTHUS MAJOR CALLUS EXTRACT 6894 DAMNACANTHUS MAJOR PHYTOPLACENTA EXTRACT 6895 DANIELLIA OLIVERI RESIN EXTRACT 6896 DAPHNE GENKWA BUD EXTRACT 6897 DAPHNE KIUSIANA EXTRACT 6898 DAPHNE ODORA CALLUS EXTRACT 6899 DAPHNETIN 6900 DAPHNIPHYLLUM MACROPODUM EXTRACT 6901 DARUTOSIDE 6902 DASIPHORA FRUTICOSA EXTRACT 6903 DATEM 6904 DATURA STRAMONIUM LEAF EXTRACT 6905 DAUCUS CAROTA FRUIT OIL 6906 DAUCUS CAROTA SATIVA CALLUS CULTURE EXTRACT 6907 DAUCUS CAROTA SATIVA EXTRACT 6908 DAUCUS CAROTA SATIVA FLOWER EXTRACT 6909 DAUCUS CAROTA SATIVA JUICE 6910 DAUCUS CAROTA SATIVA LEAF EXTRACT 6911 DAUCUS CAROTA SATIVA LEAF/STEM EXTRACT 6912 DAUCUS CAROTA SATIVA ROOT 6913 DAUCUS CAROTA SATIVA ROOT CELL CULTURE LYSATE 6914 DAUCUS CAROTA SATIVA ROOT EXTRACT 6915 DAUCUS CAROTA SATIVA ROOT JUICE 6916 DAUCUS CAROTA SATIVA ROOT POWDER 6917 DAUCUS CAROTA SATIVA ROOT PROTOPLASTS 6918 DAUCUS CAROTA SATIVA ROOT WATER 6919 DAUCUS CAROTA SATIVA SEED EXTRACT 6920 DAUCUS CAROTA SATIVA SEED OIL 6921 DAUCUS CAROTA SATIVA WATER 6922 DAVIDSONIA JERSEYANA FRUIT EXTRACT 6923 DAVIDSONIA JERSEYANA FRUIT POWDER 6924 DAVIDSONIA JERSEYANA SEED OIL 6925 DAVIDSONIA PRURIENS FRUIT EXTRACT 6926 DAVILLA RUGOSA LEAF EXTRACT 6927 D-BORNYL ISOVALERATE 6928 DEA PG-PROPYL PEG/PPG-20/20 DIMETHICONE 6929 DEA-PERFLUOROHEXYL ETHYLPHOSPHATES 6930 DECADIENAL 6931 DECAFLUOROPENTANE 6932 DECAHYDRO-4,8,8-TRIMETHYL-9-METHYLENE-1,4-METHANOAZULENE/FORMIC ACID/BORON TRIFLUORIDE 6933 DECAHYDRO-BETA-NAPHTHOL 6934 DECAHYDRO-BETA-NAPHTHYL ACETATE 6935 DECAHYDRO-BETA-NAPHTHYL FORMATE 6936 DECAHYDRO-BETA-NAPHTHYL ISOBUTYRATE 6937 DECAHYDROCYCLODODECAOXAZOLE 6938 DECAHYDRO-HYDROXY-TETRAMETHYL-NAPHTHALENE-ETHANOL 6939 DECAHYDRO-HYDROXY-VINYL-PENTAMETHYL-1-NAPHTHALENEPROPANOL OXIDIZED 6940 DECAHYDRO-ISOPROPYL-DIMETHYL-PHENANTHRENE-1-METHANOL ACETATE 6941 DECAHYDRO-METHANOBENZO-CYCLOOCTENONE 6942 DECAHYDROSPIROFURAN-METHANO-5H-INDENE 6943 DECAHYDRO-TETRAMETHYLAZULENE-5-METHANOL 6944 DECAHYDRO-TRIMETHYL-BETA-NAPHTHYL ACETATE 6945 DECANAL 6946 DECANAL DIMETHYL ACETAL 6947 DECANE 6948 DECANENITRILE 6949 DECAPEPTIDE-1 6950 DECAPEPTIDE-10 6951 DECAPEPTIDE-11 6952 DECAPEPTIDE-12 6953 DECAPEPTIDE-13 6954 DECAPEPTIDE-14 6955 DECAPEPTIDE-15 6956 DECAPEPTIDE-16 6957 DECAPEPTIDE-17 6958 DECAPEPTIDE-18 6959 DECAPEPTIDE-19 6960 DECAPEPTIDE-2 6961 DECAPEPTIDE-20 6962 DECAPEPTIDE-21 6963 DECAPEPTIDE-22 6964 DECAPEPTIDE-23 6965 DECAPEPTIDE-24 6966 DECAPEPTIDE-25 6967 DECAPEPTIDE-26 6968 DECAPEPTIDE-27 6969 DECAPEPTIDE-28 6970 DECAPEPTIDE-29 6971 DECAPEPTIDE-3 6972 DECAPEPTIDE-30 6973 DECAPEPTIDE-31 6974 DECAPEPTIDE-32 6975 DECAPEPTIDE-33 6976 DECAPEPTIDE-34 6977 DECAPEPTIDE-35 6978 DECAPEPTIDE-36 6979 DECAPEPTIDE-37 6980 DECAPEPTIDE-38 6981 DECAPEPTIDE-39 6982 DECAPEPTIDE-4 6983 DECAPEPTIDE-40 6984 DECAPEPTIDE-42 6985 DECAPEPTIDE-43 6986 DECAPEPTIDE-44 6987 DECAPEPTIDE-45 6988 DECAPEPTIDE-46 6989 DECAPEPTIDE-5 6990 DECAPEPTIDE-6 6991 DECAPEPTIDE-8 6992 DECARBOXY CARNOSINE HCL 6993 DECENAL 6994 DECENE 6995 DECENE/BUTENE COPOLYMER 6996 DECENOL 6997 DECETH-10 6998 DECETH-3 6999 DECETH-4 7000 DECETH-4 PHOSPHATE 7001 DECETH-5 7002 DECETH-6 7003 DECETH-6 PHOSPHATE 7004 DECETH-7 7005 DECETH-7 CARBOXYLIC ACID 7006 DECETH-7 GLUCOSIDE 7007 DECETH-8 7008 DECETH-9 7009 DECETH-9 PHOSPHATE 7010 DECHLORO CYCLOPROPYLCLOPROSTENOLAMIDE 7011 DECHLORO CYCLOPROPYLMETHYLCLOPROSTENOLAMIDE 7012 DECHLORO ETHYLCLOPROSTENOLAMIDE 7013 DECURSIN 7014 DECURSINOL 7015 DECYL ACETATE 7016 DECYL ALCOHOL 7017 DECYL ANTHRANILATE 7018 DECYL BETAINE 7019 DECYL CASTORATE 7020 DECYL COCOATE 7021 DECYL DIMETHICONE 7022 DECYL GLUCOSIDE 7023 DECYL HDI/PEG-180 CROSSPOLYMER 7024 DECYL HEMPSEEDATE 7025 DECYL ISOSTEARATE 7026 DECYL ISOVALERATE 7027 DECYL JOJOBATE 7028 DECYL LAURATE 7029 DECYL MERCAPTOMETHYLIMIDAZOLE 7030 DECYL METHYL ETHER 7031 DECYL MYRISTATE 7032 DECYL OLEATE 7033 DECYL OLIVATE 7034 DECYL PALMITATE 7035 DECYL POLYSTYRENE OXIDE/PEG-23 COPOLYMER PHOSPHATE 7036 DECYL PROPIONATE 7037 DECYL SUCCINATE 7038 DECYL VINYL ETHER 7039 DECYLAMINE OXIDE 7040 DECYLENE GLYCOL 7041 DECYLOXAZOLIDINONE 7042 DECYLOXYACETALDEHYDE 7043 DECYLTETRADECANOIC ACID 7044 DECYLTETRADECANOL 7045 DECYLTETRADECETH-10 7046 DECYLTETRADECETH-15 7047 DECYLTETRADECETH-20 7048 DECYLTETRADECETH-200 BEHENATE 7049 DECYLTETRADECETH-200 ISOSTEARATE 7050 DECYLTETRADECETH-25 7051 DECYLTETRADECETH-30 7052 DECYLTETRADECETH-5 7053 DECYLTETRADECYL CETEARATE 7054 DECYLTETRADECYL ETHYLHEXANOATE 7055 DECYLTETRADECYLAMINE OXIDE 7056 DEDM HYDANTOIN 7057 DEDM HYDANTOIN DILAURATE 7058 DEER ANTLER BLOOD/CELL CULTURE CONDITIONED MEDIA 7059 DEER ANTLER CELL EXTRACT 7060 DEER ANTLER CELL/SH-POLYPEPTIDE-1 CONDITIONED MEDIA 7061 DEER ANTLER EXTRACT 7062 DEER BLOOD 7063 DEER FAT 7064 DEER MILK EXTRACT 7065 DEER VELVET MESENCHYMAL CELL CONDITIONED MEDIA 7066 DEFATTED CITRUS UNSHIU FRUIT 7067 DEFATTED EGG YOLK POWDER 7068 DEFATTED HYDRANGEA MACROPHYLLA FLOWER 7069 DEFATTED ISATIS TINCTORIA SEED EXTRACT 7070 DEFATTED NARCISSUS TAZETTA FLOWER 7071 DEFATTED OPUNTIA FICUS-INDICA FLOWER 7072 DEFATTED RICE BRAN 7073 DEFATTED RICE BRAN EXTRACT 7074 DEFATTED VIBURNUM OPULUS FLOWER 7075 DEFINED CELL CULTURE MEDIA 10 7076 DEFINED CELL CULTURE MEDIA 11 7077 DEFINED CELL CULTURE MEDIA 12 7078 DEFINED CELL CULTURE MEDIA 13 7079 DEFINED CELL CULTURE MEDIA 14 7080 DEFINED CELL CULTURE MEDIA 15 7081 DEFINED CELL CULTURE MEDIA 16 7082 DEFINED CELL CULTURE MEDIA 17 7083 DEFINED CELL CULTURE MEDIA 2 7084 DEFINED CELL CULTURE MEDIA 3 7085 DEFINED CELL CULTURE MEDIA 4 7086 DEFINED CELL CULTURE MEDIA 5 7087 DEFINED CELL CULTURE MEDIA 6 7088 DEFINED CELL CULTURE MEDIA 7 7089 DEFINED CELL CULTURE MEDIA 8 7090 DEFINED CELL CULTURE MEDIA 9 7091 DEHYDROACETIC ACID 7092 DEHYDROLATANOPROST 7093 DEHYDROXANTHAN GUM 7094 DEINOCOCCUS EXTRACT 7095 DEINOCOCCUS FERMENT EXTRACT FILTRATE 7096 DELESSERIA SANGUINEA EXTRACT 7097 DELMOPINOL HCL 7098 DELPHINIUM CONSOLIDA/LONICERA CAPRIFOLIUM/CALENDULA OFFICINALIS/CENTAUREA CYANUS) FLOWER EXTRACT 7099 DELPHINIUM ELATUM FLOWER EXTRACT 7100 DELTA-DAMASCONE 7101 DELTA-DECALACTONE 7102 DELTA-DODECALACTONE 7103 DELTA-HEXALACTONE 7104 DELTAMETHRIN 7105 DELTA-NONALACTONE 7106 DELTA-OCTALACTONE 7107 DELTA-UNDECALACTONE 7108 DEMETHOXYCURCUMIN 7109 DENATONIUM BENZOATE 7110 DENATONIUM SACCHARIDE 7111 DENDROBIUM CANDIDUM CALLUS 7112 DENDROBIUM CANDIDUM CALLUS EXTRACT 7113 DENDROBIUM CANDIDUM CALLUS POWDER 7114 DENDROBIUM CANDIDUM FLOWER EXTRACT 7115 DENDROBIUM CANDIDUM STEM EXTRACT 7116 DENDROBIUM CATENATUM LEAF/STEM EXTRACT 7117 DENDROBIUM HUOSHANENSE LEAF/STEM EXTRACT 7118 DENDROBIUM LODDIGESII LEAF/STEM EXTRACT 7119 DENDROBIUM MONILIFORME CALLUS CULTURE EXTRACT 7120 DENDROBIUM MONILIFORME LEAF/STEM EXTRACT 7121 DENDROBIUM MOSCHATUM FLOWER EXTRACT 7122 DENDROBIUM NOBILE EXTRACT 7123 DENDROBIUM NOBILE PROTOCORM EXTRACT 7124 DENDROBIUM NOBILE STEM EXTRACT 7125 DENDROBIUM NOBILE/PHALAENOPSIS AMABILIS EXTRACT 7126 DENDROBIUM PHALAENOPSIS FLOWER EXTRACT 7127 DENDROPANAX MORBIFERUS ADVENTITIOUS ROOT EXTRACT 7128 DENDROPANAX MORBIFERUS CALLUS CULTURE EXTRACT 7129 DENDROPANAX MORBIFERUS EXTRACT 7130 DENDROPANAX MORBIFERUS LEAF EXTRACT 7131 DENDROPANAX MORBIFERUS LEAF OIL 7132 DENDROPANAX MORBIFERUS PHYTOPLACENTA EXTRACT 7133 DENDROPANAX MORBIFERUS STEM SAP 7134 DEODORIZED KEROSENE 7135 DEOXYGLUTAMYL FRUCTOSE 7136 DEOXYPHYTANTRIYL PALMITAMIDE MEA 7137 DEOXYRIBONUCLEASE 7138 DEPOLYMERIZED PRASINOCOCCUS CAPSULATUS EXOPOLYSACCHARIDES 7139 DEPROTEINIZED SERUM 7140 DEQUALINIUM ACETATE 7141 DEQUALINIUM CHLORIDE 7142 DERBESIA MARINA EXTRACT 7143 DESAMIDO COLLAGEN 7144 DESCHAMPSIA ANTARCTICA LEAF EXTRACT 7145 DESMODIUM ADSCENDENS EXTRACT 7146 DESMODIUM ADSCENDENS FLOWER/LEAF/STEM EXTRACT 7147 DESMODIUM GANGETICUM ROOT EXTRACT 7148 DESMODIUM GANGETICUM ROOT POWDER 7149 DESMODIUM OLDHAMII EXTRACT 7150 DETONULA PUMILA EXTRACT 7151 DEUTZIA GRACILIS LEAF/STEM EXTRACT 7152 DEXTRAN 7153 DEXTRAN HYDROXYPROPYLTRIMONIUM CHLORIDE 7154 DEXTRAN SULFATE 7155 DEXTRIN 7156 DEXTRIN BEHENATE 7157 DEXTRIN ISOSTEARATE 7158 DEXTRIN LAURATE 7159 DEXTRIN MYRISTATE 7160 DEXTRIN PALMITATE 7161 DEXTRIN PALMITATE/ETHYLHEXANOATE 7162 DEXTRIN PALMITATE/HEXYLDECANOATE 7163 DEXTRIN PALMITATE/STEARATE 7164 DEXTRIN STEARATE 7165 D-HEPTAPEPTIDE-1 7166 DIACETIN 7167 DIACETONE ALCOHOL 7168 DIACETYL 7169 DIACETYL BENZOYL LATHYROL 7170 DIACETYL BOLDINE 7171 DIACETYLCURCUMIN 7172 DIACETYLRESVERATRYL THIOCTATE 7173 DIALLYL SULPHIDE 7174 DIALLYLDISULPHIDE 7175 DIAMINOPROPIONOYL TRIPEPTIDE-33 7176 DIAMINOPYRIMIDINE OXIDE 7177 DIAMINOPYRIMIDINE OXIDE OXOTHIAZOLIDINECARBOXYLATE 7178 DIAMMONIUM CITRATE 7179 DIAMMONIUM DITHIODIGLYCOLATE 7180 DIAMMONIUM EDTA 7181 DIAMMONIUM FERRIC PENTETATE 7182 DIAMMONIUM LAURAMIDO-MEA SULFOSUCCINATE 7183 DIAMMONIUM LAURYL SULFOSUCCINATE 7184 DIAMMONIUM OLEAMIDO PEG-2 SULFOSUCCINATE 7185 DIAMMONIUM PHOSPHATE 7186 DIAMOND POWDER 7187 DIAMYL SODIUM SULFOSUCCINATE 7188 DIAMYLHYDROQUINONE 7189 DIANTHUS CARTHUSIANORUM FLOWER/LEAF/STEM EXTRACT 7190 DIANTHUS CARYOPHYLLUS FLOWER EXTRACT 7191 DIANTHUS CARYOPHYLLUS FLOWER OIL 7192 DIANTHUS CARYOPHYLLUS FLOWER WATER 7193 DIANTHUS CHINENSIS EXTRACT 7194 DIANTHUS DELTOIDES FLOWER EXTRACT 7195 DIANTHUS LONGICALYX SEED EXTRACT 7196 DIATOMACEOUS EARTH 7197 DIAZOLIDINYL UREA 7198 DIBEHENAMIDOPROPYLDIMETHYLAMINE DILINOLEATE 7199 DIBEHENOYLETHYL DIMONIUM CHLORIDE 7200 DIBEHENYL FUMARATE 7201 DIBEHENYL METHYLAMINE 7202 DIBEHENYL/DIARACHIDYL DIMONIUM CHLORIDE 7203 DIBEHENYLDIMONIUM CHLORIDE 7204 DIBEHENYLDIMONIUM METHOSULFATE 7205 DIBENZOTHIOPHENE 7206 DIBENZYL 7207 DIBENZYL ETHER 7208 DIBENZYLIDENE SORBITOL 7209 DIBROMOCYANOACETAMIDE 7210 DIBROMOHEXAMIDINE ISETHIONATE 7211 DIBROMOPROPAMIDINE DIISETHIONATE 7212 DIBUTOXYMETHANE 7213 DIBUTYL ADIPATE 7214 DIBUTYL ETHANOLAMINE 7215 DIBUTYL ETHYLHEXANOYL GLUTAMIDE 7216 DIBUTYL FUMARATE/HEXADECENE/TETRADECENE COPOLYMER 7217 DIBUTYL LAUROYL GLUTAMIDE 7218 DIBUTYL MALEATE 7219 DIBUTYL MALEATE/HEXADECENE/TETRADECENE COPOLYMER 7220 DIBUTYL OXALATE 7221 DIBUTYL SEBACATE 7222 DIBUTYL SULPHIDE 7223 DIBUTYLDECYL IPDI 7224 DIBUTYLDIHYDROFURANONE 7225 DIBUTYLENE TETRAFURFURAL 7226 DIBUTYLHEXYL IPDI 7227 DIBUTYLOCTYL IPDI 7228 DIBUTYLOCTYL MALATE 7229 DIBUTYLOCTYL SEBACATE 7230 DI-C12-13 ALKYL MALATE 7231 DI-C12-13 ALKYL TARTRATE 7232 DI-C12-15 ALKYL ADIPATE 7233 DI-C12-15 ALKYL DIMONIUM CHLORIDE 7234 DI-C12-15 ALKYL FUMARATE 7235 DI-C12-15 ALKYL MALEATE 7236 DI-C12-15 PARETH-10 PHOSPHATE 7237 DI-C12-15 PARETH-2 PHOSPHATE 7238 DI-C12-15 PARETH-4 PHOSPHATE 7239 DI-C12-15 PARETH-6 PHOSPHATE 7240 DI-C12-15 PARETH-8 PHOSPHATE 7241 DI-C12-18 ALKYL DIMONIUM CHLORIDE 7242 DI-C12-20 ALKYL DIMONIUM CELLULOSE SULFATE 7243 DI-C14-15 ALKYL TARTRATE 7244 DI-C14-18 ALKYL DIMONIUM CHLORIDE 7245 DI-C16-18 ALKYL DIMER DILINOLEATE 7246 DI-C20-40 ALKYL DIMER DILINOLEATE 7247 DICAFFEOYL LYSYL HEXAPEPTIDE-65 7248 DICALCIUM PHOSPHATE 7249 DICALCIUM PHOSPHATE DIHYDRATE 7250 DICAPROLACTONE ETHOXYACRYLATE HEMA IPDI 7251 DICAPROLACTONE ETHOXYACRYLATE/1,4-BUTANEDIOL/IPDI COPOLYMER 7252 DICAPRYL ADIPATE 7253 DICAPRYL SODIUM SULFOSUCCINATE 7254 DICAPRYL SUCCINATE 7255 DICAPRYL/DICAPRYLYL DIMONIUM CHLORIDE 7256 DICAPRYLOYL CYSTINE 7257 DICAPRYLYL CARBONATE 7258 DICAPRYLYL ETHER 7259 DICAPRYLYL MALEATE 7260 DICAPRYLYL/CAPRYL SEBACATE 7261 DICENTRA FORMOSA FLOWER EXTRACT 7262 DICENTRA SPECTABILIS CALLUS CULTURE EXTRACT 7263 DICENTRA SPECTABILIS FLOWER EXTRACT 7264 DICETEARETH-10 PHOSPHATE 7265 DICETEARYL DIMER DILINOLEATE 7266 DICETEARYL SUCCINATE 7267 DICETYL ADIPATE 7268 DICETYL DIPEPTIDE-9 7269 DICETYL ETHER 7270 DICETYL PHOSPHATE 7271 DICETYL THIODIPROPIONATE 7272 DICETYLDIMONIUM CHLORIDE 7273 DICHLOROBENZYL ALCOHOL 7274 DICHLOROMETHANE 7275 DICHLORO-M-XYLENOL 7276 DICHLOROPHENE 7277 DICHLOROPHENYL IMIDAZOLDIOXOLAN 7278 DICOCODIMETHYLAMINE DILINOLEATE 7279 DICOCODIMONIUM CHLORIDE 7280 DICOCOYL PENTAERYTHRITYL DISTEARYL CITRATE 7281 DICOCOYLETHYL HYDROXYETHYLMONIUM METHOSULFATE 7282 DICRANOPTERIS PEDATA EXTRACT 7283 DICRATERIA ROTUNDA OIL 7284 DICTAMNUS ALBUS ROOT EXTRACT 7285 DICTAMNUS DASYCARPUS ROOT EXTRACT 7286 DICTYOPHORA INDUSIATA EXTRACT 7287 DICTYOPHORA INDUSIATA FRUITING BODY EXTRACT 7288 DICTYOPTERIS MEMBRANACEA EXTRACT 7289 DICTYOPTERIS POLYPODIOIDES EXTRACT 7290 DICTYOTA CORIACEA EXTRACT 7291 DICYCLOHEXYL SODIUM SULFOSUCCINATE 7292 DICYCLOPENTADIENE/ISOPENTENE/ISOPRENE COPOLYMER 7293 DICYCLOPENTADIENE/ISOPENTENE/ISOPRENE/STYRENE COPOLYMER 7294 DICYCLOPENTADIENE/T-BUTYLCRESOL COPOLYMER 7295 DIDECENE 7296 DIDECYL ETHER 7297 DIDECYLDIMONIUM CHLORIDE 7298 DIDECYLDIMONIUM NYLON-6 POLYPHOSPHATE 7299 DIDECYLTETRADECYL IPDI 7300 DIDEHYDROMENTHANE 7301 DIDEHYDRO-OCTAHYDRO-7-ISOPROPYL-1,4-DIMETHYLAZULENE 7302 DIDEHYDROPINANE 7303 DIDODECYL BUTANETETRACARBOXYLATE 7304 DIERUCIC ACID 7305 DIETHANOLAMINOOLEAMIDE DEA 7306 DIETHOXYDIGLYCOL 7307 DIETHOXYETHYL SUCCINATE 7308 DIETHOXYNONADIENE 7309 DIETHYL ACETYL ASPARTATE 7310 DIETHYL ADIPATE 7311 DIETHYL ASCORBIC ACID 7312 DIETHYL ASPARTATE 7313 DIETHYL CAPRYLAMIDE 7314 DIETHYL ETHANOLAMINE 7315 DIETHYL GLUTAMATE 7316 DIETHYL KETOGLUTARATE 7317 DIETHYL MALATE 7318 DIETHYL MALONATE 7319 DIETHYL OXALATE 7320 DIETHYL PALMITOYL ASPARTATE 7321 DIETHYL PHTHALATE 7322 DIETHYL SEBACATE 7323 DIETHYL SUCCINATE 7324 DIETHYL TOLUAMIDE 7325 DIETHYL TRIOXOPIMELATE 7326 DIETHYLAMINO HYDROXYBENZOYL HEXYL BENZOATE 7327 DIETHYLAMINOETHYL CELLULOSE 7328 DIETHYLAMINOETHYL COCOATE 7329 DIETHYLAMINOETHYL METHACRYLATE 7330 DIETHYLAMINOETHYL METHACRYLATE/HEMA/PERFLUOROHEXYLETHYL METHACRYLATE CROSSPOLYMER 7331 DIETHYLAMINOETHYL PEG-5 COCOATE 7332 DIETHYLAMINOETHYL PEG-5 LAURATE 7333 DIETHYLAMINOETHYL STEARATE 7334 DIETHYLAMINOMETHYLCOUMARIN 7335 DIETHYLBENZENE 7336 DIETHYLDIMETHYLCYCLOHEXENONE 7337 DIETHYLENE GLYCOL 7338 DIETHYLENE GLYCOL DIBENZOATE 7339 DIETHYLENE GLYCOL DIETHYLHEXANOATE/DIISONONANOATE 7340 DIETHYLENE GLYCOL DIISONONANOATE 7341 DIETHYLENE GLYCOL DIMETHACRYLATE 7342 DIETHYLENE GLYCOL ROSINATE 7343 DIETHYLENE GLYCOL/DIMER DILINOLEIC ACID COPOLYMER 7344 DIETHYLENE GLYCOL/DMAP ACRYLAMIDE/PEG-180/HDI COPOLYMER 7345 DIETHYLENE GLYCOL/HYDROGENATED DIMER DILINOLEIC ACID COPOLYMER 7346 DIETHYLENE GLYCOL/PROPYLENE GLYCOL/DIPROPYLENE GLYCOL DIBENZOATE 7347 DIETHYLENE GLYCOLAMINE/EPICHLOROHYDRIN/PIPERAZINE COPOLYMER 7348 DIETHYLENE TRICASEINAMIDE 7349 DIETHYLENETRIAMINE PENTAMETHYLENE PHOSPHONIC ACID 7350 DIETHYLHEPTADIENAL 7351 DIETHYLHEXYL 2,6-NAPHTHALATE 7352 DIETHYLHEXYL ADIPATE 7353 DIETHYLHEXYL BUTAMIDO TRIAZONE 7354 DIETHYLHEXYL CARBONATE 7355 DIETHYLHEXYL DIMER DILINOLEATE 7356 DIETHYLHEXYL FUMARATE 7357 DIETHYLHEXYL IPDI 7358 DIETHYLHEXYL ISOEICOSANEDIOATE 7359 DIETHYLHEXYL MALATE 7360 DIETHYLHEXYL MALEATE 7361 DIETHYLHEXYL SEBACATE 7362 DIETHYLHEXYL SODIUM SULFOSUCCINATE 7363 DIETHYLHEXYL SUCCINATE 7364 DIETHYLHEXYL SYRINGYLIDENEMALONATE 7365 DIETHYLHEXYL TEREPHTHALATE 7366 DIETHYLHEXYLCYCLOHEXANE 7367 DIETHYLKETONE 7368 DIETHYLLUTIDINATE 7369 DIETHYLPENTANEDIOL DINEOPENTANOATE 7370 DIETHYLQUINOLINE 7371 DIFLUOROPHENYL PROPYLCYCLOPENTENE OXIME 7372 DIGALACTOSYL GLYCERYL LINOLEATE/PALMITATE/OLEATE 7373 DIGALLOYL TETRAPEPTIDE-19 7374 DIGALLOYL TRIOLEATE 7375 DIGENEA SIMPLEX EXTRACT 7376 DIGLUCOSYL GALLIC ACID 7377 DIGLYCERETH-7 MALATE 7378 DIGLYCERIN 7379 DIGLYCERIN/DILINOLEIC ACID/HYDROXYSTEARIC ACID COPOLYMER 7380 DIGLYCERYL ADIPATE/CAPRATE/CAPRYLATE/HYDROXYSTEARATE/ISOSTEARATE/STEARATE 7381 DIGLYCERYL SEBACATE/ISOPALMITATE 7382 DIGLYCERYL SORBITAN TETRAETHYLHEXANOATE 7383 DI-GLYCERYL STEARATE DIMER DILINOLEATE 7384 DIGLYCERYL STEARATE MALATE 7385 DIGLYCOL GUANIDINE SUCCINATE 7386 DIGLYCOL/ISOPHTHALATES/SIP COPOLYMER 7387 DIGLYCOSYL HEXAPEPTIDE-2 7388 DI-HEA TRIMETHYLHEXYL DICARBAMATE 7389 DI-HEMA TRIMETHYLHEXYL DICARBAMATE 7390 DIHEPTYL SODIUM SULFOSUCCINATE 7391 DIHEPTYL SUCCINATE 7392 DIHEPTYLUNDECYL ADIPATE 7393 DIHEXYL ADIPATE 7394 DIHEXYL FUMARATE 7395 DIHEXYL ISOEICOSANEDIOATE 7396 DIHEXYL SODIUM SULFOSUCCINATE 7397 DIHEXYLDECYL ADIPATE 7398 DIHEXYLDECYL IPDI 7399 DIHEXYLDECYL LAUROYL GLUTAMATE 7400 DIHEXYLDECYL SEBACATE 7401 DIHEXYLOXY CYCLOHEXANE 7402 DIHYDRO PENTAMETHYLINDANONE 7403 DIHYDRO-4-METHYL-5-METHYLBUTYL-FURANONE 7404 DIHYDRO-4-METHYL-5-PENTYLFURANONE 7405 DIHYDROABIETYL BEHENATE 7406 DIHYDROABIETYL METHACRYLATE 7407 DIHYDRO-ALPHA-IONONE 7408 DIHYDRO-ALPHA-METHYL ALPHA-IONONE 7409 DIHYDRO-ALPHA-TERPINOL 7410 DIHYDROANETHOLE 7411 DIHYDROARTEMISINIC ACID 7412 DIHYDROCARVEOL 7413 DIHYDROCARVONE 7414 DIHYDROCHOLESTEROL 7415 DIHYDROCHOLESTERYL BUTYRATE 7416 DIHYDROCHOLESTERYL ISOSTEARATE 7417 DIHYDROCHOLESTERYL MACADAMIATE 7418 DIHYDROCHOLESTERYL NONANOATE 7419 DIHYDROCHOLESTERYL OCTYLDECANOATE 7420 DIHYDROCHOLESTERYL OLEATE 7421 DIHYDROCHOLETH-15 7422 DIHYDROCHOLETH-20 7423 DIHYDROCHOLETH-30 7424 DIHYDROCITRONELLOL 7425 DIHYDROCITRONELLYL ACETATE 7426 DIHYDROCITRONELLYLBUTYRATE 7427 DIHYDROCITRONELLYLETHYL ETHER 7428 DIHYDROEUGENOL 7429 DIHYDROFARNESOL 7430 DIHYDROGENATED PALMOYL HYDROXYETHYLMONIUM METHOSULFATE 7431 DIHYDROGENATED PALMOYLETHYL HYDROXYETHYLMONIUM METHOSULFATE 7432 DIHYDROGENATED TALLOW BENZYLMONIUM CHLORIDE 7433 DIHYDROGENATED TALLOW BENZYLMONIUM HECTORITE 7434 DIHYDROGENATED TALLOW HYDROXYETHYLMONIUM METHOSULFATE 7435 DIHYDROGENATED TALLOW METHYLAMINE 7436 DIHYDROGENATED TALLOW PHTHALATE 7437 DIHYDROGENATED TALLOW PHTHALIC ACID AMIDE 7438 DIHYDROGENATED TALLOWAMIDOETHYL HYDROXYETHYLMONIUM CHLORIDE 7439 DIHYDROGENATED TALLOWAMIDOETHYL HYDROXYETHYLMONIUM METHOSULFATE 7440 DIHYDROGENATED TALLOWETHYL HYDROXYETHYLMONIUM METHOSULFATE 7441 DIHYDROGENATED TALLOWOYLETHYL HYDROXYETHYLMONIUM METHOSULFATE 7442 DIHYDROGERANIAL DIPHENETHYL ACETAL 7443 DIHYDROGERANYL ISOVALERATE 7444 DIHYDROGERANYL TIGLATE 7445 DIHYDROGERANYLACETONE 7446 DIHYDROGERANYLIDENE-BIS-INDOLE 7447 DIHYDROISOJASMONE 7448 DIHYDROJASMONE 7449 DIHYDROLANOSTEROL 7450 DIHYDROMYRCENE 7451 DIHYDROMYRCENYL ACETATE 7452 DIHYDROMYRICETIN 7453 DIHYDROOCIMENYL FORMATE 7454 DIHYDROPHYTOSTERYL OCTYLDECANOATE 7455 DIHYDROPSEUDOIONONE 7456 DIHYDROQUERCETIN 7457 DIHYDROQUERCETIN DITHIOLANEPENTYL ETHER 7458 DIHYDROQUERCETIN GLUCOSIDE 7459 DIHYDROQUERCETIN PENTACAPRYLATE 7460 DIHYDROQUERCETIN TETRACAPRYLATE 7461 DIHYDROTERPINYL ACETATE 7462 DIHYDROXY METHYLCHROMONE 7463 DIHYDROXY METHYLCHROMONYL PALMITATE 7464 DIHYDROXYACETONE 7465 DIHYDROXYBENZYL ADAMANTANYLDIMETHOXYBENZAMIDE 7466 DIHYDROXYBENZYLIDENE SUCCINIMIDE 7467 DIHYDROXYBENZYLIDINE THIAZOLIDINEDIONE 7468 DIHYDROXYBIPHENYL 7469 DIHYDROXYDIMETHOXYCHALCONE 7470 DIHYDROXYETHYL C12-15 ALKOXYPROPYLAMINE OXIDE 7471 DIHYDROXYETHYL C8-10 ALKOXYPROPYLAMINE OXIDE 7472 DIHYDROXYETHYL C9-11 ALKOXYPROPYLAMINE OXIDE 7473 DIHYDROXYETHYL COCAMINE DIOLEATE 7474 DIHYDROXYETHYL COCAMINE OXIDE 7475 DIHYDROXYETHYL LAURAMINE OXIDE 7476 DIHYDROXYETHYL OLEYL GLYCINATE 7477 DIHYDROXYETHYL SOY GLYCINATE 7478 DIHYDROXYETHYL SOYAMINE DIOLEATE 7479 DIHYDROXYETHYL STEARAMINE OXIDE 7480 DIHYDROXYETHYL STEARYL GLYCINATE 7481 DIHYDROXYETHYL TALLOW GLYCINATE 7482 DIHYDROXYETHYL TALLOWAMINE DIOLEATE 7483 DIHYDROXYETHYL TALLOWAMINE HCL 7484 DIHYDROXYETHYL TALLOWAMINE OLEATE 7485 DIHYDROXYETHYL TALLOWAMINE OXIDE 7486 DIHYDROXYETHYL TALLOWAMINE/IPDI COPOLYMER 7487 DIHYDROXYETHYL TOLUIDINE 7488 DIHYDROXYETHYLAMINO HYDROXYPROPYL OLEATE 7489 DIHYDROXYINDOLE 7490 DIHYDROXYINDOLINE 7491 DIHYDROXYINDOLINE HBR 7492 DIHYDROXYISOPROPYL CAPRYLOYLCAPRYLAMIDE 7493 DIHYDROXYISOPROPYL PALMOYLPALMAMIDE 7494 DIHYDROXYLIGNOCEROYL PHYTOSPHINGOSINE 7495 DIHYDROXYMETHOXY DIHYDROCHALCONE 7496 DIHYDROXYMETHOXYCHALCONE 7497 DIHYDROXYMETHYLSILYLPROPOXY HYDROXYPROPYL HYDROLYZED CASEIN 7498 DIHYDROXYPHENYL BENZIMIDAZOLE CARBOXYLIC ACID 7499 DIHYDROXYPROPYL ARGININE 7500 DIHYDROXYPROPYL ARGININE HCL 7501 DIHYDROXYPROPYL CYSTINE 7502 DIHYDROXYPROPYL DEHYDROLATANOPROSTAMIDE 7503 DIHYDROXYPROPYL DIDEHYDROLATANOPROSTAMIDE 7504 DIHYDROXYPROPYL HYDROLYZED CASEIN 7505 DIHYDROXYPROPYL N-METHYLLAURAMIDE 7506 DIHYDROXYPROPYL PEG-10 STEARAMMONIUM CHLORIDE 7507 DIHYDROXYPROPYL PEG-5 LINOLEAMMONIUM CHLORIDE 7508 DIHYDROXYPROPYL PG-GLUCOSIDE 7509 DIHYDROXYPROPYLTRIMONIUM CHLORIDE 7510 DIIODOMETHYLTOLYLSULFONE 7511 DIISOAMYL MALATE 7512 DIISOAMYL SEBACATE 7513 DIISOBUTYL ADIPATE 7514 DIISOBUTYL DICYANOPERYLENEDICARBOXYLATE 7515 DIISOBUTYL GLUTARATE 7516 DIISOBUTYL MALEATE 7517 DIISOBUTYL OXALATE 7518 DIISOBUTYL SODIUM SULFOSUCCINATE 7519 DIISOBUTYL SUCCINATE 7520 DIISOCETYL ADIPATE 7521 DIISOCETYL DODECANEDIOATE 7522 DIISODECYL ADIPATE 7523 DIISONONYL ADIPATE 7524 DIISONONYL ETHER 7525 DIISONONYL ISOEICOSANEDIOATE 7526 DIISONONYL PHTHALATE 7527 DIISOOCTYL ADIPATE 7528 DIISOOCTYL SEBACATE 7529 DIISOOCTYL SUCCINATE 7530 DIISOPROPANOLAMINE/METHYLHEXAHYDROPHTHALIC ANHYDRIDE ETHYLHEXANOATE COPOLYMER 7531 DIISOPROPANOLAMINE/METHYLHEXAHYDROPHTHALIC ANHYDRIDE NONANOATE COPOLYMER 7532 DIISOPROPYL ADIPATE 7533 DIISOPROPYL BENZALDEHYDE 7534 DIISOPROPYL CAPRYLYL PHOSPHINE OXIDE 7535 DIISOPROPYL DIMER DILINOLEATE 7536 DIISOPROPYL ETHYL CINNAMATE 7537 DIISOPROPYL HEPTYL PHOSPHINE OXIDE 7538 DIISOPROPYL METHYL CINNAMATE 7539 DIISOPROPYL NONYL PHOSPHINE OXIDE 7540 DIISOPROPYL OXALATE 7541 DIISOPROPYL SEBACATE 7542 DIISOSTEARAMIDOPROPYL EPOXYPROPYLMONIUM CHLORIDE 7543 DIISOSTEAROYL POLYGLYCERYL-3 DIMER DILINOLEATE 7544 DIISOSTEAROYL TRIMETHYLOLPROPANE SILOXY SILICATE 7545 DIISOSTEARYL ADIPATE 7546 DIISOSTEARYL DIMER DILINOLEATE 7547 DIISOSTEARYL FUMARATE 7548 DIISOSTEARYL GLUTARATE 7549 DIISOSTEARYL LAUROYL GLUTAMATE 7550 DIISOSTEARYL MALATE 7551 DIISOSTEARYL SEBACATE 7552 DIISOTRIDECYL LAUROYL GLUTAMATE 7553 DILAURETH-10 PHOSPHATE 7554 DILAURETH-4 DIMONIUM CHLORIDE 7555 DILAURETH-4 PHOSPHATE 7556 DILAURETH-7 CITRATE 7557 DILAUROYL 3-GLYCERYL ASCORBATE 7558 DILAUROYL TRIMETHYLOLPROPANE SILOXY SILICATE 7559 DILAURYL ACETYL DIMONIUM CHLORIDE 7560 DILAURYL CITRATE 7561 DILAURYL ETHER 7562 DILAURYL MALEATE/C20 OLEFIN COPOLYMER 7563 DILAURYL THIODIPROPIONATE 7564 DILAURYLDIMONIUM CHLORIDE 7565 DILINOLEAMIDOPROPYL DIMETHYLAMINE 7566 DILINOLEAMIDOPROPYL DIMETHYLAMINE DIMETHICONE PEG-7 PHOSPHATE 7567 DILINOLEIC ACID 7568 DILINOLEIC ACID/BUTANEDIOL COPOLYMER 7569 DILINOLEIC ACID/DILINOLEYL ALCOHOL/PROPANEDIOL COPOLYMER 7570 DILINOLEIC ACID/ETHYLENEDIAMINE COPOLYMER 7571 DILINOLEIC ACID/GLYCOL COPOLYMER 7572 DILINOLEIC ACID/PROPANEDIOL COPOLYMER 7573 DILINOLEIC ACID/SEBACIC ACID/PIPERAZINE/ETHYLENEDIAMINE COPOLYMER 7574 DILINOLEYL ALCOHOL/IPDI COPOLYMER 7575 DILITHIUM OXALATE 7576 DILSEA CARNOSA EXTRACT 7577 DIMALTOSYL CYCLODEXTRIN 7578 DIMER (OLIGOPEPTIDE-108) AMIDE 7579 DIMER AMIDE 7580 DIMER DILINOLEAMIDOPROPYL DIBETAINE 7581 DIMER DILINOLEAMIDOPROPYL PG-DIMONIUM CHLORIDE PHOSPHATE 7582 DIMER DILINOLEATE/ETHYLENEDIAMINE COPOLYMER ACETATE 7583 DIMER DILINOLEYL BIS-LAUROYL SARCOSINATE/MYRISTOYL METHYL BETA-ALANINATE 7584 DIMER DILINOLEYL BIS-LAUROYLGLUTAMATE/LAUROYLSARCOSINATE 7585 DIMER DILINOLEYL DIISOSTEARATE 7586 DIMER DILINOLEYL DIMER DILINOLEATE 7587 DIMER DILINOLEYL DIMER DILINOLEATE/IPDI COPOLYMER 7588 DIMER DILINOLEYL HYDROGENATED ROSINATE 7589 DIMER DILINOLEYL ISOSTEARATE 7590 DIMER ROSIN 7591 DIMER TRIPEPTIDE-43 7592 DIMETHICONE 7593 DIMETHICONE CROSSPOLYMER 7594 DIMETHICONE CROSSPOLYMER-3 7595 DIMETHICONE ETHOXY GLUCOSIDE 7596 DIMETHICONE HYDROXYPROPYL TRIMONIUM CHLORIDE 7597 DIMETHICONE PEG/PPG-12/4 PHOSPHATE 7598 DIMETHICONE PEG/PPG-20/23 BENZOATE 7599 DIMETHICONE PEG/PPG-7/4 PHOSPHATE 7600 DIMETHICONE PEG-10 PHOSPHATE 7601 DIMETHICONE PEG-15 ACETATE 7602 DIMETHICONE PEG-3 LAURATE 7603 DIMETHICONE PEG-7 AVOCADOATE 7604 DIMETHICONE PEG-7 COCOATE 7605 DIMETHICONE PEG-7 ISOSTEARATE 7606 DIMETHICONE PEG-7 LACTATE 7607 DIMETHICONE PEG-7 OCTYLDODECYL CITRATE 7608 DIMETHICONE PEG-7 OLIVATE 7609 DIMETHICONE PEG-7 PHOSPHATE 7610 DIMETHICONE PEG-7 PHTHALATE 7611 DIMETHICONE PEG-7 SUCCINATE 7612 DIMETHICONE PEG-7 SULFATE 7613 DIMETHICONE PEG-7 UNDECYLENATE 7614 DIMETHICONE PEG-8 ADIPATE 7615 DIMETHICONE PEG-8 AVOCADOATE 7616 DIMETHICONE PEG-8 BEESWAX 7617 DIMETHICONE PEG-8 BENZOATE 7618 DIMETHICONE PEG-8 BORAGEATE 7619 DIMETHICONE PEG-8 ISOSTEARATE 7620 DIMETHICONE PEG-8 LANOLATE 7621 DIMETHICONE PEG-8 LAURATE 7622 DIMETHICONE PEG-8 MEADOWFOAMATE 7623 DIMETHICONE PEG-8 OLIVATE 7624 DIMETHICONE PEG-8 PHOSPHATE 7625 DIMETHICONE PEG-8 PHTHALATE 7626 DIMETHICONE PEG-8 POLYACRYLATE 7627 DIMETHICONE PEG-8 SUCCINATE 7628 DIMETHICONE PG-DIETHYLMONIUM CHLORIDE 7629 DIMETHICONE PG-SUNFLOWERSEEDATE 7630 DIMETHICONE PROPYL PG-BETAINE 7631 DIMETHICONE PROPYLETHYLENEDIAMINE BEHENATE 7632 DIMETHICONE SILYLATE 7633 DIMETHICONE/AMINOPROPYL SILSESQUIOXANE COPOLYMER 7634 DIMETHICONE/BIS-ISOBUTYL PPG-20 CROSSPOLYMER 7635 DIMETHICONE/BIS-VINYLDIMETHICONE/SILSESQUIOXANE CROSSPOLYMER 7636 DIMETHICONE/DIVINYLDIMETHICONE/SILSESQUIOXANE CROSSPOLYMER 7637 DIMETHICONE/LAURYL DIMETHICONE/BIS-VINYLDIMETHICONE CROSSPOLYMER 7638 DIMETHICONE/MERCAPTOPROPYL METHICONE COPOLYMER 7639 DIMETHICONE/METHICONE COPOLYMER 7640 DIMETHICONE/PEG-10 CROSSPOLYMER 7641 DIMETHICONE/PEG-10/15 CROSSPOLYMER 7642 DIMETHICONE/PEG-15 CROSSPOLYMER 7643 DIMETHICONE/PEG-3/PPG-15 CROSSPOLYMER 7644 DIMETHICONE/PHENYL SILSESQUIOXANE/PHENYL BIS-SILSESQUIOXANE CROSSPOLYMER 7645 DIMETHICONE/PHENYL VINYL DIMETHICONE CROSSPOLYMER 7646 DIMETHICONE/POLYGLYCERIN-3 CROSSPOLYMER 7647 DIMETHICONE/PPG-20 CROSSPOLYMER 7648 DIMETHICONE/SILSESQUIOXANE COPOLYMER 7649 DIMETHICONE/TITANATE CROSSPOLYMER 7650 DIMETHICONE/VINYL DIMETHICONE CROSSPOLYMER 7651 DIMETHICONE/VINYLTRIMETHYLSILOXYSILICATE CROSSPOLYMER 7652 DIMETHICONOL 7653 DIMETHICONOL ARGININE 7654 DIMETHICONOL BEESWAX 7655 DIMETHICONOL BEHENATE 7656 DIMETHICONOL BORAGEATE 7657 DIMETHICONOL CANDELILLATE 7658 DIMETHICONOL CARNAUBATE 7659 DIMETHICONOL CYSTEINE 7660 DIMETHICONOL DHUPA BUTTERATE 7661 DIMETHICONOL FLUOROALCOHOL DILINOLEIC ACID 7662 DIMETHICONOL HYDROXYSTEARATE 7663 DIMETHICONOL ILLIPE BUTTERATE 7664 DIMETHICONOL ISOSTEARATE 7665 DIMETHICONOL KOKUM BUTTERATE 7666 DIMETHICONOL LACTATE 7667 DIMETHICONOL MEADOWFOAMATE 7668 DIMETHICONOL METHIONINE 7669 DIMETHICONOL MOHWA BUTTERATE 7670 DIMETHICONOL PANTHENOL 7671 DIMETHICONOL SAL BUTTERATE 7672 DIMETHICONOL STEARATE 7673 DIMETHICONOL/CAPRYLYLSILSESQUIOXANE/SILICATE CROSSPOLYMER 7674 DIMETHICONOL/IPDI COPOLYMER 7675 DIMETHICONOL/METHYLSILANOL/SILICATE CROSSPOLYMER 7676 DIMETHICONOL/PROPYLSILSESQUIOXANE/SILICATE CROSSPOLYMER 7677 DIMETHICONOL/SILICA CROSSPOLYMER 7678 DIMETHICONOL/SILSESQUIOXANE COPOLYMER 7679 DIMETHICONOL/STEARYL METHICONE/PHENYL TRIMETHICONE COPOLYMER 7680 DIMETHICONYL SILICATE 7681 DIMETHICONYLPROPYL PG-METHYLDIETHONIUM CHLORIDE 7682 DIMETHOXY DI-P-CRESOL 7683 DIMETHOXYAPIGENIN 7684 DIMETHOXYBENZAMIDO PHENYLHYDROXYLACETAMIDE 7685 DIMETHOXYBENZYL ALCOHOL 7686 DI-METHOXYCINNAMIDOPROPYL ETHYLDIMONIUM CHLORIDE ETHER 7687 DIMETHOXYDIPHENYLSILANE/TRIETHOXYCAPRYLYLSILANE CROSSPOLYMER 7688 DIMETHOXYPHENETHYL RESORCINOL 7689 DIMETHOXYPHENYL PHENYLOXOETHYL ETHYLCARBONATE 7690 DIMETHOXYSILYL ETHYLENEDIAMINOPROPYL DIMETHICONE 7691 DIMETHOXYTOLYL PROPYLRESORCINOL 7692 DIMETHYL 2,6-NAPHTHALATE 7693 DIMETHYL 9-DECENAMIDE 7694 DIMETHYL ACRYLAMIDE/HYDROXYETHYL ACRYLATE/METHOXYETHYL ACRYLATE COPOLYMER 7695 DIMETHYL ADIPATE 7696 DIMETHYL ASPARTIC ACID 7697 DIMETHYL BEHENAMINE 7698 DIMETHYL BENZENEBUTANOL 7699 DIMETHYL BRASSYLATE 7700 DIMETHYL CAPRAMIDE 7701 DIMETHYL CARBONATE 7702 DIMETHYL COCAMINE 7703 DIMETHYL CYSTINATE 7704 DIMETHYL DECADIENAL 7705 DIMETHYL DIACETYL CYSTINATE 7706 DIMETHYL DICAPROYL CYSTINATE 7707 DIMETHYL ETHER 7708 DIMETHYL GLUTAMIC ACID 7709 DIMETHYL GLUTARATE 7710 DIMETHYL HEPTENAL 7711 DIMETHYL HEXAHYDRONAPHTHYL DIHYDROXYMETHYL ACETAL 7712 DIMETHYL HYDROGENATED TALLOWAMINE 7713 DIMETHYL HYDROXYMETHYL PYRAZOLE 7714 DIMETHYL IMIDAZOLIDINONE 7715 DIMETHYL ISOPROPANOLAMINE 7716 DIMETHYL ISOSORBIDE 7717 DIMETHYL LAURAMIDE/MYRISTAMIDE 7718 DIMETHYL LAURAMINE 7719 DIMETHYL LAURAMINE DIMER DILINOLEATE 7720 DIMETHYL LAURAMINE ISOSTEARATE 7721 DIMETHYL LAURAMINE OLEATE 7722 DIMETHYL LAUROYL LYSINE 7723 DIMETHYL MALEATE 7724 DIMETHYL MALONATE 7725 DIMETHYL MEA 7726 DIMETHYL METHYLGLUTARATE 7727 DIMETHYL MYRISTAMINE 7728 DIMETHYL OCTYNEDIOL 7729 DIMETHYL OXALATE 7730 DIMETHYL OXAZOLIDINE 7731 DIMETHYL OXOBENZO DIOXASILANE 7732 DIMETHYL PABA ETHYL CETEARYLDIMONIUM TOSYLATE 7733 DIMETHYL PALMITAMINE 7734 DIMETHYL PHENETHYL BUTYRATE 7735 DIMETHYL PHENYLBUTANOL 7736 DIMETHYL PHENYLETHYL CARBINYL ACETATE 7737 DIMETHYL PHENYLPROPANOL 7738 DIMETHYL PHTHALATE 7739 DIMETHYL SOYAMINE 7740 DIMETHYL STEARAMINE 7741 DIMETHYL SUCCINATE 7742 DIMETHYL SULFONE 7743 DIMETHYL SULPHIDE 7744 DIMETHYL TALLOWAMINE 7745 DIMETHYL UREA 7746 DIMETHYL-2-METHYLENEOCT-6-ENAL 7747 DIMETHYL-3-BUTENYL ISOBUTYRATE 7748 DIMETHYL-3-CYCLOHEXENE-1-CARBALDEHYDE 7749 DIMETHYL-3-METHYLPENTADIENYL-OXIRANE 7750 DIMETHYL-4-HEXENYL-DIHYDROFURANONE 7751 DIMETHYL-4-ISOHEPTENAL DIMETHYL ACETAL 7752 DIMETHYL-5-HEXENYL ACETATE 7753 DIMETHYL-7-OCTENE-1,6-DIOL 7754 DIMETHYLACRYLAMIDE 7755 DIMETHYLACRYLAMIDE/ACRYLIC ACID/POLYSTYRENE ETHYL METHACRYLATE COPOLYMER 7756 DIMETHYLACRYLAMIDE/ETHYLTRIMONIUM CHLORIDE METHACRYLATE COPOLYMER 7757 DIMETHYLACRYLAMIDE/LAURYL METHACRYLATE COPOLYMER 7758 DIMETHYLACRYLAMIDE/SODIUM ACRYLOYLDIMETHYLTAURATE CROSSPOLYMER 7759 DIMETHYLAMINE/ETHYLENEDIAMINE/EPICHLOROHYDRIN COPOLYMER 7760 DIMETHYLAMINO METHYLPROPANOL 7761 DIMETHYLAMINOBENZAMIDOPROPYL/METHYL POLYSILSESQUIOXANE 7762 DIMETHYLAMINOETHANOL TARTRATE 7763 DIMETHYLAMINOETHYL CETEARATE 7764 DIMETHYLAMINOETHYL METHACRYLATE 7765 DIMETHYLAMINOETHYL RICE BRANATE 7766 DIMETHYLAMINOETHYLMETHACRYLATE/HEMA/LAURYL METHACRYLATE COPOLYMER 7767 DIMETHYLAMINOPROPYLAMIDO PCA DIMETHICONE 7768 DIMETHYLAMINOPROPYLAMINO HYPOCRELLIN B 7769 DIMETHYLAMINOSTYRYL HEPTYL METHYL THIAZOLIUM IODIDE 7770 DIMETHYLBENZYL CARBINOL 7771 DIMETHYLBENZYL CARBINYL ACETATE 7772 DIMETHYLBENZYL CARBINYL PROPIONATE 7773 DIMETHYLBICYCLO-5-HEPTEN-2-YLETHANONE 7774 DIMETHYLBICYCLO-8-OCTANONE OXIME 7775 DIMETHYLBICYCLOHEPT-2-YLETHANONE 7776 DIMETHYLBICYCLOHEPT-2-YL-METHYL-2-METHYLCYCLOHEXANONE 7777 DIMETHYLBICYCLOHEPTYL ETHANONE 7778 DIMETHYLBUTANONE RETINOATE 7779 DIMETHYLBUTYL ACETATE 7780 DIMETHYLBUTYL CROTONATE 7781 DIMETHYLCYCLOHEXENYL 3-BUTENYL KETONE 7782 DIMETHYLCYCLOHEXENYL METHYL KETONE 7783 DIMETHYLCYCLOHEXENYL TERT-BUTYL KETONE 7784 DIMETHYLCYCLOHEXYL 3-BUTENYL KETONE 7785 DIMETHYLCYCLOHEXYL ETHYLCARBAMATE 7786 DIMETHYLCYCLOHEXYL METHYL KETONE 7787 DIMETHYLCYCLOHEXYLETHOXY ISOBUTYLPROPANOATE 7788 DIMETHYLDIBENZYLIDENE SORBITOL 7789 DIMETHYLENECYCLOHEXANE BIS-HYDROXYSTEARAMIDE 7790 DIMETHYLGLUCAMINE 7791 DIMETHYLHEPTENAL 7792 DIMETHYLHEPTENOL 7793 DIMETHYLHEXYL ACETATE 7794 DIMETHYLHYDROQUINONE 7795 DIMETHYLHYDROXY DIHYDROFLAVONE 7796 DIMETHYLHYDROXY FURANONE 7797 DIMETHYLIMIDAZOLIDINONE CORN STARCH 7798 DIMETHYLIMIDAZOLIDINONE RICE STARCH 7799 DIMETHYLISOBUTYL METHYLCYCLOHEXANONE 7800 DIMETHYLMETHOXY CHROMANOL 7801 DIMETHYLMETHOXY CHROMANYL PALMITATE 7802 DIMETHYLOCTAHYDRO-2-NAPHTHALDEHYDE 7803 DIMETHYLOL BUTANOIC ACID/IPDI/PPG-17/PPG-34 COPOLYMER 7804 DIMETHYLOL ETHYLENE THIOUREA 7805 DIMETHYLOL GLYCOL 7806 DIMETHYLOL UREA 7807 DIMETHYLOL UREA/PHENOL/SODIUM PHENOLSULFONATE COPOLYMER 7808 DIMETHYLOLCYCLOHEXANE 7809 DIMETHYLOLCYCLOHEXANE DIBENZOATE 7810 DIMETHYLPABAMIDOPROPYL LAURDIMONIUM TOSYLATE 7811 DIMETHYLPHENYL CARBINOL 7812 DIMETHYLPHENYL METHYL KETONE 7813 DIMETHYLPIPERAZINIUM AMINOPYRAZOLOPYRIDINE HCL 7814 DIMETHYLSILANOL HYALURONATE 7815 DIMETHYLSPIROUNDECANONE 7816 DIMETHYLTETRAHYDRO BENZALDEHYDE 7817 DIMETHYLTOLYLAMINE 7818 DIMOCARPUS LONGAN FRUIT EXTRACT 7819 DIMORPHANDRA MOLLIS POD EXTRACT 7820 DIMORPHOLINOPYRIDAZINONE 7821 DIMYRISTOYL GLYCERYL ASCORBATE 7822 DIMYRISTYL ETHER 7823 DIMYRISTYL PHOSPHATE 7824 DIMYRISTYL TARTRATE 7825 DIMYRISTYL THIODIPROPIONATE 7826 DINONOXYNOL-4 PHOSPHATE 7827 DINONOXYNOL-9 CITRATE 7828 DINONYL PHENOL 7829 DIOCTADECANYL DIDECYLTETRADECANOATE 7830 DIOCTADECANYL DITETRADECYLOCTADECANOATE 7831 DIOCTYLAMINOETHOXYTRIAZINE AMINOPROPYL SILSESQUIOXANE SILICATE 7832 DIOCTYLDECYL IPDI 7833 DIOCTYLDODECETH-2 LAUROYL GLUTAMATE 7834 DIOCTYLDODECETH-5 LAUROYL GLUTAMATE 7835 DIOCTYLDODECYL ADIPATE 7836 DIOCTYLDODECYL DIMER DILINOLEATE 7837 DIOCTYLDODECYL DODECANEDIOATE 7838 DIOCTYLDODECYL FLUOROHEPTYL CITRATE 7839 DIOCTYLDODECYL IPDI 7840 DIOCTYLDODECYL LAUROYL GLUTAMATE 7841 DIOCTYLDODECYL MALATE 7842 DIOCTYLDODECYL SEBACATE 7843 DIOCTYLDODECYL STEAROYL DIMER DILINOLEATE 7844 DIOCTYLDODECYL STEAROYL GLUTAMATE 7845 DIOLEOYL EDETOLMONIUM METHOSULFATE 7846 DIOLEOYL PG-TRIMONIUM CHLORIDE 7847 DIOLEOYLAMIDOETHYL HYDROXYETHYLMONIUM METHOSULFATE 7848 DIOLEOYLETHYL HYDROXYETHYLMONIUM METHOSULFATE 7849 DIOLEOYLISOPROPYL DIMONIUM METHOSULFATE 7850 DIOLETH-8 PHOSPHATE 7851 DIOLEYL PHOSPHATE 7852 DIOLEYL TOCOPHERYL METHYLSILANOL 7853 DIONAEA MUSCIPULA EXTRACT 7854 DIOSCOREA BATATAS EXTRACT 7855 DIOSCOREA BATATAS ROOT EXTRACT 7856 DIOSCOREA COMMUNIS ROOT EXTRACT 7857 DIOSCOREA COMPOSITA ROOT EXTRACT 7858 DIOSCOREA JAPONICA FRUIT/CALCIUM HYDROXIDE/MAGNESIUM HYDROXIDE/POTASSIUM OXIDE/SILICA/SODIUM HYDROXIDE/SUCROSE FERMENT FILTRATE 7859 DIOSCOREA JAPONICA ROOT EXTRACT 7860 DIOSCOREA JAPONICA ROOT POWDER 7861 DIOSCOREA MEXICANA ROOT EXTRACT 7862 DIOSCOREA OPPOSITA ROOT 7863 DIOSCOREA OPPOSITA ROOT EXTRACT 7864 DIOSCOREA OPPOSITIFOLIA ROOT 7865 DIOSCOREA OPPOSITIFOLIA ROOT EXTRACT 7866 DIOSCOREA PANTHAICA ROOT EXTRACT 7867 DIOSCOREA POLYSTACHYA EXTRACT 7868 DIOSCOREA VILLOSA ROOT EXTRACT 7869 DIOSGENIN ARGININATE 7870 DIOSGENIN DIPEPTIDE-33 HCL 7871 DIOSMINE 7872 DIOSPYROS EBENUM BARK EXTRACT 7873 DIOSPYROS KAKI CALYX EXTRACT 7874 DIOSPYROS KAKI FRUIT 7875 DIOSPYROS KAKI FRUIT EXTRACT 7876 DIOSPYROS KAKI FRUIT POWDER 7877 DIOSPYROS KAKI LEAF EXTRACT 7878 DIOSPYROS KAKI LEAF POWDER 7879 DIOSPYROS KAKI LEAF WATER 7880 DIOSPYROS KAKI PEEL EXTRACT 7881 DIOSPYROS LOTUS LEAF EXTRACT 7882 DIOSPYROS MESPILIFORMIS LEAF EXTRACT 7883 DIOXOLANE 7884 DIPALMITAMINE 7885 DIPALMITOYL CYSTINE 7886 DIPALMITOYL GLUTATHIONE 7887 DIPALMITOYL GLYCEROPHOSPHOCHOLINE 7888 DIPALMITOYL HYDROXYPROLINE 7889 DIPALMITOYLETHYL DIMONIUM CHLORIDE 7890 DIPALMITOYLETHYL HYDROXYETHYLMONIUM METHOSULFATE 7891 DIPALMOYLETHYL HYDROXYETHYLMONIUM METHOSULFATE 7892 DIPALMOYLISOPROPYL DIMONIUM METHOSULFATE 7893 DI-PEG-2 SOYAMINE IPDI 7894 DI-PEG-2 SOYAMINE/POLYDIETHYLENEGLYCOL ADIPATE/IPDI COPOLYMER 7895 DIPENTAERYTHRITYL HEXA C5-10 ACID ESTERS 7896 DIPENTAERYTHRITYL HEXA C5-9 ACID ESTERS 7897 DIPENTAERYTHRITYL HEXAACRYLATE 7898 DIPENTAERYTHRITYL HEXABEHENATE/BENZOATE/ETHYLHEXANOATE 7899 DIPENTAERYTHRITYL HEXACAPRYLATE/HEXACAPRATE 7900 DIPENTAERYTHRITYL HEXAHEPTANOATE/HEXACAPRYLATE/HEXACAPRATE 7901 DIPENTAERYTHRITYL HEXAHYDROXYSTEARATE 7902 DIPENTAERYTHRITYL HEXAHYDROXYSTEARATE/HEXASTEARATE/HEXAHYDROGENATED ROSINATE 7903 DIPENTAERYTHRITYL HEXAHYDROXYSTEARATE/HEXASTEARATE/HEXAROSINATE 7904 DIPENTAERYTHRITYL HEXAISONONANOATE 7905 DIPENTAERYTHRITYL HEXAISOSTEARATE 7906 DIPENTAERYTHRITYL HEXAMERCAPTOPROPIONATE 7907 DIPENTAERYTHRITYL HEXAOCTANOATE/HEXABEHENATE 7908 DIPENTAERYTHRITYL PENTAACRYLATE 7909 DIPENTAERYTHRITYL PENTAHYDROXYSTEARATE/PENTAISOSTEARATE 7910 DIPENTAERYTHRITYL PENTAISONONANOATE 7911 DIPENTAERYTHRITYL PENTAISOSTEARATE 7912 DIPENTAERYTHRITYL TETRABEHENATE/POLYHYDROXYSTEARATE 7913 DIPENTAERYTHRITYL TETRAHYDROXYSTEARATE/TETRAISOSTEARATE 7914 DIPENTAERYTHRITYL TETRAISOSTEARATE 7915 DIPENTAERYTHRITYL TRI-POLYHYDROXYSTEARATE 7916 DIPENTYLOXY CYCLOHEXANE 7917 DIPEPTIDE DIAMINOBUTYROYL BENZYLAMIDE DIACETATE 7918 DIPEPTIDE DIAMINOBUTYROYL BENZYLAMIDE DIACETATE OLIGOPEPTIDE-133 7919 DIPEPTIDE-1 7920 DIPEPTIDE-10 7921 DIPEPTIDE-11 7922 DIPEPTIDE-12 7923 DIPEPTIDE-13 7924 DIPEPTIDE-14 7925 DIPEPTIDE-15 7926 DIPEPTIDE-16 7927 DIPEPTIDE-17 7928 DIPEPTIDE-18 7929 DIPEPTIDE-19 7930 DIPEPTIDE-2 7931 DIPEPTIDE-20 7932 DIPEPTIDE-20 HEXAPEPTIDE-40 OLIGOPEPTIDE-93 RH-POLYPEPTIDE-68 TETRAPEPTIDE-35 7933 DIPEPTIDE-21 7934 DIPEPTIDE-22 7935 DIPEPTIDE-23 7936 DIPEPTIDE-24 7937 DIPEPTIDE-25 7938 DIPEPTIDE-26 7939 DIPEPTIDE-27 7940 DIPEPTIDE-28 7941 DIPEPTIDE-28 NICOTINATE 7942 DIPEPTIDE-29 7943 DIPEPTIDE-3 7944 DIPEPTIDE-30 7945 DIPEPTIDE-31 7946 DIPEPTIDE-32 7947 DIPEPTIDE-33 7948 DIPEPTIDE-34 7949 DIPEPTIDE-35 7950 DIPEPTIDE-36 7951 DIPEPTIDE-37 7952 DIPEPTIDE-4 7953 DIPEPTIDE-41 NICOTINATE 7954 DIPEPTIDE-5 7955 DIPEPTIDE-6 7956 DIPEPTIDE-7 7957 DIPEPTIDE-8 7958 DIPEPTIDE-8 HCL 7959 DIPEPTIDE-9 7960 DIPHENHYDRAMINE HCL 7961 DIPHENOLIC ACID 7962 DIPHENYL ACETAMIDOTRICHLOROETHYL FLUORONITROPHENYL THIOUREA 7963 DIPHENYL AMODIMETHICONE 7964 DIPHENYL CARBOMETHOXY ACETOXY NAPHTHOPYRAN 7965 DIPHENYL DIMETHICONE 7966 DIPHENYL DIMETHICONE CROSSPOLYMER 7967 DIPHENYL DIMETHICONE/VINYL DIPHENYL DIMETHICONE/SILSESQUIOXANE CROSSPOLYMER 7968 DIPHENYL ETHER 7969 DIPHENYL METHANE 7970 DIPHENYLETHYL BENZYLOXY DISILOXANE 7971 DIPHENYLISOPROPYL DIMETHICONE 7972 DIPHENYLMETHYL PIPERAZINYLBENZIMIDAZOLE 7973 DIPHENYLMETHYLSILOXY PHENYL METHICONE/PHENYL SILSESQUIOXANE CROSSPOLYMER 7974 DIPHENYLSILOXY PHENYL TRIMETHICONE 7975 DIPHENYLSILOXY PHENYL/PROPYL TRIMETHICONE 7976 DIPHYLLEIA GRAYI EXTRACT 7977 DIPHYLLEIA GRAYI FLOWER EXTRACT 7978 DIPIVALOYL CYCLOHEXYLCAFFEATE 7979 DIPLAZIUM SIBIRICUM LEAF/STEM EXTRACT 7980 DIPLOGLOTTIS CUNNINGHAMII FRUIT EXTRACT 7981 DIPOTASSIUM ASPARTATE 7982 DIPOTASSIUM AZELATE 7983 DIPOTASSIUM BRYONOLYL SUCCINATE 7984 DIPOTASSIUM CAPRYLOYL GLUTAMATE 7985 DIPOTASSIUM EDTA 7986 DIPOTASSIUM GLYCYRRHIZATE 7987 DIPOTASSIUM LAURYL SULFOSUCCINATE 7988 DIPOTASSIUM OXALATE 7989 DIPOTASSIUM PHOSPHATE 7990 DIPOTASSIUM UNDECYLENOYL GLUTAMATE 7991 DI-PPG-2 MYRETH-10 ADIPATE 7992 DI-PPG-3 CETETH-4 ADIPATE 7993 DI-PPG-3 MYRISTYL ETHER ADIPATE 7994 DIPROPYL ADIPATE 7995 DIPROPYL CARBONATE 7996 DIPROPYL KETONE 7997 DIPROPYL OXALATE 7998 DIPROPYL PYRIDINEDICARBOXYLATE 7999 DIPROPYLENE GLYCOL 8000 DIPROPYLENE GLYCOL CAPRYLATE 8001 DIPROPYLENE GLYCOL DIACRYLATE 8002 DIPROPYLENE GLYCOL DIBENZOATE 8003 DIPROPYLENE GLYCOL DIMETHYL ETHER 8004 DIPROPYLENE GLYCOL ETHYL ETHER 8005 DIPROPYLENE GLYCOL SALICYLATE 8006 DIPROPYLENETRIAMINE 8007 DIPROPYLHEPTYL CARBONATE 8008 DIPSACUS SYLVESTRIS EXTRACT 8009 DIPTEROCARPUS INTRICATUS EXTRACT 8010 DIPTEROCARPUS TURBINATUS BALSAM EXTRACT 8011 DIPTEROCARPUS TURBINATUS BALSAM OIL 8012 DIPTEROCARPUS TURBINATUS WOOD OIL 8013 DIPTERYX ALATA SEED OIL 8014 DIPTERYX ALATA SHELL POWDER 8015 DIPTERYX ODORATA BEAN EXTRACT 8016 DIPTERYX ODORATA SEED BUTTER 8017 DIPTERYX ODORATA SEED EXTRACT 8018 DIPTERYX ODORATA SEED OIL 8019 DIPTERYX ODORATA SEED WATER 8020 DIRAPESEEDOYLETHYL HYDROXYETHYLMONIUM METHOSULFATE 8021 DIRECT BLUE 86 8022 DIRETINYL ETHER 8023 DISILOXANE 8024 DISODIUM 2-SULFOLAURATE 8025 DISODIUM 2-SULFOLAURATE/MYRISTATE 8026 DISODIUM 2-SULFOPALMITATE 8027 DISODIUM ACETYL GLUCOSAMINE PHOSPHATE 8028 DISODIUM ADENOSINE PHOSPHATE 8029 DISODIUM ADENOSINE TRIPHOSPHATE 8030 DISODIUM ALUMINATE GLUCARATE/GLUCONATE/GLYCOLATE/TARTRATE/OXALATE 8031 DISODIUM AMODIMETHICONE DISUCCINAMIDE 8032 DISODIUM ASCORBYL SULFATE 8033 DISODIUM AZACYCLOHEPTANE DIPHOSPHONATE 8034 DISODIUM AZELATE 8035 DISODIUM BABASSUAMIDO MEA-SULFOSUCCINATE 8036 DISODIUM BIS-DIOLEOYL GLYCEROPHOSPHOGLYCERIN 8037 DISODIUM BISETHYLPHENYL TRIAMINOTRIAZINE STILBENEDISULFONATE 8038 DISODIUM C12-14 PARETH-1 SULFOSUCCINATE 8039 DISODIUM C12-14 PARETH-2 SULFOSUCCINATE 8040 DISODIUM C12-14 PARETH-3 SULFOSUCCINATE 8041 DISODIUM C12-14 PARETH-4 SULFOSUCCINATE 8042 DISODIUM C12-14 SEC-PARETH-12 SULFOSUCCINATE 8043 DISODIUM C12-14 SEC-PARETH-3 SULFOSUCCINATE 8044 DISODIUM C12-14 SEC-PARETH-5 SULFOSUCCINATE 8045 DISODIUM C12-14 SEC-PARETH-7 SULFOSUCCINATE 8046 DISODIUM C12-14 SEC-PARETH-9 SULFOSUCCINATE 8047 DISODIUM C12-15 PARETH SULFOSUCCINATE 8048 DISODIUM C13-15 HYDROXY ALKANOYL/ISOALKANOYL GLUTAMATE 8049 DISODIUM CAPROAMPHODIACETATE 8050 DISODIUM CAPROAMPHODIPROPIONATE 8051 DISODIUM CAPRYLOAMPHODIACETATE 8052 DISODIUM CAPRYLOAMPHODIPROPIONATE 8053 DISODIUM CAPRYLOYL GLUTAMATE 8054 DISODIUM CARBOXYETHYL SILICONATE 8055 DISODIUM CETEARYL SULFOSUCCINATE 8056 DISODIUM CETYL PHENYL ETHER DISULFONATE 8057 DISODIUM CETYL SULFOSUCCINATE 8058 DISODIUM COCAMIDO MEA-SULFOSUCCINATE 8059 DISODIUM COCAMIDO MIPA PEG-4 SULFOSUCCINATE 8060 DISODIUM COCAMIDO MIPA-SULFOSUCCINATE 8061 DISODIUM COCAMIDO PEG-3 SULFOSUCCINATE 8062 DISODIUM COCAMINOPROPYL IMINODIACETATE 8063 DISODIUM COCETH-3 SULFOSUCCINATE 8064 DISODIUM COCOAMPHOCARBOXYETHYLHYDROXYPROPYLSULFONATE 8065 DISODIUM COCOAMPHODIACETATE 8066 DISODIUM COCOAMPHODIPROPIONATE 8067 DISODIUM COCO-GLUCOSIDE CITRATE 8068 DISODIUM COCO-GLUCOSIDE SULFOSUCCINATE 8069 DISODIUM COCO-SULFOSUCCINATE 8070 DISODIUM COCOYL BUTYL GLUCETH-10 SULFOSUCCINATE 8071 DISODIUM COCOYL GLUTAMATE 8072 DISODIUM CROMOLYN 8073 DISODIUM CUPHEAMIDO MIPA-SULFOSUCCINATE 8074 DISODIUM CUPRIC CITRATE 8075 DISODIUM DECETH-5 SULFOSUCCINATE 8076 DISODIUM DECETH-6 SULFOSUCCINATE 8077 DISODIUM DECYL PHENYL ETHER DISULFONATE 8078 DISODIUM DICARBOXYETHYL COCOPROPYLENEDIAMINE 8079 DISODIUM DIGLYCERYL PHOSPHATE 8080 DISODIUM DIHYDROXYETHYL SULFOSUCCINYLUNDECYLENATE 8081 DISODIUM DISTYRYLBIPHENYL DISULFONATE 8082 DISODIUM DODECENYLSUCCINATE 8083 DISODIUM EDTA 8084 DISODIUM EDTA-COPPER 8085 DISODIUM ETHYLENE DICOCAMIDE PEG-15 DISULFATE 8086 DISODIUM ETIDRONATE 8087 DISODIUM FLAVINE ADENINE DINUCLEOTIDE 8088 DISODIUM FUMARATE 8089 DISODIUM GLUCARATE/GLUCONATE/GLUCURONATE/GLYCOLATE/KETOGLUCONATE/OXALATE/TARTRATE/TARTRONATE 8090 DISODIUM GLUCOSE PHOSPHATE 8091 DISODIUM GLYCYRRHIZATE 8092 DISODIUM GUANYLATE 8093 DISODIUM HYDROGENATED COTTONSEED GLYCERIDE SULFOSUCCINATE 8094 DISODIUM HYDROGENATED TALLOW GLUTAMATE 8095 DISODIUM HYDROXYDECYL SORBITOL CITRATE 8096 DISODIUM HYDROXYETHYLAMINO BISMETHYLPHOSPHONATE 8097 DISODIUM HYDROXYETHYLIMINODIACETATE 8098 DISODIUM HYDROXYSULFINOACETATE 8099 DISODIUM HYDROXYSULFOACETATE 8100 DISODIUM INOSINATE 8101 DISODIUM ISODECYL SULFOSUCCINATE 8102 DISODIUM ISOSTEARAMIDO MEA-SULFOSUCCINATE 8103 DISODIUM ISOSTEARAMIDO MIPA-SULFOSUCCINATE 8104 DISODIUM ISOSTEAROAMPHODIACETATE 8105 DISODIUM ISOSTEAROAMPHODIPROPIONATE 8106 DISODIUM ISOSTEARYL ASCORBYL PHOSPHATE 8107 DISODIUM ISOSTEARYL SULFOSUCCINATE 8108 DISODIUM LANETH-5 SULFOSUCCINATE 8109 DISODIUM LAURAMIDO MEA-SULFOSUCCINATE 8110 DISODIUM LAURAMIDO MIPA GLYCOL SULFOSUCCINATE 8111 DISODIUM LAURAMIDO PEG-2 SULFOSUCCINATE 8112 DISODIUM LAURAMIDO PEG-5 SULFOSUCCINATE 8113 DISODIUM LAURETH SULFOSUCCINATE 8114 DISODIUM LAURETH-12 SULFOSUCCINATE 8115 DISODIUM LAURETH-5 CARBOXYAMPHODIACETATE 8116 DISODIUM LAURETH-6 SULFOSUCCINATE 8117 DISODIUM LAURETH-7 CITRATE 8118 DISODIUM LAURETH-9 SULFOSUCCINATE 8119 DISODIUM LAURIMINOBISHYDROXYPROPYLSULFONATE 8120 DISODIUM LAURIMINODIACETATE 8121 DISODIUM LAURIMINODIPROPIONATE 8122 DISODIUM LAURIMINODIPROPIONATE TOCOPHERYL PHOSPHATES 8123 DISODIUM LAUROAMPHODIACETATE 8124 DISODIUM LAUROAMPHODIACETATE LAUROYL SARCOSINATE 8125 DISODIUM LAUROAMPHODIPROPIONATE 8126 DISODIUM LAUROYL GLUTAMATE 8127 DISODIUM LAURYL PHENYL ETHER DISULFONATE 8128 DISODIUM LAURYL PHOSPHATE 8129 DISODIUM LAURYL SULFOSUCCINATE 8130 DISODIUM MALYL TYROSINATE 8131 DISODIUM METHYLENE DINAPHTHALENESULFONATE 8132 DISODIUM MYRISTAMIDO MEA-SULFOSUCCINATE 8133 DISODIUM NADH 8134 DISODIUM N-LAUROYL ASPARTATE 8135 DISODIUM NONOXYNOL-10 SULFOSUCCINATE 8136 DISODIUM OLEAMIDO MEA-SULFOSUCCINATE 8137 DISODIUM OLEAMIDO MIPA-SULFOSUCCINATE 8138 DISODIUM OLEAMIDO PEG-2 SULFOSUCCINATE 8139 DISODIUM OLEOAMPHODIPROPIONATE 8140 DISODIUM OLETH-3 SULFOSUCCINATE 8141 DISODIUM OLEYL PHOSPHATE 8142 DISODIUM OLEYL SULFOSUCCINATE 8143 DISODIUM PALMITAMIDO PEG-2 SULFOSUCCINATE 8144 DISODIUM PALMITOLEAMIDO PEG-2 SULFOSUCCINATE 8145 DISODIUM PEG-12 DIMETHICONE SULFOSUCCINATE 8146 DISODIUM PEG-4 COCAMIDO MIPA-SULFOSUCCINATE 8147 DISODIUM PEG-5 LAURYLCITRATE SULFOSUCCINATE 8148 DISODIUM PEG-8 GLYCERYL CAPRYLATE/CAPRATE 8149 DISODIUM PEG-8 LAURYL DIMETHICONE SULFOSUCCINATE 8150 DISODIUM PEG-8 PALM GLYCERIDES SULFOSUCCINATE 8151 DISODIUM PEG-8 RICINOSUCCINATE 8152 DISODIUM PHENYL DIBENZIMIDAZOLE TETRASULFONATE 8153 DISODIUM PHENYLENE BIS-ISOSTEARYLPHOSPHATE 8154 DISODIUM PHLORETIN DISULFONATE 8155 DISODIUM PHOSPHATE 8156 DISODIUM PHOSPHOCREATINE 8157 DISODIUM POLYGLYCERYL-3 CAPRATE/CAPRYLATE SULFOSUCCINATE 8158 DISODIUM PPG-2 LAURYL ETHER SULFOSUCCINAMATE 8159 DISODIUM PPG-2-ISODECETH-7 CARBOXYAMPHODIACETATE 8160 DISODIUM PYROPHOSPHATE 8161 DISODIUM PYRROLOQUINOLINEDIONE TRICARBOXYLATE 8162 DISODIUM RICINOLEAMIDO MEA-SULFOSUCCINATE 8163 DISODIUM RUTINYL DISULFATE 8164 DISODIUM SALICYLPHOSPHATE 8165 DISODIUM SEBACATE 8166 DISODIUM SEBACATE/PALM KERNELATE TRIGLYCERIDE 8167 DISODIUM SEBACOYL BIS-LAURAMIDOLYSINE 8168 DISODIUM SELENITE 8169 DISODIUM SITOSTERETH-14 SULFOSUCCINATE 8170 DISODIUM SOYAMPHODIACETATE 8171 DISODIUM S-PHYTYL DIGLYCOLOYLCYSTEINE 8172 DISODIUM STEARAMIDO MEA-SULFOSUCCINATE 8173 DISODIUM STEARIMINODIPROPIONATE 8174 DISODIUM STEAROAMPHODIACETATE 8175 DISODIUM STEAROYL GLUTAMATE 8176 DISODIUM STEARYL SULFOSUCCINAMATE 8177 DISODIUM STEARYL SULFOSUCCINATE 8178 DISODIUM SUCCINATE 8179 DISODIUM SUCCINOYL GLYCYRRHETINATE 8180 DISODIUM SULFOACETATE 8181 DISODIUM SULFOMETHYL COCOSUCCINATE 8182 DISODIUM SULFOSUCCINATE DECYLGLUCOSIDE CROSSPOLYMER 8183 DISODIUM SULFOSUCCINATE LAURYLGLUCOSIDE CROSSPOLYMER 8184 DISODIUM TALLAMIDO MEA-SULFOSUCCINATE 8185 DISODIUM TALLOW SULFOSUCCINAMATE 8186 DISODIUM TALLOWAMIDO MEA-SULFOSUCCINATE 8187 DISODIUM TALLOWAMPHODIACETATE 8188 DISODIUM TALLOWIMINODIPROPIONATE 8189 DISODIUM TARTRATE 8190 DISODIUM TETRAHYDROXY ETHYLDISULFATE 8191 DISODIUM TETRAMETHYLHEXADECENYL SUCCINOYL CYSTEINE 8192 DISODIUM TETRAMETHYLHEXADECENYLCYSTEINE FORMYLPROLINATE 8193 DISODIUM TETRAPROPENYL SUCCINATE 8194 DISODIUM TRIDECYLSULFOSUCCINATE 8195 DISODIUM UBIQUINONE 8196 DISODIUM UNDECYLENAMIDO MEA-SULFOSUCCINATE 8197 DISODIUM UNDECYLENAMIDO PEG-2 SULFOSUCCINATE 8198 DISODIUM UNDECYLENOYL GLUTAMATE 8199 DISODIUM URIDINE PHOSPHATE 8200 DISODIUM WHEAT GERMAMIDO MEA-SULFOSUCCINATE 8201 DISODIUM WHEAT GERMAMIDO PEG-2 SULFOSUCCINATE 8202 DISODIUM WHEATGERMAMPHODIACETATE 8203 DISOYAMIDOETHYL HYDROXYETHYL AMMONIUM LACTATE 8204 DISOYAMINE 8205 DISOYDIMONIUM CHLORIDE 8206 DISOYOYLETHYL HYDROXYETHYLMONIUM METHOSULFATE 8207 DISPERSE BLACK 9 8208 DISPERSE BLUE 377 8209 DISPERSE RED 17 8210 DISPERSE VIOLET 1 8211 DISPERSE VIOLET 15 8212 DISPORUM SESSILE LEAF EXTRACT 8213 DISTARCH GLYCERYL ETHER 8214 DISTARCH PHOSPHATE 8215 DISTARCH PHOSPHATE ACETATE 8216 DISTEARAMIDOPROPYLMETHYLAMINE 8217 DISTEARDIMONIUM HECTORITE 8218 DISTEARETH-100 IPDI 8219 DISTEARETH-2 LAUROYL GLUTAMATE 8220 DISTEARETH-5 LAUROYL GLUTAMATE 8221 DISTEARETH-6 DIMONIUM CHLORIDE 8222 DISTEARETH-75 IPDI 8223 DISTEARMONIUM/DIETHONIUM CHLORIDE PG-DIMETHICONE 8224 DISTEAROYL GLYCEROPHOSPHOCHOLINE 8225 DISTEAROYL GLYCERYL ASCORBATE 8226 DISTEAROYLETHYL DIMONIUM CHLORIDE 8227 DISTEAROYLETHYL HYDROXYETHYLMONIUM METHOSULFATE 8228 DISTEAROYLPROPYL TRIMONIUM CHLORIDE 8229 DISTEARYL CITRATE 8230 DISTEARYL EPOXYPROPYLMONIUM CHLORIDE 8231 DISTEARYL ETHER 8232 DISTEARYL LAUROYL GLUTAMATE 8233 DISTEARYL PEG-18 FORMOYL GLUTAMATE 8234 DISTEARYL PHTHALIC ACID AMIDE 8235 DISTEARYL THIODIPROPIONATE 8236 DISTEARYLDIMETHYLAMINE DILINOLEATE 8237 DISTEARYLDIMONIUM CHLORIDE 8238 DISTROMIUM DECUMBENS EXTRACT 8239 DISTYLIUM RACEMOSUM BRANCH/LEAF EXTRACT 8240 DISTYLIUM RACEMOSUM EXTRACT 8241 DISTYLIUM RACEMOSUM TWIG EXTRACT 8242 DITALLOW DIMONIUM CELLULOSE SULFATE 8243 DITALLOWAMIDOETHYL HYDROXYPROPYLAMINE 8244 DITALLOWAMIDOETHYL HYDROXYPROPYLMONIUM METHOSULFATE 8245 DITALLOWDIMONIUM CHLORIDE 8246 DITALLOWETHYL HYDROXYETHYLMONIUM METHOSULFATE 8247 DITALLOWOYL PG-DIMONIUM CHLORIDE 8248 DITALLOWOYLETHYL HYDROXYETHYLMONIUM METHOSULFATE 8249 DI-T-BUTYL HYDROXYBENZYLIDENE CAMPHOR 8250 DI-T-BUTYL HYDROXYPHENYLAMINO BISOCTYLTHIOTRIAZINE 8251 DI-T-BUTYLHYDROQUINONE 8252 DI-TEA-COCAMIDE DIACETATE 8253 DI-TEA-OLEAMIDO PEG-2 SULFOSUCCINATE 8254 DI-TEA-PALMITOYL ASPARTATE 8255 DITHIAOCTANEDIOL 8256 DITHIODIETHYL BIS-DIHYDROXYDIMETHYLBUTYRAMIDE 8257 DITHIODIETHYL BIS-LACTAMIDE 8258 DITHIODIETHYL BIS-SALICYLAMIDE 8259 DITHIODIGLYCOLIC ACID 8260 DITHIOMETHYLBENZAMIDE 8261 DITHIOTHREITOL 8262 DITRIDECYL ADIPATE 8263 DITRIDECYL DIMER DILINOLEATE 8264 DITRIDECYL SODIUM SULFOSUCCINATE 8265 DITRIDECYL THIODIPROPIONATE 8266 DITRIDECYLDIMONIUM CHLORIDE 8267 DITRIMETHYLOLPROPANE ISOSTEARATE/SEBACATE 8268 DITRIMETHYLOLPROPANE MYRISTATE/STEARATE 8269 DITRIMETHYLOLPROPANE TETRA PALM KERNELATE 8270 DITRIMETHYLOLPROPANE TETRAACRYLATE 8271 DITRIMETHYLOLPROPANE TETRAHYDROXYSTEARATE 8272 DITRIMETHYLOLPROPANE TETRAISOSTEARATE 8273 DITRIMETHYLOLPROPANE TETRAISOSTEARATE/HYDROXYSTEARATE 8274 DITRIMETHYLOLPROPANE TETRASTEARATE 8275 DITRIMETHYLOLPROPANE TRIETHYLHEXANOATE 8276 DITYLUM BRIGHTWELLII EXTRACT 8277 DIUTAN GUM 8278 DIVINYLDIMETHICONE/DIMETHICONE COPOLYMER 8279 DIVINYLDIMETHICONE/DIMETHICONE CROSSPOLYMER 8280 DIVINYLDIMETHICONE/DIMETHICONE/PHENYLSILSESQUIOXANE CROSSPOLYMER 8281 DIVINYLDIMETHICONE/DIMETHICONE/SILSESQUIOXANE CROSSPOLYMER 8282 DIVINYLDISILOXANE 8283 DL-1-PHENYLPENTAN-2-OL 8284 DM HYDANTOIN 8285 DMAPA ACRYLATES/ACRYLIC ACID/ACRYLONITROGENS COPOLYMER 8286 DMDM HYDANTOIN 8287 DMHF 8288 DMPA/PPG-36/SMDI COPOLYMER 8289 DNA 8290 D-NONAPEPTIDE-1 8291 D-NONAPEPTIDE-1 DIPEPTIDE-15 D-HEPTAPEPTIDE-1 D-NONAPEPTIDE-2 GLYCINAMIDE 8292 D-NONAPEPTIDE-2 8293 DOCOSAHEXAENOIC ACID 8294 DOCOSAHEXENOIC/DOCOSAPENTENOIC/OLEIC/PALMITIC TRIGLYCERIDE 8295 DOCOSANE 8296 DOCOSYLOXYMETHOXYBENZYL AZAFULLERENEDIONE 8297 DODECAHYDROCYCLODODECAFURAN 8298 DODECAHYDRO-TETRAMETHYL-EPOXYNAPHTHOXEPIN 8299 DODECAHYDRO-TETRAMETHYLNAPHTHOFURAN 8300 DODECANE 8301 DODECANEDIOIC ACID 8302 DODECANEDIOIC ACID/CETEARYL ALCOHOL/GLYCOL COPOLYMER 8303 DODECANENITRILE 8304 DODECENE 8305 DODECENE HYDROFORMYLATION PRODUCTS 8306 DODECENYL OLEYLSUCCINAMIDE 8307 DODECENYL STEARYLSUCCINAMIDE 8308 DODECYL GALLATE 8309 DODECYLBENZENE SULFONIC ACID 8310 DODECYLBENZYLTRIMONIUM CHLORIDE 8311 DODECYLHEXADECANOL 8312 DODECYLHEXADECYL PALMITATE 8313 DODECYLHEXADECYLTRIMONIUM CHLORIDE 8314 DODECYLTETRADECANOL 8315 DODECYLTRIPHENYLPHOSPHONIUM BROMIDE 8316 DODECYLXYLYLDITRIMONIUM CHLORIDE 8317 DODONAEA MICROZYGA LEAF/STEM EXTRACT 8318 DODOXYNOL-12 8319 DODOXYNOL-13 8320 DODOXYNOL-5 8321 DODOXYNOL-6 8322 DODOXYNOL-7 8323 DODOXYNOL-9 8324 DOLICHOS BIFLORUS CALLUS EXTRACT 8325 DOLICHOS UNGUICULATA SEED EXTRACT 8326 DOLOMITE 8327 DOLOMITE POWDER 8328 DOMIPHEN BROMIDE 8329 DONKEY MILK 8330 DONKEY OIL 8331 DONKEY SKIN EXTRACT 8332 D-PULEGONE 8333 DRABA ALPINA CALLUS CULTURE EXTRACT 8334 DRABA NEMOROSA EXTRACT 8335 DRACAENA CAMBODIANA LEAF EXTRACT 8336 DRACAENA MARGINATA EXTRACT 8337 DRACAENA MARGINATA LEAF/STEM EXTRACT 8338 DRACAENA SANDERIANA LEAF/STEM EXTRACT 8339 DRACOCEPHALUM FOETIDUM OIL 8340 DRACOCEPHALUM HETEROPHYLLUM FLOWER/LEAF/STEM EXTRACT 8341 DRACOCEPHALUM MOLDAVICA FLOWER/LEAF/STEM EXTRACT 8342 DRACOCEPHALUM MOLDAVICA FLOWER/LEAF/STEM WATER 8343 DRACOCEPHALUM MOLDAVICA OIL 8344 DRACOCEPHALUM MOLDAVICA SEED OIL 8345 DRACOCEPHALUM NUTANS FLOWER/LEAF/STEM WATER 8346 DRACONTIUM LONGIPES EXTRACT 8347 DRIED BUTTERMILK 8348 DRIED CREAM 8349 DRIED EGG YOLK 8350 DROMETRIZOLE 8351 DROMETRIZOLE TRISILOXANE 8352 DROMICEIUS OIL 8353 DROSERA RAMENTACEA EXTRACT 8354 DROSERA ROTUNDIFOLIA EXTRACT 8355 DROSERA ROTUNDIFOLIA POWDER 8356 DRYAS OCTOPETALA CALLUS CULTURE EXTRACT 8357 DRYOPTERIS CRASSIRHIZOMA EXTRACT 8358 DRYOPTERIS CRASSIRHIZOMA ROOT EXTRACT 8359 DRYOPTERIS ERYTHROSORA EXTRACT 8360 DRYOPTERIS FILIX-MAS LEAF EXTRACT 8361 DRYOPTERIS FILIX-MAS ROOT EXTRACT 8362 D-TRIMETHYL-3-CYCLOHEXENE-1-METHANOL 8363 D-TRIMETHYL-3-CYCLOHEXENE-1-METHYL ACETATE 8364 D-TRIMETHYL-3-CYCLOPENTENE-1-ACETALDEHYDE 8365 DUABANGA GRANDIFLORA LEAF EXTRACT 8366 DUBOISIA LEICHHARDTII LEAF EXTRACT 8367 DUCK EMBRYO EXTRACT 8368 DUCK FAT 8369 DUNALIELLA BARDAWIL EXTRACT 8370 DUNALIELLA BARDAWIL POWDER 8371 DUNALIELLA SALINA EXTRACT 8372 DUNALIELLA SALINA/HAEMATOCOCCUS PLUVIALIS EXTRACT 8373 DUNALIELLA SALINA/ISOCHRYSIS GALBANA/NANNOCHLOROPSIS GADITANA/PHAEODACTYLUM TRICORNUTUM/TETRASELMIS CHUII EXTRACT 8374 DURANTA REPENS EXTRACT 8375 DURIO ZIBETHINUS FRUIT EXTRACT 8376 DURVILLAEA ANTARCTICA EXTRACT 8377 DURVILLAEA POTATORUM EXTRACT 8378 DVB/ISOBORNYL METHACRYLATE/LAURYL METHACRYLATE COPOLYMER 8379 DYPHYLLINE 8380 DYPSIS LUTESCENS EXTRACT 8381 DYSMORPHOCOCCUS GLOBOSUS EXTRACT 8382 EARTHWORM CONDITIONED SOIL 8383 EARTHWORM CONDITIONED SOIL EXTRACT 8384 EARTHWORM POWDER 8385 EARTHWORM SECRETION 8386 EARTHWORM/MORUS ALBA STEM/NELUMBO NUCIFERA FLOWER/LEMON FRUIT FERMENT EXTRACT 8387 ECBALLIUM ELATERIUM FRUIT EXTRACT 8388 ECHEVERIA SECUNDA LEAF EXTRACT 8389 ECHINACEA ANGUSTIFOLIA CELL CULTURE EXTRACT 8390 ECHINACEA ANGUSTIFOLIA EXTRACT 8391 ECHINACEA ANGUSTIFOLIA LEAF EXTRACT 8392 ECHINACEA ANGUSTIFOLIA MERISTEM CELL CULTURE 8393 ECHINACEA ANGUSTIFOLIA ROOT CELL CULTURE EXTRACT 8394 ECHINACEA ANGUSTIFOLIA ROOT EXTRACT 8395 ECHINACEA PALLIDA EXTRACT 8396 ECHINACEA PURPUREA ADVENTITIOUS ROOT 8397 ECHINACEA PURPUREA CALLUS CULTURE EXTRACT 8398 ECHINACEA PURPUREA CALLUS LYSATE 8399 ECHINACEA PURPUREA EXTRACT 8400 ECHINACEA PURPUREA FLOWER/LEAF/STEM EXTRACT 8401 ECHINACEA PURPUREA FLOWER/LEAF/STEM JUICE 8402 ECHINACEA PURPUREA FLOWER/LEAF/STEM WATER 8403 ECHINACEA PURPUREA LEAF/ROOT EXTRACT 8404 ECHINACEA PURPUREA LEAF/STEM/MERISTEM CELL CULTURE EXTRACT 8405 ECHINACEA PURPUREA ROOT EXTRACT 8406 ECHINACIN 8407 ECHINOPS GIGANTEUS ROOT EXTRACT 8408 ECHINOPS SPHAEROCEPHALUS SEED OIL 8409 ECHIUM LYCOPSIS FRUIT OIL 8410 ECHIUM LYCOPSIS ROOT EXTRACT 8411 ECHIUM PLANTAGINEUM SEED OIL 8412 ECKLONIA CAVA EXTRACT 8413 ECKLONIA CAVA WATER 8414 ECKLONIA CAVA/SACCHARINA JAPONICA EXTRACT 8415 ECKLONIA KUROME EXTRACT 8416 ECKLONIA KUROME POWDER 8417 ECKLONIA LAMINARIA EXTRACT 8418 ECKLONIA MAXIMA EXTRACT 8419 ECKLONIA MAXIMA POWDER 8420 ECKLONIA RADIATA EXTRACT 8421 ECKLONIA STOLONIFERA EXTRACT 8422 ECKLONIA/LAMINARIA EXTRACT 8423 ECLIPTA PROSTRATA CERA 8424 ECLIPTA PROSTRATA EXTRACT 8425 ECLIPTA PROSTRATA LEAF EXTRACT 8426 ECLIPTA PROSTRATA LEAF OIL 8427 ECLIPTA PROSTRATA LEAF POWDER 8428 ECLIPTA PROSTRATA POWDER 8429 ECLIPTA PROSTRATA STEM EXTRACT 8430 ECLIPTA PROSTRATA WAX 8431 ECTOIN 8432 EDGEWORTHIA CHRYSANTHA BARK EXTRACT 8433 EDTA 8434 EEL EXTRACT 8435 EEL SKIN MUCUS EXTRACT 8436 EGG 8437 EGG OIL 8438 EGG POWDER 8439 EGG SHELL MEMBRANE 8440 EGG SHELL MEMBRANE EXTRACT 8441 EGG SHELL MEMBRANE POWDER 8442 EGG SHELL POWDER 8443 EGG YOLK EXTRACT 8444 EICHHORNIA CRASSIPES EXTRACT 8445 EICHHORNIA CRASSIPES WATER 8446 EICOSANE 8447 EICOSAPENTAENOIC ACID 8448 EICOSATRIENOIC ACID 8449 EIJITSU 8450 EISENIA ARBOREA EXTRACT 8451 ELAEAGNUS GLABRA EXTRACT 8452 ELAEAGNUS GLABRA FRUIT EXTRACT 8453 ELAEAGNUS LATIFOLIA LEAF CELL EXTRACT 8454 ELAEAGNUS MOLLIS SEED OIL 8455 ELAEAGNUS PUNGENS LEAF EXTRACT 8456 ELAEIS FRUIT OIL 8457 ELAEIS GUINEENSIS BUTTER 8458 ELAEIS GUINEENSIS EXTRACT 8459 ELAEIS GUINEENSIS FLOWER EXTRACT 8460 ELAEIS GUINEENSIS FRUIT EXTRACT 8461 ELAEIS GUINEENSIS KERNEL CERA 8462 ELAEIS GUINEENSIS KERNEL OIL 8463 ELAEIS GUINEENSIS OIL 8464 ELAEIS OLEIFERA FRUIT OIL 8465 ELAEIS OLEIFERA KERNEL OIL 8466 ELAEIS OLEIFERA SHELL POWDER 8467 ELAEOCARPUS ANGUSTIFOLIUS FRUIT/SEED EXTRACT 8468 ELAIDOYL TRIPEPTIDE-37 8469 ELASTIN 8470 ELASTIN AMINO ACIDS 8471 ELEOCHARIS DULCIS SEED EXTRACT 8472 ELEOCHARIS DULCIS TUBER EXTRACT 8473 ELEPHANTOPUS MOLLIS LEAF EXTRACT 8474 ELEPHANTORRHIZA ELEPHANTINA ROOT EXTRACT 8475 ELETTARIA CARDAMOMUM FRUIT EXTRACT 8476 ELETTARIA CARDAMOMUM SEED EXTRACT 8477 ELETTARIA CARDAMOMUM SEED OIL 8478 ELETTARIA CARDAMOMUM SEED POWDER 8479 ELEUTHEROCOCCUS NODIFLORUS ROOT BARK EXTRACT 8480 ELEUTHEROCOCCUS NODIFLORUS ROOT EXTRACT 8481 ELEUTHEROCOCCUS SENTICOSUS ROOT EXTRACT 8482 ELEUTHEROCOCCUS SEOULENSIS CALLUS EXTRACT 8483 ELGUEA CLAY 8484 ELK ANTLER STEM CELL LYSATE 8485 ELLAGIC ACID 8486 ELSHOLTZIA SPLENDENS EXTRACT 8487 ELSHOLTZIA SPLENDENS FLOWER EXTRACT 8488 ELSHOLTZIA STAUNTONII EXTRACT 8489 EMBELIA CONCINNA LEAF EXTRACT 8490 EMBELIA RIBES FRUIT EXTRACT 8491 EMBELIA RIBES ROOT EXTRACT 8492 EMBELIA RIBES ROOT POWDER 8493 EMBLICA OFFICINALIS FRUIT 8494 EMBLICA OFFICINALIS FRUIT EXTRACT 8495 EMBLICA OFFICINALIS FRUIT JUICE POWDER 8496 EMBLICA OFFICINALIS FRUIT POWDER 8497 EMBRYO EXTRACT 8498 EMILIANIA HUXLEYI EXTRACT 8499 EMODIN 8500 EMPETRUM NIGRUM CALLUS CULTURE EXTRACT 8501 EMPETRUM NIGRUM CALLUS EXTRACT 8502 EMPETRUM NIGRUM FLOWER/FRUIT/LEAF EXTRACT 8503 EMPETRUM NIGRUM FRUIT EXTRACT 8504 EMPETRUM NIGRUM FRUIT JUICE 8505 EMPETRUM NIGRUM LEAF EXTRACT 8506 EMU OIL 8507 ENANTIA CHLORANTHA BARK EXTRACT 8508 ENDO-1,2,3,3-TETRAMETHYLBICYCLOHEPTAN-2-OL 8509 ENDOMYCES FERMENT FILTRATE 8510 ENDOMYCES/AESCULUS HIPPOCASTANUM FERMENT FILTRATE 8511 ENDOMYCES/AESCULUS TURBINATA FERMENT FILTRATE 8512 ENDOMYCES/APRICOT FERMENT FILTRATE 8513 ENDOMYCES/BITTER CHERRY JUICE FERMENT FILTRATE 8514 ENDOMYCES/PRUNUS ARMENIACA FERMENT FILTRATE 8515 ENDOMYCES/SODIUM HYALURONATE FERMENT FILTRATE 8516 ENDONUCLEASE V 8517 ENGELHARDTIA CHRYSOLEPIS LEAF EXTRACT 8518 ENKLEIA THORELII ROOT EXTRACT 8519 ENTADA PHASEOLOIDES BARK/SEED EXTRACT 8520 ENTADA PHASEOLOIDES LEAF EXTRACT 8521 ENTEROCOCCUS FAECALIS 8522 ENTEROCOCCUS FAECALIS FERMENT 8523 ENTEROCOCCUS FAECALIS/AMYLASE/GLUCOSE/PAPAYA FRUIT/PROTEASE FERMENT FILTRATE 8524 ENTEROCOCCUS FAECIUM 8525 ENTEROCOCCUS FAECIUM FERMENT FILTRATE 8526 ENTEROCOCCUS FAECIUM/LACTOBACILLUS/SALIX PURPUREA BARK/LEAF/STEM/WOOD/ASCORBIC ACID/ GLUCONOLACTONE FERMENT EXTRACT FILTRATE 8527 ENTEROCOCCUS FAECIUM/LAETIPORUS SULPHUREUS MYCELIUM/POLYGONUM CUSPIDATUM ROOT EXTRACT FERMENT FILTRATE 8528 ENTEROCOCCUS FAECIUM/RHEUM PALMATUM ROOT EXTRACT FERMENT FILTRATE 8529 ENTEROCOCCUS FAECIUM/SAURURUS CHINENSIS EXTRACT FERMENT FILTRATE 8530 ENTEROMORPHA COMPRESSA EXTRACT 8531 ENTEROMORPHA COMPRESSA POWDER 8532 ENTEROMORPHA FLEXUOSA EXTRACT 8533 ENTEROMORPHA PROLIFERA WATER 8534 ENTEROMORPHA PROLIFERA/SARGASSUM HORNERI EXTRACT 8535 EPERUA FALCATA BARK EXTRACT 8536 EPHEDRA DISTACHYA EXTRACT 8537 EPHEDRA SINICA EXTRACT 8538 EPHEDRA SINICA ROOT EXTRACT 8539 EPHEDRA SINICA WATER 8540 EPIDERMIDIBACTERIUM KERATINI FERMENT FILTRATE 8541 EPIGAEA REPENS LEAF EXTRACT 8542 EPIGALLOCATECHIN GALLATE 8543 EPIGALLOCATECHIN GALLATE SAFFLOWERATE 8544 EPIGALLOCATECHIN GALLATE/BIOTIN/COLLAGEN/MOUSE FIBROBLAST CONDITIONED MEDIA 8545 EPIGALLOCATECHIN GALLATYL GLUCOSIDE 8546 EPILOBIUM ANGUSTIFOLIUM EXTRACT 8547 EPILOBIUM ANGUSTIFOLIUM FLOWER/LEAF/STEM EXTRACT 8548 EPILOBIUM ANGUSTIFOLIUM LEAF EXTRACT 8549 EPILOBIUM FLEISCHERI EXTRACT 8550 EPILOBIUM FLEISCHERI FLOWER/LEAF/STEM EXTRACT 8551 EPILOBIUM PARVIFLORUM LEAF/STEM EXTRACT 8552 EPILOBIUM ROSEUM EXTRACT 8553 EPIMEDIUM GRANDIFLORUM FLOWER/LEAF/STEM EXTRACT 8554 EPIMEDIUM KOREANUM EXTRACT 8555 EPIMEDIUM SAGITTATUM EXTRACT 8556 EPIMEDIUM SAGITTATUM LEAF/STEM EXTRACT 8557 EPIPHYLLUM OXYPETALUM CALLUS EXTRACT 8558 EPIPHYLLUM OXYPETALUM FLOWER EXTRACT 8559 EPOXIDIZED SOYBEAN OIL 8560 EPOXY RESIN COATED ALUMINUM POWDER 8561 EPOXY RESIN-1 8562 EPOXY RESIN-2 8563 EPOXYCYCLODODECANE 8564 EPOXYCYCLOHEXYLETHYL POLYSILSESQUIOXANE 8565 EPOXYGUAIENE 8566 EPOXYPINANE 8567 EPSILON CAPROLACTONE PEG/PPG-23/34 COPOLYMER 8568 EPSILON CAPROLACTONE/PPG-25 COPOLYMER 8569 EQUAE LAC 8570 EQUI LIPIDA 8571 EQUISETUM ARVENSE EXTRACT 8572 EQUISETUM ARVENSE JUICE 8573 EQUISETUM ARVENSE LEAF EXTRACT 8574 EQUISETUM ARVENSE LEAF POWDER 8575 EQUISETUM ARVENSE POWDER 8576 EQUISETUM ARVENSE/(ARNICA MONTANA/CHAMOMILLA RECUTITA) FLOWER EXTRACT 8577 EQUISETUM ARVENSE/GALIUM APARINE/VANILLA PLANIFOLIA FRUIT EXTRACT 8578 EQUISETUM FLUVIATILE EXTRACT 8579 EQUISETUM GIGANTEUM EXTRACT 8580 EQUISETUM HYEMALE EXTRACT 8581 EQUISETUM HYEMALE LEAF/STEM EXTRACT 8582 EQUOL 8583 EQUUS EXTRACT 8584 ERAGROSTIS TEF SEED EXTRACT 8585 ERBIUM CHLORIDE 8586 EREMANTHUS ERYTHROPAPPUS BRANCH/LEAF OIL 8587 EREMANTHUS ERYTHROPAPPUS LEAF OIL 8588 EREMANTHUS ERYTHROPAPPUS WOOD EXTRACT 8589 EREMOCHLOA OPHIUROIDES EXTRACT 8590 EREMOPHILA LONGIFOLIA LEAF EXTRACT 8591 EREMOPHILA LONGIFOLIA SEED OIL 8592 EREMOPHILA MITCHELLII WOOD OIL 8593 ERGOCALCIFEROL 8594 ERGOSTEROL 8595 ERGOSTEROL ENDOPEROXIDE 8596 ERGOTHIONEINE 8597 ERICA ARBOREA ROOT EXTRACT 8598 ERICA CANALICULATA FLOWER/LEAF/STEM EXTRACT 8599 ERICA CINEREA FLOWER EXTRACT 8600 ERICERUS PELA CERA 8601 ERICERUS PELA WAX 8602 ERIGERON ANNUUS FLOWER EXTRACT 8603 ERIGERON ANNUUS LEAF EXTRACT 8604 ERIGERON BREVISCAPUS EXTRACT 8605 ERIGERON CANADENSIS FLOWER EXTRACT 8606 ERIOBOTRYA JAPONICA FLOWER EXTRACT 8607 ERIOBOTRYA JAPONICA FRUIT/LEAF EXTRACT 8608 ERIOBOTRYA JAPONICA LEAF EXTRACT 8609 ERIOBOTRYA JAPONICA LEAF POWDER 8610 ERIOBOTRYA JAPONICA LEAF PROTOPLASTS 8611 ERIOBOTRYA JAPONICA SEED EXTRACT 8612 ERIOBOTRYA JAPONICA SEED POWDER 8613 ERIOCAULON BUERGARIANUM FLOWER/STEM EXTRACT 8614 ERIOCEPHALUS PUNCTULATUS OIL 8615 ERIODICTYOL 8616 ERIODICTYON CALIFORNICUM FLOWER/LEAF/STEM EXTRACT 8617 ERIODICTYON CRASSIFOLIUM LEAF EXTRACT 8618 ERIOPHORUM SCHEUCHZERI CALLUS EXTRACT 8619 ERIOPHORUM SPISSUM FLOWER/STEM EXTRACT 8620 ERUCA SATIVA LEAF EXTRACT 8621 ERUCA SATIVA SEED EXTRACT 8622 ERUCALKONIUM CHLORIDE 8623 ERUCAMIDE 8624 ERUCAMIDOPROPYL HYDROXYSULTAINE 8625 ERUCIC ACID 8626 ERUCYL ARACHIDATE 8627 ERUCYL ERUCATE 8628 ERUCYL OLEATE 8629 ERYNGIUM ALPINUM FLOWER EXTRACT 8630 ERYNGIUM CAMPESTRE EXTRACT 8631 ERYNGIUM MARITIMUM CALLUS CULTURE EXTRACT 8632 ERYNGIUM MARITIMUM CALLUS CULTURE FILTRATE 8633 ERYNGIUM MARITIMUM EXTRACT 8634 ERYTHORBIC ACID 8635 ERYTHRINA VARIEGATA FLOWER EXTRACT 8636 ERYTHRINA VARIEGATA FLOWER WATER 8637 ERYTHRINA VARIEGATA LEAF EXTRACT 8638 ERYTHRITOL 8639 ERYTHRITYL TRIETHYLHEXANOATE 8640 ERYTHRODIOL 8641 ERYTHROXYLUM CATUABA BARK EXTRACT 8642 ERYTHROXYLUM CATUABA EXTRACT 8643 ERYTHRULOSE 8644 ESCHERICHIA COLI EXTRACT 8645 ESCHERICHIA COLI/ARABINOSE FERMENT LYSATE FILTRATE EXTRACT 8646 ESCHERICHIA COLI/GLUCOSE FERMENT FILTRATE 8647 ESCHERICHIA COLI/PTEROCLADIA TENUIS FERMENT FILTRATE 8648 ESCHSCHOLZIA CALIFORNICA FLOWER/LEAF/STEM EXTRACT 8649 ESCHSCHOLZIA CALIFORNICA LEAF CELL EXTRACT 8650 ESCHSCHOLZIA CALIFORNICA LEAF EXTRACT 8651 ESCIN 8652 ESCULETIN 8653 ESCULIN 8654 ESTRATETRAENOL 8655 ETHALKONIUM CHLORIDE ACRYLATE/HEMA/STYRENE COPOLYMER 8656 ETHANE 8657 ETHANEPEROXOIC ACID/ALUMINUM ISOPROXIDE/TRIMETHYL-CYCLODODECATRIENE 8658 ETHANOLAMINE 8659 ETHANOLAMINE DITHIODIGLYCOLATE 8660 ETHANOLAMINE GLYCEROPHOSPHATE 8661 ETHANOLAMINE HCL 8662 ETHANOLAMINE THIOGLYCOLATE 8663 ETHIODIZED OIL 8664 ETHOXYDIGLYCOL 8665 ETHOXYDIGLYCOL ACETATE 8666 ETHOXYDIGLYCOL ACRYLATE 8667 ETHOXYDIGLYCOL BEHENATE 8668 ETHOXYDIGLYCOL ISOSTEARATE 8669 ETHOXYDIGLYCOL OLEATE 8670 ETHOXY-ETHOXYVINYL-TETRAMETHYLCYCLOHEXENE 8671 ETHOXYETHYL CYANOACRYLATE 8672 ETHOXYETHYL METHACRYLATE 8673 ETHOXYHEPTYL BICYCLOOCTANONE 8674 ETHOXY-METHOXYMETHYL-PHENOL 8675 ETHOXY-P-CRESOL 8676 ETHOXY-PROPENYLPHENOL 8677 ETHYL 2,2-DIMETHYLHYDROCINNAMAL 8678 ETHYL 2,3,6-TRIMETHYLCYCLOHEXYL-CARBONATE 8679 ETHYL 2,4-DICARBOETHOXY PANTOTHENATE 8680 ETHYL 2,6,6-TRIMETHYLCYCLOHEXA-1,3-ENECARBOXYLATE 8681 ETHYL 2,6,6-TRIMETHYLCYCLOHEXA-2,4-DIENECARBOXYLATE 8682 ETHYL 2-ACETYLHEPTANOATE 8683 ETHYL 2-ACETYLOCTANOATE 8684 ETHYL 2-DIMETHYLCYCLOHEXENYLMETHYL-AMINOBENZOATE 8685 ETHYL 2-METHOXYBENZYL ETHER 8686 ETHYL 2-METHYL-4-OXO-6-PENTYLCYCLOHEX-2-ENECARBOXYLATE 8687 ETHYL 2-METHYLBUTYRATE 8688 ETHYL 2-METHYLPENT-3-ENOATE 8689 ETHYL 2-METHYLPENT-4-ENOATE 8690 ETHYL 2-METHYLVALERATE 8691 ETHYL 2-OCTENOATE 8692 ETHYL 3,5,5-TRIMETHYLHEXANOATE 8693 ETHYL 3-HYDROXY-3-PHENYLPROPIONATE 8694 ETHYL 3-HYDROXYBUTYRATE 8695 ETHYL 3-HYDROXYHEXANOATE 8696 ETHYL 3-PHENYLGLYCIDATE 8697 ETHYL 5,5,7-TRIMETHYL-1-OXASPIROOCTANE-2-CARBOXYLATE 8698 ETHYL ACETATE 8699 ETHYL ACETOACETATE 8700 ETHYL ACETOXYHEXANOATE 8701 ETHYL ALMONDATE 8702 ETHYL AMINOLEVULINATE HCL 8703 ETHYL ANISATE 8704 ETHYL ANTHRANILATE 8705 ETHYL APRICOT KERNELATE 8706 ETHYL ARACHIDONATE 8707 ETHYL ARGANATE 8708 ETHYL ARGINATE HCL 8709 ETHYL ASPARTATE 8710 ETHYL AVOCADATE 8711 ETHYL BALANITES ROXBURGHII SEEDATE 8712 ETHYL BENZOATE 8713 ETHYL BENZOYLACETATE 8714 ETHYL BETA-NAPHTHYL ETHER 8715 ETHYL BIOTINATE 8716 ETHYL BUTYL VALEROLACTONE 8717 ETHYL BUTYLACETYLAMINOPROPIONATE 8718 ETHYL BUTYRATE 8719 ETHYL CAFFEATE 8720 ETHYL CANOLATE 8721 ETHYL CAPRATE 8722 ETHYL CARBAZIDO HYALURONATE ACETYL HEXAPEPTIDE-8 8723 ETHYL CARBAZIDO HYALURONATE RH-POLYPEPTIDE-3 8724 ETHYL CARBAZIDO HYALURONATE SH-OLIGOPEPTIDE-1 SH-POLYPEPTIDE-94 DIPEPTIDE-35 SH-POLYPEPTIDE-94 SH-POLYPEPTIDE-95 8725 ETHYL CINNAMATE 8726 ETHYL CITRAL 8727 ETHYL CITRATES 8728 ETHYL CRORONATE 8729 ETHYL CYANOACRYLATE 8730 ETHYL CYCLOHEXYL PROPIONATE 8731 ETHYL CYCLOHEXYLACETATE 8732 ETHYL CYSTEINATE HCL 8733 ETHYL DECADIENOATE 8734 ETHYL DICARBOETHOXY PANTOTHENATE 8735 ETHYL DIHYDROXYPROPYL PABA 8736 ETHYL DIISOPROPYLCINNAMATE 8737 ETHYL DIMETHYL PABA 8738 ETHYL DIMETHYLAMINOBENZOATE 8739 ETHYL DIMETHYLDIOXOLANE-2-ACETATE 8740 ETHYL DIMETHYL-METHYLENECYCLOHEXENECARBOXYLATE 8741 ETHYL DIMETHYLOCTADIENOATE 8742 ETHYL ESTER OF HYDROLYZED ANIMAL PROTEIN 8743 ETHYL ESTER OF HYDROLYZED KERATIN 8744 ETHYL ESTER OF HYDROLYZED SILK 8745 ETHYL ESTER OF HYDROLYZED YOGURT PROTEIN 8746 ETHYL ESTER OF PVM/MA COPOLYMER 8747 ETHYL ETHANOLAMINE 8748 ETHYL ETHER 8749 ETHYL ETHYLDIMETHYLCYCLOHEXENE-1-CARBOXYLATE 8750 ETHYL ETHYLHEXANOATE 8751 ETHYL ETHYLHEXYLAMINO DIMETHYLCYCLOHEXENYLIDENE CYANOACETATE 8752 ETHYL ETHYLTRIMETHYLCYCLOHEXENECARBOXYLATE 8753 ETHYL FERULATE 8754 ETHYL FORMATE 8755 ETHYL GALLATE 8756 ETHYL GERANYL ETHER 8757 ETHYL GLUCOSIDE 8758 ETHYL GLUTAMATE 8759 ETHYL GLYCERIN ACETAL LEVULINATE 8760 ETHYL GUAIAZULENE SULFONATE 8761 ETHYL HEPTANOATE 8762 ETHYL HEXANEDIOL 8763 ETHYL HEXANOATE 8764 ETHYL HYDROXY PICOLINIUM LACTATE 8765 ETHYL HYDROXYHEPTYL KETONE 8766 ETHYL HYDROXYMETHYL OLEYL OXAZOLINE 8767 ETHYL HYDROXYPYRONE 8768 ETHYL ISOBUTYRATE 8769 ETHYL ISOPROPYL-BICYCLOHEPTENE-2-CARBOXYLATE 8770 ETHYL ISOSTEARATE 8771 ETHYL ISOVALERATE 8772 ETHYL JOJOBATE 8773 ETHYL LACTATE 8774 ETHYL LACTYL RETINOATE 8775 ETHYL LAEVULINATE 8776 ETHYL LAURATE 8777 ETHYL LAUROYL ARGINATE HCL 8778 ETHYL LAUROYL ARGINATE LAURATE 8779 ETHYL LINALOOL 8780 ETHYL LINOLEATE 8781 ETHYL LINOLENATE 8782 ETHYL MACADAMIATE 8783 ETHYL MENTHANE CARBOXAMIDE 8784 ETHYL METHACRYLATE 8785 ETHYL METHICONE 8786 ETHYL METHOXYCINNAMATE 8787 ETHYL METHYLBUTYL KETOXIME 8788 ETHYL METHYLPHENYLGLYCIDATE 8789 ETHYL MINKATE 8790 ETHYL MORRHUATE 8791 ETHYL MYRISTATE 8792 ETHYL NERYL ETHER 8793 ETHYL NICOTINATE 8794 ETHYL O-ANISATE 8795 ETHYL OCTANOATE 8796 ETHYL OLEATE 8797 ETHYL OLIVATE 8798 ETHYL PABA 8799 ETHYL PALMATE 8800 ETHYL PALMITATE 8801 ETHYL PCA 8802 ETHYL P-CRESYLCARBONATE 8803 ETHYL PEG-15 COCAMINE SULFATE 8804 ETHYL PELARGONATE 8805 ETHYL PERFLUOROBUTYL ETHER 8806 ETHYL PERFLUOROISOBUTYL ETHER 8807 ETHYL PERSATE 8808 ETHYL PG-ACETAL LEVULINATE 8809 ETHYL PHENETHYL ACETAL 8810 ETHYL PHENETHYL ETHER 8811 ETHYL PHENOXYACETATE 8812 ETHYL PHENYLACETATE 8813 ETHYL PHENYLALANINAMIDO POLYGAMMA-GLUTAMIC ACID 8814 ETHYL POLYSILICATE 8815 ETHYL POLYSILSESQUIOXANE 8816 ETHYL PROPIONATE 8817 ETHYL PROPYL KETONE 8818 ETHYL P-TOLUATE 8819 ETHYL PYRROLIDONE 8820 ETHYL PYRUVATE 8821 ETHYL RICINOLEATE 8822 ETHYL SALICYLATE 8823 ETHYL SALICYLATE HEXYL ETHER 8824 ETHYL SERINATE 8825 ETHYL STEARATE 8826 ETHYL TAFLUPROSTAMIDE 8827 ETHYL TERT-BUTYL-PHENYL-METHYLENE-AMINOBENZOATE 8828 ETHYL TETRAMETHYLCYCLOHEX-2-ENECARBOXYLATE 8829 ETHYL THIOGLYCOLATE 8830 ETHYL TIGLATE 8831 ETHYL TOSYLAMIDE 8832 ETHYL TRANS-3,7-DIMETHYLOCTA-2,6-DIENOATE 8833 ETHYL TRANS-3-HEXENOATE 8834 ETHYL TRAVOPROSTAMIDE 8835 ETHYL TRICYCLODECANECARBOXYLATE 8836 ETHYL TRIMETHYLBENZOYL PHENYLPHOSPHINATE 8837 ETHYL TRIMETHYLCYCLOPENTENE BUTENOL 8838 ETHYL TRISILOXANE 8839 ETHYL TURTLATE 8840 ETHYL UNDECYLENATE 8841 ETHYL VALERATE 8842 ETHYL VANILLATE 8843 ETHYL VANILLIN 8844 ETHYL WHEAT GERMATE 8845 ETHYL XIMENYNATE 8846 ETHYL-1,3,3-TRIMETHYLBICYCLO[2.2.1]HEPTAN-2-OL 8847 ETHYL-3AALPHA,4ALPHA,7ALPHA,7AALPHA-OCTAHYDRO-4,7-METHANO-INDENE-3A-CARBOXYLATE 8848 ETHYL-3AALPHA,4BETA,7BETA,7AALPHA-OCTAHYDRO-4,7-METHANO-INDENE-3A-CARBOXYLATE 8849 ETHYLACETOACETATE ETHYLENE GLYCOL KETAL 8850 ETHYLAL 8851 ETHYLARGININOATE ACETAMIDOMETHIONAMIDE 8852 ETHYLARGININOATE ACETAMIDOMETHIONAMIDE HCL 8853 ETHYLBENZENE 8854 ETHYLBISIMINOMETHYLGUAIACOL MANGANESE CHLORIDE 8855 ETHYLCELLULOSE 8856 ETHYLCYCLOHEXENE-1-CARBOXYLATE 8857 ETHYLENE BRASSYLATE 8858 ETHYLENE CARBONATE 8859 ETHYLENE DIHYDROGENATED TALLOWAMIDE 8860 ETHYLENE DILINOLEAMIDE 8861 ETHYLENE DIOLEAMIDE 8862 ETHYLENE DISTEARAMIDE 8863 ETHYLENE DODECANEDIOATE 8864 ETHYLENE/ACRYLIC ACID COPOLYMER 8865 ETHYLENE/ACRYLIC ACID/VA COPOLYMER 8866 ETHYLENE/CALCIUM ACRYLATE COPOLYMER 8867 ETHYLENE/ETHYLIDENE NORBORNENE/PROPYLENE COPOLYMER 8868 ETHYLENE/MA COPOLYMER 8869 ETHYLENE/MAGNESIUM ACRYLATE COPOLYMER 8870 ETHYLENE/MALEIC ANHYDRIDE/PROPYLENE COPOLYMER 8871 ETHYLENE/METHACRYLATE COPOLYMER 8872 ETHYLENE/OCTENE COPOLYMER 8873 ETHYLENE/POTASSIUM ACRYLATE COPOLYMER 8874 ETHYLENE/PROPYLENE COPOLYMER 8875 ETHYLENE/PROPYLENE/STYRENE COPOLYMER 8876 ETHYLENE/SODIUM ACRYLATE COPOLYMER 8877 ETHYLENE/SODIUM SULFOISOPHTHALATE/TEREPHTHALATE COPOLYMER 8878 ETHYLENE/VA COPOLYMER 8879 ETHYLENE/ZINC ACRYLATE COPOLYMER 8880 ETHYLENEDIAMINE 8881 ETHYLENEDIAMINE/DIMER TALLATE COPOLYMER BIS-HYDROGENATED TALLOW AMIDE 8882 ETHYLENEDIAMINE/HYDROGENATED DIMER DILINOLEATE COPOLYMER BIS-DI-C14-18 ALKYL AMIDE 8883 ETHYLENEDIAMINE/METHYL ACRYLATE DENDRIMER 8884 ETHYLENEDIAMINE/STEARYL DIMER DILINOLEATE COPOLYMER 8885 ETHYLENEDIAMINE/STEARYL DIMER TALLATE COPOLYMER 8886 ETHYLHEXANAL 8887 ETHYLHEXANAMIDE SERINOL 8888 ETHYLHEXANOL 8889 ETHYLHEXETH-2 PHOSPHATE 8890 ETHYLHEXETH-3 CARBOXYLIC ACID 8891 ETHYLHEXYL ACETATE 8892 ETHYLHEXYL ACETOXYSTEARATE 8893 ETHYLHEXYL ACRYLATE 8894 ETHYLHEXYL ACRYLATE/METHOXY PEG-23 METHACRYLATE/VINYL ACETATE COPOLYMER 8895 ETHYLHEXYL ACRYLATE/METHYL METHACRYLATE COPOLYMER 8896 ETHYLHEXYL ACRYLATE/STYRENE COPOLYMER 8897 ETHYLHEXYL ACRYLATE/VP/DIMETHICONE METHACRYLATE COPOLYMER 8898 ETHYLHEXYL ADIPATE/PALMITATE/STEARATE 8899 ETHYLHEXYL BEHENATE 8900 ETHYLHEXYL BENZOATE 8901 ETHYLHEXYL BENZYLDIOXOPIPERAZYL ACETATE 8902 ETHYLHEXYL BIS-ISOPENTYLBENZOXAZOLYLPHENYL MELAMINE 8903 ETHYLHEXYL C10-40 ISOALKYL ACIDATE 8904 ETHYLHEXYL CAPRATE 8905 ETHYLHEXYL CAPRYLATE/CAPRATE 8906 ETHYLHEXYL COCOATE 8907 ETHYLHEXYL COCO-OLEATE ESTOLIDE 8908 ETHYLHEXYL COCO-OLEATE ESTOLIDES 8909 ETHYLHEXYL CYCLOHEXYL UREA 8910 ETHYLHEXYL DIMETHOXYBENZYLIDENE DIOXOIMIDAZOLIDINE PROPIONATE 8911 ETHYLHEXYL DIMETHYL PABA 8912 ETHYLHEXYL ESTER OF TETRADECENE/HEXADECENE/MA COPOLYMER 8913 ETHYLHEXYL ETHYLHEXANOATE 8914 ETHYLHEXYL FERULATE 8915 ETHYLHEXYL GALLATE 8916 ETHYLHEXYL HYDROXYBUTYRAMIDE 8917 ETHYLHEXYL HYDROXYSTEARATE 8918 ETHYLHEXYL HYDROXYSTEARATE BENZOATE 8919 ETHYLHEXYL HYDROXYSTEAROYL HYDROXYSTEARATE 8920 ETHYLHEXYL ISOBUTYRATE 8921 ETHYLHEXYL ISONONANOATE 8922 ETHYLHEXYL ISOPALMITATE 8923 ETHYLHEXYL ISOSTEARATE 8924 ETHYLHEXYL LAURATE 8925 ETHYLHEXYL LINOLEOYL STEARATE 8926 ETHYLHEXYL MEADOWFOAMATE 8927 ETHYLHEXYL METHACRYLATE 8928 ETHYLHEXYL METHACRYLATE/METHYL METHACRYLATE/VP COPOLYMER 8929 ETHYLHEXYL METHOXYCINNAMATE 8930 ETHYLHEXYL METHOXYCRYLENE 8931 ETHYLHEXYL METHOXYDIBENZOYLMETHANE 8932 ETHYLHEXYL MYRISTATE 8933 ETHYLHEXYL NEOPENTANOATE 8934 ETHYLHEXYL OLEATE 8935 ETHYLHEXYL OLEATE ESTOLIDES 8936 ETHYLHEXYL OLIVATE 8937 ETHYLHEXYL PALMITATE 8938 ETHYLHEXYL PCA 8939 ETHYLHEXYL PELARGONATE 8940 ETHYLHEXYL POLYHYDROXYSTEARATE 8941 ETHYLHEXYL POLYRICINOLEATE 8942 ETHYLHEXYL RICINOLEATE 8943 ETHYLHEXYL SALICYLATE 8944 ETHYLHEXYL STEARATE 8945 ETHYLHEXYL STEAROYL POLYHYDROXYSTEARATE 8946 ETHYLHEXYL TRIAZONE 8947 ETHYLHEXYLBICYCLOHEPTENE DICARBOXIMIDE 8948 ETHYLHEXYLGLYCERIN 8949 ETHYLHEXYLGLYCERYL BEHENATE 8950 ETHYLHEXYLGLYCERYL PALMITATE 8951 ETHYLHEXYLOXYGLYCERYL PALMITATE 8952 ETHYLPARABEN 8953 ETHYLPENTYL METHOXYCHROMONE 8954 ETHYLPENTYLOXYACETIC ACID 8955 ETHYLTOSYLAMIDE EPOXY RESIN-2 8956 ETHYLTRIMETHYL-3-CYCLOPENTEN-1-ACETATE 8957 ETHYLTRIMONIUM CHLORIDE METHACRYLATE/HYDROLYZED POTATO PROTEIN COPOLYMER 8958 ETHYLTRIMONIUM CHLORIDE METHACRYLATE/HYDROLYZED WHEAT PROTEIN COPOLYMER 8959 ETHYLTRIMONIUM CHLORIDE METHACRYLATE/HYDROXYETHYLACRYLAMIDE COPOLYMER 8960 ETIDRONIC ACID 8961 ETLINGERA ELATIOR EXTRACT 8962 ETLINGERA ELATIOR FLOWER EXTRACT 8963 ETOCRYLENE 8964 ETTLIA TEXENSIS EXTRACT 8965 EUCALYPTOL 8966 EUCALYPTUS ACMENOIDES LEAF EXTRACT 8967 EUCALYPTUS ALBA LEAF EXTRACT 8968 EUCALYPTUS CINEREA LEAF OIL 8969 EUCALYPTUS CINEREA LEAF WATER 8970 EUCALYPTUS CITRIODORA LEAF EXTRACT 8971 EUCALYPTUS CITRIODORA LEAF/TWIG OIL 8972 EUCALYPTUS CITRIODORA LEAF/TWIG WATER 8973 EUCALYPTUS CITRIODORA OIL 8974 EUCALYPTUS DIVES LEAF EXTRACT 8975 EUCALYPTUS DIVES LEAF OIL 8976 EUCALYPTUS DIVES LEAF/TWIG OIL 8977 EUCALYPTUS DUNNII LEAF EXTRACT 8978 EUCALYPTUS GLOBULUS LEAF 8979 EUCALYPTUS GLOBULUS LEAF EXTRACT 8980 EUCALYPTUS GLOBULUS LEAF OIL 8981 EUCALYPTUS GLOBULUS LEAF POWDER 8982 EUCALYPTUS GLOBULUS LEAF WATER 8983 EUCALYPTUS GLOBULUS LEAF/TWIG OIL 8984 EUCALYPTUS MACULATA EXTRACT 8985 EUCALYPTUS PARVULA LEAF OIL 8986 EUCALYPTUS PARVULA LEAF WATER 8987 EUCALYPTUS PULVERULENTA LEAF WATER 8988 EUCALYPTUS PUNCTATA LEAF CELL EXTRACT 8989 EUCALYPTUS RADIATA FLOWER/LEAF/STEM EXTRACT 8990 EUCALYPTUS RADIATA FLOWER/LEAF/STEM OIL 8991 EUCALYPTUS RADIATA LEAF OIL 8992 EUCALYPTUS RADIATA LEAF/STEM OIL 8993 EUCALYPTUS SMITHII LEAF EXTRACT 8994 EUCALYPTUS SMITHII LEAF OIL 8995 EUCALYPTUS SPECIES LEAF EXTRACT 8996 EUCALYPTUS SPECIES LEAF OIL 8997 EUCALYPTUS STAIGERIANA BRANCH/LEAF OIL 8998 EUCHEUMA SERRA EXTRACT 8999 EUCHEUMA SERRA/GRATELOUPIA SPARSA/SACCHARINA ANGUSTATA/ULVA LINZA/UNDARIA PINNATIFIDA EXTRACT 9000 EUCHEUMA SERRA/SACCHARINA ANGUSTATA/ULVA LINZA EXTRACT 9001 EUCHEUMA SPINOSUM EXTRACT 9002 EUCOMMIA ULMOIDES BARK EXTRACT 9003 EUCOMMIA ULMOIDES EXTRACT 9004 EUCOMMIA ULMOIDES LEAF EXTRACT 9005 EUCOMMIA ULMOIDES PERICARP EXTRACT 9006 EUGENIA CARYOPHYLLUS BARK EXTRACT 9007 EUGENIA CARYOPHYLLUS BUD EXTRACT 9008 EUGENIA CARYOPHYLLUS BUD OIL 9009 EUGENIA CARYOPHYLLUS BUD WATER 9010 EUGENIA CARYOPHYLLUS EXTRACT ACETYLATED 9011 EUGENIA CARYOPHYLLUS EXTRACT/ FORMALDEHYDE 9012 EUGENIA CARYOPHYLLUS FLOWER BUD POWDER 9013 EUGENIA CARYOPHYLLUS FLOWER EXTRACT 9014 EUGENIA CARYOPHYLLUS FLOWER OIL 9015 EUGENIA CARYOPHYLLUS FLOWER POWDER 9016 EUGENIA CARYOPHYLLUS LEAF EXTRACT 9017 EUGENIA CARYOPHYLLUS LEAF OIL 9018 EUGENIA CARYOPHYLLUS SEED EXTRACT 9019 EUGENIA CARYOPHYLLUS STEM EXTRACT 9020 EUGENIA CARYOPHYLLUS STEM OIL 9021 EUGENIA CUMINI FRUIT EXTRACT 9022 EUGENIA CUMINI LEAF EXTRACT 9023 EUGENIA CUMINI ROOT EXTRACT 9024 EUGENIA EDULIS FRUIT JUICE 9025 EUGENIA JAMBOS FRUIT JUICE 9026 EUGENIA OPERCULATA LEAF POWDER 9027 EUGENIA REINWARDTIANA FRUIT EXTRACT 9028 EUGENIA STIPITATA FRUIT EXTRACT 9029 EUGENIA UNIFLORA FRUIT 9030 EUGENIA UNIFLORA FRUIT EXTRACT 9031 EUGENIA UNIFLORA FRUIT JUICE 9032 EUGENIA UNIFLORA LEAF EXTRACT 9033 EUGENIA UNIFLORA LEAF OIL 9034 EUGENIA UNIFLORA LEAF POWDER 9035 EUGENOL 9036 EUGENYL ACETATE 9037 EUGENYL FORMATE 9038 EUGENYL GLUCOSIDE 9039 EUGENYL PHENYLACETATE 9040 EUGLENA GRACILIS EXTRACT 9041 EUGLENA GRACILIS POLYSACCHARIDE 9042 EUGLENA/OLEIC ACID FERMENT 9043 EUONYMUS JAPONICUS LEAF EXTRACT 9044 EUONYMUS SACHALINENSIS BARK EXTRACT 9045 EUPATORIUM AYAPANA EXTRACT 9046 EUPATORIUM CANNABINUM EXTRACT 9047 EUPATORIUM FORTUNEI EXTRACT 9048 EUPATORIUM LINDLEYANUM EXTRACT 9049 EUPATORIUM PURPUREUM FLOWER/LEAF/STEM EXTRACT 9050 EUPATORIUM REBAUDIANUM LEAF EXTRACT 9051 EUPENICILLIUM CRUSTACEUM FERMENT LYSATE EXTRACT FILTRATE 9052 EUPHAUSIA SUPERBA OIL 9053 EUPHORBIA CERIFERA CERA 9054 EUPHORBIA CERIFERA CERA EXTRACT 9055 EUPHORBIA CERIFERA WAX EXTRACT 9056 EUPHORBIA ESULA EXTRACT 9057 EUPHORBIA HELIOSCOPIA EXTRACT 9058 EUPHORBIA HIRTA EXTRACT 9059 EUPHORBIA JOLKINII EXTRACT 9060 EUPHORBIA LATHYRIS SEED EXTRACT 9061 EUPHORBIA LATHYRIS SEED OIL 9062 EUPHORBIA LONGAN FRUIT EXTRACT 9063 EUPHORBIA PULCHERRIMA EXTRACT 9064 EUPHORBIA SUPINA LEAF/STEM EXTRACT 9065 EUPHORBIA SUPINA STEM EXTRACT 9066 EUPHRASIA OFFICINALIS EXTRACT 9067 EUPHRASIA OFFICINALIS FLOWER/LEAF/STEM WATER 9068 EUPHRASIA OFFICINALIS POWDER 9069 EUROPIUM CHLORIDE 9070 EUROPIUM TRIS(TRIFLUOROTHIENYLBUTANEDIONE) BIS(TRIPHENYLPHOSPHINE OXIDE) 9071 EURYA EMARGINATA LEAF/TWIG EXTRACT 9072 EURYA JAPONICA EXTRACT 9073 EURYALE FEROX SEED EXTRACT 9074 EURYALE FEROX SEED OIL 9075 EURYCOMA LONGIFOLIA ROOT EXTRACT 9076 EUSCAPHIS JAPONICA EXTRACT 9077 EUSTOMA GRANDIFLORUM EXTRACT 9078 EUTERPE EDULIS FRUIT EXTRACT 9079 EUTERPE EDULIS JUICE EXTRACT 9080 EUTERPE OLERACEA FRUIT EXTRACT 9081 EUTERPE OLERACEA FRUIT OIL 9082 EUTERPE OLERACEA JUICE 9083 EUTERPE OLERACEA PALM HEART EXTRACT 9084 EUTERPE OLERACEA PULP POWDER 9085 EUTERPE OLERACEA SEED POWDER 9086 EUTERPE OLERACEA STEROLS 9087 EUTERPE PRECATORIA FRUIT EXTRACT 9088 EUTREPTIELLA GYMNASTICA LYSATE 9089 EVENING PRIMROSE OIL DECYL ESTERS 9090 EVENING PRIMROSE OIL/PALM OIL AMINOPROPANEDIOL ESTERS 9091 EVERNIA FURFURACEA EXTRACT 9092 EVERNIA FURFURACEA LICHEN EXTRACT 9093 EVERNIA PRUNASTRI EXTRACT 9094 EVERNIA PRUNASTRI LICHEN EXTRACT 9095 EVODIA RUTAECARPA FRUIT EXTRACT 9096 EVOLVULUS ALSINOIDES FLOWER/LEAF/STEM EXTRACT 9097 EXCOECARIA BICOLOR LEAF EXTRACT 9098 EXCOECARIA FORMOSANA LEAF EXTRACT 9099 EYSENHARDTIA POLYSTACHYA WOOD EXTRACT 9100 FABIANA IMBRICATA LEAF/STEM EXTRACT 9101 FABIANA IMBRICATA OIL 9102 FAEX 9103 FAEX BETA-GLUCAN 9104 FAEX EXTRACT 9105 FAGARA ZANTHOXYLOIDES FRUIT EXTRACT 9106 FAGOPYRUM TATARICUM SEED EXTRACT 9107 FAGRAEA BERTEROANA FLOWER EXTRACT 9108 FAGRAEA BERTEROANA FLOWER WATER 9109 FAGUS CRENATA BARK 9110 FAGUS SYLVATICA BARK EXTRACT 9111 FAGUS SYLVATICA BUD EXTRACT 9112 FAGUS SYLVATICA FLOWER EXTRACT 9113 FAGUS SYLVATICA SEED EXTRACT 9114 FAGUS SYLVATICA SHELL EXTRACT 9115 FARFUGIUM JAPONICUM EXTRACT 9116 FARFUGIUM JAPONICUM LEAF/STALK EXTRACT 9117 FARFUGIUM JAPONICUM STEM EXTRACT 9118 FARNESAL 9119 FARNESENE 9120 FARNESOL 9121 FARNESYL ACETATE 9122 FAST GREEN FCF 9123 FELDSPAR POWDER 9124 FENCHONE 9125 FENCHYL ACETATE 9126 FENCHYL ALCOHOL 9127 FERMENTED VEGETABLE 9128 FEROCACTUS WISLIZENI EXTRACT 9129 FERRIC AMMONIUM CITRATE 9130 FERRIC CHLORIDE 9131 FERRIC CITRATE 9132 FERRIC GLYCEROPHOSPHATE 9133 FERRIC HEXAPEPTIDE-35 9134 FERRIC NITRATE 9135 FERRIC SULFATE 9136 FERRIC TETRACARBOXYPHTHALOCYANINE 9137 FERROUS AMMONIUM SULFATE 9138 FERROUS ASPARTATE 9139 FERROUS FUMARATE 9140 FERROUS GLUCOHEPTONATE 9141 FERROUS GLUCONATE 9142 FERROUS GLYCINATE 9143 FERROUS LACTATE 9144 FERROUS SULFATE 9145 FERULA ASSA FOETIDA GUM EXTRACT 9146 FERULA ASSA FOETIDA ROOT EXTRACT 9147 FERULA ASSAFETIDA GUM OIL 9148 FERULA FOETIDA ROOT EXTRACT 9149 FERULA GALBANIFLUA GUM 9150 FERULA GALBANIFLUA GUM EXTRACT 9151 FERULA GALBANIFLUA RESIN OIL 9152 FERULA KOKANICA GUM EXTRACT 9153 FERULA KOKANICA RESIN OIL 9154 FERULIC ACID 9155 FERULOYL OLIGOPEPTIDE-33 9156 FERULOYL SOY GLYCERIDES 9157 FEVILLEA TRILOBATA SEED OIL 9158 FIBRAUREA RECISA ROOT EXTRACT 9159 FIBROIN 9160 FIBROIN/PEG-16/SODIUM ACRYLATE COPOLYMER 9161 FIBRONECTIN 9162 FICIN 9163 FICUS AWKEOTSANG FRUIT EXTRACT 9164 FICUS CARICA BARK EXTRACT 9165 FICUS CARICA BUD EXTRACT 9166 FICUS CARICA FLOWER/LEAF/STEM JUICE 9167 FICUS CARICA FRUIT 9168 FICUS CARICA FRUIT EXTRACT 9169 FICUS CARICA FRUIT JUICE 9170 FICUS CARICA FRUIT POWDER 9171 FICUS CARICA FRUIT WATER 9172 FICUS CARICA FRUIT/LEAF EXTRACT 9173 FICUS CARICA LEAF CELL EXTRACT 9174 FICUS CARICA LEAF EXTRACT 9175 FICUS CARICA SEED 9176 FICUS DELTOIDEA LEAF EXTRACT 9177 FICUS ERECTA BRANCH/LEAF EXTRACT 9178 FICUS ERECTA LEAF/STEM EXTRACT 9179 FICUS FORMOSANA ROOT EXTRACT 9180 FICUS INDICA BARK 9181 FICUS INDICA FLOWER/LEAF/STEM JUICE 9182 FICUS INDICA LEAF EXTRACT 9183 FICUS INFECTORIA BARK EXTRACT 9184 FICUS LACOR BARK EXTRACT 9185 FICUS MICROCARPA FLOWER/LEAF/STEM JUICE 9186 FICUS MICROCARPA LEAF EXTRACT 9187 FICUS NIPPONICA BRANCH/LEAF EXTRACT 9188 FICUS OXYPHYLLA EXTRACT 9189 FICUS PUMILA SEED EXTRACT 9190 FICUS RACEMOSA BARK EXTRACT 9191 FICUS RACEMOSA FRUIT EXTRACT 9192 FICUS RELIGIOSA BARK EXTRACT 9193 FICUS RELIGIOSA LEAF/STEM EXTRACT 9194 FICUS RELIGIOSA STEM EXTRACT 9195 FICUS SIMPLICISSIMA ROOT EXTRACT 9196 FICUS SYCOMORUS LEAF CELL EXTRACT 9197 FILIPENDULA FORMOSA EXTRACT 9198 FILIPENDULA GLABERRIMA EXTRACT 9199 FINGER LEATHER CORAL EXTRACT 9200 FISETIN 9201 FISH CARTILAGE EXTRACT 9202 FISH EXTRACT 9203 FISH GLYCERIDES 9204 FISH LIVER OIL 9205 FISH OIL 9206 FISH PLASMA PROTEIN 9207 FISH SERUM EXTRACT 9208 FISH SKIN EXTRACT 9209 FISH VITREOUS HUMOR EXTRACT 9210 FLAVESONE 9211 FLAVOBACTERIUM THERMOPHILUM FERMENT FILTRATE LYSATE 9212 FLAVOCETRARIA NIVALIS EXTRACT 9213 FLAVOR 9214 FLEXIBLE COLLODION 9215 FLINDERSIA ACUMINATA LEAF EXTRACT 9216 FLUORESCENT BRIGHTENER 230 9217 FLUORESCENT BRIGHTENER 236 9218 FLUORESCENT BRIGHTENER 264 HYDROLYZED HYALURONATE 9219 FLUORESCENT BRIGHTENER 367 9220 FLUORESCENT BRIGHTENER 393 9221 FLUORO C2-8 ALKYLDIMETHICONE 9222 FLUOROSALAN 9223 FLURIDIL 9224 FOENICULUM VULGARE CALLUS CULTURE EXTRACT 9225 FOENICULUM VULGARE CAPILLACEUM FRUIT EXTRACT 9226 FOENICULUM VULGARE CAPILLACEUM FRUIT OIL 9227 FOENICULUM VULGARE DULCE FRUIT EXTRACT 9228 FOENICULUM VULGARE DULCE FRUIT OIL 9229 FOENICULUM VULGARE FRUIT EXTRACT 9230 FOENICULUM VULGARE FRUIT OIL 9231 FOENICULUM VULGARE FRUIT POWDER 9232 FOENICULUM VULGARE LEAF EXTRACT 9233 FOENICULUM VULGARE OIL 9234 FOENICULUM VULGARE PIPERITUM FRUIT EXTRACT 9235 FOENICULUM VULGARE PIPERITUM FRUIT OIL 9236 FOENICULUM VULGARE ROOT EXTRACT 9237 FOENICULUM VULGARE SEED 9238 FOENICULUM VULGARE SEED EXTRACT 9239 FOENICULUM VULGARE VULGARE FRUIT EXTRACT 9240 FOENICULUM VULGARE VULGARE FRUIT OIL 9241 FOENICULUM VULGARE WATER 9242 FOLIC ACID 9243 FOMES FOMENTARIUS EXTRACT 9244 FOMES OFFICINALIS EXTRACT 9245 FORMALDEHYDE 9246 FORMALDEHYDE CYCLODECYL ETHYL ACETAL 9247 FORMALDEHYDE CYCLODECYL METHYL ACETAL 9248 FORMALDEHYDE/MELAMINE/TOSYLAMIDE COPOLYMER 9249 FORMAMIDINE SULFINIC ACID 9250 FORMAMIDOPROPYL BETAINE 9251 FORMIC ACID 9252 FORMONONETIN 9253 FORMYL ETHYL TETRAMETHYL TETRALIN 9254 FORMYL MORPHOLINE 9255 FORSYTHIA KOREANA BRANCH/LEAF EXTRACT 9256 FORSYTHIA KOREANA FLOWER EXTRACT 9257 FORSYTHIA SUSPENSA FRUIT EXTRACT 9258 FORSYTHIA SUSPENSA FRUIT/(PAEONIA LACTIFLORA/PUERARIA LOBATA) ROOT EXTRACT 9259 FORSYTHIA VIRIDISSIMA FRUIT EXTRACT 9260 FORSYTHIA VIRIDISSIMA FRUIT/(ACTAEA DAHURICA/GLYCYRRHIZA GLABRA/PAEONIA LACTIFLORA/PLATYCODON GRANDIFLORUS/PUERARIA MONTANA) ROOT EXTRACT 9261 FORSYTHIA VIRIDISSIMA FRUIT/(ANGELICA ACUTILOBA/ACTAEA DAHURICA/GLYCYRRHIZA GLABRA/PAEONIA LACTIFLORA/PLATYCODON GRANDIFLORUS/PUERARIA MONTANA) ROOT EXTRACT 9262 FORTUNELLA JAPONICA PEEL OIL 9263 FORTUNELLA MARGARITA FRUIT EXTRACT 9264 FORTUNELLA MARGARITA FRUIT WATER 9265 FOUQUIERIA SPLENDENS STEM EXTRACT 9266 FRAGARIA ANANASSA CALLUS EXTRACT 9267 FRAGARIA ANANASSA CALLUS POWDER 9268 FRAGARIA ANANASSA CALYX EXTRACT 9269 FRAGARIA ANANASSA FLOWER EXTRACT 9270 FRAGARIA ANANASSA FRUIT 9271 FRAGARIA ANANASSA FRUIT EXTRACT 9272 FRAGARIA ANANASSA FRUIT JUICE 9273 FRAGARIA ANANASSA FRUIT POWDER 9274 FRAGARIA ANANASSA FRUIT WATER 9275 FRAGARIA ANANASSA ROOT EXTRACT 9276 FRAGARIA ANANASSA SEED EXTRACT 9277 FRAGARIA ANANASSA SEED OIL 9278 FRAGARIA ANANASSA STOLON EXTRACT 9279 FRAGARIA ANANASSA/NILGERRENSIS FRUIT EXTRACT 9280 FRAGARIA CHILOENSIS FRUIT EXTRACT 9281 FRAGARIA CHILOENSIS FRUIT JUICE 9282 FRAGARIA CHILOENSIS SEED OIL 9283 FRAGARIA INDICA EXTRACT 9284 FRAGARIA VESCA FLOWER EXTRACT 9285 FRAGARIA VESCA FRUIT 9286 FRAGARIA VESCA FRUIT EXTRACT 9287 FRAGARIA VESCA JUICE 9288 FRAGARIA VESCA LEAF EXTRACT 9289 FRAGARIA VESCA SEED 9290 FRAGARIA VESCA SEED BUTTER 9291 FRAGARIA VESCA SEED OIL 9292 FRAGARIA VIRGINIANA SEED 9293 FRAGARIA VIRGINIANA SEED OIL 9294 FRAGILARIA PINNATA EXTRACT 9295 FRAGRANCE 9296 FRANGULA ALNUS BARK 9297 FRANGULA ALNUS BARK EXTRACT 9298 FRANGULA ALNUS POWDER 9299 FRAXINUS CHINENSIS BARK EXTRACT 9300 FRAXINUS EXCELSIOR BARK EXTRACT 9301 FRAXINUS EXCELSIOR BUD EXTRACT 9302 FRAXINUS EXCELSIOR LEAF EXTRACT 9303 FRAXINUS EXCELSIOR WOOD EXTRACT 9304 FRAXINUS ORNUS SAP EXTRACT 9305 FRAXINUS ORNUS SEED EXTRACT 9306 FRAXINUS RHYNCHOPHYLLA EXTRACT 9307 FRAXINUS RHYNCHOPHYLLA LEAF EXTRACT 9308 FREESIA ALBA FLOWER EXTRACT 9309 FREESIA ARMSTRONGII EXTRACT 9310 FREESIA REFRACTA EXTRACT 9311 FRITILLARIA THUNBERGII BULB EXTRACT 9312 FRITILLARIA USSURIENSIS BULB EXTRACT 9313 FRITILLARIA VERTICILLATA BULB EXTRACT 9314 FROG OOCYTE EXTRACT 9315 FRUCTAN 9316 FRUCTOOLIGOSACCHARIDE CAPRYLATE 9317 FRUCTOOLIGOSACCHARIDE HEXYLDECANOATE 9318 FRUCTOOLIGOSACCHARIDES 9319 FRUCTOSE 9320 FRUCTOSYL COCOATE/OLIVATE 9321 FUCOIDAN 9322 FUCOSE 9323 FUCOSTEROL 9324 FUCOSYLLACTOSE 9325 FUCOXANTHIN 9326 FUCUS CRISPUS THALLE EXTRACT 9327 FUCUS CRISPUS THALLE OIL 9328 FUCUS SERRATUS EXTRACT 9329 FUCUS SPIRALIS EXTRACT 9330 FUCUS VESICULOSUS 9331 FUCUS VESICULOSUS EXTRACT 9332 FUCUS VESICULOSUS POWDER 9333 FUCUS VESICULOSUS THALLE OIL 9334 FULLERENES 9335 FULLER'S EARTH 9336 FULVIC ACID 9337 FUMARIA OFFICINALIS EXTRACT 9338 FUMARIA OFFICINALIS FLOWER/LEAF/STEM EXTRACT 9339 FUMARIA OFFICINALIS LEAF EXTRACT 9340 FUMARIC ACID 9341 FUMARIC ACID/PHTHALIC ANHYDRIDE/TRICYCLODECANEDIMETHANOL COPOLYMER 9342 FURCELLARIA LUMBRICALIS EXTRACT 9343 FURFURAL 9344 FURFURYL PALMITATE 9345 FURFURYL TETRAHYDROPYRANYLADENINE 9346 FURFURYL VALERATE 9347 FUROIC ACID 9348 FUSANUS ACUMINATUS SEED OIL 9349 FUSANUS SPICATUS KERNEL OIL 9350 FUSANUS SPICATUS WOOD EXTRACT 9351 FUSANUS SPICATUS WOOD OIL 9352 FUSCOPORIA OBLIQUA CULTURE FILTRATE 9353 FUSCOPORIA OBLIQUA MYCELIA FERMENT EXTRACT 9354 FUSCOPORIA OBLIQUA SCLEROTIUM EXTRACT 9355 FUSEL OIL 9356 FUSEL WHEAT BRAN/STRAW GLYCOSIDES 9357 FUSIDIUM COCCINEUM FERMENT FILTRATE 9358 GADI IECUR 9359 GADI IECUR OIL 9360 GADUS MORRHUA LIVER OIL 9361 GAILLARDIA ARISTATA EXTRACT 9362 GALACTARIC ACID 9363 GALACTOARABINAN 9364 GALACTOARABINAN HYDROXYPROPYLTRIMONIUM CHLORIDE 9365 GALACTOMYCES FERMENT FILTRATE 9366 GALACTOMYCES/MILK FERMENT FILTRATE 9367 GALACTOMYCES/PHELLINUS LINTEUS EXTRACT FERMENT FILTRATE 9368 GALACTOMYCES/SOYMILK FERMENT FILTRATE 9369 GALACTONOLACTONE 9370 GALACTOOLIGOSACCHARIDES 9371 GALACTOSE 9372 GALACTOSE DEHYDROGENASE 9373 GALACTOSYL FRUCTOSE 9374 GALACTOSYL GLYCEROL 9375 GALACTOSYL SALICYLATE 9376 GALACTURONIC ACID 9377 GALANGAL ACETATE 9378 GALANGIN 9379 GALANTHUS NIVALIS SEED EXTRACT 9380 GALAXAURA RUGOSA EXTRACT 9381 GALAXAURA RUGOSA/SARGASSUM PACIFICUM/TURBINARIA ORNATA EXTRACT 9382 GALDIERIA SULPHURARIA EXTRACT 9383 GALEGA OFFICINALIS EXTRACT 9384 GALENIA AFRICANA LEAF/STEM EXTRACT 9385 GALEOPSIS SEGETUM FLOWER/LEAF/STEM EXTRACT 9386 GALEOPSIS TETRAHIT FLOWER/LEAF/STEM EXTRACT 9387 GALIUM APARINE EXTRACT 9388 GALIUM ODORATUM EXTRACT 9389 GALIUM VERUM EXTRACT 9390 GALLA RHOIS GALLNUT EXTRACT 9391 GALLIC ACID 9392 GALLIUM MALTOLATE 9393 GALLOYL DIPEPTIDE-50 AMIDE 9394 GALLOYL DIPEPTIDE-8 AMIDE 9395 GALLOYL HEXAPEPTIDE-48 9396 GALLOYL NONAPEPTIDE-11 9397 GALLOYL PENTAPEPTIDE-33 9398 GALLOYL SH-NONAPEPTIDE-3 9399 GALLOYL SH-PENTAPEPTIDE-19 9400 GALLOYL SH-PENTAPEPTIDE-4 AMIDE 9401 GALLOYL SH-PENTAPEPTIDE-5 9402 GALLOYL TETRAPEPTIDE-19 9403 GALLOYL TRIPEPTIDE-35 9404 GALLOYL TRIPEPTIDE-47 9405 GALLOYL TRIPEPTIDE-48 9406 GALLOYL TRIPEPTIDE-7 9407 GALLSTONE 9408 GALLUS EXTRACT 9409 GALLYL GLUCOSIDE 9410 GAMMA-CAPROLACTONE 9411 GAMMA-DECALACTONE 9412 GAMMA-DOCOSALACTONE 9413 GAMMA-DODECALACTONE 9414 GAMMA-HEPTALACTONE 9415 GAMMA-METHYLBENZENEHEXANENITRILE 9416 GAMMA-METHYLCINNAMYL ACETATE 9417 GAMMA-METHYLDECALACTONE 9418 GAMMA-METHYLENEDIHYDROCINNAMYL ACETATE 9419 GAMMA-NONALACTONE 9420 GAMMA-OCTALACTONE 9421 GAMMA-TERPINENE 9422 GAMMA-UNDECALACTONE 9423 GAMMA-UNDECENOLACTONE 9424 GAMMA-VALEROLACTONE 9425 GANODERMA AMBOINENSE /APPLE FERMENT EXTRACT FILTRATE 9426 GANODERMA AMBOINENSE EXTRACT 9427 GANODERMA AMBOINENSE FRUITING BODY EXTRACT 9428 GANODERMA AMBOINENSE/APPLE FERMENT EXTRACT FILTRATE 9429 GANODERMA APPLANATUM EXTRACT 9430 GANODERMA APPLANATUM OIL 9431 GANODERMA ATRUM EXTRACT 9432 GANODERMA JAPONICUM EXTRACT 9433 GANODERMA JAPONICUM MYCELIUM FERMENT EXTRACT FILTRATE 9434 GANODERMA LUCIDUM /HOVENIA DULCIS BRANCH/STEM EXTRACT FERMENT MYCELIUM EXTRACT 9435 GANODERMA LUCIDUM EXTRACT 9436 GANODERMA LUCIDUM FERMENT FILTRATE 9437 GANODERMA LUCIDUM FRUITING BODY EXTRACT 9438 GANODERMA LUCIDUM MYCELIUM/PANAX GINSENG ROOT FERMENT EXTRACT FILTRATE 9439 GANODERMA LUCIDUM POWDER 9440 GANODERMA LUCIDUM SPORE EXTRACT 9441 GANODERMA LUCIDUM STEM EXTRACT 9442 GANODERMA LUCIDUM STEM POWDER 9443 GANODERMA LUCIDUM WATER 9444 GANODERMA LUCIDUM/PLATYCODON GRANDIFLORUS ROOT FERMENT EXTRACT FILTRATE 9445 GANODERMA LUCIDUM/SALIX GRACILISTYLA LEAF/STEM FERMENT EXTRACT FILTRATE 9446 GANODERMA LUCIDUM/SALIX GRACILISTYLA STEM FERMENT EXTRACT FILTRATE 9447 GANODERMA NEO-JAPONICUM FRUITING BODY EXTRACT 9448 GANODERMA PFEIFFERI EXTRACT 9449 GANODERMA PFEIFFERI FRUITING BODY EXTRACT 9450 GANODERMA SICHUANENSE EXTRACT 9451 GANODERMA SINENSE EXTRACT 9452 GARCINIA ATROVIRIDIS FRUIT EXTRACT 9453 GARCINIA CAMBOGIA FRUIT EXTRACT 9454 GARCINIA CAMBOGIA PEEL EXTRACT 9455 GARCINIA HUMILIS FRUIT/PEEL/SEED POWDER 9456 GARCINIA HUMILIS PEEL EXTRACT 9457 GARCINIA INDICA FRUIT EXTRACT 9458 GARCINIA INDICA SEED BUTTER 9459 GARCINIA KOLA NUT EXTRACT 9460 GARCINIA MANGOSTANA AMINO ACIDS 9461 GARCINIA MANGOSTANA BARK EXTRACT 9462 GARCINIA MANGOSTANA FRUIT EXTRACT 9463 GARCINIA MANGOSTANA FRUIT JUICE 9464 GARCINIA MANGOSTANA LEAF POWDER 9465 GARCINIA MANGOSTANA PEEL EXTRACT 9466 GARCINIA MANGOSTANA PEEL POWDER 9467 GARCINIA MANGOSTANA PERICARP POWDER 9468 GARCINIA MANGOSTANA SEED OIL 9469 GARCINIA SUBELLIPTICA LEAF EXTRACT 9470 GARDENIA FLORIDA FLOWER EXTRACT 9471 GARDENIA FLORIDA FRUIT EXTRACT 9472 GARDENIA FLORIDA OIL 9473 GARDENIA FLORIDA SEED EXTRACT 9474 GARDENIA JASMINOIDES CALLUS CULTURE 9475 GARDENIA JASMINOIDES FRUIT EXTRACT 9476 GARDENIA JASMINOIDES FRUIT WATER 9477 GARDENIA JASMINOIDES LEAF CELL EXTRACT 9478 GARDENIA JASMINOIDES MERISTEM CELL CULTURE 9479 GARDENIA JASMINOIDES MERISTEM CELL CULTURE EXTRACT 9480 GARDENIA TAITENSIS CALLUS EXTRACT 9481 GARDENIA TAITENSIS CALLUS POWDER 9482 GARDENIA TAITENSIS FLOWER 9483 GARDENIA TAITENSIS FLOWER EXTRACT 9484 GARNET POWDER 9485 GASTRODIA ELATA ROOT EXTRACT 9486 GASTRODIN 9487 GAULTHERIA FRAGRANTISSIMA LEAF OIL 9488 GAULTHERIA PROCUMBENS LEAF EXTRACT 9489 GAULTHERIA PROCUMBENS LEAF OIL 9490 GAULTHERIA YUNNANENSIS BRANCH/LEAF OIL 9491 GAYLUSSACIA BACCATA EXTRACT 9492 GELATIN 9493 GELATIN CROSSPOLYMER 9494 GELATIN/KERATIN AMINO ACIDS/LYSINE HYDROXYPROPYLTRIMONIUM CHLORIDE 9495 GELATIN/LYSINE/POLYACRYLAMIDE HYDROXYPROPYLTRIMONIUM CHLORIDE 9496 GELIDIELLA ACEROSA EXTRACT 9497 GELIDIUM AMANSII EXTRACT 9498 GELIDIUM AMANSII OLIGOSACCHARIDES 9499 GELIDIUM CARTILAGINEUM EXTRACT 9500 GELIDIUM PULCHRUM PROTEIN 9501 GELIDIUM SESQUIPEDALE EXTRACT 9502 GELLAN GUM 9503 GEMFIBROZILOYL PENTAPEPTIDE-43 9504 GENIPA AMERICANA EXTRACT 9505 GENIPA AMERICANA FRUIT EXTRACT 9506 GENIPA AMERICANA FRUIT JUICE 9507 GENISTA TINCTORIA FLOWER/LEAF/STEM EXTRACT 9508 GENISTEIN 9509 GENISTEIN GLUCOSIDE 9510 GENISTEIN METHYL ETHER 9511 GENTIANA ACAULIS FLOWER/LEAF EXTRACT 9512 GENTIANA LUTEA RHIZOME/ROOT 9513 GENTIANA LUTEA RHIZOME/ROOT EXTRACT 9514 GENTIANA LUTEA ROOT EXTRACT 9515 GENTIANA MACROPHYLLA ROOT EXTRACT 9516 GENTIANA PROSTRATA EXTRACT 9517 GENTIANA SCABRA EXTRACT 9518 GENTIANA SCABRA ROOT EXTRACT 9519 GENTIANA SEPTEMFIDA FLOWER/LEAF/STEM EXTRACT 9520 GENTIANA URNULA FLOWER EXTRACT 9521 GENTIANELLA ACHALENSIS EXTRACT 9522 GENTIANELLA ALBOROSEA LEAF EXTRACT 9523 GENTIANELLA AMARELLA FLOWER EXTRACT 9524 GENTIANELLA FLORIDA EXTRACT 9525 GENTIANELLA PARVIFLORA EXTRACT 9526 GENTIANELLA RIOJAE EXTRACT 9527 GEPHYROCAPSA OCEANICA EXTRACT 9528 GERAEA CANESCENS FLOWER EXTRACT 9529 GERANIAL 9530 GERANIC ACID 9531 GERANIOL 9532 GERANIUM CANTABRIGIENSE FLOWER/LEAF EXTRACT 9533 GERANIUM CANTABRIGIENSE HYBRID FLOWER/LEAF EXTRACT 9534 GERANIUM MACRORRHIZUM FLOWER/LEAF/STEM OIL 9535 GERANIUM MACRORRHIZUM HERB EXTRACT 9536 GERANIUM MACRORRHIZUM HERB OIL 9537 GERANIUM MACULATUM EXTRACT 9538 GERANIUM MACULATUM OIL 9539 GERANIUM NEPALENSE EXTRACT 9540 GERANIUM ROBERTIANUM EXTRACT 9541 GERANIUM SIBIRICUM EXTRACT 9542 GERANIUM SYLVATICUM EXTRACT 9543 GERANIUM THUNBERGII EXTRACT 9544 GERANIUM THUNBERGII FLOWER/LEAF/STEM EXTRACT 9545 GERANYL ACETATE 9546 GERANYL ACETOACETATE 9547 GERANYL ACETONE 9548 GERANYL BENZOATE 9549 GERANYL BUTYRATE 9550 GERANYL CROTONATE 9551 GERANYL ETHYL ETHER 9552 GERANYL FORMATE 9553 GERANYL HEXANOATE 9554 GERANYL ISOBUTYRATE 9555 GERANYL ISOVALERATE 9556 GERANYL LINALOOL 9557 GERANYL NONANOATE 9558 GERANYL PHENYLACETATE 9559 GERANYL PROPIONATE 9560 GERANYL TIGLATE 9561 GERANYLGERANIOL 9562 GERANYLGERANYLISOPROPANOL 9563 GERANYLOXYACETALDEHYDE 9564 GERMANIUM CITRATE 9565 GERMANIUM DIOXIDE 9566 GERMANIUM LACTATE 9567 GERMINATED CARTHAMUS TINCTORIUS SEED/PLANTAGO ASIATICA SEED/NELUMBO NUCIFERA SEED/PSORALEA CORYLIFOLIA SEED/ALLIUM TUBEROSUM SEED/BRASSICA CAMPESTRIS SEED/ZIZIPHUS JUJUBA FRUIT/ASTRAGALUS MEMBRANACEUS ROOT/PLATYCODON GRANDIFLORUM ROOT/POLYGONUM MULTIFLORUM/ANGELICA GIGAS/VELVET/PORIA COCOS/LYCIUM CHINENSE FRUIT/PANAX GINSENG ROOT/EUCOMMIA ULMOIDES BARK/TRIBULUS TERRESTRIS FRUIT/POLYGALA TENUIFOLIA ROOT/DENDROBIUM NOBILE/ACHYRANTHES JAPONICA/EPIMEDIUM KOREANUM/REHMANNIA GLUTINOSA ROOT/CORNUS OFFICINALIS FRUIT/RUBUS COREANUS FRUIT/MORINDA CITRIFOLIA/ALPINIA OXYPHYLLA SEED EXTRACT 9568 GERMINATED CARTHAMUS TINCTORIUS SEED/PLANTAGO ASIATICA SEED/NELUMBO NUCIFERA SEED/PSORALEA CORYLIFOLIA SEED/ALLIUM TUBEROSUM SEED/BRASSICA CAMPESTRIS SEED/ZIZYPHUS JUJUBA FRUIT/ASTRAGALUS MEMBRANACEUS ROOT/PLATYCODON GRANDIFLORUS ROOT/POLYGONUM MULTIFLORUM/ANGELICA GIGAS/VELVET/PORIA COCOS/LYCIUM CHINENSE FRUIT/PANAX GINSENG ROOT/EUCOMMIA ULMOIDES BARK/TRIBULUS TERRESTRIS FRUIT/POLYGALA TENUIFOLIA ROOT/DENDROBIUM NOBILE/ACHYRANTHES JAPONICA/EPIMEDIUM KOREANUM/REHMANNIA GLUTINOSA ROOT/CORNUS OFFICINALIS FRUIT/RUBUS COREANUS FRUIT/MORINDA CITRIFOLIA/ALPINIA OXYPHYLLA SEED EXTRACT 9569 GERMINATED GLYCINE MAX SEED EXTRACT 9570 GERMINATED ORYZA SATIVA GRAIN 9571 GERMINATED PANAX GINSENG SEED EXTRACT 9572 GEROTINE 9573 GEUM ALEPPICUM EXTRACT 9574 GEUM RIVALE EXTRACT 9575 GEUM URBANUM EXTRACT 9576 GEUM URBANUM ROOT EXTRACT 9577 GEVUINA AVELLANA OIL 9578 GEVUINA AVELLANA SEED OIL 9579 GHATTI GUM 9580 GIBBERELLIC ACID 9581 GIGARTINA SKOTTSBERGII EXTRACT 9582 GIGARTINA STELLATA EXTRACT 9583 GIGARTINA STELLATA/KAPPAPHYCUS ALVAREZII EXTRACT 9584 GINKGO BIFLAVONES 9585 GINKGO BILOBA CALLUS CULTURE EXTRACT 9586 GINKGO BILOBA LEAF 9587 GINKGO BILOBA LEAF CELL EXTRACT 9588 GINKGO BILOBA LEAF EXTRACT 9589 GINKGO BILOBA LEAF POWDER 9590 GINKGO BILOBA LEAF WATER 9591 GINKGO BILOBA LEAF/LINUM USITATISSIMUM SEED EXTRACT 9592 GINKGO BILOBA MERISTEM CELL 9593 GINKGO BILOBA MERISTEM CELL CULTURE CONDITIONED MEDIA 9594 GINKGO BILOBA NUT EXTRACT 9595 GINKGO BILOBA NUT/GLYCYRRHIZA URALENSIS ROOT/LEONURUS JAPONICUS/PSILOTUM NUDUM/PINUS KORAIENSIS LEAF FERMENT EXTRACT 9596 GINKGO BILOBA ROOT EXTRACT 9597 GINKGO LEAF TERPENOIDS 9598 GINSENG HYDROXYPROPYLTRIMONIUM CHLORIDE 9599 GINSENOSIDES 9600 GLABRIDIN 9601 GLANDULARIA TENERA FLOWER/LEAF/STEM EXTRACT 9602 GLASS 9603 GLASS BEADS 9604 GLAUCINE 9605 GLAUCIUM FLAVUM LEAF EXTRACT 9606 GLECHOMA HEDERACEA EXTRACT 9607 GLECHOMA HEDERACEA FLOWER/LEAF/STEM EXTRACT 9608 GLEDITSIA AUSTRALIS EXTRACT 9609 GLEDITSIA AUSTRALIS FRUIT EXTRACT 9610 GLEDITSIA AUSTRALIS SEED EXTRACT 9611 GLEDITSIA AUSTRALIS THORN EXTRACT 9612 GLEDITSIA FERA POD EXTRACT 9613 GLEDITSIA JAPONICA FRUIT EXTRACT 9614 GLEDITSIA TRIACANTHOS SEED EXTRACT 9615 GLEDITSIA TRIACANTHOS WOOD EXTRACT 9616 GLEHNIA LITTORALIS EXTRACT 9617 GLIADIN 9618 GLIRICIDIA SEPIUM LEAF EXTRACT 9619 GLOBULARIA ALYPUM LEAF EXTRACT 9620 GLOBULARIA CORDIFOLIA CALLUS CULTURE EXTRACT 9621 GLOIOPELTIS FURCATA EXTRACT 9622 GLOIOPELTIS TENAX EXTRACT 9623 GLOIOPELTIS TENAX POWDER 9624 GLUCAMINE 9625 GLUCARIC ACID 9626 GLUCAROLACTONE 9627 GLUCOHEPTONIC ACID 9628 GLUCOHEPTONOLACTONE 9629 GLUCOMANNAN 9630 GLUCOMANNAN HYDROXYPROPYLTRIMONIUM CHLORIDE 9631 GLUCONACETOBACTER XYLINUS FERMENT FILTRATE EXTRACT 9632 GLUCONAMIDO AMODIMETHICONE 9633 GLUCONAMIDOPROPYL AMINOPROPYL DIMETHICONE 9634 GLUCONIC ACID 9635 GLUCONOBACTER FERMENT FILTRATE 9636 GLUCONOBACTER/HONEY FERMENT FILTRATE 9637 GLUCONOLACTONE 9638 GLUCOSAMINE 9639 GLUCOSAMINE ASCORBATE 9640 GLUCOSAMINE HCL 9641 GLUCOSAMINE SALICYLATE 9642 GLUCOSAMINE SULFATE 9643 GLUCOSAMINE THIOCTATE 9644 GLUCOSE 9645 GLUCOSE GLUTAMATE 9646 GLUCOSE OXIDASE 9647 GLUCOSE PENTAACETATE 9648 GLUCOSE PENTAISOVALERATE 9649 GLUCOSYL CERAMIDE 9650 GLUCOSYL CERAMIDE NP 9651 GLUCOSYL HESPERIDIN 9652 GLUCOSYL NARINGIN 9653 GLUCOSYL PENTAGALLATE 9654 GLUCOSYL RESVERATROL 9655 GLUCOSYL STEVIOSIDE 9656 GLUCOSYLRUTIN 9657 GLUCURONIC ACID 9658 GLUCURONOLACTONE 9659 GLUTAMIC ACID 9660 GLUTAMINE 9661 GLUTAMOYL AMINOGUANIDINE 9662 GLUTAMYL HYDROXYPHENYLHYDRAZIDE 9663 GLUTAMYLAMIDOETHYL IMIDAZOLE 9664 GLUTAMYLAMIDOETHYL INDOLE 9665 GLUTARAL 9666 GLUTARIC ACID 9667 GLUTATHIONE 9668 GLUTATHIONE PALMITAMIDE 9669 GLYCEOLLINS 9670 GLYCERETH-12 9671 GLYCERETH-17 COCOATE 9672 GLYCERETH-17 TALLOWATE 9673 GLYCERETH-18 9674 GLYCERETH-18 BENZOATE 9675 GLYCERETH-18 ETHYLHEXANOATE 9676 GLYCERETH-2 COCOATE 9677 GLYCERETH-20 9678 GLYCERETH-20 BENZOATE 9679 GLYCERETH-20 COCOATE 9680 GLYCERETH-20 STEARATE 9681 GLYCERETH-25 PCA ISOSTEARATE 9682 GLYCERETH-26 9683 GLYCERETH-26 CAPRYLATE 9684 GLYCERETH-26 PHOSPHATE 9685 GLYCERETH-3 9686 GLYCERETH-3 CAPRYLATE/CAPRATE 9687 GLYCERETH-3 SOYATE 9688 GLYCERETH-3 SUNFLOWERATE 9689 GLYCERETH-31 9690 GLYCERETH-5 COCOATE 9691 GLYCERETH-5 LACTATE 9692 GLYCERETH-6 C10-18 ACIDATE 9693 GLYCERETH-6 LAURATE 9694 GLYCERETH-6 TRICOCOATE 9695 GLYCERETH-6 TRIISOSTEARATE 9696 GLYCERETH-6 TRIOLEATE 9697 GLYCERETH-7 9698 GLYCERETH-7 BENZOATE 9699 GLYCERETH-7 CAPRYLATE/CAPRATE 9700 GLYCERETH-7 COCOATE 9701 GLYCERETH-7 DIISONONANOATE 9702 GLYCERETH-7 GLYCOLATE 9703 GLYCERETH-7 HYDROXYSTEARATE/IPDI COPOLYMER 9704 GLYCERETH-7 LACTATE 9705 GLYCERETH-7 TRIACETATE 9706 GLYCERETH-7 TRIMETHYL ETHER 9707 GLYCERETH-7/IPDI COPOLYMER 9708 GLYCERETH-8 9709 GLYCERETH-8 HYDROXYSTEARATE 9710 GLYCERIN 9711 GLYCERIN DIMETHYL ETHER 9712 GLYCERIN METHYL ETHER 9713 GLYCERIN/DIMER DILINOLEATE COPOLYMER 9714 GLYCERIN/ISOPHTHALIC ACID COPOLYMER CASTORATE 9715 GLYCERIN/MA/ROSIN ACID COPOLYMER 9716 GLYCERIN/OXYBUTYLENE COPOLYMER STEARYL ETHER 9717 GLYCERIN/PHTHALIC ACID COPOLYMER 9718 GLYCERIN/PHTHALIC ACID COPOLYMER CASTORATE 9719 GLYCERIN/PHTHALIC ACID COPOLYMER HYDROXYPROPYL C9-11 ISOALKYL ACIDATE 9720 GLYCERIN/SUCCINIC ACID COPOLYMER CASTORATE 9721 GLYCEROL FORMAL 9722 GLYCEROPHOSPHOCHOLINE 9723 GLYCEROPHOSPHOINOSITOL ARGININE 9724 GLYCEROPHOSPHOINOSITOL CHOLINE 9725 GLYCEROPHOSPHOINOSITOL LYSINE 9726 GLYCERYL ABIETATE 9727 GLYCERYL ABIETATE/MALEATE 9728 GLYCERYL ACETATE 9729 GLYCERYL ACRYLATE/ACRYLIC ACID COPOLYMER 9730 GLYCERYL ADIPATE 9731 GLYCERYL ALGINATE 9732 GLYCERYL ALLYL ETHER 9733 GLYCERYL ARACHIDATE 9734 GLYCERYL ARACHIDONATE 9735 GLYCERYL ASCORBATE 9736 GLYCERYL BEHENATE 9737 GLYCERYL BEHENATE/EICOSADIOATE 9738 GLYCERYL BETAINE/POLYACRYLIC ACID ESTERS 9739 GLYCERYL CAPRATE 9740 GLYCERYL CAPRYL ETHER 9741 GLYCERYL CAPRYLATE 9742 GLYCERYL CAPRYLATE/CAPRATE 9743 GLYCERYL CHROMONYL ETHER 9744 GLYCERYL CITRATE CROSSPOLYMER 9745 GLYCERYL CITRATE/LACTATE/LINOLEATE/OLEATE 9746 GLYCERYL COCOATE 9747 GLYCERYL COCOATE/CITRATE/LACTATE 9748 GLYCERYL COCOYL LEUCINATE 9749 GLYCERYL COLLAGENATE 9750 GLYCERYL DIARACHIDATE 9751 GLYCERYL DIBEHENATE 9752 GLYCERYL DIBEHENATE/HYDROGENATED ROSINATE 9753 GLYCERYL DIERUCATE 9754 GLYCERYL DIETHYLSILOXANES 9755 GLYCERYL DIFERULATE 9756 GLYCERYL DIHYDROXYSTEARATE 9757 GLYCERYL DI-HYDROXYSTEARATE 9758 GLYCERYL DIISOPALMITATE 9759 GLYCERYL DIISOSTEARATE 9760 GLYCERYL DIISOSTEARATE/HYDROGENATED ROSINATE 9761 GLYCERYL DILAURATE 9762 GLYCERYL DILINOLEATE 9763 GLYCERYL DIMALTODEXTRIN 9764 GLYCERYL DIMETHACRYLATE 9765 GLYCERYL DIMETHYLSILOXANES 9766 GLYCERYL DIMYRISTATE 9767 GLYCERYL DIMYRISTATE/HYDROGENATED ROSINATE 9768 GLYCERYL DIOLEATE 9769 GLYCERYL DIOLEATE/LINOLEATE/LINOLENATE 9770 GLYCERYL DIPALMITATE 9771 GLYCERYL DIPALMITOLEATE 9772 GLYCERYL DIRETINOATE 9773 GLYCERYL DIRICINOLEATE 9774 GLYCERYL DIRICINOLEATE/IPDI COPOLYMER 9775 GLYCERYL DISTEARATE 9776 GLYCERYL ERUCATE 9777 GLYCERYL ETHYLHEXANOATE 9778 GLYCERYL ETHYLHEXANOATE DIMETHOXYCINNAMATE 9779 GLYCERYL ETHYLHEXANOATE/STEARATE/ADIPATE 9780 GLYCERYL GLUCOSIDE 9781 GLYCERYL GLYCYRRHETINATE 9782 GLYCERYL HEPTANOATE 9783 GLYCERYL HYDROGENATED RAPESEEDATE 9784 GLYCERYL HYDROGENATED ROSINATE 9785 GLYCERYL HYDROGENATED SOYATE 9786 GLYCERYL HYDROXYPROPYL STEARDIMONIUM CHLORIDE 9787 GLYCERYL HYDROXYSTEARATE 9788 GLYCERYL HYDROXYSTEARATE/OLEATE ESTERS 9789 GLYCERYL ISOPALMITATE 9790 GLYCERYL ISOSTEARATE 9791 GLYCERYL ISOSTEARATE/MYRISTATE 9792 GLYCERYL ISOSTEARATES 9793 GLYCERYL ISOTRIDECANOATE/STEARATE/ADIPATE 9794 GLYCERYL LACTATE 9795 GLYCERYL LANOLATE 9796 GLYCERYL LAURATE 9797 GLYCERYL LAURATE DIACETATE 9798 GLYCERYL LAURATE SE 9799 GLYCERYL LAURATE/OLEATE 9800 GLYCERYL LAURYL ETHER 9801 GLYCERYL LINOLEATE 9802 GLYCERYL LINOLENATE 9803 GLYCERYL METHACRYLATE 9804 GLYCERYL MONTANATE 9805 GLYCERYL MYRISTATE 9806 GLYCERYL MYRISTYL LAUROYL GLUTAMATE 9807 GLYCERYL OLEATE 9808 GLYCERYL OLEATE CITRATE 9809 GLYCERYL OLEATE SE 9810 GLYCERYL OLEATE/ELAIDATE 9811 GLYCERYL OLIVATE 9812 GLYCERYL OLIVATE OLEATE ESTOLIDES 9813 GLYCERYL PABA 9814 GLYCERYL PALMITATE 9815 GLYCERYL PALMITATE LACTATE 9816 GLYCERYL PALMITATE/STEARATE 9817 GLYCERYL PALMITOLEATE 9818 GLYCERYL PENTADECANOATE 9819 GLYCERYL POLYACRYLATE 9820 GLYCERYL POLYISOBUTENYLSUCCINATE 9821 GLYCERYL POLYMETHACRYLATE 9822 GLYCERYL PPG-16/SMDI HEA/HYDROXYISOPROPYL METHACRYLATE 9823 GLYCERYL RICINOLEATE 9824 GLYCERYL RICINOLEATE SE 9825 GLYCERYL ROSINATE 9826 GLYCERYL SESQUIOLEATE 9827 GLYCERYL STARCH 9828 GLYCERYL STEARATE 9829 GLYCERYL STEARATE CITRATE 9830 GLYCERYL STEARATE DIACETATE 9831 GLYCERYL STEARATE DIMER DILINOLEATE COPOLYMER 9832 GLYCERYL STEARATE LACTATE 9833 GLYCERYL STEARATE SE 9834 GLYCERYL STEARATE SUCCINATE 9835 GLYCERYL STEARATE/ACETATE 9836 GLYCERYL STEARATE/MALATE 9837 GLYCERYL STEARATES 9838 GLYCERYL TALLOWATE 9839 GLYCERYL TETRAHYDROFARNESYLACETATE 9840 GLYCERYL THIOGLYCOLATE 9841 GLYCERYL THIOPROPIONATE 9842 GLYCERYL TRIACETYL HYDROXYSTEARATE 9843 GLYCERYL TRIACETYL RICINOLEATE 9844 GLYCERYL TRIBEHENATE/ISOSTEARATE/EICOSANDIOATE 9845 GLYCERYL TRI-HYDROGENATED ROSINATE 9846 GLYCERYL TRIPALMATE/PALM KERNELATE/OLIVATE/MACADAMIATE/RAPESEEDATE 9847 GLYCERYL UNDECYL DIMETHICONE 9848 GLYCERYL UNDECYLENATE 9849 GLYCERYL/ERYTHORBYL LAURATES 9850 GLYCERYL/POLYGLYCERYL-6 ISOSTEARATE/BEHENATE ESTERS 9851 GLYCERYL/SORBITOL OLEATE/HYDROXYSTEARATE 9852 GLYCERYLAMIDOETHYL METHACRYLATE/STEARYL METHACRYLATE COPOLYMER 9853 GLYCERYLHYDROXYPROPYL LAURDIMONIUM CHLORIDE 9854 GLYCERYLHYDROXYPROPYL STEARDIMONIUM CHLORIDE 9855 GLYCIDOXY DIMETHICONE 9856 GLYCIDOXYPROPYL POLYSILSESQUIOXANE 9857 GLYCIDOXYPROPYL SILANETRIOL 9858 GLYCIDOXYPROPYL TRIMETHOXYSILANE 9859 GLYCIDOXYPROPYL TRIMETHOXYSILANE/PEI-250 CROSSPOLYMER FLUORESCENT BRIGHTENER 230 SALT 9860 GLYCIDYL C8-11 ACIDATE/GLYCERIN/PHTHALIC ANHYDRIDE COPOLYMER 9861 GLYCIDYL NEODECANOATE/PHTHALIC ANHYDRIDE/TMP CROSSPOLYMER 9862 GLYCINE 9863 GLYCINE HCL 9864 GLYCINE MAX ADVENTITIOUS ROOT EXTRACT 9865 GLYCINE MAX CALLUS CULTURE 9866 GLYCINE MAX CALLUS CULTURE EXTRACT 9867 GLYCINE MAX CALLUS EXTRACT 9868 GLYCINE MAX FIBER 9869 GLYCINE MAX FLOWER/LEAF/STEM JUICE 9870 GLYCINE MAX LEAF CELL EXTRACT 9871 GLYCINE MAX LEAF EXTRACT 9872 GLYCINE MAX OIL 9873 GLYCINE MAX PHYTOPLACENTA CONDITIONED MEDIA 9874 GLYCINE MAX PHYTOPLACENTA EXTRACT 9875 GLYCINE MAX POLYPEPTIDE 9876 GLYCINE MAX PULP 9877 GLYCINE MAX ROOT EXTRACT 9878 GLYCINE MAX SEED EXTRACT 9879 GLYCINE MAX SEED POWDER 9880 GLYCINE MAX SEEDCAKE EXTRACT 9881 GLYCINE MAX SEEDCOAT EXTRACT 9882 GLYCINE MAX SPROUT EXTRACT 9883 GLYCINE MAX SYMBIOSOME EXTRACT 9884 GLYCINE SOJA EXTRACT 9885 GLYCINE SOJA FIBER 9886 GLYCINE SOJA FLOUR 9887 GLYCINE SOJA GERM EXTRACT 9888 GLYCINE SOJA HULL 9889 GLYCINE SOJA LIPIDS 9890 GLYCINE SOJA OIL 9891 GLYCINE SOJA OIL UNSAPONIFIABLES 9892 GLYCINE SOJA PEPTIDE 9893 GLYCINE SOJA PHYTOPLACENTA EXTRACT 9894 GLYCINE SOJA PROTEIN 9895 GLYCINE SOJA SEED 9896 GLYCINE SOJA SEED EXTRACT 9897 GLYCINE SOJA SEED POWDER 9898 GLYCINE SOJA SEED WATER 9899 GLYCINE SOJA SEEDCAKE EXTRACT 9900 GLYCINE SOJA SPROUT EXTRACT 9901 GLYCINE SOJA STEROLS 9902 GLYCINE TOMENTELLA ROOT EXTRACT 9903 GLYCOFUROL 9904 GLYCOGEN 9905 GLYCOL 9906 GLYCOL CETEARATE 9907 GLYCOL DIBEHENATE 9908 GLYCOL DIETHYLHEXANOATE 9909 GLYCOL DILAURATE 9910 GLYCOL DIMETHACRYLATE 9911 GLYCOL DIMETHACRYLATE CROSSPOLYMER 9912 GLYCOL DIMETHACRYLATE/VINYL ALCOHOL CROSSPOLYMER 9913 GLYCOL DIOLEATE 9914 GLYCOL DIPALMATE/PALM KERNELATE/OLIVATE/MACADAMIATE 9915 GLYCOL DIPALMATE/RAPESEEDATE/SOYATE 9916 GLYCOL DIPIVALATE 9917 GLYCOL DISTEARATE 9918 GLYCOL DITALLOWATE 9919 GLYCOL ETHYLHEXANOATE 9920 GLYCOL HEMA-METHACRYLATE 9921 GLYCOL HYDROXYSTEARATE 9922 GLYCOL MONTANATE 9923 GLYCOL OLEATE 9924 GLYCOL PALMITATE 9925 GLYCOL RICINOLEATE 9926 GLYCOL ROSINATE 9927 GLYCOL SALICYLATE 9928 GLYCOL STEARATE 9929 GLYCOL STEARATE SE 9930 GLYCOL TALLATE 9931 GLYCOL/BUTYLENE GLYCOL MONTANATE 9932 GLYCOL/NEOPENTYL GLYCOL/PHTHALIC ANHYDRIDE COPOLYMER BENZOATE 9933 GLYCOL/SEBACIC ACID COPOLYMER 9934 GLYCOLAMIDE STEARATE 9935 GLYCOLIC ACID 9936 GLYCOLIDE 9937 GLYCOLIPIDS 9938 GLYCOPROTEINS 9939 GLYCOSAMINOGLYCANS 9940 GLYCOSPHINGOLIPIDS 9941 GLYCOSYL TREHALOSE 9942 GLYCOSYL TREHALOSE HYDROXYPROPYLTRIMONIUM CHLORIDE 9943 GLYCYL SH-OLIGOPEPTIDE-4 9944 GLYCYL TYROSINE 9945 GLYCYRRHETINIC ACID 9946 GLYCYRRHETINYL STEARATE 9947 GLYCYRRHIZA GLABRA CALLUS CULTURE EXTRACT 9948 GLYCYRRHIZA GLABRA LEAF EXTRACT 9949 GLYCYRRHIZA GLABRA MERISTEM CELL CULTURE 9950 GLYCYRRHIZA GLABRA MERISTEM CELL CULTURE EXTRACT 9951 GLYCYRRHIZA GLABRA RHIZOME/ROOT 9952 GLYCYRRHIZA GLABRA RHIZOME/ROOT EXTRACT 9953 GLYCYRRHIZA GLABRA ROOT 9954 GLYCYRRHIZA GLABRA ROOT EXTRACT 9955 GLYCYRRHIZA GLABRA ROOT JUICE 9956 GLYCYRRHIZA GLABRA ROOT OIL 9957 GLYCYRRHIZA GLABRA ROOT POWDER 9958 GLYCYRRHIZA GLABRA ROOT WATER 9959 GLYCYRRHIZA GLABRA ROOT/SUCROSE FERMENT EXTRACT FILTRATE 9960 GLYCYRRHIZA GLABRA STEM EXTRACT 9961 GLYCYRRHIZA INFLATA ROOT EXTRACT 9962 GLYCYRRHIZA PALLIDIFLORA ROOT EXTRACT 9963 GLYCYRRHIZA URALENSIS EXTRACT 9964 GLYCYRRHIZA URALENSIS ROOT EXTRACT 9965 GLYCYRRHIZA URALENSIS ROOT PRENYLFLAVONOIDS 9966 GLYCYRRHIZA URALENSIS SPROUT EXTRACT 9967 GLYCYRRHIZIC ACID 9968 GLYOXAL 9969 GLYOXYLIC ACID 9970 GLYOXYLOYL CARBOCYSTEINE 9971 GLYOXYLOYL CYSTEINE 9972 GLYOXYLOYL HYDROLYZED WHEAT PROTEIN/SERICIN 9973 GLYOXYLOYL KERATIN AMINO ACIDS 9974 GMELINA ARBOREA ROOT EXTRACT 9975 GMELINA ARBOREA ROOT POWDER 9976 GNAPHALIUM AFFINE EXTRACT 9977 GNAPHALIUM AFFINE FLOWER/LEAF/STEM EXTRACT 9978 GNAPHALIUM LEONTOPODIUM FLOWER EXTRACT 9979 GNAPHALIUM LEONTOPODIUM FLOWER/LEAF/STEM WATER 9980 GNAPHALIUM POLYCEPHALUM EXTRACT 9981 GNETUM GNEMON SEED EXTRACT 9982 GOAT BUTTER 9983 GOAT FAT 9984 GOAT MILK 9985 GOAT MILK EXTRACT 9986 GOLD 9987 GOLD THIOCTATE 9988 GOLD THIOETHYLAMINO HYALURONIC ACID 9989 GOLD ZEOLITE 9990 GOMPHRENA GLOBOSA FLOWER EXTRACT 9991 GOMPHRENA OFFICINALIS ROOT EXTRACT 9992 GONDOIC ACID 9993 GORGONIA EXTRACT 9994 GOSSYPETIN PENTAACETATE 9995 GOSSYPIUM ARBOREUM LEAF CELL EXTRACT 9996 GOSSYPIUM HERBACEUM 9997 GOSSYPIUM HERBACEUM BUD EXTRACT 9998 GOSSYPIUM HERBACEUM CALLUS CULTURE 9999 GOSSYPIUM HERBACEUM CALLUS EXTRACT 10000 GOSSYPIUM HERBACEUM CALLUS POWDER 10001 GOSSYPIUM HERBACEUM EXTRACT 10002 GOSSYPIUM HERBACEUM FLOWER EXTRACT 10003 GOSSYPIUM HERBACEUM FLOWER WATER 10004 GOSSYPIUM HERBACEUM FRUIT WATER 10005 GOSSYPIUM HERBACEUM LEAF EXTRACT 10006 GOSSYPIUM HERBACEUM POWDER 10007 GOSSYPIUM HERBACEUM ROOT EXTRACT 10008 GOSSYPIUM HERBACEUM SEED 10009 GOSSYPIUM HERBACEUM SEED EXTRACT 10010 GOSSYPIUM HERBACEUM SEED OIL 10011 GOSSYPIUM HERBACEUM SEEDCAKE EXTRACT 10012 GOSSYPIUM HIRSUTUM EXTRACT 10013 GOSSYPIUM HIRSUTUM SEED EXTRACT 10014 GOSSYPIUM HIRSUTUM SEED OIL 10015 GRACILARIA CONFERTA POWDER 10016 GRACILARIA VERMICULOPHYLLA EXTRACT 10017 GRACILARIA VERRUCOSA EXTRACT 10018 GRACILARIOPSIS CHORDA EXTRACT 10019 GRAPE SEED OIL GLYCERETH-8 ESTERS 10020 GRAPE SEED OIL PEG-8 ESTERS 10021 GRAPE SEED OIL POLYGLYCERYL-6 ESTERS 10022 GRAPE/LINSEED/OLIVE/SUNFLOWER GLYCERIDES 10023 GRASS-HAY HERB EXTRACT 10024 GRASS-HAY HERB OIL 10025 GRATELOUPIA ELLIPTICA EXTRACT 10026 GRATELOUPIA LIVIDA POWDER 10027 GRATELOUPIA SPARSA EXTRACT 10028 GREVILLEA ROBUSTA FLOWER EXTRACT 10029 GREVILLEA SPECIOSA FLOWER EXTRACT 10030 GREYIA FLANAGANII LEAF EXTRACT 10031 GREYIA RADLKOFERI LEAF EXTRACT 10032 GRIFFONIA SIMPLICIFOLIA SEED EXTRACT 10033 GRIFOLA FRONDOSA /(ACORUS GRAMINEUS/CODONOPSIS LANCEOLATA) ROOT/TORREYA NUCIFERA FRUIT/(MORUS ALBA/ACANTHOPANAX KOREANUM) BARK FERMENT FILTRATE 10034 GRIFOLA FRONDOSA /(PANAX GINSENG/REHMANNIA GLUTINOSA/GLYCYRRHIZA URALENSIS/ANGELICA GIGAS/OPHIOPOGON JAPONICUS/ATRACTYLODES MACROCEPHALA/ASTRAGALUS MEMBRANACEUS) ROOT/ RICE SEED/CITRUS UNSHIU PEEL/CARTHAMUS TINCTORIUS FLOWER FERMENT FILTRATE 10035 GRIFOLA FRONDOSA /(PANAX GINSENG/REHMANNIA GLUTINOSA/GLYCYRRHIZA URALENSIS/ANGELICA GIGAS/OPHIOPOGON JAPONICUS/ATRACTYLODES MACROCEPHALA/ASTRAGALUS MEMBRANACEUS) ROOT/ RICE SEED/CITRUS UNSHIU PEEL/CARTHAMUS TINCTORIUS SEED OIL FERMENT FILTRATE 10036 GRIFOLA FRONDOSA /(PANAX GINSENG/REHMANNIA GLUTINOSA/GLYCYRRHIZA URALENSIS/ANGELICA GIGAS/OPHIOPOGON JAPONICUS/ATRACTYLODES MACROCEPHALA/ASTRAGALUS MEMBRANACEUS) ROOT/RICE SEED/CITRUS UNSHIU PEEL/CARTHAMUS TINCTORIUS FLOWER FERMENT FILTRATE EXTRACT 10037 GRIFOLA FRONDOSA /(REHMANNIA GLUTINOSA/GLYCYRRHIZA URALENSIS/ANGELICA GIGAS/OPHIOPOGON JAPONICUS/ATRACTYLODES MACROCEPHALA/ASTRAGALUS MEMBRANACEUS) ROOT/CARTHAMUS TINCTORIUS FLOWER/ RICE SEED/CITRUS UNSHIU PEEL FERMENT FILTRATE EXTRACT 10038 GRIFOLA FRONDOSA /ARCTIUM LAPPA FRUIT EXTRACT FERMENT FILTRATE 10039 GRIFOLA FRONDOSA /LICORICE ROOT EXTRACT FERMENT FILTRATE 10040 GRIFOLA FRONDOSA /OPHIOGLOSSUM VULGATUM EXTRACT FERMENT FILTRATE 10041 GRIFOLA FRONDOSA /PANAX GINSENG EXTRACT FERMENT FILTRATE 10042 GRIFOLA FRONDOSA EXTRACT 10043 GRIFOLA FRONDOSA FRUITING BODY EXTRACT 10044 GRIFOLA FRONDOSA MYCELIUM FERMENT FILTRATE EXTRACT 10045 GRIFOLA FRONDOSA MYCELIUM/ARENARIA KANSUENSIS EXTRACT FERMENT FILTRATE 10046 GRIFOLA FRONDOSA MYCELIUM/STELLARIA ALSINE EXTRACT FERMENT FILTRATE 10047 GRIFOLA FRONDOSA ROOT/ RICE SEED/CITRUS UNSHIU PEEL/CARTHAMUS TINCTORIUS FLOWER FERMENT FILTRATE 10048 GRIFOLA FRONDOSA ROOT/ RICE SEED/CITRUS UNSHIU PEEL/CARTHAMUS TINCTORIUS SEED OIL FERMENT FILTRATE 10049 GRIFOLA FRONDOSA ROOT/CARTHAMUS TINCTORIUS FLOWER/ RICE SEED/CITRUS UNSHIU PEEL FERMENT FILTRATE EXTRACT 10050 GRIFOLA FRONDOSA ROOT/RICE SEED/CITRUS UNSHIU PEEL/CARTHAMUS TINCTORIUS FLOWER FERMENT FILTRATE EXTRACT 10051 GRIFOLA FRONDOSA/ARCTIUM LAPPA FRUIT EXTRACT FERMENT FILTRATE 10052 GRIFOLA FRONDOSA/ILEX PARAGUARIENSIS LEAF EXTRACT FERMENT FILTRATE 10053 GRIFOLA FRONDOSA/OPHIOGLOSSUM VULGATUM EXTRACT FERMENT FILTRATE 10054 GRIFOLIA FRONDOSA MYCELIUM FERMENT FILTRATE EXTRACT 10055 GRINDELIA CAMPORUM EXTRACT 10056 GRINDELIA CAMPORUM FLOWER/LEAF 10057 GRINDELIA HUMILIS EXTRACT 10058 GRINDELIA HUMILIS LEAF 10059 GRINDELIA ROBUSTA EXTRACT 10060 GUAIACOL 10061 GUAIACOL ACETATE 10062 GUAIACOL PHENYLACETATE 10063 GUAIACUM OFFICINALE EXTRACT ACETYLATED-SULFATED 10064 GUAIACUM OFFICINALE WOOD EXTRACT 10065 GUAIACUM OFFICINALE WOOD OIL 10066 GUAIACUM SANCTUM GUM EXTRACT 10067 GUAIACUM SANCTUM GUM OIL 10068 GUAIAZULENE 10069 GUAIENE 10070 GUANIDINE CARBONATE 10071 GUANIDINE CARBONATE/HDI ISOCYANURATE TRIMER/MDI CROSSPOLYMER 10072 GUANIDINE FERULAMIDE 10073 GUANIDINE HCL 10074 GUANIDINE PHOSPHATE 10075 GUANIDINOPENTYL PHENYLISOXAZOLECARBOXAMIDE 10076 GUANINE 10077 GUANOSINE 10078 GUANYLCYSTAMINE HBR 10079 GUAR HYDROXYPROPYLTRIMONIUM CHLORIDE 10080 GUAZUMA ULMIFOLIA EXTRACT 10081 GUAZUMA ULMIFOLIA LEAF EXTRACT 10082 GUIZOTIA ABYSSINICA SEED OIL 10083 GUTTA PERCHA 10084 GYMNANTHEMUM AMYGDALINUM LEAF 10085 GYMNANTHEMUM AMYGDALINUM LEAF EXTRACT 10086 GYMNASTER SAVATIERI EXTRACT 10087 GYMNEMA SYLVESTRE CELL CULTURE EXTRACT 10088 GYMNEMA SYLVESTRE LEAF EXTRACT 10089 GYMNEMA SYLVESTRE LEAF POWDER 10090 GYMNEMA SYLVESTRE STEM EXTRACT 10091 GYNOSTEMMA PENTAPHYLLUM EXTRACT 10092 GYNOSTEMMA PENTAPHYLLUM LEAF EXTRACT 10093 GYNOSTEMMA PENTAPHYLLUM LEAF/STEM EXTRACT 10094 GYNOSTEMMA PENTAPHYLLUM POWDER 10095 GYNOSTEMMA PENTAPHYLLUM/LUFFA CYLINDRICA HYBRID CELL EXTRACT 10096 GYNURA BICOLOR EXTRACT 10097 GYNURA PROCUMBENS LEAF EXTRACT 10098 GYPSOPHILA PANICULATA ROOT EXTRACT 10099 HABERLEA RHODOPENSIS CALLUS EXTRACT 10100 HABERLEA RHODOPENSIS LEAF EXTRACT 10101 HAEMATOCOCCUS PLUVIALIS EXTRACT 10102 HAEMATOCOCCUS PLUVIALIS OIL 10103 HAEMATOCOCCUS PLUVIALIS POWDER 10104 HAEMATOXYLUM BRASILETTO WOOD EXTRACT 10105 HAEMATOXYLUM CAMPECHIANUM POWDER 10106 HAEMATOXYLUM CAMPECHIANUM WOOD EXTRACT 10107 HAIR EXTRACT 10108 HALIDRYS SILIQUOSA EXTRACT 10109 HALIMEDA BIKINIENSIS CALLUS CULTURE EXTRACT 10110 HALIMEDA OPUNTIA EXTRACT 10111 HALIPTILON ATTENUATUM CALLUS CULTURE EXTRACT 10112 HALLOYSITE 10113 HALOBACTERIUM FERMENT LYSATE EXTRACT 10114 HALOCIDIN SUBUNIT A AMIDE/HALOCIDIN SUBUNIT B AMIDE 10115 HALOMONAS ANTICARIENSIS FERMENT EXTRACT FILTRATE 10116 HALOMONAS ELONGATA FERMENT FILTRATE 10117 HALOPTERIS SCOPARIA EXTRACT 10118 HALORUBRUM TEBENQUICHENSE LIPIDS 10119 HAMAMELIS VIRGINIANA BARK/LEAF EXTRACT 10120 HAMAMELIS VIRGINIANA BARK/LEAF/TWIG EXTRACT 10121 HAMAMELIS VIRGINIANA BARK/TWIG EXTRACT 10122 HAMAMELIS VIRGINIANA EXTRACT 10123 HAMAMELIS VIRGINIANA FLOWER WATER 10124 HAMAMELIS VIRGINIANA LEAF EXTRACT 10125 HAMAMELIS VIRGINIANA LEAF WATER 10126 HAMAMELIS VIRGINIANA WATER 10127 HANSENULA/KLOECKERA/LACTOBACILLUS/LACTOCOCCUS/LEUCONOSTOC/PEDIOCOCCUS/SACCHAROMYCES/FIG/LEMON FERMENT 10128 HARPAGIDE 10129 HARPAGOPHYTUM PROCUMBENS ROOT EXTRACT 10130 HARPAGOSIDE 10131 HARUNGANA MADAGASCARIENSIS EXTRACT 10132 HASLEA OSTREARIA EXTRACT 10133 HAVARDIA MEXICANA BARK EXTRACT 10134 HAY WATER 10135 HAYFLOWER EXTRACT 10136 HAZELNUT SEED OIL DECYL ESTERS 10137 HAZELNUT SEED OIL PEG-8 ESTERS 10138 HAZELNUT SEED OIL POLYGLYCERYL-6 ESTERS 10139 HC BLUE NO. 11 10140 HC BLUE NO. 12 10141 HC BLUE NO. 13 10142 HC BLUE NO. 14 10143 HC BLUE NO. 15 10144 HC BLUE NO. 16 10145 HC BLUE NO. 17 10146 HC BLUE NO. 18 10147 HC BLUE NO. 19 10148 HC BLUE NO. 2 10149 HC BLUE NO.16 10150 HC BROWN NO. 3 10151 HC BROWN NO. 4 10152 HC ORANGE NO. 1 10153 HC ORANGE NO. 2 10154 HC ORANGE NO. 5 10155 HC ORANGE NO. 6 10156 HC ORANGE NO. 7 10157 HC RED NO. 1 10158 HC RED NO. 10 10159 HC RED NO. 11 10160 HC RED NO. 13 10161 HC RED NO. 14 10162 HC RED NO. 15 10163 HC RED NO. 16 10164 HC RED NO. 17 10165 HC RED NO. 18 10166 HC RED NO. 19 10167 HC RED NO. 3 10168 HC RED NO. 7 10169 HC VIOLET NO. 1 10170 HC VIOLET NO. 2 10171 HC VIOLET NO. 3 10172 HC VIOLET NO. 4 10173 HC YELLOW NO. 10 10174 HC YELLOW NO. 13 10175 HC YELLOW NO. 14 10176 HC YELLOW NO. 15 10177 HC YELLOW NO. 16 10178 HC YELLOW NO. 17 10179 HC YELLOW NO. 18 10180 HC YELLOW NO. 2 10181 HC YELLOW NO. 4 10182 HC YELLOW NO. 7 10183 HC YELLOW NO. 9 10184 HDI/DI-C12-14 ALKYL TARTRATE/HYDROGENATED DILINOLEYL ALCOHOL COPOLYMER 10185 HDI/PEI-45/SMDI CROSSPOLYMER 10186 HDI/PPG/POLYCAPROLACTONE CROSSPOLYMER 10187 HDI/TRIMETHYLOL HEXYLLACTONE CROSSPOLYMER 10188 HEA IPDI ISOCYANURATE TRIMER/POLYCAPROLACTONE DIOL COPOLYMER 10189 HEA SUCCINATE 10190 HEA/IPDI ISOCYANURATE TRIMER/PG CROSSPOLYMER 10191 HEA/SODIUM ACRYLOYLDIMETHYLTAURATE/STEARETH-20 METHACRYLATE COPOLYMER 10192 HEART EXTRACT 10193 HEART HYDROLYSATE 10194 HECTORITE 10195 HEDEOMA PULEGIOIDES AMERICAN HERB EXTRACT 10196 HEDEOMA PULEGIOIDES AMERICAN HERB OIL 10197 HEDERA HELIX EXTRACT 10198 HEDERA HELIX LEAF EXTRACT 10199 HEDERA HELIX LEAF WATER 10200 HEDERA HELIX LEAF/STEM 10201 HEDERA HELIX LEAF/STEM EXTRACT 10202 HEDERA HELIX STEM EXTRACT 10203 HEDERA RHOMBEA EXTRACT 10204 HEDERACOLCHISIDE 10205 HEDTA 10206 HEDYCHIUM CORONARIUM FLOWER EXTRACT 10207 HEDYCHIUM CORONARIUM FLOWER/LEAF/STEM EXTRACT 10208 HEDYCHIUM CORONARIUM POWDER 10209 HEDYCHIUM CORONARIUM ROOT EXTRACT 10210 HEDYCHIUM FLAVESCENS ROOT EXTRACT 10211 HEDYCHIUM SPICATUM EXTRACT 10212 HEDYSARUM ALHAGI LEAF/STEM EXTRACT 10213 HEILMOOR CLAY 10214 HELIANTHEMUM NUMMULARIUM FLOWER EXTRACT 10215 HELIANTHUS ANNUUS EXTRACT 10216 HELIANTHUS ANNUUS FLOWER 10217 HELIANTHUS ANNUUS FLOWER EXTRACT 10218 HELIANTHUS ANNUUS HYBRID OIL 10219 HELIANTHUS ANNUUS LEAF/STEM EXTRACT 10220 HELIANTHUS ANNUUS PETAL EXTRACT 10221 HELIANTHUS ANNUUS SEED 10222 HELIANTHUS ANNUUS SEED ACID 10223 HELIANTHUS ANNUUS SEED BUTTER 10224 HELIANTHUS ANNUUS SEED CERA 10225 HELIANTHUS ANNUUS SEED EXTRACT 10226 HELIANTHUS ANNUUS SEED FLOUR 10227 HELIANTHUS ANNUUS SEED OIL 10228 HELIANTHUS ANNUUS SEED OIL UNSAPONIFIABLES 10229 HELIANTHUS ANNUUS SEED WAX 10230 HELIANTHUS ANNUUS SEEDCAKE 10231 HELIANTHUS ANNUUS SEEDCAKE EXTRACT 10232 HELIANTHUS ANNUUS SPROUT EXTRACT 10233 HELIANTHUS TUBEROSUS EXTRACT 10234 HELIANTHUS TUBEROSUS ROOT EXTRACT 10235 HELICHRYSUM ANGUSTIFOLIUM CERA 10236 HELICHRYSUM ANGUSTIFOLIUM FLOWER EXTRACT 10237 HELICHRYSUM ANGUSTIFOLIUM FLOWER OIL 10238 HELICHRYSUM ANGUSTIFOLIUM WAX 10239 HELICHRYSUM ARENARIUM EXTRACT 10240 HELICHRYSUM ARENARIUM FLOWER EXTRACT 10241 HELICHRYSUM GYMNOCEPHALUM FLOWER/LEAF/STEM EXTRACT 10242 HELICHRYSUM ITALICUM CALLUS EXTRACT 10243 HELICHRYSUM ITALICUM EXTRACT 10244 HELICHRYSUM ITALICUM FLOWER EXTRACT 10245 HELICHRYSUM ITALICUM FLOWER OIL 10246 HELICHRYSUM ITALICUM FLOWER WATER 10247 HELICHRYSUM ITALICUM FLOWER/LEAF/STEM WATER 10248 HELICHRYSUM ITALICUM FLOWER/STEM EXTRACT 10249 HELICHRYSUM ITALICUM LEAF CELL EXTRACT 10250 HELICHRYSUM ITALICUM PHYTOPLACENTA EXTRACT 10251 HELICHRYSUM ITALICUM ROOT EXTRACT 10252 HELICHRYSUM ODORATISSIMUM LEAF/STEM EXTRACT 10253 HELICHRYSUM ORIENTALE FLOWER 10254 HELICHRYSUM STOECHAS EXTRACT 10255 HELICHRYSUM STOECHAS FLOWER EXTRACT 10256 HELICHRYSUM STOECHAS FLOWER OIL 10257 HELICONIA ROSTRATA LEAF EXTRACT 10258 HELIOPSIS LONGIPES ROOT POWDER 10259 HELIOTROPINE 10260 HEMA 10261 HEMA ACETOACETATE 10262 HEMA GLUCOSIDE/ETHYLMETHACRYLATE TRIMONIUM CHLORIDE COPOLYMER 10263 HEMA MALEATE 10264 HEMA TRIMELLITATE ANHYDRIDE 10265 HEMA/METHACRYLAMIDOPROPYLTRIMONIUM CHLORIDE/STYRENE COPOLYMER 10266 HEMATIN 10267 HEMATITE 10268 HEMATITE EXTRACT 10269 HEMATITE POWDER 10270 HEMEROCALLIS FULVA EXTRACT 10271 HEMEROCALLIS FULVA FLOWER EXTRACT 10272 HEMEROCALLIS SEMPERVIRENS LEAF/STEM EXTRACT 10273 HEMICHLORIS ANTARCTICA EXTRACT 10274 HEMIDESMUS INDICUS ROOT EXTRACT 10275 HEMIDESMUS INDICUS ROOT POWDER 10276 HEMISTEPA LYRATA EXTRACT 10277 HEMOCYANIN 10278 HEMOGLOBIN 10279 HEMOLYMPH EXTRACT 10280 HENICOSANE 10281 HENNA 10282 HEPARIN 10283 HEPTACODIUM MICONIOIDES FLOWER EXTRACT 10284 HEPTACODIUM MICONIOIDES LEAF EXTRACT 10285 HEPTADECADIENYL FURAN 10286 HEPTADIENAL 10287 HEPTAMETHYL DECAHYDROINDENOFURAN 10288 HEPTANAL 10289 HEPTANAL DIETHYL ACETAL 10290 HEPTANAL DIMETHYLACETAL 10291 HEPTANE 10292 HEPTANOIC ACID 10293 HEPTANOL 10294 HEPTAPEPTIDE-10 10295 HEPTAPEPTIDE-11 10296 HEPTAPEPTIDE-12 10297 HEPTAPEPTIDE-12 DIMER 10298 HEPTAPEPTIDE-13 10299 HEPTAPEPTIDE-14 10300 HEPTAPEPTIDE-15 10301 HEPTAPEPTIDE-15 PALMITATE 10302 HEPTAPEPTIDE-16 10303 HEPTAPEPTIDE-17 10304 HEPTAPEPTIDE-18 10305 HEPTAPEPTIDE-19 10306 HEPTAPEPTIDE-2 10307 HEPTAPEPTIDE-20 10308 HEPTAPEPTIDE-21 10309 HEPTAPEPTIDE-22 10310 HEPTAPEPTIDE-23 10311 HEPTAPEPTIDE-24 10312 HEPTAPEPTIDE-25 10313 HEPTAPEPTIDE-26 10314 HEPTAPEPTIDE-27 10315 HEPTAPEPTIDE-28 10316 HEPTAPEPTIDE-29 10317 HEPTAPEPTIDE-3 10318 HEPTAPEPTIDE-30 10319 HEPTAPEPTIDE-31 10320 HEPTAPEPTIDE-32 10321 HEPTAPEPTIDE-34 10322 HEPTAPEPTIDE-35 10323 HEPTAPEPTIDE-36 10324 HEPTAPEPTIDE-36 DIMER 10325 HEPTAPEPTIDE-37 10326 HEPTAPEPTIDE-37 DIMER 10327 HEPTAPEPTIDE-38 10328 HEPTAPEPTIDE-38 DIMER 10329 HEPTAPEPTIDE-39 10330 HEPTAPEPTIDE-39 DIMER 10331 HEPTAPEPTIDE-4 10332 HEPTAPEPTIDE-40 10333 HEPTAPEPTIDE-40 DIMER 10334 HEPTAPEPTIDE-41 10335 HEPTAPEPTIDE-42 10336 HEPTAPEPTIDE-5 10337 HEPTAPEPTIDE-6 10338 HEPTAPEPTIDE-7 10339 HEPTAPEPTIDE-8 10340 HEPTAPEPTIDE-9 10341 HEPTASODIUM HEXACARBOXYMETHYL DIPEPTIDE-12 10342 HEPTYL ACETATE 10343 HEPTYL BUTYRATE 10344 HEPTYL FORMATE 10345 HEPTYL GLUCOSIDE 10346 HEPTYL METHACRYLATE 10347 HEPTYL UNDECYLENATE 10348 HEPTYLIDENE DIACETATE 10349 HEPTYLTETRAHYDROFURAN 10350 HEPTYLUNDECANOL 10351 HEPTYLUNDECYL HYDROXYSTEARATE 10352 HERACLEUM MOELLENDORFFII LEAF EXTRACT 10353 HERACLEUM SPHONDYLIUM EXTRACT 10354 HERICIUM ERINACEUM EXTRACT 10355 HERICIUM ERINACEUS/LACTOBACILLUS/LEUCONOSTOC/ARTEMISIA CAPILLARIS LEAF/STEM FERMENT FILTRATE 10356 HERICIUM ERINACEUS/LACTOBACILLUS/LEUCONOSTOC/HIPPOPHAE RHAMNOIDES LEAF/STEM FERMENT FILTRATE 10357 HERICIUM ERINACEUS/LACTOBACILLUS/LEUCONOSTOC/MORUS ALBA LEAF/STEM FERMENT FILTRATE 10358 HERNIARIA GLABRA EXTRACT 10359 HESPERETHUSA CRENULATA BARK EXTRACT 10360 HESPERETIN 10361 HESPERETIN LAURATE 10362 HESPERIDIN 10363 HESPERIDIN METHYL CHALCONE 10364 HESPERIDINASE 10365 HESPERIS SIBIRICA FLOWER/LEAF/STEM EXTRACT 10366 HETEROPANAX FRAGRANS LEAF EXTRACT 10367 HETEROPYXIS NATALENSIS LEAF EXTRACT 10368 HETEROSIGMA AKASHIWO CELL EXTRACT 10369 HETEROTHECA INULOIDES FLOWER EXTRACT 10370 HETEROTHECA INULOIDES ROOT EXTRACT 10371 HEVEA BRASILIENSIS LEAF EXTRACT 10372 HEVEA BRASILIENSIS SEED OIL 10373 HEXACARBOXYMETHYL DIPEPTIDE-12 10374 HEXACARBOXYMETHYL LYSINYL LYSINAMIDE 10375 HEXACOSYL GLYCOL 10376 HEXACOSYL GLYCOL ISOSTEARATE 10377 HEXADEC-7-EN-16-OLIDE 10378 HEXADECA-6,10,14-TRIEN-3-OL 10379 HEXADECALACTONE 10380 HEXADECANE 10381 HEXADECANOLACTONE 10382 HEXADECENE 10383 HEXADECENOIC ACID 10384 HEXADECENYL OLEYLSUCCINAMIDE 10385 HEXADECENYL STEARYLSUCCINAMIDE 10386 HEXADECYL METHICONE 10387 HEXADECYLEICOSANOIC ACID 10388 HEXADIENAL DIETHYL ACETAL 10389 HEXADIENYL ISOBUTYRATE 10390 HEXADIMETHRINE CHLORIDE 10391 HEXAFLUOROPROPYLENE/TETRAFLUOROETHYLENE COPOLYMER 10392 HEXAHYDRO-4,6,6,9,9-PENTAMETHYL-NAPHTHOPYRAN 10393 HEXAHYDRO-BENZOFURANONE 10394 HEXAHYDRO-DIMETHYL-METHANO-INDEN-5-OL 10395 HEXAHYDRO-DIMETHYLSPIROMETHANONAPHTHALENE-OXIRANE 10396 HEXAHYDRO-METHANOINDEN-5-YL ISOBUTYRATE 10397 HEXAHYDRO-METHANOINDEN-5-YL PIVALATE 10398 HEXAHYDRO-METHANOINDEN-5-YL PROPIONATE 10399 HEXAHYDRO-METHANOINDEN-6-OL 10400 HEXAHYDRO-METHANOINDEN-6-YL ISOBUTYRATE 10401 HEXAHYDRO-METHANOINDEN-6-YL PIVALATE 10402 HEXAHYDRO-METHANOINDEN-6-YL-ISOPENTENOL 10403 HEXAHYDRO-METHANOINDENE 10404 HEXAHYDRO-METHANOINDENE-5-YLIDENE-2-BUTANOL 10405 HEXAHYDRO-METHANOINDENYL FORMATE 10406 HEXAHYDRO-METHANOINDENYL PROPIONATE 10407 HEXAHYDROMETHOXY-METHANOINDENE 10408 HEXAHYDROMETHOXY-METHANOINDENES 10409 HEXAHYDRO-METHYL-METHYLENE-METHANO-1H-INDEN-6-YL ACETATE 10410 HEXAHYDROPROPENYLOXY-METHANOINDENE 10411 HEXAHYDRO-TETRAMETHYL-BENZOPYRAN 10412 HEXAHYDRO-TETRAMETHYL-EPOXY-METHANOAZULENE 10413 HEXAHYDRO-TETRAMETHYL-METHANOAZULEN-5-ONE 10414 HEXAHYDRO-TETRAMETHYL-METHANOAZULEN-5-YL METHYL KETONE 10415 HEXAHYDRO-TETRAMETHYLMETHANONAPHTHALEN-8-ONE 10416 HEXAHYDRO-TETRAMETHYL-METHANONAPHTHALENE 10417 HEXAHYDRO-TETRAMETHYL-METHANONAPHTHALENE-8-METHANOL 10418 HEXAHYDRO-TETRAMETHYL-METHANONAPHTHALENE-8-METHYL ACETATE 10419 HEXAHYDRO-TETRAMETHYL-METHANONAPHTHALENE-8-METHYL FORMATE 10420 HEXAHYDRO-TETRAMETHYL-SPIRODIOXOLANE-METHANONAPHTHALENE 10421 HEXAHYDRO-TRIMETHYLETHANONAPHTHALEN-8-YL METHYL KETONE 10422 HEXAHYDRO-TRIMETHYL-METHANOAZULENE-6-CARBALDEHYDE 10423 HEXAMETHYLENE BIS-HYDROXYSTEARAMIDE 10424 HEXAMETHYLENEDIAMINE/MDI COPOLYMER 10425 HEXAMETHYLINDAN-5-ETHANOL 10426 HEXAMETHYLINDANOPYRAN 10427 HEXAMIDINE 10428 HEXAMIDINE DIISETHIONATE 10429 HEXAMIDINE DIPARABEN 10430 HEXAMIDINE PARABEN 10431 HEXANAL 10432 HEXANAL DIETHYL ACETAL 10433 HEXANEDIOL 10434 HEXANEDIOL BEESWAX 10435 HEXANEDIOL DIMETHACRYLATE 10436 HEXANEDIOL DISALICYLATE 10437 HEXANEDIOL DISTEARATE 10438 HEXANEDIOL/ADIPATE/CITRATE CROSSPOLYMER 10439 HEXANEDIOL/PEG-2 COCOMONIUM CHLORIDE/TDI COPOLYMER 10440 HEXANETRIOL BEESWAX 10441 HEXANOYL DIPEPTIDE-3 NORLEUCINE ACETATE 10442 HEXAPEPTIDE-1 10443 HEXAPEPTIDE-10 10444 HEXAPEPTIDE-11 10445 HEXAPEPTIDE-12 10446 HEXAPEPTIDE-13 10447 HEXAPEPTIDE-14 10448 HEXAPEPTIDE-15 10449 HEXAPEPTIDE-16 10450 HEXAPEPTIDE-17 10451 HEXAPEPTIDE-18 10452 HEXAPEPTIDE-19 10453 HEXAPEPTIDE-2 10454 HEXAPEPTIDE-2 ASCORBYL PHOSPHATE 10455 HEXAPEPTIDE-20 10456 HEXAPEPTIDE-21 10457 HEXAPEPTIDE-22 10458 HEXAPEPTIDE-23 10459 HEXAPEPTIDE-24 10460 HEXAPEPTIDE-25 10461 HEXAPEPTIDE-26 10462 HEXAPEPTIDE-27 10463 HEXAPEPTIDE-28 10464 HEXAPEPTIDE-29 10465 HEXAPEPTIDE-3 10466 HEXAPEPTIDE-30 10467 HEXAPEPTIDE-31 10468 HEXAPEPTIDE-32 10469 HEXAPEPTIDE-33 10470 HEXAPEPTIDE-34 10471 HEXAPEPTIDE-35 10472 HEXAPEPTIDE-36 10473 HEXAPEPTIDE-37 10474 HEXAPEPTIDE-38 10475 HEXAPEPTIDE-39 10476 HEXAPEPTIDE-4 10477 HEXAPEPTIDE-40 10478 HEXAPEPTIDE-40 METHIONYL SH-POLYPEPTIDE-11 10479 HEXAPEPTIDE-40 SH-OLIGOPEPTIDE-1 10480 HEXAPEPTIDE-41 10481 HEXAPEPTIDE-42 10482 HEXAPEPTIDE-43 10483 HEXAPEPTIDE-44 10484 HEXAPEPTIDE-45 10485 HEXAPEPTIDE-46 10486 HEXAPEPTIDE-47 10487 HEXAPEPTIDE-48 10488 HEXAPEPTIDE-48 HCL 10489 HEXAPEPTIDE-49 10490 HEXAPEPTIDE-5 10491 HEXAPEPTIDE-50 10492 HEXAPEPTIDE-51 10493 HEXAPEPTIDE-52 10494 HEXAPEPTIDE-53 10495 HEXAPEPTIDE-54 10496 HEXAPEPTIDE-54 PALMITATE 10497 HEXAPEPTIDE-55 10498 HEXAPEPTIDE-55 PALMITATE 10499 HEXAPEPTIDE-56 10500 HEXAPEPTIDE-56 TRIPEPTIDE-1 10501 HEXAPEPTIDE-57 10502 HEXAPEPTIDE-58 10503 HEXAPEPTIDE-59 10504 HEXAPEPTIDE-6 10505 HEXAPEPTIDE-60 S-METHANOCALDOCOCCUS JANNASCHII HEPTAPEPTIDE-60 10506 HEXAPEPTIDE-61 10507 HEXAPEPTIDE-61 DIMER 10508 HEXAPEPTIDE-62 10509 HEXAPEPTIDE-62 DIMER 10510 HEXAPEPTIDE-63 10511 HEXAPEPTIDE-63 DIMER 10512 HEXAPEPTIDE-64 10513 HEXAPEPTIDE-65 10514 HEXAPEPTIDE-66 10515 HEXAPEPTIDE-67 PALMITATE 10516 HEXAPEPTIDE-69 D-TRYPTOPHANYL DIPEPTIDE-47 AMIDE 10517 HEXAPEPTIDE-7 10518 HEXAPEPTIDE-8 10519 HEXAPEPTIDE-9 10520 HEXENE 10521 HEXENYL ACETATE 10522 HEXENYL TIGLATE 10523 HEXENYLCYCLOPENTANONE 10524 HEXENYLDIHYDROFURANONE 10525 HEXENYLDIHYDROMETHYLFURANONE 10526 HEXENYLOXY-PROPANENITRILE 10527 HEXENYL-TETRAHYDRO-PYRANONE 10528 HEXETH-4 CARBOXYLIC ACID 10529 HEXETH-5 10530 HEXETIDINE 10531 HEXYL 2-GLYCERYL ASCORBATE 10532 HEXYL 3-GLYCERYL ASCORBATE 10533 HEXYL ACETATE 10534 HEXYL ALCOHOL 10535 HEXYL AMINOLEVULINATE HCL 10536 HEXYL BENZOATE 10537 HEXYL BUTYRATE 10538 HEXYL CINNAMAL 10539 HEXYL CROTONATE 10540 HEXYL DIMETHICONE 10541 HEXYL DIMETHYLOLPROPIONATE 10542 HEXYL FORMATE 10543 HEXYL HEXANOATE 10544 HEXYL HYDROXYCAPRIC ACID 10545 HEXYL ISOBUTYRATE 10546 HEXYL ISOSTEARATE 10547 HEXYL ISOVALERATE 10548 HEXYL KETOGLUTARATE ESTERS 10549 HEXYL LAURATE 10550 HEXYL LAUROYL ARGININAMIDE HCL 10551 HEXYL LAUROYL ARGININAMIDE SULFATE 10552 HEXYL METHACRYLATE 10553 HEXYL METHICONE 10554 HEXYL METHYL KETONE 10555 HEXYL METHYLBUTYRATE 10556 HEXYL NEOPENTANOATE 10557 HEXYL NICOTINATE 10558 HEXYL OCTANOATE 10559 HEXYL PROPIONATE 10560 HEXYL SALICYLATE 10561 HEXYL SALICYLATE HEXYL ETHER 10562 HEXYLCYCLOPENTANONE 10563 HEXYLDECANOIC ACID 10564 HEXYLDECANOL 10565 HEXYLDECETH-2 10566 HEXYLDECETH-20 10567 HEXYLDECYL BENZOATE 10568 HEXYLDECYL ESTER OF HYDROLYZED COLLAGEN 10569 HEXYLDECYL ETHYLHEXANOATE 10570 HEXYLDECYL HEXYLDECANOATE 10571 HEXYLDECYL ISOSTEARATE 10572 HEXYLDECYL LAURATE 10573 HEXYLDECYL MYRISTOYL METHYLAMINOPROPIONATE 10574 HEXYLDECYL OLEATE 10575 HEXYLDECYL PALMITATE 10576 HEXYLDECYL STEARATE 10577 HEXYLDECYLOCTADECANOL 10578 HEXYLDIHYDROFURANONE 10579 HEXYLDIOXODECYL METHYL TYROSINATE 10580 HEXYLDODECYL SALICYLATE 10581 HEXYLDODECYL/OCTYLDECYL HYDROXYSTEARATE 10582 HEXYLENE GLYCOL 10583 HEXYLENE GLYCOL DIMETHACRYLATE/GLYCOL DIMETHACRYLATE CROSSPOLYMER 10584 HEXYLENE GLYCOL/NEOPENTYL GLYCOL/ADIPIC ACID/SMDI/DMPA COPOLYMER 10585 HEXYLETHYLIDENEAMINO-BENZOATE 10586 HEXYLGLYCERIN 10587 HEXYLOXODECANAMIDE MEA 10588 HEXYLOXODECANAMIDE MEA PHOSPHATE 10589 HEXYLOXY DIMETHYLTETRAHYDROFURAN 10590 HEXYLOXY TRIMETHYLPHENOL 10591 HEXYLOXYACETALDEHYDE DIMETHYL ACETAL 10592 HEXYLOXYETHANOL 10593 HEXYLRESORCINOL 10594 HEXYLTRIMETHOXYSILANE 10595 HIBBERTIA SCANDENS LEAF EXTRACT 10596 HIBISCOLIDE 10597 HIBISCUS ABELMOSCHUS EXTRACT 10598 HIBISCUS ABELMOSCHUS FLOWER EXTRACT 10599 HIBISCUS ABELMOSCHUS FLOWER/SEED WATER 10600 HIBISCUS ABELMOSCHUS SEED EXTRACT 10601 HIBISCUS ABELMOSCHUS SEED OIL 10602 HIBISCUS CANNABINUS EXTRACT 10603 HIBISCUS CANNABINUS STEM POWDER 10604 HIBISCUS CANNABINUS STEM WATER 10605 HIBISCUS ESCULENTUS FRUIT EXTRACT 10606 HIBISCUS ESCULENTUS SEED EXTRACT 10607 HIBISCUS HAMABO EXTRACT 10608 HIBISCUS MAKINOI LEAF EXTRACT 10609 HIBISCUS MILITARIS FLOWER EXTRACT 10610 HIBISCUS MUTABILIS FLOWER EXTRACT 10611 HIBISCUS ROSA-SINENSIS CALLUS EXTRACT 10612 HIBISCUS ROSA-SINENSIS FLOWER EXTRACT 10613 HIBISCUS ROSA-SINENSIS FLOWER POWDER 10614 HIBISCUS ROSA-SINENSIS FLOWER/LEAF EXTRACT 10615 HIBISCUS ROSA-SINENSIS LEAF CELL EXTRACT 10616 HIBISCUS ROSA-SINENSIS LEAF EXTRACT 10617 HIBISCUS SABDARIFFA CALLUS EXTRACT 10618 HIBISCUS SABDARIFFA FLOWER 10619 HIBISCUS SABDARIFFA FLOWER EXTRACT 10620 HIBISCUS SABDARIFFA FLOWER POWDER 10621 HIBISCUS SABDARIFFA FLOWER WATER 10622 HIBISCUS SABDARIFFA LEAF 10623 HIBISCUS SABDARIFFA LEAF EXTRACT 10624 HIBISCUS SABDARIFFA SEED OIL 10625 HIBISCUS SCANDENS FLOWER EXTRACT 10626 HIBISCUS SYRIACUS BARK EXTRACT 10627 HIBISCUS SYRIACUS BUD EXTRACT 10628 HIBISCUS SYRIACUS CALLUS CULTURE EXTRACT 10629 HIBISCUS SYRIACUS CALLUS EXTRACT 10630 HIBISCUS SYRIACUS CALLUS POWDER 10631 HIBISCUS SYRIACUS FLOWER EXTRACT 10632 HIBISCUS SYRIACUS LEAF EXTRACT 10633 HIBISCUS SYRIACUS ROOT EXTRACT 10634 HIBISCUS SYRIACUS SEED EXTRACT 10635 HIBISCUS SYRIACUS SEED OIL 10636 HIBISCUS SYRIACUS STEM EXTRACT 10637 HIERACIUM PILOSELLA EXTRACT 10638 HIERACIUM UMBELLATUM EXTRACT 10639 HIEROCHLOE ALPINA HERB EXTRACT 10640 HIEROCHLOE ALPINA HERB OIL 10641 HIEROCHLOE ODORATA 10642 HIEROCHLOE ODORATA EXTRACT 10643 HIMANTHALIA ELONGATA EXTRACT 10644 HIMANTHALIA ELONGATA POWDER 10645 HINOKITIOL 10646 HIPPOPHAE RHAMNOIDES CALLUS CULTURE EXTRACT 10647 HIPPOPHAE RHAMNOIDES CALLUS EXTRACT 10648 HIPPOPHAE RHAMNOIDES EXTRACT 10649 HIPPOPHAE RHAMNOIDES FRUIT EXTRACT 10650 HIPPOPHAE RHAMNOIDES FRUIT JUICE 10651 HIPPOPHAE RHAMNOIDES FRUIT OIL 10652 HIPPOPHAE RHAMNOIDES FRUIT WATER 10653 HIPPOPHAE RHAMNOIDES HUSK POWDER 10654 HIPPOPHAE RHAMNOIDES KERNEL EXTRACT 10655 HIPPOPHAE RHAMNOIDES LEAF POWDER 10656 HIPPOPHAE RHAMNOIDES OIL 10657 HIPPOPHAE RHAMNOIDES SEED OIL 10658 HIPPOPHAE RHAMNOIDES SEED POWDER 10659 HIPPOPHAE RHAMNOIDES WATER 10660 HIPPOPHAE RHAMNOIDESAMIDOPROPYL BETAINE 10661 HIPPURIC ACID 10662 HIRUDINEA EXTRACT 10663 HISTIDINE 10664 HISTIDINE DNA 10665 HISTIDINE HCL 10666 HISTIDYL D-TRYPTOPHANYL DIPEPTIDE-29 D-PHENYLALANYL LYSINAMIDE 10667 HIZIKIA FUSIFORME EXTRACT 10668 HIZIKIA FUSIFORMIS CALLUS CULTURE EXTRACT 10669 HIZIKIA FUSIFORMIS WATER 10670 HOKKAIDO AKAN CLAY 10671 HOLARRHENA ANTIDYSENTERICA SEED EXTRACT 10672 HOLMIUM OXIDE 10673 HOMARINE HCL 10674 HOMOGERANYL NITRILE 10675 HOMOGERANYL PYRIDINE 10676 HOMOLINALYL ACETATE 10677 HOMONOIA RIPARIA ROOT EXTRACT 10678 HOMONOPAL 10679 HOMOSALATE 10680 HONEY 10681 HONEY COCOATES 10682 HONEY EXTRACT 10683 HONEY POWDER 10684 HONEY/(PANAX GINSENG/REHMANNIA GLUTINOSA) ROOT/PORIA COCOS EXTRACT 10685 HONEY/PANAX GINSENG ROOT/PROPOLIS/ROYAL JELLY/SCUTELLARIA BAICALENSIS ROOT EXTRACT 10686 HONEYCOMB EXTRACT 10687 HONOKIOL 10688 HOODIA GORDONII EXTRACT 10689 HOPLOSTETHUS OIL 10690 HORDENINE 10691 HORDEUM DISTICHON EXTRACT 10692 HORDEUM DISTICHON SEED FLOUR 10693 HORDEUM VULGARE CERA 10694 HORDEUM VULGARE EXTRACT 10695 HORDEUM VULGARE FLOUR 10696 HORDEUM VULGARE FLOWER/LEAF/STEM JUICE 10697 HORDEUM VULGARE JUICE 10698 HORDEUM VULGARE LEAF EXTRACT 10699 HORDEUM VULGARE LEAF JUICE 10700 HORDEUM VULGARE LEAF POWDER 10701 HORDEUM VULGARE LEAF/STEM POWDER 10702 HORDEUM VULGARE POWDER 10703 HORDEUM VULGARE ROOT EXTRACT 10704 HORDEUM VULGARE SEED EXTRACT 10705 HORDEUM VULGARE SEED FLOUR 10706 HORDEUM VULGARE SEED WATER 10707 HORDEUM VULGARE SPROUT EXTRACT 10708 HORDEUM VULGARE STEM WATER 10709 HORNET EXTRACT 10710 HORNET SILK 10711 HORNET VENOM 10712 HORSE ADIPOSE STROMAL CELL CONDITIONED MEDIA 10713 HORSE FAT 10714 HORSE FATTY ACYL GLUTAMIC ACID 10715 HORSE TISSUE EXTRACT 10716 HORSERADISH PEROXIDASE 10717 HORTONIA FLORIBUNDA LEAF EXTRACT 10718 HOSTA CAPITATA EXTRACT 10719 HOSTA LONGIPES EXTRACT 10720 HOTTONIA PALUSTRIS FLOWER EXTRACT 10721 HOUTTUYNIA CORDATA EXTRACT 10722 HOUTTUYNIA CORDATA FLOWER/LEAF EXTRACT 10723 HOUTTUYNIA CORDATA FLOWER/LEAF/STEM WATER 10724 HOUTTUYNIA CORDATA POWDER 10725 HOUTTUYNIA CORDATA WATER 10726 HOVENIA DULCIS FRUIT EXTRACT 10727 HOYA CARNOSA LEAF EXTRACT 10728 HOYA CARNOSA LEAF/STEM EXTRACT 10729 HOYA LACUNOSA FLOWER EXTRACT 10730 HUMAN BUFFY COAT CELL CONDITIONED MEDIA 10731 HUMAN EMBRYONIC STEM CELL CONDITIONED MEDIA 10732 HUMAN FIBROBLAST INDUCED PLURIPOTENT CELL CULTURE CONDITIONED MEDIA 10733 HUMAN FIBROBLAST INDUCED PLURIPOTENT CELL EXTRACT 10734 HUMAN OOCYTE LYSATE 10735 HUMAN PLATELET EXTRACT 10736 HUMAN T CELL CONDITIONED MEDIA 10737 HUMAN TOOTH PULP STEM CELL CONDITIONED MEDIA 10738 HUMAN UMBILICAL BLOOD DERIVED NATURAL KILLER CELL CONDITIONED MEDIA 10739 HUMAN UMBILICAL ENDOTHELIAL CELL CONDITIONED MEDIA 10740 HUMAN URINE DERIVED STEM CELL CONDITIONED MEDIA 10741 HUMIC ACIDS 10742 HUMIDOPHILA SP. KAS 1307 10743 HUMULUS JAPONICUS EXTRACT 10744 HUMULUS JAPONICUS FLOWER/LEAF/STEM EXTRACT 10745 HUMULUS LUPULUS EXTRACT 10746 HUMULUS LUPULUS OIL 10747 HUMUS EXTRACT 10748 HYACINTHOIDES NON-SCRIPTA SEED EXTRACT 10749 HYACINTHUS ORIENTALIS EXTRACT 10750 HYACINTHUS ORIENTALIS FLOWER EXTRACT 10751 HYACINTHUS ORIENTALIS LEAF EXTRACT 10752 HYALURONIC ACID 10753 HYALURONIC ACID/POLYGLUTAMIC ACID CROSSPOLYMER 10754 HYALURONIDASE 10755 HYDNOCARPUS ANTHELMINTHICUS SEED EXTRACT 10756 HYDNOCARPUS PENTANDRUS KERNEL OIL 10757 HYDRANGEA ARBORESCENS ROOT EXTRACT 10758 HYDRANGEA MACROPHYLLA EXTRACT 10759 HYDRANGEA MACROPHYLLA LEAF EXTRACT 10760 HYDRANGEA MACROPHYLLA ROOT EXTRACT 10761 HYDRANGEA PANICULATA FLOWER/FRUIT EXTRACT 10762 HYDRANGEA SERRATA LEAF EXTRACT 10763 HYDRASTIS CANADENSIS EXTRACT 10764 HYDRASTIS CANADENSIS POWDER 10765 HYDRASTIS CANADENSIS ROOT EXTRACT 10766 HYDRATED SILICA 10767 HYDRATROPIC ALCOHOL 10768 HYDRATROPIC ALDEHYDE 10769 HYDRATROPIC ALDEHYDE DIMETHYL ACETAL 10770 HYDRATROPYL ACETATE 10771 HYDROBROMIC ACID 10772 HYDROCHLORIC ACID 10773 HYDROCHLOROFLUOROCARBON 142B 10774 HYDROCHLOROFLUOROCARBON 22 10775 HYDROCINNAMALDEHYDE 10776 HYDROCINNAMYL ACETATE 10777 HYDROCINNAMYL CINNAMATE 10778 HYDROCINNAMYL FORMATE 10779 HYDROCINNAMYL ISOBUTYRATE 10780 HYDROCINNAMYL PROPIONATE 10781 HYDROFLUOROCARBON 134A 10782 HYDROFLUOROCARBON 152A 10783 HYDROFLUOROCARBON 227EA 10784 HYDROGEN 10785 HYDROGEN DIMETHICONE 10786 HYDROGEN DIMETHICONE/OCTYL SILSESQUIOXANE COPOLYMER 10787 HYDROGEN DIPHENYL DIMETHICONE 10788 HYDROGEN PEROXIDE 10789 HYDROGEN TRIFLUOROPROPYL DIMETHICONE 10790 HYDROGENATED ACETOPHENONE/OXYMETHYLENE COPOLYMER 10791 HYDROGENATED ACETOPHENONE/OXYMETHYLENE/IPDI COPOLYMER 10792 HYDROGENATED ADANSONIA DIGITATA SEED OIL 10793 HYDROGENATED APRICOT KERNEL OIL 10794 HYDROGENATED APRICOT OIL UNSAPONIFIABLES 10795 HYDROGENATED ARGANIA SPINOSA KERNEL OIL 10796 HYDROGENATED AVOCADO OIL 10797 HYDROGENATED BISABOLOL 10798 HYDROGENATED BLACK CURRANT SEED OIL 10799 HYDROGENATED BRASSICA ALCOHOL 10800 HYDROGENATED BRASSICA CAMPESTRIS/ALEURITES FORDI OIL COPOLYMER 10801 HYDROGENATED BUTADIENE/ISOPRENE/STYRENE COPOLYMER 10802 HYDROGENATED BUTYLENE/ETHYLENE/STYRENE COPOLYMER 10803 HYDROGENATED C12-18 TRIGLYCERIDES 10804 HYDROGENATED CALOPHYLLUM INOPHYLLUM SEED OIL 10805 HYDROGENATED CAMELINA SATIVA SEED OIL 10806 HYDROGENATED CAMELLIA JAPONICA SEED OIL 10807 HYDROGENATED CAMELLIA OLEIFERA SEED OIL 10808 HYDROGENATED CANOLA OIL 10809 HYDROGENATED CASTOR OIL 10810 HYDROGENATED CASTOR OIL BEHENYL ESTERS 10811 HYDROGENATED CASTOR OIL CETYL ESTERS 10812 HYDROGENATED CASTOR OIL DIMER DILINOLEATE 10813 HYDROGENATED CASTOR OIL HYDROXYSTEARATE 10814 HYDROGENATED CASTOR OIL ISOSTEARATE 10815 HYDROGENATED CASTOR OIL LAURATE 10816 HYDROGENATED CASTOR OIL PEG-8 ESTERS 10817 HYDROGENATED CASTOR OIL STEARATE 10818 HYDROGENATED CASTOR OIL STEARYL ESTERS 10819 HYDROGENATED CASTOR OIL TRIISOSTEARATE 10820 HYDROGENATED CASTOR OIL TRIISOSTEARIN ESTERS 10821 HYDROGENATED CASTOR OIL/DIMER DILINOLEIC ACID COPOLYMER 10822 HYDROGENATED CASTOR OIL/SEBACIC ACID COPOLYMER 10823 HYDROGENATED CASTOR OIL/SEBACIC ACID COPOLYMER CAPRATE/CAPRYLATE 10824 HYDROGENATED COCO-GLYCERIDES 10825 HYDROGENATED COCONUT ACID 10826 HYDROGENATED COCONUT OIL 10827 HYDROGENATED CORN OIL 10828 HYDROGENATED COTTONSEED GLYCERIDE 10829 HYDROGENATED COTTONSEED OIL 10830 HYDROGENATED CRAMBE ABYSSINICA SEED OIL 10831 HYDROGENATED CRANBERRY SEED OIL 10832 HYDROGENATED DICYCLOPENTADIENE/ISOPENTENE/ISOPRENE COPOLYMER 10833 HYDROGENATED DICYCLOPENTADIENE/ISOPENTENE/ISOPRENE/STYRENE COPOLYMER 10834 HYDROGENATED DIDECENE 10835 HYDROGENATED DIDODECENE 10836 HYDROGENATED DIFARNESENE 10837 HYDROGENATED DILINOLEYL ALCOHOL 10838 HYDROGENATED DIMER DILINOLEIC ACID 10839 HYDROGENATED DIMER DILINOLEIC ACID/HEXANEDIOL COPOLYMER 10840 HYDROGENATED DIMER DILINOLETH-20 10841 HYDROGENATED DIMER DILINOLETH-30 10842 HYDROGENATED DIMER DILINOLETH-40 10843 HYDROGENATED DIMER DILINOLETH-60 10844 HYDROGENATED DIMER DILINOLETH-80 10845 HYDROGENATED DIMER DILINOLEYL PEG-41/POLY(1,2-BUTANEDIOL)-18 DIMETHYL ETHER 10846 HYDROGENATED DIMER DILINOLEYL PEG-44/POLY(1,2-BUTANEDIOL)-15 DIMETHYL ETHER 10847 HYDROGENATED DIMER DILINOLEYL/DIMETHYLCARBONATE COPOLYMER 10848 HYDROGENATED DITALLOWAMINE 10849 HYDROGENATED DITERPENE 10850 HYDROGENATED EGG OIL 10851 HYDROGENATED ETHYLBICYCLOHEPTANE GUAIACOL 10852 HYDROGENATED ETHYLENE/PROPYLENE/STYRENE COPOLYMER 10853 HYDROGENATED ETHYLHEXYL COCO-OLEATE ESTOLIDES 10854 HYDROGENATED ETHYLHEXYL OLIVATE 10855 HYDROGENATED ETHYLHEXYL SESAMATE 10856 HYDROGENATED EVENING PRIMROSE OIL 10857 HYDROGENATED FARNESENE 10858 HYDROGENATED FARNESENE/C10-16 OLEFIN COPOLYMER 10859 HYDROGENATED FISH OIL 10860 HYDROGENATED GLYCERYL ABIETATE 10861 HYDROGENATED GLYCERYL DEHYDROABIETATE/TETRAHYDROABIETATE 10862 HYDROGENATED GRAPEFRUIT SEED OIL 10863 HYDROGENATED GRAPEFRUIT SEED OIL UNSAPONIFIABLES 10864 HYDROGENATED GRAPESEED OIL 10865 HYDROGENATED HAZELNUT OIL 10866 HYDROGENATED HEMP SEED OIL 10867 HYDROGENATED HONEY 10868 HYDROGENATED HORSE FAT 10869 HYDROGENATED ISOCETYL OLIVATE 10870 HYDROGENATED ISOPROPYL JOJOBATE 10871 HYDROGENATED JAPAN WAX 10872 HYDROGENATED JOJOBA ALCOHOL 10873 HYDROGENATED JOJOBA OIL 10874 HYDROGENATED JOJOBA WAX 10875 HYDROGENATED KUKUI NUT OIL 10876 HYDROGENATED LANETH-20 10877 HYDROGENATED LANETH-25 10878 HYDROGENATED LANETH-5 10879 HYDROGENATED LANOLIN 10880 HYDROGENATED LANOLIN ALCOHOL 10881 HYDROGENATED LARD 10882 HYDROGENATED LARD GLYCERIDE 10883 HYDROGENATED LARD GLYCERIDES 10884 HYDROGENATED LECITHIN 10885 HYDROGENATED LIME SEED OIL 10886 HYDROGENATED LIME SEED OIL UNSAPONIFIABLES 10887 HYDROGENATED LYSOLECITHIN 10888 HYDROGENATED LYSOPHOSPHATIDYLCHOLINE 10889 HYDROGENATED MACADAMIA SEED OIL 10890 HYDROGENATED MEADOWFOAM SEED OIL 10891 HYDROGENATED MENHADEN ACID 10892 HYDROGENATED MENHADEN OIL 10893 HYDROGENATED METHYL ABIETATE 10894 HYDROGENATED MICROCRYSTALLINE CERA 10895 HYDROGENATED MICROCRYSTALLINE WAX 10896 HYDROGENATED MILK LIPIDS 10897 HYDROGENATED MINERAL OIL 10898 HYDROGENATED MINK OIL 10899 HYDROGENATED MORINGA GLUCOSIDE 10900 HYDROGENATED MORINGA OLEIFERA SEED OIL 10901 HYDROGENATED NEPETA CATARIA OIL 10902 HYDROGENATED OLIVE OIL 10903 HYDROGENATED OLIVE OIL CAPRYLYL ESTERS 10904 HYDROGENATED OLIVE OIL CETYL ESTERS 10905 HYDROGENATED OLIVE OIL DECYL ESTERS 10906 HYDROGENATED OLIVE OIL HEXYL ESTERS 10907 HYDROGENATED OLIVE OIL LAURYL ESTERS 10908 HYDROGENATED OLIVE OIL MYRISTYL ESTERS 10909 HYDROGENATED OLIVE OIL STEARYL ESTERS 10910 HYDROGENATED OLIVE OIL UNSAPONIFIABLES 10911 HYDROGENATED ORANGE ROUGHY OIL 10912 HYDROGENATED ORANGE SEED OIL 10913 HYDROGENATED ORANGE SEED OIL UNSAPONIFIABLES 10914 HYDROGENATED OSTRICH OIL 10915 HYDROGENATED PALM ACID 10916 HYDROGENATED PALM GLYCERIDE 10917 HYDROGENATED PALM GLYCERIDES 10918 HYDROGENATED PALM GLYCERIDES CITRATE 10919 HYDROGENATED PALM KERNEL AMINE OXIDE 10920 HYDROGENATED PALM KERNEL GLYCERIDES 10921 HYDROGENATED PALM KERNEL OIL 10922 HYDROGENATED PALM OIL 10923 HYDROGENATED PALM/PALM KERNEL GLYCERIDES 10924 HYDROGENATED PALM/PALM KERNEL OIL PEG-6 ESTERS 10925 HYDROGENATED PALMITIC/STEARIC/OLEIC/LINOLEIC GLYCERIDES 10926 HYDROGENATED PALMTRIMONIUM CHLORIDE 10927 HYDROGENATED PANAX GINSENG ROOT OIL 10928 HYDROGENATED PASSIFLORA EDULIS SEED OIL 10929 HYDROGENATED PEACH KERNEL OIL 10930 HYDROGENATED PEANUT OIL 10931 HYDROGENATED PHOSPHATIDYLCHOLINE 10932 HYDROGENATED PINUS PINASTER SEED OIL 10933 HYDROGENATED PISTACHIO SEED OIL 10934 HYDROGENATED PISTACIA VERA SEED OIL 10935 HYDROGENATED PLUKENETIA VOLUBILIS SEED OIL 10936 HYDROGENATED POLY(C6-12 OLEFIN) 10937 HYDROGENATED POLY(C6-14 OLEFIN) 10938 HYDROGENATED POLY(C6-20 OLEFIN) 10939 HYDROGENATED POLYBUTADIENE/GLYCOL/HDI COPOLYMER 10940 HYDROGENATED POLYBUTENE 10941 HYDROGENATED POLYCYCLOPENTADIENE 10942 HYDROGENATED POLYDECENE 10943 HYDROGENATED POLYDICYCLOPENTADIENE 10944 HYDROGENATED POLYDODECENE 10945 HYDROGENATED POLYISOBUTENE 10946 HYDROGENATED POLYISOPRENE CROSSPOLYMER 10947 HYDROGENATED POTATO STARCH 10948 HYDROGENATED PRUNUS DOMESTICA SEED OIL 10949 HYDROGENATED PUMPKIN SEED OIL 10950 HYDROGENATED PUNICA GRANATUM SEED OIL 10951 HYDROGENATED RAPESEED ALCOHOL 10952 HYDROGENATED RAPESEED GLYCERIDES 10953 HYDROGENATED RAPESEED OIL 10954 HYDROGENATED RASPBERRY SEED OIL 10955 HYDROGENATED RETINOL 10956 HYDROGENATED RHUS VERNICIFLUA PEEL CERA 10957 HYDROGENATED RHUS VERNICIFLUA PEEL WAX 10958 HYDROGENATED RICE BRAN OIL 10959 HYDROGENATED RICE BRAN WAX 10960 HYDROGENATED ROSA CANINA FRUIT OIL 10961 HYDROGENATED ROSIN 10962 HYDROGENATED SAFFLOWER SEED OIL 10963 HYDROGENATED SESAME SEED OIL 10964 HYDROGENATED SHARK LIVER OIL 10965 HYDROGENATED SHEA BUTTER 10966 HYDROGENATED SHEA OIL 10967 HYDROGENATED SODIUM CYCLIC LYSOPHOSPHATIDIC ACID 10968 HYDROGENATED SOY GLYCERIDE 10969 HYDROGENATED SOY GLYCERIDES 10970 HYDROGENATED SOY POLYGLYCERIDES 10971 HYDROGENATED SOY POLYGLYCERIDES/SOYAMIDE DEA 10972 HYDROGENATED SOYBEAN OIL 10973 HYDROGENATED SPHINGOLIPIDS 10974 HYDROGENATED STARCH EXTRACT 10975 HYDROGENATED STARCH HYDROLYSATE 10976 HYDROGENATED STARCH HYDROLYSATE HYDROXYPROPYLTRIMONIUM CHLORIDE 10977 HYDROGENATED STYRENE/BUTADIENE COPOLYMER 10978 HYDROGENATED STYRENE/ISOPRENE COPOLYMER 10979 HYDROGENATED STYRENE/METHYLSTYRENE/INDENE COPOLYMER 10980 HYDROGENATED SUNFLOWER SEED EXTRACT 10981 HYDROGENATED SUNFLOWER SEED OIL 10982 HYDROGENATED SUNFLOWER SEED OIL GLYCERYL ESTERS 10983 HYDROGENATED SUNFLOWER SEED OIL POLYGLYCERYL-3 ESTERS 10984 HYDROGENATED SWEET ALMOND OIL 10985 HYDROGENATED SWEET ALMOND OIL UNSAPONIFIABLES 10986 HYDROGENATED TALLOW 10987 HYDROGENATED TALLOW ACID 10988 HYDROGENATED TALLOW ALCOHOL 10989 HYDROGENATED TALLOW AMIDE 10990 HYDROGENATED TALLOW BETAINE 10991 HYDROGENATED TALLOW GLYCERIDE 10992 HYDROGENATED TALLOW GLYCERIDE CITRATE 10993 HYDROGENATED TALLOW GLYCERIDE LACTATE 10994 HYDROGENATED TALLOW GLYCERIDES 10995 HYDROGENATED TALLOW GLYCERIDES CITRATE 10996 HYDROGENATED TALLOWALKONIUM BENTONITE 10997 HYDROGENATED TALLOWALKONIUM CHLORIDE 10998 HYDROGENATED TALLOWAMIDE DEA 10999 HYDROGENATED TALLOWAMINE 11000 HYDROGENATED TALLOWAMINE OXIDE 11001 HYDROGENATED TALLOWETH-12 11002 HYDROGENATED TALLOWETH-25 11003 HYDROGENATED TALLOWETH-60 MYRISTYL GLYCOL 11004 HYDROGENATED TALLOWOYL GLUTAMIC ACID 11005 HYDROGENATED TALLOWTRIMONIUM CHLORIDE 11006 HYDROGENATED TETRADECENYL/METHYLPENTADECENE 11007 HYDROGENATED TRIDODECENE 11008 HYDROGENATED TRITERPENE MIXTURE 11009 HYDROGENATED VEGETABLE GLYCERIDE 11010 HYDROGENATED VEGETABLE GLYCERIDES 11011 HYDROGENATED VEGETABLE GLYCERIDES CITRATE 11012 HYDROGENATED VEGETABLE GLYCERIDES PHOSPHATE 11013 HYDROGENATED VEGETABLE OIL 11014 HYDROGENATED WALNUT SEED OIL 11015 HYDROGENATED WHEAT GERM OIL 11016 HYDROGENATED WHEAT GERM OIL UNSAPONIFIABLES 11017 HYDROLYZED (CITRUS AURANTIUM AMARA /FORSYTHIA VIRIDISSIMA/GARDENIA FLORIDA) FRUIT/MENTHA ARVENSIS LEAF/(ANGELICA ACUTILOBA/COPTIS JAPONICA/GLYCYRRHIZA GLABRA /PAEONIA LACTIFLORA/PLATYCODON GRANDIFLORUS/REHMANNIA GLUTINOSA/SCUTELLARIA BAICALENSIS ROOT) EXTRACT 11018 HYDROLYZED (CITRUS AURANTIUM AMARA /FORSYTHIA VIRIDISSIMA/GARDENIA JASMINOIDES) FRUIT/MENTHA ARVENSIS LEAF/(ANGELICA ACUTILOBA/COPTIS JAPONICA/ GLYCYRRHIZA GLABRA /PAEONIA LACTIFLORA/PLATYCODON GRANDIFLORUS/REHMANNIA GLUTINOSA/SCUTELLARIA BAICALENSIS) ROOT EXTRACT 11019 HYDROLYZED (SOLANUM LYCOPERSICUM/TUBEROSUM FRUIT) (DAUCUS AUREUS/BROTERI/ CAROTA/DURIEUA/GADECEAU/GLOCHIDIATUS/MURICATUS ROOT) (MUSA ACUMINATA/BALBISIANA/PARADISIACA FRUIT) (PYRUS COMMUNIS/COSSONII/KOEHNEI/SALICIFOLIA/PYRIFOLIA/BRETSCHNEIDERI FRUIT) (FRAGARIA DALTONIANA/HAYATAE/IINUMAE/VESCA/VIRIDIS/BRINGHURSTII/MOSCHATA/CHILOENSIS/OVALIS FRUIT) (CITRUS RETICULATE/AURANTIUM/CLEMENTINA/AURANTIIFOLIA/UNSHIU/SINENSIS/LATIFOLIA/LIMON/BERGAMIA/MAXIMA/HYSTRIX/PARADISI/JAPONICA/FORTUNELLA FRUIT) (MALUS PUMILA/DOMESTICA/FLORIBUNDA/BACCATA/SYLVESTRIS FRUIT) (CITRULLUS COLOCYNTHIS/ECIRRHOSUS/LANATUS/NAUDINIANUS FRUIT) (CUCUMIS FICIFOLIUS/MELO/SATIVUS/METULIFER FRUIT) (AVENA SATIVA/STRIGOSA GRAIN) (TRITICUM TURGIDUM/AESTIVUM/MONOCOCCUM GRAIN) (HORDEUM VULGARE/SECALINUM/MURINUM/JUBATUM GRAIN) 11020 HYDROLYZED ACACIA MACROSTACHYA SEED EXTRACT 11021 HYDROLYZED ACEROLA FRUIT 11022 HYDROLYZED ACTIN 11023 HYDROLYZED ACTINIDIA ARGUTA LEAF EXTRACT 11024 HYDROLYZED ADANSONIA DIGITATA EXTRACT 11025 HYDROLYZED ADANSONIA DIGITATA SEED EXTRACT 11026 HYDROLYZED AGAR 11027 HYDROLYZED AGAVE TEQUILANA STEM EXTRACT 11028 HYDROLYZED AGRIMONIA PILOSA LEAF EXTRACT 11029 HYDROLYZED ALBUMEN 11030 HYDROLYZED ALGAE EXTRACT 11031 HYDROLYZED ALGIN 11032 HYDROLYZED ALNUS JAPONICA STEM EXTRACT 11033 HYDROLYZED ALOE BARBADENSIS LEAF 11034 HYDROLYZED ALOE BARBADENSIS LEAF EXTRACT 11035 HYDROLYZED ALOE BARBADENSIS LEAF JUICE 11036 HYDROLYZED ALPINIA ZERUMBET 11037 HYDROLYZED AMARANTH PROTEIN 11038 HYDROLYZED AMORPHOPHALLUS KONJAC ROOT 11039 HYDROLYZED ANANAS SATIVUS FRUIT 11040 HYDROLYZED ANNONA CHERIMOLA FRUIT EXTRACT 11041 HYDROLYZED ANTLER VELVET 11042 HYDROLYZED ANTLER VELVET EXTRACT 11043 HYDROLYZED ARTEMISIA VULGARIS LEAF 11044 HYDROLYZED ARTHROSPIRA EXTRACT 11045 HYDROLYZED ASPARAGOPSIS ARMATA EXTRACT 11046 HYDROLYZED ASPERGILLUS/GINSENG EXTRACT FERMENT 11047 HYDROLYZED ASPERGILLUS/RICE FERMENT FILTRATE 11048 HYDROLYZED ASPERGILLUS/SACCHAROMYCES/HORDEUM VULGARE FERMENT EXTRACT FILTRATE 11049 HYDROLYZED ASPERGILLUS/SACCHAROMYCES/RICE FERMENT LEES EXTRACT 11050 HYDROLYZED AVOCADO PROTEIN 11051 HYDROLYZED BAMBUSA ARUNDINACEA EXTRACT 11052 HYDROLYZED BANANA FRUIT 11053 HYDROLYZED BARLEY PROTEIN 11054 HYDROLYZED BEE LARVA/PUPA EXTRACT 11055 HYDROLYZED BEESWAX 11056 HYDROLYZED BETA MARITIMA EXTRACT 11057 HYDROLYZED BETA-GLUCAN 11058 HYDROLYZED BIFIDA/ENTEROCOCCUS FAECIUM/LACTOBACILLUS/STREPTOCOCCUS THERMOPHILUS/SOYMILK FERMENT CURD 11059 HYDROLYZED BIFIDA/SOYMILK FERMENT FILTRATE 11060 HYDROLYZED BRASSICA ALBA SEED EXTRACT 11061 HYDROLYZED BRASSICA NAPUS SEEDCAKE EXTRACT 11062 HYDROLYZED BRAZIL NUT PROTEIN 11063 HYDROLYZED CAESALPINIA SPINOSA GUM 11064 HYDROLYZED CALCIUM HYALURONATE 11065 HYDROLYZED CALENDULA OFFICINALIS FLOWER EXTRACT 11066 HYDROLYZED CALF LIGAMENTS/LIVER/SKIN 11067 HYDROLYZED CALF SKIN 11068 HYDROLYZED CAMELLIA SINENSIS LEAF 11069 HYDROLYZED CAMELLIA SINENSIS LEAF EXTRACT 11070 HYDROLYZED CAMELLIA SINENSIS LEAF/PHYLLOSTACHYS BAMBUSOIDES LEAF/STEM/PANAX GINSENG ROOT 11071 HYDROLYZED CAMELLIA SINENSIS SEED EXTRACT 11072 HYDROLYZED CANDELILLA WAX 11073 HYDROLYZED CANDIDA BOMBICOLA EXTRACT 11074 HYDROLYZED CANDIDA BOMBICOLA/GLUCOSE/RAPESEED ACID FERMENT EXTRACT 11075 HYDROLYZED CANDIDA SAITOANA EXTRACT 11076 HYDROLYZED CANNABIS SATIVA SEED EXTRACT 11077 HYDROLYZED CARNAUBA WAX 11078 HYDROLYZED CARRAGEENAN 11079 HYDROLYZED CARROT EXTRACT 11080 HYDROLYZED CASEIN 11081 HYDROLYZED CASSIA ITALICA LEAF EXTRACT 11082 HYDROLYZED CAVIAR EXTRACT 11083 HYDROLYZED CELLULOSE 11084 HYDROLYZED CELLULOSE GUM 11085 HYDROLYZED CELOSIA CRISTATA FLOWER/SEED EXTRACT 11086 HYDROLYZED CERATONIA SILIQUA GUM EXTRACT 11087 HYDROLYZED CERATONIA SILIQUA SEED EXTRACT 11088 HYDROLYZED CERCIDIUM FLORIDUM BARK 11089 HYDROLYZED CHENOPODIUM QUINOA BRAN EXTRACT 11090 HYDROLYZED CHENOPODIUM QUINOA SEED 11091 HYDROLYZED CHESTNUT EXTRACT 11092 HYDROLYZED CHICKEN CARTILAGE EXTRACT 11093 HYDROLYZED CHITIN 11094 HYDROLYZED CHITOSAN 11095 HYDROLYZED CHITOSAN FERULYL LINOLEATE 11096 HYDROLYZED CHLORELLA VULGARIS EXTRACT 11097 HYDROLYZED CHLORELLA VULGARIS PROTEIN 11098 HYDROLYZED CHONDRUS CRISPUS EXTRACT 11099 HYDROLYZED CICER SEED EXTRACT 11100 HYDROLYZED CINNAMOMUM CASSIA BARK EXTRACT 11101 HYDROLYZED CITRUS AURANTIUM DULCIS FRUIT EXTRACT 11102 HYDROLYZED CITRUS SPHAEROCARPA PEEL EXTRACT 11103 HYDROLYZED CLADOSIPHON NOVAE-CALEDONIAE EXTRACT 11104 HYDROLYZED COCKSCOMB 11105 HYDROLYZED COCKSCOMB EXTRACT 11106 HYDROLYZED COCOA FRUIT 11107 HYDROLYZED CODONOPSIS PILOSULA ROOT EXTRACT 11108 HYDROLYZED COIX LACRYMA-JOBI MA-YUEN SEED 11109 HYDROLYZED COIX LACRYMA-JOBI MA-YUEN SEED EXTRACT 11110 HYDROLYZED COLLAGEN 11111 HYDROLYZED COLLAGEN EXTRACT 11112 HYDROLYZED COLLAGEN PG-PROPYL DIMETHICONOL 11113 HYDROLYZED COLLAGEN PG-PROPYL METHYLSILANEDIOL 11114 HYDROLYZED COLLAGEN PG-PROPYL SILANETRIOL 11115 HYDROLYZED COMARUM PALUSTRE ROOT/STEM EXTRACT 11116 HYDROLYZED COMMELINA COMMUNIS FLOWER/LEAF/STEM EXTRACT 11117 HYDROLYZED CONALBUMIN 11118 HYDROLYZED CONCHIOLIN PROTEIN 11119 HYDROLYZED CORAL 11120 HYDROLYZED CORALLINA OFFICINALIS 11121 HYDROLYZED CORALLINA OFFICINALIS EXTRACT 11122 HYDROLYZED CORIANDRUM SATIVUM FRUIT EXTRACT 11123 HYDROLYZED CORN PROTEIN 11124 HYDROLYZED CORN STARCH 11125 HYDROLYZED CORN STARCH HYDROXYETHYL ETHER 11126 HYDROLYZED CORN STARCH OCTENYLSUCCINATE 11127 HYDROLYZED CORN/SOY/WHEAT PROTEIN THIOGLYCOLAMIDE/THIOPROPIONAMIDE 11128 HYDROLYZED CORNUS WALTERI LEAF EXTRACT 11129 HYDROLYZED COTTONSEED EXTRACT 11130 HYDROLYZED COTTONSEED PROTEIN 11131 HYDROLYZED CRANBERRY FRUIT/LEAF EXTRACT 11132 HYDROLYZED CRITHMUM MARITIMUM 11133 HYDROLYZED CROSSOSTEPHIUM CHINENSE EXTRACT 11134 HYDROLYZED CUCUMBER FRUIT 11135 HYDROLYZED CUCURBITA PEPO SEEDCAKE 11136 HYDROLYZED CYPERUS ROTUNDUS ROOT EXTRACT 11137 HYDROLYZED DEFATTED SOYBEAN SEED 11138 HYDROLYZED DNA 11139 HYDROLYZED DROSERA RAMENTACEA LEAF 11140 HYDROLYZED DROSERA ROTUNDIFOLIA LEAF 11141 HYDROLYZED ECKLONIA CAVA EXTRACT 11142 HYDROLYZED EEL HEAD EXTRACT 11143 HYDROLYZED EGG PROTEIN 11144 HYDROLYZED EGG SHELL MEMBRANE 11145 HYDROLYZED ELAEOCARPUS SYLVESTRIS LEAF EXTRACT 11146 HYDROLYZED ELASTIN 11147 HYDROLYZED ENTEROMORPHA COMPRESSA 11148 HYDROLYZED ERUCA SATIVA LEAF 11149 HYDROLYZED ERYTHRINA EDULIS SEED 11150 HYDROLYZED ETHYLENE/MA COPOLYMER 11151 HYDROLYZED EUGENIA EDULIS FRUIT 11152 HYDROLYZED EUGLENA GRACILIS EXTRACT 11153 HYDROLYZED EUTERPE OLERACEA FRUIT 11154 HYDROLYZED EXTENSIN 11155 HYDROLYZED F-FUCOIDAN 11156 HYDROLYZED FIBROIN 11157 HYDROLYZED FIBRONECTIN 11158 HYDROLYZED FISH CARTILAGE 11159 HYDROLYZED FISH EGG MEMBRANE EXTRACT FILTRATE 11160 HYDROLYZED FISH EGG SHELL EXTRACT 11161 HYDROLYZED FISH SCALE EXTRACT 11162 HYDROLYZED FORSYTHIA VIRIDISSIMA FRUIT/(ACTAEA DAHURICA/GLYCYRRHIZA GLABRA/PAEONIA LACTIFLORA/PLATYCODON GRANDIFLORUS/PUERARIA MONTANA) ROOT EXTRACT 11163 HYDROLYZED FORSYTHIA VIRIDISSIMA FRUIT/(ANGELICA ACUTILOBA/CIMICIFUGA DAHURICA/GLYCYRRHIZA GLABRA/PAEONIA LACTIFLORA/PLATYCODON GRANDIFLORUS/PUERARIA LOBATA) ROOT EXTRACT 11164 HYDROLYZED FORSYTHIA VIRIDISSIMA FRUIT/(CIMICIFUGA DAHURICA/GLYCYRRHIZA GLABRA/PAEONIA LACTIFLORA/PLATYCODON GRANDIFLORUS/PUERARIA LOBATA) ROOT EXTRACT 11165 HYDROLYZED FUCUS VESICULOSUS EXTRACT 11166 HYDROLYZED FUCUS VESICULOSUS PROTEIN 11167 HYDROLYZED FURCELLARAN 11168 HYDROLYZED GADIDAE PROTEIN 11169 HYDROLYZED GARCINIA MANGOSTANA FRUIT EXTRACT 11170 HYDROLYZED GARDENIA FLORIDA EXTRACT 11171 HYDROLYZED GAULTHERIA FRAGRANTISSIMA/PROCUMBENS/PUNCTATA EXTRACT 11172 HYDROLYZED GELATIN 11173 HYDROLYZED GELIDIUM ELEGANS/GRACILARIA VERMICULOPHYLLA/GRACILARIA GIGAS/PTEROCLADIELLA CAPILLACEA/AHNFELTIA PLICATA EXTRACT 11174 HYDROLYZED GINSENG PROTEIN 11175 HYDROLYZED GINSENG ROOT 11176 HYDROLYZED GINSENG ROOT EXTRACT 11177 HYDROLYZED GINSENG SAPONINS 11178 HYDROLYZED GLOSSOCARDIA BIDENS EXTRACT 11179 HYDROLYZED GLUCOSYL STEVIOSIDE 11180 HYDROLYZED GLYCOSAMINOGLYCANS 11181 HYDROLYZED GLYCYRRHIZINATE 11182 HYDROLYZED GOAT MILK EXTRACT 11183 HYDROLYZED GOLD OF PLEASURE 11184 HYDROLYZED GRACILARIOPSIS CHIANGII EXTRACT 11185 HYDROLYZED GRAPE CALLUS EXTRACT 11186 HYDROLYZED GRAPE FRUIT 11187 HYDROLYZED GRAPE SKIN 11188 HYDROLYZED GUAR 11189 HYDROLYZED HALYMENIA DURVILLEI POLYSACCHARIDE 11190 HYDROLYZED HAZELNUT PROTEIN 11191 HYDROLYZED HEMOGLOBIN 11192 HYDROLYZED HEMP SEED EXTRACT 11193 HYDROLYZED HEMP SEED PROTEIN 11194 HYDROLYZED HEMP SEED PROTEIN HYDROXYPROPYLTRIMONIUM CHLORIDE 11195 HYDROLYZED HIBISCUS ESCULENTUS EXTRACT 11196 HYDROLYZED HIBISCUS SYRIACUS BARK EXTRACT 11197 HYDROLYZED HONEY 11198 HYDROLYZED HONEY PROTEIN 11199 HYDROLYZED HORSE AMNION EXTRACT 11200 HYDROLYZED HORSE FAT EXTRACT 11201 HYDROLYZED HORSE PLACENTA EXTRACT 11202 HYDROLYZED HORSE PLACENTA/UMBILICAL EXTRACT 11203 HYDROLYZED HYALURONIC ACID 11204 HYDROLYZED HYDROXYPROPYL STARCH OCTENYLSUCCINATE 11205 HYDROLYZED INONOTUS OBLIQUUS EXTRACT 11206 HYDROLYZED JELLYFISH EXTRACT 11207 HYDROLYZED JOJOBA ESTERS 11208 HYDROLYZED JOJOBA PROTEIN 11209 HYDROLYZED JOJOBA SEED EXTRACT 11210 HYDROLYZED KERATIN 11211 HYDROLYZED KERATIN PG-PROPYL METHYLSILANEDIOL 11212 HYDROLYZED KERATIN PG-PROPYL SILANETRIOL 11213 HYDROLYZED KERATIN PG-PROPYLMETHYLSILANEDIOL 11214 HYDROLYZED KLUYVEROMYCES EXTRACT 11215 HYDROLYZED KURODA'S SEA HARE EXTRACT 11216 HYDROLYZED LAC 11217 HYDROLYZED LACTALBUMIN 11218 HYDROLYZED LACTOBACILLUS/STREPTOCOCCUS THERMOPHILUS/COLOSTRUM FERMENT EXTRACT 11219 HYDROLYZED LAGENARIA SICERARIA FRUIT JUICE 11220 HYDROLYZED LECITHIN EXTRACT 11221 HYDROLYZED LEPIDIUM MEYENII ROOT 11222 HYDROLYZED LEPIDIUM MEYENII ROOT EXTRACT 11223 HYDROLYZED LIMONIUM LATIFOLIUM 11224 HYDROLYZED LINDERA AGGREGATA POLYSACCHARIDES 11225 HYDROLYZED LINSEED EXTRACT 11226 HYDROLYZED LINSEED SEED 11227 HYDROLYZED LITCHI CHINENSIS FRUIT EXTRACT 11228 HYDROLYZED LOLA IMPLEXA EXTRACT 11229 HYDROLYZED LUPINE PROTEIN 11230 HYDROLYZED LUPINE PROTEIN OCTENYLSUCCINATE 11231 HYDROLYZED LUPINE SEED EXTRACT 11232 HYDROLYZED LUPINUS ALBUS FLOWER EXTRACT 11233 HYDROLYZED LYCIUM BARBARUM FRUIT 11234 HYDROLYZED LYCIUM BARBARUM FRUIT EXTRACT 11235 HYDROLYZED LYCOPERSICON ESCULENTUM FRUIT EXTRACT 11236 HYDROLYZED MAGNOLIA OBOVATA BARK EXTRACT 11237 HYDROLYZED MALLOW LEAF EXTRACT 11238 HYDROLYZED MALT EXTRACT 11239 HYDROLYZED MANGIFERA INDICA JUICE EXTRACT 11240 HYDROLYZED MANGO FRUIT 11241 HYDROLYZED MANGO JUICE EXTRACT 11242 HYDROLYZED MANIHOT ESCULENTA TUBER EXTRACT 11243 HYDROLYZED MAPLE SYCAMORE PROTEIN 11244 HYDROLYZED MELON FRUIT 11245 HYDROLYZED METSCHNIKOWIA AGAVES EXTRACT 11246 HYDROLYZED METSCHNIKOWIA REUKAUFII EXTRACT 11247 HYDROLYZED MILK 11248 HYDROLYZED MILK PROTEIN 11249 HYDROLYZED MILLET 11250 HYDROLYZED MILLET SEED EXTRACT 11251 HYDROLYZED MILT 11252 HYDROLYZED MILT EXTRACT 11253 HYDROLYZED MONASCUS/RICE FERMENT FILTRATE 11254 HYDROLYZED MORINGA OLEIFERA SEED EXTRACT 11255 HYDROLYZED MORUS ALBA LEAF EXTRACT 11256 HYDROLYZED MULBERRY FRUIT 11257 HYDROLYZED MYRTUS COMMUNIS LEAF EXTRACT 11258 HYDROLYZED MYTILUS EDULIS BYSSUS 11259 HYDROLYZED NETTLE LEAF EXTRACT 11260 HYDROLYZED NYMPHAEA TETRAGONA EXTRACT 11261 HYDROLYZED OAT FLOUR 11262 HYDROLYZED OAT PROTEIN 11263 HYDROLYZED OATS 11264 HYDROLYZED OLIVE FRUIT 11265 HYDROLYZED OLIVE FRUIT EXTRACT 11266 HYDROLYZED OLIVE LEAF EXTRACT 11267 HYDROLYZED OPLOPANAX ELATUS ROOT EXTRACT 11268 HYDROLYZED OPUNTIA FICUS-INDICA FLOWER EXTRACT 11269 HYDROLYZED OPUNTIA HUMIFUSA LEAF EXTRACT 11270 HYDROLYZED ORYZANOL 11271 HYDROLYZED OVUM SHELL MEMBRANE 11272 HYDROLYZED OXIDIZED KERATIN 11273 HYDROLYZED OYSTER EXTRACT 11274 HYDROLYZED OYSTER GLYCOPROTEIN 11275 HYDROLYZED OYSTER SHELL EXTRACT 11276 HYDROLYZED PALM SOPHOROLIPIDS 11277 HYDROLYZED PANAX GINSENG MERISTEM CELL 11278 HYDROLYZED PANAX GINSENG MERISTEM CELL EXTRACT 11279 HYDROLYZED PANAX GINSENG ROOT EXTRACT 11280 HYDROLYZED PAPAYA FRUIT 11281 HYDROLYZED PASSIFLORA ALATA FRUIT 11282 HYDROLYZED PEA 11283 HYDROLYZED PEA PROTEIN 11284 HYDROLYZED PEA PROTEIN PG-PROPYL SILANETRIOL 11285 HYDROLYZED PEARL 11286 HYDROLYZED PECTIN 11287 HYDROLYZED PEPPER FRUIT EXTRACT 11288 HYDROLYZED PERILLA OCYMOIDES CALLUS EXTRACT 11289 HYDROLYZED PHOSPHOLIPIDS 11290 HYDROLYZED PHYLLOSTACHYS BAMBUSOIDES 11291 HYDROLYZED PHYLLOSTACHYS HETEROCYCLA/CHARCOAL/PAPAIN/BOYSENBERRY FRUIT FERMENT FILTRATE 11292 HYDROLYZED PINUS DENSIFLORA LEAF EXTRACT 11293 HYDROLYZED PLACENTAL EXTRACT 11294 HYDROLYZED PLACENTAL PROTEIN 11295 HYDROLYZED PLATANUS OCCIDENTALIS EXTRACT 11296 HYDROLYZED PLATYCARYA STROBILACEA FRUIT EXTRACT 11297 HYDROLYZED PLEUROTUS NEBRODENSIS MYCELIUM EXTRACT 11298 HYDROLYZED PLUKENETIA VOLUBILIS SEED EXTRACT 11299 HYDROLYZED POLYGONUM MULTIFLORUM ROOT EXTRACT 11300 HYDROLYZED POLYGONUM TATARICUM BUD/SEED EXTRACT 11301 HYDROLYZED PORPHYRA YEZOENSIS 11302 HYDROLYZED POTATO PROTEIN 11303 HYDROLYZED POTATO TUBER EXTRACT 11304 HYDROLYZED PROANTHOCYANIDIN 11305 HYDROLYZED PRUNE SEEDCAKE/MDI COPOLYMER 11306 HYDROLYZED PRUNELLA VULGARIS EXTRACT 11307 HYDROLYZED PRUNUS DOMESTICA 11308 HYDROLYZED PSORALEA CORYLIFOLIA EXTRACT 11309 HYDROLYZED PUMPKIN SEEDCAKE 11310 HYDROLYZED PUMPKIN SEEDCAKE EXTRACT 11311 HYDROLYZED PUNICA GRANATUM MESOCARP EXTRACT 11312 HYDROLYZED PYRUS MALUS PECTIN EXTRACT 11313 HYDROLYZED QUINOA 11314 HYDROLYZED RASPBERRY FRUIT 11315 HYDROLYZED RED BLOOD CELLS 11316 HYDROLYZED RETICULIN 11317 HYDROLYZED RHEUM OFFICINALE ROOT EXTRACT 11318 HYDROLYZED RHIZOBIAN GUM 11319 HYDROLYZED RHODOPHYCEAE EXTRACT 11320 HYDROLYZED RICE BRAN EXTRACT 11321 HYDROLYZED RICE BRAN PROTEIN 11322 HYDROLYZED RICE EXTRACT 11323 HYDROLYZED RICE FERMENT LEES 11324 HYDROLYZED RICE LEAF EXTRACT 11325 HYDROLYZED RICE PROTEIN 11326 HYDROLYZED RNA 11327 HYDROLYZED ROE 11328 HYDROLYZED ROE EXTRACT 11329 HYDROLYZED ROSA DAMASCENA FLOWER EXTRACT 11330 HYDROLYZED ROYAL JELLY EXTRACT 11331 HYDROLYZED ROYAL JELLY PROTEIN 11332 HYDROLYZED RUMEX CRISPUS ROOT EXTRACT 11333 HYDROLYZED RYE PHYTOPLACENTA EXTRACT 11334 HYDROLYZED SACCHAROMYCES EXTRACT OCTENYLSUCCINATE 11335 HYDROLYZED SACCHAROMYCES/LACTOBACILLUS/UBIQUINONE FERMENT 11336 HYDROLYZED SAFFLOWER FLOWER EXTRACT 11337 HYDROLYZED SALMON OVARY EXTRACT 11338 HYDROLYZED SALMON OVARY MEMBRANE EXTRACT 11339 HYDROLYZED SASA VEITCHII EXTRACT 11340 HYDROLYZED SCHIZOSACCHAROMYCES PROTEIN 11341 HYDROLYZED SCLEROTIUM GUM 11342 HYDROLYZED SEA CUCUMBER EXTRACT 11343 HYDROLYZED SEA CUCUMBER PROTEIN 11344 HYDROLYZED SERICIN 11345 HYDROLYZED SERUM PROTEIN 11346 HYDROLYZED SESAME EXTRACT 11347 HYDROLYZED SESAME PROTEIN 11348 HYDROLYZED SESAME PROTEIN PG-PROPYL METHYLSILANEDIOL 11349 HYDROLYZED SESAME SEED EXTRACT 11350 HYDROLYZED SHEA SEEDCAKE EXTRACT 11351 HYDROLYZED SILK 11352 HYDROLYZED SILK GLAND EXTRACT 11353 HYDROLYZED SILK GLAND POWDER 11354 HYDROLYZED SILK PG-PROPYL METHYLSILANEDIOL 11355 HYDROLYZED SILK PG-PROPYL METHYLSILANEDIOL CROSSPOLYMER 11356 HYDROLYZED SISYMBRIUM IRIO SEEDCAKE 11357 HYDROLYZED SNAIL BODY EXTRACT 11358 HYDROLYZED SODIUM CHONDROITIN SULFATE 11359 HYDROLYZED SODIUM DNA 11360 HYDROLYZED SODIUM HYALURONATE 11361 HYDROLYZED SOPHORA JAPONICA FRUIT EXTRACT 11362 HYDROLYZED SOY 11363 HYDROLYZED SOY EXTRACT 11364 HYDROLYZED SOY FLOUR 11365 HYDROLYZED SOY PROTEIN 11366 HYDROLYZED SOY PROTEIN EXTRACT 11367 HYDROLYZED SOY PROTEIN PG-PROPYL METHYLSILANEDIOL 11368 HYDROLYZED SOY PROTEIN/DIMETHICONE PEG-7 ACETATE 11369 HYDROLYZED SOY PROTEIN/VEGETABLE AMINO ACIDS/LYSINE HYDROXYPROPYLTRIMONIUM CHLORIDE 11370 HYDROLYZED SOY STARCH 11371 HYDROLYZED SOYBEAN CALLUS EXTRACT 11372 HYDROLYZED SOYBEAN EXTRACT 11373 HYDROLYZED SOYBEAN FIBER 11374 HYDROLYZED SOYBEAN PALMITATE 11375 HYDROLYZED SOYBEAN SEED 11376 HYDROLYZED SOYBEAN SEEDCAKE/MDI COPOLYMER 11377 HYDROLYZED SOYMILK PROTEIN 11378 HYDROLYZED SPIDER WEB 11379 HYDROLYZED SPINAL PROTEIN 11380 HYDROLYZED SPONGE 11381 HYDROLYZED SPONGE EXTRACT 11382 HYDROLYZED SPONGIN 11383 HYDROLYZED STARCH 11384 HYDROLYZED STARFISH EXTRACT 11385 HYDROLYZED STRAWBERRY FRUIT 11386 HYDROLYZED STURGEON EXTRACT 11387 HYDROLYZED STURGEON OVARY MEMBRANE EXTRACT 11388 HYDROLYZED SULFONATED KERATIN 11389 HYDROLYZED SUNFLOWER SEED WAX 11390 HYDROLYZED SWEET ALMOND PROTEIN 11391 HYDROLYZED SWEET ALMOND SEEDCAKE 11392 HYDROLYZED SWIFTLET NEST 11393 HYDROLYZED SWIFTLET NEST EXTRACT 11394 HYDROLYZED SYZYGIUM SAMARANGENSE FRUIT EXTRACT 11395 HYDROLYZED TABEBUIA IMPETIGINOSA LEAF EXTRACT 11396 HYDROLYZED TAMARINDUS INDICA SEED EXTRACT 11397 HYDROLYZED TAMARINDUS INDICA SEED POLYSACCHARIDE 11398 HYDROLYZED THEOBROMA CACAO SEED BUTTER 11399 HYDROLYZED THEOBROMA CACAO SEED MEAL 11400 HYDROLYZED THEOBROMA GRANDIFLORUM FRUIT 11401 HYDROLYZED THUJA ORIENTALIS SEED EXTRACT 11402 HYDROLYZED THYMUS EXTRACT 11403 HYDROLYZED TIGER PRAWN EXTRACT 11404 HYDROLYZED TOMATO SKIN 11405 HYDROLYZED TORULASPORA DELBRUEKII EXTRACT 11406 HYDROLYZED TREMELLA FUCIFORMIS POLYSACCHARIDE 11407 HYDROLYZED TREMELLA FUCIFORMIS SPOROCARP EXTRACT 11408 HYDROLYZED TRIGONELLA FOENUM-GRAECUM SEED EXTRACT 11409 HYDROLYZED TRITICUM MONOCOCCUM SEED EXTRACT 11410 HYDROLYZED TRITICUM SPELTA STARCH 11411 HYDROLYZED TYPHA ANGUSTIFOLIA POLLEN/ROOT EXTRACT 11412 HYDROLYZED ULVA LACTUCA EXTRACT 11413 HYDROLYZED ULVA PERTUSA EXTRACT 11414 HYDROLYZED UMBILICAL EXTRACT 11415 HYDROLYZED VA/VINYL ACETOACETATE COPOLYMER 11416 HYDROLYZED VACCINIUM MYRTILLUS LEAF EXTRACT 11417 HYDROLYZED VACCINIUM VITIS-IDAEA FRUIT 11418 HYDROLYZED VEGETABLE PROTEIN 11419 HYDROLYZED VEGETABLE PROTEIN PG-PROPYL SILANETRIOL 11420 HYDROLYZED VERBASCUM THAPSUS FLOWER 11421 HYDROLYZED VIOLA TRICOLOR EXTRACT 11422 HYDROLYZED VITIS LABRUSCA SKIN EXTRACT 11423 HYDROLYZED WALNUT EXTRACT 11424 HYDROLYZED WHEAT BRAN 11425 HYDROLYZED WHEAT BRAN EXTRACT 11426 HYDROLYZED WHEAT FLOUR 11427 HYDROLYZED WHEAT GERM EXTRACT 11428 HYDROLYZED WHEAT GLUTEN 11429 HYDROLYZED WHEAT GLUTEN EXTRACT 11430 HYDROLYZED WHEAT PROTEIN 11431 HYDROLYZED WHEAT PROTEIN PG-PROPYL METHYLSILANEDIOL 11432 HYDROLYZED WHEAT PROTEIN PG-PROPYL SILANETRIOL 11433 HYDROLYZED WHEAT PROTEIN/CYSTINE BIS-PG-PROPYL SILANETRIOL COPOLYMER 11434 HYDROLYZED WHEAT PROTEIN/DIMETHICONE PEG-7 ACETATE 11435 HYDROLYZED WHEAT PROTEIN/DIMETHICONE PEG-7 PHOSPHATE COPOLYMER 11436 HYDROLYZED WHEAT PROTEIN/PEG-20 ACETATE COPOLYMER 11437 HYDROLYZED WHEAT PROTEIN/PVP CROSSPOLYMER 11438 HYDROLYZED WHEAT STARCH 11439 HYDROLYZED WHEY 11440 HYDROLYZED WHEY PROTEIN 11441 HYDROLYZED WINTERGREEN EXTRACT 11442 HYDROLYZED WOOL 11443 HYDROLYZED WOOL CUTICLE PROTEIN 11444 HYDROLYZED XANTHOMONAS CAMPESTRIS POLYSACCHARIDE 11445 HYDROLYZED XANTHOMONAS CAMPESTRIS POLYSACCHARIDES 11446 HYDROLYZED XYLAN 11447 HYDROLYZED YEAST 11448 HYDROLYZED YEAST EXTRACT 11449 HYDROLYZED YEAST PROTEIN 11450 HYDROLYZED YOGURT 11451 HYDROLYZED YOGURT PROTEIN 11452 HYDROLYZED ZANTHOXYLUM PIPERITUM SEED EXTRACT 11453 HYDROLYZED ZEIN 11454 HYDROPUNTIA EDULIS CALLUS CULTURE EXTRACT 11455 HYDROQUINONE 11456 HYDROQUINONE SAFFLOWERATES 11457 HYDROXY METHYLPHENYLPYRIDINONE 11458 HYDROXY OXOBENZOXATHIOL 11459 HYDROXY/METHOXY SOYBEAN OIL 11460 HYDROXYACETOPHENONE 11461 HYDROXYANASATIL RETINOATE 11462 HYDROXYANTHRAQUINONEAMINOPROPYL METHYL MORPHOLINIUM METHOSULFATE 11463 HYDROXYAPATITE 11464 HYDROXYBENZALDEHYDE 11465 HYDROXYBENZOMORPHOLINE 11466 HYDROXYBENZYL ALCOHOL 11467 HYDROXYBUTYL METHACRYLATE 11468 HYDROXYBUTYL METHYLCELLULOSE 11469 HYDROXYBUTYRIC ACID/HYDROXYPENTANOIC ACID COPOLYMER 11470 HYDROXYCAPRIC ACID 11471 HYDROXYCAPROYL PHYTOSPHINGOSINE 11472 HYDROXYCAPRYLIC ACID 11473 HYDROXYCAPRYLOYL PHYTOSPHINGOSINE 11474 HYDROXYCETETH-60 11475 HYDROXYCETYL HYDROXYETHYL DIMONIUM CHLORIDE 11476 HYDROXYCETYL HYDROXYETHYLSTEARAMIDE 11477 HYDROXYCETYL ISOSTEARATE 11478 HYDROXYCETYL PHOSPHATE 11479 HYDROXYCINNAMIC ACID 11480 HYDROXYCINNAMOYL DIPEPTIDE-27 AMIDE 11481 HYDROXYCITRONELLAL 11482 HYDROXYCITRONELLAL DIMETHYL ACETAL 11483 HYDROXYCITRONELLAL METHYL ANTHRANILATE 11484 HYDROXYCITRONELLAL-INDOLE SCHIFF BASE 11485 HYDROXYCITRONELLOL 11486 HYDROXYCITRYL PALMITATE 11487 HYDROXYCYCLOHEXYL ETHYLTRISILOXANE SAPUCAINHATE 11488 HYDROXYCYCLOHEXYL METHYL KETONE 11489 HYDROXYCYCLOHEXYL PHENYL KETONE 11490 HYDROXYDAIDZEIN 11491 HYDROXYDECYL MALTITOL 11492 HYDROXYDECYL UBIQUINONE 11493 HYDROXYDECYL UBIQUINONE LINOLEATE 11494 HYDROXYDECYL UBIQUINOYL DIPALMITOYL GLYCERATE 11495 HYDROXYDICHLORODIPHENYL ETHER 11496 HYDROXYDODECYL HYDROXYETHYL ETHYLENEDIAMINE/METHYL ACRYLATE DENDRIMER 11497 HYDROXYECTOIN 11498 HYDROXYETHOXY AMINOPYRAZOLOPYRIDINE HCL 11499 HYDROXYETHOXYETHYL UREA 11500 HYDROXYETHOXYPHENYL BUTANONE 11501 HYDROXYETHYL ACETOMONIUM PG-DIMETHICONE 11502 HYDROXYETHYL ACRYLAMIDE 11503 HYDROXYETHYL ACRYLATE/IPDI/PPG-15 GLYCERYL ETHER COPOLYMER 11504 HYDROXYETHYL ACRYLATE/METHOXYETHYL ACRYLATE COPOLYMER 11505 HYDROXYETHYL ACRYLATE/SODIUM ACRYLOYLDIMETHYL TAURATE COPOLYMER 11506 HYDROXYETHYL BEHENAMIDOPROPYL DIMONIUM CHLORIDE 11507 HYDROXYETHYL CARBOXYMETHYL COCAMIDOPROPYLAMINE 11508 HYDROXYETHYL CETEARAMIDOPROPYLDIMONIUM CHLORIDE 11509 HYDROXYETHYL CETYLDIMONIUM CHLORIDE 11510 HYDROXYETHYL CETYLDIMONIUM PHOSPHATE 11511 HYDROXYETHYL CHITOSAN 11512 HYDROXYETHYL CYCLODEXTRIN 11513 HYDROXYETHYL DIETHYLENETRIAMINE DIOLEAMIDE/PALMITAMIDE 11514 HYDROXYETHYL DIPHENYL IMIDAZOLINE 11515 HYDROXYETHYL ERUCAMIDOPROPYL DIMONIUM CHLORIDE 11516 HYDROXYETHYL ETHYLCELLULOSE 11517 HYDROXYETHYL ETHYLENE DIPALMITAMIDE 11518 HYDROXYETHYL FURANHYDROXYNAPHTHOQUINONE 11519 HYDROXYETHYL GLYCERYL OLEATE/STEARATE 11520 HYDROXYETHYL HYDROXYPROPYL C12-15 ALKOXYPROPYLAMINE OXIDE 11521 HYDROXYETHYL IMIDAZOLIDINONE 11522 HYDROXYETHYL ISOBUTYL PIPERIDINE CARBOXYLATE 11523 HYDROXYETHYL ISOSTEARYLOXY ISOPROPANOLAMINE 11524 HYDROXYETHYL LAURDIMONIUM CHLORIDE 11525 HYDROXYETHYL METHYLTHIOPROPENAMIDE 11526 HYDROXYETHYL METHYLTOLYLAMINE 11527 HYDROXYETHYL OLEYL DIMONIUM CHLORIDE 11528 HYDROXYETHYL PALMITYL OXYHYDROXYPROPYL PALMITAMIDE 11529 HYDROXYETHYL PANTOTHENAMIDE MEA 11530 HYDROXYETHYL PEI-1000 11531 HYDROXYETHYL PEI-1500 11532 HYDROXYETHYL PHENOXYACETATE 11533 HYDROXYETHYL PYROCATECHOL 11534 HYDROXYETHYL SORBITOL 11535 HYDROXYETHYL STEARAMIDE-MIPA 11536 HYDROXYETHYL TALLOWDIMONIUM CHLORIDE 11537 HYDROXYETHYL UREA 11538 HYDROXYETHYL/METHOXYETHYL ACRYLATE COPOLYMER 11539 HYDROXYETHYL/METHOXYETHYL ACRYLATE/ BUTYL ACRYLATE COPOLYMER 11540 HYDROXYETHYL/METHOXYETHYL ACRYLATE/BUTYL ACRYLATE COPOLYMER 11541 HYDROXYETHYL-2-NITRO-P-TOLUIDINE 11542 HYDROXYETHYL-3,4-METHYLENEDIOXYANILINE HCL 11543 HYDROXYETHYLBUTYLAMINE LAURETH SULFATE 11544 HYDROXYETHYLCELLULOSE 11545 HYDROXYETHYLCELLULOSE/PHOSPHORYLCHOLINE GLYCOL ACRYLATE COPOLYMER 11546 HYDROXYETHYLDIETHONIUM POLYISOBUTENYL TRIETHYLAMINOSUCCINATE 11547 HYDROXYETHYLPIPERAZINE ETHANE SULFONIC ACID 11548 HYDROXYETHYL-P-PHENYLENEDIAMINE SULFATE 11549 HYDROXYGENISTEIN 11550 HYDROXYISOHEXYL 3-CYCLOHEXENE CARBOXALDEHYDE 11551 HYDROXYISOLEUCINE 11552 HYDROXYISOPROPYL METHACRYLATE 11553 HYDROXYLAMINE HCL 11554 HYDROXYLAMINE SULFATE 11555 HYDROXYLATED 2-OCTANOL 11556 HYDROXYLATED FULLERENES 11557 HYDROXYLATED JOJOBA OIL 11558 HYDROXYLATED LANOLIN 11559 HYDROXYLATED LECITHIN 11560 HYDROXYLATED METHYL SOYATE TRIMETHYLOLPROPANE ETHER 11561 HYDROXYLATED MILK GLYCERIDES 11562 HYDROXYLAURIC ACID 11563 HYDROXYLAUROYL PHYTOSPHINGOSINE 11564 HYDROXYLAURYL/HYDROXYMYRISTYL BETAINE 11565 HYDROXYMETHOXYBENZYL PELARGONAMIDE 11566 HYDROXYMETHOXYPHENYL DECANONE 11567 HYDROXYMETHOXYPHENYL PROPYLMETHYLMETHOXYBENZOFURAN 11568 HYDROXYMETHYL DIOXOAZABICYCLOOCTANE 11569 HYDROXYMETHYLHEPTYL METHYL KETONE 11570 HYDROXYMETHYLHEXYL ETHYL KETONE 11571 HYDROXYNONANONE 11572 HYDROXYOCTACOSANYL HYDROXYSTEARATE 11573 HYDROXYPALMITOYL SPHINGANINE 11574 HYDROXYPHENOXY PROPIONIC ACID 11575 HYDROXYPHENYL DIHYDROXYBENZAMIDE 11576 HYDROXYPHENYL DIHYDROXYISOINDOLINONE 11577 HYDROXYPHENYL DIMETHOXYISOINDOLINONE 11578 HYDROXYPHENYL GLYCINAMIDE 11579 HYDROXYPHENYL HYDROXYMETHOXYISOINDOLINONE 11580 HYDROXYPHENYL PROPAMIDOBENZOIC ACID 11581 HYDROXYPHENYL PROPIONAMIDE 11582 HYDROXYPHENYL THIAZINANE CARBOXYLIC ACID 11583 HYDROXYPINACOLONE RETINOATE 11584 HYDROXYPROLINE 11585 HYDROXYPROLINE PALMITAMIDE 11586 HYDROXYPROPYL ARGININE CETEARYL ETHER 11587 HYDROXYPROPYL ARGININE LAURYL/MYRISTYL ETHER HCL 11588 HYDROXYPROPYL BIS(N-HYDROXYETHYL-P-PHENYLENEDIAMINE) HCL 11589 HYDROXYPROPYL BISCETEARYLDIMONIUM CHLORIDE 11590 HYDROXYPROPYL BIS-HYDROXYETHYLDIMONIUM CHLORIDE 11591 HYDROXYPROPYL BISISOSTEARAMIDE MEA 11592 HYDROXYPROPYL BISISOSTEARAMIDOPROPYLDIMONIUM CHLORIDE 11593 HYDROXYPROPYL BISLAURAMIDE MEA 11594 HYDROXYPROPYL BISOLEYLDIMONIUM CHLORIDE 11595 HYDROXYPROPYL BISPALMITAMIDE MEA 11596 HYDROXYPROPYL BISSTEARAMIDE MEA 11597 HYDROXYPROPYL BISSTEARYLDIMONIUM CHLORIDE 11598 HYDROXYPROPYL BISTRIMONIUM DIIODIDE 11599 HYDROXYPROPYL CHITOSAN 11600 HYDROXYPROPYL CYCLODEXTRIN 11601 HYDROXYPROPYL DIMETHICONE BEHENATE 11602 HYDROXYPROPYL DIMETHICONE ISOSTEARATE 11603 HYDROXYPROPYL DIMETHICONE STEARATE 11604 HYDROXYPROPYL DIMETHICONE/POLYSORBATE 20 CROSSPOLYMER 11605 HYDROXYPROPYL DIMETHICONYLPROPYL ACRYLATES COPOLYMER 11606 HYDROXYPROPYL ETHYLENEDIAMINE CARBOMER 11607 HYDROXYPROPYL GUAR 11608 HYDROXYPROPYL GUAR HYDROXYPROPYLTRIMONIUM CHLORIDE 11609 HYDROXYPROPYL HYDROLYZED STARCH HYDROXYPROPYLTRIMONIUM CHLORIDE 11610 HYDROXYPROPYL METHACRYLATE 11611 HYDROXYPROPYL METHYLCELLULOSE 11612 HYDROXYPROPYL METHYLCELLULOSE ACETATE/SUCCINATE 11613 HYDROXYPROPYL METHYLCELLULOSE PHTHALATE 11614 HYDROXYPROPYL METHYLCELLULOSE STEAROXY ETHER 11615 HYDROXYPROPYL OXIDIZED STARCH 11616 HYDROXYPROPYL OXIDIZED STARCH PG-TRIMONIUM CHLORIDE 11617 HYDROXYPROPYL PHENYLHYDRAZINOYL T-BUTYLCARBAMATE 11618 HYDROXYPROPYL STARCH 11619 HYDROXYPROPYL STARCH PHOSPHATE 11620 HYDROXYPROPYL STREPTOCOCCUS ZOOEPIDEMICUS FERMENT FILTRATE 11621 HYDROXYPROPYL TETRAHYDROPYRANTRIOL 11622 HYDROXYPROPYL TRIMONIUM CORN/WHEAT/SOY AMINO ACIDS 11623 HYDROXYPROPYL XANTHAN GUM 11624 HYDROXYPROPYLAMMONIUM GLUCONATE 11625 HYDROXYPROPYLCELLULOSE 11626 HYDROXYPROPYLCELLULOSE STEARYL CARBAMATE 11627 HYDROXYPROPYLCOCOATE PEG-8 DIMETHICONE 11628 HYDROXYPROPYLDIMETHICONE 11629 HYDROXYPROPYLENE CARBONATE 11630 HYDROXYPROPYLGLUCONAMIDE 11631 HYDROXYPROPYL-P-PHENYLENEDIAMINE HCL 11632 HYDROXYPROPYLTRIMONIUM ASCORBATE 11633 HYDROXYPROPYLTRIMONIUM CORN/WHEAT/SOY AMINO ACIDS 11634 HYDROXYPROPYLTRIMONIUM GELATIN 11635 HYDROXYPROPYLTRIMONIUM HONEY 11636 HYDROXYPROPYLTRIMONIUM HYALURONATE 11637 HYDROXYPROPYLTRIMONIUM HYDROLYZED CASEIN 11638 HYDROXYPROPYLTRIMONIUM HYDROLYZED COLLAGEN 11639 HYDROXYPROPYLTRIMONIUM HYDROLYZED CONCHIOLIN PROTEIN 11640 HYDROXYPROPYLTRIMONIUM HYDROLYZED CORN STARCH 11641 HYDROXYPROPYLTRIMONIUM HYDROLYZED JOJOBA PROTEIN 11642 HYDROXYPROPYLTRIMONIUM HYDROLYZED KERATIN 11643 HYDROXYPROPYLTRIMONIUM HYDROLYZED MILK PROTEIN 11644 HYDROXYPROPYLTRIMONIUM HYDROLYZED OAT PROTEIN 11645 HYDROXYPROPYLTRIMONIUM HYDROLYZED RICE BRAN PROTEIN 11646 HYDROXYPROPYLTRIMONIUM HYDROLYZED RICE PROTEIN 11647 HYDROXYPROPYLTRIMONIUM HYDROLYZED RICE PROTEIN/SILOXYSILICATE 11648 HYDROXYPROPYLTRIMONIUM HYDROLYZED SILK 11649 HYDROXYPROPYLTRIMONIUM HYDROLYZED SOY PROTEIN 11650 HYDROXYPROPYLTRIMONIUM HYDROLYZED VEGETABLE PROTEIN 11651 HYDROXYPROPYLTRIMONIUM HYDROLYZED WHEAT PROTEIN 11652 HYDROXYPROPYLTRIMONIUM HYDROLYZED WHEAT PROTEIN/SILOXYSILICATE 11653 HYDROXYPROPYLTRIMONIUM HYDROLYZED WHEAT STARCH 11654 HYDROXYPROPYLTRIMONIUM HYDROLYZED WHEY 11655 HYDROXYPROPYLTRIMONIUM INULIN 11656 HYDROXYPROPYLTRIMONIUM LEMON PROTEIN 11657 HYDROXYPROPYLTRIMONIUM MALTODEXTRIN CROSSPOLYMER 11658 HYDROXYPROPYLTRIMONIUM OXIDIZED POTATO STARCH 11659 HYDROXYPROPYLTRIMONIUM WASABIA JAPONICA EXTRACT 11660 HYDROXYPROPYLTRISILOXYL IPDI/PEG-14 COPOLYMER 11661 HYDROXYPROPYLTRISILOXYL IPDI/PEG-23 COPOLYMER 11662 HYDROXYRESVERATROL 11663 HYDROXYSATTABACIN 11664 HYDROXYSTEARAMIDE MEA 11665 HYDROXYSTEARAMIDOPROPYL TRIMONIUM CHLORIDE 11666 HYDROXYSTEARAMIDOPROPYL TRIMONIUM METHOSULFATE 11667 HYDROXYSTEARIC ACID 11668 HYDROXYSTEARIC/LINOLENIC/LINOLEIC POLYGLYCERIDES 11669 HYDROXYSTEARIC/LINOLENIC/OLEIC POLYGLYCERIDES 11670 HYDROXYSTEARYL ALCOHOL 11671 HYDROXYSTEARYL CETYL ETHER 11672 HYDROXYSTEARYL GLUCOSIDE 11673 HYDROXYSTEARYL METHYLGLUCAMINE 11674 HYDROXYSTEROID OXIDOREDUCTASE 11675 HYDROXYSUCCINIMIDYL C10-40 ISOALKYL ACIDATE 11676 HYDROXYSUCCINIMIDYL C21-22 ISOALKYL ACIDATE 11677 HYDROXYSULTAINES 11678 HYDROXYTRYPTOPHAN 11679 HYDROXYTYROSOL 11680 HYDROXYUNDECANOIC ACID 11681 HYGROPHILA RINGENS SEED 11682 HYLOCEREUS COSTARICENSIS FRUIT EXTRACT 11683 HYLOCEREUS COSTARICENSIS FRUIT JUICE 11684 HYLOCEREUS COSTARICENSIS PEEL EXTRACT 11685 HYLOCEREUS UNDATUS EXTRACT 11686 HYLOCEREUS UNDATUS FRUIT EXTRACT 11687 HYLOCEREUS UNDATUS FRUIT JUICE 11688 HYLOTELEPHIUM CAUTICOLUM CALLUS EXTRACT 11689 HYMENAEA COURBARIL BARK EXTRACT 11690 HYMENAEA COURBARIL EXTRACT 11691 HYMENAEA COURBARIL POD EXTRACT 11692 HYMENAEA COURBARIL SAP EXTRACT 11693 HYMENAEA COURBARIL SEED EXTRACT 11694 HYPERICUM ERECTUM EXTRACT 11695 HYPERICUM ERECTUM FLOWER/LEAF/STEM EXTRACT 11696 HYPERICUM PERFORATUM CALLUS CULTURE EXTRACT 11697 HYPERICUM PERFORATUM EXTRACT 11698 HYPERICUM PERFORATUM FLOWER EXTRACT 11699 HYPERICUM PERFORATUM FLOWER/LEAF EXTRACT 11700 HYPERICUM PERFORATUM FLOWER/LEAF/STEM EXTRACT 11701 HYPERICUM PERFORATUM FLOWER/TWIG EXTRACT 11702 HYPERICUM PERFORATUM LEAF EXTRACT 11703 HYPERICUM PERFORATUM OIL 11704 HYPERICUM PERFORATUM PHYTOPLACENTA CULTURE EXTRACT 11705 HYPNEA MUSCIFORMIS EXTRACT 11706 HYPOCHAERIS RADICATA EXTRACT 11707 HYPOCHAERIS RADICATA FLOWER EXTRACT 11708 HYPOCHLOROUS ACID 11709 HYPOCHOERIS RADICATA EXTRACT 11710 HYPOCHOERIS RADICATA FLOWER EXTRACT 11711 HYPOXIS AUREA ROOT EXTRACT 11712 HYPOXIS HEMEROCALLIDEA BULB EXTRACT 11713 HYPOXIS ROOPERI RHIZOME EXTRACT 11714 HYPSIZYGUS ULMARIUS MYCELIUM EXTRACT 11715 HYPTIS SUAVEOLENS SEED OIL 11716 HYSSOPUS OFFICINALIS EXTRACT 11717 HYSSOPUS OFFICINALIS FLOWER/LEAF/STEM OIL 11718 HYSSOPUS OFFICINALIS HERB EXTRACT 11719 HYSSOPUS OFFICINALIS HERB OIL 11720 HYSSOPUS OFFICINALIS LEAF OIL 11721 IBUPROFEN 11722 ICARISIDE II 11723 ICHTHAMMOL 11724 ICTASOL 11725 ILEX AQUIFOLIUM FLOWER EXTRACT 11726 ILEX AQUIFOLIUM LEAF EXTRACT 11727 ILEX AQUIFOLIUM LEAF POWDER 11728 ILEX CORNUTA EXTRACT 11729 ILEX CRENATA EXTRACT 11730 ILEX GUAYUSA LEAF EXTRACT 11731 ILEX LATIFOLIA LEAF EXTRACT 11732 ILEX PARAGUARIENSIS LEAF EXTRACT 11733 ILEX PARAGUARIENSIS LEAF OIL 11734 ILEX ROTUNDA EXTRACT 11735 ILEX ROTUNDA LEAF EXTRACT 11736 ILLICIUM RELIGIOSUM BRANCH/LEAF EXTRACT 11737 ILLICIUM VERUM FRUIT EXTRACT 11738 ILLICIUM VERUM FRUIT OIL 11739 ILLICIUM VERUM FRUIT POWDER 11740 ILLICIUM VERUM FRUIT WATER 11741 ILLICIUM VERUM FRUIT/MYRISTICA FRAGRANS FRUIT/PIMENTA OFFICINALIS FRUIT EXTRACT 11742 ILLICIUM VERUM FRUIT/SEED OIL 11743 ILLICIUM VERUM LEAF OIL 11744 ILLIPE BUTTER 11745 ILLITE 11746 ILLITE EXTRACT 11747 ILOMASTAT 11748 IMIDAZOLE 11749 IMIDAZOLIDINONE 11750 IMIDAZOLIDINYL UREA 11751 IMIDAZOLYLETHYL DIAMINOPROPANAMIDE HCL 11752 IMIDAZOLYLPHENYLETHYL NAPHTHYLSULFONYL ASPARAGINE 11753 IMILOXAN HCL 11754 IMPATIENS BALSAMINA FLOWER EXTRACT 11755 IMPATIENS BALSAMINA FLOWER/LEAF/STEM EXTRACT 11756 IMPATIENS BALSAMINA LEAF EXTRACT 11757 IMPATIENS CAPENSIS EXTRACT 11758 IMPATIENS CAPENSIS LEAF EXTRACT 11759 IMPATIENS GLANDULIFERA FLOWER EXTRACT 11760 IMPERATA CYLINDRICA ROOT EXTRACT 11761 INDENE 11762 INDIGOFERA ARGENTEA LEAF POWDER 11763 INDIGOFERA PSEUDOTINCTORIA SEED EXTRACT 11764 INDIGOFERA SUFFRUTICOSA LEAF/STEM EXTRACT 11765 INDIGOFERA TINCTORIA 11766 INDIGOFERA TINCTORIA EXTRACT 11767 INDIGOFERA TINCTORIA LEAF 11768 INDIGOFERA TINCTORIA LEAF EXTRACT 11769 INDIGOFERA TINCTORIA LEAF POWDER 11770 INDIUM SILVER ZINC DIETHYLDITHIOCARBAMATE NITRATE 11771 INDOCYANINE GREEN 11772 INDOL ACETYL PHENYLALANINE 11773 INDOLE 11774 INDOLE ACETIC ACID 11775 INDOLEACETYL GLUTAMIC ACID 11776 INDOLEBUTYROYL ASPARTIC ACID 11777 INDOLYL-TRIMETHYLINDOLE-1-HEPTANOL 11778 INGA ALBA BARK EXTRACT 11779 INGA BOURGONI BARK EXTRACT 11780 INGA EDULIS SEED EXTRACT 11781 INONOTUS OBLIQUUS EXTRACT 11782 INOSINE 11783 INOSITOL 11784 INOSITOL HEXANIACINATE HEXAASCORBATE 11785 INOSITOL HEXA-PCA 11786 INOSITOL OLIGOSACCHARIDES 11787 INSHORE HAGFISH SKIN MUCUS EXTRACT 11788 INULA BRITANNICA CALLUS EXTRACT 11789 INULA BRITANNICA FLOWER EXTRACT 11790 INULA BRITANNICA FLOWER/LEAF/STEM EXTRACT 11791 INULA CRITHMOIDE EXTRACT 11792 INULA CRITHMOIDE FLOWER/LEAF EXTRACT 11793 INULA HELENIUM EXTRACT 11794 INULA RACEMOSA ROOT EXTRACT 11795 INULA RACEMOSA ROOT POWDER 11796 INULA VISCOSA FLOWER/LEAF/STEM EXTRACT 11797 INULIN 11798 INULIN LAURYL CARBAMATE 11799 IODINE TRICHLORIDE 11800 IODIZED CORN PROTEIN 11801 IODIZED GARLIC 11802 IODIZED GARLIC EXTRACT 11803 IODIZED HYDROLYZED EXTENSIN 11804 IODIZED HYDROLYZED ZEIN 11805 IODOFORM 11806 IODOPROPYNYL BUTYLCARBAMATE 11807 IONONE 11808 IPDI/DI-C12-13 ALKYL TARTRATE/BIS-HYDROXYETHOXYPROPYL DIMETHICONE COPOLYMER 11809 IPDI/PEG-15 COCAMINE COPOLYMER 11810 IPDI/PEG-15 COCAMINE COPOLYMER DIMER DILINOLEATE 11811 IPDI/PEG-15 COCAMINE/GLYCERETH-7/POLYGLYCERYL-3 COPOLYMER 11812 IPDI/PEG-15 SOY GLYCINATE COPOLYMER 11813 IPDI/PEG-15 SOYAMINE COPOLYMER 11814 IPDI/PEG-15 SOYAMINE COPOLYMER DIMER DILINOLEATE 11815 IPDI/PEG-15 SOYAMINE OXIDE COPOLYMER 11816 IPDI/PEG-15 SOYETHONIUM ETHOSULFATE COPOLYMER 11817 IPDI/POLY(1,4-BUTANEDIOL)-14 CROSSPOLYMER 11818 IPOMOEA AQUATICA OIL 11819 IPOMOEA BATATAS EXTRACT 11820 IPOMOEA BATATAS LEAF EXTRACT 11821 IPOMOEA BATATAS LEAF/STEM EXTRACT 11822 IPOMOEA BATATAS LEAF/STEM POWDER 11823 IPOMOEA BATATAS ROOT EXTRACT 11824 IPOMOEA BATATAS ROOT JUICE 11825 IPOMOEA BATATAS ROOT LEES EXTRACT 11826 IPOMOEA BATATAS TUBER EXTRACT 11827 IPOMOEA BONA-NOX FLOWER EXTRACT 11828 IPOMOEA DIGITATA TUBER EXTRACT 11829 IPOMOEA HEDERACEA CALLUS CULTURE EXTRACT 11830 IPOMOEA HEDERACEA SEED EXTRACT 11831 IPOMOEA HEDERACEA SEED POWDER 11832 IPOMOEA NIL SEED EXTRACT 11833 IPOMOEA PES-CAPRAE FLOWER/LEAF/STEM EXTRACT 11834 IPOMOEA PURGA RESIN 11835 IPOMOEA PURPUREA EXTRACT 11836 IRESINE WEBERBAUERI FLOWER EXTRACT 11837 IRESINE WEBERBAUERI FLOWER/LEAF/STEM EXTRACT 11838 IRIS ENSATA EXTRACT 11839 IRIS FLORENTINA FLOWER CERA 11840 IRIS FLORENTINA FLOWER EXTRACT 11841 IRIS FLORENTINA FLOWER WATER 11842 IRIS FLORENTINA FLOWER WAX 11843 IRIS FLORENTINA ROOT 11844 IRIS FLORENTINA ROOT EXTRACT 11845 IRIS FLORENTINA ROOT POWDER 11846 IRIS FLORENTINA ROOT WATER 11847 IRIS GERMANICA FLORENTINA ROOT EXTRACT 11848 IRIS GERMANICA FLORENTINA ROOT OIL 11849 IRIS GERMANICA ROOT 11850 IRIS GERMANICA ROOT EXTRACT 11851 IRIS PALLIDA LEAF CELL EXTRACT 11852 IRIS PALLIDA ROOT EXTRACT 11853 IRIS PALLIDA ROOT OIL 11854 IRIS PSEUDACORUS EXTRACT 11855 IRIS PSEUDACORUS LEAF EXTRACT 11856 IRIS PSEUDACORUS ROOT EXTRACT 11857 IRIS SETOSA CALLUS CULTURE EXTRACT 11858 IRIS SETOSA FLOWER/LEAF/STEM EXTRACT 11859 IRIS SIBIRICA ROOT EXTRACT 11860 IRIS VERSICOLOR EXTRACT 11861 IRIS VERSICOLOR ROOT EXTRACT 11862 IRITONE 11863 IRON HYDROXIDE 11864 IRON PICOLINATE 11865 IRON POWDER 11866 IRVINGIA GABONENSIS KERNEL BUTTER 11867 ISATIN 11868 ISATIS TINCTORIA LEAF EXTRACT 11869 ISATIS TINCTORIA LEAF POWDER 11870 ISATIS TINCTORIA ROOT EXTRACT 11871 ISATIS TINCTORIA ROOT POWDER 11872 ISATIS TINCTORIA SEED EXTRACT 11873 ISATIS TINCTORIA SEED OIL 11874 ISHIGE FOLIACEA EXTRACT 11875 ISHIGE OKAMURAE EXTRACT 11876 ISOAMYL ACETATE 11877 ISOAMYL ALCOHOL 11878 ISOAMYL ALLYLGLYCOLATE 11879 ISOAMYL BUTYRATE 11880 ISOAMYL CAPRYLATE/CAPRATE 11881 ISOAMYL CINNAMATE 11882 ISOAMYL COCOATE 11883 ISOAMYL CROTONATE 11884 ISOAMYL FORMATE 11885 ISOAMYL GERANATE 11886 ISOAMYL HEPTANOATE 11887 ISOAMYL HEXANOATE 11888 ISOAMYL ISOBUTYRATE 11889 ISOAMYL ISOVALERATE 11890 ISOAMYL LAURATE 11891 ISOAMYL MEADOWFOAMATE 11892 ISOAMYL OCTANOATE 11893 ISOAMYL OLIVATE 11894 ISOAMYL PALMITATE/STEARATE 11895 ISOAMYL PHENETHYL ETHER 11896 ISOAMYL PHENYLACETATE 11897 ISOAMYL P-METHOXYCINNAMATE 11898 ISOAMYL PROPIONATE 11899 ISOAMYL SALICYLATE 11900 ISOAMYL STEARATE 11901 ISOAMYL TIGLATE 11902 ISOAMYL VALERATE 11903 ISOAMYLBENZOATE 11904 ISOBAVACHALCONE 11905 ISOBERGAMATE 11906 ISOBORNEOL 11907 ISOBORNYL ACETATE 11908 ISOBORNYL ACRYLATE 11909 ISOBORNYL DIPROPYLENE GLYCOL ETHERS 11910 ISOBORNYL FORMATE 11911 ISOBORNYL ISOVALERATE 11912 ISOBORNYL METHACRYLATE 11913 ISOBORNYL METHYL ETHER 11914 ISOBORNYL PROPIONATE 11915 ISOBUTANE 11916 ISOBUTENYL METHYLTETRAHYDROPYRAN 11917 ISOBUTOXYPROPANOL 11918 ISOBUTYL 2-NAPHTHYL ETHER 11919 ISOBUTYL ACETATE 11920 ISOBUTYL ANGELATE 11921 ISOBUTYL BENZOATE 11922 ISOBUTYL BUTYRATE 11923 ISOBUTYL CINNAMATE 11924 ISOBUTYL FORMATE 11925 ISOBUTYL FURYLPROPIONATE 11926 ISOBUTYL HEPTYLATE 11927 ISOBUTYL HEXANOATE 11928 ISOBUTYL ISOBUTYRATE 11929 ISOBUTYL ISOSTEARATE 11930 ISOBUTYL ISOVALERATE 11931 ISOBUTYL LINALOOL 11932 ISOBUTYL MEADOWFOAMATE 11933 ISOBUTYL METHACRYLATE 11934 ISOBUTYL METHACRYLATE/TRIFLUOROETHYLMETHACRYLATE/BIS-HYDROXYPROPYL DIMETHICONE ACRYLATE COPOLYMER 11935 ISOBUTYL METHYL TETRAHYDROPYRANOL 11936 ISOBUTYL METHYLAMINOBENZOATE 11937 ISOBUTYL METHYLBUTYRATE 11938 ISOBUTYL MYRISTATE 11939 ISOBUTYL PALMITATE 11940 ISOBUTYL PELARGONATE 11941 ISOBUTYL PHENYLACETATE 11942 ISOBUTYL PHENYLHYDRAZINOYL METHANESULFONAMIDE 11943 ISOBUTYL POLYSILSESQUIOXANE 11944 ISOBUTYL PROPIONATE 11945 ISOBUTYL RICINOLEATE 11946 ISOBUTYL SALICYLATE 11947 ISOBUTYL STEARATE 11948 ISOBUTYL TALLOWATE 11949 ISOBUTYL TIGLATE 11950 ISOBUTYL/METHOXY PEG-10 POLYSILSESQUIOXANE 11951 ISOBUTYLAMIDO THIAZOLYL RESORCINOL 11952 ISOBUTYLATED LANOLIN OIL 11953 ISOBUTYLENE/ETHYLMALEIMIDE/HYDROXYETHYLMALEIMIDE COPOLYMER 11954 ISOBUTYLENE/ISOPRENE COPOLYMER 11955 ISOBUTYLENE/MA COPOLYMER 11956 ISOBUTYLENE/SODIUM MALEATE COPOLYMER 11957 ISOBUTYLENE/STYRENE COPOLYMER 11958 ISOBUTYLMETHACRYLATE/BIS-HYDROXYPROPYL DIMETHICONE ACRYLATE COPOLYMER 11959 ISOBUTYLMETHACRYLATE/TRIFLUOROETHYLMETHACRYLATE/BIS-HYDROXYPROPYL DIMETHICONE ACRYLATE COPOLYMER 11960 ISOBUTYL-METHOXYPYRAZINE 11961 ISOBUTYLPARABEN 11962 ISOBUTYLPHENOXY EPOXY RESIN 11963 ISOBUTYLQUINOLINE ISOMERS 11964 ISOBUTYLTHIAZOLE 11965 ISOBUTYRIC ACID 11966 ISOBUTYROYL C10-40 HYDROXYACID C10-40 ISOALKYL ESTERS 11967 ISOCAMPHENYL CYCLOHEXANOL MIXED ISOMERS 11968 ISOCARVYL ACETATE 11969 ISOCETEARETH-8 STEARATE 11970 ISOCETETH-10 11971 ISOCETETH-10 STEARATE 11972 ISOCETETH-12 11973 ISOCETETH-15 11974 ISOCETETH-20 11975 ISOCETETH-25 11976 ISOCETETH-30 11977 ISOCETETH-5 11978 ISOCETETH-7 11979 ISOCETYL ALCOHOL 11980 ISOCETYL BEHENATE 11981 ISOCETYL ETHYLHEXANOATE 11982 ISOCETYL ISODECANOATE 11983 ISOCETYL ISOSTEARATE 11984 ISOCETYL LAURATE 11985 ISOCETYL LINOLEOYL STEARATE 11986 ISOCETYL MYRISTATE 11987 ISOCETYL PALMITATE 11988 ISOCETYL SALICYLATE 11989 ISOCETYL STEARATE 11990 ISOCETYL STEAROYL STEARATE 11991 ISOCHRYSIS GALBANA EXTRACT 11992 ISOCHRYSIS GALBANA/PHAEODACTYLUM TRICORNUTUM EXTRACT 11993 ISOCINEOLE 11994 ISOCYCLOCITRAL 11995 ISOCYCLOGERANIOL 11996 ISODECETH-2 COCOATE 11997 ISODECETH-30 11998 ISODECETH-4 11999 ISODECETH-5 12000 ISODECETH-6 12001 ISODECYL ACETATE 12002 ISODECYL ALCOHOL 12003 ISODECYL CITRATE 12004 ISODECYL COCOATE 12005 ISODECYL ETHYLHEXANOATE 12006 ISODECYL GALACTOSIDES 12007 ISODECYL GLYCERYL ETHER 12008 ISODECYL HYDROXYSTEARATE 12009 ISODECYL ISONONANOATE 12010 ISODECYL LAURATE 12011 ISODECYL MYRISTATE 12012 ISODECYL NEOPENTANOATE 12013 ISODECYL OLEATE 12014 ISODECYL PALMITATE 12015 ISODECYL SALICYLATE 12016 ISODECYL STEARATE 12017 ISODECYLPARABEN 12018 ISODODECANE 12019 ISODODECYL/PERFLUORONONYLETHYL DIMER DILINOLEATE/CITRATE 12020 ISODON INFLEXUS BRANCH/LEAF EXTRACT 12021 ISODON INFLEXUS EXTRACT 12022 ISODON TRICHOCARPUS EXTRACT 12023 ISODONIS JAPONICUS LEAF/STALK EXTRACT 12024 ISOEICOSANE 12025 ISOEUGENOL 12026 ISOEUGENYL ACETATE 12027 ISOEUGENYL BENZOATE 12028 ISOEUGENYL PHENYLACETATE 12029 ISOHEXADECANE 12030 ISOHEXENYL CYCLOPENTENYL CARBALDEHYDE 12031 ISOHEXYL CAPRATE 12032 ISOHEXYL LAURATE 12033 ISOHEXYL NEOPENTANOATE 12034 ISOHEXYL PALMITATE 12035 ISOJASMONE 12036 ISOLAURETH-10 12037 ISOLAURETH-3 12038 ISOLAURETH-4 PHOSPHATE 12039 ISOLAURETH-6 12040 ISOLAURYL BEHENATE 12041 ISOLEPTOSPERMONE 12042 ISOLEUCINE 12043 ISOLONGIFOLANONE 12044 ISOLONGIFOLENE EPOXIDE 12045 ISOLONGIFOLENE KETONE EXO 12046 ISOMALT 12047 ISOMENTHONE 12048 ISOMERIZED JOJOBA OIL 12049 ISOMERIZED LINOLEIC ACID 12050 ISOMERIZED LINOLEYL GALLATE 12051 ISOMERIZED PALM OIL 12052 ISOMERIZED SAFFLOWER ACID 12053 ISOMERIZED SAFFLOWER GLYCERIDES 12054 ISOMETHYL-BETA-IONONE 12055 ISOMYRETH-3 12056 ISOMYRETH-9 12057 ISONIACINAMIDE 12058 ISONONAMIDOPROPYL ETHYLDIMONIUM ETHOSULFATE 12059 ISONONANAL 12060 ISONONYL ACETATE 12061 ISONONYL ALCOHOL 12062 ISONONYL FERULATE 12063 ISONONYL ISONONANOATE 12064 ISONONYL PROPIONATE 12065 ISOOCTANAL DIETHYL ACETAL 12066 ISOOCTANE 12067 ISOOCTANOL 12068 ISOOCTANOYL TETRAPEPTIDE-25 12069 ISOOCTYL CAPRYLATE/CAPRATE 12070 ISOOCTYL LACTOYL TALLATE 12071 ISOOCTYL POLYHYDROXYSTEARATE 12072 ISOOCTYL TALLATE 12073 ISOOCTYL THIOGLYCOLATE 12074 ISOPENTANAL 12075 ISOPENTANE 12076 ISOPENTENONE BUTYLENEGLYCOL CYCLIC ACETAL 12077 ISOPENTYL CAPRYLAMIDE 12078 ISOPENTYL CYCLOHEXYL ACETATE 12079 ISOPENTYL TRIMETHOXYCINNAMATE TRISILOXANE 12080 ISOPENTYLCYCLOHEXANONE 12081 ISOPENTYLDIOL 12082 ISOPHORONE DIAMINE/CYCLOHEXYLAMINE/ISOPHTHALIC ACID/AZELAIC ACID COPOLYMER 12083 ISOPHORONE DIAMINE/ISOPHTHALIC ACID/TRIMETHYLOLPROPANE COPOLYMER 12084 ISOPHORONE DIAMINE/ISOPHTHALIC ACID/TROMETHAMINE COPOLYMER 12085 ISOPHORONE DIISOCYANATE 12086 ISOPHORONEDIAMINE/ISOPHTHALIC ACID/PENTAERYTHRITOL COPOLYMER 12087 ISOPHTHALIC ACID/PENTAERYTHRITOL CROSSPOLYMER BENZOATE/ISOSTEARATE 12088 ISOPOLYGLYCERYL-3 DIMETHICONE 12089 ISOPOLYGLYCERYL-3 DIMETHICONOL 12090 ISOPRENE/MA/METHOXY PEG-40 COPOLYMER 12091 ISOPRENE/PENTADIENE COPOLYMER 12092 ISOPROPANOLAMINE 12093 ISOPROPANOLAMINE LANOLATE 12094 ISOPROPENYL-METHYLHEXENOL 12095 ISOPROPOXYETHYL-BENZENE 12096 ISOPROPYL 3-METHYLTHIOBUTYRATE 12097 ISOPROPYL 3-METHYLTHIOCROTONATE 12098 ISOPROPYL ACETATE 12099 ISOPROPYL ALCOHOL 12100 ISOPROPYL ARACHIDATE 12101 ISOPROPYL AVOCADATE 12102 ISOPROPYL BABASSUATE 12103 ISOPROPYL BEHENATE 12104 ISOPROPYL BENZOATE 12105 ISOPROPYL BUTYRATE 12106 ISOPROPYL C12-15-PARETH-9 CARBOXYLATE 12107 ISOPROPYL CINNAMATE 12108 ISOPROPYL CITRATE 12109 ISOPROPYL CLOPROSTENATE 12110 ISOPROPYL CRESOLS 12111 ISOPROPYL CYANOACRYLATE 12112 ISOPROPYL CYCLOHEXYLPROPIONATE 12113 ISOPROPYL DIBENZOYLMETHANE 12114 ISOPROPYL ESTER OF PVM/MA COPOLYMER 12115 ISOPROPYL HEXANOATE 12116 ISOPROPYL HYDROXYCETYL ETHER 12117 ISOPROPYL HYDROXYSTEARATE 12118 ISOPROPYL ISOSTEARATE 12119 ISOPROPYL ISOVALERATE 12120 ISOPROPYL JOJOBATE 12121 ISOPROPYL LANOLATE 12122 ISOPROPYL LAURATE 12123 ISOPROPYL LAUROYL SARCOSINATE 12124 ISOPROPYL LINOLEATE 12125 ISOPROPYL METHOXYCINNAMATE 12126 ISOPROPYL MYRISTATE 12127 ISOPROPYL NICOTINATE 12128 ISOPROPYL OCTAHYDONAPHTHALENONE 12129 ISOPROPYL OCTANOATE 12130 ISOPROPYL OLEATE 12131 ISOPROPYL PALMITATE 12132 ISOPROPYL PCA 12133 ISOPROPYL PHENYLACETALDEHYDE 12134 ISOPROPYL PHENYLACETATE 12135 ISOPROPYL PPG-2 ISODECETH-7 CARBOXYLATE 12136 ISOPROPYL RICINOLEATE 12137 ISOPROPYL SHEA BUTTERATE 12138 ISOPROPYL SORBATE 12139 ISOPROPYL STEARATE 12140 ISOPROPYL TALLOWATE 12141 ISOPROPYL THIOGLYCOLATE 12142 ISOPROPYL THIOXANTHONE 12143 ISOPROPYL TIGLATE 12144 ISOPROPYL TITANIUM TRIISOSTEARATE 12145 ISOPROPYL TITANIUM TRIISOSTEARATE/METHICONE CROSSPOLYMER 12146 ISOPROPYL TITANIUM TRIISOSTEARATE/PERFLUOROOCTYL TRIETHOXYSILANE CROSSPOLYMER 12147 ISOPROPYL TITANIUM TRIISOSTEARATE/TRIETHOXYCAPRYLYLSILANE CROSSPOLYMER 12148 ISOPROPYL TITANIUM TRIISOSTEARATE/TRIETHOXYSILYLETHYL POLYDIMETHYLSILOXYETHYL DIMETHICONE CROSSPOLYMER 12149 ISOPROPYL-1-OXASPIRODECANONE 12150 ISOPROPYL-ALPHA-METHYLCINNAMALDEHYDE 12151 ISOPROPYLAMINE 12152 ISOPROPYLAMINE DODECYLBENZENESULFONATE 12153 ISOPROPYLBENZYL BUTYLNORBERBERINE IODIDE 12154 ISOPROPYLBENZYL SALICYLATE 12155 ISOPROPYL-BETA-METHYLCYCLOHEXANE-ETHANOL 12156 ISOPROPYLBICYCLOOCTENYL METHYL KETONE 12157 ISOPROPYLCARBONATE BENZOYL PEROXIDE 12158 ISOPROPYLCHROMENAMIDO FLUOROBENZYL METHANESULFONAMIDE 12159 ISOPROPYL-CYCLOHEXADIENE-ACETALDEHYDE 12160 ISOPROPYL-CYCLOHEXADIENE-ETHANOL 12161 ISOPROPYL-CYCLOHEXANE-ACETALDEHYDE 12162 ISOPROPYLCYCLOHEXANOL 12163 ISOPROPYLCYCLOHEXENE-CARBOXYLIC ACID 12164 ISOPROPYLCYCLOHEXYL TOLYLCARBAMATE 12165 ISOPROPYLCYCLOHEXYL-ETHANOL 12166 ISOPROPYL-DIMETHYL-DIOXANE 12167 ISOPROPYL-HYDROXYCYCLOHEXENE-ETHANOL 12168 ISOPROPYLIDENEDIPHENOL BISHYDROXYPROPYL PEG-180 12169 ISOPROPYLIDENEDIPHENOL PEG-2 DIMETHACRYLATE 12170 ISOPROPYLIDENEDIPHENOL PEG-4 DIACRYLATE 12171 ISOPROPYLIDENEDIPHENYL BISOXYHYDROXYPROPYL ACRYLATE 12172 ISOPROPYLIDENEDIPHENYL BISOXYHYDROXYPROPYL METHACRYLATE 12173 ISOPROPYLIDENEDIPHENYL BISOXYHYDROXYPROPYL METHACRYLATE/TMDI COPOLYMER 12174 ISOPROPYLIDENEGLYCEROL 12175 ISOPROPYLIDENEGLYCERYL COCOATE 12176 ISOPROPYLIDENEGLYCERYL METHACRYLATE 12177 ISOPROPYLIDENE-METHYL-CYCLOHEXYL ACETATE 12178 ISOPROPYLINDANONE 12179 ISOPROPYL-METHOXYPYRAZINE 12180 ISOPROPYL-METHYLBICYCLOHEXANONE 12181 ISOPROPYL-METHYL-BICYCLOOCTENE-2-CARBALDEHYDE 12182 ISOPROPYL-METHYLBICYCLOOCTENE-CARBALDEHYDE 12183 ISOPROPYL-METHYLBUTYROPHENONE 12184 ISOPROPYL-METHYLCYCLOHEXADIENE 12185 ISOPROPYLMETHYLCYCLOHEXANE 12186 ISOPROPYL-METHYLCYCLOHEXANONE 12187 ISOPROPYL-METHYLCYCLOHEXYL ACETATE 12188 ISOPROPYL-METHYLCYCLOHEXYL TIGLATE 12189 ISOPROPYLMETHYLHEXENAL 12190 ISOPROPYLMETHYLHEXENOL 12191 ISOPROPYLMETHYLHEXENYL ACETATE 12192 ISOPROPYL-METHYLHEXENYL ACETATE 12193 ISOPROPYL-METHYLOXEPANONE 12194 ISOPROPYL-METHYLPHENETOLE 12195 ISOPROPYL-METHYL-PYRANONE 12196 ISOPROPYLPARABEN 12197 ISOPROPYL-P-CRESOL 12198 ISOPROPYLPHENYLBUTANAL 12199 ISOPROPYLPHENYL-PROPIONALDEHYDE 12200 ISOPROPYLPHTHALIMIDE 12201 ISOPROPYLQUINOLINE 12202 ISOPROPYL-TETRAMETHYL-DIOXANE 12203 ISOPULEGOL 12204 ISOPULEGYL ACETATE 12205 ISOPULEGYL FORMATE 12206 ISOQUERCETIN 12207 ISOQUERCITRIN 12208 ISORHAMNETIN 12209 ISOSORBIDE 12210 ISOSORBIDE DICAPRYLATE 12211 ISOSORBIDE DICAPRYLATE/CAPRATE 12212 ISOSORBIDE DISUNFLOWERSEEDATE 12213 ISOSORBIDE LAURATE 12214 ISOSORBIDE OLEATE 12215 ISOSTEARAMIDE DEA 12216 ISOSTEARAMIDE MEA 12217 ISOSTEARAMIDE MIPA 12218 ISOSTEARAMIDOMORPHOLINE STEARATE 12219 ISOSTEARAMIDOPROPYL BETAINE 12220 ISOSTEARAMIDOPROPYL DIMETHYLAMINE 12221 ISOSTEARAMIDOPROPYL DIMETHYLAMINE GLUCONATE 12222 ISOSTEARAMIDOPROPYL DIMETHYLAMINE GLYCOLATE 12223 ISOSTEARAMIDOPROPYL DIMETHYLAMINE LACTATE 12224 ISOSTEARAMIDOPROPYL EPOXYPROPYL DIMONIUM CHLORIDE 12225 ISOSTEARAMIDOPROPYL EPOXYPROPYLMORPHOLINIUM CHLORIDE 12226 ISOSTEARAMIDOPROPYL ETHYLDIMONIUM ETHOSULFATE 12227 ISOSTEARAMIDOPROPYL ETHYLMORPHOLINIUM ETHOSULFATE 12228 ISOSTEARAMIDOPROPYL LAURYLACETODIMONIUM CHLORIDE 12229 ISOSTEARAMIDOPROPYL MORPHOLINE 12230 ISOSTEARAMIDOPROPYL MORPHOLINE LACTATE 12231 ISOSTEARAMIDOPROPYL MORPHOLINE OXIDE 12232 ISOSTEARAMIDOPROPYL PG-DIMONIUM CHLORIDE 12233 ISOSTEARAMIDOPROPYLAMINE OXIDE 12234 ISOSTEARAMINOPROPALKONIUM CHLORIDE 12235 ISOSTEARETH-10 12236 ISOSTEARETH-10 STEARATE 12237 ISOSTEARETH-11 CARBOXYLIC ACID 12238 ISOSTEARETH-12 12239 ISOSTEARETH-15 12240 ISOSTEARETH-16 12241 ISOSTEARETH-2 12242 ISOSTEARETH-2 PHOSPHATE 12243 ISOSTEARETH-20 12244 ISOSTEARETH-200 LINOLEATE 12245 ISOSTEARETH-200 PALMITATE 12246 ISOSTEARETH-22 12247 ISOSTEARETH-25 12248 ISOSTEARETH-3 12249 ISOSTEARETH-3 ETHYLHEXANOATE 12250 ISOSTEARETH-5 12251 ISOSTEARETH-50 12252 ISOSTEARETH-6 CARBOXYLIC ACID 12253 ISOSTEARETH-8 12254 ISOSTEARIC ACID 12255 ISOSTEARIC/MYRISTIC GLYCERIDES 12256 ISOSTEAROYL EPOXY RESIN 12257 ISOSTEAROYL HYDROLYZED COLLAGEN 12258 ISOSTEAROYL HYDROLYZED KERATIN 12259 ISOSTEAROYL HYDROLYZED SILK 12260 ISOSTEAROYL PG-TRIMONIUM CHLORIDE 12261 ISOSTEAROYL TRIMELLITIC ANHYDRIDE/TRIMETHYLOLPROPANE COPOLYMER 12262 ISOSTEAROYLOXY CAPRYLYLBUTYRAMIDE 12263 ISOSTEAROYLOXY CYCLOHEXYLBUTYRAMIDE 12264 ISOSTEAROYLOXY ETHYLHEXYLBUTYRAMIDE 12265 ISOSTEARYL ACETATE 12266 ISOSTEARYL ACETYL GLUTAMINATE 12267 ISOSTEARYL ALCOHOL 12268 ISOSTEARYL AVOCADATE 12269 ISOSTEARYL BEHENAMIDOPROPYL BETAINATE CHLORIDE 12270 ISOSTEARYL BEHENATE 12271 ISOSTEARYL BENZOATE 12272 ISOSTEARYL BENZYLIMIDONIUM CHLORIDE 12273 ISOSTEARYL CARBOXYDECYL PEG-8 DIMETHICONE 12274 ISOSTEARYL DIGLYCERYL SUCCINATE 12275 ISOSTEARYL DILINOLEAMIDOPROPYL BETAINATE CHLORIDE 12276 ISOSTEARYL ERUCATE 12277 ISOSTEARYL ETHYLDIMONIUM CHLORIDE 12278 ISOSTEARYL ETHYLHEXANOATE 12279 ISOSTEARYL ETHYLIMIDAZOLINIUM ETHOSULFATE 12280 ISOSTEARYL FERULATE 12281 ISOSTEARYL GLUCOSIDE 12282 ISOSTEARYL GLYCERYL ETHER 12283 ISOSTEARYL GLYCERYL PENTAERYTHRITYL ETHER 12284 ISOSTEARYL GLYCOLATE 12285 ISOSTEARYL HYDROXYETHYL IMIDAZOLINE 12286 ISOSTEARYL HYDROXYSTEARATE 12287 ISOSTEARYL ISOBUTYRATE 12288 ISOSTEARYL ISONONANOATE 12289 ISOSTEARYL ISOSTEARATE 12290 ISOSTEARYL ISOSTEAROYL STEARATE 12291 ISOSTEARYL LACTATE 12292 ISOSTEARYL LAURATE 12293 ISOSTEARYL LAURDIMONIUM CHLORIDE 12294 ISOSTEARYL LINOLEATE 12295 ISOSTEARYL MYRISTATE 12296 ISOSTEARYL MYRISTOYL METHYL BETA-ALANINATE 12297 ISOSTEARYL NEOPENTANOATE 12298 ISOSTEARYL PALMITATE 12299 ISOSTEARYL PCA 12300 ISOSTEARYL RICINOLEAMIDOPROPYL BETAINATE CHLORIDE 12301 ISOSTEARYL SEBACATE 12302 ISOSTEARYL STEAROYL STEARATE 12303 ISOTRIDECYL ACETATE 12304 ISOTRIDECYL ALCOHOL 12305 ISOTRIDECYL ISONONANOATE 12306 ISOTRIDECYL LAURATE 12307 ISOTRIDECYL MYRISTATE 12308 ISOTRIDECYL PHOSPHATE 12309 ISOTRIDECYL SALICYLATE 12310 ISOTRIDECYL STEARATE 12311 ISOTRIDECYLCARBAMATOTOLYL AMINOHEXYLUREA 12312 ISOVALERIC ACID 12313 ITRACONAZOLE 12314 JACARANDA MIMOSIFOLIA FLOWER EXTRACT 12315 JACOBAEA VULGARIS EXTRACT 12316 JANIA RUBENS EXTRACT 12317 JASMINUM GRANDIFLORUM FLOWER CERA 12318 JASMINUM GRANDIFLORUM FLOWER EXTRACT 12319 JASMINUM GRANDIFLORUM FLOWER WAX 12320 JASMINUM GRANDIFLORUM LEAF EXTRACT 12321 JASMINUM GRANDIFLORUM STEM EXTRACT 12322 JASMINUM OFFICINALE EXTRACT 12323 JASMINUM OFFICINALE FLOWER 12324 JASMINUM OFFICINALE FLOWER CERA 12325 JASMINUM OFFICINALE FLOWER EXTRACT 12326 JASMINUM OFFICINALE FLOWER OIL 12327 JASMINUM OFFICINALE FLOWER POWDER 12328 JASMINUM OFFICINALE FLOWER WATER 12329 JASMINUM OFFICINALE FLOWER WAX 12330 JASMINUM OFFICINALE FLOWER/LEAF EXTRACT 12331 JASMINUM OFFICINALE FLOWER/STEM POWDER 12332 JASMINUM OFFICINALE OIL 12333 JASMINUM SAMBAC FLOWER 12334 JASMINUM SAMBAC FLOWER CERA 12335 JASMINUM SAMBAC FLOWER EXTRACT 12336 JASMINUM SAMBAC FLOWER OIL 12337 JASMINUM SAMBAC FLOWER WATER 12338 JASMINUM SAMBAC FLOWER WAX 12339 JASMINUM SAMBAC LEAF CELL EXTRACT 12340 JASMONYL 12341 JASMOPYRANE 12342 JATROPHA CURCAS LEAF POWDER 12343 JATROPHA CURCAS SEED OIL 12344 JATROPHA MAHAFALENSIS SEED OIL 12345 JELLYFISH EXTRACT 12346 JOJOBA ALCOHOL 12347 JOJOBA AMINO ACIDS 12348 JOJOBA ESTERS 12349 JOJOBA OIL GLYCERETH-8 ESTERS 12350 JOJOBA OIL PEG-150 ESTERS 12351 JOJOBA OIL PEG-8 ESTERS 12352 JOJOBA OIL/CAPRYLIC/CAPRIC TRIGLYCERIDE ESTERS 12353 JOJOBA OIL/MACADAMIA SEED OIL ESTERS 12354 JOJOBA OIL/MACADAMIA SEED OIL PHYTOSTERYL ESTERS 12355 JOJOBA SEED OIL AMINOPROPANEDIOL AMIDES/ESTERS 12356 JOJOBA WAX PEG-120 ESTERS 12357 JOJOBA WAX PEG-80 ESTERS 12358 JOJOBAMIDOPROPYL BETAINE 12359 JUGLANS MANDSHURICA SHELL POWDER 12360 JUGLANS NIGRA BARK EXTRACT 12361 JUGLANS NIGRA LEAF EXTRACT 12362 JUGLANS NIGRA SHELL EXTRACT 12363 JUGLANS REGIA FLOWER EXTRACT 12364 JUGLANS REGIA LEAF 12365 JUGLANS REGIA LEAF EXTRACT 12366 JUGLANS REGIA SEED 12367 JUGLANS REGIA SEED BUTTER 12368 JUGLANS REGIA SEED EXTRACT 12369 JUGLANS REGIA SEED OIL 12370 JUGLANS REGIA SEEDCOAT EXTRACT 12371 JUGLANS REGIA SHELL EXTRACT 12372 JUGLANS REGIA SHELL POWDER 12373 JUGLANS REGIA WOOD EXTRACT 12374 JULIANA ADSTRINGENS BARK EXTRACT 12375 JUNCUS DECIPIENS STEM EXTRACT 12376 JUNCUS EFFUSUS STALK EXTRACT 12377 JUNIPERUS CHINENSIS LEAF EXTRACT 12378 JUNIPERUS CHINENSIS XYLEM EXTRACT 12379 JUNIPERUS COMMUNIS BRANCH/FRUIT/LEAF EXTRACT 12380 JUNIPERUS COMMUNIS CALLUS EXTRACT 12381 JUNIPERUS COMMUNIS FRUIT EXTRACT 12382 JUNIPERUS COMMUNIS FRUIT OIL 12383 JUNIPERUS COMMUNIS FRUIT WATER 12384 JUNIPERUS COMMUNIS FRUIT/LEAF WATER 12385 JUNIPERUS COMMUNIS FRUIT/ROSMARINUS OFFICINALIS/SALVIA OFFICINALIS EXTRACT 12386 JUNIPERUS COMMUNIS SEED WATER 12387 JUNIPERUS COMMUNIS SPROUT EXTRACT 12388 JUNIPERUS COMMUNIS WOOD EXTRACT 12389 JUNIPERUS COMMUNIS WOOD OIL 12390 JUNIPERUS COMMUNIS WOOD WATER 12391 JUNIPERUS EXTRACT ACETYLATED 12392 JUNIPERUS MEXICANA OIL 12393 JUNIPERUS MEXICANA WOOD EXTRACT ACETYLATED 12394 JUNIPERUS MEXICANA WOOD EXTRACT EPOXIDIZED 12395 JUNIPERUS MEXICANA WOOD OIL 12396 JUNIPERUS OSTEOSPERMA OIL 12397 JUNIPERUS OXYCEDRUS FRUIT EXTRACT 12398 JUNIPERUS OXYCEDRUS FRUIT OIL 12399 JUNIPERUS OXYCEDRUS WOOD EXTRACT 12400 JUNIPERUS OXYCEDRUS WOOD OIL 12401 JUNIPERUS OXYCEDRUS WOOD POWDER 12402 JUNIPERUS OXYCEDRUS WOOD TAR 12403 JUNIPERUS PHOENICEA GUM EXTRACT 12404 JUNIPERUS PHOENICEA WOOD EXTRACT 12405 JUNIPERUS PHOENICEA WOOD OIL RECTIFIED 12406 JUNIPERUS SCOPULORUM EXTRACT 12407 JUNIPERUS SCOPULORUM LEAF/STEM OIL 12408 JUNIPERUS SIBIRICA NEEDLE EXTRACT 12409 JUNIPERUS VIRGINIANA EXTRACT ACETYLATED-HYDROGENATED 12410 JUNIPERUS VIRGINIANA EXTRACT EPOXIDIZED 12411 JUNIPERUS VIRGINIANA EXTRACT OXIDIZED 12412 JUNIPERUS VIRGINIANA OIL 12413 JUNIPERUS VIRGINIANA WOOD EXTRACT 12414 JUNIPERUS VIRGINIANA WOOD OIL 12415 JUNIPERUS VIRGINIANA, EXT., OXIDIZED, ACETYLATED 12416 JUSTICIA ADHATODA ROOT EXTRACT 12417 KADSURA COCCINEA FRUIT EXTRACT 12418 KADSURA COCCINEA ROOT EXTRACT 12419 KADSURA JAPONICA BRANCH/FRUIT/LEAF EXTRACT 12420 KAEMPFERIA GALANGA RHIZOME/ROOT EXTRACT 12421 KAEMPFERIA GALANGA ROOT EXTRACT 12422 KAEMPFERIA PARVIFLORA RHIZOME EXTRACT 12423 KAEMPFERIA PARVIFLORA RHIZOME WATER 12424 KAEMPFEROL 12425 KAEMPFEROL RHAMNOSIDE 12426 KALANCHOE DAIGREMONTIANA LEAF EXTRACT 12427 KALANCHOE GASTONIS-BONNIERI LEAF EXTRACT 12428 KALANCHOE PINNATA LEAF EXTRACT 12429 KALANCHOE SPATHULATA EXTRACT 12430 KALLIKREIN 12431 KALOPANAX PICTUS BARK EXTRACT 12432 KALOPANAX PICTUS EXTRACT 12433 KAOLIN 12434 KAPPAPHYCUS ALVAREZII EXTRACT 12435 KAZACHSTANIA/CITRUS JUNOS FRUIT EXTRACT FERMENT FILTRATE 12436 KAZACHSTANIA/CORNUS OFFICINALIS FRUIT EXTRACT FERMENT FILTRATE 12437 KAZACHSTANIA/KLUYVEROMYCES/LACTOBACILLUS/NONFAT MILK FERMENT POWDER 12438 KAZACHSTANIA/PRUNUS MUME FRUIT EXTRACT FERMENT FILTRATE 12439 KEFIRAN 12440 KELP SULFATED OLIGOSACCHARIDES 12441 KEPHALIS 12442 KERATIN 12443 KERATIN AMINO ACIDS 12444 KERATINASE 12445 KERRIA JAPONICA FLOWER EXTRACT 12446 KETOCONAZOLE 12447 KETOGLUTARIC ACID 12448 KETOTRAVOPROST 12449 KHAYA SENEGALENSIS BARK EXTRACT 12450 KHAYA SENEGALENSIS WOOD EXTRACT 12451 KIGELIA AFRICANA BARK EXTRACT 12452 KIGELIA AFRICANA FRUIT EXTRACT 12453 KIGELIA AFRICANA LEAF EXTRACT 12454 KINETIN 12455 KING COBRA VENOM 12456 KIRENOL 12457 KITASATOSPORA FERMENT FILTRATE 12458 KIWI FRUIT EXTRACT BETA-GLUCAN 12459 KIWI SEED OIL/PALM OIL AMINOPROPANEDIOL ESTERS 12460 KJELLMANIELLA CRASSIFOLIA EXTRACT 12461 KJELLMANIELLA CRASSIFOLIA POWDER 12462 KJELLMANIELLA GYRATA EXTRACT 12463 KLOECKAERA/SACCHAROMYCES/LEUCONOSTOC/GRAPE FERMENT 12464 KLUYVEROMYCES EXTRACT 12465 KLUYVEROMYCES/LACTOBACILLUS/ABIES GRANDIS LEAF OIL FERMENT FILTRATE 12466 KLUYVEROMYCES/LACTOBACILLUS/ACANTHOPANAX KOREANUM BARK/STEM OIL FERMENT FILTRATE 12467 KLUYVEROMYCES/LACTOBACILLUS/ADANSONIA DIGITATA SEED OIL/CALOPHYLLUM INOPHYLLUM SEED OIL/OLIVE SEED OIL/ORBIGNYA OLEIFERA SEED OIL/PHASEOLUS RADIATUS SEED OIL FERMENT FILTRATE 12468 KLUYVEROMYCES/LACTOBACILLUS/APRICOT KERNEL FERMENT OIL FILTRATE 12469 KLUYVEROMYCES/LACTOBACILLUS/ARTEMISIA PRINCEPS LEAF OIL FERMENT FILTRATE 12470 KLUYVEROMYCES/LACTOBACILLUS/BRASSICA NAPUS SEED OIL FERMENT FILTRATE 12471 KLUYVEROMYCES/LACTOBACILLUS/CAMELLIA JAPONICA SEED OIL FERMENT FILTRATE 12472 KLUYVEROMYCES/LACTOBACILLUS/CAMELLIA JAPONICA SEED OIL/CAMPHOR BARK EXTRACT FERMENT FILTRATE 12473 KLUYVEROMYCES/LACTOBACILLUS/CINNAMOMUM CAMPHORA BARK OIL FERMENT FILTRATE 12474 KLUYVEROMYCES/LACTOBACILLUS/CNIDIUM OFFICINALE ROOT OIL FERMENT FILTRATE 12475 KLUYVEROMYCES/LACTOBACILLUS/EVENING PRIMROSE FLOWER OIL FERMENT FILTRATE 12476 KLUYVEROMYCES/LACTOBACILLUS/HIPPOPHAE RHAMNOIDES OIL FERMENT FILTRATE 12477 KLUYVEROMYCES/LACTOBACILLUS/JUNIPERUS COMMUNIS FRUIT OIL FERMENT FILTRATE 12478 KLUYVEROMYCES/LACTOBACILLUS/LACTOCOCCUS/LEUCONOSTOC/SACCHAROMYCES LAC FERMENT 12479 KLUYVEROMYCES/LACTOBACILLUS/LACTOCOCCUS/LEUCONOSTOC/SACCHAROMYCES LAC FERMENT FILTRATE 12480 KLUYVEROMYCES/LACTOBACILLUS/LACTOCOCCUS/LEUCONOSTOC/SACCHAROMYCES MILK FERMENT 12481 KLUYVEROMYCES/LACTOBACILLUS/LACTOCOCCUS/LEUCONOSTOC/SACCHAROMYCES MILK FERMENT FILTRATE 12482 KLUYVEROMYCES/LACTOBACILLUS/LACTOCOCCUS/LEUCONOSTOC/SACCHAROMYCES/HYDROLYZED HIBISCUS ESCULENTUS SEED EXTRACT FERMENT FILTRATE 12483 KLUYVEROMYCES/LACTOBACILLUS/LACTOCOCCUS/LEUCONOSTOC/SACCHAROMYCES/HYDROLYZED RICE PROTEIN FERMENT FILTRATE 12484 KLUYVEROMYCES/LACTOBACILLUS/LACTOCOCCUS/LEUCONOSTOC/SACCHAROMYCES/HYDROLYZED WHEAT GLUTEN FERMENT FILTRATE 12485 KLUYVEROMYCES/LACTOBACILLUS/LEUCONOSTOC SOYBEAN FERMENT FILTRATE 12486 KLUYVEROMYCES/LACTOBACILLUS/LYCIUM CHINENSE FRUIT OIL FERMENT FILTRATE 12487 KLUYVEROMYCES/LACTOBACILLUS/MACHILUS THUNBERGII BARK OIL FERMENT FILTRATE 12488 KLUYVEROMYCES/LACTOBACILLUS/NELUMBO NUCIFERA SEED OIL FERMENT FILTRATE 12489 KLUYVEROMYCES/LACTOBACILLUS/OPHIOPOGON JAPONICUS ROOT OIL FERMENT FILTRATE 12490 KLUYVEROMYCES/LACTOBACILLUS/PAEONIA LACTIFLORA ROOT OIL FERMENT FILTRATE 12491 KLUYVEROMYCES/LACTOBACILLUS/PANAX GINSENG SEED OIL FERMENT FILTRATE 12492 KLUYVEROMYCES/LACTOBACILLUS/PEACH KERNEL FERMENT OIL FILTRATE 12493 KLUYVEROMYCES/LACTOBACILLUS/PHASEOLUS ANGULARIS SEED OIL FERMENT FILTRATE 12494 KLUYVEROMYCES/LACTOBACILLUS/PINUS DENSIFLORA LEAF OIL FERMENT FILTRATE 12495 KLUYVEROMYCES/LACTOBACILLUS/PINUS KORAIENSIS SEED FERMENT OIL FILTRATE 12496 KLUYVEROMYCES/LACTOBACILLUS/PINUS KORAIENSIS SEED OIL FERMENT FILTRATE 12497 KLUYVEROMYCES/LACTOBACILLUS/PLUMERIA ALBA FLOWER OIL FERMENT FILTRATE 12498 KLUYVEROMYCES/LACTOBACILLUS/SAFFLOWER SEED OIL FERMENT FILTRATE 12499 KLUYVEROMYCES/LACTOBACILLUS/SAPINDUS MUKOROSSI FRUIT OIL FERMENT FILTRATE 12500 KLUYVEROMYCES/LACTOBACILLUS/SAURURUS CHINENSIS OIL FERMENT FILTRATE 12501 KLUYVEROMYCES/LACTOBACILLUS/SESAME SEED FERMENT OIL FILTRATE 12502 KLUYVEROMYCES/LACTOBACILLUS/SESAME SEED OIL FERMENT FILTRATE 12503 KLUYVEROMYCES/LACTOBACILLUS/WALNUT SEED FERMENT OIL FILTRATE 12504 KLUYVEROMYCES/LACTOBACILLUS/WALNUT SEED OIL FERMENT FILTRATE 12505 KLUYVEROMYCES/LACTOBACILLUS/ZIZIPHUS JUJUBA FRUIT OIL FERMENT FILTRATE 12506 KLUYVEROMYCES/SACCHAROMYCES/OLIVE LEAF EXTRACT FERMENT 12507 KLUYVEROMYCES/SACCHARUM OFFICINARUM STEM JUICE EXTRACT FERMENT FILTRATE 12508 KLUYVEROMYCES/TENACIBACULUM DISCOLOR/OLIVE LEAF/PLANTAGO MAJOR SEED FERMENT EXTRACT 12509 KNIPHOFIA UVARIA NECTAR 12510 KNIPHOFIA UVARIA SEED OIL 12511 KOCHIA SCOPARIA FRUIT EXTRACT 12512 KOCHIA SCOPARIA FRUIT POWDER 12513 KOJIC ACID 12514 KOJIC DIPALMITATE 12515 KOJIC ISOPALMITATE 12516 KOJYL CARBOXY DIPEPTIDE-23 12517 KOJYL CARBOXY SH-NONAPEPTIDE-2 12518 KOJYL CARBOXY SH-OLIGOPEPTIDE-75 AMIDE 12519 KOJYL GLUCOSIDE 12520 KOJYL METHYLENEDIOXYCINNAMATE 12521 KOJYLMETHYL DICHLOROBENZYL PIPERAZINE 12522 KORTHALSELLA JAPONICA EXTRACT 12523 KRAMERIA CISTOIDES ROOT EXTRACT 12524 KRAMERIA TRIANDRA ROOT EXTRACT 12525 KRAMERIA TRIANDRA ROOT POWDER 12526 KUMMEROWIA STRIATA EXTRACT 12527 KUMMEROWIA STRIATA ROOT EXTRACT 12528 KUNZEA AMBIGUA BRANCH/LEAF/TWIG OIL 12529 KUNZEA ERICOIDES LEAF EXTRACT 12530 KUNZEA ERICOIDES LEAF OIL 12531 KUNZEA POMIFERA FRUIT EXTRACT 12532 KUNZEA POMIFERA FRUIT POWDER 12533 KUNZEA POMIFERA SEED OIL 12534 KUSHENOLS/KURARINONE 12535 L-1,2,3,4,5,6,7,8-OCTAHYDRO-2,5,5-TRIMETHYL-2-NAPHTHOL 12536 LABISIA PUMILA EXTRACT 12537 LABISIA PUMILA LEAF/ROOT EXTRACT 12538 LAC 12539 LAC EXTRACT 12540 LAC POWDER 12541 LACCASE 12542 LACHANCEA/HYDROLYZED RICE FERMENT FILTRATE 12543 LACTAMIDE 12544 LACTAMIDE DEA 12545 LACTAMIDE MEA 12546 LACTAMIDOPROPYL TRIMONIUM CHLORIDE 12547 LACTARIUS HATSUDAKE FRUITING BODY EXTRACT 12548 LACTATE DEHYDROGENASE 12549 LACTIC ACID 12550 LACTIC ACID/GLYCOLIC ACID COPOLYMER 12551 LACTIC ACID/HYDROXYSTEARIC ACID COPOLYMER 12552 LACTIC YEASTS 12553 LACTIDE 12554 LACTIDE/SUCCINIMIDE COPOLYMER 12555 LACTIS FAEX 12556 LACTIS LIPIDA 12557 LACTIS PROTEINUM 12558 LACTIS PROTEINUM EXTRACT 12559 LACTIS SERUM PROTEINUM 12560 LACTITOL 12561 LACTOBACCILLUS/HIBISCUS SABDARIFFA CALLUS CULTURE FERMENT FILTRATE 12562 LACTOBACILLUS 12563 LACTOBACILLUS EXTRACT FILTRATE 12564 LACTOBACILLUS FERMENT 12565 LACTOBACILLUS FERMENT FILTRATE 12566 LACTOBACILLUS FERMENT LYSATE 12567 LACTOBACILLUS FERMENT LYSATE FILTRATE 12568 LACTOBACILLUS LAC/CALCIUM/PHOSPHOROUS/MAGNESIUM/ZINC FERMENT 12569 LACTOBACILLUS LYSATE 12570 LACTOBACILLUS/(ACHYRANTHES BIDENTATA/ANGELICA GIGAS/ANGELICA PUBESCENS/ANGELICA TENUISSIMA/ASARUM SIEBOLDI/CNIDIUM OFFICINALE/LEDEBOURIELLA DIVARICATA/PAEONIA SUFFRUTICOSA) ROOT/EUCOMMIA ULMOIDES BARK/MAGNOLIA LILIFLORA BUD FERMENT FILTRATE 12571 LACTOBACILLUS/(ASPARAGUS COCHINCHINENSIS/LYCIUM CHINENSE/OPHIOPOGON JAPONICUS/PANAX GINSENG/REHMANNIA GLUTINOSA) ROOT/PORIA COCOS FERMENT FILTRATE 12572 LACTOBACILLUS/(CAMPSIS GRANDIFLORA/INULA BRITANNICA/ROSA RUGOSA) FLOWER FERMENT FILTRATE 12573 LACTOBACILLUS/(CINNAMOMUM CASSIA/MAGNOLIA) BARK/(ALPINIA OFFICINARUM/ANGELICA GIGAS) ROOT FERMENT EXTRACT FILTRATE 12574 LACTOBACILLUS/(CITRUS JUNOS/PRUNUS MUME/PUNICA GRANATUM) FRUIT FERMENT FILTRATE 12575 LACTOBACILLUS/(COIX LACRYMA-JOBI MA-YUEN SEED/NELUMBO NUCIFERA SEED/SINAPIS ALBA SEED/SOYBEAN SEED/GERMINATED RICE GRAIN) EXTRACT FERMENT FILTRATE 12576 LACTOBACILLUS/(CUDRANIA TRICUSPIDATA/PAEONIA SUFFRUTICOSA) BARK/LYCIUM CHINENSE FRUIT/APRICOT KERNEL/ARTEMISIA CAPILLARIS LEAF/(ANGELICA DAHURICA/SCUTELLARIA BAICALENSIS) ROOT/SOYBEAN SEED/HOUTTUYNIA CORDATA/MISTLETOE/PORIA COCOS FERMENT FILTRATE 12577 LACTOBACILLUS/(CYMBOPOGON SCHOENANTHUS/LAVENDER) LEAF/PANAX GINSENG SPROUT FERMENT EXTRACT FILTRATE 12578 LACTOBACILLUS/(HOUTTUYNIA CORDATA/PERILLA FRUTESCENS/CAMELLIA SINENSIS) LEAF FERMENT FILTRATE 12579 LACTOBACILLUS/(LEDUM PALUSTRE/ARTEMISIA CAPILLARIS/HOUTTUYNIA CORDATA/SAURURUS CHINENSIS) LEAF EXTRACT FERMENT FILTRATE 12580 LACTOBACILLUS/(LEMON/ORANGE) PEEL EXTRACT FERMENT FILTRATE 12581 LACTOBACILLUS/(ORANGE PEEL/CARROT ROOT/(APPLE/CUCUMBER/LEMON) FRUIT) EXTRACT FERMENT FILTRATE 12582 LACTOBACILLUS/(VITIS VINIFERA/LABRUSCA) FRUIT EXTRACT FERMENT FILTRATE 12583 LACTOBACILLUS/ACEROLA CHERRY FERMENT 12584 LACTOBACILLUS/ACEROLA LEAF FERMENT FILTRATE 12585 LACTOBACILLUS/ACORUS CALAMUS ROOT EXTRACT FERMENT FILTRATE 12586 LACTOBACILLUS/ACTAEA HERACLEIFOLIA ROOT/CITRUS UNSHIU PEEL/GARDENIA FLORIDA FLOWER/LICORICE ROOT/MILK/RHUS SEMIALATA GALL FERMENT EXTRACT FILTRATE 12587 LACTOBACILLUS/AGASTACHE RUGOSA LEAF/STEM EXTRACT FERMENT FILTRATE 12588 LACTOBACILLUS/ALFALFA LEAF/BRASSICA NAPUS SPROUT/CABBAGE LEAF/PANAX GINSENG BERRY/WHEAT GERM EXTRACT FERMENT FILTRATE 12589 LACTOBACILLUS/ALGAE EXTRACT FERMENT 12590 LACTOBACILLUS/ALOE BARBADENSIS FERMENT FILTRATE 12591 LACTOBACILLUS/ALOE BARBADENSIS LEAF/LIQUIDAMBAR STYRACIFLUA FERMENT FILTRATE 12592 LACTOBACILLUS/ALOE LEAF/ANGELICA KEISKEI/BRASSICA OLERACEA ACEPHALA LEAF/CARROT LEAF/CARROT ROOT/CUCUMBER FRUIT/GRAPEFRUIT FRUIT/LAVANDER LEAF/MELISSA OFFICINALIS LEAF/ROSEMARY LEAF/TOMATO FRUIT FERMENT FILTRATE 12593 LACTOBACILLUS/AMPELOCISSUS MARTINI FRUIT/LAVENDER FLOWER/ROSA CANINA FRUIT/ROSEMARY LEAF/SAGE LEAF/THYME LEAF EXTRACT FERMENT FILTRATE 12594 LACTOBACILLUS/ANGELICA FURCIJUGA FERMENT FILTRATE 12595 LACTOBACILLUS/ANGELICA GIGAS ROOT EXTRACT/PANAX GINSENG ROOT EXTRACT/RUBUS COREANUS FRUIT EXTRACT/SCHISANDRA CHINENSIS FRUIT EXTRACT FERMENT FILTRATE 12596 LACTOBACILLUS/ANTLER VELVET FERMENT FILTRATE 12597 LACTOBACILLUS/APPLE JUICE FERMENT FILTRATE 12598 LACTOBACILLUS/APRICOT KERNEL/(ASPARAGUS COCHINCHINENSIS/ACONITUM KOREANUM/ANGELICA DAHURICA/CNIDIUM OFFICINALE) ROOT EXTRACT FERMENT FILTRATE 12599 LACTOBACILLUS/ARGININE/LYCIUM CHINENSE FRUIT EXTRACT FERMENT FILTRATE 12600 LACTOBACILLUS/ARTEMISIA ABSINTHIUM LEAF EXTRACT FERMENT FILTRATE 12601 LACTOBACILLUS/ARTEMISIA PRINCEPS LEAF EXTRACT/HONEYSUCKLE FLOWER EXTRACT/PAEONIA ALBIFLORA ROOT EXTRACT/PHELLODENDRON AMURENSE BARK EXTRACT FERMENT FILTRATE 12602 LACTOBACILLUS/ARUNDINARIA GIGANTEA FERMENT FILTRATE 12603 LACTOBACILLUS/ARUNDINARIA GIGANTEA LEAF FERMENT FILTRATE 12604 LACTOBACILLUS/ASPALATHUS LINEARIS LEAF FERMENT EXTRACT 12605 LACTOBACILLUS/ASPERGILLUS/PRUNUS MUME FRUIT FERMENT FILTRATE 12606 LACTOBACILLUS/ASTRAGALUS MEMBRANACEUS ROOT EXTRACT FERMENT FILTRATE 12607 LACTOBACILLUS/AVENA SATIVA FERMENT EXTRACT FILTRATE 12608 LACTOBACILLUS/BAMBUSA ARUNDINACEA JUICE/SUCROSE FERMENT FILTRATE 12609 LACTOBACILLUS/BAMBUSA VULGARIS SHOOT EXTRACT/GLYCYRRHIZA GLABRA ROOT EXTRACT/LUFFA CYLINDRICA FRUIT EXTRACT/MORUS ALBA ROOT EXTRACT/PUERARIA LOBATA ROOT EXTRACT FERMENT FILTRATE 12610 LACTOBACILLUS/BEAN SEED EXTRACT/SODIUM GLUTAMATE FERMENT FILTRATE 12611 LACTOBACILLUS/BETULA PLATYPHYLLA JAPONICA JUICE FERMENT 12612 LACTOBACILLUS/BRASSICA NIGRA SEED FERMENT EXTRACT 12613 LACTOBACILLUS/BRASSICA OLERACEA ACEPHALA LEAF FERMENT FILTRATE 12614 LACTOBACILLUS/CALENDULA OFFICINALIS FLOWER EXTRACT FERMENT FILTRATE 12615 LACTOBACILLUS/CAMELLIA SINENSIS CATECHINS/GELIDIUM CRINALE/LAMINARIA JAPONICA/MONOSTROMA NITIDUM/RESVERATROL FERMENT FITRATE 12616 LACTOBACILLUS/CAMELLIA SINENSIS LEAF/CLOVER FLOWER/COCOA FLOWER FERMENT FILTRATE 12617 LACTOBACILLUS/CAPSICUM ANNUUM FRUIT FERMENT FILTRATE 12618 LACTOBACILLUS/CAPSICUM FRUTESCENS FRUIT FERMENT EXTRACT 12619 LACTOBACILLUS/CAULERPA LENTILLIFERA FERMENT EXTRACT FILTRATE 12620 LACTOBACILLUS/CENTELLA ASIATICA EXTRACT FERMENT FILTRATE 12621 LACTOBACILLUS/CENTELLA ASIATICA/GLEDITSIA SINENSIS THORN/HOUTTUYNIA CORDATA EXTRACT/PHELLODENDRON AMURENSE BARK/POLYGONUM CUSPIDATUM ROOT/PRUNELLA VULGARIS/TORILIS JAPONICA EXTRACT FERMENT FILTRATE 12622 LACTOBACILLUS/CHANGBAI GINSENG FERMENT FILTRATE 12623 LACTOBACILLUS/CHESTNUT CUPULE FERMENT EXTRACT FILTRATE 12624 LACTOBACILLUS/CHONDRUS OCELLATUS FERMENT FILTRATE 12625 LACTOBACILLUS/CHRYSANTHEMUM ZAWADSKII FLOWER/GLEDITSIA JAPONICA FRUIT/THUJA ORIENTALIS LEAF/MORUS ALBA BARK/PANAX GINSENG ROOT/ARTEMISIA VULGARIS EXTRACT FERMENT FILTRATE 12626 LACTOBACILLUS/CINNAMOMUM ZEYLANICUM BARK/(ARALIA CORDATA/SOLANUM MELONGENA/CAPSICUM ANNUUM/CUCUMIS MELO/ABELMOSCHUS ESCULENTUS/CUCURBITA MAXIMA/CUCURBITA MOSCHATA/CUCUMIS SATIVUS/CITRULLUS LANATUS/BENINCASA HISPIDA/MORMORIDCA CHARANTIA/CITRUS AURANTIUM AMARA/CITRUS UNSHIU/CITRUS PARADISI/CITRUS LIMON/ACTINIDIA CHINENSIS/VITIS VINIFERA/CARICA PAPAYA/MANGIFERA INDICA/FRAGARIA ANANASSA/PYRUS MALUS/ANANAS COMOSUS/MUSA ACUMINATA/PHASEOLUS VULGARIS/ZIZIPHUS JUJUBA/ACTINIDIA POLYGAMA/AKEBIA QUINATA/LYCIUM CHINENSE) FRUIT/SYZYGIUM AROMATICUM FLOWER/(BRASSICA OLERACEA/BRASSICA CAMPESTRIS/LACTUCA SATIVA/BRASSICA RAPA/GLEBIONIS CORONARIA/ALLIUM TUBEROSUM/ALLIUM FISTULOSUM/PERILLA FRUTESCENS/CORCHORUS OLITORIUS/CAMILLA SINENSIS/OCIMUM BASILICUM/ARTEMISIA DRACUNCULUS/THYMUS VULGARIS/ROSMARINUS OFFICINALIS/ERIOBOTYRA JAPONICA/CASSIA OBTUSIFOLIA/FICUS CARICA/SASA VEITCHII/SPINACIA OLERACEA/RAPHANUS SATIVUS/APIUM GRAVEOLENS/PETROSELIUM CRISPUM/HOUTTUYNIA CORDATA) LEAF/(ALLIUM CEPA/ALLIUM SATIVUM/DAUCUS CAROTA/PASTINACA SATIVA/ARCTIUM LAPA/NELUMBO NUCIFERA/BRASSICA RAPA/IPOMOEA BATATAS/COLOCASIA ESCULENTA/DIOSCOREA JAPONICA/ZINGIBER OFFICINALIS/PANAX GINSENG/CURCUMA LONGA/GLYCYRRHIZA URALENSIS) ROOT/(JUGLANS MANDSHURICA/ANACARDIUM OCCIDENTALE/PRUNUS DULCIS/PHASEOLUS ANGULARIS/SESAMUM INDICUM/HORDEUM VULGARE/COIX LACRYMA-JOBI) SEED/(ASPARGUS OFFICINALIS/PHYLLOSTACHYS PUBESCENS/LACTUCA SATIVA/APIUM GRAVEOLENS/PETROSELIUM CRISPUM/BRASSICA OLERACEA/HOUTTUYNIA CORDATA) STEM/ORYZA SATIVA/FOENICULUM VULGARE/EQUISETUM ARVENSE/ARTEMISIA PRINCEPS/PLANTAGO ASIATICA/STELLARIA MEDIA/(FLAMMULINA VELUTIPES/LENTINUS EDODES/HYPSIZYGUS MARMOREUS/GRIFOLA FRONDOSA/GANODERMA LUCIDUM) FRUITING BODY/LAMINARIA JAPONICA/HIZIKIA FUSIFORMIS/UNDARIA PINNATIFIDA/PORPHYRA PSEUDOLINEARIS/SUGAR FERMENT FILTRATE 12627 LACTOBACILLUS/CINNAMOMUM ZEYLANICUM BARK/(ARALIA CORDATA/SOLANUM MELONGENA/CAPSICUM ANNUUM/CUCUMIS MELO/ABELMOSCHUS ESCULENTUS/CUCURBITA MAXIMA/CUCURBITA MOSCHATA/CUCUMIS SATIVUS/CITRULLUS LANATUS/BENINCASA HISPIDA/MORMORIDCA CHARANTIA/CITRUS AURANTIUM AMARA/CITRUS UNSHIU/CITRUS PARADISI/CITRUS LIMON/ACTINIDIA CHINENSIS/VITIS VINIFERA/CARICA PAPAYA/MANGIFERA INDICA/FRAGARIA ANANASSA/PYRUS MALUS/ANANAS COMOSUS/MUSA ACUMINATA/PHASEOLUS VULGARIS/ZIZYPHUS JUJUBA/ACTINIDIA POLYGAMA/AKEBIA QUINATA/LYCIUM CHINENSE) FRUIT/SYZYGIUM AROMATICUM FLOWER/(BRASSICA OLERACEA/BRASSICA CAMPESTRIS/LACTUCA SATIVA/BRASSICA RAPA/GLEBIONIS CORONARIA/ALLIUM TUBEROSUM/ALLIUM FISTULOSUM/PERILLA FRUTESCENS/CORCHORUS OLITORIUS/CAMILLA SINENSIS/OCIMUM BASILICUM/ARTEMISIA DRACUNCULUS/THYMUS VULGARIS/ROSMARINUS OFFICINALIS/ERIOBOTYRA JAPONICA/CASSIA OBTUSIFOLIA/FICUS CARICA/SASA VEITCHII/SPINACIA OLERACEA/RAPHANUS SATIVUS/APIUM GRAVEOLENS/PETROSELIUM CRISPUM/HOUTTUYNIA CORDATA) LEAF/(ALLIUM CEPA/ALLIUM SATIVUM/DAUCUS CAROTA/PASTINACA SATIVA/ARCTIUM LAPA/NELUMBO NUCIFERA/BRASSICA RAPA/IPOMOEA BATATAS/COLOCASIA ESCULENTA/DIOSCOREA JAPONICA/ZINGIBER OFFICINALIS/PANAX GINSENG/CURCUMA LONGA/GLYCYRRHIZA URALENSIS) ROOT/(JUGLANS MANDSHURICA/ANACARDIUM OCCIDENTALE/PRUNUS DULCIS/PHASEOLUS ANGULARIS/SESAMUM INDICUM/HORDEUM VULGARE/COIX LACRYMA-JOBI) SEED/(ASPARGUS OFFICINALIS/PHYLLOSTACHYS PUBESCENS/LACTUCA SATIVA/APIUM GRAVEOLENS/PETROSELIUM CRISPUM/BRASSICA OLERACEA/HOUTTUYNIA CORDATA) STEM/ORYZA SATIVA/FOENICULUM VULGARE/EQUISETUM ARVENSE/ARTEMISIA PRINCEPS/PLANTAGO ASIATICA/STELLARIA MEDIA/(FLAMMULINA VELUTIPES/LENTINUS EDODES/HYPSIZYGUS MARMOREUS/GRIFOLA FRONDOSA/GANODERMA LUCIDUM) FRUITING BODY/LAMINARIA JAPONICA/HIZIKIA FUSIFORMIS/UNDARIA PINNATIFIDA/PORPHYRA PSEUDOLINEARIS/SUGAR FERMENT FILTRATE 12628 LACTOBACILLUS/CITRUS AURANTIUM DULCIS PEEL EXTRACT FERMENT FILTRATE 12629 LACTOBACILLUS/CLOVER FLOWER FERMENT EXTRACT 12630 LACTOBACILLUS/COCOA FRUIT FERMENT FILTRATE 12631 LACTOBACILLUS/COCONUT FRUIT JUICE FERMENT FILTRATE 12632 LACTOBACILLUS/CODIUM FRAGILE/ECKLONIA CAVA/UNDARIA PINNATIFIDA FERMENT FILTRATE 12633 LACTOBACILLUS/COLLAGEN FERMENT FILTRATE 12634 LACTOBACILLUS/CORDYCEPS MILITARIS/OPHIOPOGON JAPONICUS ROOT EXTRACT FERMENT FILTRATE 12635 LACTOBACILLUS/CORIANDRUM SATIVUM SEED FERMENT FILTRATE 12636 LACTOBACILLUS/CORN/SEA CUCUMBER FERMENT EXTRACT 12637 LACTOBACILLUS/CORNUS OFFICINALIS FRUIT/ANGELICA ACUTILOBA ROOT/DEER ANTLER/THYME FERMENT FILTRATE 12638 LACTOBACILLUS/CUCURBITA PEPO FERMENT EXTRACT 12639 LACTOBACILLUS/CUDRANIA TRICUSPIDATA BARK EXTRACT FERMENT FILTRATE 12640 LACTOBACILLUS/CURCURBITA PEPO FRUIT FERMENT EXTRACT 12641 LACTOBACILLUS/DANDELION LEAF/ROOT EXTRACT FERMENT FILTRATE 12642 LACTOBACILLUS/DATA FRUIT FERMENT FILTRATE 12643 LACTOBACILLUS/DATE FRUIT FERMENT EXTRACT 12644 LACTOBACILLUS/DATE FRUIT FERMENT FILTRATE 12645 LACTOBACILLUS/DENDROPANAX MORBIFERUS LEAF/STEM EXTRACT FERMENT FILTRATE 12646 LACTOBACILLUS/DENDROPANAX MORBIFERUS SAP FERMENT FILTRATE 12647 LACTOBACILLUS/DIPTERYX ODORATA SEED FERMENT FILTRATE 12648 LACTOBACILLUS/EEL SKIN/BUTYLENE GLYCOL FERMENT FILTRATE 12649 LACTOBACILLUS/ELEUTHERO ROOT EXTRACT FERMENT FILTRATE 12650 LACTOBACILLUS/ERIODICTYON CALIFORNICUM FERMENT EXTRACT 12651 LACTOBACILLUS/ERIODICTYON CALIFORNICUM FERMENT FILTRATE 12652 LACTOBACILLUS/EVENING PRIMROSE SEED FERMENT EXTRACT FILTRATE 12653 LACTOBACILLUS/EVENING PRIMROSE SEED FERMENT FILTRATE 12654 LACTOBACILLUS/GANODERMA LUCIDUM EXTRACT/LENTINUS EDODES EXTRACT FERMENT FILTRATE 12655 LACTOBACILLUS/GERMINATED SOYBEAN FERMENT FILTRATE 12656 LACTOBACILLUS/GLYCERIN/HYDROLYZED CASEIN/LACTOSE/CATHARANTHUS ROSEUS SEED/YEAST EXTRACT FERMENT 12657 LACTOBACILLUS/GLYCERIN/HYDROLYZED SOY PROTEIN/CATHARANTHUS ROSEUS SEED/YEAST EXTRACT FERMENT 12658 LACTOBACILLUS/GRAPE FRUIT JUICE/SODIUM GLUTAMATE FERMENT 12659 LACTOBACILLUS/GRAPE JUICE FERMENT FILTRATE 12660 LACTOBACILLUS/HIBISCUS SABDARIFFA FLOWER FERMENT FILTRATE 12661 LACTOBACILLUS/HIPPOPHAE RHAMNOIDES FERMENT FILTRATE 12662 LACTOBACILLUS/HONEY/MATRICARIA CHAMOMILLA FLOWER FERMENT FILTRATE 12663 LACTOBACILLUS/HONEYSUCKLE FLOWER EXTRACT FERMENT FILTRATE 12664 LACTOBACILLUS/HONEYSUCKLE FLOWER/LICORICE ROOT/MORUS ALBA ROOT/PUERARIA LOBATA ROOT/SCHISANDRA CHINENSIS FRUIT/SCUTELLARIA BAICALENSIS ROOT/SOPHORA JAPONICA FLOWER EXTRACT FERMENT FILTRATE 12665 LACTOBACILLUS/HORSE FAT FERMENT FILTRATE 12666 LACTOBACILLUS/HOUTTUYNIA CORDATA LEAF EXTRACT FERMENT FILTRATE 12667 LACTOBACILLUS/HOUTTUYNIA CORDATA LEAF EXTRACT/VOLCANIC ASH FERMENT FILTRATE 12668 LACTOBACILLUS/HYDROLYZED [HONEY/SUGAR CANE/(ARALIA ELATA/EQUISETUM ARVENSE/OENOTHERA TETRAPTERA/GYNOSTEMMA PENTAPHYLLUM/SAMBUCUS NIGRA/ANGELICA FURCIJUGA/CAMELLIA SINENSIS/THEA SINENSIS/SASA VEITCHII/HOUTTUYNIA CORDATA/ERIOBOTRYA JAPONICA/LYCIUM CHINENSE/DIOSPYROS KAKI/ARTEMISIA PRINCEPS) LEAF/GANODERMA LUCIDUM FRUITING BODY/COIX LACRYMA-JOBI MA-YUEN SEED] FERMENT EXTRACT FILTRATE 12669 LACTOBACILLUS/HYDROLYZED [HONEY/SUGAR CANE/LEAF/GANODERMA LUCIDUM FRUITING BODY/COIX LACRYMA-JOBI MA-YUEN SEED] FERMENT EXTRACT FILTRATE 12670 LACTOBACILLUS/HYDROLYZED COIX LACRYMA-JOBI MA-YUEN SEED FERMENT FILTRATE EXTRACT 12671 LACTOBACILLUS/HYDROLYZED COLLAGEN FERMENT FILTRATE EXTRACT 12672 LACTOBACILLUS/HYDROLYZED PEA SEED EXTRACT FERMENT FILTRATE 12673 LACTOBACILLUS/HYPERICUM PERFORATUM FLOWER/LEAF/STEM EXTRACT FERMENT FILTRATE 12674 LACTOBACILLUS/ILEX PARAGUARIENSIS LEAF FERMENT FILTRATE 12675 LACTOBACILLUS/KELP FERMENT FILTRATE 12676 LACTOBACILLUS/LAC FERMENT 12677 LACTOBACILLUS/LAC SOLIDS/SOYBEAN OIL FERMENT 12678 LACTOBACILLUS/LAC/CALCIUM/PHOSPHORUS/MAGNESIUM/ZINC FERMENT 12679 LACTOBACILLUS/LACTOCOCCUS/CHONDRUS OCELLATUS FERMENT FILTRATE 12680 LACTOBACILLUS/LACTOCOCCUS/SACCHAROMYCES/SOYMILK FERMENT 12681 LACTOBACILLUS/LEDEBOURIELLA DIVARICATA ROOT/ANGELICA DAHURICA ROOT/ANGELICA TENUISSIMA ROOT/MAGNOLIA LILIFLORA BUD/ASARUM SIEBOLDI ROOT/PAEONIA SUFFRUTICOSA ROOT/CNIDIUM OFFICINALE ROOT/ANGELICA GIGAS ROOT/AUCKLANDIA LAPPA ROOT/ACHYRANTHES JAPONICA ROOT/EUCOMMIA ULMOIDES BARK/ANGELICA PUBESCENS ROOT/ACONITUM KOREANUM ROOT FERMENT FILTRATE 12682 LACTOBACILLUS/LEDUM PALUSTRE/ARTEMISIA CAPILLARIS/HOUTTUYNIA CORDATA/SAURURUS CHINENSIS LEAF EXTRACT FERMENT FILTRATE 12683 LACTOBACILLUS/LEMON PEEL FERMENT EXTRACT 12684 LACTOBACILLUS/LESPEDEZA CUNEATA LEAF/STEM FERMENT FILTRATE 12685 LACTOBACILLUS/LEUCONOSTOC/ACETOBACTER/KLUYVEROMYCES/SACCHAROMYCES MILK FERMENT FILTRATE 12686 LACTOBACILLUS/LEUCONOSTOC/ARTEMISIA ANNUA EXTRACT/POLYSORBATE 80 FERMENT LYSATE FILTRATE 12687 LACTOBACILLUS/LEUCONOSTOC/BLUEBERRY FRUIT EXTRACT FERMENT FILTRATE 12688 LACTOBACILLUS/LEUCONOSTOC/BROCCOLI EXTRACT FERMENT FILTRATE 12689 LACTOBACILLUS/LEUCONOSTOC/COCONUT FRUIT EXTRACT FERMENT FILTRATE 12690 LACTOBACILLUS/LEUCONOSTOC/ORANGE FRUIT EXTRACT FERMENT FILTRATE 12691 LACTOBACILLUS/LEUCONOSTOC/POLYSORBATE 80/PORTULACA OLERACEA EXTRACT FERMENT LYSATE FILTRATE 12692 LACTOBACILLUS/LEUCONOSTOC/POLYSORBATE 80/SCHISANDRA CHINENSIS FRUIT EXTRACT FERMENT LYSATE FILTRATE 12693 LACTOBACILLUS/LEUCONOSTOC/SACCHAROMYCES ABALONE FERMENT EXTRACT FILTRATE 12694 LACTOBACILLUS/LEUCONOSTOC/TOMATO FRUIT EXTRACT FERMENT FILTRATE 12695 LACTOBACILLUS/LICORICE ROOT EXTRACT FERMENT FILTRATE 12696 LACTOBACILLUS/LICORICE ROOT EXTRACT/ZIZYPHUS JUJUBA FRUIT EXTRACT/WHEAT GERM EXTRACT FERMENT FILTRATE 12697 LACTOBACILLUS/LYCIUM CHINENSE FRUIT EXTRACT FERMENT FILTRATE 12698 LACTOBACILLUS/LYCIUM CHINENSE FRUIT/REHMANNIA GLUTINOSA ROOT/CUSCUTA CHINENSIS FRUIT/CISTANCHE DESERTICOLA/ZANTHOXYLUM PIPERITUM FRUIT/CHRYSANTHEMUM MORIFOLIUM FRUIT/PORIA COCOS/CINNAMOMUM CASSIA RAMULUS BARK FERMENT FILTRATE 12699 LACTOBACILLUS/MAGNOLIA OBOVATA FERMENT FILTRATE 12700 LACTOBACILLUS/MANGOSTEEN PERICARP FERMENT FILTRATE 12701 LACTOBACILLUS/MESEMBRYANTHEMUM CRYSTALLINUM EXTRACT FERMENT LYSATE 12702 LACTOBACILLUS/MILK FERMENT FILTRATE 12703 LACTOBACILLUS/MILK FERMENT LYSATE FILTRATE 12704 LACTOBACILLUS/MILK SOLIDS/SOYBEAN OIL FERMENT 12705 LACTOBACILLUS/MILK/CALCIUM/PHOSPHORUS/MAGNESIUM/ZINC FERMENT 12706 LACTOBACILLUS/MILK/GLYCINE SOJA OIL FERMENT 12707 LACTOBACILLUS/MILK/MANGANESE/ZINC FERMENT LYSATE 12708 LACTOBACILLUS/MILT FERMENT FILTRATE 12709 LACTOBACILLUS/NELUMBO NUCIFERA SEED FERMENT FILTRATE 12710 LACTOBACILLUS/NEREOCYSTIS LEUTKEANA FERMENT FILTRATE 12711 LACTOBACILLUS/NONFAT MILK FERMENT POWDER 12712 LACTOBACILLUS/OAT FERMENT EXTRACT FILTRATE 12713 LACTOBACILLUS/OAT/RYE/WHEAT SEED EXTRACT FERMENT 12714 LACTOBACILLUS/OLEA EUROPAEA LEAF FERMENT EXTRACT 12715 LACTOBACILLUS/OLIVE LEAF FERMENT EXTRACT 12716 LACTOBACILLUS/OPUNTIA FICUS-INDICA EXTRACT FERMENT EXTRACT FILTRATE 12717 LACTOBACILLUS/ORYZA SATIVA BRAN/SACCHAROMYCES/CAMELLIA SINENSIS LEAF EXTRACT FERMENT 12718 LACTOBACILLUS/ORYZA SATIVA FERMENT 12719 LACTOBACILLUS/PAECILOMYCES JAPONICA MYCELIUM/PANAX GINSENG ROOT FERMENT FILTRATE 12720 LACTOBACILLUS/PANAX GINSENG BERRY EXTRACT FERMENT FILTRATE 12721 LACTOBACILLUS/PANAX GINSENG BERRY/LEAF/ROOT EXTRACT FERMENT 12722 LACTOBACILLUS/PANAX GINSENG ROOT EXTRACT FERMENT FILTRATE 12723 LACTOBACILLUS/PANAX GINSENG ROOT FERMENT FILTRATE 12724 LACTOBACILLUS/PAPAYA FRUIT FERMENT EXTRACT 12725 LACTOBACILLUS/PEAR JUICE FERMENT FILTRATE 12726 LACTOBACILLUS/PERILLA FRUTESCENS LEAF FERMENT EXTRACT FILTRATE 12727 LACTOBACILLUS/PERSIMMON FRUIT JUICE EXTRACT 12728 LACTOBACILLUS/PHASEOLUS ANGULARIS SEED EXTRACT FERMENT EXTRACT FILTRATE 12729 LACTOBACILLUS/PHASEOLUS RADIATUS SEED FERMENT FILTRATE 12730 LACTOBACILLUS/PHELLINUS LINTEUS MYCELIUM/RICE FERMENT EXTRACT 12731 LACTOBACILLUS/PHOENIX DACTYLIFERA FRUIT FERMENT EXTRACT 12732 LACTOBACILLUS/PHOENIX DACTYLIFERA FRUIT FERMENT FILTRATE 12733 LACTOBACILLUS/PHORMIUM TENAX FERMENT FILTRATE 12734 LACTOBACILLUS/PHRAGMITES COMMUNIS ROOT EXTRACT FERMENT FILTRATE 12735 LACTOBACILLUS/PHYLLOSTACHYS PUBESCENS STEM/HONEY FERMENT FILTRATE 12736 LACTOBACILLUS/PICHIA/SACCHAROMYCOPSIS/RICE BRAN EXTRACT FERMENT FILTRATE 12737 LACTOBACILLUS/PICHIA/SACCHAROMYCOPSIS/RICE BRAN EXTRACT FERMENT FILTRATE EXTRACT 12738 LACTOBACILLUS/PINUS KORAIENSIS SEED EXTRACT FERMENT EXTRACT FILTRATE 12739 LACTOBACILLUS/PIPER LONGUM FRUIT/SANGUISORBA OFFICINALIS ROOT EXTRACT FERMENT FILTRATE 12740 LACTOBACILLUS/PORPHYRIDIUM FERMENT 12741 LACTOBACILLUS/PORTULACA OLERACEA FERMENT EXTRACT 12742 LACTOBACILLUS/PROPIONIBACTERIUM/LACTOSE/LEMON FRUIT/DATE FRUIT/FIG FRUIT/WALNUT NUT/SOYBEAN/ONION BULB/SOYBEAN SPROUT/CELERY BULB/COCONUT FRUIT/ARTICHOKE BUDS/MILLET SEED/PEA POD FERMENT FILTRATE 12743 LACTOBACILLUS/PROPIONIBACTERIUM/LACTOSE/LEMON FRUIT/FIG FRUIT/DATE FRUIT/WALNUT NUT/SOYBEAN/ONION BULB/COCONUT FRUIT/CELERY BULB/VIGNUS RADIATA SPROUT/ARTICHOKE BUDS/MILLET SEED/PEA POD FERMENT FILTRATE 12744 LACTOBACILLUS/PRUNUS MUME FLOWER EXTRACT FERMENT FILTRATE 12745 LACTOBACILLUS/PRUNUS MUME FRUIT EXTRACT FERMENT EXTRACT FILTRATE 12746 LACTOBACILLUS/PRUNUS MUME FRUIT/LEAF/ROOT EXTRACT FERMENT FILTRATE 12747 LACTOBACILLUS/PUERARIA LOBATA ROOT EXTRACT FERMENT FILTRATE 12748 LACTOBACILLUS/PUERARIA MIRIFICA ROOT FERMENT FILTRATE 12749 LACTOBACILLUS/PUERARIA THUNBERGIANA FLOWER/LEAF/STEM EXTRACT FERMENT 12750 LACTOBACILLUS/PUMPKIN FERMENT EXTRACT 12751 LACTOBACILLUS/PUMPKIN FRUIT FERMENT FILTRATE 12752 LACTOBACILLUS/PUNICA GRANATUM FRUIT FERMENT EXTRACT 12753 LACTOBACILLUS/PUNICA GRANATUM FRUIT JUICE FERMENT FILTRATE 12754 LACTOBACILLUS/QUINOA FERMENT EXTRACT FILTRATE 12755 LACTOBACILLUS/RADISH ROOT FERMENT FILTRATE 12756 LACTOBACILLUS/RAPESEED LEAF/RADISH ROOT/FRUCTOSE FERMENT FILTRATE 12757 LACTOBACILLUS/RHODOPSEUDOMONAS/SACCHAROMYCES/MOLASSES/LAVENDER/THYMUS SERPYLLUM/CYMBOPOGON CITRATUS/PEPPERMINT/MELISSA OFFICINALIS/CHAMOMILLA RECUTITA FLOWER/BERGAMOT LEAF/SPEARMINT/ROSEMARY FERMENT FILTRATE 12758 LACTOBACILLUS/RHODOPSEUDOMONAS/SACCHAROMYCES/MOLASSES/YEAST EXTRACT/MAGNESIUM CHLORIDE/CALCIUM CARBONATE FERMENT FILTRATE 12759 LACTOBACILLUS/RHODOPSEUDOMONAS/SACCHAROMYCES/RICE BRAN/UNDARIA PINNATIFIDA FERMENT FILTRATE 12760 LACTOBACILLUS/RHODOPSEUDOMONAS/SACCHAROMYCES/SUCROSE/(SCUTELLARIA BAICALENSIS/COPTIS CHINENSIS) ROOT/PHELLODENDRON AMURENSE BARK/LONICERA JAPONICA FLOWER/CHAENOMELES SINENSIS FRUIT/CAMELLIA SINENSIS LEAF/BRASSICA OLERACEA ITALICA FERMENT FILTRATE 12761 LACTOBACILLUS/RHUS SEMIALATA GALL EXTRACT FERMENT 12762 LACTOBACILLUS/RICE BRAN FERMENT FILTRATE 12763 LACTOBACILLUS/RICE BRAN/SACCHAROMYCES/CAMELLIA SINENSIS LEAF EXTRACT FERMENT 12764 LACTOBACILLUS/RICE FERMENT 12765 LACTOBACILLUS/RICE FERMENT FILTRATE 12766 LACTOBACILLUS/RICE/CAMELLIA SINENSIS LEAF/TARAXACUM PLATYCARPUM FERMENT EXTRACT 12767 LACTOBACILLUS/ROSA CENTIFOLIA FLOWER EXTRACT FERMENT FILTRATE 12768 LACTOBACILLUS/ROSA CENTIFOLIA FLOWER FERMENT FILTRATE 12769 LACTOBACILLUS/ROSA RUGOSA FRUIT FERMENT EXTRACT FILTRATE 12770 LACTOBACILLUS/ROYAL JELLY FERMENT FILTRATE 12771 LACTOBACILLUS/RYE FLOUR FERMENT 12772 LACTOBACILLUS/RYE FLOUR FERMENT FILTRATE 12773 LACTOBACILLUS/SACCHAROMYCES SILKWORM EXTRACT FERMENT FILTRATE 12774 LACTOBACILLUS/SACCHAROMYCES/(BLUEBERRY/RASPBERRY/STRAWBERRY/CRANBERRY/EUTERPE OLERACEA) FRUIT/THYME/ROSEMARY/VACCINIUM MYRTILLUS/ROSA CANINA/CYMBOPOGON SCHOENANTHUS/ERIOCEPHALUS PUNCTULATUS FERMENT 12775 LACTOBACILLUS/SACCHAROMYCES/ACHYRANTHIS RADIX ROOT/ANGELICA GIGANTIS ROOT/CUSCUTA JAPONICA SEED/CYNANCHUM WILFORDII ROOT/LYCIUM CHINENSE FRUIT/PANAX GINSENG ROOT/PORIA COCOS FRUITING BODY FERMENT FILTRATE 12776 LACTOBACILLUS/SACCHAROMYCES/ASTRAGALUS MEMBRANACEUS ROOT EXTRACT FERMENT FILTRATE 12777 LACTOBACILLUS/SACCHAROMYCES/BLUEBERRY/RICE/SOYBEAN/VACCINIUM MYRTILLUS EXTRACT FERMENT FILTRATE 12778 LACTOBACILLUS/SACCHAROMYCES/CNIDII RHIZOMA ROOT FERMENT FILTRATE 12779 LACTOBACILLUS/SACCHAROMYCES/CNIDIUM OFFICINALE RHIZOME/COPTIDIS JAPONICA RHIZOME/CORN/ZIZYPHUS JUJUBA FRUIT FERMENT FILTRATE 12780 LACTOBACILLUS/SACCHAROMYCES/COPTIDIS RHIZOME FERMENT FILTRATE 12781 LACTOBACILLUS/SACCHAROMYCES/EUTERPE OLERACEA FRUIT EXTRACT FERMENT FILTRATE 12782 LACTOBACILLUS/SACCHAROMYCES/GLUCOSE/CABBAGE LEAF/LETTUCE LEAF/GARLIC LEAF/PERILLA FRUTESCENS LEAF/BRASSICA RAPA CHINENSIS/BRASSICA RAPA PERUVIRIDIS/CARROT ROOT/GINGER ROOT/CUCUMBER FRUIT/MELON FRUIT/WATERMELON FRUIT/CAPSICUM ANNUUM FRUIT/CITRUS HASSAKU FRUIT/CITRUS JUNOS FRUIT/LEMON FRUIT/CAULIFLOWER/PEACH FRUIT/CITRUS SALICINA FRUIT/SWEET CHERRY FRUIT/FIG FRUIT/LENTINUS EDODES/ASPARAGUS STEM/ BRASSICA RAPA PEKINENSIS LEAF/CHRYSANTHEMUM CORONARIUM/CRYPTOTAENIA JAPONICA/BRUSSELS SPROUTS/CELERY/RAPHANUS SATIVUS SPROUT/TURNIP ROOT/ RADISH/TOMATO FRUIT/PINEAPPLE FRUIT/HIBISCUS ESCULENTUS FRUIT/CITRUS UNSHIU FRUIT/TANGERINE FRUIT/CITRUS NATSUDAIDAI FRUIT/BROCCOLI FLOWER/APPLE FRUIT/PEAR FRUIT/GRAPE FRUIT/ERIOBOTRYA JAPONICA FRUIT/HYPSIZIGUS MARMOREUS/FLAMMULINA VELUTIPES/STRAWBERRY FRUIT/UNDARIA PINNATIFIDA/LAMINARIA JAPONICA FERMENT FILTRATE 12783 LACTOBACILLUS/SACCHAROMYCES/HYDROLYZED RICE BRAN FERMENT FILTRATE 12784 LACTOBACILLUS/SACCHAROMYCES/MAGNOLIA OFFICINALIS BARK FERMENT EXTRACT 12785 LACTOBACILLUS/SACCHAROMYCES/MOLASSES/CALCIUM CARBONATE/YEAST EXTRACT FERMENT FILTRATE 12786 LACTOBACILLUS/SACCHAROMYCES/PANAX GINSENG ROOT FERMENT EXTRACT 12787 LACTOBACILLUS/SACCHAROMYCES/PICHIA ANOMALA/CAMELLIA SINENSIS LEAF EXTRACT/ARTEMISIA PRINCEPS LEAF EXTRACT/HONEY FERMENT FILTRATE 12788 LACTOBACILLUS/SACCHAROMYCES/PICHIA ANOMALA/CAMELLIA SINENSIS LEAF EXTRACT/HONEY FERMENT EXTRACT FILTRATE 12789 LACTOBACILLUS/SACCHAROMYCES/PICHIA ANOMALA/CAMELLIA SINENSIS LEAF EXTRACT/HONEY FERMENT FILTRATE 12790 LACTOBACILLUS/SACCHAROMYCES/POLYGONATUM MULTIFLORUM ROOT FERMENT EXTRACT 12791 LACTOBACILLUS/SACCHAROMYCES/POLYGONATUM SIBIRICUM RHIZOME FERMENT EXTRACT 12792 LACTOBACILLUS/SACCHAROMYCES/REHMANNIA GLUTINOSA ROOT FERMENT EXTRACT 12793 LACTOBACILLUS/SACCHAROMYCES/RHODOBACTER/SUCROSE/RICE EXTRACT/LEMON FRUIT FERMENT FILTRATE 12794 LACTOBACILLUS/SACCHAROMYCES/RHODOPSEUDOMONAS/MOLASSES/CALCIUM CARBONATE/YEAST EXTRACT FERMENT FILTRATE 12795 LACTOBACILLUS/SACCHAROMYCES/RICE BRAN EXTRACT/SOPHORA JAPONICA ROOT EXTRACT FERMENT FILTRATE 12796 LACTOBACILLUS/SACCHAROMYCES/RICE/SUCROSE FERMENT FILTRATE 12797 LACTOBACILLUS/SACCHAROMYCES/TURMERIC FERMENT EXTRACT FILTRATE 12798 LACTOBACILLUS/SACCHAROMYCES/USNEA LONGISSIMA FERMENT FILTRATE 12799 LACTOBACILLUS/SACCHAROMYCES/ZIZYPHUS FRUCTUS FRUIT FERMENT FILTRATE 12800 LACTOBACILLUS/SALIX ALBA BARK FERMENT FILTRATE 12801 LACTOBACILLUS/SARCODIA MONTAGNEANA EXTRACT FERMENT 12802 LACTOBACILLUS/SASA QUELPAERTENSIS LEAF/STEM EXTRACT FERMENT FILTRATE 12803 LACTOBACILLUS/SCHISANDRA SEED EXTRACT FERMENT FILTRATE EXTRACT 12804 LACTOBACILLUS/SCHIZOSACCHAROMYCES FERMENT FILTRATE 12805 LACTOBACILLUS/SCHIZOSACCHAROMYCES/CAMELLIA SINENSIS LEAF EXTRACT FERMENT FILTRATE 12806 LACTOBACILLUS/SCUTELLARIA BAICALENSIS ROOT EXTRACT FERMENT FILTRATE 12807 LACTOBACILLUS/SCUTELLARIA BAICALENSIS ROOT/CAMELLIA SINENSIS LEAF/ARTEMISIA PRINCEPS LEAF/HOUTTUYNIA CORDATA LEAF/CITRUS JUNOS FRUIT EXTRACT FERMENT FILTRATE 12808 LACTOBACILLUS/SEA CUCUMBER FERMENT EXTRACT FILTRATE 12809 LACTOBACILLUS/SEDUM KAMTSCHATICUM LEAF/STEM FERMENT FILTRATE 12810 LACTOBACILLUS/SEDUM KAMTSCHATICUM ROOT FERMENT FILTRATE 12811 LACTOBACILLUS/SETARIA ITALICA SEED FERMENT EXTRACT FILTRATE 12812 LACTOBACILLUS/SILKWORM COCOON EXTRACT FERMENT FILTRATE 12813 LACTOBACILLUS/SKELETONEMA FERMENT 12814 LACTOBACILLUS/SOLANUM LYCOPERSICUM FERMENT EXTRACT 12815 LACTOBACILLUS/SOLANUM LYCOPERSICUM FRUIT FERMENT EXTRACT 12816 LACTOBACILLUS/SORBUS COMMIXTA BRANCH FERMENT FILTRATE 12817 LACTOBACILLUS/SORGHUM BICOLOR LEAF/STEM EXTRACT FERMENT FILTRATE 12818 LACTOBACILLUS/SOYBEAN EXTRACT FERMENT FILTRATE 12819 LACTOBACILLUS/SOYBEAN FERMENT EXTRACT 12820 LACTOBACILLUS/SOYBEAN SEED FERMENT EXTRACT 12821 LACTOBACILLUS/SOYBEAN SEED FERMENT EXTRACT FILTRATE 12822 LACTOBACILLUS/SOYMILK FERMENT FILTRATE 12823 LACTOBACILLUS/SOYMILK/PEUCEDANUM JAPONICUM LEAF/STEM FERMENT FILTRATE 12824 LACTOBACILLUS/SPARASSIS CRISPA FRUITING BODY/GLUCOSE FERMENT EXTRACT 12825 LACTOBACILLUS/SPIRULINA FERMENT FILTRATE 12826 LACTOBACILLUS/STREPTOCOCCUS THERMOPHILUS MILK FERMENT 12827 LACTOBACILLUS/STREPTOCOCCUS THERMOPHILUS/BIFIDA/YELLOW OCHER FERMENT LYSATE EXTRACT 12828 LACTOBACILLUS/STREPTOCOCCUS THERMOPHILUS/LEPIDIUM MEYENII HYPOCOTYL FERMENT FILTRATE 12829 LACTOBACILLUS/STREPTOCOCCUS THERMOPHILUS/MOLASSES/RICE BRAN/(CITRUS JUNOS/FIG/LYCIUM CHINENSE/MYRICA RUBRA/PRUNUS DOMESTICA/VACCINIUM ASHEI/VACCINIUM AUSTRALE) FRUIT/(ARTEMISIA PRINCEPS/ERIOBOTRYA JAPONICA/LAVENDER/MELISSA OFFICINALIS/TURNIP) LEAF/(MELISSA OFFICINALIS/LAVENDER/TURNIP) STALK/AGARICUS BLAZEI/LENTINULA EDODES/GRIFOLA FRONDOSA/HIZIKIA FUSIFORME/LAMINARIA JAPONICA/UNDARIA PINNATIFIDA FERMENT FILTRATE 12830 LACTOBACILLUS/STREPTOCOCCUS THERMOPHILUS/SOYBEAN EXTRACT FERMENT 12831 LACTOBACILLUS/STREPTOCOCCUS THERMOPHILUS/SOYBEAN FERMENT FILTRATE 12832 LACTOBACILLUS/SUGAR CANE EXTRACT FERMENT FILTRATE 12833 LACTOBACILLUS/SUGAR CANE/CAMELLIA SINENSIS LEAF FERMENT FILTRATE EXTRACT 12834 LACTOBACILLUS/TELOPEA SPECIOSISSIMA FLOWER/LEAF FERMENT FILTRATE 12835 LACTOBACILLUS/TOMATO FRUIT FERMENT EXTRACT 12836 LACTOBACILLUS/TURMERIC FERMENT FILTRATE 12837 LACTOBACILLUS/TURMERIC LEAF EXTRACT FERMENT LYSATE FILTRATE 12838 LACTOBACILLUS/VELVET EXTRACT FERMENT FILTRATE 12839 LACTOBACILLUS/WASABIA JAPONICA ROOT FERMENT EXTRACT 12840 LACTOBACILLUS/WATER HYACINTH FERMENT 12841 LACTOBACILLUS/WATERMELON FRUIT FERMENT EXTRACT 12842 LACTOBACILLUS/WHEY FERMENT 12843 LACTOBACILLUS/WINE EXTRACT FERMENT FILTRATE 12844 LACTOBACILLUS/WINE STILLAGE FERMENT 12845 LACTOBIONIC ACID 12846 LACTOCOCCUS FERMENT 12847 LACTOCOCCUS FERMENT EXTRACT 12848 LACTOCOCCUS FERMENT LYSATE 12849 LACTOCOCCUS/BEAN SEED EXTRACT FERMENT FILTRATE 12850 LACTOCOCCUS/GRAPE JUICE FERMENT FILTRATE 12851 LACTOCOCCUS/LAC FERMENT LYSATE 12852 LACTOCOCCUS/LEUCONOSTOC/LACTOBACILLUS/ZYGOSACCHAROMYCES/MILK FERMENT 12853 LACTOCOCCUS/MILK FERMENT LYSATE 12854 LACTOCOCCUS/NONFAT MILK FERMENT FILTRATE 12855 LACTOFERRICIN 12856 LACTOFERRIN 12857 LACTOFLAVIN 12858 LACTOGLOBULIN 12859 LACTOPEROXIDASE 12860 LACTOSCATONE 12861 LACTOSE 12862 LACTOYL METHYLSILANOL ELASTINATE 12863 LACTOYL PHYTOSPHINGOSINE 12864 LACTUCA INDICA EXTRACT 12865 LACTUCA SCARIOLA SATIVA LEAF EXTRACT 12866 LACTUCA SCARIOLA SATIVA LEAF JUICE 12867 LACTUCA VIROSA LEAF EXTRACT 12868 LACTULOSE 12869 LAETIPORUS SULPHUREUS MYCELIUM EXTRACT 12870 LAETIPORUS SULPHUREUS MYCELIUM/SALVIA PLEBEIA EXTRACT FERMENT FILTRATE 12871 LAEVO CARVEOL 12872 LAEVO-CARVYL ACETATE 12873 LAEVO-ROSE OXIDE 12874 LAGENARIA SICERARIA FRUIT EXTRACT 12875 LAGENARIA SPHAERICA SEED OIL 12876 LAGERSTROEMIA INDICA EXTRACT 12877 LAGERSTROEMIA INDICA FLOWER EXTRACT 12878 LAGERSTROEMIA INDICA PHYTOPLACENTA EXTRACT 12879 LAGERSTROEMIA SPECIOSA LEAF EXTRACT 12880 L-ALLO-OCIMENOL 12881 L-ALPHA-PINENE 12882 LAMINARIA ANGUSTATA EXTRACT 12883 LAMINARIA CLOUSTONI EXTRACT 12884 LAMINARIA DIABOLICA EXTRACT 12885 LAMINARIA DIGITATA EXTRACT 12886 LAMINARIA DIGITATA POWDER 12887 LAMINARIA HYPERBOREA EXTRACT 12888 LAMINARIA JAPONICA EXTRACT 12889 LAMINARIA JAPONICA POWDER 12890 LAMINARIA LONGISSIMA EXTRACT 12891 LAMINARIA OCHOTENSIS EXTRACT 12892 LAMINARIA OCHROLEUCA EXTRACT 12893 LAMINARIA SACCHARINA EXTRACT 12894 LAMIUM ALBUM EXTRACT 12895 LAMIUM ALBUM FLOWER EXTRACT 12896 LAMIUM ALBUM FLOWER WATER 12897 LAMIUM ALBUM FLOWER/LEAF/STEM EXTRACT 12898 LAMIUM ALBUM LEAF EXTRACT 12899 LAMIUM PURPUREUM EXTRACT 12900 LANDOLPHIA OWARIENSIS EXTRACT 12901 LANETH-10 12902 LANETH-10 ACETATE 12903 LANETH-15 12904 LANETH-16 12905 LANETH-20 12906 LANETH-25 12907 LANETH-4 PHOSPHATE 12908 LANETH-40 12909 LANETH-5 12910 LANETH-50 12911 LANETH-60 12912 LANETH-75 12913 LANETH-9 ACETATE 12914 LANNEA COROMANDELICA BARK EXTRACT 12915 LANOLIN 12916 LANOLIN ACID 12917 LANOLIN ALCOHOL 12918 LANOLIN CERA 12919 LANOLIN LINOLEATE 12920 LANOLIN OIL 12921 LANOLIN RICINOLEATE 12922 LANOLIN WAX 12923 LANOLINAMIDE DEA 12924 LANOSTEROL 12925 LANSIUM DOMESTICUM LEAF EXTRACT 12926 LANSIUM DOMESTICUM PERICARP EXTRACT 12927 LANTANA CAMARA FLOWER/LEAF/STEM EXTRACT 12928 LANTANA CAMARA LEAF EXTRACT 12929 LANTANA CAMARA LEAF WATER 12930 LANTANA CAMARA ROOT EXTRACT 12931 LANTHANUM CHLORIDE 12932 LAPACHONE 12933 LAPIS LAZULI 12934 LAPIS LAZULI EXTRACT 12935 LAPPULA SQUARROSA SEED OIL 12936 LAPSANA COMMUNIS FLOWER/LEAF/STEM EXTRACT 12937 LAPYRIUM CHLORIDE 12938 LARD GLYCERIDE 12939 LARD GLYCERIDES 12940 LARIX DECIDUA FLOWER EXTRACT 12941 LARIX DECIDUA LEAF CELL EXTRACT 12942 LARIX EUROPAEA WOOD EXTRACT 12943 LARIX KAEMPFERI BARK/WOOD EXTRACT 12944 LARIX KAEMPFERI ROOT BARK EXTRACT 12945 LARIX LEPTOLEPIS BARK EXTRACT 12946 LARIX LEPTOLEPIS WOOD EXTRACT 12947 LARIX SIBIRICA NEEDLE EXTRACT 12948 LARIX SIBIRICA WOOD EXTRACT 12949 LARIXOL 12950 LARREA DIVARICATA EXTRACT 12951 LARREA DIVARICATA LEAF EXTRACT 12952 LARREA MEXICANA EXTRACT 12953 LARREA TRIDENTATA EXTRACT 12954 LATHYRUS JAPONICUS EXTRACT 12955 LATHYRUS ODORATUS FLOWER EXTRACT 12956 LATHYRUS ODORATUS LEAF EXTRACT 12957 LATHYRUS ODORATUS SEED EXTRACT 12958 LAUDANOSINE 12959 LAUR/MYRIST/PALMITAMIDOBUTYL GUANIDINE ACETATE 12960 LAURALDEHYDE 12961 LAURALDEHYDE DIMETHYL ACETAL 12962 LAURALKONIUM BROMIDE 12963 LAURALKONIUM CHLORIDE 12964 LAURAMIDE 12965 LAURAMIDE DEA 12966 LAURAMIDE DIPA 12967 LAURAMIDE MEA 12968 LAURAMIDE MIPA 12969 LAURAMIDE/MYRISTAMIDE DEA 12970 LAURAMIDOBUTYL GUANIDINE ACETATE 12971 LAURAMIDOBUTYL GUANIDINE HCL 12972 LAURAMIDOPROPYL ACETAMIDODIMONIUM CHLORIDE 12973 LAURAMIDOPROPYL BETAINE 12974 LAURAMIDOPROPYL DIMETHYLAMINE 12975 LAURAMIDOPROPYL DIMETHYLAMINE PROPIONATE 12976 LAURAMIDOPROPYL HYDROXYSULTAINE 12977 LAURAMIDOPROPYL PG-DIMONIUM CHLORIDE 12978 LAURAMIDOPROPYLAMINE OXIDE 12979 LAURAMINE 12980 LAURAMINE OXIDE 12981 LAURAMINO PROPYLENE GLYCOL 12982 LAURAMINOPROPIONIC ACID 12983 LAURAMINOPROPYLAMINE 12984 LAURDIMONIUM CHLOROHYDROXYPROPYL CHLORIDE 12985 LAURDIMONIUM HYDROXYPROPYL (ALANINE/ARGININE/ ASPARAGINE/ASPARTIC ACID/GLUTAMIC ACID/GLYCINE/ISOLEUCINE/LEUCINE/LYSINE/METHIONINE/PHENYLALANINE/PROLINE/SERINE/THREONINE/TRYPTOPHAN/TYROSINE/VALINE) 12986 LAURDIMONIUM HYDROXYPROPYL (ARGININE/GLUTAMIC ACID/ISOLEUCINE/LEUCINE/LYSINE/PHENYLALANINE/PROLINE/THREONINE/VALINE) 12987 LAURDIMONIUM HYDROXYPROPYL DECYLGLUCOSIDES CHLORIDE 12988 LAURDIMONIUM HYDROXYPROPYL HYDROLYZED BARLEY PROTEIN 12989 LAURDIMONIUM HYDROXYPROPYL HYDROLYZED CASEIN 12990 LAURDIMONIUM HYDROXYPROPYL HYDROLYZED COLLAGEN 12991 LAURDIMONIUM HYDROXYPROPYL HYDROLYZED JOJOBA PROTEIN 12992 LAURDIMONIUM HYDROXYPROPYL HYDROLYZED KERATIN 12993 LAURDIMONIUM HYDROXYPROPYL HYDROLYZED SILK 12994 LAURDIMONIUM HYDROXYPROPYL HYDROLYZED SOY PROTEIN 12995 LAURDIMONIUM HYDROXYPROPYL HYDROLYZED WHEAT PROTEIN 12996 LAURDIMONIUM HYDROXYPROPYL HYDROLYZED WHEAT PROTEIN/SILOXYSILICATE 12997 LAURDIMONIUM HYDROXYPROPYL HYDROLYZED WHEAT STARCH 12998 LAURDIMONIUM HYDROXYPROPYL LAURYLGLUCOSIDES CHLORIDE 12999 LAURDIMONIUM HYDROXYPROPYL RICE STARCH 13000 LAURDIMONIUM HYDROXYPROPYL WHEAT AMINO ACIDS 13001 LAURDIMONIUMHYDROXYPROPYL COCOGLUCOSIDES CHLORIDE 13002 LAURDIMONIUMHYDROXYPROPYL DECYLGLUCOSIDES CHLORIDE 13003 LAURDIMONIUMHYDROXYPROPYL LAURYLGLUCOSIDES CHLORIDE 13004 LAURETH-1 13005 LAURETH-1 PHOSPHATE 13006 LAURETH-10 13007 LAURETH-10 CARBOXYLIC ACID 13008 LAURETH-100 13009 LAURETH-11 13010 LAURETH-11 CARBOXYLIC ACID 13011 LAURETH-12 13012 LAURETH-12 CARBOXYLIC ACID 13013 LAURETH-12 SUCCINATE 13014 LAURETH-13 13015 LAURETH-13 CARBOXYLIC ACID 13016 LAURETH-13 PG-HYDROXYETHYLCELLULOSE 13017 LAURETH-14 13018 LAURETH-14 CARBOXYLIC ACID 13019 LAURETH-15 13020 LAURETH-16 13021 LAURETH-17 CARBOXYLIC ACID 13022 LAURETH-2 13023 LAURETH-2 ACETATE 13024 LAURETH-2 BENZOATE 13025 LAURETH-2 ETHYLHEXANOATE 13026 LAURETH-2 PHOSPHATE 13027 LAURETH-20 13028 LAURETH-21 13029 LAURETH-23 13030 LAURETH-25 13031 LAURETH-3 13032 LAURETH-3 CARBOXYLIC ACID 13033 LAURETH-3 PHOSPHATE 13034 LAURETH-30 13035 LAURETH-38 13036 LAURETH-4 13037 LAURETH-4 CARBOXYLIC ACID 13038 LAURETH-4 PHOSPHATE 13039 LAURETH-40 13040 LAURETH-5 13041 LAURETH-5 BUTYL ETHER 13042 LAURETH-5 CARBOXYLIC ACID 13043 LAURETH-50 13044 LAURETH-6 13045 LAURETH-6 CARBOXYLIC ACID 13046 LAURETH-6 CITRATE 13047 LAURETH-7 13048 LAURETH-7 CITRATE 13049 LAURETH-7 PHOSPHATE 13050 LAURETH-7 TARTRATE 13051 LAURETH-8 13052 LAURETH-8 CARBOXYLIC ACID 13053 LAURETH-8 PHOSPHATE 13054 LAURETH-9 13055 LAURIC ACID 13056 LAURIC/MYRISTIC/PALMITIC/STEARIC GLYCERIDES 13057 LAURIC/PALMITIC/OLEIC TRIGLYCERIDE 13058 LAURIMINO BISPROPANEDIOL 13059 LAURIMINODIPROPIONIC ACID 13060 LAUROAMPHODIPROPIONIC ACID 13061 LAUROCAPRAM 13062 LAUROLACTAM/POLY(1,4-BUTANEDIOL)-14/DODECANEDIOIC ACID COPOLYMER 13063 LAUROYL ALANINE 13064 LAUROYL ARGININE 13065 LAUROYL BETA-ALANINE 13066 LAUROYL COLLAGEN AMINO ACIDS 13067 LAUROYL ETHYL GLUCOSIDE 13068 LAUROYL ETHYLENEDIAMINE TRIACETIC ACID 13069 LAUROYL ETHYLTRIMONIUM METHOSULFATE 13070 LAUROYL GLUTAMIC ACID 13071 LAUROYL HYDROLYZED COLLAGEN 13072 LAUROYL HYDROLYZED ELASTIN 13073 LAUROYL LACTYLIC ACID 13074 LAUROYL LYSINE 13075 LAUROYL METHYL BETA-ALANINE 13076 LAUROYL METHYL GLUCAMIDE 13077 LAUROYL PEI-233/POLYCAPROLACTONE COPOLYMER 13078 LAUROYL PEI-46/POLY (CAPROLACTONE/VALEROLACTONE) COPOLYMER 13079 LAUROYL PG-TRIMONIUM CHLORIDE 13080 LAUROYL POLYNEOPENTYL GLYCOL ADIPATE 13081 LAUROYL POLYNEOPENTYL GLYCOL ADIPATE PHTHALTE/PEI-45 CROSSPOLYMER 13082 LAUROYL PROLINE 13083 LAUROYL SARCOSINE 13084 LAUROYL SH-OLIGOPEPTIDE-33 13085 LAUROYL SH-OLIGOPEPTIDE-76 13086 LAUROYL SH-TETRAPEPTIDE-1 13087 LAUROYL SILK AMINO ACIDS 13088 LAUROYL/MYRISTOYL METHYL GLUCAMIDE 13089 LAUROYL/OLIVOYL (ARGININE/GLUTAMIC ACID/ISOLEUCINE/LEUCINE/LYSINE/PHENYLALANINE/PROLINE/THREONINE/VALINE) 13090 LAUROYLGLYCINE LYSINATE 13091 LAUROYLOXY ISOBUTYROYLOXY ISOHEXANOIC ACID 13092 LAURTRIMONIUM BROMIDE 13093 LAURTRIMONIUM CHLORIDE 13094 LAURTRIMONIUM TRICHLOROPHENOXIDE 13095 LAURUS NOBILIS FLOWER/LEAF/STEM WATER 13096 LAURUS NOBILIS FRUIT EXTRACT 13097 LAURUS NOBILIS FRUIT OIL 13098 LAURUS NOBILIS LEAF 13099 LAURUS NOBILIS LEAF EXTRACT 13100 LAURUS NOBILIS LEAF OIL 13101 LAURUS NOBILIS LEAF WATER 13102 LAURUS NOBILIS LEAF/STEM EXTRACT 13103 LAURUS NOBILIS LEAF/STEM WATER 13104 LAURUS NOBILIS OIL 13105 LAURYL 2-GLYCERYL ASCORBATE 13106 LAURYL 3-GLYCERYL ASCORBATE 13107 LAURYL ACETATE 13108 LAURYL ACRYLATE 13109 LAURYL ACRYLATE CROSSPOLYMER 13110 LAURYL ACRYLATE/VA COPOLYMER 13111 LAURYL ACRYLATE/VA CROSSPOLYMER 13112 LAURYL ALCOHOL 13113 LAURYL ALCOHOL DIPHOSPHONIC ACID 13114 LAURYL AMINOPROPYLGLYCINE 13115 LAURYL ASPARTIC ACID 13116 LAURYL BEHENATE 13117 LAURYL BETAINE 13118 LAURYL CARPOTROCHE BRASILIENSIS SEEDATE 13119 LAURYL COCOATE 13120 LAURYL DIETHYLENEDIAMINOGLYCINE 13121 LAURYL DIETHYLENEDIAMINOGLYCINE HCL 13122 LAURYL DIMETHICONE 13123 LAURYL DIMETHICONE PEG-10 PHOSPHATE 13124 LAURYL DIMETHICONE PEG-15 CROSSPOLYMER 13125 LAURYL DIMETHICONE/POLYGLYCERIN-3 CROSSPOLYMER 13126 LAURYL DIMETHYLAMINE CYCLOCARBOXYPROPYLOLEATE 13127 LAURYL DODECENYLSUCCINATE 13128 LAURYL ETHYLHEXANOATE 13129 LAURYL GLUCOSIDE 13130 LAURYL GLYCOL 13131 LAURYL GLYCOL HYDROXYPROPYL ETHER 13132 LAURYL HYDROXYETHYL IMIDAZOLINE 13133 LAURYL HYDROXYSULTAINE 13134 LAURYL ISOPENTYL-PEG/PPG-18/18 METHICONE 13135 LAURYL ISOQUINOLINIUM BROMIDE 13136 LAURYL ISOQUINOLINIUM SACCHARINATE 13137 LAURYL ISOSTEARATE 13138 LAURYL LACTATE 13139 LAURYL LACTYL LACTATE 13140 LAURYL LAURATE 13141 LAURYL MALAMIDE 13142 LAURYL METHACRYLATE 13143 LAURYL METHACRYLATE/GLYCOL DIMETHACRYLATE CROSSPOLYMER 13144 LAURYL METHACRYLATE/METHACRYLOYLOXYPROPYL DIMETHICONE COPOLYMER 13145 LAURYL METHACRYLATE/SODIUM METHACRYLATE CROSSPOLYMER 13146 LAURYL METHICONE 13147 LAURYL METHYL GLUCETH-10 HYDROXYPROPYLDIMONIUM CHLORIDE 13148 LAURYL METHYLGLUCAMIDE 13149 LAURYL MYRISTATE 13150 LAURYL MYRISTYL ALCOHOL 13151 LAURYL OLEATE 13152 LAURYL OLIVATE 13153 LAURYL PALMITATE 13154 LAURYL PCA 13155 LAURYL P-CRESOL KETOXIME 13156 LAURYL PEG/PPG-18/18 METHICONE 13157 LAURYL PEG-10 METHYL ETHER DIMETHICONE 13158 LAURYL PEG-10 TRIS(TRIMETHYLSILOXY)SILYLETHYL DIMETHICONE 13159 LAURYL PEG-8 DIMETHICONE 13160 LAURYL PEG-8 DIMETHICONE/DIMER DILINOLEATE COPOLYMER 13161 LAURYL PEG-8 PPG-8 DIMETHICONE 13162 LAURYL PEG-9 POLYDIMETHYLSILOXYETHYL DIMETHICONE 13163 LAURYL PHENYLISOPROPYL METHICONE 13164 LAURYL PHENYLPROPYL METHICONE 13165 LAURYL PHOSPHATE 13166 LAURYL POLYDIMETHYLSILOXYETHYL DIMETHICONE/BIS-VINYLDIMETHICONE CROSSPOLYMER 13167 LAURYL POLYGLYCERYL-3 POLYDIMETHYLSILOXYETHYL DIMETHICONE 13168 LAURYL POLYGLYCERYL-6 CETEARYL GLYCOL ETHER 13169 LAURYL PYRROLIDONE 13170 LAURYL STEARATE 13171 LAURYL SULTAINE 13172 LAURYL THEOBROMA GRANDIFLORUM SEEDATE 13173 LAURYL TRIMETHICONE 13174 LAURYL/MYRISTYL BENZOATE 13175 LAURYL/MYRISTYL GLYCOL HYDROXYPROPYL ETHER 13176 LAURYL/MYRISTYL POLYRICINOLEATE 13177 LAURYL/MYRISTYL WHEAT BRAN/STRAW GLYCOSIDES 13178 LAURYLAMINE DIPROPYLENEDIAMINE 13179 LAURYLGLUCONAMIDE PALMITATES 13180 LAURYLGLUCOSIDES HYDROXYPROPYLTRIMONIUM CHLORIDE 13181 LAURYLPYRIDINIUM CHLORIDE 13182 LAVA EXTRACT 13183 LAVA POWDER 13184 LAVANDULA ANGUSTIFOLIA /ROSMARINUS OFFICINALIS LEAF/SALVIA OFFICINALIS LEAF/THYMUS VULGARIS LEAF EXTRACT 13185 LAVANDULA ANGUSTIFOLIA ANGUSTIFOLIA HERB EXTRACT 13186 LAVANDULA ANGUSTIFOLIA ANGUSTIFOLIA HERB EXTRACT ACETYLATED 13187 LAVANDULA ANGUSTIFOLIA ANGUSTIFOLIA HERB OIL 13188 LAVANDULA ANGUSTIFOLIA CALLUS EXTRACT 13189 LAVANDULA ANGUSTIFOLIA EXTRACT 13190 LAVANDULA ANGUSTIFOLIA FLOWER 13191 LAVANDULA ANGUSTIFOLIA FLOWER CERA 13192 LAVANDULA ANGUSTIFOLIA FLOWER EXTRACT 13193 LAVANDULA ANGUSTIFOLIA FLOWER OIL 13194 LAVANDULA ANGUSTIFOLIA FLOWER POWDER 13195 LAVANDULA ANGUSTIFOLIA FLOWER WATER 13196 LAVANDULA ANGUSTIFOLIA FLOWER WAX 13197 LAVANDULA ANGUSTIFOLIA FLOWER/LEAF/STEM EXTRACT 13198 LAVANDULA ANGUSTIFOLIA FLOWER/LEAF/STEM JUICE 13199 LAVANDULA ANGUSTIFOLIA FLOWER/LEAF/STEM OIL 13200 LAVANDULA ANGUSTIFOLIA FLOWER/LEAF/STEM WATER 13201 LAVANDULA ANGUSTIFOLIA HERB EXTRACT 13202 LAVANDULA ANGUSTIFOLIA HERB OIL 13203 LAVANDULA ANGUSTIFOLIA LEAF CELL EXTRACT 13204 LAVANDULA ANGUSTIFOLIA OIL 13205 LAVANDULA ANGUSTIFOLIA PHYTOPLACENTA EXTRACT 13206 LAVANDULA ANGUSTIFOLIA WATER 13207 LAVANDULA HYBRIDA ABRIAL HERB EXTRACT 13208 LAVANDULA HYBRIDA ABRIAL HERB OIL 13209 LAVANDULA HYBRIDA BARREME HERB EXTRACT 13210 LAVANDULA HYBRIDA BARREME HERB OIL 13211 LAVANDULA HYBRIDA EXTRACT 13212 LAVANDULA HYBRIDA EXTRACT ACETYLATED 13213 LAVANDULA HYBRIDA FLOWER EXTRACT 13214 LAVANDULA HYBRIDA FLOWER WATER 13215 LAVANDULA HYBRIDA GROSSO HERB EXTRACT 13216 LAVANDULA HYBRIDA GROSSO HERB OIL 13217 LAVANDULA HYBRIDA HERB EXTRACT 13218 LAVANDULA HYBRIDA HERB OIL 13219 LAVANDULA HYBRIDA OIL 13220 LAVANDULA INTERMEDIA EXTRACT 13221 LAVANDULA INTERMEDIA FLOWER/LEAF/STEM EXTRACT 13222 LAVANDULA INTERMEDIA FLOWER/LEAF/STEM OIL 13223 LAVANDULA INTERMEDIA FLOWER/LEAF/STEM WATER 13224 LAVANDULA INTERMEDIA OIL 13225 LAVANDULA LATIFOLIA HERB EXTRACT 13226 LAVANDULA LATIFOLIA HERB OIL 13227 LAVANDULA OFFICINALIS EXTRACT SULFURIZED PALLADIUM SALT 13228 LAVANDULA OFFICINALIS FLOWER OIL 13229 LAVANDULA OFFICINALIS FLOWER/(SARRACENIA LEUCOPHYLLA/SARRACENIA PURPUREA FLOWER/LEAF/STALK)/(HYPERICUM PERFORATUM/MELISSA OFFICINALIS FLOWER/LEAF/STEM)/CAMELLIA SINENSIS LEAF/(ELEUTHEROCOCCUS SENTICOSUS/LICORICE ROOT) EXTRACT 13230 LAVANDULA SPICA FLOWER OIL 13231 LAVANDULA SPICA FLOWER/LEAF/STEM EXTRACT 13232 LAVANDULA SPICA HERB EXTRACT 13233 LAVANDULA SPICA HERB OIL 13234 LAVANDULA STOECHAS EXTRACT 13235 LAVANDULA STOECHAS FLOWER/STEM EXTRACT 13236 LAVANDULYL ACETATE 13237 LAVENDER FLOWER/(OLIVE/ORIGANUM VULGARE/ROSEMARY/THYME LEAF)/GOLDENSEAL EXTRACT 13238 LAWSONE 13239 LAWSONIA INERMIS CALLUS CULTURE EXTRACT 13240 LAWSONIA INERMIS CERA 13241 LAWSONIA INERMIS EXTRACT 13242 LAWSONIA INERMIS FLOWER EXTRACT 13243 LAWSONIA INERMIS FLOWER/FRUIT/LEAF EXTRACT 13244 LAWSONIA INERMIS LEAF EXTRACT 13245 LAWSONIA INERMIS WAX 13246 L-BETA-PINENE 13247 L-CARVYL PROPIONATE 13248 LEATHER CORAL EXTRACT 13249 LECITHIN 13250 LECITHINAMIDE DEA 13251 LECYTHIS MINOR SEED OIL 13252 LEDEBOURIELLA DIVARICATA ROOT EXTRACT 13253 LEDEBOURIELLA SESELOIDES CALLUS CULTURE EXTRACT 13254 LEDEBOURIELLA SESELOIDES ROOT EXTRACT 13255 LEDEBOURIELLA SESELOIDES/LOTUS CORNICULATUS SEED EXTRACT 13256 LEDUM GROENLANDICUM EXTRACT 13257 LEDUM GROENLANDICUM OIL 13258 LEDUM PALUSTRE EXTRACT 13259 LEMMAPHYLLUM MICROPHYLLUM EXTRACT 13260 LENS CULINARIS FRUIT EXTRACT 13261 LENS CULINARIS SEED EXTRACT 13262 LENS ESCULENTA FRUIT EXTRACT 13263 LENS ESCULENTA SEED EXTRACT 13264 LENS ESCULENTA SYMBIOSOME EXTRACT 13265 LENTINUS EDODES EXTRACT 13266 LENTINUS EDODES MYCELIUM EXTRACT 13267 LENTINUS EDODES MYCELIUM FERMENT FILTRATE EXTRACT 13268 LENTINUS EDODES/DEFATTED RICE BRAN/SUGAR CANE EXTRACT FERMENT EXTRACT 13269 LENTINUS EDODES/LICORICE ROOT EXTRACT FERMENT FILTRATE 13270 LEONTOPODIUM ALPINUM CALLUS CULTURE EXTRACT 13271 LEONTOPODIUM ALPINUM CALLUS LYSATE 13272 LEONTOPODIUM ALPINUM CALLUS POWDER 13273 LEONTOPODIUM ALPINUM EXTRACT 13274 LEONTOPODIUM ALPINUM FLOWER EXTRACT 13275 LEONTOPODIUM ALPINUM FLOWER/LEAF EXTRACT 13276 LEONTOPODIUM ALPINUM FLOWER/LEAF WATER 13277 LEONTOPODIUM ALPINUM FLOWER/LEAF/STEM EXTRACT 13278 LEONTOPODIUM ALPINUM LEAF CELL EXTRACT 13279 LEONTOPODIUM ALPINUM MERISTEM CELL CULTURE 13280 LEONTOPODIUM ALPINUM ROOT EXTRACT 13281 LEONTOPODIUM ALPINUM WATER 13282 LEONTOPODIUM HAPLOPHYLLOIDES FLOWER/LEAF/STEM EXTRACT 13283 LEONTOPODIUM HIMALAYANUM/JACOTIANUM FLOWER/LEAF/STEM EXTRACT 13284 LEONURUS ARTEMISIA POWDER 13285 LEONURUS CARDIACA EXTRACT 13286 LEONURUS JAPONICUS EXTRACT 13287 LEONURUS SIBIRICUS CALLUS CULTURE EXTRACT 13288 LEONURUS SIBIRICUS EXTRACT 13289 LEONURUS SIBIRICUS FLOWER/LEAF/STEM EXTRACT 13290 LEONURUS SIBIRICUS LEAF EXTRACT 13291 LEONURUS SIBIRICUS SEED EXTRACT 13292 LEONURUS SIBIRICUS/(ERIOBOTRYA JAPONICA/MORUS ALBA) LEAF EXTRACT 13293 LEPECHINIA CAULESCENS LEAF EXTRACT 13294 LEPIDIUM APETALUM SEED EXTRACT 13295 LEPIDIUM MEYENII EXTRACT 13296 LEPIDIUM MEYENII ROOT EXTRACT 13297 LEPIDIUM MEYENII ROOT POWDER 13298 LEPIDIUM SATIVUM SPROUT EXTRACT 13299 LEPISORUS THUNBERGIANUS EXTRACT 13300 LEPISTA NUDA FERMENT EXTRACT 13301 LEPISTA NUDA FERMENT FILTRATE POWDER 13302 LEPTACTINA SENEGAMBICA FLOWER EXTRACT 13303 LEPTADENIA RETICULATA LEAF EXTRACT 13304 LEPTADENIA RETICULATA LEAF POWDER 13305 LEPTOCYLINDRUS DANICUS EXTRACT 13306 LEPTOSPERMONE 13307 LEPTOSPERMUM PETERSONII OIL 13308 LEPTOSPERMUM SCOPARIUM BRANCH/FLOWER/LEAF WATER 13309 LEPTOSPERMUM SCOPARIUM BRANCH/LEAF OIL 13310 LEPTOSPERMUM SCOPARIUM LEAF EXTRACT 13311 LESPEDEZA BICOLOR BARK EXTRACT 13312 LESPEDEZA CAPITATA EXTRACT 13313 LESPEDEZA CAPITATA FLOWER/LEAF/STEM EXTRACT 13314 LESPEDEZA CAPITATA LEAF/STEM EXTRACT 13315 LESPEDEZA CUNEATA CALLUS EXTRACT 13316 LESPEDEZA CUNEATA EXTRACT 13317 LESPEDEZA CYRTOBOTRYA CALLUS EXTRACT 13318 LESPEDEZA CYRTOBOTRYA EXTRACT 13319 LESQUERELLA FENDLERI SEED OIL 13320 LESSONIA NIGRESCENS EXTRACT 13321 LESSONIA NIGRESCENS POWDER 13322 LETHARIELLA CLADONIOIDES EXTRACT 13323 LEUCANTHEMUM VULGARE CALLUS POWDER 13324 LEUCANTHEMUM VULGARE FLOWER/LEAF/STEM EXTRACT 13325 LEUCANTHEMUM VULGARE SEED EXTRACT 13326 LEUCAS CEPHALOTES LEAF EXTRACT 13327 LEUCINE 13328 LEUCOJUM AESTIVUM BULB EXTRACT 13329 LEUCONOSTOC FERMENT FILTRATE 13330 LEUCONOSTOC/ALOE BARBADENSIS LEAF/SORBUS AUCUPARIA FRUIT FERMENT FILTRATE 13331 LEUCONOSTOC/GRAPE JUICE FERMENT FILTRATE 13332 LEUCONOSTOC/LEDEBOURIELLA DIVARICATA ROOT/ANGELICA DAHURICA ROOT/ANGELICA TENUISSIMA ROOT/MAGNOLIA LILIFLORA BUD/ASARUM SIEBOLDI ROOT/PAEONIA SUFFRUTICOSA ROOT/CNIDIUM OFFICINALE ROOT/ANGELICA GIGAS ROOT/AUCKLANDIA LAPPA ROOT/ACHYRANTHES JAPONICA ROOT/EUCOMMIA ULMOIDES BARK/ANGELICA PUBESCENS ROOT/ ACONITUM KOREANUM ROOT FERMENT 13333 LEUCONOSTOC/LUFFA CYLINDRICA STEM SAP FERMENT FILTRATE 13334 LEUCONOSTOC/LYCIUM CHINENSE FRUIT/REHMANNIA GLUTINOSA ROOT/CUSCUTA CHINENSIS FRUIT/CISTANCHE DESERTICOLA/ZANTHOXYLUM PIPERITUM FRUIT/CHRYSANTHEMUM MORIFOLIUM FRUIT/PORIA COCOS/ CINNAMOMUM CASSIA FERMENT 13335 LEUCONOSTOC/MORUS BOMBYCIS FERMENT EXTRACT FILTRATE 13336 LEUCONOSTOC/PASSIFLORA EDULIS PULP/SOY PROTEIN FERMENT LYSATE FILTRATE 13337 LEUCONOSTOC/RADISH ROOT FERMENT FILTRATE 13338 LEUCONOSTOC/RADISH ROOT FERMENT LYSATE FILTRATE 13339 LEUCONOSTOC/RICE FERMENT FILTRATE EXTRACT 13340 LEUCONOSTOC/SACCHAROMYCES/OCTOPUS MANTLE FERMENT EXTRACT FILTRATE 13341 LEUCONOSTOC/SALIX ALBA BARK EXTRACT FERMENT FILTRATE 13342 LEUCONOSTOC/SORBUS AUCUPARIA FRUIT FERMENT FILTRATE 13343 LEUCOSIDEA SERICEA LEAF EXTRACT 13344 LEUKOCYTE EXTRACT 13345 LEVAN 13346 LEVAN/FRUCTOSE/GLUCOSE/SUCROSE 13347 LEVISTICUM OFFICINALE LEAF EXTRACT 13348 LEVISTICUM OFFICINALE LEAF OIL 13349 LEVISTICUM OFFICINALE OIL 13350 LEVISTICUM OFFICINALE ROOT EXTRACT 13351 LEVISTICUM OFFICINALE ROOT OIL 13352 LEVISTOLIDE A 13353 LEVULINIC ACID 13354 LIATRIS ODORATISSIMA LEAF EXTRACT 13355 LIATRIS ODORATISSIMA LEAF OIL 13356 LIGNINASE 13357 LIGNITE EXTRACT 13358 LIGNOCERYL ERUCATE 13359 LIGNOSUS RHINOCERUS SCLEROTIUM EXTRACT 13360 LIGNUM POWDER 13361 LIGULARIA FISHCERI LEAF EXTRACT 13362 LIGULARIA STENOCEPHALA EXTRACT 13363 LIGUSTICUM ACUTILOBUM BRANCH EXTRACT 13364 LIGUSTICUM CHUANXIONG EXTRACT 13365 LIGUSTICUM CHUANXIONG ROOT EXTRACT 13366 LIGUSTICUM JEHOLENSE FLOWER/ROOT EXTRACT 13367 LIGUSTICUM SINENSE ROOT EXTRACT 13368 LIGUSTICUM STRIATUM ROOT EXTRACT 13369 LIGUSTRUM JAPONICUM FRUIT EXTRACT 13370 LIGUSTRUM JAPONICUM WOOD EXTRACT 13371 LIGUSTRUM LUCIDUM EXTRACT 13372 LIGUSTRUM LUCIDUM FRUIT EXTRACT 13373 LIGUSTRUM LUCIDUM LEAF EXTRACT 13374 LIGUSTRUM LUCIDUM SEED EXTRACT 13375 LIGUSTRUM LUCIDUM STEM EXTRACT 13376 LIGUSTRUM OBTUSIFOLIUM BRANCH/LEAF EXTRACT 13377 LIGUSTRUM VULGARE FRUIT EXTRACT 13378 LILIUM BROWNII BULB EXTRACT 13379 LILIUM BROWNII BULB/(NELUMBO NUCIFERA/EURYALE FEROX/COIX LACRYMA-JOBI MA-YUEN) SEED EXTRACT 13380 LILIUM BULBIFERUM FLOWER/LEAF/STEM JUICE 13381 LILIUM CANDIDUM BULB EXTRACT 13382 LILIUM CANDIDUM BULB/CYMBIDIUM GRANDIFLORUM FLOWER/MALVA SYLVESTRIS EXTRACT 13383 LILIUM CANDIDUM CALLUS CULTURE EXTRACT 13384 LILIUM CANDIDUM FLOWER EXTRACT 13385 LILIUM CANDIDUM FLOWER WATER 13386 LILIUM CANDIDUM LEAF CELL EXTRACT 13387 LILIUM HYBRID EXTRACT 13388 LILIUM HYBRID FLOWER EXTRACT 13389 LILIUM JAPONICUM EXTRACT 13390 LILIUM LONGIFLORUM BULB EXTRACT 13391 LILIUM LONGIFLORUM FLOWER EXTRACT 13392 LILIUM MARTAGON BULB EXTRACT 13393 LILIUM PARVUM FLOWER EXTRACT 13394 LILIUM PHILADELPHICUM FLOWER EXTRACT 13395 LILIUM POLYPHYLLUM FLOWER EXTRACT 13396 LILIUM SPECIOSUM FLOWER OIL 13397 LILIUM SPECIOSUM RUBRUM BULB EXTRACT 13398 LILIUM TIGRINUM EXTRACT 13399 LILIUM TIGRINUM FLOWER/LEAF/STEM EXTRACT 13400 LILIUM TIGRINUM ROOT EXTRACT 13401 LIMNANTHES ALBA SEED OIL 13402 LIMNANTHES ALBA SEED POWDER 13403 LIMNOPHILA CHINENSIS LEAF EXTRACT 13404 LIMONENE 13405 LIMONIA ACIDISSIMA BARK EXTRACT 13406 LIMONIA ACIDISSIMA BARK POWDER 13407 LIMONIA ACIDISSIMA EXTRACT 13408 LIMONIA ACIDISSIMA SHELL POWDER 13409 LIMONIA ACIDISSIMA WOOD POWDER 13410 LIMONIUM GERBERI EXTRACT 13411 LIMONIUM NARBONENSE FLOWER/LEAF/STEM EXTRACT 13412 LIMONIUM TETRAGONUM EXTRACT 13413 LIMONIUM VULGARE FLOWER/LEAF/STEM EXTRACT 13414 LIMUS 13415 LIMUS EXTRACT 13416 LINALOOL 13417 LINALOOL ACID ISOMERIZED 13418 LINALOOL DIHYDROEPOXIDE 13419 LINALOOL OXIDE 13420 LINALYL ACETATE 13421 LINALYL ANTHRANILATE 13422 LINALYL BENZOATE 13423 LINALYL BUTYRATE 13424 LINALYL CINNAMATE 13425 LINALYL ISOBUTYRATE 13426 LINALYL ISOVALERRATE 13427 LINALYL METHYL ETHER 13428 LINALYL PHENYLACETATE 13429 LINALYL PROPIONATE 13430 LINALYLFORMATE 13431 LINARIA CYMBALARIA FLOWER/LEAF/STEM EXTRACT 13432 LINARIA JAPONICA EXTRACT 13433 LINARIA LOESELII CALLUS EXTRACT 13434 LINDERA ERYTHROCARPA ADVENTITIOUS ROOT EXTRACT 13435 LINDERA ERYTHROCARPA EXTRACT 13436 LINDERA ERYTHROCARPA PHYTOPLACENTA EXTRACT 13437 LINDERA OBTUSILOBA BRANCH EXTRACT 13438 LINDERA STRYCHNIFOLIA LEAF EXTRACT 13439 LINDERA STRYCHNIFOLIA ROOT EXTRACT 13440 LINDERA UMBELLATA LEAF OIL 13441 LINDERA UMBELLATA LEAF/TWIG OIL 13442 LINDERA UMBELLATA LEAF/TWIG WATER 13443 LINDERA UMBELLATA TWIG OIL 13444 LINDERANOLIDE B/SUBAMOLIDE A 13445 LINNAEA BOREALIS EXTRACT 13446 LINOLEAMIDE 13447 LINOLEAMIDE DEA 13448 LINOLEAMIDE MEA 13449 LINOLEAMIDE MIPA 13450 LINOLEAMIDOPROPALKONIUM CHLORIDE 13451 LINOLEAMIDOPROPYL DIMETHYLAMINE 13452 LINOLEAMIDOPROPYL DIMETHYLAMINE DIMER DILINOLEATE 13453 LINOLEAMIDOPROPYL DIMONIUM LACTATE 13454 LINOLEAMIDOPROPYL ETHYLDIMONIUM ETHOSULFATE 13455 LINOLEAMIDOPROPYL PG-DIMONIUM CHLORIDE PHOSPHATE 13456 LINOLEAMIDOPROPYL PG-DIMONIUM CHLORIDE PHOSPHATE DIMETHICONE 13457 LINOLEIC ACID 13458 LINOLENIC ACID 13459 LINOLEYL GALLATE 13460 LINOLEYL LACTATE 13461 LINSEED ACID 13462 LINSEED OIL ASCORBATE ESTERS 13463 LINSEED OIL ETHYL ESTERS 13464 LINSEED OIL PEG-8 ESTERS 13465 LINSEED OIL POLYGLYCERYL-4 ESTERS 13466 LINSEED OIL/PALM OIL AMINOPROPANEDIOL ESTERS 13467 LINUM ALPINUM FLOWER/LEAF/STEM EXTRACT 13468 LINUM ALTICUMAMIDOPROPYL BETAINE 13469 LINUM USITATISSIMUM FLOWER EXTRACT 13470 LINUM USITATISSIMUM HULL EXTRACT 13471 LINUM USITATISSIMUM SEED EXTRACT 13472 LINUM USITATISSIMUM SEED FLOUR 13473 LINUM USITATISSIMUM SEED OIL 13474 LINUM USITATISSIMUM SEED POLYSACCHARIDE 13475 LINUM USITATISSIMUM SEED POWDER 13476 LIPASE 13477 LIPPIA ALBA LEAF/STEM OIL 13478 LIPPIA CITRIODORA FLOWER EXTRACT 13479 LIPPIA CITRIODORA FLOWER WATER 13480 LIPPIA CITRIODORA FLOWER/LEAF/STEM EXTRACT 13481 LIPPIA CITRIODORA FLOWER/LEAF/STEM WATER 13482 LIPPIA CITRIODORA LEAF CELL CULTURE EXTRACT 13483 LIPPIA CITRIODORA LEAF EXTRACT 13484 LIPPIA CITRIODORA LEAF OIL 13485 LIPPIA CITRIODORA LEAF WATER 13486 LIPPIA CITRIODORA MERISTEM CELL CULTURE 13487 LIPPIA CITRIODORA WATER 13488 LIPPIA ORIGANOIDES LEAF/FLOWER/STEM OIL 13489 LIPPIA SIDOIDES LEAF OIL 13490 LIQUIDAMBAR FORMOSANA FRUIT EXTRACT 13491 LIQUIDAMBAR ORIENTALIS BALSAM OIL 13492 LIQUIDAMBAR ORIENTALIS RESIN EXTRACT 13493 LIQUIDAMBAR ORIENTALIS RESIN EXTRACT 13494 LIQUIDAMBAR STYRACIFLUA BALSAM EXTRACT 13495 LIQUIDAMBAR STYRACIFLUA FRUIT EXTRACT 13496 LIQUIDAMBAR STYRACIFLUA OIL 13497 LIQUIRITIGENIN 13498 LIQUIRITIN APIOSIDE 13499 LIRIODENDRON TULIPIFERA LEAF WATER 13500 LIRIODENDRON TULIPIFERA LEAF WAX 13501 LIRIOPE MUSCARI EXTRACT 13502 LIRIOPE MUSCARI ROOT EXTRACT 13503 LIRIOPE SPICATA ROOT EXTRACT 13504 LIRIOSMA OVATA WOOD EXTRACT 13505 LITCHI CHINENSIS FRUIT EXTRACT 13506 LITCHI CHINENSIS FRUIT JUICE 13507 LITCHI CHINENSIS PERICARP EXTRACT 13508 LITCHI CHINENSIS SEED EXTRACT 13509 LITCHI CHINENSIS SEED POWDER 13510 LITCHI CHINENSIS WATER 13511 LITHIUM CARBONATE 13512 LITHIUM CHLORIDE 13513 LITHIUM FLUORIDE 13514 LITHIUM GLUCONATE 13515 LITHIUM GUANOSINE TRIPHOSPHATE 13516 LITHIUM HYDROXIDE 13517 LITHIUM MAGNESIUM SILICATE 13518 LITHIUM MAGNESIUM SODIUM SILICATE 13519 LITHIUM MYRISTATE 13520 LITHIUM OXIDIZED POLYETHYLENE 13521 LITHIUM STEARATE 13522 LITHIUM SULFIDE 13523 LITHIUM/POTASSIUM/IRON/TITANIUM OXIDES 13524 LITHIUM/POTASSIUM/TITANIUM OXIDES 13525 LITHOSPERMUM ERYTHRORHIZON ROOT 13526 LITHOSPERMUM ERYTHRORHIZON ROOT EXTRACT 13527 LITHOSPERMUM ERYTHRORHIZON ROOT OIL 13528 LITHOSPERMUM OFFICINALE EXTRACT 13529 LITHOSPERMUM OFFICINALE ROOT EXTRACT 13530 LITHOSPERMUM OFFICINALE SEED OIL 13531 LITHOSPERMUM ROOT EXTRACT SERUM ALBUMIN SUCCINATE 13532 LITHOTHAMNION CALCAREUM EXTRACT 13533 LITHOTHAMNION CALCAREUM POWDER 13534 LITHOTHAMNION CORALLIOIDES POWDER 13535 LITHOTHAMNION TOPHIFORME POWDER 13536 LITSEA CUBEBA FRUIT EXTRACT 13537 LITSEA CUBEBA FRUIT EXTRACT HYDROGENATED 13538 LITSEA CUBEBA FRUIT OIL 13539 LITSEA CUBEBA LEAF EXTRACT 13540 LITSEA GLUTINOSA BARK EXTRACT 13541 LITSEA GLUTINOSA LEAF EXTRACT 13542 LITSEA JAPONICA BRANCH/LEAF EXTRACT 13543 LITSEA POLYANTHA LEAF EXTRACT 13544 LIVER CELL EXTRACT 13545 LIVER EXTRACT 13546 LIVER HYDROLYSATE 13547 LIVISTONA CHINENSIS FRUIT EXTRACT 13548 LIZARD EXTRACT 13549 L-MENTHANONE 13550 L-MENTHYL ACETATE 13551 L-MENTHYL FORMATE 13552 LOCKED NUCLEIC ACID-1 13553 LOCUST BEAN HYDROXYPROPYLTRIMONIUM CHLORIDE 13554 LOESELIA MEXICANA LEAF EXTRACT 13555 LOESS 13556 LOESS EXTRACT 13557 LOLIUM PERENNE FLOWER EXTRACT 13558 LOLIUM PERENNE FRUIT EXTRACT 13559 LOLIUM PERENNE FRUIT OIL 13560 LOLIUM PERENNE LEAF EXTRACT 13561 LOLIUM PERENNE LEAF OIL 13562 LONGIFOLENE 13563 LONICERA CAERULEA FRUIT 13564 LONICERA CAERULEA FRUIT JUICE 13565 LONICERA CAERULEA FRUIT WATER 13566 LONICERA CAPRIFOLIUM EXTRACT 13567 LONICERA CAPRIFOLIUM FLOWER EXTRACT 13568 LONICERA JAPONICA CALLUS EXTRACT 13569 LONICERA JAPONICA CALLUS LYSATE 13570 LONICERA JAPONICA FLOWER EXTRACT 13571 LONICERA JAPONICA FLOWER/(ANGELICA GIGAS/ASTRAGALUS MEMBRANACEUS) ROOT/GLYCYRRHIZA GLABRA EXTRACT 13572 LONICERA JAPONICA FLOWER/ROOT/GLYCYRRHIZA GLABRA EXTRACT 13573 LONICERA JAPONICA LEAF EXTRACT 13574 LONICERA PERICLYMENUM CALLUS CULTURE EXTRACT 13575 LOPHOPHYTUM ELONGATUM EXTRACT 13576 LOTUS CORNICULATUS FLOWER EXTRACT 13577 LOTUS CORNICULATUS FLOWER WATER 13578 LOTUS CORNICULATUS LEAF CELL EXTRACT 13579 LOTUS CORNICULATUS SEED EXTRACT 13580 LOTUS JAPONICUS SOMATIC EMBRYO EXTRACT 13581 LOTUS JAPONICUS SYMBIOSOME EXTRACT 13582 LOTUS MARITIMUS FLOWER/LEAF EXTRACT 13583 LOTUS MARITIMUS FLOWER/LEAF/STEM EXTRACT 13584 L-TRIMETHYL-3-CYCLOHEXENE-1-METHYL ACETATE 13585 LUDWIGIA OCTOVALVIS EXTRACT 13586 LUFFA CYLINDRICA 13587 LUFFA CYLINDRICA CALLUS CULTURE CONDITIONED MEDIA 13588 LUFFA CYLINDRICA CALLUS EXTRACT 13589 LUFFA CYLINDRICA FRUIT 13590 LUFFA CYLINDRICA FRUIT EXTRACT 13591 LUFFA CYLINDRICA FRUIT POWDER 13592 LUFFA CYLINDRICA FRUIT WATER 13593 LUFFA CYLINDRICA FRUIT/DAUCUS CAROTA SATIVA ROOT/CUCUMIS SATIVUS FRUIT EXTRACT 13594 LUFFA CYLINDRICA FRUIT/LEAF/STEM EXTRACT 13595 LUFFA CYLINDRICA LEAF 13596 LUFFA CYLINDRICA LEAF EXTRACT 13597 LUFFA CYLINDRICA ROOT EXTRACT 13598 LUFFA CYLINDRICA SEED OIL 13599 LUFFA CYLINDRICA STEM EXTRACT 13600 LUFFA CYLINDRICA STEM SAP 13601 LUFFA OPERCULATA EXTRACT 13602 LUGWORM COELOMIC FLUID EXTRACT 13603 LUPEOL 13604 LUPINE AMINO ACIDS 13605 LUPINUS ALBUS OIL UNSAPONIFIABLES 13606 LUPINUS ALBUS PROTEIN 13607 LUPINUS ALBUS SEED EXTRACT 13608 LUPINUS ALBUS SEED OIL 13609 LUPINUS LUTEUS SEED EXTRACT 13610 LUPINUS SUBCARNOSUS SYMBIOSOME EXTRACT 13611 LUPINUS TEXENSIS SEED EXTRACT 13612 LUTEOLIN 13613 LUTETIUM CHLORIDE 13614 LUTEUM OVI EXTRACT 13615 LUTEUM OVI POWDER 13616 LYCHNIS COGNATA ROOT EXTRACT 13617 LYCIUM BARBARUM AMINO ACIDS 13618 LYCIUM BARBARUM FRUIT EXTRACT 13619 LYCIUM BARBARUM SEED OIL 13620 LYCIUM CHINENSE CALLUS EXTRACT 13621 LYCIUM CHINENSE EXTRACT 13622 LYCIUM CHINENSE FLOWER EXTRACT 13623 LYCIUM CHINENSE FRUIT EXTRACT 13624 LYCIUM CHINENSE FRUIT JUICE 13625 LYCIUM CHINENSE FRUIT WATER 13626 LYCIUM CHINENSE FRUIT/(ANGELICA DAHURICA/REHMANNIA GLUTINOSA/SCUTELLARIA BAICALENSIS) ROOT EXTRACT 13627 LYCIUM CHINENSE FRUIT/SAFFLOWER FLOWER/(GASTRODIA ELATA/LICORICE/PAEONIA SUFFRUTICOSA/PANAX GINSENG/PANAX NOTOGINSENG/SALVIA MILTIORRHIZA/SCUTELLARIA BAICALENSIS) ROOT/PORIA COCOS EXTRACT 13628 LYCIUM CHINENSE LEAF EXTRACT 13629 LYCIUM CHINENSE LEAF POWDER 13630 LYCIUM CHINENSE ROOT EXTRACT 13631 LYCIUM CHINENSE STEM EXTRACT 13632 LYCOPENE 13633 LYCOPODIUM CLAVATUM EXINE 13634 LYCOPODIUM CLAVATUM EXTRACT 13635 LYCOPSIS ARVENSIS FRUIT/LEAF/ROOT/STEM EXTRACT 13636 LYCOPUS COREANUS CALLUS CULTURE EXTRACT 13637 LYCOPUS COREANUS LEAF EXTRACT 13638 LYCOPUS MAACKIANUS CALLUS CULTURE EXTRACT 13639 LYCORIS AUREA EXTRACT 13640 LYCORIS CHEJUENSIS EXTRACT 13641 LYGODIUM JAPONICUM SPORE 13642 LYSIMACHIA CLETHROIDES EXTRACT 13643 LYSIMACHIA FOENUM-GRAECUM EXTRACT 13644 LYSIMACHIA MAURITIANA EXTRACT 13645 LYSIMACHIA VULGARIS EXTRACT 13646 LYSINAMIDO ORNITHINE 13647 LYSINE 13648 LYSINE ARGANATE 13649 LYSINE ASPARTATE 13650 LYSINE AZELATE 13651 LYSINE BABASSUATE 13652 LYSINE CARBOXYMETHYL CYSTEINATE 13653 LYSINE COCOATE 13654 LYSINE DNA 13655 LYSINE GLUTAMATE 13656 LYSINE HCL 13657 LYSINE HYALURONATE 13658 LYSINE LAUROYL GLUTAMATE 13659 LYSINE LAUROYL METHIONATE 13660 LYSINE OCTATRIENOATE 13661 LYSINE PCA 13662 LYSINE THIAZOLIDINE CARBOXYLATE 13663 LYSOLECITHIN 13664 LYSOPHOSPHATIDIC ACID 13665 LYSOPHOSPHATIDYLCHOLINYLCHLORIN E6 13666 LYSOPHOSPHATIDYLETHANOLAMINE 13667 LYSOPHOSPHATIDYLGLYCEROL 13668 LYSOZYME 13669 LYSOZYME BETA-GLUCAN 13670 LYSYL ORNITHINE 13671 LYTHRUM SALICARIA EXTRACT 13672 LYTHRUM SALICARIA FLOWER/LEAF/STEM EXTRACT 13673 MAACKIA AMURENSIS BRANCH EXTRACT 13674 MAACKIA AMURENSIS STEM EXTRACT 13675 MAACKIA FAURIEI BRANCH EXTRACT 13676 MAACKIA FAURIEI LEAF OIL 13677 MAACKIA FAURIEI STEM EXTRACT 13678 MAACKIASIN 13679 MACADAMIA INTEGRIFOLIA SEED OIL 13680 MACADAMIA INTEGRIFOLIA SHELL POWDER 13681 MACADAMIA INTEGRIFOLIA/TETRAPHYLLA SEED OIL 13682 MACADAMIA SEED OIL GLYCERETH-8 ESTERS 13683 MACADAMIA SEED OIL POLYGLYCERYL-6 ESTERS 13684 MACADAMIA SEED OIL POLYGLYCERYL-6 ESTERS BEHENATE 13685 MACADAMIA SEED OIL/HYDROGENATED MACADAMIA SEED OIL ESTERS 13686 MACADAMIA TERNIFOLIA SEED EXTRACT 13687 MACADAMIA TERNIFOLIA SEED OIL 13688 MACADAMIA TERNIFOLIA SEED OIL PEG-8 ESTERS 13689 MACADAMIA TERNIFOLIA SEED OIL PHYTOSTEROL ESTERS 13690 MACADAMIA TERNIFOLIA SEEDCAKE 13691 MACADAMIA TERNIFOLIA SHELL POWDER 13692 MACADAMIAMIDOPROPYL BETAINE 13693 MACARANGA TANARIUS LEAF EXTRACT 13694 MACELIGNAN 13695 MACHILUS JAPONICA BRANCH/LEAF EXTRACT 13696 MACHILUS JAPONICA EXTRACT 13697 MACHILUS ODORATISSIMA BARK EXTRACT 13698 MACHILUS THUNBERGII BARK EXTRACT 13699 MACHILUS THUNBERGII BRANCH EXTRACT 13700 MACHILUS THUNBERGII SEED OIL 13701 MACLURA AURANTIACA WOOD EXTRACT 13702 MACLURA COCHINCHINENSIS LEAF EXTRACT 13703 MACLURA POMIFERA FRUIT EXTRACT 13704 MACLURA POMIFERA SEED OIL 13705 MACROCYSTIS PYRIFERA 13706 MACROCYSTIS PYRIFERA BLADE/PNEUMATOCYST/STIPE JUICE EXTRACT 13707 MACROCYSTIS PYRIFERA EXTRACT 13708 MACROCYSTIS PYRIFERA JUICE 13709 MACROCYSTIS PYRIFERA PROTEIN 13710 MACROPIPER EXCELSUM LEAF EXTRACT 13711 MACROPIPER EXCELSUM LEAF POWDER 13712 MACROPTILIUM ATROPURPUREUM FLOWER/LEAF/STEM EXTRACT 13713 MACROTOMIA EUCHROMA ROOT EXTRACT 13714 MADECASSIC ACID 13715 MADECASSOSIDE 13716 MADHUCA LONGIFOLIA SOPHOROLIPIDS 13717 MADROX 13718 MAESA JAPONICA EXTRACT 13719 MAGNESIUM ACETATE 13720 MAGNESIUM ACETYLMETHIONATE 13721 MAGNESIUM ALGINATE 13722 MAGNESIUM ALUMINOMETASILICATE 13723 MAGNESIUM ALUMINUM SILICATE 13724 MAGNESIUM ASCORBATE 13725 MAGNESIUM ASCORBATE/PCA 13726 MAGNESIUM ASCORBYL PHOSPHATE 13727 MAGNESIUM ASCORBYLBORATE 13728 MAGNESIUM ASPARTATE 13729 MAGNESIUM BENZOATE 13730 MAGNESIUM BROMIDE 13731 MAGNESIUM CARBONATE 13732 MAGNESIUM CARBONATE HYDROXIDE 13733 MAGNESIUM CARBOXYMETHYL BETA-GLUCAN 13734 MAGNESIUM CHLORIDE 13735 MAGNESIUM CITRATE 13736 MAGNESIUM COCETH SULFATE 13737 MAGNESIUM COCOATE 13738 MAGNESIUM COCO-SULFATE 13739 MAGNESIUM DNA 13740 MAGNESIUM FLUORIDE 13741 MAGNESIUM FLUOROSILICATE 13742 MAGNESIUM GLUCOHEPTONATE 13743 MAGNESIUM GLUCONATE 13744 MAGNESIUM GLYCEROPHOSPHATE 13745 MAGNESIUM GLYCINATE 13746 MAGNESIUM HYDRIDE 13747 MAGNESIUM HYDROGEN PHOSPHATE 13748 MAGNESIUM HYDROXIDE 13749 MAGNESIUM ISODODECYLBENZENESULFONATE 13750 MAGNESIUM LACTATE 13751 MAGNESIUM LANOLATE 13752 MAGNESIUM LAURATE 13753 MAGNESIUM LAURETH SULFATE 13754 MAGNESIUM LAURETH-11 CARBOXYLATE 13755 MAGNESIUM LAURETH-16 SULFATE 13756 MAGNESIUM LAURETH-3 SULFOSUCCINATE 13757 MAGNESIUM LAURETH-5 SULFATE 13758 MAGNESIUM LAURETH-8 SULFATE 13759 MAGNESIUM LAURYL HYDROXYPROPYL SULFONATE 13760 MAGNESIUM LAURYL SULFATE 13761 MAGNESIUM LITHOSPERMATE B 13762 MAGNESIUM METHYL COCOYL TAURATE 13763 MAGNESIUM MYRETH SULFATE 13764 MAGNESIUM MYRISTATE 13765 MAGNESIUM NITRATE 13766 MAGNESIUM OLETH SULFATE 13767 MAGNESIUM OXIDE 13768 MAGNESIUM PALMITATE 13769 MAGNESIUM PALMITOYL GLUTAMATE 13770 MAGNESIUM PCA 13771 MAGNESIUM PEG-3 COCAMIDE SULFATE 13772 MAGNESIUM PEROXIDE 13773 MAGNESIUM PHOSPHATE 13774 MAGNESIUM POTASSIUM FLUOROSILICATE 13775 MAGNESIUM POWDER 13776 MAGNESIUM PROPIONATE 13777 MAGNESIUM SALICYLATE 13778 MAGNESIUM SILICATE 13779 MAGNESIUM SODIUM FLUOROSILICATE 13780 MAGNESIUM STEARATE 13781 MAGNESIUM SULFATE 13782 MAGNESIUM SULFIDE 13783 MAGNESIUM TALLOWATE 13784 MAGNESIUM THIOGLYCOLATE 13785 MAGNESIUM TRISILICATE 13786 MAGNESIUM/ALUMINUM/HYDROXIDE/CARBONATE 13787 MAGNESIUM/ALUMINUM/ZINC/HYDROXIDE/CARBONATE 13788 MAGNESIUM/MANGANESE/TITANIUM OXIDE 13789 MAGNESIUM/POTASSIUM/SILICON/FLUORIDE/HYDROXIDE/OXIDE 13790 MAGNESIUM/POTASSIUM/TITANIUM CHLORIDE/OXIDE 13791 MAGNESIUM/TEA-COCO-SULFATE 13792 MAGNOLIA ACUMINATA BARK EXTRACT 13793 MAGNOLIA ACUMINATA FLOWER EXTRACT 13794 MAGNOLIA BIONDII BARK EXTRACT 13795 MAGNOLIA BIONDII BUD/FLOWER EXTRACT 13796 MAGNOLIA BIONDII FLOWER EXTRACT 13797 MAGNOLIA CHAMPACA FLOWER OIL 13798 MAGNOLIA CHAMPACA FLOWER WATER 13799 MAGNOLIA DENUDATA BUD POWDER 13800 MAGNOLIA DENUDATA CALLUS EXTRACT 13801 MAGNOLIA GLAUCA FLOWER WATER 13802 MAGNOLIA GRANDIFLORA BARK EXTRACT 13803 MAGNOLIA GRANDIFLORA FLOWER EXTRACT 13804 MAGNOLIA GRANDIFLORA LEAF EXTRACT 13805 MAGNOLIA KOBUS BARK EXTRACT 13806 MAGNOLIA KOBUS BRANCH/FLOWER/LEAF EXTRACT 13807 MAGNOLIA KOBUS FLOWER EXTRACT 13808 MAGNOLIA KOBUS PHYTOPLACENTA EXTRACT 13809 MAGNOLIA LILIFLORA BUD EXTRACT 13810 MAGNOLIA LILIFLORA FLOWER EXTRACT 13811 MAGNOLIA OBOVATA BARK EXTRACT 13812 MAGNOLIA OBOVATA EXTRACT 13813 MAGNOLIA OBOVATA FRUIT EXTRACT 13814 MAGNOLIA OFFICINALIS BARK EXTRACT 13815 MAGNOLIA OFFICINALIS FLOWER EXTRACT 13816 MAGNOLIA SIEBOLDII CALLUS CULTURE EXTRACT 13817 MAGNOLIA SIEBOLDII EXTRACT 13818 MAGNOLIA SIEBOLDII FLOWER EXTRACT 13819 MAGNOLIA SIEBOLDII FLOWER OIL 13820 MAGNOLIA SIEBOLDII ROOT EXTRACT 13821 MAGNOLIA WILSONII CALLUS EXTRACT 13822 MAGNOLOL 13823 MAHONIA AQUIFOLIUM FLOWER/LEAF/STEM EXTRACT 13824 MAHONIA AQUIFOLIUM ROOT EXTRACT 13825 MALACHITE 13826 MALACHITE EXTRACT 13827 MALEATED DEHYDRO CASTOR ACIDS 13828 MALEATED HEXENE/PROPYLENE COPOLYMER 13829 MALEATED SOYBEAN OIL 13830 MALEIC ACID 13831 MALEIC ANHYDRIDE 13832 MALIC ACID 13833 MALLOTUS JAPONICUS BARK EXTRACT 13834 MALLOTUS JAPONICUS FLOWER OIL 13835 MALLOTUS JAPONICUS LEAF EXTRACT 13836 MALLOTUS JAPONICUS SEED OIL 13837 MALLOTUS PHILIPPENSIS BARK EXTRACT 13838 MALLOTUS PHILIPPENSIS FRUIT EXTRACT 13839 MALONIC ACID 13840 MALPIGHIA EMARGINATA FRUIT EXTRACT 13841 MALPIGHIA EMARGINATA FRUIT POWDER 13842 MALPIGHIA EMARGINATA SEED EXTRACT 13843 MALPIGHIA GLABRA FRUIT 13844 MALPIGHIA GLABRA FRUIT EXTRACT 13845 MALPIGHIA GLABRA FRUIT JUICE 13846 MALPIGHIA GLABRA FRUIT WATER 13847 MALPIGHIA PUNICIFOLIA FRUIT 13848 MALPIGHIA PUNICIFOLIA FRUIT EXTRACT 13849 MALT EXTRACT 13850 MALT FLOUR 13851 MALT JUICE 13852 MALTITOL 13853 MALTITOL LAURATE 13854 MALTOBIONIC ACID 13855 MALTODEXTRIN 13856 MALTODEXTRIN/VP COPOLYMER 13857 MALTOL 13858 MALTOL ISOBUTYRATE 13859 MALTOOLIGOSYL GLUCOSIDE 13860 MALTOSE 13861 MALTOSYL CYCLODEXTRIN 13862 MALUS BACCATA CALLUS CULTURE EXTRACT 13863 MALUS BACCATA FRUIT/LEAF/STEM EXTRACT 13864 MALUS BACCATA PHYTOPLACENTA CULTURE EXTRACT 13865 MALUS DOMESTICA CALLUS EXTRACT 13866 MALUS DOMESTICA FRUIT CELL CULTURE EXTRACT 13867 MALUS DOMESTICA FRUIT EXTRACT 13868 MALUS DOMESTICA FRUIT WATER 13869 MALUS SYLVESTRIS FLOWER EXTRACT 13870 MALVA MOSCHATA FLOWER EXTRACT 13871 MALVA MOSCHATA LEAF EXTRACT 13872 MALVA MOSCHATA ROOT EXTRACT 13873 MALVA OFFICINALIS FLOWER EXTRACT 13874 MALVA ROTUNDIFOLIA FLOWER 13875 MALVA ROTUNDIFOLIA FLOWER EXTRACT 13876 MALVA SYLVESTRIS CALLUS EXTRACT 13877 MALVA SYLVESTRIS EXTRACT 13878 MALVA SYLVESTRIS FLOWER EXTRACT 13879 MALVA SYLVESTRIS FLOWER POWDER 13880 MALVA SYLVESTRIS FLOWER/LEAF EXTRACT 13881 MALVA SYLVESTRIS FLOWER/LEAF/STEM EXTRACT 13882 MALVA SYLVESTRIS LEAF EXTRACT 13883 MALVA SYLVESTRIS LEAF POWDER 13884 MALVA SYLVESTRIS LEAF WATER 13885 MALVA SYLVESTRIS SEED 13886 MALVA VERTICILLATA FLOWER/LEAF/STEM EXTRACT 13887 MALVA VERTICILLATA SEED OIL 13888 M-AMINOPHENOL 13889 M-AMINOPHENOL HCL 13890 M-AMINOPHENOL SULFATE 13891 MAMMARIAN HYDROLYSATE 13892 MAMMARY EXTRACT 13893 MAMUSHI OIL 13894 MANDELIC ACID 13895 MANDRAGORA OFFICINARUM ROOT EXTRACT 13896 MANGANESE ACETYLMETHIONATE 13897 MANGANESE ADENOSINE TRIPHOSPHATE 13898 MANGANESE ASPARTATE 13899 MANGANESE CHLORIDE 13900 MANGANESE CITRATE 13901 MANGANESE DIOXIDE 13902 MANGANESE FRUCTOSE DIPHOSPHATE 13903 MANGANESE GLUCONATE 13904 MANGANESE GLYCEROPHOSPHATE 13905 MANGANESE GLYCINATE 13906 MANGANESE OXIDE 13907 MANGANESE PCA 13908 MANGANESE PYRIDOXAL 5-PHOSPHATE 13909 MANGANESE PYRIDYLMETHYLAMINOETHYL PYRIDINYLTRIAZACYCLODODECANE HCL 13910 MANGANESE QUINOLYLMETHYLAMINOETHYL PYRIDINYLTRIAZACYCLODODECANE 13911 MANGANESE SULFATE 13912 MANGANESE TRIPEPTIDE-1 13913 MANGIFERA INDICA FRUIT 13914 MANGIFERA INDICA FRUIT EXTRACT 13915 MANGIFERA INDICA JUICE 13916 MANGIFERA INDICA LEAF EXTRACT 13917 MANGIFERA INDICA PULP EXTRACT 13918 MANGIFERA INDICA SEED 13919 MANGIFERA INDICA SEED BUTTER 13920 MANGIFERA INDICA SEED EXTRACT 13921 MANGIFERA INDICA SEED GLYCERIDES 13922 MANGIFERA INDICA SEED OIL 13923 MANGIFERIN 13924 MANGO BUTTER DIMER DILINOLEYL ESTERS/DIMER DILINOLEATE COPOLYMER 13925 MANGO SEED OIL PEG-70 ESTERS 13926 MANGOSTIN 13927 MANICOUAGAN CLAY 13928 MANIHOT UTILISSIMA LEAF EXTRACT 13929 MANIHOT UTILISSIMA ROOT FIBER 13930 MANILKARA MULTINERVIS LEAF EXTRACT 13931 MANNAN 13932 MANNITAN LAURATE 13933 MANNITAN OLEATE 13934 MANNITOL 13935 MANNOSE 13936 MANNOSYLERYTHRITOL LIPID 13937 MANTIS EXTRACT 13938 MARANTA ARUNDINACEA ROOT EXTRACT 13939 MARANTA ARUNDINACEA ROOT POWDER 13940 MARBLE POWDER 13941 MARE MILK 13942 MARE MILK LIPIDS 13943 MARGARITA POWDER 13944 MARINOBACTER SHENGLIENSIS/CABBAGE STEM FERMENT EXTRACT FILTRATE 13945 MARIS AQUA 13946 MARIS LIMUS EXTRACT 13947 MARIS SAL 13948 MARMOT OIL 13949 MARROW EXTRACT 13950 MARROW LIPIDS 13951 MARRUBIUM VULGARE EXTRACT 13952 MARRUBIUM VULGARE FLOWER/LEAF/STEM EXTRACT 13953 MARRUBIUM VULGARE MERISTEM CELL CULTURE 13954 MARSDENIA CUNDURANGO BARK EXTRACT 13955 MARSDENIA CUNDURANGO ROOT EXTRACT 13956 MARSILEA MINUTA EXTRACT 13957 MASLINIC ACID 13958 MASSOY BARK OIL 13959 MATRICARIA DISCOIDEA FLOWER/LEAF/STEM EXTRACT 13960 MATRICARIA MARITIMA EXTRACT 13961 MATRICARIA MARITIMA POWDER 13962 MATRICARIA RECUTITA FLOWER OIL 13963 MATRINE 13964 MATTEUCCIA STRUTHIOPTERIS BUD POWDER 13965 MATTEUCCIA STRUTHIOPTERIS EXTRACT 13966 MATTHIOLA INCANA CALLUS CULTURE EXTRACT 13967 MATTHIOLA LONGIPETALA SEED OIL 13968 MAULOUTCHIA HUMBLOTII SEED BUTTER 13969 MAURITIA FLEXUOSA FLOWER/SEED EXTRACT 13970 MAURITIA FLEXUOSA FRUIT OIL 13971 MAURITIA FLEXUOSA PULP POWDER 13972 MAURITIA FLEXUOSA SEED OIL PEG-8 ESTERS 13973 MAURITIA FLEXUOSA SEED OIL POLYGLYCERYL-6 ESTERS 13974 MAYAMAEA PERMITIS CULTURE CONDITIONED MEDIA 13975 MAYAMAEA PERMITIS EXTRACT 13976 MAYTENUS MACROCARPA BARK EXTRACT 13977 MAYTENUS SENEGALENSIS LEAF EXTRACT 13978 M-CRESOL 13979 M-CRESYL ACETATE 13980 M-DIMETHYLAMINOPHENYL UREA 13981 MDM HYDANTOIN 13982 MEA O-PHENYLPHENATE 13983 MEA PPG-6 LAURETH-7 CARBOXYLATE 13984 MEA-BENZOATE 13985 MEA-BIOTINATE 13986 MEA-BORATE 13987 MEA-C10-13 ALKYL BENZENESULFONATE 13988 MEA-COCOATE 13989 MEA-DICETEARYL PHOSPHATE 13990 MEADOWFOAM DELTA-LACTONE 13991 MEADOWFOAM ESTOLIDE 13992 MEADOWFOAMAMIDOPROPYL BETAINE 13993 MEADOWFOAMAMIDOPROPYL PG-DIMONIUM CHLORIDE 13994 MEA-HYDROLYZED COLLAGEN 13995 MEA-HYDROLYZED SILK 13996 MEA-HYDROXYOCTYLOXYPYRIDINONE 13997 MEA-LAURETH SULFATE 13998 MEA-LAURETH-6 CARBOXYLATE 13999 MEA-LAURYL SULFATE 14000 MEALWORM LARVA EXTRACT 14001 MEA-PPG-8-STEARETH-7 CARBOXYLATE 14002 MEA-SALICYLATE 14003 MEA-SULFITE 14004 MEA-THIOLACTATE 14005 MEA-UNDECYLENATE 14006 MECONOPSIS HORRIDULA FLOWER EXTRACT 14007 MEDICAGO SATIVA EXTRACT 14008 MEDICAGO SATIVA FLOWER/LEAF/STEM JUICE 14009 MEDICAGO SATIVA LEAF EXTRACT 14010 MEDICAGO SATIVA LEAF POWDER 14011 MEDICAGO SATIVA OIL UNSAPONIFIABLES 14012 MEDICAGO SATIVA SEED EXTRACT 14013 MEDICAGO SATIVA SEED POWDER 14014 MEDICAGO SATIVA SPROUT EXTRACT 14015 MEDICAGO SATIVA SYMBIOSOME EXTRACT 14016 MEK 14017 MEK PEROXIDES 14018 MEL 14019 MEL EXTRACT 14020 MEL POWDER 14021 MELALEUCA ALTERNIFOLIA EXTRACT 14022 MELALEUCA ALTERNIFOLIA FLOWER/LEAF/STEM EXTRACT 14023 MELALEUCA ALTERNIFOLIA FLOWER/LEAF/STEM OIL 14024 MELALEUCA ALTERNIFOLIA LEAF 14025 MELALEUCA ALTERNIFOLIA LEAF EXTRACT 14026 MELALEUCA ALTERNIFOLIA LEAF OIL 14027 MELALEUCA ALTERNIFOLIA LEAF POWDER 14028 MELALEUCA ALTERNIFOLIA LEAF WATER 14029 MELALEUCA ALTERNIFOLIA LEAF/ROSMARINUS OFFICINALIS LEAF/THYMUS VULGARIS LEAF EXTRACT 14030 MELALEUCA BRACTEATA LEAF EXTRACT 14031 MELALEUCA CAJAPUTI EXTRACT 14032 MELALEUCA ERICIFOLIA LEAF OIL 14033 MELALEUCA GLOMERATA LEAF/STEM EXTRACT 14034 MELALEUCA LEUCADENDRON CAJAPUT FRUIT EXTRACT 14035 MELALEUCA LEUCADENDRON CAJAPUT OIL 14036 MELALEUCA LEUCADENDRON CAJUPUTI LEAF EXTRACT 14037 MELALEUCA LEUCADENDRON CAJUPUTI LEAF OIL 14038 MELALEUCA LEUCADENDRON FRUIT EXTRACT 14039 MELALEUCA LEUCADENDRON VIRIDIFLORA FLOWER/LEAF EXTRACT 14040 MELALEUCA QUINQUENERVIA LEAF OIL 14041 MELALEUCA QUINQUENERVIA OIL 14042 MELALEUCA SYMPHYOCARPA FLOWER/LEAF EXTRACT 14043 MELALEUCA TERETIFOLIA BRANCH/LEAF OIL 14044 MELALEUCA UNCINATA FLOWER/LEAF EXTRACT 14045 MELALEUCA VIRIDIFLORA LEAF OIL 14046 MELAMINE PEROXIDE 14047 MELAMINE/RESORCINOL/ACRYLOYLDIMETHYLTAURATE/PEG-6 METHACRYLATE CROSSPOLYMER 14048 MELAMPYRUM ROSEUM EXTRACT 14049 MELANIN 14050 MELASTOMA CANDIDUM EXTRACT 14051 MELATONIN 14052 MELIA AZADIRACHTA BARK EXTRACT 14053 MELIA AZADIRACHTA BRANCH/LEAF EXTRACT 14054 MELIA AZADIRACHTA CONDITIONED MEDIA/CULTURE 14055 MELIA AZADIRACHTA EXTRACT 14056 MELIA AZADIRACHTA FLOWER EXTRACT 14057 MELIA AZADIRACHTA LEAF 14058 MELIA AZADIRACHTA LEAF EXTRACT 14059 MELIA AZADIRACHTA LEAF POWDER 14060 MELIA AZADIRACHTA SEED EXTRACT 14061 MELIA AZADIRACHTA SEED OIL 14062 MELIA AZEDARACH FRUIT EXTRACT 14063 MELIBIOSE 14064 MELICOPE ELLERYANA LEAF EXTRACT 14065 MELICOPE HAYESII LEAF EXTRACT 14066 MELILOTUS ALBUS FLOWER/LEAF/STEM EXTRACT 14067 MELILOTUS OFFICINALIS EXTRACT 14068 MELILOTUS OFFICINALIS FLOWER EXTRACT 14069 MELILOTUS OFFICINALIS FLOWER WATER 14070 MELILOTUS OFFICINALIS HERB EXTRACT 14071 MELILOTUS OFFICINALIS HERB OIL 14072 MELILOTUS OFFICINALIS LEAF EXTRACT 14073 MELISSA OFFICINALIS CALLUS LYSATE 14074 MELISSA OFFICINALIS EXTRACT 14075 MELISSA OFFICINALIS FLOWER/LEAF/STEM EXTRACT 14076 MELISSA OFFICINALIS FLOWER/LEAF/STEM JUICE 14077 MELISSA OFFICINALIS FLOWER/LEAF/STEM OIL 14078 MELISSA OFFICINALIS FLOWER/LEAF/STEM WATER 14079 MELISSA OFFICINALIS LEAF EXTRACT 14080 MELISSA OFFICINALIS LEAF OIL 14081 MELISSA OFFICINALIS LEAF POWDER 14082 MELISSA OFFICINALIS LEAF WATER 14083 MELISSA OFFICINALIS MERISTEM CELL CULTURE 14084 MELISSA OFFICINALIS SEED OIL 14085 MELITTIN 14086 MELLISIC ACID 14087 MELOTHRIA HETEROPHYLLA ROOT EXTRACT 14088 MELOZOL ACETATE 14089 MELOZOL FORMATE 14090 MELOZONE 14091 MENADIONE 14092 MENAQUINONE-7 14093 MENHADEN OIL 14094 MENTHA AQUATICA EXTRACT 14095 MENTHA AQUATICA FLOWER/LEAF/STEM EXTRACT 14096 MENTHA AQUATICA FLOWER/LEAF/STEM OIL 14097 MENTHA AQUATICA FLOWER/LEAF/STEM WATER 14098 MENTHA AQUATICA LEAF EXTRACT 14099 MENTHA AQUATICA LEAF OIL 14100 MENTHA AQUATICA WATER 14101 MENTHA ARVENSIS BRANCH/LEAF EXTRACT 14102 MENTHA ARVENSIS EXTRACT 14103 MENTHA ARVENSIS FLOWER/LEAF/STEM EXTRACT 14104 MENTHA ARVENSIS FLOWER/LEAF/STEM WATER 14105 MENTHA ARVENSIS HERB EXTRACT 14106 MENTHA ARVENSIS HERB OIL 14107 MENTHA ARVENSIS LEAF EXTRACT 14108 MENTHA ARVENSIS LEAF OIL 14109 MENTHA ARVENSIS LEAF/STEM OIL 14110 MENTHA ARVENSIS PIPERASCENS HERB EXTRACT 14111 MENTHA ARVENSIS PIPERASCENS HERB OIL 14112 MENTHA ARVENSIS POWDER 14113 MENTHA AUSTRALIS LEAF EXTRACT 14114 MENTHA CANADENSIS BRANCH/LEAF EXTRACT 14115 MENTHA CANADENSIS LEAF/STEM OIL 14116 MENTHA CARDIACA HERB EXTRACT 14117 MENTHA CARDIACA HERB OIL 14118 MENTHA CITRATA HERB OIL 14119 MENTHA CITRATA LEAF EXTRACT 14120 MENTHA HAPLOCALIX EXTRACT 14121 MENTHA HERBA CALLUS CULTURE EXTRACT 14122 MENTHA LONGIFOLIA FLOWER/LEAF/STEM EXTRACT 14123 MENTHA PIPERITA AMERICAN EXTRACT/HYDROGEN SULFIDE 14124 MENTHA PIPERITA AMERICAN HERB EXTRACT 14125 MENTHA PIPERITA AMERICAN HERB OIL 14126 MENTHA PIPERITA EXTRACT 14127 MENTHA PIPERITA FLOWER/LEAF/STEM EXTRACT 14128 MENTHA PIPERITA FLOWER/LEAF/STEM OIL 14129 MENTHA PIPERITA FLOWER/LEAF/STEM WATER 14130 MENTHA PIPERITA HERB EXTRACT 14131 MENTHA PIPERITA LEAF 14132 MENTHA PIPERITA LEAF CELL EXTRACT 14133 MENTHA PIPERITA LEAF EXTRACT 14134 MENTHA PIPERITA LEAF JUICE 14135 MENTHA PIPERITA LEAF WATER 14136 MENTHA PIPERITA LEAF/URTICA DIOICA LEAF EXTRACT 14137 MENTHA PIPERITA MERISTEM CELL CULTURE 14138 MENTHA PIPERITA OIL 14139 MENTHA PIPERITA WATER 14140 MENTHA PULEGIUM EXTRACT 14141 MENTHA PULEGIUM HERB EXTRACT 14142 MENTHA PULEGIUM HERB OIL 14143 MENTHA PULEGIUM OIL 14144 MENTHA ROTUNDIFOLIA LEAF EXTRACT 14145 MENTHA SPICATA CRISPA HERB EXTRACT 14146 MENTHA SPICATA CRISPA HERB OIL 14147 MENTHA SPICATA CRISPATA HERB EXTRACT 14148 MENTHA SPICATA CRISPATA HERB OIL 14149 MENTHA SPICATA FLOWER/LEAF/STEM EXTRACT 14150 MENTHA SPICATA FLOWER/LEAF/STEM OIL 14151 MENTHA SPICATA HERB EXTRACT 14152 MENTHA SPICATA HERB OIL 14153 MENTHA SPICATA LEAF EXTRACT 14154 MENTHA SUAVEOLENS FLOWER OIL 14155 MENTHA SUAVEOLENS LEAF EXTRACT 14156 MENTHA VIRIDIS EXTRACT 14157 MENTHA VIRIDIS LEAF 14158 MENTHA VIRIDIS LEAF EXTRACT 14159 MENTHA VIRIDIS LEAF JUICE 14160 MENTHA VIRIDIS LEAF OIL 14161 MENTHA VIRIDIS LEAF POWDER 14162 MENTHA VIRIDIS LEAF/STEM WATER 14163 MENTHANE CARBOXAMIDE ETHYLPYRIDINE 14164 MENTHANE CARBOXAMIDOETHYL ACETATE 14165 MENTHANEDIOL 14166 MENTHOL 14167 MENTHONE 14168 MENTHONE GLYCERIN ACETAL 14169 MENTHOXYPROPANEDIOL 14170 MENTHYL ACETATE 14171 MENTHYL ANTHRANILATE 14172 MENTHYL ETHYCARBAMATE 14173 MENTHYL ETHYLAMIDO OXALATE 14174 MENTHYL ETHYLCARBAMATE 14175 MENTHYL ISOVALERATE 14176 MENTHYL LACTATE 14177 MENTHYL NICOTINATE 14178 MENTHYL PCA 14179 MENTHYL PHENYLACETATE 14180 MENTHYL SAFFLOWERSEEDATE 14181 MENTHYL SALICYLATE 14182 MENTHYL SUCCINATE 14183 MENYANTHES TRIFOLIATA LEAF EXTRACT 14184 MERCAPTOISOPROPYL-5-METHYLCYCLOHEXANONE 14185 MERCAPTOPROPIONIC ACID 14186 MERCAPTOPROPYLTRIMETHOXYSILANE 14187 MERCAPTOTRIAZOLE CAFFEAMIDE 14188 MERCURIALIS ANNUA EXTRACT 14189 MERCURIALIS PERENNIS EXTRACT 14190 MERISTOTHECA DAKARENSIS EXTRACT 14191 MEROXAPOL 105 14192 MEROXAPOL 108 14193 MEROXAPOL 171 14194 MEROXAPOL 172 14195 MEROXAPOL 174 14196 MEROXAPOL 178 14197 MEROXAPOL 251 14198 MEROXAPOL 252 14199 MEROXAPOL 254 14200 MEROXAPOL 255 14201 MEROXAPOL 258 14202 MEROXAPOL 311 14203 MEROXAPOL 312 14204 MEROXAPOL 314 14205 MERTENSIA MARITIMA EXTRACT 14206 MESEMBRYANTHEMUM CRYSTALLINUM CALLUS EXTRACT 14207 MESEMBRYANTHEMUM CRYSTALLINUM EXTRACT 14208 MESEMBRYANTHEMUM CRYSTALLINUM JUICE 14209 MESITYLENE 14210 MESOPHYLLUM LICHENOIDES EXTRACT 14211 MESSERSCHMIDIA SIBIRICA EXTRACT 14212 MESUA FERREA BARK/LEAF OIL 14213 MESUA FERREA FLOWER EXTRACT 14214 MESUA FERREA SEED EXTRACT 14215 MESYLOXYBENZYL ISOBUTYLBENZENESULFONAMIDE 14216 MESYLOXYBENZYL METHOXYETHYL CHLOROBENZAMIDE 14217 METAPHOSPHORIC ACID 14218 METASEQUOIA GLYPTOSTROBOIDES EXTRACT 14219 METASEQUOIA GLYPTOSTROBOIDES LEAF EXTRACT 14220 METEORITE EXTRACT 14221 METEORITE POWDER 14222 METHACRYLAMIDOPROPYLTRIMONIUM CHLORIDE 14223 METHACRYLIC ACID 14224 METHACRYLIC ACID/PEG-6 METHACRYLATE/PEG-6 DIMETHACRYLATE CROSSPOLYMER. 14225 METHACRYLIC ACID/SODIUM ACRYLAMIDOMETHYL PROPANE SULFONATE COPOLYMER 14226 METHACRYLIC ACID/STYRENE/VP COPOLYMER 14227 METHACRYLOYL ETHYL BETAINE/ACRYLATES COPOLYMER 14228 METHACRYLOYL PROPYLTRIMETHOXYSILANE 14229 METHACRYLOYLETHYL PHOSPHATE 14230 METHACRYLOYLOXYETHYL CAPROATE PHOSPHATE 14231 METHACRYLOYLOXYPROPYL POLYSILSESQUIOXANE 14232 METHENAMINE 14233 METHENAMMONIUM CHLORIDE 14234 METHICONE 14235 METHICONE CROSSPOLYMER 14236 METHIONINE 14237 METHIONYL HEXAPEPTIDE-40 SH-DECAPEPTIDE-1 RH-POLYPEPTIDE-50 14238 METHIONYL HEXAPEPTIDE-40 SH-DECAPEPTIDE-1 TRIPEPTIDE-44 RH-OLIGOPEPTIDE-1 14239 METHIONYL HEXAPEPTIDE-40 SH-DECAPEPTIDE-1 TRIPEPTIDE-44 RH-POLYPEPTIDE-3 14240 METHIONYL HEXAPEPTIDE-40 SH-DECAPEPTIDE-1 TRIPEPTIDE-44 RH-POLYPEPTIDE-60 14241 METHIONYL R-CLOSTRIDIUM BOTULINUM POLYPEPTIDE-1 HEXAPEPTIDE-40 14242 METHIONYL R-SALMON OLIGOPEPTIDE-1 SH-OLIGOPEPTIDE-2 14243 METHIONYL R-SALMON OLIGOPEPTIDE-1 SH-POLYPEPTIDE-51 14244 METHIONYL R-SALMON OLIGOPEPTIDE-1 SH-POLYPEPTIDE-8 14245 METHIONYL SH-OLIGOPEPTIDE-1 SR-JELLYFISH POLYPEPTIDE-1 14246 METHIONYL SH-OLIGOPEPTIDE-2 DECAPEPTIDE-40 14247 METHIONYL SH-OLIGOPEPTIDE-75 SH-OLIGOPEPTIDE-2 14248 METHIONYL SH-OLIGOPEPTIDE-75 SH-POLYPEPTIDE-8 14249 METHIONYL SH-POLYPEPTIDE-1 14250 METHIONYL SH-POLYPEPTIDE-10 14251 METHIONYL SH-POLYPEPTIDE-101 14252 METHIONYL SH-POLYPEPTIDE-11 14253 METHIONYL SH-POLYPEPTIDE-11 DECAPEPTIDE-40 14254 METHIONYL SH-POLYPEPTIDE-13 DECAPEPTIDE-40 14255 METHIONYL SH-POLYPEPTIDE-14 DECAPEPTIDE-40 14256 METHIONYL SH-POLYPEPTIDE-3 DECAPEPTIDE-40 14257 METHIONYL SH-POLYPEPTIDE-4 DECAPEPTIDE-40 14258 METHIONYL SH-POLYPEPTIDE-59 DECAPEPTIDE-40 14259 METHIONYL SH-POLYPEPTIDE-7 ALANYL SR-SPIDER OLIGOPEPTIDE-1 14260 METHIONYL SH-POLYPEPTIDE-7 DIPEPTIDE-19 SR-SPIDER POLYPEPTIDE-4 HEXAPEPTIDE 40 14261 METHIONYL SH-POLYPEPTIDE-7 SH-OLIGOPEPTIDE-1 SH-OLIGOPEPTIDE-2 14262 METHIONYL SH-POLYPEPTIDE-76 DECAPEPTIDE-40 14263 METHIONYL SH-POLYPEPTIDE-9 14264 METHIONYL SH-POLYPEPTIDE-9 DECAPEPTIDE-40 14265 METHIONYL SH-POLYPEPTIDE-92 14266 METHIONYL SH-POLYPEPTIDE-93 14267 METHIONYL TRIPEPTIDE-46 HEXAPEPTIDE-40 DECAPEPTIDE-27 METHIONYL SH-POLYPEPTIDE-2 14268 METHIONYL TRIPEPTIDE-46 HEXAPEPTIDE-40 R-TRYPANOSOMA CRUZI POLYPEPTIDE-1 NONAPEPTIDE-33 14269 METHOTREXOYL OLIGOPEPTIDE-59 14270 METHOXY AMODIMETHICONE/SILSESQUIOXANE COPOLYMER 14271 METHOXY PEG/PPG-25/4 DIMETHICONE 14272 METHOXY PEG/PPG-7/3 AMINOPROPYL DIMETHICONE 14273 METHOXY PEG-10 14274 METHOXY PEG-10 POLYSILSESQUIOXANE 14275 METHOXY PEG-10 PROPYLTRIMETHOXYSILANE 14276 METHOXY PEG-100 14277 METHOXY PEG-100 PROPYL MELITTIN AMIDE 14278 METHOXY PEG-100/EPSILON CAPROLACTONE/SEBACATE COPOLYMER 14279 METHOXY PEG-100/POLYEPSILON CAPROLACTONE 14280 METHOXY PEG-100/POLYEPSILON CAPROLACTONE ETHYLHEXANOATE 14281 METHOXY PEG-100/POLYEPSILON CAPROLACTONE PALMITATE 14282 METHOXY PEG-11 METHOXY PPG-24 DIMETHICONE 14283 METHOXY PEG-113 ASCORBIC ACID 14284 METHOXY PEG-114/POLYEPSILON CAPROLACTONE 14285 METHOXY PEG-12 RETINAMIDE 14286 METHOXY PEG-13 ETHYL POLYSILSESQUIOXANE 14287 METHOXY PEG-16 14288 METHOXY PEG-17/DODECYL GLYCOL COPOLYMER 14289 METHOXY PEG-17/METHOXY PEG-11/HDI ISOCYANURATE TRIMER CROSSPOLYMER 14290 METHOXY PEG-200 BETULIN 14291 METHOXY PEG-22 BETULIN 14292 METHOXY PEG-22/DODECYL GLYCOL COPOLYMER 14293 METHOXY PEG-226 ETHYLAMINO POLY(LEUCINE/BENZYL GLUTAMATE) 14294 METHOXY PEG-23 METHACRYLATE/GLYCERYL DIISOSTEARATE METHACRYLATE COPOLYMER 14295 METHOXY PEG-25 14296 METHOXY PEG-3 DEHYDROCHOLESTERYL SUCCINATE 14297 METHOXY PEG-40 14298 METHOXY PEG-45 THIOCTATE 14299 METHOXY PEG-450 AMIDO HYDROXYSUCCINIMIDYL SUCCINAMATE 14300 METHOXY PEG-450 AMIDOGLUTAROYL SUCCINIMIDE 14301 METHOXY PEG-450 MALEIMIDE 14302 METHOXY PEG-7 14303 METHOXY PEG-7 ASCORBIC ACID 14304 METHOXY PEG-7 DEHYDROCHOLESTERYL SUCCINATE 14305 METHOXY PEG-8 DIMETHYLSILYLETHYL TRIMETHYLSILANE 14306 METHOXYACETOPHENONE 14307 METHOXYBENZOYL METHYLSULFONYL OXOPIPERIDINYL PIPERAZINECARBOXAMIDE 14308 METHOXYCHALCONE 14309 METHOXYCINNAMAL 14310 METHOXYCINNAMIC ACID 14311 METHOXYCINNAMIDOPROPYL BEHENDIMONIUM CHLORIDE 14312 METHOXYCINNAMIDOPROPYL C18-22 ALKYLDIMONIUM TOSYLATE 14313 METHOXYCINNAMIDOPROPYL DIMETHYLAMINOBENZAMIDOPROPYL DIMETHICONOL 14314 METHOXYCINNAMIDOPROPYL HYDROXYSULTAINE 14315 METHOXYCINNAMIDOPROPYL LAURDIMONIUM TOSYLATE 14316 METHOXYCINNAMIDOPROPYL POLYSILSESQUIOXANE 14317 METHOXYCINNAMIDOPROPYL/PHENYL POLYSILSESQUIOXANE 14318 METHOXYCINNAMOYLPROPYL SILSESQUIOXANE SILICATE 14319 METHOXYCITRONELLAL 14320 METHOXYCYCLODODECANE 14321 METHOXYDIGLYCOL METHACRYLATE 14322 METHOXYETHYL ACRYLATE 14323 METHOXYHEXANETHIOL 14324 METHOXYHYDRATROPALDEHYDE 14325 METHOXYHYDROXYPHENYL ISOPROPYLNITRONE 14326 METHOXYINDANE 14327 METHOXYISOPROPANOL 14328 METHOXYISOPROPYL ACETATE 14329 METHOXY-ISOPROPYL-METHYLCYCLOHEXENE 14330 METHOXY-METHYLBUTANETHIOL 14331 METHOXYMETHYLBUTANOL 14332 METHOXY-PEG-7 RUTINYL SUCCINATE 14333 METHOXYPHENYL MENTHANE CARBOXAMIDE 14334 METHOXYPHENYL T-BUTYLPHENYL PROPANEDIOL 14335 METHOXYPHENYLAMINO PHENYLPYRAZOLE 14336 METHOXYPHENYLBUTANONE 14337 METHOXYPHENYL-METHYLBUTANONE 14338 METHOXYPHENYLSULFONAMIDO DIHYDROXYPROPANAMIDE 14339 METHOXYPOLYOXYMETHYLENE MELAMINE 14340 METHOXYPROPYLAMINO CYCLOHEXENYLIDENE ETHOXYETHYLCYANOACETATE 14341 METHOXYPROPYLGLUCONAMIDE 14342 METHOXY-TETRAHYDRO-METHYLENEPYRANYL-PHENOL 14343 METHOXY-TETRAMETHYL-CYCLOHEXENYL METHYL KETONE 14344 METHOXYTRIDECENE 14345 METHOXYTRIMETHYLHEPTANOL 14346 METHOXYTRIMETHYLPHENYL DIHYDROXYPHENYL PROPANOL 14347 METHYL 2,4-DIHYDROXYBENZOATE 14348 METHYL 2,6,10-TRIMETHYLCYCLODODECA-2,5,9-TRIENYL KETONE 14349 METHYL 2,6,6-TRIMETHYLCYCLOHEX-2-ENECARBOXYLATE 14350 METHYL 2-OCTYNOATE 14351 METHYL 3-METHYLRESORCYLATE 14352 METHYL 3-NONENOATE 14353 METHYL 3-OXO-2-PENTENYLCYCLOPENTANEACETATE 14354 METHYL 3-OXO-PENTENYL-CYCLOPENTANEACETATE 14355 METHYL 4-T-BUTYLBENZOATE 14356 METHYL ABIETATE 14357 METHYL ACETATE 14358 METHYL ACETOACETATE 14359 METHYL ACETYL RICINOLEATE 14360 METHYL ACETYLAMINOBENZOATE 14361 METHYL ACETYLGLYCYRRHETINOYL HYDROXYPROLINATE 14362 METHYL ACRYLATE/METHYLENE DROMETRIZOLE METHACRYLATE COPOLYMER 14363 METHYL ALCOHOL 14364 METHYL ALOESINYL CINNAMATE 14365 METHYL ALPHA-IONONE ISOMERS 14366 METHYL AMINOLEVULINATE HCL 14367 METHYL AMINOMETHYLCYCLOHEXANE CARBOXAMIDE HCL 14368 METHYL AMYL KETONE 14369 METHYL ANTHRANILATE 14370 METHYL ASPARTIC ACID 14371 METHYL BEHENATE 14372 METHYL BENZOATE 14373 METHYL BENZODIOXEPINONE 14374 METHYL BENZODIOXOLYLETHYL-PROPENYLAMINOBENZOATE 14375 METHYL BENZOPHENONE 14376 METHYL BENZOYLFORMATE 14377 METHYL BETA-NAPHTHYL ETHER 14378 METHYL BICYCLOHEPTENYL-METHYLOXIRANE-CARBOXYLATE 14379 METHYL BUTYRATE 14380 METHYL CANOLATE 14381 METHYL CAPROATE 14382 METHYL CAPROOYL TYROSINATE 14383 METHYL CAPRYLATE 14384 METHYL CAPRYLATE/CAPRATE 14385 METHYL CAPRYLOYL TYROSINATE 14386 METHYL CARBOXYMETHYLPHENYL AMINOCARBOXYPROPYLPHOSPHONATE 14387 METHYL CINNAMATE 14388 METHYL COCOATE 14389 METHYL COCO-GLUCOSIDES 14390 METHYL CYCLODEXTRIN 14391 METHYL CYCLOHEXYLACETATE 14392 METHYL CYCLOOCTANECARBOXYLATE 14393 METHYL CYCLOPENTYLIDENEACETATE 14394 METHYL DECENOL 14395 METHYL DECYLIDENEAMINOBENZOATE 14396 METHYL DEHYDROABIETATE 14397 METHYL DICOCAMINE 14398 METHYL DIETHANOLAMINE 14399 METHYL DIHYDROABIETATE 14400 METHYL DIHYDROXYBENZOATE 14401 METHYL DIHYDROXY-DIMETHYLBENZOATE 14402 METHYL DIISOPROPYL PROPIONAMIDE 14403 METHYL DIMETHYLBICYCLOHEPTANE-CARBOXYLATE 14404 METHYL DIMETHYL-CYCLOHEXENYLMETHYLENEAMINO-BENZOATE 14405 METHYL DIMETHYLMETHYLENECYCLOHEXANE CARBOXYLATE 14406 METHYL DIMETHYLOCTADIENOATE 14407 METHYL DIMETHYL-OCTENYLIDENEAMINO-BENZOATE 14408 METHYL DI-T-BUTYL HYDROXYHYDROCINNAMATE 14409 METHYL DODECYLIDENEAMINOBENZOATE 14410 METHYL EPOXIDIZED SOYATE 14411 METHYL ESTRADIOLPROPANOATE 14412 METHYL ETHYLACETOACETATE 14413 METHYL ETHYLCARBAMATE 14414 METHYL ETHYLCELLULOSE 14415 METHYL EUGENOL 14416 METHYL FORMYLAMINOBENZOATE 14417 METHYL FUROATE 14418 METHYL GLUCETH-10 14419 METHYL GLUCETH-20 14420 METHYL GLUCETH-20 BENZOATE 14421 METHYL GLUCOSE CAPRATE/CAPRYLATE/OLEATE 14422 METHYL GLUCOSE CAPRYLATE/CAPRATE 14423 METHYL GLUCOSE DIOLEATE 14424 METHYL GLUCOSE ISOSTEARATE 14425 METHYL GLUCOSE LAURATE 14426 METHYL GLUCOSE SESQUICAPRYLATE/SESQUICAPRATE 14427 METHYL GLUCOSE SESQUICOCOATE 14428 METHYL GLUCOSE SESQUIISOSTEARATE 14429 METHYL GLUCOSE SESQUILAURATE 14430 METHYL GLUCOSE SESQUIOLEATE 14431 METHYL GLUCOSE SESQUISTEARATE 14432 METHYL GLUTAMIC ACID 14433 METHYL GLYCYRRHIZATE 14434 METHYL HEPTANOATE 14435 METHYL HESPERIDIN 14436 METHYL HEXENOATE 14437 METHYL HEXYL CYCLOPENTANONE CARBOXYLATE 14438 METHYL HEXYL ETHER 14439 METHYL HYDRATROPALDEHYDE 14440 METHYL HYDROGENATED ROSINATE 14441 METHYL HYDROXYCETYL GLUCAMINIUM LACTATE 14442 METHYL HYDROXYCINNAMATE 14443 METHYL HYDROXYETHYLCELLULOSE 14444 METHYL HYDROXYMETHYL OLEYL OXAZOLINE 14445 METHYL HYDROXY-METHYLPENTYLCYCLOHEXENYL-METHYLENEAMINOBENZOATE 14446 METHYL HYDROXYPHENYLBUTYLAMINOBENZOATE 14447 METHYL HYDROXYSTEARATE 14448 METHYL IONONES 14449 METHYL ISOBUTYL GLYCEROL FORMAL 14450 METHYL ISOEUGENOL 14451 METHYL ISOPROPYL KETONE 14452 METHYL ISOPROPYL-METHYLBICYCLOOCTENE-2-CARBOXYLATE 14453 METHYL ISOSTEARATE 14454 METHYL ISOVALERATE 14455 METHYL LACTATE 14456 METHYL LACTIC ACID 14457 METHYL LAURATE 14458 METHYL LAURATE/MYRISTATE 14459 METHYL LINOLEATE 14460 METHYL METHACRYLATE 14461 METHYL METHACRYLATE CROSSPOLYMER 14462 METHYL METHACRYLATE CROSSPOLYMER-2 14463 METHYL METHACRYLATE/ACRYLONITRILE COPOLYMER 14464 METHYL METHACRYLATE/ETHYLHEXYL ACRYLATE/BUTYL DIMETHICONE PROPYL METHACRYLATE COPOLYMER 14465 METHYL METHACRYLATE/GLYCOL DIMETHACRYLATE CROSSPOLYMER 14466 METHYL METHACRYLATE/PEG/PPG-4/3 METHACRYLATE CROSSPOLYMER 14467 METHYL METHACRYLATE/TRIMETHOXYSILYLPROPYL METHACRYLATE CROSSPOLYMER 14468 METHYL METHACRYLATE/VINYLBENZYLAMINO METHYLCOUMARIN/GLYCOL DIMETHACRYLATE CROSSPOLYMER 14469 METHYL METHYLBUTYRATE 14470 METHYL METHYLCYCLOHEXENECARBOXYLATE 14471 METHYL METHYLPENTYLIDENE-AMINOBENZOATE 14472 METHYL METHYLSALICYLATE 14473 METHYL METHYL-TRIMETHYLCYCLOHEXENYL-VINYLOXIRANE-2-CARBOXYLATE 14474 METHYL METHYLUNDECYLIDENE-AMINOBENZOATE 14475 METHYL METHYLVALERATE 14476 METHYL MORPHOLINE OXIDE 14477 METHYL MYRISTATE 14478 METHYL MYRISTIC ACID 14479 METHYL NIACINAMIDE CHLORIDE 14480 METHYL NICOTINATE 14481 METHYL NONYL KETONE 14482 METHYL NONYLENATE 14483 METHYL O-ANISATE 14484 METHYL OCTADECATRIENOATE 14485 METHYL OCTINE CARBONATE 14486 METHYL OLEATE 14487 METHYL OLEATE/PALMITATE/LINOLEATE/STEARATE 14488 METHYL PALMATE 14489 METHYL PALMITATE 14490 METHYL P-ANISATE 14491 METHYL PELARGONATE 14492 METHYL PERFLUORO BUTYL/ISOBUTYL ETHER 14493 METHYL PERFLUOROBUTYL ETHER 14494 METHYL PERFLUOROISOBUTYL ETHER 14495 METHYL PHENETHYL ETHER 14496 METHYL PHENYLBUTANOL 14497 METHYL PHENYLMETHYLENEAMINOBENZOATE 14498 METHYL PHENYLPROPIONATE 14499 METHYL PROPIONATE 14500 METHYL PROPYL DIKETONE 14501 METHYL P-TOLUATE 14502 METHYL PYRAZINYL KETONE 14503 METHYL PYRROLIDONE 14504 METHYL RICINOLEATE 14505 METHYL ROSINATE 14506 METHYL SALICYLATE 14507 METHYL SOYATE 14508 METHYL STEARATE 14509 METHYL STEARIC ACID 14510 METHYL SUNFLOWERSEEDATE 14511 METHYL TETRAHYDROAZEPINYL ETHER 14512 METHYL THIAZOLYL KETONE 14513 METHYL THIOGLYCOLATE 14514 METHYL TIGLATE 14515 METHYL TRANS-1,4-DIMETHYL-CYCLOHEXANECARBOXYLATE 14516 METHYL TRAVOPROST 14517 METHYL TRIMETHICONE 14518 METHYL TRIMETHYLHEXYLIDENE-AMINOBENZOATE 14519 METHYL TRYPTOPHANATE HCL 14520 METHYL TYROSINATE HCL 14521 METHYL UNDECENOATE 14522 METHYL UNDECENOYL LEUCINATE 14523 METHYL UNDECYLENATE 14524 METHYL UNDECYLENOYL DIPEPTIDE-16 14525 METHYL VALERATE 14526 METHYL VANILLATE 14527 METHYL XANTHINE 14528 METHYL2-PHENYLMETHYLENEOCTYLIDENEAMINO BENZOATE 14529 METHYLACETYL METHYLPROPANOYL ETHYLCARBAMATE 14530 METHYLAL 14531 METHYLALLYL ANGELATE 14532 METHYLAMIDO CELLULOSE GUM 14533 METHYLARACHIDIC ACID 14534 METHYLBENZETHONIUM CHLORIDE 14535 METHYLBENZYL ACETATE 14536 METHYLBENZYL ALCOHOL 14537 METHYLBENZYL CARBINYL ACETATE 14538 METHYLBENZYL METHYLBENZIMIDAZOLE PIPERIDINYLMETHANONE 14539 METHYLBICYCLOHEPTYLPROPYL ACETATE 14540 METHYLBUTENE/METHYLSTYRENE/PIPERYLENE COPOLYMER 14541 METHYLBUTENE/PIPERYLENE COPOLYMER 14542 METHYLBUTENES 14543 METHYLBUTYLPHENYL DECYLOXYBENZOATE 14544 METHYLBUTYLPHENYL DODECYLOXYBENZOATE 14545 METHYLBUTYLPHENYL HEPTYLBIPHENYLCARBOXYLATE 14546 METHYLBUTYLPHENYL HEXYLOXYBENZOATE 14547 METHYLBUTYLPHENYL OCTYLOXYBENZOATE 14548 METHYLBUTYLPHENYL PENTYLBENZOATE 14549 METHYLBUTYLPHENYL PROPYLBENZOATE 14550 METHYLCELLULOSE 14551 METHYLCHLOROISOTHIAZOLINONE 14552 METHYLCINNAMIC ALDEHYDE 14553 METHYLCINNAMONITRILE 14554 METHYLCINNAMYL ALCOHOL 14555 METHYLCYCLOHEXANEDIONE 14556 METHYLCYCLOHEXENYL BUTANOL 14557 METHYLCYCLOHEXENYL ISOPROPYLTRISILOXANE 14558 METHYLCYCLOHEXENYL-BUTENYL ACETATE 14559 METHYL-CYCLOHEXENYLIDENE-PENTANAL 14560 METHYLCYCLOHEXENYLPROPYL-CYCLOPENTANONE 14561 METHYLCYCLOPENTADECANONE 14562 METHYLCYCLOPENTADECENONE 14563 METHYLCYCLOPENTENOLONE 14564 METHYLCYCLOTRIDECANONE 14565 METHYLDIHYDROJASMONATE 14566 METHYLDIHYDROXYPROPYLAMIDO UNDECYL DECYL DIMETHICONE 14567 METHYLEICOSAMIDOPROPYL ETHYLDIMONIUM ETHOSULFATE 14568 METHYLENE BIS-BENZOTRIAZOLYL TETRAMETHYLBUTYLPHENOL 14569 METHYLENE DIPHENYL DIISOCYANATE 14570 METHYLENE DI-T-BUTYLCRESOL 14571 METHYLENE GLYCOL 14572 METHYLENEBIS TALLOW ACETAMIDODIMONIUM CHLORIDE 14573 METHYLENEDIOXYBENZOYL ETHYL PABA 14574 METHYLENEDIOXYPHENYL DIHYDROXYBENZAMIDE 14575 METHYLENEDIOXYPHENYL METHYLPROPANAL 14576 METHYLENEDIOXYPHENYL PHENYLBUTANEDIONE 14577 METHYLENEDIOXYPHENYLSUCCINOYL HEPTAPEPTIDE-16 14578 METHYLENEDIOXYPHENYLSUCCINOYL NONAPEPTIDE-18 14579 METHYLETHANOLAMINE 14580 METHYLEUGENYL PEG-8 DIMETHICONE 14581 METHYLFURFURAL 14582 METHYLGLUCAMINE 14583 METHYLGLUCAMINE HCL 14584 METHYLGLUCOSE DIOLEATE/HYDROXYSTEARATE 14585 METHYLGLUCOSIDE PHOSPHATE 14586 METHYLHEPTADIENONE 14587 METHYLHEPTANONE 14588 METHYLHEPTENONE ISOMERS 14589 METHYLHEPTYL ISOSTEARATE 14590 METHYLHEPTYL LAURATE 14591 METHYLHEPTYL MYRISTATE 14592 METHYLHEPTYL PALMITATE 14593 METHYLHEXYLACETALDEHYDE 14594 METHYLIMIDAZOLIUMPROPYL P-PHENYLENEDIAMINE HCL 14595 METHYLINOSITOL 14596 METHYL-ISOPROPYLCYCLOHEXANOL 14597 METHYLISOTHIAZOLINONE 14598 METHYLMETHIONINE 14599 METHYL-METHYLBICYCLOHEPTENYL-PENTENOL 14600 METHYL-METHYLCYCLOHEXENYL-ETHYL BUTYRATE 14601 METHYL-METHYLCYCLOHEXENYL-HEPTADIENE 14602 METHYL-METHYLENE-OCTADIENE ALPHA-TERPINEOLS 14603 METHYL-METHYLENE-TRICYCLODECANOL 14604 METHYL-METHYLENE-TRICYCLODECAN-OLACETATE 14605 METHYL-METHYLOXOCYCLOHEXYLETHYL ETHANETHIOATE 14606 METHYL-METHYLPENTENYLCYCLOHEXENE-1-CARBALDEHYDE 14607 METHYL-METHYLPROPENYLOCTENONE 14608 METHYL-METHYLPROPYL-CYCLOHEXYL ACETATE 14609 METHYL-METHYLTHIOPYRAZINE 14610 METHYL-OCTAHYDRO-DIMETHYLAZULENYLETHYL ACETATE 14611 METHYLOCTANEDIYL DIACETATE 14612 METHYLOCTENOL 14613 METHYLOCTENYL ACETATE 14614 METHYLOCTYL ACETALDEHYDE 14615 METHYLPARABEN 14616 METHYLPENTANEDIOL DINEOPENTANOATE 14617 METHYLPENTENOL METHYLTHIOPHENE 14618 METHYLPENTENYLCYCLOHEXENE CARBALDEHYDE 14619 METHYLPENTENYL-CYCLOHEXENE-1-METHYL ACETATE 14620 METHYLPENTENYL-CYCLOPENTENONE 14621 METHYLPHENOXY-ACETALDEHYDE 14622 METHYLPHENOXY-ETHANOL 14623 METHYLPHENYL-1,3-DIOXANOL 14624 METHYL-PHENYLBUTANOL 14625 METHYLPROPANEDIOL 14626 METHYLROSANILINIUM CHLORIDE 14627 METHYLSALICYLATYL GLYCYRRHETINATE 14628 METHYLSELENO CARBOXYETHYLGLUTAMINE 14629 METHYLSERINE 14630 METHYLSILANOL ACETYLMETHIONATE 14631 METHYLSILANOL ACETYLTYROSINE 14632 METHYLSILANOL ASCORBATE 14633 METHYLSILANOL CARBOXYMETHYL THEOPHYLLINE 14634 METHYLSILANOL CARBOXYMETHYL THEOPHYLLINE ALGINATE 14635 METHYLSILANOL ELASTINATE 14636 METHYLSILANOL GLYCYRRHIZINATE 14637 METHYLSILANOL HYDROXYPROLINE 14638 METHYLSILANOL HYDROXYPROLINE ASPARTATE 14639 METHYLSILANOL MANNURONATE 14640 METHYLSILANOL PCA 14641 METHYLSILANOL PEG-7 GLYCERYL COCOATE 14642 METHYLSILANOL SPIRULINATE 14643 METHYLSILANOL TRI-PEG-8 GLYCERYL COCOATE 14644 METHYLSILANOL/SILICATE CROSSPOLYMER 14645 METHYLSPERMIDINE 14646 METHYLSPERMIDINE MALEATE 14647 METHYLSPIROBICYCLOHEPTANE-DIOXANE 14648 METHYLSTYRENE/VINYLTOLUENE COPOLYMER 14649 METHYLSULFINYLBUTYL PIPERIDINECARBOTHIOAMIDE 14650 METHYLSULFONYLPIPERIDINYLAMINO DIOXOTHIOMORPHOLINOMETHYL PHENYLINDOLE 14651 METHYLTHIAZOLYL-ETHANOL 14652 METHYLTHIOADENOSINE 14653 METHYLTHIOHEXYL ISOTHIOCYANATE 14654 METHYLTHIOPHENYL MORPHOLINO ISOBUTANONE 14655 METHYLTHIOPROPYLAMIDO ACETYL METHIONINE 14656 METHYLTRIETHOXYLANE 14657 METHYLTRIETHOXYSILANE 14658 METHYLTRIMETHOXYSILANE 14659 METHYLUNDECANAL 14660 METHYLUNDECANAL DIMETHYL ACETAL 14661 METHYLVALERIC ACID 14662 METROSIDEROS EXCELSA BARK/LEAF EXTRACT 14663 METROSIDEROS EXCELSA FLOWER/LEAF EXTRACT 14664 METSCHNIKOWIA AGAVES EXTRACT 14665 METSCHNIKOWIA/PANAX GINSENG LEAF/STEM FERMENT FILTRATE 14666 MEVALONOLACTONE 14667 MEVALONOYL PENTAPEPTIDE-37 14668 MEVALONOYL PENTAPEPTIDE-39 14669 MEVALONOYL TETRAPEPTIDE-36 14670 MEVALONOYL TRIPEPTIDE-1 14671 MEVALONOYL TRIPEPTIDE-35 14672 M-HYDROXYANISOLE 14673 MIBK 14674 MICA 14675 MICA EXTRACT 14676 MICHELIA ALBA FLOWER EXTRACT 14677 MICHELIA ALBA FLOWER OIL 14678 MICHELIA ALBA LEAF OIL 14679 MICHELIA CHAMPACA FLOWER EXTRACT 14680 MICHELIA CHAMPACA FLOWER OIL 14681 MICHELIA LONGIFLORA FLOWER EXTRACT 14682 MICONAZOLE NITRATE 14683 MICROBACTERIUM/PANAX GINSENG ROOT FERMENT FILTRATE 14684 MICROBIAL CELLULOSE 14685 MICROCITRUS AUSTRALASICA FRUIT EXTRACT 14686 MICROCITRUS AUSTRALIS FRUIT EXTRACT 14687 MICROCOCCUS LYSATE 14688 MICROCOCCUS/HYDROLYZED NONFAT MILK FERMENT 14689 MICROCOCCUS/PANAX GINSENG ROOT FERMENT FILTRATE 14690 MICROCRYSTALLINE CELLULOSE 14691 MICROCRYSTALLINE WAX 14692 MICROGLENA REGINAE 14693 MICROMERIA CHAMISSONIS FLOWER/LEAF/STEM EXTRACT 14694 MILK 14695 MILK AMINO ACIDS 14696 MILK EXTRACT 14697 MILK FERMENT 14698 MILK LIPIDS 14699 MILK PROTEIN 14700 MILK PROTEIN EXTRACT 14701 MILKAMIDOPROPYL AMINE OXIDE 14702 MILKAMIDOPROPYL BETAINE 14703 MILT EXTRACT 14704 MIMOSA PUDICA CALLUS 14705 MIMOSA PUDICA FLOWER WATER 14706 MIMOSA PUDICA LEAF EXTRACT 14707 MIMOSA TENUIFLORA BARK EXTRACT 14708 MIMOSA TENUIFLORA BARK POWDER 14709 MIMOSA TENUIFLORA LEAF EXTRACT 14710 MIMOSA TENUIFLORA LEAF POWDER 14711 MIMUSOPS ELENGI FLOWER EXTRACT 14712 MINERAL SALTS 14713 MINERAL SPIRITS 14714 MINK OIL 14715 MINK OIL PEG-13 ESTERS 14716 MINK WAX 14717 MINKAMIDE DEA 14718 MINKAMIDOPROPALKONIUM CHLORIDE 14719 MINKAMIDOPROPYL BETAINE 14720 MINKAMIDOPROPYL DIMETHYLAMINE 14721 MINKAMIDOPROPYL ETHYLDIMONIUM ETHOSULFATE 14722 MINKAMIDOPROPYLAMINE OXIDE 14723 MINOXAPOL 742 14724 MINOXIDIL HYALURONAMIDE 14725 MINOXIDIL OXOTHIAZOLIDINECARBOXYLATE 14726 MINOXIDIL SUCCINOYL DECAPEPTIDE-18 14727 MINOXIDIL SUCCINOYL OLIGOPEPTIDE-143 14728 MIPA C12-15 PARETH SULFATE 14729 MIPA-BORATE 14730 MIPA-C12-14 SEC-PARETH-3 ACETATE 14731 MIPA-COCOYL SARCOSINATE 14732 MIPA-DODECYLBENZENESULFONATE 14733 MIPA-LAURETH SULFATE 14734 MIPA-LAURYL SULFATE 14735 MIPA-MYRISTATE 14736 MIRABILIS JALAPA CALLUS CULTURE POWDER 14737 MIRABILIS JALAPA CALLUS EXTRACT 14738 MIRABILIS JALAPA CALLUS POWDER 14739 MIRABILIS JALAPA EXTRACT 14740 MIRABILIS JALAPA FLOWER EXTRACT 14741 MIRABILIS JALAPA FLOWER/LEAF/STEM EXTRACT 14742 MIRABILIS JALAPA SEED EXTRACT 14743 MIRODENAFIL 14744 MISCANTHUS SINENSIS EXTRACT 14745 MISCANTHUS SINENSIS FLOWER EXTRACT 14746 MITOQUINOL MESYLATE 14747 MITRACARPUS SCABER EXTRACT 14748 MIXED CRESOLS 14749 MIXED IONONES 14750 MIXED TERPENES 14751 MIYAMAYOMENA KORAIENSIS FLOWER/LEAF/STEM EXTRACT 14752 MIYAMAYOMENA KORAIENSIS LEAF/STEM EXTRACT 14753 MOLASSES 14754 MOLASSES EXTRACT 14755 MOLYBDENUM ASPARTATE 14756 MOLYBDENUM CHLORIDE 14757 MOMORDICA CHARANTIA EXTRACT 14758 MOMORDICA CHARANTIA FRUIT EXTRACT 14759 MOMORDICA CHARANTIA FRUIT POWDER 14760 MOMORDICA CHARANTIA LEAF EXTRACT 14761 MOMORDICA CHARANTIA LEAF POWDER 14762 MOMORDICA CHARANTIA STEM EXTRACT 14763 MOMORDICA CHARANTIA STEM SAP 14764 MOMORDICA COCHINCHINENSIS FRUIT EXTRACT 14765 MOMORDICA COCHINCHINENSIS SEED ARIL OIL 14766 MOMORDICA COCHINCHINENSIS SEED ARIL POWDER 14767 MOMORDICA GROSVENORII FRUIT EXTRACT 14768 MOMORDICA GROSVENORII FRUIT JUICE 14769 MONARDA DIDYMA EXTRACT 14770 MONARDA DIDYMA FLOWER EXTRACT 14771 MONARDA DIDYMA LEAF EXTRACT 14772 MONARDA DIDYMA OIL 14773 MONARDA FISTULOSA 14774 MONARDA FISTULOSA EXTRACT 14775 MONASCUS EXTRACT 14776 MONASCUS PILOSUS FERMENT FILTRATE 14777 MONASCUS/ANGELICA KEISKEI LEAF/SOYBEAN FERMENT FILTRATE 14778 MONASCUS/ARGANIA SPINOSA KERNEL FERMENT EXTRACT 14779 MONASCUS/ARGANIA SPINOSA SEEDCAKE FERMENT OIL 14780 MONASCUS/BRASSICA NAPUS SEED OIL FERMENT 14781 MONASCUS/BRASSICA NAPUS SEED OIL FERMENT EXTRACT 14782 MONASCUS/CORNUS OFFICINALIS FRUIT/RICE BRAN FERMENT FILTRATE 14783 MONASCUS/DIOSCOREA JAPONICA ROOT FERMENT 14784 MONASCUS/DIOSCOREA JAPONICA ROOT FERMENT EXTRACT FILTRATE 14785 MONASCUS/EUTERPE OLERACEA FRUIT/RICE BRAN FERMENT FILTRATE 14786 MONASCUS/HIPPOPHAE RHAMNOIDES FRUIT/SOYBEAN EXTRACT FERMENT FILTRATE 14787 MONASCUS/LAVENDER FLOWER/RICE BRAN FERMENT FILTRATE 14788 MONASCUS/LETTUCE ROOT/SOYBEAN FERMENT FILTRATE 14789 MONASCUS/MECONOPSIS HORRIDULA FLOWER/RICE BRAN FERMENT FILTRATE 14790 MONASCUS/NEOFINETIA FALCATA FLOWER/RICE BRAN FERMENT FILTRATE 14791 MONASCUS/PAEONIA SUFFRUTICOSA FLOWER/RICE BRAN FERMENT FILTRATE 14792 MONASCUS/RICE FERMENT 14793 MONASCUS/RICE FERMENT EXTRACT 14794 MONASCUS/RICE FERMENT FILTRATE 14795 MONASCUS/SOYBEAN FERMENT EXTRACT 14796 MONASCUS/TURMERIC ROOT/RICE BRAN FERMENT 14797 MONASCUS/TURMERIC ROOT/RICE BRAN FERMENT EXTRACT FILTRATE 14798 MONDIA WHITEI ROOT EXTRACT 14799 MONOCHORIA HASTATA OIL 14800 MONOSACCHARIDE LACTATE CONDENSATE 14801 MONOSODIUM CITRATE 14802 MONOSTROMA NITIDUM POWDER 14803 MONOSTROMA NITIDUM THALLUS EXTRACT 14804 MONOSTROMA OBSCURUM EXTRACT 14805 MONTAN ACID WAX 14806 MONTAN CERA 14807 MONTMORILLONITE 14808 MOONSTONE EXTRACT 14809 MOONSTONE POWDER 14810 MORAY EEL OIL 14811 MORCHELLA ESCULENTA FERMENT FILTRATE 14812 MORINDA CITRIFOLIA ADVENTITIOUS ROOT CULTURE EXTRACT 14813 MORINDA CITRIFOLIA CALLUS 14814 MORINDA CITRIFOLIA CALLUS CULTURE LYSATE 14815 MORINDA CITRIFOLIA EXTRACT 14816 MORINDA CITRIFOLIA FRUIT EXTRACT 14817 MORINDA CITRIFOLIA FRUIT JUICE 14818 MORINDA CITRIFOLIA FRUIT POWDER 14819 MORINDA CITRIFOLIA LEAF CELL CULTURE EXTRACT 14820 MORINDA CITRIFOLIA LEAF EXTRACT 14821 MORINDA CITRIFOLIA LEAF JUICE 14822 MORINDA CITRIFOLIA LEAF POWDER 14823 MORINDA CITRIFOLIA OIL 14824 MORINDA CITRIFOLIA PHYTOPLACENTA EXTRACT 14825 MORINDA CITRIFOLIA SEED EXTRACT 14826 MORINDA CITRIFOLIA SEED OIL 14827 MORINDA CITRIFOLIA SEED POWDER 14828 MORINDA OFFICINALIS ROOT EXTRACT 14829 MORINGA DROUHARDII SEED OIL 14830 MORINGA OIL/HYDROGENATED MORINGA OIL ESTERS 14831 MORINGA OLEIFERA BARK EXTRACT 14832 MORINGA OLEIFERA FRUIT POWDER 14833 MORINGA OLEIFERA LEAF EXTRACT 14834 MORINGA OLEIFERA LEAF POWDER 14835 MORINGA OLEIFERA LEAF WATER 14836 MORINGA OLEIFERA SEED EXTRACT 14837 MORINGA OLEIFERA SEED OIL 14838 MORINGA OLEIFERA SEEDCAKE EXTRACT 14839 MOROCCAN LAVA CLAY 14840 MORPHOLINOMETHYLPHENYL HYDROXYPHENYLAMINO THIENOPYRIDINE 14841 MORPHOLINOPROPANE SULFONIC ACID 14842 MORTIERELLA GLYCERIDES 14843 MORTIERELLA OIL 14844 MORUS ALBA BARK EXTRACT 14845 MORUS ALBA BARK/(PORTULACA OLERACEA LEAF/STEM)/ANGELICA DAHURICA ROOT/APRICOT SEED/CHESTNUT SHELL EXTRACT 14846 MORUS ALBA BARK/PINUS DENSIFLORA LEAF/(ANGELICA GIGAS/CNIDIUM OFFICINALE/LICORICE/SOPHORA FLAVESCENS ROOT)/ACORUS GRAMINEUS STEM EXTRACT 14847 MORUS ALBA CALLUS CULTURE EXTRACT 14848 MORUS ALBA CALLUS EXTRACT 14849 MORUS ALBA EXTRACT 14850 MORUS ALBA FRUIT EXTRACT 14851 MORUS ALBA LEAF EXTRACT 14852 MORUS ALBA LEAF POWDER 14853 MORUS ALBA ROOT EXTRACT 14854 MORUS ALBA STEM EXTRACT 14855 MORUS ALBA TWIG EXTRACT 14856 MORUS AUSTRALIS LEAF POWDER 14857 MORUS BOMBYCIS EXTRACT 14858 MORUS BOMBYCIS LEAF EXTRACT 14859 MORUS BOMBYCIS LEAF/ROOT EXTRACT 14860 MORUS BOMBYCIS ROOT EXTRACT 14861 MORUS BOMBYCIS STEM EXTRACT 14862 MORUS BOMBYCIS WOOD EXTRACT 14863 MORUS NIGRA FRUIT EXTRACT 14864 MORUS NIGRA LEAF EXTRACT 14865 MORUS NIGRA ROOT EXTRACT 14866 MOSLA DIANTHERA EXTRACT 14867 MOTH CHRYSALIS EXTRACT 14868 MOTH COCOON 14869 MOTH COCOON EXTRACT 14870 MOTHER OF PEARL 14871 MOTHER OF PEARL EXTRACT 14872 MOURERA FLUVIATILIS EXTRACT 14873 M-TERT-BUTYLPHENYL ISOBUTYRALDEHYDE 14874 M-TOLUALDEHYDE 14875 M-TOLYL PHENYLACETATE 14876 MUCIDOSPHAERIUM PULCHELLUM EXTRACT 14877 MUCOR CIRCINELLOIDES GLYCERIDES 14878 MUCOR CIRCINELLOIDES OIL 14879 MUCOR MIEHEI EXTRACT 14880 MUCUNA BIRDWOODIANA STEM EXTRACT 14881 MUCUNA PRURIENS SEED EXTRACT 14882 MUDSTONE POWDER 14883 MURDANNIA KEISAK EXTRACT 14884 MURIELLA AURANTIACA/RUTTNERA LAMELLOSA OIL 14885 MURRAYA EXOTICA LEAF EXTRACT 14886 MURRAYA EXOTICA WOOD POWDER 14887 MURRAYA KOENIGII LEAF OIL 14888 MURRAYA KOENIGII STEM EXTRACT 14889 MUSA ACUMINATA EXTRACT 14890 MUSA ACUMINATA FRUIT EXTRACT 14891 MUSA ACUMINATA FRUIT WATER 14892 MUSA BALBISIANA FRUIT EXTRACT 14893 MUSA BASJOO EXTRACT 14894 MUSA NANA FRUIT EXTRACT 14895 MUSA PARADISIACA FRUIT 14896 MUSA PARADISIACA FRUIT EXTRACT 14897 MUSA PARADISIACA FRUIT JUICE 14898 MUSA SAPIENTUM FLOWER EXTRACT 14899 MUSA SAPIENTUM FLOWER WATER 14900 MUSA SAPIENTUM FRUIT EXTRACT 14901 MUSA SAPIENTUM LEAF EXTRACT 14902 MUSA SAPIENTUM PEEL EXTRACT 14903 MUSA SAPIENTUM PULP EXTRACT 14904 MUSA SAPIENTUM WATER 14905 MUSCLE EXTRACT 14906 MUSCONE 14907 MUSK CYCLOPENTENYL PROPIONATE 14908 MUSK KETONE 14909 MUSK R1 14910 MUSK XYLENE 14911 MUSKRAT MUSK 14912 MUSSEL EXTRACT 14913 MUSTELA CERA 14914 MUSTELA OIL 14915 MUSTELIC/PALMITIC TRIGLYCERIDE 14916 MYCOLEPTODONOIDES AITCHISONII MYCELIUM EXTRACT 14917 MYCOSPORINE GLYCINE 14918 MYCOSPORINE-LIKE AMINO ACIDS 14919 MYOSOTIS SYLVATICA FLOWER/LEAF/STEM EXTRACT 14920 MYRCENE 14921 MYRCENE METHOXYLATION DISTILLATE 14922 MYRCENOL 14923 MYRCENYL ACETATE 14924 MYRCIA POLYANTHA LEAF OIL 14925 MYRCIARIA CAULIFLORA PULP 14926 MYRCIARIA DUBIA FRUIT EXTRACT 14927 MYRCIARIA DUBIA FRUIT JUICE 14928 MYRCIARIA DUBIA SEED EXTRACT 14929 MYRETH-10 14930 MYRETH-2 14931 MYRETH-2 MYRISTATE 14932 MYRETH-3 14933 MYRETH-3 CAPRATE 14934 MYRETH-3 CARBOXYLIC ACID 14935 MYRETH-3 ETHYLHEXANOATE 14936 MYRETH-3 LAURATE 14937 MYRETH-3 MYRISTATE 14938 MYRETH-3 PALMITATE 14939 MYRETH-4 14940 MYRETH-5 14941 MYRETH-5 CARBOXYLIC ACID 14942 MYRICA CERIFERA BARK EXTRACT 14943 MYRICA CERIFERA FRUIT EXTRACT 14944 MYRICA CERIFERA FRUIT WAX 14945 MYRICA CERIFERA FRUIT/BARK EXTRACT 14946 MYRICA CERIFERA LEAF EXTRACT 14947 MYRICA ESCULENTA BARK EXTRACT 14948 MYRICA GALE FLOWER/FRUIT/LEAF/TWIG EXTRACT 14949 MYRICA GALE LEAF WATER 14950 MYRICA NAGI BARK EXTRACT 14951 MYRICA PUBESCENS FRUIT CERA 14952 MYRICA PUBESCENS FRUIT WAX 14953 MYRICA RUBRA FRUIT EXTRACT 14954 MYRICA RUBRA FRUIT JUICE 14955 MYRICA RUBRA LEAF/STEM EXTRACT 14956 MYRICETIN 14957 MYRICITRIN 14958 MYRICYL ALCOHOL 14959 MYRIOPHYLLUM SPICATUM EXTRACT 14960 MYRIOPHYLLUM VERTICILLATUM EXTRACT 14961 MYRIST/PALMITAMIDOBUTYL GUANIDINE ACETATE 14962 MYRISTALDEHYDE 14963 MYRISTALKONIUM CHLORIDE 14964 MYRISTALKONIUM SACCHARINATE 14965 MYRISTAMIDE DEA 14966 MYRISTAMIDE DIPA 14967 MYRISTAMIDE MEA 14968 MYRISTAMIDE MIPA 14969 MYRISTAMIDOBUTYL GUANIDINE ACETATE 14970 MYRISTAMIDOPROPALKONIUM CHLORIDE 14971 MYRISTAMIDOPROPYL BETAINE 14972 MYRISTAMIDOPROPYL DIMETHYLAMINE 14973 MYRISTAMIDOPROPYL DIMETHYLAMINE PHOSPHATE 14974 MYRISTAMIDOPROPYL HYDROXYSULTAINE 14975 MYRISTAMIDOPROPYL PG-DIMONIUM CHLORIDE PHOSPHATE 14976 MYRISTAMIDOPROPYLAMINE OXIDE 14977 MYRISTAMINE OXIDE 14978 MYRISTAMINOPROPIONIC ACID 14979 MYRISTIC ACID 14980 MYRISTIC/PALMITIC/STEARIC/RICINOLEIC/EICOSANEDIOIC GLYCERIDES 14981 MYRISTICA FRAGRANS ARIL OIL 14982 MYRISTICA FRAGRANS EXTRACT 14983 MYRISTICA FRAGRANS FRUIT EXTRACT 14984 MYRISTICA FRAGRANS FRUIT OIL 14985 MYRISTICA FRAGRANS FRUIT POWDER 14986 MYRISTICA FRAGRANS KERNEL EXTRACT 14987 MYRISTICA FRAGRANS KERNEL OIL 14988 MYRISTICA FRAGRANS POWDER 14989 MYRISTICA FRAGRANS SHELL POWDER 14990 MYRISTOYL DIPEPTIDE-12 AMIDE 14991 MYRISTOYL DIPEPTIDE-13 14992 MYRISTOYL ETHYL GLUCOSIDE 14993 MYRISTOYL ETHYLTRIMONIUM METHOSULFATE 14994 MYRISTOYL GLUTAMIC ACID 14995 MYRISTOYL GLYCINE/HISTIDINE/LYSINE POLYPEPTIDE 14996 MYRISTOYL HEXAPEPTIDE-12 14997 MYRISTOYL HEXAPEPTIDE-13 14998 MYRISTOYL HEXAPEPTIDE-14 14999 MYRISTOYL HEXAPEPTIDE-16 15000 MYRISTOYL HEXAPEPTIDE-23 15001 MYRISTOYL HEXAPEPTIDE-4 15002 MYRISTOYL HEXAPEPTIDE-5 15003 MYRISTOYL HYDROLYZED COLLAGEN 15004 MYRISTOYL LACTYLIC ACID 15005 MYRISTOYL METHYL BETA-ALANINE 15006 MYRISTOYL NONAPEPTIDE-2 15007 MYRISTOYL NONAPEPTIDE-3 15008 MYRISTOYL OCTAPEPTIDE-1 15009 MYRISTOYL OCTAPEPTIDE-31 15010 MYRISTOYL PENTAPEPTIDE-10 15011 MYRISTOYL PENTAPEPTIDE-11 15012 MYRISTOYL PENTAPEPTIDE-14 15013 MYRISTOYL PENTAPEPTIDE-15 15014 MYRISTOYL PENTAPEPTIDE-16 15015 MYRISTOYL PENTAPEPTIDE-17 15016 MYRISTOYL PENTAPEPTIDE-4 15017 MYRISTOYL PENTAPEPTIDE-7 15018 MYRISTOYL PENTAPEPTIDE-8 15019 MYRISTOYL PENTAPEPTIDE-9 15020 MYRISTOYL PULLULAN 15021 MYRISTOYL SARCOSINE 15022 MYRISTOYL SUCCINOYL ATELOCOLLAGEN 15023 MYRISTOYL TETRAPEPTIDE-12 15024 MYRISTOYL TETRAPEPTIDE-13 15025 MYRISTOYL TETRAPEPTIDE-20 15026 MYRISTOYL TETRAPEPTIDE-3 15027 MYRISTOYL TETRAPEPTIDE-34 15028 MYRISTOYL TETRAPEPTIDE-4 15029 MYRISTOYL TETRAPEPTIDE-41 15030 MYRISTOYL TETRAPEPTIDE-46 15031 MYRISTOYL TETRAPEPTIDE-6 15032 MYRISTOYL TETRAPEPTIDE-8 15033 MYRISTOYL TRIPEPTIDE-1 15034 MYRISTOYL TRIPEPTIDE-31 15035 MYRISTOYL TRIPEPTIDE-4 15036 MYRISTOYL/PALMITOYL OXOSTEARAMIDE/ARACHAMIDE MEA 15037 MYRISTOYL/PCA CHITIN 15038 MYRISTYL 2-GLYCERYL ASCORBATE 15039 MYRISTYL 3-GLYCERYL ASCORBATE 15040 MYRISTYL ACETATE 15041 MYRISTYL ALANINATE 15042 MYRISTYL ALCOHOL 15043 MYRISTYL ASPARTIC ACID 15044 MYRISTYL BETAINE 15045 MYRISTYL CARPOTROCHE BRASILIENSIS SEEDATE 15046 MYRISTYL ETHYLHEXANOATE 15047 MYRISTYL GLUCOSIDE 15048 MYRISTYL GLYCOL 15049 MYRISTYL HYDROXYETHYL IMIDAZOLINE 15050 MYRISTYL ISOSTEARATE 15051 MYRISTYL LACTATE 15052 MYRISTYL LAURATE 15053 MYRISTYL LIGNOCERATE 15054 MYRISTYL MALATE PHOSPHONIC ACID 15055 MYRISTYL METHICONE 15056 MYRISTYL MYRISTATE 15057 MYRISTYL NEOPENTANOATE 15058 MYRISTYL NICOTINATE 15059 MYRISTYL PCA 15060 MYRISTYL PHOSPHATE 15061 MYRISTYL PROPIONATE 15062 MYRISTYL SALICYLATE 15063 MYRISTYL STEARATE 15064 MYRISTYL SULTAINE 15065 MYRISTYL THEOBROMA GRANDIFLORUM SEEDATE 15066 MYRISTYL TRISILOXANE 15067 MYRISTYL/CETYL AMINE OXIDE 15068 MYRISTYLAMIDOPROPYL DIMETHYLAMINE DIMETHICONE PEG-7 PHOSPHATE 15069 MYRISTYLDIMONIUMHYDROXYPROPYL COCOGLUCOSIDES CHLORIDE 15070 MYRISTYL-PG HYDROXYETHYL DECANAMIDE 15071 MYROCARPUS FASTIGIATUS OIL 15072 MYROCARPUS FASTIGIATUS WOOD OIL 15073 MYROCARPUS FRONDOSUS WOOD OIL 15074 MYROTHAMNUS FLABELLIFOLIA CALLUS CULTURE EXTRACT 15075 MYROTHAMNUS FLABELLIFOLIA EXTRACT 15076 MYROTHAMNUS FLABELLIFOLIA LEAF EXTRACT 15077 MYROTHAMNUS FLABELLIFOLIA LEAF/STEM EXTRACT 15078 MYROXYLON BALSAMUM BALSAM EXTRACT 15079 MYROXYLON BALSAMUM BALSAM OIL 15080 MYROXYLON BALSAMUM PEREIRAE BALSAM EXTRACT 15081 MYROXYLON BALSAMUM PEREIRAE BALSAM OIL 15082 MYROXYLON BALSAMUM RESIN 15083 MYROXYLON PEREIRAE OIL 15084 MYROXYLON PEREIRAE RESIN 15085 MYRRHIS ODORATA EXTRACT 15086 MYRSINE AFRICANA LEAF EXTRACT 15087 MYRTENAL 15088 MYRTENOL 15089 MYRTENYL ACETATE 15090 MYRTENYL FORMATE 15091 MYRTRIMONIUM BROMIDE 15092 MYRTUS COMMUNIS EXTRACT 15093 MYRTUS COMMUNIS LEAF EXTRACT 15094 MYRTUS COMMUNIS LEAF OIL 15095 MYRTUS COMMUNIS LEAF WATER 15096 MYRTUS COMMUNIS OIL 15097 MYRTUS COMMUNIS STEM EXTRAXT 15098 MYTILUS EXTRACT 15099 N,2-DIMETHYL-N-PHENYLBUTYRAMIDE 15100 N,N'-BIS(2-HYDROXYETHYL)-2-NITRO-P-PHENYLENEDIAMINE 15101 N,N-BIS(2-HYDROXYETHYL)-P-PHENYLENEDIAMINE SULFATE 15102 N-ACETYL DIHYDROSPHINGOSINE 15103 NACRE LIPIDS 15104 NACRE POWDER 15105 NACRE PROTEIN 15106 N-ADAMANTANOYL DOPAMINE 15107 N-ADAMANTANOYL TYRAMINE 15108 NAFTALAN OIL EXTRACT 15109 NAGEIA NAGI SEED OIL 15110 NAHOCOL D 15111 NANNOCHLOROPSIS GADITANA 15112 NANNOCHLOROPSIS GADITANA EXTRACT 15113 NANNOCHLOROPSIS OCEANICA EXTRACT 15114 NANNOCHLOROPSIS OCEANICA POWDER 15115 NANNOCHLOROPSIS OCULATA EXTRACT 15116 NANNOCHLOROPSIS OCULATA POWDER 15117 NAPROXEN 15118 NARCISSUS JONQUILLA CALLUS EXTRACT 15119 NARCISSUS JONQUILLA EXTRACT 15120 NARCISSUS JONQUILLA FLOWER OIL 15121 NARCISSUS JONQUILLA FLOWER WATER 15122 NARCISSUS POETICUS CALLUS EXTRACT 15123 NARCISSUS POETICUS EXTRACT 15124 NARCISSUS POETICUS FLOWER CERA 15125 NARCISSUS POETICUS FLOWER EXTRACT 15126 NARCISSUS POETICUS FLOWER WATER 15127 NARCISSUS POETICUS FLOWER WAX 15128 NARCISSUS PSEUDONARCISSUS FLOWER EXTRACT 15129 NARCISSUS PSEUDONARCISSUS FLOWER WATER 15130 NARCISSUS PSEUDONARCISSUS ROOT EXTRACT 15131 NARCISSUS TAZETTA BULB EXTRACT 15132 NARCISSUS TAZETTA CALLUS EXTRACT 15133 NARCISSUS TAZETTA EXTRACT 15134 NARCISSUS TRIANDRUS EXTRACT 15135 NARDOSTACHYS CHINENSIS EXTRACT 15136 NARDOSTACHYS CHINENSIS ROOT EXTRACT 15137 NARDOSTACHYS JATAMANSI EXTRACT 15138 NARDOSTACHYS JATAMANSI OIL 15139 NARDOSTACHYS JATAMANSI RHIZOME/ROOT EXTRACT 15140 NARDOSTACHYS JATAMANSI ROOT OIL 15141 NARINGENIN 15142 NARINGIN 15143 NARIRUTIN 15144 NASTURTIUM OFFICINALE EXTRACT 15145 NASTURTIUM OFFICINALE FLOWER EXTRACT 15146 NASTURTIUM OFFICINALE FLOWER OIL 15147 NASTURTIUM OFFICINALE FLOWER/LEAF EXTRACT 15148 NASTURTIUM OFFICINALE FLOWER/LEAF/STEM EXTRACT 15149 NASTURTIUM OFFICINALE LEAF EXTRACT 15150 NASTURTIUM OFFICINALE LEAF/STEM EXTRACT 15151 NATAMYCIN 15152 NATTO GUM 15153 NAUCLEA ORIENTALIS CALLUS EXTRACT 15154 N-BENZYL-4-METHYL-O-PHENYLENEDIAMINE 15155 N-BUTYL ALCOHOL 15156 N-CAFFEOYL SEROTONIN 15157 N-CAPROYL DOPAMINE 15158 N-CAPROYL LYSINE 15159 N-CAPROYL TYRAMINE 15160 N-CAPRYLOYL LYSINE 15161 N-COUMAROYL SEROTONIN 15162 N-CYCLOHEXANOYL DOPAMINE 15163 N-CYCLOHEXANOYL TYRAMINE 15164 NEATSFOOT OIL 15165 NELUMBIUM SPECIOSUM FLOWER EXTRACT 15166 NELUMBIUM SPECIOSUM FLOWER OIL 15167 NELUMBIUM SPECIOSUM FLOWER WATER 15168 NELUMBIUM SPECIOSUM SEED EXTRACT 15169 NELUMBO NUCIFERA CALLUS 15170 NELUMBO NUCIFERA CALLUS CULTURE EXTRACT 15171 NELUMBO NUCIFERA EXTRACT 15172 NELUMBO NUCIFERA FLOWER CERA 15173 NELUMBO NUCIFERA FLOWER EXTRACT 15174 NELUMBO NUCIFERA FLOWER POWDER 15175 NELUMBO NUCIFERA FLOWER WATER 15176 NELUMBO NUCIFERA FLOWER WAX 15177 NELUMBO NUCIFERA FLOWER/LEAF/STEM JUICE 15178 NELUMBO NUCIFERA GERM 15179 NELUMBO NUCIFERA GERM EXTRACT 15180 NELUMBO NUCIFERA GERM/(BRASSICA NAPUS/RHYNCHOSIA NULUBILIS/HORDEUM VULGARE/PERILLA OCYMOIDES/POLYGONUM FAGOPYRUM/TRITICUM VULGARE) SPROUT EXTRACT 15181 NELUMBO NUCIFERA GERM/SPROUT EXTRACT 15182 NELUMBO NUCIFERA LEAF CELL CULTURE POWDER 15183 NELUMBO NUCIFERA LEAF CELL EXTRACT 15184 NELUMBO NUCIFERA LEAF EXTRACT 15185 NELUMBO NUCIFERA LEAF/OROSTACHYS JAPONICA EXTRACT 15186 NELUMBO NUCIFERA LEAF/OROSTACHYS JAPONICA/SAURURUS CHINENSIS EXTRACT 15187 NELUMBO NUCIFERA LEAF/SAURURUS CHINENSIS EXTRACT 15188 NELUMBO NUCIFERA PHYTOPLACENTA CULTURE EXTRACT 15189 NELUMBO NUCIFERA PHYTOPLACENTA EXTRACT 15190 NELUMBO NUCIFERA ROOT EXTRACT 15191 NELUMBO NUCIFERA ROOT POWDER 15192 NELUMBO NUCIFERA ROOT WATER 15193 NELUMBO NUCIFERA SEED EXTRACT 15194 NELUMBO NUCIFERA SEED OIL 15195 NELUMBO NUCIFERA SEED POWDER 15196 NELUMBO NUCIFERA STAMEN EXTRACT 15197 NELUMBO NUCIFERA STEM EXTRACT 15198 NEMACYSTUS DECIPIENS POWDER 15199 NEMATODE RH-POLYPEPTIDE-47 15200 NEOCHEIROPTERIS ENSATA EXTRACT 15201 NEOCHLORIS OLEOABUNDANS EXTRACT 15202 NEOFINETIA FALCATA CALLUS CULTURE EXTRACT 15203 NEOHESPERIDIN 15204 NEOHESPERIDIN DIHYDROCHALCONE 15205 NEOLENTINUS LEPIDEUS/STACHYS RIEDERI ROOT EXTRACT FERMENT FILTRATE 15206 NEOLEPISORUS FORTUNEI RHIZOME EXTRACT 15207 NEOLEPISORUS FORTUNEI ROOT EXTRACT 15208 NEOLITSEA ACICULATA STEM EXTRACT 15209 NEOMENTHOL 15210 NEOPENTANAL BUTENYLENEGLYCOL ACETAL 15211 NEOPENTYL GLYCOL 15212 NEOPENTYL GLYCOL DICAPRATE 15213 NEOPENTYL GLYCOL DICAPRYLATE/DICAPRATE 15214 NEOPENTYL GLYCOL DICAPRYLATE/DIPELARGONATE/DICAPRATE 15215 NEOPENTYL GLYCOL DIETHYLHEXANOATE 15216 NEOPENTYL GLYCOL DIHEPTANOATE 15217 NEOPENTYL GLYCOL DIISONONANOATE 15218 NEOPENTYL GLYCOL DIISOSTEARATE 15219 NEOPENTYL GLYCOL DILAURATE 15220 NEOPENTYL GLYCOL DIMETHACRYLATE 15221 NEOPENTYL GLYCOL DIPELARGONATE 15222 NEORUSCOGENIN 15223 NEOTAME 15224 NEPENTHES MIRABILIS PITCHER EXTRACT 15225 NEPETA CATARIA 15226 NEPETA CATARIA EXTRACT 15227 NEPETA CATARIA FLOWER EXTRACT 15228 NEPETA CATARIA OIL 15229 NEPETA SIBIRICA FLOWER/LEAF/STEM EXTRACT 15230 NEPHELIUM LAPPACEUM BRANCH/FRUIT/LEAF EXTRACT 15231 NEPHELIUM LAPPACEUM PEEL EXTRACT 15232 NEPHELIUM LONGANA FRUIT EXTRACT 15233 NEPHELIUM LONGANA SEED EXTRACT 15234 NEPHRITE EXTRACT 15235 NEPHRITE POWDER 15236 NEPHTHEA COLUMNARIS EXTRACT 15237 NERAL 15238 NEREOCYSTIS LEUTKEANA EXTRACT 15239 NEREOCYSTIS LUETKEANA EXTRACT 15240 NERIUM OLEANDER LEAF EXTRACT 15241 NEROL 15242 NEROL OXIDE 15243 NEROLIDOL 15244 NEROLIDOL ISOMERS 15245 NEROLIDYL ACETATE 15246 NERYL ACETATE 15247 NERYL BUTYRATE 15248 NERYL FORMATE 15249 NERYL ISOBUTYRATE 15250 NERYL ISOVALERATEATE 15251 NERYL PROPIONATE 15252 N-ETHYLTOSYLAMIDE/EPOXY RESIN 15253 NEURAL EXTRACT 15254 N-FERULOYL DOPAMINE 15255 N-FERULOYL SEROTONIN 15256 N-HEPTADECANE 15257 N-HYALURONOYL 5-HYDROXYDOPAMINE 15258 N-HYDROXYSUCCINIMIDE 15259 NIACIN 15260 NIACINAMIDE 15261 NIACINAMIDE ASCORBATE 15262 NIACINAMIDE GLYCOLATE 15263 NIACINAMIDE HYDROXYBENZOATE 15264 NIACINAMIDE HYDROXYCITRATE 15265 NIACINAMIDE LACTATE 15266 NIACINAMIDE MALATE 15267 NIACINAMIDE MANDELATE 15268 NIACINAMIDE SALICYLATE 15269 NIACINAMIDE THIOCTATE 15270 NIACINAMIDE/YEAST POLYPEPTIDE 15271 NICKEL ACETYLMETHIONATE 15272 NICKEL GLUCONATE 15273 NICOTIANA BENTHAMIANA HEXAPEPTIDE-40 SH-OLIGOPEPTIDE-1 15274 NICOTIANA BENTHAMIANA HEXAPEPTIDE-40 SH-POLYPEPTIDE-2 15275 NICOTIANA BENTHAMIANA HEXAPEPTIDE-40 SH-POLYPEPTIDE-5 15276 NICOTIANA BENTHAMIANA HEXAPEPTIDE-40 SH-POLYPEPTIDE-6 15277 NICOTIANA BENTHAMIANA HEXAPEPTIDE-40 SH-POLYPEPTIDE-76 15278 NICOTIANA BENTHAMIANA HEXAPEPTIDE-40 SH-POLYPEPTIDE-86 15279 NICOTIANA BENTHAMIANA HEXAPEPTIDE-40 SH-POLYPEPTIDE-9 15280 NICOTIANA BENTHAMIANA OCTAPEPTIDE-30 SH-OLIGOPEPTIDE-2 15281 NICOTIANA BENTHAMIANA R-(S-CLOSTRIDIUM BOTULINUM POLYPEPTIDE-1 S-SPIDER OLIGOPEPTIDE-1 SH-OLIGOPEPTIDE-1) 15282 NICOTIANA BENTHAMIANA R-JELLYFISH POLYPEPTIDE-1 15283 NICOTIANA BENTHAMIANA SH-POLYPEPTIDE-15 HEXAPEPTIDE-40 15284 NICOTIANA BENTHAMIANA SH-POLYPEPTIDE-45 15285 NICOTIANA BENTHAMIANA SH-POLYPEPTIDE-7 15286 NICOTIANA SYLVESTRIS LEAF CELL CULTURE 15287 NICOTIANA TABACUM FLOWER EXTRACT 15288 NICOTIANA TABACUM FLOWER OIL 15289 NICOTIANA TABACUM LEAF EXTRACT 15290 NICOTIANA TABACUM LEAF OIL 15291 NICOTINALDEHYDE 15292 NICOTINAMIDE ADENINE DINUCLEOTIDE 15293 NICOTINAMIDE MONONUCLEOTIDE 15294 NICOTINIC ACID ADENINE DINUCLEOTIDE PHOSPHATE 15295 NICOTINOYL DIPEPTIDE-22 15296 NICOTINOYL DIPEPTIDE-23 15297 NICOTINOYL DIPEPTIDE-24 15298 NICOTINOYL DIPEPTIDE-26 15299 NICOTINOYL HEXAPEPTIDE-44 15300 NICOTINOYL HEXAPEPTIDE-45 15301 NICOTINOYL HEXAPEPTIDE-56 15302 NICOTINOYL OCTAPEPTIDE-13 15303 NICOTINOYL OCTAPEPTIDE-9 15304 NICOTINOYL PEG-4 ETHYLASCORBYL SUCCINATE 15305 NICOTINOYL PEG-5 TOCOPHERYL SUCCINATE 15306 NICOTINOYL PENTAPEPTIDE-20 15307 NICOTINOYL PENTAPEPTIDE-33 15308 NICOTINOYL PENTAPEPTIDE-44 15309 NICOTINOYL PENTAPEPTIDE-46 15310 NICOTINOYL S-ALLYLCYSTEINE 15311 NICOTINOYL SH-DECAPEPTIDE-9 15312 NICOTINOYL SH-NONAPEPTIDE-3 15313 NICOTINOYL SH-PENTAPEPTIDE-19 15314 NICOTINOYL SH-PENTAPEPTIDE-4 15315 NICOTINOYL TRIPEPTIDE-1 15316 NICOTINOYL TRIPEPTIDE-35 15317 NICOTINOYL TRIPEPTIDE-47 15318 NICOTINOYL TRIPEPTIDE-48 15319 NICOTINYL ALCOHOL 15320 NICOTINYL ALCOHOL HF 15321 NICOTINYL TARTRATE 15322 NICTOFLORIN 15323 NIFEDIPINE 15324 NIGELLA DAMASCENA COTYLEDON EXTRACT 15325 NIGELLA DAMASCENA SEED POWDER 15326 NIGELLA SATIVA SEED EXTRACT 15327 NIGELLA SATIVA SEED OIL 15328 NIGERO OLIGOSACCHARIDES 15329 NINHYDRIN 15330 NIPRADILOL 15331 NISIN 15332 N-ISOPROPYL 4,5-DIAMINO PYRAZOLE SULFATE 15333 NITRILES COCO 15334 NITROCELLULOSE 15335 NITROETHANE 15336 NITROFURAZONE 15337 NITROGEN 15338 NITROMETHANE 15339 NITROPHENOL 15340 NITROSOMONAS EUTROPHA 15341 NITROUS OXIDE 15342 N-LAURYL DIETHANOLAMINE 15343 N-LINOLENOYL SERINOL 15344 N-NICOTINOYL DOPAMINE 15345 N-NICOTINOYL TYRAMINE 15346 NOBILETIN 15347 NON-2-ENAL 15348 NON-2-ENENITRILE 15349 NONA-2,4-DIENAL 15350 NONADECANE 15351 NONADIENAL 15352 NONADIENOL 15353 NONAN-2-ONE 15354 NONAN-3-OL 15355 NONAN-3-ONE 15356 NONANAL 15357 NONANAL/METHYL ANTHRANILATE SCHIFF BASE 15358 NONANE 15359 NONANEDIYL DIACETATE 15360 NONANOYL TRYPTAMINE 15361 NONAPEPTIDE-1 15362 NONAPEPTIDE-10 15363 NONAPEPTIDE-11 15364 NONAPEPTIDE-12 15365 NONAPEPTIDE-13 15366 NONAPEPTIDE-14 15367 NONAPEPTIDE-15 15368 NONAPEPTIDE-15 SH-POLYPEPTIDE-56 TRIPEPTIDE-44 RH-OLIGOPEPTIDE-4 15369 NONAPEPTIDE-16 15370 NONAPEPTIDE-17 15371 NONAPEPTIDE-18 15372 NONAPEPTIDE-19 15373 NONAPEPTIDE-2 15374 NONAPEPTIDE-20 15375 NONAPEPTIDE-21 15376 NONAPEPTIDE-22 15377 NONAPEPTIDE-23 15378 NONAPEPTIDE-24 15379 NONAPEPTIDE-25 15380 NONAPEPTIDE-26 15381 NONAPEPTIDE-27 AMIDE 15382 NONAPEPTIDE-29 15383 NONAPEPTIDE-29 AMIDO CARBOXYMETHYL HYDROXYLIMINOMETHYLBENZAMIDO SH-DSRNA-1 15384 NONAPEPTIDE-29 HEXAPEPTIDE-8 15385 NONAPEPTIDE-29 PENTAPEPTIDE-4 15386 NONAPEPTIDE-3 15387 NONAPEPTIDE-30 15388 NONAPEPTIDE-31 15389 NONAPEPTIDE-32 15390 NONAPEPTIDE-33 15391 NONAPEPTIDE-34 15392 NONAPEPTIDE-35 15393 NONAPEPTIDE-36 15394 NONAPEPTIDE-37 15395 NONAPEPTIDE-38 15396 NONAPEPTIDE-4 15397 NONAPEPTIDE-5 15398 NONAPEPTIDE-6 15399 NONAPEPTIDE-7 15400 NONAPEPTIDE-8 15401 NONAPEPTIDE-9 15402 NONENOL 15403 NONETH-8 15404 NONFAT DRY COLOSTRUM 15405 NONFAT DRY MILK 15406 NONFAT DRY MILK EXTRACT 15407 NONOXYNOL/NONYL NONOXYNOL-49 15408 NONOXYNOL-9 15409 NONOXYNYL HYDROXYETHYLCELLULOSE 15410 NONYL ACETATE 15411 NONYL ALCOHOL 15412 NONYL NONOXYNOL-10 15413 NONYL NONOXYNOL-10 PHOSPHATE 15414 NONYL NONOXYNOL-100 15415 NONYL NONOXYNOL-11 PHOSPHATE 15416 NONYL NONOXYNOL-15 PHOSPHATE 15417 NONYL NONOXYNOL-150 15418 NONYL NONOXYNOL-24 PHOSPHATE 15419 NONYL NONOXYNOL-30 15420 NONYL NONOXYNOL-49 15421 NONYL NONOXYNOL-5 15422 NONYL NONOXYNOL-7 PHOSPHATE 15423 NONYL NONOXYNOL-8 PHOSPHATE 15424 NONYL NONOXYNOL-9 PHOSPHATE 15425 NOOTKATONE 15426 NOPALEA COCHENILLIFERA FRUIT EXTRACT 15427 NOPOL 15428 NOPYL ACETATE 15429 NORBIMATOPROST 15430 NORBORNENE/TRIS(TRIMETHYLSILOXY)SILYLNORBORNENE COPOLYMER 15431 NORDIHYDROGUAIARETIC ACID 15432 NORTAFLUPROST 15433 NORVALINE 15434 NOSTOC COMMUNE/HYDRANGEA SERRATA LEAF/SOYBEAN FERMENT FILTRATE 15435 NOSTOC ENDOPHYTUM 15436 NOSTOC FLAGELLIFORME EXTRACT 15437 NOSTOCHOPSIS LOBATUS EXTRACT 15438 NOTHOLIRION BULBULIFERUM BULB EXTRACT 15439 N-PALMITOYL LAURYLACETYLMETHYL AMINOPROPANEDIOL 15440 N-PALMITOYL SERINOL 15441 N-PHENYL-P-PHENYLENEDIAMINE 15442 N-PHENYL-P-PHENYLENEDIAMINE HCL 15443 N-PHENYL-P-PHENYLENEDIAMINE SULFATE 15444 N-PROLYL PALMITOYL TRIPEPTIDE-56 ACETATE 15445 N-STEAROYL-DIHYDROSPHINGOSINE 15446 NUPHAR JAPONICUM ROOT EXTRACT 15447 NUPHAR LUTEUM LEAF 15448 NUPHAR LUTEUM LEAF EXTRACT 15449 NUPHAR LUTEUM ROOT EXTRACT 15450 NUTMEG KERNEL OIL/FLOWER WAX GLYCERIDES 15451 N-VALPROYL SERINOL 15452 NYCTANTHES ARBOR-TRISTIS FLOWER EXTRACT 15453 NYCTANTHES ARBOR-TRISTIS LEAF EXTRACT 15454 NYCTANTHES ARBOR-TRISTIS SEED EXTRACT 15455 NYLON-10/10 15456 NYLON-11 15457 NYLON-12 15458 NYLON-12 FLUORESCENT BRIGHTENER 230 SALT 15459 NYLON-12/6/66 COPOLYMER 15460 NYLON-6 15461 NYLON-6/12 15462 NYLON-611 15463 NYLON-611/DIMETHICONE COPOLYMER 15464 NYLON-66 15465 NYMPHAEA ALBA FLOWER EXTRACT 15466 NYMPHAEA ALBA LEAF CELL EXTRACT 15467 NYMPHAEA ALBA ROOT EXTRACT 15468 NYMPHAEA AMPLA FLOWER EXTRACT 15469 NYMPHAEA CAERULEA FLOWER EXTRACT 15470 NYMPHAEA CAERULEA FLOWER OIL 15471 NYMPHAEA CAERULEA FLOWER WATER 15472 NYMPHAEA CAERULEA LEAF CELL EXTRACT 15473 NYMPHAEA CAERULEA SEED EXTRACT 15474 NYMPHAEA COLORADO FLOWER EXTRACT 15475 NYMPHAEA GIGANTEA FLOWER EXTRACT 15476 NYMPHAEA LOTUS FLOWER EXTRACT 15477 NYMPHAEA LOTUS LEAF CELL CULTURE POWDER 15478 NYMPHAEA LOTUS ROOT EXTRACT 15479 NYMPHAEA ODORATA ROOT EXTRACT 15480 NYMPHAEA RUBRA FLOWER EXTRACT 15481 NYMPHAEA STELLATA FLOWER EXTRACT 15482 NYMPHAEA STELLATA FLOWER POWDER 15483 NYMPHAEA TETRAGONA CALLUS CULTURE EXTRACT 15484 NYMPHAEA TETRAGONA EXTRACT 15485 NYMPHOIDES HYDROPHYLLA STEM EXTRACT 15486 NYMPHOIDES HYDROPHYLLA STEM WATER 15487 NYMPHOIDES INDICA EXTRACT 15488 NYMPHOIDES PELTATA EXTRACT 15489 NYPA FRUTICANS EXTRACT 15490 NYPA FRUTICANS SHOOT EXTRACT 15491 NYPA FRUTICANS SPROUT EXTRACT 15492 OAK ROOT EXTRACT 15493 OAK VINEGAR 15494 O-ALLYLOXYANISOLE 15495 O-AMINOPHENOL 15496 O-AMINOPHENOL SULFATE 15497 O-ANISALDEHYDE 15498 OAT AMINO ACIDS 15499 OATAMIDE MEA 15500 OATAMIDOPROPYL BETAINE 15501 OATAMIDOPROPYL DIMETHYLAMINE 15502 OCIMENE 15503 OCIMENOL 15504 OCIMENYL ACETATE 15505 OCIMUM AMERICANUM LEAF OIL 15506 OCIMUM AMERICANUM LEAF/STEM OIL 15507 OCIMUM BASILICUM EXTRACT 15508 OCIMUM BASILICUM FLOWER/LEAF EXTRACT 15509 OCIMUM BASILICUM FLOWER/LEAF/STEM EXTRACT 15510 OCIMUM BASILICUM FLOWER/LEAF/STEM WATER 15511 OCIMUM BASILICUM HAIRY ROOT CULTURE EXTRACT 15512 OCIMUM BASILICUM HERB EXTRACT 15513 OCIMUM BASILICUM HERB OIL 15514 OCIMUM BASILICUM LEAF 15515 OCIMUM BASILICUM LEAF EXTRACT 15516 OCIMUM BASILICUM LEAF POWDER 15517 OCIMUM BASILICUM LEAF WATER 15518 OCIMUM BASILICUM MERISTEM CELL CULTURE 15519 OCIMUM BASILICUM MERISTEM CELL CULTURE EXTRACT 15520 OCIMUM BASILICUM OIL 15521 OCIMUM BASILICUM ROOT EXTRACT 15522 OCIMUM BASILICUM SEED 15523 OCIMUM BASILICUM SEED EXTRACT 15524 OCIMUM CANUM HERB EXTRACT 15525 OCIMUM CANUM HERB OIL 15526 OCIMUM GRATISSIMUM HERB EXTRACT 15527 OCIMUM GRATISSIMUM HERB OIL 15528 OCIMUM SANCTUM LEAF EXTRACT 15529 OCIMUM SANCTUM LEAF POWDER 15530 OCIMUM TENUIFLORUM EXTRACT 15531 OCIMUM TENUIFLORUM OIL 15532 OCOTEA QUIXOS LEAF OIL 15533 O-CRESOL 15534 O-CRESYL ACETATE 15535 OCTACARBOXYMETHYL DIPEPTIDE-12 LYSINAMIDE 15536 OCTACOSANYL GLYCOL 15537 OCTACOSANYL GLYCOL ISOSTEARATE 15538 OCTACOSATRIMONIUM CHLORIDE 15539 OCTADECANE 15540 OCTADECENE 15541 OCTADECENE/MA COPOLYMER 15542 OCTADECENE/MA COPOLYMER ESTERS 15543 OCTADECENE/MA COPOLYMER OCTADODECYL/BETA-SITOSTERYL ESTERS 15544 OCTADECENEDIOIC ACID 15545 OCTADECENYL-AMMONIUM FLUORIDE 15546 OCTADECYL DI-T-BUTYL-4-HYDROXYHYDROCINNAMATE 15547 OCTAFLUOROPENTYL METHACRYLATE 15548 OCTAHYDRO-2,5,5-TRIMETHYL-2-NAPHTHOL 15549 OCTAHYDRO-3,8-DIMETHYLAZULEN-5-YLPROPAN-2-OL 15550 OCTAHYDRO-5,5-DIMETHYLNAPHTHALENE-2-CARBALDEHYDE 15551 OCTAHYDRO-8,8-DIMETHYL-2-NAPHTHALDEHYDE 15552 OCTAHYDRO-8,8-DIMETHYLNAPHTHALENE-2-CARBONITRILE 15553 OCTAHYDROCOUMARIN 15554 OCTAHYDRODIMETHYL-2,5-METHANO-INDENOOXIRENE 15555 OCTAHYDRO-DIMETHYL-4ALPHA-NAPHTHOL 15556 OCTAHYDRO-DIMETHYL-METHYLVINYL-NAPHTHALENE 15557 OCTAHYDRO-HEXAMETHYL-NAPHTHOXIRENE 15558 OCTAHYDRO-METHOXY-TETRAMETHYL-METHANOAZULENE 15559 OCTAHYDRO-METHYL-METHANONAPHTHALENONE 15560 OCTAHYDRO-PENTAMETHYL-INDENE 15561 OCTAHYDROSPIRO-DIOXOLANEMETHANOINDENE 15562 OCTAHYDRO-TETRAMETHYL-1-NAPHTHALENOL 15563 OCTAHYDRO-TETRAMETHYLCYCLOPROPANAPHTHALENONE 15564 OCTAHYDRO-TETRAMETHYLCYCLOPROPAZULENE 15565 OCTAHYDRO-TETRAMETHYL-METHANO-1-NAPHTHOL 15566 OCTAHYDRO-TETRAMETHYL-METHANOAZULENE 15567 OCTAHYDRO-TETRAMETHYL-METHANOAZULENONE 15568 OCTAHYDRO-TETRAMETHYL-METHANO-CYCLOPENTACYCLOPROPABENZENE-4-METHANOL 15569 OCTAHYDRO-TETRAMETHYL-METHANO-CYCLOPENTACYCLOPROPABENZENE-4-METHANOL ACETATE 15570 OCTAHYDRO-TETRAMETHYL-METHANO-CYCLOPENTACYCLOPROPABENZENE-4-METHANOL FORMATE 15571 OCTAHYDRO-TRIMETHYL-ETHANO-NAPHTHOXIRENE 15572 OCTAHYDRO-TRIMETHYL-NAPHTHOXIREN-7-OL 15573 OCTAHYDRO-TRIMETHYLSPIRO-METHANOAZULENE-6,2'-OXIRANE 15574 OCTANAL 15575 OCTANAL DIMETHYL ACETAL 15576 OCTANAL ETHYLENEGLYCOL CYCLIC ACETAL 15577 OCTANAL/METHYL ANTHRANILATE SCHIFF BASE 15578 OCTANE 15579 OCTANEDIOL 15580 OCTANICOTINOYL EPIGALLOCATECHIN GALLATE 15581 OCTAPEPTIDE-1 15582 OCTAPEPTIDE-10 15583 OCTAPEPTIDE-11 15584 OCTAPEPTIDE-12 15585 OCTAPEPTIDE-12 SH-POLYPEPTIDE-56 TRIPEPTIDE-44 SH-POLYPEPTIDE-1 15586 OCTAPEPTIDE-12 SH-POLYPEPTIDE-56 TRIPEPTIDE-44 SH-POLYPEPTIDE-3 15587 OCTAPEPTIDE-13 15588 OCTAPEPTIDE-14 15589 OCTAPEPTIDE-15 15590 OCTAPEPTIDE-16 15591 OCTAPEPTIDE-17 15592 OCTAPEPTIDE-18 15593 OCTAPEPTIDE-19 15594 OCTAPEPTIDE-2 15595 OCTAPEPTIDE-20 AMIDE 15596 OCTAPEPTIDE-21 AMIDE 15597 OCTAPEPTIDE-22 15598 OCTAPEPTIDE-22 R-THERMUS THERMOPHILUS PUTATIVE ESTERASE HEXAPEPTIDE-40 15599 OCTAPEPTIDE-23 15600 OCTAPEPTIDE-24 15601 OCTAPEPTIDE-25 15602 OCTAPEPTIDE-26 15603 OCTAPEPTIDE-27 AMIDE 15604 OCTAPEPTIDE-28 15605 OCTAPEPTIDE-29 TRIFLUOROACETATE 15606 OCTAPEPTIDE-3 15607 OCTAPEPTIDE-32 15608 OCTAPEPTIDE-33 15609 OCTAPEPTIDE-34 15610 OCTAPEPTIDE-35 15611 OCTAPEPTIDE-36 15612 OCTAPEPTIDE-5 15613 OCTAPEPTIDE-6 15614 OCTAPEPTIDE-7 15615 OCTAPEPTIDE-8 15616 OCTAPEPTIDE-9 15617 OCTATRIENOIC ACID 15618 OCTENE 15619 OCTENE HYDROFORMYLATED-DISTILLED 15620 OCTENIDINE HCL 15621 OCTOCRYLENE 15622 OCTOPAMINE 15623 OCTOXYNOL-1 15624 OCTOXYNOL-10 15625 OCTOXYNOL-11 15626 OCTOXYNOL-12 15627 OCTOXYNOL-13 15628 OCTOXYNOL-16 15629 OCTOXYNOL-20 15630 OCTOXYNOL-20 CARBOXYLIC ACID 15631 OCTOXYNOL-25 15632 OCTOXYNOL-3 15633 OCTOXYNOL-30 15634 OCTOXYNOL-33 15635 OCTOXYNOL-40 15636 OCTOXYNOL-5 15637 OCTOXYNOL-6 15638 OCTOXYNOL-7 15639 OCTOXYNOL-70 15640 OCTOXYNOL-8 15641 OCTOXYNOL-9 15642 OCTOXYNOL-9 CARBOXYLIC ACID 15643 OCTRIZOLE 15644 OCTYDODECYL BIS-HYDROXYPROPYL DIMETHICONE CITRATE CROSSPOLYMER 15645 OCTYL 2-BUTENOATE 15646 OCTYL ACETATE 15647 OCTYL ACETATE/MONOMETHYL ACETATE 15648 OCTYL FORMATE 15649 OCTYL ISOBUTYRATE 15650 OCTYL POLYSTYRENE OXIDE/PEG-10 COPOLYMER 15651 OCTYL POLYSTYRENE OXIDE/PEG-10 COPOLYMER PHOSPHATE 15652 OCTYLACRYLAMIDE/ACRYLATES/BUTYLAMINOETHYL METHACRYLATE COPOLYMER 15653 OCTYLDECANOL 15654 OCTYLDECYL OLEATE 15655 OCTYLDECYL PHOSPHATE 15656 OCTYLDODECANOL 15657 OCTYLDODECETH-10 15658 OCTYLDODECETH-16 15659 OCTYLDODECETH-2 15660 OCTYLDODECETH-20 15661 OCTYLDODECETH-25 15662 OCTYLDODECETH-30 15663 OCTYLDODECETH-5 15664 OCTYLDODECYL AVOCADOATE 15665 OCTYLDODECYL BEESWAX 15666 OCTYLDODECYL BEHENATE 15667 OCTYLDODECYL BENZOATE 15668 OCTYLDODECYL CITRATE CROSSPOLYMER 15669 OCTYLDODECYL COCOATE 15670 OCTYLDODECYL DILINOLEIC ACID/PROPANEDIOL COPOLYMER 15671 OCTYLDODECYL DIMER DILINOLEYL ALCOHOL/SUCCINIC ACID COPOLYMER 15672 OCTYLDODECYL ERUCATE 15673 OCTYLDODECYL ETHYLHEXANOATE 15674 OCTYLDODECYL GLUCOSIDE 15675 OCTYLDODECYL GLYCOL GRAPESEEDATE 15676 OCTYLDODECYL HYDROXYSTEARATE 15677 OCTYLDODECYL ISOSTEARATE 15678 OCTYLDODECYL LACTATE 15679 OCTYLDODECYL LANOLATE 15680 OCTYLDODECYL MEADOWFOAMATE 15681 OCTYLDODECYL METHOXYCRYLENE 15682 OCTYLDODECYL MYRISTATE 15683 OCTYLDODECYL NEODECANOATE 15684 OCTYLDODECYL NEOPENTANOATE 15685 OCTYLDODECYL OCTYLDODECANOATE 15686 OCTYLDODECYL OLEATE 15687 OCTYLDODECYL OLIVATE 15688 OCTYLDODECYL PCA 15689 OCTYLDODECYL RICINOLEATE 15690 OCTYLDODECYL SAFFLOWERATE 15691 OCTYLDODECYL SHEA BUTTERATE 15692 OCTYLDODECYL STEARATE 15693 OCTYLDODECYL STEAROYL STEARATE 15694 OCTYLDODECYL XYLOSIDE 15695 OCTYLDODECYL/PPG-3 MYRISTYL ETHER DIMER DILINOLEATE 15696 OCTYLDODECYLTRIMONIUM CHLORIDE 15697 OCTYLISOTHIAZOLINONE 15698 OCTYLPHTHALIDE 15699 O-CYMEN-5-OL 15700 ODONTELLA AURITA EXTRACT 15701 ODONTELLA AURITA OIL 15702 ODONTIODA LAVENDER LACE FLOWER EXTRACT 15703 OENANTHE JAVANICA EXTRACT 15704 OENOCARPUS BACABA FRUIT OIL 15705 OENOCARPUS BATAUA ACID 15706 OENOCARPUS BATAUA FRUIT OIL 15707 OENOCARPUS BATAUA SEED OIL 15708 OENOTHERA BIENNIS FLOWER EXTRACT 15709 OENOTHERA BIENNIS FLOWER/LEAF/STEM EXTRACT 15710 OENOTHERA BIENNIS LEAF CELL EXTRACT 15711 OENOTHERA BIENNIS LEAF EXTRACT 15712 OENOTHERA BIENNIS OIL 15713 OENOTHERA BIENNIS ROOT EXTRACT 15714 OENOTHERA BIENNIS SEED 15715 OENOTHERA BIENNIS SEED EXTRACT 15716 OENOTHERA BIENNIS SPROUT EXTRACT 15717 OENOTHERA LACINIATA EXTRACT 15718 OENOTHERA LINDHEIMERI FLOWER EXTRACT 15719 OENOTHERA ROSEA EXTRACT 15720 OENOTHERA TETRAPTERA LEAF EXTRACT 15721 OLAFLUR 15722 OLAX DISSITIFLORA ROOT OIL 15723 OLDENLANDIA DIFFUSA EXTRACT 15724 OLDENLANDIA DIFFUSA FRUIT EXTRACT 15725 OLDENLANDIA DIFFUSA ROOT EXTRACT 15726 OLEA EUROPAEA BARK EXTRACT 15727 OLEA EUROPAEA BRANCH EXTRACT 15728 OLEA EUROPAEA BUD EXTRACT 15729 OLEA EUROPAEA CALLUS CULTURE LYSATE 15730 OLEA EUROPAEA CALLUS LYSATE 15731 OLEA EUROPAEA FLOWER EXTRACT 15732 OLEA EUROPAEA FLOWER WATER 15733 OLEA EUROPAEA FRUIT 15734 OLEA EUROPAEA FRUIT EXTRACT 15735 OLEA EUROPAEA FRUIT JUICE 15736 OLEA EUROPAEA FRUIT JUICE EXTRACT 15737 OLEA EUROPAEA FRUIT OIL 15738 OLEA EUROPAEA FRUIT OIL ETHYL ESTER 15739 OLEA EUROPAEA FRUIT UNSAPONIFIABLES 15740 OLEA EUROPAEA FRUIT WATER 15741 OLEA EUROPAEA HUSK OIL 15742 OLEA EUROPAEA HUSK POWDER 15743 OLEA EUROPAEA LEAF 15744 OLEA EUROPAEA LEAF CELL EXTRACT 15745 OLEA EUROPAEA LEAF EXTRACT 15746 OLEA EUROPAEA LEAF OIL 15747 OLEA EUROPAEA LEAF POWDER 15748 OLEA EUROPAEA LEAF WATER 15749 OLEA EUROPAEA OIL UNSAPONIFIABLES 15750 OLEA EUROPAEA SAP EXTRACT 15751 OLEA EUROPAEA SEED 15752 OLEA EUROPAEA SEED POWDER 15753 OLEA EUROPAEA WOOD EXTRACT 15754 OLEALKONIUM CHLORIDE 15755 OLEAMIDE 15756 OLEAMIDE DEA 15757 OLEAMIDE DIPA 15758 OLEAMIDE MEA 15759 OLEAMIDE MIPA 15760 OLEAMIDE SERINOL 15761 OLEAMIDOPROPYL BETAINE 15762 OLEAMIDOPROPYL DIMETHYLAMINE 15763 OLEAMIDOPROPYL DIMETHYLAMINE GLYCOLATE 15764 OLEAMIDOPROPYL DIMETHYLAMINE HYDROLYZED COLLAGEN 15765 OLEAMIDOPROPYL DIMETHYLAMINE LACTATE 15766 OLEAMIDOPROPYL DIMETHYLAMINE PROPIONATE 15767 OLEAMIDOPROPYL ETHYLDIMONIUM ETHOSULFATE 15768 OLEAMIDOPROPYL HYDROXYSULTAINE 15769 OLEAMIDOPROPYL PG-DIMONIUM CHLORIDE 15770 OLEAMIDOPROPYLAMINE OXIDE 15771 OLEAMIDOPROPYLDIMONIUM HYDROXYPROPYL HYDROLYZED COLLAGEN 15772 OLEAMINE 15773 OLEAMINE BISHYDROXYPROPYLTRIMONIUM CHLORIDE 15774 OLEAMINE OXIDE 15775 OLEANOLIC ACID 15776 OLEANOYL SH-PENTAPEPTIDE-4 15777 OLEIC ACID 15778 OLEIC/LINOLEIC TRIGLYCERIDE 15779 OLEIC/LINOLEIC/LINOLENIC POLYGLYCERIDES 15780 OLEIC/PALMITIC/LAURIC/MYRISTIC/LINOLEIC TRIGLYCERIDE 15781 OLEIC/STEARIC GLYCERIDES/DIMER DILINOLEATE CROSSPOLYMER 15782 OLEOCANTHAL 15783 OLEOSTEARINE 15784 OLEOYL CAMELLIA SINENSIS LEAF EXTRACT 15785 OLEOYL COCOA SEED EXTRACT 15786 OLEOYL DIPEPTIDE-15 15787 OLEOYL EPOXY RESIN 15788 OLEOYL ETHYL GLUCOSIDE 15789 OLEOYL GRAPE SEED EXTRACT 15790 OLEOYL HYDROLYZED COLLAGEN 15791 OLEOYL METHYLGLUCAMIDE OLEATE 15792 OLEOYL OLEAMIDE MEA 15793 OLEOYL OLEAMIDE SERINOL 15794 OLEOYL PG-TRIMONIUM CHLORIDE 15795 OLEOYL PINE BARK EXTRACT 15796 OLEOYL POTENTILLA ERECTA ROOT CATECHINS 15797 OLEOYL POTENTILLA ERECTA ROOT EXTRACT 15798 OLEOYL SARCOSINE 15799 OLEOYL TETRAPEPTIDE-31 15800 OLEOYL TYROSINE 15801 OLEOYLOXYPHENOXY PROPIONIC ACID 15802 OLETH-10 15803 OLETH-10 CARBOXYLIC ACID 15804 OLETH-10 PHOSPHATE 15805 OLETH-100 15806 OLETH-106 15807 OLETH-11 15808 OLETH-110 15809 OLETH-12 15810 OLETH-15 15811 OLETH-16 15812 OLETH-2 15813 OLETH-2 BENZOATE 15814 OLETH-2 PHOSPHATE 15815 OLETH-20 15816 OLETH-20 PHOSPHATE 15817 OLETH-23 15818 OLETH-24 15819 OLETH-25 15820 OLETH-3 15821 OLETH-3 CARBOXYLIC ACID 15822 OLETH-3 PHOSPHATE 15823 OLETH-30 15824 OLETH-35 15825 OLETH-4 15826 OLETH-4 PHOSPHATE 15827 OLETH-40 15828 OLETH-44 15829 OLETH-45 15830 OLETH-5 15831 OLETH-5 PHOSPHATE 15832 OLETH-50 15833 OLETH-6 15834 OLETH-6 CARBOXYLIC ACID 15835 OLETH-7 15836 OLETH-8 15837 OLETH-82 15838 OLETH-9 15839 OLEUROPEIN AGLYCONE 15840 OLEUROPEINYL GLUCOSIDE 15841 OLEYL ACETATE 15842 OLEYL ACETYL GLUTAMINATE 15843 OLEYL ALCOHOL 15844 OLEYL ARACHIDATE 15845 OLEYL BETAINE 15846 OLEYL EPOXYPROPYLDIMONIUM CHLORIDE 15847 OLEYL ERUCATE 15848 OLEYL ETHYL PHOSPHATE 15849 OLEYL GLYCERYL ETHER 15850 OLEYL HYDROXYETHYL IMIDAZOLINE 15851 OLEYL LACTATE 15852 OLEYL LANOLATE 15853 OLEYL LINOLEATE 15854 OLEYL MYRISTATE 15855 OLEYL OLEATE 15856 OLEYL PALMITAMIDE 15857 OLEYL PHOSPHATE 15858 OLEYL STEARATE 15859 OLI VE OIL POLYGLYCERYL-6 ESTERS 15860 OLIBANUM 15861 OLIGOPEPTIDE-1 15862 OLIGOPEPTIDE-10 15863 OLIGOPEPTIDE-100 AMIDE 15864 OLIGOPEPTIDE-101 AMIDE 15865 OLIGOPEPTIDE-102 15866 OLIGOPEPTIDE-103 15867 OLIGOPEPTIDE-104 15868 OLIGOPEPTIDE-105 15869 OLIGOPEPTIDE-106 15870 OLIGOPEPTIDE-107 15871 OLIGOPEPTIDE-107 RH-POLYPEPTIDE-1 15872 OLIGOPEPTIDE-107 SH-OLIGOPEPTIDE-1 15873 OLIGOPEPTIDE-107 SH-POLYPEPTIDE-7 15874 OLIGOPEPTIDE-108 15875 OLIGOPEPTIDE-109 15876 OLIGOPEPTIDE-11 15877 OLIGOPEPTIDE-110 15878 OLIGOPEPTIDE-111 15879 OLIGOPEPTIDE-112 15880 OLIGOPEPTIDE-113 15881 OLIGOPEPTIDE-114 15882 OLIGOPEPTIDE-114 ACETATE 15883 OLIGOPEPTIDE-115 15884 OLIGOPEPTIDE-116 15885 OLIGOPEPTIDE-117 15886 OLIGOPEPTIDE-118 15887 OLIGOPEPTIDE-119 15888 OLIGOPEPTIDE-12 15889 OLIGOPEPTIDE-120 15890 OLIGOPEPTIDE-121 15891 OLIGOPEPTIDE-122 15892 OLIGOPEPTIDE-123 15893 OLIGOPEPTIDE-123 RH-OLIGOPEPTIDE-1 15894 OLIGOPEPTIDE-123 RH-POLYPEPTIDE-1 15895 OLIGOPEPTIDE-123 RH-POLYPEPTIDE-7 15896 OLIGOPEPTIDE-124 AMIDE 15897 OLIGOPEPTIDE-125 AMIDE 15898 OLIGOPEPTIDE-126 15899 OLIGOPEPTIDE-126 SH-OLIGOPEPTIDE-1 15900 OLIGOPEPTIDE-127 15901 OLIGOPEPTIDE-127 RH-OLIGOPEPTIDE-4 15902 OLIGOPEPTIDE-127 RH-POLYPEPTIDE-7 15903 OLIGOPEPTIDE-128 15904 OLIGOPEPTIDE-129 15905 OLIGOPEPTIDE-13 15906 OLIGOPEPTIDE-130 15907 OLIGOPEPTIDE-131 15908 OLIGOPEPTIDE-132 15909 OLIGOPEPTIDE-133 15910 OLIGOPEPTIDE-134 15911 OLIGOPEPTIDE-135 15912 OLIGOPEPTIDE-136 15913 OLIGOPEPTIDE-137 15914 OLIGOPEPTIDE-138 15915 OLIGOPEPTIDE-139 15916 OLIGOPEPTIDE-14 15917 OLIGOPEPTIDE-140 15918 OLIGOPEPTIDE-141 15919 OLIGOPEPTIDE-141 HEXAPEPTIDE-8 15920 OLIGOPEPTIDE-141 HEXAPEPTIDE-8 HEPTAPEPTIDE-32 15921 OLIGOPEPTIDE-142 15922 OLIGOPEPTIDE-145 15923 OLIGOPEPTIDE-145 DIMER 15924 OLIGOPEPTIDE-146 15925 OLIGOPEPTIDE-146 DIMER 15926 OLIGOPEPTIDE-147 15927 OLIGOPEPTIDE-148 15928 OLIGOPEPTIDE-149 15929 OLIGOPEPTIDE-15 15930 OLIGOPEPTIDE-151 15931 OLIGOPEPTIDE-153 15932 OLIGOPEPTIDE-154 15933 OLIGOPEPTIDE-155 15934 OLIGOPEPTIDE-156 15935 OLIGOPEPTIDE-157 15936 OLIGOPEPTIDE-158 15937 OLIGOPEPTIDE-158 AMIDE 15938 OLIGOPEPTIDE-16 15939 OLIGOPEPTIDE-160 AMIDE 15940 OLIGOPEPTIDE-17 15941 OLIGOPEPTIDE-18 15942 OLIGOPEPTIDE-19 15943 OLIGOPEPTIDE-2 15944 OLIGOPEPTIDE-20 15945 OLIGOPEPTIDE-21 15946 OLIGOPEPTIDE-22 15947 OLIGOPEPTIDE-24 15948 OLIGOPEPTIDE-25 15949 OLIGOPEPTIDE-26 15950 OLIGOPEPTIDE-27 15951 OLIGOPEPTIDE-28 15952 OLIGOPEPTIDE-29 15953 OLIGOPEPTIDE-3 15954 OLIGOPEPTIDE-30 15955 OLIGOPEPTIDE-31 15956 OLIGOPEPTIDE-32 15957 OLIGOPEPTIDE-33 15958 OLIGOPEPTIDE-34 15959 OLIGOPEPTIDE-35 15960 OLIGOPEPTIDE-4 15961 OLIGOPEPTIDE-40 15962 OLIGOPEPTIDE-41 15963 OLIGOPEPTIDE-42 15964 OLIGOPEPTIDE-44 15965 OLIGOPEPTIDE-45 15966 OLIGOPEPTIDE-46 15967 OLIGOPEPTIDE-47 15968 OLIGOPEPTIDE-48 15969 OLIGOPEPTIDE-49 15970 OLIGOPEPTIDE-5 15971 OLIGOPEPTIDE-50 15972 OLIGOPEPTIDE-51 15973 OLIGOPEPTIDE-52 15974 OLIGOPEPTIDE-53 15975 OLIGOPEPTIDE-54 15976 OLIGOPEPTIDE-55 15977 OLIGOPEPTIDE-56 15978 OLIGOPEPTIDE-56 AMIDO PEG-220 METHYL ETHER 15979 OLIGOPEPTIDE-56 AMIDO PEG-240 METHYL ETHER 15980 OLIGOPEPTIDE-56 AMIDO PEG-75 METHYL ETHER 15981 OLIGOPEPTIDE-57 15982 OLIGOPEPTIDE-58 15983 OLIGOPEPTIDE-59 15984 OLIGOPEPTIDE-6 15985 OLIGOPEPTIDE-61 15986 OLIGOPEPTIDE-62 15987 OLIGOPEPTIDE-63 15988 OLIGOPEPTIDE-64 15989 OLIGOPEPTIDE-65 15990 OLIGOPEPTIDE-66 15991 OLIGOPEPTIDE-67 15992 OLIGOPEPTIDE-68 15993 OLIGOPEPTIDE-69 15994 OLIGOPEPTIDE-7 15995 OLIGOPEPTIDE-70 15996 OLIGOPEPTIDE-71 15997 OLIGOPEPTIDE-72 15998 OLIGOPEPTIDE-73 15999 OLIGOPEPTIDE-74 16000 OLIGOPEPTIDE-75 16001 OLIGOPEPTIDE-76 16002 OLIGOPEPTIDE-77 16003 OLIGOPEPTIDE-78 16004 OLIGOPEPTIDE-79 16005 OLIGOPEPTIDE-8 16006 OLIGOPEPTIDE-80 16007 OLIGOPEPTIDE-81 16008 OLIGOPEPTIDE-82 16009 OLIGOPEPTIDE-83 16010 OLIGOPEPTIDE-84 16011 OLIGOPEPTIDE-86 16012 OLIGOPEPTIDE-87 16013 OLIGOPEPTIDE-88 16014 OLIGOPEPTIDE-89 16015 OLIGOPEPTIDE-9 16016 OLIGOPEPTIDE-90 16017 OLIGOPEPTIDE-91 16018 OLIGOPEPTIDE-91 DIPEPTIDE-19 SH-POLYPEPTIDE-85 DIPEPTIDE-19 HEXAPEPTIDE-40 16019 OLIGOPEPTIDE-91 RH-OLIGOPEPTIDE-1 16020 OLIGOPEPTIDE-91 SH-POLYPEPTIDE-1 16021 OLIGOPEPTIDE-91 SH-POLYPEPTIDE-2 16022 OLIGOPEPTIDE-91 SH-POLYPEPTIDE-85 16023 OLIGOPEPTIDE-91 SH-POLYPEPTIDE-9 16024 OLIGOPEPTIDE-92 16025 OLIGOPEPTIDE-93 16026 OLIGOPEPTIDE-95 16027 OLIGOPEPTIDE-96 16028 OLIGOPEPTIDE-98 AMIDE 16029 OLIGOPEPTIDE-99 AMIDE 16030 OLIVAMIDE DEA 16031 OLIVAMIDOPROPYL BETAINE 16032 OLIVAMIDOPROPYL DIMETHYLAMINE 16033 OLIVAMIDOPROPYL DIMETHYLAMINE LACTATE 16034 OLIVAMIDOPROPYLAMINE OXIDE 16035 OLIVAMIDOPROPYLTRIMONIUM CHLORIDE 16036 OLIVE ACID 16037 OLIVE ALCOHOL 16038 OLIVE FRUIT OIL AMINOPROPANEDIOL AMIDES/ESTERS 16039 OLIVE FRUIT/LEAF/SODIUM CHLORIDE FERMENT FILTRATE 16040 OLIVE GLYCERIDES 16041 OLIVE OIL AMINOPROPANEDIOL ESTERS 16042 OLIVE OIL DECYL ESTERS 16043 OLIVE OIL ETHYLHEXYL ESTERS 16044 OLIVE OIL GLYCERETH-8 ESTERS 16045 OLIVE OIL PEG/PPG-3/1 ESTERS 16046 OLIVE OIL PEG-10 ESTERS 16047 OLIVE OIL PEG-6 ESTERS 16048 OLIVE OIL PEG-7 ESTERS 16049 OLIVE OIL PEG-8 ESTERS 16050 OLIVE OIL PEG-9 ESTERS 16051 OLIVE OIL POLYGLYCERYL-3 ESTERS 16052 OLIVE OIL POLYGLYCERYL-4 ESTERS 16053 OLIVE OIL POLYGLYCERYL-6 ESTERS 16054 OLIVE OIL PROPYLENE GLYCOL ESTERS 16055 OLIVE OIL/POMEGRANATE FRUIT FERMENT FILTRATE 16056 OLIVEAMIDE MEA 16057 OLIVINE EXTRACT 16058 OLIVOYL HYDROLYZED WHEAT PROTEIN 16059 OLUS OIL 16060 OMENTAL LIPIDS 16061 O-METHOXYCINNAMALDEHYDE 16062 ONONIS ARVENSIS ROOT EXTRACT 16063 ONONIS SPINOSA ROOT EXTRACT 16064 ONOPORDUM ACANTHIUM FLOWER/LEAF/STEM EXTRACT 16065 ONYCHIUM JAPONICUM EXTRACT 16066 OPAL POWDER 16067 OPERCULINA ALTISSIMA ROOT EXTRACT 16068 OPERCULINA TURPETHUM LEAF/STEM EXTRACT 16069 O-PHENYLPHENOL 16070 OPHIOGLOSSUM VULGATUM EXTRACT 16071 OPHIOPOGON EXTRACT STEARATE 16072 OPHIOPOGON JAPONICUS ROOT EXTRACT 16073 OPHIOPOGON JAPONICUS ROOT/PORIA COCOS/ACHYRANTHES JAPONICA/GANODERMA LUCIDUM /EUCOMMIA ULMOIDES BARK/DIOSCOREA JAPONICA ROOT/LYCIUM CHINENSE FRUIT/NELUMBO NUCIFERA SEED EXTRACT 16074 OPHIOPOGON JAPONICUS ROOT/PORIA COCOS/ACHYRANTHES JAPONICA/GANODERMA LUCIDUM/EUCOMMIA ULMOIDES BARK/DIOSCOREA JAPONICA ROOT/LYCIUM CHINENSE FRUIT/NELUMBO NUCIFERA SEED EXTRACT 16075 OPHIOPOGON JAPONICUS SEED EXTRACT 16076 OPLOPANAX ELATUS CALLUS CULTURE EXTRACT 16077 OPOPANAX CHIRONIUM RESIN EXTRACT 16078 OPOPANAX CHIRONIUM RESIN STEAM-DISTILLED OIL 16079 OPOPONAX OIL 16080 OPUNTIA COCCINELLIFERA FLOWER EXTRACT 16081 OPUNTIA COCCINELLIFERA FRUIT EXTRACT 16082 OPUNTIA FICUS-INDICA CALLUS CULTURE EXTRACT 16083 OPUNTIA FICUS-INDICA EXTRACT 16084 OPUNTIA FICUS-INDICA FLOWER EXTRACT 16085 OPUNTIA FICUS-INDICA FRUIT EXTRACT 16086 OPUNTIA FICUS-INDICA FRUIT JUICE 16087 OPUNTIA FICUS-INDICA FRUIT WATER 16088 OPUNTIA FICUS-INDICA LEAF CELL EXTRACT 16089 OPUNTIA FICUS-INDICA SEED OIL 16090 OPUNTIA FICUS-INDICA STEM EXTRACT 16091 OPUNTIA FICUS-INDICA STEM WATER 16092 OPUNTIA FICUS-INDICA/OPUNTIA MAXIMA LEAF EXTRACT 16093 OPUNTIA HUMIFUSA FLOWER/STEM EXTRACT 16094 OPUNTIA HUMIFUSA STEM EXTRACT 16095 OPUNTIA PHAEACANTHA FRUIT JUICE 16096 OPUNTIA ROBUSTA LEAF JUICE 16097 OPUNTIA STREPTACANTHA FLOWER EXTRACT 16098 OPUNTIA STREPTACANTHA LEAF EXTRACT 16099 OPUNTIA STREPTACANTHA STEM EXTRACT 16100 OPUNTIA STRICTA SEED OIL 16101 OPUNTIA TUNA FLOWER/STEM EXTRACT 16102 OPUNTIA TUNA FRUIT 16103 OPUNTIA TUNA FRUIT EXTRACT 16104 OPUNTIA TUNA LEAF EXTRACT 16105 OPUNTIA TUNA STEM EXTRACT 16106 OPUNTIA VULGARIS EXTRACT 16107 OPUNTIA VULGARIS FRUIT EXTRACT 16108 OPUNTIA VULGARIS LEAF EXTRACT 16109 ORANGE 10 16110 ORBIGNYA COHUNE SEED OIL 16111 ORBIGNYA MARTIANA SEED OIL 16112 ORBIGNYA OLEIFERA SEED OIL 16113 ORBIGNYA OLEIFERA SEED OIL PEG-8 ESTERS 16114 ORBIGNYA PHALERATA SEED POWDER 16115 ORBIGNYA SPECIOSA KERNEL OIL 16116 ORBIGNYA SPECIOSA MESOCARP EXTRACT 16117 ORCHID EXTRACT 16118 ORCHID LEAF/ROOT/STEM EXTRACT 16119 ORCHID ROOT EXTRACT 16120 ORCHIS MACULATA FLOWER EXTRACT 16121 ORCHIS MACULATA FLOWER/LEAF/STEM WATER 16122 ORCHIS MASCULA EXTRACT 16123 ORCHIS MASCULA FLOWER EXTRACT 16124 ORCHIS MORIO FLOWER EXTRACT 16125 ORIDONIN 16126 ORIGANUM CRETIUM HERB EXTRACT 16127 ORIGANUM CRETIUM HERB OIL 16128 ORIGANUM DICTAMNUS FLOWER/LEAF/STEM EXTRACT 16129 ORIGANUM HERACLEOTICUM FLOWER OIL 16130 ORIGANUM MAJORANA FLOWER OIL 16131 ORIGANUM MAJORANA FLOWER/LEAF/STEM OIL 16132 ORIGANUM MAJORANA HERB EXTRACT 16133 ORIGANUM MAJORANA HERB OIL 16134 ORIGANUM MAJORANA LEAF EXTRACT 16135 ORIGANUM MAJORANA LEAF OIL 16136 ORIGANUM MAJORANA LEAF WATER 16137 ORIGANUM VULGARE EXTRACT 16138 ORIGANUM VULGARE FLOWER EXTRACT 16139 ORIGANUM VULGARE FLOWER/LEAF/STEM EXTRACT 16140 ORIGANUM VULGARE FLOWER/LEAF/STEM WATER 16141 ORIGANUM VULGARE LEAF 16142 ORIGANUM VULGARE LEAF EXTRACT 16143 ORIGANUM VULGARE LEAF OIL 16144 ORIGANUM VULGARE LEAF/ROSA CENTIFOLIA FLOWER EXTRACT 16145 ORIGANUM VULGARE OIL 16146 ORMENIS MIXTA FLOWER WATER 16147 ORMENIS MULTICAULIS EXTRACT 16148 ORMENIS MULTICAULIS FLOWER CERA 16149 ORMENIS MULTICAULIS FLOWER EXTRACT 16150 ORMENIS MULTICAULIS FLOWER OIL 16151 ORMENIS MULTICAULIS FLOWER WAX 16152 ORMENIS MULTICAULIS OIL 16153 ORNITHINE 16154 ORNITHINE HCL 16155 ORNITHOGALUM UMBELLATUM BULB EXTRACT 16156 ORNITHYL THREONINE 16157 OROBANCHE RAPUM EXTRACT 16158 OROSTACHYS JAPONICA CALLUS CULTURE CONDITIONED MEDIA 16159 OROSTACHYS JAPONICA CALLUS EXTRACT 16160 OROSTACHYS JAPONICA EXTRACT 16161 OROSTACHYS JAPONICA/SAURURUS CHINENSIS EXTRACT 16162 OROTIC ACID 16163 OROXYLUM INDICUM ROOT EXTRACT 16164 OROXYLUM INDICUM ROOT POWDER 16165 OROXYLUM INDICUM SEED EXTRACT 16166 ORTHOCLASE 16167 ORTHOSIPHON STAMINEUS EXTRACT 16168 ORTHOSIPHON STAMINEUS LEAF EXTRACT 16169 ORYZA SATIVA BRAN 16170 ORYZA SATIVA BRAN CERA 16171 ORYZA SATIVA BRAN EXTRACT 16172 ORYZA SATIVA BRAN OIL 16173 ORYZA SATIVA BRAN OIL EXTRACT 16174 ORYZA SATIVA BRAN PROTEIN 16175 ORYZA SATIVA BRAN STEROL 16176 ORYZA SATIVA BRAN WATER 16177 ORYZA SATIVA BRAN WAX 16178 ORYZA SATIVA BRAN/GERM EXTRACT 16179 ORYZA SATIVA CALLUS CULTURE EXTRACT 16180 ORYZA SATIVA CERA 16181 ORYZA SATIVA EXTRACT 16182 ORYZA SATIVA GERM CELL CULTURE EXTRACT 16183 ORYZA SATIVA GERM EXTRACT 16184 ORYZA SATIVA GERM OIL 16185 ORYZA SATIVA GERM POWDER 16186 ORYZA SATIVA HULL EXTRACT 16187 ORYZA SATIVA HULL POWDER 16188 ORYZA SATIVA KERNEL 16189 ORYZA SATIVA LEAF EXTRACT 16190 ORYZA SATIVA LEAF/STEM EXTRACT 16191 ORYZA SATIVA LEES EXTRACT 16192 ORYZA SATIVA LEES WATER 16193 ORYZA SATIVA LIPIDS 16194 ORYZA SATIVA POWDER 16195 ORYZA SATIVA SEED OIL 16196 ORYZA SATIVA SEED PROTEIN 16197 ORYZA SATIVA SEED WATER 16198 ORYZA SATIVA STARCH 16199 ORYZANOL 16200 ORYZOPSIS MILIACEA EXTRACT 16201 OSAJIN 16202 OSBECKIA CHINENSIS EXTRACT 16203 OSMANTHUS FRAGRANS EXTRACT 16204 OSMANTHUS FRAGRANS FLOWER EXTRACT 16205 OSMANTHUS FRAGRANS FLOWER OIL 16206 OSMANTHUS FRAGRANS LEAF EXTRACT 16207 OSMUNDA REGALIS LEAF EXTRACT 16208 OSTERICUM KOREANUM EXTRACT 16209 OSTHOLE 16210 OSTREA EDULIS EXTRACT 16211 OSTREA SHELL EXTRACT 16212 OSTREA SHELL POWDER 16213 OSTRICH EGG YOLK EXTRACT 16214 OSTRICH OIL 16215 OSTRYA JAPONICA LEAF EXTRACT 16216 O-TOLUALDEHYDE 16217 O-TOLYL BIGUANIDE 16218 OURICURY CERA 16219 OURICURY WAX 16220 OVALICIN 16221 OVARIAN EXTRACT 16222 OVEX 16223 OVOTRANSFERRIN 16224 OVUM 16225 OVUM OIL 16226 OVUM POWDER 16227 OXACYCLOHEPTADEC-10-EN-2-ONE 16228 OXACYCLOHEXADECENONE 16229 OXALIC ACID 16230 OXALIDE 16231 OXALIS ACETOSELLA EXTRACT 16232 OXALIS HEDYSAROIDES CALLUS CULTURE EXTRACT 16233 OXALIS HEDYSAROIDES EXTRACT 16234 OXALIS HEDYSAROIDES FLOWER 16235 OXALIS HEDYSAROIDES LEAF 16236 OXALIS HEDYSAROIDES OIL 16237 OXALIS TETRAPHYLLA EXTRACT 16238 OXALIS TRIANGULARIS EXTRACT 16239 OXALIS TRIANGULARIS OIL 16240 OXALIS TRIANGULARIS WATER 16241 OXIDIZED ALPINIA ZERUMBET STEM FERMENT FILTRATE 16242 OXIDIZED BEESWAX 16243 OXIDIZED BETA-GLUCAN 16244 OXIDIZED CELLULOSE 16245 OXIDIZED CORN OIL 16246 OXIDIZED ETHYLENE/PROPYLENE COPOLYMER 16247 OXIDIZED GLUTATHIONE 16248 OXIDIZED GRAPE SKIN FERMENT EXTRACT 16249 OXIDIZED HAZELNUT SEED OIL 16250 OXIDIZED KERATIN 16251 OXIDIZED MICROCRYSTALLINE CERA 16252 OXIDIZED MICROCRYSTALLINE WAX 16253 OXIDIZED POGOSTEMON CABLIN LEAF OIL EXTRACT 16254 OXIDIZED POLYETHYLENE 16255 OXIDIZED POLYPROPYLENE 16256 OXIDIZED STARCH ACETATE 16257 OXIDIZED STARCH HYDROXYPROPYLTRIMONIUM CHLORIDE 16258 OXIDIZED TALL OIL ACIDS/NEOPENTYL GLYCOL COPOLYMER 16259 OXIDO REDUCTASES 16260 OXO AZAANDROSTENE CARBOXYLOYL DECAPEPTIDE-18 16261 OXOBENZOXAZINYL NAPHTHALENE SULFOANILIDE 16262 OXOBUTYLPHENYL ACETATE 16263 OXOBUTYRYL SERINOLAMIDE 16264 OXODEOXY GUANOSINE 16265 OXOSUCCINIC ACID 16266 OXOTHIAZOLIDINE 16267 OXOTHIAZOLIDINECARBOXYLIC ACID 16268 OXYCOCCUS PALUSTRIS SEED OIL 16269 OXYDENDRON ARBOREUM LEAF/STEM CALLUS CULTURE EXTRACT 16270 OXYGEN 16271 OXYMETHYLENE/MELAMINE COPOLYMER 16272 OXYQUINOLINE 16273 OXYQUINOLINE BENZOATE 16274 OXYQUINOLINE SULFATE 16275 OXYRIA DIGYNA CALLUS EXTRACT 16276 OXYRIA DIGYNA EXTRACT 16277 OYSTER EXTRACT 16278 OYSTER SHELL POWDER 16279 OYSTER STEROLS 16280 OZOKERITE 16281 OZONE 16282 OZONIZED ARGAN OIL 16283 OZONIZED CASTOR OIL 16284 OZONIZED GLYCERIN 16285 OZONIZED JOJOBA OIL 16286 OZONIZED LINSEED OIL 16287 OZONIZED MACADAMIA SEED OIL 16288 OZONIZED MEADOWFOAM SEED OIL 16289 OZONIZED OLEIC ACID 16290 OZONIZED OLETH-10 16291 OZONIZED OLIVE OIL 16292 OZONIZED OPUNTIA FICUS-INDICA CALLUS CULTURE EXTRACT 16293 OZONIZED ORYZA SATIVA CALLUS CULTURE EXTRACT 16294 OZONIZED PEG-10 OLEATE 16295 OZONIZED PEG-14 OLEATE 16296 OZONIZED PERESKIA GRANDIFOLIA CALLUS CULTURE EXTRACT 16297 OZONIZED POLYSORBATE 80 16298 OZONIZED SACCHAROMYCES FERMENT LYSATE FILTRATE 16299 OZONIZED SESAME SEED OIL 16300 OZONIZED SUNFLOWER SEED OIL 16301 OZONIZED TURPENTINE 16302 P,ALPHA-DIMETHYLSTYRENE 16303 PABA 16304 PABA SH-PENTAPEPTIDE-9 16305 PACHYRHIZUS EROSUS ROOT EXTRACT 16306 PACHYRHIZUS EROSUS SEED EXTRACT 16307 PADINA PAVONICA EXTRACT 16308 PADINA PAVONICA THALLUS EXTRACT 16309 PAECILOMYCES JAPONICA MYCELIUM/ACORUS CALAMUS ROOT FERMENT EXTRACT FILTRATE 16310 PAECILOMYCES JAPONICA MYCELIUM/GINSENG ROOT FERMENT EXTRACT FILTRATE 16311 PAECILOMYCES JAPONICA MYCELIUM/POLYGONUM MULTIFLORUM ROOT FERMENT EXTRACT FILTRATE 16312 PAECILOMYCES JAPONICA/CARAGANA SINICA ROOT FERMENT EXTRACT FILTRATE 16313 PAECILOMYCES JAPONICA/CYNANCHUM WILFORDII ROOT FERMENT EXTRACT FILTRATE 16314 PAECILOMYCES JAPONICA/DEER ANTLER FERMENT EXTRACT FILTRATE 16315 PAECILOMYCES JAPONICA/GRAPE/CUCUMBER JUICE EXTRACT FERMENT FILTRATE 16316 PAECILOMYCES JAPONICA/MORUS ALBA LEAF FERMENT FILTRATE 16317 PAECILOMYCES JAPONICA/PANAX GINSENG ROOT FERMENT FILTRATE 16318 PAECILOMYCES JAPONICA/PANAX GINSENG ROOT/JUGLANS REGIA SEED/SOYBEAN SEED/PINUS KORAIENSIS SEED FERMENT EXTRACT FILTRATE 16319 PAECILOMYCES JAPONICA/RUMEX COREANUS ROOT FERMENT EXTRACT FILTRATE 16320 PAECILOMYCES JAPONICA/SAUSSUREA INVOLUCRATA FERMENT EXTRACT FILTRATE 16321 PAECILOMYCES JAPONICA/TRICHOSANTHES KIRILOWII ROOT FERMENT EXTRACT FILTRATE 16322 PAEDERIA FOETIDA EXTRACT 16323 PAEONIA ALBIFLORA FLOWER 16324 PAEONIA ALBIFLORA FLOWER EXTRACT 16325 PAEONIA ALBIFLORA ROOT EXTRACT 16326 PAEONIA ALBIFLORA ROOT POWDER 16327 PAEONIA LACTIFLORA BARK/SAP EXTRACT 16328 PAEONIA LACTIFLORA CALLUS CULTURE EXTRACT 16329 PAEONIA LACTIFLORA EXTRACT 16330 PAEONIA LACTIFLORA FLOWER EXTRACT 16331 PAEONIA LACTIFLORA FLOWER WATER 16332 PAEONIA LACTIFLORA LEAF CELL EXTRACT 16333 PAEONIA LACTIFLORA PHYTOPLACENTA EXTRACT 16334 PAEONIA LACTIFLORA ROOT 16335 PAEONIA LACTIFLORA ROOT EXTRACT 16336 PAEONIA LACTIFLORA ROOT POWDER 16337 PAEONIA LACTIFLORA ROOT WATER 16338 PAEONIA OFFICINALIS CALLUS EXTRACT 16339 PAEONIA OFFICINALIS FLOWER EXTRACT 16340 PAEONIA OFFICINALIS FLOWER POWDER 16341 PAEONIA OFFICINALIS ROOT EXTRACT 16342 PAEONIA ROCKII SEED OIL 16343 PAEONIA SUFFRUTICOSA BARK EXTRACT 16344 PAEONIA SUFFRUTICOSA BRANCH/FLOWER/LEAF EXTRACT 16345 PAEONIA SUFFRUTICOSA CALLUS EXTRACT 16346 PAEONIA SUFFRUTICOSA EXTRACT 16347 PAEONIA SUFFRUTICOSA FLOWER EXTRACT 16348 PAEONIA SUFFRUTICOSA FLOWER WATER 16349 PAEONIA SUFFRUTICOSA PHYTOPLACENTA EXTRACT 16350 PAEONIA SUFFRUTICOSA ROOT EXTRACT 16351 PAEONIA SUFFRUTICOSA ROOT WATER 16352 PAEONIA SUFFRUTICOSA SEED OIL 16353 PAEONOL 16354 PALAU WHITE CLAY 16355 PALAU WHITE CLAY EXTRACT 16356 PALLADIUM 16357 PALM ACID 16358 PALM ACID/ADIPIC ACID/PENTAERYTHRITOL CROSSPOLYMER 16359 PALM ALCOHOL 16360 PALM GLYCERIDE 16361 PALM GLYCERIDES 16362 PALM KERNEL ACID 16363 PALM KERNEL ALCOHOL 16364 PALM KERNEL GLYCERIDES 16365 PALM KERNEL OIL POLYGLYCERYL-4 ESTERS 16366 PALM KERNEL WAX 16367 PALM KERNEL/COCO GLUCOSIDE 16368 PALM KERNELAMIDE DEA 16369 PALM KERNELAMIDE MEA 16370 PALM KERNELAMIDE MIPA 16371 PALM KERNELAMIDOPROPYL BETAINE 16372 PALM OIL AMINOPROPANEDIOL AMIDES/ESTERS 16373 PALM OIL GLYCERETH-8 ESTERS 16374 PALM OIL OLEYL ESTERS 16375 PALM OIL PEG-8 ESTERS 16376 PALM OIL POLYGLYCERYL-3 ESTERS 16377 PALM OIL POLYGLYCERYL-4 ESTERS 16378 PALM OIL POLYGLYCERYL-5 ESTERS 16379 PALM OIL POLYGLYCERYL-6 ESTERS 16380 PALM/STEAR/BEHENAMIDOETHYL DIETHONIUM HYDROLYZED WHEAT PROTEIN 16381 PALMAMIDE DEA 16382 PALMAMIDE MEA 16383 PALMAMIDE MIPA 16384 PALMAMIDOPROPYL BETAINE 16385 PALMAMIDOPROPYL TRIMONIUM METHOSULFATE 16386 PALMAMINE 16387 PALMARIA PALMATA EXTRACT 16388 PALMARIA PALMATA POWDER 16389 PALMATINE 16390 PALMETH-2 16391 PALMETH-2 PHOSPHATE 16392 PALMIDOETHYL PALMOYLPROPYL DIMONIUM CHLORIDE 16393 PALMITAMIDE 16394 PALMITAMIDE DEA 16395 PALMITAMIDE MEA 16396 PALMITAMIDOBUTYL GUANIDINE ACETATE 16397 PALMITAMIDOHEXADECANEDIOL 16398 PALMITAMIDOPROPYL BETAINE 16399 PALMITAMIDOPROPYL DIETHYLAMINE 16400 PALMITAMIDOPROPYL DIMETHYLAMINE 16401 PALMITAMIDOPROPYL DIMETHYLAMINE LACTATE 16402 PALMITAMIDOPROPYL DIMETHYLAMINE PROPIONATE 16403 PALMITAMIDOPROPYLAMINE OXIDE 16404 PALMITAMIDOPROPYLTRIMONIUM CHLORIDE 16405 PALMITAMINE 16406 PALMITAMINE OXIDE 16407 PALMITIC ACID 16408 PALMITIC ACID/PENTAERYTHRITOL/STEARIC ACID/TEREPHTHALIC ACID COPOLYMER 16409 PALMITIC/STEARIC TRIGLYCERIDE 16410 PALMITOLEAMIDOPROPYL DIMETHYLAMINE LACTATE 16411 PALMITOLEAMIDOPROPYL DIMETHYLAMINE PROPIONATE 16412 PALMITOYL ALANINE 16413 PALMITOYL ARGININE 16414 PALMITOYL CAMELLIA SINENSIS EXTRACT 16415 PALMITOYL CARNITINE 16416 PALMITOYL CARNOSINE 16417 PALMITOYL COCOA SEED EXTRACT 16418 PALMITOYL COFFEE BEAN EXTRACT 16419 PALMITOYL COLLAGEN AMINO ACIDS 16420 PALMITOYL DECAPEPTIDE-21 16421 PALMITOYL DIPEPTIDE-10 16422 PALMITOYL DIPEPTIDE-13 16423 PALMITOYL DIPEPTIDE-17 16424 PALMITOYL DIPEPTIDE-18 16425 PALMITOYL DIPEPTIDE-28 D-SERINE DIPEPTIDE-7 PALMITAMIDE 16426 PALMITOYL DIPEPTIDE-5 DIAMINOBUTYROYL HYDROXYTHREONINE 16427 PALMITOYL DIPEPTIDE-5 DIAMINOHYDROXYBUTYRATE 16428 PALMITOYL DIPEPTIDE-7 16429 PALMITOYL DIPEPTIDE-7 MALTOSIDE TRIPEPTIDE-69 16430 PALMITOYL ETHYLTRIMONIUM METHOSULFATE 16431 PALMITOYL GLUTAMIC ACID 16432 PALMITOYL GLYCINE 16433 PALMITOYL GLYCITEIN 16434 PALMITOYL GOLD OF PLEASURE AMINO ACIDS 16435 PALMITOYL GRAPE SEED EXTRACT 16436 PALMITOYL GRAPEVINE SHOOT EXTRACT 16437 PALMITOYL HEPTAPEPTIDE-18 16438 PALMITOYL HEPTAPEPTIDE-27 16439 PALMITOYL HEPTAPEPTIDE-5 16440 PALMITOYL HEXAPEPTIDE-12 16441 PALMITOYL HEXAPEPTIDE-14 16442 PALMITOYL HEXAPEPTIDE-15 16443 PALMITOYL HEXAPEPTIDE-19 16444 PALMITOYL HEXAPEPTIDE-26 16445 PALMITOYL HEXAPEPTIDE-27 ACETATE 16446 PALMITOYL HEXAPEPTIDE-32 16447 PALMITOYL HEXAPEPTIDE-36 16448 PALMITOYL HEXAPEPTIDE-52 16449 PALMITOYL HEXAPEPTIDE-56 16450 PALMITOYL HEXAPEPTIDE-61 16451 PALMITOYL HISTIDYL D-PHENYLALANYL ARGININE 16452 PALMITOYL HYALURONATE 16453 PALMITOYL HYDROLYZED COLLAGEN 16454 PALMITOYL HYDROLYZED MILK PROTEIN 16455 PALMITOYL HYDROLYZED WHEAT PROTEIN 16456 PALMITOYL HYDROXYPROPYLCELLULOSE 16457 PALMITOYL HYDROXYPROPYLTRIMONIUM AMYLOPECTIN/GLYCERIN CROSSPOLYMER 16458 PALMITOYL INULIN 16459 PALMITOYL ISOLEUCINE 16460 PALMITOYL KERATIN AMINO ACIDS 16461 PALMITOYL LYSYL AMINOVALEROYL LYSINE 16462 PALMITOYL LYSYL S-MU-CONOTOXIN CNIIIC AMIDE ACETATE 16463 PALMITOYL LYSYL S-SNAIL OLIGOPEPTIDE-1 AMIDE ACETATE 16464 PALMITOYL MARE MILK 16465 PALMITOYL METHOXYTRYPTAMINE 16466 PALMITOYL MILLET AMINO ACIDS 16467 PALMITOYL MYRISTYL SERINATE 16468 PALMITOYL NONAPEPTIDE-6 16469 PALMITOYL OAT AMINO ACIDS 16470 PALMITOYL OCTAPEPTIDE-24 16471 PALMITOYL OCTAPEPTIDE-26 16472 PALMITOYL OCTAPEPTIDE-27 AMIDE 16473 PALMITOYL OLIGOPEPTIDE 16474 PALMITOYL OLIGOPEPTIDE-135 16475 PALMITOYL OLIGOPEPTIDE-70 16476 PALMITOYL OLIGOPEPTIDE-78 16477 PALMITOYL OLIVE LEAF EXTRACT 16478 PALMITOYL PALMITAMIDE MEA 16479 PALMITOYL PEA AMINO ACIDS 16480 PALMITOYL PENTAPEPTIDE-4 16481 PALMITOYL PENTAPEPTIDE-5 16482 PALMITOYL PG-TRIMONIUM CHLORIDE 16483 PALMITOYL PINE BARK EXTRACT 16484 PALMITOYL POTENTILLA ERECTA ROOT EXTRACT 16485 PALMITOYL PROLINE 16486 PALMITOYL QUINOA AMINO ACIDS 16487 PALMITOYL RHEUM RHAPONTICUM ROOT EXTRACT 16488 PALMITOYL SERINE/SILK AMINO ACIDS METHYL ESTERS 16489 PALMITOYL SH-OCTAPEPTIDE-24 AMIDE 16490 PALMITOYL SH-OLIGOPEPTIDE-79 16491 PALMITOYL SH-PENTAPEPTIDE-4 16492 PALMITOYL SH-POLYPEPTIDE-109 CHOLESTEROL 16493 PALMITOYL SH-TETRAPEPTIDE-2 AMIDE 16494 PALMITOYL SH-TRIPEPTIDE-1 AMIDE 16495 PALMITOYL SH-TRIPEPTIDE-2 AMIDE 16496 PALMITOYL SH-TRIPEPTIDE-3 AMIDE 16497 PALMITOYL SH-TRIPEPTIDE-4 AMIDE 16498 PALMITOYL SH-TRIPEPTIDE-5 NORISOLEUCYL SH-NONAPEPTIDE-1 16499 PALMITOYL SILK AMINO ACIDS 16500 PALMITOYL TETRAPEPTIDE-10 16501 PALMITOYL TETRAPEPTIDE-12 16502 PALMITOYL TETRAPEPTIDE-20 16503 PALMITOYL TETRAPEPTIDE-20 AMIDE 16504 PALMITOYL TETRAPEPTIDE-50 16505 PALMITOYL TETRAPEPTIDE-7 16506 PALMITOYL TRIPEPTIDE-1 16507 PALMITOYL TRIPEPTIDE-1 ACETATE 16508 PALMITOYL TRIPEPTIDE-1 16509 PALMITOYL TRIPEPTIDE-28 16510 PALMITOYL TRIPEPTIDE-29 16511 PALMITOYL TRIPEPTIDE-31 16512 PALMITOYL TRIPEPTIDE-36 16513 PALMITOYL TRIPEPTIDE-37 16514 PALMITOYL TRIPEPTIDE-38 16515 PALMITOYL TRIPEPTIDE-4 16516 PALMITOYL TRIPEPTIDE-40 16517 PALMITOYL TRIPEPTIDE-42 16518 PALMITOYL TRIPEPTIDE-5 16519 PALMITOYL TRIPEPTIDE-5 AMIDOPROPYL ASCORBYL PHOSPHATE HCL 16520 PALMITOYL TRIPEPTIDE-52 AMIDE 16521 PALMITOYL TRIPEPTIDE-53 AMIDE 16522 PALMITOYL TRIPEPTIDE-54 AMIDE 16523 PALMITOYL TRIPEPTIDE-56 16524 PALMITOYL TRIPEPTIDE-7 HCL 16525 PALMITOYL TRIPEPTIDE-8 16526 PALMITOYL TRYPTAMINE 16527 PALMITOYLOXYCAPROYL PALMITOYLOXYCAPRAMIDE MEA 16528 P-AMINOPHENOL 16529 P-AMINOPHENOL HCL 16530 P-AMINOPHENOL SULFATE 16531 PANAX GINSENG ADVENTITIOUS ROOT CELL 16532 PANAX GINSENG ADVENTITIOUS ROOT CULTURE OIL 16533 PANAX GINSENG BERRY EXTRACT 16534 PANAX GINSENG BUD EXTRACT 16535 PANAX GINSENG CALLUS CULTURE CONDITIONED MEDIA 16536 PANAX GINSENG CALLUS CULTURE EXTRACT 16537 PANAX GINSENG CALLUS EXTRACT 16538 PANAX GINSENG CELL CULTURE EXTRACT 16539 PANAX GINSENG EXTRACT 16540 PANAX GINSENG FLOWER EXTRACT 16541 PANAX GINSENG FLOWER/LEAF/STEM EXTRACT 16542 PANAX GINSENG HAIRY ROOT EXTRACT 16543 PANAX GINSENG LEAF CELL EXTRACT 16544 PANAX GINSENG LEAF/ROOT/STEM EXTRACT 16545 PANAX GINSENG LEAF/STEM EXTRACT 16546 PANAX GINSENG LEAF/STEM POWDER 16547 PANAX GINSENG MERISTEM CELL 16548 PANAX GINSENG MERISTEM CELL CULTURE 16549 PANAX GINSENG MERISTEM CELL CULTURE CONDITIONED MEDIA 16550 PANAX GINSENG MERISTEM CELL CULTURE CONDITIONED MEDIA EXTRACT 16551 PANAX GINSENG MERISTEM CELL EXTRACT 16552 PANAX GINSENG ROOT 16553 PANAX GINSENG ROOT CULTURE CONDITIONED MEDIA 16554 PANAX GINSENG ROOT EXTRACT 16555 PANAX GINSENG ROOT OIL 16556 PANAX GINSENG ROOT POWDER 16557 PANAX GINSENG ROOT PROTOPLASTS 16558 PANAX GINSENG ROOT WATER 16559 PANAX GINSENG ROOT/LIRIOPE MUSCARI EXTRACT 16560 PANAX GINSENG ROOT/PORIA COCOS/OPHIOPOGON JAPONICUS ROOT/CORNUS OFFICINALIS FRUIT/REHMANNIA CHINENSIS ROOT/DIOSCOREA BATATAS ROOT/GLYCYRRHIZA GLABRA ROOT EXTRACT 16561 PANAX GINSENG ROOT/ROYAL JELLY EXTRACT 16562 PANAX GINSENG ROOT/VELVET EXTRACT 16563 PANAX GINSENG SEED EXTRACT 16564 PANAX GINSENG SEED OIL 16565 PANAX GINSENG SEED POWDER 16566 PANAX GINSENG SPROUT EXTRACT 16567 PANAX JAPONICUS ROOT EXTRACT 16568 PANAX NOTOGINSENG BARK EXTRACT 16569 PANAX NOTOGINSENG EXTRACT 16570 PANAX NOTOGINSENG LEAF/STEM EXTRACT 16571 PANAX NOTOGINSENG ROOT EXTRACT 16572 PANAX NOTOGINSENG ROOT POWDER 16573 PANAX QUINQUEFOLIUS EXTRACT 16574 PANAX QUINQUEFOLIUS ROOT EXTRACT 16575 PANCRATIUM MARITIMUM EXTRACT 16576 PANCREATIN 16577 PANDANUS AMARYLLIFOLIUS LEAF EXTRACT 16578 PANDANUS CONOIDEUS FRUIT OIL 16579 PANDANUS ODORATISSIMUS BRACT EXTRACT 16580 PANDANUS ODORATISSIMUS OIL 16581 PANDANUS ODORATISSIMUS SEED EXTRACT 16582 PANDANUS ODORATISSIMUS STAMEN EXTRACT 16583 PANDANUS TECTORIUS FRUIT EXTRACT 16584 PANDURATIN A 16585 PANGIUM EDULE KERNEL OIL 16586 PANICUM MILIACEUM EXTRACT 16587 PANICUM MILIACEUM SEED EXTRACT 16588 PANICUM MILIACEUM SEED FLOUR 16589 PANICUM MILIACEUM SEED OIL 16590 PANICUM MILIACEUM SPROUT EXTRACT 16591 P-ANISIC ACID 16592 P-ANISONITRILE 16593 P-ANISYL ACETATE 16594 P-ANISYL BUTYRATE 16595 P-ANISYL FORMATE 16596 P-ANISYL ISOBUTYRATE 16597 P-ANISYL METHYL KETONE 16598 P-ANISYL PHENYLACETATE 16599 P-ANISYL PROPIONATE 16600 PANTETHEINE SULFONATE 16601 PANTETHINE 16602 PANTHENOL 16603 PANTHENYL ETHYL ETHER 16604 PANTHENYL ETHYL ETHER ACETATE 16605 PANTHENYL ETHYL ETHER BENZOATE 16606 PANTHENYL HYDROXYPROPYL STEARDIMONIUM CHLORIDE 16607 PANTHENYL TRIACETATE 16608 PANTOEA AGGLOMERANS EXTRACT 16609 PANTOEA AGGLOMERANS FERMENT LYSATE EXTRACT 16610 PANTOEA AGGLOMERANS/WHEAT FLOUR FERMENT EXTRACT 16611 PANTOEA VAGANS FERMENT FILTRATE EXTRACT 16612 PANTOEA VAGANS/APPLE JUICE/PRUNUS MUME FRUIT FERMENT EXTRACT FILTRATE 16613 PANTOEA/RICE BRAN FERMENT EXTRACT FILTRATE 16614 PANTOLACTONE 16615 PANTOTHENAMIDE MEA 16616 PANTOTHENIC ACID 16617 PANTOTHENIC ACID/YEAST POLYPEPTIDE 16618 PANTOTHENOYL DIPEPTIDE-13 16619 PAPAIN 16620 PAPAIN BETA-GLUCAN 16621 PAPAVER ORIENTALE SEED OIL 16622 PAPAVER RADICATUM CALLUS EXTRACT 16623 PAPAVER RHOEAS CALLUS EXTRACT 16624 PAPAVER RHOEAS EXTRACT 16625 PAPAVER RHOEAS FLOWER EXTRACT 16626 PAPAVER RHOEAS FLOWER POWDER 16627 PAPAVER RHOEAS FLOWER WATER 16628 PAPAVER RHOEAS PETAL EXTRACT 16629 PAPAVER RHOEAS SEED 16630 PAPAVER RHOEAS SEED EXTRACT 16631 PAPAVER SOMNIFERUM SEED 16632 PAPAVER SOMNIFERUM SEED EXTRACT 16633 PAPAVER SOMNIFERUM SEED OIL 16634 PAPENFUSSIELLA KUROMO EXTRACT 16635 PAPHIOPEDILUM MAUDIAE FLOWER EXTRACT 16636 PARACHLORELLA BEIJERINCKII EXOPOLYSACCHARIDES 16637 PARACHLORELLA BEIJERINCKII EXTRACT 16638 PARACHLORELLA KESSLERI EXOPOLYSACCHARIDES 16639 PARACHLORELLA KESSLERI EXTRACT 16640 PARAFFIN 16641 PARAFFINUM LIQUIDUM 16642 PARALLELOSTROMBIDIUM SICULUM EXTRACT 16643 PARAXANTHINE 16644 PARFUM 16645 PARIETARIA OFFICINALIS EXTRACT 16646 PARINARI CURATELLIFOLIA OIL PEG-8 ESTERS 16647 PARINARI CURATELLIFOLIA OIL POLYGLYCERYL-6 ESTERS 16648 PARINARI CURATELLIFOLIA SEED OIL 16649 PARIS VERTICILLATA LEAF EXTRACT 16650 PARKIA BIGLOBOSA OLIGOSACCHARIDES 16651 PARONYCHIA ARGENTEA LEAF EXTRACT 16652 PARTHENIUM ARGENTATUM BARK EXTRACT 16653 PASCOPYRON SMITHII EXTRACT 16654 PASSIFLORA ALATA CALLUS EXTRACT 16655 PASSIFLORA ALATA FRUIT EXTRACT 16656 PASSIFLORA ALATA LEAF EXTRACT 16657 PASSIFLORA CAERULEA FLOWER EXTRACT 16658 PASSIFLORA CINCINATTA SEED OIL 16659 PASSIFLORA COCCINEA CALLUS EXTRACT 16660 PASSIFLORA EDULIS CALLUS CULTURE CONDITIONED MEDIA 16661 PASSIFLORA EDULIS FLOWER EXTRACT 16662 PASSIFLORA EDULIS FRUIT 16663 PASSIFLORA EDULIS FRUIT EXTRACT 16664 PASSIFLORA EDULIS FRUIT JUICE 16665 PASSIFLORA EDULIS FRUIT WATER 16666 PASSIFLORA EDULIS MERISTEM CELL EXTRACT 16667 PASSIFLORA EDULIS PEEL EXTRACT 16668 PASSIFLORA EDULIS SEED ACID 16669 PASSIFLORA EDULIS SEED EXTRACT 16670 PASSIFLORA EDULIS SEED OIL 16671 PASSIFLORA EDULIS SEED OIL/PALM OIL AMINOPROPANEDIOL ESTERS 16672 PASSIFLORA EDULIS SEED OIL/PALM OIL/AMINOPROPANEDIOL ESTERS ACETATE ETHYLDIMONIUM CHLORIDE 16673 PASSIFLORA EDULIS SEED OILS PEG-8 ESTERS 16674 PASSIFLORA EDULIS SEED POWDER 16675 PASSIFLORA GARCKEI MERISTEM CELL CULTURE 16676 PASSIFLORA INCARNATA EXTRACT 16677 PASSIFLORA INCARNATA FLOWER EXTRACT 16678 PASSIFLORA INCARNATA FRUIT EXTRACT 16679 PASSIFLORA INCARNATA SEED OIL 16680 PASSIFLORA INCARNATA SEED POWDER 16681 PASSIFLORA INCARNATA WATER 16682 PASSIFLORA LAURIFOLIA FLOWER EXTRACT 16683 PASSIFLORA LAURIFOLIA FRUIT EXTRACT 16684 PASSIFLORA QUADRANGULARIS FLOWER EXTRACT 16685 PASSIFLORA QUADRANGULARIS FRUIT 16686 PASSIFLORA QUADRANGULARIS FRUIT EXTRACT 16687 PASSIFLORA QUADRANGULARIS FRUIT JUICE 16688 PASSIFLORA QUADRANGULARIS HULL EXTRACT 16689 PASTINACA SATIVA ROOT EXTRACT 16690 PASTINACA SATIVA ROOT JUICE 16691 PATRINIA VILLOSA EXTRACT 16692 PAULLINIA CUPANA FRUIT EXTRACT 16693 PAULLINIA CUPANA FRUIT POWDER 16694 PAULLINIA CUPANA SEED EXTRACT 16695 PAULLINIA CUPANA SEED POWDER 16696 PAULLINIA CUPANA SEED WATER 16697 PAULOWNIA IMPERIALIS BARK/FLOWER/LEAF EXTRACT 16698 PAULOWNIA TOMENTOSA LEAF EXTRACT 16699 PAULOWNIA TOMENTOSA WOOD EXTRACT 16700 PAVLOVA LUTHERI EXTRACT 16701 PAVONIA ODORATA ROOT POWDER 16702 PCA 16703 PCA DIMETHICONE 16704 PCA DIMETHICONE/BIS-VINYLDIMETHICONE CROSSPOLYMER 16705 PCA ETHYL COCOYL ARGINATE 16706 PCA GLYCERYL OLEATE 16707 P-CHLORO-M-CRESOL 16708 P-CHLOROPHENOL 16709 P-CRESOL 16710 P-CRESYL 3-METHYLCROTONATE 16711 P-CRESYL 3-OXO-3-PHENYLPROPIONATE 16712 P-CRESYL BENZOATE 16713 P-CRESYL ISOBUTYRATE 16714 P-CRESYL ISOVALERATE 16715 P-CRESYL METHYLETHER 16716 P-CRESYL OCTANOATE 16717 P-CRESYL PROPIONATE 16718 P-CRESYL SALICYLATE 16719 P-CRESYLOXYACETALDEHYDE DIMETHYL ACETAL 16720 P-CYMENE 16721 PEA PALMITATE 16722 PEACH KERNEL OIL GLYCERETH-8 ESTERS 16723 PEANUT ACID 16724 PEANUT GLYCERIDES 16725 PEANUT OIL PEG-6 ESTERS 16726 PEANUTAMIDE MEA 16727 PEANUTAMIDE MIPA 16728 PEARL EXTRACT 16729 PEARL POWDER 16730 PEAT 16731 PEAT EXTRACT 16732 PEAT MOSS EXTRACT 16733 PEAT WATER 16734 PECTIN 16735 PECTOLINARIN 16736 PEDIOCOCCUS FERMENT EXTRACT 16737 PEDIOCOCCUS FERMENT FILTRATE 16738 PEDIOCOCCUS/DIOSPYROS KAKI FRUIT FERMENT FILTRATE 16739 PEDIOCOCCUS/GYNOSTEMMA PENTAPHYLLUM FERMENT FILTRATE 16740 PEDIOCOCCUS/PANAX GINSENG ADVENTITIOUS ROOT EXTRACT FERMENT EXTRACT 16741 PEG OLEATE 16742 PEG/POLY(1,2-BUTANEDIOL)-52/32 DIMETHYL ETHER 16743 PEG/PPG/BUTYLENE/DIMETHICONE COPOLYMER 16744 PEG/PPG/POLYBUTYLENE GLYCOL-8/5/3 GLYCERIN 16745 PEG/PPG-1/2 COPOLYMER 16746 PEG/PPG-1/25 DIETHYLMONIUM CHLORIDE 16747 PEG/PPG-10/2 COPOLYMER 16748 PEG/PPG-10/2 DIMETHICONE 16749 PEG/PPG-10/2 DIRICINOLEATE 16750 PEG/PPG-10/2 PROPYLHEPTYL ETHER 16751 PEG/PPG-10/2 RICINOLEATE 16752 PEG/PPG-10/2 TRISILOXANE 16753 PEG/PPG-10/3 OLEYL ETHER DIMETHICONE 16754 PEG/PPG-10/30 COPOLYMER 16755 PEG/PPG-10/65 COPOLYMER 16756 PEG/PPG-10/70 COPOLYMER 16757 PEG/PPG-100/70 TOCOPHERYL ETHER 16758 PEG/PPG-116/66 COPOLYMER 16759 PEG/PPG-12/16 DIMETHICONE 16760 PEG/PPG-12/18 DIMETHICONE 16761 PEG/PPG-12/35 COPOLYMER 16762 PEG/PPG-120/10 TRIMETHYLOLPROPANE TRIOLEATE 16763 PEG/PPG-125/30 COPOLYMER 16764 PEG/PPG-14/2 PROPYLHEPTYL ETHER 16765 PEG/PPG-14/4 DIMETHICONE 16766 PEG/PPG-14/7 DIMETHYL ETHER 16767 PEG/PPG-15/15 ACETATE 16768 PEG/PPG-15/15 ACETATE DIMETHICONE 16769 PEG/PPG-15/15 ALLYL ETHER ACETATE 16770 PEG/PPG-15/15 DIMETHICONE 16771 PEG/PPG-15/5 DIMETHICONE 16772 PEG/PPG-150/30 COPOLYMER 16773 PEG/PPG-150/35 COPOLYMER 16774 PEG/PPG-16/17 COPOLYMER 16775 PEG/PPG-16/2 DIMETHICONE 16776 PEG/PPG-16/8 DIMETHICONE 16777 PEG/PPG-160/30 COPOLYMER 16778 PEG/PPG-160/31 COPOLYMER 16779 PEG/PPG-17/18 DIMETHICONE 16780 PEG/PPG-17/4 DIMETHYL ETHER 16781 PEG/PPG-17/6 COPOLYMER 16782 PEG/PPG-18/12 DIMETHICONE 16783 PEG/PPG-18/18 DIMETHICONE 16784 PEG/PPG-18/18 ISOSTEARATE 16785 PEG/PPG-18/18 LAURATE 16786 PEG/PPG-18/4 COPOLYMER 16787 PEG/PPG-18/6 DIMETHICONE 16788 PEG/PPG-19/19 DIMETHICONE 16789 PEG/PPG-19/21 COPOLYMER 16790 PEG/PPG-190/60 COPOLYMER 16791 PEG/PPG-2/5 TOCOPHERYL ETHER 16792 PEG/PPG-20/15 DIMETHICONE 16793 PEG/PPG-20/20 COPOLYMER 16794 PEG/PPG-20/20 DIMETHICONE 16795 PEG/PPG-20/20 PHENYLISOPROPYL CAPRYLYL DIMETHICONE 16796 PEG/PPG-20/22 BUTYL ETHER DIMETHICONE 16797 PEG/PPG-20/22 METHYL ETHER DIMETHICONE 16798 PEG/PPG-20/23 DIMETHICONE 16799 PEG/PPG-20/29 DIMETHICONE 16800 PEG/PPG-20/6 DIMETHICONE 16801 PEG/PPG-20/60 COPOLYMER 16802 PEG/PPG-20/65 COPOLYMER 16803 PEG/PPG-20/9 COPOLYMER 16804 PEG/PPG-200/40 COPOLYMER 16805 PEG/PPG-200/70 COPOLYMER 16806 PEG/PPG-2000/200 COPOLYMER 16807 PEG/PPG-22/22 BUTYL ETHER DIMETHICONE 16808 PEG/PPG-22/23 DIMETHICONE 16809 PEG/PPG-22/24 DIMETHICONE 16810 PEG/PPG-22/25 COPOLYMER 16811 PEG/PPG-22/40 DIMETHYL ETHER 16812 PEG/PPG-23/17 COPOLYMER 16813 PEG/PPG-23/23 BUTYL ETHER DIMETHICONE 16814 PEG/PPG-23/50 COPOLYMER 16815 PEG/PPG-23/6 DIMETHICONE 16816 PEG/PPG-24/18 BUTYL ETHER DIMETHICONE 16817 PEG/PPG-24/24 METHYL ETHER GLYCIDOXY DIMETHICONE 16818 PEG/PPG-240/60 COPOLYMER 16819 PEG/PPG-25/25 DIMETHICONE 16820 PEG/PPG-25/25 DIMETHICONE/ACRYLATES COPOLYMER 16821 PEG/PPG-25/30 COPOLYMER 16822 PEG/PPG-26/31 COPOLYMER 16823 PEG/PPG-27/14 DIMETHYL ETHER 16824 PEG/PPG-27/27 DIMETHICONE 16825 PEG/PPG-27/9 BUTYL ETHER DIMETHICONE 16826 PEG/PPG-28/21 ACETATE DIMETHICONE 16827 PEG/PPG-28/30 COPOLYMER 16828 PEG/PPG-3/10 DIMETHICONE 16829 PEG/PPG-3/17 COPOLYMER 16830 PEG/PPG-3/6 DIMETHYL ETHER 16831 PEG/PPG-30/10 DIMETHICONE 16832 PEG/PPG-30/10 MALEIMIDE/STYRENE COPOLYMER 16833 PEG/PPG-30/10 TOCOPHERYL ETHER 16834 PEG/PPG-30/160 COPOLYMER 16835 PEG/PPG-30/33 COPOLYMER 16836 PEG/PPG-30/35 COPOLYMER 16837 PEG/PPG-30/55 COPOLYMER 16838 PEG/PPG-300/55 COPOLYMER 16839 PEG/PPG-30-35 COPOLYMER 16840 PEG/PPG-32/3 COPOLYMER 16841 PEG/PPG-32/3 DIRICINOLEATE 16842 PEG/PPG-32/3 RICINOLEATE 16843 PEG/PPG-32/8 TETRAMETHYL ETHER PENTAERYTHRITOL 16844 PEG/PPG-35/40 COPOLYMER 16845 PEG/PPG-35/40 DIMETHYL ETHER 16846 PEG/PPG-35/9 COPOLYMER 16847 PEG/PPG-36/41 DIMETHYL ETHER 16848 PEG/PPG-38/8 COPOLYMER 16849 PEG/PPG-4/12 DIMETHICONE 16850 PEG/PPG-4/2 COPOLYMER 16851 PEG/PPG-4/2 PROPYLHEPTYL ETHER 16852 PEG/PPG-40/2 PROPYLHEPTYL ETHER 16853 PEG/PPG-450/50 TRIMETHYLOLPROPANE LAURYL ETHER 16854 PEG/PPG-5/10 TOCOPHERYL ETHER 16855 PEG/PPG-5/2 METHACRYLATE/METHACRYLIC ACID CROSSPOLYMER 16856 PEG/PPG-5/2 PROPYLHEPTYL ETHER 16857 PEG/PPG-5/20 TOCOPHERYL ETHER 16858 PEG/PPG-5/3 TRISILOXANE 16859 PEG/PPG-5/30 COPOLYMER 16860 PEG/PPG-5/30 TOCOPHERYL ETHER 16861 PEG/PPG-5/35 COPOLYMER 16862 PEG/PPG-50/20 TOCOPHERYL ETHER 16863 PEG/PPG-50/40 COPOLYMER 16864 PEG/PPG-50/40 DIMETHYL ETHER 16865 PEG/PPG-52/32 DIMETHYL ETHER 16866 PEG/PPG-55/28 DIMETHYL ETHER 16867 PEG/PPG-6/11 DIMETHICONE 16868 PEG/PPG-6/2 COPOLYMER 16869 PEG/PPG-6/2 GLYCERYL COCOATE 16870 PEG/PPG-6/2 PROPYLHEPTYL ETHER 16871 PEG/PPG-6/4 DIMETHICONE 16872 PEG/PPG-60/11 GLYCERIN 16873 PEG/PPG-7/12 DIMETHYL ETHER 16874 PEG/PPG-7/50 COPOLYMER 16875 PEG/PPG-70/30 TOCOPHERYL ETHER 16876 PEG/PPG-75/25 CARBONIC ACID COPOLYMER 16877 PEG/PPG-8/14 DIMETHICONE 16878 PEG/PPG-8/17 COPOLYMER 16879 PEG/PPG-8/2 PROPYLHEPTYL ETHER 16880 PEG/PPG-8/26 DIMETHICONE 16881 PEG/PPG-8/3 DIISOSTEARATE 16882 PEG/PPG-8/3 LAURATE 16883 PEG/PPG-8/55 COPOLYMER 16884 PEG/PPG-9/2 DIMETHYL ETHER 16885 PEG-1 LAURYL GLYCOL 16886 PEG-10 16887 PEG-10 ACRYLATE DIPENTAERYTHRITYL PENTAACRYLATE/HDI CROSSPOLYMER 16888 PEG-10 ACRYLATE/PERFLUOROHEXYLETHYL ACRYLATE COPOLYMER 16889 PEG-10 AVOCADO OIL GLYCERYL ESTERS 16890 PEG-10 BUTYLENE GLYCOL ISOSTEARATE 16891 PEG-10 CASTOR OIL 16892 PEG-10 COCAMINE 16893 PEG-10 COCOATE 16894 PEG-10 COCO-BENZONIUM CHLORIDE 16895 PEG-10 DIMETHICONE 16896 PEG-10 DIMETHICONE CROSSPOLYMER 16897 PEG-10 DIMETHICONE/VINYL DIMETHICONE CROSSPOLYMER 16898 PEG-10 DIOLEATE 16899 PEG-10 GLYCERYL DIISOSTEARATE 16900 PEG-10 GLYCERYL ISOSTEARATE 16901 PEG-10 GLYCERYL OLEATE 16902 PEG-10 GLYCERYL STEARATE 16903 PEG-10 GLYCERYL TRIISOSTEARATE 16904 PEG-10 GLYCERYL TRIOLEATE 16905 PEG-10 GLYCERYL TRISTEARATE 16906 PEG-10 HYDROGENATED CASTOR OIL 16907 PEG-10 HYDROGENATED CASTOR OIL ISOSTEARATE 16908 PEG-10 HYDROGENATED CASTOR OIL TRIISOSTEARATE 16909 PEG-10 HYDROGENATED LANOLIN 16910 PEG-10 HYDROGENATED TALLOW AMINE 16911 PEG-10 ISOLAURYL THIOETHER 16912 PEG-10 ISOSTEARATE 16913 PEG-10 LANOLATE 16914 PEG-10 LANOLIN 16915 PEG-10 LAURATE 16916 PEG-10 METHYL ETHER DIMETHICONE 16917 PEG-10 NONAFLUOROHEXYL DIMETHICONE COPOLYMER 16918 PEG-10 OLEAMINE 16919 PEG-10 OLEATE 16920 PEG-10 OLIVE GLYCERIDES 16921 PEG-10 PHYTOSTEROL 16922 PEG-10 POLYDIMETHYLSILOXYETHYL DIMETHICONE/BIS-VINYL DIMETHICONE CROSSPOLYMER 16923 PEG-10 POLYGLYCERYL-2 LAURATE 16924 PEG-10 PROPYLENE GLYCOL 16925 PEG-10 RAPESEED STEROL 16926 PEG-10 SORBITAN LAURATE 16927 PEG-10 SOY STEROL 16928 PEG-10 SOYAMINE 16929 PEG-10 STEARAMIDE 16930 PEG-10 STEARAMINE 16931 PEG-10 STEARATE 16932 PEG-10 STEARYL BENZONIUM CHLORIDE 16933 PEG-10 SUNFLOWER GLYCERIDES 16934 PEG-10 TALLATE 16935 PEG-10 TALLOW AMINOPROPYLAMINE 16936 PEG-10 TRIFLUOROPROPYL DIMETHICONE COPOLYMER 16937 PEG-10 TRIS-PHENYLETHYL PHENOL 16938 PEG-10 TSUBAKIATE GLYCERIDES 16939 PEG-10/LAURYL DIMETHICONE CROSSPOLYMER 16940 PEG-100 16941 PEG-100 CASTOR OIL 16942 PEG-100 HYDROGENATED CASTOR OIL 16943 PEG-100 LANOLIN 16944 PEG-100 STEARATE 16945 PEG-100/IPDI COPOLYMER 16946 PEG-105 BEHENYL PROPYLENEDIAMINE 16947 PEG-11 AVOCADO GLYCERIDES 16948 PEG-11 BABASSU GLYCERIDES 16949 PEG-11 CASTOR OIL 16950 PEG-11 COCAMIDE 16951 PEG-11 COCOA BUTTER GLYCERIDES 16952 PEG-11 LAURAMIDE 16953 PEG-11 METHYL ETHER DIMETHICONE 16954 PEG-11 OLEATE 16955 PEG-11 TALLOW AMINE 16956 PEG-114 POLYLACTIC ACID 16957 PEG-115M 16958 PEG-1182 METHYL ESTER SERICIN 16959 PEG-12 16960 PEG-12 ALLYL ETHER 16961 PEG-12 BEESWAX 16962 PEG-12 CARNAUBA 16963 PEG-12 COCAMINE 16964 PEG-12 DIISOSTEARATE 16965 PEG-12 DILAURATE 16966 PEG-12 DIMETHICONE 16967 PEG-12 DIMETHICONE CROSSPOLYMER 16968 PEG-12 DIMETHICONE/BIS-ISOBUTYL PPG-20 CROSSPOLYMER 16969 PEG-12 DIMETHICONE/PPG-20 CROSSPOLYMER 16970 PEG-12 DIOLEATE 16971 PEG-12 DISTEARATE 16972 PEG-12 DITALLATE 16973 PEG-12 GLYCERYL DIMYRISTATE 16974 PEG-12 GLYCERYL DIOLEATE 16975 PEG-12 GLYCERYL DISTEARATE 16976 PEG-12 GLYCERYL LAURATE 16977 PEG-12 GLYCERYL LINOLEATE 16978 PEG-12 ISOSTEARATE 16979 PEG-12 LANOLATE 16980 PEG-12 LAURATE 16981 PEG-12 METHYL ETHER LAUROXY PEG-5 AMIDOPROPYL DIMETHICONE 16982 PEG-12 OLEATE 16983 PEG-12 PALM KERNEL GLYCERIDES 16984 PEG-12 PALMITAMINE 16985 PEG-12 SORBITAN TRIOLEATE 16986 PEG-12 STEARATE 16987 PEG-12 TALLATE 16988 PEG-12/POLY(1,2-BUTANEDIOL)-12 METHOXY ISOPROPYL ETHER 16989 PEG-120 DISTEARATE 16990 PEG-120 GLYCERYL STEARATE 16991 PEG-120 METHYL GLUCOSE DIOLEATE 16992 PEG-120 METHYL GLUCOSE TRIISOSTEARATE 16993 PEG-120 METHYL GLUCOSE TRIOLEATE 16994 PEG-120 PROPYLENE GLYCOL STEARATE 16995 PEG-120 STEARATE 16996 PEG-13 DIPHENYLOL PROPANE 16997 PEG-13 ETHYLHEXANOATE 16998 PEG-13 HYDROGENATED TALLOW AMIDE 16999 PEG-13 MINK GLYCERIDES 17000 PEG-13 SUNFLOWER GLYCERIDES 17001 PEG-130 GLYCERYL TALLOWATE 17002 PEG-135 17003 PEG-135/VA/VINYL CAPROLACTAM COPOLYMER 17004 PEG-136 POLYVINYL ALCOHOL 17005 PEG-14 17006 PEG-14 AVOCADO GLYCERIDES 17007 PEG-14 DIMETHICONE 17008 PEG-14 LAURATE 17009 PEG-14 OLEATE 17010 PEG-14 STEARATE 17011 PEG-14 TALLATE 17012 PEG-140 GLYCERYL TRISTEARATE 17013 PEG-14M 17014 PEG-15 BUTANEDIOL 17015 PEG-15 BUTYLENE GLYCOL DIISOSTEARATE 17016 PEG-15 CASTOR OIL 17017 PEG-15 COCAMINE 17018 PEG-15 COCAMINE OLEATE/PHOSPHATE 17019 PEG-15 COCOATE 17020 PEG-15 COCOMONIUM CHLORIDE 17021 PEG-15 COCOMONIUM METHOSULFATE 17022 PEG-15 COCOPOLYAMINE 17023 PEG-15 DEDM HYDANTOIN 17024 PEG-15 DEDM HYDANTOIN STEARATE 17025 PEG-15 GLYCERYL DIISOSTEARATE 17026 PEG-15 GLYCERYL ISOSTEARATE 17027 PEG-15 GLYCERYL LAURATE 17028 PEG-15 GLYCERYL OLEATE 17029 PEG-15 GLYCERYL RICINOLEATE 17030 PEG-15 GLYCERYL STEARATE 17031 PEG-15 GLYCERYL TRIISOSTEARATE 17032 PEG-15 GLYCERYL TRIOLEATE 17033 PEG-15 GLYCERYL TRISTEARATE 17034 PEG-15 HYDROGENATED CASTOR OIL ISOSTEARATE 17035 PEG-15 HYDROGENATED CASTOR OIL TRIISOSTEARATE 17036 PEG-15 HYDROGENATED LANOLIN 17037 PEG-15 HYDROGENATED TALLOW AMINE 17038 PEG-15 HYDROGENATED TALLOWMONIUM CHLORIDE 17039 PEG-15 HYDROXYSTEARATE 17040 PEG-15 JOJOBA ACID 17041 PEG-15 JOJOBA ALCOHOL 17042 PEG-15 LANOLATE 17043 PEG-15 OLEAMINE 17044 PEG-15 OLEAMMONIUM CHLORIDE 17045 PEG-15 OLEATE 17046 PEG-15 PENTAERYTHRITYL TETRA(LAURETH-6 CARBOXYLATE) 17047 PEG-15 PHYTOSTEROL 17048 PEG-15 SOYAMINE 17049 PEG-15 STEARAMIDE 17050 PEG-15 STEARAMINE 17051 PEG-15 STEARATE 17052 PEG-15 STEARMONIUM CHLORIDE 17053 PEG-15 TALLATE 17054 PEG-15 TALLOW AMINE 17055 PEG-15 TALLOW AMINOPROPYLAMINE 17056 PEG-15 TALLOW POLYAMINE 17057 PEG-15 TRIMETHYLOLPROPANE TRIACRYLATE 17058 PEG-15/LAURYL DIMETHICONE CROSSPOLYMER 17059 PEG-15/LAURYL POLYDIMETHYLSILOXYETHYL DIMETHICONE CROSSPOLYMER 17060 PEG-15/PPG-70 GLYCERYL ETHER/IPDI/DMPA CROSSPOLYMER 17061 PEG-150 17062 PEG-150 DIBEHENATE 17063 PEG-150 DILAURATE 17064 PEG-150 DIOLEATE 17065 PEG-150 DISTEARATE 17066 PEG-150 LANOLIN 17067 PEG-150 LAURATE 17068 PEG-150 OLEATE 17069 PEG-150 PENTAERYTHRITYL TETRASTEARATE 17070 PEG-150 POLYGLYCERYL-2 TRISTEARATE 17071 PEG-150 STEARATE 17072 PEG-150/DECYL ALCOHOL/SMDI COPOLYMER 17073 PEG-150/STEARYL ALCOHOL/SMDI COPOLYMER 17074 PEG-16 17075 PEG-16 CASTOR OIL 17076 PEG-16 CASTOR OIL OLEATE 17077 PEG-16 CETYL/OLEYL/STEARYL/LANOLIN ALCOHOL ETHER 17078 PEG-16 DILAURATE 17079 PEG-16 HYDROGENATED CASTOR OIL 17080 PEG-16 MACADAMIA GLYCERIDES 17081 PEG-16 OLEATE 17082 PEG-16 SOY STEROL 17083 PEG-16 TALLATE 17084 PEG-160 SORBITAN TRIISOSTEARATE 17085 PEG-160M 17086 PEG-17 DIMETHICONE 17087 PEG-175 DIISOSTEARATE 17088 PEG-175 DISTEARATE 17089 PEG-18 17090 PEG-18 CASTOR OIL DIOLEATE 17091 PEG-18 GLYCERYL OLEATE/COCOATE 17092 PEG-18 PALM GLYCERIDES 17093 PEG-18 PALMITATE 17094 PEG-18 STEARATE 17095 PEG-180 17096 PEG-180 BISPOLYLACTIDE 17097 PEG-180/LAURETH-50/TMMG COPOLYMER 17098 PEG-180/OCTOXYNOL-40/TMMG COPOLYMER 17099 PEG-180M 17100 PEG-190 DISTEARATE 17101 PEG-192 APRICOT KERNEL GLYCERIDES 17102 PEG-1M 17103 PEG-2 BENZYL ETHER 17104 PEG-2 CAPRYLYLAMINE 17105 PEG-2 CASTOR OIL 17106 PEG-2 COCAMIDE 17107 PEG-2 COCAMINE 17108 PEG-2 COCO-BENZONIUM CHLORIDE 17109 PEG-2 COCOMONIUM CHLORIDE 17110 PEG-2 DIETHYLHEXANOATE 17111 PEG-2 DIISONONANOATE 17112 PEG-2 DIISOSTEARATE 17113 PEG-2 DILAURATE 17114 PEG-2 DIMEADOWFOAMAMIDOETHYLMONIUM METHOSULFATE 17115 PEG-2 DIOLEATE 17116 PEG-2 DIROSINATE 17117 PEG-2 DISTEARATE 17118 PEG-2 HYDROGENATED CASTOR OIL 17119 PEG-2 HYDROGENATED TALLOW AMINE 17120 PEG-2 ISOSTEARATE 17121 PEG-2 LAURAMIDE 17122 PEG-2 LAURAMINE 17123 PEG-2 LAURATE 17124 PEG-2 LAURATE SE 17125 PEG-2 LAURDIMONIUM BROMIDE NYLON-6 CROSSPOLYMER 17126 PEG-2 MILK SOLIDS 17127 PEG-2 OLEAMINE 17128 PEG-2 OLEAMINE HYDROFLUORIDE 17129 PEG-2 OLEAMMONIUM CHLORIDE 17130 PEG-2 OLEATE 17131 PEG-2 OLEATE SE 17132 PEG-2 OLIVE GLYCERIDES 17133 PEG-2 PHENYL ETHER 17134 PEG-2 RAPESEEDAMINE 17135 PEG-2 RICINOLEATE 17136 PEG-2 SORBITAN ISOSTEARATE 17137 PEG-2 SORBITAN TRIOLEATE 17138 PEG-2 SOYAMINE 17139 PEG-2 STEARAMIDE CARBOXYLIC ACID 17140 PEG-2 STEARAMINE 17141 PEG-2 STEARATE 17142 PEG-2 STEARATE SE 17143 PEG-2 STEARMONIUM CHLORIDE 17144 PEG-2 SUNFLOWER GLYCERIDES 17145 PEG-2 TALLOW AMINE 17146 PEG-2 TALLOWAMIDE DEA 17147 PEG-20 17148 PEG-20 ALMOND GLYCERIDES 17149 PEG-20 BEESWAX 17150 PEG-20 CASTOR OIL 17151 PEG-20 COCAMIDE 17152 PEG-20 COCAMIDE MEA 17153 PEG-20 COCAMINE 17154 PEG-20 CORN GLYCERIDES 17155 PEG-20 DILAURATE 17156 PEG-20 DIOLEATE 17157 PEG-20 DIRICINOLEATE 17158 PEG-20 DISTEARATE 17159 PEG-20 EVENING PRIMROSE GLYCERIDES 17160 PEG-20 GLYCERYL DIISOSTEARATE 17161 PEG-20 GLYCERYL ISOSTEARATE 17162 PEG-20 GLYCERYL LAURATE 17163 PEG-20 GLYCERYL OLEATE 17164 PEG-20 GLYCERYL RICINOLEATE 17165 PEG-20 GLYCERYL STEARATE 17166 PEG-20 GLYCERYL TRIISOSTEARATE 17167 PEG-20 GLYCERYL TRIOLEATE 17168 PEG-20 GLYCERYL TRISTEARATE 17169 PEG-20 HEXADECENYLSUCCINATE 17170 PEG-20 HYDROGENATED CASTOR OIL 17171 PEG-20 HYDROGENATED CASTOR OIL ISOSTEARATE 17172 PEG-20 HYDROGENATED CASTOR OIL LAURATE 17173 PEG-20 HYDROGENATED CASTOR OIL PCA ISOSTEARATE 17174 PEG-20 HYDROGENATED CASTOR OIL TRIISOSTEARATE 17175 PEG-20 HYDROGENATED DIMER DILINOLEATE 17176 PEG-20 HYDROGENATED LANOLIN 17177 PEG-20 HYDROGENATED PALM GLYCERIDES 17178 PEG-20 HYDROGENATED TALLOW AMINE 17179 PEG-20 ISOSTEARATE 17180 PEG-20 LANOLATE 17181 PEG-20 LANOLIN 17182 PEG-20 LAURATE 17183 PEG-20 MANNITAN LAURATE 17184 PEG-20 METHYL GLUCOSE DISTEARATE 17185 PEG-20 METHYL GLUCOSE SESQUICAPRYLATE/SESQUICAPRATE 17186 PEG-20 METHYL GLUCOSE SESQUILAURATE 17187 PEG-20 METHYL GLUCOSE SESQUISTEARATE 17188 PEG-20 MYRISTATE 17189 PEG-20 OLEAMINE 17190 PEG-20 OLEATE 17191 PEG-20 PALMITATE 17192 PEG-20 PHYTOSTEROL 17193 PEG-20 SORBITAN COCOATE 17194 PEG-20 SORBITAN ISOSTEARATE 17195 PEG-20 SORBITAN OLEATE 17196 PEG-20 SORBITAN TRIISOSTEARATE 17197 PEG-20 SOY STEROL 17198 PEG-20 STEARATE 17199 PEG-20 TALLATE 17200 PEG-20 TALLOW AMINE 17201 PEG-20 TALLOW AMMONIUM ETHOSULFATE 17202 PEG-20 TALLOWATE 17203 PEG-20 TSUBAKIATE GLYCERIDES 17204 PEG-200 17205 PEG-200 CASTOR OIL 17206 PEG-200 GLYCERYL STEARATE 17207 PEG-200 GLYCERYL TALLOWATE 17208 PEG-200 HYDROGENATED CASTOR OIL 17209 PEG-200 HYDROGENATED CASTOR OIL/IPDI COPOLYMER 17210 PEG-200 HYDROGENATED GLYCERYL PALMATE 17211 PEG-200 TRIHYDROXYSTEARIN 17212 PEG-20M 17213 PEG-20-PPG-10 GLYCERYL STEARATE 17214 PEG-22 DIMETHACRYLATE 17215 PEG-22 TALLOW AMINE 17216 PEG-22/DODECYL GLYCOL COPOLYMER 17217 PEG-220 17218 PEG-222 PENTAERYTHRITYL ADIPATE-SUCCINIMIDE DENDRIMER 17219 PEG-23 GLYCERYL DISTEARATE 17220 PEG-23 GLYCERYL LAURATE 17221 PEG-23 HEXADECYLEICOSANOATE 17222 PEG-23 OCTYLDODECANOATE 17223 PEG-23 OLEATE 17224 PEG-23 OLIVATE 17225 PEG-23 POLY(1,2-BUTANEDIOL)-21 PROPYLENE GLYCOL DIMETHYL ETHER 17226 PEG-23 STEARATE 17227 PEG-23M 17228 PEG-24 HYDROGENATED LANOLIN 17229 PEG-24 LANOLIN 17230 PEG-240 17231 PEG-240/HDI COPOLYMER BIS-DECYLTETRADECETH-20 ETHER 17232 PEG-25 AVOCADO OIL GLYCERYL ESTERS 17233 PEG-25 BUTYLENE GLYCOL ISOSTEARATE 17234 PEG-25 CASTOR OIL 17235 PEG-25 DIETHYLMONIUM CHLORIDE 17236 PEG-25 GLYCERYL ISOSTEARATE 17237 PEG-25 GLYCERYL OLEATE 17238 PEG-25 GLYCERYL STEARATE 17239 PEG-25 GLYCERYL TRIOLEATE 17240 PEG-25 HYDROGENATED CASTOR OIL 17241 PEG-25 MORINGA GLYCERIDES 17242 PEG-25 OLEAMINE 17243 PEG-25 PABA 17244 PEG-25 PHYTOSTANOL 17245 PEG-25 PHYTOSTEROL 17246 PEG-25 PROPYLENE GLYCOL STEARATE 17247 PEG-25 SOY STEROL 17248 PEG-25 STEARATE 17249 PEG-25 TALLOW AMINE 17250 PEG-250 DISTEARATE 17251 PEG-25M 17252 PEG-26 CASTOR OIL 17253 PEG-26 JOJOBA ACID 17254 PEG-26 JOJOBA ALCOHOL 17255 PEG-26-PPG-30 PHOSPHATE 17256 PEG-27 LANOLIN 17257 PEG-28 GLYCERYL TALLOWATE 17258 PEG-29 CASTOR OIL 17259 PEG-2M 17260 PEG-3 2,2'-DI-P-PHENYLENEDIAMINE 17261 PEG-3 BUTYLENE GLYCOL LAURATE 17262 PEG-3 CASTOR OIL 17263 PEG-3 COCAMIDE 17264 PEG-3 COCAMIDE DEA 17265 PEG-3 COCAMINE 17266 PEG-3 DICAPRYLATE/CAPRATE 17267 PEG-3 DIETHYLENETRIAMINE DIPALMAMIDE 17268 PEG-3 DIISOSTEARATE 17269 PEG-3 DIMETHICONE 17270 PEG-3 DIOLEATE 17271 PEG-3 DIOLEOYLAMIDOETHYLMONIUM METHOSULFATE 17272 PEG-3 DIPALMITATE 17273 PEG-3 DIROSINATE 17274 PEG-3 DISOYOYLAMIDOETHYLMONIUM METHOSULFATE 17275 PEG-3 DISTEARATE 17276 PEG-3 DISTEAROYLAMIDOETHYLMONIUM METHOSULFATE 17277 PEG-3 GLYCERYL COCOATE 17278 PEG-3 GLYCERYL ISOSTEARATE 17279 PEG-3 GLYCERYL TRIISOSTEARATE 17280 PEG-3 GLYCERYL TRIOLEATE 17281 PEG-3 GLYCERYL TRISTEARATE 17282 PEG-3 ISOSTEARATE 17283 PEG-3 LANOLATE 17284 PEG-3 LAURAMIDE 17285 PEG-3 LAURAMINE OXIDE 17286 PEG-3 METHYL ETHER 17287 PEG-3 OLEAMIDE 17288 PEG-3 OLEATE 17289 PEG-3 PPG-20 SUCCINATE 17290 PEG-3 PPG-7 ETHYLHEXYL ETHER 17291 PEG-3 RAPESEED AMINOPROPYLAMINE 17292 PEG-3 SORBITAN OLEATE 17293 PEG-3 SORBITAN STEARATE 17294 PEG-3 SORBITAN TRISTEARATE 17295 PEG-3 STEARATE 17296 PEG-3 TALLOW AMINOPROPYLAMINE 17297 PEG-3 TALLOW PROPYLENEDIMONIUM DIMETHOSULFATE 17298 PEG-3 TRIMETHYLOLPROPANE TRIACRYLATE 17299 PEG-3 TRIMETHYLOLPROPANE TRIISOSTEARATE 17300 PEG-3 TRIMETHYLOLPROPANE TRISTEARATE 17301 PEG-3/PPG-2 GLYCERYL/SORBITOL HYDROXYSTEARATE/ISOSTEARATE 17302 PEG-30 CASTOR OIL 17303 PEG-30 DIPOLYHYDROXYSTEARATE 17304 PEG-30 GLYCERYL COCOATE 17305 PEG-30 GLYCERYL DIISOSTEARATE 17306 PEG-30 GLYCERYL ISOSTEARATE 17307 PEG-30 GLYCERYL LAURATE 17308 PEG-30 GLYCERYL OLEATE 17309 PEG-30 GLYCERYL SOYATE 17310 PEG-30 GLYCERYL STEARATE 17311 PEG-30 GLYCERYL TRIISOSTEARATE 17312 PEG-30 GLYCERYL TRIOLEATE 17313 PEG-30 HYDROGENATED CASTOR OIL 17314 PEG-30 HYDROGENATED CASTOR OIL ISOSTEARATE 17315 PEG-30 HYDROGENATED CASTOR OIL LAURATE 17316 PEG-30 HYDROGENATED CASTOR OIL PCA ISOSTEARATE 17317 PEG-30 HYDROGENATED CASTOR OIL TRIISOSTEARATE 17318 PEG-30 HYDROGENATED DIMER DILINOLEATE 17319 PEG-30 HYDROGENATED LANOLIN 17320 PEG-30 HYDROGENATED TALLOW AMINE 17321 PEG-30 ISOSTEARATE 17322 PEG-30 LANOLIN 17323 PEG-30 OLEAMINE 17324 PEG-30 PHYTOSTEROL 17325 PEG-30 SORBITAN TETRAOLEATE 17326 PEG-30 SOY STEROL 17327 PEG-30 STEARATE 17328 PEG-30 TALLOW AMINE 17329 PEG-32 17330 PEG-32 DILAURATE 17331 PEG-32 DIOLEATE 17332 PEG-32 DISTEARATE 17333 PEG-32 LAURATE 17334 PEG-32 METHYL ETHER DIMETHICONE 17335 PEG-32 OLEATE 17336 PEG-32 STEARATE 17337 PEG-33 17338 PEG-33 CASTOR OIL 17339 PEG-35 ALMOND GLYCERIDES 17340 PEG-35 CASTOR OIL 17341 PEG-35 HYDROGENATED CASTOR OIL 17342 PEG-35 LANOLIN 17343 PEG-35 SOY GLYCERIDES 17344 PEG-35 STEARATE 17345 PEG-350 17346 PEG-36 CASTOR OIL 17347 PEG-36 OLEATE 17348 PEG-36 STEARATE 17349 PEG-4 17350 PEG-4 CAPRYLIC/CAPRIC GLYCERIDES 17351 PEG-4 CASTOR OIL 17352 PEG-4 COCAMIDE 17353 PEG-4 COCAMINE 17354 PEG-4 DICOCOATE 17355 PEG-4 DIHEPTANOATE 17356 PEG-4 DIISOSTEARATE 17357 PEG-4 DILAURATE 17358 PEG-4 DIMETHACRYLATE 17359 PEG-4 DIOLEATE 17360 PEG-4 DISTEARATE 17361 PEG-4 DISTEARYL ETHER 17362 PEG-4 DISTEARYLETHONIUM ETHOSULFATE 17363 PEG-4 DITALLOW ETHER 17364 PEG-4 ETHYLHEXANOATE 17365 PEG-4 GLYCERYL DISTEARATE 17366 PEG-4 GLYCERYL TRISTEARATE 17367 PEG-4 ISOSTEARATE 17368 PEG-4 LANOLATE 17369 PEG-4 LAURATE 17370 PEG-4 METHYL ETHER 17371 PEG-4 MONTANATE 17372 PEG-4 OLEAMIDE 17373 PEG-4 OLEATE 17374 PEG-4 OLIVATE 17375 PEG-4 PEG-12 DIMETHICONE 17376 PEG-4 POLYGLYCERYL-2 DISTEARATE 17377 PEG-4 POLYGLYCERYL-2 STEARATE 17378 PEG-4 PROLINE LINOLEATE 17379 PEG-4 PROLINE LINOLENATE 17380 PEG-4 RAPESEEDAMIDE 17381 PEG-4 SORBITAN STEARATE 17382 PEG-4 SORBITAN TRIISOSTEARATE 17383 PEG-4 STEARAMIDE 17384 PEG-4 STEARATE 17385 PEG-4 TALLATE 17386 PEG-4 TRIFLUOROPROPYL DIMETHICONE COPOLYMER 17387 PEG-4 TRIMETHYLOLPROPANE DISTEARATE 17388 PEG-4 TRIMETHYLOLPROPANE TRIACRYLATE 17389 PEG-4/PPG-1 PENTAERYTHRITYL TETRAACRYLATE 17390 PEG-40 17391 PEG-40 CASTOR OIL 17392 PEG-40 DISTEARATE 17393 PEG-40 GLYCERYL COCOATE 17394 PEG-40 GLYCERYL ISOSTEARATE 17395 PEG-40 GLYCERYL STEARATE 17396 PEG-40 GLYCERYL TRIISOSTEARATE 17397 PEG-40 GLYCERYL TRIOLEATE 17398 PEG-40 HYDROGENATED CASTOR OIL 17399 PEG-40 HYDROGENATED CASTOR OIL ISOSTEARATE 17400 PEG-40 HYDROGENATED CASTOR OIL LAURATE 17401 PEG-40 HYDROGENATED CASTOR OIL PCA ISOSTEARATE 17402 PEG-40 HYDROGENATED CASTOR OIL TRIISOSTEARATE 17403 PEG-40 HYDROGENATED DIMER DILINOLEATE 17404 PEG-40 HYDROGENATED LANOLIN 17405 PEG-40 HYDROGENATED TALLOW AMINE 17406 PEG-40 ISOSTEARATE 17407 PEG-40 JOJOBA ACID 17408 PEG-40 JOJOBA ALCOHOL 17409 PEG-40 LANOLIN 17410 PEG-40 METHYL ETHER 17411 PEG-40 OLIVE GLYCERIDES 17412 PEG-40 RICINOLEAMIDE 17413 PEG-40 SORBITAN DIISOSTEARATE 17414 PEG-40 SORBITAN LANOLATE 17415 PEG-40 SORBITAN LAURATE 17416 PEG-40 SORBITAN OLEATE 17417 PEG-40 SORBITAN PERISOSTEARATE 17418 PEG-40 SORBITAN PEROLEATE 17419 PEG-40 SORBITAN STEARATE 17420 PEG-40 SORBITAN TETRAOLEATE 17421 PEG-40 SOY STEROL 17422 PEG-40 STEARATE 17423 PEG-40/PPG-8 METHYLAMINOPROPYL/HYDROXYPROPYL DIMETHICONE COPOLYMER 17424 PEG-400 17425 PEG-400/1,4-BUTANEDIOL/SMDI COPOLYMER 17426 PEG-42 BABASSU GLYCERIDES 17427 PEG-42 MUSHROOM GLYCERIDES 17428 PEG-44 CASTOR OIL 17429 PEG-44 SORBITAN LAURATE 17430 PEG-444 PENTAERYTHRITYL TETRA(AMIDOGLUTAROYL SUCCINIMIDO ETHYL ETHER) 17431 PEG-444 PENTAERYTHRITYL TETRA(GLUTAROYLSUCCINIMIDE) 17432 PEG-45 17433 PEG-45 BIS-(TOCOPHERYL SUCCINATE) 17434 PEG-45 HYDROGENATED CASTOR OIL 17435 PEG-45 PALM KERNEL GLYCERIDES 17436 PEG-45 SAFFLOWER GLYCERIDES 17437 PEG-45 STEARATE 17438 PEG-45 STEARATE PHOSPHATE 17439 PEG-45/DODECYL GLYCOL COPOLYMER 17440 PEG-450 17441 PEG-45M 17442 PEG-47 POLY(1,2-BUTANEDIOL)-66 PROPYLENE GLYCOL 17443 PEG-4-PPG-7 C13/C15 ALCOHOL 17444 PEG-5 BERTHOLLETIA EXCELSA SEED OIL GLYCERYL ESTERS 17445 PEG-5 CASTOR OIL 17446 PEG-5 COCAMIDE 17447 PEG-5 COCAMINE 17448 PEG-5 COCOATE 17449 PEG-5 COCOMONIUM METHOSULFATE 17450 PEG-5 DEDM HYDANTOIN 17451 PEG-5 DEDM HYDANTOIN OLEATE 17452 PEG-5 DITRIDECYLMONIUM CHLORIDE 17453 PEG-5 ETHYLHEXANOATE 17454 PEG-5 GLYCERYL ISOSTEARATE 17455 PEG-5 GLYCERYL OLEATE 17456 PEG-5 GLYCERYL SESQUIOLEATE 17457 PEG-5 GLYCERYL STEARATE 17458 PEG-5 GLYCERYL TRIISOSTEARATE 17459 PEG-5 GLYCERYL TRIOLEATE 17460 PEG-5 GLYCERYL TRISTEARATE 17461 PEG-5 HYDROGENATED CASTOR OIL 17462 PEG-5 HYDROGENATED CASTOR OIL ISOSTEARATE 17463 PEG-5 HYDROGENATED CASTOR OIL TRIISOSTEARATE 17464 PEG-5 HYDROGENATED CORN GLYCERIDES 17465 PEG-5 HYDROGENATED LANOLIN 17466 PEG-5 HYDROGENATED TALLOW AMINE 17467 PEG-5 ISODECYLOXYPROPYLAMINE 17468 PEG-5 ISONONANOATE 17469 PEG-5 LANOLATE 17470 PEG-5 LANOLIN 17471 PEG-5 LANOLINAMIDE 17472 PEG-5 LAURAMIDE 17473 PEG-5 OLEAMIDE 17474 PEG-5 OLEAMIDE DIOLEATE 17475 PEG-5 OLEAMINE 17476 PEG-5 OLEAMMONIUM METHOSULFATE 17477 PEG-5 OLEATE 17478 PEG-5 PENTAERYTHRITYL DIMETHYLOL PROPIONATE-2 DENDRIMER 17479 PEG-5 PENTAERYTHRITYL DIMETHYLOL PROPIONATE-3 DENDRIMER 17480 PEG-5 PENTAERYTHRITYL DIMETHYLOL PROPIONATE-4 DENDRIMER 17481 PEG-5 PENTAERYTHRITYL DMPA-2 CAPRATE/CAPRYLATE DENDRIMER 17482 PEG-5 PENTAERYTHRITYL ETHER 17483 PEG-5 PHYTOSTEROL 17484 PEG-5 RAPESEED STEROL 17485 PEG-5 SORBITAN ISOSTEARATE 17486 PEG-5 SOY STEROL 17487 PEG-5 SOYAMINE 17488 PEG-5 STEARAMINE 17489 PEG-5 STEARATE 17490 PEG-5 STEARYL AMMONIUM CHLORIDE 17491 PEG-5 STEARYL AMMONIUM LACTATE 17492 PEG-5 TALL OIL STEROL 17493 PEG-5 TALLATE 17494 PEG-5 TALLOW AMIDE 17495 PEG-5 TALLOW BENZONIUM CHLORIDE 17496 PEG-5 TRICAPRYL CITRATE 17497 PEG-5 TRICETYL CITRATE 17498 PEG-5 TRILAURYL CITRATE 17499 PEG-5 TRIMETHYLOLPROPANE TRIMYRISTATE 17500 PEG-5 TRIMYRISTYL CITRATE 17501 PEG-5 TRISTEARYL CITRATE 17502 PEG-5 TSUBAKIATE GLYCERIDES 17503 PEG-50 CASTOR OIL 17504 PEG-50 GLYCERYL ISOSTEARATE 17505 PEG-50 GLYCERYL TRIISOSTEARATE 17506 PEG-50 GLYCERYL TRIOLEATE 17507 PEG-50 HYDROGENATED CASTOR OIL 17508 PEG-50 HYDROGENATED CASTOR OIL ISOSTEARATE 17509 PEG-50 HYDROGENATED CASTOR OIL LAURATE 17510 PEG-50 HYDROGENATED CASTOR OIL SUCCINATE 17511 PEG-50 HYDROGENATED CASTOR OIL TRIISOSTEARATE 17512 PEG-50 HYDROGENATED PALMAMIDE 17513 PEG-50 HYDROGENATED TALLOW AMINE 17514 PEG-50 LANOLIN 17515 PEG-50 SHEA BUTTER 17516 PEG-50 STEARAMIDE 17517 PEG-50 STEARAMINE 17518 PEG-50 STEARATE 17519 PEG-50 TALLOW AMIDE 17520 PEG-500 17521 PEG-54 CASTOR OIL 17522 PEG-54 HYDROGENATED CASTOR OIL 17523 PEG-55 17524 PEG-55 CASTOR OIL 17525 PEG-55 HYDROGENATED CASTOR OIL 17526 PEG-55 LANOLIN 17527 PEG-55 PROPYLENE GLYCOL OLEATE 17528 PEG-55 STEARATE 17529 PEG-58 HYDROGENATED CASTOR OIL ISOSTEARATE 17530 PEG-5M 17531 PEG-6 17532 PEG-6 ALMOND GLYCERIDES 17533 PEG-6 BEESWAX 17534 PEG-6 BUTYLENE GLYCOL LAURATE 17535 PEG-6 CAPRYLATE/CAPRATE 17536 PEG-6 CAPRYLIC/CAPRIC GLYCERIDES 17537 PEG-6 COCAMIDE 17538 PEG-6 COCAMIDE PHOSPHATE 17539 PEG-6 DIISOSTEARATE 17540 PEG-6 DILAURATE 17541 PEG-6 DIMETHICONE 17542 PEG-6 DIOLEATE 17543 PEG-6 DISTEARATE 17544 PEG-6 GLYCERYL CAPRATE 17545 PEG-6 GLYCERYL ISOSTEARATE 17546 PEG-6 GLYCERYL TRISTEARATE 17547 PEG-6 HYDROGENATED CASTOR OIL 17548 PEG-6 HYDROGENATED PALM/PALM KERNEL GLYCERIDE 17549 PEG-6 HYDROGENATED PALMAMIDE 17550 PEG-6 ISOLAURYL THIOETHER 17551 PEG-6 ISOPALMITATE 17552 PEG-6 ISOSTEARATE 17553 PEG-6 LANOLATE 17554 PEG-6 LAURAMIDE 17555 PEG-6 LAURATE 17556 PEG-6 LAURATE/TARTRATE 17557 PEG-6 METHICONE ACETATE 17558 PEG-6 METHYL ETHER 17559 PEG-6 METHYL ETHER DIMETHICONE 17560 PEG-6 OLEAMIDE 17561 PEG-6 OLEAMINE 17562 PEG-6 OLEATE 17563 PEG-6 OLIVE GLYCERIDES 17564 PEG-6 PALMITATE 17565 PEG-6 PPG-7 ETHYLHEXYL ETHER 17566 PEG-6 PROPYLENE GLYCOL CAPRYLATE/CAPRATE 17567 PEG-6 SESQUI(BENZOTRIAZOLYL T-BUTYL HYDROXYPHENYLPROPIONATE) 17568 PEG-6 SORBITAN OLEATE 17569 PEG-6 SORBITAN STEARATE 17570 PEG-6 STEARATE 17571 PEG-6 STEARYLGUANIDINE 17572 PEG-6 TRIMETHYLOLPROPANE TRIACRYLATE 17573 PEG-6 UNDECYLENATE 17574 PEG-60 17575 PEG-60 ALMOND GLYCERIDES 17576 PEG-60 CASTOR OIL 17577 PEG-60 CASTOR OIL ISOSTEARATE 17578 PEG-60 CORN GLYCERIDES 17579 PEG-60 EVENING PRIMROSE GLYCERIDES 17580 PEG-60 GLYCERYL DIISOSTEARATE 17581 PEG-60 GLYCERYL ISOSTEARATE 17582 PEG-60 GLYCERYL STEARATE 17583 PEG-60 GLYCERYL TRIISOSTEARATE 17584 PEG-60 GLYCERYL TRIOLEATE 17585 PEG-60 HYDROGENATED CASTOR OIL 17586 PEG-60 HYDROGENATED CASTOR OIL LAURATE 17587 PEG-60 HYDROGENATED CASTOR OIL PCA ISOSTEARATE 17588 PEG-60 HYDROGENATED CASTOR OIL TRIISOSTEARATE 17589 PEG-60 HYDROGENATED DIMER DILINOLEATE 17590 PEG-60 LANOLIN 17591 PEG-60 PASSIFLORA EDULIS SEED GLYCERIDES 17592 PEG-60 PASSIFLORA INCARNATA SEED GLYCERIDES 17593 PEG-60 SHEA BUTTER GLYCERIDES 17594 PEG-60 SORBITAN STEARATE 17595 PEG-60 SORBITAN TETRAOLEATE 17596 PEG-60 SORBITAN TETRASTEARATE 17597 PEG-60 TSUBAKIATE GLYCERIDES 17598 PEG-65 BUTYLENE GLYCOL ISOSTEARATE 17599 PEG-65 HYDROGENATED CASTOR OIL 17600 PEG-65M 17601 PEG-66 TRIHYDROXYSTEARIN 17602 PEG-7 17603 PEG-7 AMODIMETHICONE 17604 PEG-7 BETA-NAPHTHOL 17605 PEG-7 CAPRYLIC/CAPRIC GLYCERIDES 17606 PEG-7 CARAPA GUIANENSIS GLYCERYL ESTERS 17607 PEG-7 COCAMIDE 17608 PEG-7 COCOGLYCERIDES 17609 PEG-7 DIMETHICONE 17610 PEG-7 GLYCERYL COCOATE 17611 PEG-7 GLYCERYL LAURATE 17612 PEG-7 GLYCERYL SOYATE 17613 PEG-7 HYDROGENATED CASTOR OIL 17614 PEG-7 LANOLATE 17615 PEG-7 METHYL ETHER 17616 PEG-7 METHYL ETHER DIMETHICONE 17617 PEG-7 OLEAMIDE 17618 PEG-7 OLEATE 17619 PEG-7 OLIVATE 17620 PEG-7 OLIVE GLYCERIDES 17621 PEG-7 PROPYLHEPTYL ETHER 17622 PEG-7 RICINOLEAMIDE 17623 PEG-7 RICINOLEATE 17624 PEG-7 STEARATE 17625 PEG-7 SUNFLOWER GLYCERIDES 17626 PEG-7 TALLOW AMINE 17627 PEG-7 THEOBROMA GRANDIFLORUM SEED BUTTER GLYCERYL ESTERS 17628 PEG-7 TRIMETHYLOLPROPANE COCONUT ETHER 17629 PEG-7/PPG-2 PENTAERYTHRITYL TETRAACRYLATE 17630 PEG-7/PPG-2 PENTAERYTHRITYL TRIACRYLATE/DIPROPYLAMINOPROPIONATE 17631 PEG-7/PPG-2 PROPYLHEPTYL ETHER 17632 PEG-70 HYDROGENATED LANOLIN 17633 PEG-70 LANOLIN 17634 PEG-70 MANGO GLYCERIDES 17635 PEG-75 17636 PEG-75 BETA-SITOSTEROL 17637 PEG-75 CASTOR OIL 17638 PEG-75 COCOA BUTTER GLYCERIDES 17639 PEG-75 CRAMBE ABYSSINICA SEED OIL 17640 PEG-75 DILAURATE 17641 PEG-75 DIOLEATE 17642 PEG-75 DISTEARATE 17643 PEG-75 LANOLIN 17644 PEG-75 LANOLIN OIL 17645 PEG-75 LANOLIN WAX 17646 PEG-75 LAURATE 17647 PEG-75 MEADOWFOAM OIL 17648 PEG-75 OLEATE 17649 PEG-75 PROPYLENE GLYCOL STEARATE 17650 PEG-75 SHEA BUTTER GLYCERIDES 17651 PEG-75 SHOREA BUTTER GLYCERIDES 17652 PEG-75 SORBITAN LANOLATE 17653 PEG-75 SORBITAN LAURATE 17654 PEG-75 SOY GLYCERIDES 17655 PEG-75 STEARATE 17656 PEG-78 GLYCERYL COCOATE 17657 PEG-7M 17658 PEG-8 17659 PEG-8 AMODIMETHICONE 17660 PEG-8 AVOCADOATE 17661 PEG-8 BEESWAX 17662 PEG-8 BEHENATE 17663 PEG-8 C12-18 ALKYL ESTER 17664 PEG-8 CAPRATE 17665 PEG-8 CAPRYLATE 17666 PEG-8 CAPRYLATE/CAPRATE 17667 PEG-8 CAPRYLIC/CAPRIC GLYCERIDES 17668 PEG-8 CASTOR OIL 17669 PEG-8 CETYL DIMETHICONE 17670 PEG-8 COCAMINE 17671 PEG-8 COCOATE 17672 PEG-8 CRANBERRIATE 17673 PEG-8 DI/TRIRICINOLEATE 17674 PEG-8 DICOCOATE 17675 PEG-8 DIISOSTEARATE 17676 PEG-8 DILAURATE 17677 PEG-8 DIMETHICONE 17678 PEG-8 DIMETHICONE DIMER DILINOLEATE 17679 PEG-8 DIMETHICONE/DIMER DILINOLEIC ACID COPOLYMER 17680 PEG-8 DIMETHICONE/POLYSORBATE 20 CROSSPOLYMER 17681 PEG-8 DIOLEATE 17682 PEG-8 DISTEARATE 17683 PEG-8 DISTEARMONIUM CHLORIDE PG-DIMETHICONE 17684 PEG-8 DITALLATE 17685 PEG-8 DODECENYLSUCCINATE 17686 PEG-8 GLYCERYL ISOSTEARATE 17687 PEG-8 GLYCERYL LAURATE 17688 PEG-8 GLYCERYL TRILAURATE 17689 PEG-8 HYALURONATE 17690 PEG-8 HYDROGENATED CASTOR OIL 17691 PEG-8 HYDROGENATED FISH GLYCERIDES 17692 PEG-8 HYDROGENATED TALLOW AMINE 17693 PEG-8 ISOLAURYL THIOETHER 17694 PEG-8 ISOSTEARATE 17695 PEG-8 LANOLATE 17696 PEG-8 LAURATE 17697 PEG-8 LINOLEATE 17698 PEG-8 LINOLENATE 17699 PEG-8 METHICONE 17700 PEG-8 METHYL ETHER DIMETHICONE 17701 PEG-8 METHYL ETHER TRIETHOXYSILANE 17702 PEG-8 MYRISTATE 17703 PEG-8 OLEATE 17704 PEG-8 PALMITOYL METHYL DIETHONIUM METHOSULFATE 17705 PEG-8 PEG-4 DIMETHICONE 17706 PEG-8 PG-COCO-GLUCOSIDE DIMETHICONE 17707 PEG-8 PHOSPHATE 17708 PEG-8 PPG-8 DIMETHICONE 17709 PEG-8 PROPYLENE GLYCOL COCOATE 17710 PEG-8 PROPYLHEPTYL ETHER 17711 PEG-8 RASPBERRIATE 17712 PEG-8 RICINOLEATE 17713 PEG-8 SESQUILAURATE 17714 PEG-8 SESQUIOLEATE 17715 PEG-8 SOYAMINE 17716 PEG-8 STEARATE 17717 PEG-8 TALLATE 17718 PEG-8 TALLOW AMIDE 17719 PEG-8 TRIFLUOROPROPYL DIMETHICONE COPOLYMER 17720 PEG-8 TRISILOXANE 17721 PEG-8 UNDECYLENATE 17722 PEG-8/SMDI COPOLYMER 17723 PEG-80 17724 PEG-80 BETULINATE 17725 PEG-80 CASTOR OIL 17726 PEG-80 GLYCERYL COCOATE 17727 PEG-80 GLYCERYL TALLOWATE 17728 PEG-80 HYDROGENATED CASTOR OIL 17729 PEG-80 HYDROGENATED DIMER DILINOLEATE 17730 PEG-80 HYDROGENATED GLYCERYL PALMATE 17731 PEG-80 METHYL GLUCOSE LAURATE 17732 PEG-80 SORBITAN LAURATE 17733 PEG-80 SORBITAN PALMITATE 17734 PEG-80 STEARATE 17735 PEG-800 17736 PEG-800/POLYVINYL ALCOHOL COPOLYMER 17737 PEG-82 GLYCERYL TALLOWATE 17738 PEG-85 LANOLIN 17739 PEG-9 17740 PEG-9 AVOCADOATE 17741 PEG-9 BORAGEATE 17742 PEG-9 BUTYLENE GLYCOL LAURATE 17743 PEG-9 BUTYLOCTANOATE 17744 PEG-9 C10-14 OLEFIN/MA COPOLYMER 17745 PEG-9 CASTOR OIL 17746 PEG-9 COCOATE 17747 PEG-9 COCOGLYCERIDES 17748 PEG-9 DIETHYLMONIUM CHLORIDE 17749 PEG-9 DIGLYCIDYL ETHER/SODIUM HYALURONATE CROSSPOLYMER 17750 PEG-9 DIMETHACRYLATE 17751 PEG-9 DIMETHICONE 17752 PEG-9 DIMETHICONE PHOSPHATE 17753 PEG-9 DINICOTINATE 17754 PEG-9 DISTEARATE 17755 PEG-9 GLYCERYL ISOSTEARATE 17756 PEG-9 GLYCERYL LAURATE 17757 PEG-9 GRAPESEEDATE 17758 PEG-9 ISOSTEARATE 17759 PEG-9 LAURATE 17760 PEG-9 METHYL ETHER DIMETHICONE 17761 PEG-9 OCTYLDODECANOATE 17762 PEG-9 OLEAMIDE 17763 PEG-9 OLEATE 17764 PEG-9 OLIVEATE 17765 PEG-9 POLYDIMETHYLSILOXYETHYL DIMETHICONE 17766 PEG-9 RICINOLEATE 17767 PEG-9 SOYATE 17768 PEG-9 STEARAMIDE CARBOXYLIC ACID 17769 PEG-9 STEARATE 17770 PEG-9 TRIMETHYLOLPROPANE TRIACRYLATE 17771 PEG-90 17772 PEG-90 DIISOSTEARATE 17773 PEG-90 GLYCERYL ISOSTEARATE 17774 PEG-90 STEARATE 17775 PEG-90/POLYEPSILON CAPROLACTONE 17776 PEG-90M 17777 PEG-9M 17778 PEGANUM HARMALA SEED EXTRACT 17779 PEG-CROSSPOLYMER 17780 PEGMATITE 17781 PEI-10 17782 PEI-1000 17783 PEI-14 PEG-10/PPG-7 COPOLYMER 17784 PEI-14 PEG-24/PPG-16 COPOLYMER 17785 PEI-1400 17786 PEI-14M 17787 PEI-15 17788 PEI-1500 17789 PEI-1750 17790 PEI-250 17791 PEI-2500 17792 PEI-275 17793 PEI-30 17794 PEI-35 17795 PEI-45 17796 PEI-45 ISOSTEARAMIDE/STEARAMIDE 17797 PEI-45/TMP/XYLENE DIISOCYANATE CROSSPOLYMER 17798 PEI-7 17799 PEI-700 17800 PELARGONIC ACID 17801 PELARGONIUM CAPITATUM LEAF EXTRACT 17802 PELARGONIUM CRISPUM LEAF EXTRACT 17803 PELARGONIUM CRISPUM LEAF OIL 17804 PELARGONIUM CRISPUM STEM EXTRACT 17805 PELARGONIUM CRISPUM STEM OIL 17806 PELARGONIUM GRAVEOLENS CALLUS CULTURE EXTRACT 17807 PELARGONIUM GRAVEOLENS CERA 17808 PELARGONIUM GRAVEOLENS EXTRACT 17809 PELARGONIUM GRAVEOLENS FLOWER EXTRACT 17810 PELARGONIUM GRAVEOLENS FLOWER OIL 17811 PELARGONIUM GRAVEOLENS FLOWER WATER 17812 PELARGONIUM GRAVEOLENS FLOWER/LEAF/STEM EXTRACT 17813 PELARGONIUM GRAVEOLENS FLOWER/LEAF/STEM WATER 17814 PELARGONIUM GRAVEOLENS LEAF EXTRACT 17815 PELARGONIUM GRAVEOLENS LEAF EXTRACT SAPONIFIED 17816 PELARGONIUM GRAVEOLENS LEAF OIL 17817 PELARGONIUM GRAVEOLENS OIL 17818 PELARGONIUM GRAVEOLENS STEM LEAF EXTRACT 17819 PELARGONIUM GRAVEOLENS STEM LEAF OIL 17820 PELARGONIUM GRAVEOLENS WATER 17821 PELARGONIUM GRAVEOLENS WAX 17822 PELARGONIUM PELTATUM EXTRACT 17823 PELARGONIUM RADULA LEAF EXTRACT ACETYLATED 17824 PELARGONIUM RENIFORME ROOT EXTRACT 17825 PELARGONIUM ROSEUM LEAF EXTRACT 17826 PELARGONIUM ROSEUM LEAF OIL 17827 PELARGONIUM ROSEUM STEM EXTRACT 17828 PELARGONIUM ROSEUM STEM OIL 17829 PELARGONIUM SIDOIDES ADVENTITIOUS ROOT EXTRACT 17830 PELARGONIUM SIDOIDES CALLUS 17831 PELARGONIUM SIDOIDES CALLUS CULTURE CONDITIONED MEDIA 17832 PELARGONIUM SIDOIDES CALLUS EXTRACT 17833 PELARGONIUM SIDOIDES PHYTOPLACENTA EXTRACT 17834 PELARGONIUM SIDOIDES ROOT EXTRACT 17835 PELLIS LIPIDA 17836 PELTOPHORUM DASYRHACHIS BARK EXTRACT 17837 PELTOPHORUM DASYRHACHIS BARK POWDER 17838 PELVETIA CANALICULATA EXTRACT 17839 PELVETIA SILIQUOSA EXTRACT 17840 PENICILLUS DUMETOSUS CALLUS CULTURE EXTRACT 17841 PENTACLETHRA MACROLOBA SEED OIL 17842 PENTACLETHRA MACROLOBA SEED OIL OCTYLDODECYL ESTERS 17843 PENTACLETHRA MACROLOBA SEED OIL/BEHENIC ACID/AMINOPROPANEDIOL AMIDES/ESTERS 17844 PENTACLETHRA MACROPHYLLA SEED OIL 17845 PENTACLETHRAMIDOPROPYL DIMETHYLAMINE 17846 PENTADECALACTONE 17847 PENTADECANE 17848 PENTADECYL ALCOHOL 17849 PENTADESMA BUTYRACEA SEED BUTTER 17850 PENTADIPLANDRA BRAZZEANA ROOT EXTRACT 17851 PENTADOXYNOL-200 17852 PENTAERYTHRITOL 17853 PENTAERYTHRITOL/TEREPHTHALIC ACID COPOLYMER 17854 PENTAERYTHRITYL ADIPATE/CAPRATE/CAPRYLATE/HEPTANOATE 17855 PENTAERYTHRITYL BEHENATE/POLYHYDROXYSTEARATE 17856 PENTAERYTHRITYL COCOATE 17857 PENTAERYTHRITYL CYCLOHEXANE DICARBOXYLATE 17858 PENTAERYTHRITYL DIOLEATE 17859 PENTAERYTHRITYL DISTEARATE 17860 PENTAERYTHRITYL HYDROGENATED ROSINATE 17861 PENTAERYTHRITYL ISOSTEARATE/CAPRATE/CAPRYLATE/ADIPATE 17862 PENTAERYTHRITYL ROSINATES 17863 PENTAERYTHRITYL STEARATE 17864 PENTAERYTHRITYL STEARATE/CAPRATE/CAPRYLATE/ADIPATE 17865 PENTAERYTHRITYL STEARATE/ISOSTEARATE/ADIPATE/HYDROXYSTEARATE 17866 PENTAERYTHRITYL TETRA C5-10 ACID ESTERS 17867 PENTAERYTHRITYL TETRA C5-9 ACID ESTERS 17868 PENTAERYTHRITYL TETRA(HYDROXYPROPYL BIS-HYDROXYETHYLAMINE) 17869 PENTAERYTHRITYL TETRAABIETATE 17870 PENTAERYTHRITYL TETRAACETATE 17871 PENTAERYTHRITYL TETRAACRYLATE 17872 PENTAERYTHRITYL TETRABEHENATE 17873 PENTAERYTHRITYL TETRABEHENATE/BENZOATE/ETHYLHEXANOATE 17874 PENTAERYTHRITYL TETRABENZOATE 17875 PENTAERYTHRITYL TETRACAPRYLATE/TETRACAPRATE 17876 PENTAERYTHRITYL TETRACOCOATE 17877 PENTAERYTHRITYL TETRA-DI-T-BUTYL HYDROXYHYDROCINNAMATE 17878 PENTAERYTHRITYL TETRAETHYLHEXANOATE 17879 PENTAERYTHRITYL TETRAETHYLHEXANOATE/BENZOATE 17880 PENTAERYTHRITYL TETRAETHYLHEXANOATE/TETRAMETHOXYCINNAMATE 17881 PENTAERYTHRITYL TETRAISONONANOATE 17882 PENTAERYTHRITYL TETRAISOSTEARATE 17883 PENTAERYTHRITYL TETRALAURATE 17884 PENTAERYTHRITYL TETRAMERCAPTOBUTYRATE 17885 PENTAERYTHRITYL TETRAMERCAPTOPROPIONATE 17886 PENTAERYTHRITYL TETRAMYRISTATE 17887 PENTAERYTHRITYL TETRAOLEATE 17888 PENTAERYTHRITYL TETRAPELARGONATE 17889 PENTAERYTHRITYL TETRASTEARATE 17890 PENTAERYTHRITYL TETRAUNDECYLENATE 17891 PENTAERYTHRITYL TRIACRYLATE 17892 PENTAERYTHRITYL TRIOLEATE 17893 PENTAFLUOROPROPANE 17894 PENTAHYDROSQUALENE 17895 PENTAISOSTEAROYL 3-GLYCERYL ASCORBATE 17896 PENTAMETHYL OCTAHYDROINDENODIOXANE 17897 PENTAMETHYL PIPERIDINYL SESQUISEBACATE 17898 PENTAMETHYL-2-HEPTANOL 17899 PENTAMETHYLCYCLOHEXANEPROPANOL 17900 PENTAMETHYL-CYCLOPENT-1-ENYL METHYL KETONE 17901 PENTAMETHYLCYCLOPENT-3-ENE-BUTANOL 17902 PENTAMETHYLHEPTENONE 17903 PENTAMETHYL-SPIROBICYCLOHEPTANE-DIOXANE 17904 PENTANE 17905 PENTANEDIONE 17906 PENTANONE 17907 PENTAPEPTIDE-10 17908 PENTAPEPTIDE-11 17909 PENTAPEPTIDE-12 17910 PENTAPEPTIDE-13 17911 PENTAPEPTIDE-14 17912 PENTAPEPTIDE-15 17913 PENTAPEPTIDE-16 17914 PENTAPEPTIDE-17 17915 PENTAPEPTIDE-18 17916 PENTAPEPTIDE-2 17917 PENTAPEPTIDE-20 17918 PENTAPEPTIDE-21 17919 PENTAPEPTIDE-22 17920 PENTAPEPTIDE-23 17921 PENTAPEPTIDE-24 17922 PENTAPEPTIDE-25 17923 PENTAPEPTIDE-26 17924 PENTAPEPTIDE-27 17925 PENTAPEPTIDE-28 17926 PENTAPEPTIDE-29 17927 PENTAPEPTIDE-29 CYSTEINAMIDE 17928 PENTAPEPTIDE-3 17929 PENTAPEPTIDE-30 17930 PENTAPEPTIDE-30 CYSTEINAMIDE 17931 PENTAPEPTIDE-31 17932 PENTAPEPTIDE-33 17933 PENTAPEPTIDE-34 17934 PENTAPEPTIDE-34 TRIFLUOROACETATE 17935 PENTAPEPTIDE-35 17936 PENTAPEPTIDE-36 17937 PENTAPEPTIDE-37 17938 PENTAPEPTIDE-38 17939 PENTAPEPTIDE-39 17940 PENTAPEPTIDE-4 17941 PENTAPEPTIDE-41 17942 PENTAPEPTIDE-42 17943 PENTAPEPTIDE-43 17944 PENTAPEPTIDE-44 17945 PENTAPEPTIDE-45 17946 PENTAPEPTIDE-46 17947 PENTAPEPTIDE-47 17948 PENTAPEPTIDE-48 17949 PENTAPEPTIDE-49 17950 PENTAPEPTIDE-5 17951 PENTAPEPTIDE-50 17952 PENTAPEPTIDE-51 17953 PENTAPEPTIDE-52 17954 PENTAPEPTIDE-53 17955 PENTAPEPTIDE-54 17956 PENTAPEPTIDE-56 17957 PENTAPEPTIDE-56 DIMER 17958 PENTAPEPTIDE-57 17959 PENTAPEPTIDE-57 DIMER 17960 PENTAPEPTIDE-58 17961 PENTAPEPTIDE-59 17962 PENTAPEPTIDE-6 17963 PENTAPEPTIDE-60 17964 PENTAPEPTIDE-60 S-METHANOCALDOCOCCUS JANNASCHII HEPTAPEPTIDE-1 17965 PENTAPEPTIDE-61 17966 PENTAPEPTIDE-62 17967 PENTAPEPTIDE-7 17968 PENTAPEPTIDE-8 17969 PENTAPEPTIDE-9 17970 PENTAPOTASSIUM TRIPHOSPHATE 17971 PENTASODIUM AMINOTRIMETHYLENE PHOSPHONATE 17972 PENTASODIUM ETHYLENEDIAMINE TETRAMETHYLENE PHOSPHONATE 17973 PENTASODIUM PENTETATE 17974 PENTASODIUM TETRACARBOXYMETHYL ACETYLHYDROXYPROLYL DIPEPTIDE-12 17975 PENTASODIUM TETRACARBOXYMETHYL DIPEPTIDE-51 17976 PENTASODIUM TETRACARBOXYMETHYL HEXANOYL DIPEPTIDE-12 17977 PENTASODIUM TRIPHOSPHATE 17978 PENTETIC ACID 17979 PENTHORUM CHINENSE EXTRACT 17980 PENTHORUM CHINENSE SEED EXTRACT 17981 PENTYL RHAMNOSIDE 17982 PENTYLCYCLOPROPYLMETHYLENE CYCLOPROPYLOCTANOIC ACID 17983 PENTYLENE GLYCOL 17984 PENTYLPHENYL METHOXYBENZOATE 17985 PENTYLPHENYL OCTYLOXYBENZOATE 17986 PEONIFLORIN 17987 PEPSIN 17988 PERFLUORO DIMETHYLETHYLPENTANE 17989 PERFLUORO T-BUTYLCYCLOHEXANE 17990 PERFLUOROBUTYLCYCLOHEXANE 17991 PERFLUOROBUTYLETHYL DIMETHICONE 17992 PERFLUOROCAPRYLYL BROMIDE 17993 PERFLUOROCAPRYLYL TRIETHOXYSILYLETHYL METHICONE 17994 PERFLUOROCYCLOHEXYLMETHANOL 17995 PERFLUORODECALIN 17996 PERFLUORODIMETHYLCYCLOHEXANE 17997 PERFLUOROHEPTANE 17998 PERFLUOROHEXANE 17999 PERFLUOROHEXYL ETHYLPHOSPHONIC ACID 18000 PERFLUOROHEXYLETHOXY DIMETHICONE 18001 PERFLUOROHEXYLETHYL DIMETHYLBUTYL ETHER 18002 PERFLUOROHEXYLETHYL TRIETHOXYSILANE 18003 PERFLUOROISOHEXANE 18004 PERFLUOROMETHYLCYCLOHEXANE 18005 PERFLUOROMETHYLCYCLOPENTANE 18006 PERFLUOROMETHYLDECALIN 18007 PERFLUORONONYL DIMETHICONE 18008 PERFLUORONONYL DIMETHICONE/METHICONE/AMODIMETHICONE CROSSPOLYMER 18009 PERFLUORONONYL OCTYLDODECYL GLYCOL GRAPESEEDATE 18010 PERFLUORONONYL OCTYLDODECYL GLYCOL MEADOWFOAMATE 18011 PERFLUORONONYLETHYL CARBOXY PEG-7 DIMETHICONE PHOSPHATE 18012 PERFLUORONONYLETHYL CARBOXYDECYL BEHENYL DIMETHICONE 18013 PERFLUORONONYLETHYL CARBOXYDECYL HEXACOSYL DIMETHICONE 18014 PERFLUORONONYLETHYL CARBOXYDECYL LAURYL DIMETHICONE 18015 PERFLUORONONYLETHYL CARBOXYDECYL LAURYL/BEHENYL DIMETHICONE 18016 PERFLUORONONYLETHYL CARBOXYDECYL PEG-10 DIMETHICONE 18017 PERFLUORONONYLETHYL CARBOXYDECYL PEG-8 DIMETHICONE 18018 PERFLUORONONYLETHYL DIMETHICONE/METHICONE COPOLYMER 18019 PERFLUORONONYLETHYL PEG-8 DIMETHICONE 18020 PERFLUORONONYLETHYL PEG-8 PHENYLISOPROPYL DIMETHCONE 18021 PERFLUORONONYLETHYL STEARYL DIMETHICONE 18022 PERFLUOROOCTYL TRIETHOXYSILANE 18023 PERFLUOROOCTYLETHYL TRIETHOXYSILANE 18024 PERFLUOROOCTYLETHYL TRIMETHOXYSILANE 18025 PERFLUOROOCTYLETHYL TRISILOXANE 18026 PERFLUOROOCTYLETHYL/DIPHENYL DIMETHICONE COPOLYMER 18027 PERFLUOROPERHYDROBENZYL TETRALIN 18028 PERFLUOROPERHYDROFLUORENE 18029 PERFLUOROPERHYDROPHENANTHRENE 18030 PERFLUOROPROPANE 18031 PERFLUOROPROPOXY (PERFLUORO PPG)-9 DIMETHYLAMINOPROPYLAMIDE 18032 PERFLUOROTETRALIN 18033 PERIANDRA DULCIS ROOT EXTRACT 18034 PERICHLAENA RICHARDII FLOWER EXTRACT 18035 PERICHLAENA RICHARDII FLOWER/LEAF EXTRACT 18036 PERICHLAENA RICHARDII LEAF EXTRACT 18037 PERILLA FRUTESCENS CALLUS CULTURE EXTRACT 18038 PERILLA FRUTESCENS EXTRACT 18039 PERILLA FRUTESCENS FLOWER EXTRACT 18040 PERILLA FRUTESCENS FLOWER OIL 18041 PERILLA FRUTESCENS JUICE 18042 PERILLA FRUTESCENS LEAF EXTRACT 18043 PERILLA FRUTESCENS LEAF OIL 18044 PERILLA FRUTESCENS LEAF WATER 18045 PERILLA FRUTESCENS LEAF/PUNICA GRANATUM FLOWER/TERMINALIA FERDINANDIANA FRUIT EXTRACT 18046 PERILLA FRUTESCENS SEED 18047 PERILLA FRUTESCENS SEED EXTRACT 18048 PERILLA FRUTESCENS SEED OIL 18049 PERILLA FRUTESCENS SEEDCAKE 18050 PERILLA FRUTESCENS SPROUT EXTRACT 18051 PERILLA OCYMOIDES LEAF EXTRACT 18052 PERILLA OCYMOIDES LEAF POWDER 18053 PERILLA OCYMOIDES LEAF WATER 18054 PERILLA OCYMOIDES LEAF/STEM OIL 18055 PERILLA OCYMOIDES SEED EXTRACT 18056 PERILLA OCYMOIDES SEED OIL 18057 PERILLALDEHYDE 18058 PERILLYL ALCOHOL 18059 PERLITE 18060 PERMETHRIN 18061 PERSEA GRATISSIMA BUTTER 18062 PERSEA GRATISSIMA CALLUS POWDER 18063 PERSEA GRATISSIMA CERA 18064 PERSEA GRATISSIMA FRUIT BUTTER 18065 PERSEA GRATISSIMA FRUIT EXTRACT 18066 PERSEA GRATISSIMA FRUIT POWDER 18067 PERSEA GRATISSIMA FRUIT WATER 18068 PERSEA GRATISSIMA LEAF EXTRACT 18069 PERSEA GRATISSIMA OIL 18070 PERSEA GRATISSIMA OIL UNSAPONIFIABLES 18071 PERSEA GRATISSIMA OIL UNSAPONIFIABLES WATER 18072 PERSEA GRATISSIMA SEED 18073 PERSEA GRATISSIMA SEED EXTRACT 18074 PERSEA GRATISSIMA STEROLS 18075 PERSEA GRATISSIMA WAX 18076 PERSEA JAPONICA BRANCH EXTRACT 18077 PERSEA THUNBERGII LEAF/ROOT/STEM EXTRACT 18078 PERSICARIA BLUMEI EXTRACT 18079 PERSICARIA HYDROPIPER EXTRACT 18080 PERSICARIA MINOR LEAF/STEM EXTRACT 18081 PERSICARIA THUNBERGII EXTRACT 18082 PETASITES HYBRIDUS LEAF EXTRACT 18083 PETASITES HYBRIDUS ROOT EXTRACT 18084 PETASITES JAPONICUS LEAF EXTRACT 18085 PETASITES JAPONICUS LEAF/STEM EXTRACT 18086 PETASITES JAPONICUS POWDER 18087 PETASITES JAPONICUS ROOT EXTRACT 18088 PETASITES VULGARIS LEAF EXTRACT 18089 P-ETHYLPHENETOLE 18090 PETROLATUM 18091 PETROLEUM DISTILLATES 18092 PETROSELINUM CRISPUM EXTRACT 18093 PETROSELINUM CRISPUM JUICE 18094 PETROSELINUM CRISPUM LEAF EXTRACT 18095 PETROSELINUM CRISPUM LEAF OIL 18096 PETROSELINUM CRISPUM MERISTEM CELL 18097 PETROSELINUM CRISPUM SEED EXTRACT 18098 PETROSELINUM CRISPUM SEED OIL 18099 PETROSELINUM SATIVUM EXTRACT 18100 PETROSELINUM SATIVUM LEAF POWDER 18101 PEUCEDANUM GRAVEOLENS EXTRACT 18102 PEUCEDANUM JAPONICUM BRANCH EXTRACT 18103 PEUCEDANUM JAPONICUM EXTRACT 18104 PEUCEDANUM JAPONICUM LEAF/STEM EXTRACT 18105 PEUCEDANUM JAPONICUM ROOT EXTRACT 18106 PEUCEDANUM OSTRUTHIUM LEAF EXTRACT 18107 PEUMUS BOLDUS LEAF EXTRACT 18108 PEUMUS BOLDUS LEAF OIL 18109 PFAFFIA GLOMERATA ROOT JUICE 18110 PFAFFIA PANICULATA ROOT EXTRACT 18111 PG-AMODIMETHICONE 18112 PG-HYDROLYZED COLLAGEN 18113 PG-HYDROLYZED KERATIN 18114 PG-HYDROLYZED RICE PROTEIN 18115 PG-HYDROLYZED SILK 18116 PG-HYDROLYZED SOY PROTEIN 18117 PG-HYDROLYZED WHEAT PROTEIN 18118 PG-HYDROXYETHYLCELLULOSE COCODIMONIUM CHLORIDE 18119 PG-HYDROXYETHYLCELLULOSE LAURYLDIMONIUM CHLORIDE 18120 PG-HYDROXYETHYLCELLULOSE STEARYLDIMONIUM CHLORIDE 18121 PG-PALMOYLPALMAMIDE 18122 PHAEOCYSTIS ANTARCTICA EXTRACT 18123 PHAEOCYSTIS POUCHETII EXTRACT 18124 PHAEODACTYLUM TRICORNUTUM EXTRACT 18125 PHAFFIA RHODOZYMA FERMENT EXTRACT 18126 PHALAENOPSIS AMABILIS EXTRACT 18127 PHALAENOPSIS AMABILIS FLOWER EXTRACT 18128 PHALAENOPSIS APHRODITE CALLUS EXTRACT 18129 PHALAENOPSIS CHARM SUN BIG RED ROBE FLOWER EXTRACT 18130 PHALAENOPSIS LOBBII EXTRACT 18131 PHALAENOPSIS PULCHERRIMA CALLUS POWDER 18132 PHALAENOPSIS PULCHERRIMA LEAF CELL EXTRACT 18133 PHALAENOPSIS SHIUH-DONG WHISHKEY FLOWER EXTRACT 18134 PHALAENOPSIS SOGO YUKIDIAN PETAL EXTRACT 18135 PHALLUS INDUSIATUS MYCELIUM/POLYGONUM MULTIFLORUM ROOT EXTRACT FERMENT FILTRATE 18136 PHASEOLUS ACONITIFOLIUS SEED EXTRACT 18137 PHASEOLUS ANGULARIS CALLUS CULTURE EXTRACT 18138 PHASEOLUS ANGULARIS HAIRY ROOT EXTRACT 18139 PHASEOLUS ANGULARIS SEED 18140 PHASEOLUS ANGULARIS SEED EXTRACT 18141 PHASEOLUS ANGULARIS SEED POWDER 18142 PHASEOLUS ANGULARIS SEED STARCH 18143 PHASEOLUS COCCINEUS SEED EXTRACT 18144 PHASEOLUS LUNATUS SEED EXTRACT 18145 PHASEOLUS MUNGO ROOT EXTRACT 18146 PHASEOLUS RADIATUS EXTRACT 18147 PHASEOLUS RADIATUS MERISTEM CELL CULTURE EXTRACT 18148 PHASEOLUS RADIATUS MERISTEM CELL LYSATE 18149 PHASEOLUS RADIATUS SEED EXTRACT 18150 PHASEOLUS RADIATUS SEED POWDER 18151 PHASEOLUS RADIATUS SEED STARCH 18152 PHASEOLUS RADIATUS SEED WATER 18153 PHASEOLUS RADIATUS SPROUT EXTRACT 18154 PHASEOLUS TRILOBUS SEED EXTRACT 18155 PHASEOLUS VULGARIS CALLUS EXTRACT 18156 PHASEOLUS VULGARIS EXTRACT 18157 PHASEOLUS VULGARIS PHYTOPLACENTA CONDITIONED MEDIA 18158 PHASEOLUS VULGARIS PHYTOPLACENTA EXTRACT 18159 PHASEOLUS VULGARIS SEED EXTRACT 18160 PHASEOLUS VULGARIS SEED POWDER 18161 PHASEOLUS VULGARIS SPROUT EXTRACT 18162 PHEBALIUM NUDUM FLOWER/LEAF EXTRACT 18163 PHELLINUS BAUMII EXTRACT 18164 PHELLINUS BAUMII MYCELIUM/PANAX GINSENG ROOT FERMENT EXTRACT FILTRATE 18165 PHELLINUS LINTEUS EXTRACT 18166 PHELLINUS LINTEUS FERMENT FILTRATE 18167 PHELLINUS LINTEUS MYCELIUM EXTRACT 18168 PHELLINUS LINTEUS WATER 18169 PHELLINUS LINTEUS/ABALONE FERMENT FILTRATE 18170 PHELLINUS LINTEUS/COLLAGEN FERMENT FILTRATE 18171 PHELLINUS LINTEUS/INONOTUS OBLIQUUS EXTRACT FERMENT FILTRATE 18172 PHELLINUS LINTEUS/INONOTUS OBLIQUUS EXTRACT FERMENT WATER 18173 PHELLINUS LINTEUS/MORUS BOMBYCIS WOOD POWDER FERMENT EXTRACT 18174 PHELLINUS LINTEUS/PHRAGMITES COMMUNIS ROOT FERMENT FILTRATE 18175 PHELLINUS LINTEUS/RICE FERMENT EXTRACT 18176 PHELLINUS LINTEUS/ROYAL JELLY EXTRACT 18177 PHELLINUS RIBIS EXTRACT 18178 PHELLODENDRON AMURENSE BARK 18179 PHELLODENDRON AMURENSE BARK EXTRACT 18180 PHELLODENDRON AMURENSE BARK/HONEYSUCKLE FLOWER/(ECLIPTA PROSTRATA/MENTHA ARVENSIS LEAF)/SCUTELLARIA BAICALENSIS ROOT EXTRACT 18181 PHELLODENDRON CHINENSE BARK EXTRACT 18182 PHENACETIN 18183 PHENETH-6 PHOSPHATE 18184 PHENETHYL 2-ETHYLBUTYRATE 18185 PHENETHYL 2-METHYLBUTYRATE 18186 PHENETHYL ACETATE 18187 PHENETHYL ALCOHOL 18188 PHENETHYL ANTHRANILATE 18189 PHENETHYL BENZOATE 18190 PHENETHYL BUTYRATE 18191 PHENETHYL CAFFEATE 18192 PHENETHYL CINNAMATE 18193 PHENETHYL CROTONATE 18194 PHENETHYL DIMETHICONE 18195 PHENETHYL DISILOXANE 18196 PHENETHYL FORMATE 18197 PHENETHYL ISOBUTYRATE 18198 PHENETHYL ISOTHIOCYANATE 18199 PHENETHYL ISOVALERATE 18200 PHENETHYL METHACRYLATE 18201 PHENETHYL METHYL ETHYL CARBINOL 18202 PHENETHYL METHYL ETHYL CARBINYL ACETATE 18203 PHENETHYL PHENYLACETATE 18204 PHENETHYL PIVALATE 18205 PHENETHYL PROPIONATE 18206 PHENETHYL SALICYLATE 18207 PHENETHYL TIGLATE 18208 PHENOL/STYRENE/METHYLSTYRENE COPOLYMER 18209 PHENOLSULFONPHTHALEIN 18210 PHENOXY PEG-2 ACRYLATE 18211 PHENOXY PEG-4 LAURATE/PALMITATE 18212 PHENOXYACETALDEHYDE 18213 PHENOXYACETIC ACID 18214 PHENOXYETHANOL 18215 PHENOXYETHYL CAPRYLATE 18216 PHENOXYETHYL ISOBUTYRATE 18217 PHENOXYETHYL METHACRYLATE 18218 PHENOXYETHYL PCA 18219 PHENOXYETHYL PROPIONATE 18220 PHENOXYETHYLPARABEN 18221 PHENOXYISOPROPANOL 18222 PHENOXYPROPANEDIOL 18223 PHENYL BENZOATE 18224 PHENYL DIMETHICONE 18225 PHENYL MERCURIC ACETATE 18226 PHENYL MERCURIC BENZOATE 18227 PHENYL MERCURIC BORATE 18228 PHENYL MERCURIC BROMIDE 18229 PHENYL MERCURIC CHLORIDE 18230 PHENYL METHICONE 18231 PHENYL METHICONOL 18232 PHENYL METHYL PYRAZOLONE 18233 PHENYL PROPYL TRIMETHICONE 18234 PHENYL PROPYL TRIMETHICONE/DIPHENYLMETHICONE 18235 PHENYL SALICYLATE 18236 PHENYL T-BUTYLNITRONE 18237 PHENYL THIAZINANE CARBOXYLIC ACID 18238 PHENYL TIMONACIC 18239 PHENYL TRIMETHICONE 18240 PHENYLACETALDEHYDE 18241 PHENYLACETALDEHYDE DIETHYL ACETAL 18242 PHENYLACETALDEHYDE DIGERANYL ACETAL 18243 PHENYLACETALDEHYDE DIHYDROGERANYL ACETAL 18244 PHENYLACETALDEHYDE DIISOAMYL ACETAL 18245 PHENYLACETALDEHYDE DIMETHYL ACETAL 18246 PHENYLACETALDEHYDE ETHYLENEGLYCOL CYCLIC ACETAL 18247 PHENYLACETALDEHYDE GLYCERYL 1,2-CYCLIC ACETAL 18248 PHENYLACETALDEHYDE GLYCERYL 1,3-CYCLIC ACETAL 18249 PHENYLACETALDEHYDE GLYCERYL CYCLIC ACETALS 18250 PHENYLACETALDEHYDE HEXYLENEGLYCOL CYCLIC ACETAL 18251 PHENYLACETALDEHYDE ISOHEXYLENEGLYCOL CYCLIC ACETAL 18252 PHENYLACETALDEHYDE OXIME 18253 PHENYLACETIC ACID 18254 PHENYLALANINE 18255 PHENYLAMINOPROPYL POLYSESQUIOXANE 18256 PHENYLBENZIMIDAZOLE SULFONIC ACID 18257 PHENYLDIMETHOXYACETOPHENONE 18258 PHENYLENE BIS-DIPHENYLTRIAZINE 18259 PHENYLETHOXYACETALDEHYDE 18260 PHENYLETHYL RESORCINOL 18261 PHENYLETHYLIDENE-BIS-INDOLE 18262 PHENYLETHYLPYRIDINE 18263 PHENYLISOHEXANOL 18264 PHENYLISOPROPYL DIMETHICONE 18265 PHENYLMETHYLPENTANAL 18266 PHENYLMETHYLSULFONYL FLUORIDE 18267 PHENYLPARABEN 18268 PHENYLPENTANOL 18269 PHENYLPROPANE 18270 PHENYLPROPANOL 18271 PHENYLPROPIONALDEHYDE 18272 PHENYLPROPYL ETHYL METHICONE 18273 PHENYLPROPYLDIMETHYLSILOXYSILICATE 18274 PHENYLTHIOGLYCOLIC ACID 18275 PHEOPHORBIDE A AMIDO PEG-45 AMIDO DISTEAROYL GLYCEROPHOSPHOETHANE 18276 PHILADELPHUS CORONARIUS FLOWER EXTRACT 18277 PHLOMIS KORAIENSIS ROOT EXTRACT 18278 PHLOMIS LYCHNITIS EXTRACT 18279 PHLORETIN 18280 PHLORIDZIN 18281 PHLORIDZINYL GLUCOSIDE 18282 PHLOROGLUCINOL TRIMETHYL ETHER 18283 PHLOX DRUMMONDII SEED EXTRACT 18284 PHOENIX CANARIENSIS LEAF EXTRACT 18285 PHOENIX DACTYLIFERA FRUIT EXTRACT 18286 PHOENIX DACTYLIFERA FRUIT JUICE 18287 PHOENIX DACTYLIFERA FRUIT POWDER 18288 PHOENIX DACTYLIFERA LEAF CELL EXTRACT 18289 PHOENIX DACTYLIFERA SEED 18290 PHOENIX DACTYLIFERA SEED EXTRACT 18291 PHOENIX DACTYLIFERA SEED POWDER 18292 PHOLIOTA MICROSPORA FRUITING BODY EXTRACT 18293 PHOLIOTA MICROSPORA POLYSACCHARIDES 18294 PHONOLITE 18295 PHORMIDIUM ELEMIS LYSATE FILTRATE 18296 PHORMIDIUM FERMENT 18297 PHORMIDIUM PERSICINUM EXTRACT 18298 PHORMIDIUM UNCINATUM EXTRACT 18299 PHORMIUM TENAX EXTRACT 18300 PHORMIUM TENAX FLOWER EXTRACT 18301 PHORMIUM TENAX LEAF 18302 PHORMIUM TENAX LEAF EXTRACT 18303 PHORMIUM TENAX LEAF JUICE 18304 PHORMIUM TENAX LEAF POWDER 18305 PHORMIUM TENAX LEAF WATER 18306 PHORMIUM TENAX ROOT EXTRACT 18307 PHORMIUM TENAX SEED 18308 PHORMIUM TENAX SEED EXTRACT 18309 PHORMIUM TENAX SEED OIL 18310 PHOSPHATE BUFFERED SALINE 18311 PHOSPHATIDIC ACID 18312 PHOSPHATIDYLCHOLINE 18313 PHOSPHATIDYLGLYCEROL 18314 PHOSPHATIDYLINOSITOL 18315 PHOSPHATIDYLSERINE 18316 PHOSPHOLIPIDS 18317 PHOSPHONOBUTANETRICARBOXYLIC ACID 18318 PHOSPHORIC ACID 18319 PHOSPHOROTHIOATE DNA-1 18320 PHOSPHORUS PENTOXIDE 18321 PHOSPHORYLCHOLINE GLYCOL METHACRYLATE/PEG-10 DIMETHACRYLATE CROSSPOLYMER 18322 PHRAGMITES AUSTRALIS RHIZOME EXTRACT 18323 PHRAGMITES COMMUNIS EXTRACT 18324 PHRAGMITES KARKA EXTRACT 18325 PHRYMA LEPTOSTACHYA EXTRACT 18326 PHTHALIC ANHYDRIDE 18327 PHTHALIC ANHYDRIDE/ADIPIC ACID/CASTOR OIL/NEOPENTYL GLYCOL/PEG-3/TRIMETHYLOLPROPANE COPOLYMER 18328 PHTHALIC ANHYDRIDE/BENZOIC ACID/GLYCERIN COPOLYMER 18329 PHTHALIC ANHYDRIDE/BENZOIC ACID/TRIMETHYLOLPROPANE COPOLYMER 18330 PHTHALIC ANHYDRIDE/BUTYL BENZOIC ACID/PROPYLENE GLYCOL COPOLYMER 18331 PHTHALIC ANHYDRIDE/GLYCERIN/GLYCIDYL DECANOATE COPOLYMER 18332 PHTHALIC ANHYDRIDE/TRIMELLITIC ANHYDRIDE/GLYCOLS COPOLYMER 18333 PHTHALIMIDOPEROXYCAPROIC ACID 18334 P-HYDROXYANISOLE 18335 PHYLLACANTHA FIBROSA EXTRACT 18336 PHYLLANTHUS ACIDUS FRUIT EXTRACT 18337 PHYLLANTHUS EMBLICA EXTRACT 18338 PHYLLANTHUS EMBLICA FRUIT EXTRACT 18339 PHYLLANTHUS EMBLICA FRUIT JUICE 18340 PHYLLANTHUS EMBLICA FRUIT POWDER 18341 PHYLLANTHUS NIRURI EXTRACT 18342 PHYLLANTHUS URINARIA EXTRACT 18343 PHYLLOSPADIX IWATENSIS EXTRACT 18344 PHYLLOSPADIX SCOULERI EXTRACT 18345 PHYLLOSTACHYS AUREOSULCATA LEAF EXTRACT 18346 PHYLLOSTACHYS BAMBUSOIDES BARK EXTRACT 18347 PHYLLOSTACHYS BAMBUSOIDES EXTRACT 18348 PHYLLOSTACHYS BAMBUSOIDES JUICE 18349 PHYLLOSTACHYS BAMBUSOIDES LEAF EXTRACT 18350 PHYLLOSTACHYS BAMBUSOIDES RHIZOME EXTRACT 18351 PHYLLOSTACHYS EDULIS EXTRACT 18352 PHYLLOSTACHYS EDULIS LEAF EXTRACT 18353 PHYLLOSTACHYS EDULIS LEAF/SHOOT EXTRACT 18354 PHYLLOSTACHYS EDULIS SHOOT WATER 18355 PHYLLOSTACHYS EDULIS STEM EXTRACT 18356 PHYLLOSTACHYS EDULIS STEM POWDER 18357 PHYLLOSTACHYS HETEROCYCLA FERMENT FILTRATE 18358 PHYLLOSTACHYS HETEROCYCLA FRASS EXTRACT 18359 PHYLLOSTACHYS HETEROCYCLA STEM EXTRACT 18360 PHYLLOSTACHYS NIGRA EXTRACT 18361 PHYLLOSTACHYS NIGRA JUICE 18362 PHYLLOSTACHYS NIGRA LEAF EXTRACT 18363 PHYLLOSTACHYS NIGRA STEM EXTRACT 18364 PHYLLOSTACHYS NIGRA STEM POWDER 18365 PHYLLOSTACHYS PUBESCENS EXTRACT 18366 PHYLLOSTACHYS PUBESCENS MERISTEM CELL LYSATE 18367 PHYLLOSTACHYS PUBESCENS SAP 18368 PHYLLOSTACHYS PUBESCENS SHOOT BARK EXTRACT 18369 PHYLLOSTACHYS PUBESCENS/EDULIS SHOOT SHEATH EXTRACT 18370 PHYLLOSTACHYS RETICULATA EXTRACT 18371 PHYMATOLITHON CALCAREUM EXTRACT 18372 PHYMATOSORUS GROSSUS LEAF EXTRACT 18373 PHYSALIS ALKEKENGI CALYX EXTRACT 18374 PHYSALIS ALKEKENGI FRUIT EXTRACT 18375 PHYSALIS ANGULATA EXTRACT 18376 PHYSALIS PERUVIANA CALYX EXTRACT 18377 PHYSALIS PERUVIANA EXTRACT 18378 PHYSALIS PERUVIANA FRUIT EXTRACT 18379 PHYSALIS PRUINOSA FRUIT EXTRACT 18380 PHYSALIS PUBESCENS FRUIT EXTRACT 18381 PHYSALIS PUBESCENS FRUIT JUICE 18382 PHYSCOMITRELLA PATENS PROTONEMA EXTRACT 18383 PHYSOCARPUS AMURENSIS STEM EXTRACT 18384 PHYTANTRIOL 18385 PHYTELEPHAS AEQUATORIALIS SEED POWDER 18386 PHYTIC ACID 18387 PHYTIN 18388 PHYTOECDYSTEROIDS 18389 PHYTOGLOBIN 18390 PHYTOL 18391 PHYTOLACCA BOGOTENSIS LEAF EXTRACT 18392 PHYTONADIONE EPOXIDE 18393 PHYTOSPHINGOSINE 18394 PHYTOSPHINGOSINE ACETAMIDE 18395 PHYTOSPHINGOSINE ASCORBATE 18396 PHYTOSPHINGOSINE CYCLIC PHOSPHATE HCL 18397 PHYTOSPHINGOSINE GLYCOLATE 18398 PHYTOSPHINGOSINE HCL 18399 PHYTOSPHINGOSINE LACTATE 18400 PHYTOSPHINGOSINE PCA 18401 PHYTOSPHINGOSINE PHOSPHATE 18402 PHYTOSTEROLS 18403 PHYTOSTERYL BUTYRATE 18404 PHYTOSTERYL CANOLA GLYCERIDES 18405 PHYTOSTERYL CANOLATE 18406 PHYTOSTERYL CAPRYLATE/CAPRATE 18407 PHYTOSTERYL GLUCOSIDE 18408 PHYTOSTERYL GLUCOSIDE/GLUCOSYLCERAMIDE 18409 PHYTOSTERYL HYDROXYSTEARATE 18410 PHYTOSTERYL ISOSTEARATE 18411 PHYTOSTERYL ISOSTEARYL DIMER DILINOLEATE 18412 PHYTOSTERYL LINOLEATE 18413 PHYTOSTERYL LINOLEATE/LINOLENATE 18414 PHYTOSTERYL MACADAMIATE 18415 PHYTOSTERYL NONANOATE 18416 PHYTOSTERYL OLEATE 18417 PHYTOSTERYL RICE BRANATE 18418 PHYTOSTERYL RICINOLEATE 18419 PHYTOSTERYL SUNFLOWERSEEDATE 18420 PHYTOSTERYL/BEHENYL DIMER DILINOLEATE 18421 PHYTOSTERYL/BEHENYL/OCTYLDODECYL LAUROYL GLUTAMATE 18422 PHYTOSTERYL/BEHENYL/OCTYLDODECYL/ISOSTEARYL LAUROYL GLUTAMATE 18423 PHYTOSTERYL/DECYLTETRADECYL MYRISTOYL METHYL BETA-ALANINATE 18424 PHYTOSTERYL/ISOSTEARYL/CETYL/STEARYL/BEHENYL DIMER DILINOLEATE 18425 PHYTOSTERYL/OCTYLDODECYL LAUROYL GLUTAMATE 18426 PICEA ABIES BUD EXTRACT 18427 PICEA ABIES EXTRACT 18428 PICEA ABIES LEAF CELL EXTRACT 18429 PICEA ABIES LEAF EXTRACT 18430 PICEA ABIES LEAF OIL 18431 PICEA ABIES WOOD EXTRACT 18432 PICEA GLAUCA BARK EXTRACT 18433 PICEA GLAUCA BRANCH/LEAF OIL 18434 PICEA GLAUCA LEAF EXTRACT 18435 PICEA MARIANA BARK EXTRACT 18436 PICEA MARIANA BARK POWDER 18437 PICEA MARIANA BRANCH/LEAF OIL 18438 PICEA MARIANA LEAF EXTRACT 18439 PICEA MARIANA LEAF OIL 18440 PICEA OBOVATA NEEDLE EXTRACT 18441 PICEA PUNGENS BRANCH/LEAF/WOOD OIL 18442 PICEATANNOL 18443 PICHIA ANOMALA EXTRACT 18444 PICHIA CARIBBICA FERMENT 18445 PICHIA FERMENT LYSATE FILTRATE 18446 PICHIA HEEDII EXTRACT 18447 PICHIA MINUTA EXTRACT 18448 PICHIA PASTORIS FERMENT FILTRATE 18449 PICHIA PASTORIS/DIETHYLHEXYL SYRINGYLIDENEMALONATE/TOCOPHEROL FERMENT EXTRACT FILTRATE 18450 PICHIA PASTORIS/SOYBEAN SEED FERMENT LYSATE EXTRACT FILTRATE 18451 PICHIA/OSAJIN FERMENT EXTRACT 18452 PICHIA/PANAX GINSENG ROOT FERMENT FILTRATE 18453 PICHIA/POMIFERIN FERMENT EXTRACT 18454 PICHIA/RESVERATROL FERMENT EXTRACT 18455 PICHIA/RETINOL FERMENT EXTRACT 18456 PICHIA/R-LEUCOSPORIDIUM POLYPEPTIDE-1 CONDITIONED MEDIA 18457 PICHIA/SAFFLOWER FLOWER FERMENT FILTRATE 18458 PICHIA/SEA SALT FERMENT EXTRACT 18459 PICHIA/SEA SALT FERMENT LYSATE EXTRACT 18460 PICHIA/SEA SILT FERMENT LYSATE EXTRACT 18461 PICOLINAMIDE 18462 PICRAMIC ACID 18463 PICRASMA EXCELSA WOOD EXTRACT 18464 PICRASMA QUASSIOIDES FRUIT EXTRACT 18465 PICRASMA QUASSIOIDES WOOD EXTRACT 18466 PICRORHIZA KURROOA RHIZOME/ROOT EXTRACT 18467 PIDOBENZONE 18468 PIG ADIPOCYTE CONDITIONED MEDIA 18469 PIG ADIPOSE STROMAL CELL CONDITIONED MEDIA 18470 PIG DENTAL PULP CELL CONDITIONED MEDIA 18471 PIG DENTAL PULP CELL/ADIPOCYTE/BONE MARROW CELL CONDITIONED MEDIA 18472 PIG PLATELETS 18473 PIGMENT BLUE 15 18474 PIGMENT BLUE 15:1 18475 PIGMENT BLUE 27 18476 PIGMENT RED 112 18477 PIGMENT RED 190 18478 PIGMENT RED 48 18479 PIGMENT RED 5 18480 PIGMENT RED 57 18481 PIGMENT RED 57:1 18482 PIGMENT RED 88 18483 PIGMENT VIOLET 23 18484 PIGMENT YELLOW 13 18485 PIGSKIN EXTRACT 18486 PIKEA ROBUSTA EXTRACT 18487 PILOCARPUS MICROPHYLLUS LEAF EXTRACT 18488 PILOCARPUS PENNATIFOLIUS LEAF EXTRACT 18489 PIMENTA ACRIS FRUIT EXTRACT 18490 PIMENTA ACRIS LEAF OIL 18491 PIMENTA ACRIS LEAF POWDER 18492 PIMENTA ACRIS LEAF WATER 18493 PIMENTA DIOICA FRUIT EXTRACT 18494 PIMENTA DIOICA LEAF EXTRACT 18495 PIMENTA OFFICINALIS FRUIT EXTRACT 18496 PIMENTA OFFICINALIS FRUIT OIL 18497 PIMENTA OFFICINALIS LEAF OIL 18498 PIMENTA RACEMOSA FRUIT LEAF EXTRACT 18499 PIMENTA RACEMOSA LEAF/FRUIT OIL 18500 PIMPINELLA ANISUM EXTRACT 18501 PIMPINELLA ANISUM FRUIT EXTRACT 18502 PIMPINELLA ANISUM FRUIT OIL 18503 PIMPINELLA ANISUM FRUIT WATER 18504 PIMPINELLA ANISUM SEED EXTRACT 18505 PIMPINELLA ANISUM SEED OIL 18506 PIMPINELLA BRACHYCARPA EXTRACT 18507 PIMPINELLA BRACHYCARPA LEAF EXTRACT 18508 PIMPINELLA GUSTAVOHEGIANA EXTRACT 18509 PIMPINELLA SAXIFRAGA EXTRACT 18510 PIMPINELLA SAXIFRAGA FLOWER/LEAF/STEM EXTRACT 18511 PINACOL 18512 PINANAL 18513 PINANE CARBALDEHYDE 18514 PINANEDIOL 18515 PINANYL METHYL KETONE 18516 PINEAMIDOPROPYL BETAINE 18517 PINEAPPLE FRUIT EXTRACT BETA-GLUCAN 18518 PINELLIA TERNATA ROOT EXTRACT 18519 PINELLIA TERNATA TUBER EXTRACT 18520 PINENE 18521 PINUS BANKSIANA BARK EXTRACT 18522 PINUS BUNGEANA LEAF EXTRACT 18523 PINUS CEMBRA LEAF/TWIG OIL 18524 PINUS CEMBRA TWIG LEAF EXTRACT 18525 PINUS CEMBRA TWIG LEAF EXTRACT ACETYLATED 18526 PINUS CEMBRA TWIG LEAF OIL 18527 PINUS CEMBRA WOOD EXTRACT 18528 PINUS DENSIFLORA BARK 18529 PINUS DENSIFLORA BARK EXTRACT 18530 PINUS DENSIFLORA BRANCH/LEAF EXTRACT 18531 PINUS DENSIFLORA CALLUS EXTRACT 18532 PINUS DENSIFLORA EXTRACT 18533 PINUS DENSIFLORA LEAF EXTRACT 18534 PINUS DENSIFLORA LEAF POWDER 18535 PINUS DENSIFLORA LEAF/SUGAR FERMENT FILTRATE 18536 PINUS DENSIFLORA ROOT EXTRACT 18537 PINUS DENSIFLORA SEED EXTRACT 18538 PINUS DENSIFLORA SEED OIL 18539 PINUS HALEPENSIS BRANCH/LEAF OIL 18540 PINUS HALEPENSIS NEEDLE EXTRACT 18541 PINUS HALEPENSIS SEED OIL 18542 PINUS HELDREICHII BARK EXTRACT 18543 PINUS KORAIENSIS CALLUS CULTURE EXTRACT 18544 PINUS KORAIENSIS CONE EXTRACT 18545 PINUS KORAIENSIS SEED EXTRACT 18546 PINUS KORAIENSIS SEED OIL 18547 PINUS KORAIENSIS SHELL EXTRACT 18548 PINUS LAMBERTIANA WOOD EXTRACT 18549 PINUS LAURICIO BRANCH/LEAF OIL 18550 PINUS LAURICIO LEAF OIL 18551 PINUS LONGIFOLIA WOOD EXTRACT 18552 PINUS MUGO LEAF OIL 18553 PINUS MUGO PUMILIO TWIG LEAF EXTRACT 18554 PINUS MUGO PUMILIO TWIG LEAF OIL 18555 PINUS MUGO TWIG LEAF EXTRACT 18556 PINUS MUGO TWIG OIL 18557 PINUS NIGRA BUD/NEEDLE EXTRACT 18558 PINUS NIGRA TWIG LEAF EXTRACT 18559 PINUS NIGRA TWIG LEAF OIL 18560 PINUS PALUSTRIS LEAF EXTRACT 18561 PINUS PALUSTRIS OIL 18562 PINUS PALUSTRIS RESIN EXTRACT 18563 PINUS PALUSTRIS TAR OIL 18564 PINUS PALUSTRIS TWIG LEAF EXTRACT 18565 PINUS PALUSTRIS TWIG LEAF OIL 18566 PINUS PALUSTRIS WOOD TAR 18567 PINUS PARVIFLORA CONE EXTRACT 18568 PINUS PARVIFLORA SEED OIL 18569 PINUS PENTAPHYLLA SEED OIL 18570 PINUS PINASTER BARK EXTRACT 18571 PINUS PINASTER BARK POWDER 18572 PINUS PINASTER BARK WATER 18573 PINUS PINASTER BARK/BUD EXTRACT 18574 PINUS PINASTER CALLUS POWDER 18575 PINUS PINASTER LEAF EXTRACT 18576 PINUS PINASTER LEAF/TWIG OIL 18577 PINUS PINASTER SEED OIL 18578 PINUS PINASTER SEEDCAKE POWDER 18579 PINUS PINASTER TWIG LEAF EXTRACT 18580 PINUS PINASTER TWIG LEAF OIL 18581 PINUS PINASTER WOOD EXTRACT 18582 PINUS PINEA KERNEL EXTRACT 18583 PINUS PINEA KERNEL OIL 18584 PINUS PONDEROSA BRANCH/LEAF OIL 18585 PINUS PUMILA NEEDLE EXTRACT 18586 PINUS PUMILA TWIG LEAF EXTRACT 18587 PINUS PUMILA TWIG LEAF OIL 18588 PINUS PUMILIO BARK EXTRACT 18589 PINUS PUMILIO BRANCH/LEAF OIL 18590 PINUS PUMILIO LEAF EXTRACT 18591 PINUS RADIATA BARK EXTRACT 18592 PINUS RIGIDA BARK EXTRACT 18593 PINUS SIBIRICA NEEDLE EXTRACT 18594 PINUS SIBIRICA SEED EXTRACT 18595 PINUS SIBIRICA SEED OIL 18596 PINUS SIBIRICA SEED OIL POLYGLYCERYL-6 ESTERS 18597 PINUS SPECIES TWIG LEAF EXTRACT 18598 PINUS SPECIES TWIG LEAF OIL 18599 PINUS STROBUS BARK EXTRACT 18600 PINUS STROBUS CONE EXTRACT 18601 PINUS STROBUS TWIG OIL 18602 PINUS SYLVESTRIS BARK EXTRACT 18603 PINUS SYLVESTRIS BUD EXTRACT 18604 PINUS SYLVESTRIS CONE EXTRACT 18605 PINUS SYLVESTRIS LEAF EXTRACT 18606 PINUS SYLVESTRIS LEAF OIL 18607 PINUS SYLVESTRIS LEAF WATER 18608 PINUS SYLVESTRIS OIL 18609 PINUS SYLVESTRIS TWIG LEAF EXTRACT 18610 PINUS SYLVESTRIS TWIG LEAF OIL 18611 PINUS SYLVESTRIS WOOD EXTRACT 18612 PINUS TABULIFORMIS BARK EXTRACT 18613 PINUS TAEDA BARK EXTRACT 18614 PINUS THUNBERGII BARK EXTRACT 18615 PINUS THUNBERGII BRANCH/LEAF EXTRACT 18616 PINUS THUNBERGII CONE EXTRACT 18617 PINUS THUNBERGII LEAF EXTRACT 18618 PIPER ANGUSTIFOLIUM EXTRACT 18619 PIPER ANGUSTIFOLIUM LEAF EXTRACT 18620 PIPER AURANTIACUM FRUIT EXTRACT 18621 PIPER BETLE LEAF EXTRACT 18622 PIPER BETLE LEAF OIL 18623 PIPER BETLE LEAF POWDER 18624 PIPER CUBEBA FRUIT EXTRACT 18625 PIPER CUBEBA FRUIT OIL 18626 PIPER LONGUM FRUIT 18627 PIPER LONGUM FRUIT EXTRACT 18628 PIPER MALACOPHYLLUM FLOWER/LEAF/STEM OIL 18629 PIPER MARGINATUM LEAF EXTRACT 18630 PIPER METHYSTICUM LEAF/ROOT/STEM EXTRACT 18631 PIPER METHYSTICUM RHIZOME/ROOT EXTRACT 18632 PIPER METHYSTICUM ROOT 18633 PIPER METHYSTICUM ROOT EXTRACT 18634 PIPER MOLLICOMUM FLOWER/LEAF/STEM OIL 18635 PIPER NIGRUM CALLUS EXTRACT 18636 PIPER NIGRUM CALLUS POWDER 18637 PIPER NIGRUM FRUIT 18638 PIPER NIGRUM FRUIT EXTRACT 18639 PIPER NIGRUM FRUIT OIL 18640 PIPER NIGRUM FRUIT POWDER 18641 PIPER NIGRUM SEED 18642 PIPER NIGRUM SEED EXTRACT 18643 PIPER NIGRUM SEED OIL 18644 PIPER RETROFRACTUM FRUIT EXTRACT 18645 PIPER RETROFRACTUM FRUIT POWDER 18646 PIPER SARMENTOSUM LEAF EXTRACT 18647 PIPER UMBELLATUM ROOT EXTRACT 18648 PIPERAZINE BISFERULATE 18649 PIPERIDINEDIONE 18650 PIPERIDINEPROPIONIC ACID 18651 PIPERINE 18652 PIPERITONE 18653 PIPERLONGUMINE 18654 PIPERLONGUMININE 18655 PIPERONYL ACETATE 18656 PIPERONYL ACETONE 18657 PIPERONYL BUTOXIDE 18658 PIPERONYL GLUCOSIDE 18659 PIPERONYLIC ACID 18660 PIPERYLENE/BUTENE/PENTENE COPOLYMER 18661 PIPERYLENE/BUTENE/PENTENE/PENTADIENE COPOLYMER 18662 PIPTADENIA COLUBRINA PEEL EXTRACT 18663 PIRACETAM 18664 PIROCTONE OLAMINE 18665 PISCES EXTRACT 18666 PISCUM CARTILAGE EXTRACT 18667 PISCUM IECUR OIL 18668 PISCUM LECUR OIL 18669 PISCUM OVUM EXTRACT 18670 PISONIA GRANDIS LEAF EXTRACT 18671 P-ISOPROPYLPHENOL 18672 P-ISOPROPYLPHENYL METHYL KETONE 18673 PISTACIA LENTISCUS FRUIT OIL 18674 PISTACIA LENTISCUS GUM 18675 PISTACIA LENTISCUS GUM OIL 18676 PISTACIA LENTISCUS GUM WATER 18677 PISTACIA LENTISCUS LEAF CERA 18678 PISTACIA LENTISCUS LEAF EXTRACT 18679 PISTACIA LENTISCUS LEAF OIL 18680 PISTACIA LENTISCUS LEAF WAX 18681 PISTACIA LENTISCUS SEED OIL 18682 PISTACIA VERA SEED EXTRACT 18683 PISTACIA VERA SEED OIL 18684 PISTACIA VERA SHELL POWDER 18685 PISUM SATIVUM CALLUS EXTRACT 18686 PISUM SATIVUM EXTRACT 18687 PISUM SATIVUM PEPTIDE 18688 PISUM SATIVUM PHYTOPLACENTA CONDITIONED MEDIA 18689 PISUM SATIVUM PHYTOPLACENTA EXTRACT 18690 PISUM SATIVUM PROTEIN 18691 PISUM SATIVUM SEED EXTRACT 18692 PISUM SATIVUM SPROUT EXTRACT 18693 PISUM SATIVUM STARCH 18694 PISUM SATIVUM SYMBIOSOME EXTRACT 18695 PITHECELLOBIUM TENUE WOOD EXTRACT 18696 PITHECELLOBIUM TENUE WOOD POWDER 18697 PITTOSPORUM EUGENIOIDES FLOWER/LEAF EXTRACT 18698 PITTOSPORUM TOBIRA BRANCH/LEAF EXTRACT 18699 PITTOSPORUM VIRIDIFLORUM FLOWER EXTRACT 18700 PLACENTAL ENZYMES 18701 PLACENTAL EXTRACT 18702 PLACENTAL LIPIDS 18703 PLACENTAL PROTEIN 18704 PLANKTON EXTRACT 18705 PLANT ASH 18706 PLANT ASH EXTRACT 18707 PLANTAGO ASIATICA EXTRACT 18708 PLANTAGO ASIATICA LEAF/STEM EXTRACT 18709 PLANTAGO ASIATICA SEED EXTRACT 18710 PLANTAGO LANCEOLATA JUICE 18711 PLANTAGO LANCEOLATA LEAF EXTRACT 18712 PLANTAGO LANCEOLATA MERISTEM CELL 18713 PLANTAGO MAJOR CALLUS CULTURE EXTRACT 18714 PLANTAGO MAJOR CALLUS EXTRACT 18715 PLANTAGO MAJOR LEAF EXTRACT 18716 PLANTAGO MAJOR SEED EXTRACT 18717 PLANTAGO OVATA HUSK POWDER 18718 PLANTAGO OVATA LEAF EXTRACT 18719 PLANTAGO OVATA SEED EXTRACT 18720 PLANTAGO PSYLLIUM HUSK 18721 PLANTAGO PSYLLIUM HUSK POWDER 18722 PLANTAGO PSYLLIUM SEED EXTRACT 18723 PLANTARICIN A 18724 PLASMALOGENS 18725 PLATANUS OCCIDENTALIS BARK EXTRACT 18726 PLATINUM 18727 PLATINUM DIVINYLDISILOXANE 18728 PLATINUM POWDER 18729 PLATINUM THIOETHYLAMINO HYALURONIC ACID 18730 PLATONIA INSIGNIS SEED BUTTER 18731 PLATONIA INSIGNIS SEED OIL 18732 PLATONIN 18733 PLATYCARYA STROBILACEA BRANCH EXTRACT 18734 PLATYCARYA STROBILACEA EXTRACT 18735 PLATYCARYA STROBILACEA FRUIT EXTRACT 18736 PLATYCODIN D 18737 PLATYCODON GRANDIFLORUS ROOT EXTRACT 18738 PLECTRANTHUS AMBOINICUS LEAF/STEM OIL 18739 PLECTRANTHUS BARBATUS ROOT EXTRACT 18740 PLECTRANTHUS TOMENTOSA EXTRACT 18741 PLEIOGYNIUM TIMORIENSE FRUIT EXTRACT 18742 PLEUROCHRYSIS CARTERAE EXTRACT 18743 PLEUROPTERUS MULTIFLORUS CALLUS CULTURE EXTRACT 18744 PLEUROTUS CORNUCOPIAE EXTRACT 18745 PLEUROTUS CYSTIDIOSUS FERMENT FILTRATE 18746 PLEUROTUS FERULAE MYCELIUM EXTRACT 18747 PLEUROTUS FERULAE/PANAX GINSENG BERRY EXTRACT FERMENT FILTRATE 18748 PLEUROTUS OSTREATUS EXTRACT 18749 PLEUROTUS SAJOR-CAJU FERMENT FILTRATE 18750 PLEUROTUS/ROSA CANINA FERMENT EXTRACT 18751 PLINIA CAULIFLORA FRUIT EXTRACT 18752 PLUCHEA INDICA LEAF EXTRACT 18753 PLUKENETIA VOLUBILIS SEED EXTRACT 18754 PLUKENETIA VOLUBILIS SEED OIL 18755 PLUKENETIA VOLUBILIS SEED OIL/OLEIC ACID AMINOPROPANEDIOL AMIDES/ESTERS 18756 PLUKENETIA VOLUBILIS SEEDCAKE 18757 PLUKENETIA VOLUBILIS SEEDCAKE EXTRACT 18758 PLUMBAGO ROSEA ROOT EXTRACT 18759 PLUMBAGO ZEYLANICA FLOWER EXTRACT 18760 PLUMBAGO ZEYLANICA FLOWER/ROOT EXTRACT 18761 PLUMBAGO ZEYLANICA ROOT EXTRACT 18762 PLUMERIA ACUTIFOLIA FLOWER EXTRACT 18763 PLUMERIA ALBA FLOWER EXTRACT 18764 PLUMERIA ALBA FLOWER OIL 18765 PLUMERIA OBTUSA LEAF CELL EXTRACT 18766 PLUMERIA RUBRA FLOWER EXTRACT 18767 P-MENTHADIENE 18768 P-MENTHAN-7-OL 18769 P-MENTHANONE 18770 P-MENTHANYL ACETATE 18771 P-MENTHEN-6-YL-PROPANONE 18772 P-METHOXYBUTYLIDENE-CYCLOHEXANE 18773 P-METHOXYCINNAMALDEHYDE 18774 P-METHOXYPROPIOPHENONE 18775 P-METHYL ACETOPHENONE 18776 P-METHYLAMINOPHENOL 18777 P-METHYLAMINOPHENOL SULFATE 18778 P-METHYLHYDROCINNAMIC ALDEHYDE 18779 PNA-1 CARBOXYETHYL FLUORENE 18780 PNA-10 CARBOXYETHYL FLUORENE 18781 PNA-11 CARBOXYETHYL FLUORENE 18782 PNA-12 CARBOXYETHYL FLUORENE 18783 PNA-13 CARBOXYETHYL FLUORENE 18784 PNA-14 CARBOXYETHYL FLUORENE 18785 PNA-15 CARBOXYETHYL FLUORENE 18786 PNA-16 CARBOXYETHYL FLUORENE 18787 PNA-17 CARBOXYETHYL FLUORENE 18788 PNA-18 CARBOXYETHYL FLUORENE 18789 PNA-19 CARBOXYETHYL FLUORENE 18790 PNA-2 CARBOXYETHYL FLUORENE 18791 PNA-20 CARBOXYETHYL FLUORENE 18792 PNA-3 CARBOXYETHYL FLUORENE 18793 PNA-4 CARBOXYETHYL FLUORENE 18794 PNA-5 CARBOXYETHYL FLUORENE 18795 PNA-6 CARBOXYETHYL FLUORENE 18796 PNA-7 CARBOXYETHYL FLUORENE 18797 PNA-8 CARBOXYETHYL FLUORENE 18798 PNA-9 CARBOXYETHYL FLUORENE 18799 POA ANNUA EXTRACT 18800 PODOCARPUS ELATUS FRUIT EXTRACT 18801 PODOCARPUS MACROPHYLLUS LEAF EXTRACT 18802 PODOCARPUS NERIIFOLIUS LEAF EXTRACT 18803 PODOCARPUS TOTARA WOOD EXTRACT 18804 PODOPHYLLUM PELTATUM RHIZOME/ROOT EXTRACT 18805 POGOSTEMON CABLIN FLOWER EXTRACT 18806 POGOSTEMON CABLIN LEAF EXTRACT 18807 POGOSTEMON CABLIN LEAF OIL 18808 POGOSTEMON CABLIN LEAF WATER 18809 POGOSTEMON CABLIN LEAF/STEM EXTRACT 18810 POGOSTEMON CABLIN OIL 18811 POLIANTHES TUBEROSA CALLUS EXTRACT 18812 POLIANTHES TUBEROSA EXTRACT 18813 POLIANTHES TUBEROSA FLOWER CERA 18814 POLIANTHES TUBEROSA FLOWER EXTRACT 18815 POLIANTHES TUBEROSA FLOWER OIL 18816 POLIANTHES TUBEROSA FLOWER WAX 18817 POLIANTHES TUBEROSA POLYSACCHARIDE 18818 POLLEN 18819 POLLEN EXTRACT 18820 POLLEN LIPIDS 18821 POLLIA CONDENSATA FRUIT EXTRACT 18822 POLLIA CONDENSATA MERISTEM CELL EXTRACT 18823 POLOXAMER 101 18824 POLOXAMER 105 18825 POLOXAMER 105 BENZOATE 18826 POLOXAMER 108 18827 POLOXAMER 122 18828 POLOXAMER 123 18829 POLOXAMER 124 18830 POLOXAMER 181 18831 POLOXAMER 182 18832 POLOXAMER 182 DIBENZOATE 18833 POLOXAMER 183 18834 POLOXAMER 184 18835 POLOXAMER 184 CAMELLIA SINENSIS SEEDATE 18836 POLOXAMER 185 18837 POLOXAMER 188 18838 POLOXAMER 212 18839 POLOXAMER 215 18840 POLOXAMER 217 18841 POLOXAMER 231 18842 POLOXAMER 234 18843 POLOXAMER 235 18844 POLOXAMER 237 18845 POLOXAMER 238 18846 POLOXAMER 251 18847 POLOXAMER 282 18848 POLOXAMER 284 18849 POLOXAMER 288 18850 POLOXAMER 331 18851 POLOXAMER 333 18852 POLOXAMER 334 18853 POLOXAMER 335 18854 POLOXAMER 338 18855 POLOXAMER 338/PPG-51/SMDI COPOLYMER 18856 POLOXAMER 401 18857 POLOXAMER 402 18858 POLOXAMER 403 18859 POLOXAMER 407 18860 POLOXAMINE 1101 18861 POLOXAMINE 1102 18862 POLOXAMINE 1104 18863 POLOXAMINE 1301 18864 POLOXAMINE 1302 18865 POLOXAMINE 1304 18866 POLOXAMINE 1307 18867 POLOXAMINE 1501 18868 POLOXAMINE 1502 18869 POLOXAMINE 1504 18870 POLOXAMINE 1508 18871 POLOXAMINE 304 18872 POLOXAMINE 504 18873 POLOXAMINE 604 18874 POLOXAMINE 701 18875 POLOXAMINE 702 18876 POLOXAMINE 704 18877 POLOXAMINE 707 18878 POLOXAMINE 901 18879 POLOXAMINE 904 18880 POLOXAMINE 908 18881 POLY 1,2-BUTANEDIOL-6 PROPYLENE GLYCOL 18882 POLY C10-30 ALKYL ACRYLATE 18883 POLY HEMA GLUCOSIDE 18884 POLY LACTOBIONAMIDOMETHYLSTYRENE 18885 POLY METHYL STYRENE ISOPROPANOL KETONE 18886 POLY(1,2-BUTANEDIOL)-4 PEG/PPG-29/9 METHYL GLUCOSE 18887 POLY(1,2-BUTANEDIOL)-40 XYLITOL ETHER 18888 POLY(1,2-BUTANEDIOL)-55/PEG-90 PENTAERYTHRITYL ETHER 18889 POLY(1,2-BUTANEDIOL)-6 PROPYLENE GLYCOL 18890 POLY(1,4-BUTANEDIOL)-9 DIPALMITATE 18891 POLY(BENZOTRIAZOLYLHYDROXYPHENETHYL METHACRYLATE) 18892 POLY(BETA-BENZYL GLUTAMATE) METHOXY PEG-240 AMIDE 18893 POLY(BUTYL CYANOACRYLATE) 18894 POLY(C20-28 OLEFIN) 18895 POLY(C30-45 OLEFIN) 18896 POLY(C4-12 OLEFIN) 18897 POLY(C6-14 OLEFIN) 18898 POLY(DIMER ALMOND OIL) 18899 POLY(DIMER GRAPESEED OIL) 18900 POLY(DIMER HEMPSEED OIL) 18901 POLY(DIPROPYLENEGLYCOL ADIPATE) 18902 POLY(GLYCOL ADIPATE)/BIS-HYDROXYETHOXYPROPYL DIMETHICONE COPOLYMER 18903 POLY(LINSEED OIL) 18904 POLY(METHOXY PEG-9 METHACRYLATE) 18905 POLY(METHYL STYRENE ISOPROPANOL KETONE) 18906 POLY(TRIPEPTIDE-6) 18907 POLY[OXYMETHYLENE MELAMINE ACRYLATES/ACRYLAMIDE] 18908 POLYACRYLAMIDE 18909 POLYACRYLAMIDOMETHYL BENZYLIDENE CAMPHOR 18910 POLYACRYLAMIDOMETHYLPROPANE SULFONIC ACID 18911 POLYACRYLAMIDOPROPYLTRIMONIUM CHLORIDE 18912 POLYACRYLATE CROSSPOLYMER-10 18913 POLYACRYLATE CROSSPOLYMER-11 18914 POLYACRYLATE CROSSPOLYMER-12 18915 POLYACRYLATE CROSSPOLYMER-14 18916 POLYACRYLATE CROSSPOLYMER-3 18917 POLYACRYLATE CROSSPOLYMER-4 18918 POLYACRYLATE CROSSPOLYMER-5 18919 POLYACRYLATE CROSSPOLYMER-6 18920 POLYACRYLATE CROSSPOLYMER-7 18921 POLYACRYLATE CROSSPOLYMER-8 18922 POLYACRYLATE CROSSPOLYMER-9 18923 POLYACRYLATE-1 18924 POLYACRYLATE-1 CROSSPOLYMER 18925 POLYACRYLATE-10 18926 POLYACRYLATE-11 18927 POLYACRYLATE-12 18928 POLYACRYLATE-13 18929 POLYACRYLATE-14 18930 POLYACRYLATE-15 18931 POLYACRYLATE-16 18932 POLYACRYLATE-17 18933 POLYACRYLATE-18 18934 POLYACRYLATE-19 18935 POLYACRYLATE-2 18936 POLYACRYLATE-2 CROSSPOLYMER 18937 POLYACRYLATE-21 18938 POLYACRYLATE-22 18939 POLYACRYLATE-24 18940 POLYACRYLATE-25 18941 POLYACRYLATE-26 18942 POLYACRYLATE-27 18943 POLYACRYLATE-28 18944 POLYACRYLATE-29 18945 POLYACRYLATE-3 18946 POLYACRYLATE-30 18947 POLYACRYLATE-31 18948 POLYACRYLATE-32 18949 POLYACRYLATE-33 18950 POLYACRYLATE-34 18951 POLYACRYLATE-35 18952 POLYACRYLATE-36 18953 POLYACRYLATE-37 18954 POLYACRYLATE-38 18955 POLYACRYLATE-39 18956 POLYACRYLATE-4 18957 POLYACRYLATE-40 18958 POLYACRYLATE-41 18959 POLYACRYLATE-42 18960 POLYACRYLATE-43 18961 POLYACRYLATE-44 18962 POLYACRYLATE-45 18963 POLYACRYLATE-46 18964 POLYACRYLATE-47 18965 POLYACRYLATE-48 18966 POLYACRYLATE-49 18967 POLYACRYLATE-5 18968 POLYACRYLATE-6 18969 POLYACRYLATE-7 18970 POLYACRYLATE-8 18971 POLYACRYLATE-9 18972 POLYACRYLIC ACID 18973 POLYACRYLOYLDIMETHYLTAURATE POLYOXYMETHYLENE MELAMINE 18974 POLYALKYLAMINOESTER-1 18975 POLYALTHIA LONGIFOLIA WOOD EXTRACT 18976 POLYAMIDE-1 18977 POLYAMIDE-2 18978 POLYAMIDE-3 18979 POLYAMIDE-4 18980 POLYAMIDE-5 18981 POLYAMIDE-6 18982 POLYAMIDE-7 18983 POLYAMIDE-8 18984 POLYAMINO SUGAR CONDENSATE 18985 POLYAMINOPROPYL BIGUANIDE 18986 POLYAMINOPROPYL BIGUANIDE STEARATE 18987 POLYANTHRANILIC ACID SULFATE 18988 POLYBETA-ALANINE 18989 POLYBETA-ALANINE/GLUTARIC ACID CROSSPOLYMER 18990 POLYBUTENE 18991 POLYBUTYL ACRYLATE 18992 POLYBUTYL METHACRYLATE 18993 POLYBUTYLENE GLYCOL/MDI COPOLYMER 18994 POLYBUTYLENE GLYCOL/PPG-9/1 COPOLYMER 18995 POLYBUTYLENE GLYCOL-10 18996 POLYBUTYLENE SUCCINATE 18997 POLYBUTYLENE TEREPHTHALATE 18998 POLYCAPROLACTONE 18999 POLYCAPRYLYLSILSESQUIOXANE 19000 POLYCHLOROTRIFLUOROETHYLENE 19001 POLYCYCLOPENTADIENE 19002 POLYDATIN 19003 POLYDATIN GLUCOSIDE 19004 POLYDECENE 19005 POLYDEXTROSE 19006 POLYDIALLYL PHTHALATE 19007 POLYDIETHYLENEGLYCOL ADIPATE/IPDI COPOLYMER 19008 POLYDIETHYLSILOXANE 19009 POLYDIHYDROXYINDOLE 19010 POLYDIMETHYLAMINOETHYL METHACRYLATE 19011 POLYDIMETHYLSILOXY PEG/PPG-24/19 BUTYL ETHER SILSESQUIOXANE 19012 POLYDIMETHYLSILOXY PPG-13 BUTYL ETHER SILSESQUIOXANE 19013 POLYDIMETHYLSILOXYETHYL DIMETHICONE/BIS-VINYLDIMETHICONE CROSSPOLYMER 19014 POLYDIMETHYLSILOXYETHYL DIMETHICONE/METHICONE COPOLYMER 19015 POLYDIPENTENE 19016 POLYEPSILON-LYSINE 19017 POLYESTER-1 19018 POLYESTER-10 19019 POLYESTER-11 19020 POLYESTER-12 19021 POLYESTER-13 19022 POLYESTER-14 19023 POLYESTER-15 19024 POLYESTER-16 19025 POLYESTER-17 19026 POLYESTER-18 19027 POLYESTER-19 19028 POLYESTER-2 19029 POLYESTER-21 19030 POLYESTER-22 19031 POLYESTER-23 19032 POLYESTER-24 19033 POLYESTER-25 19034 POLYESTER-26 19035 POLYESTER-27 19036 POLYESTER-28 19037 POLYESTER-29 19038 POLYESTER-3 19039 POLYESTER-30 19040 POLYESTER-31 19041 POLYESTER-32 19042 POLYESTER-33 19043 POLYESTER-34 19044 POLYESTER-35 19045 POLYESTER-36 19046 POLYESTER-37 19047 POLYESTER-38 19048 POLYESTER-4 19049 POLYESTER-5 19050 POLYESTER-6 19051 POLYESTER-7 19052 POLYESTER-8 19053 POLYETHER-1 19054 POLYETHYLACRYLATE 19055 POLYETHYLENE 19056 POLYETHYLENE ISOTEREPHTHALATE 19057 POLYETHYLENE NAPHTHALATE 19058 POLYETHYLENE TEREPHTHALATE 19059 POLYETHYLENE/ISOPROPYL MALEATE/MA COPOLYOL 19060 POLYETHYLGLUTAMATE 19061 POLYETHYLHEXYL ACRYLATE 19062 POLYETHYLHEXYL METHACRYLATE 19063 POLYETHYLMETHACRYLATE 19064 POLYETHYLOXAZOLINE 19065 POLYGALA SENEGA ROOT EXTRACT 19066 POLYGALA TENUIFOLIA ROOT EXTRACT 19067 POLYGAMMA-GLUTAMIC ACID 19068 POLYGLUCURONIC ACID 19069 POLYGLUTAMIC ACID 19070 POLYGLYCERIN-10 19071 POLYGLYCERIN-20 19072 POLYGLYCERIN-3 19073 POLYGLYCERIN-4 19074 POLYGLYCERIN-40 19075 POLYGLYCERIN-6 19076 POLYGLYCERYL DIMER SOYATE 19077 POLYGLYCERYL SORBITOL 19078 POLYGLYCERYL-10 APRICOT KERNELATE 19079 POLYGLYCERYL-10 BEHENATE/EICOSADIOATE 19080 POLYGLYCERYL-10 BIS(HYDROXYPROPYL LAURYL ETHER) 19081 POLYGLYCERYL-10 CAPRATE 19082 POLYGLYCERYL-10 CAPRYLATE 19083 POLYGLYCERYL-10 CAPRYLATE/CAPRATE 19084 POLYGLYCERYL-10 COCOATE 19085 POLYGLYCERYL-10 DECAETHYLHEXANOATE 19086 POLYGLYCERYL-10 DECAHYDROXYSTEARATE 19087 POLYGLYCERYL-10 DECAISOSTEARATE 19088 POLYGLYCERYL-10 DECALINOLEATE 19089 POLYGLYCERYL-10 DECAMACADAMIATE 19090 POLYGLYCERYL-10 DECAOLEATE 19091 POLYGLYCERYL-10 DECASTEARATE 19092 POLYGLYCERYL-10 DICOCOATE 19093 POLYGLYCERYL-10 DIDECANOATE 19094 POLYGLYCERYL-10 DIISOSTEARATE 19095 POLYGLYCERYL-10 DILAURATE 19096 POLYGLYCERYL-10 DIMER DILINOLEATE/STEARATE/HYDROXYSTEARATE 19097 POLYGLYCERYL-10 DIMYRISTATE 19098 POLYGLYCERYL-10 DIOLEATE 19099 POLYGLYCERYL-10 DIPALMITATE 19100 POLYGLYCERYL-10 DISTEARATE 19101 POLYGLYCERYL-10 DODECABEHENATE 19102 POLYGLYCERYL-10 DODECACAPRATE 19103 POLYGLYCERYL-10 DODECACAPRYLATE 19104 POLYGLYCERYL-10 DODECA-CAPRYLATE/CAPRATE 19105 POLYGLYCERYL-10 EICOSANEDIOATE/TETRADECANEDIOATE 19106 POLYGLYCERYL-10 HEPTA(BEHENATE/STEARATE) 19107 POLYGLYCERYL-10 HEPTACAPRYLATE 19108 POLYGLYCERYL-10 HEPTAHYDROXYSTEARATE 19109 POLYGLYCERYL-10 HEPTAOLEATE 19110 POLYGLYCERYL-10 HEPTASTEARATE 19111 POLYGLYCERYL-10 HEXACAPRYLATE/CAPRATE 19112 POLYGLYCERYL-10 HEXAERUCATE 19113 POLYGLYCERYL-10 HEXAISOSTEARATE 19114 POLYGLYCERYL-10 HEXAOLEATE 19115 POLYGLYCERYL-10 HYDROXYPROPYL ETHYLHEXYL ETHER 19116 POLYGLYCERYL-10 HYDROXYPROPYL LAURYL ETHER 19117 POLYGLYCERYL-10 HYDROXYSTEARATE/STEARATE/EICOSADIOATE 19118 POLYGLYCERYL-10 ISOSTEARATE 19119 POLYGLYCERYL-10 ISOSTEARATE/SUCCINATE 19120 POLYGLYCERYL-10 ISOSTEARYL ETHER 19121 POLYGLYCERYL-10 LAURATE 19122 POLYGLYCERYL-10 LAURYL ETHER 19123 POLYGLYCERYL-10 LINOLEATE 19124 POLYGLYCERYL-10 MONO/DIOLEATE 19125 POLYGLYCERYL-10 MYRISTATE 19126 POLYGLYCERYL-10 NONAERUCATE 19127 POLYGLYCERYL-10 NONAISOSTEARATE 19128 POLYGLYCERYL-10 OLEATE 19129 POLYGLYCERYL-10 PALMATE 19130 POLYGLYCERYL-10 PALMITATE 19131 POLYGLYCERYL-10 PENTACAPRYLATE 19132 POLYGLYCERYL-10 PENTAHYDROXYSTEARATE 19133 POLYGLYCERYL-10 PENTAISOSTEARATE 19134 POLYGLYCERYL-10 PENTALAURATE 19135 POLYGLYCERYL-10 PENTALINOLEATE 19136 POLYGLYCERYL-10 PENTAOLEATE 19137 POLYGLYCERYL-10 PENTARICINOLEATE 19138 POLYGLYCERYL-10 PENTASTEARATE 19139 POLYGLYCERYL-10 POLYHYDROXYSTEARATE 19140 POLYGLYCERYL-10 POLYRICINOLEATE 19141 POLYGLYCERYL-10 SESQUISTEARATE 19142 POLYGLYCERYL-10 STEARATE 19143 POLYGLYCERYL-10 TETRADECANEDIOATE 19144 POLYGLYCERYL-10 TETRALAURATE 19145 POLYGLYCERYL-10 TETRAOLEATE 19146 POLYGLYCERYL-10 TRICOCOATE 19147 POLYGLYCERYL-10 TRIDECANOATE 19148 POLYGLYCERYL-10 TRIERUCATE 19149 POLYGLYCERYL-10 TRIISOSTEARATE 19150 POLYGLYCERYL-10 TRILAURATE 19151 POLYGLYCERYL-10 TRIOLEATE 19152 POLYGLYCERYL-10 TRISTEARATE 19153 POLYGLYCERYL-10 UNDECYLENATE 19154 POLYGLYCERYL-10/SEBACIC ACID/SHEA BUTTER CROSSPOLYMER 19155 POLYGLYCERYL-12 BIS(HYDROXYPROPYL ETHYLHEXYL ETHER) 19156 POLYGLYCERYL-15 DIISOSTEARATE 19157 POLYGLYCERYL-2 CAPRATE 19158 POLYGLYCERYL-2 CAPRYLATE 19159 POLYGLYCERYL-2 DIISOSTEARATE 19160 POLYGLYCERYL-2 DIISOSTEARATE/IPDI COPOLYMER 19161 POLYGLYCERYL-2 DIOLEATE 19162 POLYGLYCERYL-2 DIPOLYHYDROXYSTEARATE 19163 POLYGLYCERYL-2 DISTEARATE 19164 POLYGLYCERYL-2 HYDROXYPROPYL ETHYLHEXYL ETHER 19165 POLYGLYCERYL-2 HYDROXYPROPYL LAURYL ETHER 19166 POLYGLYCERYL-2 ISONONANOATE/DIMER DILINOLEATE COPOLYMER 19167 POLYGLYCERYL-2 ISOPALMITATE 19168 POLYGLYCERYL-2 ISOPALMITATE/SEBACATE 19169 POLYGLYCERYL-2 ISOSTEARATE 19170 POLYGLYCERYL-2 ISOSTEARATE/DIMER DILINOLEATE COPOLYMER 19171 POLYGLYCERYL-2 LANOLIN ALCOHOL ETHER 19172 POLYGLYCERYL-2 LAURATE 19173 POLYGLYCERYL-2 LAURYL ETHER 19174 POLYGLYCERYL-2 MYRISTATE 19175 POLYGLYCERYL-2 OLEATE 19176 POLYGLYCERYL-2 OLEYL ETHER 19177 POLYGLYCERYL-2 PALMITATE 19178 POLYGLYCERYL-2 SESQUICAPRYLATE 19179 POLYGLYCERYL-2 SESQUIISOSTEARATE 19180 POLYGLYCERYL-2 SESQUIOLEATE 19181 POLYGLYCERYL-2 SESQUISTEARATE 19182 POLYGLYCERYL-2 SORBITAN TETRAETHYLHEXANOATE 19183 POLYGLYCERYL-2 STEARATE 19184 POLYGLYCERYL-2 TETRABEHENATE/MACADAMIATE/SEBACATE 19185 POLYGLYCERYL-2 TETRAISOSTEARATE 19186 POLYGLYCERYL-2 TETRAOLEATE 19187 POLYGLYCERYL-2 TETRAPELARGONATE 19188 POLYGLYCERYL-2 TETRASTEARATE 19189 POLYGLYCERYL-2 TRIISOSTEARATE 19190 POLYGLYCERYL-20 DOCOSABEHENATE/ISOSTEARATE 19191 POLYGLYCERYL-20 DOCOSABEHENATE/LAURATE 19192 POLYGLYCERYL-20 DOCOSABEHENATE/OLEATE 19193 POLYGLYCERYL-20 HEPTACAPRYLATE 19194 POLYGLYCERYL-20 HEPTADECABEHENATE/LAURATE 19195 POLYGLYCERYL-20 HEXACAPRYLATE 19196 POLYGLYCERYL-20 LAURYL ETHER 19197 POLYGLYCERYL-20 OCTADECABEHENATE/LAURATE 19198 POLYGLYCERYL-20 OCTAISONONANOATE 19199 POLYGLYCERYL-20 PENTACAPRYLATE/CAPRATE 19200 POLYGLYCERYL-25/CAPROLACTONE 19201 POLYGLYCERYL-2-PEG-4 STEARATE 19202 POLYGLYCERYL-3 BEESWAX 19203 POLYGLYCERYL-3 BEHENATE 19204 POLYGLYCERYL-3 CAPRATE 19205 POLYGLYCERYL-3 CAPRATE/CAPRYLATE/STEARATE/DIMER DILINOLEATE CROSSPOLYMER 19206 POLYGLYCERYL-3 CAPRATE/CAPRYLATE/SUCCINATE 19207 POLYGLYCERYL-3 CAPRYLATE 19208 POLYGLYCERYL-3 CETEARYL ETHER OLIVATE 19209 POLYGLYCERYL-3 CETYL ETHER 19210 POLYGLYCERYL-3 CETYL ETHER OLIVATE/SUCCINATE 19211 POLYGLYCERYL-3 CETYL ETHER STEARATE 19212 POLYGLYCERYL-3 COCOATE 19213 POLYGLYCERYL-3 DECYLTETRADECYL ETHER 19214 POLYGLYCERYL-3 DICAPRATE 19215 POLYGLYCERYL-3 DICITRATE/STEARATE 19216 POLYGLYCERYL-3 DICOCOATE 19217 POLYGLYCERYL-3 DI-HYDROXYSTEARATE 19218 POLYGLYCERYL-3 DIISOSTEARATE 19219 POLYGLYCERYL-3 DILAURATE 19220 POLYGLYCERYL-3 DIOLEATE 19221 POLYGLYCERYL-3 DISILOXANE DIMETHICONE 19222 POLYGLYCERYL-3 DISTEARATE 19223 POLYGLYCERYL-3 HYDROXYLAURYL ETHER 19224 POLYGLYCERYL-3 HYDROXYPROPYL ETHYLHEXYL ETHER 19225 POLYGLYCERYL-3 HYDROXYPROPYL LAURYL ETHER 19226 POLYGLYCERYL-3 ISOSTEARATE 19227 POLYGLYCERYL-3 LAURATE 19228 POLYGLYCERYL-3 METHYLGLUCOSE DISTEARATE 19229 POLYGLYCERYL-3 MYRISTATE 19230 POLYGLYCERYL-3 OLEATE 19231 POLYGLYCERYL-3 OLEYL ETHER PHOSPHATE 19232 POLYGLYCERYL-3 OLIVATE PHOSPHATE 19233 POLYGLYCERYL-3 PALMITATE 19234 POLYGLYCERYL-3 PCA 19235 POLYGLYCERYL-3 PENTACAPRYLATE/CAPRATE 19236 POLYGLYCERYL-3 PENTAOLIVATE 19237 POLYGLYCERYL-3 PENTARICINOLEATE 19238 POLYGLYCERYL-3 POLYDIMETHYLSILOXYETHYL DIMETHICONE 19239 POLYGLYCERYL-3 POLYRICINOLEATE 19240 POLYGLYCERYL-3 PROPYL ETHER 19241 POLYGLYCERYL-3 RICE BRANATE 19242 POLYGLYCERYL-3 RICE BRANATE PHOSPHATE 19243 POLYGLYCERYL-3 RICINOLEATE 19244 POLYGLYCERYL-3 SORBITYL GLYCYRRHETINATE 19245 POLYGLYCERYL-3 SORBITYL LINSEEDATE 19246 POLYGLYCERYL-3 SOYATE/SHEA BUTTERATE 19247 POLYGLYCERYL-3 STEARATE 19248 POLYGLYCERYL-3 STEARATE SE 19249 POLYGLYCERYL-3 STEARATE/ISOSTEARATE/DIMER DILINOLEATE COPOLYMER 19250 POLYGLYCERYL-3 STEARATE/ISOSTEARATE/DIMER DILINOLEATE CROSSPOLYMER 19251 POLYGLYCERYL-3 STEARATE/OLEATE/DIMER DILINOLEATE CROSSPOLYMER 19252 POLYGLYCERYL-3 SUNFLOWERSEEDATE/CITRATE CROSSPOLYMER 19253 POLYGLYCERYL-3 TRIISOSTEARATE 19254 POLYGLYCERYL-3 TRIOLIVATE 19255 POLYGLYCERYL-3 TRISILOXANE 19256 POLYGLYCERYL-3/LAURYL POLYDIMETHYLSILOXYETHYL DIMETHICONE CROSSPOLYMER 19257 POLYGLYCERYL-35 LAURYL ETHER 19258 POLYGLYCERYL-4 ALMONDATE/SHEA BUTTERATE 19259 POLYGLYCERYL-4 CAPRATE 19260 POLYGLYCERYL-4 CAPRYLATE 19261 POLYGLYCERYL-4 CAPRYLATE/CAPRATE 19262 POLYGLYCERYL-4 COCOATE 19263 POLYGLYCERYL-4 DIISOSTEARATE/POLYHYDROXYSTEARATE/SEBACATE 19264 POLYGLYCERYL-4 DILAURATE 19265 POLYGLYCERYL-4 DISTEARATE 19266 POLYGLYCERYL-4 HAZELNUTSEEDATE 19267 POLYGLYCERYL-4 HYDROXYPROPYL ETHYLHEXYL ETHER 19268 POLYGLYCERYL-4 ISOSTEARATE 19269 POLYGLYCERYL-4 ISOSTEARATE/LAURATE 19270 POLYGLYCERYL-4 LAURATE 19271 POLYGLYCERYL-4 LAURATE/SEBACATE 19272 POLYGLYCERYL-4 LAURATE/SUCCINATE 19273 POLYGLYCERYL-4 LAURYL ETHER 19274 POLYGLYCERYL-4 OLEATE 19275 POLYGLYCERYL-4 OLEYL ETHER 19276 POLYGLYCERYL-4 OLEYL ETHER OLIVATE 19277 POLYGLYCERYL-4 OLIVATE 19278 POLYGLYCERYL-4 PENTAOLEATE 19279 POLYGLYCERYL-4 PENTAPALMITATE/STEARATE 19280 POLYGLYCERYL-4 PENTASTEARATE 19281 POLYGLYCERYL-4 POLYRICINOLEATE 19282 POLYGLYCERYL-4 PUNICATE 19283 POLYGLYCERYL-4 SORBITYL ETHER OLIVATE PHOSPHATE 19284 POLYGLYCERYL-4 STEARATE 19285 POLYGLYCERYL-4 SWEET ALMONDATE 19286 POLYGLYCERYL-4 TRISILOXANE 19287 POLYGLYCERYL-4 TRISTEARATE 19288 POLYGLYCERYL-4-PEG-2 COCAMIDE 19289 POLYGLYCERYL-5 BIS(HYDROXYPROPYL ETHYLHEXYL ETHER) 19290 POLYGLYCERYL-5 CAPRATE 19291 POLYGLYCERYL-5 DICAPRYLATE 19292 POLYGLYCERYL-5 DILAURATE 19293 POLYGLYCERYL-5 DIOLEATE 19294 POLYGLYCERYL-5 HEXASTEARATE 19295 POLYGLYCERYL-5 HYDROXYPROPYL LAURYL ETHER 19296 POLYGLYCERYL-5 ISOSTEARATE 19297 POLYGLYCERYL-5 LAURATE 19298 POLYGLYCERYL-5 MYRISTATE 19299 POLYGLYCERYL-5 OLEATE 19300 POLYGLYCERYL-5 PENTAMYRISTATE 19301 POLYGLYCERYL-5 POLYRICINOLEATE 19302 POLYGLYCERYL-5 RICINOLEATE 19303 POLYGLYCERYL-5 STEARATE 19304 POLYGLYCERYL-5 TRIBEHENATE 19305 POLYGLYCERYL-5 TRIISOSTEARATE 19306 POLYGLYCERYL-5 TRIMYRISTATE 19307 POLYGLYCERYL-5 TRIOLEATE 19308 POLYGLYCERYL-5 TRISTEARATE 19309 POLYGLYCERYL-6 ADANSONIA DIGITATA SEEDATE 19310 POLYGLYCERYL-6 APRICOT KERNELATE 19311 POLYGLYCERYL-6 ARGAN KERNELATE 19312 POLYGLYCERYL-6 BEHENATE 19313 POLYGLYCERYL-6 BIS(HYDROXYPROPYL ETHYLHEXYL ETHER) 19314 POLYGLYCERYL-6 BIS(HYDROXYPROPYL LAURYL ETHER) 19315 POLYGLYCERYL-6 CAPRATE 19316 POLYGLYCERYL-6 CAPRYLATE 19317 POLYGLYCERYL-6 CAPRYLATE/CAPRATE 19318 POLYGLYCERYL-6 CITRULLUS LANATUS SEEDATE 19319 POLYGLYCERYL-6 DICAPRATE 19320 POLYGLYCERYL-6 DIISOSTEARATE 19321 POLYGLYCERYL-6 DIOLEATE 19322 POLYGLYCERYL-6 DIPALMITATE 19323 POLYGLYCERYL-6 DISTEARATE 19324 POLYGLYCERYL-6 HEPTACAPRYLATE 19325 POLYGLYCERYL-6 HEXAOLEATE 19326 POLYGLYCERYL-6 HEXASTEARATE 19327 POLYGLYCERYL-6 ISOSTEARATE 19328 POLYGLYCERYL-6 LAURATE 19329 POLYGLYCERYL-6 MYRISTATE 19330 POLYGLYCERYL-6 MYRISTYL ETHER 19331 POLYGLYCERYL-6 OCTACAPRYLATE 19332 POLYGLYCERYL-6 OCTASTEARATE 19333 POLYGLYCERYL-6 OLEATE 19334 POLYGLYCERYL-6 PALMITATE 19335 POLYGLYCERYL-6 PALMITATE/SUCCINATE 19336 POLYGLYCERYL-6 PENTACAPRYLATE 19337 POLYGLYCERYL-6 PENTAOLEATE 19338 POLYGLYCERYL-6 PENTARICINOLEATE 19339 POLYGLYCERYL-6 PENTASTEARATE 19340 POLYGLYCERYL-6 POLYHYDROXYSTEARATE 19341 POLYGLYCERYL-6 POLYRICINOLEATE 19342 POLYGLYCERYL-6 RICINOLEATE 19343 POLYGLYCERYL-6 SCHINZIOPHYTON RAUTANENII KERNELATE 19344 POLYGLYCERYL-6 SCLEROCARYA BIRREA SEEDATE 19345 POLYGLYCERYL-6 SESQUICAPRYLATE 19346 POLYGLYCERYL-6 SESQUIISOSTEARATE 19347 POLYGLYCERYL-6 SESQUISTEARATE 19348 POLYGLYCERYL-6 STEARATE 19349 POLYGLYCERYL-6 TETRABEHENATE 19350 POLYGLYCERYL-6 TETRACAPRYLATE 19351 POLYGLYCERYL-6 TETRAOLEATE 19352 POLYGLYCERYL-6 TRICAPRYLATE 19353 POLYGLYCERYL-6 TRICHILIA EMETICA SEEDATE 19354 POLYGLYCERYL-6 TRILAURATE 19355 POLYGLYCERYL-6 TRISTEARATE 19356 POLYGLYCERYL-6 UNDECYLENATE 19357 POLYGLYCERYL-6 XIMENIA AMERICANA SEEDATE 19358 POLYGLYCERYL-8 C12-20 ACID ESTER 19359 POLYGLYCERYL-8 DECABEHENATE/CAPRATE 19360 POLYGLYCERYL-8 DECAERUCATE/DECAISOSTEARATE/DECARICINOLEATE 19361 POLYGLYCERYL-8 ISOSTEARYL ETHER 19362 POLYGLYCERYL-8 OLEATE 19363 POLYGLYCERYL-8 STEARATE 19364 POLYGONATUM MULTIFLORUM RHIZOME EXTRACT 19365 POLYGONATUM MULTIFLORUM RHIZOME/ROOT EXTRACT 19366 POLYGONATUM ODORATUM EXTRACT 19367 POLYGONATUM ODORATUM RHIZOME EXTRACT 19368 POLYGONATUM ODORATUM RHIZOME POWDER 19369 POLYGONATUM ODORATUM ROOT EXTRACT 19370 POLYGONATUM OFFICINALE EXTRACT 19371 POLYGONATUM OFFICINALE RHIZOME/ROOT EXTRACT 19372 POLYGONATUM OFFICINALE RHIZOME/ROOT POWDER 19373 POLYGONATUM SIBIRICUM EXTRACT 19374 POLYGONATUM SIBIRICUM RHIZOME EXTRACT 19375 POLYGONATUM SIBIRICUM ROOT/RHIZOME POWDER 19376 POLYGONUM AVICULARE EXTRACT 19377 POLYGONUM BISTORTA ROOT EXTRACT 19378 POLYGONUM CUSPIDATUM EXTRACT 19379 POLYGONUM CUSPIDATUM ROOT EXTRACT 19380 POLYGONUM FAGOPYRUM CALLUS CULTURE EXTRACT 19381 POLYGONUM FAGOPYRUM FLOUR 19382 POLYGONUM FAGOPYRUM LEAF EXTRACT 19383 POLYGONUM FAGOPYRUM SEED EXTRACT 19384 POLYGONUM FAGOPYRUM SPROUT EXTRACT 19385 POLYGONUM FAGOPYRUM STEM EXTRACT 19386 POLYGONUM FALCATUM RHIZOME/ROOT EXTRACT 19387 POLYGONUM FILIFORME FLOWER/LEAF/STEM EXTRACT 19388 POLYGONUM HYDROPIPER EXTRACT 19389 POLYGONUM MULTIFLORUM ADVENTITIOUS ROOT 19390 POLYGONUM MULTIFLORUM CALLUS EXTRACT 19391 POLYGONUM MULTIFLORUM EXTRACT 19392 POLYGONUM MULTIFLORUM ROOT EXTRACT 19393 POLYGONUM MULTIFLORUM ROOT WATER 19394 POLYGONUM MULTIFLORUM SPROUT EXTRACT 19395 POLYGONUM ODORATUM EXTRACT 19396 POLYGONUM ODORATUM OIL 19397 POLYGONUM PERSICARIA EXTRACT 19398 POLYGONUM PUNCTATUM EXTRACT 19399 POLYGONUM TATARICUM BUD/SEED EXTRACT 19400 POLYGONUM TINCTORIUM FLOWER EXTRACT 19401 POLYGONUM TINCTORIUM LEAF EXTRACT 19402 POLYGONUM TINCTORIUM LEAF/STEM EXTRACT 19403 POLYHYDROXYBUTYRATE 19404 POLYHYDROXYETHYLMETHACRYLATE 19405 POLYHYDROXYSTEARAMIDOPROPYL DIMETHYLAMINE 19406 POLYHYDROXYSTEARIC ACID 19407 POLYIMIDE-1 19408 POLYISOBUTENE 19409 POLYISOBUTYL METHACRYLATE 19410 POLYISOPRENE 19411 POLYLACTATE/RICINOLEATE 19412 POLYLACTIC ACID 19413 POLYLYSINE 19414 POLYLYSINE HBR 19415 POLYMETHACRYLAMIDE 19416 POLYMETHACRYLAMIDOPROPYLTRIMONIUM CHLORIDE 19417 POLYMETHACRYLAMIDOPROPYLTRIMONIUM METHOSULFATE 19418 POLYMETHACRYLIC ACID 19419 POLYMETHACRYLIC ACID CROSSPOLYMER 19420 POLYMETHACRYLOYL ETHYL BETAINE 19421 POLYMETHACRYLOYL LYSINE 19422 POLYMETHOXY BICYCLIC OXAZOLIDINE 19423 POLYMETHYL ACRYLATE 19424 POLYMETHYL METHACRYLATE 19425 POLYMETHYL/OCTYL/PHENYL/PROPYLSILSESQUIOXANE DIMETHICONE CROSSPOLYMER 19426 POLYMETHYL/PHENYLSILSESQUIOXANE SILICATE 19427 POLYMETHYLGLUTAMATE 19428 POLYMETHYLSILSESQUIOXANE 19429 POLYMETHYLSILSESQUIOXANE/ETHYL POLYSILLICATE CROSSPOLYMER 19430 POLYMETHYLSILSESQUIOXANE/SILICA CROSSPOLYMER 19431 POLYMETHYLSILSESQUIOXANE/TRIMETHYLSILOXYSILICATE 19432 POLYMNIA SONCHIFOLIA ROOT EXTRACT 19433 POLYMNIA SONCHIFOLIA ROOT JUICE 19434 POLYOXYISOBUTYLENE/METHYLENE UREA COPOLYMER 19435 POLYOXYMETHYLENE CYANOGUANIDINE UREA 19436 POLYOXYMETHYLENE GLYCOL UREA 19437 POLYOXYMETHYLENE MELAMINE 19438 POLYOXYMETHYLENE MELAMINE UREA 19439 POLYOXYMETHYLENE RESORCINOL 19440 POLYOXYMETHYLENE UREA 19441 POLYPENTAERYTHRITYL C5-10 ACID ESTERS 19442 POLYPENTAERYTHRITYL TEREPHTHALATE 19443 POLYPENTAERYTHRITYL-3 OCTAACRYLATE 19444 POLYPENTENE 19445 POLYPEPTIDE-1 19446 POLYPEPTIDE-23 19447 POLYPERFLUOROETHOXYMETHOXY DIFLUOROETHYL PEG DIISOSTEARATE 19448 POLYPERFLUOROETHOXYMETHOXY DIFLUOROETHYL PEG ETHER 19449 POLYPERFLUOROETHOXYMETHOXY DIFLUOROETHYL PEG PHOSPHATE 19450 POLYPERFLUOROETHOXYMETHOXY DIFLUOROHYDROXYETHYL ETHER 19451 POLYPERFLUOROETHOXYMETHOXY DIFLUOROMETHYL DISTEARAMIDE 19452 POLYPERFLUOROETHOXYMETHOXY DIFLUOROMETHYL ETHER 19453 POLYPERFLUOROETHOXYMETHOXY PEG-2 PHOSPHATE 19454 POLYPERFLUOROISOPROPYL ETHER 19455 POLYPERFLUOROMETHYLISOPROPYL ETHER 19456 POLYPERFLUOROPERHYDROPHENANTHRENE 19457 POLYPHENYLSILSESQUIOXANE 19458 POLYPHENYLSILSESQUIOXANE/TRIMETHYLSILOXYSILICATE 19459 POLYPHOSPHORYLCHOLINE GLYCOL ACRYLATE 19460 POLYPODIUM DECUMANUM EXTRACT 19461 POLYPODIUM LEUCOTOMOS LEAF EXTRACT 19462 POLYPODIUM LEUCOTOMOS ROOT EXTRACT 19463 POLYPODIUM POLYPODIOIDES EXTRACT 19464 POLYPODIUM VULGARE RHIZOME EXTRACT 19465 POLYPODIUM VULGARE ROOT EXTRACT 19466 POLYPORUS UMBELLATUS EXTRACT 19467 POLY-P-PHENYLENE TEREPHTHALAMIDE 19468 POLYPROPANEDIOL-4 19469 POLYPROPANEDIOL-5 STEARATE 19470 POLYPROPANEDIOL-5/POLYGLYCERIN-3 COPOLYMER SESQUISTEARATE 19471 POLYPROPYL METHACRYLATE 19472 POLYPROPYLENE 19473 POLYPROPYLENE TEREPHTHALATE 19474 POLYPROPYLSILSESQUIOXANE 19475 POLYQUATERNIUM CROSSPOLYMER-2 19476 POLYQUATERNIUM CROSSPOLYMER-3 19477 POLYQUATERNIUM-1 19478 POLYQUATERNIUM-10 19479 POLYQUATERNIUM-10/PHOSPHORYLCHOLINE GLYCOL ACRYLATE COPOLYMER 19480 POLYQUATERNIUM-100 19481 POLYQUATERNIUM-102 19482 POLYQUATERNIUM-103 19483 POLYQUATERNIUM-104 19484 POLYQUATERNIUM-105 19485 POLYQUATERNIUM-106 19486 POLYQUATERNIUM-107 19487 POLYQUATERNIUM-109 19488 POLYQUATERNIUM-11 19489 POLYQUATERNIUM-110 19490 POLYQUATERNIUM-111 19491 POLYQUATERNIUM-112 19492 POLYQUATERNIUM-113 19493 POLYQUATERNIUM-114 19494 POLYQUATERNIUM-115 19495 POLYQUATERNIUM-116 19496 POLYQUATERNIUM-12 19497 POLYQUATERNIUM-13 19498 POLYQUATERNIUM-14 19499 POLYQUATERNIUM-15 19500 POLYQUATERNIUM-16 19501 POLYQUATERNIUM-17 19502 POLYQUATERNIUM-18 19503 POLYQUATERNIUM-19 19504 POLYQUATERNIUM-2 19505 POLYQUATERNIUM-20 19506 POLYQUATERNIUM-22 19507 POLYQUATERNIUM-24 19508 POLYQUATERNIUM-27 19509 POLYQUATERNIUM-28 19510 POLYQUATERNIUM-29 19511 POLYQUATERNIUM-30 19512 POLYQUATERNIUM-31 19513 POLYQUATERNIUM-32 19514 POLYQUATERNIUM-33 19515 POLYQUATERNIUM-34 19516 POLYQUATERNIUM-35 19517 POLYQUATERNIUM-36 19518 POLYQUATERNIUM-37 19519 POLYQUATERNIUM-39 19520 POLYQUATERNIUM-4 19521 POLYQUATERNIUM-4/HYDROXYPROPYL STARCH COPOLYMER 19522 POLYQUATERNIUM-42 19523 POLYQUATERNIUM-43 19524 POLYQUATERNIUM-44 19525 POLYQUATERNIUM-45 19526 POLYQUATERNIUM-46 19527 POLYQUATERNIUM-47 19528 POLYQUATERNIUM-48 19529 POLYQUATERNIUM-49 19530 POLYQUATERNIUM-5 19531 POLYQUATERNIUM-50 19532 POLYQUATERNIUM-51 19533 POLYQUATERNIUM-52 19534 POLYQUATERNIUM-53 19535 POLYQUATERNIUM-54 19536 POLYQUATERNIUM-55 19537 POLYQUATERNIUM-56 19538 POLYQUATERNIUM-57 19539 POLYQUATERNIUM-58 19540 POLYQUATERNIUM-59 19541 POLYQUATERNIUM-6 19542 POLYQUATERNIUM-60 19543 POLYQUATERNIUM-61 19544 POLYQUATERNIUM-62 19545 POLYQUATERNIUM-63 19546 POLYQUATERNIUM-64 19547 POLYQUATERNIUM-65 19548 POLYQUATERNIUM-66 19549 POLYQUATERNIUM-67 19550 POLYQUATERNIUM-68 19551 POLYQUATERNIUM-69 19552 POLYQUATERNIUM-7 19553 POLYQUATERNIUM-70 19554 POLYQUATERNIUM-71 19555 POLYQUATERNIUM-72 19556 POLYQUATERNIUM-73 19557 POLYQUATERNIUM-74 19558 POLYQUATERNIUM-75 19559 POLYQUATERNIUM-76 19560 POLYQUATERNIUM-77 19561 POLYQUATERNIUM-78 19562 POLYQUATERNIUM-79 19563 POLYQUATERNIUM-8 19564 POLYQUATERNIUM-80 19565 POLYQUATERNIUM-81 19566 POLYQUATERNIUM-82 19567 POLYQUATERNIUM-83 19568 POLYQUATERNIUM-84 19569 POLYQUATERNIUM-85 19570 POLYQUATERNIUM-86 19571 POLYQUATERNIUM-87 19572 POLYQUATERNIUM-88 19573 POLYQUATERNIUM-89 19574 POLYQUATERNIUM-9 19575 POLYQUATERNIUM-90 19576 POLYQUATERNIUM-91 19577 POLYQUATERNIUM-92 19578 POLYQUATERNIUM-94 19579 POLYQUATERNIUM-95 19580 POLYQUATERNIUM-96 19581 POLYQUATERNIUM-98 19582 POLYQUATERNIUM-99 19583 POLYSILICONE-1 19584 POLYSILICONE-1 CROSSPOLYMER 19585 POLYSILICONE-10 19586 POLYSILICONE-11 19587 POLYSILICONE-12 19588 POLYSILICONE-13 19589 POLYSILICONE-14 19590 POLYSILICONE-15 19591 POLYSILICONE-16 19592 POLYSILICONE-17 19593 POLYSILICONE-18 19594 POLYSILICONE-18 CETYL PHOSPHATE 19595 POLYSILICONE-18 STEARATE 19596 POLYSILICONE-19 19597 POLYSILICONE-2 19598 POLYSILICONE-20 19599 POLYSILICONE-21 19600 POLYSILICONE-22 19601 POLYSILICONE-23 19602 POLYSILICONE-24 19603 POLYSILICONE-25 19604 POLYSILICONE-26 19605 POLYSILICONE-27 19606 POLYSILICONE-28 19607 POLYSILICONE-29 19608 POLYSILICONE-3 19609 POLYSILICONE-30 19610 POLYSILICONE-31 19611 POLYSILICONE-32 19612 POLYSILICONE-33 19613 POLYSILICONE-34 19614 POLYSILICONE-35 19615 POLYSILICONE-4 19616 POLYSILICONE-5 19617 POLYSILICONE-6 19618 POLYSILICONE-7 19619 POLYSILICONE-8 19620 POLYSILICONE-9 19621 POLYSILSESQUIOXANE STEARDIMONIUM CHLORIDE 19622 POLYSIPHONIA BRODIEI EXTRACT 19623 POLYSIPHONIA ELONGATA EXTRACT 19624 POLYSIPHONIA LANOSA EXTRACT 19625 POLYSORBATE 20 19626 POLYSORBATE 20 DICINNAMATE 19627 POLYSORBATE 21 19628 POLYSORBATE 40 19629 POLYSORBATE 60 19630 POLYSORBATE 61 19631 POLYSORBATE 65 19632 POLYSORBATE 80 19633 POLYSORBATE 80 ACETATE 19634 POLYSORBATE 80 DICINNAMATE 19635 POLYSORBATE 81 19636 POLYSORBATE 85 19637 POLYSTEARYL METHACRYLATE 19638 POLYSTICHUM POLYBLEPHARUM EXTRACT 19639 POLYSTICHUM RETROSOPALACEUM EXTRACT 19640 POLYSTYRENE 19641 POLYSTYRENE/HYDROGENATED POLYISOPENTENE COPOLYMER 19642 POLYTERPENE 19643 POLYTETRAFLUOROETHYLENE ACETOXYPROPYL BETAINE 19644 POLYUREA CROSSPOLYMER-1 19645 POLYUREA CROSSPOLYMER-2 19646 POLYUREA CROSSPOLYMER-3 19647 POLYUREA CROSSPOLYMER-4 19648 POLYUREA CROSSPOLYMER-5 19649 POLYURETHANE CROSSPOLYMER-1 19650 POLYURETHANE CROSSPOLYMER-2 19651 POLYURETHANE-1 19652 POLYURETHANE-10 19653 POLYURETHANE-11 19654 POLYURETHANE-12 19655 POLYURETHANE-13 19656 POLYURETHANE-14 19657 POLYURETHANE-15 19658 POLYURETHANE-16 19659 POLYURETHANE-17 19660 POLYURETHANE-18 19661 POLYURETHANE-19 19662 POLYURETHANE-2 19663 POLYURETHANE-20 19664 POLYURETHANE-21 19665 POLYURETHANE-23 19666 POLYURETHANE-24 19667 POLYURETHANE-24/METHYL METHACRYLATE CROSSPOLYMER 19668 POLYURETHANE-25 19669 POLYURETHANE-26 19670 POLYURETHANE-27 19671 POLYURETHANE-28 19672 POLYURETHANE-29 19673 POLYURETHANE-32 19674 POLYURETHANE-33 19675 POLYURETHANE-34 19676 POLYURETHANE-35 19677 POLYURETHANE-36 19678 POLYURETHANE-39 19679 POLYURETHANE-4 19680 POLYURETHANE-40 19681 POLYURETHANE-41 19682 POLYURETHANE-42 19683 POLYURETHANE-43 19684 POLYURETHANE-44 19685 POLYURETHANE-45 19686 POLYURETHANE-46 19687 POLYURETHANE-47 19688 POLYURETHANE-48 19689 POLYURETHANE-49 19690 POLYURETHANE-5 19691 POLYURETHANE-50 19692 POLYURETHANE-51 19693 POLYURETHANE-52 19694 POLYURETHANE-53 19695 POLYURETHANE-54 19696 POLYURETHANE-55 19697 POLYURETHANE-56 19698 POLYURETHANE-57 19699 POLYURETHANE-58 19700 POLYURETHANE-59 19701 POLYURETHANE-6 19702 POLYURETHANE-60 19703 POLYURETHANE-61 19704 POLYURETHANE-62 19705 POLYURETHANE-63 19706 POLYURETHANE-64 19707 POLYURETHANE-65 19708 POLYURETHANE-66 19709 POLYURETHANE-67 19710 POLYURETHANE-68 19711 POLYURETHANE-69 19712 POLYURETHANE-7 19713 POLYURETHANE-70 19714 POLYURETHANE-71 19715 POLYURETHANE-72 19716 POLYURETHANE-73 19717 POLYURETHANE-74 19718 POLYURETHANE-75 19719 POLYURETHANE-76 19720 POLYURETHANE-77 19721 POLYURETHANE-78 19722 POLYURETHANE-79 19723 POLYURETHANE-8 19724 POLYURETHANE-80 19725 POLYURETHANE-81 19726 POLYURETHANE-82 19727 POLYURETHANE-84 19728 POLYURETHANE-87 19729 POLYURETHANE-88 19730 POLYURETHANE-89 19731 POLYURETHANE-9 19732 POLYURETHANE-90 19733 POLYURETHANE-91 19734 POLYVINYL ACETATE 19735 POLYVINYL ALCOHOL 19736 POLYVINYL BUTYRAL 19737 POLYVINYL CHLORIDE 19738 POLYVINYL IMIDAZOLINIUM ACETATE 19739 POLYVINYL ISOBUTYL ETHER 19740 POLYVINYL LAURATE 19741 POLYVINYL METHYL ETHER 19742 POLYVINYL STEARYL ETHER 19743 POLYVINYLACETAL DIETHYLAMINOACETATE 19744 POLYVINYLACETAMIDE 19745 POLYVINYLALCOHOL CROSSPOLYMER 19746 POLYVINYLCAPROLACTAM 19747 POLYVINYLFORMAMIDE 19748 POLYVINYLIDENE DIFLUORIDE 19749 POLYXYLOSE 19750 POMADERRIS KUMERAHOU FLOWER/LEAF EXTRACT 19751 POMEGRANATE FRUIT PEEL EXTRACT OCTENYLSUCCINATE 19752 POMIFERIN 19753 PONCIRUS TRIFOLIATA FRUIT EXTRACT 19754 PONCIRUS TRIFOLIATA FRUIT/(ULMUS MACROCARPA/OENTHERA ODORATA/ARTEMISIA PRINCEPS/CASTOR/PINUS RIGIDA/PUERARIA LOBATA) LEAF/STEM/SUCROSE FERMENT FILTRATE 19755 PONCIRUS TRIFOLIATA FRUIT/HOUTTYUNIA CORDATA/HEMEROCALLIS FULVA ROOT EXTRACT 19756 PONCIRUS TRIFOLIATA FRUIT/SOPHORA FLAVESCENS ROOT/DUCHESNEA CHRYSANTHA/SAURURUS CHINENSIS LEAF/ROOT/HOUTTYUNIA CORDATA/PERILLA FRUTESCENS LEAF/LONICERA JAPONICA FLOWER EXTRACT 19757 PONGAMIA GLABRA ROOT EXTRACT 19758 PONGAMIA GLABRA SEED OIL 19759 PONGAMIA PINNATA FRUIT EXTRACT 19760 PONGAMIA PINNATA LEAF EXTRACT 19761 PONGAMIA PINNATA SEED EXTRACT 19762 PONGAMOL 19763 POPULUS ALBA BARK EXTRACT 19764 POPULUS NIGRA BARK/BUD/LEAF/TWIG EXTRACT 19765 POPULUS NIGRA BUD EXTRACT 19766 POPULUS NIGRA FLOWER EXTRACT 19767 POPULUS TREMULA FLOWER EXTRACT 19768 POPULUS TREMULOIDES BARK EXTRACT 19769 POPULUS TREMULOIDES FLOWER EXTRACT 19770 PORIA COCOS EXTRACT 19771 PORIA COCOS POLYSACCHARIDE 19772 PORIA COCOS POWDER 19773 PORIA COCOS SCLEROTIUM EXTRACT 19774 PORPHOBILINOGEN LACTAM 19775 PORPHYRA 334 19776 PORPHYRA COLUMBINA EXTRACT 19777 PORPHYRA LINEARIS POWDER 19778 PORPHYRA TENERA EXTRACT 19779 PORPHYRA TENERA SPOROPHYTE EXTRACT 19780 PORPHYRA UMBILICALIS EXTRACT 19781 PORPHYRA UMBILICALIS POWDER 19782 PORPHYRA YEZOENSIS EXTRACT 19783 PORPHYRA YEZOENSIS POWDER 19784 PORPHYRIDIUM CRUENTUM CULTURE CONDITIONED MEDIA 19785 PORPHYRIDIUM CRUENTUM EXTRACT 19786 PORPHYRIDIUM POLYSACCHARIDE 19787 PORPHYRIDIUM POLYSACCHARIDE HYDROXYPROPYLTRIMONIUM CHLORIDE 19788 PORPHYRIDIUM PURPUREUM EXTRACT 19789 PORPHYRIDIUM/ZINC FERMENT 19790 PORTULACA GRANDIFLORA EXTRACT 19791 PORTULACA MOLOKINIENSIS CALLUS EXTRACT 19792 PORTULACA MOLOKINIENSIS EXTRACT 19793 PORTULACA OLERACEA EXTRACT 19794 PORTULACA OLERACEA FLOWER/LEAF/STEM EXTRACT 19795 PORTULACA OLERACEA JUICE 19796 PORTULACA OLERACEA WATER 19797 PORTULACA PILOSA EXTRACT 19798 POSIDONIA OCEANICA EXTRACT 19799 POSTELSIA PALMAEFORMIS THALLUS EXTRACT 19800 POTAMOGETON CRISPUS EXTRACT 19801 POTASSIUM ABIETOYL HYDROLYZED COLLAGEN 19802 POTASSIUM ABIETOYL HYDROLYZED SOY PROTEIN 19803 POTASSIUM ACESULFAME 19804 POTASSIUM ACETATE 19805 POTASSIUM ACRYLATE CROSSPOLYMER 19806 POTASSIUM ACRYLATES COPOLYMER 19807 POTASSIUM ACRYLATES/ACRYLAMIDE COPOLYMER 19808 POTASSIUM ACRYLATES/C10-30 ALKYL ACRYLATE CROSSPOLYMER 19809 POTASSIUM ACRYLATES/ETHYLHEXYL ACRYLATE COPOLYMER 19810 POTASSIUM ALGINATE 19811 POTASSIUM ALUM 19812 POTASSIUM ALUMINUM POLYACRYLATE 19813 POTASSIUM ASCORBATE 19814 POTASSIUM ASCORBYL TOCOPHERYL PHOSPHATE 19815 POTASSIUM ASCORBYLBORATE 19816 POTASSIUM ASPARTATE 19817 POTASSIUM AZELOYL DIGLYCINATE 19818 POTASSIUM BABASSUATE 19819 POTASSIUM BEHENATE 19820 POTASSIUM BEHENOYL HYDROLYZED RICE PROTEIN 19821 POTASSIUM BEHENOYL HYDROXYPROLINE 19822 POTASSIUM BENZOATE 19823 POTASSIUM BICARBONATE 19824 POTASSIUM BIPHTHALATE 19825 POTASSIUM BITARTRATE 19826 POTASSIUM BORAGEATE 19827 POTASSIUM BORATE 19828 POTASSIUM BROMIDE 19829 POTASSIUM BUTYL ESTER OF PVM/MA COPOLYMER 19830 POTASSIUM BUTYLPARABEN 19831 POTASSIUM C11-15 ALKYL PHOSPHATE 19832 POTASSIUM C12-13 ALKYL PHOSPHATE 19833 POTASSIUM C12-14 ALKYL PHOSPHATE 19834 POTASSIUM C9-15 ALKYL PHOSPHATE 19835 POTASSIUM CAMELLIATE 19836 POTASSIUM CAPRATE 19837 POTASSIUM CAPROYL TYROSINE 19838 POTASSIUM CAPRYLATE 19839 POTASSIUM CAPRYLATE/CAPRATE 19840 POTASSIUM CAPRYLOYL GLUTAMATE 19841 POTASSIUM CAPRYLOYL HYDROLYZED RICE PROTEIN 19842 POTASSIUM CARBOMER 19843 POTASSIUM CARBONATE 19844 POTASSIUM CAROATE 19845 POTASSIUM CARRAGEENAN 19846 POTASSIUM CASEINATE 19847 POTASSIUM CASTORATE 19848 POTASSIUM CELLULOSE SUCCINATE 19849 POTASSIUM CETYL PHOSPHATE 19850 POTASSIUM CHLORATE 19851 POTASSIUM CHLORIDE 19852 POTASSIUM CITRATE 19853 POTASSIUM COCOATE 19854 POTASSIUM COCOYL (ARGININE/GLUTAMIC ACID/ISOLEUCINE/LEUCINE/LYSINE/PHENYLALANINE/PROLINE/THREONINE/VALINE) 19855 POTASSIUM COCOYL BARLEY AMINO ACIDS 19856 POTASSIUM COCOYL GLUTAMATE 19857 POTASSIUM COCOYL GLYCINATE 19858 POTASSIUM COCOYL HYDROLYZED CASEIN 19859 POTASSIUM COCOYL HYDROLYZED COLLAGEN 19860 POTASSIUM COCOYL HYDROLYZED CORN PROTEIN 19861 POTASSIUM COCOYL HYDROLYZED KERATIN 19862 POTASSIUM COCOYL HYDROLYZED OAT PROTEIN 19863 POTASSIUM COCOYL HYDROLYZED POTATO PROTEIN 19864 POTASSIUM COCOYL HYDROLYZED RICE BRAN PROTEIN 19865 POTASSIUM COCOYL HYDROLYZED RICE PROTEIN 19866 POTASSIUM COCOYL HYDROLYZED SILK 19867 POTASSIUM COCOYL HYDROLYZED SOY PROTEIN 19868 POTASSIUM COCOYL HYDROLYZED WHEAT PROTEIN 19869 POTASSIUM COCOYL HYDROLYZED YEAST PROTEIN 19870 POTASSIUM COCOYL PCA 19871 POTASSIUM COCOYL PROLINE 19872 POTASSIUM COCOYL RICE AMINO ACIDS 19873 POTASSIUM COCOYL SARCOSINATE 19874 POTASSIUM COCOYL TAURATE 19875 POTASSIUM COCOYL/OLIVOYL HYDROLYZED RICE PROTEIN 19876 POTASSIUM CORNATE 19877 POTASSIUM CUMENESULFONATE 19878 POTASSIUM CYANATE 19879 POTASSIUM CYCLOCARBOXYPROPYLOLEATE 19880 POTASSIUM DECETH-4 PHOSPHATE 19881 POTASSIUM DEXTRIN OCTENYLSUCCINATE 19882 POTASSIUM DIHYDROXYETHYL COCAMINE OXIDE PHOSPHATE 19883 POTASSIUM DIMETHICONE PEG-7 PANTHENYL PHOSPHATE 19884 POTASSIUM DIMETHICONE PEG-7 PHOSPHATE 19885 POTASSIUM DIMETHYLOLBUTANOATE/CHDM/IPDI COPOLYMER 19886 POTASSIUM DNA 19887 POTASSIUM DODECYLBENZENESULFONATE 19888 POTASSIUM EDTMP 19889 POTASSIUM ETHYL ESTER OF PVM/MA COPOLYMER 19890 POTASSIUM ETHYLHEXYL/ISOTRIDECETH-8 PHOSPHATE 19891 POTASSIUM ETHYLPARABEN 19892 POTASSIUM FLUORIDE 19893 POTASSIUM FLUOROSILICATE 19894 POTASSIUM FRUCTOBORATE 19895 POTASSIUM GLUCOHEPTONATE 19896 POTASSIUM GLUCONATE 19897 POTASSIUM GLUTATHIONE ISOMERIZED LINOLEATE 19898 POTASSIUM GLYCEROPHOSPHATE 19899 POTASSIUM GLYCOL SULFATE 19900 POTASSIUM GLYCYRRHETINATE 19901 POTASSIUM GLYCYRRHIZINATE 19902 POTASSIUM HEMPSEEDATE 19903 POTASSIUM HYALURONATE 19904 POTASSIUM HYDROGENATED COCOATE 19905 POTASSIUM HYDROGENATED PALMATE 19906 POTASSIUM HYDROGENATED TALLOWATE 19907 POTASSIUM HYDROLYZED POLYGAMMA-GLUTAMATE 19908 POTASSIUM HYDROXIDE 19909 POTASSIUM HYDROXYCITRATE 19910 POTASSIUM HYDROXYSTEARATE 19911 POTASSIUM IODIDE 19912 POTASSIUM ISODECYL/ISOSTEAROYL HYDROLYZED RICE PROTEIN 19913 POTASSIUM ISOSTEARATE 19914 POTASSIUM ISOSTEARETH-2 PHOSPHATE 19915 POTASSIUM JOJOBATE 19916 POTASSIUM LACTATE 19917 POTASSIUM LANOLATE 19918 POTASSIUM LAURATE 19919 POTASSIUM LAURETH PHOSPHATE 19920 POTASSIUM LAURETH-10 CARBOXYLATE 19921 POTASSIUM LAURETH-3 CARBOXYLATE 19922 POTASSIUM LAURETH-4 CARBOXYLATE 19923 POTASSIUM LAURETH-5 CARBOXYLATE 19924 POTASSIUM LAURETH-6 CARBOXYLATE 19925 POTASSIUM LAUROYL COLLAGEN AMINO ACIDS 19926 POTASSIUM LAUROYL GLUTAMATE 19927 POTASSIUM LAUROYL GLYCINATE 19928 POTASSIUM LAUROYL HYDROLYZED COLLAGEN 19929 POTASSIUM LAUROYL HYDROLYZED PEA PROTEIN 19930 POTASSIUM LAUROYL HYDROLYZED SOY PROTEIN 19931 POTASSIUM LAUROYL METHYL BETA-ALANINE 19932 POTASSIUM LAUROYL OAT AMINO ACIDS 19933 POTASSIUM LAUROYL PCA 19934 POTASSIUM LAUROYL PEA AMINO ACIDS 19935 POTASSIUM LAUROYL SARCOSINATE 19936 POTASSIUM LAUROYL SILK AMINO ACIDS 19937 POTASSIUM LAUROYL WHEAT AMINO ACIDS 19938 POTASSIUM LAUROYL/OLIVOYL (ALANINE/ARGININE/ASPARAGINE/ASPARTIC ACID/GLUTAMIC ACID/LYCINE/ISOLEUCINE/LEUCINE/LYSINE/METHIONINE/PHENYLALANINE/PROLINE/SERINE/THREONINE/TRYPTOPHAN/TYROSINE/VALINE) 19939 POTASSIUM LAURUS NOBILATE 19940 POTASSIUM LAURYL ASPARTATE 19941 POTASSIUM LAURYL HYDROXYPROPYL SULFONATE 19942 POTASSIUM LAURYL PHOSPHATE 19943 POTASSIUM LAURYL SULFATE 19944 POTASSIUM LINOLEATE 19945 POTASSIUM LINSEEDATE 19946 POTASSIUM MAGNESIUM ASPARTATE 19947 POTASSIUM METABISULFITE 19948 POTASSIUM METAPHOSPHATE 19949 POTASSIUM METHOXYCINNAMATE 19950 POTASSIUM METHOXYSALICYLATE 19951 POTASSIUM METHYL COCOYL TAURATE 19952 POTASSIUM METHYLPARABEN 19953 POTASSIUM MONOFLUOROPHOSPHATE 19954 POTASSIUM MONOPERSULFATE 19955 POTASSIUM MYRISTATE 19956 POTASSIUM MYRISTOYL GLUTAMATE 19957 POTASSIUM MYRISTOYL HYDROLYZED COLLAGEN 19958 POTASSIUM MYRISTYL ASPARTATE 19959 POTASSIUM NAPHTHYL METHYLHYDROXYDIOXOBENZOTHIAZINOLATE METHANONE 19960 POTASSIUM NICOTINOYL ALANYL GLUTAMINE 19961 POTASSIUM NITRATE 19962 POTASSIUM OCTATRIENOATE 19963 POTASSIUM OCTOXYNOL-12 PHOSPHATE 19964 POTASSIUM OLEATE 19965 POTASSIUM OLEOYL HYDROLYZED COLLAGEN 19966 POTASSIUM OLIVATE 19967 POTASSIUM OLIVATE/SUNFLOWERSEEDATE 19968 POTASSIUM OLIVOYL (ALANINE/ARGININE/ASPARAGINE/ASPARTIC ACID/GLUTAMIC ACID/ GLYCINE/ISOLEUCINE/LEUCINE/LYSINE/METHIONINE/PHENYLALANINE/PROLINE/SERINE/THREONINE/TRYPTOPHAN/TYROSINE/VALINE) 19969 POTASSIUM OLIVOYL (ARGININE/GLUTAMIC ACID/ISOLEUCINE/LEUCINE/LYSINE/PHENYLALANINE/PROLINE/THREONINE/VALINE) 19970 POTASSIUM OLIVOYL HYDROLYZED OAT PROTEIN 19971 POTASSIUM OLIVOYL HYDROLYZED WHEAT PROTEIN 19972 POTASSIUM OLIVOYL PCA 19973 POTASSIUM OLIVOYL/LAUROYL WHEAT AMINO ACIDS 19974 POTASSIUM O-PHENYLPHENATE 19975 POTASSIUM OXIDE 19976 POTASSIUM OXIDIZED MICROCRYSTALLINE CERA 19977 POTASSIUM OXIDIZED MICROCRYSTALLINE WAX 19978 POTASSIUM PALM KERNELATE 19979 POTASSIUM PALMATE 19980 POTASSIUM PALMITATE 19981 POTASSIUM PALMITOYL HYDROLYZED CORN PROTEIN 19982 POTASSIUM PALMITOYL HYDROLYZED OAT PROTEIN 19983 POTASSIUM PALMITOYL HYDROLYZED RICE PROTEIN 19984 POTASSIUM PALMITOYL HYDROLYZED SWEET ALMOND PROTEIN 19985 POTASSIUM PALMITOYL HYDROLYZED WHEAT PROTEIN 19986 POTASSIUM PARABEN 19987 POTASSIUM PCA 19988 POTASSIUM PEANUTATE 19989 POTASSIUM PEG-50 HYDROGENATED CASTOR OIL SUCCINATE 19990 POTASSIUM PERFLUOROHEXYL ETHYLPHOSPHATE 19991 POTASSIUM PERSULFATE 19992 POTASSIUM PHENOXIDE 19993 POTASSIUM PHENYLBENZIMIDAZOLE SULFONATE 19994 POTASSIUM PHOSPHATE 19995 POTASSIUM POLYACRYLATE 19996 POTASSIUM POLYPHOSPHATE 19997 POTASSIUM PROPIONATE 19998 POTASSIUM PROPYLPARABEN 19999 POTASSIUM RAPESEEDATE 20000 POTASSIUM RICINOLEATE 20001 POTASSIUM SAFFLOWERATE 20002 POTASSIUM SALICYLATE 20003 POTASSIUM SILICATE 20004 POTASSIUM SODIUM TARTRATE 20005 POTASSIUM SORBATE 20006 POTASSIUM SOYATE 20007 POTASSIUM STEARATE 20008 POTASSIUM STEAROYL GLUTAMATE 20009 POTASSIUM STEAROYL HYDROLYZED COLLAGEN 20010 POTASSIUM STEAROYL HYDROLYZED RICE PROTEIN 20011 POTASSIUM SUCCINATE 20012 POTASSIUM SULFATE 20013 POTASSIUM SULFIDE 20014 POTASSIUM SULFITE 20015 POTASSIUM SULFOPROPYLACRYLATE 20016 POTASSIUM SUNFLOWERSEEDATE 20017 POTASSIUM TALLATE 20018 POTASSIUM TALLOWATE 20019 POTASSIUM TARTRATE 20020 POTASSIUM TAURATE 20021 POTASSIUM TAURINE LAURATE 20022 POTASSIUM TETRATHIONATE 20023 POTASSIUM THIOCYANATE 20024 POTASSIUM THIOGLYCOLATE 20025 POTASSIUM TOLUENESULFONATE 20026 POTASSIUM TRIDECETH-15 CARBOXYLATE 20027 POTASSIUM TRIDECETH-19 CARBOXYLATE 20028 POTASSIUM TRIDECETH-3 CARBOXYLATE 20029 POTASSIUM TRIDECETH-4 CARBOXYLATE 20030 POTASSIUM TRIDECETH-6 PHOSPHATE 20031 POTASSIUM TRIDECETH-7 CARBOXYLATE 20032 POTASSIUM TRIDECETH-7 PHOSPHATE 20033 POTASSIUM TRISPHOSPHONOMETHYLAMINE OXIDE 20034 POTASSIUM TROCLOSENE 20035 POTASSIUM TSUBAKIATE 20036 POTASSIUM TYROSYL HISTIDINE OLIVAMIDE 20037 POTASSIUM UNDECYLENATE 20038 POTASSIUM UNDECYLENOYL ALGINATE 20039 POTASSIUM UNDECYLENOYL CARRAGEENAN 20040 POTASSIUM UNDECYLENOYL GLUTAMATE 20041 POTASSIUM UNDECYLENOYL HYDROLYZED COLLAGEN 20042 POTASSIUM UNDECYLENOYL HYDROLYZED CORN PROTEIN 20043 POTASSIUM UNDECYLENOYL HYDROLYZED RICE PROTEIN 20044 POTASSIUM UNDECYLENOYL HYDROLYZED SOY PROTEIN 20045 POTASSIUM UNDECYLENOYL HYDROLYZED WHEAT PROTEIN 20046 POTASSIUM XYLENESULFONATE 20047 POTATO SH-OLIGOPEPTIDE-1 20048 POTATO SH-OLIGOPEPTIDE-2 20049 POTATO SH-POLYPEPTIDE-1 20050 POTATO SH-POLYPEPTIDE-11 20051 POTATO SH-POLYPEPTIDE-9 20052 POTATO STARCH DODECENYLSUCCINATE 20053 POTATO STARCH MODIFIED 20054 POTENTILLA ANEMONIFOLIA EXTRACT 20055 POTENTILLA ANSERINA EXTRACT 20056 POTENTILLA CHINENSIS CALLUS CULTURE CONDITIONED MEDIA 20057 POTENTILLA CHINENSIS CALLUS EXTRACT 20058 POTENTILLA CHINENSIS EXTRACT 20059 POTENTILLA CHINENSIS PHYTOPLACENTA EXTRACT 20060 POTENTILLA ERECTA EXTRACT 20061 POTENTILLA ERECTA ROOT EXTRACT 20062 POTENTILLA ERECTA ROOT/(HAMAMELIS VIRGINIANA/ROSMARINUS OFFICINALIS/SALVIA OFFICINALIS) LEAF/THYMUS VULGARIS FLOWER/LEAF/STEM EXTRACT 20063 POTENTILLA FRAGARIOIDES EXTRACT 20064 POTENTILLA FULGENS EXTRACT 20065 POTENTILLA MIYABEI CALLUS EXTRACT 20066 POTERIUM OFFICINALE LEAF EXTRACT 20067 POTERIUM OFFICINALE ROOT EXTRACT 20068 POTERIUM SANGUISORBA ROOT EXTRACT 20069 POTHOMORPHE UMBELLATA LEAF EXTRACT 20070 POTHOMORPHE UMBELLATA ROOT EXTRACT 20071 POULSENIA ARMATA SAP 20072 POURTHIAEA VILLOSA LEAF EXTRACT 20073 POUTERIA LUCUMA PULP EXTRACT 20074 POUTERIA LUCUMA SEED EXTRACT 20075 POUTERIA SAPOTA SEED BUTTER 20076 POUTERIA SAPOTA SEED OIL 20077 POUZOLZIA PENTANDRA EXTRACT 20078 POUZOLZIA ZEYLANICA LEAF/STEM EXTRACT 20079 PPG/PEG-2/10 GLYCERYL COCOATE 20080 PPG-1 BEHENETH-15 20081 PPG-1 HYDROXYETHYL CAPRYLAMIDE 20082 PPG-1 HYDROXYPROPYLTRIMONIUM CASSIA 20083 PPG-1 HYDROXYPROPYLTRIMONIUM CELLULOSE 20084 PPG-1 TRIDECETH-13 20085 PPG-1 TRIDECETH-6 20086 PPG-1/PEG-1 STEARAMINE 20087 PPG-10 BUTANEDIOL 20088 PPG-10 CAPRYLYL ETHER 20089 PPG-10 CETYL ETHER 20090 PPG-10 CETYL ETHER PHOSPHATE 20091 PPG-10 GLYCERYL ETHER 20092 PPG-10 JOJOBA ACID 20093 PPG-10 JOJOBA ALCOHOL 20094 PPG-10 LANOLIN ALCOHOL ETHER 20095 PPG-10 LAURYL ETHER 20096 PPG-10 METHYL GLUCOSE ETHER 20097 PPG-10 OLEYL ETHER 20098 PPG-10 SORBITOL 20099 PPG-10 TOCOPHERETH-30 20100 PPG-10-BUTETH-9 20101 PPG-10-CETEARETH-20 20102 PPG-11 STEARYL ETHER 20103 PPG-12 20104 PPG-12 BUTYL ETHER 20105 PPG-12 BUTYL ETHER DIMETHICONE 20106 PPG-12 CAPRYLETH-18 20107 PPG-12 DIGLUCOSYL C14-18 ACIDATE 20108 PPG-12 DIMETHICONE 20109 PPG-12/SMDI COPOLYMER 20110 PPG-120 BUTYL ETHER 20111 PPG-12-BUTETH-12 20112 PPG-12-BUTETH-16 20113 PPG-12-LANETH-50 20114 PPG-12-PEG-50 LANOLIN 20115 PPG-12-PEG-65 LANOLIN OIL 20116 PPG-13 20117 PPG-13-DECYLTETRADECETH-24 20118 PPG-14 BUTYL ETHER 20119 PPG-14 DIGLYCERYL ETHER 20120 PPG-14 LAURETH-60 HEXYL DICARBAMATE 20121 PPG-14 LAURETH-60 ISOPHORYL DICARBAMATE 20122 PPG-14 PALMETH-60 HEXYL DICARBAMATE 20123 PPG-14 POLYGLYCERYL-2 ETHER 20124 PPG-14-DECETH-6 20125 PPG-15 20126 PPG-15 BUTYL ETHER 20127 PPG-15 ISOSTEARATE 20128 PPG-15 STEARATE 20129 PPG-15 STEARYL ETHER 20130 PPG-15 STEARYL ETHER BENZOATE 20131 PPG-15-BUTETH-20 20132 PPG-16 20133 PPG-16 BUTYL ETHER 20134 PPG-16 GLYCERYL ETHER 20135 PPG-17 20136 PPG-17 BUTYL ETHER 20137 PPG-17 DIOLEATE 20138 PPG-17/IPDI/DMPA COPOLYMER 20139 PPG-17-BUTETH-17 20140 PPG-18 BUTYL ETHER 20141 PPG-18 DIGLYCERYL ETHER 20142 PPG-19-BUTETH-19 20143 PPG-1-CETETH-1 20144 PPG-1-CETETH-10 20145 PPG-1-CETETH-20 20146 PPG-1-CETETH-5 20147 PPG-1-DECETH-4 20148 PPG-1-DECETH-5 20149 PPG-1-DECETH-6 20150 PPG-1-DECETH-7 20151 PPG-1-ISODECETH-4 20152 PPG-1-ISODECETH-6 20153 PPG-1-ISODECETH-7 20154 PPG-1-ISODECETH-9 20155 PPG-1-PEG-9 LAURYL GLYCOL ETHER 20156 PPG-2 ARGININE 20157 PPG-2 BUTYL ETHER 20158 PPG-2 C12-13 PARETH-8 20159 PPG-2 C12-15 PARETH-6 20160 PPG-2 C9-11 PARETH-11 20161 PPG-2 C9-11 PARETH-5 20162 PPG-2 C9-11 PARETH-7 20163 PPG-2 C9-11 PARETH-8 20164 PPG-2 COCAMIDE 20165 PPG-2 COCAMINE 20166 PPG-2 DIMETHICONE 20167 PPG-2 GLYCERYL ETHER 20168 PPG-2 HYDROGENATED TALLOWAMINE 20169 PPG-2 HYDROXYETHYL COCAMIDE 20170 PPG-2 HYDROXYETHYL COCO/ISOSTEARAMIDE 20171 PPG-2 HYDROXYPROPYLTRIMONIUM CELLULOSE 20172 PPG-2 ISOCETETH-20 ACETATE 20173 PPG-2 ISOSTEARATE 20174 PPG-2 LANOLIN ALCOHOL ETHER 20175 PPG-2 LAURYL ETHER MALEAMIDE 20176 PPG-2 METHYL ETHER 20177 PPG-2 METHYL ETHER ACETATE 20178 PPG-2 MYRISTYL ETHER PROPIONATE 20179 PPG-2 NEOPENTYL GLYCOL DIACRYLATE 20180 PPG-2 PHENYL ETHER 20181 PPG-2 PROPYL ETHER 20182 PPG-2 TALLOWAMINE 20183 PPG-2 TOCOPHERETH-5 20184 PPG-2/PEG-8 COCOATE 20185 PPG-20 20186 PPG-20 BUTYL ETHER 20187 PPG-20 CETYL ETHER 20188 PPG-20 DIGLYCERYL ETHER 20189 PPG-20 LANOLIN ALCOHOL ETHER 20190 PPG-20 METHYL GLUCOSE ETHER 20191 PPG-20 METHYL GLUCOSE ETHER ACETATE 20192 PPG-20 METHYL GLUCOSE ETHER DISTEARATE 20193 PPG-20 OLEYL ETHER 20194 PPG-20 TOCOPHERETH-5 20195 PPG-20 TOCOPHERETH-50 20196 PPG-20-BUTETH-30 20197 PPG-20-DECYLTETRADECETH-10 20198 PPG-20-GLYCERETH-30 20199 PPG-20-LAURETH-12 20200 PPG-20-PEG-20 HYDROGENATED LANOLIN 20201 PPG-21 BUTYL ETHER PHOSPHATE 20202 PPG-22 BUTYL ETHER 20203 PPG-23 OLEYL ETHER 20204 PPG-23-PEG-4 TRIMETHYLOLPROPANE 20205 PPG-23-STEARETH-34 20206 PPG-24 BUTYL ETHER 20207 PPG-24 DIGLYCERYL ETHER 20208 PPG-24-BUTETH-27 20209 PPG-24-GLYCERETH-24 20210 PPG-24-PEG-21 TALLOWAMINOPROPYLAMINE 20211 PPG-25 BUTYL ETHER PHOSPHATE 20212 PPG-25 DIETHYLMONIUM CHLORIDE 20213 PPG-25 DIMETHICONE 20214 PPG-25 METHYL GLUCOSE ETHER 20215 PPG-25 SORBITOL 20216 PPG-25-GLYCERETH-22 20217 PPG-25-LAURETH-25 20218 PPG-25-PEG-25 TRIMETHYLOLPROPANE 20219 PPG-26 20220 PPG-26 BUTYL ETHER 20221 PPG-26 OLEATE 20222 PPG-26/DIMER DILINOLEATE COPOLYMER 20223 PPG-26/HDI COPOLYMER 20224 PPG-26/TDI COPOLYMER 20225 PPG-26-BUTETH-26 20226 PPG-27 DIMETHICONE 20227 PPG-27 GLYCERYL ETHER 20228 PPG-28 CETYL ETHER 20229 PPG-28-BUTETH-35 20230 PPG-2-BUTETH-1 20231 PPG-2-BUTETH-2 20232 PPG-2-BUTETH-3 20233 PPG-2-CETEARETH-9 20234 PPG-2-CETETH-1 20235 PPG-2-CETETH-10 20236 PPG-2-CETETH-20 20237 PPG-2-CETETH-5 20238 PPG-2-DECETH-10 20239 PPG-2-DECETH-12 20240 PPG-2-DECETH-15 20241 PPG-2-DECETH-20 20242 PPG-2-DECETH-3 20243 PPG-2-DECETH-30 20244 PPG-2-DECETH-40 20245 PPG-2-DECETH-5 20246 PPG-2-DECETH-50 20247 PPG-2-DECETH-60 20248 PPG-2-DECETH-7 20249 PPG-2-DECETH-8 20250 PPG-2-ISODECETH-10 20251 PPG-2-ISODECETH-12 20252 PPG-2-ISODECETH-18 20253 PPG-2-ISODECETH-25 20254 PPG-2-ISODECETH-4 20255 PPG-2-ISODECETH-6 20256 PPG-2-ISODECETH-8 20257 PPG-2-ISODECETH-9 20258 PPG-2-LAURETH-12 20259 PPG-2-LAURETH-5 20260 PPG-2-LAURETH-8 20261 PPG-2-PEG-11 HYDROGENATED LAURYL ALCOHOL ETHER 20262 PPG-3 20263 PPG-3 BENZYL ETHER ETHYLHEXANOATE 20264 PPG-3 BENZYL ETHER MYRISTATE 20265 PPG-3 BUTYL ETHER 20266 PPG-3 C12-14 SEC-PARETH-7 20267 PPG-3 CAPRYLYL ETHER 20268 PPG-3 DIPIVALATE 20269 PPG-3 GLYCERYL ETHER 20270 PPG-3 GLYCERYL ETHER DIACRYLATE/ADIPATE 20271 PPG-3 GLYCERYL ETHER TRIACRYLATE 20272 PPG-3 HYDROGENATED CASTOR OIL 20273 PPG-3 HYDROXYETHYL SOYAMIDE 20274 PPG-3 ISOSTEARYL METHYL ETHER 20275 PPG-3 METHYL ETHER 20276 PPG-3 MYRISTYL ETHER 20277 PPG-3 MYRISTYL ETHER MACADAMIATE 20278 PPG-3 MYRISTYL ETHER NEOHEPTANOATE 20279 PPG-3 TALLOW AMINOPROPYLAMINE 20280 PPG-3 TRIMETHYLOLPROPANE TRIACRYLATE 20281 PPG-30 20282 PPG-30 BUTYL ETHER 20283 PPG-30 CETYL ETHER 20284 PPG-30 ETHYLHEXETH-4 PHOSPHATE 20285 PPG-30 ISOCETYL ETHER 20286 PPG-30 LANOLIN ALCOHOL ETHER 20287 PPG-30 OLEYL ETHER 20288 PPG-30 STEARETH-4 20289 PPG-30 TOCOPHERETH-70 20290 PPG-30-BUTETH-30 20291 PPG-30-CAPRYLETH-4 PHOSPHATE 20292 PPG-33 20293 PPG-33 BUTYL ETHER 20294 PPG-33 SORBITOL 20295 PPG-33-BUTETH-45 20296 PPG-34 20297 PPG-34 PHOSPHATE 20298 PPG-34-STEARETH-3 20299 PPG-35 BUTYL ETHER PHOSPHATE 20300 PPG-35/PPG-51 GLYCERYL ETHER/IPDI CROSSPOLYMER 20301 PPG-36 OLEATE 20302 PPG-36-BUTETH-36 20303 PPG-37 OLEYL ETHER 20304 PPG-38 STEARETH-6 20305 PPG-38-BUTETH-37 20306 PPG-3-BUTETH-5 20307 PPG-3-DECETH-2 CARBOXYLIC ACID 20308 PPG-3-ISODECETH-1 20309 PPG-3-ISOSTEARETH-9 20310 PPG-3-LAURETH-10 20311 PPG-3-LAURETH-12 20312 PPG-3-LAURETH-8 20313 PPG-3-LAURETH-9 20314 PPG-3-MYRETH-11 20315 PPG-3-MYRETH-3 20316 PPG-3-PEG-6 OLEYL ETHER 20317 PPG-4 BUTYL ETHER 20318 PPG-4 C12-14 SEC-PARETH-5 20319 PPG-4 C13-15 PARETH-15 20320 PPG-4 CAPRYLYL ETHER 20321 PPG-4 DIGLYCERYL ETHER 20322 PPG-4 JOJOBA ACID 20323 PPG-4 JOJOBA ALCOHOL 20324 PPG-4 LAURETH-2 20325 PPG-4 LAURETH-5 20326 PPG-4 LAURETH-7 20327 PPG-4 LAURYL ETHER 20328 PPG-4 METHYL ETHER 20329 PPG-4 MYRISTYL ETHER 20330 PPG-4 OLETH-10 DIMETHICONE 20331 PPG-4 TRIDECETH-6 20332 PPG-40 BUTYL ETHER 20333 PPG-40 DIETHYLMONIUM CHLORIDE 20334 PPG-40-PEG-60 LANOLIN OIL 20335 PPG-41 SORBITOL 20336 PPG-4-BUTETH-4 20337 PPG-4-CETEARETH-12 20338 PPG-4-CETETH-1 20339 PPG-4-CETETH-10 20340 PPG-4-CETETH-20 20341 PPG-4-CETETH-5 20342 PPG-4-DECETH-4 20343 PPG-4-DECETH-6 20344 PPG-4-ISODECETH-10 20345 PPG-4-LAURETH-15 20346 PPG-5 BUTYL ETHER 20347 PPG-5 C12-14 SEC-PARETH-7 20348 PPG-5 C12-14 SEC-PARETH-9 20349 PPG-5 C9-15 PARETH-6 20350 PPG-5 CAPRYLYL ETHER 20351 PPG-5 LANOLATE 20352 PPG-5 LANOLIN ALCOHOL ETHER 20353 PPG-5 LANOLIN WAX 20354 PPG-5 LANOLIN WAX GLYCERIDE 20355 PPG-5 METHACRYLATE 20356 PPG-5 PENTAERYTHRITYL ETHER 20357 PPG-5 PHYTOSTEROL 20358 PPG-5 TOCOPHERETH-2 20359 PPG-5 TOCOPHERYL ETHER 20360 PPG-50 CETYL ETHER 20361 PPG-50 GLYCERYL ETHER 20362 PPG-50 OLEYL ETHER 20363 PPG-51 20364 PPG-51/SMDI COPOLYMER 20365 PPG-52 20366 PPG-52 BUTYL ETHER 20367 PPG-53 BUTYL ETHER 20368 PPG-55 GLYCERYL ETHER 20369 PPG-5-BUTETH-5 20370 PPG-5-BUTETH-7 20371 PPG-5-CETETH-10 PHOSPHATE 20372 PPG-5-CETETH-20 20373 PPG-5-LAURETH-5 20374 PPG-6 20375 PPG-6 C12-15 PARETH-12 20376 PPG-6 C12-18 PARETH-11 20377 PPG-6 C9-11 PARETH-5 20378 PPG-6 CAPRYLYL ETHER 20379 PPG-6 CASTORATE 20380 PPG-6 GLYCERYL ETHER 20381 PPG-6 TRIDECETH-8 20382 PPG-65-PEG-5 PENTAERYTHRITYL ETHER 20383 PPG-66-GLYCERETH-12 20384 PPG-67 GLYCERYL ETHER 20385 PPG-68-PEG-10 TRIMETHYLOLPROPANE 20386 PPG-69 20387 PPG-69 PHOSPHATE 20388 PPG-6-DECETH-4 20389 PPG-6-DECETH-9 20390 PPG-6-DECYLTETRADECETH-12 20391 PPG-6-DECYLTETRADECETH-20 20392 PPG-6-DECYLTETRADECETH-30 20393 PPG-6-LAURETH-3 20394 PPG-6-SORBETH-245 20395 PPG-6-SORBETH-500 20396 PPG-7 20397 PPG-7 DIACRYLATE 20398 PPG-7 LAURYL ETHER 20399 PPG-7/PEG-30 PHYTOSTEROL 20400 PPG-7/SUCCINIC ACID COPOLYMER 20401 PPG-70 BIS-(2-AMINOPROPYL) ETHER 20402 PPG-70 GLYCERYL ETHER 20403 PPG-70 POLYGLYCERYL-10 ETHER 20404 PPG-70 TOCOPHERETH-100 20405 PPG-75-PEG-300 HEXYLENE GLYCOL 20406 PPG-77 TRIMETHYLOLPROPANE ETHER 20407 PPG-7-BUTETH-10 20408 PPG-7-BUTETH-4 20409 PPG-8 GLYCERYL ETHER 20410 PPG-8 POLYGLYCERYL-2 ETHER 20411 PPG-8 SORBITOL CASTOR OIL 20412 PPG-8-CETETH-1 20413 PPG-8-CETETH-10 20414 PPG-8-CETETH-2 20415 PPG-8-CETETH-20 20416 PPG-8-CETETH-5 20417 PPG-8-DECETH-6 20418 PPG-9 20419 PPG-9 BUTYL ETHER 20420 PPG-9 DIETHYLMONIUM CHLORIDE 20421 PPG-9 DIGLYCERYL ETHER 20422 PPG-9 ETHYLHEXETH-5 20423 PPG-9 GLYCERYL ETHER 20424 PPG-9 LAURATE 20425 PPG-90 BUTYL ETHER 20426 PPG-9-BUTETH-12 20427 PPG-9-STEARETH-3 20428 P-PHENYLENEDIAMINE 20429 P-PHENYLENEDIAMINE HCL 20430 P-PHENYLENEDIAMINE SULFATE 20431 PRASINOCOCCUS CAPSULATUS EXOPOLYSACCHARIDES 20432 PRATIA BEGONIFOLIA EXTRACT 20433 PREGNADIENOL 20434 PREMNA MOLLISSIMA LEAF/ROOT EXTRACT 20435 PREMNA SERRATIFOLIA ROOT EXTRACT 20436 PRENOL 20437 PRENYL ACETATE 20438 PRENYL BENZOATE 20439 PRIMULA DENTICULATA LEAF EXTRACT 20440 PRIMULA SIKKIMENSIS FLOWER EXTRACT 20441 PRIMULA VERIS EXTRACT 20442 PRIMULA VERIS FLOWER EXTRACT 20443 PRIMULA VERIS SEED OIL 20444 PRIMULA VULGARIS EXTRACT 20445 PRINSEPIA UTILIS SEED EXTRACT 20446 PRINSEPIA UTILIS SEED OIL 20447 PRISTANE 20448 PROCOLLAGEN 20449 PROLINAMIDOETHYL IMIDAZOLE 20450 PROLINE 20451 PROLYL HISTAMINE HCL 20452 PROMICROMONOSPORA FERMENT FILTRATE 20453 PROPAFENONE 20454 PROPAGERMANIUM 20455 PROPANE 20456 PROPANE TRICARBOXYLIC ACID 20457 PROPANEDIOL 20458 PROPANEDIOL DICAPRYLATE 20459 PROPANEDIOL DICAPRYLATE/CAPRATE 20460 PROPANEDIOL DIISOSTEARATE 20461 PROPANEDIOL DIPELARGONATE 20462 PROPANEDIOL ROSINATES 20463 PROPANEDIOL STEARATE 20464 PROPANEDIYL 3-HYDROXYCAPRATE 20465 PROPENYL P-CYMENE 20466 PROPIONALDEHYDE 20467 PROPIONIBACTERIUM ACIDIPROPIONICI/SOYBEAN EXTRACT FERMENT FILTRATE 20468 PROPIONIBACTERIUM ACNES/PROPIONIBACTERIUM GRANULOSUM EXTRACT 20469 PROPIONIC ACID 20470 PROPIONYL COLLAGEN AMINO ACIDS 20471 PROPOLIS CERA 20472 PROPOLIS EXTRACT 20473 PROPOLIS WAX 20474 PROPOXYPROPANEDIOL 20475 PROPOXYTETRAMETHYL PIPERIDINYL DIMETHICONE 20476 PROPYL ACETATE 20477 PROPYL ALCOHOL 20478 PROPYL BENZOATE 20479 PROPYL BUTYRATE 20480 PROPYL C12-15 PARETH-8 CARBOXYLATE 20481 PROPYL GALLATE 20482 PROPYL GRAPEVINE SHOOT EXTRACT OLIVATE 20483 PROPYL METHACRYLATE 20484 PROPYL OCTANOATE 20485 PROPYL OLEOYL GRAPE SEED EXTRACT 20486 PROPYL PHENYLACETATE 20487 PROPYL PROPIONATE 20488 PROPYL STEARDIMONIUM CHLORIDE 20489 PROPYL TRIMETHICONE 20490 PROPYL TRIMETHICONE METHACRYLATE CROSSPOLYMER 20491 PROPYL TRISILOXANE 20492 PROPYL VALERATE 20493 PROPYLAL 20494 PROPYLENE CARBONATE 20495 PROPYLENE GLYCOL 20496 PROPYLENE GLYCOL ALGINATE 20497 PROPYLENE GLYCOL BEHENATE 20498 PROPYLENE GLYCOL BUTYL ETHER 20499 PROPYLENE GLYCOL CAPRETH-4 20500 PROPYLENE GLYCOL CAPRYLATE 20501 PROPYLENE GLYCOL CETETH-3 ACETATE 20502 PROPYLENE GLYCOL CETETH-3 PROPIONATE 20503 PROPYLENE GLYCOL CITRATE 20504 PROPYLENE GLYCOL COCOATE 20505 PROPYLENE GLYCOL DIBENZOATE 20506 PROPYLENE GLYCOL DICAPRATE 20507 PROPYLENE GLYCOL DICAPROATE 20508 PROPYLENE GLYCOL DICAPRYLATE 20509 PROPYLENE GLYCOL DICAPRYLATE/DICAPRATE 20510 PROPYLENE GLYCOL DICOCOATE 20511 PROPYLENE GLYCOL DIETHYLHEXANOATE 20512 PROPYLENE GLYCOL DIHEPTANOATE 20513 PROPYLENE GLYCOL DIISONONANOATE 20514 PROPYLENE GLYCOL DIISOSTEARATE 20515 PROPYLENE GLYCOL DILAURATE 20516 PROPYLENE GLYCOL DIOLEATE 20517 PROPYLENE GLYCOL DIPELARGONATE 20518 PROPYLENE GLYCOL DIRICINOLEATE/IPDI COPOLYMER 20519 PROPYLENE GLYCOL DISTEARATE 20520 PROPYLENE GLYCOL DIUNDECANOATE 20521 PROPYLENE GLYCOL HEPTANOATE 20522 PROPYLENE GLYCOL HYALURONATE 20523 PROPYLENE GLYCOL HYDROXYSTEARATE 20524 PROPYLENE GLYCOL ISOCETETH-3 ACETATE 20525 PROPYLENE GLYCOL ISODECETH-12 20526 PROPYLENE GLYCOL ISODECETH-4 20527 PROPYLENE GLYCOL ISOSTEARATE 20528 PROPYLENE GLYCOL LAURATE 20529 PROPYLENE GLYCOL LAURETH-6 20530 PROPYLENE GLYCOL LINOLEATE 20531 PROPYLENE GLYCOL LINOLENATE 20532 PROPYLENE GLYCOL MYRISTATE 20533 PROPYLENE GLYCOL MYRISTYL ETHER 20534 PROPYLENE GLYCOL MYRISTYL ETHER ACETATE 20535 PROPYLENE GLYCOL OLEATE 20536 PROPYLENE GLYCOL OLEATE SE 20537 PROPYLENE GLYCOL OLETH-5 20538 PROPYLENE GLYCOL PROPYL ETHER 20539 PROPYLENE GLYCOL RICINOLEATE 20540 PROPYLENE GLYCOL SOYATE 20541 PROPYLENE GLYCOL STEARATE 20542 PROPYLENE GLYCOL STEARATE SE 20543 PROPYLENE GLYCOL T-BUTYL ETHER 20544 PROPYLENE GLYCOL/SEBACIC ACID/TRIMELLITIC ANHYDRIDE COPOLYMER 20545 PROPYLHEPTYL CAPRYLATE 20546 PROPYLIDENE PHTHALIDE 20547 PROPYLPARABEN 20548 PROPYLTRIMONIUM HYDROLYZED COLLAGEN 20549 PROPYLTRIMONIUM HYDROLYZED SOY PROTEIN 20550 PROPYLTRIMONIUM HYDROLYZED WHEAT PROTEIN 20551 PROPYLTRIMONIUMCHLORIDE ACRYLAMIDE/DIMETHYLACRYLAMIDE COPOLYMER 20552 PROROCENTRUM MICANS CELL EXTRACT 20553 PROROCENTRUM MINIMUM CELL EXTRACT 20554 PROSOPIS JULIFLORA LEAF 20555 PROSOPIS VELUTINA SEED 20556 PROSOPIS VELUTINA SEED EXTRACT 20557 PROSTANTHERA INCISA LEAF EXTRACT 20558 PROSTANTHERA ROTUNDIFOLIA LEAF EXTRACT 20559 PROTAMINE SULFATE 20560 PROTEA REPENS FLOWER NECTAR 20561 PROTEASE 20562 PROTEASE DEXTRAN 20563 PROTEINS THAUMATINS 20564 PROTIUM HEPTAPHYLLUM RESIN 20565 PROTIUM HEPTAPHYLLUM RESIN EXTRACT 20566 PROTIUM PALLIDUM EXTRACT 20567 PROTOCATECHUICALDEHYDE 20568 PROTODIOSCIN 20569 PRUNASIN 20570 PRUNELLA VULGARIS 20571 PRUNELLA VULGARIS EXTRACT 20572 PRUNELLA VULGARIS FLOWER EXTRACT 20573 PRUNELLA VULGARIS FLOWER/LEAF/STEM EXTRACT 20574 PRUNELLA VULGARIS LEAF EXTRACT 20575 PRUNUS AFRICANA BARK EXTRACT 20576 PRUNUS AMYGDALUS AMARA KERNEL OIL 20577 PRUNUS AMYGDALUS AMARA SEED EXTRACT 20578 PRUNUS AMYGDALUS DULCIS BARK EXTRACT 20579 PRUNUS AMYGDALUS DULCIS BARK POWDER 20580 PRUNUS AMYGDALUS DULCIS BUD EXTRACT 20581 PRUNUS AMYGDALUS DULCIS FLOWER EXTRACT 20582 PRUNUS AMYGDALUS DULCIS FRUIT EXTRACT 20583 PRUNUS AMYGDALUS DULCIS FRUIT WATER 20584 PRUNUS AMYGDALUS DULCIS LEAF CELL EXTRACT 20585 PRUNUS AMYGDALUS DULCIS OIL 20586 PRUNUS AMYGDALUS DULCIS OIL UNSAPONIFIABLES 20587 PRUNUS AMYGDALUS DULCIS OLEOSOMES 20588 PRUNUS AMYGDALUS DULCIS PROTEIN 20589 PRUNUS AMYGDALUS DULCIS SEED 20590 PRUNUS AMYGDALUS DULCIS SEED EXTRACT 20591 PRUNUS AMYGDALUS DULCIS SEED MEAL 20592 PRUNUS AMYGDALUS DULCIS SEED POWDER 20593 PRUNUS AMYGDALUS DULCIS SEEDCAKE EXTRACT 20594 PRUNUS AMYGDALUS DULCIS SEEDCOAT EXTRACT 20595 PRUNUS AMYGDALUS DULCIS SEEDCOAT POWDER 20596 PRUNUS AMYGDALUS DULCIS SHELL EXTRACT 20597 PRUNUS AMYGDALUS DULCIS SHELL POWDER 20598 PRUNUS AMYGDALUS SATIVA KERNEL EXTRACT 20599 PRUNUS AMYGDALUS SATIVA KERNEL OIL 20600 PRUNUS ARMENIACA BUD EXTRACT 20601 PRUNUS ARMENIACA FLOWER EXTRACT 20602 PRUNUS ARMENIACA FRUIT 20603 PRUNUS ARMENIACA FRUIT EXTRACT 20604 PRUNUS ARMENIACA FRUIT WATER 20605 PRUNUS ARMENIACA JUICE 20606 PRUNUS ARMENIACA KERNEL EXTRACT 20607 PRUNUS ARMENIACA KERNEL OIL 20608 PRUNUS ARMENIACA KERNEL OIL UNSAPONIFIABLES 20609 PRUNUS ARMENIACA KERNEL WAX 20610 PRUNUS ARMENIACA LEAF CELL EXTRACT 20611 PRUNUS ARMENIACA LEAF EXTRACT 20612 PRUNUS ARMENIACA SEED POWDER 20613 PRUNUS ARMENIACA SHELL POWDER 20614 PRUNUS AVIUM FLOWER EXTRACT 20615 PRUNUS AVIUM FLOWER WATER 20616 PRUNUS AVIUM FRUIT 20617 PRUNUS AVIUM FRUIT EXTRACT 20618 PRUNUS AVIUM FRUIT JUICE 20619 PRUNUS AVIUM FRUIT WATER 20620 PRUNUS AVIUM SEED EXTRACT 20621 PRUNUS AVIUM SEED OIL 20622 PRUNUS AVIUM SEED POWDER 20623 PRUNUS AVIUM SHELL POWDER 20624 PRUNUS AVIUM WOOD EXTRACT 20625 PRUNUS CAMPANULATA/YEDOENSIS FLOWER EXTRACT 20626 PRUNUS CAMPANULATA/YEDOENSIS LEAF EXTRACT 20627 PRUNUS CERASIFERA FLOWER EXTRACT 20628 PRUNUS CERASUS BUD EXTRACT 20629 PRUNUS CERASUS EXTRACT 20630 PRUNUS CERASUS FLOWER EXTRACT 20631 PRUNUS CERASUS FRUIT 20632 PRUNUS CERASUS FRUIT EXTRACT 20633 PRUNUS CERASUS FRUIT WATER 20634 PRUNUS CERASUS JUICE 20635 PRUNUS CERASUS LEAF CELL EXTRACT 20636 PRUNUS CERASUS LEAF EXTRACT 20637 PRUNUS CERASUS SEED OIL 20638 PRUNUS CERASUS SHELL POWDER 20639 PRUNUS CERASUS STALK EXTRACT 20640 PRUNUS DAVIDIANA EXTRACT 20641 PRUNUS DAVIDIANA FLOWER EXTRACT 20642 PRUNUS DOMESTICA FLOWER EXTRACT 20643 PRUNUS DOMESTICA FRUIT EXTRACT 20644 PRUNUS DOMESTICA FRUIT JUICE 20645 PRUNUS DOMESTICA SEED EXTRACT 20646 PRUNUS DOMESTICA SEED OIL 20647 PRUNUS DOMESTICA SEED POWDER 20648 PRUNUS DOMESTICA SEEDCAKE EXTRACT 20649 PRUNUS DOMESTICA WOOD ASH 20650 PRUNUS DOMESTICA/HYDROGENATED PRUNUS DOMESTICA SEED OIL ESTERS 20651 PRUNUS HUMILIS FRUIT EXTRACT 20652 PRUNUS INSITITIA JUICE 20653 PRUNUS INSITITIA SEED OIL 20654 PRUNUS LANNESIANA FLOWER 20655 PRUNUS LANNESIANA FLOWER EXTRACT 20656 PRUNUS LANNESIANA FLOWER POWDER 20657 PRUNUS MUME BRANCH EXTRACT 20658 PRUNUS MUME BRANCH/BUD/LEAF/TWIG WATER 20659 PRUNUS MUME BUD EXTRACT 20660 PRUNUS MUME EXTRACT 20661 PRUNUS MUME FLOWER 20662 PRUNUS MUME FLOWER EXTRACT 20663 PRUNUS MUME FLOWER POWDER 20664 PRUNUS MUME FLOWER WATER 20665 PRUNUS MUME FRUIT 20666 PRUNUS MUME FRUIT EXTRACT 20667 PRUNUS MUME FRUIT JUICE 20668 PRUNUS MUME FRUIT VINEGAR 20669 PRUNUS MUME FRUIT WATER 20670 PRUNUS MUME FRUIT/CINNAMOMUM CAMPHORA LEAF/(ACTAEA HERACLEIFOLIA/ANGELICA DAHURICA/ASTRAGALUS MEMBRANACEUS/ATRACTYLODES LANCEA/CNIDIUM OFFICINALE/CURCUMA LONGA/GLYCYRRHIZA GLABRA/PAEONIA ALBIFLORA/PANAX GINSENG/SAPOSHNIKOVIA DIVARICATA) ROOT EXTRACT 20671 PRUNUS MUME LEAF EXTRACT 20672 PRUNUS MUME PHYTOPLACENTA EXTRACT 20673 PRUNUS MUME ROOT EXTRACT 20674 PRUNUS MUME SEED EXTRACT 20675 PRUNUS MUME SEED POWDER 20676 PRUNUS PADUS EXTRACT 20677 PRUNUS PEDUNCULATA SEED OIL 20678 PRUNUS PERSICA BUD EXTRACT 20679 PRUNUS PERSICA CALLUS CULTURE EXTRACT 20680 PRUNUS PERSICA CALLUS EXTRACT 20681 PRUNUS PERSICA EXTRACT 20682 PRUNUS PERSICA FLOWER EXTRACT 20683 PRUNUS PERSICA FLOWER POWDER 20684 PRUNUS PERSICA FRUIT 20685 PRUNUS PERSICA FRUIT EXTRACT 20686 PRUNUS PERSICA FRUIT WATER 20687 PRUNUS PERSICA GUM 20688 PRUNUS PERSICA JUICE 20689 PRUNUS PERSICA KERNEL EXTRACT 20690 PRUNUS PERSICA KERNEL OIL 20691 PRUNUS PERSICA LEAF EXTRACT 20692 PRUNUS PERSICA NECTARINA FRUIT EXTRACT 20693 PRUNUS PERSICA SEED POWDER 20694 PRUNUS PERSICA WOOD EXTRACT 20695 PRUNUS SALICINA FRUIT EXTRACT 20696 PRUNUS SALICINA FRUIT JUICE 20697 PRUNUS SARGENTII FRUIT EXTRACT 20698 PRUNUS SEROTINA BARK 20699 PRUNUS SEROTINA BARK EXTRACT 20700 PRUNUS SEROTINA FRUIT EXTRACT 20701 PRUNUS SEROTINA JUICE 20702 PRUNUS SERRULATA BARK EXTRACT 20703 PRUNUS SERRULATA BRANCH/LEAF EXTRACT 20704 PRUNUS SERRULATA FLOWER EXTRACT 20705 PRUNUS SERRULATA FLOWER WATER 20706 PRUNUS SERRULATA LEAF CELL EXTRACT 20707 PRUNUS SERRULATA PHYTOPLACENTA CULTURE EXTRACT 20708 PRUNUS SPECIOSA BARK EXTRACT 20709 PRUNUS SPECIOSA FLOWER EXTRACT 20710 PRUNUS SPECIOSA LEAF EXTRACT 20711 PRUNUS SPECIOSA LEAF WATER 20712 PRUNUS SPINOSA FLOWER EXTRACT 20713 PRUNUS SPINOSA FLOWER WATER 20714 PRUNUS SPINOSA FRUIT EXTRACT 20715 PRUNUS SPINOSA FRUIT JUICE 20716 PRUNUS SPINOSA WOOD EXTRACT 20717 PRUNUS SUBHIRTELLA ASCENDENS LEAF EXTRACT 20718 PRUNUS TOMENTOSA FRUIT EXTRACT 20719 PRUNUS TRILOBA FRUIT WATER 20720 PRUNUS VIRGINIANA BARK EXTRACT 20721 PRUNUS YEDOENSIS BARK EXTRACT 20722 PRUNUS YEDOENSIS BRANCH/LEAF EXTRACT 20723 PRUNUS YEDOENSIS FLOWER EXTRACT 20724 PRUNUS YEDOENSIS FLOWER/TWIG WATER 20725 PRUNUS YEDOENSIS LEAF EXTRACT 20726 PRUNUS YEDOENSIS LEAF WATER 20727 PRUNUS ZIPPELIANA BARK/TWIG EXTRACT 20728 PSALLIOTA CAMPESTRIS EXTRACT 20729 PSEUDANABAENA GALEATA EXTRACT 20730 PSEUDANABAENACEAE FERMENT FILTRATE 20731 PSEUDOALTEROMONAS EXOPOLYSACCHARIDES 20732 PSEUDOALTEROMONAS FERMENT EXTRACT 20733 PSEUDOALTEROMONAS FERMENT EXTRACT FILTRATE 20734 PSEUDOALTEROMONAS FERMENT LYSATE EXTRACT FILTRATE 20735 PSEUDOCHLORODESMIS AUSTRALIS CALLUS CULTURE EXTRACT 20736 PSEUDOCHORICYSTIS ELLIPSOIDEA EXTRACT 20737 PSEUDOMONAS AEROGINOSA CULTURE CONDITIONED MEDIA EXTRACT 20738 PSEUDOTSUGA MENZIESII BRANCH WATER 20739 PSEUDOTSUGA MENZIESII BRANCH/LEAF OIL 20740 PSEUDOTSUGA MENZIESII RESIN 20741 PSEUDOTSUGA MENZIESII WOOD EXTRACT 20742 PSEUDOWINTERA COLORATA FLOWER/LEAF EXTRACT 20743 PSEUDOWINTERA COLORATA LEAF EXTRACT 20744 PSEUDOZYMA EPICOLA/APRICOT KERNEL OIL/OLIVE FRUIT OIL/SUNFLOWER SEED OIL/SWEET ALMOND OIL/(ANGELICA GIGAS/LITHOSPERMUM ERYTHRORHIZON) ROOT EXTRACT FERMENT EXTRACT FILTRATE 20745 PSEUDOZYMA EPICOLA/APRICOT KERNEL OIL/OLIVE FRUIT OIL/SUNFLOWER SEED OIL/SWEET ALMOND OIL/ANGELICA GIGAS ROOT EXTRACT FERMENT EXTRACT FILTRATE 20746 PSEUDOZYMA EPICOLA/APRICOT KERNEL OIL/OLIVE FRUIT OIL/SUNFLOWER SEED OIL/SWEET ALMOND OIL/LEONURUS SIBIRICUS EXTRACT FERMENT EXTRACT FILTRATE 20747 PSEUDOZYMA EPICOLA/APRICOT KERNEL OIL/OLIVE FRUIT OIL/SUNFLOWER SEED OIL/SWEET ALMOND OIL/PANAX GINSENG ROOT EXTRACT FERMENT EXTRACT FILTRATE 20748 PSEUDOZYMA EPICOLA/APRICOT KERNEL OIL/OLIVE FRUIT OIL/SUNFLOWER SEED OIL/SWEET ALMOND OIL/SAURURUS CHINENSIS EXTRACT FERMENT EXTRACT FILTRATE 20749 PSEUDOZYMA EPICOLA/APRICOT KERNEL OIL/OLIVE FRUIT OIL/SWEET ALMOND OIL/SUNFLOWER SEED OIL/ARTEMISIA PRINCEPS EXTRACT FERMENT EXTRACT FILTRATE 20750 PSEUDOZYMA EPICOLA/APRICOT KERNEL OIL/OLIVE FRUIT OIL/SWEET ALMOND OIL/SUNFLOWER SEED OIL/LICORICE ROOT EXTRACT FERMENT EXTRACT FILTRATE 20751 PSEUDOZYMA EPICOLA/APRICOT KERNEL OIL/OLIVE FRUIT OIL/SWEET ALMOND OIL/SUNFLOWER SEED OIL/LITHOSPERMUM ERYTHRORHIZON ROOT FERMENT EXTRACT FILTRATE 20752 PSEUDOZYMA EPICOLA/ARGANIA SPINOSA KERNEL OIL FERMENT FILTRATE 20753 PSEUDOZYMA EPICOLA/CAMELLIA JAPONICA SEED OIL FERMENT EXTRACT FILTRATE 20754 PSEUDOZYMA EPICOLA/CAMELLIA SINENSIS SEED OIL FERMENT EXTRACT FILTRATE 20755 PSEUDOZYMA EPICOLA/CAMELLIA SINENSIS SEED OIL/GLUCOSE/MALT EXTRACT/SOYBEAN FLOUR/YEAST EXTRACT FERMENT FILTRATE 20756 PSEUDOZYMA EPICOLA/JOJOBA SEED OIL FERMENT EXTRACT FILTRATE 20757 PSEUDOZYMA EPICOLA/MACADAMIA SEED OIL FERMENT EXTRACT FILTRATE 20758 PSEUDOZYMA EPICOLA/MEADOWFOAM SEED OIL FERMENT EXTRACT FILTRATE 20759 PSEUDOZYMA EPICOLA/NITROSOMONAS EUROPAEA/(OLIVE FRUIT/SUNFLOWER SEED/APRICOT KERNEL/SWEET ALMOND) OIL FERMENT FILTRATE 20760 PSEUDOZYMA EPICOLA/OLIVE FRUIT OIL FERMENT FILTRATE 20761 PSEUDOZYMA EPICOLA/OLIVE FRUIT OIL/SOYBEAN FLOUR FERMENT FILTRATE 20762 PSEUDOZYMA EPICOLA/SAFFLOWER SEED OIL FERMENT EXTRACT FILTRATE 20763 PSEUDOZYMA EPICOLA/SUNFLOWER SEED OIL FERMENT EXTRACT FILTRATE 20764 PSEUDOZYMA TSUKUBAENSIS/OLIVE OIL/GLYCERIN/SOY PROTEIN FERMENT 20765 PSIADIA ALTISSIMA LEAF OIL 20766 PSICOSE 20767 PSIDIUM CATTLEIANUM FRUIT EXTRACT 20768 PSIDIUM GUAJAVA FRUIT 20769 PSIDIUM GUAJAVA FRUIT EXTRACT 20770 PSIDIUM GUAJAVA FRUIT JUICE 20771 PSIDIUM GUAJAVA LEAF EXTRACT 20772 PSIDIUM GUAJAVA SEED OIL 20773 PSILANTHUS BENGALENSIS LEAF CELL CULTURE EXTRACT 20774 PSOPHOCARPUS TETRAGONOLOBUS ROOT EXTRACT 20775 PSOPHOCARPUS TETRAGONOLOBUS SEED EXTRACT 20776 PSORALEA CORYLIFOLIA FRUIT EXTRACT 20777 PSORALEA CORYLIFOLIA SEED EXTRACT 20778 PSORALEA CORYLIFOLIA SEED POWDER 20779 PTERIDIUM AQUILINUM EXTRACT 20780 PTERIS DISPAR LEAF EXTRACT 20781 PTERIS MULTIFIDA EXTRACT 20782 PTEROCARPUS MARSUPIUM BARK EXTRACT 20783 PTEROCARPUS MARSUPIUM BARK/WOOD EXTRACT 20784 PTEROCARPUS MARSUPIUM LEAF EXTRACT 20785 PTEROCARPUS MARSUPIUM WOOD EXTRACT 20786 PTEROCARPUS SANTALINUS STEM EXTRACT 20787 PTEROCARPUS SANTALINUS WOOD EXTRACT 20788 PTEROCARPUS SANTALINUS WOOD POWDER 20789 PTEROCARPUS SOYAUXII WOOD EXTRACT 20790 PTEROCLADIA TENUIS EXTRACT 20791 P-TERT-BUTYL ACETOPHENONE 20792 P-TERT-BUTYL-ALPHA-METHYLHYDROCINNAMAL /METHYLANTHRANILATE SCHIFF BASE 20793 P-TERT-BUTYLPHENYL ACETATE 20794 P-TERT-BUTYLPHENYL ACETONITRILE 20795 P-TERT-BUTYLPHENYLISOBUTANOL 20796 PTFE 20797 P-TOLYL PHENYLACETATE 20798 PTYCHOPETALUM OLACOIDES BARK EXTRACT 20799 PTYCHOPETALUM OLACOIDES BARK/ROOT EXTRACT 20800 PTYCHOPETALUM OLACOIDES BARK/STEM EXTRACT 20801 PTYCHOPETALUM OLACOIDES EXTRACT 20802 PTYCHOPETALUM OLACOIDES LEAF EXTRACT 20803 PTYCHOPETALUM OLACOIDES ROOT EXTRACT 20804 PUERARIA LOBATA LEAF/STEM EXTRACT 20805 PUERARIA LOBATA ROOT EXTRACT 20806 PUERARIA LOBATA ROOT POWDER 20807 PUERARIA LOBATA STARCH 20808 PUERARIA LOBATA STEM EXTRACT 20809 PUERARIA LOBATA SYMBIOSOME EXTRACT 20810 PUERARIA MIRIFICA CALLUS CULTURE EXTRACT 20811 PUERARIA MIRIFICA ROOT EXTRACT 20812 PUERARIA MIRIFICA ROOT POWDER 20813 PUERARIA MIRIFICA ROOT POWDER/PROPYLENE GLYCOL FERMENT FILTRATE 20814 PUERARIA MONTANA ROOT EXTRACT 20815 PUERARIA THOMSONI FLOWER EXTRACT 20816 PUERARIA THUNBERGIANA FLOWER OIL 20817 PUERARIA THUNBERGIANA FLOWER/LEAF/STEM EXTRACT 20818 PUERARIA THUNBERGIANA ROOT EXTRACT 20819 PUERARIA TUBEROSA LEAF CELL EXTRACT 20820 PUERARIN 20821 PULLULAN 20822 PULMONARIA OFFICINALIS EXTRACT 20823 PULSATILLA CHINENSIS ROOT EXTRACT 20824 PULSATILLA KOREANA EXTRACT 20825 PULSATILLA KOREANA ROOT EXTRACT 20826 PULSATILLA SAPONIN 20827 PULSATILLA TONGKANGENSIS EXTRACT 20828 PULVINATAL 20829 PUMICE 20830 PUMICE EXTRACT 20831 PUMPKIN FRUIT EXTRACT BETA-GLUCAN 20832 PUMPKIN SEED OIL PEG-8 ESTERS 20833 PUMPKIN SEED OIL POLYGLYCERYL-4 ESTERS 20834 PUMPKIN SEED OIL POLYGLYCERYL-4 ESTERS SUCCINATE 20835 PUNICA GRANATUM BARK EXTRACT 20836 PUNICA GRANATUM BARK/FRUIT EXTRACT 20837 PUNICA GRANATUM CALLUS CULTURE EXTRACT 20838 PUNICA GRANATUM EXTRACT 20839 PUNICA GRANATUM FLOWER EXTRACT 20840 PUNICA GRANATUM FRUIT EXTRACT 20841 PUNICA GRANATUM FRUIT JUICE 20842 PUNICA GRANATUM FRUIT WATER 20843 PUNICA GRANATUM FRUIT/ROOT/STEM POWDER 20844 PUNICA GRANATUM FRUIT/SUCROSE FERMENT FILTRATE 20845 PUNICA GRANATUM GLYCERIDES 20846 PUNICA GRANATUM JUICE EXTRACT 20847 PUNICA GRANATUM LEAF CELL EXTRACT 20848 PUNICA GRANATUM PEEL EXTRACT 20849 PUNICA GRANATUM PERICARP EXTRACT 20850 PUNICA GRANATUM SEED 20851 PUNICA GRANATUM SEED CELL CULTURE LYSATE 20852 PUNICA GRANATUM SEED EXTRACT 20853 PUNICA GRANATUM SEED OIL 20854 PUNICA GRANATUM SEED OIL HYDROXYPHENETHYL ESTERS 20855 PUNICA GRANATUM SEED OIL STEARYL ESTERS 20856 PUNICA GRANATUM SEED POWDER 20857 PUNICA GRANATUM STEROLS 20858 P-VINYLPHENOL 20859 PVM/MA COPOLYMER 20860 PVM/MA DECADIENE CROSSPOLYMER 20861 PVP 20862 PVP MONTMORILLONITE 20863 PVP/DECENE COPOLYMER 20864 PVP/VA/ITACONIC ACID COPOLYMER 20865 PVP/VA/VINYL PROPIONATE COPOLYMER 20866 PVP-HYDROGEN PEROXIDE 20867 PYCNANTHUS ANGOLENSIS NUT OIL 20868 PYLAIELLA LITTORALIS EXTRACT 20869 PYRACANTHA FORTUNEANA FRUIT EXTRACT 20870 PYRENARIA BUISANENSIS LEAF EXTRACT 20871 PYRETHRINS 20872 PYRICARBATE 20873 PYRIDINEDICARBOXYLIC ACID 20874 PYRIDOXAL 5-PHOSPHATE 20875 PYRIDOXINE 20876 PYRIDOXINE CYCLIC PHOSPHATE 20877 PYRIDOXINE DICAPRYLATE 20878 PYRIDOXINE DILAURATE 20879 PYRIDOXINE DIOCTENOATE 20880 PYRIDOXINE DIPALMITATE 20881 PYRIDOXINE GLYCYRRHETINATE 20882 PYRIDOXINE HCL 20883 PYRIDOXINE HYDROXYBENZOATE 20884 PYRIDOXINE HYDROXYCITRATE 20885 PYRIDOXINE SALICYLATE 20886 PYRIDOXINE SERINATE 20887 PYRIDOXINE TRIPALMITATE 20888 PYRIDOXINE TRIS-HEXYLDECANOATE 20889 PYRIDYLOXIDE T-BUTYLNITRONE 20890 PYRITE POWDER 20891 PYROCYSTIS NOCTILUCA EXTRACT 20892 PYROCYSTIS NOCTILUCA LYSATE 20893 PYROGLUTAMYL DIPEPTIDE-30 AMIDE 20894 PYROGLUTAMYLAMIDOETHYL INDOLE 20895 PYROLA INCARNATA EXTRACT 20896 PYROLIGNEOUS ACIDS ETHYL ESTERS 20897 PYROLIGNEOUS ACIDS EXTRACTS 20898 PYROPHYLLITE 20899 PYROSTEGIA VENUSTA FLOWER EXTRACT 20900 PYRROLIDINYL DIAMINOPYRIMIDINE OXIDE 20901 PYRROLIDINYL DIAMINOPYRIMIDINE OXIDE OXOTHIAZOLIDINECARBOXYLATE 20902 PYRROLOQUINOLINE QUINONE 20903 PYRROLOQUINOLINE QUINONE ALLYL ESTER 20904 PYRROSIA HASTATA EXTRACT 20905 PYRROSIA LINGUA EXTRACT 20906 PYRUS BRETSCHNEIDERI FRUIT EXTRACT 20907 PYRUS BRETSCHNEIDERI FRUIT JUICE 20908 PYRUS COMMUNIS FLOWER EXTRACT 20909 PYRUS COMMUNIS FLOWER WATER 20910 PYRUS COMMUNIS FRUIT 20911 PYRUS COMMUNIS FRUIT CELL CULTURE EXTRACT 20912 PYRUS COMMUNIS FRUIT EXTRACT 20913 PYRUS COMMUNIS FRUIT JUICE 20914 PYRUS COMMUNIS SEED EXTRACT 20915 PYRUS COMMUNIS TWIG EXTRACT 20916 PYRUS COMMUNIS WATER 20917 PYRUS CYDONIA FLOWER EXTRACT 20918 PYRUS CYDONIA FRUIT EXTRACT 20919 PYRUS CYDONIA FRUIT JUICE 20920 PYRUS CYDONIA PEEL/FRUIT CERA 20921 PYRUS CYDONIA PEEL/FRUIT WAX 20922 PYRUS CYDONIA SEED 20923 PYRUS CYDONIA SEED EXTRACT 20924 PYRUS CYDONIA SEED OIL 20925 PYRUS CYDONIA SEED POWDER 20926 PYRUS GERMANICA EXTRACT 20927 PYRUS MALUS BARK EXTRACT 20928 PYRUS MALUS CALLUS POWDER 20929 PYRUS MALUS CARPEL POWDER 20930 PYRUS MALUS FIBER 20931 PYRUS MALUS FLOWER EXTRACT 20932 PYRUS MALUS FLOWER WATER 20933 PYRUS MALUS FRUIT 20934 PYRUS MALUS FRUIT EXTRACT 20935 PYRUS MALUS FRUIT WATER 20936 PYRUS MALUS JUICE 20937 PYRUS MALUS LEAF EXTRACT 20938 PYRUS MALUS PECTIN EXTRACT 20939 PYRUS MALUS PEEL CERA 20940 PYRUS MALUS PEEL EXTRACT 20941 PYRUS MALUS PEEL POWDER 20942 PYRUS MALUS PEEL WAX 20943 PYRUS MALUS PULP EXTRACT 20944 PYRUS MALUS ROOT BARK POWDER 20945 PYRUS MALUS ROOT EXTRACT 20946 PYRUS MALUS SEED EXTRACT 20947 PYRUS MALUS SEED OIL 20948 PYRUS MALUS STEM EXTRACT 20949 PYRUS PYRIFOLIA FRUIT EXTRACT 20950 PYRUS PYRIFOLIA FRUIT JUICE 20951 PYRUS PYRIFOLIA PEEL EXTRACT 20952 PYRUS SEROTINA CALLUS EXTRACT 20953 PYRUS SORBUS BUD EXTRACT 20954 PYRUS SPINOSA FRUIT EXTRACT 20955 PYRUS USSURIENSIS LEAF EXTRACT 20956 PYRUVIC ACID 20957 QUARK CHEESE 20958 QUARTZ 20959 QUARTZ POWDER 20960 QUASSIA AMARA WOOD 20961 QUASSIA AMARA WOOD EXTRACT 20962 QUASSIA AMARA WOOD POWDER 20963 QUASSIN 20964 QUATERNIUM-14 20965 QUATERNIUM-15 20966 QUATERNIUM-16 20967 QUATERNIUM-18 20968 QUATERNIUM-18 BENTONITE 20969 QUATERNIUM-18 HECTORITE 20970 QUATERNIUM-18 METHOSULFATE 20971 QUATERNIUM-18/BENZALKONIUM BENTONITE 20972 QUATERNIUM-22 20973 QUATERNIUM-24 20974 QUATERNIUM-26 20975 QUATERNIUM-27 20976 QUATERNIUM-30 20977 QUATERNIUM-33 20978 QUATERNIUM-43 20979 QUATERNIUM-45 20980 QUATERNIUM-51 20981 QUATERNIUM-52 20982 QUATERNIUM-53 20983 QUATERNIUM-56 20984 QUATERNIUM-60 20985 QUATERNIUM-61 20986 QUATERNIUM-63 20987 QUATERNIUM-70 20988 QUATERNIUM-71 20989 QUATERNIUM-72 20990 QUATERNIUM-73 20991 QUATERNIUM-75 20992 QUATERNIUM-76 HYDROLYZED COLLAGEN 20993 QUATERNIUM-77 20994 QUATERNIUM-78 20995 QUATERNIUM-79 HYDROLYZED COLLAGEN 20996 QUATERNIUM-79 HYDROLYZED KERATIN 20997 QUATERNIUM-79 HYDROLYZED MILK PROTEIN 20998 QUATERNIUM-79 HYDROLYZED SILK 20999 QUATERNIUM-79 HYDROLYZED SOY PROTEIN 21000 QUATERNIUM-79 HYDROLYZED WHEAT PROTEIN 21001 QUATERNIUM-8 21002 QUATERNIUM-80 21003 QUATERNIUM-81 21004 QUATERNIUM-82 21005 QUATERNIUM-83 21006 QUATERNIUM-84 21007 QUATERNIUM-85 21008 QUATERNIUM-86 21009 QUATERNIUM-87 21010 QUATERNIUM-88 21011 QUATERNIUM-89 21012 QUATERNIUM-90 21013 QUATERNIUM-90 BENTONITE 21014 QUATERNIUM-90 MONTMORILLONITE 21015 QUATERNIUM-90 SEPIOLITE 21016 QUATERNIUM-91 21017 QUATERNIUM-92 21018 QUATERNIUM-93 21019 QUATERNIUM-95 21020 QUATERNIUM-96 21021 QUATERNIUM-97 21022 QUATERNIUM-98 21023 QUEEN BEE LARVA 21024 QUERCETAGETIN 21025 QUERCETIN 21026 QUERCETIN CAPRYLATE 21027 QUERCETIN DIMETHYL ETHER GLUCOSIDE 21028 QUERCUS ACUTA BRANCH/LEAF EXTRACT 21029 QUERCUS ACUTISSIMA EXTRACT 21030 QUERCUS ACUTISSIMA FRUIT EXTRACT 21031 QUERCUS ACUTISSIMA FRUIT POWDER 21032 QUERCUS ACUTISSIMA LEAF POWDER 21033 QUERCUS ACUTISSIMA SAP 21034 QUERCUS ACUTISSIMA WOOD VINEGAR EXTRACT 21035 QUERCUS AEGILOPS CUPULE EXTRACT 21036 QUERCUS ALBA BARK 21037 QUERCUS ALBA BARK EXTRACT 21038 QUERCUS GLAUCA BRANCH/LEAF EXTRACT 21039 QUERCUS GLAUCA SEED EXTRACT 21040 QUERCUS GLAUCA STEM EXTRACT 21041 QUERCUS GLAUCA WOOD VINEGAR 21042 QUERCUS ILEX CALLUS POWDER 21043 QUERCUS INFECTORIA FRUIT EXTRACT 21044 QUERCUS INFECTORIA GALL EXTRACT 21045 QUERCUS MONGOLICA LEAF EXTRACT 21046 QUERCUS PETRAEA BARK EXTRACT 21047 QUERCUS PETRAEA BARK/WOOD/LEAF EXTRACT 21048 QUERCUS PETRAEA FRUIT EXTRACT 21049 QUERCUS PETRAEA SAP 21050 QUERCUS ROBUR BARK EXTRACT 21051 QUERCUS ROBUR BUD EXTRACT 21052 QUERCUS ROBUR ROOT EXTRACT 21053 QUERCUS ROBUR WOOD EXTRACT 21054 QUERCUS SALICINA EXTRACT 21055 QUERCUS SALICINA LEAF EXTRACT 21056 QUERCUS SALICINA STEM EXTRACT 21057 QUERCUS SEMECARPIFOLIA BARK EXTRACT 21058 QUERCUS SERRATA EXTRACT 21059 QUERCUS SERRATA SEED EXTRACT 21060 QUERCUS SUBER BARK 21061 QUERCUS SUBER BARK EXTRACT 21062 QUILLAJA SAPONARIA BARK 21063 QUILLAJA SAPONARIA BARK EXTRACT 21064 QUILLAJA SAPONARIA ROOT EXTRACT 21065 QUILLAJA SAPONARIA WOOD EXTRACT 21066 QUINIC ACID 21067 QUININE 21068 QUINOA STARCH OCTENYLSUCCINATE 21069 QUINOYL TRIPEPTIDE-1 21070 QUINOYL TRIPEPTIDE-35 21071 QUINOYL TRIPEPTIDE-7 21072 R- ESCHERICHIA COLI THIOREDOXIN-1 HEPTAPEPTIDE-20 HEXAPEPTIDE-40 OLIGOPEPTIDE-113 SH-POLYPEPTIDE-70 21073 R-(DIPEPTIDE-43 MUSSEL POLYPEPTIDE-2 DIPEPTIDE-44 MUSSEL OLIGOPEPTIDE-1 TETRAPEPTIDE-70 MUSSEL POLYPEPTIDE-2 DIPEPTIDE-40 SH-HEXAPEPTIDE-5) 21074 R-(DIPEPTIDE-43 MUSSEL POLYPEPTIDE-2 DIPEPTIDE-44 MUSSEL OLIGOPEPTIDE-1 TETRAPEPTIDE-70 MUSSEL POLYPEPTIDE-2 DIPEPTIDE-40 SH-PENTAPEPTIDE-40) 21075 R-(DIPEPTIDE-46 S-STAPHYLOCOCCUS AUREUS POLYPEPTIDE-1 HEXAPEPTIDE-68 SH-POLYPEPTIDE-82) 21076 R-(METHIONYL SH-OLIGOPEPTIDE-85) 21077 R-(METHIONYL SH-POLYPEPTIDE-10 DECAPEPTIDE-40) 21078 R-(METHIONYL SH-POLYPEPTIDE-31 DECAPEPTIDE-40) 21079 R-(METHIONYL SH-POLYPEPTIDE-60 DECAPEPTIDE-40) 21080 R-(METHIONYL SH-POLYPEPTIDE-8 DECAPEPTIDE-40) 21081 R-(METHIONYL TRIPEPTIDE-46 HEXAPEPTIDE-40 TETRAPEPTIDE-66 SYNECHOCOCCUS POLYPEPTIDE-1) 21082 R-(OLIGOPEPTIDE-91 SH-POLYPEPTIDE-99) 21083 R-(SH-OLIGOPEPTIDE-75 SH-OLIGOPEPTIDE-1) 21084 R-(SH-POLYPEPTIDE-102 METHIONYL S-PENTADIPLANDRA BRAZZEANA DEFENSIN-LIKE PROTEIN) 21085 R-(SH-POLYPEPTIDE-102 SH-POLYPEPTIDE-103) 21086 R-(SH-POLYPEPTIDE-2 DECAPEPTIDE-40) 21087 R-(SH-POLYPEPTIDE-92 OLIGOPEPTIDE-159 SH-OLIGOPEPTIDE-1) 21088 R-(SH-POLYPEPTIDE-92 SH-POLYPEPTIDE-102) 21089 R-(S-MOUSE OLIGOPEPTIDE-1 OLIGOPEPTIDE-162 ASPARTYL RH-POLYPEPTIDE-115) 21090 R-(S-MOUSE OLIGOPEPTIDE-1 OLIGOPEPTIDE-162 ASPARTYL RH-POLYPEPTIDE-48) 21091 R-(S-MOUSE OLIGOPEPTIDE-1 OLIGOPEPTIDE-162 HEXAPEPTIDE-40 ASPARTYL RH-POLYPEPTIDE-114) 21092 R-(TETRAPEPTIDE-38 HEXAPEPTIDE-40 NONAPEPTIDE-39 SH-POLYPEPTIDE-105) 21093 R-(TETRAPEPTIDE-38 HEXAPEPTIDE-40 OLIGOPEPTIDE-152 SH-POLYPEPTIDE-106) 21094 R-(TRIPEPTIDE-70 S-RAINBOW TROUT OLIGOPEPTIDE-1 SH-POLYPEPTIDE-50) 21095 RABBIT FAT 21096 RABDOSIA RUBESCENS EXTRACT 21097 RAFFINOSE 21098 RAFFINOSE ISOSTEARATE 21099 RAFFINOSE MYRISTATE 21100 RAFFINOSE OLEATE 21101 RAHNELLA/SOY PROTEIN FERMENT 21102 RAMARIA FORMOSA FRUITING BODY EXTRACT 21103 RANUNCULUS FICARIA EXTRACT 21104 RANUNCULUS JAPONICUS EXTRACT 21105 RANUNCULUS PYGMAEUS CALLUS CULTURE EXTRACT 21106 RAOULIA AUSTRALIS CALLUS EXTRACT 21107 RAOULIA AUSTRALIS SHOOT EXTRACT 21108 RAPESEED ACID 21109 RAPESEED GAMMA-LACTONE 21110 RAPESEED GLUCOSIDE 21111 RAPESEED GLYCERIDE 21112 RAPESEED GLYCERIDES 21113 RAPESEED OIL DECYL ESTERS 21114 RAPESEED OIL PEG-20 ESTERS 21115 RAPESEED OIL PEG-3 ESTERS 21116 RAPESEED OIL SORBITOL ESTERS 21117 RAPESEED SOPHOROLIPIDS 21118 RAPESEEDAMIDOPROPYL BENZYLDIMONIUM CHLORIDE 21119 RAPESEEDAMIDOPROPYL EPOXYPROPYL DIMONIUM CHLORIDE 21120 RAPESEEDAMIDOPROPYL ETHYLDIMONIUM ETHOSULFATE 21121 RAPHANUS SATIVUS LEAF EXTRACT 21122 RAPHANUS SATIVUS ROOT EXTRACT 21123 RAPHANUS SATIVUS ROOT JUICE 21124 RAPHANUS SATIVUS SEED EXTRACT 21125 RAPHANUS SATIVUS SEED OIL 21126 RAPHANUS SATIVUS SPROUT EXTRACT 21127 RAPHANUS SATIVUS SPROUT JUICE 21128 RAPHANUS SATIVUS SPROUT POWDER 21129 RAPHANUS SATIVUS/TRIGONELLA FOENUM-GRAECUM/BRASSICA OLERACEA ITALICA SPROUT JUICE 21130 RAPONTICIN GLUCOSIDE 21131 RASPBERRY KETONE 21132 RASPBERRY SEED OIL PEG-8 ESTERS 21133 RASPBERRY SEED OIL/PALM OIL AMINOPROPANEDIOL ESTERS 21134 RASPBERRY SEED OIL/TOCOPHERYL SUCCINATE AMINOPROPANEDIOL ESTERS 21135 RASPBERRYKETONE GLUCOSIDE 21136 RAUVOLFIA SERPENTINA ROOT EXTRACT 21137 RAVENALA MADAGASCARIENSIS ARIL EXTRACT 21138 RAVENALA MADAGASCARIENSIS LEAF EXTRACT 21139 RAVENALA MADAGASCARIENSIS LEAF/STEM EXTRACT 21140 RAVENALA MADAGASCARIENSIS STEM EXTRACT 21141 RAVENSARA AROMATICA LEAF OIL 21142 RAVENSARA AROMATICA TWIG EXTRACT 21143 RAVENSARA AROMATICA TWIG OIL 21144 RAYON 21145 R-BACILLUS LICHENIFORMIS KERATINASE 21146 R-BOVINE OCTAPEPTIDE-1 21147 R-BOVINE OLIGOPEPTIDE-1 21148 R-BOVINE POLYPEPTIDE-1 21149 R-CHAETOCEROS NEOGRACILE POLYPEPTIDE-1 21150 R-CLOSTRIDIUM BOTULINUM POLYPEPTIDE-1 21151 R-CLOSTRIDIUM HISTOLYTICUM COLLAGENASE G 21152 R-CLOSTRIDIUM HISTOLYTICUM COLLAGENASE G HEXAPEPTIDE-40 21153 R-CLOSTRIDIUM HISTOLYTICUM COLLAGENASE H 21154 R-CLOSTRIDIUM HISTOLYTICUM COLLAGENASE H HEXAPEPTIDE-40 21155 R-CLOSTRIDIUM HISTOLYTICUM COLLAGENASE H SH-OLIGOPEPTIDE-60 21156 REBAUDIOSIDE A 21157 RED JUNGLEFOWL BLASTODERM PLURIPOTENT CELL CULTURE CONDITIONED MEDIA 21158 RED JUNGLEFOWL INDUCED PLURIPOTENT CELL CULTURE CONDITIONED MEDIA 21159 RED PETROLATUM 21160 RED RICE VINEGAR 21161 REHMANNIA CHINENSIS ROOT EXTRACT 21162 REHMANNIA ELATA ROOT EXTRACT 21163 REHMANNIA GLUTINOSA RHIZOME EXTRACT 21164 REHMANNIA GLUTINOSA ROOT EXTRACT 21165 RENEALMIA GUIANENSIS LEAF EXTRACT 21166 REPAGERMANIUM 21167 RESACETOPHENONE 21168 R-ESCHERICHIA COLI THIOREDOXIN-1 21169 RESEDA LUTEOLA EXTRACT 21170 RESEDA LUTEOLA FLOWER/LEAF/STEM EXTRACT 21171 RESEDA ODORATA FLOWER/LEAF/STEM EXTRACT 21172 RESMETHRIN 21173 RESORCINOL 21174 RESORCINOL ACETATE 21175 RESORCINOL BIS-ETHYLHEXANOATE 21176 RESORCINOL DIHEXYL ETHER 21177 RESORCINOL DIMETHYL ETHER 21178 RESORCINOL DIPENTYL ETHER 21179 RESVERATROL 21180 RESVERATROL DIMETHYL ETHER 21181 RESVERATROL DIMETHYL ETHER GLUCOSIDE 21182 RESVERATROL DIMETHYL ETHER MALTOTRIOSIDE 21183 RESVERATROL DIMETHYL ETHER OLIGOSACCHARIDES 21184 RESVERATROL TRIBUTYL ETHER 21185 RESVERATROL TRIPENTYL ETHER 21186 RESVERATROL TRIPROPYL ETHER 21187 RESVERATRYL ACETATE 21188 RESVERATRYL FERULATE 21189 RESVERATRYL GLUCOSIDE 21190 RESVERATRYL TRIACETATE 21191 RESVERATRYL TRICAPRYLATE 21192 RESVERATRYL TRIGLYCOLATE 21193 RESVERATRYL TRIS-ETHYLHEXANOATE 21194 RETINAL 21195 RETINOL 21196 RETINOL/SACCHAROMYCES POLYPEPTIDE 21197 RETINOXYTRIMETHYLSILANE 21198 RETINOYL OLIGOPEPTIDE-112 21199 RETINOYL OLIGOPEPTIDE-161 21200 RETINOYL OLIGOPEPTIDE-86 21201 RETINOYL PENTAPEPTIDE-4 21202 RETINOYL PULLULAN 21203 RETINOYL TETRAPEPTIDE-43 AMIDE 21204 RETINOYL TRIPEPTIDE-1 21205 RETINOYL TRIPEPTIDE-35 21206 RETINYL ACETATE 21207 RETINYL DIMETHYLGLYCYLPROLINATE 21208 RETINYL FORMYL ASPARTAMATE 21209 RETINYL GLYCOLYL SHIKIMATE 21210 RETINYL HYDROXYPENTANOATYL SHIKIMATE 21211 RETINYL LINOLEATE 21212 RETINYL METHOXY PEG-22 ACETATE 21213 RETINYL OLEATE 21214 RETINYL PALMITATE 21215 RETINYL PALMITATE/CARROT POLYPEPTIDE 21216 RETINYL PROPIONATE 21217 RETINYL RETINOATE 21218 RETINYL RICE BRANATE 21219 RETINYL SOYATE 21220 RETINYL TALLATE 21221 RETYNIL FORMYL ASPARTAMATE 21222 REYNOUTRIA SACHALINENSIS EXTRACT 21223 REYNOUTRIA SACHALINENSIS FRUIT EXTRACT 21224 REYNOUTRIA SACHALINENSIS SPROUT EXTRACT 21225 RHAMNOLIPIDS 21226 RHAMNOSE 21227 RHAMNUS PURSHIANA BARK EXTRACT 21228 RHAPHIOLEPIS UMBELLATA BARK EXTRACT 21229 RHAPHIOLEPIS UMBELLATA STEM EXTRACT 21230 RHAPIS FLABELLIFORMIS LEAF EXTRACT 21231 RHAPONTICUM CARTHAMOIDES ROOT EXTRACT 21232 RHAPONTICUM UNIFLORUM ROOT EXTRACT 21233 RHEIN 21234 RHEUM EMODI ROOT EXTRACT 21235 RHEUM OFFICINALE STEM EXTRACT 21236 RHEUM PALMATUM ROOT 21237 RHEUM PALMATUM ROOT EXTRACT 21238 RHEUM PALMATUM ROOT WATER 21239 RHEUM PALMATUM ROOT/STALK EXTRACT 21240 RHEUM RHABARBARUM STALK EXTRACT 21241 RHEUM RHABARBARUM STALK JUICE 21242 RHEUM RHAPONTICUM FRUIT WATER 21243 RHEUM RHAPONTICUM ROOT EXTRACT 21244 RHEUM TANGUTICUM ROOT EXTRACT 21245 RHEUM UNDULATUM ROOT/STALK/STEM EXTRACT 21246 RHINACANTHUS COMMUNIS EXTRACT 21247 RHINACANTHUS NASUTUS EXTRACT 21248 RHINACANTHUS NASUTUS LEAF EXTRACT 21249 RHINACANTHUS NASUTUS LEAF POWDER 21250 RHINACANTHUS NASUTUS ROOT POWDER 21251 RHIZOBIAN GUM 21252 RHIZOPHORA APICULATA LEAF EXTRACT 21253 RHIZOPHORA MANGLE BARK EXTRACT 21254 RHIZOPHORA MANGLE CALLUS CULTURE EXTRACT 21255 RHIZOPHORA MANGLE EXTRACT 21256 RHIZOPUS/HIBISCUS SABDARIFFA FLOWER FERMENT FILTRATE 21257 RHIZOPUS/RICE FERMENT 21258 RHIZOPUS/RICE FERMENT EXTRACT 21259 RHIZOPUS/RICE FERMENT EXTRACT FILTRATE 21260 RHIZOPUS/SACCHAROMYCES/COLLAGEN FERMENT FILTRATE 21261 RHIZOPUS/SOYBEAN FERMENT EXTRACT FILTRATE 21262 RHIZOSOLENIA SETIGERA EXTRACT 21263 RHODELLA VIOLACEA EXTRACT 21264 RHODINOL 21265 RHODINOLS 21266 RHODINYL ACETATE 21267 RHODINYL BUTYRATE 21268 RHODINYL FORMATE 21269 RHODINYL ISOBUTYRATE 21270 RHODINYL ISOVALERATE 21271 RHODINYL PHENYLACETATE 21272 RHODINYL PROPIONATE 21273 RHODIOLA CRENULATA ROOT EXTRACT 21274 RHODIOLA ROSEA CALLUS 21275 RHODIOLA ROSEA CALLUS EXTRACT 21276 RHODIOLA ROSEA EXTRACT 21277 RHODIOLA ROSEA ROOT EXTRACT 21278 RHODIOLA SACHALINENSIS CALLUS CULTURE EXTRACT 21279 RHODIOLA SACHALINENSIS EXTRACT 21280 RHODIOLA SACRA CALLUS 21281 RHODIOLA SACRA ROOT EXTRACT 21282 RHODOBACTER SPHAEROIDES LYSATE EXTRACT 21283 RHODOBRYUM ROSEUM EXTRACT 21284 RHODOCHROSITE 21285 RHODOCHROSITE EXTRACT 21286 RHODODENDROL 21287 RHODODENDRON ADAMSII LEAF/STEM EXTRACT 21288 RHODODENDRON ANTHOPOGON FLOWER POWDER 21289 RHODODENDRON ANTHOPOGON FLOWER/LEAF EXTRACT 21290 RHODODENDRON ANTHOPOGON LEAF POWDER 21291 RHODODENDRON ARBOREUM BARK EXTRACT 21292 RHODODENDRON ARBOREUM FLOWER EXTRACT 21293 RHODODENDRON BRACHYCARPUM EXTRACT 21294 RHODODENDRON CHRYSANTHUM LEAF EXTRACT 21295 RHODODENDRON FERRUGINEUM EXTRACT 21296 RHODODENDRON FERRUGINEUM FLOWER EXTRACT 21297 RHODODENDRON FERRUGINEUM LEAF CELL CULTURE EXTRACT 21298 RHODODENDRON INDICUM FLOWER EXTRACT 21299 RHODODENDRON JAPONOHEPTAMERUM FLOWER EXTRACT 21300 RHODODENDRON MUCRONULATUM FLOWER EXTRACT 21301 RHODODENDRON SCHLIPPENBACHII BRANCH/LEAF EXTRACT 21302 RHODODENDRON SCHLIPPENBACHII FLOWER EXTRACT 21303 RHODODENDRON WEYRICHII EXTRACT 21304 RHODODENDRON WEYRICHII FLOWER EXTRACT 21305 RHODODENDRON YEDOENSE BRANCH/LEAF EXTRACT 21306 RHODODENDRON YEDOENSE FLOWER EXTRACT 21307 RHODOMYRTUS TOMENTOSA FLOWER/LEAF/STEM EXTRACT 21308 RHODOMYRTUS TOMENTOSA FRUIT EXTRACT 21309 RHODOPSEUDOMONAS 21310 RHODOPSEUDOMONAS SPHAEROIDES FERMENT FILTRATE 21311 RHODOPSEUDOMONAS/PABA FERMENT 21312 RHODOSORUS MARINUS EXTRACT 21313 RHODYMENIA PALMATA EXTRACT 21314 RH-OLIGOPEPTIDE-1 SR-BOVINE POLYPEPTIDE-1 RH-POLYPEPTIDE-84 21315 RH-OLIGOPEPTIDE-33 21316 RH-OLIGOPEPTIDE-4 21317 RH-POLYPEPTIDE-104 21318 RH-POLYPEPTIDE-11 DIPEPTIDE-19 OLIGOPEPTIDE-91 HEXAPEPTIDE-40 21319 RH-POLYPEPTIDE-20 21320 RH-POLYPEPTIDE-21 21321 RH-POLYPEPTIDE-31 21322 RH-POLYPEPTIDE-33 21323 RH-POLYPEPTIDE-47 21324 RH-POLYPEPTIDE-51 21325 RH-POLYPEPTIDE-52 21326 RH-POLYPEPTIDE-58 21327 RH-POLYPEPTIDE-59 21328 RH-POLYPEPTIDE-62 21329 RH-POLYPEPTIDE-63 21330 RH-POLYPEPTIDE-64 21331 RH-POLYPEPTIDE-65 21332 RH-POLYPEPTIDE-66 21333 RH-POLYPEPTIDE-67 21334 RH-POLYPEPTIDE-68 21335 RH-POLYPEPTIDE-69 21336 RH-POLYPEPTIDE-79 21337 RH-POLYPEPTIDE-83 21338 RH-POLYPEPTIDE-84 21339 RH-RICE EXTRACT 21340 RHUS CORIARIA LEAF/STEM EXTRACT 21341 RHUS COTINUS LEAF EXTRACT 21342 RHUS GLABRA BARK EXTRACT 21343 RHUS GLABRA BARK/BERRY/ROOT EXTRACT 21344 RHUS JAVANICA EXTRACT 21345 RHUS JAVANICA FRUIT EXTRACT 21346 RHUS SEMIALATA EXTRACT 21347 RHUS SEMIALATA GALL EXTRACT 21348 RHUS SEMIALATA LEAF EXTRACT 21349 RHUS SEMIALATA LEAF/STEM EXTRACT 21350 RHUS SEMIALATA ROOT EXTRACT 21351 RHUS SUCCEDANEA FRUIT CERA 21352 RHUS SUCCEDANEA FRUIT WAX 21353 RHUS TYPHINA LEAF EXTRACT 21354 RHUS VERNICIFLUA BARK EXTRACT 21355 RHUS VERNICIFLUA EXTRACT 21356 RHUS VERNICIFLUA PEEL CERA 21357 RHUS VERNICIFLUA PEEL WAX 21358 RHYNCHOSIA NULUBILIS SEED EXTRACT 21359 RHYOLITE EXTRACT 21360 RHYOLITE POWDER 21361 RIBES GROSSULARIA FRUIT EXTRACT 21362 RIBES GROSSULARIA FRUIT JUICE 21363 RIBES NIGRUM 21364 RIBES NIGRUM BUD CERA 21365 RIBES NIGRUM BUD EXTRACT 21366 RIBES NIGRUM BUD OIL 21367 RIBES NIGRUM BUD WAX 21368 RIBES NIGRUM CALLUS EXTRACT 21369 RIBES NIGRUM CALLUS POWDER 21370 RIBES NIGRUM FRUIT 21371 RIBES NIGRUM FRUIT EXTRACT 21372 RIBES NIGRUM FRUIT OIL 21373 RIBES NIGRUM FRUIT POWDER 21374 RIBES NIGRUM FRUIT WATER 21375 RIBES NIGRUM JUICE 21376 RIBES NIGRUM LEAF 21377 RIBES NIGRUM LEAF EXTRACT 21378 RIBES NIGRUM LEAF OIL 21379 RIBES NIGRUM LEAF WATER 21380 RIBES NIGRUM SEED EXTRACT 21381 RIBES NIGRUM SEED OIL 21382 RIBES RUBRUM CALLUS EXTRACT 21383 RIBES RUBRUM CALLUS POWDER 21384 RIBES RUBRUM FRUIT 21385 RIBES RUBRUM FRUIT EXTRACT 21386 RIBES RUBRUM FRUIT WATER 21387 RIBES RUBRUM JUICE 21388 RIBES RUBRUM SEED OIL 21389 RIBES UVA-CRISPA FRUIT EXTRACT 21390 RIBOFLAVIN 21391 RIBOFLAVIN TETRAACETATE 21392 RIBOFLAVIN TETRABUTYRATE 21393 RIBONIC ACID 21394 RIBONOLACTONE 21395 RIBOSE 21396 RICE AMINO ACIDS 21397 RICE BRAN ACID 21398 RICE BRAN OIL POLYGLYCERYL-3 ESTERS 21399 RICE BRAN OIL/HYDROGENATED RICE BRAN OIL ESTERS 21400 RICE BRAN WAX ETHYL ESTERS 21401 RICE BRAN/GERM TRITERPENOIDS 21402 RICE FERMENT FILTRATE 21403 RICE FERMENT FILTRATE/PERSICARIA TINCTORIA LEAF FERMENT FILTRATE 21404 RICE FERMENT LEES 21405 RICE HULL VINEGAR 21406 RICE OIL DIGLYCERYL ESTERS 21407 RICE OIL GLYCERETH-8 ESTERS 21408 RICE RH-OLIGOPEPTIDE-2 21409 RICE RH-POLYPEPTIDE-45 21410 RICE SH-OLIGOPEPTIDE-1 21411 RICE SH-OLIGOPEPTIDE-2 21412 RICE SH-POLYPEPTIDE-1 21413 RICE SH-POLYPEPTIDE-3 21414 RICE SH-POLYPEPTIDE-9 DIMER 21415 RICEBRANAMIDE DEA 21416 RICEBRANAMIDOPROPYL HYDROXYETHYL DIMONIUM CHLORIDE 21417 RICINODENDRON RAUTENENII SEED OIL 21418 RICINOLEAMIDE DEA 21419 RICINOLEAMIDE MEA 21420 RICINOLEAMIDE MIPA 21421 RICINOLEAMIDOPROPYL BETAINE 21422 RICINOLEAMIDOPROPYL DIMETHYLAMINE 21423 RICINOLEAMIDOPROPYL DIMETHYLAMINE LACTATE 21424 RICINOLEAMIDOPROPYL ETHYLDIMONIUM ETHOSULFATE 21425 RICINOLEAMIDOPROPYLTRIMONIUM CHLORIDE 21426 RICINOLEAMIDOPROPYLTRIMONIUM METHOSULFATE 21427 RICINOLEIC ACID 21428 RICINOLEIC ACID/ADIPIC ACID/AEEA COPOLYMER 21429 RICINOLEIC/CAPROIC/CAPRYLIC/CAPRIC TRIGLYCERIDE 21430 RICINOLEOYL EPOXY RESIN 21431 RICINOLETH-40 21432 RICINUS COMMUNIS ROOT EXTRACT 21433 RICINUS COMMUNIS SEED OIL 21434 RISSOELLA VERRUCULOSA EXTRACT 21435 R-LEUCOSPORIDIUM POLYPEPTIDE-1 21436 R-MUSSEL OLIGOPEPTIDE-1 21437 R-MUSSEL POLYPEPTIDE-1 21438 R-MUSSEL POLYPEPTIDE-1 R-MUSSEL OLIGOPEPTIDE-1 SH-POLYPEPTIDE-1 21439 R-MUSSEL POLYPEPTIDE-1 R-MUSSEL OLIGOPEPTIDE-1 SH-POLYPEPTIDE-47 21440 R-MUSSEL POLYPEPTIDE-1 R-MUSSEL OLIGOPEPTIDE-1 SH-POLYPEPTIDE-48 21441 R-MUSSEL POLYPEPTIDE-1 R-MUSSEL OLIGOPEPTIDE-1 SH-POLYPEPTIDE-49 21442 RNA 21443 ROBINIA PSEUDOACACIA FLOWER EXTRACT 21444 ROBINIA PSEUDOACACIA FLOWER WATER 21445 ROBINIA PSEUDOACACIA FLOWER/LEAF/STEM EXTRACT 21446 ROBINIA PSEUDOACACIA WOOD EXTRACT 21447 RODGERSIA PODOPHYLLA ROOT EXTRACT 21448 ROE EXTRACT 21449 ROMNEYA COULTERI FLOWER EXTRACT 21450 ROSA ALBA CALLUS EXTRACT 21451 ROSA ALBA FLOWER EXTRACT 21452 ROSA ALBA FLOWER WATER 21453 ROSA ALBA LEAF CELL EXTRACT 21454 ROSA ALBA LEAF/STEM EXTRACT 21455 ROSA AMBASSADOR/ROSA PEACE PHYTOPLACENTA EXTRACT 21456 ROSA BORBONIANA EXTRACT 21457 ROSA BORBONIANA FLOWER EXTRACT 21458 ROSA BORBONIANA FLOWER WATER 21459 ROSA BRACTEATA EXTRACT 21460 ROSA CANINA BUD EXTRACT 21461 ROSA CANINA CALLUS EXTRACT 21462 ROSA CANINA CALLUS LYSATE 21463 ROSA CANINA FLOWER 21464 ROSA CANINA FLOWER EXTRACT 21465 ROSA CANINA FLOWER OIL 21466 ROSA CANINA FLOWER POWDER 21467 ROSA CANINA FRUIT 21468 ROSA CANINA FRUIT EXTRACT 21469 ROSA CANINA FRUIT JUICE 21470 ROSA CANINA FRUIT OIL 21471 ROSA CANINA FRUIT/(ROSA CENTIFOLIA/ROSA DAMASCENA) FLOWER EXTRACT 21472 ROSA CANINA LEAF EXTRACT 21473 ROSA CANINA SEED 21474 ROSA CANINA SEED EXTRACT 21475 ROSA CANINA SEED POWDER 21476 ROSA CENTIFOLIA BUD EXTRACT 21477 ROSA CENTIFOLIA CALLUS CULTURE EXTRACT 21478 ROSA CENTIFOLIA EXTRACT 21479 ROSA CENTIFOLIA FLOWER 21480 ROSA CENTIFOLIA FLOWER CERA 21481 ROSA CENTIFOLIA FLOWER EXTRACT 21482 ROSA CENTIFOLIA FLOWER JUICE 21483 ROSA CENTIFOLIA FLOWER OIL 21484 ROSA CENTIFOLIA FLOWER POWDER 21485 ROSA CENTIFOLIA FLOWER WATER 21486 ROSA CENTIFOLIA FLOWER WAX 21487 ROSA CENTIFOLIA LEAF CELL EXTRACT 21488 ROSA CHINENSIS FLOWER EXTRACT 21489 ROSA DAMASCENA BUD EXTRACT 21490 ROSA DAMASCENA CALLUS 21491 ROSA DAMASCENA CALLUS CULTURE CONDITIONED MEDIA 21492 ROSA DAMASCENA CALLUS CULTURE EXTRACT 21493 ROSA DAMASCENA CALLUS EXTRACT 21494 ROSA DAMASCENA EXTRACT 21495 ROSA DAMASCENA FLOWER 21496 ROSA DAMASCENA FLOWER CERA 21497 ROSA DAMASCENA FLOWER EXTRACT 21498 ROSA DAMASCENA FLOWER OIL 21499 ROSA DAMASCENA FLOWER POWDER 21500 ROSA DAMASCENA FLOWER WATER 21501 ROSA DAMASCENA FLOWER WATER EXTRACT 21502 ROSA DAMASCENA FLOWER WAX 21503 ROSA DAMASCENA LEAF CELL EXTRACT 21504 ROSA DAMASCENA PHYTOPLACENTA CULTURE EXTRACT 21505 ROSA DAVURICA BUD EXTRACT 21506 ROSA DAVURICA CALLUS CULTURE EXTRACT 21507 ROSA DAVURICA CALLUS EXTRACT 21508 ROSA DAVURICA LEAF EXTRACT 21509 ROSA EGLANTARIA FLOWER/LEAF/STEM EXTRACT 21510 ROSA EGLANTARIA SEED OIL 21511 ROSA EXTRACT 21512 ROSA FLORIBUNDA CALLUS EXTRACT 21513 ROSA FLORIBUNDA FLOWER EXTRACT 21514 ROSA GALLICA CALLUS EXTRACT 21515 ROSA GALLICA CALLUS POWDER 21516 ROSA GALLICA FLOWER 21517 ROSA GALLICA FLOWER EXTRACT 21518 ROSA GALLICA FLOWER OIL 21519 ROSA GALLICA FLOWER POWDER 21520 ROSA GALLICA FLOWER WATER 21521 ROSA HYBRID CALLUS CULTURE EXTRACT 21522 ROSA HYBRID FLOWER 21523 ROSA HYBRID FLOWER CERA 21524 ROSA HYBRID FLOWER EXTRACT 21525 ROSA HYBRID FLOWER WATER 21526 ROSA HYBRID FLOWER WAX 21527 ROSA HYBRID OVARY EXTRACT 21528 ROSA HYBRID PHYTOPLACENTA EXTRACT 21529 ROSA INDICA FLOWER EXTRACT 21530 ROSA KAMCHATICA FRUIT EXTRACT 21531 ROSA LAEVIGATA FRUIT EXTRACT 21532 ROSA LUCIAE BRANCH/FLOWER/LEAF EXTRACT 21533 ROSA MEIFAISSEL CALLUS EXTRACT 21534 ROSA MOSCHATA LEAF EXTRACT 21535 ROSA MOSCHATA OIL 21536 ROSA MOSCHATA SEED OIL 21537 ROSA MOSCHATA SEED POWDER 21538 ROSA MULTIFLORA EXTRACT 21539 ROSA MULTIFLORA FLOWER CERA 21540 ROSA MULTIFLORA FLOWER EXTRACT 21541 ROSA MULTIFLORA FLOWER WATER 21542 ROSA MULTIFLORA FLOWER WAX 21543 ROSA MULTIFLORA FRUIT 21544 ROSA MULTIFLORA FRUIT EXTRACT 21545 ROSA MULTIFLORA ROOT EXTRACT 21546 ROSA MULTIFLORA SEED OIL 21547 ROSA ODORATA EXTRACT 21548 ROSA PENDULINA LEAF CELL EXTRACT 21549 ROSA ROXBURGHII FRUIT EXTRACT 21550 ROSA ROXBURGHII JUICE 21551 ROSA ROXBURGHII SEED OIL 21552 ROSA RUBIGINOSA FRUIT EXTRACT 21553 ROSA RUBIGINOSA SEED OIL 21554 ROSA RUBIGINOSA SEED OIL PEG-8 ESTERS 21555 ROSA RUBIGINOSA SEED OIL POLYGLYCERYL-6 ESTERS 21556 ROSA RUGOSA BUD POWDER 21557 ROSA RUGOSA FLOWER EXTRACT 21558 ROSA RUGOSA FLOWER OIL 21559 ROSA RUGOSA FLOWER WATER 21560 ROSA RUGOSA FRUIT EXTRACT 21561 ROSA RUGOSA LEAF EXTRACT 21562 ROSA RUGOSA ROOT EXTRACT 21563 ROSA RUGOSA STEM EXTRACT 21564 ROSA SPINOSISSIMA FRUIT EXTRACT 21565 ROSA WICHURAIANA STEM EXTRACT 21566 ROSE EXTRACT 21567 ROSE FLOWER OIL 21568 ROSE KETONE-3 21569 ROSE KETONE-4 21570 ROSE KETONE-5 21571 ROSIN ACRYLATE 21572 ROSIN HYDROLYZED COLLAGEN 21573 ROSIN/FORMALDEHYDE COPOLYMER 21574 ROSMARINIC ACID 21575 ROSMARINUS OFFICINALIS CALLUS EXTRACT 21576 ROSMARINUS OFFICINALIS EXTRACT 21577 ROSMARINUS OFFICINALIS FLOWER CERA 21578 ROSMARINUS OFFICINALIS FLOWER EXTRACT 21579 ROSMARINUS OFFICINALIS FLOWER OIL 21580 ROSMARINUS OFFICINALIS FLOWER WAX 21581 ROSMARINUS OFFICINALIS FLOWER/LEAF/STEM EXTRACT 21582 ROSMARINUS OFFICINALIS FLOWER/LEAF/STEM WATER 21583 ROSMARINUS OFFICINALIS LEAF 21584 ROSMARINUS OFFICINALIS LEAF EXTRACT 21585 ROSMARINUS OFFICINALIS LEAF OIL 21586 ROSMARINUS OFFICINALIS LEAF POWDER 21587 ROSMARINUS OFFICINALIS LEAF WATER 21588 ROSMARINUS OFFICINALIS LEAF/STEM OIL 21589 ROSMARINUS OFFICINALIS LEAF/STEM WATER 21590 ROSMARINUS OFFICINALIS PHYTOPLACENTA EXTRACT 21591 ROSMARINUS OFFICINALIS STEM OIL 21592 ROSMARINUS OFFICINALIS WATER 21593 ROSMARINYL GLUCOSIDE 21594 ROYAL JELLY 21595 ROYAL JELLY EXTRACT 21596 ROYAL JELLY POWDER 21597 ROYAL JELLY WATER 21598 R-PEANUT RICE CALLUS EXTRACT 21599 R-PORCINE POLYPEPTIDE-1 21600 R-SACCHAROMYCES POLYPEPTIDE-1 21601 R-SACCHAROMYCES POLYPEPTIDE-1 HEXAPEPTIDE-40 HEXAPEPTIDE-41 SH-OLIGOPEPTIDE-1 21602 R-SALMON OLIGOPEPTIDE-1 21603 R-SALMON OLIGOPEPTIDE-1 SH-OLIGOPEPTIDE-1 21604 RS-CHAETOCEROS NEOGRACILE POLYPEPTIDE-1 21605 R-THERMOTOGA MARITIMA POLYPEPTIDE-1 21606 R-THERMOTOGA MARITIMA POLYPEPTIDE-1 OLIGOPEPTIDE-105 OLIGOPEPTIDE-106 HEXAPEPTIDE-40 21607 R-TRYPANOSOMA CRUZI POLYPEPTIDE-1 21608 RUBBER LATEX 21609 RUBBER LATEX EXTRACT 21610 RUBIA CORDIFOLIA ROOT EXTRACT 21611 RUBIA CORDIFOLIA ROOT POWDER 21612 RUBIA CORDIFOLIA STEM EXTRACT 21613 RUBIA TINCTORUM ROOT 21614 RUBIA TINCTORUM ROOT EXTRACT 21615 RUBIA YUNNANENSIS EXTRACT 21616 RUBUS ARCTICUS CALLUS EXTRACT 21617 RUBUS ARCTICUS FRUIT EXTRACT 21618 RUBUS ARCTICUS FRUIT WATER 21619 RUBUS CAESIUS FRUIT EXTRACT 21620 RUBUS CHAMAEMORUS CALLUS 21621 RUBUS CHAMAEMORUS FRUIT EXTRACT 21622 RUBUS CHAMAEMORUS FRUIT JUICE 21623 RUBUS CHAMAEMORUS FRUIT JUICE EXTRACT 21624 RUBUS CHAMAEMORUS SEED EXTRACT 21625 RUBUS CHAMAEMORUS SEED OIL 21626 RUBUS CHINGII FRUIT EXTRACT 21627 RUBUS COREANUS FRUIT EXTRACT 21628 RUBUS COREANUS ROOT EXTRACT 21629 RUBUS COREANUS SEED EXTRACT 21630 RUBUS CRATAEGIFOLIUS FRUIT EXTRACT 21631 RUBUS CRATAEGIFOLIUS FRUIT WATER 21632 RUBUS DELICIOSUS EXTRACT 21633 RUBUS DELICIOSUS FRUIT JUICE 21634 RUBUS ELLIPTICUS FRUIT EXTRACT 21635 RUBUS ELLIPTICUS ROOT EXTRACT 21636 RUBUS FRUTICOSUS FRUIT EXTRACT 21637 RUBUS FRUTICOSUS FRUIT WATER 21638 RUBUS FRUTICOSUS JUICE 21639 RUBUS FRUTICOSUS LEAF CELL EXTRACT 21640 RUBUS FRUTICOSUS LEAF EXTRACT 21641 RUBUS FRUTICOSUS SEED 21642 RUBUS FRUTICOSUS/IDAEUS EXTRACT 21643 RUBUS GLAUCUS SEED OIL 21644 RUBUS HIRSUTUS FRUIT/LEAF EXTRACT 21645 RUBUS IDAEUS BUD EXTRACT 21646 RUBUS IDAEUS CALLUS EXTRACT 21647 RUBUS IDAEUS CALLUS POWDER 21648 RUBUS IDAEUS EXTRACT 21649 RUBUS IDAEUS FRUIT 21650 RUBUS IDAEUS FRUIT EXTRACT 21651 RUBUS IDAEUS FRUIT WATER 21652 RUBUS IDAEUS JUICE 21653 RUBUS IDAEUS LEAF CELL CULTURE 21654 RUBUS IDAEUS LEAF CERA 21655 RUBUS IDAEUS LEAF EXTRACT 21656 RUBUS IDAEUS LEAF POWDER 21657 RUBUS IDAEUS LEAF WAX 21658 RUBUS IDAEUS SACHALINENSIS FRUIT JUICE 21659 RUBUS IDAEUS SEED 21660 RUBUS IDAEUS SEED EXTRACT 21661 RUBUS IDAEUS SEED OIL 21662 RUBUS IDAEUS SEED POWDER 21663 RUBUS IDAEUS SEEDCAKE POWDER 21664 RUBUS IDAEUS/URSINUS FRUIT EXTRACT 21665 RUBUS IDAEUS/URSINUS FRUIT JUICE EXTRACT 21666 RUBUS LACINIATUS SEED OIL 21667 RUBUS MOLUCCANUS FRUIT EXTRACT 21668 RUBUS OCCIDENTALIS FRUIT EXTRACT 21669 RUBUS OCCIDENTALIS FRUIT JUICE 21670 RUBUS OCCIDENTALIS SEED OIL 21671 RUBUS PARVIFOLIUS FRUIT EXTRACT 21672 RUBUS RIBISOIDEUS FRUIT EXTRACT 21673 RUBUS STRIGOSUS SEED 21674 RUBUS SUAVISSIMUS LEAF EXTRACT 21675 RUBUS VILLOSUS FRUIT EXTRACT 21676 RUBUS VILLOSUS LEAF EXTRACT 21677 RUBUS VILLOSUS ROOT EXTRACT 21678 RUBUSOSIDE 21679 RUBY EXTRACT 21680 RUBY POWDER 21681 RUDBECKIA HIRTA SEED EXTRACT 21682 RUMEX ACETOSA LEAF EXTRACT 21683 RUMEX ACETOSELLA EXTRACT 21684 RUMEX CRISPUS FLOWER/LEAF/STEM EXTRACT 21685 RUMEX CRISPUS ROOT EXTRACT 21686 RUMEX OCCIDENTALIS EXTRACT 21687 RUMEX PSEUDONATRONATUS FLOWER/LEAF/STEM EXTRACT 21688 RUMEX STENOPHYLLUS FLOWER/LEAF/STEM EXTRACT 21689 RUMEX WALLICHII EXTRACT 21690 RUSCOGENIN 21691 RUSCUS ACULEATUS ROOT EXTRACT 21692 RUSSELIA EQUISETIFORMIS FLOWER/LEAF/STEM EXTRACT 21693 RUSSULA VIRESENS EXTRACT 21694 RUTA GRAVEOLENS HERB OIL 21695 RUTA GRAVEOLENS LEAF EXTRACT 21696 RUTA GRAVEOLENS LEAF/ROOT/STEM EXTRACT 21697 RUTA GRAVEOLENS LEAF/STEM EXTRACT 21698 RUTA GRAVEOLENS OIL 21699 RUTIN 21700 RUTINYL SUCCINATE 21701 RUTTNERA LAMELLOSA OIL 21702 SABATIA ANGULARIS EXTRACT 21703 SACCHARATED LIME 21704 SACCHARIDE HYDROLYSATE 21705 SACCHARIDE ISOMERATE 21706 SACCHARIN 21707 SACCHARINA ANGUSTATA EXTRACT 21708 SACCHARINA ANGUSTATA/UNDARIA PINNATIFIDA EXTRACT 21709 SACCHARINA JAPONICA EXTRACT 21710 SACCHARINA LATISSIMA EXTRACT 21711 SACCHARINA LONGICRURIS EXTRACT 21712 SACCHAROMYCES BOULADARDII/(ASPARAGUS COCHINCHINENSIS/LYCIUM CHINENSE/OPHIOPOGON JAPONICUS/PANAX GINSENG/REHMANNIA GLUTINOSA) ROOT/PORIA COCOS FERMENT FILTRATE 21713 SACCHAROMYCES CEREVISIAE EXTRACT 21714 SACCHAROMYCES FERMENT 21715 SACCHAROMYCES FERMENT FILTRATE 21716 SACCHAROMYCES FERMENT LYSATE FILTRATE 21717 SACCHAROMYCES LYSATE 21718 SACCHAROMYCES LYSATE EXTRACT 21719 SACCHAROMYCES LYSATE EXTRACT FILTRATE 21720 SACCHAROMYCES POLYPEPTIDES 21721 SACCHAROMYCES/(ABELIOPHYLLUM DISTICHUM/AGAVE TEQUILANA) STEM EXTRACT FERMENT FILTRATE 21722 SACCHAROMYCES/(ACHYRANTHES BIDENTATA/ANGELICA GIGAS/ANGELICA PUBESCENS/ANGELICA TENUISSIMA/ASARUM SIEBOLDI/CNIDIUM OFFICINALE/LEDEBOURIELLA DIVARICATA/PAEONIA SUFFRUTICOSA) ROOT/EUCOMMIA ULMOIDES BARK/MAGNOLIA LILIFLORA BUD FERMENT FILTRATE 21723 SACCHAROMYCES/(ANGELICA GIGAS/CNIDIUM OFFICINALE/PAEONIA LACTIFLORA/REHMANNIA GLUTINOSA) ROOT EXTRACT FERMENT FILTRATE 21724 SACCHAROMYCES/(ASPARAGUS COCHINCHINENSIS/LYCIUM CHINENSE/OPHIOPOGON JAPONICUS/PANAX GINSENG/REHMANNIA GLUTINOSA) ROOT/PORIA COCOS FERMENT FILTRATE 21725 SACCHAROMYCES/(CLOVE/LAVENDER) FLOWER/(ANISE/BRASSICA NAPUS/CORIANDER/FENNEL/HYPERICUM PERFORATUM/NIGELLA SATIVA/PARSLEY) FRUIT/(CYMBOPOGON CITRATUS/FRAXINUS EXCELSIOR/LAURUS NOBILIS/MARRUBIUM VULGARE/SAGE/STACHYS OFFICINALIS) LEAF/(GINGER/VALERIANA OFFICINALIS) ROOT/(CINNAMOMUM ZEYLANICUM/STACHYS OFFICINALIS) STEM/HONEY FERMENT EXTRACT 21726 SACCHAROMYCES/(COLLAGEN/HYDROLYZED PANAX GINSENG ROOT EXTRACT) FERMENT 21727 SACCHAROMYCES/(GRAPE/CITRUS JUNOS) FRUIT FERMENT FILTRATE 21728 SACCHAROMYCES/(LAVENDER/ROSEMARY/SAGE/THYME) LEAF EXTRACT FERMENT FILTRATE 21729 SACCHAROMYCES/(LAVENDER/ROSEMARY/SAGE/THYME) SEED EXTRACT FERMENT FILTRATE 21730 SACCHAROMYCES/(PANAX GINSENG/OPHIOPOGON JAPONICUS) ROOT/RHUS SEMIALATA GALL/(EUCALYPTUS GLOBULUS/ALCHEMILLA VULGARIS) LEAF/HIZIKIA FUSIFORME/SALICORNIA HERBACEA/SARGASSUM FULVELLUM FERMENT EXTRACT FILTRATE 21731 SACCHAROMYCES/ACANTHOPANAX SESSILIFLORUS EXTRACT FERMENT FILTRATE 21732 SACCHAROMYCES/ACHYRANTHES BIDENTATA ROOT/ANGELICA GIGAS ROOT/ANGELICA PUBESCENS ROOT/ANGELICA TENUISSIMA ROOT/ASARUM SIEBOLDI ROOT/CNIDIUM OFFICINALE ROOT/EUCOMMIA ULMOIDES BARK/LEDEBOURIELLA DIVARICATA ROOT/MAGNOLIA LILIFLORA BUD/PAEONIA SUFFRUTICOSA ROOT FERMENT FILTRATE 21733 SACCHAROMYCES/ACHYRANTHES BIDENTATA ROOT/ANGELICA GIGAS ROOT/ANGELICA PUBESCENS ROOT/ANGELICA TENUISSIMA ROOT/CNIDIUM OFFICINALE ROOT/EUCOMMIA ULMOIDES BARK/LEDEBOURIELLA DIVARICATA ROOT/PAEONIA SUFFRUTICOSA ROOT FERMENT FILTRATE 21734 SACCHAROMYCES/AGAVE AMERICANA LEAF FERMENT FILTRATE 21735 SACCHAROMYCES/ALCHEMILLA VULGARIS/ALCHILLEA MILLEFOLIUM/BORAGO OFFICINALIS/EUCALYPTUS GLOBULUS/HELICHRYSUM ARENARIUM FERMENT EXTRACT FILTRATE 21736 SACCHAROMYCES/ALLIUM SATIVUM BULB FERMENT FILTRATE 21737 SACCHAROMYCES/ALOE BARBADENSIS LEAF/APPLE FRUIT/ARTEMISIA PRINCEPS LEAF/GRAPEFRUIT/PRUNUS MUME FRUIT/PUMPKIN/TOMATO FRUIT FERMENT FILTRATE 21738 SACCHAROMYCES/ALOE BARBADENSIS LEAF/ARTEMISIA VULGARIS LEAF/PRUNUS MUME FRUIT FERMENT FILTRATE 21739 SACCHAROMYCES/AMBER POWDER/HONEY FERMENT FILTRATE 21740 SACCHAROMYCES/ANEMARRHENA ASPHODELOIDES ROOT/ANGELICA GIGAS ROOT/ASPARAGUS COCHINCHINENSIS/ATRACTYLODES MACROCEPHALA ROOT/FRAXINUS EXCELSIOR BARK/LICORICE ROOT/OPHIOPOGON JAPONICUS ROOT/PAEONIA LACTIFLORA ROOT/PHELLODENDRON AMURENSE BARK FERMENT EXTRACT 21741 SACCHAROMYCES/ANGELICA DAHURICA ROOT FERMENT EXTRACT 21742 SACCHAROMYCES/ANTLER VELVET/ARBUTIN/CITRUS LIMON FRUIT/GANODERMA LUCIDUM STEM/PANAX GINSENG ROOT/PINUS SYLVESTRIS BUD/PROPAGERMANIUM/ROYAL JELLY/SALMON EGG/TURTLE OIL FERMENT EXTRACT FILTRATE 21743 SACCHAROMYCES/APPLE FRUIT/APRICOT KERNEL/PEACH KERNEL/COIX LACRYMA-JOBI MA-YUEN SEED/SUCROSE FERMENT FILTRATE 21744 SACCHAROMYCES/APPLE FRUIT/HONEY/PANAX GINSENG ROOT/ROYAL JELLY/SUCROSE FERMENT FILTRATE 21745 SACCHAROMYCES/APPLE FRUIT/HYDROLYZED CONCHIOLIN PROTEIN/SUCROSE FERMENT FILTRATE 21746 SACCHAROMYCES/APPLE FRUIT/MELON FRUIT/SUCROSE FERMENT FILTRATE 21747 SACCHAROMYCES/APPLE FRUIT/SWEET CHERRY FRUIT/SUCROSE FERMENT FILTRATE 21748 SACCHAROMYCES/APPLE/SUCROSE FERMENT FILTRATE 21749 SACCHAROMYCES/ARGANIA SPINOSA KERNEL OIL FERMENT FILTRATE 21750 SACCHAROMYCES/ARTEMISIA GMELINII LEAF/STEM/AGAVE TEQUILANA STEM EXTRACT FERMENT FILTRATE 21751 SACCHAROMYCES/ARTEMISIA PRINCEPS LEAF FERMENT FILTRATE 21752 SACCHAROMYCES/ASPARAGUS COCHINCHINENSIS ROOT/LYCIUM CHINENSE ROOT/OPHIOPOGON JAPONICUS ROOT/PANAX GINSENG ROOT/PORIA COCOS/REHMANNIA GLUTINOSA ROOT FERMENT FILTRATE 21753 SACCHAROMYCES/ASPERGILLUS/HYDROLYZED RICE BRAN FERMENT LYSATE FILTRATE 21754 SACCHAROMYCES/ASTRAGALUS MEMBRANACEUS ROOT FERMENT EXTRACT 21755 SACCHAROMYCES/BARLEY SEED FERMENT EXTRACT 21756 SACCHAROMYCES/BARLEY SEED FERMENT FILTRATE 21757 SACCHAROMYCES/BLACK STRAP POWDER/PLACENTAL EXTRACT FERMENT FILTRATE 21758 SACCHAROMYCES/BORAGO OFFICINALIS SEED OIL/GLYCERIN FERMENT FILTRATE 21759 SACCHAROMYCES/BOSWELLIA SERRATA GUM FERMENT EXTRACT 21760 SACCHAROMYCES/CALCIUM FERMENT 21761 SACCHAROMYCES/CALCIUM/GERMANIUM FERMENT LYSATE EXTRACT 21762 SACCHAROMYCES/CAMELLIA JAPONICA FLOWER/CASTANEA CRENATA SHELL/DIOSPYROS KAKI LEAF/PAEONIA SUFFRUTICOSA ROOT/RHUS JAVANICA/SANGUISORBA OFFICINALIS ROOT EXTRACT FERMENT FILTRATE 21763 SACCHAROMYCES/CAMELLIA JAPONICA SEED OIL/GLYCERIN FERMENT FILTRATE 21764 SACCHAROMYCES/CAMELLIA RUSTICANA WOOD FERMENT FILTRATE 21765 SACCHAROMYCES/CAMELLIA SINENSIS EXTRACT FERMENT FILTRATE 21766 SACCHAROMYCES/CAMELLIA SINENSIS LEAF FERMENT FILTRATE 21767 SACCHAROMYCES/CAMELLIA SINENSIS LEAF/CLADOSIPHON OKAMURANUS/RICE FERMENT FILTRATE 21768 SACCHAROMYCES/CAMELLIA SINENSIS LEAF/GANODERMA LUCIDUM/PANAX GINSENG ROOT FERMENT FILTRATE 21769 SACCHAROMYCES/CAMELLIA SINENSIS LEAF/ORIGANUM MAJORANA LEAF/HIPPOPHAE RHAMNOIDES FRUIT/RIBES GROSSULARIA FRUIT FERMENT EXTRACT 21770 SACCHAROMYCES/CAPSICUM ANNUUM FRUIT FERMENT FILTRATE 21771 SACCHAROMYCES/CARAGANA SINICA ROOT FERMENT EXTRACT 21772 SACCHAROMYCES/CARRAGEENAN EXTRACT/SARCODIOTHECA GAUDICHAUDII EXTRACT FERMENT 21773 SACCHAROMYCES/CHROMIUM FERMENT EXTRACT FILTRATE 21774 SACCHAROMYCES/CITRUS JUNOS PEEL FERMENT FILTRATE 21775 SACCHAROMYCES/COCONUT FLOWER NECTAR FERMENT FILTRATE 21776 SACCHAROMYCES/COIX LACRYMA-JOBI MA-YUEN SEED FERMENT FILTRATE 21777 SACCHAROMYCES/COIX LACRYMA-JOBI MA-YUEN SEED/GLUCOSE FERMENT FILTRATE 21778 SACCHAROMYCES/COPPER FERMENT 21779 SACCHAROMYCES/COPPER FERMENT LYSATE FILTRATE 21780 SACCHAROMYCES/CORDYCEPS SINENSIS FERMENT FILTRATE 21781 SACCHAROMYCES/CORNUS OFFICINALIS FRUIT/ANGELICA ACUTILOBA ROOT/DEER ANTLER/THYME FERMENT FILTRATE 21782 SACCHAROMYCES/CORNUS OFFICINALIS FRUIT/CNIDIUM OFFICINALE ROOT/REHMANNIA GLUTINOSA ROOT FERMENT EXTRACT FILTRATE 21783 SACCHAROMYCES/CUCUMIS MELO FRUIT/FRAGARIA CHILOENSIS FRUIT/VITIS VINIFERA FRUIT/AKEBIA QUINATA FRUIT/PYRUS MALUS FRUIT/FICUS CARICA FRUIT/MUSA PARADISIACA FRUIT/SUCROSE FERMENT FILTRATE 21784 SACCHAROMYCES/CYNOMORIUM COCCINEUM FERMENT FILTRATE 21785 SACCHAROMYCES/CYPERUS ROTUNDUS ROOT/MAGNOLIA OBOVATA BARK/PAEONIA SUFFRUTICOSA ROOT/PEACH KERNEL FERMENT EXTRACT FILTRATE 21786 SACCHAROMYCES/DAY LILY FLOWER FERMENT FILTRATE 21787 SACCHAROMYCES/DAY LILY FLOWER/HONEY FERMENT FILTRATE 21788 SACCHAROMYCES/DEFATTED MEALWORM LARVA FERMENT EXTRACT FILTRATE 21789 SACCHAROMYCES/DEFATTED RICE BRAN FERMENT 21790 SACCHAROMYCES/ECKLONIA CAVA/RICE BRAN EXTRACT FERMENT FILTRATE 21791 SACCHAROMYCES/GERMANIUM FERMENT 21792 SACCHAROMYCES/GLUCOSE/ACEROLA FRUIT/ALOE LEAF/APPLE FRUIT/AVERRHOA CARAMBOLA FRUIT/CARROT ROOT/CUCUMBER FRUIT/LAMINARIA DIGITATA/MUSA ACUMINATA FRUIT/PAPAYA FRUIT/PERILLA FRUTESCENS LEAF/PINEAPPLE FRUIT/RADISH ROOT/SPINACH LEAF/TOMATO FRUIT FERMENT EXTRACT FILTRATE 21793 SACCHAROMYCES/GLYCYRRHIZA GLABRA/GLYCYRRHIZA URALENSIS LEAF/STEM FERMENT EXTRACT 21794 SACCHAROMYCES/GOLD FERMENT 21795 SACCHAROMYCES/GOLD FERMENT LYSATE FILTRATE 21796 SACCHAROMYCES/GRAPE FERMENT EXTRACT 21797 SACCHAROMYCES/GRAPE FERMENT FILTRATE EXTRACT 21798 SACCHAROMYCES/GRAPE FRUIT/SEED/STALK FERMENT EXTRACT 21799 SACCHAROMYCES/GRAPE LEES FERMENT FILTRATE 21800 SACCHAROMYCES/HELIANTHUS ANNUUS SPROUT FERMENT EXTRACT 21801 SACCHAROMYCES/HEXAPEPTIDE-11 FERMENT FILTRATE EXTRACT 21802 SACCHAROMYCES/HIPPOPHAE RHAMNOIDES FRUIT FERMENT FILTRATE 21803 SACCHAROMYCES/HONEY FERMENT FILTRATE 21804 SACCHAROMYCES/HONEY/PANAX GINSENG ROOT EXTRACT/PORIA COCOS EXTRACT/REHMANNIA GLUTINOSA ROOT EXTRACT FERMENT FILTRATE 21805 SACCHAROMYCES/HONEY/PINEAPPLE FRUIT/SUCROSE FERMENT FILTRATE 21806 SACCHAROMYCES/HONEY/VINEGAR/WINE/ WITHANIA SOMNIFERA ROOT FERMENT FILTRATE 21807 SACCHAROMYCES/HORSE PLACENTA FERMENT FILTRATE 21808 SACCHAROMYCES/HYDROLYZED COLLAGEN/SUCROSE FERMENT FILTRATE 21809 SACCHAROMYCES/HYDROLYZED GERMINATED RICE GRAIN FERMENT FILTRATE 21810 SACCHAROMYCES/HYDROLYZED RICE BRAN FERMENT EXTRACT FILTRATE 21811 SACCHAROMYCES/HYDROLYZED RICE BRAN FERMENT FILTRATE 21812 SACCHAROMYCES/HYDROLYZED STACHYS AFFINIS TUBER FERMENT EXTRACT 21813 SACCHAROMYCES/HYDROLYZED STACHYS AFFINIS TUBER FERMENT FILTRATE 21814 SACCHAROMYCES/IMPERATA CYLINDRICA ROOT FERMENT EXTRACT 21815 SACCHAROMYCES/IPOMOEA BATATAS FERMENT EXTRACT 21816 SACCHAROMYCES/IPOMOEA BATATAS ROOT FERMENT FILTRATE EXTRACT 21817 SACCHAROMYCES/IPOMOEA BATATAS ROOT FERMENT LEES EXTRACT 21818 SACCHAROMYCES/IRON FERMENT 21819 SACCHAROMYCES/JUNIPERUS COMMUNIS FRUIT WATER FERMENT FILTRATE 21820 SACCHAROMYCES/JUNIPERUS COMMUNIS SEED WATER FERMENT FILTRATE 21821 SACCHAROMYCES/KAEMPFERIA PARVIFLORA RHIZOME FERMENT EXTRACT FILTRATE 21822 SACCHAROMYCES/LACTOBACILLUS/MANDARIN ORANGE PEEL/PHELLINUS LINTEUS/PINUS DENSIFLORA LEAF FERMENT FILTRATE 21823 SACCHAROMYCES/LAMINARIA SACCHARINA FERMENT 21824 SACCHAROMYCES/LAVENDER FLOWER/LEAF/STEM EXTRACT FERMENT FILTRATE 21825 SACCHAROMYCES/LEDEBOURIELLA DIVARICATA ROOT/ACHYRANTHES BIDENTATA ROOT/CNIDIUM OFFICINALE ROOT/EUCOMMIA ULMOIDES BARK/ANGELICA GIGAS ROOT/PAEONIA SUFFRUTICOSA ROOT/ANGELICA TENUISSIMA ROOT/ASARUM SIEBOLDI ROOT/ANGELICA PUBESCENS ROOT/MAGNOLIA LILIFLORA BUD FERMENT FILTRATE 21826 SACCHAROMYCES/LEUCONOSTOC/APPLE FRUIT/CARROT ROOT/RADISH ROOT/CABBAGE LEAF/CELERY LEAF/CUCUMBER FRUIT/BANANA FRUIT/ONION BULB/ARCTIUM LAPPA ROOT/SPINACH LEAF/ ORANGE PEEL/TOMATO FRUIT/PHASEOLUS RADIATUS SPROUT/PUMPKIN FRUIT EXTRACT FERMENT FILTRATE 21827 SACCHAROMYCES/LICORICE ROOT EXTRACT/RICE FERMENT EXTRACT FILTRATE 21828 SACCHAROMYCES/LICORICE ROOT/REHMANNIA GLUTINOSA ROOT/ANGELICA GIGAS ROOT/OPHIOPOGON JAPONICUS ROOT/ATRACTYLODES MACROCEPHALA ROOT/PAEONIA LACTIFLORA ROOT/ANEMARRHENA ASPHODELOIDES ROOT/FRAXINUS EXCELSIOR BARK/ASPARAGUS COCHINCHINENSIS/PHELLODENDRON AMURENSE BARK FERMENT EXTRACT 21829 SACCHAROMYCES/LILIUM CANDIDUM CALLUS EXTRACT FERMENT EXTRACT FILTRATE 21830 SACCHAROMYCES/LINSEED OIL FERMENT FILTRATE 21831 SACCHAROMYCES/LITHOSPERMUM ERYTHRORHIZON ROOT OIL FERMENT FILTRATE 21832 SACCHAROMYCES/LYCIUM CHINENSE FRUIT FERMENT EXTRACT FILTRATE 21833 SACCHAROMYCES/LYCIUM CHINENSE FRUIT/REHMANNIA GLUTINOSA ROOT/CUSCUTA CHINENSIS FRUIT/CISTANCHE DESERTICOLA/ZANTHOXYLUM PIPERITUM FRUIT/CHRYSANTHEMUM MORIFOLIUM FRUIT/PORIA COCOS/ CINNAMOMUM CASSIA FERMENT 21834 SACCHAROMYCES/MAGNESIUM FERMENT 21835 SACCHAROMYCES/MAGNESIUM FERMENT HYDROLYSATE 21836 SACCHAROMYCES/MAGNESIUM FERMENT LYSATE FILTRATE 21837 SACCHAROMYCES/MAGNESIUM/POTASSIUM/SODIUM/SULFUR/ZINC FERMENT LYSATE FILTRATE 21838 SACCHAROMYCES/MALACHITE FERMENT 21839 SACCHAROMYCES/MALT/CORN FERMENT FILTRATE 21840 SACCHAROMYCES/MALUS PUMILA FRUIT FERMENT FILTRATE 21841 SACCHAROMYCES/MANGANESE FERMENT 21842 SACCHAROMYCES/MELON FRUIT/SUCROSE FERMENT FILTRATE 21843 SACCHAROMYCES/MOLASSES/CABBAGE LEAF/(ARCTIUM LAPPA/CARROT/NELUMBO NUCIFERA/RADISH) ROOT FERMENT FILTRATE 21844 SACCHAROMYCES/MORINGA OLEIFERA SEED OIL/GLYCERIN FERMENT FILTRATE 21845 SACCHAROMYCES/MOTHER OF PEARL FERMENT LYSATE FILTRATE 21846 SACCHAROMYCES/NELUMBO NUCIFERA FERMENT EXTRACT FILTRATE 21847 SACCHAROMYCES/NIACINAMIDE FERMENT LYSATE FILTRATE 21848 SACCHAROMYCES/OLEA EUROPAEA FRUIT OIL/GLYCERIN FERMENT FILTRATE 21849 SACCHAROMYCES/OPAL FERMENT LYSATE FILTRATE 21850 SACCHAROMYCES/OPAL/MOTHER OF PEARL/TURQUOISE/DIAMOND FERMENT LYSATE FILTRATE 21851 SACCHAROMYCES/OPHIOPOGON JAPONICUS ROOT/PANAX GINSENG ROOT/PORIA COCOS/REHMANNIA GLUTINOSA ROOT FERMENT FILTRATE 21852 SACCHAROMYCES/PAECILOMYCES JAPONICA MYCELIUM/PANAX GINSENG ROOT FERMENT FILTRATE 21853 SACCHAROMYCES/PANAX GINSENG ADVENTITIOUS ROOT OIL FERMENT FILTRATE EXTRACT 21854 SACCHAROMYCES/PANAX GINSENG FERMENT FILTRATE 21855 SACCHAROMYCES/PANAX GINSENG FLOWER FERMENT EXTRACT 21856 SACCHAROMYCES/PANAX GINSENG ROOT FERMENT FILTRATE 21857 SACCHAROMYCES/PANAX GINSENG ROOT/RHODODENDRON CHRYSANTHEMUM LEAF/LYCIUM CHINENSIS FRUIT/ANTLER VELVET FERMENT FILTRATE 21858 SACCHAROMYCES/PANAX GINSENG SPROUT FERMENT EXTRACT FILTRATE 21859 SACCHAROMYCES/PEPPERMINT LEAF FERMENT FILTRATE 21860 SACCHAROMYCES/PERSIMMON FRUIT JUICE FERMENT EXTRACT 21861 SACCHAROMYCES/PHELLODENDRON AMURENSE BARK FERMENT EXTRACT 21862 SACCHAROMYCES/PINEAPPLE FRUIT/SUCROSE FERMENT FILTRATE 21863 SACCHAROMYCES/PINUS KORAIENSIS SEED OIL FERMENT FILTRATE 21864 SACCHAROMYCES/PLATINUM FERMENT 21865 SACCHAROMYCES/PODOPHYLLUM PELTATUM FERMENT FILTRATE 21866 SACCHAROMYCES/PORIA COCOS SCLEROTIUM FERMENT EXTRACT 21867 SACCHAROMYCES/POTASSIUM FERMENT 21868 SACCHAROMYCES/POTASSIUM FERMENT HYDROLYSATE 21869 SACCHAROMYCES/POTASSIUM FERMENT LYSATE FILTRATE 21870 SACCHAROMYCES/POTATO EXTRACT FERMENT FILTRATE 21871 SACCHAROMYCES/PROPOLIS FERMENT EXTRACT 21872 SACCHAROMYCES/PRUNUS MUME EXTRACT FERMENT FILTRATE 21873 SACCHAROMYCES/PRUNUS YEDOENSIS BARK EXTRACT FERMENT FILTRATE 21874 SACCHAROMYCES/PUERARIA LOBATA SYMBIOSOME EXTRACT FERMENT 21875 SACCHAROMYCES/PUNICA GRANATUM FRUIT FERMENT FILTRATE 21876 SACCHAROMYCES/REHMANNIA GLUTINOSA ROOT FERMENT EXTRACT 21877 SACCHAROMYCES/RHODIOLA CRENULATA ROOT EXTRACT FERMENT FILTRATE 21878 SACCHAROMYCES/RHODOBACTER/LACTOBACILLUS/LEUCONOSTOC/STREPTOMYCES GRISEUS/ASPERGILLUS/BACILLUS FERMENT FILTRATE 21879 SACCHAROMYCES/RICE BRAN FERMENT 21880 SACCHAROMYCES/RICE BRAN FERMENT FILTRATE EXTRACT 21881 SACCHAROMYCES/RICE BRAN/GERM FERMENT FILTRATE 21882 SACCHAROMYCES/RICE FERMENT FILTRATE 21883 SACCHAROMYCES/RICE FERMENT FILTRATE EXTRACT 21884 SACCHAROMYCES/RICE FERMENT LEES EXTRACT FILTRATE 21885 SACCHAROMYCES/RICE FERMENT LIPIDS 21886 SACCHAROMYCES/RICE KERNEL FERMENT 21887 SACCHAROMYCES/RICE LEES FERMENT FILTRATE 21888 SACCHAROMYCES/RICE LEES FERMENT LYSATE 21889 SACCHAROMYCES/RICE SPROUT FERMENT FILTRATE 21890 SACCHAROMYCES/ROSA CANINA FRUIT OIL FERMENT FILTRATE 21891 SACCHAROMYCES/ROSA DAMASCENA FLOWER EXTRACT FERMENT FILTRATE 21892 SACCHAROMYCES/RUBUS ARCTICUS CALLUS LYSATE FERMENT EXTRACT FILTRATE 21893 SACCHAROMYCES/RUBUS COREANUS FRUIT FERMENT FILTRATE 21894 SACCHAROMYCES/SAUSSUREA INVOLUCRATA FLOWER/ARTEMISIA PRINCEPS LEAF/HOUTTUYNIA CORDATA/LEONURUS SIBIRICUS/SALICORNIA HERBACEA FERMENT EXTRACT FILTRATE 21895 SACCHAROMYCES/SEA SALT FERMENT 21896 SACCHAROMYCES/SEA SILT FERMENT 21897 SACCHAROMYCES/SELAGINELLA LEPIDOPHYLLA FERMENT FILTRATE 21898 SACCHAROMYCES/SERICTERIUM EXTRACT/SODIUM BICARBONATE FERMENT FILTRATE 21899 SACCHAROMYCES/SILICON FERMENT 21900 SACCHAROMYCES/SILVER FERMENT 21901 SACCHAROMYCES/SNAIL SECRETION FILTRATE FERMENT FILTRATE 21902 SACCHAROMYCES/SOPHORA JAPONICA BUD FERMENT FILTRATE 21903 SACCHAROMYCES/SOY PROTEIN FERMENT 21904 SACCHAROMYCES/SOYBEAN EXTRACT FILTRATE FERMENT 21905 SACCHAROMYCES/STEVIA REBAUDIANA LEAF/STEM FERMENT EXTRACT 21906 SACCHAROMYCES/SUNFLOWER SEED OIL FERMENT FILTRATE 21907 SACCHAROMYCES/SWIFTLET NEST FERMENT FILTRATE 21908 SACCHAROMYCES/TITANIUM CITRATE FERMENT LYSATE FILTRATE 21909 SACCHAROMYCES/TOURMALINE FERMENT 21910 SACCHAROMYCES/TRITICUM AESTIVUM SEED FERMENT EXTRACT 21911 SACCHAROMYCES/TURQUOISE FERMENT LYSATE FILTRATE 21912 SACCHAROMYCES/VACCINIUM VITIS-IDAEA FRUIT FERMENT EXTRACT 21913 SACCHAROMYCES/VISCUM ALBUM FERMENT EXTRACT 21914 SACCHAROMYCES/WHEAT GERM FERMENT FILTRATE 21915 SACCHAROMYCES/XYLINUM/BLACK TEA FERMENT 21916 SACCHAROMYCES/ZINC FERMENT 21917 SACCHAROMYCES/ZINC/IRON/GERMANIUM/COPPER/MAGNESIUM/SILICON FERMENT 21918 SACCHAROMYCES/ZYGOSACCHAROMYCES/GARLIC BULB/(HERICUM ERINACEUM/AURICULARIA AURICULA-JUDAE/GRIFOLA FRONDOSA) FRUITING BODY/PERILLA OCYMOIDES LEAF/DIOSCOREA JAPONICA RHIZOME/(ARCTIUM LAPPA/BEET/GINGER/IPOMOEA BATATAS) ROOT/(PHASEOLUS ANGULARIS/SESAME/SOYBEAN) SEED/CLADOSIPHON OKAMURANUS/LAMINARIA JAPONICA/UNDARIA PINNATIFIDA FERMENT FILTRATE 21919 SACCHARUM OFFICINARUM EXTRACT 21920 SACCHARUM OFFICINARUM FERMENT EXTRACT 21921 SACCHARUM OFFICINARUM WAX 21922 SACCHARUM SPONTANEUM EXTRACT 21923 SAFFLOWER ACID 21924 SAFFLOWER GLUCOSIDE 21925 SAFFLOWER GLYCERIDE 21926 SAFFLOWER OIL/PALM OIL AMINOPROPANEDIOL ESTERS 21927 SAFFLOWER SEED OIL AMINOPROPANEDIOL AMIDES/ESTERS 21928 SAFFLOWER SEED OIL DECYL ESTERS 21929 SAFFLOWER SEED OIL PEG-8 ESTERS 21930 SAFFLOWER SEED OIL PIPERONYL ESTERS 21931 SAFFLOWER SEED OIL POLYGLYCERYL-4 ESTERS 21932 SAFFLOWER SEED OIL POLYGLYCERYL-6 ESTERS 21933 SAFFLOWERAMIDOPROPYL ETHYLDIMONIUM ETHOSULFATE 21934 SAFFLOWEROYL CYSTEINE 21935 SAGERETIA THEA LEAF EXTRACT 21936 SAGERETIA THEEZANS BRANCH/LEAF EXTRACT 21937 SAHEL SCENEDESMUS EXTRACT 21938 SALACIA CHINENSIS ROOT EXTRACT 21939 SALACIA MADAGASCARIENSIS ROOT EXTRACT 21940 SALACIA OBLONGA ROOT EXTRACT 21941 SALACIA RETICULATA LEAF EXTRACT 21942 SALACIA RETICULATA ROOT EXTRACT 21943 SALACIA RETICULATA ROOT/STEM POWDER 21944 SALACIA RETICULATA WOOD EXTRACT 21945 SALCOLIN 21946 SALICIN 21947 SALICORNIA BIGELOVII EXTRACT 21948 SALICORNIA HERBACEA CALLUS CULTURE EXTRACT 21949 SALICORNIA HERBACEA EXTRACT 21950 SALICYLALDEHYDE 21951 SALICYLAMIDE 21952 SALICYLIC ACID 21953 SALICYLOYL DECAPEPTIDE-10 21954 SALICYLOYL OCTAPEPTIDE-32 21955 SALICYLOYL OCTAPEPTIDE-9 21956 SALICYLOYL OLIGOPEPTIDE-143 21957 SALICYLOYL PENTAPEPTIDE-33 21958 SALICYLOYL PHYTOSPHINGOSINE 21959 SALICYLOYL SH-NONAPEPTIDE-12 21960 SALICYLOYLHYDROXAMIC ACID 21961 SALICYLYL BEESWAX 21962 SALINICOCCUS LYSATE FILTRATE 21963 SALIVARY GLAND EXTRACT 21964 SALIX ALBA BARK EXTRACT 21965 SALIX ALBA BARK POWDER 21966 SALIX ALBA BARK WATER 21967 SALIX ALBA EXTRACT 21968 SALIX ALBA FLOWER EXTRACT 21969 SALIX ALBA LEAF EXTRACT 21970 SALIX ALBA/DAPHNOIDES/FRAGILIS/PURPUREA BARK EXTRACT 21971 SALIX BLINII LEAF EXTRACT 21972 SALIX DAPHNOIDES BARK EXTRACT 21973 SALIX DAPHNOIDES BUD/LEAF/STEM EXTRACT 21974 SALIX FRAGILIS BARK EXTRACT 21975 SALIX GRACILISTYLA LEAF EXTRACT 21976 SALIX GRACILISTYLA STEM EXTRACT 21977 SALIX NIGRA BARK EXTRACT 21978 SALIX PETSUSU BARK EXTRACT 21979 SALIX POLARIS CALLUS CULTURE EXTRACT 21980 SALIX PURPUREA BARK EXTRACT 21981 SALIX TETRASPERMA BARK EXTRACT 21982 S-ALLYLCYSTEINE 21983 SALMO OIL 21984 SALMO OVUM EXTRACT 21985 SALNACEDIN 21986 SALSOLA KOMAROVII EXTRACT 21987 SALT MINE MUD 21988 SALVADORA PERSICA BARK/ROOT EXTRACT 21989 SALVADORA PERSICA STEM EXTRACT 21990 SALVIA ELEGANS FLOWER/LEAF/STEM EXTRACT 21991 SALVIA HAENKEI EXTRACT 21992 SALVIA HAENKEI WATER 21993 SALVIA HISPANICA HERB EXTRACT 21994 SALVIA HISPANICA HERB OIL 21995 SALVIA HISPANICA SEED 21996 SALVIA HISPANICA SEED EXTRACT 21997 SALVIA HISPANICA SEED OIL 21998 SALVIA HISPANICA SEED POWDER 21999 SALVIA LAVANDULIFOLIA HERB EXTRACT 22000 SALVIA LAVANDULIFOLIA HERB OIL 22001 SALVIA LAVANDULIFOLIA LEAF OIL 22002 SALVIA MILTIORRHIZA FLOWER/LEAF/ROOT EXTRACT 22003 SALVIA MILTIORRHIZA LEAF EXTRACT 22004 SALVIA MILTIORRHIZA ROOT EXTRACT 22005 SALVIA NEMOROSA FLOWER/LEAF/STEM EXTRACT 22006 SALVIA OFFICINALIS EXTRACT 22007 SALVIA OFFICINALIS FLOWER/LEAF/STEM EXTRACT 22008 SALVIA OFFICINALIS FLOWER/LEAF/STEM JUICE 22009 SALVIA OFFICINALIS FLOWER/LEAF/STEM WATER 22010 SALVIA OFFICINALIS LAVANDULIFOLIA HERB EXTRACT 22011 SALVIA OFFICINALIS LAVANDULIFOLIA HERB OIL 22012 SALVIA OFFICINALIS LEAF 22013 SALVIA OFFICINALIS LEAF EXTRACT 22014 SALVIA OFFICINALIS LEAF WATER 22015 SALVIA OFFICINALIS OIL 22016 SALVIA OFFICINALIS ROOT EXTRACT 22017 SALVIA OFFICINALIS WATER 22018 SALVIA PLEBEIA EXTRACT 22019 SALVIA SCLAREA EXTRACT 22020 SALVIA SCLAREA FLOWER EXTRACT 22021 SALVIA SCLAREA FLOWER OIL 22022 SALVIA SCLAREA FLOWER/LEAF/STEM CERA 22023 SALVIA SCLAREA FLOWER/LEAF/STEM EXTRACT 22024 SALVIA SCLAREA FLOWER/LEAF/STEM OIL 22025 SALVIA SCLAREA FLOWER/LEAF/STEM WATER 22026 SALVIA SCLAREA FLOWER/LEAF/STEM WAX 22027 SALVIA SCLAREA OIL 22028 SALVIA SCLAREA SEED OIL 22029 SALVIA TRILOBA LEAF EXTRACT 22030 SALVIA TRILOBA LEAF OIL 22031 SALVIANOLIC ACID B 22032 SAMBUCUS CANADENSIS EXTRACT 22033 SAMBUCUS EBULUS FLOWER EXTRACT 22034 SAMBUCUS EBULUS FRUIT EXTRACT 22035 SAMBUCUS LATIPINNA CALLUS CULTURE EXTRACT 22036 SAMBUCUS NIGRA BRANCH EXTRACT 22037 SAMBUCUS NIGRA BUD EXTRACT 22038 SAMBUCUS NIGRA CERA 22039 SAMBUCUS NIGRA EXTRACT 22040 SAMBUCUS NIGRA FLOWER 22041 SAMBUCUS NIGRA FLOWER EXTRACT 22042 SAMBUCUS NIGRA FLOWER JUICE 22043 SAMBUCUS NIGRA FLOWER POWDER 22044 SAMBUCUS NIGRA FLOWER WATER 22045 SAMBUCUS NIGRA FRUIT EXTRACT 22046 SAMBUCUS NIGRA FRUIT JUICE 22047 SAMBUCUS NIGRA OIL 22048 SAMBUCUS NIGRA SEED OIL 22049 SAMBUCUS NIGRA WAX 22050 SAMBUCUS SIEBOLDIANA LEAF/STEM EXTRACT 22051 SAMBUCUS WILLIAMSII PHYTOPLACENTA EXTRACT 22052 SAMBUCUS WILLIAMSII STEM EXTRACT 22053 SAND 22054 SANGUINARIA CANADENSIS POWDER 22055 SANGUINARIA CANADENSIS RHIZOME/ROOT EXTRACT 22056 SANGUINARIA CANADENSIS ROOT EXTRACT 22057 SANGUISORBA MINOR EXTRACT 22058 SANGUISORBA OFFICINALIS ROOT EXTRACT 22059 SANGUISORBA OFFICINALIS ROOT/STALK POWDER 22060 SANGUISORBA OFFICINALIS XYLEM SAP 22061 SANICULA EUROPAEA EXTRACT 22062 SANICULA EUROPAEA FLOWER/LEAF/STEM EXTRACT 22063 SANSEVIERIA TRIFASCIATA LEAF EXTRACT 22064 SANTALOL 22065 SANTALUM ACUMINATUM FRUIT EXTRACT 22066 SANTALUM ACUMINATUM FRUIT POWDER 22067 SANTALUM ALBUM 22068 SANTALUM ALBUM EXTRACT 22069 SANTALUM ALBUM OIL 22070 SANTALUM ALBUM SEED EXTRACT 22071 SANTALUM ALBUM SEED OIL 22072 SANTALUM ALBUM WOOD EXTRACT 22073 SANTALUM ALBUM WOOD OIL 22074 SANTALUM ALBUM WOOD POWDER 22075 SANTALUM AUSTROCALEDONICUM WOOD OIL 22076 SANTALUM AUSTROCALEDONICUM WOOD WATER 22077 SANTALUM PANICULATUM WOOD OIL 22078 SANTALUM SPICATA WOOD OIL 22079 SANTALUM SPICATUM SEED OIL 22080 SANTALUM SPICATUM SHELL POWDER 22081 SANTALYL ACETATE 22082 SANTOLINA CHAMAECYPARISSUS EXTRACT 22083 SAPINDUS EMARGINATUS FRUIT EXTRACT 22084 SAPINDUS EMARGINATUS FRUIT/SUCROSE FERMENT FILTRATE 22085 SAPINDUS MUKOROSSI FRUIT EXTRACT 22086 SAPINDUS MUKOROSSI FRUIT FERMENT EXTRACT 22087 SAPINDUS MUKOROSSI FRUIT OIL 22088 SAPINDUS MUKOROSSI FRUIT POWDER 22089 SAPINDUS MUKOROSSI FRUIT/PERICARP EXTRACT 22090 SAPINDUS MUKOROSSI LEAF EXTRACT 22091 SAPINDUS MUKOROSSI PEEL EXTRACT 22092 SAPINDUS MUKOROSSI SEED 22093 SAPINDUS MUKOROSSI SEED OIL 22094 SAPINDUS OAHUENSIS FRUIT EXTRACT 22095 SAPINDUS RARAK FRUIT EXTRACT 22096 SAPINDUS TRIFOLIATUS FRUIT EXTRACT 22097 SAPONARIA OFFICINALIS EXTRACT 22098 SAPONARIA OFFICINALIS LEAF EXTRACT 22099 SAPONARIA OFFICINALIS LEAF/ROOT EXTRACT 22100 SAPONARIA OFFICINALIS ROOT EXTRACT 22101 SAPONARIA OFFICINALIS ROOT POWDER 22102 SAPONARIA PUMILA CALLUS CULTURE EXTRACT 22103 SAPONARIA PUMILA CALLUS EXTRACT 22104 SAPONINS 22105 SAPONINYL ACETOSTEARDIMONIUM CHLORIDE 22106 SAPOSHNIKOVIA DIVARICATA ROOT EXTRACT 22107 SAPPHIRE EXTRACT 22108 SAPPHIRE POWDER 22109 S-ARACHIDONOYL/LINOLENOYL/LINOLEOYL GLUTATHIONE 22110 SARCOCAPNOS CRASSIFOLIA CALLUS LYSATE 22111 SARCODIOTHECA GAUDICHAUDII EXTRACT 22112 SARCODON ASPRATUS EXTRACT 22113 SARCOSINE 22114 SARCOTHALIA CRISPATA 22115 SARGACHROMANOL A 22116 SARGACHROMANOL B 22117 SARGACHROMANOL C 22118 SARGACHROMANOL D 22119 SARGACHROMANOL E 22120 SARGACHROMANOL F 22121 SARGASSUM FILIPENDULA EXTRACT 22122 SARGASSUM FULVELLUM EXTRACT 22123 SARGASSUM FUSIFORME EXTRACT 22124 SARGASSUM GLAUCESCENS EXTRACT 22125 SARGASSUM HORNERI EXTRACT 22126 SARGASSUM MUTICUM EXTRACT 22127 SARGASSUM PACIFICUM THALLUS EXTRACT 22128 SARGASSUM PALLIDUM EXTRACT 22129 SARGASSUM SERRATIFOLIUM EXTRACT 22130 SARGASSUM SILIQUASTRUM EXTRACT 22131 SARGASSUM THUNBERGII EXTRACT 22132 SARGASSUM VULGARE EXTRACT 22133 SARGASSUM YEZOENSE EXTRACT 22134 SAROTHAMNUS SCOPARIUS EXTRACT 22135 SARRACENIA LEUCOPHYLLA FLOWER/LEAF/SEED/STALK EXTRACT 22136 SARRACENIA PURPUREA FLOWER/LEAF/SEED/STALK EXTRACT 22137 SARSASAPOGENIN 22138 SASA KURILENSIS LEAF/STEM EXTRACT 22139 SASA KURILENSIS WATER 22140 SASA PALMATA LEAF EXTRACT 22141 SASA QUELPAERTENSIS EXTRACT 22142 SASA QUELPAERTENSIS LEAF/STEM EXTRACT 22143 SASA SENANENSIS LEAF EXTRACT 22144 SASA SENANENSIS LEAF POWDER 22145 SASA VEITCHII 22146 SASA VEITCHII LEAF EXTRACT 22147 SASA VEITCHII LEAF POWDER 22148 SASA VEITCHII LEAF/STEM WATER 22149 SASSAFRAS OFFICINALE BARK EXTRACT 22150 SASSAFRAS OFFICINALE BARK/ROOT EXTRACT 22151 SASSAFRAS OFFICINALE ROOT OIL 22152 SATUREJA HORTENSIS EXTRACT 22153 SATUREJA HORTENSIS LEAF EXTRACT 22154 SATUREJA HORTENSIS OIL 22155 SATUREJA MONTANA EXTRACT 22156 SATUREJA MONTANA FLOWER/LEAF/STEM WATER 22157 SATUREJA MONTANA OIL 22158 SAURURUS CHINENSIS EXTRACT 22159 SAURURUS CHINENSIS FLOWER EXTRACT 22160 SAURURUS CHINENSIS FLOWER/LEAF/STEM EXTRACT 22161 SAURURUS CHINENSIS LEAF/ROOT EXTRACT 22162 SAURURUS CHINENSIS LEAF/STEM EXTRACT 22163 SAURURUS CHINENSIS ROOT EXTRACT 22164 SAUSSUREA INVOLUCRATA CALLUS EXTRACT 22165 SAUSSUREA INVOLUCRATA EXTRACT 22166 SAUSSUREA LAPPA EXTRACT HYDROGENATED 22167 SAUSSUREA LAPPA ROOT EXTRACT 22168 SAUSSUREA LAPPA ROOT POWDER 22169 SAXIFRAGA CESPITOSA EXTRACT 22170 SAXIFRAGA OPPOSITIFOLIA EXTRACT 22171 SAXIFRAGA ROTUNDIFOLIA FLOWER/LEAF/STEM EXTRACT 22172 SAXIFRAGA SARMENTOSA EXTRACT 22173 SAXIFRAGA SARMENTOSA WATER 22174 SAXIFRAGA STOLONIFERA LEAF POWDER 22175 SAXIFRAGA STOLONIFERA WATER 22176 S-BOVINE OLIGOPEPTIDE-1 22177 SCABIOSA ARVENSIS EXTRACT 22178 SCAEVOLA TACCADA LEAF EXTRACT 22179 SCALLOP SHELL POWDER 22180 SCENEDESMUS DESERTICOLA EXTRACT 22181 SCENEDESMUS DESERTICOLA FERMENT EXTRACT 22182 SCENEDESMUS RUBESCENS EXTRACT 22183 SCENTENAL 22184 S-CENTIPEDE DECAPEPTIDE-1 22185 S-CENTIPEDE OLIGOPEPTIDE-1 AMIDE 22186 SCHIMA WALLICHII BARK EXTRACT 22187 SCHINOPSIS QUEBRACHO-COLORADO WOOD EXTRACT 22188 SCHINUS MOLLE EXTRACT 22189 SCHINUS MOLLE FRUIT EXTRACT 22190 SCHINUS MOLLE LEAF EXTRACT 22191 SCHINUS MOLLE OIL 22192 SCHINUS MOLLE SEED EXTRACT 22193 SCHINUS TEREBINTHIFOLIA FRUIT EXTRACT 22194 SCHINUS TEREBINTHIFOLIA FRUIT OIL 22195 SCHINUS TEREBINTHIFOLIA LEAF EXTRACT 22196 SCHINUS TEREBINTHIFOLIA SEED EXTRACT 22197 SCHINUS TEREBINTHIFOLIA SEED OIL 22198 SCHINZIOPHYTON RAUTANENII KERNEL OIL 22199 SCHINZIOPHYTON RAUTANENII KERNEL OIL PEG-8 ESTERS 22200 SCHINZIOPHYTON RAUTANENII KERNEL OIL POLYGLYCERYL-6 ESTERS 22201 SCHINZIOPHYTON RAUTANENII KERNEL POWDER 22202 SCHISANDRA CHINENSIS CALLUS EXTRACT 22203 SCHISANDRA CHINENSIS FRUIT 22204 SCHISANDRA CHINENSIS FRUIT EXTRACT 22205 SCHISANDRA CHINENSIS FRUIT OIL 22206 SCHISANDRA CHINENSIS FRUIT POWDER 22207 SCHISANDRA CHINENSIS FRUIT WATER 22208 SCHISANDRA CHINENSIS PHYTOPLACENTA EXTRACT 22209 SCHISANDRA CHINENSIS SEED EXTRACT 22210 SCHISANDRA NIGRA FRUIT EXTRACT 22211 SCHISANDRA SPHENANTHERA FRUIT EXTRACT 22212 SCHISANDRIN 22213 SCHIST 22214 SCHIZONEPETA TENUIFOLIA EXTRACT 22215 SCHIZOPHYLLAN 22216 SCHIZOPHYLLUM COMMUNE FERMENT FILTRATE 22217 SCHIZOPHYLLUM COMMUNE MYCELIUM FERMENT FILTRATE EXTRACT 22218 SCHIZOPHYLLUM COMMUNE MYCELIUM/RICE FERMENT EXTRACT FILTRATE 22219 SCHIZOPHYLLUM COMMUNE/CITRUS UNSHIU PEEL EXTRACT FERMENT FILTRATE 22220 SCHIZOPHYLLUM COMMUNE/PANAX GINSENG FERMENT FILTRATE 22221 SCHIZOPHYLLUM COMMUNE/PANAX GINSENG ROOT FERMENT FILTRATE 22222 SCHIZOPHYLUM COMMUNE EXTRACT 22223 SCHIZOSACCHAROMYCES FERMENT EXTRACT FILTRATE 22224 SCHIZOSACCHAROMYCES FERMENT FILTRATE 22225 SCHIZOSACCHAROMYCES POMBE EXTRACT 22226 SCHIZOSACCHAROMYCES/(SOLANUM LYCOPERSICUM/CUCUMIS SATIVUS/ANANAS COMOSUS/CITRUS LIMON/PYRUS MALUS/CUCURBITA MAXIMA/CARICA PAPAYA/CITRULLUS LANATUS/CUCUMIS MELO/PRUNUS ARMENIACA/AMYGDALUS PERSICA/FICUS CARICA/AKEBIA QUINATA/CHAENOMELES SINENSIS/FRAGARIA ANNANASSA/VITIS VINIFERA/ACTINIDIA DELICIOSA/PRUNUS MUME/ERIOBOTYRA JAPONICA/PRUNUS SALICINA/BENINCASA HISPIDA) FRUIT/(RAPHANUS SATIVUS/BRASSICA OLERACEA CAPITATA/DAUCUS CAROTA/ALOE ARBORESCENS/SASA VEITCHII/DIOSPYROS KAKI/PERILLA FRUTESCENS) LEAF/(RAPHANUS SATIVUS/DAUCUS CAROTA/SOLANUM TUBEROSUM/IPOMOEA BATATAS/COLOCASIA ESCULENTA/NELUMBO NUCIFERA/ARCTIUM LAPPA/DIOSCOREA JAPONICA/ZINGIBER OFFICINALE) ROOT/(GLYCINE MAX/VIGNA ANGULARIS/COIX LACRYMA-JOBI MA-YUEN/SETARIA ITALICA/PANICUM MILIACEUM) SEED/FARFUGIUM JAPONICUM STEM/EQUISETUM ARVENSE/OENANTHE JAVANICA/CRYPTOTAENIA JAPONICA/ORYZA SATIVA/LENTINUS EDODES FRUITING BODY/UNDARIA PINNATIFIDA FERMENT FILTRATE 22227 SCHIZOSACCHAROMYCES/FIG FRUIT FERMENT FILTRATE 22228 SCHIZOTHRIX CALCICOLA EXTRACT 22229 SCHKUHRIA PINNATA EXTRACT 22230 SCHLEICHERA TRIJUGA SEED OIL 22231 SCIADOPITYS VERTICILLATA BRANCH/LEAF EXTRACT 22232 SCIADOPITYS VERTICILLATA BRANCH/LEAF OIL 22233 SCIADOPITYS VERTICILLATA LEAF OIL 22234 SCIADOPITYS VERTICILLATA ROOT EXTRACT 22235 SCIADOPITYS VERTICILLATA WOOD OIL 22236 SCIRPUS FLUVIATILIS RHIZOME EXTRACT 22237 SCIRPUS TABERNAEMONTANI EXTRACT 22238 SCLAREOL 22239 SCLAREOLIDE 22240 SCLERANTHUS ANNUUS FLOWER EXTRACT 22241 SCLEROCARYA BIRREA CALLUS EXTRACT 22242 SCLEROCARYA BIRREA FRUIT EXTRACT 22243 SCLEROCARYA BIRREA LEAF EXTRACT 22244 SCLEROCARYA BIRREA SEED BUTTER 22245 SCLEROCARYA BIRREA SEED OIL 22246 SCLEROCARYA BIRREA SEED OIL PEG-8 ESTERS 22247 SCLEROCARYA BIRREA SEED OIL POLYGLYCERYL-10 ESTERS 22248 SCLEROCARYA BIRREA SEED OIL POLYGLYCERYL-6 ESTERS 22249 SCLEROCARYA BIRREA SEED POWDER 22250 SCLEROMITRION DIFFUSUM FLOWER/LEAF/STEM EXTRACT 22251 SCLEROTIUM GUM 22252 S-CLOSTRIDIUM BOTULINUM DECAPEPTIDE-1 22253 S-CLOSTRIDIUM BOTULINUM DECAPEPTIDE-2 22254 SCOPARIA DULCIS EXTRACT 22255 SCOPARIA DULCIS FLOWER/LEAF/STEM EXTRACT 22256 SCOPARONE 22257 SCORDININE 22258 SCROPHULARIA BUERGERIANA EXTRACT 22259 SCROPHULARIA BUERGERIANA ROOT EXTRACT 22260 SCROPHULARIA KORAIENSIS ROOT EXTRACT 22261 SCROPHULARIA NODOSA EXTRACT 22262 SCUTELLARIA ALPINA FLOWER/LEAF/STEM EXTRACT 22263 SCUTELLARIA BAICALENSIS CALLUS CULTURE 22264 SCUTELLARIA BAICALENSIS EXTRACT 22265 SCUTELLARIA BAICALENSIS ROOT EXTRACT 22266 SCUTELLARIA BAICALENSIS ROOT POWDER 22267 SCUTELLARIA BAICALENSIS SPROUT EXTRACT 22268 SCUTELLARIA GALERICULATA EXTRACT 22269 SCUTELLARIA GALERICULATA LEAF 22270 SCUTELLARIA GALERICULATA ROOT EXTRACT 22271 SCUTELLARIA LATERIFLORA EXTRACT 22272 SCUTELLARIA LATERIFLORA FLOWER POWDER 22273 SCYLLII PELLIS EXTRACT 22274 SD ALCOHOL 1 22275 SD ALCOHOL 23-A 22276 SD ALCOHOL 23-F 22277 SD ALCOHOL 23-H 22278 SD ALCOHOL 27-B 22279 SD ALCOHOL 30 22280 SD ALCOHOL 31-A 22281 SD ALCOHOL 36 22282 SD ALCOHOL 37 22283 SD ALCOHOL 38-B 22284 SD ALCOHOL 38-C 22285 SD ALCOHOL 38-D 22286 SD ALCOHOL 38-F 22287 SD ALCOHOL 39 22288 SD ALCOHOL 39-A 22289 SD ALCOHOL 39-B 22290 SD ALCOHOL 39-C 22291 SD ALCOHOL 39-D 22292 SD ALCOHOL 3-A 22293 SD ALCOHOL 3-B 22294 SD ALCOHOL 3-C 22295 SD ALCOHOL 40 22296 SD ALCOHOL 40-A 22297 SD ALCOHOL 40-B 22298 SD ALCOHOL 40-C 22299 SD ALCOHOL 46 22300 S-DNA APTAMER-1 22301 SEA ANEMONE EXTRACT 22302 SEA ANEMONE NEMATOCYST 22303 SEA CLAY EXTRACT 22304 SEA CUCUMBER EXTRACT 22305 SEA CUCUMBER POWDER 22306 SEA CUCUMBER SAPONINS 22307 SEA SALT EXTRACT 22308 SEA SILT 22309 SEA SILT EXTRACT 22310 SEA SNAKE LIPIDS 22311 SEA URCHIN EXTRACT 22312 SEA WATER EXTRACT 22313 SEA WHIP EXTRACT 22314 SEAHORSE EXTRACT 22315 SEAL OIL 22316 SEBACIC ACID 22317 SECALE CEREALE ADVENTITIOUS ROOT EXTRACT 22318 SECALE CEREALE CALLUS EXTRACT 22319 SECALE CEREALE PHYTOPLACENTA CULTURE EXTRACT FILTRATE 22320 SECALE CEREALE PHYTOPLACENTA EXTRACT 22321 SECALE CEREALE SEED EXTRACT 22322 SECALE CEREALE SEED FLOUR 22323 SEC-BUTYL ACETATE 22324 SEC-BUTYL ALCOHOL 22325 SEC-BUTYL METHACRYLATE 22326 SEC-BUTYLPHENYL ETHYL GLYCERYL DIETHER 22327 SEC-BUTYLPHENYL GLYCERYL ETHER 22328 SECHIUM EDULE FRUIT EXTRACT 22329 SECHIUM EDULE FRUIT JUICE 22330 SEDIMENTARY ROCK POWDER 22331 SEDUM ACRE EXTRACT 22332 SEDUM BULBIFERUM EXTRACT 22333 SEDUM DENDROIDEUM LEAF/STEM EXTRACT 22334 SEDUM KAMTSCHATICUM CALLUS CULTURE EXTRACT 22335 SEDUM KAMTSCHATICUM LEAF EXTRACT 22336 SEDUM PURPUREUM EXTRACT 22337 SEDUM ROSEA ROOT EXTRACT 22338 SEDUM SARMENTOSUM EXTRACT 22339 SEDUM TAKESIMENSE LEAF/STEM EXTRACT 22340 SELAGINELLA INVOLVENS EXTRACT 22341 SELAGINELLA LEPIDOPHYLLA EXTRACT 22342 SELAGINELLA PULVINATA EXTRACT 22343 SELAGINELLA TAMARISCINA EXTRACT 22344 SELENICEREUS MEGALANTHUS FRUIT EXTRACT 22345 SELENICEREUS MONACANTHUS BUD EXTRACT 22346 SELENIUM SULFIDE 22347 SEMIAQUILEGIA ADOXOIDES ROOT EXTRACT 22348 SEMPERVIVUM TECTORUM EXTRACT 22349 SENECIO CANNABIFOLIUS EXTRACT 22350 SENECIO VULGARIS EXTRACT 22351 SENNA GARRETTIANA LEAF EXTRACT 22352 SENNA OCCIDENTALIS EXTRACT 22353 SEPIA EXTRACT 22354 SEPIOLITE 22355 SEPIOLITE EXTRACT 22356 SEQUOIA SEMPERVIRENS LEAF CELL EXTRACT 22357 SEQUOIA SEMPERVIRENS STEM EXTRACT 22358 SEQUOIADENDRON GIGANTEUM BUD EXTRACT 22359 SEQUOIADENDRON GIGANTEUM CALLUS CULTURE EXTRACT 22360 SEQUOIADENDRON GIGANTEUM STEM EXTRACT 22361 SERENOA SERRULATA FRUIT EXTRACT 22362 SERENOA SERRULATA FRUIT OIL 22363 SERENOA SERRULATA FRUIT POWDER 22364 SERENOA SERRULATA FRUIT WATER 22365 SERICA 22366 SERICA EXTRACT 22367 SERICA POWDER 22368 SERICIN 22369 SERICOSIDE 22370 SERINE 22371 SERRALYSIN 22372 SERUM ALBUMIN 22373 SERUM PROTEIN 22374 SESAME AMINO ACIDS 22375 SESAME OIL GLYCERETH-8 ESTERS 22376 SESAME OIL POLYGLYCERYL-6 ESTERS 22377 SESAME OIL/SUCCINIC ACID/TRIRICINOLEIN COPOLYMER 22378 SESAME SEED OIL PEG-8 ESTERS 22379 SESAMIDE DEA 22380 SESAMIDE DIPA 22381 SESAMIDOPROPYL BETAINE 22382 SESAMIDOPROPYL DIMETHYLAMINE 22383 SESAMIDOPROPYLAMINE OXIDE 22384 SESAMUM INDICUM MERISTEM CELL CULTURE EXTRACT 22385 SESAMUM INDICUM OIL UNSAPONIFIABLES 22386 SESAMUM INDICUM SEED 22387 SESAMUM INDICUM SEED BUTTER 22388 SESAMUM INDICUM SEED EXTRACT 22389 SESAMUM INDICUM SEED OIL 22390 SESAMUM INDICUM SEED POWDER 22391 SESAMUM INDICUM SPROUT EXTRACT 22392 SESBANIA GRANDIFLORA FLOWER EXTRACT 22393 SESQUI-(C8-10 ALKYL) C12-16 ALKANES 22394 SESQUIETHOXYTRIETHANOLAMINE 22395 SESQUIOCTYLDODECYL LAUROYL GLUTAMATE 22396 SETARIA ITALICA SEED EXTRACT 22397 S-GLYOXYLOYL ACETYL CYSTEINE 22398 SHALE EXTRACT 22399 SHARK FIN EXTRACT 22400 SHARK LIPIDS 22401 SHARK LIVER OIL 22402 SH-BARLEY SEED EXTRACT 22403 SH-DECAPEPTIDE-1 22404 SH-DECAPEPTIDE-1 SH-OLIGOPEPTIDE-2 22405 SH-DECAPEPTIDE-1 SH-OLIGOPEPTIDE-4 22406 SH-DECAPEPTIDE-1 SH-POLYPEPTIDE-1 22407 SH-DECAPEPTIDE-1 SH-POLYPEPTIDE-11 22408 SH-DECAPEPTIDE-1 SH-POLYPEPTIDE-2 22409 SH-DECAPEPTIDE-1 SH-POLYPEPTIDE-9 22410 SH-DECAPEPTIDE-1 SR-PINEAPPLE STEM BROMELAIN 22411 SH-DECAPEPTIDE-13 22412 SH-DECAPEPTIDE-2 22413 SH-DECAPEPTIDE-23 22414 SH-DECAPEPTIDE-3 22415 SH-DECAPEPTIDE-3 AMIDE 22416 SH-DECAPEPTIDE-7 22417 SH-DECAPEPTIDE-9 22418 SH-DNA 22419 SH-DNA-1 22420 SH-DS PHOSPHOROTHIOATE RNA-2 CHOLESTEROL 22421 SH-DSRNA-1 22422 SHEA BUTTER CETYL ESTERS 22423 SHEA BUTTER DECYL ESTERS 22424 SHEA BUTTER ETHYL ESTERS 22425 SHEA BUTTER GLYCERETH-8 ESTERS 22426 SHEA BUTTER GLYCERIDE 22427 SHEA BUTTER GLYCERIDES 22428 SHEA BUTTER OLEYL ESTERS 22429 SHEA BUTTER PEG-12 DIMETHICONE ESTERS 22430 SHEA BUTTER PEG-32 ESTERS 22431 SHEA BUTTER PEG-8 ESTERS 22432 SHEA BUTTER POLYGLYCERYL-3 ESTERS 22433 SHEA BUTTER POLYGLYCERYL-4 ESTERS 22434 SHEA BUTTER POLYGLYCERYL-6 ESTERS 22435 SHEA BUTTERAMIDE/CASTORAMIDE DEA 22436 SHEA BUTTERAMIDOPROPYL BETAINE 22437 SHEA BUTTERAMIDOPROPYLTRIMONIUM CHLORIDE 22438 SHEABUTTERAMIDOPROPYL DIMETHYLAMINE 22439 SHEEP ADIPOSE STROMAL CELL CONDITIONED MEDIA 22440 SHEEP DERMAL CELLS LYSATE 22441 SHEEP FIBROBLAST CONDITIONED MEDIA 22442 SHEEP MILK 22443 SHEEP SKIN LYSATE 22444 SHELLAC 22445 SHELLAC CERA 22446 SH-HEPTAPEPTIDE-1 22447 SH-HEPTAPEPTIDE-13 22448 SH-HEPTAPEPTIDE-18 22449 SH-HEPTAPEPTIDE-2 22450 SH-HEPTAPEPTIDE-3 22451 SH-HEPTAPEPTIDE-4 SP TRIFLUOROACETATE 22452 SH-HEXAPEPTIDE-1 22453 SH-HEXAPEPTIDE-2 22454 SH-HEXAPEPTIDE-3 22455 SH-HEXAPEPTIDE-4 22456 SH-HEXAPEPTIDE-43 22457 SHIKIMIC ACID 22458 SHIKIMOYL HEXAPEPTIDE-48 22459 SHIKIMOYL NONAPEPTIDE-11 22460 SHIKIMOYL PENTAPEPTIDE-33 22461 SHIKIMOYL SH-NONAPEPTIDE-12 22462 SHIKIMOYL SH-PENTAPEPTIDE-5 22463 SHINORINE 22464 SH-NONAPEPTIDE-1 22465 SH-NONAPEPTIDE-12 22466 SH-NONAPEPTIDE-2 22467 SH-NONAPEPTIDE-3 22468 SH-NONAPEPTIDE-4 22469 SH-OCTAPEPTIDE-16 22470 SH-OCTAPEPTIDE-2 22471 SH-OCTAPEPTIDE-24 AMIDE 22472 SH-OCTAPEPTIDE-3 22473 SH-OCTAPEPTIDE-4 22474 SH-OLIGOPEPTIDE-1 22475 SH-OLIGOPEPTIDE-1 ALANYL SR-SPIDER OLIGOPEPTIDE-1 22476 SH-OLIGOPEPTIDE-1 NONAPEPTIDE-29 22477 SH-OLIGOPEPTIDE-1 SH-POLYPEPTIDE-7 DIPEPTIDE-19 22478 SH-OLIGOPEPTIDE-1 SH-POLYPEPTIDE-94 DIPEPTIDE-35 SH-POLYPEPTIDE-94 SH-POLYPEPTIDE-95 22479 SH-OLIGOPEPTIDE-1 SR-EGYPTIAN SCORPION OLIGOPEPTIDE-1 22480 SH-OLIGOPEPTIDE-1 SR-OCEAN POUT OLIGOPEPTIDE-1 DIPEPTIDE-39 22481 SH-OLIGOPEPTIDE-1 SR-SEA RAVEN POLYPEPTIDE-1 22482 SH-OLIGOPEPTIDE-1 TRIPEPTIDE-58 HEXAPEPTIDE-40 DECAPEPTIDE-41 SR-SPIDER POLYPEPTIDE-3 22483 SH-OLIGOPEPTIDE-10 22484 SH-OLIGOPEPTIDE-11 22485 SH-OLIGOPEPTIDE-12 22486 SH-OLIGOPEPTIDE-13 22487 SH-OLIGOPEPTIDE-14 22488 SH-OLIGOPEPTIDE-15 22489 SH-OLIGOPEPTIDE-16 22490 SH-OLIGOPEPTIDE-2 22491 SH-OLIGOPEPTIDE-33 22492 SH-OLIGOPEPTIDE-4 22493 SH-OLIGOPEPTIDE-5 22494 SH-OLIGOPEPTIDE-5 SP 22495 SH-OLIGOPEPTIDE-6 22496 SH-OLIGOPEPTIDE-60 22497 SH-OLIGOPEPTIDE-7 22498 SH-OLIGOPEPTIDE-70 22499 SH-OLIGOPEPTIDE-71 22500 SH-OLIGOPEPTIDE-72 22501 SH-OLIGOPEPTIDE-73 22502 SH-OLIGOPEPTIDE-73 AMIDE ACETATE 22503 SH-OLIGOPEPTIDE-73 AMIDE TRIFLUOROACETATE 22504 SH-OLIGOPEPTIDE-74 22505 SH-OLIGOPEPTIDE-75 22506 SH-OLIGOPEPTIDE-75 AMIDE 22507 SH-OLIGOPEPTIDE-75 SH-OLIGOPEPTIDE-1 22508 SH-OLIGOPEPTIDE-76 22509 SH-OLIGOPEPTIDE-77 22510 SH-OLIGOPEPTIDE-78 22511 SH-OLIGOPEPTIDE-79 22512 SH-OLIGOPEPTIDE-8 22513 SH-OLIGOPEPTIDE-80 22514 SH-OLIGOPEPTIDE-81 AMIDE 22515 SH-OLIGOPEPTIDE-82 22516 SH-OLIGOPEPTIDE-82 AMIDE 22517 SH-OLIGOPEPTIDE-83 22518 SH-OLIGOPEPTIDE-83 AMIDE 22519 SH-OLIGOPEPTIDE-84 22520 SH-OLIGOPEPTIDE-86 22521 SH-OLIGOPEPTIDE-87 22522 SH-OLIGOPEPTIDE-88 22523 SH-OLIGOPEPTIDE-89 SP 22524 SH-OLIGOPEPTIDE-9 22525 SH-OLIGOPEPTIDE-90 SP 22526 SH-OLIGOPEPTIDE-91 SP 22527 SHOREA ROBUSTA LEAF EXTRACT 22528 SHOREA ROBUSTA RESIN 22529 SHOREA ROBUSTA RESIN EXTRACT 22530 SHOREA ROBUSTA SEED BUTTER 22531 SHOREA STENOPTERA SEED BUTTER 22532 SH-PENTAPEPTIDE-1 22533 SH-PENTAPEPTIDE-19 22534 SH-PENTAPEPTIDE-2 22535 SH-PENTAPEPTIDE-3 22536 SH-PENTAPEPTIDE-35 22537 SH-PENTAPEPTIDE-38 22538 SH-PENTAPEPTIDE-4 22539 SH-PENTAPEPTIDE-40 22540 SH-PENTAPEPTIDE-5 22541 SH-PENTAPEPTIDE-5 TRIPEPTIDE-35 22542 SH-PENTAPEPTIDE-6 TRIFLUOROACETATE 22543 SH-PENTAPEPTIDE-8 22544 SH-PENTAPEPTIDE-9 22545 SH-POLYPEPTIDE-1 22546 SH-POLYPEPTIDE-1 NONAPEPTIDE-29 22547 SH-POLYPEPTIDE-10 22548 SH-POLYPEPTIDE-100 22549 SH-POLYPEPTIDE-101 22550 SH-POLYPEPTIDE-102 22551 SH-POLYPEPTIDE-103 22552 SH-POLYPEPTIDE-107 22553 SH-POLYPEPTIDE-108 22554 SH-POLYPEPTIDE-109 22555 SH-POLYPEPTIDE-11 22556 SH-POLYPEPTIDE-11 DIPEPTIDE-35 OLIGOPEPTIDE-91 DIPEPTIDE- 19 HEXAPEPTIDE-40 22557 SH-POLYPEPTIDE-110 22558 SH-POLYPEPTIDE-111 22559 SH-POLYPEPTIDE-12 22560 SH-POLYPEPTIDE-13 22561 SH-POLYPEPTIDE-14 22562 SH-POLYPEPTIDE-15 22563 SH-POLYPEPTIDE-16 22564 SH-POLYPEPTIDE-17 22565 SH-POLYPEPTIDE-18 22566 SH-POLYPEPTIDE-19 22567 SH-POLYPEPTIDE-2 22568 SH-POLYPEPTIDE-2 SR-EGYPTIAN SCORPION OLIGOPEPTIDE-1 22569 SH-POLYPEPTIDE-22 22570 SH-POLYPEPTIDE-25 22571 SH-POLYPEPTIDE-26 22572 SH-POLYPEPTIDE-28 22573 SH-POLYPEPTIDE-29 22574 SH-POLYPEPTIDE-3 22575 SH-POLYPEPTIDE-30 22576 SH-POLYPEPTIDE-31 22577 SH-POLYPEPTIDE-33 22578 SH-POLYPEPTIDE-34 22579 SH-POLYPEPTIDE-35 22580 SH-POLYPEPTIDE-36 22581 SH-POLYPEPTIDE-37 22582 SH-POLYPEPTIDE-38 22583 SH-POLYPEPTIDE-39 22584 SH-POLYPEPTIDE-4 22585 SH-POLYPEPTIDE-40 22586 SH-POLYPEPTIDE-41 22587 SH-POLYPEPTIDE-42 22588 SH-POLYPEPTIDE-43 22589 SH-POLYPEPTIDE-44 22590 SH-POLYPEPTIDE-45 22591 SH-POLYPEPTIDE-46 22592 SH-POLYPEPTIDE-47 22593 SH-POLYPEPTIDE-48 22594 SH-POLYPEPTIDE-49 22595 SH-POLYPEPTIDE-5 22596 SH-POLYPEPTIDE-50 22597 SH-POLYPEPTIDE-50 SH-POLYPEPTIDE-56 22598 SH-POLYPEPTIDE-51 22599 SH-POLYPEPTIDE-53 22600 SH-POLYPEPTIDE-54 22601 SH-POLYPEPTIDE-55 22602 SH-POLYPEPTIDE-56 22603 SH-POLYPEPTIDE-56 RH-POLYPEPTIDE-65 22604 SH-POLYPEPTIDE-56 TRIPEPTIDE-44 RH-POLYPEPTIDE-7 22605 SH-POLYPEPTIDE-56 TRIPEPTIDE-44 SH-OLIGOPEPTIDE-1 22606 SH-POLYPEPTIDE-57 22607 SH-POLYPEPTIDE-58 22608 SH-POLYPEPTIDE-59 22609 SH-POLYPEPTIDE-6 22610 SH-POLYPEPTIDE-60 22611 SH-POLYPEPTIDE-61 22612 SH-POLYPEPTIDE-62 22613 SH-POLYPEPTIDE-64 22614 SH-POLYPEPTIDE-66 22615 SH-POLYPEPTIDE-67 22616 SH-POLYPEPTIDE-69 22617 SH-POLYPEPTIDE-7 22618 SH-POLYPEPTIDE-7 SH-OLIGOPEPTIDE-1 22619 SH-POLYPEPTIDE-7 SH-POLYPEPTIDE-94 SH-POLYPEPTIDE-95 22620 SH-POLYPEPTIDE-70 22621 SH-POLYPEPTIDE-71 22622 SH-POLYPEPTIDE-72 22623 SH-POLYPEPTIDE-73 22624 SH-POLYPEPTIDE-74 22625 SH-POLYPEPTIDE-75 22626 SH-POLYPEPTIDE-76 22627 SH-POLYPEPTIDE-77 22628 SH-POLYPEPTIDE-78 22629 SH-POLYPEPTIDE-8 22630 SH-POLYPEPTIDE-80 22631 SH-POLYPEPTIDE-81 22632 SH-POLYPEPTIDE-82 22633 SH-POLYPEPTIDE-85 22634 SH-POLYPEPTIDE-86 22635 SH-POLYPEPTIDE-89 22636 SH-POLYPEPTIDE-9 22637 SH-POLYPEPTIDE-90 22638 SH-POLYPEPTIDE-91 22639 SH-POLYPEPTIDE-92 22640 SH-POLYPEPTIDE-93 22641 SH-POLYPEPTIDE-94 22642 SH-POLYPEPTIDE-95 22643 SH-POLYPEPTIDE-97 22644 SH-POLYPEPTIDE-98 HEXAPEPTIDE-40 22645 SHRIMP EXTRACT 22646 SH-TETRAPEPTIDE-1 22647 SH-TETRAPEPTIDE-2 22648 SH-TETRAPEPTIDE-38 TRIFLUOROACETATE 22649 SH-TETRAPEPTIDE-39 22650 SH-TETRAPEPTIDE-39 ACETATE 22651 SH-TRIPEPTIDE-1 22652 SH-TRIPEPTIDE-2 22653 SH-TRIPEPTIDE-3 22654 SH-TRIPEPTIDE-4 22655 SH-TRIPEPTIDE-5 22656 SIALYLLACTOSE 22657 SIDA CORDIFOLIA EXTRACT 22658 SIDA CORDIFOLIA ROOT EXTRACT 22659 SIDA CORDIFOLIA ROOT POWDER 22660 SIDA RHOMBIFOLIA EXTRACT 22661 SIDERITIS HYSSOPIFOLIA FLOWER/LEAF/STEM EXTRACT 22662 SIDERITIS PERFOLIATA FLOWER/LEAF/STEM EXTRACT 22663 SIDERITIS RAESERI FLOWER/LEAF/STEM EXTRACT 22664 SIDERITIS SCARDICA FLOWER/LEAF/STEM EXTRACT 22665 SIDERITIS SCARDICA LEAF/STEM/FLOWER WATER 22666 SIDERITIS SYRIACA EXTRACT 22667 SIGESBECKIA GLABRESCENS EXTRACT 22668 SIGESBECKIA ORIENTALIS EXTRACT 22669 SILANEDIOL SALICYLATE 22670 SILANETRIOL 22671 SILANETRIOL ARGINATE 22672 SILANETRIOL GLUTAMATE 22673 SILANETRIOL LYSINATE 22674 SILANETRIOL MELANINATE 22675 SILANETRIOL TREHALOSE ETHER 22676 SILENE ACAULIS CALLUS CULTURE EXTRACT 22677 SILENE ARMERIA/COLORATA/UNIFLORA/VELUTINA/VULGARIS EXTRACT 22678 SILENE COLORATA EXTRACT 22679 SILENE FIRMA BRANCH/FRUIT/LEAF EXTRACT 22680 SILENE UNIFLORA EXTRACT 22681 SILENE UNIFLORA FLOWER/LEAF EXTRACT 22682 SILENE URALENSIS CALLUS CULTURE EXTRACT 22683 SILENE VELUTINA EXTRACT 22684 SILICA 22685 SILICA CAPRYLYL SILYLATE 22686 SILICA CETYL SILYLATE 22687 SILICA DIMETHICONE SILYLATE 22688 SILICA DIMETHYL SILYLATE 22689 SILICA METHACRYLOYLOXYPROPYL SILYLATE 22690 SILICA SILYLATE 22691 SILICON 22692 SILICON CARBIDE 22693 SILICON/TITANIUM/CERIUM/IRON OXIDES 22694 SILICON/TITANIUM/CERIUM/ZINC OXIDES 22695 SILICONE QUATERNIUM-1 22696 SILICONE QUATERNIUM-10 22697 SILICONE QUATERNIUM-11 22698 SILICONE QUATERNIUM-12 22699 SILICONE QUATERNIUM-15 22700 SILICONE QUATERNIUM-16 22701 SILICONE QUATERNIUM-16/GLYCIDOXY DIMETHICONE CROSSPOLYMER 22702 SILICONE QUATERNIUM-17 22703 SILICONE QUATERNIUM-18 22704 SILICONE QUATERNIUM-19 22705 SILICONE QUATERNIUM-2 22706 SILICONE QUATERNIUM-2 PANTHENOL SUCCINATE 22707 SILICONE QUATERNIUM-20 22708 SILICONE QUATERNIUM-21 22709 SILICONE QUATERNIUM-22 22710 SILICONE QUATERNIUM-24 22711 SILICONE QUATERNIUM-25 22712 SILICONE QUATERNIUM-26 22713 SILICONE QUATERNIUM-27 22714 SILICONE QUATERNIUM-3 22715 SILICONE QUATERNIUM-4 22716 SILICONE QUATERNIUM-5 22717 SILICONE QUATERNIUM-6 22718 SILICONE QUATERNIUM-7 22719 SILICONE QUATERNIUM-8 22720 SILICONE QUATERNIUM-9 22721 SILK AMINO ACIDS 22722 SILK EXTRACT 22723 SILKWORM CHRYSALIS EXTRACT 22724 SILKWORM CHRYSALIS OIL 22725 SILKWORM COCOON EXTRACT 22726 SILKWORM FRASS 22727 SILKWORM LIPIDS 22728 SILKWORM RH-OLIGOPEPTIDE-2 22729 SILKWORM RH-POLYPEPTIDE-69 22730 SILKWORM SH-OLIGOPEPTIDE-1 22731 SILKWORM SH-OLIGOPEPTIDE-2 22732 SILKWORM SH-POLYPEPTIDE-47 22733 SILLIMANITE 22734 SILOXANETRIOL ALGINATE 22735 SILOXANETRIOL PHYTATE 22736 SILT 22737 SILT EXTRACT 22738 SILVER 22739 SILVER ACETYLMETHIONATE 22740 SILVER BENZOATE 22741 SILVER BICARBONATE 22742 SILVER BOROSILICATE 22743 SILVER CARBOXYMETHYLALANINATE 22744 SILVER CARP EXTRACT 22745 SILVER CHLORIDE 22746 SILVER CITRATE 22747 SILVER COPPER ZEOLITE 22748 SILVER HYDROXIDE 22749 SILVER LACTATE 22750 SILVER MAGNESIUM ALUMINUM PHOSPHATE 22751 SILVER NITRATE 22752 SILVER OXIDE 22753 SILVER SALICYLATE 22754 SILVER SULFATE 22755 SILVER/TITANIUM CARBIDE 22756 SILYBIN 22757 SILYBIN MALTOSIDE 22758 SILYBUM MARIANUM CALLUS EXTRACT 22759 SILYBUM MARIANUM ETHYL ESTER 22760 SILYBUM MARIANUM EXTRACT 22761 SILYBUM MARIANUM FRUIT EXTRACT 22762 SILYBUM MARIANUM POWDER 22763 SILYBUM MARIANUM SEED EXTRACT 22764 SILYBUM MARIANUM SEED OIL 22765 SIMARUBA AMARA EXTRACT 22766 SIMETHICONE 22767 SIMMONDSIA CHINENSIS BUTTER 22768 SIMMONDSIA CHINENSIS LEAF EXTRACT 22769 SIMMONDSIA CHINENSIS MEAL EXTRACT 22770 SIMMONDSIA CHINENSIS SEED CERA 22771 SIMMONDSIA CHINENSIS SEED EXTRACT 22772 SIMMONDSIA CHINENSIS SEED OIL 22773 SIMMONDSIA CHINENSIS SEED POWDER 22774 SIMMONDSIA CHINENSIS SEED WAX 22775 SIMMONDSIA CHINENSIS SEEDCAKE EXTRACT 22776 SINAPIC ACID 22777 SINAPIS ARVENSIS FLOWER EXTRACT 22778 SINAPYL ACETATE HYDROXYPHENETHYLAMIDE 22779 SINE ADIPE COLOSTRUM 22780 SINE ADIPE LAC 22781 SINOMONAS/HYALURONIC ACID FERMENT FILTRATE 22782 SINOPODOPHYLLUM HEXANDRUM CALLUS EXTRACT 22783 SINORHIZOBIUM MELILOTI FERMENT FILTRATE 22784 SIPARUNA GUIANENSIS LEAF OIL 22785 SIPHONOSTEGIA CHINENSIS EXTRACT 22786 SIRAITIA GROSVENORII FRUIT EXTRACT 22787 SIRAITIA GROSVENORII FRUIT POWDER 22788 SISYMBRIUM IRIO SEED OIL 22789 SISYMBRIUM OFFICINALE EXTRACT 22790 SKATOLE 22791 SKELETONEMA COSTATUM EXTRACT 22792 S-LACTOYLGLUTATHIONE 22793 SMALLANTHUS SONCHIFOLIUS LEAF EXTRACT 22794 S-MELITTIN 22795 S-METHANOCALDOCOCCUS JANNASCHII HEPTAPEPTIDE-60 22796 SMILACINA JAPONICA EXTRACT 22797 SMILAX ARISTOLOCHIIFOLIA ROOT EXTRACT 22798 SMILAX CHINA BARK EXTRACT 22799 SMILAX CHINA EXTRACT 22800 SMILAX CHINA FRUIT EXTRACT 22801 SMILAX CHINA ROOT EXTRACT 22802 SMILAX GLABRA ROOT EXTRACT 22803 SMILAX LANCEFOLIA ROOT/STALK POWDER 22804 SMILAX MEDICA ROOT EXTRACT 22805 SMILAX UTILIS ROOT EXTRACT 22806 SMITHSONITE 22807 SMITHSONITE EXTRACT 22808 S-MU-CONOTOXIN CNIIIC 22809 S-MU-CONOTOXIN CNIIIC ACETATE 22810 S-MUSSEL OLIGOPEPTIDE-2 22811 SNAIL EGG EXTRACT 22812 SNAIL EXTRACT 22813 SNAIL SECRETION FILTRATE 22814 SODALITE POWDER 22815 SODIUM (ASTROCARYUM VULGARE/EUTERPE OLERACEAE/PALM) FRUIT/(ASTROCARYUM VULGARE/PALM) KERNEL/(ASTROCARYUM MURUMURU/BABASSU/BERTHOLLETIA EXCELSA/CARAPA GUIANENSIS/COCOA/FEVILLEA TRILOBATA/PASSIFLORA EDULIS/THEOBROMA GRANDIFLORUM) SEEDATE 22816 SODIUM 5-NITROGUAIACOLATE 22817 SODIUM ACETATE 22818 SODIUM ACETYL CYSTEINATE 22819 SODIUM ACETYL ETHYLCARBOXYL METHYLTHIAZOLIDINE CARBOXYLATE 22820 SODIUM ACETYLATED HYALURONATE 22821 SODIUM ACRYLATE/ACROLEIN COPOLYMER 22822 SODIUM ACRYLATE/ACRYLONITROGENS COPOLYMER 22823 SODIUM ACRYLATE/ACRYLOYLDIMETHYLTAURATE/DIMETHYLACRYLAMIDE CROSSPOLYMER 22824 SODIUM ACRYLATE/HYDROXYETHYL ACRYLAMIDE COPOLYMER 22825 SODIUM ACRYLATE/METHALLYLSULFONATE/METHOXY PEG-48 METHACRYLATE/SUCROSE COPOLYMER 22826 SODIUM ACRYLATE/METHYLSTYRENE/STYRENE COPOLYMER 22827 SODIUM ACRYLATE/SODIUM ACRYLOYLDIMETHYL TAURATE COPOLYMER 22828 SODIUM ACRYLATE/SODIUM ACRYLOYLDIMETHYL TAURATE/ACRYLAMIDE COPOLYMER 22829 SODIUM ACRYLATE/VINYL ALCOHOL COPOLYMER 22830 SODIUM ACRYLATE/VINYLACETAMIDE COPOLYMER 22831 SODIUM ACRYLATES COPOLYMER 22832 SODIUM ACRYLATES CROSSPOLYMER-2 22833 SODIUM ACRYLATES/BEHENETH-25 METHACRYLATE CROSSPOLYMER 22834 SODIUM ACRYLATES/C10-30 ALKYL ACRYLATE CROSSPOLYMER 22835 SODIUM ACRYLATES/ETHYLHEXYL ACRYLATE COPOLYMER 22836 SODIUM ACRYLATES/METHACRYLOYLETHYL PHOSPHATE COPOLYMER 22837 SODIUM ACRYLATES/VINYL ISODECANOATE CROSSPOLYMER 22838 SODIUM ACRYLIC ACID/MA COPOLYMER 22839 SODIUM ACRYLOYL DIMETHYL TAURATE/PEG-8 DIACRYLATE CROSSPOLYMER 22840 SODIUM ACRYLOYLDIMETHYL TAURATE/ACRYLAMIDE/VP COPOLYMER 22841 SODIUM ACRYLOYLDIMETHYLTAURATE CROSSPOLYMER 22842 SODIUM ACRYLOYLDIMETHYLTAURATE/METHACRYLAMIDOLAURIC ACID COPOLYMER 22843 SODIUM ACRYLOYLDIMETHYLTAURATE/VP CROSSPOLYMER 22844 SODIUM ALGIN SULFATE 22845 SODIUM ALGINATE SULFATE 22846 SODIUM ALLANTOIN PCA 22847 SODIUM ALUM 22848 SODIUM ALUMINATE 22849 SODIUM ALUMINUM CHLOROHYDROXY LACTATE 22850 SODIUM ALUMINUM LACTATE 22851 SODIUM ANISATE 22852 SODIUM ARACHIDATE 22853 SODIUM ARGANAMPHOACETATE 22854 SODIUM ARGANATE 22855 SODIUM ASCORBATE 22856 SODIUM ASCORBYL GLUCOSIDE 22857 SODIUM ASCORBYL PHOSPHATE 22858 SODIUM ASCORBYL/CHOLESTERYL PHOSPHATE 22859 SODIUM ASPARTATE 22860 SODIUM ASTROCARYUM MURUMURUATE 22861 SODIUM AVOCADOATE 22862 SODIUM BABASSU SULFATE 22863 SODIUM BABASSUAMPHOACETATE 22864 SODIUM BABASSUATE 22865 SODIUM BEESWAX 22866 SODIUM BEHENATE 22867 SODIUM BEHENOYL LACTYLATE 22868 SODIUM BEHENOYL/COCOYL (ALANINE/ARGININE/ASPARAGINE/ASPARTIC ACID/GLUTAMIC ACID/GLYCINE/ISOLEUCINE/LEUCINE/LYSINE/METHIONINE/PHENYLALANINE/PROLINE/SERINE/THREONINE/TRYPTOPHAN/TYROSINE/VALINE) 22869 SODIUM BEHENOYL/COCOYL (ARGININE/GLUTAMIC ACID/ISOLEUCINE/LEUCINE/LYSINE/PHENYLALANINE/PROLINE/THREONINE/VALINE) 22870 SODIUM BENZOATE 22871 SODIUM BENZOTRIAZOLYL BUTYLPHENOL SULFONATE 22872 SODIUM BETA-SITOSTERYL SULFATE 22873 SODIUM BICARBONATE 22874 SODIUM BISCHLOROPHENYL SULFAMINE 22875 SODIUM BISGLYCOL RICINOSULFOSUCCINATE 22876 SODIUM BIS-HYDROXYETHYLGLYCINATE COCO-GLUCOSIDES CROSSPOLYMER 22877 SODIUM BIS-HYDROXYETHYLGLYCINATE LAURYL-GLUCOSIDES CROSSPOLYMER 22878 SODIUM BISULFATE 22879 SODIUM BISULFITE 22880 SODIUM BORAGEAMIDOPROPYL PG-DIMONIUM CHLORIDE PHOSPHATE 22881 SODIUM BORATE 22882 SODIUM BOROHYDRIDE 22883 SODIUM BROMATE 22884 SODIUM BUTOXYETHOXY ACETATE 22885 SODIUM BUTOXYNOL-12 SULFATE 22886 SODIUM BUTYL ESTER OF PVM/MA COPOLYMER 22887 SODIUM BUTYLGLUCOSIDES HYDROXYPROPYL PHOSPHATE 22888 SODIUM BUTYLPARABEN 22889 SODIUM BUTYROYL HYALURONATE 22890 SODIUM BUTYROYL/FORMOYL CHONDROITIN SULFATE 22891 SODIUM BUTYROYL/FORMOYL HYALURONATE 22892 SODIUM C10-13 ALKYL BENZENESULFONATE 22893 SODIUM C10-15 PARETH SULFATE 22894 SODIUM C10-16 ALKYL SULFATE 22895 SODIUM C10-16 PARETH-2 SULFATE 22896 SODIUM C11-15 ALKYL SULFATE 22897 SODIUM C11-15 PARETH-7 CARBOXYLATE 22898 SODIUM C12-13 ALKYL SULFATE 22899 SODIUM C12-13 PARETH SULFATE 22900 SODIUM C12-13 PARETH-12 CARBOXYLATE 22901 SODIUM C12-13 PARETH-2 PHOSPHATE 22902 SODIUM C12-13 PARETH-5 CARBOXYLATE 22903 SODIUM C12-13 PARETH-8 CARBOXYLATE 22904 SODIUM C12-14 OLEFIN SULFONATE 22905 SODIUM C12-14 PARETH-3 SULFATE 22906 SODIUM C12-14 SEC-PARETH-3 SULFATE 22907 SODIUM C12-14 SEC-PARETH-8 CARBOXYLATE 22908 SODIUM C12-15 ALKOXYPROPYL IMINODIPROPIONATE 22909 SODIUM C12-15 ALKYL SULFATE 22910 SODIUM C12-15 PARETH SULFATE 22911 SODIUM C12-15 PARETH-12 CARBOXYLATE 22912 SODIUM C12-15 PARETH-15 SULFONATE 22913 SODIUM C12-15 PARETH-3 SULFATE 22914 SODIUM C12-15 PARETH-3 SULFONATE 22915 SODIUM C12-15 PARETH-6 CARBOXYLATE 22916 SODIUM C12-15 PARETH-7 CARBOXYLATE 22917 SODIUM C12-15 PARETH-7 SULFONATE 22918 SODIUM C12-15 PARETH-8 CARBOXYLATE 22919 SODIUM C12-18 ALKYL SULFATE 22920 SODIUM C13-15 PARETH-3 SULFATE 22921 SODIUM C13-15 PARETH-8 BUTYL PHOSPHATE 22922 SODIUM C13-15 PARETH-8 PHOSPHATE 22923 SODIUM C13-17 ALKANE SULFONATE 22924 SODIUM C14-15 HYDROXY ALKANOYL/ISOALKANOYL GLYCINATE 22925 SODIUM C14-15 PARETH-8 CARBOXYLATE 22926 SODIUM C14-15 PARETH-PG SULFONATE 22927 SODIUM C14-16 OLEFIN SULFONATE 22928 SODIUM C14-17 ALKYL SEC SULFONATE 22929 SODIUM C14-18 ALKANE SULFONATE 22930 SODIUM C14-18 OLEFIN SULFONATE 22931 SODIUM C16-18 OLEFIN SULFONATE 22932 SODIUM C16-20 ALKYL SULFATE 22933 SODIUM C4-12 OLEFIN/MALEIC ACID COPOLYMER 22934 SODIUM C8-10 ALKYL SULFATE 22935 SODIUM C8-16 ISOALKYLSUCCINYL LACTOGLOBULIN SULFONATE 22936 SODIUM C8-16 ISOALKYLSUCCINYL SOY SULFONATE 22937 SODIUM C8-16 ISOALKYLSUCCINYL WHEAT SULFONATE 22938 SODIUM C9-11 PARETH-6 CARBOXYLATE 22939 SODIUM C9-15 PARETH-3 SULFATE 22940 SODIUM C9-22 ALKYL SEC SULFONATE 22941 SODIUM CALCIUM BORON PHOSPHATE 22942 SODIUM CALCIUM COPPER PHOSPHATE 22943 SODIUM CALCIUM SILVER PHOSPHATE 22944 SODIUM CALCIUM ZINC PHOSPHATE 22945 SODIUM CAMELLIA JAPONICA SEEDATE 22946 SODIUM CAPRATE 22947 SODIUM CAPROAMPHOACETATE 22948 SODIUM CAPROAMPHOHYDROXYPROPYLSULFONATE 22949 SODIUM CAPROAMPHOPROPIONATE 22950 SODIUM CAPROOYL HYALURONATE 22951 SODIUM CAPROYL LACTYLATE 22952 SODIUM CAPROYL METHYLTAURATE 22953 SODIUM CAPROYL PROLINATE 22954 SODIUM CAPROYL/LAUROYL LACTYLATE 22955 SODIUM CAPROYLETHYLFORMYL BENZENESULFONATE 22956 SODIUM CAPRYLATE 22957 SODIUM CAPRYLETH-2 CARBOXYLATE 22958 SODIUM CAPRYLETH-9 CARBOXYLATE 22959 SODIUM CAPRYLOAMPHOACETATE 22960 SODIUM CAPRYLOAMPHOHYDROXYPROPYLSULFONATE 22961 SODIUM CAPRYLOAMPHOPROPIONATE 22962 SODIUM CAPRYLOYL GLUTAMATE 22963 SODIUM CAPRYLOYL HYDROLYZED WHEAT PROTEIN 22964 SODIUM CAPRYLYL PG-SULFONATE 22965 SODIUM CAPRYLYL SULFATE 22966 SODIUM CAPRYLYL SULFONATE 22967 SODIUM CARBOMER 22968 SODIUM CARBONATE 22969 SODIUM CARBONATE PEROXIDE 22970 SODIUM CARBOXYDECYL PEG-8 DIMETHICONE 22971 SODIUM CARBOXYETHYL TALLOW POLYPROPYLAMINE 22972 SODIUM CARBOXYMETHYL BETA-GLUCAN 22973 SODIUM CARBOXYMETHYL C10-16 ALKYL GLUCOSIDE 22974 SODIUM CARBOXYMETHYL CHITIN 22975 SODIUM CARBOXYMETHYL CHITOSAN LAURAMIDE 22976 SODIUM CARBOXYMETHYL COCOPOLYPROPYLAMINE 22977 SODIUM CARBOXYMETHYL DEXTRAN 22978 SODIUM CARBOXYMETHYL DEXTRAN ACETATE SULFATE 22979 SODIUM CARBOXYMETHYL DEXTRAN SULFATE 22980 SODIUM CARBOXYMETHYL EUGLENA GRACILIS EXTRACT 22981 SODIUM CARBOXYMETHYL HYALURONATE 22982 SODIUM CARBOXYMETHYL INULIN 22983 SODIUM CARBOXYMETHYL OLEYL POLYPROPYLAMINE 22984 SODIUM CARBOXYMETHYL STARCH 22985 SODIUM CARBOXYMETHYL TALLOW POLYPROPYLAMINE 22986 SODIUM CARRAGEENAN 22987 SODIUM CASEINATE 22988 SODIUM CASTORATE 22989 SODIUM CELLULOSE SULFATE 22990 SODIUM CETEARETH-13 CARBOXYLATE 22991 SODIUM CETEARYL SULFATE 22992 SODIUM CETETH-13 CARBOXYLATE 22993 SODIUM CETETH-4 PHOSPHATE 22994 SODIUM CETYL SULFATE 22995 SODIUM CHITOSAN CAPRYLAMIDE HYDROXYPROPYLSULFONATE 22996 SODIUM CHITOSAN COCAMIDE HYDROXYPROPYLSULFONATE 22997 SODIUM CHITOSAN ISOSTEARAMIDE HYDROXYPROPYLSULFONATE 22998 SODIUM CHITOSAN LAURAMIDE HYDROXYPROPYLSULFONATE 22999 SODIUM CHITOSAN METHYLENE PHOSPHONATE 23000 SODIUM CHITOSAN RICE BRANAMIDE HYDROXYPROPYLSULFONATE 23001 SODIUM CHITOSAN STEARAMIDE HYDROXYPROPYLSULFONATE 23002 SODIUM CHLORATE 23003 SODIUM CHLORIDE 23004 SODIUM CHLORITE 23005 SODIUM CHLOROPHYLLIN-ZINC COMPLEX 23006 SODIUM CHOLATE 23007 SODIUM CHOLESTERYL SULFATE 23008 SODIUM CHONDROITIN SULFATE 23009 SODIUM CINNAMATE 23010 SODIUM CITRATE 23011 SODIUM CITRONELLATE 23012 SODIUM COCAMIDOPROPYL PG-DIMONIUM CHLORIDE PHOSPHATE 23013 SODIUM COCAMINOPROPIONATE 23014 SODIUM COCETH SULFATE 23015 SODIUM COCETH-30 SULFATE 23016 SODIUM COCO PG-DIMONIUM CHLORIDE PHOSPHATE 23017 SODIUM COCO SULFOACETATE 23018 SODIUM COCO/BABASSU SULFATE 23019 SODIUM COCO/BABASSU/ANDIROBA SULFATE 23020 SODIUM COCO/HYDROGENATED TALLOW SULFATE 23021 SODIUM COCOA BUTTERATE 23022 SODIUM COCOABUTTERAMPHOACETATE 23023 SODIUM COCOAMPHOACETATE 23024 SODIUM COCOAMPHOHYDROXYPROPYLSULFONATE 23025 SODIUM COCOAMPHOPROPIONATE 23026 SODIUM COCOATE 23027 SODIUM COCO-GLUCOSIDE TARTRATE 23028 SODIUM COCOGLUCOSIDES HYDROXYPROPYL PHOSPHATE 23029 SODIUM COCOGLUCOSIDES HYDROXYPROPYLSULFONATE 23030 SODIUM COCOGLYCERYL ETHER SULFONATE 23031 SODIUM COCOIMINODIACETATE 23032 SODIUM COCOMONOGLYCERIDE SULFATE 23033 SODIUM COCOMONOGLYCERIDE SULFONATE 23034 SODIUM COCO-SULFATE 23035 SODIUM COCOYL (ARGININE/ASPARTIC ACID/GLUTAMIC ACID/ISOLEUCINE/LEUCINE/LYSINE/PHENYLALANINE/PROLINE/SERINE/THREONINE/VALINE) 23036 SODIUM COCOYL ALANINATE 23037 SODIUM COCOYL AMINO ACIDS 23038 SODIUM COCOYL APPLE AMINO ACIDS 23039 SODIUM COCOYL BARLEY AMINO ACIDS 23040 SODIUM COCOYL COLLAGEN AMINO ACIDS 23041 SODIUM COCOYL GLUTAMATE 23042 SODIUM COCOYL GLUTAMINATE 23043 SODIUM COCOYL GLYCINATE 23044 SODIUM COCOYL HYDROLYZED AMARANTH PROTEIN 23045 SODIUM COCOYL HYDROLYZED COLLAGEN 23046 SODIUM COCOYL HYDROLYZED KERATIN 23047 SODIUM COCOYL HYDROLYZED OAT PROTEIN 23048 SODIUM COCOYL HYDROLYZED PEA PROTEIN 23049 SODIUM COCOYL HYDROLYZED RICE PROTEIN 23050 SODIUM COCOYL HYDROLYZED ROYAL JELLY 23051 SODIUM COCOYL HYDROLYZED SILK 23052 SODIUM COCOYL HYDROLYZED SOY PROTEIN 23053 SODIUM COCOYL HYDROLYZED SWEET ALMOND PROTEIN 23054 SODIUM COCOYL HYDROLYZED WHEAT PROTEIN 23055 SODIUM COCOYL HYDROLYZED WHEAT PROTEIN GLUTAMATE 23056 SODIUM COCOYL HYDROXYETHYL BETA-ALANINATE 23057 SODIUM COCOYL ISETHIONATE 23058 SODIUM COCOYL LACTYLATE 23059 SODIUM COCOYL METHYL BETA-ALANINE 23060 SODIUM COCOYL METHYLAMINOPROPIONATE 23061 SODIUM COCOYL OAT AMINO ACIDS 23062 SODIUM COCOYL PROLINE 23063 SODIUM COCOYL RICE AMINO ACIDS 23064 SODIUM COCOYL SARCOSINATE 23065 SODIUM COCOYL TAURATE 23066 SODIUM COCOYL THREONINATE 23067 SODIUM COCOYL WHEAT AMINO ACIDS 23068 SODIUM COCOYL/HYDROGENATED TALLOW GLUTAMATE 23069 SODIUM COCOYL/OLIVOYL HYDROLYZED OAT PROTEIN 23070 SODIUM COCOYL/OLIVOYL HYDROLYZED OAT/WHEAT PROTEIN 23071 SODIUM COCOYL/PALMOYL/SUNFLOWEROYL GLUTAMATE 23072 SODIUM COCOYL/STEAROYL (ALANINE/ARGININE/ASPARAGINE/ASPARTIC ACID/GLUTAMIC ACID/GLUTAMINE/GLYCINE/HISTIDINE/ISOLEUCINE/LEUCINE/LYSINE/PHENYLALANINE/PROLINE/SERINE/THREONINE/TYROSINE/VALINE) 23073 SODIUM CORNAMPHOPROPIONATE 23074 SODIUM COTTONSEEDAMPHOACETATE 23075 SODIUM CUMENESULFONATE 23076 SODIUM CUPHEOYL LACTYLATE 23077 SODIUM CYANATE 23078 SODIUM CYCLAMATE 23079 SODIUM CYCLIC LYSOPHOSPHATIDIC ACID 23080 SODIUM CYCLODEXTRIN SULFATE 23081 SODIUM CYCLOPENTANE CARBOXYLATE 23082 SODIUM DACRYOPINAX SPATHULARIA/GLUCOSE FERMENT EXTRACT 23083 SODIUM DECETH SULFATE 23084 SODIUM DECETH-2 CARBOXYLATE 23085 SODIUM DECYL SULFATE 23086 SODIUM DECYLBENZENESULFONATE 23087 SODIUM DECYLGLUCOSIDES HYDROXYPROPYL PHOSPHATE 23088 SODIUM DECYLGLUCOSIDES HYDROXYPROPYLSULFONATE 23089 SODIUM DEHYDROACETATE 23090 SODIUM DEOXYCHOLATE 23091 SODIUM DERMATAN SULFATE 23092 SODIUM DEXTRAN SULFATE 23093 SODIUM DEXTRIN OCTENYLSUCCINATE 23094 SODIUM DICARBOXYETHYLCOCO PHOSPHOETHYL IMIDAZOLINE 23095 SODIUM DICETEARETH-10 PHOSPHATE 23096 SODIUM DIETHYLAMINOPROPYL COCOASPARTAMIDE 23097 SODIUM DIETHYLENETRIAMINE PENTAMETHYLENE PHOSPHONATE 23098 SODIUM DIHYDROXYCETYL PHOSPHATE 23099 SODIUM DIHYDROXYETHYLGLYCINATE 23100 SODIUM DILAURAMIDOGLUTAMIDE LYSINE 23101 SODIUM DILAURETH-10 PHOSPHATE 23102 SODIUM DILAURETH-4 PHOSPHATE 23103 SODIUM DILAURETH-7 CITRATE 23104 SODIUM DILINOLEAMIDOPROPYL PG-DIMONIUM CHLORIDE PHOSPHATE 23105 SODIUM DILINOLEATE 23106 SODIUM DIMALTODEXTRIN PHOSPHATE 23107 SODIUM DIMER COENZYME A 23108 SODIUM DIMETHICONE PEG-7 ACETYL METHYLTAURATE 23109 SODIUM DIMYRISTOYL GLYCERYL ASCORBATE 23110 SODIUM DIOLETH-8 PHOSPHATE 23111 SODIUM DISTEAROYL GLYCERYL ASCORBATE 23112 SODIUM DNA 23113 SODIUM DNA/RNA 23114 SODIUM DODECYLBENZENESULFONATE 23115 SODIUM DODOXYNOL-40 SULFATE 23116 SODIUM DVB/ACRYLATES COPOLYMER 23117 SODIUM EDTMP 23118 SODIUM EMUAMIDOPROPYL PG-DIMONIUM CHLORIDE PHOSPHATE 23119 SODIUM ERYTHORBATE 23120 SODIUM ESYLATE 23121 SODIUM ETHYL 2-SULFOLAURATE 23122 SODIUM ETHYL ESTER OF PVM/MA COPOLYMER 23123 SODIUM ETHYLHEXYL SULFATE 23124 SODIUM ETHYLHEXYLGLYCERYL ASCORBATE 23125 SODIUM ETHYLPARABEN 23126 SODIUM FERROCYANIDE 23127 SODIUM FERULATE 23128 SODIUM FLUORIDE 23129 SODIUM FLUOROSILICATE 23130 SODIUM FORMATE 23131 SODIUM FORMYLHIPPURATE TRIFLUOROACETYLISOBUTYL DIPEPTIDE-42 AMIDE 23132 SODIUM FRUCTOBORATE 23133 SODIUM FUMARATE 23134 SODIUM GLUCEPTATE 23135 SODIUM GLUCONATE 23136 SODIUM GLUCOSE-6 PHOSPHATE 23137 SODIUM GLUCURONATE 23138 SODIUM GLUTAMATE 23139 SODIUM GLYCERETH-1 POLYPHOSPHATE 23140 SODIUM GLYCEROPHOSPHATE 23141 SODIUM GLYCERYL OLEATE PHOSPHATE 23142 SODIUM GLYCINATE 23143 SODIUM GLYCOGEN OCTENYLSUCCINATE 23144 SODIUM GLYCOLATE 23145 SODIUM GLYOXYLATE 23146 SODIUM GRAPE SEED EXTRACT PHOSPHATE 23147 SODIUM GRAPESEEDAMIDOPROPYL PG-DIMONIUM CHLORIDE PHOSPHATE 23148 SODIUM GRAPESEEDAMPHOACETATE 23149 SODIUM GRAPESEEDATE 23150 SODIUM GUAIAZULENE SULFONATE 23151 SODIUM GUANOSINE CYCLIC MONOPHOSPHATE 23152 SODIUM HEMPSEEDAMPHOACETATE 23153 SODIUM HEPARIN 23154 SODIUM HEPAROSAN 23155 SODIUM HEXAMETAPHOSPHATE 23156 SODIUM HEXETH-4 CARBOXYLATE 23157 SODIUM HEXYLDIPHENYL ETHER SULFONATE 23158 SODIUM HINOKITIOL 23159 SODIUM HISTIDYL HYALURONATE CROSSPOLYMER-3 23160 SODIUM HUMATE 23161 SODIUM HYALURONATE 23162 SODIUM HYALURONATE CROSSPOLYMER 23163 SODIUM HYALURONATE CROSSPOLYMER-2 23164 SODIUM HYALURONATE CROSSPOLYMER-3 23165 SODIUM HYALURONATE CROSSPOLYMER-4 23166 SODIUM HYALURONATE CROSSPOLYMER-5 23167 SODIUM HYALURONATE DIMETHYLSILANOL 23168 SODIUM HYALURONATE FERULATE 23169 SODIUM HYDROGENATED COCOATE 23170 SODIUM HYDROGENATED COCOYL METHYL ISETHIONATE 23171 SODIUM HYDROGENATED PALMATE 23172 SODIUM HYDROGENATED TALLOWATE 23173 SODIUM HYDROGENATED TALLOWOYL GLUTAMATE 23174 SODIUM HYDROLYZED CASEIN 23175 SODIUM HYDROLYZED POTATO STARCH DODECENYLSUCCINATE 23176 SODIUM HYDROSULFITE 23177 SODIUM HYDROXIDE 23178 SODIUM HYDROXYLAURYLDIMONIUM ETHYL PHOSPHATE 23179 SODIUM HYDROXYMETHANE SULFONATE 23180 SODIUM HYDROXYMETHYLGLYCINATE 23181 SODIUM HYDROXYPROPYL CYCLODEXTRIN OCTENYLSUCCINATE 23182 SODIUM HYDROXYPROPYL OXIDIZED STARCH SUCCINATE 23183 SODIUM HYDROXYPROPYL PALM KERNELATE SULFONATE 23184 SODIUM HYDROXYPROPYL STARCH PHOSPHATE 23185 SODIUM HYDROXYPROPYLPHOSPHATE DECYLGLUCOSIDE CROSSPOLYMER 23186 SODIUM HYDROXYPROPYLPHOSPHATE LAURYLGLUCOSIDE CROSSPOLYMER 23187 SODIUM HYDROXYPROPYLSULFONATE COCOGLUCOSIDE CROSSPOLYMER 23188 SODIUM HYDROXYPROPYLSULFONATE DECYLGLUCOSIDE CROSSPOLYMER 23189 SODIUM HYDROXYPROPYLSULFONATE LAURYLGLUCOSIDE CROSSPOLYMER 23190 SODIUM HYDROXYPYRANONYLMETHYL SULFOTHIOATE 23191 SODIUM HYDROXYSTEARATE 23192 SODIUM HYPOCHLORITE 23193 SODIUM IODATE 23194 SODIUM IODIDE 23195 SODIUM ISETHIONATE 23196 SODIUM ISOBUTYLPARABEN 23197 SODIUM ISOFERULATE 23198 SODIUM ISOOCTYLENE/MA COPOLYMER 23199 SODIUM ISOPROPYLPARABEN 23200 SODIUM ISOSTEARATE 23201 SODIUM ISOSTEARETH-11 CARBOXYLATE 23202 SODIUM ISOSTEARETH-6 CARBOXYLATE 23203 SODIUM ISOSTEAROAMPHOACETATE 23204 SODIUM ISOSTEAROAMPHOPROPIONATE 23205 SODIUM ISOSTEAROYL LACTATE 23206 SODIUM ISOSTEAROYL LACTYLATE 23207 SODIUM LACTATE 23208 SODIUM LACTATE METHYLSILANOL 23209 SODIUM LANETH SULFATE 23210 SODIUM LANETH-40 MALEATE/STYRENE SULFONATE COPOLYMER 23211 SODIUM LANOLATE 23212 SODIUM LARDATE 23213 SODIUM LAURAMIDO DIACETATE 23214 SODIUM LAURAMINOPROPIONATE 23215 SODIUM LAURATE 23216 SODIUM LAURATE/LINOLEATE/OLEATE/PALMITATE 23217 SODIUM LAURETH SULFATE 23218 SODIUM LAURETH-11 CARBOXYLATE 23219 SODIUM LAURETH-12 CARBOXYLATE 23220 SODIUM LAURETH-12 SULFATE 23221 SODIUM LAURETH-13 CARBOXYLATE 23222 SODIUM LAURETH-14 CARBOXYLATE 23223 SODIUM LAURETH-16 CARBOXYLATE 23224 SODIUM LAURETH-17 CARBOXYLATE 23225 SODIUM LAURETH-2 PHOSPHATE 23226 SODIUM LAURETH-3 CARBOXYLATE 23227 SODIUM LAURETH-4 CARBOXYLATE 23228 SODIUM LAURETH-4 PHOSPHATE 23229 SODIUM LAURETH-40 SULFATE 23230 SODIUM LAURETH-5 CARBOXYLATE 23231 SODIUM LAURETH-5 SULFATE 23232 SODIUM LAURETH-6 CARBOXYLATE 23233 SODIUM LAURETH-7 SULFATE 23234 SODIUM LAURETH-7 TARTRATE 23235 SODIUM LAURETH-8 CARBOXYLATE 23236 SODIUM LAURETH-8 SULFATE 23237 SODIUM LAURIMINODIPROPIONATE 23238 SODIUM LAUROAMPHO PG-ACETATE PHOSPHATE 23239 SODIUM LAUROAMPHOACETATE 23240 SODIUM LAUROAMPHOHYDROXYPROPYLSULFONATE 23241 SODIUM LAUROAMPHOPROPIONATE 23242 SODIUM LAUROYL ASPARTATE 23243 SODIUM LAUROYL COLLAGEN AMINO ACIDS 23244 SODIUM LAUROYL ETHYLENEDIAMINE TRIACETATE 23245 SODIUM LAUROYL GLUTAMATE 23246 SODIUM LAUROYL GLYCINATE 23247 SODIUM LAUROYL GLYCINE PROPIONATE 23248 SODIUM LAUROYL HYDROLYZED COLLAGEN 23249 SODIUM LAUROYL HYDROLYZED SILK 23250 SODIUM LAUROYL HYDROXYETHYL BETA-ALANINATE 23251 SODIUM LAUROYL HYDROXYPROPYL SULFONATE 23252 SODIUM LAUROYL ISETHIONATE 23253 SODIUM LAUROYL LACTYLATE 23254 SODIUM LAUROYL METHYL ISETHIONATE 23255 SODIUM LAUROYL METHYLAMINOPROPIONATE 23256 SODIUM LAUROYL MILLET AMINO ACIDS 23257 SODIUM LAUROYL OAT AMINO ACIDS 23258 SODIUM LAUROYL SARCOSINATE 23259 SODIUM LAUROYL SILK AMINO ACIDS 23260 SODIUM LAUROYL TAURATE 23261 SODIUM LAUROYL WHEAT AMINO ACIDS 23262 SODIUM LAUROYL/MYRISTOYL ASPARTATE 23263 SODIUM LAURYL ASPARTATE 23264 SODIUM LAURYL DIETHYLENEDIAMINOGLYCINATE 23265 SODIUM LAURYL GLUCOSE CARBOXYLATE 23266 SODIUM LAURYL GLYCOL CARBOXYLATE 23267 SODIUM LAURYL HYDROXYACETAMIDE SULFATE 23268 SODIUM LAURYL PHOSPHATE 23269 SODIUM LAURYL SULFATE 23270 SODIUM LAURYL SULFOACETATE 23271 SODIUM LAURYLGLUCOSIDES HYDROXYPROPYL PHOSPHATE 23272 SODIUM LAURYLGLUCOSIDES HYDROXYPROPYLSULFONATE 23273 SODIUM LEVULINATE 23274 SODIUM LIGNOSULFONATE 23275 SODIUM LINOLEATE 23276 SODIUM MA/DIISOBUTYLENE COPOLYMER 23277 SODIUM MA/VINYL ALCOHOL COPOLYMER 23278 SODIUM MACADAMIASEEDATE 23279 SODIUM MAGNESIUM ALUMINUM SILICATE 23280 SODIUM MAGNESIUM FLUOROSILICATE 23281 SODIUM MAGNESIUM SILICATE 23282 SODIUM MAGNESIUM SILVER PHOSPHATE 23283 SODIUM MALATE 23284 SODIUM MALEATE DECYLGLUCOSIDE CROSSPOLYMER 23285 SODIUM MALEATE LAURYLGLUCOSIDE CROSSPOLYMER 23286 SODIUM MANGOAMPHOACETATE 23287 SODIUM MANGOSEEDATE 23288 SODIUM MANNITYLPHYTATE 23289 SODIUM MANNOSE PHOSPHATE 23290 SODIUM MANNURONATE METHYLSILANOL 23291 SODIUM MENTHYL SUCCINATE 23292 SODIUM METABISULFITE 23293 SODIUM METAPHOSPHATE 23294 SODIUM METASILICATE 23295 SODIUM METHACRYLATE/STYRENE COPOLYMER 23296 SODIUM METHOXY PEG-16 MALEATE/STYRENE SULFONATE COPOLYMER 23297 SODIUM METHOXY PPG-2 ACETATE 23298 SODIUM METHYL 2-SULFOLAURATE 23299 SODIUM METHYL 2-SULFOPALMITATE 23300 SODIUM METHYL COCOYL TAURATE 23301 SODIUM METHYL ISETHIONATE 23302 SODIUM METHYL LAURATE SULFONATE 23303 SODIUM METHYL LAUROYL TAURATE 23304 SODIUM METHYL MYRISTATE SULFONATE 23305 SODIUM METHYL MYRISTOYL TAURATE 23306 SODIUM METHYL OLEOYL TAURATE 23307 SODIUM METHYL PALMITATE SULFONATE 23308 SODIUM METHYL PALMITOYL TAURATE 23309 SODIUM METHYL STEARATE SULFONATE 23310 SODIUM METHYL STEAROYL TAURATE 23311 SODIUM METHYLESCULETIN ACETATE 23312 SODIUM METHYLNAPHTHALENESULFONATE 23313 SODIUM METHYLPARABEN 23314 SODIUM METHYLTAURATE 23315 SODIUM METHYLTAURATE ISOPALMITAMIDE 23316 SODIUM METHYLTAURINE COCOYL METHYLTAURATE 23317 SODIUM MILKAMIDOPROPYL PG-DIMONIUM CHLORIDE PHOSPHATE 23318 SODIUM M-NITROBENZENESULFONATE 23319 SODIUM MOLYBDATE 23320 SODIUM MONOFLUOROPHOSPHATE 23321 SODIUM MYRETH SULFATE 23322 SODIUM MYRISTATE 23323 SODIUM MYRISTOAMPHOACETATE 23324 SODIUM MYRISTOYL GLUTAMATE 23325 SODIUM MYRISTOYL HYDROLYZED COLLAGEN 23326 SODIUM MYRISTOYL ISETHIONATE 23327 SODIUM MYRISTOYL METHYL BETA-ALANINE 23328 SODIUM MYRISTOYL SARCOSINATE 23329 SODIUM MYRISTYL ASPARTATE 23330 SODIUM MYRISTYL SULFATE 23331 SODIUM NAPHTHALENESULFONATE 23332 SODIUM NAPHTHOL SULFONATE 23333 SODIUM N-ISOSTEAROYL METHYLTAURATE 23334 SODIUM NITRATE 23335 SODIUM NITRITE 23336 SODIUM OCTOXYNOL-2 ETHANE SULFONATE 23337 SODIUM OCTOXYNOL-2 SULFATE 23338 SODIUM OCTOXYNOL-6 SULFATE 23339 SODIUM OCTOXYNOL-9 SULFATE 23340 SODIUM OLEAMIDOPROPYL PG-DIMONIUM CHLORIDE PHOSPHATE 23341 SODIUM OLEANOLATE 23342 SODIUM OLEATE 23343 SODIUM OLEOAMPHOACETATE 23344 SODIUM OLEOAMPHOHYDROXYPROPYLSULFONATE 23345 SODIUM OLEOAMPHOPROPIONATE 23346 SODIUM OLEOYL HYALURONATE 23347 SODIUM OLEOYL HYDROLYZED COLLAGEN 23348 SODIUM OLEOYL ISETHIONATE 23349 SODIUM OLEOYL LACTYLATE 23350 SODIUM OLEOYL SARCOSINATE 23351 SODIUM OLETH SULFATE 23352 SODIUM OLETH-7 PHOSPHATE 23353 SODIUM OLETH-8 PHOSPHATE 23354 SODIUM OLEYL METHYL ISETHIONATE 23355 SODIUM OLEYL SULFATE 23356 SODIUM OLIGOPEPTIDE-133 AMIDO PEG-75 AMIDO DISTEAROYL GLYCEROPHOSPHOETHANE 23357 SODIUM OLIVAMIDOPROPYL PG-DIMONIUM CHLORIDE PHOSPHATE 23358 SODIUM OLIVAMPHOACETATE 23359 SODIUM OLIVATE 23360 SODIUM OLIVOYL GLUTAMATE 23361 SODIUM O-PHENYLPHENATE 23362 SODIUM OXALATE 23363 SODIUM OXIDE 23364 SODIUM OXIDIZED CELLULOSE 23365 SODIUM OXIDIZED STARCH ACETATE/SUCCINATE 23366 SODIUM OXYMETHYLENE SULFOXYLATE 23367 SODIUM PALM GLYCERIDE SULFONATE 23368 SODIUM PALM KERNELAMPHOPROPIONATE 23369 SODIUM PALM KERNELATE 23370 SODIUM PALM KERNELOYL ISETHIONATE 23371 SODIUM PALMAMPHOACETATE 23372 SODIUM PALMATE 23373 SODIUM PALMITATE 23374 SODIUM PALMITOYL CHONDROITIN SULFATE 23375 SODIUM PALMITOYL HYDROLYZED COLLAGEN 23376 SODIUM PALMITOYL HYDROLYZED WHEAT PROTEIN 23377 SODIUM PALMITOYL PROLINE 23378 SODIUM PALMITOYL SARCOSINATE 23379 SODIUM PALMOYL GLUTAMATE 23380 SODIUM PANTETHEINE SULFONATE 23381 SODIUM PANTOTHENATE 23382 SODIUM PARABEN 23383 SODIUM PASSIFLORA EDULIS SEEDATE 23384 SODIUM PCA 23385 SODIUM PCA METHYLSILANOL 23386 SODIUM P-CHLORO-M-CRESOL 23387 SODIUM PEANUTAMPHOACETATE 23388 SODIUM PEANUTATE 23389 SODIUM PEG-3 LAURAMIDE CARBOXYLATE 23390 SODIUM PEG-4 COCAMIDE SULFATE 23391 SODIUM PEG-4 LAURAMIDE CARBOXYLATE 23392 SODIUM PEG-4 LAURAMIDE SULFATE 23393 SODIUM PEG-4 PEI-6 PHOSPHONATE 23394 SODIUM PEG-50 HYDROGENATED CASTOR OIL SUCCINATE 23395 SODIUM PEG-6 COCAMIDE CARBOXYLATE 23396 SODIUM PEG-7 OLIVE OIL CARBOXYLATE 23397 SODIUM PEG-8 COCAMIDE CARBOXYLATE 23398 SODIUM PEG-8 PALM GLYCERIDES CARBOXYLATE 23399 SODIUM PEG-8 PHOSPHATE 23400 SODIUM PENTAERYTHRITYL HYDROXYPROPYL IMINODIACETATE DENDRIMER 23401 SODIUM PERBORATE 23402 SODIUM PERFLUOROHEXYL ETHYLPHOSPHONATE 23403 SODIUM PERSULFATE 23404 SODIUM PG-PROPYL THIOSULFATE DIMETHICONE 23405 SODIUM PG-PROPYLDIMETHICONE THIOSULFATE COPOLYMER 23406 SODIUM PG-SULFONATE 23407 SODIUM PHENOLSULFONATE 23408 SODIUM PHENOXIDE 23409 SODIUM PHENYLACETYL GLUTAMINE 23410 SODIUM PHENYLACETYL ISOGLUTAMINE 23411 SODIUM PHENYLBENZIMIDAZOLE SULFONATE 23412 SODIUM PHENYLNONANOATE SULFONATE 23413 SODIUM PHOSPHATE 23414 SODIUM PHOSPHINATE 23415 SODIUM PHOSPHONO-PYRIDOXYLIDENERHODANINE 23416 SODIUM PHOSPHORUS/ZINC/CALCIUM/SILICON/ALUMINUM/SILVER OXIDES 23417 SODIUM PHYTATE 23418 SODIUM PICRAMATE 23419 SODIUM PIPERAZINOETHYL ACETATE ETHYLSULFONATE 23420 SODIUM PIPERAZINOETHYL LINOLEATE ETHYLSULFONATE 23421 SODIUM POLYACRYLATE 23422 SODIUM POLYACRYLATE CROSSPOLYMER-1 23423 SODIUM POLYACRYLATE STARCH 23424 SODIUM POLYACRYLOYLDIMETHYL TAURATE 23425 SODIUM POLYASPARTATE 23426 SODIUM POLYDIMETHYLGLYCINOPHENOLSULFONATE 23427 SODIUM POLYGAMMA-GLUTAMATE 23428 SODIUM POLYGAMMA-GLUTAMATE CROSSPOLYMER 23429 SODIUM POLYGLUTAMATE 23430 SODIUM POLYGLUTAMATE CROSSPOLYMER 23431 SODIUM POLYITACONATE 23432 SODIUM POLYMETHACRYLATE 23433 SODIUM POLYNAPHTHALENESULFONATE 23434 SODIUM POLYPHOSPHATE 23435 SODIUM POLYQUATERNIUM CROSSPOLYMER-1 23436 SODIUM POLYSTYRENE SULFONATE 23437 SODIUM PORPHYRA YEZOENSIS EXTRACT 23438 SODIUM POTASSIUM ALUMINUM SILICATE 23439 SODIUM PPG-16/PEG-2 LAURYL ETHER SULFATE 23440 SODIUM PROPIONATE 23441 SODIUM PROPOXY PPG-2 ACETATE 23442 SODIUM PROPOXYHYDROXYPROPYL THIOSULFATE SILICA 23443 SODIUM PROPYLPARABEN 23444 SODIUM PVM/MA/DECADIENE CROSSPOLYMER 23445 SODIUM PYRUVATE 23446 SODIUM RAPESEEDATE 23447 SODIUM RIBOFLAVIN PHOSPHATE 23448 SODIUM RICEBRANAMPHOACETATE 23449 SODIUM RICINOLEAMIDOPROPYL PG-DIMONIUM CHLORIDE PHOSPHATE 23450 SODIUM RICINOLEATE 23451 SODIUM RICINOLEOAMPHOACETATE 23452 SODIUM RNA 23453 SODIUM ROSE HIPSAMPHOACETATE 23454 SODIUM ROSINATE 23455 SODIUM SACCHARIN 23456 SODIUM SAFFLOWERATE 23457 SODIUM SAFFLOWEROYL HYDROLYZED SOY PROTEIN 23458 SODIUM SALICYLATE 23459 SODIUM SARCOSINATE 23460 SODIUM SCYMNOL SULFATE 23461 SODIUM SESAMESEEDATE 23462 SODIUM SESAMPHOACETATE 23463 SODIUM SESQUICARBONATE 23464 SODIUM SHALE OIL SULFONATE 23465 SODIUM SHEA BUTTERATE 23466 SODIUM SHEABUTTERAMPHOACETATE 23467 SODIUM SILICATE 23468 SODIUM SILICOALUMINATE 23469 SODIUM SILVER ALUMINUM SILICATE 23470 SODIUM SILVER THIOCTOYL HYALURONATE 23471 SODIUM SORBATE 23472 SODIUM SOY HYDROLYZED COLLAGEN 23473 SODIUM SOYATE 23474 SODIUM STANNATE 23475 SODIUM STARCH OCTENYLSUCCINATE 23476 SODIUM STEARATE 23477 SODIUM STEARETH-4 PHOSPHATE 23478 SODIUM STEARIC ACID SULFATE 23479 SODIUM STEAROAMPHOACETATE 23480 SODIUM STEAROAMPHOHYDROXYPROPYLSULFONATE 23481 SODIUM STEAROAMPHOPROPIONATE 23482 SODIUM STEAROXY PG-HYDROXYETHYLCELLULOSE SULFONATE 23483 SODIUM STEAROYL CASEIN 23484 SODIUM STEAROYL CHONDROITIN SULFATE 23485 SODIUM STEAROYL DNA 23486 SODIUM STEAROYL GLUTAMATE 23487 SODIUM STEAROYL HYALURONATE 23488 SODIUM STEAROYL HYDROLYZED COLLAGEN 23489 SODIUM STEAROYL HYDROLYZED CORN PROTEIN 23490 SODIUM STEAROYL HYDROLYZED SILK 23491 SODIUM STEAROYL HYDROLYZED SOY PROTEIN 23492 SODIUM STEAROYL HYDROLYZED SWEET ALMOND PROTEIN 23493 SODIUM STEAROYL HYDROLYZED WHEAT PROTEIN 23494 SODIUM STEAROYL LACTALBUMIN 23495 SODIUM STEAROYL LACTYLATE 23496 SODIUM STEAROYL METHYL ISETHIONATE 23497 SODIUM STEAROYL OAT PROTEIN 23498 SODIUM STEAROYL PEA PROTEIN 23499 SODIUM STEAROYL SOY PROTEIN 23500 SODIUM STEARYL DIMETHYL GLYCINE 23501 SODIUM STEARYL FUMARATE 23502 SODIUM STEARYL PHTHALAMATE 23503 SODIUM STEARYL SULFATE 23504 SODIUM STYRENE/ACRYLATES COPOLYMER 23505 SODIUM STYRENE/ACRYLATES/DIVINYLBENZENE COPOLYMER 23506 SODIUM STYRENE/ACRYLATES/ETHYLHEXYL ACRYLATE/LAURYL ACRYLATE COPOLYMER 23507 SODIUM STYRENE/ACRYLATES/PEG-10 DIMALEATE COPOLYMER 23508 SODIUM STYRENE/MA COPOLYMER 23509 SODIUM SUCCINATE 23510 SODIUM SUCCINATE LAURYLGLUCOSIDE CROSSPOLYMER 23511 SODIUM SUCCINOYL GELATIN 23512 SODIUM SUCROSE OCTASULFATE 23513 SODIUM SULFATE 23514 SODIUM SULFATED HYALURONATE 23515 SODIUM SULFIDE 23516 SODIUM SULFITE 23517 SODIUM SUNFLOWERAMIDOPROPYL PG-DIMONIUM CHLORIDE PHOSPHATE 23518 SODIUM SUNFLOWERSEEDAMPHOACETATE 23519 SODIUM SUNFLOWERSEEDATE 23520 SODIUM SURFACTIN 23521 SODIUM SWEET ALMONDATE 23522 SODIUM SWEETALMONDAMPHOACETATE 23523 SODIUM TALLAMPHOPROPIONATE 23524 SODIUM TALLATE 23525 SODIUM TALLOW SULFATE 23526 SODIUM TALLOWAMPHOACETATE 23527 SODIUM TALLOWATE 23528 SODIUM TAMANUSEEDATE 23529 SODIUM TAURATE 23530 SODIUM TAURIDE ACRYLATES/ACRYLIC ACID/ACRYLONITROGENS COPOLYMER 23531 SODIUM TAURINE COCOYL METHYLTAURATE 23532 SODIUM TAURINE LAURATE 23533 SODIUM TAURINE LAUROYL METHYL BETA-ALANINATE 23534 SODIUM TETRAHYDROJASMONATE 23535 SODIUM THEOBROMA GRANDIFLORUM SEEDATE 23536 SODIUM THIOCTOYL HYALURONATE 23537 SODIUM THIOCYANATE 23538 SODIUM THIOGLYCOLATE 23539 SODIUM THIOOCTOYL/FORMOYL HYALURONATE 23540 SODIUM THIOSULFATE 23541 SODIUM TOCOPHERYL PHOSPHATE 23542 SODIUM TOLUENESULFONATE 23543 SODIUM TREHALOSE OCTENYLSUCCINATE 23544 SODIUM TREHALOSE SULFATE 23545 SODIUM TRICHLOROACETATE 23546 SODIUM TRIDECETH SULFATE 23547 SODIUM TRIDECETH-12 CARBOXYLATE 23548 SODIUM TRIDECETH-15 CARBOXYLATE 23549 SODIUM TRIDECETH-19 CARBOXYLATE 23550 SODIUM TRIDECETH-3 CARBOXYLATE 23551 SODIUM TRIDECETH-4 CARBOXYLATE 23552 SODIUM TRIDECETH-6 CARBOXYLATE 23553 SODIUM TRIDECETH-7 CARBOXYLATE 23554 SODIUM TRIDECETH-8 CARBOXYLATE 23555 SODIUM TRIDECYL SULFATE 23556 SODIUM TRIDECYLBENZENESULFONATE 23557 SODIUM TRIMETAPHOSPHATE 23558 SODIUM TRIMETHYLOLPROPANE HYDROXYPROPYL IMINODIACETATE DENDRIMER 23559 SODIUM TRIMETHYLPENTENE/MA COPOLYMER 23560 SODIUM UNDECETH-5 CARBOXYLATE 23561 SODIUM UNDECYLENATE 23562 SODIUM UNDECYLENOAMPHOACETATE 23563 SODIUM UNDECYLENOAMPHOPROPIONATE 23564 SODIUM UNDECYLENOYL GLUTAMATE 23565 SODIUM UROCANATE 23566 SODIUM URSOLATE 23567 SODIUM USNATE 23568 SODIUM WHEAT GERMAMPHOACETATE 23569 SODIUM XYLENESULFONATE 23570 SODIUM ZINC CETYL PHOSPHATE 23571 SODIUM ZINC HISTIDINE DITHIOOCTANAMIDE 23572 SODIUM ZINC POLYITACONATE 23573 SODIUM ZINC TAURINE DITHIOOCTANAMIDE 23574 SODIUM/ALUMINUM HYDROXIDE/OXALATE/SULFATE 23575 SODIUM/ALUMINUM/IRON HYDROXIDE/OXALATE/SULFATE 23576 SODIUM/ALUMINUM/IRON/SULFATE/CITRATE/HYDROXIDE 23577 SODIUM/ALUMINUM/IRON/SULFATE/OXALATE/HYDROXIDE 23578 SODIUM/ALUMINUM/IRON/SULFATE/TARTARATE/HYDROXIDE 23579 SODIUM/MEA LAURETH-2 SULFOSUCCINATE 23580 SODIUM/MEA-PEG-3 COCAMIDE SULFATE 23581 SODIUM/PHOSPHORUS/ZINC/CALCIUM/SILICON/ALUMINUM/SILVER OXIDES 23582 SODIUM/TEA C12-13 PARETH-3 SULFATE 23583 SODIUM/TEA-LAUROYL COLLAGEN AMINO ACIDS 23584 SODIUM/TEA-LAUROYL HYDROLYZED COLLAGEN 23585 SODIUM/TEA-LAUROYL HYDROLYZED KERATIN 23586 SODIUM/TEA-LAUROYL KERATIN AMINO ACIDS 23587 SODIUM/TEA-UNDECYLENOYL ALGINATE 23588 SODIUM/TEA-UNDECYLENOYL CARRAGEENAN 23589 SODIUM/TEA-UNDECYLENOYL COLLAGEN AMINO ACIDS 23590 SODIUM/TEA-UNDECYLENOYL HYDROLYZED COLLAGEN 23591 SODIUM/TEA-UNDECYLENOYL HYDROLYZED CORN PROTEIN 23592 SODIUM/TEA-UNDECYLENOYL HYDROLYZED SOY PROTEIN 23593 SODIUM/TEA-UNDECYLENOYL HYDROLYZED WHEAT PROTEIN 23594 SOIL MINERALS 23595 SOIL MINERALS/SYRINGA VULGARIS LEAF CELL CULTURE EXTRACT 23596 SOLANUM AGRARIUM FRUIT EXTRACT 23597 SOLANUM AVICULARE FRUIT EXTRACT 23598 SOLANUM AVICULARE SEED OIL 23599 SOLANUM CENTRALE FRUIT EXTRACT 23600 SOLANUM DULCAMARA STEM EXTRACT 23601 SOLANUM INDICUM ROOT EXTRACT 23602 SOLANUM INDICUM ROOT POWDER 23603 SOLANUM LYCOCARPUM FRUIT EXTRACT 23604 SOLANUM LYCOPERSICUM CALLUS CULTURE CONDITIONED MEDIA 23605 SOLANUM LYCOPERSICUM CALLUS CULTURE EXTRACT 23606 SOLANUM LYCOPERSICUM CALYX EXTRACT 23607 SOLANUM LYCOPERSICUM FRUIT 23608 SOLANUM LYCOPERSICUM FRUIT EXTRACT 23609 SOLANUM LYCOPERSICUM FRUIT JUICE 23610 SOLANUM LYCOPERSICUM FRUIT LIPIDS 23611 SOLANUM LYCOPERSICUM FRUIT OIL 23612 SOLANUM LYCOPERSICUM FRUIT WATER 23613 SOLANUM LYCOPERSICUM FRUIT/LEAF/STEM EXTRACT 23614 SOLANUM LYCOPERSICUM LEAF CELL CULTURE EXTRACT 23615 SOLANUM LYCOPERSICUM LEAF CELL EXTRACT 23616 SOLANUM LYCOPERSICUM MERISTEM CELL 23617 SOLANUM LYCOPERSICUM MERISTEM CELL CULTURE CONDITIONED MEDIA 23618 SOLANUM LYCOPERSICUM SEED OIL 23619 SOLANUM MAMMOSUM FRUIT EXTRACT 23620 SOLANUM MAURITIANUM EXTRACT 23621 SOLANUM MELONGENA FRUIT EXTRACT 23622 SOLANUM MELONGENA FRUIT JUICE 23623 SOLANUM MELONGENA FRUIT POWDER 23624 SOLANUM MELONGENA ROOT EXTRACT 23625 SOLANUM MURICATUM FRUIT EXTRACT 23626 SOLANUM NIGRUM EXTRACT 23627 SOLANUM PANICULATUM EXTRACT 23628 SOLANUM QUITOENSE FRUIT EXTRACT 23629 SOLANUM QUITOENSE FRUIT JUICE 23630 SOLANUM STRAMONIIFOLIUM FRUIT EXTRACT 23631 SOLANUM TUBEROSUM CALLUS CULTURE EXTRACT 23632 SOLANUM TUBEROSUM JUICE 23633 SOLANUM TUBEROSUM PEEL EXTRACT 23634 SOLANUM TUBEROSUM PULP EXTRACT 23635 SOLANUM TUBEROSUM PULP WATER 23636 SOLANUM TUBEROSUM STARCH 23637 SOLANUM UNDATUM FRUIT EXTRACT 23638 SOLANUM VIRGINIANUM EXTRACT 23639 SOLANUM XANTHOCARPUM EXTRACT 23640 SOLANUM XANTHOCARPUM POWDER 23641 SOLANUM XANTHOCARPUM ROOT EXTRACT 23642 SOLDANELLA ALPINA EXTRACT 23643 SOLEIROLIA SOLEIROLII EXTRACT 23644 SOLIDAGO CANADENSIS FLOWER/LEAF/STEM EXTRACT 23645 SOLIDAGO CANADENSIS FLOWER/LEAF/STEM OIL 23646 SOLIDAGO ODORA EXTRACT 23647 SOLIDAGO VIRGAUREA EXTRACT 23648 S-OLIVOYL GLUTATHIONE 23649 SOLUBLE COLLAGEN 23650 SOLUBLE COLLAGEN CROSSPOLYMER 23651 SOLUBLE ELASTIN 23652 SOLUBLE FIBROIN 23653 SOLUBLE KERATIN 23654 SOLUBLE PROTEOGLYCAN 23655 SOLUM DIATOMEAE 23656 SOLUM FULLONUM 23657 SOLVENT GREEN 3 23658 SOLVENT GREEN 7 23659 SOLVENT ORANGE 1 23660 SOLVENT RED 23 23661 SOLVENT RED 3 23662 SOLVENT RED 48 23663 SOLVENT RED 72 23664 SOLVENT VIOLET 13 23665 SOLVENT YELLOW 172 23666 SOLVENT YELLOW 18 23667 SOLVENT YELLOW 29 23668 SOLVENT YELLOW 33 23669 SOLVENT YELLOW 85 23670 SONCHUS OLERACEUS EXTRACT 23671 SONCHUS OLERACEUS JUICE EXTRACT 23672 SOPHOCARPINE 23673 SOPHORA ANGUSTIFOLIA ROOT EXTRACT 23674 SOPHORA FLAVESCENS EXTRACT 23675 SOPHORA FLAVESCENS ROOT EXTRACT 23676 SOPHORA FLAVESCENS ROOT POWDER 23677 SOPHORA JAPONICA BRANCH EXTRACT 23678 SOPHORA JAPONICA BUD EXTRACT 23679 SOPHORA JAPONICA CALLUS CULTURE EXTRACT 23680 SOPHORA JAPONICA EXTRACT 23681 SOPHORA JAPONICA FLOWER EXTRACT 23682 SOPHORA JAPONICA FLOWER POWDER 23683 SOPHORA JAPONICA FRUIT EXTRACT 23684 SOPHORA JAPONICA LEAF EXTRACT 23685 SOPHORA JAPONICA ROOT EXTRACT 23686 SOPHORA MICROPHYLLA BARK/LEAF EXTRACT 23687 SOPHORA TETRAPTERA FLOWER 23688 SOPHRONITIS DAYANA CALLUS EXTRACT 23689 SORBARIA SORBIFOLIA BARK/LEAF EXTRACT 23690 SORBETH-12 HEXACOCOATE 23691 SORBETH-150 HEXASTEARATE 23692 SORBETH-160 TRISTEARATE 23693 SORBETH-2 BEESWAX 23694 SORBETH-2 COCOATE 23695 SORBETH-2 HEXACAPRYLATE/CAPRATE 23696 SORBETH-2 HEXAISOSTEARATE 23697 SORBETH-2 HEXALAURATE 23698 SORBETH-2 HEXAOLEATE 23699 SORBETH-2/OLEATE/DIMER DILINOLEATE CROSSPOLYMER 23700 SORBETH-20 23701 SORBETH-20 BEESWAX 23702 SORBETH-20 PENTAISOSTEARATE 23703 SORBETH-20 TETRAISOSTEARATE 23704 SORBETH-222 HEXA(AMINOETHYL ETHER) 23705 SORBETH-230 TETRAOLEATE 23706 SORBETH-3 ISOSTEARATE 23707 SORBETH-3 TRISTEARATE 23708 SORBETH-30 23709 SORBETH-30 PENTAISOSTEARATE 23710 SORBETH-30 TETRAISOSTEARATE 23711 SORBETH-30 TETRAOLEATE 23712 SORBETH-30 TETRAOLEATE LAURATE 23713 SORBETH-4 TETRAOLEATE 23714 SORBETH-40 23715 SORBETH-40 HEXAOLEATE 23716 SORBETH-40 PENTAISOSTEARATE 23717 SORBETH-40 PENTAOLEATE 23718 SORBETH-40 TETRAISOSTEARATE 23719 SORBETH-40 TETRAOLEATE 23720 SORBETH-450 TRISTEARATE 23721 SORBETH-5 23722 SORBETH-50 HEXAOLEATE 23723 SORBETH-50 PENTAISOSTEARATE 23724 SORBETH-50 TETRAISOSTEARATE 23725 SORBETH-6 23726 SORBETH-6 BEESWAX 23727 SORBETH-6 HEXASTEARATE 23728 SORBETH-6 LAURATE 23729 SORBETH-6 TETRAOLEATE 23730 SORBETH-60 TETRAOLEATE 23731 SORBETH-60 TETRASTEARATE 23732 SORBETH-7 23733 SORBETH-8 BEESWAX 23734 SORBIC ACID 23735 SORBITAN CAPRYLATE 23736 SORBITAN COCOATE 23737 SORBITAN DIISOSTEARATE 23738 SORBITAN DIOLEATE 23739 SORBITAN DISTEARATE 23740 SORBITAN ISOSTEARATE 23741 SORBITAN LAURATE 23742 SORBITAN OLEATE 23743 SORBITAN OLEATE DECYLGLUCOSIDE CROSSPOLYMER 23744 SORBITAN OLEATE LAURYLGLUCOSIDE CROSSPOLYMER 23745 SORBITAN OLIVATE 23746 SORBITAN PALMATE 23747 SORBITAN PALMITATE 23748 SORBITAN SESQUICAPRYLATE 23749 SORBITAN SESQUIISOSTEARATE 23750 SORBITAN SESQUIOLEATE 23751 SORBITAN SESQUISTEARATE 23752 SORBITAN STEARATE 23753 SORBITAN THEOBROMA GRANDIFLORUM SEEDATE 23754 SORBITAN TRIISOSTEARATE 23755 SORBITAN TRIOLEATE 23756 SORBITAN TRISTEARATE 23757 SORBITAN UNDECYLENATE 23758 SORBITOL 23759 SORBITOL/SEBACIC ACID COPOLYMER BEHENATE 23760 SORBITYL ACETATE 23761 SORBITYL DIMONIUM ANISATE 23762 SORBITYL FURFURAL 23763 SORBITYL FURFURAL PALMITATE 23764 SORBITYL LAURATE 23765 SORBITYL SILANEDIOL 23766 SORBITYL VANILLINAL 23767 SORBUS ALNIFOLIA BRANCH/LEAF EXTRACT 23768 SORBUS ALNIFOLIA LEAF/STEM EXTRACT 23769 SORBUS AUCUPARIA FRUIT EXTRACT 23770 SORBUS AUCUPARIA FRUIT/LEAF EXTRACT 23771 SORBUS AUCUPARIA SEED OIL 23772 SORBUS COMMIXTA BERRY EXTRACT 23773 SORBUS COMMIXTA BERRY OIL 23774 SORBUS COMMIXTA BRANCH EXTRACT 23775 SORBUS COMMIXTA EXTRACT 23776 SORBUS TORMINALIS FRUIT EXTRACT 23777 SORGHUM BICOLOR BRAN EXTRACT 23778 SORGHUM BICOLOR LEAF/STEM EXTRACT 23779 SORGHUM BICOLOR STALK JUICE 23780 SORGHUM VULGARE SEED/SKIN/STALK EXTRACT 23781 SOY ACID 23782 SOY AMINO ACIDS 23783 SOY DIHYDROXYPROPYLDIMONIUM GLUCOSIDE 23784 SOY HYDROXYETHYL IMIDAZOLINE 23785 SOY ISOFLAVONES 23786 SOY PROTEIN PHTHALATE 23787 SOY STEROL ACETATE 23788 SOY TRIETHOXYSILYLPROPYLDIMONIUM CHLORIDE 23789 SOYALKONIUM CHLORIDE 23790 SOYAMIDE DEA 23791 SOYAMIDE DIPA AMIDES 23792 SOYAMIDOETHYLDIMONIUM/TRIMONIUM HYDROXYPROPYL HYDROLYZED WHEAT PROTEIN 23793 SOYAMIDOPROPALKONIUM CHLORIDE 23794 SOYAMIDOPROPYL BETAINE 23795 SOYAMIDOPROPYL DIMETHYLAMINE 23796 SOYAMIDOPROPYL ETHYLDIMONIUM ETHOSULFATE 23797 SOYAMIDOPROPYLAMINE OXIDE 23798 SOYAMINE 23799 SOYAMINOPROPYLAMINE 23800 SOYBEAN GLYCERIDES 23801 SOYBEAN OIL ETHYL ESTERS 23802 SOYBEAN OIL GLYCERETH-8 ESTERS 23803 SOYBEAN OIL PEG-20 ESTERS 23804 SOYBEAN OIL PEG-36 ESTERS 23805 SOYBEAN OIL PEG-8 ESTERS 23806 SOYBEAN OIL POLYGLYCERYL-6 ESTERS 23807 SOYBEAN OIL PROPYLENE GLYCOL ESTERS 23808 SOYBEAN OIL/FERULATE ESTERS 23809 SOYBEAN PALMITATE 23810 SOYBEAN PEROXIDASE 23811 SOYDIMONIUM HYDROXYPROPYL HYDROLYZED WHEAT PROTEIN 23812 SOYETHYL MORPHOLINIUM ETHOSULFATE 23813 SOYETHYLDIMONIUM ETHOSULFATE 23814 SOYMILK 23815 SOYMILK EXTRACT 23816 SOYMILK ISOFLAVONES 23817 SOYMILK POWDER 23818 SOYTRIMONIUM CHLORIDE 23819 S-PALMITOYLGLUTATHIONE 23820 SPARASSIS CRISPA EXTRACT 23821 SPARASSIS CRISPA FERMENT FILTRATE 23822 SPARASSIS CRISPA MYCELIUM/USNEA LONGISSIMA FERMENT EXTRACT FILTRATE 23823 SPARASSIS LATIFOLIA POWDER 23824 SPARTIUM JUNCEUM FLOWER EXTRACT 23825 SPATHODEA CAMPANULATA FLOWER EXTRACT 23826 SPATHOLOBUS PARVIFLORUS BARK EXTRACT 23827 SPATHOLOBUS SUBERECTUS CALLUS EXTRACT 23828 SPATHOLOBUS SUBERECTUS EXTRACT 23829 SPENT GRAIN WAX 23830 SPERANSKIA TUBERCULATA EXTRACT 23831 SPERGULARIA RUBRA EXTRACT 23832 SPERMIDINE 23833 SPERMIDINE HCL 23834 SPHACELARIA SCOPARIA EXTRACT 23835 SPHAGNETICOLA TRILOBATA EXTRACT 23836 SPHAGNUM MAGELLANICUM EXTRACT 23837 SPHAGNUM SQUARROSUM EXTRACT 23838 SPHINGANINE 23839 SPHINGOBACTERIUM FERMENT EXTRACT 23840 SPHINGOLIPIDS 23841 SPHINGOMONAS FERMENT EXTRACT 23842 SPHINGOMONAS/PANAX GINSENG ROOT FERMENT FILTRATE 23843 SPHINGOMYELIN 23844 SPIDER WEB EXTRACT 23845 SPILANTHES ACMELLA EXTRACT 23846 SPILANTHES ACMELLA FLOWER EXTRACT 23847 SPILANTHES ACMELLA FLOWER/LEAF/STEM EXTRACT 23848 SPILANTHES ACMELLA LEAF EXTRACT 23849 SPINACIA OLERACEA 23850 SPINACIA OLERACEA LEAF EXTRACT 23851 SPINACIA OLERACEA LEAF POWDER 23852 SPINAL CORD EXTRACT 23853 SPINAL CORD LIPIDS 23854 SPINAL LIPID EXTRACT 23855 SPINOCHROMES 23856 SPIRAEA PRUNIFOLIA BRANCH/LEAF EXTRACT 23857 SPIRAEA THUNBERGII LEAF EXTRACT 23858 SPIRAEA ULMARIA EXTRACT 23859 SPIRAEA ULMARIA FLOWER EXTRACT 23860 SPIRAEA ULMARIA FLOWER WATER 23861 SPIRAEA ULMARIA LEAF EXTRACT 23862 SPIRAEA ULMARIA ROOT EXTRACT 23863 SPIRAEOSIDE 23864 SPIRANTHES SINENSIS FLOWER/LEAF/STEM EXTRACT 23865 SPIRODELA POLYRHIZA EXTRACT 23866 SPIRULINA AMINO ACIDS 23867 SPIRULINA MAXIMA EXTRACT 23868 SPIRULINA MAXIMA POWDER 23869 SPIRULINA PLATENSIS EXTRACT 23870 SPIRULINA PLATENSIS POWDER 23871 SPIRULINA SUBSALSA EXTRACT 23872 SPLEEN EXTRACT 23873 SPLEEN HYDROLYSATE 23874 SPONDIAS AMARA FRUIT EXTRACT 23875 SPONDIAS MOMBIN FRUIT EXTRACT 23876 SPONDIAS MOMBIN PULP EXTRACT 23877 SPONDIAS PURPUREA FRUIT EXTRACT 23878 SPONDIAS TUBEROSA FRUIT EXTRACT 23879 SPONGE 23880 SPONGE EXTRACT 23881 SPONGILLA LACUSTRIS SPICULE EXTRACT 23882 SPOTTED DOGFISH SKIN EXTRACT 23883 SPOTTED LANTERNFLY EXTRACT 23884 SQUALANE 23885 SQUALENE 23886 SQUID CARTILAGE EXTRACT 23887 SR-(HEXAPEPTIDE-40 OLIGOPEPTIDE-91 CLOSTRIDIUM BOTULINUM POLYPEPTIDE-1) 23888 SR-(OLIGOPEPTIDE-150 SILKWORM POLYPEPTIDE-2 DIPEPTIDE-19 HEXAPEPTIDE-40) 23889 SR-(OLIGOPEPTIDE-91 CLOSTRIDIUM BOTULINUM POLYPEPTIDE-1) 23890 SR-(TRIPEPTIDE-68 S-MUSSEL POLYPEPTIDE-1 S-MUSSEL OLIGOPEPTIDE-1 S-MUSSEL POLYPEPTIDE-1 DIPEPTIDE-40) 23891 SR-BOVINE POLYPEPTIDE-1 23892 SR-CAT POLYPEPTIDE-1 23893 SR-CHICKEN POLYPEPTIDE-1 23894 SR-CLOSTRIDIUM BOTULINUM POLYPEPTIDE-1 SH-OLIGOPEPTIDE-1 23895 SR-DOG POLYPEPTIDE-1 23896 SR-ESCHERICHIA COLI POLYPEPTIDE-1 TRIPEPTIDE-64 SR-SILKWORM POLYPEPTIDE-1 SH-POLYPEPTIDE-50 OLIGOPEPTIDE-144 HEXAPEPTIDE-40 23897 SR-HAGFISH POLYPEPTIDE-1 23898 SR-HORSE OLIGOPEPTIDE-1 23899 SR-HYDROZOAN POLYPEPTIDE-1 23900 S-RICE OLIGOPEPTIDE-1 23901 SR-JELLYFISH POLYPEPTIDE-1 23902 SR-JELLYFISH POLYPEPTIDE-1 SH-OLIGOPEPTIDE-1 23903 SR-JELLYFISH POLYPEPTIDE-2 23904 SR-MOUSE POLYPEPTIDE-1 23905 S-RNA 23906 SR-OLIGOPEPTIDE-1 23907 SR-PECTOBACTERIUM POLYPEPTIDE-1 ARGINYL SR-SPIDER OLIGOPEPTIDE-1 DIPEPTIDE-19 HEXAPEPTIDE-40 23908 SR-PINEAPPLE STEM BROMELAIN 23909 SR-RAINBOW TROUT OLIGOPEPTIDE-1 SH-OLIGOPEPTIDE-1 23910 SR-RAINBOW TROUT OLIGOPEPTIDE-1 SH-OLIGOPEPTIDE-2 23911 SR-RAINBOW TROUT OLIGOPEPTIDE-1 SH-POLYPEPTIDE-1 23912 SR-RAINBOW TROUT OLIGOPEPTIDE-1 SH-POLYPEPTIDE-11 23913 SR-RAINBOW TROUT OLIGOPEPTIDE-1 SH-POLYPEPTIDE-13 23914 SR-RAINBOW TROUT OLIGOPEPTIDE-1 SH-POLYPEPTIDE-8 23915 SR-RAINBOW TROUT OLIGOPEPTIDE-1 SH-POLYPEPTIDE-9 23916 SR-RICE POLYPEPTIDE-1 23917 SR-SEA RAVEN POLYPEPTIDE-1 23918 SR-SPIDER POLYPEPTIDE-1 23919 SR-SPIDER POLYPEPTIDE-2 23920 SR-SPIDER POLYPEPTIDE-3 23921 SR-SPIDER POLYPEPTIDE-4 23922 SR-SPIDER-POLYPEPTIDE-3 23923 S-SCORPION OLIGOPEPTIDE-1 AMIDE 23924 S-STEAROYL GLUTATHIONE 23925 S-SYRINGOYL ACETYL ETHYL CYSTEINATE 23926 S-SYRINGOYL ACETYL METHYL CYSTEINATE 23927 STACHYS JAPONICA EXTRACT 23928 STACHYS OFFICINALIS FLOWER/LEAF/STEM EXTRACT 23929 STANNOUS CHLORIDE 23930 STANNOUS FLUORIDE 23931 STANNOUS PYROPHOSPHATE 23932 STAPHYLOCOCCUS EPIDERMIDIS 23933 STAPHYLOCOCCUS EPIDERMIDIS FERMENT FILTRATE 23934 STARCH ACETATE 23935 STARCH ACETATE/ADIPATE 23936 STARCH DIETHYLAMINOETHYL ETHER 23937 STARCH HYDROXYPROPYLTRIMONIUM CHLORIDE 23938 STARCH LAURATE 23939 STARCH TALLOWATE 23940 STARCH/ACRYLATES/ACRYLAMIDE COPOLYMER 23941 STARFISH COELOMIC FLUID EXTRACT 23942 STARFISH SAPONINS 23943 STAUNTONIA HEXAPHYLLA EXTRACT 23944 STEAPYRIUM CHLORIDE 23945 STEARALKONIUM BENTONITE 23946 STEARALKONIUM CHLORIDE 23947 STEARALKONIUM DIMETHICONE PEG-8 PHTHALATE 23948 STEARALKONIUM HECTORITE 23949 STEARAMIDE 23950 STEARAMIDE AMP 23951 STEARAMIDE DEA 23952 STEARAMIDE DEA-DISTEARATE 23953 STEARAMIDE DIBA-STEARATE 23954 STEARAMIDE MEA 23955 STEARAMIDE MEA-STEARATE 23956 STEARAMIDE MIPA 23957 STEARAMIDO DIHYDROXYCHOLANOIC ACID 23958 STEARAMIDODIHYDROXYISOBUTYL STEARATE 23959 STEARAMIDOETHYL DIETHANOLAMINE 23960 STEARAMIDOETHYL DIETHANOLAMINE HCL 23961 STEARAMIDOETHYL DIETHYLAMINE 23962 STEARAMIDOETHYL DIETHYLAMINE PHOSPHATE 23963 STEARAMIDOETHYL ETHANOLAMINE 23964 STEARAMIDOETHYL ETHANOLAMINE PHOSPHATE 23965 STEARAMIDOPROPALKONIUM CHLORIDE 23966 STEARAMIDOPROPYL BETAINE 23967 STEARAMIDOPROPYL CETEARYL DIMONIUM TOSYLATE 23968 STEARAMIDOPROPYL DIMETHICONE 23969 STEARAMIDOPROPYL DIMETHYLAMINE 23970 STEARAMIDOPROPYL DIMETHYLAMINE LACTATE 23971 STEARAMIDOPROPYL DIMETHYLAMINE STEARATE 23972 STEARAMIDOPROPYL ETHYLDIMONIUM ETHOSULFATE 23973 STEARAMIDOPROPYL GLYCERYLHYDROXYPROPYLDIMONIUM CHLORIDE 23974 STEARAMIDOPROPYL MORPHOLINE 23975 STEARAMIDOPROPYL MORPHOLINE LACTATE 23976 STEARAMIDOPROPYL PG-DIMONIUM CHLORIDE PHOSPHATE 23977 STEARAMIDOPROPYL PYRROLIDONYLMETHYL DIMONIUM CHLORIDE 23978 STEARAMIDOPROPYL TRIMONIUM METHOSULFATE 23979 STEARAMIDOPROPYLAMINE OXIDE 23980 STEARAMINE 23981 STEARAMINE OXIDE 23982 STEARDIMONIUM ETHYL CETYL PHOSPHATE 23983 STEARDIMONIUM ETHYL STEARYL PHOSPHATE 23984 STEARDIMONIUM HYDROXYPROPYL HYDROLYZED CASEIN 23985 STEARDIMONIUM HYDROXYPROPYL HYDROLYZED COLLAGEN 23986 STEARDIMONIUM HYDROXYPROPYL HYDROLYZED JOJOBA PROTEIN 23987 STEARDIMONIUM HYDROXYPROPYL HYDROLYZED KERATIN 23988 STEARDIMONIUM HYDROXYPROPYL HYDROLYZED RICE PROTEIN 23989 STEARDIMONIUM HYDROXYPROPYL HYDROLYZED SILK 23990 STEARDIMONIUM HYDROXYPROPYL HYDROLYZED SOY PROTEIN 23991 STEARDIMONIUM HYDROXYPROPYL HYDROLYZED VEGETABLE PROTEIN 23992 STEARDIMONIUM HYDROXYPROPYL HYDROLYZED WHEAT PROTEIN 23993 STEARDIMONIUM HYDROXYPROPYL PANTHENYL PEG-7 DIMETHICONE PHOSPHATE CHLORIDE 23994 STEARDIMONIUM HYDROXYPROPYL PEG-7 DIMETHICONE PHOSPHATE CHLORIDE 23995 STEARDIMONIUM HYDROXYPROPYLTRIMONIUM CHLORIDE 23996 STEARETH-1 23997 STEARETH-10 23998 STEARETH-10 ALLYL ETHER/ACRYLATES COPOLYMER 23999 STEARETH-100 24000 STEARETH-100/PEG-136/HDI COPOLYMER 24001 STEARETH-11 24002 STEARETH-12 24003 STEARETH-12 STEARATE 24004 STEARETH-13 24005 STEARETH-14 24006 STEARETH-15 24007 STEARETH-16 24008 STEARETH-2 24009 STEARETH-2 PHOSPHATE 24010 STEARETH-20 24011 STEARETH-200 24012 STEARETH-21 24013 STEARETH-25 24014 STEARETH-27 24015 STEARETH-3 24016 STEARETH-3 PHOSPHATE 24017 STEARETH-30 24018 STEARETH-4 24019 STEARETH-4 STEARATE 24020 STEARETH-40 24021 STEARETH-5 24022 STEARETH-5 STEARATE 24023 STEARETH-50 24024 STEARETH-6 24025 STEARETH-60 CETYL ETHER 24026 STEARETH-7 24027 STEARETH-8 24028 STEARETH-80 24029 STEARETH-9 STEARATE 24030 STEARIC ACID 24031 STEAROAMPHOACETIC ACID 24032 STEARONE 24033 STEAROPTENES 24034 STEAROXY DIMETHICONE 24035 STEAROXYMETHICONE/DIMETHICONE COPOLYMER 24036 STEAROXYPROPYL DIMETHYLAMINE 24037 STEAROXYPROPYLTRIMONIUM CHLORIDE 24038 STEAROXYTRIMETHYLSILANE 24039 STEAROYL DIHYDROXY ISOBUTYLAMIDE STEARATE 24040 STEAROYL EPOXY RESIN 24041 STEAROYL ETHYLTRIMONIUM METHOSULFATE 24042 STEAROYL GLUTAMIC ACID 24043 STEAROYL INULIN 24044 STEAROYL LACTYLIC ACID 24045 STEAROYL LEUCINE 24046 STEAROYL METHYLGLUCAMIDE STEARATE 24047 STEAROYL PG-TRIMONIUM CHLORIDE 24048 STEAROYL SARCOSINE 24049 STEAROYL STEARAMIDE MEA 24050 STEARTRIMONIUM BROMIDE 24051 STEARTRIMONIUM CHLORIDE 24052 STEARTRIMONIUM HYDROXYETHYL HYDROLYZED COLLAGEN 24053 STEARTRIMONIUM METHOSULFATE 24054 STEARTRIMONIUM SACCHARINATE 24055 STEARYL ACETATE 24056 STEARYL ACETYL GLUTAMATE 24057 STEARYL ACETYL GLUTAMINATE 24058 STEARYL ALCOHOL 24059 STEARYL AMINOPROPYL METHICONE 24060 STEARYL BEESWAX 24061 STEARYL BEHENATE 24062 STEARYL BENZOATE 24063 STEARYL BETAINE 24064 STEARYL CAPRYLATE 24065 STEARYL CEROTATE/CARNAUBATE 24066 STEARYL CITRATE 24067 STEARYL DIHYDROXYPROPYLDIMONIUM OLIGOSACCHARIDES 24068 STEARYL DIMETHICONE 24069 STEARYL DIMETHICONE PG-DIETHONIUM CHLORIDE 24070 STEARYL ERUCAMIDE 24071 STEARYL ERUCATE 24072 STEARYL ETHYLHEXANOATE 24073 STEARYL ETHYLHEXYLDIMONIUM CHLORIDE 24074 STEARYL ETHYLHEXYLDIMONIUM METHOSULFATE 24075 STEARYL GALLATE 24076 STEARYL GLYCOL 24077 STEARYL GLYCOL ISOSTEARATE 24078 STEARYL GLYCYRRHETINATE 24079 STEARYL HDI/PEG-50 COPOLYMER 24080 STEARYL HEPTANOATE 24081 STEARYL HYDROXYETHYL IMIDAZOLINE 24082 STEARYL HYDROXYETHYLIMIDONIUM CHLORIDE 24083 STEARYL LACTATE 24084 STEARYL LINOLEATE 24085 STEARYL METHACRYLATE/PERFLUOROOCTYLETHYL METHACRYLATE COPOLYMER 24086 STEARYL METHICONE 24087 STEARYL OLIVATE 24088 STEARYL PALMITATE 24089 STEARYL PG-DIMETHYLAMINE 24090 STEARYL PG-DIMONIUM CHLORIDE PHOSPHATE 24091 STEARYL PG-TRIMONIUM CHLORIDE 24092 STEARYL PHOSPHATE 24093 STEARYL STEARATE 24094 STEARYL STEAROYL STEARATE 24095 STEARYL TRIETHOXYSILANE 24096 STEARYL TRIMETHICONE 24097 STEARYL/LAURYL METHACRYLATE CROSSPOLYMER 24098 STEARYL/OCTYLDODECYL CITRATE CROSSPOLYMER 24099 STEARYL/PPG-3 MYRISTYL ETHER DIMER DILINOLEATE 24100 STEARYLDIMONIUMHYDROXYPROPYL BUTYLGLUCOSIDES CHLORIDE 24101 STEARYLDIMONIUMHYDROXYPROPYL DECYLGLUCOSIDES CHLORIDE 24102 STEARYLDIMONIUMHYDROXYPROPYL LAURYLGLUCOSIDES CHLORIDE 24103 STEARYLGLUCONAMIDE DILAURATE 24104 STEARYLVINYL ETHER/MA COPOLYMER 24105 STELLARIA AQUATICA EXTRACT 24106 STELLARIA MEDIA EXTRACT 24107 STELLERA CHAMAEJASME FLOWER/LEAF/STEM EXTRACT 24108 STELLERA CHAMAEJASME LEAF/STEM EXTRACT 24109 STEMMACANTHA CARTHAMOIDES ROOT EXTRACT 24110 STEMONA SESSIFOLIA ROOT POWDER 24111 STEMONA SESSILIFOLIA ROOT EXTRACT 24112 STENOLOMA CHUSANUM LEAF/STEM EXTRACT 24113 STEPHANANDRA INCISA STEM EXTRACT 24114 STEPHANIA CEPHALANTHA ROOT EXTRACT 24115 STEPHANIA TETRANDRA ROOT EXTRACT 24116 STERCULIA AFRICANA SEED OIL 24117 STERCULIA PLATANIFOLIA BRANCH/LEAF EXTRACT 24118 STERCULIA PLATANIFOLIA FLOWER/LEAF/SEED EXTRACT 24119 STERCULIA SCAPHIGERA SEED EXTRACT 24120 STERCULIA URENS GUM 24121 STEREOSPERMUM SUAVEOLENS ROOT EXTRACT 24122 STEREOSPERMUM SUAVEOLENS ROOT POWDER 24123 STEVIA REBAUDIANA EXTRACT 24124 STEVIA REBAUDIANA LEAF EXTRACT 24125 STEVIA REBAUDIANA LEAF/STEM EXTRACT 24126 STEVIA REBAUDIANA LEAF/STEM POWDER 24127 STEVIOL GLYCOSIDES/CURCUMA LONGA ROOT EXTRACT 24128 STEVIOL GLYCOSIDES/PLATYCODON GRANDIFLORUS FLOWER/ROOT EXTRACT 24129 STEVIOL GLYCOSIDES/REYNOUTRIA JAPONICA ROOT EXTRACT 24130 STEVIOSIDE 24131 STEWARTIA KOREANA LEAF EXTRACT 24132 STIGMASTANOL MALTOSIDE 24133 STIGMASTERYL CHLORIDE 24134 STIGMASTERYL ISOSTEARATE 24135 STIGMASTERYL NONANOATE 24136 STIGMASTERYL SUCCINATE 24137 STILLINGIA SYLVATICA ROOT 24138 STIPA TENACISSIMA WAX 24139 STOMACH EXTRACT 24140 STREBLUS ASPER LEAF EXTRACT 24141 STRELITZIA NICOLAI SEED ARIL EXTRACT 24142 STREPTOCOCCUS LACTIS EXTRACT 24143 STREPTOCOCCUS ORALIS 24144 STREPTOCOCCUS SALIVARIUS/HYDROLYZED NONFAT DRY MILK FERMENT 24145 STREPTOCOCCUS THERMOPHILUS FERMENT 24146 STREPTOCOCCUS THERMOPHILUS LYSATE 24147 STREPTOCOCCUS THERMOPHILUS/ANGELICA GIGAS ROOT/CIMICIFUGA RACEMOSA ROOT/PUERARIA LOBATA ROOT/PUNICA GRANATUM FRUIT/SCHISANDRA CHINENSIS FRUIT EXTRACT FERMENT FILTRATE 24148 STREPTOCOCCUS THERMOPHILUS/CYCLOPIA INTERMEDIA LEAF/STEM EXTRACT/LACTOSE/WHOLE DRY MILK FERMENT 24149 STREPTOCOCCUS THERMOPHILUS/LACTOBACILLUS/BIFIDOBACTERIUM/LICORICE ROOT EXTRACT FERMENT FILTRATE 24150 STREPTOCOCCUS THERMOPHILUS/MILK FERMENT LYSATE 24151 STREPTOCOCCUS ZOOEPIDEMICUS EXTRACT 24152 STREPTOCOCCUS ZOOEPIDEMICUS/WHEAT PEPTIDE FERMENT 24153 STREPTOMYCES AVERMITILIS/SOYBEAN EXTRACT FERMENT FILTRATE 24154 STREPTOMYCES GOUGEROTII FERMENT EXTRACT 24155 STREPTOMYCES PULVERACEUS FERMENT FILTRATE 24156 STREPTOMYCES SUBRUTILUS FERMENT FILTRATE EXTRACT 24157 STREPTOMYCES SUBRUTILUS/APRICOT FLOWER EXTRACT/LITHOSPERMUM OFFICINALE ROOT EXTRACT/MAGNOLIA OFFICINALIS FLOWER EXTRACT/SPIRODELA POLYRHIZA EXTRACT FERMENT FILTRATE 24158 STREPTOMYCES TSUKUBAENSIS EXTRACT 24159 STRONTIUM ACETATE 24160 STRONTIUM CHLORIDE 24161 STRONTIUM CHLORIDE HEXAHYDRATE 24162 STRONTIUM CITRATE 24163 STRONTIUM HYDROXIDE 24164 STRONTIUM PEROXIDE 24165 STRONTIUM SULFIDE 24166 STRONTIUM THIOGLYCOLATE 24167 STRYCHNOS POTATORUM SEED OIL 24168 STRYPHNODENDRON ADSTRINGENS BARK EXTRACT 24169 STURGEON COELOMIC FLUID FILTRATE 24170 STURGEON EXTRACT 24171 STURGEON SKIN MUCUS EXTRACT 24172 STYRACH OBASSIS EXTRACT 24173 STYRALYL ALCOHOL 24174 STYRALYL PROPIONATE 24175 STYRAX BENZOIN GUM 24176 STYRAX BENZOIN GUM EXTRACT 24177 STYRAX BENZOIN RESIN EXTRACT 24178 STYRAX BENZOIN RESIN OIL 24179 STYRAX JAPONICUS BRANCH/FRUIT/LEAF EXTRACT 24180 STYRAX TONKINENSIS RESIN EXTRACT 24181 STYRAX TONKINENSIS RESIN OIL 24182 STYRENE 24183 STYRENE METHYLTRIMONIUM CHLORIDE CROSSPOLYMER 24184 STYRENE/ACRYLAMIDE COPOLYMER 24185 STYRENE/ACRYLATES COPOLYMER 24186 STYRENE/ACRYLATES COPOLYMER/POLYURETHANE 24187 STYRENE/ACRYLATES/ACRYLONITRILE COPOLYMER 24188 STYRENE/ACRYLATES/AMMONIUM METHACRYLATE COPOLYMER 24189 STYRENE/ACRYLATES/DIMETHICONE ACRYLATE CROSSPOLYMER 24190 STYRENE/ACRYLATES/DIMETHICONE COPOLYMER 24191 STYRENE/ACRYLATES/ETHYLHEXYL ACRYLATE/LAURYL ACRYLATE COPOLYMER 24192 STYRENE/ALLYL BENZOATE COPOLYMER 24193 STYRENE/BUTADIENE COPOLYMER 24194 STYRENE/DVB CROSSPOLYMER 24195 STYRENE/ISOPRENE COPOLYMER 24196 STYRENE/MA COPOLYMER 24197 STYRENE/METHACRYLAMIDE/ACRYLATES COPOLYMER 24198 STYRENE/METHYLSTYRENE COPOLYMER 24199 STYRENE/METHYLSTYRENE/INDENE COPOLYMER 24200 STYRENE/STEARYL METHACRYLATE CROSSPOLYMER 24201 STYRENE/VA COPOLYMER 24202 STYRENE/VINYL BENZYL LAURDIMONIUM CHLORIDE COPOLYMER 24203 STYRENE/VP COPOLYMER 24204 STYRYL ACETATE 24205 SUAEDA ASPARAGOIDES EXTRACT 24206 SUAEDA MARITIMA FLOWER/LEAF/STEM EXTRACT 24207 SUAEDA MARITIMA FLOWER/LEAF/STEM POWDER 24208 SUBTILISIN 24209 SUCCINIC ACID 24210 SUCCINOGLYCAN 24211 SUCCINOYL ASCORBATE PENTAPEPTIDE-6 24212 SUCCINOYL ATELOCOLLAGEN 24213 SUCCINOYL HYDROLYZED CONCHIOLIN PROTEIN 24214 SUCCINOYL SERUM ALBUMIN 24215 SUCRALOSE 24216 SUCROSE 24217 SUCROSE ACETATE ISOBUTYRATE 24218 SUCROSE ACETATE/STEARATE 24219 SUCROSE BENZOATE 24220 SUCROSE BENZOATE/SUCROSE ACETATE ISOBUTYRATE COPOLYMER 24221 SUCROSE BENZOATE/SUCROSE ACETATE ISOBUTYRATE/BUTYL BENZYL PHTHALATE COPOLYMER 24222 SUCROSE BENZOATE/SUCROSE ACETATE ISOBUTYRATE/BUTYL BENZYL PHTHALATE/METHYL METHACRYLATE COPOLYMER 24223 SUCROSE COCOATE 24224 SUCROSE DILAURATE 24225 SUCROSE DISINAPATE 24226 SUCROSE DISTEARATE 24227 SUCROSE HEXAERUCATE 24228 SUCROSE HEXAISOSTEARATE 24229 SUCROSE HEXAOLEATE/HEXAPALMITATE/HEXASTEARATE 24230 SUCROSE HEXAPALMITATE 24231 SUCROSE LAURATE 24232 SUCROSE MORTIERELLATE 24233 SUCROSE MYRISTATE 24234 SUCROSE OCTAACETATE 24235 SUCROSE OLEATE 24236 SUCROSE PALMITATE 24237 SUCROSE PENTAERUCATE 24238 SUCROSE PENTAHYDROXYSTEARATE 24239 SUCROSE POLYBEHENATE 24240 SUCROSE POLYCOTTONSEEDATE 24241 SUCROSE POLYLAURATE 24242 SUCROSE POLYLINOLEATE 24243 SUCROSE POLYOLEATE 24244 SUCROSE POLYPALMATE 24245 SUCROSE POLYSOYATE 24246 SUCROSE POLYSTEARATE 24247 SUCROSE RICINOLEATE 24248 SUCROSE STEARATE 24249 SUCROSE TETRAHYDROXYSTEARATE 24250 SUCROSE TETRAISOSTEARATE 24251 SUCROSE TETRASTEARATE TRIACETATE 24252 SUCROSE TRIBEHENATE 24253 SUCROSE TRILAURATE 24254 SUCROSE TRISTEARATE 24255 SUILLUS GREVILLEI FERMENT FILTRATE 24256 SULCULUS DIVERSICOLOR EXTRACT 24257 SULFATED CASTOR OIL 24258 SULFATED COCONUT OIL 24259 SULFATED GLYCERYL OLEATE 24260 SULFATED OLIVE OIL 24261 SULFATED PEANUT OIL 24262 SULFATED SODIUM CHONDROITIN SULFATE 24263 SULFONATED KERATIN 24264 SULFONATED STYRENE/DVB CROSSPOLYMER 24265 SULFORAPHANE 24266 SULFUR 24267 SULFURIC ACID 24268 SULFURIZED HYDROLYZED CORN PROTEIN 24269 SULFURIZED HYDROLYZED ZEIN 24270 SULFURIZED JOJOBA OIL 24271 SULFURIZED TEA-RICINOLEATE 24272 SULINDAC 24273 SUNFLOWER GAMMA-LACTONE 24274 SUNFLOWER GLYCERIDES CITRATE 24275 SUNFLOWER OIL DECYL ESTERS 24276 SUNFLOWER SEED ACID 24277 SUNFLOWER SEED OIL CETYL ESTERS 24278 SUNFLOWER SEED OIL ETHYL ESTERS 24279 SUNFLOWER SEED OIL ETHYL FERULATE ESTERS 24280 SUNFLOWER SEED OIL GLYCERETH-8 ESTERS 24281 SUNFLOWER SEED OIL GLYCERIDE 24282 SUNFLOWER SEED OIL GLYCERIDES 24283 SUNFLOWER SEED OIL PEG-32 ESTERS 24284 SUNFLOWER SEED OIL PEG-8 ESTERS 24285 SUNFLOWER SEED OIL POLYGLYCERYL-10 ESTERS 24286 SUNFLOWER SEED OIL POLYGLYCERYL-3 ESTERS 24287 SUNFLOWER SEED OIL POLYGLYCERYL-4 ESTERS 24288 SUNFLOWER SEED OIL POLYGLYCERYL-5 ESTERS 24289 SUNFLOWER SEED OIL POLYGLYCERYL-6 ESTERS 24290 SUNFLOWER SEED OIL SORBITOL ESTERS 24291 SUNFLOWER SEED OIL/HYDROGENATED SUNFLOWER SEED OIL ESTERS 24292 SUNFLOWER SEED WAX ALKANES 24293 SUNFLOWERAMIDE MEA 24294 SUNFLOWERAMIDOPROPYLTRIMONIUM DIMETHICONE PEG-8 SUCCINATE 24295 SUNFLOWEROYL METHYLGLUCAMIDE 24296 SUNFLOWERSEEDAMIDOPROPYL DIMETHYLAMINE 24297 SUNFLOWERSEEDAMIDOPROPYL DIMETHYLAMINE LACTATE 24298 SUNFLOWERSEEDAMIDOPROPYL DIMETHYLAMINE MALATE 24299 SUNFLOWERSEEDAMIDOPROPYL ETHYLDIMONIUM ETHOSULFATE 24300 SUNFLOWERSEEDAMIDOPROPYL HYDROXYETHYLDIMONIUM CHLORIDE 24301 SUNFLOWERSEEDAMIDOPROPYL MORPHOLINE LACTATE 24302 SUNFLOWERSEEDAMIDOPROPYL PG-DIMONIUM CHLORIDE PHOSPHATE 24303 SUNSTONE POWDER 24304 SUPEROXIDE DISMUTASE 24305 SUS EXTRACT 24306 SUTHERLANDIA FRUTESCENS LEAF EXTRACT 24307 SUTILAINS 24308 S-VIPER CYSTEINE-RICH VENOM PROTEIN 24309 SWEET ALMOND AMINO ACIDS 24310 SWEET ALMOND OIL DECYL ESTERS 24311 SWEET ALMOND OIL PEG-8 ESTERS 24312 SWEET ALMOND OIL POLYGLYCERYL-4 ESTERS 24313 SWEET ALMOND OIL POLYGLYCERYL-6 ESTERS 24314 SWERTIA CHIRATA EXTRACT 24315 SWERTIA CHIRATA LEAF EXTRACT 24316 SWERTIA JAPONICA EXTRACT 24317 SWERTIA JAPONICA POWDER 24318 SWERTIA PSEUDOCHINENSIS EXTRACT 24319 SWIFTLET NEST EXTRACT 24320 SYAGRUS CORONATA SEED OIL 24321 SYMBIODINIUM MICROADRIATICUM FERMENT LYSATE 24322 SYMPHORICARPOS ALBUS FRUIT EXTRACT 24323 SYMPHORICARPOS ALBUS FRUIT POWDER 24324 SYMPHORICARPOS ALBUS LEAF EXTRACT 24325 SYMPHYTUM OFFICINALE CALLUS CULTURE EXTRACT 24326 SYMPHYTUM OFFICINALE EXTRACT 24327 SYMPHYTUM OFFICINALE LEAF EXTRACT 24328 SYMPHYTUM OFFICINALE LEAF POWDER 24329 SYMPHYTUM OFFICINALE RHIZOME/ROOT EXTRACT 24330 SYMPHYTUM OFFICINALE ROOT CELL EXTRACT 24331 SYMPHYTUM OFFICINALE ROOT EXTRACT 24332 SYMPLOCOS RACEMOSA BARK EXTRACT 24333 SYNECHOCOCCUS ELONGATUS LYSATE FILTRATE 24334 SYNECHOCOCCUS ELONGATUS/ALGAE FERMENT 24335 SYNECHOCOCCUS/MANGANESE FERMENT 24336 SYNEPHRINE 24337 SYNEPHRINE HCL 24338 SYNSEPALUM DULCIFICUM FRUIT EXTRACT 24339 SYNSEPALUM DULCIFICUM SEED OIL 24340 SYNTHETIC BEESWAX 24341 SYNTHETIC CANDELILLA WAX 24342 SYNTHETIC CARNAUBA 24343 SYNTHETIC FLUORPHLOGOPITE 24344 SYNTHETIC JAPAN WAX 24345 SYNTHETIC JOJOBA OIL 24346 SYNTHETIC MOONSTONE POWDER 24347 SYNTHETIC PETROLATUM 24348 SYNTHETIC RUBY 24349 SYNTHETIC RUBY POWDER 24350 SYNTHETIC SAPPHIRE 24351 SYNTHETIC THYMUS HYDROLYSATE 24352 SYNTHETIC WAX 24353 SYNURUS PALMATOPINNATIFIDUS LEAF/STEM EXTRACT 24354 SYRINGA OBLATA BARK/LEAF POWDER 24355 SYRINGA VULGARIS EXTRACT 24356 SYRINGA VULGARIS FLOWER EXTRACT 24357 SYRINGA VULGARIS FLOWER WATER 24358 SYRINGA VULGARIS LEAF CELL CULTURE EXTRACT 24359 SYRINGA VULGARIS LEAF CELL EXTRACT 24360 SYRINGA VULGARIS MERISTEM CELL CULTURE 24361 SYRINGALDEHYDE 24362 SYRINGIC ACID 24363 SYZYGIUM AQUEUM FRUIT WATER 24364 SYZYGIUM AUSTRALE FRUIT EXTRACT 24365 SYZYGIUM JAMBOS LEAF EXTRACT 24366 SYZYGIUM LUEHMANNII FRUIT EXTRACT 24367 SYZYGIUM LUEHMANNII FRUIT POWDER 24368 SYZYGIUM LUEHMANNII SEED OIL 24369 SYZYGIUM NERVOSUM FRUIT EXTRACT 24370 SYZYGIUM POLYANTHUM LEAF POWDER 24371 SYZYGIUM SAMARANGENSE FRUIT EXTRACT 24372 TABEBUIA AVELLANEDAE BARK EXTRACT 24373 TABEBUIA AVELLANEDAE BARK POWDER 24374 TABEBUIA BARK EXTRACT 24375 TABEBUIA IMPETIGINOSA BARK EXTRACT 24376 TABEBUIA IMPETIGINOSA LEAF EXTRACT 24377 TABEBUIA SERRATIFOLIA WOOD EXTRACT 24378 TAED 24379 TAFLUPROST 24380 TAGETES ERECTA FLOWER EXTRACT 24381 TAGETES ERECTA FLOWER OIL 24382 TAGETES ERECTA ROOT EXTRACT 24383 TAGETES MINUTA FLOWER EXTRACT 24384 TAGETES MINUTA FLOWER OIL 24385 TAGETES PATULA FLOWER EXTRACT 24386 TAGETES PATULA FLOWER OIL 24387 TAGETES PATULA FLOWER/LEAF/STEM EXTRACT 24388 TAIWANOFUNGUS CAMPHORATUS EXTRACT 24389 TAIWANOFUNGUS CAMPHORATUS FERMENT EXTRACT 24390 TALC 24391 TALINUM PANICULATUM EXTRACT 24392 TALL OIL ACID 24393 TALL OIL BENZYL HYDROXYETHYL IMIDAZOLINIUM CHLORIDE 24394 TALL OIL GLYCERIDES 24395 TALL OIL HYDROXYETHYL IMIDAZOLINE 24396 TALL OIL STEROL 24397 TALLAMIDE DEA 24398 TALLAMIDOPROPYL DIMETHYLAMINE 24399 TALLOL 24400 TALLOW ACID 24401 TALLOW ALCOHOL 24402 TALLOW AMIDE 24403 TALLOW AMINE 24404 TALLOW BETAINE 24405 TALLOW DIHYDROXYETHYL BETAINE 24406 TALLOW GLYCERIDE 24407 TALLOW GLYCERIDES 24408 TALLOW HYDROXYETHYL IMIDAZOLINE 24409 TALLOW TRIHYDROXYETHYLAMMONIUM ACETATE 24410 TALLOWALKONIUM CHLORIDE 24411 TALLOWAMIDE DEA 24412 TALLOWAMIDE MEA 24413 TALLOWAMIDOPROPYL BETAINE 24414 TALLOWAMIDOPROPYL DIMETHYLAMINE 24415 TALLOWAMIDOPROPYL HYDROXYSULTAINE 24416 TALLOWAMIDOPROPYLAMINE OXIDE 24417 TALLOWAMINE OXIDE 24418 TALLOWAMINOPROPYLAMINE 24419 TALLOWDIMONIUM PROPYLTRIMONIUM DICHLORIDE 24420 TALLOWETH-18 24421 TALLOWETH-4 24422 TALLOWETH-5 24423 TALLOWETH-6 24424 TALLOWETH-7 24425 TALLOWOYL ETHYL GLUCOSIDE 24426 TALLOWTRIMONIUM CHLORIDE 24427 TAMARINDUS INDICA EXTRACT 24428 TAMARINDUS INDICA FRUIT EXTRACT 24429 TAMARINDUS INDICA FRUIT JUICE 24430 TAMARINDUS INDICA FRUIT/SEED EXTRACT 24431 TAMARINDUS INDICA HYDROXYPROPYLTRIMONIUM CHLORIDE 24432 TAMARINDUS INDICA LEAF EXTRACT 24433 TAMARINDUS INDICA SEED EXTRACT 24434 TAMARINDUS INDICA SEED GUM 24435 TAMARINDUS INDICA SEED POLYSACCHARIDE 24436 TAMARIX CHINENSIS EXTRACT 24437 TAMARIX CHINENSIS FLOWER/LEAF EXTRACT 24438 TAMBOURISSA TRICHOPHYLLA BARK EXTRACT 24439 TAMBOURISSA TRICHOPHYLLA LEAF EXTRACT 24440 TANACETUM ANNUUM FLOWER OIL 24441 TANACETUM ANNUUM FLOWER/LEAF/STEM OIL 24442 TANACETUM CINERARIIFOLIUM FLOWER EXTRACT 24443 TANACETUM CINERARIIFOLIUM ROOT EXTRACT 24444 TANACETUM VULGARE EXTRACT 24445 TANACETUM VULGARE FLOWER EXTRACT 24446 TANACETUM VULGARE FLOWER OIL 24447 TANAKURA CLAY 24448 TANGERITIN 24449 TANNIC ACID 24450 TANTALUM ETHOXIDE/ISOPROPOXIDE 24451 TAPIOCA STARCH 24452 TAPIOCA STARCH CROSSPOLYMER 24453 TAPIOCA STARCH POLYMETHYLSILSESQUIOXANE 24454 TAPIRIRA GUIANENSIS LEAF EXTRACT 24455 TAR OIL 24456 TARAKTOGENOS KURZII SEED OIL 24457 TARAXACUM BRACHYCERAS CALLUS EXTRACT 24458 TARAXACUM COREANUM EXTRACT 24459 TARAXACUM COREANUM FLOWER EXTRACT 24460 TARAXACUM COREANUM FLOWER/LEAF/STEM EXTRACT 24461 TARAXACUM HALLAISANENSIS EXTRACT 24462 TARAXACUM MONGOLICUM EXTRACT 24463 TARAXACUM MONGOLICUM ROOT EXTRACT 24464 TARAXACUM OFFICINALE EXTRACT 24465 TARAXACUM OFFICINALE FLOWER/LEAF/STEM EXTRACT 24466 TARAXACUM OFFICINALE FLOWER/LEAF/STEM JUICE 24467 TARAXACUM OFFICINALE JUICE 24468 TARAXACUM OFFICINALE LEAF EXTRACT 24469 TARAXACUM OFFICINALE RHIZOME/ROOT EXTRACT 24470 TARAXACUM OFFICINALE ROOT 24471 TARAXACUM OFFICINALE ROOT EXTRACT 24472 TARAXACUM OFFICINALE ROOT POWDER 24473 TARAXACUM PLATYCARPUM CALLUS CULTURE EXTRACT 24474 TARAXACUM PLATYCARPUM EXTRACT 24475 TARAXACUM SINICUM ROOT EXTRACT 24476 TARCHONANTHUS CAMPHORATUS EXTRACT 24477 TARCHONANTHUS CAMPHORATUS OIL 24478 TARCHONANTHUS CAMPHORATUS WATER 24479 TARTARIC ACID 24480 TASMANNIA LANCEOLATA FRUIT EXTRACT 24481 TASMANNIA LANCEOLATA FRUIT POWDER 24482 TASMANNIA LANCEOLATA FRUIT/LEAF EXTRACT 24483 TASMANNIA LANCEOLATA FRUIT/LEAF POWDER 24484 TASMANNIA LANCEOLATA LEAF EXTRACT 24485 TAURINE 24486 TAXAMAIRIN A 24487 TAXAMAIRIN C 24488 TAXIRESINOL 24489 TAXODIUM DISTICHUM EXTRACT 24490 TAXUS (MEDIA/CUSPIDATA/BREVIFOLIA/BACCATA/CANADENSIS) MERISTEM CELL CULTURE CONDITIONED MEDIA 24491 TAXUS CUSPIDATA CALLUS CULTURE EXTRACT 24492 TAXUS CUSPIDATA LEAF EXTRACT 24493 TAXUS CUSPIDATA MERISTEM CELL CULTURE CONDITIONED MEDIA 24494 TAXUS MEDIA/TAXUS CUSPIDATA/TAXUS BREVIFOLIA/TAXUS BACCATA/TAXUS CANADENSIS MERISTEM CELL CULTURE 24495 TAXUS MEDIA/TAXUS CUSPIDATA/TAXUS BREVIFOLIA/TAXUS BACCATA/TAXUS CANADENSIS MERISTEM CELL CULTURE EXTRACT 24496 TAZAROTENE 24497 TBHQ 24498 T-BUTYL ACETATE 24499 T-BUTYL ALCOHOL 24500 T-BUTYL BENZOYL PEROXIDE 24501 T-BUTYL DIMETHYL SILYL GRAPE SEED EXTRACT 24502 T-BUTYL METHACRYLATE 24503 T-BUTYL METHYL ETHER 24504 T-BUTYL METHYLPHENOXY PHENOL 24505 T-BUTYLACRYLAMIDE/DIMETHYLACRYLAMIDE/PEG-14 DIACRYLATE CROSSPOLYMER 24506 T-BUTYLBENZAMIDO HYDROXYLBENZAMIDE 24507 T-BUTYLBENZAMIDO HYDROXYLPHENYLACETAMIDE 24508 T-BUTYLBENZAMIDO METHYLHYDROXYLBENZAMIDE 24509 T-BUTYLCHROMENAMIDO BENZYL METHANESULFONAMIDE 24510 T-BUTYLCHROMENAMIDO FLUOROBENZYL METHANESULFONAMIDE 24511 T-BUTYLHYDROXYLAMINE ACETATE 24512 T-BUTYLPHENYL ETHYL GLYCERYL DIETHER 24513 T-BUTYLPHENYL GLYCERYL ETHER 24514 T-BUTYLPHENYL IMIDAZOLYLPHENYL SULFONAMIDE 24515 TDI OXIDIZED MICROCRYSTALLINE CERA 24516 TDI OXIDIZED MICROCRYSTALLINE WAX 24517 TDI/TRIMELLITIC ANHYDRIDE COPOLYMER 24518 TEA C14-17 ALKYL SEC SULFONATE 24519 TEA-ABIETOYL HYDROLYZED COLLAGEN 24520 TEA-ACRYLATES/ACRYLONITROGENS COPOLYMER 24521 TEA-ACRYLATES/ETHYLHEXYL ACRYLATE COPOLYMER 24522 TEA-ALGINATE 24523 TEA-C10-15 ALKYL SULFATE 24524 TEA-C11-15 ALKYL SULFATE 24525 TEA-C11-15 PARETH SULFATE 24526 TEA-C12-13 ALKYL PHOSPHATE 24527 TEA-C12-13 ALKYL SULFATE 24528 TEA-C12-13 PARETH-3 SULFATE 24529 TEA-C12-14 ALKYL PHOSPHATE 24530 TEA-C12-14 ALKYL SULFATE 24531 TEA-C12-15 ALKYL SULFATE 24532 TEA-C8-10 ALKYL PHOSPHATE 24533 TEA-C8-18 PERFLUOROALKYLETHYL PHOSPHATE 24534 TEA-CANOLATE 24535 TEA-CARBOMER 24536 TEA-COCAMIDE DIACETATE 24537 TEA-COCOATE 24538 TEA-COCO-SULFATE 24539 TEA-COCOYL ALANINATE 24540 TEA-COCOYL GLUTAMATE 24541 TEA-COCOYL GLUTAMINATE 24542 TEA-COCOYL GLYCINATE 24543 TEA-COCOYL HYDROLYZED COLLAGEN 24544 TEA-COCOYL HYDROLYZED SOY PROTEIN 24545 TEA-COCOYL SARCOSINATE 24546 TEA-DEXTRIN OCTENYLSUCCINATE 24547 TEA-DIETHANOLAMINOETHYL POLYISOBUTENYLSUCCINATE 24548 TEA-DIMETHICONE PEG-7 PHOSPHATE 24549 TEA-DIRICINOLEATE 24550 TEA-DIRICINOLEATE/IPDI COPOLYMER 24551 TEA-DODECYLBENZENESULFONATE 24552 TEA-EDTA 24553 TEA-GLYCERYL DIMALEATE 24554 TEA-HYDROCHLORIDE 24555 TEA-HYDROGENATED COCOATE 24556 TEA-HYDROGENATED TALLOWOYL GLUTAMATE 24557 TEA-HYDROIODIDE 24558 TEA-ISOSTEARATE 24559 TEA-ISOSTEAROYL HYDROLYZED COLLAGEN 24560 TEA-LACTATE 24561 TEA-LANETH-5 SULFATE 24562 TEA-LAURAMINOPROPIONATE 24563 TEA-LAURATE 24564 TEA-LAURATE/MYRISTATE 24565 TEA-LAURETH SULFATE 24566 TEA-LAURETH-4 PHOSPHATE 24567 TEA-LAUROYL COLLAGEN AMINO ACIDS 24568 TEA-LAUROYL GLUTAMATE 24569 TEA-LAUROYL HYDROLYZED COLLAGEN 24570 TEA-LAUROYL KERATIN AMINO ACIDS 24571 TEA-LAUROYL LACTYLATE 24572 TEA-LAUROYL METHYL BETA-ALANINATE 24573 TEA-LAUROYL METHYLAMINOPROPIONATE 24574 TEA-LAUROYL SARCOSINATE 24575 TEA-LAUROYL/MYRISTOYL ASPARTATE 24576 TEA-LAURYL ASPARTATE 24577 TEA-LAURYL ETHER 24578 TEA-LAURYL PHOSPHATE 24579 TEA-LAURYL SULFATE 24580 TEA-MYRISTAMINOPROPIONATE 24581 TEA-MYRISTATE 24582 TEA-MYRISTOYL HYDROLYZED COLLAGEN 24583 TEA-MYRISTYL ASPARTATE 24584 TEA-OLEATE 24585 TEA-OLEOYL HYDROLYZED COLLAGEN 24586 TEA-OLEOYL SARCOSINATE 24587 TEA-OLEYL SULFATE 24588 TEA-PALM KERNEL SARCOSINATE 24589 TEA-PALMITATE 24590 TEA-PCA 24591 TEA-PEG-3 COCAMIDE SULFATE 24592 TEA-PEG-50 HYDROGENATED CASTOR OIL SUCCINATE 24593 TEA-PERFLUOROHEXYL ETHYLPHOSPHATES 24594 TEA-PHENYLBENZIMIDAZOLE SULFONATE 24595 TEA-PHOSPHOADENOSINE PHOSPHOSULFATE 24596 TEA-POLYPHOSPHATE 24597 TEA-ROSINATE 24598 TEA-SALICYLATE 24599 TEA-SORBATE 24600 TEA-STEARATE 24601 TEA-SULFATE 24602 TEA-TALLATE 24603 TEA-TAURINE LAUROYL METHYL BETA-ALANINATE 24604 TEA-TRIDECYLBENZENESULFONATE 24605 TEA-UNDECYLENATE 24606 TEA-UNDECYLENOYL HYDROLYZED COLLAGEN 24607 TECOMA CURIALIS BARK EXTRACT 24608 TECOMA LAPACHO BARK EXTRACT 24609 TECTONA GRANDIS WOOD EXTRACT 24610 TELFAIRIA PEDATA OIL 24611 TELMESTEINE 24612 TELOPEA SPECIOSISSIMA FLOWER/LEAF EXTRACT 24613 TELOSMA CORDATA FLOWER EXTRACT 24614 TENACIBACULUM DISCOLOR FERMENT EXTRACT 24615 TENACIBACULUM JEJUENSE/OAT BRAN EXTRACT/VOLCANIC ASH EXTRACT FERMENT FILTRATE 24616 TEPHROSIA PURPUREA LEAF EXTRACT 24617 TEPHROSIA PURPUREA SEED EXTRACT 24618 TEPRENONE 24619 TEPYL ACETATE 24620 TERBIUM CHLORIDE 24621 TERBIUM NITRATE 24622 TEREPHTHALALDEHYDE 24623 TEREPHTHALIC ACID/ISOPHTHALIC ACID/SODIUM ISOPHTHALIC ACID SULFONATE/GLYCOL COPOLYMER 24624 TEREPHTHALYLIDENE DICAMPHOR SULFONIC ACID 24625 TERMINALIA ARJUNA BARK 24626 TERMINALIA ARJUNA BARK EXTRACT 24627 TERMINALIA ARJUNA BARK OIL 24628 TERMINALIA ARJUNA BARK POWDER 24629 TERMINALIA ARJUNA EXTRACT 24630 TERMINALIA ARJUNA FRUIT EXTRACT 24631 TERMINALIA BELLERICA FRUIT 24632 TERMINALIA BELLERICA FRUIT EXTRACT 24633 TERMINALIA BELLERICA FRUIT POWDER 24634 TERMINALIA BELLERICA FRUIT WATER 24635 TERMINALIA BELLIRICA FRUIT OIL 24636 TERMINALIA CATAPPA LEAF EXTRACT 24637 TERMINALIA CHEBULA BARK EXTRACT 24638 TERMINALIA CHEBULA EXTRACT 24639 TERMINALIA CHEBULA FRUIT EXTRACT 24640 TERMINALIA CHEBULA FRUIT OIL 24641 TERMINALIA CHEBULA FRUIT POWDER 24642 TERMINALIA CHEBULA ROOT EXTRACT 24643 TERMINALIA FERDINANDIANA FRUIT EXTRACT 24644 TERMINALIA FERDINANDIANA FRUIT POWDER 24645 TERMINALIA FERDINANDIANA SEED OIL 24646 TERMINALIA SERICEA BARK/ROOT EXTRACT 24647 TERPENE ALCOHOLS ACETATES 24648 TERPENE HYDROCARBONS 24649 TERPENES AND TERPENOIDS 24650 TERPENES AND TERPENOIDS SINPINE 24651 TERPINEOL 24652 TERPINEOL ACETATE 24653 TERPINOLENE 24654 TERPINYL FORMATE 24655 TERPINYL ISOBUTYRATE 24656 TERPINYL PROPIONATE 24657 TERREIN 24658 TERT-AMYLCYCLOHEXANOL 24659 TERT-BUTYL DIMETHYL ACETOPHENONE 24660 TERT-BUTYL ISOPENT-2-ENTHIOATE 24661 TERT-BUTYL ISOPENTANETHIOATE 24662 TERT-BUTYLHYDROQUINONE DIMETHYLETHER 24663 TERT-BUTYLQUINOLINE 24664 TESTICULAR EXTRACT 24665 TESTICULAR HYDROLYSATE 24666 TETRA GERANYL/METHYLDECENYL SILICATE 24667 TETRAACETOXYCHALCONE 24668 TETRAACETYLPHYTOSPHINGOSINE 24669 TETRAAMINOPYRIMIDINE SULFATE 24670 TETRABAENA SOCIALIS EXTRACT 24671 TETRABROMOPHENOL BLUE 24672 TETRABUTOXYPROPYL TRISILOXANE 24673 TETRABUTYL AMMONIUM BROMIDE 24674 TETRABUTYL ETHYLIDENEBISPHENOL 24675 TETRABUTYL PHENYL HYDROXYBENZOATE 24676 TETRACARBOXYMETHYL DIHYDROXYBENZOYL DIPEPTIDE-12 24677 TETRACARBOXYMETHYL DIPEPTIDE-12 24678 TETRACARBOXYMETHYL HEXANOYL DIPEPTIDE-12 24679 TETRACARBOXYMETHYL LAUROYL DIPEPTIDE-12 24680 TETRACARBOXYMETHYL NARINGENINCHALCONE 24681 TETRACARBOXYMETHYL PALMITOYL DIPEPTIDE-12 24682 TETRADECANE 24683 TETRADECENE 24684 TETRADECYL AMINOBUTYROYLVALYLAMINOBUTYRIC UREA TRIFLUOROACETATE 24685 TETRADECYL/HEXADECYL C18-20 HYDROXYALKYL ACID 24686 TETRADECYLEICOSANOIC ACID 24687 TETRADECYLEICOSANOL 24688 TETRADECYLEICOSYL STEARATE 24689 TETRADECYLOCTADECANOIC ACID 24690 TETRADECYLOCTADECANOL 24691 TETRADECYLOCTADECYL BEHENATE 24692 TETRADECYLOCTADECYL HEXYLDECANOATE 24693 TETRADECYLOCTADECYL MYRISTATE 24694 TETRADECYLOCTADECYL STEARATE 24695 TETRADECYLPROPIONATES 24696 TETRADESMUS OBLIQUUS EXTRACT 24697 TETRAETHYL ORTHOSILICATE 24698 TETRAFLUOROPROPENE 24699 TETRAGONIA TETRAGONOIDES EXTRACT 24700 TETRAGONIA TETRAGONOIDES FLOWER/FRUIT/LEAF/STEM POWDER 24701 TETRAHEXYLDECYL ASCORBATE 24702 TETRAHYDRO-2-ISOBUTYL-4-METHYL-2H-PYRAN 24703 TETRAHYDRO-4-METHYLQUINOLINE 24704 TETRAHYDRO-5-ISOPROPENYL-2-METHYL-2-VINYLFURAN 24705 TETRAHYDRO-6-METHYLQUINOLINE 24706 TETRAHYDRO-6-PENT-2-ENYL-PYRAN-2-ONE 24707 TETRAHYDRO-6-PENT-3-ENYL-PYRAN-2-ONE 24708 TETRAHYDROBISDEMETHOXYDIFERULOYLMETHANE 24709 TETRAHYDROCURCUMIN DIACETATE 24710 TETRAHYDRODEMETHOXYDIFERULOYLMETHANE 24711 TETRAHYDRODIFERULOYLMETHANE 24712 TETRAHYDRO-DIMETHYLBENZOFURAN 24713 TETRAHYDRO-DIMETHYL-BENZOFURAN-2-ONE 24714 TETRAHYDRO-DIMETHYLNAPHTHYL-PROPAN-1-ONE 24715 TETRAHYDROFURFURYL ACETATE 24716 TETRAHYDROFURFURYL ALCOHOL 24717 TETRAHYDROFURFURYL METHACRYLATE 24718 TETRAHYDROFURFURYL RICINOLEATE 24719 TETRAHYDROGERANIAL 24720 TETRAHYDRO-HEXAMETHYL-AS-INDACEN-3-ONE 24721 TETRAHYDROINDENO-DIOXIN 24722 TETRAHYDROISOOCIMENOL 24723 TETRAHYDROJASMONIC ACID 24724 TETRAHYDROLINALOOL 24725 TETRAHYDROMAGNOLOL 24726 TETRAHYDRO-METHYL-METHYLENE-PHENYL-PYRAN 24727 TETRAHYDRO-METHYL-METHYLPROPENYL-PYRAN 24728 TETRAHYDRO-METHYL-METHYLPROPYL)-PYRAN-4-OL 24729 TETRAHYDRO-METHYL-PHENYL-PYRAN 24730 TETRAHYDRO-METHYL-PROPYL-PYRAN-4-OLACETATE 24731 TETRAHYDROMUGOL 24732 TETRAHYDROMUGYL ACETATE 24733 TETRAHYDROMYRCENYL ACETATE 24734 TETRAHYDRONAPHTHALENE-1-ACETALDEHYDE 24735 TETRAHYDRONAPHTHALENE-1-ETHANOL 24736 TETRAHYDRONAPHTHALENE-2-ETHANOL 24737 TETRAHYDRONAPHTHALENOL 24738 TETRAHYDROPALMATINE HCL 24739 TETRAHYDRO-P-CRESYLOXYPYRAN 24740 TETRAHYDRO-PENTAMETHYL-2-NAPHTHALENECARBALDEHYDE 24741 TETRAHYDRO-PENTYLFURFURYL ACETATE 24742 TETRAHYDROPIPERINE 24743 TETRAHYDROPYRANYL RESORCINOL 24744 TETRAHYDROPYRANYLAMINO DIOXOTHIOMORPHOLINOMETHYL PHENYLINDOLE 24745 TETRAHYDROPYRANYLMETHYLAMINO DIOXOTHIOMORPHOLINOMETHYL PHENYLINDOLE 24746 TETRAHYDROPYRANYLOXY PHENOL 24747 TETRAHYDRO-TRIMETHYL-5-VINYLFURAN-2-METHANOL 24748 TETRAHYDRO-TRIMETHYL-VINYL-PYRAN 24749 TETRAHYDROXYBUTYL TIMONACIC 24750 TETRAHYDROXYETHYL ETHYLENEDIAMINE 24751 TETRAHYDROXYPROPYL ETHYLENEDIAMINE 24752 TETRAHYDROXYPROPYL ETHYLENEDIAMINE DIOLEATE 24753 TETRAMETHRIN 24754 TETRAMETHYL ACETYLOCTAHYDRONAPHTHALENES 24755 TETRAMETHYL CYCLOPENTENE BUTENOL 24756 TETRAMETHYL HEXAPHENYL TETRASILOXANE 24757 TETRAMETHYL PYRAZOLYLPYRIMIDINE HCL 24758 TETRAMETHYL TETRAPHENYL TRISILOXANE 24759 TETRAMETHYL-1-HEXADECEN-3-OL 24760 TETRAMETHYL-1-OXASPIRO-6-DECENE 24761 TETRAMETHYL-3-CYCLOHEXENE-1-METHYL FORMATE 24762 TETRAMETHYL-3-CYCLOPENTENEBUTANOL 24763 TETRAMETHYL-4,8-DECADIENENITRILE 24764 TETRAMETHYL-4-METHYLENE-2-HEPTANOL 24765 TETRAMETHYL-4-METHYLENEHEPTAN-2-ONE 24766 TETRAMETHYL-5-OXATRICYCLODODECANE 24767 TETRAMETHYLAMMONIUM CHLORIDE 24768 TETRAMETHYLBICYCLO-2-HEPTENE-2-PROPIONALDEHYDE 24769 TETRAMETHYLBUTYL DIHYDROXYBENZAMIDE 24770 TETRAMETHYLCHROMANOL GLUCOSIDE 24771 TETRAMETHYLCYCLOHEXANEPROPANOL 24772 TETRAMETHYLCYCLOHEXENE-1-PROPANOL 24773 TETRAMETHYLDECENEDIONE 24774 TETRAMETHYLHEXADEC-2-ENYL ACETATE 24775 TETRAMETHYL-HEXADECATETRAEN-3-OL 24776 TETRAMETHYLHEXANAL 24777 TETRAMETHYLNONA-6,8-DIEN-3-ONE 24778 TETRAMETHYL-OCTANAL 24779 TETRAMETHYLOLGLYCOLURIL 24780 TETRAMETHYLPYRAZINE 24781 TETRANDRINE 24782 TETRAPANAX PAPYRIFER EXTRACT 24783 TETRAPEPTIDE-1 24784 TETRAPEPTIDE-10 24785 TETRAPEPTIDE-11 24786 TETRAPEPTIDE-12 24787 TETRAPEPTIDE-13 24788 TETRAPEPTIDE-14 24789 TETRAPEPTIDE-15 24790 TETRAPEPTIDE-16 24791 TETRAPEPTIDE-17 24792 TETRAPEPTIDE-18 24793 TETRAPEPTIDE-19 24794 TETRAPEPTIDE-2 24795 TETRAPEPTIDE-20 24796 TETRAPEPTIDE-21 24797 TETRAPEPTIDE-22 24798 TETRAPEPTIDE-23 24799 TETRAPEPTIDE-24 24800 TETRAPEPTIDE-25 24801 TETRAPEPTIDE-26 24802 TETRAPEPTIDE-27 24803 TETRAPEPTIDE-28 24804 TETRAPEPTIDE-28 ARGININAMIDE 24805 TETRAPEPTIDE-29 24806 TETRAPEPTIDE-29 ARGININAMIDE 24807 TETRAPEPTIDE-3 24808 TETRAPEPTIDE-30 24809 TETRAPEPTIDE-31 24810 TETRAPEPTIDE-32 24811 TETRAPEPTIDE-33 24812 TETRAPEPTIDE-34 24813 TETRAPEPTIDE-35 24814 TETRAPEPTIDE-36 24815 TETRAPEPTIDE-37 24816 TETRAPEPTIDE-38 24817 TETRAPEPTIDE-38 HEXAPEPTIDE-40 DECAPEPTIDE-27 OLIGOPEPTIDE-91 DIPEPTIDE-19 SH-POLYPEPTIDE-80 24818 TETRAPEPTIDE-39 24819 TETRAPEPTIDE-39 HEXAPEPTIDE-40 NONAPEPTIDE-20 SR-SPIDER POLYPEPTIDE-3 DECAPEPTIDE-30 24820 TETRAPEPTIDE-4 24821 TETRAPEPTIDE-40 24822 TETRAPEPTIDE-41 24823 TETRAPEPTIDE-42 24824 TETRAPEPTIDE-43 24825 TETRAPEPTIDE-44 24826 TETRAPEPTIDE-44 NICOTINATE 24827 TETRAPEPTIDE-45 24828 TETRAPEPTIDE-46 24829 TETRAPEPTIDE-47 24830 TETRAPEPTIDE-48 24831 TETRAPEPTIDE-49 24832 TETRAPEPTIDE-5 24833 TETRAPEPTIDE-50 24834 TETRAPEPTIDE-51 24835 TETRAPEPTIDE-53 24836 TETRAPEPTIDE-54 24837 TETRAPEPTIDE-55 24838 TETRAPEPTIDE-56 24839 TETRAPEPTIDE-56 DIMER 24840 TETRAPEPTIDE-57 24841 TETRAPEPTIDE-57 DIMER 24842 TETRAPEPTIDE-58 24843 TETRAPEPTIDE-58 DIMER 24844 TETRAPEPTIDE-59 24845 TETRAPEPTIDE-59 DIMER 24846 TETRAPEPTIDE-6 24847 TETRAPEPTIDE-61 24848 TETRAPEPTIDE-62 NORLEUCYL OLIGOPEPTIDE-149 24849 TETRAPEPTIDE-63 24850 TETRAPEPTIDE-63 ACETATE 24851 TETRAPEPTIDE-64 24852 TETRAPEPTIDE-65 24853 TETRAPEPTIDE-67 DIMER 24854 TETRAPEPTIDE-68 24855 TETRAPEPTIDE-7 24856 TETRAPEPTIDE-8 24857 TETRAPEPTIDE-9 24858 TETRAPHENYL DIMETHYL DISILOXANE 24859 TETRAPLEURA TETRAPTERA FRUIT EXTRACT 24860 TETRAPOTASSIUM ETIDRONATE 24861 TETRAPOTASSIUM PYROPHOSPHATE 24862 TETRASELMIS CHUI EXTRACT 24863 TETRASELMIS SUECICA EXTRACT 24864 TETRASODIUM DICARBOXYETHYL STEARYL SULFOSUCCINAMATE 24865 TETRASODIUM DICARBOXYMETHYL ASPARTATE 24866 TETRASODIUM DISUCCINOYL CYSTINE 24867 TETRASODIUM EDTA 24868 TETRASODIUM ETIDRONATE 24869 TETRASODIUM GLUTAMATE DIACETATE 24870 TETRASODIUM IMINODISUCCINATE 24871 TETRASODIUM PYROPHOSPHATE 24872 TETRASODIUM TETRACARBOXYMETHYL NARINGENINCHALCONE 24873 TEUCRIUM CANADENSE FLOWER/LEAF/STEM EXTRACT 24874 TEUCRIUM SCORODONIA EXTRACT 24875 TEUCRIUM VISCIDUM LEAF/STEM EXTRACT 24876 TEUPOLIOSIDE 24877 THALASSIOSIRA AESTIVALIS/GRAVIDA/NITZSCHIOIDES/NORDENSKIOELDII/ROTULA EXTRACT 24878 THALASSIOSIRA ECCENTRICA EXTRACT 24879 THALASSIOSIRA PSEUDONANA EXTRACT 24880 THALASSIOSIRA PSEUDONANA FERMENT FILTRATE 24881 THALICTRUM OCCIDENTALE FLOWER EXTRACT 24882 THAMNOLIA VERMICULARIS LEAF EXTRACT 24883 THAUMATOCOCCUS DANIELLI FRUIT EXTRACT 24884 THEANINE 24885 THELYPTERIS INTERRUPTA LEAF EXTRACT 24886 THENOYL METHIONATE 24887 THEOBROMA CACAO CALLUS POWDER 24888 THEOBROMA CACAO EXTRACT 24889 THEOBROMA CACAO FLOWER EXTRACT 24890 THEOBROMA CACAO FRUIT EXTRACT 24891 THEOBROMA CACAO FRUIT POWDER 24892 THEOBROMA CACAO HUSK 24893 THEOBROMA CACAO HUSK EXTRACT 24894 THEOBROMA CACAO LEAF CELL EXTRACT 24895 THEOBROMA CACAO SEED BUTTER 24896 THEOBROMA CACAO SEED EXTRACT 24897 THEOBROMA CACAO SEED POWDER 24898 THEOBROMA CACAO SEED WATER 24899 THEOBROMA CACAO SHELL EXTRACT 24900 THEOBROMA CACAO SHELL POWDER 24901 THEOBROMA GRANDIFLORUM FRUIT EXTRACT 24902 THEOBROMA GRANDIFLORUM FRUIT JUICE 24903 THEOBROMA GRANDIFLORUM FRUIT JUICE POWDER 24904 THEOBROMA GRANDIFLORUM SEED BUTTER 24905 THEOBROMA GRANDIFLORUM SEED BUTTER EXTRACT 24906 THEOBROMA GRANDIFLORUM SEED BUTTER GLYCERIDES 24907 THEOBROMA GRANDIFLORUM SEED BUTTER GLYCERYL ESTERS 24908 THEOBROMA GRANDIFLORUM SEED BUTTER PEG-8 ESTERS 24909 THEOBROMA GRANDIFLORUM SEED BUTTER POLYGLYCERYL-6 ESTERS 24910 THEOBROMA GRANDIFLORUM SEED POWDER 24911 THEOBROMINE 24912 THEOPHYLLINE 24913 THERMUS THERMOPHILLUS FERMENT 24914 THERMUS THERMOPHILUS PUTATIVE ESTERASE 24915 THESPESIA POPULNEOIDES BARK EXTRACT 24916 THIABENDAZOLE 24917 THIAMINE BIS-LAURYLSULFATE 24918 THIAMINE DIPHOSPHATE 24919 THIAMINE HCL 24920 THIAMINE NITRATE 24921 THIAMINE/YEAST POLYPEPTIDE 24922 THIANTHOL 24923 THIAZOLYLALANINE 24924 THIMEROSAL 24925 THIOACETANILIDE 24926 THIOBACILLUS BAREGENSIS EXOPOLYSACCHARIDES 24927 THIOCTAMIDOETHYL DIMETHYLAMINE MALEATE 24928 THIOCTIC ACID 24929 THIOCTOYL DIPEPTIDE-36 AMIDE PEG-2 ETHYLAMINE 24930 THIOCTOYL GLYCINAMIDE 24931 THIOCTOYL PENTAPEPTIDE-4 24932 THIOCTOYL TETRAPEPTIDE-3 24933 THIOCTOYL TRIPEPTIDE-1 24934 THIOCTOYL TRIPEPTIDE-35 24935 THIODIGLYCOL 24936 THIODIGLYCOLAMIDE 24937 THIODIGLYCOLIC ACID 24938 THIODIPROPIONIC ACID 24939 THIOGLYCERIN 24940 THIOGLYCOLIC ACID 24941 THIOHISTIDINE 24942 THIOLACTIC ACID 24943 THIOLANEDIOL 24944 THIOMORPHOLINONE 24945 THIOSALICYLIC ACID 24946 THIOTAURINE 24947 THIOXANTHINE 24948 THORIUM DIOXIDE 24949 THRAUSTOCHYTRIUM SP. ATCC 26185 OIL 24950 THREITOL 24951 THREONINAMIDO ORNITHINE 24952 THREONINE 24953 THREONYL ORNITHINE 24954 THUJA KORAIENSIS EXTRACT 24955 THUJA OCCIDENTALIS BARK EXTRACT 24956 THUJA OCCIDENTALIS LEAF 24957 THUJA OCCIDENTALIS LEAF EXTRACT 24958 THUJA OCCIDENTALIS LEAF OIL 24959 THUJA OCCIDENTALIS LEAF/STEM EXTRACT 24960 THUJA OCCIDENTALIS ROOT EXTRACT 24961 THUJA OCCIDENTALIS STEM OIL 24962 THUJA ORIENTALIS BRANCH/LEAF POWDER 24963 THUJA ORIENTALIS EXTRACT 24964 THUJA ORIENTALIS LEAF EXTRACT 24965 THUJA ORIENTALIS SEED EXTRACT 24966 THUJA ORIENTALIS WATER 24967 THUJA PLICATA LEAF EXTRACT 24968 THUJA PLICATA LEAF OIL 24969 THUJA PLICATA STEM EXTRACT 24970 THUJA PLICATA STEM OIL 24971 THUJA PLICATA WOOD OIL 24972 THUJA PLICATA WOOD WATER 24973 THUJIC ACID 24974 THUJOPSIS DOLABRATA BRANCH EXTRACT 24975 THUJOPSIS DOLABRATA LEAF EXTRACT 24976 THUJOPSIS DOLABRATA LEAF OIL 24977 THUJOPSIS DOLABRATA STEM OIL 24978 THUJOPSIS DOLABRATA WATER 24979 THUJOPSIS DOLABRATA WOOD EXTRACT 24980 THUJOPSIS DOLABRATA WOOD OIL 24981 THUJOPSIS DOLABRATA WOOD WATER 24982 THUNBERGIA LAURIFOLIA LEAF EXTRACT 24983 THURFYL NICOTINATE 24984 THURFYLNICOTINATE HCL 24985 THYMIDINE 24986 THYMINE 24987 THYMOL 24988 THYMOL ACETATE 24989 THYMOL TRIMETHOXYCINNAMATE 24990 THYMUS CAPITATUS HERB EXTRACT 24991 THYMUS CAPITATUS HERB OIL 24992 THYMUS CITRIODORUS FLOWER/LEAF EXTRACT 24993 THYMUS EXTRACT 24994 THYMUS HYDROLYSATE 24995 THYMUS LINEARIS LEAF EXTRACT 24996 THYMUS LINEARIS LEAF/(ANGELICA GLAUCA/BERGENIA CILIATA) ROOT/PRINSEPIA UTILIS SEED EXTRACT 24997 THYMUS MASTICHINA FLOWER OIL 24998 THYMUS MASTICHINA HERB EXTRACT 24999 THYMUS MASTICHINA HERB OIL 25000 THYMUS PRAECOX EXTRACT 25001 THYMUS QUINQUECOSTATUS EXTRACT 25002 THYMUS SATUREJOIDES OIL 25003 THYMUS SERPYLLUM EXTRACT 25004 THYMUS SERPYLLUM LEAF EXTRACT 25005 THYMUS VULGARIS EXTRACT 25006 THYMUS VULGARIS FLOWER/LEAF EXTRACT 25007 THYMUS VULGARIS FLOWER/LEAF OIL 25008 THYMUS VULGARIS FLOWER/LEAF/STEM EXTRACT 25009 THYMUS VULGARIS FLOWER/LEAF/STEM WATER 25010 THYMUS VULGARIS LEAF 25011 THYMUS VULGARIS LEAF EXTRACT 25012 THYMUS VULGARIS LEAF OIL 25013 THYMUS VULGARIS LEAF WATER 25014 THYMUS VULGARIS LEAF/STEM POWDER 25015 THYMUS VULGARIS LEAF/STEM WATER 25016 THYMUS VULGARIS OIL 25017 THYMUS ZYGIS FLOWER OIL 25018 THYMUS ZYGIS HERB EXTRACT 25019 THYMUS ZYGIS OIL 25020 TIARELLA POLYPHYLLA EXTRACT 25021 TIBOUCHINA LEPIDOTA BARK/FLOWER/LEAF EXTRACT 25022 TIGLIC ACID 25023 TILIA AMERICANA FLOWER EXTRACT 25024 TILIA AMERICANA FLOWER OIL 25025 TILIA CORDATA EXTRACT 25026 TILIA CORDATA FLOWER 25027 TILIA CORDATA FLOWER EXTRACT 25028 TILIA CORDATA FLOWER WATER 25029 TILIA CORDATA OIL 25030 TILIA CORDATA WOOD EXTRACT 25031 TILIA EUROPAEA FLOWER EXTRACT 25032 TILIA EUROPAEA FLOWER/LEAF EXTRACT 25033 TILIA EUROPAEA FLOWER/VIOLA ODORATA LEAF EXTRACT 25034 TILIA PLATYPHYLLOS BARK EXTRACT 25035 TILIA PLATYPHYLLOS EXTRACT 25036 TILIA PLATYPHYLLOS FLOWER 25037 TILIA PLATYPHYLLOS FLOWER EXTRACT 25038 TILIA PLATYPHYLLOS FLOWER WATER 25039 TILIA PLATYPHYLLOS LEAF 25040 TILIA TOMENTOSA BUD EXTRACT 25041 TILIA TOMENTOSA EXTRACT 25042 TILIA VULGARIS FLOWER EXTRACT 25043 TILIA VULGARIS FLOWER WATER 25044 TILIACORA TRIANDRA LEAF/VINE EXTRACT 25045 TILIROSIDE 25046 TILLANDSIA USNEOIDES CALLUS EXTRACT 25047 TILLANDSIA USNEOIDES EXTRACT 25048 TIMONACIC 25049 TIMOSAPONIN A3 25050 TIN 25051 TIN OXIDE 25052 TINOSPORA CORDIFOLIA EXTRACT 25053 TINOSPORA CORDIFOLIA ROOT EXTRACT 25054 TINOSPORA CORDIFOLIA ROOT/STEM EXTRACT 25055 TINOSPORA CORDIFOLIA STEM EXTRACT 25056 TINOSPORA CORDIFOLIA STEM POWDER 25057 TINOSPORA CRISPA STEM EXTRACT 25058 TINOSPORA TUBERCULATA POWDER 25059 TIOCONAZOLE 25060 TIOXOLONE 25061 TIPA-ACRYLATES/ETHYLHEXYL ACRYLATE COPOLYMER 25062 TIPA-LAURETH SULFATE 25063 TIPA-LAURETH-3 CARBOXYLATE 25064 TIPA-LAUROYL SARCOSINATE 25065 TIPA-LAURYL SULFATE 25066 TIPA-MYRISTATE 25067 TIPA-STEARATE 25068 TITANIUM CITRATE 25069 TITANIUM DIOXIDE 25070 TITANIUM ETHOXIDE 25071 TITANIUM HYDROXIDE 25072 TITANIUM ISOSTEARATES 25073 TITANIUM NITRIDE 25074 TITANIUM OXYNITRIDE 25075 TITANIUM SALICYLATE 25076 TITANIUM ZEOLITE 25077 TITANIUM/TITANIUM DIOXIDE 25078 TITANUM TETRA T-BUTOXIDE 25079 TITHONIA DIVERSIFOLIA FLOWER EXTRACT 25080 TITHONIA DIVERSIFOLIA FLOWER/LEAF/STEM EXTRACT 25081 TMP LAURYL DIMETHICONE 25082 TOBACCO RH-OLIGOPEPTIDE-1 25083 TOCOCYSTEAMIDE 25084 TOCOPHERETH-10 25085 TOCOPHERETH-12 25086 TOCOPHERETH-18 25087 TOCOPHERETH-5 25088 TOCOPHERETH-50 25089 TOCOPHEROL 25090 TOCOPHEROL/WHEAT POLYPEPTIDES 25091 TOCOPHERSOLAN 25092 TOCOPHERYL ACETATE 25093 TOCOPHERYL DIMETHYLGLYCINATE 25094 TOCOPHERYL DIMETHYLGLYCINATE HCI 25095 TOCOPHERYL ETHYL SUCCINATE ETHYLDIMONIUM ETHOSULFATE 25096 TOCOPHERYL ETHYLASCORBYL PEG-4 BIS-SUCCINATE 25097 TOCOPHERYL FERULATE 25098 TOCOPHERYL GLUCOSIDE 25099 TOCOPHERYL LINOLEATE 25100 TOCOPHERYL LINOLEATE/OLEATE 25101 TOCOPHERYL NICOTINATE 25102 TOCOPHERYL PHOSPHATE 25103 TOCOPHERYL RETINOATE 25104 TOCOPHERYL SUCCINATE 25105 TOCOPHERYL SUCCINATE METHYLGLUCAMIDE 25106 TOCOPHERYL TRANEXAMATE HCL 25107 TOCOPHERYLOXYPROPYL TRISILOXANE 25108 TOCOPHERYLPHOSPHOCHOLINE 25109 TOCOQUINONE 25110 TOCOTRIENOLS 25111 TOFIELDIA JAPONICA LEAF EXTRACT 25112 TOLNAFTATE 25113 TOLUALDEHYDE ISOMERS 25114 TOLUENE 25115 TOLUENE SULFONIC ACID 25116 TOLUENE-2,5-DIAMINE 25117 TOLUENE-2,5-DIAMINE SULFATE 25118 TOPAZ 25119 TOPIRAMATE 25120 TORENIA CONCOLOR EXTRACT 25121 TORILIS JAPONICA EXTRACT 25122 TORILIS JAPONICA SEED EXTRACT 25123 TORREYA CALIFORNICA EXTRACT 25124 TORREYA CALIFORNICA OIL 25125 TORREYA GRANDIS EXTRACT 25126 TORREYA GRANDIS FRUIT OIL 25127 TORREYA GRANDIS SEED OIL 25128 TORREYA NUCIFERA CALLUS EXTRACT 25129 TORREYA NUCIFERA EXTRACT 25130 TORREYA NUCIFERA LEAF OIL 25131 TORREYA NUCIFERA SEED OIL 25132 TORREYA NUCIFERA SEED POWDER 25133 TORULASPORA DELBRUECKII EXTRACT 25134 TORULASPORA DELBRUECKII FERMENT 25135 TOSYLAMIDE 25136 TOSYLAMIDE/EPOXY RESIN 25137 TOSYLAMIDE/FORMALDEHYDE RESIN 25138 TOTAROL 25139 TOURMALINE 25140 TOURMALINE EXTRACT 25141 TOURMALINE POWDER 25142 TRACHEA HYDROLYSATE 25143 TRACHELOSPERMUM ASIATICUM FLOWER/LEAF/STEM EXTRACT 25144 TRACHELOSPERMUM JASMINOIDES EXTRACT 25145 TRACHYSPERMUM AMMI FLOWER EXTRACT 25146 TRAMETES HIRSUTA EXTRACT 25147 TRAMETES VERSICOLOR EXTRACT 25148 TRANEXAMIC ACID 25149 TRANEXAMOYL DIPEPTIDE-22 25150 TRANEXAMOYL DIPEPTIDE-23 25151 TRANS, TRANS-2,4-DECADIENAL 25152 TRANS, TRANS-NONA-2,4-DIENAL 25153 TRANS, TRANS-TRIMETHYLPENTADECATRIENONE 25154 TRANS,TRANS-ALLO-OCIMENE 25155 TRANS-2,4-DIMETHYL-2-(5,6,7,8-TETRAHYDRO-5,5,8,8-TETRAMETHYL-2-NAPHTHALENYL)-1,3-DIOXOLANE 25156 TRANS-2-DECENAL 25157 TRANS-2-HEXENAL 25158 TRANS-2-HEXENOL 25159 TRANS-2-HEXENYL BUTYRATE 25160 TRANS-2-HEXENYL HEXANOATE 25161 TRANS-2-HEXENYL ISOVALERATE 25162 TRANS-2-HEXENYL PHENYLACETATE 25163 TRANS-2-HEXENYL PROPIONATE 25164 TRANS-2-HEXENYL SALICYLATE 25165 TRANS-2-HEXENYL VALERATE 25166 TRANS-2-METHYL-4-PROPYL-1,3-OXATHIANE 25167 TRANS-2-METHYLPENT-2-ENOIC ACID 25168 TRANS-2-OCTENAL 25169 TRANS-2-PHENYLPROPENYL ACETATE 25170 TRANS-2-TERT-BUTYLCYCLOHEXANOL 25171 TRANS-2-UNDECENAL 25172 TRANS-3-HEPTENYL ACETATE 25173 TRANS-3-HEXENAL 25174 TRANS-3-HEXENYL ISOBUTYRATE 25175 TRANS-3-METHYL-5-PHENYL-2-PENTENENITRILE 25176 TRANS-5-METHYL-2-HEPTEN-4-ONE 25177 TRANS-5-OCTENONE 25178 TRANS-8-METHYL-1-OXASPIRODECANONE 25179 TRANS-CINNAMONITRILE 25180 TRANS-DIHYDROPSEUDOIONYL ACETATE 25181 TRANS-DIMETHYLBICYCLOHEPT-2-YLIDENE-ETHYL ACETATE 25182 TRANSGLUTAMINASE 25183 TRANS-ISOOCIMENOL 25184 TRANS-METHOXY-DIMETHYLOCTADIENE 25185 TRANS-METHOXYPROPOXYHEXENE 25186 TRANS-METHYLBUTENYL TIGLATE 25187 TRANS-NON-2-ENAL 25188 TRANS-OCTAHYDRONAPHTHALENONE 25189 TRANS-ROSE KETONE-1 25190 TRANS-ROSE KETONE-2 25191 TRANS-ROSE KETONE-3 25192 TRANS-ROSE KETONE-5 25193 TRANS-TRIMETHYLDODECATETRAENAL 25194 TRANS-TRIMETHYLDODECATRIEN-3-OL 25195 TRANS-TRIMETHYLUNDECADIENAL 25196 TRANS-TRIMETHYLUNDECADIENOL 25197 TRAPA BICORNIS NUT EXTRACT 25198 TRAPA JAPONICA FRUIT EXTRACT 25199 TRAPA JAPONICA PEEL EXTRACT 25200 TRAPA NATANS PEEL EXTRACT 25201 TREHALOSE 25202 TREHALOSE HYDROXYPROPYLTRIMONIUM CHLORIDE 25203 TREHALOSE ISOSTEARATE ESTERS 25204 TREHALOSE UNDECYLENOATE 25205 TREMELLA FUCIFORMIS EXTRACT 25206 TREMELLA FUCIFORMIS POLYSACCHARIDE 25207 TREMELLA FUCIFORMIS SPOROCARP EXTRACT 25208 TRI(POLYGLYCERYL-3/LAURYL) HYDROGENATED TRILINOLEATE 25209 TRIACETIN 25210 TRIACETYL RETINOYL PHYTOSPHINGOSINE 25211 TRIACONTANYL PVP 25212 TRIACONTENE/VP COPOLYMER 25213 TRIARACHIDIN 25214 TRIBEHENIN 25215 TRIBEHENIN PEG-20 ESTERS 25216 TRIBENZOIN 25217 TRIBENZOYL TRIRICINOLEIN 25218 TRIBULUS TERRESTRIS EXTRACT 25219 TRIBULUS TERRESTRIS FRUIT EXTRACT 25220 TRIBULUS TERRESTRIS FRUIT POWDER 25221 TRIBULUS TERRESTRIS FRUIT/STEM EXTRACT 25222 TRIBULUS TERRESTRIS ROOT EXTRACT 25223 TRIBULUS TERRESTRIS ROOT POWDER 25224 TRIBUTYL CITRATE 25225 TRIBUTYLCRESYLBUTANE 25226 TRI-C12-13 ALKYL CITRATE 25227 TRI-C12-15 PARETH-10 PHOSPHATE 25228 TRI-C12-15 PARETH-2 PHOSPHATE 25229 TRI-C12-15 PARETH-6 PHOSPHATE 25230 TRI-C12-15 PARETH-8 PHOSPHATE 25231 TRI-C14-15 ALKYL CITRATE 25232 TRICALCIUM PHOSPHATE 25233 TRICAPRIN 25234 TRICAPRYLIN 25235 TRICAPRYLYL CITRATE 25236 TRICAPRYLYL/CAPRYL TRIMELLITATE 25237 TRICETEARETH-4 PHOSPHATE 25238 TRICETETH-5 PHOSPHATE 25239 TRICETYL PHOSPHATE 25240 TRICETYLMONIUM CHLORIDE 25241 TRICHILIA CATIGUA EXTRACT 25242 TRICHILIA EMETICA SEED BUTTER 25243 TRICHILIA EMETICA SEED OIL PEG-8 ESTERS 25244 TRICHILIA EMETICA SEED OIL POLYGLYCERYL-6 ESTERS 25245 TRICHILIA EMETICA SEED POWDER 25246 TRICHILIA ROKA SEED BUTTER 25247 TRICHLOROETHANE 25248 TRICHLOROMETHYL PHENYL CARBINYL ACETATE 25249 TRICHODESMA ZEYLANICUM OIL 25250 TRICHOLOMA MAGNIVELARE EXTRACT 25251 TRICHOLOMA MATSUTAKE EXTRACT 25252 TRICHOLOMA MATSUTAKE FERMENT FILTRATE 25253 TRICHOLOMA MATSUTAKE MYCELIUM 25254 TRICHOLOMA MATSUTAKE MYCELIUM FERMENT EXTRACT 25255 TRICHOLOMA MATSUTAKE POWDER 25256 TRICHOSANTHES CUCUMERINA ROOT EXTRACT 25257 TRICHOSANTHES KIRILOWII EXTRACT 25258 TRICHOSANTHES KIRILOWII FRUIT EXTRACT 25259 TRICHOSANTHES KIRILOWII FRUIT POWDER 25260 TRICHOSANTHES KIRILOWII ROOT EXTRACT 25261 TRICHOSANTHES KIRILOWII SEED EXTRACT 25262 TRICHOSANTHES KIRILOWII STEM JUICE 25263 TRICLOCARBAN 25264 TRICLOSAN 25265 TRICYCLODECANE-4,8-DIMETHANOL 25266 TRICYCLODECANE-8-ONE 25267 TRICYCLODECANEDIMETHANOL DIACRYLATE 25268 TRICYCLODECANEDIMETHYL DIMETHACRYLATE 25269 TRICYCLODECANEMETHYL ISONONANOATE 25270 TRICYCLODECANEMETHYL ISOSTEARATE 25271 TRICYCLODECANEMETHYL NEOPENTANOATE 25272 TRICYCLODECENYL PROPIONATE 25273 TRICYCLODECYLIDENE BUTANAL 25274 TRICYCLOPENTADIENE 25275 TRIDEC-2-ENENITRILE 25276 TRIDECAN-2-ONE 25277 TRIDECANAL 25278 TRIDECANE 25279 TRIDECAPEPTIDE-1 25280 TRIDECENAL 25281 TRIDECETH-10 25282 TRIDECETH-10 PHOSPHATE 25283 TRIDECETH-11 25284 TRIDECETH-12 25285 TRIDECETH-15 25286 TRIDECETH-15 CARBOXYLIC ACID 25287 TRIDECETH-18 25288 TRIDECETH-19 CARBOXYLIC ACID 25289 TRIDECETH-2 25290 TRIDECETH-2 CARBOXAMIDE MEA 25291 TRIDECETH-20 25292 TRIDECETH-21 25293 TRIDECETH-3 25294 TRIDECETH-3 CARBOXYLIC ACID 25295 TRIDECETH-3 PHOSPHATE 25296 TRIDECETH-4 25297 TRIDECETH-4 CARBOXYLIC ACID 25298 TRIDECETH-5 25299 TRIDECETH-50 25300 TRIDECETH-6 25301 TRIDECETH-6 PHOSPHATE 25302 TRIDECETH-7 25303 TRIDECETH-7 CARBOXYLIC ACID 25304 TRIDECETH-8 25305 TRIDECETH-8 CARBOXYLIC ACID 25306 TRIDECETH-9 25307 TRIDECETH-9 PG-AMODIMETHICONE 25308 TRIDECYL ALCOHOL 25309 TRIDECYL BEHENATE 25310 TRIDECYL COCOATE 25311 TRIDECYL ERUCATE 25312 TRIDECYL ETHYLHEXANOATE 25313 TRIDECYL ISONONANOATE 25314 TRIDECYL LAURATE 25315 TRIDECYL MYRISTATE 25316 TRIDECYL NEOPENTANOATE 25317 TRIDECYL SALICYLATE 25318 TRIDECYL STEARATE 25319 TRIDECYL STEAROYL STEARATE 25320 TRIDECYL TRIMELLITATE 25321 TRIDECYLBENZENESULFONIC ACID 25322 TRIENTALIS EUROPAEA FLOWER EXTRACT 25323 TRIERUCIN 25324 TRIETHANOLAMINE 25325 TRIETHANOLAMINE SESQUISTEARATE 25326 TRIETHONIUM HYDROLYZED COLLAGEN ETHOSULFATE 25327 TRIETHOXYCAPRYLYLSILANE 25328 TRIETHOXYSILYLETHYL DIMETHICONE/METHICONE COPOLYMER 25329 TRIETHOXYSILYLETHYL POLYDIMETHYLSILOXYETHYL DIMETHICONE 25330 TRIETHOXYSILYLETHYL POLYDIMETHYLSILOXYETHYL HEXYL DIMETHICONE 25331 TRIETHOXYSILYLPROPYL ACETYL HYDROXYPROLINATE 25332 TRIETHOXYSILYLPROPYL STEARDIMONIUM CHLORIDE 25333 TRIETHOXYSILYLPROPYLCARBAMOYL ETHOXYPROPYL BUTYL DIMETHICONE 25334 TRIETHYL CITRATE 25335 TRIETHYL PHOSPHATE 25336 TRIETHYLAMINE 25337 TRIETHYLAMINE HEXYLSALICYLATE 25338 TRIETHYLAMMONIUM DMPA/IPDI COPOLYMER 25339 TRIETHYLENE GLYCOL 25340 TRIETHYLENE GLYCOL DIBENZOATE 25341 TRIETHYLENE GLYCOL DIMETHACRYLATE 25342 TRIETHYLENE GLYCOL HYDROGENATED ROSINATE 25343 TRIETHYLENE GLYCOL ROSINATE 25344 TRIETHYLENETETRAMINE HCL 25345 TRIETHYLHEXANOIN 25346 TRIETHYLHEXYL CITRATE 25347 TRIETHYLHEXYL TRIMELLITATE 25348 TRIFLUOROACETYL TRIPEPTIDE-2 25349 TRIFLUOROETHYL METHACRYLATE 25350 TRIFLUOROMETHYL C1-4 ALKYL DIMETHICONE 25351 TRIFLUOROMETHYL DEHYDROLATANOPROST 25352 TRIFLUOROMETHYLBIPYRIDYL BROMOBENZIMIDAZOLE 25353 TRIFLUOROPROPYL CYCLOPENTASILOXANE 25354 TRIFLUOROPROPYL CYCLOTETRASILOXANE 25355 TRIFLUOROPROPYL CYCLOTRISILOXANE 25356 TRIFLUOROPROPYL DIMETHICONE 25357 TRIFLUOROPROPYL DIMETHICONE/PEG-10 CROSSPOLYMER 25358 TRIFLUOROPROPYL DIMETHICONE/TRIFLUOROPROPYL DIVINYLDIMETHICONE CROSSPOLYMER 25359 TRIFLUOROPROPYL DIMETHICONE/VINYL TRIFLUOROPROPYL DIMETHICONE/SILSESQUIOXANE CROSSPOLYMER 25360 TRIFLUOROPROPYL DIMETHICONOL 25361 TRIFLUOROPROPYL METHICONE 25362 TRIFLUOROPROPYLDIMETHYL/TRIMETHYLSILOXYSILICATE 25363 TRIFLUOROPROPYLDIMETHYLSILOXY/TRIMETHYLSILOXY SILSESQUIOXANE 25364 TRIFOLIUM PRATENSE EXTRACT 25365 TRIFOLIUM PRATENSE FLOWER 25366 TRIFOLIUM PRATENSE FLOWER EXTRACT 25367 TRIFOLIUM PRATENSE FLOWER POWDER 25368 TRIFOLIUM PRATENSE FLOWER/LEAF/STEM JUICE 25369 TRIFOLIUM PRATENSE FLOWER/LEAF/STEM WATER 25370 TRIFOLIUM PRATENSE LEAF EXTRACT 25371 TRIFOLIUM PRATENSE SEED EXTRACT 25372 TRIFOLIUM PRATENSE SYMBIOSOME EXTRACT 25373 TRIFOLIUM REPENS EXTRACT 25374 TRIFOLIUM REPENS SPROUT EXTRACT 25375 TRIGLYCERETH-7 CITRATE 25376 TRIGONELLA FOENUM SYMBIOSOME EXTRACT 25377 TRIGONELLA FOENUM-GRAECUM FRUIT EXTRACT 25378 TRIGONELLA FOENUM-GRAECUM HYDROXYPROPYLTRIMONIUM CHLORIDE 25379 TRIGONELLA FOENUM-GRAECUM SEED EXTRACT 25380 TRIGONELLA FOENUM-GRAECUM SEED OIL 25381 TRIGONELLA FOENUM-GRAECUM SPROUT JUICE 25382 TRIGONOTIS PEDUNCULARIS CALLUS EXTRACT 25383 TRIGONOTIS PEDUNCULARIS EXTRACT 25384 TRIHEPTANOIN 25385 TRIHEPTYLUNDECANOIN 25386 TRIHEXYLDECYL CITRATE 25387 TRIHYDROXYAURONE 25388 TRIHYDROXYCHALCONE 25389 TRIHYDROXYDIHYDROCHALCONE 25390 TRIHYDROXYMETHOXYSTEARIN 25391 TRIHYDROXYPALMITAMIDOHYDROXYPROPYL MYRISTYL ETHER 25392 TRIHYDROXYSTEARIN 25393 TRIISOCETYL CITRATE 25394 TRIISODECYL TRIMELLITATE 25395 TRIISONONANOIN 25396 TRIISOPALMITIN 25397 TRIISOPROPANOLAMINE 25398 TRIISOPROPYL CITRATE 25399 TRIISOPROPYL TRILINOLEATE 25400 TRIISOSTEARIN 25401 TRIISOSTEARIN PEG-6 ESTERS 25402 TRIISOSTEAROYL 3-GLYCERYL ASCORBATE 25403 TRIISOSTEAROYL POLYGLYCERYL-3 DIMER DILINOLEATE 25404 TRIISOSTEARYL CITRATE 25405 TRIISOSTEARYL TRILINOLEATE 25406 TRIISOTRIDECYL TRIMELLITATE 25407 TRILACTIN 25408 TRILANETH-4 PHOSPHATE 25409 TRILAURETH-4 PHOSPHATE 25410 TRILAURETH-9 CITRATE 25411 TRILAURIN 25412 TRILAURYL CITRATE 25413 TRILAURYL PHOSPHATE 25414 TRILAURYLAMINE 25415 TRILINOLEIC ACID 25416 TRILINOLEIN 25417 TRILINOLENIN 25418 TRIMAGNESIUM PHOSPHATE 25419 TRIMETHOXY-2-VINYLTETRAHYDROPYRAN 25420 TRIMETHOXYBENZYL ACETYLSINAPATE 25421 TRIMETHOXYBENZYLIDENE PENTANEDIONE 25422 TRIMETHOXYCAPRYLYLSILANE 25423 TRIMETHOXYSILYL DIMETHICONE 25424 TRIMETHYL HYDROXYMETHYL CYCLOHEXANOL 25425 TRIMETHYL HYDROXYPENTYL ISOBUTYRATE 25426 TRIMETHYL PENTANOL HYDROXYETHYL ETHER 25427 TRIMETHYL PENTANYL DIISOBUTYRATE 25428 TRIMETHYL PENTAPHENYL TRISILOXANE 25429 TRIMETHYL PHYTOSPHINGOSINE IODIDE 25430 TRIMETHYL-1,3-CYCLOHEXADIENYLBUTAN-2-ONE 25431 TRIMETHYL-1,3-PENTANEDIOL 25432 TRIMETHYL-1-CYCLOHEXENYLACRYLONITRILE 25433 TRIMETHYL-1-CYCLOHEXENYLBUTAN-2-ONE 25434 TRIMETHYL-1-CYCLOHEXENYLBUTANE-1,3-DIONE 25435 TRIMETHYL-2-CYCLOHEXENE-1,4-DIONE 25436 TRIMETHYL-2-CYCLOHEXENOL 25437 TRIMETHYL-2-CYCLOHEXENYL-3-PENTANONE/2-PROPYNOL 25438 TRIMETHYL-2-DECENE-6,8-DIONE 25439 TRIMETHYL-3-CYCLOHEXENE-1-METHANETHIOL 25440 TRIMETHYL-3-CYCLOHEXENYL-3-BUTEN-2-ONE 25441 TRIMETHYL-3-CYCLOPENTENYLACETONITRILE 25442 TRIMETHYL-3-METHYLVINYL-4-VINYLCYCLOHEXYLMETHYL ACETATE 25443 TRIMETHYL-3-NONENOL 25444 TRIMETHYL-3-PHENYLINDAN 25445 TRIMETHYL-4,9-DECADIENAL 25446 TRIMETHYL-4-NONANONE 25447 TRIMETHYL-5,7-DECADIEN-2-ONE 25448 TRIMETHYL-6-METHYLENECYCLOHEXANEPROPANOL 25449 TRIMETHYL-6-METHYLENECYCLOHEXYLPROPYL ACETATE 25450 TRIMETHYL-6-THIABICYCLOOCTANE 25451 TRIMETHYL-7-OXABICYCLOHEPTYL)-3-BUTEN-2-ONE 25452 TRIMETHYL-8-METHYLENEBICYCLO-4-UNDECENE 25453 TRIMETHYLAMINE OXIDE 25454 TRIMETHYLBENZENE 25455 TRIMETHYLBENZENEPROPANOL 25456 TRIMETHYLBENZOPHENONE 25457 TRIMETHYLBENZOYL DIPHENYLPHOSPHINE OXIDE 25458 TRIMETHYLBENZYL ALCOHOL 25459 TRIMETHYLBICYCLO-2-HEPTANOL 25460 TRIMETHYLBICYCLO-2-HEPTANONE 25461 TRIMETHYLBICYCLO-2-HEPTYLOXYETHANOL 25462 TRIMETHYLBICYCLO-3-HEPTEN-2-OL 25463 TRIMETHYLBICYCLO-3-HEPTEN-2-ONE 25464 TRIMETHYLBICYCLO-3-HEPTYLACRYLONITRILE 25465 TRIMETHYLBICYCLO-4-HEPTEN-3-YLMETHANOL 25466 TRIMETHYLBICYCLO-4-HEPTEN-3-YLMETHYL ACETATE 25467 TRIMETHYLBICYCLOHEPT-2-YL PROPIONATE 25468 TRIMETHYLBICYCLOHEPT-3-YLIDENEPROPIONONITRILE 25469 TRIMETHYLBICYCLOHEPTANE 25470 TRIMETHYLBICYCLOHEPTANE-2-METHANOL 25471 TRIMETHYLCYCLOHEXANEACETIC ACID 25472 TRIMETHYLCYCLOHEXANOL 25473 TRIMETHYLCYCLOHEXENE-1-METHANOL 25474 TRIMETHYLCYCLOHEXYL ACRYLATE 25475 TRIMETHYLCYCLOHEXYL BUTYLCARBAMATE 25476 TRIMETHYLCYCLOHEXYLACETYL-CYCLOPENTANONE 25477 TRIMETHYLCYCLOPENTENYL DIMETHYLISOPENTENOL 25478 TRIMETHYLDECENEDIONE 25479 TRIMETHYLDODECATRIEN-3-YL ACETATE 25480 TRIMETHYLHEXANAL 25481 TRIMETHYLHEXANOL 25482 TRIMETHYLHEXYL ACETATE 25483 TRIMETHYLHEXYL FORMATE 25484 TRIMETHYLHEXYL PROPIONATE 25485 TRIMETHYL-METHYLBUTENYL-BICYCLOHEPTAN-3-ONE 25486 TRIMETHYLNORBORNAN-2-ONE 25487 TRIMETHYLOL PROPANE CYCLOHEXENE DICARBOXYLATE 25488 TRIMETHYLOLPROPANE 25489 TRIMETHYLOLPROPANE HYDROXYPROPYL BIS-HYDROXYETHYLAMINE DENDRIMER 25490 TRIMETHYLOLPROPANE TRIACRYLATE 25491 TRIMETHYLOLPROPANE TRIACRYLATE/GLYCOL BIS(MERCAPTOACETATE) CROSSPOLYMER 25492 TRIMETHYLOLPROPANE TRICAPRYLATE/TRICAPRATE 25493 TRIMETHYLOLPROPANE TRICOCOATE 25494 TRIMETHYLOLPROPANE TRIETHYLHEXANOATE 25495 TRIMETHYLOLPROPANE TRIISOSTEARATE 25496 TRIMETHYLOLPROPANE TRILAURATE 25497 TRIMETHYLOLPROPANE TRIMETHACRYLATE 25498 TRIMETHYLOLPROPANE TRIS-MERCAPTOPROPIONATE 25499 TRIMETHYLOLPROPANE TRISTEARATE 25500 TRIMETHYLPENTADECATRIEN-2-ONE 25501 TRIMETHYLPENTANEDIOL/ADIPIC ACID COPOLYMER 25502 TRIMETHYLPENTANEDIOL/ADIPIC ACID/GLYCERIN CROSSPOLYMER 25503 TRIMETHYLPENTANEDIOL/ADIPIC ACID/ISONONANOIC ACID COPOLYMER 25504 TRIMETHYLPENTANEDIOL/ISOPHTHALIC ACID/TRIMELLITIC ANHYDRIDE COPOLYMER 25505 TRIMETHYLPENTANEDIYL DIBENZOATE 25506 TRIMETHYLPENTYL POLYSILSESQUIOXANE 25507 TRIMETHYLPENTYL/METHOXY PEG-10 PROPYL POLYSILSESQUIOXANE 25508 TRIMETHYL-PENTYLCYCLOPENTANONE 25509 TRIMETHYL-PENTYL-DIOXANE 25510 TRIMETHYLPHENETHYL ALCOHOL 25511 TRIMETHYL-PROPYLCYCLOHEXANEPROPANOL 25512 TRIMETHYLPYRAZINE 25513 TRIMETHYLSILOXYAMODIMETHICONE 25514 TRIMETHYLSILOXYPHENYL DIMETHICONE 25515 TRIMETHYLSILOXYSILICATE 25516 TRIMETHYLSILOXYSILICATE/DIMETHICONE CROSSPOLYMER 25517 TRIMETHYLSILOXYSILICATE/DIMETHICONOL CROSSPOLYMER 25518 TRIMETHYLSILOXYSILYL PROPYLCARBAMOYL HYDROLYZED VA/DIACETOXYBUTENE COPOLYMER 25519 TRIMETHYLSILOXYSILYLCARBAMOYL PULLULAN 25520 TRIMETHYLSILYL ARGININE PG-PROPYL METHYLSILANEDIOL CROSSPOLYMER 25521 TRIMETHYLSILYL HYDROLYZED COLLAGEN PG-PROPYL METHYLSILANEDIOL CROSSPOLYMER 25522 TRIMETHYLSILYL HYDROLYZED CONCHIOLIN PROTEIN PG-PROPYL METHYLSILANEDIOL CROSSPOLYMER 25523 TRIMETHYLSILYL HYDROLYZED PEA PROTEIN PG-PROPYL METHYLSILANEDIOL CROSSPOLYMER 25524 TRIMETHYLSILYL HYDROLYZED SILK PG-PROPYL METHYLSILANEDIOL CROSSPOLYMER 25525 TRIMETHYLSILYL HYDROLYZED WHEAT PROTEIN PG-PROPYL METHYLSILANEDIOL CROSSPOLYMER 25526 TRIMETHYLSILYL PULLULAN 25527 TRIMETHYLSILYL TRIMETHYLSILOXY GLYCOLATE 25528 TRIMETHYLSILYL TRIMETHYLSILOXY LACTATE 25529 TRIMETHYLSILYL TRIMETHYLSILOXY SALICYLATE 25530 TRIMETHYLSILYLAMODIMETHICONE 25531 TRIMETHYLTRICYCLODODECANOL 25532 TRIMETHYLTRICYCLODODECANYL ACETATE 25533 TRIMETHYLTRICYCLODODECANYL FORMATE 25534 TRIMETHYLUNDECADIENAL 25535 TRIMETHYLUNDECADIENOL 25536 TRIMETHYLUNDECENAL 25537 TRIMETHYL-VINYLTETRAHYDROFURAN-2-METHANOL 25538 TRIMYRISTIN 25539 TRIOCTYLDODECYL BORATE 25540 TRIOCTYLDODECYL CITRATE 25541 TRIOLEIN 25542 TRIOLEIN PEG-6 ESTERS 25543 TRIOLETH-8 PHOSPHATE 25544 TRIOLEYL CITRATE 25545 TRIOLEYL PHOSPHATE 25546 TRIOXAUNDECANEDIOIC ACID 25547 TRIPABA PANTHENOL 25548 TRIPALMITIN 25549 TRIPALMITOLEIN 25550 TRIPELARGONIN 25551 TRIPEPTIDE-1 25552 TRIPEPTIDE-10 25553 TRIPEPTIDE-10 CITRULLINE 25554 TRIPEPTIDE-11 25555 TRIPEPTIDE-12 25556 TRIPEPTIDE-13 25557 TRIPEPTIDE-14 25558 TRIPEPTIDE-15 25559 TRIPEPTIDE-16 25560 TRIPEPTIDE-17 25561 TRIPEPTIDE-18 25562 TRIPEPTIDE-19 25563 TRIPEPTIDE-2 25564 TRIPEPTIDE-20 25565 TRIPEPTIDE-21 25566 TRIPEPTIDE-22 25567 TRIPEPTIDE-23 25568 TRIPEPTIDE-24 25569 TRIPEPTIDE-25 25570 TRIPEPTIDE-26 25571 TRIPEPTIDE-27 25572 TRIPEPTIDE-28 25573 TRIPEPTIDE-29 25574 TRIPEPTIDE-3 25575 TRIPEPTIDE-30 25576 TRIPEPTIDE-31 25577 TRIPEPTIDE-32 25578 TRIPEPTIDE-33 25579 TRIPEPTIDE-34 25580 TRIPEPTIDE-35 25581 TRIPEPTIDE-36 25582 TRIPEPTIDE-37 25583 TRIPEPTIDE-38 25584 TRIPEPTIDE-39 25585 TRIPEPTIDE-4 25586 TRIPEPTIDE-40 25587 TRIPEPTIDE-41 25588 TRIPEPTIDE-42 25589 TRIPEPTIDE-43 25590 TRIPEPTIDE-44 25591 TRIPEPTIDE-45 25592 TRIPEPTIDE-46 25593 TRIPEPTIDE-46 HEXAPEPTIDE-40 DECAPEPTIDE-27 ISOLEUCYL OLIGOPEPTIDE-91 TETRAPEPTIDE-38 SH- POLYPEPTIDE-9 25594 TRIPEPTIDE-46 HEXAPEPTIDE-40 DECAPEPTIDE-27 METHIONYL OLIGOPEPTIDE-133 25595 TRIPEPTIDE-46 HEXAPEPTIDE-40 DECAPEPTIDE-27 METHIONYL OLIGOPEPTIDE-91 DIPEPTIDE-19 SH-POLYPEPTIDE-2 25596 TRIPEPTIDE-46 HEXAPEPTIDE-40 DECAPEPTIDE-27 METHIONYL OLIGOPEPTIDE-91 DIPEPTIDE-19 SH-POLYPEPTIDE-2 DIPEPTIDE-34 SH-POLYPEPTIDE-11 DIPEPTIDE-19 OLIGOPEPTIDE-91 25597 TRIPEPTIDE-46 HEXAPEPTIDE-40 DECAPEPTIDE-27 METHIONYL OLIGOPEPTIDE-91 DIPEPTIDE-19 SH-POLYPEPTIDE-85 DIPEPTIDE-34 OLIGOPEPTIDE-91 25598 TRIPEPTIDE-46 HEXAPEPTIDE-40 DECAPEPTIDE-27 METHIONYL OLIGOPEPTIDE-91 TETRAPEPTIDE-38 SH-OLIGOPEPTIDE-1 25599 TRIPEPTIDE-46 HEXAPEPTIDE-40 DECAPEPTIDE-27 OLIGOPEPTIDE-91 DIPEPTIDE-19 SH-POLYPEPTIDE-60 TETRAPEPTIDE-48 25600 TRIPEPTIDE-46 HEXAPEPTIDE-40 DECAPEPTIDE-27 OLIGOPEPTIDE-91 SH-POLYPEPTIDE-60 25601 TRIPEPTIDE-46 HEXAPEPTIDE-40 OLIGOPEPTIDE-96 OLIGOPEPTIDE-91 TETRAPEPTIDE-38 RH-POLYPEPTIDE-9 25602 TRIPEPTIDE-47 25603 TRIPEPTIDE-48 25604 TRIPEPTIDE-49 25605 TRIPEPTIDE-49 OLIGOPEPTIDE-91 DIPEPTIDE-19 R-BOVINE OCTAPEPTIDE-1 25606 TRIPEPTIDE-49 OLIGOPEPTIDE-91 DIPEPTIDE-19 SH-POLYPEPTIDE-1 25607 TRIPEPTIDE-49 OLIGOPEPTIDE-91 DIPEPTIDE-19 SH-POLYPEPTIDE-3 25608 TRIPEPTIDE-5 25609 TRIPEPTIDE-50 25610 TRIPEPTIDE-51 25611 TRIPEPTIDE-52 25612 TRIPEPTIDE-53 25613 TRIPEPTIDE-54 25614 TRIPEPTIDE-55 25615 TRIPEPTIDE-56 25616 TRIPEPTIDE-57 25617 TRIPEPTIDE-59 25618 TRIPEPTIDE-6 25619 TRIPEPTIDE-60 25620 TRIPEPTIDE-61 25621 TRIPEPTIDE-62 25622 TRIPEPTIDE-63 25623 TRIPEPTIDE-65 25624 TRIPEPTIDE-65 DIMER 25625 TRIPEPTIDE-66 25626 TRIPEPTIDE-67 25627 TRIPEPTIDE-7 25628 TRIPEPTIDE-7 SH-DECAPEPTIDE-9 25629 TRIPEPTIDE-7 SH-PENTAPEPTIDE-19 25630 TRIPEPTIDE-8 25631 TRIPEPTIDE-9 25632 TRIPEPTIDE-9 CITRULLINE 25633 TRIPHENYL DIMETHYLVINYL DISILOXANE 25634 TRIPHENYL PHOSPHATE 25635 TRIPHENYL TRIMETHICONE 25636 TRIPHENYLPHOSPHINE 25637 TRIPLEUROSPERMUM MARITIMUM EXTRACT 25638 TRIPOTASSIUM EDTA 25639 TRIPOTASSIUM GLYCYRRHIZATE 25640 TRIPOTASSIUM URSOLYL PHOSPHATE 25641 TRI-PPG-3 MYRISTYL ETHER CITRATE 25642 TRIPROPYLENE GLYCOL 25643 TRIPROPYLENE GLYCOL CITRATE 25644 TRIPROPYLENE GLYCOL DIACRYLATE 25645 TRIPTERYGIUM WILFORDII CALLUS EXTRACT 25646 TRIPTERYGIUM WILFORDII ROOT EXTRACT 25647 TRIRICINOLEIN 25648 TRIS BUFFERED SALINE 25649 TRIS(ACETIMINOACETOXYETHOXY METHACRYLATE) PPG-6 TRIMETHYLOLPROPANE 25650 TRIS(N-HYDROXYETHYL) HEXAHYDROTRIAZINE 25651 TRIS(N-HYDROXYPROPYL) HEXAHYDROTRIAZINE 25652 TRIS(NONYLPHENYL)PHOSPHITE 25653 TRIS(PEG-2 PHENYLALANYLCARBOXAMIDO) CYCLOHEXANE 25654 TRIS(PPG-3 BENZYL ETHER) CITRATE 25655 TRIS(T-BUTYL HYDROXYDIMETHYLBENZYL) ISOCYANURIC ACID 25656 TRIS(TETRAMETHYLHYDROXYPIPERIDINOL) CITRATE 25657 TRIS-ACRYLOYL PPG-6 HDI ISOCYANURATE TRIMER 25658 TRIS-BHT MESITYLENE 25659 TRIS-BIPHENYL TRIAZINE 25660 TRISEBACIN 25661 TRIS-ETHOXYDIGLYCOL PHOSPHATE 25662 TRIS-HEA IPDI ISOCYANURATE TRIMER 25663 TRIS-HYDROXYETHYL ISOCYANURATE DIACRYLATE 25664 TRIS-HYDROXYMETHYLNITROMETHANE 25665 TRISILOXANE 25666 TRISILOXANEPROPYL GLYCERYL METHACRYLATE 25667 TRISODIUM ASCORBYL HEXYLDECANOATE PHOSPHATE 25668 TRISODIUM ASCORBYL ISOPALMITATE PHOSPHATE 25669 TRISODIUM ASCORBYL PALMITATE PHOSPHATE 25670 TRISODIUM CHLORIN E6 25671 TRISODIUM DICARBOXYMETHYL ALANINATE 25672 TRISODIUM EDTA 25673 TRISODIUM ETHYLENEDIAMINE DISUCCINATE 25674 TRISODIUM FRUCTOSE DIPHOSPHATE 25675 TRISODIUM GLYCYRRHIZATE 25676 TRISODIUM HEDTA 25677 TRISODIUM INOSITOL TRIPHOSPHATE 25678 TRISODIUM LAUROAMPHO PG-ACETATE CHLORIDE PHOSPHATE 25679 TRISODIUM NTA 25680 TRISODIUM PHOSPHATE 25681 TRISODIUM RESVERATROL TRIPHOSPHATE 25682 TRISODIUM SULFOSUCCINATE 25683 TRISODIUM TETRAMETHYLHEXADECENYLCYSTEINE BIS-CARBOXYMETHYL FORMYLAMINE 25684 TRIS-OLEOYLTROMETHAMINE ETHANE SULFONIC ACID 25685 TRISTANIOPSIS LAURINA LEAF EXTRACT 25686 TRISTEARDIMONIUMACETYL CASTOR OIL CHLORIDE 25687 TRISTEARIN 25688 TRISTEARYL CITRATE 25689 TRISTEARYL PHOSPHATE 25690 TRIS-TRIBUTOXYSILOXYMETHYLSILANE 25691 TRITELEIA IXIOIDES EXTRACT 25692 TRITELEIA IXIOIDES FLOWER EXTRACT 25693 TRITICUM AESTIVUM FLOUR LIPIDS 25694 TRITICUM AESTIVUM GERM EXTRACT 25695 TRITICUM AESTIVUM GERM OIL 25696 TRITICUM AESTIVUM LEAF EXTRACT 25697 TRITICUM AESTIVUM PEPTIDE 25698 TRITICUM AESTIVUM SEED EXTRACT 25699 TRITICUM MONOCOCCUM SEED EXTRACT 25700 TRITICUM MONOCOCCUM STEM WATER 25701 TRITICUM SPELTA SEED WATER 25702 TRITICUM TURGIDUM DURUM SEED EXTRACT 25703 TRITICUM VULGARE BRAN 25704 TRITICUM VULGARE BRAN EXTRACT 25705 TRITICUM VULGARE BRAN LIPIDS 25706 TRITICUM VULGARE FLOUR EXTRACT 25707 TRITICUM VULGARE FLOUR LIPIDS 25708 TRITICUM VULGARE GERM 25709 TRITICUM VULGARE GERM EXTRACT 25710 TRITICUM VULGARE GERM OIL 25711 TRITICUM VULGARE GERM OIL UNSAPONIFIABLES 25712 TRITICUM VULGARE GERM POWDER 25713 TRITICUM VULGARE GERM PROTEIN 25714 TRITICUM VULGARE GLUTEN 25715 TRITICUM VULGARE GLUTEN EXTRACT 25716 TRITICUM VULGARE KERNEL FLOUR 25717 TRITICUM VULGARE PROTEIN 25718 TRITICUM VULGARE SEED EXTRACT 25719 TRITICUM VULGARE SPROUT EXTRACT 25720 TRITICUM VULGARE STARCH 25721 TRITICUM VULGARE STRAW WATER 25722 TRITICUM VULGARE/AESTIVUM GRAIN EXTRACT 25723 TRITICUM-SECALE CEREALE SEED EXTRACT 25724 TRIUNDECANOIN 25725 TROLOX 25726 TROLOXOYL DECAPEPTIDE-10 25727 TROLOXOYL DECAPEPTIDE-18 25728 TROLOXOYL NONAPEPTIDE-38 25729 TROLOXOYL OLIGOPEPTIDE-143 25730 TROLOXOYL OLIGOPEPTIDE-33 25731 TROMETHAMINE 25732 TROMETHAMINE ACRYLATES/ACRYLONITROGENS COPOLYMER 25733 TROMETHAMINE MAGNESIUM ALUMINUM SILICATE 25734 TRONA 25735 TROPAEOLUM MAJUS EXTRACT 25736 TROPAEOLUM MAJUS FLOWER EXTRACT 25737 TROPAEOLUM MAJUS FLOWER/LEAF EXTRACT 25738 TROPAEOLUM MAJUS FLOWER/LEAF/STEM EXTRACT 25739 TROPAEOLUM MAJUS LEAF EXTRACT 25740 TROPAEOLUM MAJUS SEED EXTRACT 25741 TROPOLONE 25742 TROXERUTIN 25743 TRYPSIN 25744 TRYPTOPHAN 25745 TSUGA CANADENSIS BARK EXTRACT 25746 TSUGA CANADENSIS BARK POWDER 25747 TSUGA CANADENSIS LEAF EXTRACT 25748 TSUGA CANADENSIS LEAF OIL 25749 TSUGA CANADENSIS OIL 25750 TSUGA HETEROPHYLLA BARK POWDER 25751 TUBER AESTIVUM EXTRACT 25752 TUBER MAGNATUM EXTRACT 25753 TUBER MELANOSPORUM EXTRACT 25754 TUBER MELANOSPORUM WHOLE PLANT OIL 25755 TULIPA DARWIN FLOWER EXTRACT 25756 TULIPA GESNERIANA CALLUS CULTURE EXTRACT 25757 TULIPA GESNERIANA FLOWER EXTRACT 25758 TULIPA GESNERIANA FLOWER WATER 25759 TULIPA GESNERIANA PHYTOPLACENTA EXTRACT 25760 TULIPA HYBRID FLOWER EXTRACT 25761 TULIPA KAUFMANNIANA BULB EXTRACT 25762 TULIPALIN A 25763 TULIPALIN B 25764 TUNA EXTRACT 25765 TUNGSTEN OXIDE 25766 TURNERA DIFFUSA FLOWER/LEAF/STEM OIL 25767 TURNERA DIFFUSA LEAF EXTRACT 25768 TURPENTINE 25769 TURQUOISE POWDER 25770 TURTLE EMBRYONIC FIBROBLAST CONDITIONED MEDIA 25771 TURTLE EXTRACT 25772 TURTLE OIL 25773 TUSSILAGO FARFARA CALLUS CULTURE EXTRACT 25774 TUSSILAGO FARFARA FLOWER EXTRACT 25775 TUSSILAGO FARFARA FLOWER/LEAF EXTRACT 25776 TUSSILAGO FARFARA LEAF EXTRACT 25777 TYPHA ANGUSTIFOLIA SPIKE EXTRACT 25778 TYPHA LATIFOLIA SPIKE EXTRACT 25779 TYPHA ORIENTALIS EXTRACT 25780 TYROSINASE 25781 TYROSINE 25782 TYROSYL HISTIDINE HCL 25783 UAPACA BOJERI LEAF EXTRACT 25784 UBIQUINOL 25785 UBIQUINONE 25786 UDDER EXTRACT 25787 UDOTEA ABBOTTIORUM CALLUS CULTURE EXTRACT 25788 UFIPRAZOLE 25789 UGNI MOLINAE LEAF EXTRACT 25790 ULEX EUROPAEUS FLOWER EXTRACT 25791 ULEX EUROPAEUS LEAF/ROOT/STEM EXTRACT 25792 ULKENIA AMOEBOIDEA OIL 25793 ULMUS AMERICANA FLOWER EXTRACT 25794 ULMUS CAMPESTRIS BARK EXTRACT 25795 ULMUS DAVIDIANA BARK EXTRACT 25796 ULMUS DAVIDIANA CALLUS CULTURE EXTRACT 25797 ULMUS DAVIDIANA ROOT EXTRACT 25798 ULMUS FULVA BARK 25799 ULMUS FULVA BARK EXTRACT 25800 ULTRAMARINES 25801 ULVA AUSTRALIS EXTRACT 25802 ULVA LACTUCA EXTRACT 25803 ULVA LACTUCA POWDER 25804 ULVA LINZA EXTRACT 25805 ULVA PERTUSA EXTRACT 25806 ULVA RAMULOSA CALLUS CULTURE EXTRACT 25807 UMBER 25808 UMBILICAL CORD CELL EXTRACT 25809 UMBILICAL EXTRACT 25810 UNCARIA GAMBIR EXTRACT 25811 UNCARIA RHYNCHOPHYLLA EXTRACT 25812 UNCARIA SINENSIS EXTRACT 25813 UNCARIA TOMENTOSA BARK EXTRACT 25814 UNCARIA TOMENTOSA BARK POWDER 25815 UNCARIA TOMENTOSA EXTRACT 25816 UNDARIA PETERSENIANA EXTRACT 25817 UNDARIA PINNATIFIDA CELL CULTURE EXTRACT 25818 UNDARIA PINNATIFIDA EXTRACT 25819 UNDARIA PINNATIFIDA LEAF/STEM EXTRACT 25820 UNDARIA PINNATIFIDA POWDER 25821 UNDARIA PINNATIFIDA ROOT POWDER 25822 UNDARIA PINNATIFIDA SPOROPHYLL EXTRACT 25823 UNDECADIENAL 25824 UNDECANAL 25825 UNDECANE 25826 UNDECANOIC ACID 25827 UNDECANOIC ACID DIMETHICONES 25828 UNDECATRIENE 25829 UNDECENAL 25830 UNDECENAL/CYANO-ACETATIC ACID 25831 UNDECENOYL SERINE/SILK AMINO ACID METHYL ESTERS 25832 UNDECETH-11 25833 UNDECETH-3 25834 UNDECETH-40 25835 UNDECETH-5 25836 UNDECETH-5 CARBOXYLIC ACID 25837 UNDECETH-7 25838 UNDECETH-8 25839 UNDECETH-9 25840 UNDECYL ALCOHOL 25841 UNDECYL DIMETHYL OXAZOLINE 25842 UNDECYL GLUCOSIDE 25843 UNDECYL RHAMNOSIDE 25844 UNDECYLCRYLENE DIMETHICONE 25845 UNDECYLENAL 25846 UNDECYLENAMIDE DEA 25847 UNDECYLENAMIDE MEA 25848 UNDECYLENAMIDOPROPYL BETAINE 25849 UNDECYLENAMIDOPROPYL PEG-2 DIMONIUM UNDECYLENATE 25850 UNDECYLENAMIDOPROPYLAMINE OXIDE 25851 UNDECYLENAMIDOPROPYLTRIMONIUM METHOSULFATE 25852 UNDECYLENETH-6 25853 UNDECYLENIC ACID 25854 UNDECYLENIC GLYCERIDES 25855 UNDECYLENOYL COLLAGEN AMINO ACIDS 25856 UNDECYLENOYL GLYCINE 25857 UNDECYLENOYL GRAPE SEED EXTRACT 25858 UNDECYLENOYL HYDROLYZED COLLAGEN 25859 UNDECYLENOYL INULIN 25860 UNDECYLENOYL OAT AMINO ACIDS 25861 UNDECYLENOYL PEG-5 PARABEN 25862 UNDECYLENOYL PHENYLALANINE 25863 UNDECYLENOYL SARCOSINE 25864 UNDECYLENOYL WHEAT AMINO ACIDS 25865 UNDECYLENOYL XANTHAN GUM 25866 UNDECYLENYL ALCOHOL 25867 UNDECYLPENTADECANOL 25868 URACIL 25869 UREA 25870 UREA PEROXIDE 25871 UREA-D-GLUCURONIC ACID 25872 UREASE 25873 URIC ACID 25874 URIDINE 25875 URSODIOL 25876 URSOLIC ACID 25877 URSOLOYL PENTAPEPTIDE-4 25878 URSOLOYL TETRAPEPTIDE-37 25879 URSOLOYL TRIPEPTIDE-1 25880 URSOLOYL TRIPEPTIDE-35 25881 URTICA DIOICA 25882 URTICA DIOICA EXTRACT 25883 URTICA DIOICA JUICE 25884 URTICA DIOICA LEAF EXTRACT 25885 URTICA DIOICA LEAF POWDER 25886 URTICA DIOICA LEAF/TUSSILAGO FARFARA LEAF/EQUISETUM ARVENSE STEM/ROSMARINUS OFFICINALIS LEAF/SALVIA OFFICINALIS LEAF/ACHILLEA MILLEFOLIUM FLOWER/MENYANTHES TRIFOLIATA LEAF/BETULA ALBA LEAF EXTRACT 25887 URTICA DIOICA ROOT EXTRACT 25888 URTICA URENS FLOWER/LEAF/STEM EXTRACT 25889 URTICA URENS LEAF EXTRACT 25890 USNEA BARBATA CALLUS EXTRACT 25891 USNEA BARBATA EXTRACT 25892 USNEA FILIPENDULA EXTRACT 25893 USNEA LONGISSIMA EXTRACT 25894 USNIC ACID 25895 USTILAGO ESCULENTA/ZIZANIA LATIFOLIA STEM FERMENT EXTRACT 25896 VA/BUTYL MALEATE/ISOBORNYL ACRYLATE COPOLYMER 25897 VA/CROTONATES COPOLYMER 25898 VA/CROTONATES/METHACRYLOXYBENZOPHENONE-1 COPOLYMER 25899 VA/CROTONATES/VINYL NEODECANOATE COPOLYMER 25900 VA/CROTONATES/VINYL PROPIONATE COPOLYMER 25901 VA/CROTONIC ACID/PEG-20M COPOLYMER 25902 VA/DBM COPOLYMER 25903 VA/ISOBUTYL MALEATE/VINYL NEODECANOATE COPOLYMER 25904 VA/VINYL BUTYL BENZOATE/CROTONATES COPOLYMER 25905 VA/VINYL CHLORIDE COPOLYMER 25906 VACCINIUM ANGUSTIFOLIUM FRUIT 25907 VACCINIUM ANGUSTIFOLIUM FRUIT EXTRACT 25908 VACCINIUM ANGUSTIFOLIUM FRUIT JUICE 25909 VACCINIUM ANGUSTIFOLIUM LEAF EXTRACT 25910 VACCINIUM ANGUSTIFOLIUM SEED 25911 VACCINIUM CORYMBOSUM FRUIT 25912 VACCINIUM CORYMBOSUM FRUIT EXTRACT 25913 VACCINIUM CORYMBOSUM FRUIT WATER 25914 VACCINIUM CORYMBOSUM SEED 25915 VACCINIUM CORYMBOSUM SEED OIL 25916 VACCINIUM DUNALIANUM LEAF EXTRACT 25917 VACCINIUM MACROCARPON FRUIT 25918 VACCINIUM MACROCARPON FRUIT EXTRACT 25919 VACCINIUM MACROCARPON FRUIT JUICE 25920 VACCINIUM MACROCARPON FRUIT POWDER 25921 VACCINIUM MACROCARPON FRUIT WATER 25922 VACCINIUM MACROCARPON SEED 25923 VACCINIUM MACROCARPON SEED OIL 25924 VACCINIUM MACROCARPON SEED POWDER 25925 VACCINIUM MACROCARPON SEEDCAKE POWDER 25926 VACCINIUM MICROCARPUM FRUIT JUICE 25927 VACCINIUM MYRTILLUS BUD EXTRACT 25928 VACCINIUM MYRTILLUS FRUIT EXTRACT 25929 VACCINIUM MYRTILLUS FRUIT JUICE 25930 VACCINIUM MYRTILLUS FRUIT WATER 25931 VACCINIUM MYRTILLUS FRUIT/LEAF EXTRACT 25932 VACCINIUM MYRTILLUS LEAF CELL EXTRACT 25933 VACCINIUM MYRTILLUS LEAF EXTRACT 25934 VACCINIUM MYRTILLUS SEED EXTRACT 25935 VACCINIUM MYRTILLUS SEED OIL 25936 VACCINIUM MYRTILLUS SEEDCAKE POWDER 25937 VACCINIUM MYRTILLUS STEM EXTRACT 25938 VACCINIUM OLDHAMII FRUIT EXTRACT 25939 VACCINIUM OXYCOCCOS FRUIT EXTRACT 25940 VACCINIUM OXYCOCCOS FRUIT WATER 25941 VACCINIUM OXYCOCCOS SEED EXTRACT 25942 VACCINIUM OXYCOCCOS SEEDCAKE 25943 VACCINIUM ULIGINOSUM BERRY EXTRACT 25944 VACCINIUM VIRGATUM CALLUS EXTRACT 25945 VACCINIUM VIRGATUM FRUIT JUICE 25946 VACCINIUM VIRGATUM LEAF EXTRACT 25947 VACCINIUM VIRGATUM STEM EXTRACT 25948 VACCINIUM VITIS-IDAEA FRUIT EXTRACT 25949 VACCINIUM VITIS-IDAEA FRUIT JUICE 25950 VACCINIUM VITIS-IDAEA FRUIT WATER 25951 VACCINIUM VITIS-IDAEA LEAF EXTRACT 25952 VACCINIUM VITIS-IDAEA LEAF PROTOPLASTS 25953 VACCINIUM VITIS-IDAEA SEED OIL 25954 VALENCENE 25955 VALERALDEHYDE 25956 VALERALDEHYDE HEXYLENEGLYCOL ACETAL 25957 VALERIANA CELTICA EXTRACT 25958 VALERIANA FAURIEI RHIZOME/ROOT EXTRACT 25959 VALERIANA FAURIEI ROOT EXTRACT 25960 VALERIANA JATAMANSI RHIZOME OIL 25961 VALERIANA OFFICINALIS COLLINA ROOT EXTRAXT 25962 VALERIANA OFFICINALIS RHIZOME EXTRACT 25963 VALERIANA OFFICINALIS RHIZOME/ROOT 25964 VALERIANA OFFICINALIS RHIZOME/ROOT EXTRACT 25965 VALERIANA OFFICINALIS ROOT EXTRACT 25966 VALERIANA OFFICINALIS ROOT OIL 25967 VALERIANA WALLICHII ROOT EXTRACT 25968 VALERIANA WALLICHII ROOT POWDER 25969 VALERIC ACID 25970 VALINE 25971 VALPROIC ACID 25972 VALPROOYL OLIGOPEPTIDE-33 25973 VANDA COERULEA EXTRACT 25974 VANILLA PLANIFOLIA FLOWER EXTRACT 25975 VANILLA PLANIFOLIA FRUIT 25976 VANILLA PLANIFOLIA FRUIT EXTRACT 25977 VANILLA PLANIFOLIA FRUIT OIL 25978 VANILLA PLANIFOLIA FRUIT WATER 25979 VANILLA PLANIFOLIA LEAF CELL EXTRACT 25980 VANILLA PLANIFOLIA SEED 25981 VANILLA PLANIFOLIA SEED POWDER 25982 VANILLA PLANIFOLIA TINCTURE 25983 VANILLA TAHITENSIS FRUIT 25984 VANILLA TAHITENSIS FRUIT EXTRACT 25985 VANILLA TAHITENSIS SEED 25986 VANILLIC ACID 25987 VANILLIN 25988 VANILLOSMOPSIS ERYTHROPAPPA FLOWER/LEAF EXTRACT 25989 VANILLOSMOPSIS ERYTHROPAPPA FLOWER/LEAF OIL 25990 VANILLYL BUTYL ETHER 25991 VANILLYLIDENE PENTANEDIONE 25992 VATERIA INDICA BARK EXTRACT 25993 VATERIA INDICA SEED BUTTER 25994 VEGETABLE AMINO ACIDS 25995 VEGETABLE GLYCERIDES PHOSPHATE 25996 VELVET EXTRACT 25997 VERATRALDEHYDE 25998 VERATRIC ACID 25999 VERATROLE 26000 VERATRYL ALCOHOL 26001 VERBASCOSIDE 26002 VERBASCUM DENSIFLORUM FLOWER/STEM EXTRACT 26003 VERBASCUM DENSIFLORUM ROOT EXTRACT 26004 VERBASCUM PULVERULENTUM FLOWER/STEM EXTRACT 26005 VERBASCUM THAPSUS 26006 VERBASCUM THAPSUS EXTRACT 26007 VERBASCUM THAPSUS LEAF EXTRACT 26008 VERBENA OFFICINALIS EXTRACT 26009 VERBENA OFFICINALIS FLOWER EXTRACT 26010 VERBENA OFFICINALIS FLOWER WATER 26011 VERBENA OFFICINALIS FLOWER/LEAF EXTRACT 26012 VERBENA OFFICINALIS FLOWER/LEAF WATER 26013 VERBENA OFFICINALIS LEAF ABSOLUTE 26014 VERBENA OFFICINALIS LEAF EXTRACT 26015 VERBENA OFFICINALIS LEAF RECTIFIED OIL 26016 VERBENA OFFICINALIS LEAF/STEM WATER 26017 VERBENA OFFICINALIS WATER 26018 VERDYL ACETATE 26019 VERMICULITE 26020 VERMICULITE EXTRACT 26021 VERNALDEHYDE 26022 VERNICIA FORDII LEAF/STEM EXTRACT 26023 VERNONIA APPENDICULATA LEAF EXTRACT 26024 VERONICA AMERICANA FLOWER/LEAF/STEM EXTRACT 26025 VERONICA BECCABUNGA EXTRACT 26026 VERONICA OFFICINALIS EXTRACT 26027 VERONICA OFFICINALIS FLOWER/LEAF/STEM EXTRACT 26028 VERONICA OFFICINALIS LEAF EXTRACT 26029 VERONICASTRUM SIBIRICUM EXTRACT 26030 VETIVERIA ZIZANIOIDES ROOT EXTRACT ACETYLATED 26031 VETIVERIA ZIZANOIDES ROOT EXTRACT 26032 VETIVERIA ZIZANOIDES ROOT OIL 26033 VETIVERIA ZIZANOIDES ROOT POWDER 26034 VETIVEROL 26035 VETIVERYL ACETATE 26036 VIBRIO ALGINOLYTICUS FERMENT FILTRATE 26037 VIBURNUM AWABUKI LEAF EXTRACT 26038 VIBURNUM DILATATUM LEAF/STEM EXTRACT 26039 VIBURNUM LANTANA BUD EXTRACT 26040 VIBURNUM OPULUS BARK EXTRACT 26041 VIBURNUM OPULUS EXTRACT 26042 VIBURNUM PRUNIFOLIUM EXTRACT 26043 VIBURNUM PRUNIFOLIUM POWDER 26044 VICIA FABA SEED EXTRACT 26045 VICIA SATIVA EXTRACT 26046 VICIA SATIVA SYMBIOSOME EXTRACT 26047 VICTORIA AMAZONICA EXTRACT 26048 VICTORIA AMAZONICA FLOWER EXTRACT 26049 VICTORIA AMAZONICA LEAF EXTRACT 26050 VIGNA ACONITIFOLIA SEED EXTRACT 26051 VIGNA ANGULARIS SEED EXTRACT 26052 VIGNA ANGULARIS SEED POWDER 26053 VIGNA ANGULARIS SEEDCOAT EXTRACT 26054 VIGNA RADIATA SEED EXTRACT 26055 VIGNA RADIATA SEED OIL 26056 VIGNA UMBELLATA SEED EXTRACT 26057 VINCA MAJOR EXTRACT 26058 VINCA MINOR EXTRACT 26059 VINCA MINOR LEAF EXTRACT 26060 VINCETOXICUM ATRATUM EXTRACT 26061 VINCETOXICUM ATRATUM ROOT EXTRACT 26062 VINCETOXICUM ATRATUM ROOT POWDER 26063 VINCETOXICUM HIRUNDINARIA ROOT EXTRACT 26064 VINEGAR EXTRACT 26065 VINYL ACETATE 26066 VINYL ALCOHOL/VINYLFORMAMIDE COPOLYMER 26067 VINYL BUTETH-25/SODIUM MALEATE COPOLYMER 26068 VINYL CAPROLACTAM/VP/DIMETHYLAMINOETHYL METHACRYLATE COPOLYMER 26069 VINYL CHLORIDE 26070 VINYL CHLORIDE/VINYL LAURATE COPOLYMER 26071 VINYL CYCLOHEXENE CARBOXALDEHYDE 26072 VINYL DIMETHICONE 26073 VINYL DIMETHICONE/LAURYL DIMETHICONE CROSSPOLYMER 26074 VINYL DIMETHICONE/LAURYL/BEHENYL DIMETHICONE CROSSPOLYMER 26075 VINYL DIMETHICONE/METHICONE SILSESQUIOXANE CROSSPOLYMER 26076 VINYL GUAIACOL 26077 VINYLAMINE/VINYL ALCOHOL COPOLYMER 26078 VINYLAMINE/VINYLFORMAMIDE COPOLYMER 26079 VINYLBENZYLCYCLOHEXYL PROPIONAMIDE/VINYLBENZYL LACTOSYLLACTONAMIDE COPOLYMER 26080 VINYLDIMETHICONE 26081 VINYLDIMETHYL/TRIMETHYLSILOXYSILICATE STEARYL DIMETHICONE CROSSPOLYMER 26082 VINYLDIMETHYL/TRIMETHYLSILOXYSILICATE/DIMETHICONE CROSSPOLYMER 26083 VINYLPYRIDINE/TETRAHYDRODIMETHYL-METHANO-INDENE 26084 VIOLA CORSICA SEED EXTRACT 26085 VIOLA MANDSHURICA FLOWER EXTRACT 26086 VIOLA MANDSHURICA FLOWER/SYRINGA VULGARIS/(SOLANUM MELONGENA/VITIS VINIFERA) FRUIT WATER 26087 VIOLA ODORATA CALLUS POWDER 26088 VIOLA ODORATA EXTRACT 26089 VIOLA ODORATA FLOWER EXTRACT 26090 VIOLA ODORATA FLOWER WATER 26091 VIOLA ODORATA FLOWER/LEAF EXTRACT 26092 VIOLA ODORATA LEAF CERA 26093 VIOLA ODORATA LEAF EXTRACT 26094 VIOLA ODORATA LEAF WAX 26095 VIOLA ODORATA OIL 26096 VIOLA PRIONANTHA POWDER 26097 VIOLA TRICOLOR EXTRACT 26098 VIOLA TRICOLOR FLOWER JUICE 26099 VIOLA TRICOLOR FLOWER/LEAF/STEM WATER 26100 VIOLA YEDOENSIS EXTRACT 26101 VIOLACEIN 26102 VIPER VENOM 26103 VIROLA SEBIFERA NUT OIL 26104 VIROLA SEBIFERA SEED POWDER 26105 VIROLA SURINAMENSIS SEED BUTTER 26106 VIROLA SURINAMENSIS SHELL OIL 26107 VISCUM ALBUM 26108 VISCUM ALBUM EXTRACT 26109 VISCUM ALBUM FRUIT EXTRACT 26110 VISCUM ALBUM LEAF EXTRACT 26111 VISNADINE 26112 VISNAGA VERA FRUIT EXTRACT 26113 VISNAGA VERA FRUIT/STEM EXTRACT 26114 VITEX AGNUS-CASTUS EXTRACT 26115 VITEX AGNUS-CASTUS FRUIT EXTRACT 26116 VITEX AGNUS-CASTUS FRUIT OIL 26117 VITEX AGNUS-CASTUS LEAF CELL EXTRACT 26118 VITEX AGNUS-CASTUS LEAF OIL 26119 VITEX NEGUNDO EXTRACT 26120 VITEX NEGUNDO FLOWER/LEAF/SEED OIL 26121 VITEX NEGUNDO LEAF CELL EXTRACT 26122 VITEX ROTUNDIFOLIA FRUIT OIL 26123 VITEX ROTUNDIFOLIA LEAF OIL 26124 VITEX ROTUNDIFOLIA SEED EXTRACT 26125 VITEX TRIFOLIA EXTRACT 26126 VITEX TRIFOLIA FRUIT EXTRACT 26127 VITEXIN 26128 VITIS AMURENSIS ROOT EXTRACT 26129 VITIS COIGNETIAE CALLUS CULTURE CONDITIONED MEDIA 26130 VITIS COIGNETIAE FRUIT EXTRACT 26131 VITIS COIGNETIAE SAP 26132 VITIS FICIFOLIA FRUIT EXTRACT 26133 VITIS FICIFOLIA LEAF EXTRACT 26134 VITIS FLEXUOSA STEM EXTRACT 26135 VITIS LABRUSCA FRUIT WATER 26136 VITIS LABRUSCA STEM EXTRACT 26137 VITIS LABRUSCA VINE SAP 26138 VITIS ROTUNDIFOLIA FRUIT EXTRACT 26139 VITIS ROTUNDIFOLIA SEED EXTRACT 26140 VITIS VINIFERA 26141 VITIS VINIFERA BUD EXTRACT 26142 VITIS VINIFERA CALLUS CULTURE EXTRACT 26143 VITIS VINIFERA CALLUS EXTRACT 26144 VITIS VINIFERA CALLUS POWDER 26145 VITIS VINIFERA FLOWER CELL EXTRACT 26146 VITIS VINIFERA FLOWER EXTRACT 26147 VITIS VINIFERA FRUIT CELL EXTRACT 26148 VITIS VINIFERA FRUIT EXTRACT 26149 VITIS VINIFERA FRUIT JUICE FERMENT LEES OIL 26150 VITIS VINIFERA FRUIT MERISTEM CELL CULTURE 26151 VITIS VINIFERA FRUIT POWDER 26152 VITIS VINIFERA FRUIT WATER 26153 VITIS VINIFERA JUICE 26154 VITIS VINIFERA JUICE EXTRACT 26155 VITIS VINIFERA LEAF CERA 26156 VITIS VINIFERA LEAF EXTRACT 26157 VITIS VINIFERA LEAF OIL 26158 VITIS VINIFERA LEAF WATER 26159 VITIS VINIFERA LEAF WAX 26160 VITIS VINIFERA LEAF/SEED/SKIN EXTRACT 26161 VITIS VINIFERA OIL 26162 VITIS VINIFERA ROOT EXTRACT 26163 VITIS VINIFERA SEED 26164 VITIS VINIFERA SEED EXTRACT 26165 VITIS VINIFERA SEED OIL 26166 VITIS VINIFERA SEED POWDER 26167 VITIS VINIFERA SEED/SKIN/STEM EXTRACT 26168 VITIS VINIFERA SHOOT EXTRACT 26169 VITIS VINIFERA SKIN EXTRACT 26170 VITIS VINIFERA SKIN POWDER 26171 VITIS VINIFERA STEM EXTRACT 26172 VITIS VINIFERA VINE EXTRACT 26173 VITIS VINIFERA VINE SAP 26174 VITIS VINIFERA/LABRUSCA FRUIT EXTRACT 26175 VITIS VINIFERA/LABRUSCA STEM EXTRACT 26176 VITREOSCILLA FERMENT 26177 VIVERRA CIVETTA 26178 VOACANGA AFRICANA SEED EXTRACT 26179 VOANDZEIA SUBTERRANEA SEED EXTRACT 26180 VOLCANIC ASH 26181 VOLCANIC ASH EXTRACT 26182 VOLCANIC ROCK 26183 VOLCANIC ROCK EXTRACT 26184 VOLCANIC ROCK POWDER 26185 VOLCANIC SAND 26186 VOLCANIC SOIL 26187 VOLCANIC SOIL EXTRACT 26188 VP/ACRYLATES/LAURYL METHACRYLATE COPOLYMER 26189 VP/DIMETHICONYLACRYLATE/POLYCARBAMYL POLYGLYCOL ESTER 26190 VP/DIMETHYLAMINOETHYLMETHACRYLATE COPOLYMER 26191 VP/DIMETHYLAMINOETHYLMETHACRYLATE/POLYCARBAMYL POLYGLYCOL ESTER 26192 VP/DMAPA ACRYLATES COPOLYMER 26193 VP/EICOSENE COPOLYMER 26194 VP/HEXADECENE COPOLYMER 26195 VP/METHACRYLAMIDE/VINYL IMIDAZOLE COPOLYMER 26196 VP/POLYCARBAMYL POLYGLYCOL ESTER 26197 VP/VA COPOLYMER 26198 VP/VINYL ALCOHOL COPOLYMER 26199 VP/VINYL CAPROLACTAM/DMAPA ACRYLATES COPOLYMER 26200 VULPIA MYUROS EXTRACT 26201 WALTHERIA INDICA LEAF EXTRACT 26202 WASABIA JAPONICA FLOWER EXTRACT 26203 WASABIA JAPONICA LEAF EXTRACT 26204 WASABIA JAPONICA ROOT EXTRACT 26205 WASABIA JAPONICA ROOT POWDER 26206 WASABIA JAPONICA ROOT/BRASSICA (JUNCEA/OLERACEA CAPITATA/OLERACEA ITALICA/OLERACEA BOTRYTIS/OLERACEA ACEPHALA) SPROUT EXTRACT 26207 WATANABEA RENIFORMIS OIL 26208 WATER BUFFALO HORN EXTRACT 26209 WATERMELON SEED OIL PEG-8 ESTERS 26210 WATERMELON SEED OIL POLYGLYCERYL-10 ESTERS 26211 WATERMELON SEED OIL POLYGLYCERYL-6 ESTERS 26212 WEDELIA CALENDULACEA EXTRACT 26213 WELAN GUM 26214 WHALE OIL 26215 WHEAT AMINO ACIDS 26216 WHEAT GERM ACID 26217 WHEAT GERM GLYCERIDES 26218 WHEAT GERM OIL GLYCERETH-8 ESTERS 26219 WHEAT GERM OIL PEG-40 BUTYLOCTANOL ESTERS 26220 WHEAT GERM OIL PEG-8 ESTERS 26221 WHEAT GERM OIL/PALM OIL AMINOPROPANEDIOL ESTERS 26222 WHEAT GERMAMIDE DEA 26223 WHEAT GERMAMIDOPROPALKONIUM CHLORIDE 26224 WHEAT GERMAMIDOPROPYL BETAINE 26225 WHEAT GERMAMIDOPROPYL DIMETHYLAMINE 26226 WHEAT GERMAMIDOPROPYL DIMETHYLAMINE LACTATE 26227 WHEAT GERMAMIDOPROPYL EPOXYPROPYLDIMONIUM CHLORIDE 26228 WHEAT GERMAMIDOPROPYLAMINE OXIDE 26229 WHEAT GERMAMIDOPROPYLDIMONIUM HYDROXYPROPYL HYDROLYZED OAT PROTEIN 26230 WHEAT GERMAMIDOPROPYLDIMONIUM HYDROXYPROPYL HYDROLYZED WHEAT PROTEIN 26231 WHEATGERMAMIDOPROPYL DIMETHYLAMINE HYDROLYZED COLLAGEN 26232 WHEATGERMAMIDOPROPYL DIMETHYLAMINE HYDROLYZED WHEAT PROTEIN 26233 WHEATGERMAMIDOPROPYL ETHYLDIMONIUM ETHOSULFATE 26234 WHEY 26235 WHEY FERMENT 26236 WHEY FILTRATE 26237 WHEY PROTEIN 26238 WHOLE DRY GOAT MILK 26239 WIDDROL 26240 WILD BOAR PLATELET EXTRACT 26241 WINE 26242 WINE EXTRACT 26243 WISTERIA BRACHYBOTRYS LEAF EXTRACT 26244 WISTERIA SINENSIS EXTRACT 26245 WITHANIA SOMNIFERA FLOWER EXTRACT 26246 WITHANIA SOMNIFERA LEAF EXTRACT 26247 WITHANIA SOMNIFERA LEAF POWDER 26248 WITHANIA SOMNIFERA LEAF/ROOT EXTRACT 26249 WITHANIA SOMNIFERA ROOT EXTRACT 26250 WITHANIA SOMNIFERA ROOT POWDER 26251 WOGONIN 26252 WOLLASTONITE 26253 WOOD POWDER 26254 WOODFORDIA FRUTICOSA FLOWER EXTRACT 26255 WOOL CUTICLE AMINO ACIDS 26256 WOOL POWDER 26257 WRIGHTIA TINCTORIA LEAF OIL 26258 XANTHAN GUM 26259 XANTHAN GUM CROSSPOLYMER 26260 XANTHAN HYDROXYPROPYLTRIMONIUM CHLORIDE 26261 XANTHINE 26262 XANTHIUM SIBIRICUM FRUIT EXTRACT 26263 XANTHIUM STRUMARIUM FRUIT EXTRACT 26264 XANTHOCERAS SORBIFOLIUM SEED OIL 26265 XANTHOHUMOL 26266 XANTHOPHYLLS 26267 XANTHORRHIZOL 26268 XANTHORRHOEA PREISSII LEAF OIL 26269 XENOTIME 26270 XEROCHRYSUM BRACTEATUM EXTRACT 26271 XEROCHRYSUM BRACTEATUM FLOWER 26272 XEROCHRYSUM BRACTEATUM FLOWER EXTRACT 26273 XEROCHRYSUM BRACTEATUM FLOWER/LEAF/STEM 26274 XIMENIA AMERICANA BARK EXTRACT 26275 XIMENIA AMERICANA SEED OIL 26276 XIMENIA AMERICANA SEED OIL PEG-8 ESTERS 26277 XIMENIA AMERICANA SEED OIL POLYGLYCERYL-6 ESTERS 26278 XIMENIA AMERICANA SEED POWDER 26279 XYLARIA NIGRIPES FERMENT FILTRATE 26280 XYLENE 26281 XYLENE SULFONIC ACID 26282 XYLITAN CAPRYLATE 26283 XYLITAN SESQUICAPRYLATE 26284 XYLITOL 26285 XYLITYL CAPRATE/CAPRYLATE 26286 XYLITYL CAPRYLATE 26287 XYLITYL COCOATE 26288 XYLITYL PHOSPHATE 26289 XYLITYL SESQUICAPRYLATE 26290 XYLITYL UNDECYLENATE 26291 XYLITYLGLUCOSIDE 26292 XYLOBIOSE 26293 XYLOGLUCAN 26294 XYLOPIA AETHIOPICA FRUIT EXTRACT 26295 XYLOSE 26296 XYLYL DIBUTYLBENZOFURANONE 26297 XYLYL PHENYLETHANE 26298 XYMENYNIC ACID 26299 YAK MILK 26300 YARROWIA LIPOLYTICA EXTRACT 26301 YARROWIA LIPOLYTICA OIL 26302 YEAST 26303 YEAST AMINO ACIDS 26304 YEAST BETA-GLUCAN 26305 YEAST FERMENT EXTRACT 26306 YEAST PALMITATE 26307 YEAST POLYSACCHARIDES 26308 YELLOW 11 26309 YOGURT 26310 YOGURT EXTRACT 26311 YOGURT FILTRATE 26312 YOGURT POWDER 26313 YOUNGIA SONCHIFOLIA CALLUS CULTURE CONDITIONED MEDIA 26314 YOUNGIA SONCHIFOLIA CALLUS CULTURE EXTRACT 26315 YTTRIUM OXIDE 26316 YUCCA ALOIFOLIA LEAF/ROOT EXTRACT 26317 YUCCA BREVIFOLIA POWDER 26318 YUCCA BREVIFOLIA ROOT EXTRACT 26319 YUCCA FILAMENTOSA EXTRACT 26320 YUCCA FILAMENTOSA ROOT 26321 YUCCA FILAMENTOSA ROOT EXTRACT 26322 YUCCA GLAUCA ROOT EXTRACT 26323 YUCCA SCHIDIGERA FRUIT 26324 YUCCA SCHIDIGERA FRUIT JUICE 26325 YUCCA SCHIDIGERA LEAF/ROOT/STEM EXTRACT 26326 YUCCA SCHIDIGERA ROOT EXTRACT 26327 YUCCA SCHIDIGERA STEM EXTRACT 26328 YUCCA VERA LEAF/ROOT EXTRACT 26329 ZANTEDESCHIA AETHIOPICA CALLUS EXTRACT 26330 ZANTEDESCHIA AETHIOPICA FLOWER EXTRACT 26331 ZANTEDESCHIA AETHIOPICA FLOWER/STEM EXTRACT 26332 ZANTEDESCHIA ELLIOTTIANA FLOWER EXTRACT 26333 ZANTHOXYLUM ACANTHOPODIUM FRUIT OIL 26334 ZANTHOXYLUM ALATUM BARK EXTRACT 26335 ZANTHOXYLUM ALATUM FRUIT EXTRACT 26336 ZANTHOXYLUM ALATUM FRUIT OIL 26337 ZANTHOXYLUM AMERICANUM BARK EXTRACT 26338 ZANTHOXYLUM AMERICANUM/CLAVA-HERCULES BARK EXTRACT 26339 ZANTHOXYLUM AVICENNAE BARK EXTRACT 26340 ZANTHOXYLUM BUNGEANUM BARK/FRUIT/FLOWER/STALK EXTRACT 26341 ZANTHOXYLUM BUNGEANUM FRUIT EXTRACT 26342 ZANTHOXYLUM BUNGEANUM FRUIT OIL 26343 ZANTHOXYLUM BUNGEANUM PERICARP EXTRACT 26344 ZANTHOXYLUM COREANUM BRANCH/LEAF EXTRACT 26345 ZANTHOXYLUM PIPERITUM BRANCH/LEAF EXTRACT 26346 ZANTHOXYLUM PIPERITUM FRUIT EXTRACT 26347 ZANTHOXYLUM PIPERITUM OIL 26348 ZANTHOXYLUM PIPERITUM PEEL EXTRACT 26349 ZANTHOXYLUM RHETSA FRUIT EXTRACT 26350 ZANTHOXYLUM SCHINIFOLIUM LEAF EXTRACT 26351 ZANTHOXYLUM ZANTHOXYLOIDES BARK EXTRACT 26352 ZANTHOXYLUM ZANTHOXYLOIDES BRANCH/LEAF EXTRACT 26353 ZEA MAYS BRAN EXTRACT 26354 ZEA MAYS BUD/SEED EXTRACT 26355 ZEA MAYS COB MEAL 26356 ZEA MAYS COB POWDER 26357 ZEA MAYS FRUIT 26358 ZEA MAYS GERM EXTRACT 26359 ZEA MAYS GERM OIL 26360 ZEA MAYS GLUTEN PROTEIN 26361 ZEA MAYS KERNEL EXTRACT 26362 ZEA MAYS KERNEL MEAL 26363 ZEA MAYS LEAF EXTRACT 26364 ZEA MAYS OIL 26365 ZEA MAYS OIL UNSAPONIFIABLES 26366 ZEA MAYS SEED FLOUR 26367 ZEA MAYS SILK EXTRACT 26368 ZEA MAYS STALK EXTRACT 26369 ZEA MAYS STARCH 26370 ZEATIN 26371 ZEAXANTHIN 26372 ZEDERONE 26373 ZEIN 26374 ZEOLITE 26375 ZINC 26376 ZINC ACETATE 26377 ZINC ACETYLMETHIONATE 26378 ZINC ADENOSINE TRIPHOSPHATE 26379 ZINC ADENOSINE TRIPHOSPHATE HYDROXIDE 26380 ZINC ASCORBATE 26381 ZINC ASCORBATE HYDROXIDE 26382 ZINC ASPARTATE 26383 ZINC AZELATE HYDROXIDE 26384 ZINC BIS-(METHYL PALMITOYL ASPARTATE) 26385 ZINC BORATE 26386 ZINC BOROSILICATE 26387 ZINC CARBONATE 26388 ZINC CARBONATE HYDROXIDE 26389 ZINC CARBOXYDECYL TRISILOXANE 26390 ZINC CERIUM OXIDE 26391 ZINC CHLORIDE 26392 ZINC CHLORIDE HYDROXIDE 26393 ZINC CITRATE 26394 ZINC COCETH SULFATE 26395 ZINC COCO-SULFATE 26396 ZINC CYSTEINATE 26397 ZINC DIBUTYLDITHIOCARBAMATE 26398 ZINC DIMETHICONE PEG-25 PHTHALATE 26399 ZINC DIMETHICONE PEG-8 SUCCINATE 26400 ZINC DNA 26401 ZINC DOCOSAHEXAENOATE HYDROXIDE 26402 ZINC EICOSAPENTAENOATE HYDROXIDE 26403 ZINC ETHYLHEXANOATE 26404 ZINC FORMALDEHYDE SULFOXYLATE 26405 ZINC FRUCTOSE DIPHOSPHATE 26406 ZINC GLUCOHEPTONATE 26407 ZINC GLUCONATE 26408 ZINC GLUTAMATE 26409 ZINC GLYCINATE 26410 ZINC GLYCINATE SALICYLATE 26411 ZINC GLYCYRRHETINATE 26412 ZINC HEXAMETAPHOSPHATE 26413 ZINC HEXAPEPTIDE-11 26414 ZINC HYDROLYZED COLLAGEN 26415 ZINC HYDROLYZED HYALURONATE 26416 ZINC HYDROXIDE 26417 ZINC HYDROXYAPATITE 26418 ZINC INDOLEACETATE HYDROXIDE 26419 ZINC ISOMERIZED LINOLEATE HYDROXIDE 26420 ZINC LACTATE 26421 ZINC LAURATE 26422 ZINC LAUROYL ASPARTATE 26423 ZINC LINOLEATE HYDROXIDE 26424 ZINC LINOLENATE HYDROXIDE 26425 ZINC MAGNESIUM ASPARTATE 26426 ZINC MYRISTATE 26427 ZINC NEODECANOATE 26428 ZINC NITRATE 26429 ZINC OXIDE 26430 ZINC PALMITATE 26431 ZINC PALMITOYL NONAPEPTIDE-14 26432 ZINC PCA 26433 ZINC PENTADECENE TRICARBOXYLATE 26434 ZINC PEROXIDE 26435 ZINC PHENOLSULFONATE 26436 ZINC PHOSPHATE 26437 ZINC PICOLINATE 26438 ZINC PYRIDOXAL 5-PHOSPHATE 26439 ZINC PYRITHIONE 26440 ZINC RETINOATE HYDROXIDE 26441 ZINC RICINOLEATE 26442 ZINC ROSINATE 26443 ZINC SALICYLATE 26444 ZINC S-ALLOFERON-1 26445 ZINC SILICATE 26446 ZINC STEARATE 26447 ZINC SULFATE 26448 ZINC SULFIDE 26449 ZINC THIOSALICYLATE 26450 ZINC UNDECYLENATE 26451 ZINC UNDECYLENOYL HYDROLYZED WHEAT PROTEIN 26452 ZINC ZEOLITE 26453 ZINC/STRONTIUM FLUORIDE HYDROXYAPATITE 26454 ZINGERONE 26455 ZINGIBER AROMATICUS EXTRACT 26456 ZINGIBER CASSUMUNAR EXTRACT 26457 ZINGIBER CASSUMUNAR RHIZOME EXTRACT 26458 ZINGIBER CASSUMUNAR ROOT EXTRACT 26459 ZINGIBER CASSUMUNAR ROOT OIL 26460 ZINGIBER CASSUMUNAR ROOT POWDER 26461 ZINGIBER MIOGA EXTRACT 26462 ZINGIBER OFFICINALE EXTRACT 26463 ZINGIBER OFFICINALE LEAF CELL EXTRACT 26464 ZINGIBER OFFICINALE RHIZOME EXTRACT 26465 ZINGIBER OFFICINALE ROOT 26466 ZINGIBER OFFICINALE ROOT EXTRACT 26467 ZINGIBER OFFICINALE ROOT JUICE 26468 ZINGIBER OFFICINALE ROOT OIL 26469 ZINGIBER OFFICINALE ROOT POWDER 26470 ZINGIBER OFFICINALE WATER 26471 ZINGIBER ZERUMBET EXTRACT 26472 ZINGIBER ZERUMBET JUICE 26473 ZINNIA ELEGANS CALLUS CULTURE EXTRACT 26474 ZIRCONIUM DIOXIDE 26475 ZIYU GLYCOSIDE I 26476 ZIYU GLYCOSIDE II 26477 ZIYU GLYCOSIDE III 26478 ZIZANIA AQUATICA EXTRACT 26479 ZIZANIA LATIFOLIA STEM EXTRACT 26480 ZIZIPHUS JOAZEIRO BARK EXTRACT 26481 ZIZIPHUS JUJUBA FRUIT EXTRACT 26482 ZIZIPHUS JUJUBA LEAF EXTRACT 26483 ZIZIPHUS JUJUBA SEED EXTRACT 26484 ZIZIPHUS SATIVA EXTRACT 26485 ZIZIPHUS SPINA-CHRISTI LEAF 26486 ZOSTERA MARINA CALLUS EXTRACT 26487 ZOSTERA MARINA EXTRACT 26488 ZYGOSACCHAROMYCES MICROELLIPSOIDES FERMENT 26489 ZYGOSACCHAROMYCES/APPLE FRUIT/PAPAYA FRUIT/PINEAPPLE FRUIT/ACEROLA FRUIT/AVERRHOA CARAMBOLA FRUIT/MUSA ACUMINATA FRUIT/CARROT ROOT/RADISH ROOT/TOMATO FRUIT/CUCUMBER FRUIT/SPINACH LEAF/PERILLA FRUTESCENS LEAF/ALOE ARBORESCENS LEAF/LAMINARIA DIGITATA FERMENT EXTRACT FILTRATE 26490 ZYMOMONAS FERMENT EXTRACT 26491 ZYMOMONAS FERMENT FILTRATE